 Case 4:18-cv-00825-O Document 22 Filed 02/05/19    Page 1 of 507 PageID 560


              UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF TEXAS
                  FORT WORTH DIVISION


Richard W. DeOtte, et al.,

                     Plaintiffs,

v.                                   Case No. 4:18-cv-825-O

Alex M. Azar II, et al.,

                     Defendants.


                   JOINT APPENDIX TO
BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
AND BRIEF IN SUPPORT OF MOTION FOR CLASS CERTIFICATION



Charles W. Fillmore                  Jonathan F. Mitchell
H. Dustin Fillmore                   Texas Bar No. 24075463
The Fillmore Law Firm, L.L.P.        Mitchell Law PLLC
1200 Summit Avenue, Suite 860        106 East Sixth Street, Suite 900
Fort Worth, Texas 76102              Austin, Texas 78701
(817) 332-2351 (phone)               (512) 686-3940 (phone)
(817) 870-1859 (fax)                 (512) 686-3941 (fax)
chad@fillmorefirm.com                jonathan@mitchell.law
dusty@fillmorefirm.com
                                     Counsel for Plaintiffs and
                                     the Proposed Classes
  Case 4:18-cv-00825-O Document 22 Filed 02/05/19                                     Page 2 of 507 PageID 561


                                           TABLE OF CONTENTS
                                                                                                                      Exhibit

Affidavit of Steven F. Hotze, M.D..................................................................................... 1

The Core Values of Dr. Hotze’s Companies ...................................................................... 2

Transcript of “What I Believe” Video, by Dr. Steven F. Hotze .......................................... 3

Plan Document and Summary Plan Description for Braidwood Management
Employee Benefit Plan Trust (Dec. 20, 2018) ................................................................... 4

Plan Document and Summary Plan Description for Braidwood Management
Employee Benefit Plan Trust (Jan. 30, 2018) .................................................................... 5

Affidavit of Richard W. DeOtte ......................................................................................... 6

42 U.S.C. § 300gg-13(a)(4) (ACA’s preventive-care requirement) .................................... 7

Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive
Services Under the Patient Protection and Affordable Care Act, 76 Fed. Reg. 46621
(August 3, 2011) .............................................................................................................. 8

Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive
Services Under the Patient Protection and Affordable Care Act, 77 Fed. Reg. 8,725
(Feb. 15, 2012). ............................................................................................................... 9

Coverage of Certain Preventive Services Under the Affordable Care Act, 78 Fed. Reg.
39,870 (July 2, 2013) ...................................................................................................... 10

Coverage of Certain Preventive Services Under the Affordable Care Act, 79 Fed. Reg.
51,092 (Aug. 27, 2014).................................................................................................. 11

Coverage of Certain Preventive Services Under the Affordable Care Act, 80 Fed. Reg.
41318 (July 14, 2015) .................................................................................................... 12

U.S. Dep’t of Labor, Emp. Benefits Sec. Admin., FAQs About Affordable Care Act
Implementation Part 36 (Jan. 9, 2017) ........................................................................... 13

Religious Exemptions and Accommodations for Coverage of Certain Preventive Services
Under the Affordable Care Act, 82 Fed. Reg. 47,792 (October 13, 2017) ...................... 14

Religious Exemptions and Accommodations for Coverage of Certain Preventive Services
Under the Affordable Care Act, 83 Fed. Reg. 57,536 (November 15, 2018) ................... 15




                                                                                                                                1
  Case 4:18-cv-00825-O Document 22 Filed 02/05/19                   Page 3 of 507 PageID 562


Pennsylvania v. Trump, No. 2:17-cv-04540-WB (E.D. Pa. Jan. 14, 2019),
ECF No. 135 (Judge Beetlestone’s preliminary-injunction order) .................................... 16

Pennsylvania v. Trump, No. 2:17-cv-04540-WB (E.D. Pa. Jan. 14, 2019),
ECF No. 136 (Judge Beetlestone’s preliminary-injunction opinion) ................................ 17

45 C.F.R. § 147.130(a)(1)(iv), 45 C.F.R. 147.131–147.133
(Contraceptive Mandate — HHS) (with religious exemptions) ......................................... 18

29 C.F.R. § 2590.715-2713(a)(1)(iv) (Contraceptive Mandate — Labor) ........................ 19

26 C.F.R. § 54.9815-2713(a)(1)(iv) (Contraceptive Mandate — Treasury) ...................... 20




                                                                                                    2
Case 4:18-cv-00825-O Document 22 Filed 02/05/19   Page 4 of 507 PageID 563




                   Exhibit 1




                                                                             3
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                  Page 5 of 507 PageID 564


               UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF TEXAS
                   FORT WORTH DIVISION


  Richard W. DeOtte, et al.,

                          Plaintiffs,

  v.                                              Case No. 4:18-cv-825-O

  Alex M. Azar II, et al.,

                          Defendants.


                       AFFIDAVIT OF STEVEN F. HOTZE
       I, Steven F. Hotze, being duly sworn, state as follows:

       1. I am over 21 years old and fully competent to make this affidavit. I submit this

 affidavit in support of the plaintiffs’ motion for preliminary injunction.

       2. I am the founder and CEO of the Hotze Health & Wellness Center. The

 Hotze Health & Wellness Center is the DBA (“doing business as”) name of Hotze

 Medical Association, P.A., a Texas professional association, which is taxed as an S

 Corporation. I am the sole owner of Hotze Medical Association, P.A.

       3. The Hotze Health & Wellness Center is not an employer. Instead, the people
 who work at the Hotze Health & Wellness Center are employed by a company called

 Braidwood Management, Inc. Braidwood Management, Inc. is owned by a trust

 called the “David Bradley SFH 2005 Family Trust.” I am the sole trustee and bene-

 ficiary of that trust. I am also the President, Secretary, Treasurer, and sole member of

 the Board of Braidwood Management, Inc.

       4. Braidwood Management, Inc. employs approximately 70 individuals, and each

 of those Braidwood employees works at one of the following entities: The Hotze




 hotze affidavit                                                               Page 1 of 6

                                                                                             4
Case 4:18-cv-00825-O Document 22 Filed 02/05/19             Page 6 of 507 PageID 565


 Health & Wellness Center, Hotze Vitamins, or Physicians Preference Pharmacy In-

 ternational, LLC.

    5. Hotze Vitamins is the DBA (“doing business as”) name of Physicians Prefer-

 ence, International, L.P. The David Bradley SFH 2005 Family Trust, described in

 paragraph 3 of this affidavit, owns 99% of Physicians Preference, International, L.P.

    6. Physicians Preference Pharmacy, International, LLC, is owned by Medicus

 Holdings, LLC. Medicus Holdings, LLC., in turn, is owned by Hotze Pharmacy, LP.

 The David Bradley SFH 2005 Family Trust, described in paragraph 3 of this affidavit,

 owns 99% of Hotze Pharmacy, LP.

    7. The upshot is that I own or control each of these four business entities, and

 that Braidwood Management, Inc. employs each of the 68 individuals who work at

 my companies.

    8. I am familiar with Braidwood’s mission, religious beliefs, and health-insurance

 policy. The facts set forth are based on my personal knowledge and information avail-

 able to me, and if I were called upon to testify to them, I would competently do so.

    9. I am a Christian and I operate each of my businesses according to Christian

 beliefs and teaching. Indeed, I believe that as a Christian I am required to run my

 businesses in accordance with Christian principles. My faith in Christ directs both my

 personal and business life.
    10. The core values of each of my four businesses — the Hotze Health & Wealth

 Center; Hotze Vitamins; Physicians Preference Pharmacy, International, LLC; and

 Braidwood Management, Inc. — are described in the document attached as Exhibit 2

 in the appendix to the brief supporting the motion for preliminary injunction. Our

 first core value is “To worship God in our work.” Our second core value is “To rec-

 ognize the intrinsic worth of each individual.”

    11. We start every weekly staff meeting with a prayer in Christ’s name, thanking

 God for his blessings and praying for those who have entrusted their care to us.

 hotze affidavit                                                             Page 2 of 6

                                                                                           5
Case 4:18-cv-00825-O Document 22 Filed 02/05/19               Page 7 of 507 PageID 566


    12. I have produced a video entitled “What I Believe,” which explains the beliefs

 and values of my businesses. This video is available at https://www.youtube.com/

 watch?v=3QfLjCpfRQA. I require each employee of Braidwood to watch this video

 before they work for our companies. One of our beliefs — which is described in the

 video — is that the Bible is the inerrant Word of God and that it lays down the prin-

 ciples that regulate all human activity. A transcript of this video is attached as Exhibit

 3 in the appendix to the brief supporting the motion for preliminary injunction.

    13. One of my most important Christian beliefs, and one of the fundamental prin-

 ciples upon which I operate my business, is that all human life is sacred from the

 moment of conception until natural death.

    14. Because I believe that life begins at conception, and that all human life is

 sacred, my religious beliefs forbid me or my companies to subsidize or facilitate the

 use of contraceptive methods that act as abortifacients by preventing the implantation

 of an already-fertilized egg.

    15. I understand that some of the 20 FDA-approved contraceptive methods act

 as abortifacients. According to my religious beliefs, a contraceptive device that acts in

 this manner is morally equivalent to abortion.

    16. As a Christian I also believe that sexual activity is permissible only in a mar-

 riage between one man and one woman.
    17. Although I do not object to the use of non-abortifacient contraception by

 married couples to prevent pregnancy, I am nevertheless unwilling to allow Braid-

 wood’s health-insurance plan to cover contraception because it is often (though not

 always) used to facilitate sexual activity outside of marriage, and the Contraceptive

 Mandate requires contraception to be provided free of charge regardless of whether

 the person seeking it is married.

    18. Braidwood has more than 50 full-time employees. It is therefore subject to

 the Affordable Care Act’s mandate that large employers provide health insurance plans

 hotze affidavit                                                                Page 3 of 6

                                                                                              6
Case 4:18-cv-00825-O Document 22 Filed 02/05/19              Page 8 of 507 PageID 567


 to their employees. The failure to provide ACA-compliant health insurance to its em-

 ployees would subject Braidwood to heavy financial penalties. See 26 U.S.C.

 § 4980D(b); 26 U.S.C. § 4980H.

    19. Braidwood has a self-insured health plan that is administered by Entrust.

    20. Because of the Contraceptive Mandate, Braidwood has been compelled to

 cover all 20 FDA-approved contraceptive methods in its self-insured plan, in violation

 of its sincere religious beliefs.

    21. I refuse to use the “accommodation” that was added to the Contraceptive

 Mandate after the Supreme Court’s ruling in Burwell v. Hobby Lobby Stores, Inc., 134

 S. Ct. 2751 (2014). I will not allow my companies to fill out and submit the “self-

 certification form,” because the submission of that form affirmatively assists and facil-

 itates the provision of abortifacient and non-abortifacient contraception, in violation

 of my sincere religious beliefs. Executing a certification form that enables my employ-

 ees to obtain and use abortifacient contraceptive methods free of charge, or that ena-

 bles them to obtain contraception for use in non-marital sexual activity, is as much a

 violation of my sincerely held religious beliefs as providing the contraception directly.

    22. The “accommodation” in the Contraceptive Mandate is doubly unacceptable

 because it would use my company’s plan to provide the contraceptive coverage, even

 though the third-party administrator is supposed to bear the financial costs. My reli-
 gious beliefs do not permit my company’s health plan to be used in any way to provide

 free contraception to my employees, even if someone else is covering the costs.

    23. My third-party administrator has informed my company that if it invokes the

 “accommodation” offered in the Contraceptive Mandate, then my plan’s infrastruc-

 ture will be used in providing contraceptive coverage to our employees, and that there

 is no way to use the “accommodation” without involving my plan in the provision of

 contraceptive methods that violate my religious beliefs.



 hotze affidavit                                                               Page 4 of 6

                                                                                             7
Case 4:18-cv-00825-O Document 22 Filed 02/05/19             Page 9 of 507 PageID 568


    24. I therefore sincerely believe that the submission of the self-certification form

 is sufficiently connected to the destruction of human embryos and non-marital sexual

 activities as to make it immoral and against my religious beliefs for me or Braidwood

 to execute or deliver that form.

    25. Instead, I have waited for the Trump Administration to issue its long-prom-

 ised rules that exempt objecting employers from the Contraceptive Mandate. The final

 rule was announced on November 15, 2018, although it was not scheduled to take

 effect until January 14, 2019.

    26. In anticipation of the final rule’s effective date, I directed Braidwood to drop

 contraceptive coverage from its self-insured health plan effective December 1, 2018.

 Our third-party administrator prepared a plan document and summary plan descrip-

 tion, dated December 20, 2018, and I circulated that document to Braidwood em-

 ployees to inform them of this decision. A copy of this plan document and summary

 plan description is attached as Exhibit 4 in the appendix to the brief supporting the

 motion for preliminary injunction. The document states, in relevant part:

                               Preventive Care Services

        As required by the Patient Protection and Affordable Care Act, the Plan
        covers Preventive care services without cost-sharing to Plan Participants
        and their eligible and enrolled dependents. However, Braidwood Man-
        agement, Inc. believes that certain mandates under the Patient Protec-
        tion and Affordable Care Act violate its religious liberty under the
        United States Constitution as provided in the Burwell v. Hobby Lobby
        case. As such, the Plan intends to not cover certain preventive services
        and medications that have been identified as required by the Patient
        Protection and Affordable Care Act, specifically any abortion or aborti-
        facient contraceptives.
 The document goes on to explain the preventive care that will be covered under

 Braidwood’s health plan, and contraceptive methods are not listed. So Braidwood is

 no longer covering any type of contraception.




 hotze affidavit                                                              Page 5 of 6

                                                                                            8
Case 4:18-cv-00825-O Document 22 Filed 02/05/19               Page 10 of 507 PageID 569


     27 . My company instructed Entrust (our third-party administrator) to produce an

additional plan document and summary plan description, dated January 30, 2019,

that makes clear that Braidwood's plan no longer covers any type of contraception,

including non-abortifacients. A copy of this document is attached as Exhibit 5 in the

appendL"Xto the brief supporting the motion for preliminary injunction.

     28. Judge Reetlestone's nationwide injunction against the final rule of November

15, 2018, has left Braidwood subject to the previous iteration of the Contraceptive

Mandate, and Braidwood is now subject to heavy financial penalties for its decision to

revoke coverage of contraception effective December 1, 2018.

     29 . I do not intend, at the time, to instruct Braidwood to restore coverage of

contraception in response to Judge Beetlestone's nationwide injunction. Nor do I

intend to have Braidwood submit the self-cert ification form. Instead, I have decided

to seek immediate preliminary relief against the enforcement of the Contraceptive

Mandate. The fact that Braidwood and I are being forced to choose between violating

our sincerely held religious beliefs or subjecting ourselves to heavy financial penalties

under 26 U.S.C. § 4980D(b) is a substantial burden on the exercise of our religion-

regardless of which choice we decide to make.

      This concludes my sworn statement. I swear under penalty of perjrny that, to the

best of my knowledge, the facts stated in this afl"idavitare true and complete.




                                            STEVEN    F.   HOTZE


Subscribed and sworn to me
this   r-.J-
           day of n,1:,..-\J.,a.rj
                               , 2018


NOTARY


 HOT Z E AFl'IDAVIT                                                            Page 6 of6


                                                                                            9
Case 4:18-cv-00825-O Document 22 Filed 02/05/19   Page 11 of 507 PageID 570




                    Exhibit 2




                                                                         10
Case 4:18-cv-00825-O Document 22 Filed 02/05/19   Page 12 of 507 PageID 571




                                                                         11
Case 4:18-cv-00825-O Document 22 Filed 02/05/19   Page 13 of 507 PageID 572




                    Exhibit 3




                                                                         12
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                 Page 14 of 507 PageID 573


                                        What I Believe
                                     Steven F. Hotze, M.D.


As a man thinks within himself, so he is. What you think about, what I think about, what we
believe determines how we conduct our lives. I believe that God made the Heavens and the earth
and everything in them, including you and me. And because of this, I believe in the intrinsic
worth of each individual.

I was raised in a Christian home, and during medical school, I placed my confidence in Jesus
Christ as my savior and Lord as the one who died on the cross for my sins and rose victoriously
from the grave. I believe that the Bible is the inherent word of God and that it lays down the
principles that regulate all human activity. My faith in Christ directs my personal and business
life.

We start every weekly staff meeting with a prayer in Christ's name. Thanking God for his
blessings and praying for the people who've decided to entrust their care to us. I believe what my
mother taught me when she said, "Don't follow the herd. If you follow the herd, you'll get run
over. You'll get stampeded."

I believe that you always have to ask why, and question conventional thinking. I believe in
taking the road less traveled, or never traveled is necessary to bring about change. I passionately
believe in natural approaches to health. This began in 1988 when my dad underwent emergency
heart surgery after a failed angioplasty had torn his main artery in his heart. Two weeks after his
surgery, dad called me to his house and he gave me a newsletter from Dr. Julian Whitaker, who's
an advocate for natural approaches to health.

That newsletter, which was about heart disease, Dr. Whitaker wrote that 15% of angioplasty
patients died within the first year of the procedure. 5% of heart bypass patients died within the
first year. The patients who simply made dietary changes, lost weight, exercised, and took
vitamins and minerals had a mortality rate of only 1%. My dad asked me what I thought, and I
told him that I didn't know anything about this but wished we had known about it beforehand.
Dad then said, "This doctor says I need to take vitamins. What type of vitamins do I need to take,
son?" I looked at dad like a deer in the headlights and then I said, "Dad, I'm a doctor. What do I
know about vitamins?" He looked at me straight in the eyes and asked me, "Will you please find
out?" I was the oldest of eight children, seven sons. I loved my dad and would have done
anything for him. I told him, "Yes sir. I will find out."

My dad's tragic experience with conventional medicine completely redirected my entire medical
career. I believe no one is sick and tired because they have low levels of drugs in their bodies.
This point was driven home to me when a patient of mine, Mrs. Jones, who lived in a retirement
center by my office, came in for a follow-up visit. When I asked her how she was doing, she said
"Ever since I've gotten rid of all those drugs you were giving me, doctor, I feel like a million
dollars."

Well, this drove home the point my dad had told me. "Son, don't poison your patients like all the
other doctors do." I believe that drugs are poisons. Drugs are toxins that must be detoxified by
the body. Drugs only mask symptoms. I believe the reason people are sick is because of an
What I Believe by Dr (Completed 01/24/19)                                              Page 1 of 2
Transcript by Rev.com

                                                                                                13
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                  Page 15 of 507 PageID 574


overload of environmental toxins in their cells. We're living in a sea of chemical pollutants
which are found in foods that we eat, the beverages we drink, and in the air that we breathe. This
toxic overload leads to a host of diseases, heart disease, cancer, diabetes, high blood pressure,
degenerative arthritis, Alzheimer's disease, Parkinson's disease, Multiple Sclerosis, just to name a
few.

Pharmaceutical drugs for these conditions, only add to the toxic load in your cells and make you
sicker quicker. Let me tell you about drugs. Our nation which has 5% of the population of the
world, consumes 42% of all the drugs that are made and produced by pharmaceutical companies.
We spend more per capita than any other nation in the world. That means we spend more health
dollars per person than any other nation in the world, and we're the sickest nation in the world.
We lead in the number of heart disease cases and the number of percentage of people with
cancers, and the host of diseases that I've just mentioned to you.

I believe that your health problems aren't all in your head. You're not a hypochondriac, you aren't
sick and tired of being sick and tired because you're simply getting older. There is a real cause
for your symptoms, and for the way you feel. I believe it's the responsibility of physicians to take
time with their patients, asking them questions, listening attentively to their concerns. I believe
that if you will eliminate junk food, replace it with natural whole foods, and take vitamins and
minerals and nutrients, then you can remove the toxins from your cells and regain your health.
I also believe in replenishing the body’s natural occurring hormones, so that the cells and the
organs in your body can be rejuvenated. I believe it's possible to restore your health and
transform yourself from being a sick and tired person, into being a healthy and well one. I
believe in offering a first-class experience for my patients who we call guests, and I know that
my guests appreciate this. I believe that the way a guest is treated is as important as the treatment
that is prescribed.

I believe that we can help people who are willing to invest in their health and who will make a
commitment to take charge of their lives and follow the recommendations of the lifestyle
changes we make. I believe in the free market economy, and I do believe this applies to medicine
and specifically, to preventive medicine. I believe that insurance was meant for emergencies, not
for preventive healthcare. I believe that you can achieve your goals and live a healthy, happy,
and purpose driven life.

I believe it's time for a revolution in medicine and at the Hotze Health and Wellness Center, we
are leading one. I believe that you should have a choice in your healthcare. To choose natural
approaches to your health. I believe that you can obtain and maintain health and wellness
naturally and enjoy a better quality of life. I believe you can restore your health, that you can
transform your life and renew your world naturally. This is what I want for you.




What I Believe by Dr (Completed 01/24/19)                                                Page 2 of 2
Transcript by Rev.com

                                                                                                  14
Case 4:18-cv-00825-O Document 22 Filed 02/05/19   Page 16 of 507 PageID 575




                    Exhibit 4




                                                                         15
   Case 4:18-cv-00825-O Document 22 Filed 02/05/19            Page 17 of 507 PageID 576




December 20, 2018

Braidwood Management, Inc.
Attn: Catherine Burnett & Monica Luedecke
20214 Braidwood Drive
Katy, TX 77450

RE: 2018 Changes to Your Plan Document/Summary Plan Description (SPD)

Dear Ms. Burnett & Ms. Luedecke:

The draft of your Employee Benefit Plan Document (also known as the Summary Plan
Description “SPD”) has been completed for your inspection and consideration. This Plan
Document & Summary Plan Description reflects the provisions that you and your Account
Manager discussed, and all revisions and modifications from any prior versions are
incorporated herein.

Included in your 2018 Plan Document are many changes designed to clarify certain terms of
coverage and exclusions in the Plan. The changes include the following modifications and are
highlighted in the document for your convenience:

     • The percentage to be paid when no code has been established by CMS or any type of
       repricing was reduced to follow current market billing practices.
     • Inpatient Rehabilitation Facility was defined to allow for ease of administration of
       benefits.
     • Specialty Drug was defined to clarify benefits for plan participants.
     • Eligibility Terms were clarified to ensure that the term of “Spouse” incorporated the
       Supreme Court’s intent in Obergefell v. Hodges.
     • The Special Enrollment Period Section was updated in order to clarify the time frame
       for each special enrollment window.
     • The exclusion regarding driving under the influence was not removed, however it
       may be removed if requested.
     • Several exclusions were modified to simplify various exclusions intent and medical
       necessity.
     • A Pre-Negotiated Cash Option has been added to the schedule of benefits to allow
       plan participants flexibility to negotiate with providers for lower prices when pursuing
       medical treatment, however it may be removed if requested.
     • Braidwood Management, Inc., as the Plan Sponsor, believes that certain mandates
       under the Patient Protection and Affordable Care Act violate its religious liberty under
       the United States Constitution as provided in the Burwell v. Hobby Lobby case. As
       such, the Plan intends to not cover certain preventive services and medications that
                                                                                           16
    Case 4:18-cv-00825-O Document 22 Filed 02/05/19              Page 18 of 507 PageID 577
         have been identified as required by the Patient Protection and Affordable Care Act,
         specifically any abortion or abortifacient contraceptives. Language regarding this
         choice has been highlighted throughout the plan document.


If you would like to discuss these changes or make revisions, please contact me or your
Account Manager as soon as possible. In addition to the ACA changes listed above, there are
other changes that were included for clarification purposes. If you are satisfied with the
document, please return this cover letter to our office signed below by the appropriate
individual.

Please keep in mind that after the effective date of this Plan, we will be receiving benefit calls
from providers and verifying benefits known at that time. Evidenced by your signature below,
it is your intent to adopt the plan document in full. Remember that we cannot begin
processing your benefits until your Plan Document & Summary Plan Description is
approved, signed, and returned to our office. It is your intent to adopt the plan document
as written evidenced by your signature below.

As the employer plan sponsor, it is your responsibility to ensure all plan participants promptly
receive a copy of the signed Plan Document & Summary Plan Description and any
amendments. Please contact your Account Manager if you need assistance with distribution.
If you have any questions or comments, please do not hesitate to contact me or your Account
Manager.


Sincerely,


Kaitlyn Belew
Compliance Attorney


Accepted by: ____________________________________                   _______________________
               Signature                                            Date

             ____________________________________
                Printed Name




                                                                                              17
          Case 4:18-cv-00825-O Document 22 Filed 02/05/19                         Page 19 of 507 PageID 578




                PLAN DOCUMENT & SUMMARY PLAN DESCRIPTION FOR:



                                              Non-Grandfathered Plan



                           BRAIDWOOD MANAGEMENT
                        EMPLOYEE BENEFIT PLAN TRUST
                                                           Plan B

                                                Effective December 1, 2018




                                                 Claims Administered by:




                    You are required to call (877) 463-3435 for hospital Prior Authorization.
                               Refer to Medical Management Section for details.


       Please see Medicare Part D section for important rights you may have regarding
                              Medicare prescription coverage.




This document reflects the medical and/or dental benefits included under your employee benefit plan. If Life and AD&D coverage is
also included, each covered employee will receive a separate Life and AD&D Summary Plan Description.




                                                                                                                     18
  Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 20 of 507 PageID 579
                           TABLE OF CONTENTS

INTRODUCTION ..................................................................................................................................................... 5
DEFINED TERMS ..................................................................................................................................................... 7
SCHEDULE OF BENEFITS ....................................................................................................................................... 18
ELIGIBILITY REQUIREMENTS................................................................................................................................. 22
    ELIGIBILITY REQUIREMENTS FOR EMPLOYEE COVERAGE.......................................................................................................22
    ELIGIBLE CLASSES OF EMPLOYEES ....................................................................................................................................22
    ELIGIBLE CLASSES OF DEPENDENTS ..................................................................................................................................23
    ELIGIBILITY REQUIREMENTS FOR DEPENDENT COVERAGE. ....................................................................................................24
ENROLLMENT ...................................................................................................................................................... 24
    ENROLLMENT REQUIREMENTS. .......................................................................................................................................24
    NEWLY ACQUIRED DEPENDENTS AND DEPENDENTS BECOMING ELIGIBLE OTHER THAN DURING GROUP ENROLLMENT....................24
    NEWBORN CHILDREN AND NEWLY ADOPTED CHILDREN OF COVERED EMPLOYEE .....................................................................24
    TIMELY AND LATE ENROLLMENT .....................................................................................................................................25
    SPECIAL ENROLLMENT PERIOD ...............................................................................................................................25
OPEN ENROLLMENT ............................................................................................................................................. 27
EFFECTIVE DATE ................................................................................................................................................... 27
    EFFECTIVE DATE OF EMPLOYEE COVERAGE........................................................................................................................27
    EFFECTIVE DATE OF DEPENDENT COVERAGE......................................................................................................................28
TERMINATION OF COVERAGE .............................................................................................................................. 28
    WHEN EMPLOYEE COVERAGE TERMINATES. ......................................................................................................................28
    CONTINUATION DURING PERIODS OF EMPLOYER-CERTIFIED DISABILITY LEAVE OR LEAVE OF ABSENCE..........................................28
    REHIRING A TERMINATED EMPLOYEE. ..............................................................................................................................29
    EMPLOYEES ON MILITARY LEAVE.....................................................................................................................................29
    WHEN DEPENDENT COVERAGE TERMINATES. ....................................................................................................................30
QUALIFIED MEDICAL CHILD SUPPORT ORDERS (QMCSO) ..................................................................................... 30
    PLAN’S RIGHTS AND RESPONSIBILITIES: ............................................................................................................................31
    PLAN PROCEDURES FOR HANDLING QMCSOS ...................................................................................................................31
    ADMINISTRATIVE GUIDELINES: .......................................................................................................................................31
MEDICAL BENEFITS .............................................................................................................................................. 32
    SELECTION OF YOUR HEALTH CARE PROVIDER. ..................................................................................................................32
    DEDUCTIBLE................................................................................................................................................................32
    COPAYMENT. ..............................................................................................................................................................33
    BENEFIT PAYMENT .......................................................................................................................................................33
    OUT-OF-POCKET EXPENSE .............................................................................................................................................33
COVERED MEDICAL EXPENSES ............................................................................................................................. 33
    NETWORK PROVIDERS : ................................................................................................................................................34
    EMERGENCY SERVICES ..................................................................................................................................................37
    TREATMENT OF DIABETES ..............................................................................................................................................37
    INJURY TO OR CARE OF MOUTH, TEETH AND GUMS............................................................................................................38
    CLINICAL TRIALS ..........................................................................................................................................................39
    OCCUPATIONAL THERAPY ..............................................................................................................................................40
    PHYSICAL THERAPY.......................................................................................................................................................40
    SPEECH THERAPY .........................................................................................................................................................40
    DURABLE MEDICAL EQUIPMENT .....................................................................................................................................40

                                                                                       i
Effective Date                                                                                              Braidwood Management EBPT
December 1, 2018
                                                                                                                                                                           19
  Case 4:18-cv-00825-O Document 22 Filed 02/05/19                                                                    Page 21 of 507 PageID 580
    PROSTHETICS/ORTHOTICS .............................................................................................................................................41
    CHIROPRACTIC SERVICES/SPINAL MANIPULATION ..............................................................................................................41
    MEDICAL DEVICES/IMPLANTS.........................................................................................................................................41
    RADIOLOGY SERVICES ...................................................................................................................................................41
    TRANSPLANTS – ORGANS/MARROW/TISSUES ...................................................................................................................41
    PREVENTIVE CARE SERVICES ...........................................................................................................................................43
    COVERAGE OF WELL NEWBORN NURSERY/PHYSICIAN CARE ................................................................................................47
    COVERAGE OF PREGNANCY ............................................................................................................................................48
    PRE-EXISTING CONDITIONS ............................................................................................................................................48
MEDICAL PLAN EXCLUSIONS AND LIMITATIONS .................................................................................................. 48
PRESCRIPTION DRUG BENEFITS ................................................................................................................ 55
    PRESCRIPTION EXCLUSIONS AND LIMITATION .....................................................................................................................57
ASK A NURSE ....................................................................................................................................................... 58
MEDICAL MANAGEMENT SERVICES ..................................................................................................................... 59
    PRIOR AUTHORIZATION/UTILIZATION REVIEW ...................................................................................................................60
    MEDICAL HELPLINE ......................................................................................................................................................60
    VOLUNTARY SECOND AND/OR THIRD OPINION PROGRAM ...................................................................................................61
    PRE-ADMISSION TESTING SERVICE ..................................................................................................................................62
    CASE MANAGEMENT ....................................................................................................................................................62
CLAIMS PROCEDURES .......................................................................................................................................... 64
    TYPES OF CLAIMS .........................................................................................................................................................64
    DETERMINATION OF CLAIMS ..........................................................................................................................................64
    CLAIMS REVIEW PROCEDURE .........................................................................................................................................67
    HOW TO SUBMIT A CLAIM .............................................................................................................................................68
    WHEN CLAIMS SHOULD BE FILED ....................................................................................................................................68
COORDINATION OF BENEFITS .............................................................................................................................. 69
THIRD PARTY RECOVERY PROVISION ................................................................................................................... 71
    PLAN SPONSOR. ..........................................................................................................................................................75
    PLAN ADMINISTRATOR..................................................................................................................................................75
    DUTIES OF THE PLAN SPONSOR .......................................................................................................................................76
    DUTIES OF THE PLAN ADMINISTRATOR .............................................................................................................................76
    PLAN SPONSOR AND PLAN ADMINISTRATOR COMPENSATION. ..............................................................................................76
    FIDUCIARY. .................................................................................................................................................................77
    FIDUCIARY DUTIES. ......................................................................................................................................................77
    THE NAMED FIDUCIARY. ...............................................................................................................................................77
    CONTRACT ADMINISTRATOR IS NOT A FIDUCIARY. ..............................................................................................................77
SPECIAL PROVISIONS ........................................................................................................................................... 77
    FUNDING THE PLAN AND PAYMENT OF BENEFITS................................................................................................................77
    INTERPRETING THIS DOCUMENT .....................................................................................................................................78
    PLAN IS NOT AN EMPLOYMENT CONTRACT ........................................................................................................................78
    CLERICAL ERROR ..........................................................................................................................................................78
    AMENDING AND TERMINATING THE PLAN .........................................................................................................................78
    DISPOSITION OF TRUST FUND UPON ANY TERMINATION.......................................................................................................79
    CONFORMITY IN LAW ...................................................................................................................................................79
    REVIEW AUTHORITY .....................................................................................................................................................79
    LEGAL DISPUTES ..........................................................................................................................................................79
    LIMITATION OF LEGAL ACTIONS ......................................................................................................................................79
    FRAUD AND MISSTATEMENTS.........................................................................................................................................79
                                                                                       ii
Effective Date                                                                                               Braidwood Management EBPT
December 1, 2018

                                                                                                                                                                             20
  Case 4:18-cv-00825-O Document 22 Filed 02/05/19                                                                   Page 22 of 507 PageID 581
   PLAN PARTICIPANT/PROVIDER RELATIONSHIP ...................................................................................................................80
IMPORTANT NOTICES OF PLAN PARTICIPANT RIGHTS ......................................................................................... 80
   CERTAIN EMPLOYEE RIGHTS UNDER ERISA .......................................................................................................................80
   WHCRA ANNUAL NOTICE ........................................................................................................................................81
   MINIMUM MATERNITY BENEFITS STATEMENT .......................................................................................................82
   CONTINUATION COVERAGE RIGHTS UNDER COBRA ...............................................................................82
   HIPAA PRIVACY USES AND DISCLOSURES ................................................................................................................89
   HIPAA SECURITY PRACTICES ....................................................................................................................................92
   USERRA ...................................................................................................................................................................92
   FMLA .......................................................................................................................................................................93
   PRESCRIPTION DRUG COVERAGE AND MEDICARE PART D......................................................................................93
APPENDIX A - GENERAL PLAN INFORMATION ...................................................................................................... 96




                                                                                     iii
Effective Date                                                                                              Braidwood Management EBPT
December 1, 2018

                                                                                                                                                                            21
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19        Page 23 of 507 PageID 582


                   Important Notice About Balance Billing
When you receive health care services from a network provider, they may refer
services related to your treatment to non-network providers, including but not
limited to radiologists, anesthesiologists, neonatologists, and pathologists. This may
expose you to expenses not covered by your Plan. When this occurs, the difference
between what your Plan allows and what the provider charges or accepts may be
different because these providers often charge more than this plan will pay. This gap
may result in what is called “balance billing.” Any time you receive services from
a non-network provider you may be balance billed. In an attempt to avoid balance
billing, you should inquire whenever possible whether the charges of the provider
will be satisfied by the Plan’s Allowable Amount as stated in the Defined Terms
section of this document.

In order to better understand the costs of service, we urge you to ask your provider
how much they will charge for the particular service or services before they are
rendered. Note that Non-Network providers are subject to reimbursement based on
the Plan’s Allowable Amount and some providers will seek additional payments
from you. For more information about what a provider charges, there are many
services     available    on     line,    including     Healthcare    Blue     Book
(healthcarebluebook.com), Texas Price Point, and others.




                                          iv
Effective Date                                      Braidwood Management EBPT
December 1, 2018

                                                                                   22
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                 Page 24 of 507 PageID 583



                                   INTRODUCTION
This document is a description of the Braidwood Management Employee Benefit Plan Trust (the
Plan) sponsored by the Employer shown in Appendix A. The Plan described is designed to protect
Plan Participants against catastrophic health expenses. The Plan is subject to and governed by the
Employee Retirement Security Act of 1974 (ERISA). In the event that any term or provision of
any other document, including any summary of benefits you have received, conflicts with
this Plan Document, the terms of this Plan Document will be controlling with respect to the
Plan. Notwithstanding any other provision in this document, this Plan shall at all times
comply with the requirements and regulations of the Affordable Care Act (ACA).

Non-Grandfathered Health Plan Status
The Plan believes it is a “non-grandfathered health plan” under the Patient Protection and
Affordable Care Act (the Affordable Care Act). Being a non-grandfathered health plan means
that your Plan includes certain consumer protections of the Affordable Care Act, for example,
the elimination of lifetime limits on benefits.

Questions regarding which protections apply and which protections do not apply to a grandfathered
health plan and what might cause a plan to change from grandfathered health plan status can be
directed to your Employer or Entrust, Inc., Claims Administrator, at 1-800-436-8787. You may
also contact the Employee Benefits Security Administration, U.S. Department of Labor at 1-866-
444-3272 or www.dol.gov/ebsa/healthreform. This website has a table summarizing which
protections do and do not apply to grandfathered health plans. You may also contact the U.S.
Department of Health and Human Services at www.healthreform.gov.

When a person is employed that person’s salary pays the expenses of day-to-day living. If an
illness or injury occurs, the cost involved could cause financial difficulties. This Plan can ease
such financial burdens by providing reimbursement for covered expenses.

Coverage under the Plan will take effect for an eligible Employee and designated Dependents
when the Employee and such Dependents satisfy the waiting period and all the eligibility
requirements of the Plan.

The Employer fully intends to maintain this Plan indefinitely. However, it reserves the right to
terminate, suspend, discontinue or amend the Plan at any time.

Changes in the Plan may occur in any or all parts of the Plan including benefit coverage,
deductibles, maximums, co-payments, exclusions, limitations, definitions, eligibility and the like.

Any amendments to the Plan will be implemented on the first of the month following the date the
amendment is approved and signed by the Plan Administrator.

If the Plan is terminated, the rights of Plan Participants are limited to covered charges incurred
before termination.

                                                5
Effective Date                                              Braidwood Management EBPT
December 1, 2018
                                                                                                23
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                Page 25 of 507 PageID 584


This document summarizes the Plan rights and benefits for covered Employees and their
Dependents and is divided into the following parts:

Defined Terms. Defines those Plan terms that have a specific meaning.

Schedule of Benefits. Provides an outline of the Plan reimbursement formulas as well as payment
limits on certain services.

Eligibility, Enrollment, Effective Date and Termination. Explains eligibility for coverage
under the Plan, funding of the Plan and when the coverage takes effect and terminates.

Qualified Medical Child Support Orders (QMCSOs). Explains the administrative process
under state law wherein certain circumstances require health coverage for a participant’s child.

Medical Benefits. Explains when the benefit applies and the types of charges covered.

Prescription Drug Benefits. Explains when the benefit applies and the types of charges covered.

Plan Exclusions and Limitations. Shows what charges are not covered or may have benefit
limitations.

Ask-A-Nurse / Medical Management Services. Explains the methods used to curb unnecessary
and excessive charges.

Claim Procedures. Explains the rules for filing claims and the claim appeal process.

Coordination of Benefits. Shows the Plan payment orders when a person is covered under more
than one plan.

Third Party Recovery Provision. Explains the Plan’s rights to recover payment of charges when
a Plan Participant has a claim against another person because of injuries sustained.

Responsibilities for Plan Administration. Outlines the duties of the employer plan sponsor, plan
administrator and fiduciaries.

Special Provisions. Explains the Plan’s structure and the Participants’ rights under the Plan.

Important Notices of Participants Rights. Explains certain Participants rights under federal
statutes such as COBRA, HIPAA and Medicare Part D.




                                                6
Effective Date                                              Braidwood Management EBPT
December 1, 2018

                                                                                                 24
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                         Page 26 of 507 PageID 585



                                      DEFINED TERMS
The following terms have special meanings and when used in this Plan will be capitalized.
Although these are some of the most commonly used terms in this document, this isn’t a
comprehensive list of all the important terms used in the Plan.
Subject to Plan exclusions and limitations, the Allowable Amount for Network Providers means
the lesser of the billed charge amount, the contracted allowable amount, or the charge the Plan
Administrator deems Reasonable and Necessary for the Plan.

The allowable amount for negotiated Providers is set forth in a separate agreement between the
Plan and Provider.
Subject to Plan exclusions and limitations, the Allowable Amount for non-negotiated Non-
Network Providers will be as follows:
 Non-Network Provider                           Allowable Charges
 Procedures, services or supplies provided      The lesser of 125% of the applicable CMS
 by non-network physicians, facilities, and     (Centers for Medicare & Medicaid Services)
 suppliers                                      billing methodology (i.e. RBRVS, DRG, etc.)
                                                or the billed charge amount.
 Procedures, services or supplies provided      The lesser of 200% of the Resource Based
 by a non-network radiologist, emergency        Relative Value Scale (RBRVS) schedule as
 room physician, pathologist, or for            used by CMS (Centers for Medicare &
 anesthesia services in a network facility      Medicaid Services) or the billed charge
                                                amount.
 Where codes have not been established by CMS, or claims cannot otherwise be repriced
 according to Medicare, the following will be the Allowable Amount for non-negotiated
 Non-Network charges:
 Inpatient Facility                             The lesser of the billed charge amount or
 Medical/Surgical Room & Board                  $2,000 per diem (all inclusive).
 Inpatient Facility                             The lesser of the billed charge amount or
 ICU/CCU Room & Board                           $2,500 per diem (all inclusive).
 Inpatient Mental Health/Substance Abuse        The lesser of the billed charge amount or
                                                $850 per diem (all inclusive).
 Medical Device/Implant Charges                 The lesser of the billed charge amount or an
 No amount will be paid by the Plan for medical amount equal to the actual net cost of the
 devices/implants where codes have not been     medical devices/implants paid by the provider
 established by CMS until the specific medical  plus 50% above said cost.
 device/implant invoice is submitted to the Plan by
 the hospital or other provider showing evidence of
 the actual net cost of the medical devices/implants
 paid by the hospital or other provider.
 Inpatient Rehabilitation                                  The lesser of the billed charge amount or
                                                           $1,750 per diem (all inclusive).
 Skilled Nursing Facility                                  The lesser of the billed charge amount or
                                                           $700 per diem (all inclusive).
 All Other Non-Network Providers                           30% of the billed charge amount.
                                                       7
Effective Date                                                       Braidwood Management EBPT
December 1, 2018

                                                                                                       25
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                  Page 27 of 507 PageID 586


Ambulatory Surgical Center is a licensed facility that is used mainly for performing outpatient
surgery, has a staff of Physicians, has continuous Physician and nursing care by registered nurses
(R.N.s) and does not provide for overnight stays.

Approved Leave of Absence means any absence by an Employee who is on a family and/or
medical leave of absence or any other leave approved by the Employer under its usual policies.
An approved leave of absence will run concurrently with leave under the Family Medical Leave
Act unless specified in writing from the Employer that it will be treated differently.

Birthing Center means any freestanding health facility, place, professional office or institution
which is not a Hospital or in a Hospital, where births occur in a home-like atmosphere. This
facility must be licensed and operated in accordance with the laws pertaining to Birthing Centers
in the jurisdiction where the facility is located.

The Birthing Center must provide facilities for obstetrical delivery and short-term recovery after
delivery; provide care under the full-time supervision of a Physician and either a registered nurse
(R.N.) or a licensed nurse mid-wife; and have a written agreement with a Hospital in the same
locality for immediate acceptance of patients who develop complications or require post-delivery
confinement.

Calendar Year means January 1st through December 31st of the same year.

Chiropractic Care/Spinal Manipulation means skeletal adjustments, manipulation or other
treatment in connection with the detection and correction by manual or mechanical means of
structural imbalance or subluxation in the human body. Such treatment is done by a Physician to
remove nerve interference resulting from, or related to, distortion, misalignment or subluxation of,
or in, the vertebral column.

Claims Administrator means Entrust, Inc.

COBRA means the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended.

Coinsurance means a Covered Person’s share of the cost of covered services and supplies, not
counting the Deductible or co-payments. Coinsurance is usually expressed as a percentage of the
allowable amount. For example, if the Coinsurance amount is "80/20" that means that the primary
carrier pays 80% and the Plan Participant pays 20% of the allowable amount for the eligible
charges.

Complications of Pregnancy is a condition or conditions with a diagnosis distinct from pregnancy
but which may be caused by or adversely affected by pregnancy. Complications include but are
not limited to:

       (1)     Nephritis, neophrosis, cardiac decompensation, missed abortion, and similar
               medical and surgical conditions of comparable severity; and


                                                 8
Effective Date                                               Braidwood Management EBPT
December 1, 2018

                                                                                                 26
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                   Page 28 of 507 PageID 587


       (2)     Cesarean section, termination of ectopic pregnancy and spontaneous termination of
               pregnancy occurring during a period of gestation in which a viable birth is not
               possible.

Convenience Care Clinic means the healthcare clinics located in retail stores, supermarkets and
pharmacies that treat routine family illness on a limited basis and provide certain preventative
healthcare services, such as flu shots.

Co-Payment is a fixed amount paid by the plan participant for covered services at the time they
are rendered or for covered prescription medications.

Cosmetic Dentistry means unnecessary dental surgical procedures, usually but not limited to,
plastic surgery directed toward enhancing dental attractiveness.

Cosmetic Surgery means medically unnecessary surgical procedures, usually, but not limited to,
plastic surgery directed toward preserving beauty or correcting scars, burns or disfigurement.

Covered Person is an Employee or Dependent who is covered under the Plan.

Custodial Care is care (including room and board needed to provide that care) that is given
principally for personal hygiene or for assistance in daily activities and can, according to generally
accepted medical standards, be performed by persons who have no medical training. Examples of
Custodial Care are help in walking and getting out of bed; assistance in bathing, dressing, feeding;
or supervision over medication, which could normally be self-administered.

Dentist is a person who is properly trained and licensed to practice dentistry and who is practicing
within the scope of such license.

Durable Medical Equipment means equipment which (a) can withstand repeated use, (b) is
primarily and customarily used to serve a medical purpose, (c) generally is not useful to a person
in the absence of an Illness or Injury and (d) is appropriate for use in the home.

Emergency Services means, with respect to an Emergency Medical Condition, treatment or
services for an Injury or Illness that is of serious, life-threatening nature, developing suddenly and
unexpectedly, and demanding immediate treatment that is within the capability of the emergency
department of a Hospital or freestanding Emergency Room to evaluate such Emergency Medical
Condition and to stabilize the patient.
Emergency Medical Condition means a sudden onset of a condition with acute symptoms
requiring immediate medical care and includes such conditions as heart attacks, cardiovascular
accidents, poisonings, loss of consciousness or respiration, convulsions or other such acute medical
conditions placing the health of the individual (or unborn child) in serious jeopardy.

Employee means a person who is a Full-Time Employee of the Employer, regularly scheduled to
work for the Employer in an Employee-Employer relationship.

                                                  9
Effective Date                                                Braidwood Management EBPT
December 1, 2018

                                                                                                   27
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                     Page 29 of 507 PageID 588


Employer is Braidwood Management, Inc.

End Stage Renal Disease (ESRD) means permanent kidney failure, requiring dialysis and/or an
anticipated kidney transplant, entitling the Plan Participant or covered Dependent to Medicare
coverage as established by the Balanced Budget Act of 1997.

Enrollment Date is the first day of coverage or, if there is a Waiting Period, the first day of the
Waiting Period.

ERISA is the Employee Retirement Income Security Act of 1974, as amended.

Experimental and/or Investigational means services, supplies, care and treatment which do not
constitute accepted medical practice properly within the range of appropriate medical practice
under the standards of the case and by the standards of a reasonably substantial, qualified,
responsible, relevant segment of the medical community or government oversight agencies at the
time services were rendered.

The Plan Administrator must make an independent evaluation of the experimental/non-
experimental standings of specific technologies. The Plan Administrator shall be guided by a
reasonable interpretation of Plan provisions. The decisions shall be made in good faith and
rendered following a detailed factual background investigation of the claim and the proposed
treatment. The Plan Administrator will be guided by the following principles:

        (1)     If the drug or device cannot be lawfully marketed without approval of the U.S. Food
                and Drug Administration and approval for marketing has not been given at the time
                the drug or device is furnished; or
        (2)     If the drug, device, treatment, or any combination thereof, is not FDA approved,
                whether it meets the National Comprehensive Cancer Network Guidelines for
                treatment; or
        (3)     If the drug, device, medical treatment or procedure, or the patient informed consent
                document utilized with the drug, device, treatment or procedure, was reviewed and
                approved by the treating facility’s Institutional Review Board or other body serving
                a similar function, or if federal law requires such review or approval; or
        (4)     If Reliable Evidence shows that the drug, device, medical treatment or procedure is
                the subject of on-going phase I or phase II clinical trials, or is otherwise under study
                to determine its maximum tolerated dose, its toxicity, its safety, its efficacy or its
                efficacy as compared with a standard means of treatment or diagnosis; or
        (5)     If Reliable Evidence shows that the prevailing opinion among experts regarding the
                drug, device, medical treatment or procedure is that further studies or clinical trials
                are necessary to determine its maximum tolerated dose, its toxicity, its safety, its
                efficacy or its efficacy as compared with a standard means of treatment or
                diagnosis.

Reliable Evidence shall mean only published reports and articles in the authoritative medical and
scientific literature; the written protocol or protocols used by the treating facility or the protocol(s)

                                                   10
Effective Date                                                  Braidwood Management EBPT
December 1, 2018

                                                                                                      28
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                  Page 30 of 507 PageID 589


of another facility studying substantially the same drug, device, medical treatment or procedure;
or the written informed consent used by the treating facility or by another facility studying
substantially the same drug, device, medical treatment or procedure.

Family Unit is the covered Employee and the family members who are covered as Dependents
under the Plan.

Fiduciary means any person who exercises discretionary authority or control over managing the
plan or managing or disposing of the plan’s assets, or has any authority or responsibility to do so,
or has any discretionary authority or responsibility for administering the plan. (See Plan Fiduciary)

FMLA means the Family and Medical Leave Act of 1993, as amended.

Foster Child means an unmarried child under the limiting age shown in the Dependent Eligibility
Section of this Plan for whom a covered Employee has assumed a legal obligation. All of the
following conditions must be met: the child is being raised as the covered Employee’s; the child
depends on the covered Employee for primary support; the child lives in the home of the covered
Employee; and the covered Employee may legally claim the child as a federal income tax
deduction.

A covered Foster Child is not a child temporarily living in the covered Employee’s home; one
placed in the covered Employee’s home by a social service agency which retains control of the
child; or whose natural parent(s) may exercise or share parental responsibility and control.

Full-Time Employee means an Employee who normally works at least 30 hours per week and is
on the regular payroll of the Employer for that work.

Full-Time Employment means working at least 30 hours per week and being on the regular
payroll of the Employer for that work.

Generic Drug means a Prescription Drug, which has the equivalency of the brand name drug with
the same use and metabolic disintegration. This Plan will consider as a Generic Drug any generic
pharmaceutical, which is approved by the Food and Drug Administration (“FDA”) and is
dispensed according to the professional standards of a licensed pharmacist and clearly designated
by the pharmacist as being generic. However, a Prescription Drug will not be considered as generic
unless it has been categorized by the FDA as generic for more than one year.

Genetic Information means information about genes, gene products and inherited characteristics
that may derive from an individual or a family member. This includes information regarding
carrier status and information derived from laboratory test that identify mutations in specific genes
or chromosomes, physical medical examinations, family histories and direct analysis of genes or
chromosomes.

HIPAA means the Health Insurance Portability and Accountability Act of 1996.


                                                 11
Effective Date                                                Braidwood Management EBPT
December 1, 2018

                                                                                                  29
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                   Page 31 of 507 PageID 590


Home Health Care Agency is an organization that meets all of these test: its main function is to
provide Home Health Care Services and Supplies; it is federally certified as a Home Health Care
Agency; and it is licensed by the state in which it is located, if licensing is required.

Home Health Care Plan must meet these tests: it must be a formal written plan made by the
patient’s attending Physician which is reviewed at least every 30 days; it must state the diagnosis;
it must certify that the home health care is in place of Hospital confinement; and it must specify
the type and extent of home health care required for the treatment of the patient.

Home Health Care Services and Supplies include: part-time or intermittent nursing care by or
under the supervision of a registered nurse (R.N.); part-time or intermittent home health aide
services provided through a Home Health Care Agency (this does not include general
housekeeping services); physical, occupational and speech therapy; medical supplies; and
laboratory services by or on behalf of the Hospital.

Hospice Agency is an organization where its main function is to provide Hospice Care Services
and Supplies and it is licensed by the state in which it is located, if licensing is required.

Hospice Care Services and Supplies are those provided through a Hospice Agency and under a
Hospice Care Plan and include inpatient care in a Hospice Unit or other licensed facility, home
care, and family counseling during the bereavement period.

Hospice Unit is a facility or separate Hospital Unit that provides treatment under a Hospice Care
Plan and admits at least two (2) unrelated persons who are expected to die within six months.

Hospital is an institution which is engaged primarily in providing medical care and treatment of
sick and injured persons on an inpatient basis at the patient’s expense and which fully meets these
tests: it is approved by Medicare as a Hospital; it maintains diagnostic and therapeutic facilities
on the premises for surgical and medical diagnosis and treatment of sick and injured persons by or
under the supervision of a staff of Physicians; it continuously provides on the premises 24-hours-
a-day nursing services by or under the supervision of registered nurses(R.N.s); and it is operated
continuously with organized facilities for operative surgery on the premises.

The definition of “Hospital” shall be expanded to include the following:

       •       A facility operating legally as a psychiatric Hospital or residential treatment facility
               for mental health and licensed as such by the state in which the facility operates.
       •       A facility operating primarily for the treatment of Substance Abuse if it meets these
               tests: maintains permanent and full-time facilities for bed care and full-time
               confinement of at least 15 resident patients; has a Physician in regular attendance;
               continuously provides 24-hour a day nursing service by a registered nurse (R.N.);
               has a full-time psychiatrist or psychologist on the staff; and is primarily engaged in
               providing diagnostic and therapeutic services and facilities for treatment of
               Substance Abuse.


                                                 12
Effective Date                                                Braidwood Management EBPT
December 1, 2018

                                                                                                   30
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                   Page 32 of 507 PageID 591


Illness means a condition, sickness or disease not resulting from trauma.

Injury means an accidental physical Injury to the body caused by unexpected external means.

Intensive Care Unit is defined as a separate, clearly designated service area, which is maintained
within a Hospital solely for the care and treatment of patients who are critically ill. This also
includes what is referred to as a “coronary care unit” or an “acute care unit”. It has: facilities for
special nursing care not available in regular rooms and wards of the Hospital; special life saving
equipment which is immediately available at all times; at least two beds for the accommodation of
the critically ill; and at least one registered nurse (R.N.) in continuous and constant attendance 24
hours a day.

Late Enrollee is a Plan Participant who enrolls under the Plan other than during a Special
Enrollment Period or during the initial 31-day period in which the Plan Participant first became
eligible to enroll under the Plan.

Legal Guardian is a person recognized by a court of law with the duty of taking care of and
managing the property and rights of a minor child.

Lifetime is a word that appears in this Plan in reference to benefit maximums and limitations.
Lifetime is understood to mean while covered under this Plan. Under no circumstances does
Lifetime mean during the lifetime of the Plan Participant.

Medical Care Facility means a Hospital or other facility that treats one or more specific ailments
or any type of Skilled Nursing Facility.

Medically Necessary care and treatment is recommended or approved by a Physician; is consistent
with the patient’s condition or accepted standards of good medical practice; is medically proven
to be effective treatment of the condition; is not performed mainly for the convenience of the
patient or provider of medical services; is not conducted for research purposes; and is the most
appropriate level of services which can be safely provided to the patient. The fact that a physician
may prescribe, order, recommend or approve of a service or supply does not, by itself, make it
Medically Necessary or make the charge an allowable expense, even though it is not specifically
listed as an exclusion.

Medicare is the Health Insurance For The Aged and Disabled program under Title XVIII of the
Social Security Act, as amended.

Mental Disorder means any disease or condition that is classified as a Mental Disorder in the
current edition of International Classification of Diseases, published by the U.S. Department of
Health and Human Services or is listed in the current edition of Diagnostic and Statistical Manual
of Mental Disorders, published by the American Psychiatric Association.

Network means the Preferred Provider Organization (PPO) network of providers offering
discounted fees for services and supplies to Covered Persons under the primary carrier plan.

                                                 13
Effective Date                                                Braidwood Management EBPT
December 1, 2018

                                                                                                   31
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                  Page 33 of 507 PageID 592


No-Fault Auto Insurance is the basic reparations provision of a law providing for payments
without determining fault in connection with automobile accidents.

Occupational Therapy is treatment of a physically disabled Plan Participant by means of
constructive activities designed and adapted to promote the restoration of the person’s ability to
accomplish satisfactorily the ordinary tasks of daily living and those required by the person’s
particular occupation.

Open Enrollment Period will occur during the 30 days before and 15 days after the end of the
current Plan year.

Outpatient Care is treatment including services, supplies and medicines provided and used at a
Hospital under the direction of a Physician to a person not admitted as a registered bed patient; or
services rendered in a Physician’s office, laboratory or x-ray facility, an Ambulatory Surgical
Center, or the patient’s home.

Pharmacy means a licensed establishment where covered Prescription Drugs are filled and
dispensed by a Pharmacist licensed under the laws of the state where he or she practices.

Physician means a Doctor of Medicine (M.D.), Doctor of Osteopathy (D.O.), Doctor of Dental
Surgery (D.D.S.), Doctor of Podiatry (D.P.M.), Doctor of Chiropractic (D.C.), Audiologist,
Certified Nurse Anesthetist, Licensed Professional Counselor, Licensed Professional Physical
Therapist, Licensed Professional Surgical Assistant, Midwife, Occupational Therapist,
Optometrist (O.D.), Physiotherapist, Psychiatrist, Psychologist (Ph.D.), Speech Language
Pathologist and any other practitioner of the healing arts who is licensed and/or certified and
regulated by a state or federal agency and is acting within the scope of his or her license and/or
certification.

Plan means the Braidwood Management Employee Benefit Plan Trust, which is a benefits plan
for employees of the Employer.

Plan Administrator is an individual or group of individuals usually named in the plan document
responsible for plan duties.

Plan Fiduciary means any person who exercises discretionary authority or control over managing
the plan or managing or disposing of the plan’s assets, or has any authority or responsibility to do
so, or has any discretionary authority or responsibility for administering the plan. (See Fiduciary)

Plan Participant is any Employee or Dependent who is covered under this Plan.

Plan Sponsor means Braidwood Management, Inc.

Plan Year is the 12-month period beginning on either the effective date of the Plan or on the day
following the end of the first Plan Year.


                                                14
Effective Date                                               Braidwood Management EBPT
December 1, 2018

                                                                                                 32
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                     Page 34 of 507 PageID 593


Pregnancy is childbirth and conditions associated with Pregnancy, including complications.

Prescription Drug means any of the following: a drug or medicine which, under federal law, is
required to bear the legend: “Caution: federal law prohibits dispensing without prescription”;
injectable insulin; hypodermic needles or syringes, but only when dispensed upon a written
prescription of a licensed Physician. Such drug must be Medically Necessary in the treatment of
a Sickness or Injury.

Reasonable and Necessary Fees (R&N) means services and supplies which are medically
necessary for the care and treatment of illness or injury, but only to the extent that such fees are
reasonable. Determination that a fee is reasonable will be made by the Plan Administrator, taking
into consideration:

    •   The fee which the provider charges the patients for the service or supply;
    •   Unusual circumstances or complications requiring additional time, skill and experience in
        connection with the particular service or supply; and/or
    •   The Allowable Amount as defined by the Plan.

Rehabilitation Facility is a facility licensed under state laws to provide skilled nursing care and
intensive rehabilitative services. Rehabilitation Facilities are free standing rehabilitation hospitals
and rehabilitation units in acute care hospitals. They provide an intensive rehabilitation program
and patients who are admitted must be able to tolerate three hours of intense rehabilitation services
per day.

Sickness is a person’s illness, disease or Pregnancy (including complications).

Skilled Nursing Facility is a facility that fully meets all of these tests:

        (1)     It is licensed to provide professional nursing services on an inpatient basis to
                persons convalescing from Injury or Sickness. The service must be rendered by a
                registered nurse (R.N.) or by a licensed practical nurse (L.P.N.) under the direction
                of a registered nurse. Services to help restore patients to self-care in essential daily
                living activities must be provided.
        (2)     Its services are provided for compensation and under the full-time supervision of a
                Physician.
        (3)     It provides 24 hour per day nursing services by licensed nurses, under the direction
                of a full-time registered nurse.
        (4)     It maintains a complete medical record on each patient.
        (5)     It has an effective utilization review plan.
        (6)     It is not, other than incidentally, a place for rest, the aged, drug addicts, alcoholics,
                mental retardates, Custodial or educational care or care of Mental Disorders.
        (7)     It is approved and licensed by Medicare.

The term also applies to charges incurred in a facility referring to itself as an extended care facility,
convalescent nursing home or any other similar nomenclature.
                                                   15
Effective Date                                                  Braidwood Management EBPT
December 1, 2018

                                                                                                      33
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                    Page 35 of 507 PageID 594


Specialty Drug is a Prescription Drug that is used to treat complex, chronic, or rare
conditions. Factors considered in determining whether a drug is a specialty drug under this Plan
include: a) if the drug requires patient monitoring or counseling to insure patient compliance; b)
the drug requires special handling, distribution, monitoring, or administration; c) the cost is greater
than the monthly specialty tier standard as defined by Medicare; d) and whether the drug is deemed
a specialty drug by the plan’s pharmacy benefit administrator, Southern Scripts.

Spinal Manipulation/Chiropractic Care means skeletal adjustments, manipulations or other
treatment in connection with the detection and correction by manual or mechanical means of
structural imbalance or subluxation in the human body. Such treatment is done by a Physician to
remove nerve interference resulting from, or related to, distortion, misalignment or subluxation of,
or in, the vertebral column.

Substance Abuse is the condition caused by regular excessive compulsive drinking of alcohol
and/or physical habitual dependence on drugs that result in a chronic disorder affecting physical
health and/or personal or social functioning. This does not include dependence on tobacco and
ordinary caffeine-containing drinks.

Surgical Procedure (or Surgery) is any of the following:
      -      the incision, excision, debridement or cauterization of any organ or part of the body,
             and the suturing of wounds;
      -      the manipulative reduction of a fracture or dislocation or the manipulation of a joint
             including application of a cast or traction;
      -      the removal by endoscopic means of a stone or other foreign object from any part
             of the body, or the diagnostic examination by endoscopic means of any part of the
             body;
      -      arthrodesis, paracentesis, arthrocentesis and all injections into the joints or bursa;
      -      obstetrical delivery and dilation and curettage;
      -      biopsy.

Temporomandibular Joint (TMJ) Syndrome is the treatment of jaw joint disorders including
conditions of structures linking the jawbone and skull and the complex of muscles, nerves and
other tissues related to the temporomandibular joint. Care and treatment shall include, but are not
limited to orthodontics, crowns, inlays, physical therapy and any appliance that is attached to or
rests on the teeth.

USERRA means the Uniformed Services Employment and Reemployment Rights Act.

Eligibility Defined Terms

Break in Service means a period of at least 13 consecutive Weeks during which the Employee
has no Hours of Service, as defined herein. A Break in Service may also include any period for
which the Employee has no Hours of Service that is at least four (4) consecutive Weeks in duration
and longer than the prior period of employment (determined after applying the Special Unpaid
Leaves of Absence procedures).
                                                  16
Effective Date                                                 Braidwood Management EBPT
December 1, 2018

                                                                                                    34
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19               Page 36 of 507 PageID 595



Employee means an individual classified by the Employer as a common law employee of the
Employer, determined in accordance with rules and regulations issued by the Internal Revenue
Service. Such term shall not include individuals classified by an Employer as independent
contractors (including any person who later becomes reclassified as an employee by the Internal
Revenue Service or a court of competent jurisdiction). For purposes of this subsection (e), any
individual who pays or agrees to pay self-employment tax in lieu of withholding shall be deemed
to be an independent contractor.

Hours of Service means each hour for which the Employee is paid or entitled to payment for
performance of services for the Employer AND any hour for which the employee is paid or entitled
to payment by the Employer for a period of time during which no duties are performed due to any
of the following, consistent with 29 C.F.R. 2530.200b-2(a)(i):

           o   Vacation
           o   Holiday
           o   Illness or incapacity
           o   Layoff
           o   Jury duty
           o   Military duty or leave of absence

Special Unpaid Leave of Absence means any of the following types of unpaid leaves of absence
that do not constitute a Break in Service: (i) Leave protected by the Family and Medical Leave
Act, (ii) leave protected by the Uniformed Services Employment and Reemployment Rights Act
or (iii) Jury Duty (as reasonably defined by the Employer)




                                               17
Effective Date                                             Braidwood Management EBPT
December 1, 2018

                                                                                             35
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                                    Page 37 of 507 PageID 596



                                  SCHEDULE OF BENEFITS
                                          PLAN B
                                HIGH DEDUCTIBLE HEALTH PLAN
                                                          NETWORK PROVIDERS                  NON-NETWORK PROVIDERS
 CALENDAR YEAR DEDUCTIBLE
                                                                                          $2,000
 Individual Coverage
 CALENDAR YEAR DEDUCTIBLE
 Family (*Embedded) Coverage                                                              $4,000
                     Note: Deductibles for Network and Non-Network Providers are combined
 *Embedded means that the single Deductible is embedded in the family Deductible. If a Covered Person has family
 coverage, no one individual will have to meet more than the single Deductible before benefits are paid for that individual.
 Once the family Deductible is met, no further Deductible will be taken for any family member.
 COINSURANCE                                                                                         60%
                                                                      80%
                                                                                                *Unless otherwise noted*
 MAXIMUM OUT OF POCKET AMOUNT
 Includes Deductibles, Co-pays, and Coinsurance
 Individual                                                                               $4,000
 Family                                                                                   $8,000
    Note: The Maximum Out-of-Pocket Expense for Network and Non-Network Providers Is Combined.
 Important Note: The Maximum Out-of-Pocket Expense does not include amounts that may be “Balance
 Billed” by providers due to charges that exceed the Plan’s Defined Allowable Reimbursement Schedule.
 CALENDAR YEAR MAXIMUM BENEFIT                                                          Unlimited
 LIFETIME MAXIMUM AMOUNT
 All Medical Benefits                                                                   Unlimited
 Note: For Medically Necessary Services rendered by a Network or Non-Network Provider, the benefits of this Plan will be provided
 after the deductible has been met until the out-of-pocket amounts are reached each Calendar Year. Thereafter, this Plan will provide
 benefits at 100% of the Allowable charge for the remainder of the Calendar Year for all covered medical expenses, unless otherwise
 specified. Any balances of charges not covered by this Plan will be your responsibility to pay.
                                       PRE-NEGOTIATED/CASH PRICE OPTION
 If a Plan Participant’s provider agrees to a pre-negotiated/cash price of not more than the Plan’s Allowable
 Amount, then the Plan will reimburse the Plan Participant or the provider up to the Plan’s Medicare
 Allowable Amount, not to exceed the amount paid for services. The Plan will reimburse the Plan Participant
 or provider once a claim and proof of payment are submitted to the Plan. Reimbursement as described in
 this paragraph is applicable to scheduled inpatient and outpatient procedures and will only occur in the event
 that the claim is a payable claim under the terms of this Plan Document & Summary Plan Description.
 COVERED SERVICES                                  NETWORK PROVIDERS NON-NETWORK PROVIDERS
  Subject to Plan exclusions and limitations, the Allowable Amount for Network Providers will be the contracted
   allowable amount; and, the Allowable Amount for Non-Network Providers is based on a limited fee schedule..
 PREVENTIVE CARE
 (includes screenings, counseling,
 immunizations, other preventive care services)
 For additional information, see the Medical
 Benefits section of the Plan                                          Covered at 100%
 Coverage under your health plan will not
 include coverage of abortifacient contraceptives
 services.


                                                              18
Effective Date                                                                Braidwood Management EBPT
December 1, 2018

                                                                                                                            36
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                          Page 38 of 507 PageID 597




 COVERED SERVICES                                  NETWORK PROVIDERS NON-NETWORK PROVIDERS
  Subject to Plan exclusions and limitations, the Allowable Amount for Network Providers will be the contracted
   allowable amount; and, the Allowable Amount for Non-Network Providers is based on a limited fee schedule.
 PHYSICIAN’S OFFICE VISIT
 Includes all related services performed plus
                                                                 Covered at 80% after deductible
 allergy testing and treatment, x-rays,
 laboratory tests, and in-office surgery.
 CONVENIENCE CARE CLINICS
 Healthcare clinics located in retail stores,       Covered at 80% after              Covered at 60% after
 supermarkets and pharmacies that treat                 deductible                        deductible
 routine family illness on a limited basis.
 URGENT CARE FACILITY &
 PHYSICIAN SERVICES
                                                    Covered at 80% after              Covered at 60% after
 Charges must be on the same bill as the
 visit charges and incurred at the same time            deductible                        deductible
 as the visit
 OUTPATIENT DIAGNOSTIC TESTING,
 LABORATORY, AND/OR RADIOLOGY
 (Hospital and Freestanding Facility)               Covered at 80% after              Covered at 60% after
 MRI, CT and PET scans at a One Call                    deductible                        deductible
 Medical Facility will be considered at the
 Network level of benefits
 EMERGENCY ROOM
 Emergency Services/Accidental Injury
 No Prior Authorization required for
 Emergency Services.
                         Hospital Services                             Covered at 100%
                         Physician Services                      Covered at 80% after deductible
 Note: Non-Network Emergency Services rendered for an Emergency Medical Condition will be payable at
                 the Network level of benefits at the Non-Network Allowable Amount.
 PRIOR AUTHORIZATION/UTILIZATION REVIEW
 Inpatient Hospital confinement must be Prior Authorized.
 Prior Authorization is not required for Inpatient maternity confinements within the minimum stay
 requirements. Failure to Prior Authorize treatment will result in a penalty of $250.
 Proper Authorization must be obtained in a timely manner.
 It is ultimately the responsibility of the Plan Participant to make sure that the provider complies with the Prior
 Authorization/Utilization Review requirements.
                      Please see the Medical Management section of the SPD for details.
 HOSPITAL SERVICE –
 Inpatient/Outpatient
 Daily Room and Board limited to the
 charges up to the semi-private room            Covered at 80% after                 Covered at 60% after
 rate, unless the hospital only has
                                                    deductible                           deductible
 private rooms available, then it will
 be the private room rate.
 Intensive Care Unit limited to the
 Hospital’s ICU charge.
                                                      19
Effective Date                                                       Braidwood Management EBPT
December 1, 2018

                                                                                                             37
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                                Page 39 of 507 PageID 598




 COVERED SERVICES                                       NETWORK PROVIDERS                NON-NETWORK PROVIDERS
     Subject to Plan exclusions and limitations, the Allowable Amount for Network Providers will be the contracted allowable
                amount; and, the Allowable Amount for Non-Network Providers is based on a limited fee schedule.
 DIRECT AGREEMENT FACILITIES –
                                                                                Covered at 100%
 FACILITY CHARGES ONLY
 SKILLED NURSING FACILITY
 -      Inpatient Services
 Note: Limited to 30 days per Calendar Year
                                                         Covered at 80% after                 Covered at 60% after
 unless otherwise stated in a separate provider
 agreement.                                                  deductible                           deductible
 Subject to Prior authorization and/or case
 management.
 BIRTHING CENTER                                                       Covered at 80% after deductible
 HOSPITAL CONFINEMENT FOR
 REHABILITATION                                          Covered at 80% after                 Covered at 60% after
 Subject to Prior authorization and/or case                  deductible                           deductible
 management.
 Covered services provided by a non-network radiologist, anesthesiologist, pathologist or other physician over whom the
 Plan Participant has no control in selecting while receiving care (Inpatient/Outpatient) from a Network Hospital will be
 payable at the Network level of benefits.
 SURGERY- PHYSICIAN CHARGES
     • Inpatient Hospital
     • Outpatient Hospital
                                                         Covered at 80% after                 Covered at 60% after
     • Outpatient Surgical Facility
     • Office/Urgent Care Facility
                                                             deductible                           deductible
 Includes surgeon, assistant surgeon
 anesthesiologist services
 HOME HEALTH CARE                                        Covered at 80% after                 Covered at 60% after
 Limited to 100 visits per Calendar Year                     deductible                           deductible
 HOSPICE CARE                                            Covered at 80% after                 Covered at 60% after
                                                             deductible                           deductible
 DURABLE MEDICAL EQUIPMENT                               Covered at 80% after                 Covered at 60% after
                                                             deductible                           deductible
 OUTPATIENT PHYSICAL,
 OCCUPATIONAL, AND SPEECH
 THERAPY                                                 Covered at 80% after                 Covered at 60% after
 Limited to 20 visits per category of service per            deductible                           deductible
 Calendar Year
 PROSTHETICS                                             Covered at 80% after                 Covered at 60% after
                                                             deductible                           deductible
 OUTPATIENT RADIATION/CHEMO/IV
 THERAPY                                                 Covered at 80% after                 Covered at 60% after
 (Hospital, Freestanding Facility or                         deductible                           deductible
 Physician’s Office)


                                                            20
Effective Date                                                             Braidwood Management EBPT
December 1, 2018

                                                                                                                      38
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                       Page 40 of 507 PageID 599




 COVERED SERVICES                                 NETWORK PROVIDERS NON-NETWORK PROVIDERS
 Subject to Plan exclusions and limitations, the Allowable Amount for Network Providers will be the contracted
  allowable amount; and, the Allowable Amount for Non-Network Providers is based on a limited fee schedule.
 MATERNITY CARE
                                                   Benefits are the same as those stated under Covered
                                                                     Services category
 Employee and Spouse only
 CHIROPRACTIC/ SPINAL
 MANIPULATION SERVICES                            Covered at 80% after            Covered at 60% after
 $1,500 Maximum Benefit per Calendar                  deductible                      deductible
 Year
 BEREAVEMENT COUNSELING
 Limited to 15 visits per Calendar Year                       Covered at 50% after deductible
 AMBULANCE SERVICES                                         Covered at 80% after deductible
 MENTAL HEALTH/SUBSTANCE ABUSE                                       Not Covered
 ALL OTHER COVERED MEDICAL                        Covered at 80% after       Covered at 60% after
 EXPENSES                                             deductible                   deductible



                                   PRESCRIPTION DRUGS
                                             30 Day Supply                    90 Day/Mail Order
 GENERIC
                                                    Covered at 80% after deductible
 BRAND NAME
                                                    Covered at 80% after deductible
 SPECIALTY DRUGS
                                          Covered at 80% after                    Not Covered
                                              deductible
 PREVENTIVE DRUGS
                                                                 $0 Co-pay

 *No co-pay for generic preventive drugs and contraceptives only unless a generic drug is deemed
 medically inappropriate by the prescribing physician.
 EXCLUSIONS: “ME-TOO” DRUGS – Chemically similar drugs that share the same mechanism
 of action to a less expensive existing approved chemical entity (i.e. Prilosec & Nexium).
 NON-ESSENTIAL – Medications in a dosage form that increased the cost for treatment, when
 other less expensive dosage forms are available (i.e. topical patches & creams).
 Coverage under your health plan will not include coverage of abortifacient contraceptives
 services.




                                                    21
Effective Date                                                    Braidwood Management EBPT
December 1, 2018

                                                                                                       39
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                  Page 41 of 507 PageID 600



                        ELIGIBILITY REQUIREMENTS
Eligibility Requirements For Employee Coverage

A person is eligible for Employee coverage once he or she:

       (1)     is a Full-Time Employee of the Employer; and
       (2)     completes the employment waiting period. A “waiting period” is that time between
               the first day of employment and the first day of coverage under the Plan. The
               waiting period under the Plan is completed on the first (1st) of the month that
               coincides with one (1) month of Full-Time Employment. However, if one (1)
               month of Full-Time Employment does not coincide with the first (1st) of the month,
               then the waiting period will be completed on the first (1st) of the following month.

For purposes of completing the waiting period, an Employee who is on an Approved Leave of
Absence will still be treated as a Full-Time Employee. Eligibility for coverage under the Plan
shall continue during an approved Leave of Absence, for a period not to exceed the actual period
of Leave, just as though the covered Employee was still a Full-Time Employee of the Employer.
This provision does not provide a Participant with a Leave of Absence; rather, it is merely an
attempt to coordinate with the Employer’s policies.

Eligible Classes of Employees
Once an Employee meets the eligibility requirements and becomes eligible for Employee
coverage, the Employee remains in the eligible classes of Employees as long as the Employee is a
Full-Time Employee.

Further, an Employee is considered a Full-Time Employee on each day of a regular paid vacation
and on each regular non-working day if the Employee was a Full-Time Employee on the last
preceding regular work day.

Impact of Breaks In Service
Any Employee who resumes Hours of Service following a Break in Service will be treated as a
new hire. For example, if you are out on leave for 8 weeks, you will not be considered a New Hire
and will not have to satisfy any applicable waiting period. If, however, the Employee experiences
a period without any Hours of Service, and resumes Hours of Service without experiencing a Break
in Service, the Employee will be treated as a continuous employee. A continuous employee
resuming Hours of Service after a period with no Hours of Service that does not constitute a Break
in Service will be eligible for coverage under the Plan upon return if they were enrolled in coverage
prior to the start of the period with no Hours of Service. Such coverage will be effective on the
first day of the month that coincides with or follows the date you resume Hours of Service.




                                                 22
Effective Date                                                Braidwood Management EBPT
December 1, 2018

                                                                                                  40
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                   Page 42 of 507 PageID 601


Eligible Classes of Dependents
Dependent is any one of the following persons:

       (1)     A covered Employee’s Spouse and children from birth to the limiting age of 26
               years. When a Dependent child reaches the limiting age, coverage will end on the
               child’s birthday. The Plan Administrator will require documentation to determine
               eligibility status of Dependent child.

               The term “Spouse” shall mean the person recognized as the covered Employee’s
               husband or wife under the laws of the United States.

               The term “children” shall include natural children, adopted children or children
               placed with a covered Employee in anticipation of adoption. Stepchildren or Foster
               Children shall also be included if the Employee so chooses.

               If a covered Employee is the Legal Guardian of an unmarried child or children,
               these children may be enrolled in this Plan as covered Dependents provided such
               child (or children) is primarily dependent on the Employee.

               Notwithstanding any Plan provision to the contrary, the Plan will provide benefits
               to dependent children placed with Plan Participants or beneficiaries for adoption as
               required by ERISA Section 609I and as required by part 7 of ERISA. The phrase
               “child placed with a covered Employee in anticipation of adoption” refers to a child
               whom the Employee intends to adopt, whether or not the adoption has become final,
               who has not attained the age of eighteen (18) as of the date of such placement for
               adoption. The term “placed” means the assumption and retention by such
               Employee of a legal obligation for total or partial support of the child in anticipation
               of adoption to the child. The federal Omnibus Budget Reconciliation Act of 1993,
               as well as the Child Support Performance and Incentive Act, requires coverage of
               these pre-adoptive children. The child must be available for adoption and the legal
               process must have been commenced.

               As required by the federal Child Support Performance and Incentive Act (CSPIA),
               any child of a Plan Participant who is an alternate recipient under a qualified
               medical child support order (QMCSO) shall be considered as having a right to
               Dependent coverage under this Plan. See the Qualified Medical Child Support
               Order (QMCSO) section for more details.

               The Plan Administrator may require documentation-proving dependency, including
               birth certificates, tax records or initiation of legal proceedings severing parental
               rights.

       (1)     A covered Dependent child who is incapable of self-sustaining employment by
               reason of mental retardation or physical handicap, primarily dependent upon the
               covered Employee for support and maintenance, unmarried and covered under the
                                                 23
Effective Date                                                 Braidwood Management EBPT
December 1, 2018

                                                                                                    41
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                Page 43 of 507 PageID 602


               Plan when reaching the limiting age. The Plan Administrator may require, at
               reasonable intervals during the two years following the Dependent’s reaching the
               limiting age, subsequent proof of the child’s disability and dependency.

               After such two-year period, the Plan Administrator may require subsequent proof
               not more than once each year. The Plan Administrator reserves the right to have
               such Dependent examined by a Physician of the Plan Administrator’s choice, at the
               Plan’s expense, to determine the existence of such incapacity.

These persons are excluded as Dependents: other individuals living in the covered Employee’s
home, but who are not eligible as defined; the legally separated or divorced former Spouse of the
Employee; any person who is on active duty in any military service of any country; or any person
who is covered under the Plan as an Employee.

If a person covered under this Plan changes status from Employee to Dependent or Dependent to
Employee, and the person is covered continuously under this Plan before, during and after the
change in status, credit will be given for all amounts applied to maximums.

If both husband and wife are Employees, their children will be covered as Dependents of the
husband or wife, but not of both.

Eligibility Requirements For Dependent Coverage.
A family member of an Employee will become eligible for Dependent coverage on the first day
that the Employee is eligible for Employee coverage and the family member satisfies the
requirements for Dependent coverage.

At any time, the Plan may require proof that a Spouse or a child qualifies or continues to qualify
as a Dependent as defined by this Plan. All dependents must be enrolled in the same plan.

                                    ENROLLMENT
Enrollment Requirements.
To obtain coverage, an Employee must enroll for coverage by filling out and signing an enrollment
application. To obtain Dependent Coverage, the covered Employee must enroll such Dependents,
including newborn children.

Newly Acquired Dependents and Dependents Becoming Eligible Other Than During
Group Enrollment.
A newly acquired Eligible Dependent (other than a newborn child and a newly adopted child) shall
be covered on the first day of the month following the day on which he/she first becomes eligible.

Newborn Children and Newly Adopted Children of Covered Employee
In order to be covered timely, the covered Employee must submit written notice to the Plan
Sponsor within thirty-one (31) days of the birth, adoption or placement for adoption. Otherwise,

                                               24
Effective Date                                              Braidwood Management EBPT
December 1, 2018

                                                                                               42
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                  Page 44 of 507 PageID 603


the child will not be allowed to enter the Plan until the next Open Enrollment Period or if he/she
has a Special Enrollment Provision.

Timely and Late Enrollment

Timely Enrollment – The enrollment will be “timely” if the completed form is received by the
Employer no later than thirty-one (31) days after the person becomes eligible for the coverage,
either initially or under a Special Enrollment Period.

Late Enrollment – An enrollment is “late” if it is not made on a “timely basis” or during a Special
Enrollment Period. Late enrollees will not be allowed to enroll under the Plan unless they enroll
during an Open Enrollment Period or during a Special Enrollment Period. However, if an eligible
Employee or eligible Dependent is able to enroll “late” due to a Special Enrollment Period, then
the eligible Employee or Dependent, by law, cannot be considered as a “late enrollee” and thus
must be considered to have “timely enrolled”.

If an individual loses eligibility for coverage as a result of terminating employment or a general
suspension of coverage under the Plan, then upon becoming eligible again due to resumption of
employment or due to resumption of Plan coverage, only the most recent period of eligibility will
be considered for purposes of determining whether the individual is a Late Enrollee.

The enrollment date for a Late Enrollee is the first day of coverage. Thus, the time between the
date a Late Enrollee first becomes eligible for enrollment under the Plan and the first day of
coverage is not treated as a waiting period.

If two Employees (husband and wife) are covered under the Plan and the Employee who is
covering the Dependent children terminates coverage, the Dependent coverage may be continued
by the other covered Employee with no waiting period as long as coverage has been continuous.


                             SPECIAL ENROLLMENT PERIOD

The enrollment date for anyone who enrolls under a Special Enrollment Period is the first date of
coverage. Thus, the time between the date a special enrollee first becomes eligible for enrollment
under the Plan and the date of the first day of coverage is not treated as a waiting period.
       (1)     Individual losing other coverage. An Employee who is eligible, but not enrolled
               in this Plan, may enroll if any of the following conditions are met:
               (a)     The Employee (or Dependent) was covered under a group health plan or
                       had health insurance coverage at the time coverage under this Plan was
                       previously offered to the individual. If required by the Employer, the
                       Employee stated in writing at the time that coverage was offered that the
                       other health coverage was the reason for declining enrollment. The
                       Employee requests enrollment in this Plan not later than thirty-one (31) days
                       after the loss of coverage.

                                                25
Effective Date                                               Braidwood Management EBPT
December 1, 2018

                                                                                                 43
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                   Page 45 of 507 PageID 604


               (b)    The coverage of the Employee (or Dependent) who has lost the coverage
                      was under COBRA and the COBRA coverage was exhausted, or was not
                      under COBRA and either the coverage was terminated as a result of loss of
                      eligibility for the coverage (including as a result of legal separation, divorce,
                      death, termination of employment, reduction in the number of hours of
                      employment, or the other coverage no longer offers benefits to the class of
                      employees under which the Employee (or Dependent) was covered) or
                      employer contributions toward the coverage were terminated, or the
                      Employee (or Dependent) incurs a claim under the other coverage that
                      would meet or exceed the lifetime limit on all benefits for that other
                      coverage.The Employee requests enrollment in this Plan not later than
                      thirty-one (31) days after the date of exhaustion of COBRA coverage or the
                      termination of coverage or employer contributions, described above.

       (2)     Dependent beneficiaries. A Dependent (and if not otherwise enrolled, the
               Employee) may be enrolled under this Plan as a covered Dependent of the covered
               Employee if the following conditions are met:
               (a)   The Employee is a participant under this Plan (or has met the waiting period
                     applicable to becoming a participant under this Plan) and is eligible to be
                     enrolled under this Plan but for a failure to enroll during a previous
                     enrollment period, and
               (b)   A person becomes a Dependent of the Employee through marriage, birth,
                     adoption or placement for adoption, and;
               (c)   The Employee requests enrollment for the dependent in this Plan not later
                     than thirty-one (31) days after the dependent becomes an eligible
                     dependent.



       (3)    Loss of coverage under Medicaid or a state child health plan. An Employee or
               a Dependent may enroll if the following conditions are met:
              (a)     An Employee or a Dependent loses coverage under Medicaid or a state child
                      health plan.
              (b)     The Employee requests enrollment of the Employee and any Dependents in
                      the Plan not later than sixty (60) days after the date the coverage ends under
                      Medicaid or the state child health plan.

       (4)    Gaining eligibility for premium assistance under Medicaid or a state child
              health plan. An employee or a Dependent may enroll if the following conditions
              are met:
              (a)     An Employee or a Dependent becomes eligible for financial assistance from
                      Medicaid or a state child health plan.
              (b)     The Employee or a Dependent requests enrollment of the Employee and any
                      Dependents no later than sixty (60) days after the date that Medicaid or the

                                                26
Effective Date                                                Braidwood Management EBPT
December 1, 2018

                                                                                                   44
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                  Page 46 of 507 PageID 605


                       state child health plan determines that the Employee or any Dependents are
                       eligible for such financial assistance.


If the Employee (or Dependent) lost the other coverage as a result of the individual’s failure to pay
premiums or for cause (such as making a fraudulent claim), that individual does not have a special
enrollment right.

In the case of the birth or adoption of a child, the Spouse of the covered Employee may be enrolled
as a Dependent of the covered Employee if the Spouse is otherwise eligible for coverage.

Any eligible Employee or eligible Dependent who enrolls during a Special Enrollment will be
treated as if he or she had timely enrolled.


                                OPEN ENROLLMENT
The annual Open Enrollment will occur during a period of time designated by the Plan
Administrator.

During the annual open enrollment period, eligible Employees and their eligible Dependents not
previously enrolled under the Plan will be able to enroll for coverage. Also, covered Employees
and their covered Dependents will be able to change some of their benefit decisions based on which
benefits and coverage(s) are right for them.

Benefit choices made during the open enrollment period will become effective on the Plan’s
Anniversary Date and remain in effective unless the Employee or Dependent qualifies to enroll
during a Special Enrollment Period (please see the “SPECIAL ENROLLMENT PERIODS”
subsection under the “ELIGIBILITY, FUNDING, EFFECTIVE DATE AND TERMINATION
PROVISIONS” section). Coverage Waiting Periods are waived during open enrollment for
covered Employees and covered Dependents changing from one plan to another plan or from one
Preferred Provider Organization (PPO) Network to another PPO.

A Plan Participant who fails to make an election during open enrollment will automatically retain
his or her present coverage(s).

Employees will receive detailed information regarding open enrollment from their Employer.

                                   EFFECTIVE DATE
Effective Date of Employee Coverage.
An Employee will be covered under this Plan as of the date that the Employee satisfies all of the
following:


                                                 27
Effective Date                                                Braidwood Management EBPT
December 1, 2018

                                                                                                  45
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                   Page 47 of 507 PageID 606


       (1)     The Eligibility Requirements; and
       (2)     The Enrollment Requirements of the Plan.

Effective Date of Dependent Coverage.
A Dependent’s coverage will take effect on the day that the Eligibility Requirements are met; the
Employee is covered under the Plan; and all Enrollment Requirements are met.

The coverage of the Dependents enrolled in the Special Enrollment Period will become effective:

       (1)     in the case of marriage, not later than the first day of the first month beginning after
               the date the completed request for enrollment is received;
       (2)     in the case of a Dependent’s birth, as of the date of birth; or
       (3)     in the case of a Dependent’s adoption or placement for adoption, the date of the
               adoption or placement for adoption.


                        TERMINATION OF COVERAGE
When Employee Coverage Terminates.
Employee coverage will terminate on the earliest of the following dates:

       (1)     The date the Plan is terminated or the date of the month of Employee termination
               of employment.
       (2)     The date of the month in which the covered Employee ceases to be in the Eligible
               Classes of Employees. This includes death or termination of employment of the
               covered Employee. (See the COBRA Continuation Option.)
       (3)     The end of the period for which the required contribution has been paid if the charge
               for the next period is not paid when due.

Except in certain circumstances, a covered Employee may be eligible for COBRA continuation
coverage. For a complete explanation of when COBRA continuation coverage is available, what
conditions apply and how to select it, see the section entitled COBRA Continuation Option.

Continuation During Periods of Employer-Certified Disability Leave or Leave of Absence.
A person shall remain covered for a limited time if full-time work ceases due to disability or leave
of absence. The 90 day period will run concurrently with FMLA leave, as applicable. This
continuance will end upon the expiration ninety (90) days from the date on which the person last
worked as a Full-Time Employee.

Unless otherwise required by law, while continued, coverage will be that which was in force on
the last day worked as a Full-Time Employee. However, if benefits reduce for others in the class,
they will also reduce for the continued person.



                                                 28
Effective Date                                                 Braidwood Management EBPT
December 1, 2018

                                                                                                    46
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                   Page 48 of 507 PageID 607


Continuation During Family and Medical Leave. Regardless of the established leave policies
mentioned above, this Plan shall at all times comply with the Family and Medical Leave Act of
1993 as promulgated in regulations issued by the Department of Labor.

During any leave taken under the Family and Medical Leave Act, the Employer will maintain
coverage under this Plan on the same conditions as coverage would have been provided if the
covered Employee had been continuously employed during the entire leave period.

If Plan coverage terminates during the FMLA leave, coverage will be reinstated for the Employee
and his or her covered Dependents if the Employee returns to work in accordance with the terms
of the FMLA leave. Coverage will be reinstated only if the person(s) had coverage under this Plan
when the FMLA leave started, and will be reinstated to the same extent that it was in force when
that coverage terminated. For example, Waiting Periods will not be imposed unless they were in
effect for the Employee and/or his or her Dependents when Plan coverage terminated.

Rehiring a Terminated Employee.
A terminated Employee, who is rehired more than ninety-one (91) days after the prior date of
termination, will be treated as a new hire and be required to satisfy all Eligibility and enrollment
requirements, with the exception of an Employee returning to work directly from COBRA
coverage. This Employee does not have to satisfy the employment-waiting period.

Vacation, Sick, and Paid Time Off. A person who is using accrued days for vacation, sick, or
paid time off shall be considered actively at work and remain a Plan Participant during such time.
Vacation, sick, and paid time off days shall be in addition to and not be included in any leave taken
as Employer-Certified Disability Leave or Leave of Absence or Continuation during Family and
Medical Leave regardless of whether vacation, sick, or paid time off is taken before or after such
leave.

Employees on Military Leave.
An Employee who is absent from work for more than thirty (30) days in order to fulfill a period of
duty in the Uniformed Services of the United States has a Qualifying Event as of the first day of
the Employee’s absence for such duty, and thus is eligible for rights under USERRA. The Plan
Sponsor shall furnish to the Employee a notice of the right to elect continuation coverage under
USERRA and shall afford the Employee the opportunity to elect such coverage in accordance with
USERRA. If the Employee elects coverage, the right to that coverage ends on the earlier of: A)
on the day after the deadline for the Employee to apply for reemployment with or return to active
employment with the Employer or B) twenty four (24) months beginning on the date of the
employee’s absence from employment with the Employer.

However, during the first thirty (30) days that the Employee is absent in order to fulfill a period of
duty in the Uniformed Services of the United States, the Employee must be treated the same as
any other employee. This means the higher USERRA premium cannot be collected from the
Employee for the first thirty (30) days. After the Employee has been absent for more than thirty
(30) days, the Employee will receive immediate USERRA coverage upon payment of the entire
cost of coverage plus a reasonable administration fee. Further, the Employee will have no
                                                 29
Effective Date                                                Braidwood Management EBPT
December 1, 2018

                                                                                                   47
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                     Page 49 of 507 PageID 608


preexisting condition exclusions applied by the Plan upon return from service. These rights apply
only to Employees and their Dependents covered under the Plan before leaving for military service.

In many instances, an Employee eligible for continuation of coverage under USERRA will also be
eligible for continuation of coverage under COBRA. To the extent allowed under the law, the
continuation of coverage periods under COBRA and USERRA will run concurrently under the
plan.

Plan exclusions and waiting periods may be imposed for any Sickness or Injury determined by the
Secretary of Veterans Affairs to have been incurred in, or aggravated during, military service.

When Dependent Coverage Terminates.
A Dependent’s coverage will terminate on the earliest of the following dates:

        (1)    The date the Plan is terminated.
        (2)    The date that the Employee’s coverage under the Plan terminates for any reason
               including death. (See the COBRA Continuation Option.)
       (3)     The date Dependent coverage is terminated under the Plan.
       (4)     On the last day of the month that he or she ceases to be a Dependent as defined by
               the Plan. (See the COBRA Continuation Option.)
       (5)     The end of the period for which the required contribution has been paid if the charge
               for the next period is not paid when due.
Except in certain circumstances, a covered Dependent may be eligible for COBRA continuation
coverage. For a complete explanation of when COBRA continuation coverage is available, what
conditions apply and how to select it, see the section entitled COBRA Continuation Option.

 QUALIFIED MEDICAL CHILD SUPPORT ORDERS (QMCSO)
Pursuant to Section 609(a) of the Employee Retirement Income Security Act of 1974 (ERISA),
Plan Sponsors are required to develop administrative procedures for handling QMCSOs. This
Section sets forth the procedures to be followed by The Employee Health Benefit Plan as
sponsored by the Employer shown in Appendix A.

A QMCSO is a court judgment, decree, or order, or a state administrative order that has the force
and effect of law that is typically issued as part of a divorce or as part of a state child support order
proceeding, and that requires health plan coverage for an “alternate recipient,” the child of a
participant. Federal law requires a group health plan to pay benefits in accordance with such an
order, if it is “qualified.” A QMCSO may apply to the self-funded health plan, the self-funded
dental plan (if any), and the health care spending account (if any). In general, an alternate recipient
child under a QMCSO is to be treated like any other child of a Plan participant.

These orders (QMCSO) are usually drafted by attorneys for the divorcing couple or by the state
child support agency. There is no standard format required; however, each order must contain
certain information specified by Section 609(a).

                                                   30
Effective Date                                                  Braidwood Management EBPT
December 1, 2018

                                                                                                     48
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                    Page 50 of 507 PageID 609




In some cases, orders will be based on state laws enacted in response to Section 1908 of the Social
Security Act, which requires states to enact certain child support laws, or face the loss of federal
Medicaid funds. These state laws are designed to help state governments obtain private-sector
coverage for children who would otherwise be eligible for state Medicaid coverage. Both the state
and the non-employee parent can obtain a court order to force coverage under the plan, even if the
employee is not interested in obtaining plan coverage for the child.

Plan’s Rights and Responsibilities:
All actions related to QMCSOs must be made in conformance with these procedures and must be
performed on a timely basis.

The Plan is not required to provide coverage in accordance with a child support or other court
orders, which are not “qualified” in accordance with Section 609(a) of ERISA. The Plan
Administrator has the ultimate authority to determine whether or not the order meets all of the
requirements of Section 609(a). If the order does not meet all of the qualification requirements,
the plan need not and will not provide any benefits to the alternate recipient child, unless the parties
later correct the deficiencies.

Plan Procedures for handling QMCSOs

        (1)    Upon receipt of an order, the Plan Administrator must:
               (a)      Promptly send written notice of the receipt of the order to the participant
                        and all alternate recipient children named in the order.
               (b)      Review the order to determine if it meets the legal requirements of QMCSO.
       (2)     Within a reasonable time of the receipt of the order, the Plan Administrator must
               notify the participant and alternate recipient children that either:
               (a)      The order is a valid QMCSO; or
               (b)      The order is not a valid QMCSO (including an explanation of what
                        provisions are defective or missing).
       (3)     Any disputes raised by the parties are to be referred to the Plan’s legal counsel.
       (4)     If an order is found to be invalid, the parties may “cure” the deficiencies with a
               subsequent order. If an amended order is submitted, the evaluation process is
               reinitiated for the new order.

Administrative Guidelines:
An order will be considered “qualified” upon receipt and approval of the following:

       (1)     The name and last known mailing address of each alternate recipient. In some
               cases, a state agency will be named in place of the child.
       (2)     A “reasonable description” of the type of coverage or benefits provided by the Plan.

       (3)     The period of time to which the order applies.
       (4)     The identification of each plan to which the order applies.

                                                  31
Effective Date                                                  Braidwood Management EBPT
December 1, 2018

                                                                                                     49
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                Page 51 of 507 PageID 610


The order cannot require the Plan to provide any benefits not currently being provided under the
Plan, or to alter the Plan’s eligibility requirements.

                                MEDICAL BENEFITS
Medical Benefits apply when covered medical charges are incurred by a Plan Participant for care
of an Injury or Sickness and while the person is covered for these benefits under the Plan.

Selection of Your Health Care Provider.
The Plan offers a Preferred Provider Organization (PPO) network for certain services. This Plan
has entered into an agreement with a PPO Network(s) that have agreements with certain Hospitals,
Physicians and other health care providers, which are called Network Providers. Because these
Network Providers have agreed to reduce their fees to persons covered under the Plan, the Plan
can afford to reimburse a higher percentage of their fees. Therefore, when a Plan Participant uses
a Network Provider, that Plan Participant will receive a higher percentage reimbursement from the
Plan than when a Non-Network Provider is used. It is the Plan Participant’s choice as to which
Provider to use.

When a Plan offers a PPO, you may see any provider you desire. However, your benefits may be
reduced if you choose a Non-Network provider. (Network benefits will be paid for a Non-Network
Provider if a Network Provider, capable of providing the required medical services, is not
located within a 50-mile radius of the Covered Persons’ residence.)

It is the responsibility of the Plan Participant to determine whether their provider of choice
is currently in or out of the network used by their plan.

Please note: Network providers may change networks and the Network Directory or web
site may not always reflect a providers’ current status. Therefore, it is always advisable to
call the PPO’s Customer Service Department to verify the current status of the provider.
The name, phone number and web site of your PPO Network, if applicable, is shown in the
attached Appendix A. A list of Network Providers in your area is available by contacting
the Employer Plan Sponsor, or a complete listing is available by accessing the web site listed
in Appendix A.

Non-network providers are not required to accept the Plan’s Allowable Amount as payment
in full and may balance bill you for the difference between the Plan’s non-network Allowable
Amount and the provider’s billed charges. You will be responsible for this balance bill
amount, which may be considerable. You will also be responsible for charges for services,
supplies and procedures limited or excluded under the Plan and any applicable deductibles,
coinsurance amounts, and copayment amounts.

Deductible
Deductibles are dollar amounts that the Plan Participant must pay before the Plan pays.


                                               32
Effective Date                                              Braidwood Management EBPT
December 1, 2018

                                                                                               50
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                Page 52 of 507 PageID 611


Annual Deductible. An annual deductible is an amount of money that is paid once a Calendar
Year per Plan Participant. Typically, there is one deductible amount per Plan and it must be paid
before any money is paid by the Plan for any covered services. Each January 1st, a new deductible
amount is required.

Deductible Three-Month Carryover. Covered expenses incurred in, and applied toward the
deductible in October, November and December will be applied toward the deductible in the next
Calendar Year.

Copayment.
Co-payments are dollar amounts that the Plan Participant must pay before the Plan pays.

A co-payment is a smaller amount of money that is paid by the plan participant each time a
specified service is used (see Schedule of Benefits). Typically, there may be co-payments on some
services and other services will not have any co-payments.

Physician Office Visit Co-payment. The Physician Office Visit Co-payment applies to Covered
Expenses for charges made by a Network Physician for services and supplies given in connection
with an office visit. The amount of the Physician Office Visit Co-payment is shown in the
Schedule of Benefits.

This Co-payment does not apply to prenatal and postnatal office visits to the Network OB/GYN
who is primarily responsible for your maternity care.

Benefit Payment
Each Calendar Year, benefits will be paid for the covered charges of a Plan Participant. Payment
will be made at the rate shown in the Schedule of Benefits.

Out-of-Pocket Expense
You must pay for a certain portion of the cost of covered expenses under the Plan, including
deductibles, co-payments and the coinsurance percentage that is not paid by the Plan. This is
called “out-of-pocket expense.” The Maximum Out-of-Pocket amount is defined in the Schedule
of Benefits and does not include any contribution you pay to participate in the plan, any amount
balance billed by your providers, or the cost for any services not covered by the Plan.


                      COVERED MEDICAL EXPENSES
Covered charges are the Allowable Charges that are incurred for the following items of service
and supply. These charges are subject to the “Benefit Limits” of this Plan. A charge is incurred
on the date that the service or supply is performed or furnished.

       (1)     Hospital Care. The medical services and supplies furnished by a Hospital or
               Ambulatory Surgical Center or a Birthing Center. Covered charges for room and

                                               33
Effective Date                                             Braidwood Management EBPT
December 1, 2018

                                                                                              51
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                  Page 53 of 507 PageID 612


               board will be payable as shown in the Schedule of Benefits. After 23 observation
               hours, a confinement will be considered an inpatient confinement.

               If a hospital has only private rooms available or if a hospital is a private room only
               facility, the allowable is the hospital’s private room rate.

               Intensive Care and Progressive Care charges will be covered to the hospital’s
               usual charge.

       (2)     Hospital Confinement for Rehabilitation
               There must be a medical necessity for the confinement and it must begin within 14
               days of a Hospital confinement of at least 3 days. Additionally, the patient must be
               able to participate in the therapy and there must be a potential for recovery. Prior
               Authorization is required and the confinement may be subject to case management.

       (3)     Skilled Nursing Facility Care
               All Skilled Nursing Facility Care claims are subject to case management and to the
              following conditions:
                   (a) The patient is confined as a bed patient in the facility;
                   (b) the confinement starts within 14 days of a Hospital confinement of at least
                       3 days;
                   (c) the confinement is needed for further care of the condition that caused the
                       Hospital confinement; and
                   (d) said confinement is deemed medically necessary and has been Authorized
                       by the Plan.

       (4)     Physician Care. The professional services of a Physician for surgical or medical
               services. This includes pharmacologic management for mental and nervous
               conditions.

       (5)     Assistant Surgeon Services
               Network Providers :
               Covered Expenses for services of an assistant surgeon (M.D.) are limited to 20%
               of the amount of Covered Expenses for the surgeon’s charge for the surgical
               procedure(s) performed. If a Licensed Surgical Assistant or other provider is
               eligible under the definition of Physician in this Document, those services will be
               limited to 15% of the amount of Covered Expenses for the surgeon’s charge for
               the surgical procedure(s) performed.

               Non-Network Providers
               Services from Non-Network providers will be paid according to the Non-Network
               Allowable Amount.


       (6)     Multiple surgical procedures

                                                34
Effective Date                                               Braidwood Management EBPT
December 1, 2018

                                                                                                  52
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                 Page 54 of 507 PageID 613


               Covered Expenses for multiple surgical procedures performed at one operative
               session are limited as follows:

               (a)    Covered Expenses for the second procedure are limited to 50% of the
                      Covered Expenses for the secondary procedure.
               (b)    Covered Expenses for any subsequent procedure are limited to 50% of the
                      Covered Expenses for the subsequent procedure

               Note: Multiple surgical reductions of Covered Expenses will not apply to surgical
               procedures that are identified as add-on procedures by the AMA. Add-on codes
               describe additional intra-service work associated with the primary
               service/procedure.

       (7)     Private Duty Nursing Care. The private duty nursing care by a licensed nurse
               (R.N., L.P.N. or L.V.N.). Covered charges for this service will be included to this
               extent:

               (a)    Inpatient Nursing Care. Charges are covered only when care is Medically
                      Necessary or not Custodial in nature and the Hospital’s Intensive Care Unit
                      is filled or the Hospital has no Intensive Care Unit.

               (b)    Outpatient Nursing Care. Charges are covered only when care is Medically
                      Necessary and not Custodial in nature.

       (8)     Home Health Care Services and Supplies. Charges for home health care services
               and supplies are covered only for care and treatment of an Injury or Sickness when
               Hospital or Skilled Nursing Facility confinement would otherwise be required. The
               diagnosis, care and treatment must be certified by the attending Physician and be
               contained in a Home Health Care Plan.

               Benefit payment for nursing, home health aide and therapy services is subject to
               the Home Health Care limit shown in the Schedule of Benefits.

               A home health care visit will be considered a periodic visit by either a nurse or
               therapist, as the case may be, or 4 hours of home health aide services.

       (9)     Hospice/Home Hospice Care Services and Supplies. Charges for hospice care
               services and supplies are covered only when the attending Physician has diagnosed
               the Plan Participant’s condition as being terminal, determined that the person is not
               expected to live more than 6 months and placed the person under a Hospice Care
               Plan. Services and supplies for Hospice Care are subject to case management
               approval.

       (10)    Other Medical Services and Supplies. These services and supplies not otherwise
               included in the items above are covered as follows:

                                                35
Effective Date                                               Braidwood Management EBPT
December 1, 2018

                                                                                                 53
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                Page 55 of 507 PageID 614



               (a)   Local Medically Necessary professional land or air ambulance service. A
                     charge for this item will be a Covered Charge only if the service is to the
                     nearest Hospital or Skilled Nursing Facility where necessary treatment can
                     be provided, but in any event, no more than 50 miles from the place of
                     pickup, unless the Plan Administrator finds a longer trip was Medically
                     Necessary.

               (b)   Anesthetic; oxygen; blood and blood derivatives that are not donated or
                     replaced; intravenous injections and solutions. Administration of these
                     items is included.

               (c)   Cardiac rehabilitation as deemed Medically Necessary provided services
                     are rendered (a) under the supervision of a Physician; (b) initiated within 12
                     weeks after other treatment for the medical condition ends; and (c) in a
                     Medical Care Facility as defined by this Plan.

               (d)   Radiation or chemotherapy and treatment with radioactive substances. The
                     materials and services of technicians are included.

               (e)   Initial contact lenses or glasses required following cataract surgery.

               (f)   Laboratory studies.

               (g)   The initial purchase, fitting, repair and replacement of orthotic
                     appliances such as braces, splints or other appliances, which are
                     required for support for an injured or deformed part of the body as a
                     result of a disabling congenital condition or an Injury or Sickness.

               (h)   The initial purchase, fitting, repair and replacement of fitted
                     prosthetic devices, which replace body parts.

               (i)   Sterilization procedures.

               (j)   Surgical dressings, splints, casts and other devices used in the
                     reduction of fractures and dislocations.

               (k)   Diagnostic x-rays.

               (l)   PET Scans, but only if Medically Necessary. PET Scans are limited
                     to two (2) per Calendar Year, unless approved under an Alternative
                     Care Program (See Alternative Care Program below).




                                                 36
Effective Date                                              Braidwood Management EBPT
December 1, 2018

                                                                                                54
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                   Page 56 of 507 PageID 615


Emergency Services
Emergency Services means, with respect to an Emergency Medical Condition, treatment or
services for an Injury or Illness that is of serious, life-threatening nature, developing suddenly and
unexpectedly, and demanding immediate treatment that is within the capability of the emergency
department of a Hospital to evaluate such Emergency Medical Condition and to stabilize the
patient.

Emergency Medical Condition means a sudden onset of a condition with acute symptoms
requiring immediate medical care and includes such conditions as heart attacks, cardiovascular
accidents, poisonings, loss of consciousness or respiration, convulsions or other such acute medical
conditions placing the health of the individual (or unborn child) in serious jeopardy.

For Medically Necessary Emergency Services rendered by a Network or a Non-Network provider,
this Plan will provide benefits as specified in the Schedule of Benefits. Any balance of charges
not covered by this Plan will be your responsibility to pay.

Treatment of Diabetes
Charges will be determined on the same basis as any other illness for those Medically Necessary
items for Diabetes Equipment and Diabetes Supplies (for which a Physician has written an order)
and Diabetic Management Services/Diabetes Self-Management Training. Such items shall include
but not be limited to the following:

Diabetes Equipment
   ▪ Blood glucose monitors (including noninvasive glucose monitors, continuous monitors,
      and monitors for the blind);
   ▪ Insulin pumps (both external and implantable) and associated equipment and/or supplies,
      which include but are not limited to:
              Insulin infusion devices,
              Batteries,
              Skin preparation items,
              Adhesive supplies,
              Infusion sets,
              Insulin cartridges,
              Durable and disposable devices to assist in the injection of insulin, and
              Other required disposable supplies; and
   ▪ Podiatric appliances, including up to two pairs of therapeutic footwear per Calendar Year,
      for the prevention and/or treatment of complications associated with diabetes.

Diabetic Supplies including, but not limited to:
   ▪ Test strips for blood glucose monitors,
   ▪ Visual reading and urine test strips and tablets for glucose, ketones, and protein,
   ▪ Lancets and lancet devices,
   ▪ Insulin and insulin analog preparations,
   ▪ Injection aids, including devices used to assist with insulin injection and needleless
       systems,

                                                 37
Effective Date                                                Braidwood Management EBPT
December 1, 2018

                                                                                                   55
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                  Page 57 of 507 PageID 616


   ▪   Biohazard disposable containers,
   ▪   Insulin syringes,
   ▪   Prescriptive and non-prescriptive oral agents for controlling blood sugar levels, and
   ▪   Glucagon emergency kits.

NOTE: Insulin and insulin analog preparations, insulin syringes necessary for self-
administration, prescriptive oral agents will be covered under the Prescription Drug Program.
Injection Aids and Disposable Containers will be covered as a medical expense subject to
deductible and co-insurance when submitted to the Plan for reimbursement.

As new or improved treatment and monitoring equipment or supplies become available and are
approved by the U.S. Food and Drug Administration (FDA), such equipment or supplies may be
covered determined to be Medically Necessary and appropriate by the treating Physician who
issues the written order for the supplies or equipment.

Services provided for the nutritional, educational, and psychosocial treatment of the Participant.
Such Diabetic Management Services/Diabetes Self-Management Training, for which a Physician
has written an order to the Participant or caretaker of the Participant, is limited to the following
when rendered by or under the direction of a Physician.

Initial and follow-up instruction concerning;

   1) The physical cause and process of diabetes;
   2) Nutrition, exercise, medications, monitoring of laboratory values and the interaction of
      these in the effective self-management of diabetes;
   3) Prevention and treatment of special health problems for the diabetic patient;
   4) Adjustment to lifestyle modifications; and
   5) Family involvement in the care and treatment of the diabetic patient. The family will be
      included in certain sessions of instruction for the patient.

Diabetes Self-Management Training for the Qualified Participant will include the development of
an individualized management plan that is created for and in collaboration with the Qualified
Participant (and/or his or her family) to understand the care and management of diabetes, including
nutritional counseling and proper use of Diabetes Equipment and Diabetes Supplies.

A Qualified Participant means an individual eligible for coverage under this Plan who has been
diagnosed with (a) insulin dependent or non-insulin dependent diabetes, also known as Type 1
Diabetes and Type 2 Diabetes, or (b) elevated blood glucose levels induced by pregnancy, also
known as Gestational Diabetes (GDM).

Injury to or Care of Mouth, Teeth and Gums
Charges for injury to or care of the mouth, teeth, gums and alveolar processes will be covered
charges under Medical Benefits only if that care is for the following oral surgical procedures:



                                                38
Effective Date                                               Braidwood Management EBPT
December 1, 2018

                                                                                                 56
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                  Page 58 of 507 PageID 617


       (1)     Excision of tumors and cysts of the jaws, cheeks, lips, tongue, roof and floor of the
               mouth.
       (2)     Emergency repair due to Injury to sound natural teeth. This repair must be made
               within 12 months from the date of an accident.
       (3)     Surgery needed to correct accidental injuries to the jaws, cheeks, lips, tongue, floor
               and roof of mouth.
       (4)     Excision of benign bony growths of the jaw and hard palate.
       (5)     External incision and drainage of cellulites.
       (6)     Incision of sensory sinuses, salivary glands or ducts.
       (7)     Removal of impacted teeth.

No charge will be covered under Medical Benefits for dental and oral surgical procedures
involving orthodontic care of the teeth, periodontal disease and preparing the mouth for the fitting
of or continued use of dentures.

Medically Necessary - Services furnished by hospital during confinement in connection with
dental treatment will be considered covered medical expenses.

Clinical Trials
Charges for Routine Patient Costs for items and services furnished to a Covered Person who is a
Qualified Individual in connection with participation in an Approved Clinical Trial. The Plan will
not deny such a Covered Person’s participation in an Approved Clinical Trial or discriminate
against such a Covered Person on the basis of his or her participation in an Approved Clinical
Trial.

Plan Participants must notify Medical Helpline of any participation in an Approved Clinical Trial.

The following definitions apply for purposes of clinical trial coverage under the Plan:

       1.      The term “Approved Clinical Trial” means a phase I, II, III or IV clinical trial that
               is conducted in relation to the prevention, detection or treatment of cancer or other
               life-threatening disease or condition, as further described in Section 2709(d) of the
               Public Health Services Act.

       2.      The term “Qualified Individual” means a Covered Person who is eligible to
               participate in an Approved Clinical Trial according to the trial protocol with respect
               to the treatment of cancer or other life-threatening disease or condition and where
               either the referring health care professional is a participating health care provider
               and has concluded that the individual’s participation in the clinical trial would be
               appropriate based upon the individual meeting the trial protocol, or the individual
               provides medical and scientific information establishing that his or her participation
               in the clinical trial will be appropriate based upon the individual meeting the trial
               protocol.

       3.      The term “Routine Patient Costs” means items and services consistent with the
               Plan’s typical coverage for a Covered Person who is not enrolled in a clinical trial.
                                                39
Effective Date                                               Braidwood Management EBPT
December 1, 2018

                                                                                                  57
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                 Page 59 of 507 PageID 618


               Routine Patient Costs does not include the investigational item, device or service
               itself, items and services that are provided solely to satisfy data collection and
               analysis needs of the clinical trial and that are not used in the direct clinical
               management of the patient, or a service that is clearly inconsistent with widely
               accepted and established standards of care for a particular diagnosis.

       4.      The term “life-threatening condition” means a disease or condition likely to result
               in death unless the disease or condition is interrupted.

Occupational Therapy
Subject to an approved plan of treatment, charges for occupational therapy are covered only if
ordered by a Physician, results from an Injury or Sickness and improves a body function. The
occupational therapy must be performed by a licensed occupational therapist or physician. Once
covered, the charges will be payable as described in the Schedule of Benefits and limited as
reflected in the Schedule of Benefits. However, any visits beyond the maximum amount of visits
per illness or injury or beyond than the maximum amount of visits will not be covered unless found
to be Medically Necessary. Covered expenses do not include recreational programs, maintenance
therapy or supplies used in occupational therapy.

Physical Therapy
Subject to an approved plan of treatment, charges for physical therapy are covered only if ordered
by a Physician, results from an Injury or Sickness and improves a body function. The physical
therapy must be performed by a licensed physical therapist or physician. Once covered, the
charges will be payable as described in the Schedule of Benefits and limited as reflected in the
Schedule of Benefits. However, any visits beyond the maximum amount of visits per illness or
injury or beyond than the maximum amount of visits will not be covered unless found to be
Medically Necessary. Covered expenses do not include recreational programs, maintenance
therapy or supplies used in physical therapy, with the exception of hot and cold packs.

Speech Therapy
Subject to an approved plan of treatment, charges for speech therapy are covered only if ordered
by a Physician and follow either: (1) surgery for correction of a congenital condition of the oral
cavity, throat or nasal complex (other than a frenectomy); (2) an Injury; or (3) a Sickness that is
other than a learning or Mental Disorder. The speech therapy must be performed by a licensed
speech therapist or physician. Once covered, the charges will be payable as described in the
Schedule of Benefits and limited as reflected in the Schedule of Benefits. However, any visits
beyond the maximum amount of visits per illness or injury or beyond than the maximum amount
of visits will not be covered unless found to be Medically Necessary. The developmental speech
problems of a child would not qualify for coverage.

Durable Medical Equipment
Charges for durable medical equipment will be payable as described in the Schedule of
Benefits and may be subject to case management. Rental of durable medical or surgical
equipment will be covered if deemed Medically Necessary and the charge for rental is not
reasonably expected to exceed the purchase price. These items may be bought rather than
rented, but only if agreed to in advance by the Plan Administrator.
                                                 40
Effective Date                                              Braidwood Management EBPT
December 1, 2018

                                                                                                58
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                 Page 60 of 507 PageID 619



Prosthetics/Orthotics
Charges for prosthetics/orthotics will be payable as described in the Schedule of Benefits and may
be subject to case management.

Chiropractic Services/Spinal Manipulation
Chiropractic services/Spinal manipulation will be paid as shown in the Schedule of Benefits and
may be subject to case management.

Medical Devices/Implants
Network Providers
Charges for medical devices/implants from network providers will be reimbursed at the PPO
Allowable Amount.

Non-Network Providers
Total charges for medical devices/implants from non-network providers will be paid according to
the Plan Allowable Amount.

Radiology Services
One Call Medical is a preferred provider organization (PPO) of over 2,900 radiology facilities in
the United States that provide MRIs, CT scans, PET scans and other radiology and diagnostic
services. Subject to plan limitations and exclusions, Covered Services provided at One Call
Medical facilities are paid at the Network level of benefits. Use of the One Call Medical PPO
network can create significant savings for the Plan and Plan Participants. To locate a One Call
Medical PPO facility, call (888) 458-8746 or go to www.onecallmedical.com. This benefit is
available only if shown in your Schedule of Benefits.

Transplants – Organs/Marrow/Tissues

1.       Center of Excellence Transplant Benefit
The Plan includes a Centers of Excellence (COE) transplant benefit and offers transplant benefits
to eligible Plan Participants. COE means a facility that has been designated by the Plan
Administrator as a Center of Excellence. Coverage for transplant services rendered at a COE
facility will be paid at 100% of eligible hospital, professional and organ/marrow charges according
to contract terms negotiated by the Plan. Co-payments, deductibles and other Plan Participant
responsibilities still apply. Other than as provided in paragraph 3 below, the Plan does not
cover organ/marrow/tissue transplants outside of a COE facility or non-emergency
transplants that have not received prior-authorization.

2.      Covered Transplants
Transplant services are covered at 100% benefit level only if they are required to perform any of
the following human to human organ or tissue transplants: allogeneic bone marrow/stem cell,
autologous bone marrow/stem cell, heart, heart/lung, kidney, kidney/pancreas, liver, lung,
pancreas or intestinal which includes small bowel, liver or multivisceral.


                                                41
Effective Date                                              Braidwood Management EBPT
December 1, 2018

                                                                                                59
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                  Page 61 of 507 PageID 620


3.      Emergency Transplant Care at Non-COE Facilities
Coverage for unplanned and unscheduled emergency transplantation ("Emergency Transplant") is
a benefit included in the Plan, to be paid according to the contract terms negotiated by the Plan
and Provider; however, if payment terms cannot be agreed upon within 10 days of the emergency
transplant, then the transplant shall be paid at 150% of Medicare allowable and be considered
payment in full. The transplanting hospital must provide the following documents to the Plan
within 24 hours of the Emergency Transplant:
    a) A letter from the transplanting hospital's Surgical Director detailing the medical conditions
        leading to the Emergency Transplant; and
    b) A detailed contract proposal for the Emergency Transplant.

4.      Prior Authorization Requirement for Organ Transplant**
Covered Expenses incurred in connection with any organ or tissue transplant covered by the Plan
will be covered subject to referral to and prior authorization by the Plan Administrator's authorized
review specialist, Medical Helpline. As soon as reasonably possible after a Plan Participant’s
physician has indicated that the Plan Participant is a potential candidate for a transplant, the Plan
Participant or Plan Participant’s physician should contact the Plan Administrator for referral to the
medical review specialist for evaluation and prior authorization. A comprehensive treatment plan
must be submitted for this Plan's medical review, and should include such information as
diagnosis, the nature of the transplant, the setting of the procedure, (i.e., name and address of the
hospital), any secondary medical complications, a five year prognosis, two (2) qualified opinions
confirming the need for the procedure, as well as a description and the estimated cost of the
proposed treatment. (One or both confirming second opinions may be waived by the Plan's medical
review specialist.) Additional attending physician's statements may also be required. All potential
transplant cases will be assessed for their appropriateness for Case Management.
**Failure to obtain prior authorization for a non-emergency transplant will result in all
transplant expenses being excluded from coverage under the Plan.

5.       Covered Transplant Expenses
The term "Covered Expenses" with respect to transplants includes the reasonable and necessary
expenses for services and supplies which are covered under this Plan (or which are specifically
identified as covered only under this provision) and which are medically necessary and appropriate
to the transplant, including:
     a) Charges incurred in the evaluation, screening, and candidacy determination process;
     b) Charges incurred for organ transplantation;
     c) Charges for organ procurement, including donor expenses not covered under the donor's
     plan of benefits.
         (i) Coverage for organ procurement from a non-living donor will be provided for costs
              involved in removing, preserving and transporting the organ;
         (ii) Charges for organ procurement for a living donor will be provided for the costs
              involved in screening the potential donor, transporting the donor to and from the site
              of the transplant, as well as for medical expenses associated with removal of the
              donated organ and the medical services provided to the donor in the interim and for
              follow up care;


                                                 42
Effective Date                                                Braidwood Management EBPT
December 1, 2018

                                                                                                  60
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                   Page 62 of 507 PageID 621


        (iii)If the transplant procedure is a hematopoetic stem cell transplant, coverage will be
             provided for the cost of the acquisition of stem cells. This may be either peripherally
             or via bone marrow aspiration as clinically indicated, and is applicable to both the
             patient as the source (autologous) and related or unrelated donor as the source
             (allogeneic). Coverage will also be provided for search charges to identify an unrelated
             match, treatment and storage costs of the stem cells, up to the time of reinfusion. (The
             harvesting of the stem cells need not be performed within the transplant benefit period);
    (d) Charges incurred for follow up care, including immuno-suppressant therapy; and
    (e) Charges for transportation to and from the site of the covered organ transplant procedure
        for the recipient and one other individual (over age 21), or in the event that the recipient or
        the donor is a minor (under age 21), two (2) other individuals (also over age 21). In
        addition, all reasonable and necessary lodging and meal expenses incurred during the
        transplant benefit period will be covered up to a maximum of $10,000 per transplant
        period.
    (f) The following are specifically excluded travel expenses:
             a. Travel costs incurred due to travel within 60 miles of your home;
             b. Laundry expenses;
             c. Telephone bills;
             d. Alcohol or tobacco products;
             e. Charges for transportation that exceed coach class rates
             f. Child care, house sitting, or kennels;
             g. Reimbursement for any lost wages; and
             h. Charges in connection with the family support person, not incurred during the
                 recipient’s stay at the transplant facility.

6.       Re-Transplantation
Re-transplantation will be covered up to one re-transplant, for a total of two transplants per person,
per lifetime.

7.      Donor Expenses
In-Network Medical expenses of the donor will be covered under this provision to the extent that
they are not covered elsewhere under this Plan or any other benefit plan covering the donor. In
addition, medical expense benefits for a donor who is not a participant under this Plan will be
paid pursuant to the terms of a direct agreement or PPO agreement; if there is no direct
agreement or PPO agreement, then the donor benefits are limited to a maximum of $10,000 per
transplant benefit period when the transplant services are provided out of network. This does not
include the donor's transportation and lodging expenses.

                                    Preventive Care Services
As required by the Patient Protection and Affordable Care Act, the Plan covers preventive care
services without cost-sharing to Plan Participants and their eligible and enrolled
dependents. However, Braidwood Management, Inc. believes that certain mandates under the
Patient Protection and Affordable Care Act violate its religious liberty under the United States
Constitution as provided in the Burwell v. Hobby Lobby case. As such, the Plan intends to not
cover certain preventive services and medications that have been identified as required by the
                                                  43
Effective Date                                                 Braidwood Management EBPT
December 1, 2018

                                                                                                    61
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                  Page 63 of 507 PageID 622


Patient Protection and Affordable Care Act, specifically any abortion or abortifacient
contraceptives. The following services will be covered by the Plan effective at the beginning of
the Plan Year following their adoption as a required service by the applicable entity:
    • A and B Recommendations of the United States Preventive Services Task Force;
    • Recommendations of the Advisory Committee on Immunization Practices that have been
        adopted by the Director of the Centers for Disease Control and Prevention;
    • Evidence-informed preventive care and screenings provided for in the comprehensive
        guidelines supported by the Health Resources Services Administration (HRSA) for
        infants, children, and adolescents; and
    • Other evidence-informed preventive care and screenings provided for in comprehensive
        guidelines supported by HRSA for women.

Treatment of a condition identified through preventive care service is covered under the applicable
Covered Services category at the cost-sharing for each Covered Services category. Prescription
drugs covered as preventive are restricted to generics only, unless a generic version is unavailable
or has been deemed medically inappropriate by the prescribing physician.

Preventive services under the Plan include, but are not limited to those specifically listed below.
Please visit https://www.healthcare.gov/what-are-my-preventive-care-benefits/ for more
information about preventive services. This list of preventive services is subject to change with
regulatory guidance.

Preventive Services for Adults

1. Abdominal Aortic Aneurysm one-time screening for men of specified ages who have ever
    smoked
2. Alcohol Misuse screening and counseling
3. Aspirin use to prevent cardiovascular disease for men and women of certain ages
4. Blood Pressure screening for all adults
5. Cholesterol screening for adults of certain ages or at higher risk
6. Colorectal Cancer screening for adults over 50
7. Depression screening for adults
8. Diabetes (Type 2) screening for adults with high blood pressure
9. Diet counseling for adults at higher risk for chronic disease
10. Fall prevention: exercise or physical therapy and vitamin D supplementation for older adults
    at increased risk of falls
11. Healthy diet and physical activity counseling to prevent cardiovascular disease for adults
    with cardiovascular risk factors
12. Hepatitis B screening for adults with a high risk of infection
13. Hepatitis C screening for adults with a high risk of infection
14. HIV screening for everyone ages 15 to 65, and other ages at increased risk
15. Immunization vaccines for adults--doses, recommended ages, and recommended populations
    vary:
    o Hepatitis A
    o Hepatitis B

                                                44
Effective Date                                               Braidwood Management EBPT
December 1, 2018

                                                                                                 62
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                 Page 64 of 507 PageID 623


   o   Herpes Zoster
   o   Human Papillomavirus
   o   Influenza (Flu Shot)
   o   Measles, Mumps, Rubella
   o   Meningococcal
   o   Pneumococcal
   o   Tetanus, Diphtheria, Pertussis
   o   Varicella
16. Lung Cancer screening for adults with a history of smoking
17. Obesity screening and counseling for all adults
18. Statin preventive medication for adults ages 40-75 years with no history of cardiovascular
    disease, 1 or more cardiovascular disease risk factors, and a calculated 10-year cardiovascular
    disease event risk of greater than 10%.
19. Sexually Transmitted Infection (STI) prevention counseling for adults at higher risk
20. Syphilis screening for all adults at higher risk
21. Tobacco Use screening for all adults and cessation interventions for tobacco users
22. Tuberculosis Screening for all adults in populations at an increased risk
Preventive Services for Women

1. Anemia screening on a routine basis for pregnant women
2. Breast Cancer Genetic Test Risk Assessment and Counseling/Testing (BRCA) for women
    who have family members with breast, ovarian, tubal and peritoneal cancer
3. Breast Cancer Mammography screenings every 1 to 2 years for women over 40
4. Breast Cancer Chemoprevention counseling for women at higher risk
5. Breast Cancer Preventive Medications for women at higher risk
6. Breastfeeding comprehensive support and counseling from trained providers, and access to
    breastfeeding supplies, for pregnant and nursing women
7. Cervical Cancer screening for women ages 21 to 65
8. Chlamydia Infection screening for younger women and other women at higher risk
9. Contraception: Food and Drug Administration-approved contraceptive methods, sterilization
    procedures, and patient education and counseling, as prescribed by a health care provider for
    women with reproductive capacity (not including abortifacient drugs). This does not apply to
    health plans sponsored by certain exempt “religious employers.”
10. Domestic and interpersonal violence screening and counseling for all women
11. Folic Acid supplements for women who may become pregnant
12. Gestational diabetes screening for pregnant women after 24 weeks and those at high risk of
    developing gestational diabetes
13. Gonorrhea screening for all women at higher risk
14. Hepatitis B screening for pregnant women at their first prenatal visit
15. HIV screening and counseling for sexually active women
16. Human Papillomavirus (HPV) DNA Test every 3 years for women with normal cytology
    results who are 30 or older
17. Osteoporosis screening for women over age 65 years or younger depending on risk factors
18. Preeclampsia screening: The USPSTF recommends screening for preeclampsia in pregnant
    women with blood pressure measurements throughout pregnancy.
                                                45
Effective Date                                              Braidwood Management EBPT
December 1, 2018

                                                                                                63
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                Page 65 of 507 PageID 624


19. Preeclampsia prevention: The USPSTF recommends the use of low-dose aspirin (81 mg/d)
    as preventive medication after 12 weeks of gestation in women who are at high risk for
    preeclampsia.
20. Rh Incompatibility screening for all pregnant women and follow-up testing for women at
    higher risk
21. Sexually Transmitted Infections counseling for sexually active women
22. Syphilis screening for all pregnant women or other women at increased risk
23. Tobacco Use screening and interventions for all women, and expanded counseling for
    pregnant tobacco users
24. Urinary tract or other infection screening for pregnant women
25. Well-woman visits to get recommended services for women under 65
Preventive Services for Children

1. Alcohol, tobacco, and drug use assessments for adolescents.
2. Autism screening for children at 18 and 24 months
3. Behavioral assessments for children at the following ages: 0 to 11 months, 1 to 4 years, 5 to
    10 years, 11 to 14 years, 15 to 17 years.
4. Bilirubin concentration screening for newborns.
5. Blood Pressure screening for children at the following ages: 0 to 11 months, 1 to 4 years , 5
    to 10 years, 11 to 14 years, 15 to 17 years.
6. Blood screening for newborns.
7. Cervical Dysplasia screening for sexually active females.
8. Depression screening in adolescents aged 12 to 18 years.
9. Developmental screening for children under age 3.
10. Dyslipidemia screening for children at higher risk of lipid disorders at the following ages: 1
    to 4 years, 5 to 10 years, 11 to 14 years, 15 to 17 years.
11. Fluoride Chemoprevention supplements for children without fluoride in their water source.
12. Fluoride varnish for all infants and children as soon as teeth are present.
13. Gonorrhea preventive medication for the eyes of all newborns.
14. Hearing screening for all newborns; and for children once between 11 and 14 years, once
    between 15 and 17 years, and once between 18 and 21 years.
15. Height, Weight and Body Mass Index measurements for children at the following ages: 0
    to 11 months, 1 to 4 years, 5 to 10 years, 11 to 14 years, 15 to 17 years.
16. Hematocrit or Hemoglobin screening for children.
17. Hemoglobinopathies for sickle cell screening for newborns
18. Hepatitis B screening for adolescents at higher risk
19. HIV screening for adolescents at higher risk
20. Hypothyroidism screening for newborns
21. Immunization vaccines for children from birth to age 18 —doses, recommended ages, and
    recommended populations vary:
     o Diphtheria, Tetanus, Pertussis
     o Haemophilus influenza type b
     o Hepatitis A
     o Hepatitis B
     o Human Papillomavirus (HPV)
                                               46
Effective Date                                              Braidwood Management EBPT
December 1, 2018

                                                                                               64
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                  Page 66 of 507 PageID 625


    o   Inactivated Poliovirus
    o   Influenza (Flu Shot)
    o   Measles
    o   Meningococcal
    o   Pneumococcal
    o   Rotavirus
    o   Varicella (Chickenpox)
22. Iron supplements for children ages 6 to 12 months at risk for anemia.
23. Lead screening for children at risk of exposure.
24. Medical History for all children throughout development at the following ages: 0 to 11
    months, 1 to 4 years , 5 to 10 years , 11 to 14 years , 15 to 17 years.
25. Obesity screening and counseling for age 6 years or older.
26. Oral Health risk assessment for young children Ages: 0 to 11 months, 1 to 4 years, 5 to 10
    years.
27. Phenylketonuria (PKU) screening for this genetic disorder in newborns.
28. Sexually Transmitted Infection (STI) prevention counseling and screening for adolescents
    at higher risk.
29. Tuberculin testing for children at higher risk of tuberculosis at the following ages: 0 to 11
    months, 1 to 4 years, 5 to 10 years, 11 to 14 years, 15 to 17 years.
30. Vision screening for all children.


Charges for Well Child Care. Well childcare includes routine pediatric care and immunizations
by a Physician that is not for an Injury or Sickness.

Coverage of Well Newborn Nursery/Physician Care
Charges for Routine Newborn Nursery Care. Routine well newborn nursery care is room,
board and other normal care, including a surgeon’s charge for circumcision for which a Hospital
makes a charge.

The Allowable Charge made by the Hospital for routine nursery care provided as shown below
after the newborn child’s birth will be considered as covered charges under the Plan.

All routine well newborn charges are billed as, and considered part of, the mother’s claim
for the delivery. This coverage is only provided if a parent is a Plan Participant who was covered
under the Plan at the conclusion of the Pregnancy and the newborn child is an eligible Dependent
and is neither injured nor ill.

Coverage for a Hospital stay following a normal vaginal delivery will be 48 hours for both the
mother (if a Plan Participant) and the newborn child unless a shorter stay is agreed to by both the
mother and her attending Physician. Coverage for a Hospital stay in connection with childbirth
following a Caesarean section will be 96 hours for both the mother (if a Plan Participant) and the
newborn child unless a shorter stay is agreed to by both the mother and her attending Physician.
In any case, plans and issuers may not, under Federal Law, require that a provider obtain
authorization from the plan or the issuers for prescribing a length of stay not in excess of 48 hours
                                                 47
Effective Date                                                Braidwood Management EBPT
December 1, 2018

                                                                                                  65
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                  Page 67 of 507 PageID 626


(or 96 hours for Caesarean delivery). Longer stays may be requested through the Plan’s Utilization
Review Procedure.

Charges for Routine Physician Care. The benefit is limited to the Reasonable and Necessary
Charges made by a Physician for the newborn child while Hospital confined as a result of the
child’s birth.

Coverage of Pregnancy
The Reasonable and Necessary Charges for the care and treatment of Pregnancy are covered the
same as any other Sickness for the Employee and the Spouse only. Pregnancy expenses for a
dependent child are not covered under this Plan.

Coverage for a Hospital stay following a normal vaginal delivery will be 48 hours for both the
mother (if a Plan Participant) and the newborn child unless a shorter stay is agreed to by both the
mother and her attending Physician. Coverage for a Hospital stay in connection with childbirth
following a Caesarian section will be 96 hours for both the mother (if a Plan Participant) and the
newborn child unless a shorter stay is agreed to by both the mother and her attending Physician.
In any case, plans and issuers may not, under Federal Law, require that a provider obtain
authorization from the plan or the issuer for prescribing a length of stay not in excess of 48 hours
(or 96 hours for Caesarian delivery). (Federal Newborn and Mothers Health Protection Act).
Longer stays may be requested through the Plan’s Utilization Review Procedure.

Pre-Existing Conditions
Pursuant to the Affordable Care Act, the Plan will not impose pre-existing condition exclusions
on an eligible Employee or Dependent. For the purposes of this section, Pre-existing condition
exclusion means a limitation or exclusion of benefits (including the denial of coverage) based on
the fact that the condition was present before the effective date of coverage (or if coverage is
denied, the date of the denial) whether or not any medical advice, diagnosis, care or treatment was
recommended or received before that day.

        MEDICAL PLAN EXCLUSIONS AND LIMITATIONS
Note: All exclusions related to Prescription Drugs are shown in the Prescription Drug Plan.

For all Medical Benefits shown in the Schedule of Benefits, a charge for the following is NOT
covered:

Acupuncture. Services for acupuncture that is not Medically Necessary and not provided by a
Physician (M.D.).

Biofeedback Therapy. Services provided during biofeedback.

Certain Care Facilities. Services provided by an institution which is primarily a rest home, a
place for the aged, a nursing home, a convalescent home (other than a convalescent facility for

                                                48
Effective Date                                               Braidwood Management EBPT
December 1, 2018

                                                                                                 66
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                    Page 68 of 507 PageID 627


extended care due to a covered illness or injury), a place of custodial care, or any other place of
like character.

Certain Testing, Counseling or Therapy Psychological testing, marriage or family counseling,
group therapy or group activities (i.e., occupational, recreational, etc.), unless otherwise stated in
this Plan Document.

Charges incurred outside the United States. Charges incurred outside the United States if the
Covered Participant traveled to such location for the purpose of obtaining medical services,
medications, or supplies unless the services are Medically Necessary, negotiated, and approved by
the Plan in advance of service.

Childhood Behavioral, Developmental, and Learning Problems. Services for the treatment of
childhood behavioral problems, developmental delay, learning disabilities and services related to
the childhood inpatient confinement for environmental change. This exclusion applies whether or
not the child has a disability such as autistic disease, hyper kinetic syndromes, learning disabilities,
and mental retardation. However, this exclusion shall not apply to (1) charges incurred for
prescription drugs used in the treatment of behavioral problems; or (2) to the following medically
necessary services rendered solely for medication checks required as a result of taking medication
for the treatment of ADD/ADHD: (a) Physician office visit(s), and (b) laboratory examination(s).

Chiropractic Care. Charges which exceed the amount provided in the Schedule of Benefits, if
any, for services which are related to Chiropractic Care.

Complications of non-covered treatments. Care, services or treatment required as a result of
complications from a treatment not covered under the Plan.

Contraception. A charge for contraceptive devices, contraceptive materials, or oral contraceptive
medications.

Cosmetic services. Services or supplies to improve appearance or self perception which does not
restore a bodily function, including but not limited to cosmetic or plastic surgery, hair loss or skin
wrinkling, unless Medically Necessary. This exclusion will not apply if the care and treatment is
for:

           a. Repair of disfigurement resulting from an accidental injury sustained by the patient
              and treatment is begun within ninety (90) days after the accident in which the injury
              is sustained, unless it was not possible to do so within this time limit; or

           b. Treatment for correction of a congenital defect of a child less than 19 years of age.

Court Ordered Exams. Any exams or treatment which a Plan Participant has been ordered by a
court, judge or any other legal authority to undergo, unless it is Medically Necessary and otherwise
covered by the Plan.


                                                  49
Effective Date                                                 Braidwood Management EBPT
December 1, 2018

                                                                                                    67
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                  Page 69 of 507 PageID 628


Custodial care. Services or supplies provided mainly as a rest cure or maintenance care such as
sitters, homemaker services, education or training.

Dental. Charges incurred for treatment on or to the teeth, the nerves or roots of the teeth, gingival
tissue or a molar process and any other dental, orthodontic, or oral surgical charges unless
expressly included elsewhere in this Plan document.

Detoxification. Treatment solely for detoxification or primarily for maintenance care is not
considered effective treatment. Detoxification is care aimed primarily at overcoming the after
effects of a specific drinking or drug episode. Maintenance care consists of the providing of an
alcohol-free or drug-free environment.

Driving Under the Influence. Charges incurred when the Plan Participant was driving a motor
vehicle and his/her blood-alcohol level as indicated in the medical records is over the legal limit
in the state where the Plan Participant was driving.

Drug Screening. Baseline drug screenings are covered for the initial testing when a patient is
prescribed a medication that requires monitoring for long term drug usage. Random drug
screenings performed in the physician’s office for monitoring medication usage are limited to one
per quarter.

EAP and behavioral health. Employee Assistance and behavioral health services are excluded
unless specifically shown in the Schedule of Benefits.

Excess charges. Where the Plan does not have a pre-payment or preferred provider agreement
with a medical provider, charges which exceed the Reasonable and Necessary charges of the
individual or organization for the services, medicines, or supplies furnished.

Exercise programs. Exercise or therapy programs for treatment of any condition, except for
Physician-supervised cardiac rehabilitation, occupational or physical therapy covered by the Plan.

Experimental or Investigational Services/Treatments. Procedures, drugs or research studies,
or for any services or supplies that are not considered legal in the United States or whose use is
limited to experimental or investigational purposes by laws or regulations under State or Federal
law.

Eye care. Lasik, radial keratotomy or other eye surgery to correct nearsightedness. Also, routine
eye examinations, including refractions, lenses for the eyes and exams for their fitting. This
exclusion does not apply to aphakic patients and soft lenses or sclera shells intended for use as
corneal bandages.

Foot care. Care and treatment of:
       (a)   weak, strained, flat, unstable or unbalanced feet;



                                                 50
Effective Date                                                Braidwood Management EBPT
December 1, 2018

                                                                                                  68
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                    Page 70 of 507 PageID 629


       (b)    superficial lesions of the feet such as corns, calluses or hyperkeratosis; tarsalgia,
              metatarsalgia or bunion, except Surgery which involves exposure of bones, tendons
              or ligaments; and
       (c)    toenails, except removal of nail matrix; and
       (d)    arch supports, heel wedges, lifts the fitting or provision of Orthotics or orthopedic
              shoes, except as an integral part of a brace.
        This exclusion does not apply to the initial office visit nor treatment of a metabolic or
        peripheral-vascular disease.

Genetic Testing. Genetic testing will not be covered unless medically necessary and Plan
Participants have received genetic counseling prior to the testing. Prenatal genetic testing will be
covered where the mother is 35 years of age or older, or if the mother or father has a family history
that establishes him/her as at-risk for having a hereditary genetic disorder. This exclusion of
Genetic testing does not apply to the BRCA risk assessment and genetic counseling/testing
requirement of the women’s preventive care mandate of the ACA.

Government coverage. Services or supplies received in a hospital owned or operated by the
United States government, State government or any of its agencies, except to the extent, if any,
that charges are made for such services or supplies which the plan participant would be required
to pay if this plan were not in effect. This exclusion shall not apply where Federal law mandates
this plan to provide coverage. (See also Medicare/Medicaid)

Habit. Services or supplies furnished for the purpose of breaking a “habit” (i.e., smoking,
overeating, thumb sucking, etc.). This exclusion does not apply to preventive services required by
PPACA.

Hair loss. Care and treatment for hair loss including wigs, hair transplants or any drug that
promises hair growth, whether or not prescribed by a Physician, unless the wig is to treat hair loss
resulting from chemotherapy or radiation therapy.

Hearing aids and exams. Charges for services or supplies in connection with hearing aids or
exams for their fitting. This exclusion shall not apply to the initial purchase of a hearing aid if the
loss of hearing is the result of a surgical procedure.

Hospital confinement. Inpatient admissions when such confinement occurs primarily for
physiotherapy, hydrotherapy, convalescent or rest care, and any routine physical examination or
test performed while the participant is an inpatient and which are not connected with the actual
illness or injury.

Hospital employees. Professional services billed by a Physician or nurse who is an employee of
a Hospital or Skilled Nursing Facility and paid by the Hospital or facility for the service.

Hypnosis. Treatment by hypnosis or any type of goal-oriented or behavior modification therapy,
such as to (but not limited to) quit smoking or weight loss, except as part of the Physician’s
treatment of a mental illness or when hypnosis is used in lieu of an anesthetic.

                                                  51
Effective Date                                                 Braidwood Management EBPT
December 1, 2018

                                                                                                    69
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                    Page 71 of 507 PageID 630



Illegal acts. Charges for services received as a result of Injury or Sickness while engaging in an
illegal act or occupation; by committing or attempting to commit any crime, criminal act, assault
or other felonious behavior; or by participating in a riot or public disturbance. Also includes
services, supplies, care or treatment to a Covered Person for an Injury or Sickness that occurred
while a Covered Person was illegally using of alcohol. Expenses will be covered for Injured
Covered Persons other than the person illegally using alcohol. This exclusion will only apply if
the illegal act was not a result of physical or mental illness or domestic violence. A final
determination of guilt by a court of law is not necessary for this exclusion to apply.


Infertility/Impotence. Care and treatment for infertility, artificial insemination, surrogate mother
or in vitro fertilization. Fertility drugs, sex transformations, and reversal of a sterilization
procedure. Treatment of male impotence including medications such as phosphodiesterase type
inhibitors, including but not limited to Viagra or other sildenafil citrate medications. This exclusion
shall not apply to hormone replacement therapy if medically necessary.

Intraoperative Monitoring. Intraoperative monitoring will not be covered unless Medically
Necessary.

Massage Therapy. Charges for massage therapy (other than for treatment of an illness or injury
and consistent with an approved treatment plan) when not prescribed by a Physician or provided
by a licensed provider. See definition of Physician.

Medical Advice. Charges incurred as a result of a participant ignoring, disregarding, or otherwise
refusing to follow, except for religious reasons, generally accepted medical advice concerning any
medical treatment which an ordinarily prudent person would not ignore, disregard or otherwise
refuse to follow, except for religious reasons.

Medical Devices/Implants. Charges for medical devices/implants will be limited as follows:
Network Providers
Charges for medical devices/implants from network providers will be reimbursed at the PPO
Allowable Amount.

Non-Network Providers
Total charges for medical devices/implants from non-network providers will be paid according to
the Plan Allowable Amount.

Medically Necessary. Services and supplies that are determined not to be Medically Necessary.

Medicare/Medicaid. For any condition, disease, aliment, injury or diagnostic service to the extent
that benefits could be provided by Medicare or any other tax supported or government program
except when State or Federal law requires this Plan to pay primary to benefits of such programs.
In no event shall the benefits of this program paid under provision of law exceed the lesser of the
benefits of this program in absence of such tax supported or government program(s).

                                                  52
Effective Date                                                 Braidwood Management EBPT
December 1, 2018

                                                                                                    70
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                 Page 72 of 507 PageID 631



Mental/Nervous and Substance Abuse Disorders.               Charges for care and treatment of
Mental/Nervous and Substance Abuse Disorders.

Missed Appointment. Charge for missed appointment, completion of claim forms or providing
medical information to determine coverage, and/or charges for telephone consultation are not
covered under this Plan.

Naturopathy. Services provided in connection with naturopathy.

No charge. Services or supplies for which the covered person is not legally obligated to pay, or
for which a charge would not ordinarily be made in the absence of this coverage.

Non-emergency Hospital admissions. Care and treatment billed by a Hospital for non-
emergency admissions on a Friday or a Saturday. This does not apply if surgery is performed
within 24 hours of admission.

No obligation to pay. Charges incurred for which the Plan has no legal obligation to pay.

No Physician recommendation. Care, treatment, services or supplies not recommended and
approved by a Physician; or treatment, services or supplies when the Covered Person is not under
the regular care of a Physician. Regular care means ongoing medical supervision or treatment,
which is appropriate care for the Injury or Sickness.

Not specified as covered. Services, treatments and supplies, which are not specified as covered
under this Plan.

Nuclear exposure. Any illness or injury caused by atomic explosion or other release of nuclear
energy whether or not the result of war.

Nutritional supplements. Nutritional supplements not necessary for the treatment of an accident
or illness.

Obesity. Care and treatment of obesity, weight loss or dietary control whether or not it is, in any
case, a part of the treatment plan for another Sickness. This exclusion does not apply to dietary
and weight loss counseling covered as a preventive service.

Occupational. Care and treatment of an Illness or Injury that is occupational (arises from work
or any employment for wage or profit including self-employment) and any related medical,
vision, or dental claim is reimbursed in whole or in part under a Workers’ Compensation
program, short-term disability plan, long-term disability plan and/or some other work or non-
work related plan, program, policy or other form of compensation.




                                                53
Effective Date                                              Braidwood Management EBPT
December 1, 2018

                                                                                                71
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                    Page 73 of 507 PageID 632


Orthognatic Surgery. Charges related to orthognatic surgery – surgery to correct congenital or
developmental maxillofacial skeletal deformities of the mandible and maxilla after the
participant’s 19th birthday.

Personal comfort items charges (when hospital confined). Personal comfort items or other
equipment, such as, but not limited to, television, telephone, beautification items, admission kits,
air conditioners, air-purification units, humidifiers, electric heating units, orthopedic mattresses,
blood pressure instruments, scales, elastic bandages or stockings, nonprescription drugs and
medicines, and first-aid supplies and non-hospital adjustable beds.

Physicians’ charges. Charges for physicians’ fees for any treatment which are not ordered or
rendered by or in the physical presence of a licensed physician. This exclusion shall not apply to
automated lab fees.

Plan Design exclusions. Charges excluded by the Plan design as mentioned in this document.

Pregnancy of daughter. Care and treatment of Pregnancy and Complications of Pregnancy for a
dependent daughter only. This exclusion shall not apply to any service covered under Preventive
Care Services.

Professional nursing services. Charges for professional nursing services, except as listed in the
Schedule of Benefits, if rendered by someone other than an RN (registered graduate nurse) or a
LPN (licensed practical nurse).

Relative giving services. Professional services performed by a Physician (see definition of
Physician) who ordinarily resides in the Covered Person’s home or is related to the Covered Person
as a Spouse, parent, child, brother or sister, whether the relationship is by blood or exists in law.

Replacement braces. Replacement of braces for the leg, arm, back, neck, or artificial arms or
legs unless there is sufficient change in the Covered Person’s physical condition to make the
original device no longer functional.

Robotic Surgery. Charges related to the use of robotics during surgery will not be covered
unless the use of robotics is Medically Necessary.

Routine care. Charges for routine or periodic examinations, screening examinations, evaluation
procedures, preventive medical care, or treatment or services not directly related to the diagnosis
or treatment of a specific Injury, Sickness or pregnancy-related condition which is known or
reasonably suspected, unless such care is specifically covered in the Schedule of Benefits.

Self-Inflicted. Charges incurred in connection with any intentionally self-inflicted injury or
illness, suicide or attempted suicide, but only if the injuries do not result from a physical or mental
illness or domestic violence.



                                                  54
Effective Date                                                 Braidwood Management EBPT
December 1, 2018

                                                                                                    72
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                  Page 74 of 507 PageID 633


Services before or after coverage. Care, treatment or supplies for which a charge was incurred
before a person was covered under this Plan or after coverage ceased under this Plan.

Services, Supplies, or Treatment, or any combination thereof, not approved by the FDA or
the NCCN Services, supplies, or treatment not recognized by the Food and Drug Administration
or the National Comprehensive Cancer Network as generally accepted and medically necessary
for the diagnosis.

Sex changes. Care, services or treatment for non-congenital transsexuals, gender dysphoria or
sexual reassignment or change. This exclusion includes medications, implants, and hormone
therapy, and surgery, medical or psychiatric treatment.

Sleep disorders. Care and treatment for sleep disorders unless deemed Medically Necessary.

Speech Therapy. Speech therapy except services provided by a licensed speech therapist.
Therapy must be ordered by a Physician and follow either: (i) surgery for correction of a congenital
condition of the oral cavity, throat or nasal complex (other than a frenectomy); (ii) an Injury; or
(iii) a Sickness that is other than a learning or Mental Disorder. The developmental speech
problems of a child would not qualify for coverage.

Surgical sterilization reversal. Care and treatment for reversal of surgical sterilization.

Temporomandibular Joint Syndrome. All diagnostic, surgical and non-surgical treatment
services related to the treatment of jaw joint problems including temporomandibular joint (TMJ)
syndrome.

Transplants. Services related to whole organ transplants, to the extent the transplant should be
excluded under the Non-AMA/Non-FDA exclusion/limitation, and ancillary charges related to
such services (i.e. Donor Bank fees).

Travel or accommodations, except as may be indicated in the plan, whether or not recommended
by a physician, except for ambulance charges as defined as a covered expense.

War. Charges incurred as a result of war or any act of war, declared or not; or caused during
service in the armed forces of any country except as required by the Uniformed Services
Employment and Reemployment Right Act.


                      PRESCRIPTION DRUG BENEFITS
How Do I Use My Prescription Drug Benefit?
Your Prescription Drug Benefit helps to cover the cost for some of the medications prescribed by
a Participating Physician. Using your benefit is simple;
· Present your prescription and ID card at any Participating Pharmacy.
· Pay the Copayment for a Prescription Unit or its retail cost, whichever is less.
                                                55
Effective Date                                               Braidwood Management EBPT
December 1, 2018

                                                                                                 73
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                 Page 75 of 507 PageID 634


· Receive your medication

 When I Fill a Prescription, How Much Medication Do I Receive?
Retail:
For a single Copayment, Members receive either one Prescription Unit or up to a 30-day supply
of a drug. For maintenance medications, you make one (1) Copayment for each Prescription Unit
or every 30-day supply; however, you can fill your prescription for two Prescription Units or 31-
60 day supply for two (2) Copayments, or for three Prescription Units or 61-90 day supply for
three (3) Copayments. Copayments will vary by Plan.


 Mail:
If you use the Mail Service Pharmacy Program, you will receive three (3) Prescription Units or up
to a 90 day supply of maintenance medications for a single copayment. Copayment will vary by
Plan.

Plan Prior Authorization (PA), Quantity Limits (QL), and Age Restrictions for Selected
Drugs.
Selected drugs are subject to Prior Authorization to determine that they are medically necessary
and being prescribed according to treatment guidelines consistent with good professional practice.
Other drugs include a quantity limits or age restrictions. These include but not limited to:
    · Drugs to treat ADD/ADHD, oral and patch: PA required only if patient is less than age 6. No
        coverage after age 26. Vyvanse requires a PA for patients equal to or greater than age 6.
    · Anaphylaxis Kits (Epinephrine / Epipen): Quantity Limit of 4 pens per year
    · Extended Cycle Contraceptives, example Seasonale: Mail order = 84 day supply and Retail
        requires three (3) Copayments.
    · Acne oral and topical Retinoid covered to age 25.
    · Cough/Cold/Allergy Misc. limited to a 14 day supply
    · Growth Hormone requires a PA for coverage
For a complete list of the selected medications, please contact Southern Scripts at 1-800-710-9341.

What Else Do I need to Know?
Formulary (Preferred) Drug List: You should become familiar with the Prescription Drug
Formulary (Preferred list). Any medication not on our formulary (Preferred list) but not excluded
from coverage may be subject to the higher non-Formulary (non-Preferred) Copayment.

Covered Medications

The following medications are included in the managed Formulary (Preferred) and are available
to your Participating Physicians. Your benefit also includes non-Formulary (non-Preferred) drugs
for the non-Formulary (non-Preferred) Copayment when ordered by a Participating Physician and
filled at a Participating Pharmacy.

   1. Federal Legend Drugs: Any medicinal substance which bears the legend: “Caution: Federal

                                                56
Effective Date                                              Braidwood Management EBPT
December 1, 2018

                                                                                                74
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                 Page 76 of 507 PageID 635


        Law prohibits dispensing without a prescription.”
   2.   State Restricted Drugs: Any medicinal substance that may be dispensed by prescription
        only according to State Law.
   3.   Diabetic supplies to include: alcohol swabs, blood glucose test strips, Insulin Syringes,
        Lancets, Lancing Devices, Pen Needles.
   4.   Vacation Supplies of Prescription Drugs
   5.   Federal Legend Smoking Cessation drugs including, but not limited to Chantix.
   6.   Prescription Vitamins that include: Fluoride, Folic Acid, Iron, Prenatal, B-12, D, and K.

Prescription Exclusions and Limitation
While the Prescription Drug Benefit covers most medications, there are some that are not covered.
   1. Drugs or medications purchased and received prior to the Member’s effective date or
       subsequent to the Member’s termination.
   2. Therapeutic devices or appliances including hypodermic needles, syringes (except insulin
       syringes), support garments, and other non-medicinal substances.
   3. All non-prescription (over-the-counter) contraceptive jellies, ointments, foams or devices.
   4. Medications to be taken or administered to the eligible Member while a patient in a
       hospital, rest home, nursing home, sanitarium, etc.
   5. Drugs or medicines delivered or administered to the Member by the prescriber or the
       prescriber’s staff.
   6. Dietary supplements, including vitamins (excepts prescription prenatal, Folic Acid/Folates,
       Iron, B-12, D, and K), health or beauty aids, herbal supplements and/or alternative
       medication.
   7. Compounded Medication: Any medicinal substance that has at least one ingredient that is
       Federal Legend or State Restricted in a therapeutic amount. All compounded medications
       are subject to the prior authorization process.
   8. Medication for which the cost is recoverable under any workers’ compensation or
       occupational disease law or any state or government agency, or medication furnished by
       any other drug or medical service for which no charge is made to a patient.
   9. Medication prescribed for experimental or investigational therapies.
   10. Off-label Drug Use: Off-Label Drug Use means that the Provider has prescribed a drug
       approved by the Food and Drug Administration (FDA) for a use that is different than that
       for which the FDA approved the drug.
   11. Medications available without a prescription (over-the-counter) or for which there is a non-
       prescription equivalent available, even if ordered by a physician.
   12. Elective or voluntary enhancement procedures, services, supplies and medications,
       including but not limited to: Blood Glucose Monitors, Ketone Monitoring Supplies,
       Respiratory Therapy Supplies, weight loss, hair growth, sexual performance, athletic
       performance, cosmetic purposes (exception of Retin A to age 25), anti-aging and mental
       performance.
   13. Medications prescribed by non-Participating Physicians (except for prescriptions required
       as a result of an Emergency or Urgently Needed Service for an acute condition).
   14. Medications dispensed by a non-Participating Pharmacy (except for prescriptions required
                                                57
Effective Date                                              Braidwood Management EBPT
December 1, 2018

                                                                                                75
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                Page 77 of 507 PageID 636


       as a result of an Emergency or Urgently Needed Service for an acute condition).
   15. Drugs for diagnostic purposes.
   16. Replacement of lost, stolen or destroyed medications.
   17. Intravenous Medications.
   18. Medications while incarcerated.
   19. Repackaged Medications.
   20. Hemophilia Factor
   21. Drugs for Infertility
   22. Wound Care Products
   23. Vaccines except as included in the Schedule of Benefits
   24. Allergens/Allergy Injections
   25. Drugs for Chemical Dependency
   26. Dental Fluoride Preparations.
   27. Abortifacients
   28. Anorexiants
   29. Immunization Agents (except as required by the ACA and administered on an outpatient
       basis)
   30. Schedule I Controlled Substances


“ME TOO” Drugs Excluded
“ME TOO” drugs are chemically-similar drugs that share the same mechanism of action to a less
expensive existing approved chemical entity. ME TOO drugs offer no significant clinical benefit.
This list of drugs includes but is not limited to medications for the treatment of Acne, ADHD,
Contraception, Estrogen replacement, Gout, Anti-fungals, and Nausea.
Please call Southern Scripts at 1-800-710-9341 with any questions or for a complete list of these
medications. This list will be updated from time to time as new drugs enter the market place.

Non-Essential Drugs Excluded
 Non-Essential drugs are medications in a dosage form that increases the cost for treatment, when
other less expensive dosage forms are available. Example: Topical Patches, Creams. This list of
drugs includes but is not limited to medications for the treatment of minor aches and pain and
muscle soreness.
Please call Southern Scripts at 1-800-710-9341 with any questions or for a complete list of these
medications. This list will be updated from time to time as new drugs enter the market place.



                                     ASK A NURSE
                          PERSONAL HEALTH MANAGEMENT
                               PHONE: 1-877-463-3435


                                               58
Effective Date                                             Braidwood Management EBPT
December 1, 2018

                                                                                              76
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                 Page 78 of 507 PageID 637


Your Employer is introducing a benefit to help you and your family with questions and concerns
about medical care. Ask a Nurse/Personal Health Management, a service offered by Medical
Helpline not only provides you with the surgical and hospital authorizations you have always
needed, but can now provide you with information, education, and counseling about medical issues
you may be facing. This program is staffed by Registered Nurses ready to help you.

Ask a Nurse/Personal Health Management helps you find doctors and facilities that are members
of your PPO Network. When you use a network provider for medical services you are protected
against uncontrolled medical costs, which you may otherwise have to pay.

There is no cost to you to use Ask a Nurse/Personal Health Management

When you call the toll free line 1-877-463-3435, you will have access to a comprehensive health
information program that combines confidential, non-directive health care decision counseling by
registered nurses, medical information and easy to read educational material, as well as
authorization for planned inpatient services.

After speaking with the nurse, you will be better informed and able to make wiser choices
concerning the health care services you use. The nurse can provide you with information in
English or Spanish.

The nurse does not replace your doctor, but she or he will help improve communication with your
doctor. Doctors have spent many years in medical school, read medical journals, and attend
conferences to keep up with the latest medical information. You may think you have nothing to
contribute to your own medical care. Think again! Doctors treat hundreds of patients a year. You
are the expert when it comes to your family history, symptom lifestyle preferences, concerns and
fears. By allowing Ask a Nurse/Personal Health Management to help you do your homework and
by fully understanding the benefits, risks and costs to you of a proposed treatment, you can select
the option best suited to your needs. Few medical procedures are actually emergencies, there is
usually time to explore your options and select the one that best suits you.

Nurses are available to you 24 hours a day. You may contact them as frequently as you wish.
Your calls are kept strictly confidential and since records are maintained once you have made the
first call, the nurse is able to give more personalized counseling.

We are pleased to offer you the Employer-sponsored Ask a Nurse/Personal Health Management
program and have designed it to assist you in making educated decisions about you and your
family’s health.

                     MEDICAL MANAGEMENT SERVICES
                   Medical Management Services Phone Number (877) 463-3435




                                                59
Effective Date                                              Braidwood Management EBPT
December 1, 2018

                                                                                                77
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                Page 79 of 507 PageID 638


The patient, a family member or service provider must call this number to receive authorization of
certain Medical Management Services. This call must be made at least five (5) business days in
advance of services being rendered or within two (2) business days after an emergency.

Prior Authorization/Utilization review
Prior Authorization/Utilization review is a program designed to help insure that all Plan
Participants receive necessary and appropriate health care while avoiding unnecessary expenses.
This program consists of:
       (a)     Prior Authorization of the Medical Necessity for the following non-emergency
               services:
               •      Hospitalizations
       (b)     Retrospective review of the Medical Necessity of the services provided when
               deemed necessary;
       (c)     Concurrent review, based on the admitting diagnosis, of the services requested by
               the attending Physician; and
       (d)     Certification of services and planning for discharge from a Medical Care Facility
               or cessation of medical treatment.

The purpose of the program is to determine what is payable by the Plan. This program is not
designed to be the practice of medicine or to be a substitute for the medical judgment of the
attending Physician or other health care provider.

It is ultimately the responsibility of the Plan Participant to make sure that the provider
complies with the Prior Authorization/Utilization Review requirements.

In order to maximize Plan reimbursements, please read the following provisions carefully.

Here’s how the program works.
Prior Authorization. Before a Plan Participant enters a Medical Care Facility on a non-
emergency basis or receives other medical services, the utilization review administrator will, in
conjunction with the attending Physician, certify the care as appropriate. A non-emergency stay
in a Medical Care Facility is one that can be scheduled in advance.

The utilization review program is set in motion by a telephone call from the Plan Participant,
family member or service provider. Contact the utilization review administrator at:

                                       Medical Helpline
                                        (877) 463-3435

at least five (5) business days before services are scheduled to be rendered with the following
information:
       -       The name of the patient and relationship to the covered employee.
       -       The name, Social-Security number and address of the covered employee.
                                               60
Effective Date                                              Braidwood Management EBPT
December 1, 2018

                                                                                               78
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                   Page 80 of 507 PageID 639


       -       The name of the Employer.
       -       The name and telephone number of the attending Physician.
       -       The name of the Medical Care Facility, proposed date of admission, and proposed
               length of stay.
       -       The diagnosis and/or type of surgery.
       -       The proposed medical services to be rendered.
If there is an emergency admission to the Medical Care Facility, the patient, patient's family
member, Medical Care Facility or attending Physician must contact Medical Helpline within two
(2) business days after the admission.
The utilization review administrator will determine the number of days of Medical Care Facility
confinement or use of other listed medical services as appropriate.
Proper authorization must be obtained in a timely manner.

Concurrent review, discharge planning. Concurrent review of a course of treatment and
discharge planning from a Medical Care Facility are parts of the utilization review program. The
utilization review administrator will monitor the Plan Participant’s Medical Care Facility stay or
use of other medical services and coordinate with the attending Physician, Medical Care Facilities
and Plan Participant either the scheduled release or an extension of the Medical Care Facility stay
or extension or cessation of the use of other medical services. It is ultimately the responsibility
of the Plan Participant to make sure that the provider complies with the Prior
Authorization/Utilization Review requirements.

If the attending Physician feels that it is Medically Necessary for a Plan Participant to receive
additional services or to stay in the Medical Care Facility for a greater length of time than has been
Prior Authorized, the attending Physician must request the additional services or days.

Voluntary Second and/or Third Opinion Program
Certain surgical procedures are performed either inappropriately or unnecessarily. In some cases,
surgery is only one of several treatment options. In other cases, surgery will not help the condition.

In order to prevent unnecessary or potentially harmful surgical treatments, the second and/or third
opinion program fulfills the dual purpose of protecting the health of the Plan’s Plan Participants
and protecting the financial integrity of the Plan.

Benefits will be provided for a second (and third, if necessary) opinion consultation to determine
the Medical Necessity of an elective surgical procedure. An elective surgical procedure is one that
can be scheduled in advance; that is, it is not an emergency or of a life-threatening nature.

The patient may choose any board-certified specialist who is not an associate of the attending
Physician and who is affiliated in the appropriate specialty.

While any surgical treatment is allowed a second opinion, the following procedures are ones for
which surgery is often performed when other treatments are available.

                                                 61
Effective Date                                                Braidwood Management EBPT
December 1, 2018

                                                                                                   79
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                Page 81 of 507 PageID 640



 Appendectomy                              Mastectomy Surgery
 Cataract Surgery                          Prostate Surgery
 Cholecystectomy (Gall Bladder Removal)    Salpingo Oophorectomy (Removal of Tubes/Ovaries)
 Deviated Septum                           Spinal Surgery
 Hemorrhoidectomy                          Surgery (Knee, Shoulder, Elbow or Toe)
 Hernia Surgery                            Tonsilectomy & Adenoidectomy
 Hysterectomy                              Tympanotomy
                                           Varicose Vein Ligation

Pre-Admission Testing Service
The Medical Benefits percentage payable will be the Network and Non-Network coinsurance
levels for diagnostic lab tests and x-ray exams when:

       (1)     Performed on an outpatient basis within seven days before a Hospital confinement;
       (2)     Related to the condition which causes the confinement; and
       (3)     Performed in place of tests while Hospital confined.

Covered charges for this testing will be payable even if tests show the condition requires medical
treatment prior to Hospital confinement or the Hospital confinement is not required.

Case Management
When a catastrophic condition, such as a spinal cord injury, cancer, AIDS or a premature birth
occurs, a person may require long-term, perhaps, lifetime care. After the person’s condition is
diagnosed, he or she might need extensive services or might be able to be moved into another type
of care setting – even to his or her home.

Case Management is a program whereby a case manager monitors these patients and explores,
discusses and recommends coordinated and/or alternate types of appropriate Medically Necessary
Care. The case manager consults with the patient, the family and the attending Physician in order
to develop a plan of care for approval by the patient’s attending Physician and the patient. This
plan of care may include some or all of the following:

       •       Personal support to the patient;
       •       Contacting the family to offer assistance and support;
       •       Monitoring Hospital or nursing home care;
       •       Determining alternative care options; and
       •       Assisting in obtaining any necessary equipment and services.

Case Management occurs in the following situations:

       (1)     The catastrophic Injury or Sickness must have occurred while the patient was
               covered.
       (2)     An alternate benefit will be beneficial to both the patient and the Plan.

                                               62
Effective Date                                              Braidwood Management EBPT
December 1, 2018

                                                                                               80
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                    Page 82 of 507 PageID 641


The case manager will coordinate and implement the Case Management program by providing
guidance and information on available resources and suggesting the most appropriate treatment
plan. The Plan Administrator, attending Physician, patient and patient’s family must all agree to
the alternate treatment plan.

Once agreement has been reached, the Plan Administrator will direct the Plan to reimburse for
Medically Necessary expenses, as stated in the treatment plan, even if these expenses normally
would not be paid by the Plan.

Note: Case Management is a voluntary service. There are no reductions of benefits or
penalties if the patient and family choose not to participate. Each treatment plan is
individually tailored to a specific patient and should not be seen as appropriate or
recommended for any other patient, even one with the same diagnosis.

Alternative Care Program
In addition to the benefits specified, the Plan also offers benefits for services furnished by any
provider to a Covered Person pursuant to an Alternative Care program. The Alternative Care
program applies to a Covered Person who has suffered a personal injury, sickness, or other health
condition while covered under the Plan. A “personal injury, sickness, or other health condition”
is defined as an illness, injury, impairment, or physical or mental condition that involves
outpatient care; or inpatient care in a hospital, hospice, or residential medical care facility; or
continuing treatment by a health care provider. The Case Manager will coordinate and
implement this Alternative Care program by providing guidance and information on available
resources and suggesting the most appropriate alternative treatment plan. This alternative
treatment plan must be approved by both the Plan and the Case Manager.

The Plan shall provide such alternative benefits for so long as it determines that alternative services
are Medically Necessary and cost-effective. Severity of the Covered Person’s personal injury,
sickness, or other health condition and the prognosis will be taken into consideration. The Plan
shall have the right to waive the normal provisions of the Plan when it is reasonable to expect a
cost-effective result without sacrifice to the quality of patient care. However, certain time and
dollar amount limitations may still apply to the approved alternative treatment plan even if the
alternative services continue to be Medically Necessary and cost-effective.

If a covered person is accepted into an alternative treatment plan, the Plan will pay benefits for
Allowable Charges. The Plan will determine the amount of benefits, and said benefits may exceed
policy limitations and may extend beyond the types of expenses covered by the Plan.
Any agreement to pay benefits in accordance with the above will be based on an objective
review of:

      1.    the covered person’s medical status;
      2.    the current treatment plan;
      3.    the projected treatment plan;;
      4.    the long term cost implications; and
      5.    the effectiveness of care.

                                                  63
Effective Date                                                 Braidwood Management EBPT
December 1, 2018

                                                                                                    81
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                  Page 83 of 507 PageID 642



An alternative treatment plan may be terminated at any time, including, but not limited to, when
the covered person has improved or deteriorated to the extent that the alternative services are no
longer necessary and cost-effective, the individual’s coverage under the Plan ends.

An alternative treatment plan will be determined on the merits of each individual case, and any
care or treatment provided will not be considered as setting any precedent or creating any future
liability with respect to that Covered Person. If an alternative treatment plan is provided for a
Covered Person in one instance, the Plan shall not be obligated to provide the same or similar
benefits for other covered persons under this Plan in any other instance, nor shall it be construed
as a waiver of the right of the Plan thereafter in strict accordance with its express terms.

                               CLAIMS PROCEDURES
In the event federal, state, or case law alters how a claim should be paid according to the terms and
provisions of the Plan Document and Summary Plan Description, then the claim will be processed
according to such law.

Types of Claims

A “claim” is a request for a benefit made by a claimant in accordance with the Plan’s claims
procedures. There are four different types of claims that may be submitted to the Plan.

       i.      Urgent Care Claims – these are claims where failing to make a quick determination
               of coverage could seriously jeopardize the life or health of a claimant, or his or her
               ability to regain maximum function, or could subject a claimant to sever pain that
               could not be managed without the treatment that is the subject of the claim. Any
               claim that a physician (with knowledge of a claimant’s condition) considers to be
               urgent is deemed an urgent care claim.
     ii.       Pre-Service Claims – these are claims where participants are required to obtain
               approval before obtaining care. An example of this would be a request for prior
               approval of a treatment plan for physical therapy after a broken leg.
     iii.      Post-Service Claims – these claims are where service has already been rendered.
               Many, if not most claims, will fall into this category.
     iv.       Concurrent Claims – these claims occur when claims are reconsidered after the
               initial approval was made and results in a reduced or terminated benefit. An
               example of this would be an inpatient hospital stay originally certified for five days
               that is reviewed at three days to determine if the full five days is appropriate.

Determination of Claims

Urgent Care Claims. For “Urgent Care Claims,” the Plan shall notify the claimant of the plan's
benefit determination (whether adverse or not) as soon as possible, taking into account the medical
exigencies, but not later than 72 hours after receipt of the claim by the Plan, unless the claimant
fails to provide sufficient information to determine whether, or to what extent, benefits are covered
or payable under the Plan. In the case of such a failure, the Plan shall notify the claimant as soon
                                                 64
Effective Date                                                Braidwood Management EBPT
December 1, 2018

                                                                                                  82
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                   Page 84 of 507 PageID 643


as possible, but not later than 24 hours after receipt of the claim by the Plan, of the specific
information necessary to complete the claim. The claimant shall be afforded a reasonable amount
of time, taking into account the circumstances, but not less than 48 hours, to provide the specified
information. The Plan shall notify the claimant of the plan's benefit determination as soon as
possible, but in no case later than 48 hours after the earlier of:

         (A) The Plan's receipt of the specified information, or
         (B) The end of the period afforded the claimant to provide the specified additional
             information.

Notification of any adverse benefit determination pursuant to this paragraph shall be made in
accordance with the Notification of Adverse Benefits section below.

Pre-Service Claims. For “Pre-Service Claims,” the Plan shall notify the claimant of the Plan's
benefit determination (whether adverse or not) within a reasonable period of time appropriate to
the medical circumstances, but not later than 15 days after receipt of the claim by the Plan. This
period may be extended one time by the Plan for up to 15 days, provided that the Plan both
determines that such an extension is necessary due to matters beyond the control of the Plan and
notifies the claimant, prior to the expiration of the initial 15-day period, of the circumstances
requiring the extension of time and the date by which the Plan expects to render a decision. If such
an extension is necessary due to a failure of the claimant to submit the information necessary to
decide the claim, the notice of extension shall specifically describe the required information, and
the claimant shall be afforded at least 45 days from receipt of the notice within which to provide
the specified information.

Notification of any adverse benefit determination pursuant to this paragraph shall be made in
accordance with the Notification of Adverse Benefits section below.

Post-Service Claims.      For “Post-Services Claims,” the Plan shall notify the claimant, in
accordance with the Notification of Adverse Benefits section below, of the Plan's adverse benefit
determination within a reasonable period of time, but not later than 30 days after receipt of the
claim. This period may be extended one time by the Plan for up to 15 days, provided that the Plan
both determines that such an extension is necessary due to matters beyond the control of the Plan
and notifies the claimant, prior to the expiration of the initial 30-day period, of the circumstances
requiring the extension of time and the date by which the Plan expects to render a decision. If such
an extension is necessary due to a failure of the claimant to submit the information necessary to
decide the claim, the notice of extension shall specifically describe the required information, and
the claimant shall be afforded at least 45 days from receipt of the notice within which to provide
the specified information.

Concurrent Claims. If the Plan has approved an ongoing course of treatment to be provided over
a period of time or number of treatments:
       (A) Any reduction or termination by the Plan of such course of treatment (other than by
           plan amendment or termination) before the end of such period of time or number of

                                                 65
Effective Date                                                Braidwood Management EBPT
December 1, 2018

                                                                                                  83
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                      Page 85 of 507 PageID 644


                treatments shall constitute an adverse benefit determination. The Plan shall notify the
                claimant, in accordance with the Notification of Adverse Benefits section below, of
                the adverse benefit determination at a time sufficiently in advance of the reduction or
                termination to allow the claimant to appeal and obtain a determination on review of
                that adverse benefit determination before the benefit is reduced or terminated.
           (B) Any request by a claimant to extend the course of treatment beyond the period of
               time or number of treatments that is a claim involving urgent care shall be decided as
               soon as possible, taking into account the medical exigencies, and the Plan shall notify
               the claimant of the benefit determination, whether adverse or not, within 24 hours
               after receipt of the claim by the Plan, provided that any such claim is made to the plan
               at least 24 hours prior to the expiration of the prescribed period of time or number of
               treatments.

Notification of any adverse benefit determination concerning a request to extend the course of
treatment, whether involving urgent care or not, shall be made in accordance with the Notification
of Adverse Benefits section below.

Notification of Adverse Benefits. The Plan shall provide a claimant with written or electronic
notification of any adverse benefit determination. The notification shall set forth, in a manner
calculated to be understood by the claimant:
       i.         The specific reason or reasons for the adverse determination;
      ii.         Reference to the specific plan provisions on which the determination is based;
     iii.         A description of any additional material or information necessary for the claimant
                  to perfect the claim and an explanation of why such material or information is
                  necessary;
     iv.          A description of the Plan's review procedures and the time limits applicable to such
                  procedures, including a statement of the claimant's right to bring a civil action under
                  ERISA section 502(a) following an adverse benefit determination on review;
      v.          If an internal rule, guideline, protocol, or other similar criterion was relied upon in
                  making the adverse determination, either the specific rule, guideline, protocol, or
                  other similar criterion; or a statement that such a rule, guideline, protocol, or other
                  similar criterion was relied upon in making the adverse determination and that a
                  copy of such rule, guideline, protocol, or other criterion will be provided free of
                  charge to the claimant upon request; or if the adverse benefit determination is based
                  on a medical necessity or experimental treatment or similar exclusion or limit,
                  either an explanation of the scientific or clinical judgment for the determination,
                  applying the terms of the plan to the claimant's medical circumstances, or a
                  statement that such explanation will be provided free of charge upon request;
     vi.          If a claim involves urgent care, a description of the expedited review process
                  applicable to such claims.

In the case of an adverse benefit determination by the Plan concerning a claim involving urgent
care, the information described in the above section may be provided to the claimant orally within
the time frame prescribed in the Urgent Care Claims section above, provided that a written or

                                                    66
Effective Date                                                   Braidwood Management EBPT
December 1, 2018

                                                                                                      84
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                   Page 86 of 507 PageID 645


electronic notification in accordance with this section is furnished to the claimant not later than 3
days after the oral notification.

Claims Review Procedure
In cases where a claim for benefits payment is denied in whole or in part, the claimant may appeal
the denial. This appeal provision will allow the claimant to:

       (1)     Request from the Plan a review of the eligibility status for any claim denied in
               whole or in part.
       (2)     Request from the Plan a review of any claim payment. Such request must include:
               the name of the Employee, his or her Social Security number, the name of the
               patient and the Group Identification Number, if any.
       (3)     File the request for review in writing, stating in clear and concise terms the reason
               or reasons for this disagreement with the handling of the claim.

The request for review must be directed to the Plan or Contract administrator within 180 days after
the claim payment date or the date of the notification of denial of benefits.

In the case of an Urgent Care Claim, the Plan shall notify the claimant of the Plan's benefit
determination on review as soon as possible, taking into account the medical exigencies, but not
later than 72 hours after receipt of the claimant's request for review of an adverse benefit
determination by the Plan.

In the case of a Pre-Service Claim, the Plan shall notify the claimant of the Plan's benefit
determination on review within a reasonable period of time appropriate to the medical
circumstances. Such notification shall be provided not later than 30 days after receipt by the plan
of the claimant's request for review of an adverse benefit determination.

In the case of a post-service claim, the Plan shall notify the claimant of the Plan's benefit
determination on review within a reasonable period of time. Such notification shall be provided
not later than 60 days after receipt by the Plan of the claimant's request for review of an adverse
benefit determination.

The Patient Protection and Affordable Care Act (“PPACA”) expanded the definition of “adverse
benefit determination” to include rescission of coverage (see number 5 below); therefore, “Adverse
benefit determination” means the following:
   1. a denial, reduction, or termination of, or a failure to provide or make payment (in whole or
        in part) for a benefit;
   2. a denial based on a determination of a participant’s or beneficiary’s eligibility to participate
        in the Plan;
   3. a failure to provide or make payment for a benefit resulting from the application of any
        utilization review;
   4. a failure to cover an item or service for which benefits are otherwise provided because it is
        determined to be experimental or investigational or not medically necessary or appropriate;
        and,

                                                 67
Effective Date                                                Braidwood Management EBPT
December 1, 2018

                                                                                                   85
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                 Page 87 of 507 PageID 646


   5. rescission of coverage (whether or not the rescission has an adverse effect on any particular
      benefit at that time).

How to Submit a Claim
When a Plan Participant has a claim to submit for payment that person must:

       (1)     Obtain a claim form from the Personnel Office or the Plan Administrator.
       (2)     Complete the Employee portion of the form. ALL QUESTIONS SHOULD BE
               ANSWERED.
       (3)     Have the Physician complete the provider’s portion of the form.
       (4)     For Plan reimbursements, attach bills for services rendered. ALL BILLS MUST
               SHOW:

               -          Name of Plan
               -          Group Number of Plan
               -          Employee’s Name
               -          Name of Patient
               -          Name, address, telephone number of the provider of care
               -          Diagnosis
               -          Type of services rendered, with diagnosis and/or procedure codes
               -          Date of services
               -          Charges

       (5)     Send the above to the Contract administrator at this address:
                      Entrust, Inc.
                      22322 Grand Corner Drive, Suite 200
                      Katy, TX 77494

When Claims Should be Filed
This section applies to Post-Service Claims only
For “Post-Service Claims,” claims should be filed with the Contract Administrator within twelve
(12) months from the date the charges for the services were incurred to be covered by the plan.
Benefits are based on the Plan’s provisions at the time the charges were incurred. Charges are
considered incurred when a treatment or care is given or a procedure performed. The Contract
Administrator will determine if enough information has been submitted to enable proper
consideration of the claim. If not, more information may be requested.

Appeal of Final Internal Adverse Determination
Any party whose appeal of an adverse benefit determination is denied may seek review of the
decision by an Independent Review Organization (“IRO”). You or your designated representative
may contact the Contract Administrator to request a review of such denial by an IRO. The request
must be made in writing, stating in clear and concise terms the reason that you are appealing the
Final Internal Adverse Benefit Determination.



                                               68
Effective Date                                              Braidwood Management EBPT
December 1, 2018

                                                                                                86
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                  Page 88 of 507 PageID 647


You may request an immediate appeal to an IRO in the event of a medical condition that would
seriously jeopardize the life or health of the claimant or would jeopardize the claimant's ability to
regain maximum function or concerns an admission, availability of care, continued stay, or health
care item or service for which the claimant received emergency services, but has not been
discharged from a facility.



                        COORDINATION OF BENEFITS
Coordination of the benefit plans. Coordination of benefits sets out rules for the order of
payment of Covered Charges when two or more plans – including Medicare – are paying. When
a Plan Participant is covered by this Plan and another plan, or the Plan Participant’s Spouse is
covered by this Plan and by another plan or the couple’s Covered Children are covered under two
or more plans, the plans will coordinate benefits when a claim is received.

The plan that pays first according to the rules will pay as if there were no other plan involved. The
secondary and subsequent plans will either pay its regular benefits in full or a reduced amount
which when added to the Plan or Plans, will in most cases, equal 100% of eligible expenses under
the provisions of this Plan.

Benefit Plan. This provision will coordinate the medical and dental benefits of a benefit plan. The
term benefit plan means this Plan or any one of the following plans:

       (1)     Group or group-type plans, including franchise or blanket benefit plans.
       (2)     Blue Cross and Blue Shield group plans.
       (3)     Group practice and other group prepayment plans.
       (4)     Federal government plans or programs. This includes Medicare.
       (5)     Other plans required or provided by law. This does not include Medicaid or any
               benefit plan like it that, by its terms, does not allow coordination.
       (6)     No Fault Auto Insurance, by whatever name it is called, when not prohibited by
               law.

Allowable Charge. For a charge to be allowable it must be a Reasonable and Necessary Charge
and at least part of it must be covered under this Plan.

In the case of HMO (Health Maintenance Organization) plans: This Plan will not consider any
charges in excess of what an HMO provider has agreed to accept as payment in full. Also, when
an HMO pays its benefits first, this Plan will not consider as an allowable charge any charge that
would have been covered by the HMO had the Plan Participant used the services of an HMO
provider.

In the case of service type plans where services are provided as benefits, the reasonable cash value
of each service will be the allowable charge.


                                                 69
Effective Date                                                Braidwood Management EBPT
December 1, 2018

                                                                                                  87
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                    Page 89 of 507 PageID 648


Benefit Plan Payment Order. When two or more plans provide benefits for the same allowable
charge, benefit payment will follow these rules:

       (1)     Plans that do not have a coordination provision, or one like it, will pay first. Plans
               with such a provision will be considered after those without one.
       (2)     Plans with a coordination provision will pay their benefits by these rules up to the
               allowable charge.
               (a)     The benefits of the plan which covers the person as an employee, member
                       or subscriber (that is, other than as a dependent) are determined before those
                       of the plan which covers the person as a dependent; except that; if the person
                       is also a Medicare Beneficiary and as a result of the rule established by Title
                       XVIII of the Social Security Act and implementing regulations, Medicare
                       is
                       (i)      Secondary to the plan covering the person as a dependent, and
                       (ii)     Primary to the plan covering the person as other than a dependent
                                (e.g. a retired employee), then the benefits of the Plan covering that
                                person as other than a dependent.
               (b)     The benefits of a benefit plan which covers a person as an Employee who
                       is neither laid-off or retired are determined before those of a benefit plan
                       which covers a person as a Dependent of a laid-off or Retired Employee. If
                       the other benefit plan does not have this rule, and if, as a result, the plans do
                       not agree on the order of benefits, this rule does not apply.
               (c)     The benefits of a benefit plan which covers a person as an Employee who
                       is neither laid-off nor retired or a Dependent of an Employee who is neither
                       laid-off nor retired are determined before those of a plan which covers the
                       person as a COBRA beneficiary.
               (d)     When a child is covered as a Dependent and the parents are not separated
                       or divorced, these rules will apply:
                       (i)      The benefits of the benefit plan of the parent whose birthday falls
                                earlier in a year are determined before those of the benefit plan of
                                the parent whose birthday falls later in that year;
                       (ii)     If both parents have the same birthday, the benefits of the benefit
                                plan, which has covered the patient for the longer time, are
                                determined before those of the benefit plan which covers the other
                                parent.
               (e)     When a child’s parents are divorced or legally separated, these rules will
                       apply:
                       (i)      This rule applies when the parent with custody of the child has not
                                remarried. The benefit plan of the parent with custody will be
                                considered before the benefit plan of the parent without custody.
                       (ii)     This rule applies when the parent with custody of the child has
                                remarried. The benefit plan of the stepparent that covers the child
                                as a Dependent will be considered next. The benefit plan of the
                                parent without custody will be considered last.


                                                  70
Effective Date                                                 Braidwood Management EBPT
December 1, 2018

                                                                                                    88
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                    Page 90 of 507 PageID 649


                       (iii)    This rule will be in place of items (i) and (ii) above when it applies.
                                A court decree may state which parent is financially responsible for
                                medical and dental benefits of the child. In this case, the benefit
                                plan of that parent will be considered before other plans that cover
                                the child as a Dependent.
                       (iv)     If the specific terms of the court decree state that the parents shall
                                share joint custody, without stating that one of the parents is
                                responsible for the health care expenses of the child, the plans
                                covering the child shall follow the order of benefit determination
                                rules outline above when a child is covered as a Dependent and the
                                parents are not separated or divorced.
               (f)     If there is still a conflict after these rules have been applied, the benefit plan
                       which has covered the patient for the longer time will be considered first.
       (3)     Medicare will pay primary, secondary or last to the extent stated in federal law.
               When Medicare is to be the primary payor, this Plan will base its payment upon
               benefits that would have been paid by Medicare under Parts A and B, regardless of
               whether or not the person was enrolled under both of these parts.
       (4)     If a Plan Participant is under a disability extension from a previous benefit plan,
               that benefit plan will pay first and this Plan will pay second.

Claims Determination Period. Benefits will be coordinated on a Calendar Year basis. This is
called the claims determination period.

Right to Receive or Release Necessary Information. To make this provision work, this Plan
may give or obtain needed information from another insurer or any other organization or person.
This information may be given or obtained without the consent of or notice to any other person.
A Plan Participant will give this Plan the information it asks for about other plans and their
payment of allowable charges.

Facility of Payment. This Plan may repay other plans for benefits paid that the Plan Administrator
determines it should have paid. That repayment will count as a valid payment under this Plan.

Right of Recovery. This Plan may pay benefits that should be paid by another benefit plan. In
this case, this Plan may recover the amount paid from the other benefit plan or the Plan Participant.
That repayment will count as a valid payment under the other benefit plan.

Further, this Plan may pay benefits that are later found to be greater than the allowable charge. In
this case, this Plan has the right to recover the amount of the overpayment from the source to which
it was paid.

                   THIRD PARTY RECOVERY PROVISION
Right of Reimbursement and Subrogation
The Plan has certain special rights of subrogation and reimbursement that apply to all medical,
dental, vision, and prescription drug benefits offered by the Plan. The Plan Administrator retains
                                                  71
Effective Date                                                  Braidwood Management EBPT
December 1, 2018

                                                                                                     89
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                  Page 91 of 507 PageID 650


discretionary authority to interpret and enforce this and all other plan provisions and the
discretionary authority to determine the amount of the lien.

Plan Participant, his or her attorney, and/or a legal guardian of a minor or incapacitated individual
agree that acceptance of the Plan’s conditional payment of benefits is constructive notice of and
agreement to all the terms in this Third Party Recovery Provision.


Defined Terms
“Condition” means an injury, illness, sickness, or other condition.

“Recovery” means moneys paid to the Plan Participant by way of judgment, settlement, arbitration,
or otherwise to compensate for all losses caused by injuries or sickness whether or not said losses
reflect medical, dental, vision, or prescription drug charges covered by the Plan.

“Refund” means repayment to the Plan for medical, dental, vision or prescription drug benefits
that it has paid toward care and treatment of the Injury or Sickness.

“Subrogation” means the Plan’s right to pursue the Plan Participant’s claims for medical, dental,
or prescription drug charges against the other person, including a third party and a third party’s
insurer.

Note that Plan Participant, as referenced in this Third Party Recovery section, includes both
Employees and any Dependents covered by this Plan.

When this Provision Applies
The Plan Participant may incur medical, dental, vision, or prescription drug charges due to injuries
caused by the act or omission of another party. In such circumstances, the Plan Participant may
have a claim for the payment of the medical, dental, vision, or prescription drug charges against
another party. This includes another party’s insurer, or any other source on behalf of that party;
any first party insurance through medical payment coverage, personal injury protection, no-fault
coverage, uninsured or underinsured motorist coverage; any insurance policy from any insurance
company or guarantor of a third party; worker’s compensation or other liability insurance
company; or any other person, entity, or source, including but not limited to crime victim
restitution funds, any medical, disability or other benefit payments, and school insurance coverage
(all of the above in this sentence collectively referred to as “Coverage”).

When the Plan pays for expenses that were either the result of the alleged negligence or which
arise out of any claim or cause of action which may accrue against any party responsible for the
injury or death of the Plan Participant or any dependent of the Plan Participant by reason of their
eligibility for benefits under the Plan, the Plan has a right to equitable restitution. Accepting
benefits under this Plan for those incurred medical, dental, or prescription drug expenses
automatically entitles the Plan to a lien on any amount recovered by the Plan Participant whether
or not designated as payment for medical expenses. The Plan’s lien applies to any amount


                                                 72
Effective Date                                                Braidwood Management EBPT
December 1, 2018

                                                                                                  90
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                    Page 92 of 507 PageID 651


recovered by the Plan Participant from another party or Coverage. These liens shall remain in
effect until the Plan is repaid in full.

The Plan Participant agrees that the Plan will be immediately and first be reimbursed in full prior
to the Plan Participant (or anyone else) receiving any monies recovered from another party or
Coverage, or any other economic source; this provision applies regardless of any Plan Participant’s
fault or negligence and regardless of how any Plan Participant obtains recovery. In the event that
another party or Coverage pays money directly to a Plan Participant or the Plan Participant’s
attorney, the Plan Participant and his or her attorney, for the exclusive benefit of the Plan, must
hold any funds received as a result of any settlement, judgment, arbitration award, or otherwise, in
constructive trust as soon as the funds are received. The Plan Participant is obligated to inform his
or her attorney of the Plan’s subrogation lien and to make no distributions which will in any way
result in the Plan receiving less than the full amount of its lien without the written approval of the
Plan. The Plan Participant must direct his or her attorney or attorneys or any other person holding
monies on his or her behalf to pay over such monies to the Plan in the full amount that the Plan
has paid on the Plan Participant’s behalf, without any reduction in attorney’s fees, legal fees, court
costs, or any other costs or fees incurred in securing recovery, regardless of whether or not the
Plan Participant is made whole.
The Plan may seek relief from anyone who receives settlement proceeds or amounts collected from
judgments related to the condition. This relief may include, but is not limited to, the imposition of
a constructive trust and/or an equitable lien. If the Plan Participant or any other beneficiary accepts
payment from the Plan or has Plan benefits paid on the Plan Participant’s behalf, that person does
so subject to the provisions of the Plan, including the provisions described in this Right of
Reimbursement and Subrogation Third Party Recovery section. Plan Participant, as well as any
legal representative or guardian, shall be considered a constructive trustee with respect to any
recovery received or that may be received, which was paid in consideration of any condition for
which a party was responsible and which Plan Participant has received a benefit payment. Any
such funds will be held in trust until the Plan’s lien is satisfied.

Obligations of Plan Participant
The Plan Participant:

       (1)     Must repay to the Plan all benefits paid on his or her behalf by the Plan out of the
               recovery made from another party or Coverage; and
       (2)     Understands that the Plan has no obligation to share in the legal fees incurred by
               the Plan Participant or dependent in securing any third-party recovery (See below);
               and
       (3)     Understands that the Plan’s right of reimbursement and subrogation will apply
               regardless of whether the Plan Participant is fully compensated or made whole
               economically; and
       (4)     Agrees that he or she will keep the Plan Administrator up to date and current
               regarding any developments between the Plan Participant and another party and
               their Coverage; and



                                                  73
Effective Date                                                 Braidwood Management EBPT
December 1, 2018

                                                                                                    91
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                     Page 93 of 507 PageID 652


        (5)     Agrees that he or she will not release any party or his, her, or its insurer, without
                prior written approval from the Plan, and will take no action which prejudices the
                Plan’s reimbursement and subrogation right; and
        (6)     Agrees to refrain from characterizing any settlement in any manner so as to avoid
                repayment of the Plan’s lien or right to reimbursement.
        (7)     Agrees to allow the Plan Administrator and contract administrator to share health
                information, including Protected Health Information, with third parties in order to
                enforce this provision.

The Plan has the right to the Plan Participant’s full cooperation in any case involving the Plan
Participant’s recovery of medical, dental, vision, or prescription drug charges from another party
or Coverage. In such cases, the Plan Participant is obligated to provide the Plan with whatever
information, assistance, and records the Plan may require to enforce its rights in this provision.

Neither a Plan Participant, any member of any Plan Participant’s family, nor anybody else at a
Plan Participant’s direction may do anything to harm the Plan’s rights to subrogation and recovery.
If a Plan Participant or an individual in the preceding sentence does not comply with any
reasonable Plan request in this regard, the Plan may withhold benefits that otherwise may be due
under the Plan, whether or not those benefits have anything to do with the subrogation, and a Plan
Participant will be responsible to reimburse the Plan, in the Plan Administrator’s discretion, for
any costs incurred as a result of such action.

Amount Subject to Subrogation or Refund
The Plan may, but is not obligated to, take any legal action it sees fit against any person, party,
entity, or otherwise to recover the benefits that the Plan has paid, including but not limited to
intervening in any legal action of a Plan Participant and/or bringing a legal action against a Plan
Participant, his or her attorney, and any party holding any proceeds relating to the Plan
Participant. The Plan’s exercise of this right will not affect the Plan Participant’s right to pursue
other forms of recovery unless the Plan Participant and his or her legal representative consent
otherwise. Furthermore, the Plan Participant agrees that the Plan specifically has a priority over
any attorney’s fees, legal fees, court costs, or any other costs or fees incurred by the Plan
Participant in recovering funds paid by another party Responsible Party or their Coverage. These
attorney’s fees, legal fees, court costs, or any other costs or fees are solely the responsibility of the
Plan Participant. Additionally, the Plan Participant agrees that any attorney’s fees, legal fees, court
costs, or any other costs or fees incurred by the Plan or the Plan Sponsor in exercising the Plan’s
right to subrogation and reimbursement to recover funds paid by another party or Coverage are
subject to the Plan’s right of subrogation and will be included in the total amount reimbursed. The
Plan Participant clearly acknowledges that the Plan does not have any duty or obligation to
pay a fee to the Plan Participant’s attorney for the Plan Participant’s attorney’s services in
making any recovery on behalf of the Plan Participant.

Notwithstanding its priority to funds, the Plan’s subrogation and refund rights, as well as the rights
assigned to it, are limited to the extent to which the Plan has made, or will make, payments for
medical, dental, vision, or prescription drug charges as well as any other costs and fees associated
with the enforcement of its rights under the Plan.

                                                   74
Effective Date                                                  Braidwood Management EBPT
December 1, 2018

                                                                                                     92
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                    Page 94 of 507 PageID 653



Death of Plan Participant
When the Plan pays benefits, funds recovered by the Plan Participant, and funds held in trust over
which the Plan has an equitable lien, exist separately from the property and estate of the Plan
Participant, such that the death of the Plan Participant, or filing of bankruptcy by the Plan
Participant, will not affect the Plan’s equitable lien, the funds over which the Plan has a lien, or
the Plan’s right to subrogation and reimbursement. In the event that the Plan Participant dies as a
result of his or her injuries and a wrongful death or survivor claim is asserted against another party
or Coverage, the Plan’s subrogation and reimbursement rights shall still apply.


Assignment of Rights
If the Plan Participant fails to pursue a claim against potentially responsible third parties, insurers,
or any other person or entity and has accepted benefits under the Plan, the Plan is automatically
assigned the Plan Participant’s rights to recover payments from any third parties, insurers, or any
other person or entity. This subrogation right allows the Plan to pursue any claim which the Plan
Participant has against any third party, any insurer, or any other person or entity regardless of
whether or not the Plan Participant chooses to pursue that claim. This subrogation right applies to
any condition arising out of or related to any act or omission that caused or contributed to the
Injury or Sickness for which such benefits are to be paid.

Minors
In the event the injured Plan Participant is a minor, the minor’s parents and/or legal guardians
agree to all of the terms set forth in this Third Party Recovery Provision.


RESPONSIBILITIES FOR PLAN ADMINISTRATION
Plan Sponsor.
The Plan Sponsor will be one of the following: (1) the employer; (2) the employee organization;
(3) a joint board of trustees; (4) an entity representing parties establishing or maintaining the Plan.
For this Plan, the Employer is the Plan Sponsor. The Plan Sponsor shall be responsible for
adopting the Plan and any amendments to the Plan and for creating a trust in which to hold the
Plan assets. If the Plan Sponsor handles any of the Plan funds or other property, then the Plan
Sponsor shall be required to be bonded with a fidelity bond.

Plan Administrator.
The Plan Administrator is an individual or a group of individuals usually named in the plan
document that is responsible for the plan duties. The Plan Administrator may be an entity other
than a natural person. If a Plan Administrator is not named in the plan document, then the Plan
Sponsor is generally the Plan Administrator. For this Plan, the Employer is also the Plan
Administrator. The Plan is to be administered by the Plan Administrator in accordance with the
provisions of ERISA. An individual may be appointed by Employer to be Plan Administrator and
serve at the convenience of the Employer. If the Plan Administrator resigns, dies or is otherwise


                                                  75
Effective Date                                                  Braidwood Management EBPT
December 1, 2018

                                                                                                     93
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                     Page 95 of 507 PageID 654


removed from the position, Employer shall appoint a new Plan Administrator as soon as reasonably
possible.

The Plan Administrator shall administer this Plan in accordance with its terms and establish its
policies, interpretations, practices, and procedures. It is the express intent of this Plan that the Plan
Administrator shall have maximum legal discretionary authority to construe and interpret the terms
and provisions of the Plan, to make determinations regarding issues which relate to eligibility for
benefits, to decide disputes which may arise relative to a Plan Participant’s rights, and to decide
questions of Plan interpretation and those of fact relating to the Plan. The decisions of the Plan
Administrator will be final and binding on all interested parties.

Service of legal process may be made upon the Plan Administrator.


Duties of the Plan Sponsor

        (1)     To formally adopt the Plan in writing and contains the provisions required under
                ERISA as well as other mandated provisions.
        (2)     To create a trust to hold all the Plan assets.
        (3)     To cause those employees that handle any of the Plan funds or other property to be
                bonded with a fidelity bond.

Duties of the Plan Administrator

        (1)     To administer the Plan in accordance with its terms.
        (2)     To interpret the Plan, including the right to remedy possible ambiguities,
                inconsistencies or omissions.
        (3)     To decide disputes which may arise relative to a Plan Participant’s rights.
        (4)     To prescribe procedures for filing a claim for benefits and to review claim denials.
        (5)     To keep and maintain the Plan documents and all other records pertaining to the
                Plan.
        (6)     To appoint a Contract administrator to pay claims.
        (7)     To perform all necessary reporting as required by ERISA.
        (8)     To disclose to the Employee all necessary documents as required by ERISA.
        (9)     To establish and communicate procedures to determine whether a medical child
                support order is qualified under ERISA Sec. 609.
        (10)    To delegate to any person or entity such powers, duties and responsibilities, as it
                deems appropriate.

Plan Sponsor and Plan Administrator Compensation.
Both the Plan Sponsor and Plan Administrator serve without compensation; however, all expenses
for plan administration, including compensation for hired services, will be paid by the Plan.




                                                   76
Effective Date                                                  Braidwood Management EBPT
December 1, 2018

                                                                                                      94
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                  Page 96 of 507 PageID 655


Fiduciary.
A fiduciary exercises discretionary authority or control over management of the Plan or the
disposition of its’ assets, renders investment advice to the Plan or has discretionary authority or
responsibility in the administration of the Plan.

Fiduciary Duties.
A fiduciary must carry out his or her duties and responsibilities for the purpose of providing
benefits to the Employees and their Dependent(s), and defraying reasonable expenses of
administering the Plan. These are duties which must be carried out:

       (1)     With care, skill, prudence and diligence under the given circumstance that a prudent
               person, acting in a like capacity and familiar with such matters, would use in a
               similar situation;
       (2)     By diversifying the investments of the Plan so as to minimize the risk of large
               losses, unless under the circumstances it is clearly prudent not to do so; and
       (3)     In accordance with the Plan documents to the extent that they agree with ERISA.

The Named Fiduciary.
A “named fiduciary” is the one named in the Plan or identified by the Employer and/or an
employee organization as a fiduciary by a procedure specified in the Plan. A named fiduciary has
authority to control and manage the operations and administration of the Plan. A named fiduciary
can appoint others to carry out fiduciary responsibilities (other than as a trustee) under the Plan.
These other persons become fiduciaries themselves and are responsible for their acts under the
Plan. To the extent that the named fiduciary allocates its responsibility to other persons, the named
fiduciary shall not be liable for any act or omission of such person unless either:

       (1)     The named fiduciary has violated its stated duties under ERISA in appointing the
               fiduciary, establishing the procedures to appoint the fiduciary or continuing either
               the appointment of the procedures; or
       (2)     The named fiduciary breached its fiduciary responsibility under Section 405 (a) of
               ERISA.

Contract Administrator is not a Fiduciary.
A Contract administrator is not a fiduciary under the Plan by virtue of paying claims in accordance
with the Plan’s rules as established by the Plan Administrator.

                               SPECIAL PROVISIONS
Funding the Plan and Payment of Benefits

The cost of the Plan is funded as follows:

For Employee and Dependent Coverage. The Plan Sponsor is responsible for funding the Plan
and will do so as required by law. To the extent permitted by law, the Plan Sponsor is free to
determine the manner and means of funding the Plan. Funding is derived from the funds of the
                                                 77
Effective Date                                                Braidwood Management EBPT
December 1, 2018

                                                                                                  95
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                   Page 97 of 507 PageID 656


Employer and/or contributions made by the covered Employees. The Employee will pay, through
payroll deductions, any required contributions on a pre-tax basis under a pre-tax plan.

The level of any Employee contributions, if any, will be set by the Employer. Employee
contributions will be used in funding the cost of the Plan as soon as practicable after they have
been received from the Employee or withheld from the Employee’s pay through payroll deduction.

Benefit Payments. Benefits are paid directly from the Plan through the Claims Administrator.
The Claims Administrator does not contribute funds to pay benefits, nor does it have any liability
to do so. Benefit payment checks issued to providers or participants are paid out of, and to the
extent of, the funds received from the Employer and/or Employee contributions. The Claim
Administrator’s name may appear on the check; however, in no way should this be construed as
any financial obligation on the part of the Claims Administrator.

Interpreting This Document
The use of masculine pronouns in this Summary Plan Description shall apply to persons of both
sexes unless the context clearly indicates otherwise. The headings used in this Summary Plan
Description are used for convenience of reference only. Covered Persons are advised not to rely
on any provision because of the heading.

The use of the words, “you” and “your” throughout this Summary Plan Description applies to
eligible or covered Employees and, where appropriate in context, their covered Dependents.

Plan is not an Employment Contract
The Plan is not to be construed as a contract for or of employment.

Clerical Error
Any clerical error by the Plan Administrator or an agent of the Plan Administrator in keeping
pertinent records or a delay in making any changes will not invalidate coverage otherwise validly
in force or continue coverage validly terminated. An equitable adjustment of contributions will be
made when the error or delay is discovered.

If, due to a clerical error, an overpayment occurs in a Plan reimbursement amount, the Plan retains
a contractual right to the overpayment. The person or institution receiving the overpayment will
be required to return the incorrect amount of money. In the case of a Plan Participant, if it is
requested, the amount of overpayment will be deducted from future benefits payable.

Amending and Terminating the Plan
If the Plan is terminated, the rights of the Plan Participants are limited to expenses incurred before
termination.

The Employer intends to maintain this Plan indefinitely; however, it reserves the right, at any time,
to amend, suspend or terminate the Plan in whole or in part. This includes amending the benefits
under the Plan or the Trust Agreement (if any). Only the Plan Administrator has the authority to
amend the Plan. All amendments will be made via a written instrument signed by the Plan

                                                 78
Effective Date                                                Braidwood Management EBPT
December 1, 2018

                                                                                                   96
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                   Page 98 of 507 PageID 657


Administrator. Any amendments to the Plan will be implemented on the first of the month
following the date the amendment is approved and signed by the Plan Administrator.

Disposition of Trust Fund upon any termination
Upon termination of the Plan, the Trustee, in accordance with the Trust Agreement, shall apply all
the remaining assets of the Trust Fund in a uniform and nondiscriminatory manner exclusively
toward the provision of benefits and the administration of those there under for or on account of
those persons enrolled in the Plan at the time of termination.

Conformity in Law
If any provision of this Plan is contrary to any federal, state, or local law to which it is subject,
such provision is hereby amended to conform thereto.

Review Authority
The Plan Administrator shall have complete authority to review all denied claims for benefits
under the Plan (including, but not limited to, the denial of certification of the medical necessity of
hospital or medical treatment). In exercising its responsibilities, the Plan Administrator shall have
discretionary authority 1) to determine whether and to what extent covered persons are eligible for
benefits; and, 2) to construe disputed or doubtful Plan terms. The Plan Administrator shall be
deemed to have properly exercised such authority unless it has abused its discretion hereunder by
acting arbitrarily and capriciously.

Legal Disputes
This Plan, and all matters relating either directly or indirectly to the operation and administration
of this Plan, are governed exclusively by ERISA, which operates to pre-empt any and all state laws
and regulations purporting to regulate this and similar plans. If the Plan Participant makes any
legal claim against the Plan or any Plan Fiduciary, all benefits provided under the Plan shall cease
as to the complaining employee, until such time as the employee's legal action is resolved. This
provision shall not be read as providing any more rights than any legal judgment in favor of the
employee and against the Plan or any Plan Fiduciary. Should the Plan Participant obtain a legal
judgment against the Plan or the Plan Sponsor, the amount of any such judgment shall be offset
against the amount of benefits previously paid to the Participant for the disputed claim.

Limitation of Legal Actions
No action at law or equity will be brought to recover under the Plan prior to the expiration of sixty
(60) days after Proof of Loss has been filed, as required by the Plan Document, nor will any action
be brought unless within two (2) years from the expiration of that time within which Proof of Loss
is required by the Plan Document.

Fraud and Misstatements
All coverage provided under the Plan is based on the truthfulness of statements made to the Plan
by the Plan Participants, either in a written enrollment form or otherwise. Coverage can be voided
for any Plan Participant, and/or any or all members of that Participant’s covered family unit, for
any misrepresentation or fraudulent misstatement made to the Plan, the Plan Fiduciaries or Entrust
by the Plan Participant or any or all members of that Participant’s covered family unit.

                                                 79
Effective Date                                                Braidwood Management EBPT
December 1, 2018

                                                                                                   97
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                     Page 99 of 507 PageID 658



Plan Participant/Provider Relationship
The Plan does not furnish covered services, but only helps pay for covered services Plan
Participants receive. The Plan is not liable for any act or omission of any Provider. The Plan has
no responsibility for a Provider’s failure or refusal to give covered services to Plan Participants.




    IMPORTANT NOTICES OF PLAN PARTICIPANT RIGHTS
       Please carefully read the following important notices, which describe certain rights under
                                             Federal Law

Certain Employee Rights under ERISA
As a participant in the Braidwood Management Employee Benefit Plan you are entitled to certain
rights and protections under the Employee Retirement Income Security Act of 1974 (ERISA).
ERISA provides that all plan participants shall be entitled to:

Received Information About Your Plan and Benefits
Examine, without charge, at the plan administrator’s office and at other specified locations such
as worksites and union halls, all documents governing the plan, including insurance contracts and
collective bargaining agreements, and a copy of the latest annual report (Form 5500 Series) filed
by the plan with the U.S. Department of Labor and available at the Public Disclosure Room of the
Employee Benefits Security Administration.

Obtain, upon written request to the plan administrator, copies of documents governing the
operation of the plan, including insurance contract and collective bargaining agreements, and
copies of the latest annual report (Form 5500 Series) and updated summary plan description. The
administrator may make a reasonable charge for the copies.

Receive a summary of the plan’s annual financial report. The plan administrator is required by
law to furnish each participant with a copy of this summary annual report.

Continue Group Health Plan Coverage
Continue health care coverage for yourself, spouse or dependents if there is a loss of coverage
under the plan as a result of a qualifying event. You or your dependents may have to pay for such
coverage. Review this summary plan description and the documents governing the plan on the
rules governing your COBRA continuation coverage rights.



Prudent Actions by Plan Fiduciaries
                                                  80
Effective Date                                                  Braidwood Management EBPT
December 1, 2018

                                                                                                    98
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                    Page 100 of 507 PageID 659


In addition to creating rights for plan participants ERISA imposes duties upon the people who
operate your plan, called “fiduciaries” of the plan, have a duty to do so prudently and in the interest
of you and other plan participants and beneficiaries. No one, including your employer, your union,
or any other person, may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a welfare benefit or exercising your rights under ERISA.

Enforce Your Rights
If your claim for a welfare benefit is denied or ignored, in whole or in part, you have a right to
know why this was done, to obtain copies of documents relating to the decision without charge,
and to appeal any denial, all within certain time schedules.

Under ERISA, there are steps you can take to enforce the above rights. For instance, if you request
a copy of plan documents or the latest annual report from the plan and do not receive them within
30 days, you may file suit in a Federal court. In such a case, the court may require the plan
administrator to provide the materials and pay you up to a $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the control of the
administrator. If you have a claim for benefits that is denied or ignored, in whole or in party, you
may file suit in a state or Federal court. In addition, if you disagree with the plan’s decision or
lack thereof concerning the qualified status of a domestic relations order or a medical child support
order, you may file suit in Federal court. If it should happen that plan fiduciaries misuse the plan’s
money, or if you are discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a Federal court. The court will decide who
should pay court costs and legal fees. If you are successful the court may order the person you
have sued to pay these costs and fees. If you lose, the court may order you to pay these costs and
a fee if, for example, it finds your claim is frivolous.

Assistance with Your Questions
If you have any questions about your plan, you should contact the plan administrator. If you have
any questions about this statement or about your rights under ERISA, or if you need assistance in
obtaining documents from the plan administrator, you should contact the nearest office of the
Employee Benefits Security Administration, U.S. Department of Labor, listed in your telephone
directory or the Division of Technical Assistance and Inquiries, Employee Benefits Security
Administration, U.S. Department of Labor, 200 Constitution Avenue N.W., Washington, D.C.
20210. You may also obtain certain publications about your rights and responsibilities under
ERISA by calling the publications hotline of the Employee Benefits Security Administration.

                             WHCRA ANNUAL NOTICE
        The Women’s Health and Cancer Rights Act of 1998 requires Braidwood Management,
Inc., the Employer/Plan Sponsor, to notify you, as a participant or beneficiary of the
Employer/Plan Sponsor, of your rights related to benefits provided through the plan in connection
with a mastectomy. You as a participant or beneficiary have rights to coverage to be provided in
a manner determined in consultation with your attending physician for:

       (a)   All stages of reconstruction of the breast on which the mastectomy was performed;
                                                  81
Effective Date                                                 Braidwood Management EBPT
December 1, 2018

                                                                                                    99
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                   Page 101 of 507 PageID 660


       (b)   Surgery and reconstruction of the other breast to produce a symmetrical appearance;
             and
       (c)   Prostheses and treatment of physical complications of the mastectomy, including
             lymph edema.

These benefits are subject to the plan’s regular deductible and co-pay as shown in the Schedule of
Benefits.

Keep this notice for your records and call Braidwood Management, Inc. for more information.

          MINIMUM MATERNITY BENEFITS STATEMENT
Group health plans and health insurance issuers generally may not under Federal law, restrict
benefits for any hospital length of stay in connection with childbirth for the mother or newborn
child to less than 48 hours following a vaginal delivery, or less than 96 hours following a cesarean
section. However, Federal law generally does not prohibit the mother’s or newborn’s attending
provider, after consulting with the mother, from discharging the mother or her newborn earlier
than 48 hours (or 96 hours as applicable). In any case, plans and issuers may not, under Federal
law, require that a provider obtain authorization from the plan or the issuer for prescribing a length
of stay not in excess of 48 hours (or 96 hours).

     CONTINUATION COVERAGE RIGHTS UNDER COBRA
You’re getting this notice because you recently gained coverage under a group health plan (the
Plan). This notice has important information about your right to COBRA continuation coverage,
which is a temporary extension of coverage under the Plan. This notice explains COBRA
continuation coverage, when it may become available to you and your family, and what you
need to do to protect your right to get it. When you become eligible for COBRA, you may also
become eligible for other coverage options that may cost less than COBRA continuation coverage.

The right to COBRA continuation coverage was created by a federal law, the Consolidated
Omnibus Budget Reconciliation Act of 1985 (COBRA). COBRA continuation coverage can
become available to you and other members of your family when group health coverage would
otherwise end. For more information about your rights and obligations under the Plan and under
federal law, you should review the Plan’s Summary Plan Description or contact the Plan
Administrator.

You may have options other than COBRA available to you when you lose group health
coverage. For example, you may be eligible to buy an individual plan through the Health
Insurance Marketplace. By enrolling in coverage through the Marketplace, you may qualify for
lower costs on your monthly premiums and lower out-of-pocket costs. Additionally, you may
qualify for a 30-day special enrollment period for another group health plan for which you are
eligible (such as a spouse’s plan), even if that plan generally doesn’t accept late enrollees.


                                                 82
Effective Date                                                Braidwood Management EBPT
December 1, 2018

                                                                                                 100
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                  Page 102 of 507 PageID 661


What is COBRA Continuation Coverage? COBRA continuation coverage is a continuation of
Plan coverage when coverage would otherwise end because of a life event known as a “qualifying
event.” Specific qualifying events are listed below.

COBRA continuation coverage must be offered to each person who is a “qualified beneficiary.”
A qualified beneficiary is someone who will lose coverage under the Plan because of a qualifying
event. Depending on the type of qualifying event, employees, spouses of employees, and
dependent children of employees may be qualified beneficiaries. Under the Plan, qualified
beneficiaries who elect COBRA continuation coverage must pay for COBRA continuation
coverage.

If you are an employee covered by the Plan, you will become a qualified beneficiary (i.e. you have
a right to choose this continuation of coverage) if you lose your group health coverage under the
Plan because either one of the following qualifying events occur:

   •   Your hours of employment are reduced, or
   •   Your employment terminates for any reason other than gross misconduct on your part

If you are the spouse of an employee covered by the Plan, you will become a qualified beneficiary
(i.e. you have a right to choose this continuation of coverage) if you lose group health coverage
under the Plan because any of the following qualifying events occur:

   •   The death of your spouse;
   •   A termination of your spouse’s employment for reasons other than his or her gross
       misconduct;
   •   Reduction in your spouse’s hours of employment;
   •   Divorce or legal separation from your spouse; or
   •   Your spouse becomes enrolled in Medicare (Part A, Part B, or both).

Your dependent children covered by the Plan will become a qualified beneficiary (i.e. you have a
right to choose this continuation of coverage) if they lose coverage under the Plan because any of
the following qualifying events occur:

   •   The parent-employee dies;
   •   The parent-employee’s hours of employment are reduced;
   •   The parent-employee’s employment is terminated for any reason other the gross
       misconduct on his or her part;
   •   The parents become divorced or legally separated;
   •   The parent-employee becomes enrolled in Medicare (Part A, Part B, or both); or
   •   The dependent child ceases to be eligible for coverage under the Plan as a “dependent
       child.”

When is COBRA Coverage Available? The Plan will offer COBRA continuation coverage to
qualified beneficiaries only after the Plan Administrator has been timely notified that a qualifying
event has occurred. When the qualifying event is the end of employment or reduction of hours of
                                                83
Effective Date                                               Braidwood Management EBPT
December 1, 2018

                                                                                               101
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                   Page 103 of 507 PageID 662


employment, death of the employee, or enrollment of the employee in Medicare (Part A, Part B,
or both), the Employer is responsible for notifying the Plan Administrator of the qualifying event
within thirty (30) days of any of these events. Similar rights may apply to certain retirees, spouses,
and dependent children if your employer commences a bankruptcy proceeding and these
individuals lose coverage.

For all other qualifying events (divorce or legal separation of the employee and spouse or a
dependent child’s losing eligibility for coverage as a dependent child), you must notify the
Plan Administrator within 60 days after the qualifying event occurs. You must provide this
notice to:

       ENTRUST, INC.
       Attn: COBRA Dept.
       22322 Grand Corner Drive, Suite 200
       Katy, TX 77494

Each covered Employee or Qualified Beneficiary is responsible for providing the Plan
Administrator with the following notices, in writing, either by U.S. First Class Mail or hand
delivery:
1. Notice of the occurrence of a Qualifying Event that is a divorce of a covered Employee (or
    former Employee) from his or her spouse;
2. Notice of the occurrence of a Qualifying Event that is an individual’s ceasing to be eligible as
    a Dependent under the terms of the Plan;
3. Notice of the occurrence of a second Qualifying Event after a Qualified Beneficiary has
    become entitled to COBRA continuation coverage with a maximum duration of 18 (or 29)
    months;
4. Notice that a Qualified Beneficiary entitled to receive COBRA continuation coverage with a
    maximum duration of 18 months has been determined by the Social Security Administration
    (“SSA”) to be disabled at any time during the first 60 days of COBRA continuation coverage;
    and
5. Notice that a Qualified Beneficiary, with respect to whom a notice described in the bulleted
    item above has been provided, has subsequently been determined by the SSA to no longer be
    disabled.

Deadline for providing the notice
For Qualifying Events described in (1), (2) or (3) above, the notice must be furnished by the date
that is 60 days after the latest of:
    • The date on which the relevant Qualifying Event occurs;
    • The date on which the Qualified Beneficiary loses (or would lose) coverage under the Plan
         as a result of the Qualifying Event; or
    • The date on which the Qualified Beneficiary is informed, through the furnishing of the
         Plan's Summary Plan Description or the general notice, of both the responsibility to provide
         the notice and the Plan's procedures for providing such notice to the Plan Administrator.



                                                 84
Effective Date                                                Braidwood Management EBPT
December 1, 2018

                                                                                                 102
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                    Page 104 of 507 PageID 663


For the disability determination described above, the notice must be furnished by the date that is
60 days after the latest of:
    • The date of the disability determination by the SSA;
    • The date on which a Qualifying Event occurs;
    • The date on which the Qualified Beneficiary loses (or would lose) coverage under the Plan
       as a result of the Qualifying Event; or
    • The date on which the Qualified Beneficiary is informed, through the furnishing of the
       Plan’s Summary Plan Description or the general notice, of both the responsibility to
       provide the notice and the Plan's procedures for providing such notice to the Plan
       Administrator.

In any event, this notice must be furnished before the end of the first 18 months of COBRA
continuation coverage.

For a change in disability status described above, the notice must be furnished by the date that is
30 days after the later of:
    • The date of the final determination by the SSA that the Qualified Beneficiary is no longer
       disabled; or
    • The date on which the Qualified Beneficiary is informed, through the furnishing of the
       Plan's Summary Plan Description or the general notice, of both the responsibility to provide
       the notice and the Plan's procedures for providing such notice to the Plan Administrator.

The notice must be postmarked (if mailed), or received by the Plan Administrator (if hand
delivered), by the deadline set forth above. If the notice is late, the opportunity to elect or extend
COBRA continuation coverage is lost, and if you are electing COBRA continuation coverage,
your coverage under the Plan will terminate on the last date for which you are eligible under the
terms of the Plan, or if you are extending COBRA continuation coverage, such coverage will end
on the last day of the initial 18-month COBRA continuation coverage period.

Who can provide the notice?
Any individual who is the covered Employee (or former Employee), a Qualified Beneficiary with
respect to the Qualifying Event, or any representative acting on behalf of the covered Employee
(or former Employee) or Qualified Beneficiary, may provide the notice, and the provision of notice
by one individual shall satisfy any responsibility to provide notice on behalf of all related Qualified
Beneficiaries with respect to the Qualifying Event.

Required contents of the notice
The notice must contain the following information:
   • Name and address of the covered Employee or former Employee;
   • If you already are receiving COBRA continuation coverage and wish to extend the
       maximum coverage period, identification of the initial Qualifying Event and its date of
       occurrence;
   • A description of the Qualifying Event (for example, divorce, cessation of Dependent status,
       entitlement to Medicare by the covered Employee or former Employee, death of the

                                                  85
Effective Date                                                 Braidwood Management EBPT
December 1, 2018

                                                                                                  103
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                  Page 105 of 507 PageID 664


       covered Employee or former Employee, disability of a Qualified Beneficiary or loss of
       disability status);
   •   In the case of a Qualifying Event that is divorce, name(s) and address(es) of spouse and
       Dependent child(ren) covered under the Plan, date of divorce, and a copy of the decree of
       divorce ;
   •   In the case of a Qualifying Event that is Medicare entitlement of the covered Employee or
       former Employee, date of entitlement, and name(s) and address(es) of spouse and
       Dependent child(ren) covered under the Plan;
   •   In the case of a Qualifying Event that is a dependent child’s cessation of Dependent status
       under the Plan, name and address of the child, reason the child ceased to be an eligible
       Dependent (for example, attained limiting age, lost student status, married or other);
   •   In the case of a Qualifying Event that is the death of the covered Employee or former
       Employee, the date of death, and name(s) and address(es) of spouse and Dependent
       child(ren) covered under the Plan;
   •   In the case of a Qualifying Event that is disability of a Qualified Beneficiary, name and
       address of the disabled Qualified Beneficiary, name(s) and address(es) of other family
       members covered under the Plan, the date the disability began, the date of the SSA’s
       determination, and a copy of the SSA’s determination;
   •   In the case of a Qualifying Event that is loss of disability status, name and address of the
       Qualified Beneficiary who is no longer disabled, name(s) and address(es) of other family
       members covered under the Plan, the date the disability ended and the date of the SSA’s
       determination; and
   •   A certification that the information is true and correct, a signature and date.

If you cannot provide a copy of the decree of divorce or the SSA’s determination by the deadline
for providing the notice, complete and provide the notice, as instructed, by the deadline and submit
the copy of the decree of divorce or the SSA’s determination within 30 days after the deadline.
The notice will be timely if you do so. However, no COBRA continuation coverage, or extension
of such coverage, will be available until the copy of the decree of divorce or the SSA’s
determination is provided.
If the notice does not contain all of the required information, the Plan Administrator may request
additional information. If the individual fails to provide such information within the time period
specified by the Plan Administrator in the request, the Plan Administrator may reject the notice if
it does not contain enough information for the Plan Administrator to identify the plan, the covered
Employee (or former Employee), the Qualified Beneficiaries, the Qualifying Event or disability,
and the date on which the Qualifying Event, if any, occurred.

How is COBRA Coverage Provided? When the Plan Administrator receives notice that a
qualifying event has occurred, the Plan Administrator will in turn offer COBRA continuation
coverage to each of the qualified beneficiaries. Under the law, you have at least 60 days from the
date you would lose coverage, because of a qualifying event described above, to inform the Plan
Administrator that you want continuation coverage.

Each qualified beneficiary will have an independent right to elect COBRA continuation coverage.
Covered employees may elect COBRA continuation coverage on behalf of their covered spouses,
                                                86
Effective Date                                               Braidwood Management EBPT
December 1, 2018

                                                                                               104
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                 Page 106 of 507 PageID 665


and parents may elect on behalf of their covered children. For each qualified beneficiary who
elects COBRA continuation coverage, COBRA continuation coverage will begin on the date that
Plan coverage would otherwise have been lost.

If you do not choose COBRA continuation coverage in a timely manner, your group health
coverage will end. Not choosing COBRA continuation coverage may cause a break in your
continued coverage.

If you choose continuation coverage, the Employer is required to give you coverage, which as of
the time coverage is being provided, is identical to the coverage provided under the plan to
similarly situated employees or family members. The law requires that you be afforded the
opportunity to maintain continuation coverage for thirty-six (36) months if the qualifying event is
the death of the employee, enrollment of the employee in Medicare (Part A, Part B, or both), the
employee’s divorce or legal separation from his or her spouse, or a dependent child losing
eligibility as a dependent child.

When the qualifying event is the end of employment or reduction of the employee’s hours of
employment, and the employee became entitled to Medicare benefits less than 18 months before
the qualifying event, COBRA continuation coverage for qualified beneficiaries other than the
employee can last until 36 months after the date of Medicare entitlement. However, if the
qualifying event is the employee’s termination of employment (for other than gross misconduct),
whether voluntary or involuntary, or a reduction in the employee’s hours of employment, then the
required continuation coverage period is eighteen (18) months. Below are two ways that in which
the eighteen (18) month period of COBRA continuation coverage can be extended.

Disability extension of 18-month period of continuation coverage: If you or anyone in your
family covered under the Plan is determined by the Social Security Administration to be disabled
at any time during the first sixty (60) days of COBRA continuation coverage and you notify the
Plan Administrator in a timely fashion, you and your entire family can receive up to an additional
eleven (11) months of COBRA continuation coverage, for a total maximum period of twenty-nine
(29) months. The disability would have to have started at some time before the 60th day of COBRA
continuation coverage and must last at least until the end of the 18-month period of continuation
coverage.

You must make sure that the Plan Administrator is notified of the Social Security Administration’s
determination within sixty (60) days of the date of the determination and before the end of the
eighteen (18) month period of COBRA continuation coverage. The affected individual must also
notify the Plan Administrator within 30 days of any final determination that the individual is no
longer disabled.

Second qualifying event extension of 18-month period of continuation coverage: If your
family experiences another qualifying event while receiving 18 months of COBRA continuation
coverage, the spouse and dependent children in your family can get up to an additional 18 months
of COBRA continuation coverage, for a maximum of thirty-six (36) months. This extension is
available to the spouse and dependent children if the former employee dies, enrolls in Medicare

                                                87
Effective Date                                              Braidwood Management EBPT
December 1, 2018

                                                                                              105
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                  Page 107 of 507 PageID 666


(Part A, Part B, or both), or gets divorced or legally separated, but only if the event would have
caused the spouse or dependent child to lose coverage under the Plan had the first qualifying event
not occurred.

The extension is also available to a dependent child when that child stops being eligible under the
Plan as a dependent child, but only if the event would have caused the dependent child to lose
coverage under the Plan had the first qualifying event not occurred. In all of these cases, you must
make sure that the Plan Administrator is notified of the second qualifying event within sixty (60)
days of the second qualifying event.

Are there other coverage options besides COBRA Continuation Coverage? Yes. Instead of
enrolling in COBRA continuation coverage, there may be other coverage options for you and
your family through the Health Insurance Marketplace, Medicaid, or other group health plan
coverage options (such as a spouse’s plan) through what is called a “special enrollment period.”
Some of these options may cost less than COBRA continuation coverage. You can learn more
about many of these options at www.healthcare.gov.

How much does COBRA continuation coverage cost? Generally, each qualified beneficiary
may be required to pay the entire cost of continuation coverage. The amount a qualified
beneficiary may be required to pay may not exceed 102 percent (or, in the case of an extension of
continuation coverage due to a disability, 150 percent) of the cost to the group health plan
(including both employer and employee contributions) for coverage of a similarly situated plan
participant or beneficiary who is not receiving continuation coverage.

Once COBRA continuation coverage is elected, you must pay for the cost of the initial period of
coverage within 45 days. Payments then are due on the first day of each month to continue
coverage for that month. If a payment is not received within 30 days of the due date, COBRA
continuation coverage will be canceled and will not be reinstated.

Other Important COBRA Information: A child who is born to or placed for adoption with the
covered employee during a period of COBRA coverage will be eligible to become a qualified
beneficiary. In accordance with the terms of the Plan and the requirements of federal law, these
qualified beneficiaries can be added to COBRA coverage upon proper notification to the Plan
Administrator with 30 days of the birth or adoption.

The law also provides that continuation coverage may be cut short for any of the following reasons:
   • The Employer no longer provides group health coverage to any of its employees;
   • The premium for continuation coverage is not paid on time;
   • The qualified beneficiary becomes covered under another group health plan after electing
       to participate in a continuation coverage plan;
   • The qualified beneficiary becomes entitled to Medicare after electing to participate in a
       continuation coverage plan; or
   • The qualified beneficiary extends coverage for up to 29 months due to disability and there
       has been a final determination that the individual in no longer disabled.

                                                88
Effective Date                                               Braidwood Management EBPT
December 1, 2018

                                                                                               106
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                  Page 108 of 507 PageID 667


If You Have Questions: Questions concerning your Plan or your COBRA continuation coverage
rights should be addressed to the Plan Administrator. For more information about your rights
under ERISA, including COBRA, HIPAA, and other laws affecting group health plans, contact
the nearest Regional or District Office of the U.S. Department of Labor’s Employee Benefits
Security Administration (EBSA) in your area or visit the EBSA website at www.dol.gov/ebsa.
(Addresses and phone numbers of Regional or District EBSA Offices are available through
EBSA’s Website.)



Additional Information
Additional information about the Plan and COBRA continuation coverage is available from the
Plan Administrator, who is:
Braidwood Management, Inc.
20214 Braidwood Drive
Katy, Texas 77450
Current Addresses
In order to protect your family’s rights, you should keep the Plan Administrator (who is
identified above) informed of any changes in the addresses of family members.


               HIPAA PRIVACY USES AND DISCLOSURES
The Health Insurance Portability Act of 1996 and its implementing regulations, 45 C.F.R. parts
160 through 164 (referred to herein as the “HIPAA Privacy Rule”) requires that the Plan protects
the confidentiality of your Protected Health Information (“PHI”). A complete description of your
rights under the HIPAA Privacy Rule is available upon request from the Employer by contacting
the Privacy Official.

This amendment is intended to bring the Plan into compliance with the requirements of the HIPAA
Privacy Rule by establishing the extent to which the Employer will receive, use and/or disclose
PHI. According, the Plan is hereby amended as follows:

A. THE PLAN DESIGNATION OF PRIVACY OFFICIAL

The Plan has designated that it is a group health plan within the meaning of the HIPAA Privacy
Rule. The Plan designates the Human Resources Director as the Privacy Official, to take all actions
required to be taken by the Plan in connection with the Privacy Rule.

B. REQUIRED CERTIFICATION OF COMPLIANCE BY EMPLOYER

Except as provided below with respect to the Plan’s disclosure of summary health information the
Plan will (a) disclose PHI to the Employer or (b) provide for or permit the disclosure of PHI to the
Employer by a Business Associates, Subcontractor or other plan vendor with respect to the Plan,
only if the Plan has received a certification (signed on behalf of the Employer) that:
                                                  89
Effective Date                                               Braidwood Management EBPT
December 1, 2018

                                                                                               107
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                Page 109 of 507 PageID 668



   1. The Plan has been amended to establish the permitted and required uses and disclosures of
      such information by the Employer, consistent with the HIPAA Privacy Rule;
   2. The Plan has been amended to incorporate the Plan provisions set forth in this Amendment;
      and
   3. The Employer agrees to comply with the Plan provisions as modified by this Amendment.



C. PERMITTED USE AND DISCLOSURE OF PROTECTED HEALTH INFORMATION
    (PHI)

   1. The Plan will use PHI to the extent of and in accordance with the uses and disclosures
      permitted by the HIPAA Privacy Rule. Specifically, the Plan will use and disclose PHI for
      purposes related to health care treatment, payment for health care and healthcare
      operations.
   2. The Plan, and any Business Associate acting on behalf of the Plan, will disclose PHI to the
      Employer only to permit the Employer to carry out plan administration functions. Such
      disclosures will be consistent with the provisions of this Amendment.
   3. All disclosures of PHI by the Plan or the Plan’s Business Associate will comply with the
      restrictions and requirements set forth in this Amendment and the HIPAA Privacy Rule.
   4. The Plan, and any Business Associate acting on behalf of the Plan, may not disclose, and
      may not permit the disclosure of, PHI to the Employer for employment-related actions or
      decisions or in connection with any other benefit or employee benefit plan of the Employer.

D. THE PLAN WILL USE AND DISCLOSE PHI AS REQUIRED BY LAW AND AS
   PERMITTED BY AUTHORIZATION OF THE PARTICIPANT OR BENEFICIARY

The Plan will disclose PHI when required by law, and when permitted by an authorization from
the individual to which the PHI relates, but only to the extent allowed under the authorization.

E. DISCLOSURE OF PHI BY EMPLOYER

The Employer agrees to:
   • Not use or further disclose PHI other than as permitted or required by the Plan or as
      permitted or required by the HIPAA Privacy Rule;
   • Ensure that any agents, including Business Associates or Subcontractors, to whom the
      Employer provides PHI received from the Plan, or whom creates PHI on behalf of the Plan,
      agree to the same restrictions and conditions that apply to the Employer with respect to
      such PHI;
   • Not use or disclose PHI for employment-related actions and decisions unless authorized by
      an individual;
   • Not use or disclose PHI in connection with any other benefit or employee benefit plan of
      the Employer unless authorized by an individual;


                                              90
Effective Date                                             Braidwood Management EBPT
December 1, 2018

                                                                                            108
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                  Page 110 of 507 PageID 669


   •   Report to the Plan any PHI use or disclosure that is inconsistent with the uses or disclosures
       provided for in the Plan (as amended) and in the HIPAA Privacy Rule of which it becomes
       aware;
   •   Make PHI available to an individual in accordance with the HIPAA Privacy Rule’s access
       requirements;
   •   Make PHI available for amendment and incorporate any amendments to PHI in accordance
       with the HIPAA Privacy Rule;
   •   Make and maintain an accounting so that it can make available those disclosures of PHI
       that it must account for in accordance with the HIPAA Privacy Rule;
   •   Make internal practices, books and records relating to the use and disclosure of PHI
       received from Plan available to the Secretary of U.S. Department of Health and Human
       Services for the purposes of determining the Plan’s compliance with the HIPAA Privacy
       Rule;
   •   If feasible, return or destroy all PHI received from the Plan, or the Business Associate or
       the Subcontractor on behalf of the Plan, that the Employer still maintains in any form, and
       retain no copies of such PHI after such PHI is no longer needed for the purpose for which
       disclosure was made. If, however, such returned or destruction is not feasible, the Employer
       will limit further uses or disclosure of the PHI to those purposes that make the return or
       destruction of the PHI infeasible;
   •   The Employer will ensure that the required adequate separation, as provided in this
       Amendment, is established and maintained.

F. ADEQUATE SEPARATION BETWEEN THE PLAN AND THE EMPLOYER

In accordance with HIPAA Privacy Rule, only the following employee(s) or classes of employees
may be given access to PHI to take all actions required to be taken by the Plan in connection with
the HIPAA Privacy Rule:

   •   TRUSTEE (S) of the Plan
   •   Human Resources Director

G. LIMITATIONS OF PHI ACCESS AND DISCLOSURE

The persons described in section F may only have access to and use and disclose of PHI relating
to payment under, health care operations of, or other matters pertaining to plan administration
functions that the Employer performs for the Plan. These individuals will have access to PHI
solely to perform these identified functions, and they will be subject to disciplinary action and/or
sanctions (including termination of employment or affiliation with the Employer) for any use or
disclosure of PHI in violation of, or noncompliance with, the provisions of this Amendment or the
HIPAA Privacy Rule.

H. REPORT OF VIOLATION OR NONCOMPLIANCE

The Employer will promptly report any violation or noncompliance described in section G to the
Plan and will cooperate with the Plan to correct the violation or noncompliance to impose
                                                91
Effective Date                                               Braidwood Management EBPT
December 1, 2018

                                                                                                109
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                   Page 111 of 507 PageID 670


appropriate disciplinary action and/or sanctions, and to mitigate any harmful effect of the violation
or noncompliance.




                         HIPAA SECURITY PRACTICES
Disclosure of Electronic Protected Health Information (“Electronic PHI”) to the Plan
Sponsor for Plan Administration Functions
To enable the Plan Sponsor to receive and use Electronic PHI for Plan Administration
Functions (as defined in 45 C.F.R. § 164.504(a)), the Plan Sponsor agrees to:
   • Implement Administrative, Physical, and Technical Safeguards that reasonably and
       appropriately protect the Confidentiality, Integrity and Availability of the Electronic
       PHI that it creates, receives, maintains, or transmits on behalf of the Plan;
   • Ensure that adequate separation between the Plan and the Plan Sponsor, as required in
       45 C.F.R. § 164.504(f)(2)(iii), is supported by reasonable and appropriate Security
       Measures;
   • Ensure that any agent, including a subcontractor, to whom the Plan Sponsor provides
       Electronic PHI created, received, maintained, or transmitted on behalf of the Plan,
       agrees to implement reasonable and appropriate Security Measures to protect the
       Electronic PHI; and
   • Report to the Plan any Security Incident of which it becomes aware.

Any terms not otherwise defined in this section shall have the meanings set forth in the Security
Standards.

                                           USERRA

If you are absent from employment because you are in the uniformed service, you may elect to
continue your coverage under this Plan for up to 24 months. To continue your coverage, you must
comply with the terms of the Plan, including election during the Plan’s Open Enrollment Period,
and pay your contributions, if any. In addition, USERRA also requires that, regardless of whether
you elected to continue your coverage under the Plan, your coverage and your Dependents’
coverage be reinstated immediately upon your return to employment, so long as you meet certain
requirements contained in USERRA. Contact your Employer for information concerning your
eligibility for USERRA and any requirements of the Plan.

“Uniformed Services” means the Armed Forces, the Army National Guard and the Air National
Guard, when engaged in active duty for training, inactive duty training, or full-time National Guard
duty, the commissioned corps of the Public Health Service, and any other category of persons
designated by the President of the United States in time of war or emergency.

                                                 92
Effective Date                                                Braidwood Management EBPT
December 1, 2018

                                                                                                110
Case 4:18-cv-00825-O Document 22 Filed 02/05/19               Page 112 of 507 PageID 671




                                           FMLA
The Plan will at all times comply with FMLA. During any leave taken under FMLA, an Employee
may maintain coverage under this Plan on the same conditions as if he or she had been
continuously employed during the entire leave period. To continue coverage during FMLA, the
Employee must comply with the terms of the Plan, including election during the Plan’s annual
Open Enrollment Period, and pay any required contributions. Contact the Employer for
information concerning eligibility for FMLA and any requirements of the Plan.

PRESCRIPTION DRUG COVERAGE AND MEDICARE PART D
                           Non-Creditable Coverage –Plan B
Please read this notice carefully and keep it where you can find it. This notice has information
about your current prescription drug coverage with Braidwood Management Employee Benefit
Plan Trust and about your options under Medicare’s prescription drug coverage. This information
can help you decide whether or not you want to join a Medicare drug plan. Information about
where you can get help to make decisions about your prescription drug coverage is at the end of
this notice.

There are three important things you need to know about your current coverage and Medicare’s
prescription drug coverage:

   1. Medicare prescription drug coverage became available in 2006 to everyone with Medicare.
      You can get this coverage if you join a Medicare Prescription Drug Plan or join a Medicare
      Advantage Plan (like an HMO or PPO) that offers prescription drug coverage. All
      Medicare drug plans provide at least a standard level of coverage set by Medicare. Some
      plans may also offer more coverage for a higher monthly premium.

   2. Braidwood Management, Inc. has determined that the prescription drug coverage offered
      by the Braidwood Management Employee Benefit Plan is, on average for all plan
      participants, NOT expected to pay out as much as standard Medicare prescription drug
      coverage pays. Therefore, your coverage is considered Non-Creditable Coverage. This is
      important because, most likely, you will get more help with your drug costs if you join a
      Medicare drug plan, than if you only have prescription drug coverage from the Braidwood
      Management Employee Benefit Plan. This also is important because it may mean that you
      may pay a higher premium (a penalty) if you do not join a Medicare drug plan when you
      first become eligible.

   3. You can keep your current coverage from Braidwood Management Employee Benefit Plan.
      However, because your coverage is non-creditable, you have decisions to make about
      Medicare prescription drug coverage that may affect how much you pay for that coverage,
      depending on if and when you join a drug plan. When you make your decision, you should


                                              93
Effective Date                                             Braidwood Management EBPT
December 1, 2018

                                                                                           111
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                   Page 113 of 507 PageID 672


       compare your current coverage, including what drugs are covered, with the coverage and
       cost of the plans offering Medicare prescription drug coverage in your area.

When Can You Join A Medicare Drug Plan?

You can join a Medicare drug plan when you first become eligible for Medicare and each year
from October 15th to December 7th.

However, if you decide to drop your current coverage with Braidwood Management Employee
Benefit Plan, since it is employer sponsored group coverage, you will be eligible for a two (2)
month Special Enrollment Period to join a Medicare drug plan; however you also may pay a higher
premium (a penalty) because you did not have creditable coverage under Braidwood Management
Employee Benefit Plan.

When Will You Pay A Higher Premium (Penalty) To Join A Medicare Drug Plan?

Since the coverage under Braidwood Management Employee Benefit Plan is not creditable,
depending on how long you go without creditable prescription drug coverage you may pay a
penalty to join a Medicare drug plan. Starting with the end of the last month that you were first
eligible to join a Medicare drug plan but didn’t join, if you go 63 continuous days or longer without
prescription drug coverage that’s creditable, your monthly premium may go up by at least 1% of
the Medicare base beneficiary premium per month for every month that you did not have that
coverage. For example, if you go nineteen months without creditable coverage, your premium
may consistently be at least 19% higher than the Medicare base beneficiary premium. You may
have to pay this higher premium (penalty) as long as you have Medicare prescription drug
coverage. In addition, you may have to wait until the following November to join.

What Happens To Your Current Coverage If You Decide to Join A Medicare Drug Plan?

If you decide to join a Medicare drug plan, your current Plan’s coverage will be affected.
Braidwood Management Employee Benefit Plan Trust provides prescription coverage for certain
covered medications. The prescription coverage cost for Plan B will be applied toward the
deductible and coinsurance. Further details of your prescription coverage can be found in your
Summary Plan Description.

If you do decide to join a Medicare drug plan and drop your current Plan’s coverage, be aware that
you and your dependents will not be able to get this coverage back until the open enrollment period
under the Braidwood Management Employee Benefit Plan.

For More Information About This Notice Or Your Current Prescription Drug Coverage…

Contact the person listed below for further information. You will get this notice each year. You
will also get it before the next period you can join a Medicare drug plan and if this coverage
through Braidwood Management Employee Benefit Plant changes. You also may request a copy
of this notice at any time.

                                                 94
Effective Date                                                Braidwood Management EBPT
December 1, 2018

                                                                                                112
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                  Page 114 of 507 PageID 673



For More Information About Your Options Under Medicare Prescription Drug Coverage…

More detailed information about Medicare plans that offer prescription drug coverage is in the
“Medicare & You” handbook. You’ll get a copy of the handbook in the mail every year from
Medicare. You may also be contacted directly by Medicare drug plans. For more information
about Medicare prescription drug coverage:
     • Visit www.medicare.gov
     • Call your State Health Insurance Assistance Program (see the inside back cover of
        your copy of the “Medicare & You” handbook for their telephone number) for
        personalized help
     • Call 1-800-MEDICARE (1-800-633-4227). TTY users should call 1-877-486-2048.

If you have limited income and resources, extra help paying for Medicare prescription drug
coverage is available. For information about this extra help, visit Social Security on the web at
www.socialsecurity.gov, or call them at 1-800-772-1213 (TTY 1-800-325-0778).



                       Date:            December 1, 2018
      Name of Entity/Sender:            Braidwood Management, Inc.
    Contact--Position/Office:           Entrust, Inc., Claim Administrator
                    Address:            22322 Grand Corner Drive, Suite 200 Katy, TX 77494
             Phone Number:              (281) 368-7878 Attn: Customer Service




                                                95
Effective Date                                               Braidwood Management EBPT
December 1, 2018

                                                                                               113
        Case 4:18-cv-00825-O Document 22 Filed 02/05/19                Page 115 of 507 PageID 674



                  APPENDIX A - GENERAL PLAN INFORMATION
TYPE OF ADMINISTRATION
The Plan is a self-funded welfare plan and the administration is provided through a third party Contract
administrator.
This plan is funded by employer and employee contributions. Please see your benefit guide for the
current contribution schedule. The Plan is not insured.
PLAN NAME:                                     Braidwood Management Employee Benefit Plan Trust

PLAN NUMBER:                                   501
GROUP NUMBER:                                  749000
TAX ID NUMBER:                                 XX-XXXXXXX
TRUST ID NUMBER:                               XX-XXXXXXX

PLAN EFFECTIVE DATE:                           December 1, 2018
PLAN YEAR:                                     December 1 – November 30
EMPLOYER (PLAN SPONSOR)
INFORMATION:                                   Braidwood Management, Inc.
                                               20214 Braidwood Drive
                                               Katy, Texas 77450

TRUSTEE(S):                                    Catherine Burnett
                                               Monica Luedecke
                                               (Same address as Plan Sponsor)

NAMED FIDUCIARY:                               Same as Above

AGENT FOR SERVICE OF LEGAL PROCESS:            See Trustee(s)

EHB BENCHMARK STATE:                           Utah

CLAIMS / CONTRACT ADMINISTRATOR:               Entrust, Inc.
                                               22322 Grand Corner Drive, Suite 200
                                               Katy, TX 77494
                                               (281) 368-7878

PREFERRED PROVIDER ORGANIZATION
(PPO)


                 3200 Highland Avenue
               Downers Grove, Illinois 60515
                   Tel. (800) 226-5116
                 www.myfirsthealth.com


                                                        96
       Effective Date                                               Braidwood Management EBPT
       December 1, 2018

                                                                                                     114
Case 4:18-cv-00825-O Document 22 Filed 02/05/19   Page 116 of 507 PageID 675




                    Exhibit 5




                                                                        115
   Case 4:18-cv-00825-O Document 22 Filed 02/05/19            Page 117 of 507 PageID 676




January 30, 2019


Braidwood Management, Inc.
Attn: Catherine Burnett & Monica Luedecke
20214 Braidwood Drive
Katy, TX 77450

RE: 2018 Changes to Your Plan Document/Summary Plan Description (SPD)

Dear Ms. Burnett & Ms. Luedecke:

The draft of your Employee Benefit Plan Document (also known as the Summary Plan
Description “SPD”) has been completed for your inspection and consideration. This Plan
Document & Summary Plan Description reflects the provisions that you and your Account
Manager discussed, and all revisions and modifications from any prior versions are
incorporated herein.

Included in your 2018 Plan Document are many changes designed to clarify certain terms of
coverage and exclusions in the Plan. The changes include the following modifications and are
highlighted in the document for your convenience:

     • The percentage to be paid when no code has been established by CMS or any type of
       repricing was reduced to follow current market billing practices.
     • Inpatient Rehabilitation Facility was defined to allow for ease of administration of
       benefits.
     • Specialty Drug was defined to clarify benefits for plan participants.
     • Eligibility Terms were clarified to ensure that the term of “Spouse” incorporated the
       Supreme Court’s intent in Obergefell v. Hodges.
     • The Special Enrollment Period Section was updated in order to clarify the time frame
       for each special enrollment window.
     • The exclusion regarding driving under the influence was not removed, however it
       may be removed if requested.
     • Several exclusions were modified to simplify various exclusions intent and medical
       necessity.
     • A Pre-Negotiated Cash Option has been added to the schedule of benefits to allow
       plan participants flexibility to negotiate with providers for lower prices when pursuing
       medical treatment, however it may be removed if requested.
     • Braidwood Management, Inc., as the Plan Sponsor, believes that certain mandates
       under the Patient Protection and Affordable Care Act violate its religious liberty under
       the United States Constitution as provided in the Burwell v. Hobby Lobby case. As
                                                                                          116
   Case 4:18-cv-00825-O Document 22 Filed 02/05/19              Page 118 of 507 PageID 677
         such, the Plan intends to not cover certain preventive services and medications that
         have been identified as required by the Patient Protection and Affordable Care Act,
         specifically any abortion or abortifacient contraceptives. Language regarding this
         choice has been highlighted throughout the plan document.


If you would like to discuss these changes or make revisions, please contact me or your
Account Manager as soon as possible. In addition to the ACA changes listed above, there are
other changes that were included for clarification purposes. If you are satisfied with the
document, please return this cover letter to our office signed below by the appropriate
individual.

Please keep in mind that after the effective date of this Plan, we will be receiving benefit calls
from providers and verifying benefits known at that time. Evidenced by your signature below,
it is your intent to adopt the plan document in full. Remember that we cannot begin
processing your benefits until your Plan Document & Summary Plan Description is
approved, signed, and returned to our office. It is your intent to adopt the plan document
as written evidenced by your signature below.

As the employer plan sponsor, it is your responsibility to ensure all plan participants promptly
receive a copy of the signed Plan Document & Summary Plan Description and any
amendments. Please contact your Account Manager if you need assistance with distribution.
If you have any questions or comments, please do not hesitate to contact me or your Account
Manager.


Sincerely,


Kaitlyn Belew
Compliance Attorney


Accepted by: ____________________________________                   _______________________
               Signature                                            Date

             ____________________________________
                Printed Name




                                                                                             117
         Case 4:18-cv-00825-O Document 22 Filed 02/05/19                         Page 119 of 507 PageID 678




                PLAN DOCUMENT & SUMMARY PLAN DESCRIPTION FOR:



                                              Non-Grandfathered Plan



                           BRAIDWOOD MANAGEMENT
                        EMPLOYEE BENEFIT PLAN TRUST
                                                           Plan B

                                                Effective December 1, 2018




                                                 Claims Administered by:




                    You are required to call (877) 463-3435 for hospital Prior Authorization.
                               Refer to Medical Management Section for details.


       Please see Medicare Part D section for important rights you may have regarding
                              Medicare prescription coverage.




This document reflects the medical and/or dental benefits included under your employee benefit plan. If Life and AD&D coverage is
also included, each covered employee will receive a separate Life and AD&D Summary Plan Description.




                                                                                                                   118
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 120 of 507 PageID 679
                           TABLE OF CONTENTS

INTRODUCTION ..................................................................................................................................................... 5
DEFINED TERMS ..................................................................................................................................................... 7
SCHEDULE OF BENEFITS ....................................................................................................................................... 18
ELIGIBILITY REQUIREMENTS................................................................................................................................. 22
    ELIGIBILITY REQUIREMENTS FOR EMPLOYEE COVERAGE.......................................................................................................22
    ELIGIBLE CLASSES OF EMPLOYEES ....................................................................................................................................22
    ELIGIBLE CLASSES OF DEPENDENTS ..................................................................................................................................23
    ELIGIBILITY REQUIREMENTS FOR DEPENDENT COVERAGE. ....................................................................................................24
ENROLLMENT ...................................................................................................................................................... 24
    ENROLLMENT REQUIREMENTS. .......................................................................................................................................24
    NEWLY ACQUIRED DEPENDENTS AND DEPENDENTS BECOMING ELIGIBLE OTHER THAN DURING GROUP ENROLLMENT....................24
    NEWBORN CHILDREN AND NEWLY ADOPTED CHILDREN OF COVERED EMPLOYEE .....................................................................24
    TIMELY AND LATE ENROLLMENT .....................................................................................................................................25
    SPECIAL ENROLLMENT PERIOD ...............................................................................................................................25
OPEN ENROLLMENT ............................................................................................................................................. 27
EFFECTIVE DATE ................................................................................................................................................... 27
    EFFECTIVE DATE OF EMPLOYEE COVERAGE........................................................................................................................27
    EFFECTIVE DATE OF DEPENDENT COVERAGE......................................................................................................................28
TERMINATION OF COVERAGE .............................................................................................................................. 28
    WHEN EMPLOYEE COVERAGE TERMINATES. ......................................................................................................................28
    CONTINUATION DURING PERIODS OF EMPLOYER-CERTIFIED DISABILITY LEAVE OR LEAVE OF ABSENCE..........................................28
    REHIRING A TERMINATED EMPLOYEE. ..............................................................................................................................29
    EMPLOYEES ON MILITARY LEAVE.....................................................................................................................................29
    WHEN DEPENDENT COVERAGE TERMINATES. ....................................................................................................................30
QUALIFIED MEDICAL CHILD SUPPORT ORDERS (QMCSO) ..................................................................................... 30
    PLAN’S RIGHTS AND RESPONSIBILITIES: ............................................................................................................................31
    PLAN PROCEDURES FOR HANDLING QMCSOS ...................................................................................................................31
    ADMINISTRATIVE GUIDELINES: .......................................................................................................................................31
MEDICAL BENEFITS .............................................................................................................................................. 32
    SELECTION OF YOUR HEALTH CARE PROVIDER. ..................................................................................................................32
    DEDUCTIBLE................................................................................................................................................................32
    COPAYMENT. ..............................................................................................................................................................33
    BENEFIT PAYMENT .......................................................................................................................................................33
    OUT-OF-POCKET EXPENSE .............................................................................................................................................33
COVERED MEDICAL EXPENSES ............................................................................................................................. 33
    NETWORK PROVIDERS : ................................................................................................................................................34
    EMERGENCY SERVICES ..................................................................................................................................................37
    TREATMENT OF DIABETES ..............................................................................................................................................37
    INJURY TO OR CARE OF MOUTH, TEETH AND GUMS............................................................................................................38
    CLINICAL TRIALS ..........................................................................................................................................................39
    OCCUPATIONAL THERAPY ..............................................................................................................................................40
    PHYSICAL THERAPY.......................................................................................................................................................40
    SPEECH THERAPY .........................................................................................................................................................40
    DURABLE MEDICAL EQUIPMENT .....................................................................................................................................40

                                                                                       i
Effective Date                                                                                              Braidwood Management EBPT
December 1, 2018
                                                                                                                                                                        119
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                                                                    Page 121 of 507 PageID 680
    PROSTHETICS/ORTHOTICS .............................................................................................................................................41
    CHIROPRACTIC SERVICES/SPINAL MANIPULATION ..............................................................................................................41
    MEDICAL DEVICES/IMPLANTS.........................................................................................................................................41
    RADIOLOGY SERVICES ...................................................................................................................................................41
    TRANSPLANTS – ORGANS/MARROW/TISSUES ...................................................................................................................41
    PREVENTIVE CARE SERVICES ...........................................................................................................................................43
    COVERAGE OF WELL NEWBORN NURSERY/PHYSICIAN CARE ................................................................................................47
    COVERAGE OF PREGNANCY ............................................................................................................................................48
    PRE-EXISTING CONDITIONS ............................................................................................................................................48
MEDICAL PLAN EXCLUSIONS AND LIMITATIONS .................................................................................................. 48
PRESCRIPTION DRUG BENEFITS ................................................................................................................ 55
    PRESCRIPTION EXCLUSIONS AND LIMITATION .....................................................................................................................57
ASK A NURSE ....................................................................................................................................................... 58
MEDICAL MANAGEMENT SERVICES ..................................................................................................................... 59
    PRIOR AUTHORIZATION/UTILIZATION REVIEW ...................................................................................................................60
    MEDICAL HELPLINE ......................................................................................................................................................60
    VOLUNTARY SECOND AND/OR THIRD OPINION PROGRAM ...................................................................................................61
    PRE-ADMISSION TESTING SERVICE ..................................................................................................................................62
    CASE MANAGEMENT ....................................................................................................................................................62
CLAIMS PROCEDURES .......................................................................................................................................... 64
    TYPES OF CLAIMS .........................................................................................................................................................64
    DETERMINATION OF CLAIMS ..........................................................................................................................................64
    CLAIMS REVIEW PROCEDURE .........................................................................................................................................67
    HOW TO SUBMIT A CLAIM .............................................................................................................................................68
    WHEN CLAIMS SHOULD BE FILED ....................................................................................................................................68
COORDINATION OF BENEFITS .............................................................................................................................. 69
THIRD PARTY RECOVERY PROVISION ................................................................................................................... 71
    PLAN SPONSOR. ..........................................................................................................................................................75
    PLAN ADMINISTRATOR..................................................................................................................................................75
    DUTIES OF THE PLAN SPONSOR .......................................................................................................................................76
    DUTIES OF THE PLAN ADMINISTRATOR .............................................................................................................................76
    PLAN SPONSOR AND PLAN ADMINISTRATOR COMPENSATION. ..............................................................................................76
    FIDUCIARY. .................................................................................................................................................................77
    FIDUCIARY DUTIES. ......................................................................................................................................................77
    THE NAMED FIDUCIARY. ...............................................................................................................................................77
    CONTRACT ADMINISTRATOR IS NOT A FIDUCIARY. ..............................................................................................................77
SPECIAL PROVISIONS ........................................................................................................................................... 77
    FUNDING THE PLAN AND PAYMENT OF BENEFITS................................................................................................................77
    INTERPRETING THIS DOCUMENT .....................................................................................................................................78
    PLAN IS NOT AN EMPLOYMENT CONTRACT ........................................................................................................................78
    CLERICAL ERROR ..........................................................................................................................................................78
    AMENDING AND TERMINATING THE PLAN .........................................................................................................................78
    DISPOSITION OF TRUST FUND UPON ANY TERMINATION.......................................................................................................79
    CONFORMITY IN LAW ...................................................................................................................................................79
    REVIEW AUTHORITY .....................................................................................................................................................79
    LEGAL DISPUTES ..........................................................................................................................................................79
    LIMITATION OF LEGAL ACTIONS ......................................................................................................................................79
    FRAUD AND MISSTATEMENTS.........................................................................................................................................79
                                                                                       ii
Effective Date                                                                                               Braidwood Management EBPT
December 1, 2018

                                                                                                                                                                          120
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19                                                                   Page 122 of 507 PageID 681
   PLAN PARTICIPANT/PROVIDER RELATIONSHIP ...................................................................................................................80
IMPORTANT NOTICES OF PLAN PARTICIPANT RIGHTS ......................................................................................... 80
   CERTAIN EMPLOYEE RIGHTS UNDER ERISA .......................................................................................................................80
   WHCRA ANNUAL NOTICE ........................................................................................................................................81
   MINIMUM MATERNITY BENEFITS STATEMENT .......................................................................................................82
   CONTINUATION COVERAGE RIGHTS UNDER COBRA ..........................................................................82
   HIPAA PRIVACY USES AND DISCLOSURES ................................................................................................................89
   HIPAA SECURITY PRACTICES ....................................................................................................................................92
   USERRA ...................................................................................................................................................................92
   FMLA .......................................................................................................................................................................93
   PRESCRIPTION DRUG COVERAGE AND MEDICARE PART D......................................................................................93
APPENDIX A - GENERAL PLAN INFORMATION ...................................................................................................... 96




                                                                                     iii
Effective Date                                                                                              Braidwood Management EBPT
December 1, 2018

                                                                                                                                                                         121
Case 4:18-cv-00825-O Document 22 Filed 02/05/19         Page 123 of 507 PageID 682


                   Important Notice About Balance Billing
When you receive health care services from a network provider, they may refer
services related to your treatment to non-network providers, including but not
limited to radiologists, anesthesiologists, neonatologists, and pathologists. This may
expose you to expenses not covered by your Plan. When this occurs, the difference
between what your Plan allows and what the provider charges or accepts may be
different because these providers often charge more than this plan will pay. This gap
may result in what is called “balance billing.” Any time you receive services from
a non-network provider you may be balance billed. In an attempt to avoid balance
billing, you should inquire whenever possible whether the charges of the provider
will be satisfied by the Plan’s Allowable Amount as stated in the Defined Terms
section of this document.

In order to better understand the costs of service, we urge you to ask your provider
how much they will charge for the particular service or services before they are
rendered. Note that Non-Network providers are subject to reimbursement based on
the Plan’s Allowable Amount and some providers will seek additional payments
from you. For more information about what a provider charges, there are many
services     available    on     line,    including     Healthcare    Blue     Book
(healthcarebluebook.com), Texas Price Point, and others.




                                          iv
Effective Date                                      Braidwood Management EBPT
December 1, 2018

                                                                                  122
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                 Page 124 of 507 PageID 683



                                   INTRODUCTION
This document is a description of the Braidwood Management Employee Benefit Plan Trust (the
Plan) sponsored by the Employer shown in Appendix A. The Plan described is designed to protect
Plan Participants against catastrophic health expenses. The Plan is subject to and governed by the
Employee Retirement Security Act of 1974 (ERISA). In the event that any term or provision of
any other document, including any summary of benefits you have received, conflicts with
this Plan Document, the terms of this Plan Document will be controlling with respect to the
Plan. Notwithstanding any other provision in this document, this Plan shall at all times
comply with the requirements and regulations of the Affordable Care Act (ACA).

Non-Grandfathered Health Plan Status
The Plan believes it is a “non-grandfathered health plan” under the Patient Protection and
Affordable Care Act (the Affordable Care Act). Being a non-grandfathered health plan means
that your Plan includes certain consumer protections of the Affordable Care Act, for example,
the elimination of lifetime limits on benefits.

Questions regarding which protections apply and which protections do not apply to a grandfathered
health plan and what might cause a plan to change from grandfathered health plan status can be
directed to your Employer or Entrust, Inc., Claims Administrator, at 1-800-436-8787. You may
also contact the Employee Benefits Security Administration, U.S. Department of Labor at 1-866-
444-3272 or www.dol.gov/ebsa/healthreform. This website has a table summarizing which
protections do and do not apply to grandfathered health plans. You may also contact the U.S.
Department of Health and Human Services at www.healthreform.gov.

When a person is employed that person’s salary pays the expenses of day-to-day living. If an
illness or injury occurs, the cost involved could cause financial difficulties. This Plan can ease
such financial burdens by providing reimbursement for covered expenses.

Coverage under the Plan will take effect for an eligible Employee and designated Dependents
when the Employee and such Dependents satisfy the waiting period and all the eligibility
requirements of the Plan.

The Employer fully intends to maintain this Plan indefinitely. However, it reserves the right to
terminate, suspend, discontinue or amend the Plan at any time.

Changes in the Plan may occur in any or all parts of the Plan including benefit coverage,
deductibles, maximums, co-payments, exclusions, limitations, definitions, eligibility and the like.

Any amendments to the Plan will be implemented on the first of the month following the date the
amendment is approved and signed by the Plan Administrator.

If the Plan is terminated, the rights of Plan Participants are limited to covered charges incurred
before termination.

                                                5
Effective Date                                              Braidwood Management EBPT
December 1, 2018
                                                                                              123
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                 Page 125 of 507 PageID 684


This document summarizes the Plan rights and benefits for covered Employees and their
Dependents and is divided into the following parts:

Defined Terms. Defines those Plan terms that have a specific meaning.

Schedule of Benefits. Provides an outline of the Plan reimbursement formulas as well as payment
limits on certain services.

Eligibility, Enrollment, Effective Date and Termination. Explains eligibility for coverage
under the Plan, funding of the Plan and when the coverage takes effect and terminates.

Qualified Medical Child Support Orders (QMCSOs). Explains the administrative process
under state law wherein certain circumstances require health coverage for a participant’s child.

Medical Benefits. Explains when the benefit applies and the types of charges covered.

Prescription Drug Benefits. Explains when the benefit applies and the types of charges covered.

Plan Exclusions and Limitations. Shows what charges are not covered or may have benefit
limitations.

Ask-A-Nurse / Medical Management Services. Explains the methods used to curb unnecessary
and excessive charges.

Claim Procedures. Explains the rules for filing claims and the claim appeal process.

Coordination of Benefits. Shows the Plan payment orders when a person is covered under more
than one plan.

Third Party Recovery Provision. Explains the Plan’s rights to recover payment of charges when
a Plan Participant has a claim against another person because of injuries sustained.

Responsibilities for Plan Administration. Outlines the duties of the employer plan sponsor, plan
administrator and fiduciaries.

Special Provisions. Explains the Plan’s structure and the Participants’ rights under the Plan.

Important Notices of Participants Rights. Explains certain Participants rights under federal
statutes such as COBRA, HIPAA and Medicare Part D.




                                                6
Effective Date                                              Braidwood Management EBPT
December 1, 2018

                                                                                             124
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                         Page 126 of 507 PageID 685



                                      DEFINED TERMS
The following terms have special meanings and when used in this Plan will be capitalized.
Although these are some of the most commonly used terms in this document, this isn’t a
comprehensive list of all the important terms used in the Plan.
Subject to Plan exclusions and limitations, the Allowable Amount for Network Providers means
the lesser of the billed charge amount, the contracted allowable amount, or the charge the Plan
Administrator deems Reasonable and Necessary for the Plan.

The allowable amount for negotiated Providers is set forth in a separate agreement between the
Plan and Provider.
Subject to Plan exclusions and limitations, the Allowable Amount for non-negotiated Non-
Network Providers will be as follows:
 Non-Network Provider                           Allowable Charges
 Procedures, services or supplies provided      The lesser of 125% of the applicable CMS
 by non-network physicians, facilities, and     (Centers for Medicare & Medicaid Services)
 suppliers                                      billing methodology (i.e. RBRVS, DRG, etc.)
                                                or the billed charge amount.
 Procedures, services or supplies provided      The lesser of 200% of the Resource Based
 by a non-network radiologist, emergency        Relative Value Scale (RBRVS) schedule as
 room physician, pathologist, or for            used by CMS (Centers for Medicare &
 anesthesia services in a network facility      Medicaid Services) or the billed charge
                                                amount.
 Where codes have not been established by CMS, or claims cannot otherwise be repriced
 according to Medicare, the following will be the Allowable Amount for non-negotiated
 Non-Network charges:
 Inpatient Facility                             The lesser of the billed charge amount or
 Medical/Surgical Room & Board                  $2,000 per diem (all inclusive).
 Inpatient Facility                             The lesser of the billed charge amount or
 ICU/CCU Room & Board                           $2,500 per diem (all inclusive).
 Inpatient Mental Health/Substance Abuse        The lesser of the billed charge amount or
                                                $850 per diem (all inclusive).
 Medical Device/Implant Charges                 The lesser of the billed charge amount or an
 No amount will be paid by the Plan for medical amount equal to the actual net cost of the
 devices/implants where codes have not been     medical devices/implants paid by the provider
 established by CMS until the specific medical  plus 50% above said cost.
 device/implant invoice is submitted to the Plan by
 the hospital or other provider showing evidence of
 the actual net cost of the medical devices/implants
 paid by the hospital or other provider.
 Inpatient Rehabilitation                                  The lesser of the billed charge amount or
                                                           $1,750 per diem (all inclusive).
 Skilled Nursing Facility                                  The lesser of the billed charge amount or
                                                           $700 per diem (all inclusive).
 All Other Non-Network Providers                           30% of the billed charge amount.
                                                       7
Effective Date                                                       Braidwood Management EBPT
December 1, 2018

                                                                                                       125
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                  Page 127 of 507 PageID 686


Ambulatory Surgical Center is a licensed facility that is used mainly for performing outpatient
surgery, has a staff of Physicians, has continuous Physician and nursing care by registered nurses
(R.N.s) and does not provide for overnight stays.

Approved Leave of Absence means any absence by an Employee who is on a family and/or
medical leave of absence or any other leave approved by the Employer under its usual policies.
An approved leave of absence will run concurrently with leave under the Family Medical Leave
Act unless specified in writing from the Employer that it will be treated differently.

Birthing Center means any freestanding health facility, place, professional office or institution
which is not a Hospital or in a Hospital, where births occur in a home-like atmosphere. This
facility must be licensed and operated in accordance with the laws pertaining to Birthing Centers
in the jurisdiction where the facility is located.

The Birthing Center must provide facilities for obstetrical delivery and short-term recovery after
delivery; provide care under the full-time supervision of a Physician and either a registered nurse
(R.N.) or a licensed nurse mid-wife; and have a written agreement with a Hospital in the same
locality for immediate acceptance of patients who develop complications or require post-delivery
confinement.

Calendar Year means January 1st through December 31st of the same year.

Chiropractic Care/Spinal Manipulation means skeletal adjustments, manipulation or other
treatment in connection with the detection and correction by manual or mechanical means of
structural imbalance or subluxation in the human body. Such treatment is done by a Physician to
remove nerve interference resulting from, or related to, distortion, misalignment or subluxation of,
or in, the vertebral column.

Claims Administrator means Entrust, Inc.

COBRA means the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended.

Coinsurance means a Covered Person’s share of the cost of covered services and supplies, not
counting the Deductible or co-payments. Coinsurance is usually expressed as a percentage of the
allowable amount. For example, if the Coinsurance amount is "80/20" that means that the primary
carrier pays 80% and the Plan Participant pays 20% of the allowable amount for the eligible
charges.

Complications of Pregnancy is a condition or conditions with a diagnosis distinct from pregnancy
but which may be caused by or adversely affected by pregnancy. Complications include but are
not limited to:

       (1)     Nephritis, neophrosis, cardiac decompensation, missed abortion, and similar
               medical and surgical conditions of comparable severity; and


                                                 8
Effective Date                                               Braidwood Management EBPT
December 1, 2018

                                                                                               126
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                   Page 128 of 507 PageID 687


       (2)     Cesarean section, termination of ectopic pregnancy and spontaneous termination of
               pregnancy occurring during a period of gestation in which a viable birth is not
               possible.

Convenience Care Clinic means the healthcare clinics located in retail stores, supermarkets and
pharmacies that treat routine family illness on a limited basis and provide certain preventative
healthcare services, such as flu shots.

Co-Payment is a fixed amount paid by the plan participant for covered services at the time they
are rendered or for covered prescription medications.

Cosmetic Dentistry means unnecessary dental surgical procedures, usually but not limited to,
plastic surgery directed toward enhancing dental attractiveness.

Cosmetic Surgery means medically unnecessary surgical procedures, usually, but not limited to,
plastic surgery directed toward preserving beauty or correcting scars, burns or disfigurement.

Covered Person is an Employee or Dependent who is covered under the Plan.

Custodial Care is care (including room and board needed to provide that care) that is given
principally for personal hygiene or for assistance in daily activities and can, according to generally
accepted medical standards, be performed by persons who have no medical training. Examples of
Custodial Care are help in walking and getting out of bed; assistance in bathing, dressing, feeding;
or supervision over medication, which could normally be self-administered.

Dentist is a person who is properly trained and licensed to practice dentistry and who is practicing
within the scope of such license.

Durable Medical Equipment means equipment which (a) can withstand repeated use, (b) is
primarily and customarily used to serve a medical purpose, (c) generally is not useful to a person
in the absence of an Illness or Injury and (d) is appropriate for use in the home.

Emergency Services means, with respect to an Emergency Medical Condition, treatment or
services for an Injury or Illness that is of serious, life-threatening nature, developing suddenly and
unexpectedly, and demanding immediate treatment that is within the capability of the emergency
department of a Hospital or freestanding Emergency Room to evaluate such Emergency Medical
Condition and to stabilize the patient.
Emergency Medical Condition means a sudden onset of a condition with acute symptoms
requiring immediate medical care and includes such conditions as heart attacks, cardiovascular
accidents, poisonings, loss of consciousness or respiration, convulsions or other such acute medical
conditions placing the health of the individual (or unborn child) in serious jeopardy.

Employee means a person who is a Full-Time Employee of the Employer, regularly scheduled to
work for the Employer in an Employee-Employer relationship.

                                                  9
Effective Date                                                Braidwood Management EBPT
December 1, 2018

                                                                                                 127
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                     Page 129 of 507 PageID 688


Employer is Braidwood Management, Inc.

End Stage Renal Disease (ESRD) means permanent kidney failure, requiring dialysis and/or an
anticipated kidney transplant, entitling the Plan Participant or covered Dependent to Medicare
coverage as established by the Balanced Budget Act of 1997.

Enrollment Date is the first day of coverage or, if there is a Waiting Period, the first day of the
Waiting Period.

ERISA is the Employee Retirement Income Security Act of 1974, as amended.

Experimental and/or Investigational means services, supplies, care and treatment which do not
constitute accepted medical practice properly within the range of appropriate medical practice
under the standards of the case and by the standards of a reasonably substantial, qualified,
responsible, relevant segment of the medical community or government oversight agencies at the
time services were rendered.

The Plan Administrator must make an independent evaluation of the experimental/non-
experimental standings of specific technologies. The Plan Administrator shall be guided by a
reasonable interpretation of Plan provisions. The decisions shall be made in good faith and
rendered following a detailed factual background investigation of the claim and the proposed
treatment. The Plan Administrator will be guided by the following principles:

        (1)     If the drug or device cannot be lawfully marketed without approval of the U.S. Food
                and Drug Administration and approval for marketing has not been given at the time
                the drug or device is furnished; or
        (2)     If the drug, device, treatment, or any combination thereof, is not FDA approved,
                whether it meets the National Comprehensive Cancer Network Guidelines for
                treatment; or
        (3)     If the drug, device, medical treatment or procedure, or the patient informed consent
                document utilized with the drug, device, treatment or procedure, was reviewed and
                approved by the treating facility’s Institutional Review Board or other body serving
                a similar function, or if federal law requires such review or approval; or
        (4)     If Reliable Evidence shows that the drug, device, medical treatment or procedure is
                the subject of on-going phase I or phase II clinical trials, or is otherwise under study
                to determine its maximum tolerated dose, its toxicity, its safety, its efficacy or its
                efficacy as compared with a standard means of treatment or diagnosis; or
        (5)     If Reliable Evidence shows that the prevailing opinion among experts regarding the
                drug, device, medical treatment or procedure is that further studies or clinical trials
                are necessary to determine its maximum tolerated dose, its toxicity, its safety, its
                efficacy or its efficacy as compared with a standard means of treatment or
                diagnosis.

Reliable Evidence shall mean only published reports and articles in the authoritative medical and
scientific literature; the written protocol or protocols used by the treating facility or the protocol(s)

                                                   10
Effective Date                                                  Braidwood Management EBPT
December 1, 2018

                                                                                                    128
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                   Page 130 of 507 PageID 689


of another facility studying substantially the same drug, device, medical treatment or procedure;
or the written informed consent used by the treating facility or by another facility studying
substantially the same drug, device, medical treatment or procedure.

Family Unit is the covered Employee and the family members who are covered as Dependents
under the Plan.

Fiduciary means any person who exercises discretionary authority or control over managing the
plan or managing or disposing of the plan’s assets, or has any authority or responsibility to do so,
or has any discretionary authority or responsibility for administering the plan. (See Plan Fiduciary)

FMLA means the Family and Medical Leave Act of 1993, as amended.

Foster Child means an unmarried child under the limiting age shown in the Dependent Eligibility
Section of this Plan for whom a covered Employee has assumed a legal obligation. All of the
following conditions must be met: the child is being raised as the covered Employee’s; the child
depends on the covered Employee for primary support; the child lives in the home of the covered
Employee; and the covered Employee may legally claim the child as a federal income tax
deduction.

A covered Foster Child is not a child temporarily living in the covered Employee’s home; one
placed in the covered Employee’s home by a social service agency which retains control of the
child; or whose natural parent(s) may exercise or share parental responsibility and control.

Full-Time Employee means an Employee who normally works at least 30 hours per week and is
on the regular payroll of the Employer for that work.

Full-Time Employment means working at least 30 hours per week and being on the regular
payroll of the Employer for that work.

Generic Drug means a Prescription Drug, which has the equivalency of the brand name drug with
the same use and metabolic disintegration. This Plan will consider as a Generic Drug any generic
pharmaceutical, which is approved by the Food and Drug Administration (“FDA”) and is
dispensed according to the professional standards of a licensed pharmacist and clearly designated
by the pharmacist as being generic. However, a Prescription Drug will not be considered as generic
unless it has been categorized by the FDA as generic for more than one year.

Genetic Information means information about genes, gene products and inherited characteristics
that may derive from an individual or a family member. This includes information regarding
carrier status and information derived from laboratory test that identify mutations in specific genes
or chromosomes, physical medical examinations, family histories and direct analysis of genes or
chromosomes.

HIPAA means the Health Insurance Portability and Accountability Act of 1996.


                                                 11
Effective Date                                                Braidwood Management EBPT
December 1, 2018

                                                                                                129
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                   Page 131 of 507 PageID 690


Home Health Care Agency is an organization that meets all of these test: its main function is to
provide Home Health Care Services and Supplies; it is federally certified as a Home Health Care
Agency; and it is licensed by the state in which it is located, if licensing is required.

Home Health Care Plan must meet these tests: it must be a formal written plan made by the
patient’s attending Physician which is reviewed at least every 30 days; it must state the diagnosis;
it must certify that the home health care is in place of Hospital confinement; and it must specify
the type and extent of home health care required for the treatment of the patient.

Home Health Care Services and Supplies include: part-time or intermittent nursing care by or
under the supervision of a registered nurse (R.N.); part-time or intermittent home health aide
services provided through a Home Health Care Agency (this does not include general
housekeeping services); physical, occupational and speech therapy; medical supplies; and
laboratory services by or on behalf of the Hospital.

Hospice Agency is an organization where its main function is to provide Hospice Care Services
and Supplies and it is licensed by the state in which it is located, if licensing is required.

Hospice Care Services and Supplies are those provided through a Hospice Agency and under a
Hospice Care Plan and include inpatient care in a Hospice Unit or other licensed facility, home
care, and family counseling during the bereavement period.

Hospice Unit is a facility or separate Hospital Unit that provides treatment under a Hospice Care
Plan and admits at least two (2) unrelated persons who are expected to die within six months.

Hospital is an institution which is engaged primarily in providing medical care and treatment of
sick and injured persons on an inpatient basis at the patient’s expense and which fully meets these
tests: it is approved by Medicare as a Hospital; it maintains diagnostic and therapeutic facilities
on the premises for surgical and medical diagnosis and treatment of sick and injured persons by or
under the supervision of a staff of Physicians; it continuously provides on the premises 24-hours-
a-day nursing services by or under the supervision of registered nurses(R.N.s); and it is operated
continuously with organized facilities for operative surgery on the premises.

The definition of “Hospital” shall be expanded to include the following:

       •       A facility operating legally as a psychiatric Hospital or residential treatment facility
               for mental health and licensed as such by the state in which the facility operates.
       •       A facility operating primarily for the treatment of Substance Abuse if it meets these
               tests: maintains permanent and full-time facilities for bed care and full-time
               confinement of at least 15 resident patients; has a Physician in regular attendance;
               continuously provides 24-hour a day nursing service by a registered nurse (R.N.);
               has a full-time psychiatrist or psychologist on the staff; and is primarily engaged in
               providing diagnostic and therapeutic services and facilities for treatment of
               Substance Abuse.


                                                 12
Effective Date                                                Braidwood Management EBPT
December 1, 2018

                                                                                                  130
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                   Page 132 of 507 PageID 691


Illness means a condition, sickness or disease not resulting from trauma.

Injury means an accidental physical Injury to the body caused by unexpected external means.

Intensive Care Unit is defined as a separate, clearly designated service area, which is maintained
within a Hospital solely for the care and treatment of patients who are critically ill. This also
includes what is referred to as a “coronary care unit” or an “acute care unit”. It has: facilities for
special nursing care not available in regular rooms and wards of the Hospital; special life saving
equipment which is immediately available at all times; at least two beds for the accommodation of
the critically ill; and at least one registered nurse (R.N.) in continuous and constant attendance 24
hours a day.

Late Enrollee is a Plan Participant who enrolls under the Plan other than during a Special
Enrollment Period or during the initial 31-day period in which the Plan Participant first became
eligible to enroll under the Plan.

Legal Guardian is a person recognized by a court of law with the duty of taking care of and
managing the property and rights of a minor child.

Lifetime is a word that appears in this Plan in reference to benefit maximums and limitations.
Lifetime is understood to mean while covered under this Plan. Under no circumstances does
Lifetime mean during the lifetime of the Plan Participant.

Medical Care Facility means a Hospital or other facility that treats one or more specific ailments
or any type of Skilled Nursing Facility.

Medically Necessary care and treatment is recommended or approved by a Physician; is consistent
with the patient’s condition or accepted standards of good medical practice; is medically proven
to be effective treatment of the condition; is not performed mainly for the convenience of the
patient or provider of medical services; is not conducted for research purposes; and is the most
appropriate level of services which can be safely provided to the patient. The fact that a physician
may prescribe, order, recommend or approve of a service or supply does not, by itself, make it
Medically Necessary or make the charge an allowable expense, even though it is not specifically
listed as an exclusion.

Medicare is the Health Insurance For The Aged and Disabled program under Title XVIII of the
Social Security Act, as amended.

Mental Disorder means any disease or condition that is classified as a Mental Disorder in the
current edition of International Classification of Diseases, published by the U.S. Department of
Health and Human Services or is listed in the current edition of Diagnostic and Statistical Manual
of Mental Disorders, published by the American Psychiatric Association.

Network means the Preferred Provider Organization (PPO) network of providers offering
discounted fees for services and supplies to Covered Persons under the primary carrier plan.

                                                 13
Effective Date                                                Braidwood Management EBPT
December 1, 2018

                                                                                                 131
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                  Page 133 of 507 PageID 692


No-Fault Auto Insurance is the basic reparations provision of a law providing for payments
without determining fault in connection with automobile accidents.

Occupational Therapy is treatment of a physically disabled Plan Participant by means of
constructive activities designed and adapted to promote the restoration of the person’s ability to
accomplish satisfactorily the ordinary tasks of daily living and those required by the person’s
particular occupation.

Open Enrollment Period will occur during the 30 days before and 15 days after the end of the
current Plan year.

Outpatient Care is treatment including services, supplies and medicines provided and used at a
Hospital under the direction of a Physician to a person not admitted as a registered bed patient; or
services rendered in a Physician’s office, laboratory or x-ray facility, an Ambulatory Surgical
Center, or the patient’s home.

Pharmacy means a licensed establishment where covered Prescription Drugs are filled and
dispensed by a Pharmacist licensed under the laws of the state where he or she practices.

Physician means a Doctor of Medicine (M.D.), Doctor of Osteopathy (D.O.), Doctor of Dental
Surgery (D.D.S.), Doctor of Podiatry (D.P.M.), Doctor of Chiropractic (D.C.), Audiologist,
Certified Nurse Anesthetist, Licensed Professional Counselor, Licensed Professional Physical
Therapist, Licensed Professional Surgical Assistant, Midwife, Occupational Therapist,
Optometrist (O.D.), Physiotherapist, Psychiatrist, Psychologist (Ph.D.), Speech Language
Pathologist and any other practitioner of the healing arts who is licensed and/or certified and
regulated by a state or federal agency and is acting within the scope of his or her license and/or
certification.

Plan means the Braidwood Management Employee Benefit Plan Trust, which is a benefits plan
for employees of the Employer.

Plan Administrator is an individual or group of individuals usually named in the plan document
responsible for plan duties.

Plan Fiduciary means any person who exercises discretionary authority or control over managing
the plan or managing or disposing of the plan’s assets, or has any authority or responsibility to do
so, or has any discretionary authority or responsibility for administering the plan. (See Fiduciary)

Plan Participant is any Employee or Dependent who is covered under this Plan.

Plan Sponsor means Braidwood Management, Inc.

Plan Year is the 12-month period beginning on either the effective date of the Plan or on the day
following the end of the first Plan Year.


                                                14
Effective Date                                               Braidwood Management EBPT
December 1, 2018

                                                                                               132
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                     Page 134 of 507 PageID 693


Pregnancy is childbirth and conditions associated with Pregnancy, including complications.

Prescription Drug means any of the following: a drug or medicine which, under federal law, is
required to bear the legend: “Caution: federal law prohibits dispensing without prescription”;
injectable insulin; hypodermic needles or syringes, but only when dispensed upon a written
prescription of a licensed Physician. Such drug must be Medically Necessary in the treatment of
a Sickness or Injury.

Reasonable and Necessary Fees (R&N) means services and supplies which are medically
necessary for the care and treatment of illness or injury, but only to the extent that such fees are
reasonable. Determination that a fee is reasonable will be made by the Plan Administrator, taking
into consideration:

    •   The fee which the provider charges the patients for the service or supply;
    •   Unusual circumstances or complications requiring additional time, skill and experience in
        connection with the particular service or supply; and/or
    •   The Allowable Amount as defined by the Plan.

Rehabilitation Facility is a facility licensed under state laws to provide skilled nursing care and
intensive rehabilitative services. Rehabilitation Facilities are free standing rehabilitation hospitals
and rehabilitation units in acute care hospitals. They provide an intensive rehabilitation program
and patients who are admitted must be able to tolerate three hours of intense rehabilitation services
per day.

Sickness is a person’s illness, disease or Pregnancy (including complications).

Skilled Nursing Facility is a facility that fully meets all of these tests:

        (1)     It is licensed to provide professional nursing services on an inpatient basis to
                persons convalescing from Injury or Sickness. The service must be rendered by a
                registered nurse (R.N.) or by a licensed practical nurse (L.P.N.) under the direction
                of a registered nurse. Services to help restore patients to self-care in essential daily
                living activities must be provided.
        (2)     Its services are provided for compensation and under the full-time supervision of a
                Physician.
        (3)     It provides 24 hour per day nursing services by licensed nurses, under the direction
                of a full-time registered nurse.
        (4)     It maintains a complete medical record on each patient.
        (5)     It has an effective utilization review plan.
        (6)     It is not, other than incidentally, a place for rest, the aged, drug addicts, alcoholics,
                mental retardates, Custodial or educational care or care of Mental Disorders.
        (7)     It is approved and licensed by Medicare.

The term also applies to charges incurred in a facility referring to itself as an extended care facility,
convalescent nursing home or any other similar nomenclature.
                                                   15
Effective Date                                                  Braidwood Management EBPT
December 1, 2018

                                                                                                    133
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                    Page 135 of 507 PageID 694


Specialty Drug is a Prescription Drug that is used to treat complex, chronic, or rare
conditions. Factors considered in determining whether a drug is a specialty drug under this Plan
include: a) if the drug requires patient monitoring or counseling to insure patient compliance; b)
the drug requires special handling, distribution, monitoring, or administration; c) the cost is greater
than the monthly specialty tier standard as defined by Medicare; d) and whether the drug is deemed
a specialty drug by the plan’s pharmacy benefit administrator, Southern Scripts.

Spinal Manipulation/Chiropractic Care means skeletal adjustments, manipulations or other
treatment in connection with the detection and correction by manual or mechanical means of
structural imbalance or subluxation in the human body. Such treatment is done by a Physician to
remove nerve interference resulting from, or related to, distortion, misalignment or subluxation of,
or in, the vertebral column.

Substance Abuse is the condition caused by regular excessive compulsive drinking of alcohol
and/or physical habitual dependence on drugs that result in a chronic disorder affecting physical
health and/or personal or social functioning. This does not include dependence on tobacco and
ordinary caffeine-containing drinks.

Surgical Procedure (or Surgery) is any of the following:
      -      the incision, excision, debridement or cauterization of any organ or part of the body,
             and the suturing of wounds;
      -      the manipulative reduction of a fracture or dislocation or the manipulation of a joint
             including application of a cast or traction;
      -      the removal by endoscopic means of a stone or other foreign object from any part
             of the body, or the diagnostic examination by endoscopic means of any part of the
             body;
      -      arthrodesis, paracentesis, arthrocentesis and all injections into the joints or bursa;
      -      obstetrical delivery and dilation and curettage;
      -      biopsy.

Temporomandibular Joint (TMJ) Syndrome is the treatment of jaw joint disorders including
conditions of structures linking the jawbone and skull and the complex of muscles, nerves and
other tissues related to the temporomandibular joint. Care and treatment shall include, but are not
limited to orthodontics, crowns, inlays, physical therapy and any appliance that is attached to or
rests on the teeth.

USERRA means the Uniformed Services Employment and Reemployment Rights Act.

Eligibility Defined Terms

Break in Service means a period of at least 13 consecutive Weeks during which the Employee
has no Hours of Service, as defined herein. A Break in Service may also include any period for
which the Employee has no Hours of Service that is at least four (4) consecutive Weeks in duration
and longer than the prior period of employment (determined after applying the Special Unpaid
Leaves of Absence procedures).
                                                  16
Effective Date                                                 Braidwood Management EBPT
December 1, 2018

                                                                                                  134
Case 4:18-cv-00825-O Document 22 Filed 02/05/19               Page 136 of 507 PageID 695



Employee means an individual classified by the Employer as a common law employee of the
Employer, determined in accordance with rules and regulations issued by the Internal Revenue
Service. Such term shall not include individuals classified by an Employer as independent
contractors (including any person who later becomes reclassified as an employee by the Internal
Revenue Service or a court of competent jurisdiction). For purposes of this subsection (e), any
individual who pays or agrees to pay self-employment tax in lieu of withholding shall be deemed
to be an independent contractor.

Hours of Service means each hour for which the Employee is paid or entitled to payment for
performance of services for the Employer AND any hour for which the employee is paid or entitled
to payment by the Employer for a period of time during which no duties are performed due to any
of the following, consistent with 29 C.F.R. 2530.200b-2(a)(i):

           o   Vacation
           o   Holiday
           o   Illness or incapacity
           o   Layoff
           o   Jury duty
           o   Military duty or leave of absence

Special Unpaid Leave of Absence means any of the following types of unpaid leaves of absence
that do not constitute a Break in Service: (i) Leave protected by the Family and Medical Leave
Act, (ii) leave protected by the Uniformed Services Employment and Reemployment Rights Act
or (iii) Jury Duty (as reasonably defined by the Employer)




                                               17
Effective Date                                             Braidwood Management EBPT
December 1, 2018

                                                                                           135
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                                    Page 137 of 507 PageID 696



                                  SCHEDULE OF BENEFITS
                                          PLAN B
                                HIGH DEDUCTIBLE HEALTH PLAN
                                                          NETWORK PROVIDERS                  NON-NETWORK PROVIDERS
 CALENDAR YEAR DEDUCTIBLE
                                                                                          $2,000
 Individual Coverage
 CALENDAR YEAR DEDUCTIBLE
 Family (*Embedded) Coverage                                                              $4,000
                     Note: Deductibles for Network and Non-Network Providers are combined
 *Embedded means that the single Deductible is embedded in the family Deductible. If a Covered Person has family
 coverage, no one individual will have to meet more than the single Deductible before benefits are paid for that individual.
 Once the family Deductible is met, no further Deductible will be taken for any family member.
 COINSURANCE                                                                                         60%
                                                                      80%
                                                                                                *Unless otherwise noted*
 MAXIMUM OUT OF POCKET AMOUNT
 Includes Deductibles, Co-pays, and Coinsurance
 Individual                                                                               $4,000
 Family                                                                                   $8,000
    Note: The Maximum Out-of-Pocket Expense for Network and Non-Network Providers Is Combined.
 Important Note: The Maximum Out-of-Pocket Expense does not include amounts that may be “Balance
 Billed” by providers due to charges that exceed the Plan’s Defined Allowable Reimbursement Schedule.
 CALENDAR YEAR MAXIMUM BENEFIT                                                          Unlimited
 LIFETIME MAXIMUM AMOUNT
 All Medical Benefits                                                                   Unlimited
 Note: For Medically Necessary Services rendered by a Network or Non-Network Provider, the benefits of this Plan will be provided
 after the deductible has been met until the out-of-pocket amounts are reached each Calendar Year. Thereafter, this Plan will provide
 benefits at 100% of the Allowable charge for the remainder of the Calendar Year for all covered medical expenses, unless otherwise
 specified. Any balances of charges not covered by this Plan will be your responsibility to pay.
                                       PRE-NEGOTIATED/CASH PRICE OPTION
 If a Plan Participant’s provider agrees to a pre-negotiated/cash price of not more than the Plan’s Allowable
 Amount, then the Plan will reimburse the Plan Participant or the provider up to the Plan’s Medicare
 Allowable Amount, not to exceed the amount paid for services. The Plan will reimburse the Plan Participant
 or provider once a claim and proof of payment are submitted to the Plan. Reimbursement as described in
 this paragraph is applicable to scheduled inpatient and outpatient procedures and will only occur in the event
 that the claim is a payable claim under the terms of this Plan Document & Summary Plan Description.
 COVERED SERVICES                                  NETWORK PROVIDERS NON-NETWORK PROVIDERS
  Subject to Plan exclusions and limitations, the Allowable Amount for Network Providers will be the contracted
   allowable amount; and, the Allowable Amount for Non-Network Providers is based on a limited fee schedule..
 PREVENTIVE CARE
 (includes screenings, counseling,
 immunizations, other preventive care services)
 For additional information, see the Medical
 Benefits section of the Plan                                          Covered at 100%
 Coverage under your health plan will not
 include coverage of abortifacient contraceptives
 services.


                                                              18
Effective Date                                                                Braidwood Management EBPT
December 1, 2018

                                                                                                                          136
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                          Page 138 of 507 PageID 697




 COVERED SERVICES                                  NETWORK PROVIDERS NON-NETWORK PROVIDERS
  Subject to Plan exclusions and limitations, the Allowable Amount for Network Providers will be the contracted
   allowable amount; and, the Allowable Amount for Non-Network Providers is based on a limited fee schedule.
 PHYSICIAN’S OFFICE VISIT
 Includes all related services performed plus
                                                                 Covered at 80% after deductible
 allergy testing and treatment, x-rays,
 laboratory tests, and in-office surgery.
 CONVENIENCE CARE CLINICS
 Healthcare clinics located in retail stores,       Covered at 80% after              Covered at 60% after
 supermarkets and pharmacies that treat                 deductible                        deductible
 routine family illness on a limited basis.
 URGENT CARE FACILITY &
 PHYSICIAN SERVICES
 Charges must be on the same bill as the
                                                    Covered at 80% after              Covered at 60% after
 visit charges and incurred at the same time            deductible                        deductible
 as the visit
 OUTPATIENT DIAGNOSTIC TESTING,
 LABORATORY, AND/OR RADIOLOGY
 (Hospital and Freestanding Facility)               Covered at 80% after              Covered at 60% after
 MRI, CT and PET scans at a One Call                    deductible                        deductible
 Medical Facility will be considered at the
 Network level of benefits
 EMERGENCY ROOM
 Emergency Services/Accidental Injury
 No Prior Authorization required for
 Emergency Services.
                         Hospital Services                             Covered at 100%
                         Physician Services                      Covered at 80% after deductible
 Note: Non-Network Emergency Services rendered for an Emergency Medical Condition will be payable at
                 the Network level of benefits at the Non-Network Allowable Amount.
 PRIOR AUTHORIZATION/UTILIZATION REVIEW
 Inpatient Hospital confinement must be Prior Authorized.
 Prior Authorization is not required for Inpatient maternity confinements within the minimum stay
 requirements. Failure to Prior Authorize treatment will result in a penalty of $250.
 Proper Authorization must be obtained in a timely manner.
 It is ultimately the responsibility of the Plan Participant to make sure that the provider complies with the Prior
 Authorization/Utilization Review requirements.
                      Please see the Medical Management section of the SPD for details.
 HOSPITAL SERVICE –
 Inpatient/Outpatient
 Daily Room and Board limited to the
 charges up to the semi-private room            Covered at 80% after                 Covered at 60% after
 rate, unless the hospital only has
                                                    deductible                           deductible
 private rooms available, then it will
 be the private room rate.
 Intensive Care Unit limited to the
 Hospital’s ICU charge.
                                                      19
Effective Date                                                       Braidwood Management EBPT
December 1, 2018

                                                                                                           137
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                                 Page 139 of 507 PageID 698




 COVERED SERVICES                                       NETWORK PROVIDERS                NON-NETWORK PROVIDERS
     Subject to Plan exclusions and limitations, the Allowable Amount for Network Providers will be the contracted allowable
                amount; and, the Allowable Amount for Non-Network Providers is based on a limited fee schedule.
 DIRECT AGREEMENT FACILITIES –
                                                                                Covered at 100%
 FACILITY CHARGES ONLY
 SKILLED NURSING FACILITY
 -      Inpatient Services
 Note: Limited to 30 days per Calendar Year
                                                         Covered at 80% after                 Covered at 60% after
 unless otherwise stated in a separate provider
 agreement.                                                  deductible                           deductible
 Subject to Prior authorization and/or case
 management.
 BIRTHING CENTER                                                       Covered at 80% after deductible
 HOSPITAL CONFINEMENT FOR
 REHABILITATION                                          Covered at 80% after                 Covered at 60% after
 Subject to Prior authorization and/or case                  deductible                           deductible
 management.
 Covered services provided by a non-network radiologist, anesthesiologist, pathologist or other physician over whom the
 Plan Participant has no control in selecting while receiving care (Inpatient/Outpatient) from a Network Hospital will be
 payable at the Network level of benefits.
 SURGERY- PHYSICIAN CHARGES
     • Inpatient Hospital
     • Outpatient Hospital
                                                         Covered at 80% after                 Covered at 60% after
     • Outpatient Surgical Facility
     • Office/Urgent Care Facility
                                                             deductible                           deductible
 Includes surgeon, assistant surgeon
 anesthesiologist services
 HOME HEALTH CARE                                        Covered at 80% after                 Covered at 60% after
 Limited to 100 visits per Calendar Year                     deductible                           deductible
 HOSPICE CARE                                            Covered at 80% after                 Covered at 60% after
                                                             deductible                           deductible
 DURABLE MEDICAL EQUIPMENT                               Covered at 80% after                 Covered at 60% after
                                                             deductible                           deductible
 OUTPATIENT PHYSICAL,
 OCCUPATIONAL, AND SPEECH
 THERAPY                                                 Covered at 80% after                 Covered at 60% after
 Limited to 20 visits per category of service per            deductible                           deductible
 Calendar Year
 PROSTHETICS                                             Covered at 80% after                 Covered at 60% after
                                                             deductible                           deductible
 OUTPATIENT RADIATION/CHEMO/IV
 THERAPY                                                 Covered at 80% after                 Covered at 60% after
 (Hospital, Freestanding Facility or                         deductible                           deductible
 Physician’s Office)


                                                            20
Effective Date                                                             Braidwood Management EBPT
December 1, 2018

                                                                                                                    138
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                       Page 140 of 507 PageID 699




 COVERED SERVICES                                 NETWORK PROVIDERS NON-NETWORK PROVIDERS
 Subject to Plan exclusions and limitations, the Allowable Amount for Network Providers will be the contracted
  allowable amount; and, the Allowable Amount for Non-Network Providers is based on a limited fee schedule.
 MATERNITY CARE
                                                   Benefits are the same as those stated under Covered
                                                                     Services category
 Employee and Spouse only
 CHIROPRACTIC/ SPINAL
 MANIPULATION SERVICES                            Covered at 80% after            Covered at 60% after
 $1,500 Maximum Benefit per Calendar                  deductible                      deductible
 Year
 BEREAVEMENT COUNSELING
 Limited to 15 visits per Calendar Year                       Covered at 50% after deductible
 AMBULANCE SERVICES                                         Covered at 80% after deductible
 MENTAL HEALTH/SUBSTANCE ABUSE                                       Not Covered
 ALL OTHER COVERED MEDICAL                        Covered at 80% after       Covered at 60% after
 EXPENSES                                             deductible                   deductible



                                   PRESCRIPTION DRUGS
                                             30 Day Supply                    90 Day/Mail Order
 GENERIC
                                                    Covered at 80% after deductible
 BRAND NAME
                                                    Covered at 80% after deductible
 SPECIALTY DRUGS
                                          Covered at 80% after                    Not Covered
                                              deductible
 PREVENTIVE DRUGS
                                                                 $0 Co-pay

 *No co-pay for generic preventive drugs and contraceptives only unless a generic drug is deemed
 medically inappropriate by the prescribing physician.
 EXCLUSIONS: “ME-TOO” DRUGS – Chemically similar drugs that share the same mechanism
 of action to a less expensive existing approved chemical entity (i.e. Prilosec & Nexium).
 NON-ESSENTIAL – Medications in a dosage form that increased the cost for treatment, when
 other less expensive dosage forms are available (i.e. topical patches & creams).
 Coverage under your health plan will not include coverage of abortifacient contraceptives
 services.




                                                    21
Effective Date                                                    Braidwood Management EBPT
December 1, 2018

                                                                                                      139
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                   Page 141 of 507 PageID 700



                        ELIGIBILITY REQUIREMENTS
Eligibility Requirements For Employee Coverage

A person is eligible for Employee coverage once he or she:

       (1)     is a Full-Time Employee of the Employer; and
       (2)     completes the employment waiting period. A “waiting period” is that time between
               the first day of employment and the first day of coverage under the Plan. The
               waiting period under the Plan is completed on the first (1st) of the month that
               coincides with one (1) month of Full-Time Employment. However, if one (1)
               month of Full-Time Employment does not coincide with the first (1st) of the month,
               then the waiting period will be completed on the first (1st) of the following month.

For purposes of completing the waiting period, an Employee who is on an Approved Leave of
Absence will still be treated as a Full-Time Employee. Eligibility for coverage under the Plan
shall continue during an approved Leave of Absence, for a period not to exceed the actual period
of Leave, just as though the covered Employee was still a Full-Time Employee of the Employer.
This provision does not provide a Participant with a Leave of Absence; rather, it is merely an
attempt to coordinate with the Employer’s policies.

Eligible Classes of Employees
Once an Employee meets the eligibility requirements and becomes eligible for Employee
coverage, the Employee remains in the eligible classes of Employees as long as the Employee is a
Full-Time Employee.

Further, an Employee is considered a Full-Time Employee on each day of a regular paid vacation
and on each regular non-working day if the Employee was a Full-Time Employee on the last
preceding regular work day.

Impact of Breaks In Service
Any Employee who resumes Hours of Service following a Break in Service will be treated as a
new hire. For example, if you are out on leave for 8 weeks, you will not be considered a New Hire
and will not have to satisfy any applicable waiting period. If, however, the Employee experiences
a period without any Hours of Service, and resumes Hours of Service without experiencing a Break
in Service, the Employee will be treated as a continuous employee. A continuous employee
resuming Hours of Service after a period with no Hours of Service that does not constitute a Break
in Service will be eligible for coverage under the Plan upon return if they were enrolled in coverage
prior to the start of the period with no Hours of Service. Such coverage will be effective on the
first day of the month that coincides with or follows the date you resume Hours of Service.




                                                 22
Effective Date                                                Braidwood Management EBPT
December 1, 2018

                                                                                                140
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                   Page 142 of 507 PageID 701


Eligible Classes of Dependents
Dependent is any one of the following persons:

       (1)     A covered Employee’s Spouse and children from birth to the limiting age of 26
               years. When a Dependent child reaches the limiting age, coverage will end on the
               child’s birthday. The Plan Administrator will require documentation to determine
               eligibility status of Dependent child.

               The term “Spouse” shall mean the person recognized as the covered Employee’s
               husband or wife under the laws of the United States.

               The term “children” shall include natural children, adopted children or children
               placed with a covered Employee in anticipation of adoption. Stepchildren or Foster
               Children shall also be included if the Employee so chooses.

               If a covered Employee is the Legal Guardian of an unmarried child or children,
               these children may be enrolled in this Plan as covered Dependents provided such
               child (or children) is primarily dependent on the Employee.

               Notwithstanding any Plan provision to the contrary, the Plan will provide benefits
               to dependent children placed with Plan Participants or beneficiaries for adoption as
               required by ERISA Section 609I and as required by part 7 of ERISA. The phrase
               “child placed with a covered Employee in anticipation of adoption” refers to a child
               whom the Employee intends to adopt, whether or not the adoption has become final,
               who has not attained the age of eighteen (18) as of the date of such placement for
               adoption. The term “placed” means the assumption and retention by such
               Employee of a legal obligation for total or partial support of the child in anticipation
               of adoption to the child. The federal Omnibus Budget Reconciliation Act of 1993,
               as well as the Child Support Performance and Incentive Act, requires coverage of
               these pre-adoptive children. The child must be available for adoption and the legal
               process must have been commenced.

               As required by the federal Child Support Performance and Incentive Act (CSPIA),
               any child of a Plan Participant who is an alternate recipient under a qualified
               medical child support order (QMCSO) shall be considered as having a right to
               Dependent coverage under this Plan. See the Qualified Medical Child Support
               Order (QMCSO) section for more details.

               The Plan Administrator may require documentation-proving dependency, including
               birth certificates, tax records or initiation of legal proceedings severing parental
               rights.

       (1)     A covered Dependent child who is incapable of self-sustaining employment by
               reason of mental retardation or physical handicap, primarily dependent upon the
               covered Employee for support and maintenance, unmarried and covered under the
                                                 23
Effective Date                                                 Braidwood Management EBPT
December 1, 2018

                                                                                                  141
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                 Page 143 of 507 PageID 702


               Plan when reaching the limiting age. The Plan Administrator may require, at
               reasonable intervals during the two years following the Dependent’s reaching the
               limiting age, subsequent proof of the child’s disability and dependency.

               After such two-year period, the Plan Administrator may require subsequent proof
               not more than once each year. The Plan Administrator reserves the right to have
               such Dependent examined by a Physician of the Plan Administrator’s choice, at the
               Plan’s expense, to determine the existence of such incapacity.

These persons are excluded as Dependents: other individuals living in the covered Employee’s
home, but who are not eligible as defined; the legally separated or divorced former Spouse of the
Employee; any person who is on active duty in any military service of any country; or any person
who is covered under the Plan as an Employee.

If a person covered under this Plan changes status from Employee to Dependent or Dependent to
Employee, and the person is covered continuously under this Plan before, during and after the
change in status, credit will be given for all amounts applied to maximums.

If both husband and wife are Employees, their children will be covered as Dependents of the
husband or wife, but not of both.

Eligibility Requirements For Dependent Coverage.
A family member of an Employee will become eligible for Dependent coverage on the first day
that the Employee is eligible for Employee coverage and the family member satisfies the
requirements for Dependent coverage.

At any time, the Plan may require proof that a Spouse or a child qualifies or continues to qualify
as a Dependent as defined by this Plan. All dependents must be enrolled in the same plan.

                                    ENROLLMENT
Enrollment Requirements.
To obtain coverage, an Employee must enroll for coverage by filling out and signing an enrollment
application. To obtain Dependent Coverage, the covered Employee must enroll such Dependents,
including newborn children.

Newly Acquired Dependents and Dependents Becoming Eligible Other Than During
Group Enrollment.
A newly acquired Eligible Dependent (other than a newborn child and a newly adopted child) shall
be covered on the first day of the month following the day on which he/she first becomes eligible.

Newborn Children and Newly Adopted Children of Covered Employee
In order to be covered timely, the covered Employee must submit written notice to the Plan
Sponsor within thirty-one (31) days of the birth, adoption or placement for adoption. Otherwise,

                                               24
Effective Date                                              Braidwood Management EBPT
December 1, 2018

                                                                                             142
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                  Page 144 of 507 PageID 703


the child will not be allowed to enter the Plan until the next Open Enrollment Period or if he/she
has a Special Enrollment Provision.

Timely and Late Enrollment

Timely Enrollment – The enrollment will be “timely” if the completed form is received by the
Employer no later than thirty-one (31) days after the person becomes eligible for the coverage,
either initially or under a Special Enrollment Period.

Late Enrollment – An enrollment is “late” if it is not made on a “timely basis” or during a Special
Enrollment Period. Late enrollees will not be allowed to enroll under the Plan unless they enroll
during an Open Enrollment Period or during a Special Enrollment Period. However, if an eligible
Employee or eligible Dependent is able to enroll “late” due to a Special Enrollment Period, then
the eligible Employee or Dependent, by law, cannot be considered as a “late enrollee” and thus
must be considered to have “timely enrolled”.

If an individual loses eligibility for coverage as a result of terminating employment or a general
suspension of coverage under the Plan, then upon becoming eligible again due to resumption of
employment or due to resumption of Plan coverage, only the most recent period of eligibility will
be considered for purposes of determining whether the individual is a Late Enrollee.

The enrollment date for a Late Enrollee is the first day of coverage. Thus, the time between the
date a Late Enrollee first becomes eligible for enrollment under the Plan and the first day of
coverage is not treated as a waiting period.

If two Employees (husband and wife) are covered under the Plan and the Employee who is
covering the Dependent children terminates coverage, the Dependent coverage may be continued
by the other covered Employee with no waiting period as long as coverage has been continuous.


                             SPECIAL ENROLLMENT PERIOD

The enrollment date for anyone who enrolls under a Special Enrollment Period is the first date of
coverage. Thus, the time between the date a special enrollee first becomes eligible for enrollment
under the Plan and the date of the first day of coverage is not treated as a waiting period.
       (1)     Individual losing other coverage. An Employee who is eligible, but not enrolled
               in this Plan, may enroll if any of the following conditions are met:
               (a)     The Employee (or Dependent) was covered under a group health plan or
                       had health insurance coverage at the time coverage under this Plan was
                       previously offered to the individual. If required by the Employer, the
                       Employee stated in writing at the time that coverage was offered that the
                       other health coverage was the reason for declining enrollment. The
                       Employee requests enrollment in this Plan not later than thirty-one (31) days
                       after the loss of coverage.

                                                25
Effective Date                                               Braidwood Management EBPT
December 1, 2018

                                                                                               143
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                   Page 145 of 507 PageID 704


               (b)    The coverage of the Employee (or Dependent) who has lost the coverage
                      was under COBRA and the COBRA coverage was exhausted, or was not
                      under COBRA and either the coverage was terminated as a result of loss of
                      eligibility for the coverage (including as a result of legal separation, divorce,
                      death, termination of employment, reduction in the number of hours of
                      employment, or the other coverage no longer offers benefits to the class of
                      employees under which the Employee (or Dependent) was covered) or
                      employer contributions toward the coverage were terminated, or the
                      Employee (or Dependent) incurs a claim under the other coverage that
                      would meet or exceed the lifetime limit on all benefits for that other
                      coverage.The Employee requests enrollment in this Plan not later than
                      thirty-one (31) days after the date of exhaustion of COBRA coverage or the
                      termination of coverage or employer contributions, described above.

       (2)     Dependent beneficiaries. A Dependent (and if not otherwise enrolled, the
               Employee) may be enrolled under this Plan as a covered Dependent of the covered
               Employee if the following conditions are met:
               (a)   The Employee is a participant under this Plan (or has met the waiting period
                     applicable to becoming a participant under this Plan) and is eligible to be
                     enrolled under this Plan but for a failure to enroll during a previous
                     enrollment period, and
               (b)   A person becomes a Dependent of the Employee through marriage, birth,
                     adoption or placement for adoption, and;
               (c)   The Employee requests enrollment for the dependent in this Plan not later
                     than thirty-one (31) days after the dependent becomes an eligible
                     dependent.



       (3)    Loss of coverage under Medicaid or a state child health plan. An Employee or
               a Dependent may enroll if the following conditions are met:
              (a)     An Employee or a Dependent loses coverage under Medicaid or a state child
                      health plan.
              (b)     The Employee requests enrollment of the Employee and any Dependents in
                      the Plan not later than sixty (60) days after the date the coverage ends under
                      Medicaid or the state child health plan.

       (4)    Gaining eligibility for premium assistance under Medicaid or a state child
              health plan. An employee or a Dependent may enroll if the following conditions
              are met:
              (a)     An Employee or a Dependent becomes eligible for financial assistance from
                      Medicaid or a state child health plan.
              (b)     The Employee or a Dependent requests enrollment of the Employee and any
                      Dependents no later than sixty (60) days after the date that Medicaid or the

                                                26
Effective Date                                                Braidwood Management EBPT
December 1, 2018

                                                                                                  144
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                   Page 146 of 507 PageID 705


                       state child health plan determines that the Employee or any Dependents are
                       eligible for such financial assistance.


If the Employee (or Dependent) lost the other coverage as a result of the individual’s failure to pay
premiums or for cause (such as making a fraudulent claim), that individual does not have a special
enrollment right.

In the case of the birth or adoption of a child, the Spouse of the covered Employee may be enrolled
as a Dependent of the covered Employee if the Spouse is otherwise eligible for coverage.

Any eligible Employee or eligible Dependent who enrolls during a Special Enrollment will be
treated as if he or she had timely enrolled.


                                OPEN ENROLLMENT
The annual Open Enrollment will occur during a period of time designated by the Plan
Administrator.

During the annual open enrollment period, eligible Employees and their eligible Dependents not
previously enrolled under the Plan will be able to enroll for coverage. Also, covered Employees
and their covered Dependents will be able to change some of their benefit decisions based on which
benefits and coverage(s) are right for them.

Benefit choices made during the open enrollment period will become effective on the Plan’s
Anniversary Date and remain in effective unless the Employee or Dependent qualifies to enroll
during a Special Enrollment Period (please see the “SPECIAL ENROLLMENT PERIODS”
subsection under the “ELIGIBILITY, FUNDING, EFFECTIVE DATE AND TERMINATION
PROVISIONS” section). Coverage Waiting Periods are waived during open enrollment for
covered Employees and covered Dependents changing from one plan to another plan or from one
Preferred Provider Organization (PPO) Network to another PPO.

A Plan Participant who fails to make an election during open enrollment will automatically retain
his or her present coverage(s).

Employees will receive detailed information regarding open enrollment from their Employer.

                                   EFFECTIVE DATE
Effective Date of Employee Coverage.
An Employee will be covered under this Plan as of the date that the Employee satisfies all of the
following:


                                                 27
Effective Date                                                Braidwood Management EBPT
December 1, 2018

                                                                                                145
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                    Page 147 of 507 PageID 706


       (1)     The Eligibility Requirements; and
       (2)     The Enrollment Requirements of the Plan.

Effective Date of Dependent Coverage.
A Dependent’s coverage will take effect on the day that the Eligibility Requirements are met; the
Employee is covered under the Plan; and all Enrollment Requirements are met.

The coverage of the Dependents enrolled in the Special Enrollment Period will become effective:

       (1)     in the case of marriage, not later than the first day of the first month beginning after
               the date the completed request for enrollment is received;
       (2)     in the case of a Dependent’s birth, as of the date of birth; or
       (3)     in the case of a Dependent’s adoption or placement for adoption, the date of the
               adoption or placement for adoption.


                        TERMINATION OF COVERAGE
When Employee Coverage Terminates.
Employee coverage will terminate on the earliest of the following dates:

       (1)     The date the Plan is terminated or the date of the month of Employee termination
               of employment.
       (2)     The date of the month in which the covered Employee ceases to be in the Eligible
               Classes of Employees. This includes death or termination of employment of the
               covered Employee. (See the COBRA Continuation Option.)
       (3)     The end of the period for which the required contribution has been paid if the charge
               for the next period is not paid when due.

Except in certain circumstances, a covered Employee may be eligible for COBRA continuation
coverage. For a complete explanation of when COBRA continuation coverage is available, what
conditions apply and how to select it, see the section entitled COBRA Continuation Option.

Continuation During Periods of Employer-Certified Disability Leave or Leave of Absence.
A person shall remain covered for a limited time if full-time work ceases due to disability or leave
of absence. The 90 day period will run concurrently with FMLA leave, as applicable. This
continuance will end upon the expiration ninety (90) days from the date on which the person last
worked as a Full-Time Employee.

Unless otherwise required by law, while continued, coverage will be that which was in force on
the last day worked as a Full-Time Employee. However, if benefits reduce for others in the class,
they will also reduce for the continued person.



                                                 28
Effective Date                                                 Braidwood Management EBPT
December 1, 2018

                                                                                                  146
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                   Page 148 of 507 PageID 707


Continuation During Family and Medical Leave. Regardless of the established leave policies
mentioned above, this Plan shall at all times comply with the Family and Medical Leave Act of
1993 as promulgated in regulations issued by the Department of Labor.

During any leave taken under the Family and Medical Leave Act, the Employer will maintain
coverage under this Plan on the same conditions as coverage would have been provided if the
covered Employee had been continuously employed during the entire leave period.

If Plan coverage terminates during the FMLA leave, coverage will be reinstated for the Employee
and his or her covered Dependents if the Employee returns to work in accordance with the terms
of the FMLA leave. Coverage will be reinstated only if the person(s) had coverage under this Plan
when the FMLA leave started, and will be reinstated to the same extent that it was in force when
that coverage terminated. For example, Waiting Periods will not be imposed unless they were in
effect for the Employee and/or his or her Dependents when Plan coverage terminated.

Rehiring a Terminated Employee.
A terminated Employee, who is rehired more than ninety-one (91) days after the prior date of
termination, will be treated as a new hire and be required to satisfy all Eligibility and enrollment
requirements, with the exception of an Employee returning to work directly from COBRA
coverage. This Employee does not have to satisfy the employment-waiting period.

Vacation, Sick, and Paid Time Off. A person who is using accrued days for vacation, sick, or
paid time off shall be considered actively at work and remain a Plan Participant during such time.
Vacation, sick, and paid time off days shall be in addition to and not be included in any leave taken
as Employer-Certified Disability Leave or Leave of Absence or Continuation during Family and
Medical Leave regardless of whether vacation, sick, or paid time off is taken before or after such
leave.

Employees on Military Leave.
An Employee who is absent from work for more than thirty (30) days in order to fulfill a period of
duty in the Uniformed Services of the United States has a Qualifying Event as of the first day of
the Employee’s absence for such duty, and thus is eligible for rights under USERRA. The Plan
Sponsor shall furnish to the Employee a notice of the right to elect continuation coverage under
USERRA and shall afford the Employee the opportunity to elect such coverage in accordance with
USERRA. If the Employee elects coverage, the right to that coverage ends on the earlier of: A)
on the day after the deadline for the Employee to apply for reemployment with or return to active
employment with the Employer or B) twenty four (24) months beginning on the date of the
employee’s absence from employment with the Employer.

However, during the first thirty (30) days that the Employee is absent in order to fulfill a period of
duty in the Uniformed Services of the United States, the Employee must be treated the same as
any other employee. This means the higher USERRA premium cannot be collected from the
Employee for the first thirty (30) days. After the Employee has been absent for more than thirty
(30) days, the Employee will receive immediate USERRA coverage upon payment of the entire
cost of coverage plus a reasonable administration fee. Further, the Employee will have no
                                                 29
Effective Date                                                Braidwood Management EBPT
December 1, 2018

                                                                                                 147
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                     Page 149 of 507 PageID 708


preexisting condition exclusions applied by the Plan upon return from service. These rights apply
only to Employees and their Dependents covered under the Plan before leaving for military service.

In many instances, an Employee eligible for continuation of coverage under USERRA will also be
eligible for continuation of coverage under COBRA. To the extent allowed under the law, the
continuation of coverage periods under COBRA and USERRA will run concurrently under the
plan.

Plan exclusions and waiting periods may be imposed for any Sickness or Injury determined by the
Secretary of Veterans Affairs to have been incurred in, or aggravated during, military service.

When Dependent Coverage Terminates.
A Dependent’s coverage will terminate on the earliest of the following dates:

        (1)    The date the Plan is terminated.
        (2)    The date that the Employee’s coverage under the Plan terminates for any reason
               including death. (See the COBRA Continuation Option.)
       (3)     The date Dependent coverage is terminated under the Plan.
       (4)     On the last day of the month that he or she ceases to be a Dependent as defined by
               the Plan. (See the COBRA Continuation Option.)
       (5)     The end of the period for which the required contribution has been paid if the charge
               for the next period is not paid when due.
Except in certain circumstances, a covered Dependent may be eligible for COBRA continuation
coverage. For a complete explanation of when COBRA continuation coverage is available, what
conditions apply and how to select it, see the section entitled COBRA Continuation Option.

 QUALIFIED MEDICAL CHILD SUPPORT ORDERS (QMCSO)
Pursuant to Section 609(a) of the Employee Retirement Income Security Act of 1974 (ERISA),
Plan Sponsors are required to develop administrative procedures for handling QMCSOs. This
Section sets forth the procedures to be followed by The Employee Health Benefit Plan as
sponsored by the Employer shown in Appendix A.

A QMCSO is a court judgment, decree, or order, or a state administrative order that has the force
and effect of law that is typically issued as part of a divorce or as part of a state child support order
proceeding, and that requires health plan coverage for an “alternate recipient,” the child of a
participant. Federal law requires a group health plan to pay benefits in accordance with such an
order, if it is “qualified.” A QMCSO may apply to the self-funded health plan, the self-funded
dental plan (if any), and the health care spending account (if any). In general, an alternate recipient
child under a QMCSO is to be treated like any other child of a Plan participant.

These orders (QMCSO) are usually drafted by attorneys for the divorcing couple or by the state
child support agency. There is no standard format required; however, each order must contain
certain information specified by Section 609(a).

                                                   30
Effective Date                                                  Braidwood Management EBPT
December 1, 2018

                                                                                                    148
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                    Page 150 of 507 PageID 709




In some cases, orders will be based on state laws enacted in response to Section 1908 of the Social
Security Act, which requires states to enact certain child support laws, or face the loss of federal
Medicaid funds. These state laws are designed to help state governments obtain private-sector
coverage for children who would otherwise be eligible for state Medicaid coverage. Both the state
and the non-employee parent can obtain a court order to force coverage under the plan, even if the
employee is not interested in obtaining plan coverage for the child.

Plan’s Rights and Responsibilities:
All actions related to QMCSOs must be made in conformance with these procedures and must be
performed on a timely basis.

The Plan is not required to provide coverage in accordance with a child support or other court
orders, which are not “qualified” in accordance with Section 609(a) of ERISA. The Plan
Administrator has the ultimate authority to determine whether or not the order meets all of the
requirements of Section 609(a). If the order does not meet all of the qualification requirements,
the plan need not and will not provide any benefits to the alternate recipient child, unless the parties
later correct the deficiencies.

Plan Procedures for handling QMCSOs

        (1)    Upon receipt of an order, the Plan Administrator must:
               (a)      Promptly send written notice of the receipt of the order to the participant
                        and all alternate recipient children named in the order.
               (b)      Review the order to determine if it meets the legal requirements of QMCSO.
       (2)     Within a reasonable time of the receipt of the order, the Plan Administrator must
               notify the participant and alternate recipient children that either:
               (a)      The order is a valid QMCSO; or
               (b)      The order is not a valid QMCSO (including an explanation of what
                        provisions are defective or missing).
       (3)     Any disputes raised by the parties are to be referred to the Plan’s legal counsel.
       (4)     If an order is found to be invalid, the parties may “cure” the deficiencies with a
               subsequent order. If an amended order is submitted, the evaluation process is
               reinitiated for the new order.

Administrative Guidelines:
An order will be considered “qualified” upon receipt and approval of the following:

       (1)     The name and last known mailing address of each alternate recipient. In some
               cases, a state agency will be named in place of the child.
       (2)     A “reasonable description” of the type of coverage or benefits provided by the Plan.

       (3)     The period of time to which the order applies.
       (4)     The identification of each plan to which the order applies.

                                                  31
Effective Date                                                  Braidwood Management EBPT
December 1, 2018

                                                                                                   149
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                 Page 151 of 507 PageID 710


The order cannot require the Plan to provide any benefits not currently being provided under the
Plan, or to alter the Plan’s eligibility requirements.

                                MEDICAL BENEFITS
Medical Benefits apply when covered medical charges are incurred by a Plan Participant for care
of an Injury or Sickness and while the person is covered for these benefits under the Plan.

Selection of Your Health Care Provider.
The Plan offers a Preferred Provider Organization (PPO) network for certain services. This Plan
has entered into an agreement with a PPO Network(s) that have agreements with certain Hospitals,
Physicians and other health care providers, which are called Network Providers. Because these
Network Providers have agreed to reduce their fees to persons covered under the Plan, the Plan
can afford to reimburse a higher percentage of their fees. Therefore, when a Plan Participant uses
a Network Provider, that Plan Participant will receive a higher percentage reimbursement from the
Plan than when a Non-Network Provider is used. It is the Plan Participant’s choice as to which
Provider to use.

When a Plan offers a PPO, you may see any provider you desire. However, your benefits may be
reduced if you choose a Non-Network provider. (Network benefits will be paid for a Non-Network
Provider if a Network Provider, capable of providing the required medical services, is not
located within a 50-mile radius of the Covered Persons’ residence.)

It is the responsibility of the Plan Participant to determine whether their provider of choice
is currently in or out of the network used by their plan.

Please note: Network providers may change networks and the Network Directory or web
site may not always reflect a providers’ current status. Therefore, it is always advisable to
call the PPO’s Customer Service Department to verify the current status of the provider.
The name, phone number and web site of your PPO Network, if applicable, is shown in the
attached Appendix A. A list of Network Providers in your area is available by contacting
the Employer Plan Sponsor, or a complete listing is available by accessing the web site listed
in Appendix A.

Non-network providers are not required to accept the Plan’s Allowable Amount as payment
in full and may balance bill you for the difference between the Plan’s non-network Allowable
Amount and the provider’s billed charges. You will be responsible for this balance bill
amount, which may be considerable. You will also be responsible for charges for services,
supplies and procedures limited or excluded under the Plan and any applicable deductibles,
coinsurance amounts, and copayment amounts.

Deductible
Deductibles are dollar amounts that the Plan Participant must pay before the Plan pays.


                                               32
Effective Date                                              Braidwood Management EBPT
December 1, 2018

                                                                                             150
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                Page 152 of 507 PageID 711


Annual Deductible. An annual deductible is an amount of money that is paid once a Calendar
Year per Plan Participant. Typically, there is one deductible amount per Plan and it must be paid
before any money is paid by the Plan for any covered services. Each January 1st, a new deductible
amount is required.

Deductible Three-Month Carryover. Covered expenses incurred in, and applied toward the
deductible in October, November and December will be applied toward the deductible in the next
Calendar Year.

Copayment.
Co-payments are dollar amounts that the Plan Participant must pay before the Plan pays.

A co-payment is a smaller amount of money that is paid by the plan participant each time a
specified service is used (see Schedule of Benefits). Typically, there may be co-payments on some
services and other services will not have any co-payments.

Physician Office Visit Co-payment. The Physician Office Visit Co-payment applies to Covered
Expenses for charges made by a Network Physician for services and supplies given in connection
with an office visit. The amount of the Physician Office Visit Co-payment is shown in the
Schedule of Benefits.

This Co-payment does not apply to prenatal and postnatal office visits to the Network OB/GYN
who is primarily responsible for your maternity care.

Benefit Payment
Each Calendar Year, benefits will be paid for the covered charges of a Plan Participant. Payment
will be made at the rate shown in the Schedule of Benefits.

Out-of-Pocket Expense
You must pay for a certain portion of the cost of covered expenses under the Plan, including
deductibles, co-payments and the coinsurance percentage that is not paid by the Plan. This is
called “out-of-pocket expense.” The Maximum Out-of-Pocket amount is defined in the Schedule
of Benefits and does not include any contribution you pay to participate in the plan, any amount
balance billed by your providers, or the cost for any services not covered by the Plan.


                      COVERED MEDICAL EXPENSES
Covered charges are the Allowable Charges that are incurred for the following items of service
and supply. These charges are subject to the “Benefit Limits” of this Plan. A charge is incurred
on the date that the service or supply is performed or furnished.

       (1)     Hospital Care. The medical services and supplies furnished by a Hospital or
               Ambulatory Surgical Center or a Birthing Center. Covered charges for room and

                                               33
Effective Date                                             Braidwood Management EBPT
December 1, 2018

                                                                                            151
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                  Page 153 of 507 PageID 712


               board will be payable as shown in the Schedule of Benefits. After 23 observation
               hours, a confinement will be considered an inpatient confinement.

               If a hospital has only private rooms available or if a hospital is a private room only
               facility, the allowable is the hospital’s private room rate.

               Intensive Care and Progressive Care charges will be covered to the hospital’s
               usual charge.

       (2)     Hospital Confinement for Rehabilitation
               There must be a medical necessity for the confinement and it must begin within 14
               days of a Hospital confinement of at least 3 days. Additionally, the patient must be
               able to participate in the therapy and there must be a potential for recovery. Prior
               Authorization is required and the confinement may be subject to case management.

       (3)     Skilled Nursing Facility Care
               All Skilled Nursing Facility Care claims are subject to case management and to the
              following conditions:
                   (a) The patient is confined as a bed patient in the facility;
                   (b) the confinement starts within 14 days of a Hospital confinement of at least
                       3 days;
                   (c) the confinement is needed for further care of the condition that caused the
                       Hospital confinement; and
                   (d) said confinement is deemed medically necessary and has been Authorized
                       by the Plan.

       (4)     Physician Care. The professional services of a Physician for surgical or medical
               services. This includes pharmacologic management for mental and nervous
               conditions.

       (5)     Assistant Surgeon Services
               Network Providers :
               Covered Expenses for services of an assistant surgeon (M.D.) are limited to 20%
               of the amount of Covered Expenses for the surgeon’s charge for the surgical
               procedure(s) performed. If a Licensed Surgical Assistant or other provider is
               eligible under the definition of Physician in this Document, those services will be
               limited to 15% of the amount of Covered Expenses for the surgeon’s charge for
               the surgical procedure(s) performed.

               Non-Network Providers
               Services from Non-Network providers will be paid according to the Non-Network
               Allowable Amount.


       (6)     Multiple surgical procedures

                                                34
Effective Date                                               Braidwood Management EBPT
December 1, 2018

                                                                                                152
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                  Page 154 of 507 PageID 713


               Covered Expenses for multiple surgical procedures performed at one operative
               session are limited as follows:

               (a)    Covered Expenses for the second procedure are limited to 50% of the
                      Covered Expenses for the secondary procedure.
               (b)    Covered Expenses for any subsequent procedure are limited to 50% of the
                      Covered Expenses for the subsequent procedure

               Note: Multiple surgical reductions of Covered Expenses will not apply to surgical
               procedures that are identified as add-on procedures by the AMA. Add-on codes
               describe additional intra-service work associated with the primary
               service/procedure.

       (7)     Private Duty Nursing Care. The private duty nursing care by a licensed nurse
               (R.N., L.P.N. or L.V.N.). Covered charges for this service will be included to this
               extent:

               (a)    Inpatient Nursing Care. Charges are covered only when care is Medically
                      Necessary or not Custodial in nature and the Hospital’s Intensive Care Unit
                      is filled or the Hospital has no Intensive Care Unit.

               (b)    Outpatient Nursing Care. Charges are covered only when care is Medically
                      Necessary and not Custodial in nature.

       (8)     Home Health Care Services and Supplies. Charges for home health care services
               and supplies are covered only for care and treatment of an Injury or Sickness when
               Hospital or Skilled Nursing Facility confinement would otherwise be required. The
               diagnosis, care and treatment must be certified by the attending Physician and be
               contained in a Home Health Care Plan.

               Benefit payment for nursing, home health aide and therapy services is subject to
               the Home Health Care limit shown in the Schedule of Benefits.

               A home health care visit will be considered a periodic visit by either a nurse or
               therapist, as the case may be, or 4 hours of home health aide services.

       (9)     Hospice/Home Hospice Care Services and Supplies. Charges for hospice care
               services and supplies are covered only when the attending Physician has diagnosed
               the Plan Participant’s condition as being terminal, determined that the person is not
               expected to live more than 6 months and placed the person under a Hospice Care
               Plan. Services and supplies for Hospice Care are subject to case management
               approval.

       (10)    Other Medical Services and Supplies. These services and supplies not otherwise
               included in the items above are covered as follows:

                                                35
Effective Date                                               Braidwood Management EBPT
December 1, 2018

                                                                                               153
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                Page 155 of 507 PageID 714



               (a)   Local Medically Necessary professional land or air ambulance service. A
                     charge for this item will be a Covered Charge only if the service is to the
                     nearest Hospital or Skilled Nursing Facility where necessary treatment can
                     be provided, but in any event, no more than 50 miles from the place of
                     pickup, unless the Plan Administrator finds a longer trip was Medically
                     Necessary.

               (b)   Anesthetic; oxygen; blood and blood derivatives that are not donated or
                     replaced; intravenous injections and solutions. Administration of these
                     items is included.

               (c)   Cardiac rehabilitation as deemed Medically Necessary provided services
                     are rendered (a) under the supervision of a Physician; (b) initiated within 12
                     weeks after other treatment for the medical condition ends; and (c) in a
                     Medical Care Facility as defined by this Plan.

               (d)   Radiation or chemotherapy and treatment with radioactive substances. The
                     materials and services of technicians are included.

               (e)   Initial contact lenses or glasses required following cataract surgery.

               (f)   Laboratory studies.

               (g)   The initial purchase, fitting, repair and replacement of orthotic
                     appliances such as braces, splints or other appliances, which are
                     required for support for an injured or deformed part of the body as a
                     result of a disabling congenital condition or an Injury or Sickness.

               (h)   The initial purchase, fitting, repair and replacement of fitted
                     prosthetic devices, which replace body parts.

               (i)   Sterilization procedures.

               (j)   Surgical dressings, splints, casts and other devices used in the
                     reduction of fractures and dislocations.

               (k)   Diagnostic x-rays.

               (l)   PET Scans, but only if Medically Necessary. PET Scans are limited
                     to two (2) per Calendar Year, unless approved under an Alternative
                     Care Program (See Alternative Care Program below).




                                                 36
Effective Date                                              Braidwood Management EBPT
December 1, 2018

                                                                                              154
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                   Page 156 of 507 PageID 715


Emergency Services
Emergency Services means, with respect to an Emergency Medical Condition, treatment or
services for an Injury or Illness that is of serious, life-threatening nature, developing suddenly and
unexpectedly, and demanding immediate treatment that is within the capability of the emergency
department of a Hospital to evaluate such Emergency Medical Condition and to stabilize the
patient.

Emergency Medical Condition means a sudden onset of a condition with acute symptoms
requiring immediate medical care and includes such conditions as heart attacks, cardiovascular
accidents, poisonings, loss of consciousness or respiration, convulsions or other such acute medical
conditions placing the health of the individual (or unborn child) in serious jeopardy.

For Medically Necessary Emergency Services rendered by a Network or a Non-Network provider,
this Plan will provide benefits as specified in the Schedule of Benefits. Any balance of charges
not covered by this Plan will be your responsibility to pay.

Treatment of Diabetes
Charges will be determined on the same basis as any other illness for those Medically Necessary
items for Diabetes Equipment and Diabetes Supplies (for which a Physician has written an order)
and Diabetic Management Services/Diabetes Self-Management Training. Such items shall include
but not be limited to the following:

Diabetes Equipment
   ▪ Blood glucose monitors (including noninvasive glucose monitors, continuous monitors,
      and monitors for the blind);
   ▪ Insulin pumps (both external and implantable) and associated equipment and/or supplies,
      which include but are not limited to:
              Insulin infusion devices,
              Batteries,
              Skin preparation items,
              Adhesive supplies,
              Infusion sets,
              Insulin cartridges,
              Durable and disposable devices to assist in the injection of insulin, and
              Other required disposable supplies; and
   ▪ Podiatric appliances, including up to two pairs of therapeutic footwear per Calendar Year,
      for the prevention and/or treatment of complications associated with diabetes.

Diabetic Supplies including, but not limited to:
   ▪ Test strips for blood glucose monitors,
   ▪ Visual reading and urine test strips and tablets for glucose, ketones, and protein,
   ▪ Lancets and lancet devices,
   ▪ Insulin and insulin analog preparations,
   ▪ Injection aids, including devices used to assist with insulin injection and needleless
       systems,

                                                 37
Effective Date                                                Braidwood Management EBPT
December 1, 2018

                                                                                                 155
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                  Page 157 of 507 PageID 716


   ▪   Biohazard disposable containers,
   ▪   Insulin syringes,
   ▪   Prescriptive and non-prescriptive oral agents for controlling blood sugar levels, and
   ▪   Glucagon emergency kits.

NOTE: Insulin and insulin analog preparations, insulin syringes necessary for self-
administration, prescriptive oral agents will be covered under the Prescription Drug Program.
Injection Aids and Disposable Containers will be covered as a medical expense subject to
deductible and co-insurance when submitted to the Plan for reimbursement.

As new or improved treatment and monitoring equipment or supplies become available and are
approved by the U.S. Food and Drug Administration (FDA), such equipment or supplies may be
covered determined to be Medically Necessary and appropriate by the treating Physician who
issues the written order for the supplies or equipment.

Services provided for the nutritional, educational, and psychosocial treatment of the Participant.
Such Diabetic Management Services/Diabetes Self-Management Training, for which a Physician
has written an order to the Participant or caretaker of the Participant, is limited to the following
when rendered by or under the direction of a Physician.

Initial and follow-up instruction concerning;

   1) The physical cause and process of diabetes;
   2) Nutrition, exercise, medications, monitoring of laboratory values and the interaction of
      these in the effective self-management of diabetes;
   3) Prevention and treatment of special health problems for the diabetic patient;
   4) Adjustment to lifestyle modifications; and
   5) Family involvement in the care and treatment of the diabetic patient. The family will be
      included in certain sessions of instruction for the patient.

Diabetes Self-Management Training for the Qualified Participant will include the development of
an individualized management plan that is created for and in collaboration with the Qualified
Participant (and/or his or her family) to understand the care and management of diabetes, including
nutritional counseling and proper use of Diabetes Equipment and Diabetes Supplies.

A Qualified Participant means an individual eligible for coverage under this Plan who has been
diagnosed with (a) insulin dependent or non-insulin dependent diabetes, also known as Type 1
Diabetes and Type 2 Diabetes, or (b) elevated blood glucose levels induced by pregnancy, also
known as Gestational Diabetes (GDM).

Injury to or Care of Mouth, Teeth and Gums
Charges for injury to or care of the mouth, teeth, gums and alveolar processes will be covered
charges under Medical Benefits only if that care is for the following oral surgical procedures:



                                                38
Effective Date                                               Braidwood Management EBPT
December 1, 2018

                                                                                               156
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                  Page 158 of 507 PageID 717


       (1)     Excision of tumors and cysts of the jaws, cheeks, lips, tongue, roof and floor of the
               mouth.
       (2)     Emergency repair due to Injury to sound natural teeth. This repair must be made
               within 12 months from the date of an accident.
       (3)     Surgery needed to correct accidental injuries to the jaws, cheeks, lips, tongue, floor
               and roof of mouth.
       (4)     Excision of benign bony growths of the jaw and hard palate.
       (5)     External incision and drainage of cellulites.
       (6)     Incision of sensory sinuses, salivary glands or ducts.
       (7)     Removal of impacted teeth.

No charge will be covered under Medical Benefits for dental and oral surgical procedures
involving orthodontic care of the teeth, periodontal disease and preparing the mouth for the fitting
of or continued use of dentures.

Medically Necessary - Services furnished by hospital during confinement in connection with
dental treatment will be considered covered medical expenses.

Clinical Trials
Charges for Routine Patient Costs for items and services furnished to a Covered Person who is a
Qualified Individual in connection with participation in an Approved Clinical Trial. The Plan will
not deny such a Covered Person’s participation in an Approved Clinical Trial or discriminate
against such a Covered Person on the basis of his or her participation in an Approved Clinical
Trial.

Plan Participants must notify Medical Helpline of any participation in an Approved Clinical Trial.

The following definitions apply for purposes of clinical trial coverage under the Plan:

       1.      The term “Approved Clinical Trial” means a phase I, II, III or IV clinical trial that
               is conducted in relation to the prevention, detection or treatment of cancer or other
               life-threatening disease or condition, as further described in Section 2709(d) of the
               Public Health Services Act.

       2.      The term “Qualified Individual” means a Covered Person who is eligible to
               participate in an Approved Clinical Trial according to the trial protocol with respect
               to the treatment of cancer or other life-threatening disease or condition and where
               either the referring health care professional is a participating health care provider
               and has concluded that the individual’s participation in the clinical trial would be
               appropriate based upon the individual meeting the trial protocol, or the individual
               provides medical and scientific information establishing that his or her participation
               in the clinical trial will be appropriate based upon the individual meeting the trial
               protocol.

       3.      The term “Routine Patient Costs” means items and services consistent with the
               Plan’s typical coverage for a Covered Person who is not enrolled in a clinical trial.
                                                39
Effective Date                                               Braidwood Management EBPT
December 1, 2018

                                                                                                157
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                 Page 159 of 507 PageID 718


               Routine Patient Costs does not include the investigational item, device or service
               itself, items and services that are provided solely to satisfy data collection and
               analysis needs of the clinical trial and that are not used in the direct clinical
               management of the patient, or a service that is clearly inconsistent with widely
               accepted and established standards of care for a particular diagnosis.

       4.      The term “life-threatening condition” means a disease or condition likely to result
               in death unless the disease or condition is interrupted.

Occupational Therapy
Subject to an approved plan of treatment, charges for occupational therapy are covered only if
ordered by a Physician, results from an Injury or Sickness and improves a body function. The
occupational therapy must be performed by a licensed occupational therapist or physician. Once
covered, the charges will be payable as described in the Schedule of Benefits and limited as
reflected in the Schedule of Benefits. However, any visits beyond the maximum amount of visits
per illness or injury or beyond than the maximum amount of visits will not be covered unless found
to be Medically Necessary. Covered expenses do not include recreational programs, maintenance
therapy or supplies used in occupational therapy.

Physical Therapy
Subject to an approved plan of treatment, charges for physical therapy are covered only if ordered
by a Physician, results from an Injury or Sickness and improves a body function. The physical
therapy must be performed by a licensed physical therapist or physician. Once covered, the
charges will be payable as described in the Schedule of Benefits and limited as reflected in the
Schedule of Benefits. However, any visits beyond the maximum amount of visits per illness or
injury or beyond than the maximum amount of visits will not be covered unless found to be
Medically Necessary. Covered expenses do not include recreational programs, maintenance
therapy or supplies used in physical therapy, with the exception of hot and cold packs.

Speech Therapy
Subject to an approved plan of treatment, charges for speech therapy are covered only if ordered
by a Physician and follow either: (1) surgery for correction of a congenital condition of the oral
cavity, throat or nasal complex (other than a frenectomy); (2) an Injury; or (3) a Sickness that is
other than a learning or Mental Disorder. The speech therapy must be performed by a licensed
speech therapist or physician. Once covered, the charges will be payable as described in the
Schedule of Benefits and limited as reflected in the Schedule of Benefits. However, any visits
beyond the maximum amount of visits per illness or injury or beyond than the maximum amount
of visits will not be covered unless found to be Medically Necessary. The developmental speech
problems of a child would not qualify for coverage.

Durable Medical Equipment
Charges for durable medical equipment will be payable as described in the Schedule of
Benefits and may be subject to case management. Rental of durable medical or surgical
equipment will be covered if deemed Medically Necessary and the charge for rental is not
reasonably expected to exceed the purchase price. These items may be bought rather than
rented, but only if agreed to in advance by the Plan Administrator.
                                                 40
Effective Date                                              Braidwood Management EBPT
December 1, 2018

                                                                                              158
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                 Page 160 of 507 PageID 719



Prosthetics/Orthotics
Charges for prosthetics/orthotics will be payable as described in the Schedule of Benefits and may
be subject to case management.

Chiropractic Services/Spinal Manipulation
Chiropractic services/Spinal manipulation will be paid as shown in the Schedule of Benefits and
may be subject to case management.

Medical Devices/Implants
Network Providers
Charges for medical devices/implants from network providers will be reimbursed at the PPO
Allowable Amount.

Non-Network Providers
Total charges for medical devices/implants from non-network providers will be paid according to
the Plan Allowable Amount.

Radiology Services
One Call Medical is a preferred provider organization (PPO) of over 2,900 radiology facilities in
the United States that provide MRIs, CT scans, PET scans and other radiology and diagnostic
services. Subject to plan limitations and exclusions, Covered Services provided at One Call
Medical facilities are paid at the Network level of benefits. Use of the One Call Medical PPO
network can create significant savings for the Plan and Plan Participants. To locate a One Call
Medical PPO facility, call (888) 458-8746 or go to www.onecallmedical.com. This benefit is
available only if shown in your Schedule of Benefits.

Transplants – Organs/Marrow/Tissues

1.       Center of Excellence Transplant Benefit
The Plan includes a Centers of Excellence (COE) transplant benefit and offers transplant benefits
to eligible Plan Participants. COE means a facility that has been designated by the Plan
Administrator as a Center of Excellence. Coverage for transplant services rendered at a COE
facility will be paid at 100% of eligible hospital, professional and organ/marrow charges according
to contract terms negotiated by the Plan. Co-payments, deductibles and other Plan Participant
responsibilities still apply. Other than as provided in paragraph 3 below, the Plan does not
cover organ/marrow/tissue transplants outside of a COE facility or non-emergency
transplants that have not received prior-authorization.

2.      Covered Transplants
Transplant services are covered at 100% benefit level only if they are required to perform any of
the following human to human organ or tissue transplants: allogeneic bone marrow/stem cell,
autologous bone marrow/stem cell, heart, heart/lung, kidney, kidney/pancreas, liver, lung,
pancreas or intestinal which includes small bowel, liver or multivisceral.


                                                41
Effective Date                                              Braidwood Management EBPT
December 1, 2018

                                                                                              159
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                   Page 161 of 507 PageID 720


3.      Emergency Transplant Care at Non-COE Facilities
Coverage for unplanned and unscheduled emergency transplantation ("Emergency Transplant") is
a benefit included in the Plan, to be paid according to the contract terms negotiated by the Plan
and Provider; however, if payment terms cannot be agreed upon within 10 days of the emergency
transplant, then the transplant shall be paid at 150% of Medicare allowable and be considered
payment in full. The transplanting hospital must provide the following documents to the Plan
within 24 hours of the Emergency Transplant:
    a) A letter from the transplanting hospital's Surgical Director detailing the medical conditions
        leading to the Emergency Transplant; and
    b) A detailed contract proposal for the Emergency Transplant.

4.      Prior Authorization Requirement for Organ Transplant**
Covered Expenses incurred in connection with any organ or tissue transplant covered by the Plan
will be covered subject to referral to and prior authorization by the Plan Administrator's authorized
review specialist, Medical Helpline. As soon as reasonably possible after a Plan Participant’s
physician has indicated that the Plan Participant is a potential candidate for a transplant, the Plan
Participant or Plan Participant’s physician should contact the Plan Administrator for referral to the
medical review specialist for evaluation and prior authorization. A comprehensive treatment plan
must be submitted for this Plan's medical review, and should include such information as
diagnosis, the nature of the transplant, the setting of the procedure, (i.e., name and address of the
hospital), any secondary medical complications, a five year prognosis, two (2) qualified opinions
confirming the need for the procedure, as well as a description and the estimated cost of the
proposed treatment. (One or both confirming second opinions may be waived by the Plan's medical
review specialist.) Additional attending physician's statements may also be required. All potential
transplant cases will be assessed for their appropriateness for Case Management.
**Failure to obtain prior authorization for a non-emergency transplant will result in all
transplant expenses being excluded from coverage under the Plan.

5.       Covered Transplant Expenses
The term "Covered Expenses" with respect to transplants includes the reasonable and necessary
expenses for services and supplies which are covered under this Plan (or which are specifically
identified as covered only under this provision) and which are medically necessary and appropriate
to the transplant, including:
     a) Charges incurred in the evaluation, screening, and candidacy determination process;
     b) Charges incurred for organ transplantation;
     c) Charges for organ procurement, including donor expenses not covered under the donor's
     plan of benefits.
         (i) Coverage for organ procurement from a non-living donor will be provided for costs
              involved in removing, preserving and transporting the organ;
         (ii) Charges for organ procurement for a living donor will be provided for the costs
              involved in screening the potential donor, transporting the donor to and from the site
              of the transplant, as well as for medical expenses associated with removal of the
              donated organ and the medical services provided to the donor in the interim and for
              follow up care;


                                                 42
Effective Date                                                Braidwood Management EBPT
December 1, 2018

                                                                                                160
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                    Page 162 of 507 PageID 721


        (iii)If the transplant procedure is a hematopoetic stem cell transplant, coverage will be
             provided for the cost of the acquisition of stem cells. This may be either peripherally
             or via bone marrow aspiration as clinically indicated, and is applicable to both the
             patient as the source (autologous) and related or unrelated donor as the source
             (allogeneic). Coverage will also be provided for search charges to identify an unrelated
             match, treatment and storage costs of the stem cells, up to the time of reinfusion. (The
             harvesting of the stem cells need not be performed within the transplant benefit period);
    (d) Charges incurred for follow up care, including immuno-suppressant therapy; and
    (e) Charges for transportation to and from the site of the covered organ transplant procedure
        for the recipient and one other individual (over age 21), or in the event that the recipient or
        the donor is a minor (under age 21), two (2) other individuals (also over age 21). In
        addition, all reasonable and necessary lodging and meal expenses incurred during the
        transplant benefit period will be covered up to a maximum of $10,000 per transplant
        period.
    (f) The following are specifically excluded travel expenses:
             a. Travel costs incurred due to travel within 60 miles of your home;
             b. Laundry expenses;
             c. Telephone bills;
             d. Alcohol or tobacco products;
             e. Charges for transportation that exceed coach class rates
             f. Child care, house sitting, or kennels;
             g. Reimbursement for any lost wages; and
             h. Charges in connection with the family support person, not incurred during the
                 recipient’s stay at the transplant facility.

6.       Re-Transplantation
Re-transplantation will be covered up to one re-transplant, for a total of two transplants per person,
per lifetime.

7.      Donor Expenses
In-Network Medical expenses of the donor will be covered under this provision to the extent that
they are not covered elsewhere under this Plan or any other benefit plan covering the donor. In
addition, medical expense benefits for a donor who is not a participant under this Plan will be
paid pursuant to the terms of a direct agreement or PPO agreement; if there is no direct
agreement or PPO agreement, then the donor benefits are limited to a maximum of $10,000 per
transplant benefit period when the transplant services are provided out of network. This does not
include the donor's transportation and lodging expenses.

                                    Preventive Care Services
As required by the Patient Protection and Affordable Care Act, the Plan covers preventive care
services without cost-sharing to Plan Participants and their eligible and enrolled
dependents. However, Braidwood Management, Inc. believes that certain mandates under the
Patient Protection and Affordable Care Act violate its religious liberty under the United States
Constitution as provided in the Burwell v. Hobby Lobby case. As such, the Plan intends to not
cover certain preventive services and medications that have been identified as required by the
                                                  43
Effective Date                                                 Braidwood Management EBPT
December 1, 2018

                                                                                                  161
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                  Page 163 of 507 PageID 722


Patient Protection and Affordable Care Act, specifically all contraceptives. The following
services will be covered by the Plan effective at the beginning of the Plan Year following their
adoption as a required service by the applicable entity:
    • A and B Recommendations of the United States Preventive Services Task Force;
    • Recommendations of the Advisory Committee on Immunization Practices that have been
        adopted by the Director of the Centers for Disease Control and Prevention;
    • Evidence-informed preventive care and screenings provided for in the comprehensive
        guidelines supported by the Health Resources Services Administration (HRSA) for
        infants, children, and adolescents; and
    • Other evidence-informed preventive care and screenings provided for in comprehensive
        guidelines supported by HRSA for women.

Treatment of a condition identified through preventive care service is covered under the applicable
Covered Services category at the cost-sharing for each Covered Services category. Prescription
drugs covered as preventive are restricted to generics only, unless a generic version is unavailable
or has been deemed medically inappropriate by the prescribing physician.

Preventive services under the Plan include, but are not limited to those specifically listed below.
Please visit https://www.healthcare.gov/what-are-my-preventive-care-benefits/ for more
information about preventive services. This list of preventive services is subject to change with
regulatory guidance.

Preventive Services for Adults

1. Abdominal Aortic Aneurysm one-time screening for men of specified ages who have ever
    smoked
2. Alcohol Misuse screening and counseling
3. Aspirin use to prevent cardiovascular disease for men and women of certain ages
4. Blood Pressure screening for all adults
5. Cholesterol screening for adults of certain ages or at higher risk
6. Colorectal Cancer screening for adults over 50
7. Depression screening for adults
8. Diabetes (Type 2) screening for adults with high blood pressure
9. Diet counseling for adults at higher risk for chronic disease
10. Fall prevention: exercise or physical therapy and vitamin D supplementation for older adults
    at increased risk of falls
11. Healthy diet and physical activity counseling to prevent cardiovascular disease for adults
    with cardiovascular risk factors
12. Hepatitis B screening for adults with a high risk of infection
13. Hepatitis C screening for adults with a high risk of infection
14. HIV screening for everyone ages 15 to 65, and other ages at increased risk
15. Immunization vaccines for adults--doses, recommended ages, and recommended populations
    vary:
    o Hepatitis A
    o Hepatitis B

                                                44
Effective Date                                               Braidwood Management EBPT
December 1, 2018

                                                                                               162
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                 Page 164 of 507 PageID 723


   o   Herpes Zoster
   o   Human Papillomavirus
   o   Influenza (Flu Shot)
   o   Measles, Mumps, Rubella
   o   Meningococcal
   o   Pneumococcal
   o   Tetanus, Diphtheria, Pertussis
   o   Varicella
16. Lung Cancer screening for adults with a history of smoking
17. Obesity screening and counseling for all adults
18. Statin preventive medication for adults ages 40-75 years with no history of cardiovascular
    disease, 1 or more cardiovascular disease risk factors, and a calculated 10-year cardiovascular
    disease event risk of greater than 10%.
19. Sexually Transmitted Infection (STI) prevention counseling for adults at higher risk
20. Syphilis screening for all adults at higher risk
21. Tobacco Use screening for all adults and cessation interventions for tobacco users
22. Tuberculosis Screening for all adults in populations at an increased risk
Preventive Services for Women

1. Anemia screening on a routine basis for pregnant women
2. Breast Cancer Genetic Test Risk Assessment and Counseling/Testing (BRCA) for women
    who have family members with breast, ovarian, tubal and peritoneal cancer
3. Breast Cancer Mammography screenings every 1 to 2 years for women over 40
4. Breast Cancer Chemoprevention counseling for women at higher risk
5. Breast Cancer Preventive Medications for women at higher risk
6. Breastfeeding comprehensive support and counseling from trained providers, and access to
    breastfeeding supplies, for pregnant and nursing women
7. Cervical Cancer screening for women ages 21 to 65
8. Chlamydia Infection screening for younger women and other women at higher risk
9. Contraception: Food and Drug Administration-approved contraceptive methods, sterilization
    procedures, and patient education and counseling, as prescribed by a health care provider for
    women with reproductive capacity (not including abortifacient drugs). This does not apply to
    health plans sponsored by certain exempt “religious employers.”
10. Domestic and interpersonal violence screening and counseling for all women
11. Folic Acid supplements for women who may become pregnant
12. Gestational diabetes screening for pregnant women after 24 weeks and those at high risk of
    developing gestational diabetes
13. Gonorrhea screening for all women at higher risk
14. Hepatitis B screening for pregnant women at their first prenatal visit
15. HIV screening and counseling for sexually active women
16. Human Papillomavirus (HPV) DNA Test every 3 years for women with normal cytology
    results who are 30 or older
17. Osteoporosis screening for women over age 65 years or younger depending on risk factors
18. Preeclampsia screening: The USPSTF recommends screening for preeclampsia in pregnant
    women with blood pressure measurements throughout pregnancy.
                                                45
Effective Date                                              Braidwood Management EBPT
December 1, 2018

                                                                                              163
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                Page 165 of 507 PageID 724


19. Preeclampsia prevention: The USPSTF recommends the use of low-dose aspirin (81 mg/d)
    as preventive medication after 12 weeks of gestation in women who are at high risk for
    preeclampsia.
20. Rh Incompatibility screening for all pregnant women and follow-up testing for women at
    higher risk
21. Sexually Transmitted Infections counseling for sexually active women
22. Syphilis screening for all pregnant women or other women at increased risk
23. Tobacco Use screening and interventions for all women, and expanded counseling for
    pregnant tobacco users
24. Urinary tract or other infection screening for pregnant women
25. Well-woman visits to get recommended services for women under 65
Preventive Services for Children

1. Alcohol, tobacco, and drug use assessments for adolescents.
2. Autism screening for children at 18 and 24 months
3. Behavioral assessments for children at the following ages: 0 to 11 months, 1 to 4 years, 5 to
    10 years, 11 to 14 years, 15 to 17 years.
4. Bilirubin concentration screening for newborns.
5. Blood Pressure screening for children at the following ages: 0 to 11 months, 1 to 4 years , 5
    to 10 years, 11 to 14 years, 15 to 17 years.
6. Blood screening for newborns.
7. Cervical Dysplasia screening for sexually active females.
8. Depression screening in adolescents aged 12 to 18 years.
9. Developmental screening for children under age 3.
10. Dyslipidemia screening for children at higher risk of lipid disorders at the following ages: 1
    to 4 years, 5 to 10 years, 11 to 14 years, 15 to 17 years.
11. Fluoride Chemoprevention supplements for children without fluoride in their water source.
12. Fluoride varnish for all infants and children as soon as teeth are present.
13. Gonorrhea preventive medication for the eyes of all newborns.
14. Hearing screening for all newborns; and for children once between 11 and 14 years, once
    between 15 and 17 years, and once between 18 and 21 years.
15. Height, Weight and Body Mass Index measurements for children at the following ages: 0
    to 11 months, 1 to 4 years, 5 to 10 years, 11 to 14 years, 15 to 17 years.
16. Hematocrit or Hemoglobin screening for children.
17. Hemoglobinopathies for sickle cell screening for newborns
18. Hepatitis B screening for adolescents at higher risk
19. HIV screening for adolescents at higher risk
20. Hypothyroidism screening for newborns
21. Immunization vaccines for children from birth to age 18 —doses, recommended ages, and
    recommended populations vary:
     o Diphtheria, Tetanus, Pertussis
     o Haemophilus influenza type b
     o Hepatitis A
     o Hepatitis B
     o Human Papillomavirus (HPV)
                                               46
Effective Date                                              Braidwood Management EBPT
December 1, 2018

                                                                                             164
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                  Page 166 of 507 PageID 725


    o   Inactivated Poliovirus
    o   Influenza (Flu Shot)
    o   Measles
    o   Meningococcal
    o   Pneumococcal
    o   Rotavirus
    o   Varicella (Chickenpox)
22. Iron supplements for children ages 6 to 12 months at risk for anemia.
23. Lead screening for children at risk of exposure.
24. Medical History for all children throughout development at the following ages: 0 to 11
    months, 1 to 4 years , 5 to 10 years , 11 to 14 years , 15 to 17 years.
25. Obesity screening and counseling for age 6 years or older.
26. Oral Health risk assessment for young children Ages: 0 to 11 months, 1 to 4 years, 5 to 10
    years.
27. Phenylketonuria (PKU) screening for this genetic disorder in newborns.
28. Sexually Transmitted Infection (STI) prevention counseling and screening for adolescents
    at higher risk.
29. Tuberculin testing for children at higher risk of tuberculosis at the following ages: 0 to 11
    months, 1 to 4 years, 5 to 10 years, 11 to 14 years, 15 to 17 years.
30. Vision screening for all children.


Charges for Well Child Care. Well childcare includes routine pediatric care and immunizations
by a Physician that is not for an Injury or Sickness.

Coverage of Well Newborn Nursery/Physician Care
Charges for Routine Newborn Nursery Care. Routine well newborn nursery care is room,
board and other normal care, including a surgeon’s charge for circumcision for which a Hospital
makes a charge.

The Allowable Charge made by the Hospital for routine nursery care provided as shown below
after the newborn child’s birth will be considered as covered charges under the Plan.

All routine well newborn charges are billed as, and considered part of, the mother’s claim
for the delivery. This coverage is only provided if a parent is a Plan Participant who was covered
under the Plan at the conclusion of the Pregnancy and the newborn child is an eligible Dependent
and is neither injured nor ill.

Coverage for a Hospital stay following a normal vaginal delivery will be 48 hours for both the
mother (if a Plan Participant) and the newborn child unless a shorter stay is agreed to by both the
mother and her attending Physician. Coverage for a Hospital stay in connection with childbirth
following a Caesarean section will be 96 hours for both the mother (if a Plan Participant) and the
newborn child unless a shorter stay is agreed to by both the mother and her attending Physician.
In any case, plans and issuers may not, under Federal Law, require that a provider obtain
authorization from the plan or the issuers for prescribing a length of stay not in excess of 48 hours
                                                 47
Effective Date                                                Braidwood Management EBPT
December 1, 2018

                                                                                                165
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                  Page 167 of 507 PageID 726


(or 96 hours for Caesarean delivery). Longer stays may be requested through the Plan’s Utilization
Review Procedure.

Charges for Routine Physician Care. The benefit is limited to the Reasonable and Necessary
Charges made by a Physician for the newborn child while Hospital confined as a result of the
child’s birth.

Coverage of Pregnancy
The Reasonable and Necessary Charges for the care and treatment of Pregnancy are covered the
same as any other Sickness for the Employee and the Spouse only. Pregnancy expenses for a
dependent child are not covered under this Plan.

Coverage for a Hospital stay following a normal vaginal delivery will be 48 hours for both the
mother (if a Plan Participant) and the newborn child unless a shorter stay is agreed to by both the
mother and her attending Physician. Coverage for a Hospital stay in connection with childbirth
following a Caesarian section will be 96 hours for both the mother (if a Plan Participant) and the
newborn child unless a shorter stay is agreed to by both the mother and her attending Physician.
In any case, plans and issuers may not, under Federal Law, require that a provider obtain
authorization from the plan or the issuer for prescribing a length of stay not in excess of 48 hours
(or 96 hours for Caesarian delivery). (Federal Newborn and Mothers Health Protection Act).
Longer stays may be requested through the Plan’s Utilization Review Procedure.

Pre-Existing Conditions
Pursuant to the Affordable Care Act, the Plan will not impose pre-existing condition exclusions
on an eligible Employee or Dependent. For the purposes of this section, Pre-existing condition
exclusion means a limitation or exclusion of benefits (including the denial of coverage) based on
the fact that the condition was present before the effective date of coverage (or if coverage is
denied, the date of the denial) whether or not any medical advice, diagnosis, care or treatment was
recommended or received before that day.

        MEDICAL PLAN EXCLUSIONS AND LIMITATIONS
Note: All exclusions related to Prescription Drugs are shown in the Prescription Drug Plan.

For all Medical Benefits shown in the Schedule of Benefits, a charge for the following is NOT
covered:

Acupuncture. Services for acupuncture that is not Medically Necessary and not provided by a
Physician (M.D.).

Biofeedback Therapy. Services provided during biofeedback.

Certain Care Facilities. Services provided by an institution which is primarily a rest home, a
place for the aged, a nursing home, a convalescent home (other than a convalescent facility for

                                                48
Effective Date                                               Braidwood Management EBPT
December 1, 2018

                                                                                               166
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                    Page 168 of 507 PageID 727


extended care due to a covered illness or injury), a place of custodial care, or any other place of
like character.

Certain Testing, Counseling or Therapy Psychological testing, marriage or family counseling,
group therapy or group activities (i.e., occupational, recreational, etc.), unless otherwise stated in
this Plan Document.

Charges incurred outside the United States. Charges incurred outside the United States if the
Covered Participant traveled to such location for the purpose of obtaining medical services,
medications, or supplies unless the services are Medically Necessary, negotiated, and approved by
the Plan in advance of service.

Childhood Behavioral, Developmental, and Learning Problems. Services for the treatment of
childhood behavioral problems, developmental delay, learning disabilities and services related to
the childhood inpatient confinement for environmental change. This exclusion applies whether or
not the child has a disability such as autistic disease, hyper kinetic syndromes, learning disabilities,
and mental retardation. However, this exclusion shall not apply to (1) charges incurred for
prescription drugs used in the treatment of behavioral problems; or (2) to the following medically
necessary services rendered solely for medication checks required as a result of taking medication
for the treatment of ADD/ADHD: (a) Physician office visit(s), and (b) laboratory examination(s).

Chiropractic Care. Charges which exceed the amount provided in the Schedule of Benefits, if
any, for services which are related to Chiropractic Care.

Complications of non-covered treatments. Care, services or treatment required as a result of
complications from a treatment not covered under the Plan.

Contraception. A charge for contraceptive devices, contraceptive materials, or oral contraceptive
medications.

Cosmetic services. Services or supplies to improve appearance or self perception which does not
restore a bodily function, including but not limited to cosmetic or plastic surgery, hair loss or skin
wrinkling, unless Medically Necessary. This exclusion will not apply if the care and treatment is
for:

           a. Repair of disfigurement resulting from an accidental injury sustained by the patient
              and treatment is begun within ninety (90) days after the accident in which the injury
              is sustained, unless it was not possible to do so within this time limit; or

           b. Treatment for correction of a congenital defect of a child less than 19 years of age.

Court Ordered Exams. Any exams or treatment which a Plan Participant has been ordered by a
court, judge or any other legal authority to undergo, unless it is Medically Necessary and otherwise
covered by the Plan.


                                                  49
Effective Date                                                 Braidwood Management EBPT
December 1, 2018

                                                                                                   167
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                   Page 169 of 507 PageID 728


Custodial care. Services or supplies provided mainly as a rest cure or maintenance care such as
sitters, homemaker services, education or training.

Dental. Charges incurred for treatment on or to the teeth, the nerves or roots of the teeth, gingival
tissue or a molar process and any other dental, orthodontic, or oral surgical charges unless
expressly included elsewhere in this Plan document.

Detoxification. Treatment solely for detoxification or primarily for maintenance care is not
considered effective treatment. Detoxification is care aimed primarily at overcoming the after
effects of a specific drinking or drug episode. Maintenance care consists of the providing of an
alcohol-free or drug-free environment.

Driving Under the Influence. Charges incurred when the Plan Participant was driving a motor
vehicle and his/her blood-alcohol level as indicated in the medical records is over the legal limit
in the state where the Plan Participant was driving.

Drug Screening. Baseline drug screenings are covered for the initial testing when a patient is
prescribed a medication that requires monitoring for long term drug usage. Random drug
screenings performed in the physician’s office for monitoring medication usage are limited to one
per quarter.

EAP and behavioral health. Employee Assistance and behavioral health services are excluded
unless specifically shown in the Schedule of Benefits.

Excess charges. Where the Plan does not have a pre-payment or preferred provider agreement
with a medical provider, charges which exceed the Reasonable and Necessary charges of the
individual or organization for the services, medicines, or supplies furnished.

Exercise programs. Exercise or therapy programs for treatment of any condition, except for
Physician-supervised cardiac rehabilitation, occupational or physical therapy covered by the Plan.

Experimental or Investigational Services/Treatments. Procedures, drugs or research studies,
or for any services or supplies that are not considered legal in the United States or whose use is
limited to experimental or investigational purposes by laws or regulations under State or Federal
law.

Eye care. Lasik, radial keratotomy or other eye surgery to correct nearsightedness. Also, routine
eye examinations, including refractions, lenses for the eyes and exams for their fitting. This
exclusion does not apply to aphakic patients and soft lenses or sclera shells intended for use as
corneal bandages.

Foot care. Care and treatment of:
       (a)   weak, strained, flat, unstable or unbalanced feet;



                                                 50
Effective Date                                                Braidwood Management EBPT
December 1, 2018

                                                                                                168
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                    Page 170 of 507 PageID 729


       (b)    superficial lesions of the feet such as corns, calluses or hyperkeratosis; tarsalgia,
              metatarsalgia or bunion, except Surgery which involves exposure of bones, tendons
              or ligaments; and
       (c)    toenails, except removal of nail matrix; and
       (d)    arch supports, heel wedges, lifts the fitting or provision of Orthotics or orthopedic
              shoes, except as an integral part of a brace.
        This exclusion does not apply to the initial office visit nor treatment of a metabolic or
        peripheral-vascular disease.

Genetic Testing. Genetic testing will not be covered unless medically necessary and Plan
Participants have received genetic counseling prior to the testing. Prenatal genetic testing will be
covered where the mother is 35 years of age or older, or if the mother or father has a family history
that establishes him/her as at-risk for having a hereditary genetic disorder. This exclusion of
Genetic testing does not apply to the BRCA risk assessment and genetic counseling/testing
requirement of the women’s preventive care mandate of the ACA.

Government coverage. Services or supplies received in a hospital owned or operated by the
United States government, State government or any of its agencies, except to the extent, if any,
that charges are made for such services or supplies which the plan participant would be required
to pay if this plan were not in effect. This exclusion shall not apply where Federal law mandates
this plan to provide coverage. (See also Medicare/Medicaid)

Habit. Services or supplies furnished for the purpose of breaking a “habit” (i.e., smoking,
overeating, thumb sucking, etc.). This exclusion does not apply to preventive services required by
PPACA.

Hair loss. Care and treatment for hair loss including wigs, hair transplants or any drug that
promises hair growth, whether or not prescribed by a Physician, unless the wig is to treat hair loss
resulting from chemotherapy or radiation therapy.

Hearing aids and exams. Charges for services or supplies in connection with hearing aids or
exams for their fitting. This exclusion shall not apply to the initial purchase of a hearing aid if the
loss of hearing is the result of a surgical procedure.

Hospital confinement. Inpatient admissions when such confinement occurs primarily for
physiotherapy, hydrotherapy, convalescent or rest care, and any routine physical examination or
test performed while the participant is an inpatient and which are not connected with the actual
illness or injury.

Hospital employees. Professional services billed by a Physician or nurse who is an employee of
a Hospital or Skilled Nursing Facility and paid by the Hospital or facility for the service.

Hypnosis. Treatment by hypnosis or any type of goal-oriented or behavior modification therapy,
such as to (but not limited to) quit smoking or weight loss, except as part of the Physician’s
treatment of a mental illness or when hypnosis is used in lieu of an anesthetic.

                                                  51
Effective Date                                                 Braidwood Management EBPT
December 1, 2018

                                                                                                  169
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                    Page 171 of 507 PageID 730



Illegal acts. Charges for services received as a result of Injury or Sickness while engaging in an
illegal act or occupation; by committing or attempting to commit any crime, criminal act, assault
or other felonious behavior; or by participating in a riot or public disturbance. Also includes
services, supplies, care or treatment to a Covered Person for an Injury or Sickness that occurred
while a Covered Person was illegally using of alcohol. Expenses will be covered for Injured
Covered Persons other than the person illegally using alcohol. This exclusion will only apply if
the illegal act was not a result of physical or mental illness or domestic violence. A final
determination of guilt by a court of law is not necessary for this exclusion to apply.


Infertility/Impotence. Care and treatment for infertility, artificial insemination, surrogate mother
or in vitro fertilization. Fertility drugs, sex transformations, and reversal of a sterilization
procedure. Treatment of male impotence including medications such as phosphodiesterase type
inhibitors, including but not limited to Viagra or other sildenafil citrate medications. This exclusion
shall not apply to hormone replacement therapy if medically necessary.

Intraoperative Monitoring. Intraoperative monitoring will not be covered unless Medically
Necessary.

Massage Therapy. Charges for massage therapy (other than for treatment of an illness or injury
and consistent with an approved treatment plan) when not prescribed by a Physician or provided
by a licensed provider. See definition of Physician.

Medical Advice. Charges incurred as a result of a participant ignoring, disregarding, or otherwise
refusing to follow, except for religious reasons, generally accepted medical advice concerning any
medical treatment which an ordinarily prudent person would not ignore, disregard or otherwise
refuse to follow, except for religious reasons.

Medical Devices/Implants. Charges for medical devices/implants will be limited as follows:
Network Providers
Charges for medical devices/implants from network providers will be reimbursed at the PPO
Allowable Amount.

Non-Network Providers
Total charges for medical devices/implants from non-network providers will be paid according to
the Plan Allowable Amount.

Medically Necessary. Services and supplies that are determined not to be Medically Necessary.

Medicare/Medicaid. For any condition, disease, aliment, injury or diagnostic service to the extent
that benefits could be provided by Medicare or any other tax supported or government program
except when State or Federal law requires this Plan to pay primary to benefits of such programs.
In no event shall the benefits of this program paid under provision of law exceed the lesser of the
benefits of this program in absence of such tax supported or government program(s).

                                                  52
Effective Date                                                 Braidwood Management EBPT
December 1, 2018

                                                                                                  170
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                 Page 172 of 507 PageID 731



Mental/Nervous and Substance Abuse Disorders.               Charges for care and treatment of
Mental/Nervous and Substance Abuse Disorders.

Missed Appointment. Charge for missed appointment, completion of claim forms or providing
medical information to determine coverage, and/or charges for telephone consultation are not
covered under this Plan.

Naturopathy. Services provided in connection with naturopathy.

No charge. Services or supplies for which the covered person is not legally obligated to pay, or
for which a charge would not ordinarily be made in the absence of this coverage.

Non-emergency Hospital admissions. Care and treatment billed by a Hospital for non-
emergency admissions on a Friday or a Saturday. This does not apply if surgery is performed
within 24 hours of admission.

No obligation to pay. Charges incurred for which the Plan has no legal obligation to pay.

No Physician recommendation. Care, treatment, services or supplies not recommended and
approved by a Physician; or treatment, services or supplies when the Covered Person is not under
the regular care of a Physician. Regular care means ongoing medical supervision or treatment,
which is appropriate care for the Injury or Sickness.

Not specified as covered. Services, treatments and supplies, which are not specified as covered
under this Plan.

Nuclear exposure. Any illness or injury caused by atomic explosion or other release of nuclear
energy whether or not the result of war.

Nutritional supplements. Nutritional supplements not necessary for the treatment of an accident
or illness.

Obesity. Care and treatment of obesity, weight loss or dietary control whether or not it is, in any
case, a part of the treatment plan for another Sickness. This exclusion does not apply to dietary
and weight loss counseling covered as a preventive service.

Occupational. Care and treatment of an Illness or Injury that is occupational (arises from work
or any employment for wage or profit including self-employment) and any related medical,
vision, or dental claim is reimbursed in whole or in part under a Workers’ Compensation
program, short-term disability plan, long-term disability plan and/or some other work or non-
work related plan, program, policy or other form of compensation.




                                                53
Effective Date                                              Braidwood Management EBPT
December 1, 2018

                                                                                              171
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                    Page 173 of 507 PageID 732


Orthognatic Surgery. Charges related to orthognatic surgery – surgery to correct congenital or
developmental maxillofacial skeletal deformities of the mandible and maxilla after the
participant’s 19th birthday.

Personal comfort items charges (when hospital confined). Personal comfort items or other
equipment, such as, but not limited to, television, telephone, beautification items, admission kits,
air conditioners, air-purification units, humidifiers, electric heating units, orthopedic mattresses,
blood pressure instruments, scales, elastic bandages or stockings, nonprescription drugs and
medicines, and first-aid supplies and non-hospital adjustable beds.

Physicians’ charges. Charges for physicians’ fees for any treatment which are not ordered or
rendered by or in the physical presence of a licensed physician. This exclusion shall not apply to
automated lab fees.

Plan Design exclusions. Charges excluded by the Plan design as mentioned in this document.

Pregnancy of daughter. Care and treatment of Pregnancy and Complications of Pregnancy for a
dependent daughter only. This exclusion shall not apply to any service covered under Preventive
Care Services.

Professional nursing services. Charges for professional nursing services, except as listed in the
Schedule of Benefits, if rendered by someone other than an RN (registered graduate nurse) or a
LPN (licensed practical nurse).

Relative giving services. Professional services performed by a Physician (see definition of
Physician) who ordinarily resides in the Covered Person’s home or is related to the Covered Person
as a Spouse, parent, child, brother or sister, whether the relationship is by blood or exists in law.

Replacement braces. Replacement of braces for the leg, arm, back, neck, or artificial arms or
legs unless there is sufficient change in the Covered Person’s physical condition to make the
original device no longer functional.

Robotic Surgery. Charges related to the use of robotics during surgery will not be covered
unless the use of robotics is Medically Necessary.

Routine care. Charges for routine or periodic examinations, screening examinations, evaluation
procedures, preventive medical care, or treatment or services not directly related to the diagnosis
or treatment of a specific Injury, Sickness or pregnancy-related condition which is known or
reasonably suspected, unless such care is specifically covered in the Schedule of Benefits.

Self-Inflicted. Charges incurred in connection with any intentionally self-inflicted injury or
illness, suicide or attempted suicide, but only if the injuries do not result from a physical or mental
illness or domestic violence.



                                                  54
Effective Date                                                 Braidwood Management EBPT
December 1, 2018

                                                                                                  172
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                  Page 174 of 507 PageID 733


Services before or after coverage. Care, treatment or supplies for which a charge was incurred
before a person was covered under this Plan or after coverage ceased under this Plan.

Services, Supplies, or Treatment, or any combination thereof, not approved by the FDA or
the NCCN Services, supplies, or treatment not recognized by the Food and Drug Administration
or the National Comprehensive Cancer Network as generally accepted and medically necessary
for the diagnosis.

Sex changes. Care, services or treatment for non-congenital transsexuals, gender dysphoria or
sexual reassignment or change. This exclusion includes medications, implants, and hormone
therapy, and surgery, medical or psychiatric treatment.

Sleep disorders. Care and treatment for sleep disorders unless deemed Medically Necessary.

Speech Therapy. Speech therapy except services provided by a licensed speech therapist.
Therapy must be ordered by a Physician and follow either: (i) surgery for correction of a congenital
condition of the oral cavity, throat or nasal complex (other than a frenectomy); (ii) an Injury; or
(iii) a Sickness that is other than a learning or Mental Disorder. The developmental speech
problems of a child would not qualify for coverage.

Surgical sterilization reversal. Care and treatment for reversal of surgical sterilization.

Temporomandibular Joint Syndrome. All diagnostic, surgical and non-surgical treatment
services related to the treatment of jaw joint problems including temporomandibular joint (TMJ)
syndrome.

Transplants. Services related to whole organ transplants, to the extent the transplant should be
excluded under the Non-AMA/Non-FDA exclusion/limitation, and ancillary charges related to
such services (i.e. Donor Bank fees).

Travel or accommodations, except as may be indicated in the plan, whether or not recommended
by a physician, except for ambulance charges as defined as a covered expense.

War. Charges incurred as a result of war or any act of war, declared or not; or caused during
service in the armed forces of any country except as required by the Uniformed Services
Employment and Reemployment Right Act.


                      PRESCRIPTION DRUG BENEFITS
How Do I Use My Prescription Drug Benefit?
Your Prescription Drug Benefit helps to cover the cost for some of the medications prescribed by
a Participating Physician. Using your benefit is simple;
· Present your prescription and ID card at any Participating Pharmacy.
· Pay the Copayment for a Prescription Unit or its retail cost, whichever is less.
                                                55
Effective Date                                               Braidwood Management EBPT
December 1, 2018

                                                                                               173
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                 Page 175 of 507 PageID 734


· Receive your medication

 When I Fill a Prescription, How Much Medication Do I Receive?
Retail:
For a single Copayment, Members receive either one Prescription Unit or up to a 30-day supply
of a drug. For maintenance medications, you make one (1) Copayment for each Prescription Unit
or every 30-day supply; however, you can fill your prescription for two Prescription Units or 31-
60 day supply for two (2) Copayments, or for three Prescription Units or 61-90 day supply for
three (3) Copayments. Copayments will vary by Plan.


 Mail:
If you use the Mail Service Pharmacy Program, you will receive three (3) Prescription Units or up
to a 90 day supply of maintenance medications for a single copayment. Copayment will vary by
Plan.

Plan Prior Authorization (PA), Quantity Limits (QL), and Age Restrictions for Selected
Drugs.
Selected drugs are subject to Prior Authorization to determine that they are medically necessary
and being prescribed according to treatment guidelines consistent with good professional practice.
Other drugs include a quantity limits or age restrictions. These include but not limited to:
    · Drugs to treat ADD/ADHD, oral and patch: PA required only if patient is less than age 6. No
        coverage after age 26. Vyvanse requires a PA for patients equal to or greater than age 6.
    · Anaphylaxis Kits (Epinephrine / Epipen): Quantity Limit of 4 pens per year
    · Extended Cycle Contraceptives, example Seasonale: Mail order = 84 day supply and Retail
        requires three (3) Copayments.
    · Acne oral and topical Retinoid covered to age 25.
    · Cough/Cold/Allergy Misc. limited to a 14 day supply
    · Growth Hormone requires a PA for coverage
For a complete list of the selected medications, please contact Southern Scripts at 1-800-710-9341.

What Else Do I need to Know?
Formulary (Preferred) Drug List: You should become familiar with the Prescription Drug
Formulary (Preferred list). Any medication not on our formulary (Preferred list) but not excluded
from coverage may be subject to the higher non-Formulary (non-Preferred) Copayment.

Covered Medications

The following medications are included in the managed Formulary (Preferred) and are available
to your Participating Physicians. Your benefit also includes non-Formulary (non-Preferred) drugs
for the non-Formulary (non-Preferred) Copayment when ordered by a Participating Physician and
filled at a Participating Pharmacy.

   1. Federal Legend Drugs: Any medicinal substance which bears the legend: “Caution: Federal

                                                56
Effective Date                                              Braidwood Management EBPT
December 1, 2018

                                                                                              174
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                 Page 176 of 507 PageID 735


        Law prohibits dispensing without a prescription.”
   2.   State Restricted Drugs: Any medicinal substance that may be dispensed by prescription
        only according to State Law.
   3.   Diabetic supplies to include: alcohol swabs, blood glucose test strips, Insulin Syringes,
        Lancets, Lancing Devices, Pen Needles.
   4.   Vacation Supplies of Prescription Drugs
   5.   Federal Legend Smoking Cessation drugs including, but not limited to Chantix.
   6.   Prescription Vitamins that include: Fluoride, Folic Acid, Iron, Prenatal, B-12, D, and K.

Prescription Exclusions and Limitation
While the Prescription Drug Benefit covers most medications, there are some that are not covered.
   1. Drugs or medications purchased and received prior to the Member’s effective date or
       subsequent to the Member’s termination.
   2. Therapeutic devices or appliances including hypodermic needles, syringes (except insulin
       syringes), support garments, and other non-medicinal substances.
   3. All non-prescription (over-the-counter) contraceptive jellies, ointments, foams or devices.
   4. Medications to be taken or administered to the eligible Member while a patient in a
       hospital, rest home, nursing home, sanitarium, etc.
   5. Drugs or medicines delivered or administered to the Member by the prescriber or the
       prescriber’s staff.
   6. Dietary supplements, including vitamins (excepts prescription prenatal, Folic Acid/Folates,
       Iron, B-12, D, and K), health or beauty aids, herbal supplements and/or alternative
       medication.
   7. Compounded Medication: Any medicinal substance that has at least one ingredient that is
       Federal Legend or State Restricted in a therapeutic amount. All compounded medications
       are subject to the prior authorization process.
   8. Medication for which the cost is recoverable under any workers’ compensation or
       occupational disease law or any state or government agency, or medication furnished by
       any other drug or medical service for which no charge is made to a patient.
   9. Medication prescribed for experimental or investigational therapies.
   10. Off-label Drug Use: Off-Label Drug Use means that the Provider has prescribed a drug
       approved by the Food and Drug Administration (FDA) for a use that is different than that
       for which the FDA approved the drug.
   11. Medications available without a prescription (over-the-counter) or for which there is a non-
       prescription equivalent available, even if ordered by a physician.
   12. Elective or voluntary enhancement procedures, services, supplies and medications,
       including but not limited to: Blood Glucose Monitors, Ketone Monitoring Supplies,
       Respiratory Therapy Supplies, weight loss, hair growth, sexual performance, athletic
       performance, cosmetic purposes (exception of Retin A to age 25), anti-aging and mental
       performance.
   13. Medications prescribed by non-Participating Physicians (except for prescriptions required
       as a result of an Emergency or Urgently Needed Service for an acute condition).
   14. Medications dispensed by a non-Participating Pharmacy (except for prescriptions required
                                                57
Effective Date                                              Braidwood Management EBPT
December 1, 2018

                                                                                              175
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                Page 177 of 507 PageID 736


       as a result of an Emergency or Urgently Needed Service for an acute condition).
   15. Drugs for diagnostic purposes.
   16. Replacement of lost, stolen or destroyed medications.
   17. Intravenous Medications.
   18. Medications while incarcerated.
   19. Repackaged Medications.
   20. Hemophilia Factor
   21. Drugs for Infertility
   22. Wound Care Products
   23. Vaccines except as included in the Schedule of Benefits
   24. Allergens/Allergy Injections
   25. Drugs for Chemical Dependency
   26. Dental Fluoride Preparations.
   27. Abortifacients
   28. Anorexiants
   29. Immunization Agents (except as required by the ACA and administered on an outpatient
       basis)
   30. Schedule I Controlled Substances


“ME TOO” Drugs Excluded
“ME TOO” drugs are chemically-similar drugs that share the same mechanism of action to a less
expensive existing approved chemical entity. ME TOO drugs offer no significant clinical benefit.
This list of drugs includes but is not limited to medications for the treatment of Acne, ADHD,
Contraception, Estrogen replacement, Gout, Anti-fungals, and Nausea.
Please call Southern Scripts at 1-800-710-9341 with any questions or for a complete list of these
medications. This list will be updated from time to time as new drugs enter the market place.

Non-Essential Drugs Excluded
 Non-Essential drugs are medications in a dosage form that increases the cost for treatment, when
other less expensive dosage forms are available. Example: Topical Patches, Creams. This list of
drugs includes but is not limited to medications for the treatment of minor aches and pain and
muscle soreness.
Please call Southern Scripts at 1-800-710-9341 with any questions or for a complete list of these
medications. This list will be updated from time to time as new drugs enter the market place.



                                     ASK A NURSE
                          PERSONAL HEALTH MANAGEMENT
                               PHONE: 1-877-463-3435


                                               58
Effective Date                                             Braidwood Management EBPT
December 1, 2018

                                                                                            176
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                 Page 178 of 507 PageID 737


Your Employer is introducing a benefit to help you and your family with questions and concerns
about medical care. Ask a Nurse/Personal Health Management, a service offered by Medical
Helpline not only provides you with the surgical and hospital authorizations you have always
needed, but can now provide you with information, education, and counseling about medical issues
you may be facing. This program is staffed by Registered Nurses ready to help you.

Ask a Nurse/Personal Health Management helps you find doctors and facilities that are members
of your PPO Network. When you use a network provider for medical services you are protected
against uncontrolled medical costs, which you may otherwise have to pay.

There is no cost to you to use Ask a Nurse/Personal Health Management

When you call the toll free line 1-877-463-3435, you will have access to a comprehensive health
information program that combines confidential, non-directive health care decision counseling by
registered nurses, medical information and easy to read educational material, as well as
authorization for planned inpatient services.

After speaking with the nurse, you will be better informed and able to make wiser choices
concerning the health care services you use. The nurse can provide you with information in
English or Spanish.

The nurse does not replace your doctor, but she or he will help improve communication with your
doctor. Doctors have spent many years in medical school, read medical journals, and attend
conferences to keep up with the latest medical information. You may think you have nothing to
contribute to your own medical care. Think again! Doctors treat hundreds of patients a year. You
are the expert when it comes to your family history, symptom lifestyle preferences, concerns and
fears. By allowing Ask a Nurse/Personal Health Management to help you do your homework and
by fully understanding the benefits, risks and costs to you of a proposed treatment, you can select
the option best suited to your needs. Few medical procedures are actually emergencies, there is
usually time to explore your options and select the one that best suits you.

Nurses are available to you 24 hours a day. You may contact them as frequently as you wish.
Your calls are kept strictly confidential and since records are maintained once you have made the
first call, the nurse is able to give more personalized counseling.

We are pleased to offer you the Employer-sponsored Ask a Nurse/Personal Health Management
program and have designed it to assist you in making educated decisions about you and your
family’s health.

                     MEDICAL MANAGEMENT SERVICES
                   Medical Management Services Phone Number (877) 463-3435




                                                59
Effective Date                                              Braidwood Management EBPT
December 1, 2018

                                                                                              177
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                 Page 179 of 507 PageID 738


The patient, a family member or service provider must call this number to receive authorization of
certain Medical Management Services. This call must be made at least five (5) business days in
advance of services being rendered or within two (2) business days after an emergency.

Prior Authorization/Utilization review
Prior Authorization/Utilization review is a program designed to help insure that all Plan
Participants receive necessary and appropriate health care while avoiding unnecessary expenses.
This program consists of:
       (a)     Prior Authorization of the Medical Necessity for the following non-emergency
               services:
               •      Hospitalizations
       (b)     Retrospective review of the Medical Necessity of the services provided when
               deemed necessary;
       (c)     Concurrent review, based on the admitting diagnosis, of the services requested by
               the attending Physician; and
       (d)     Certification of services and planning for discharge from a Medical Care Facility
               or cessation of medical treatment.

The purpose of the program is to determine what is payable by the Plan. This program is not
designed to be the practice of medicine or to be a substitute for the medical judgment of the
attending Physician or other health care provider.

It is ultimately the responsibility of the Plan Participant to make sure that the provider
complies with the Prior Authorization/Utilization Review requirements.

In order to maximize Plan reimbursements, please read the following provisions carefully.

Here’s how the program works.
Prior Authorization. Before a Plan Participant enters a Medical Care Facility on a non-
emergency basis or receives other medical services, the utilization review administrator will, in
conjunction with the attending Physician, certify the care as appropriate. A non-emergency stay
in a Medical Care Facility is one that can be scheduled in advance.

The utilization review program is set in motion by a telephone call from the Plan Participant,
family member or service provider. Contact the utilization review administrator at:

                                       Medical Helpline
                                        (877) 463-3435

at least five (5) business days before services are scheduled to be rendered with the following
information:
       -       The name of the patient and relationship to the covered employee.
       -       The name, Social-Security number and address of the covered employee.
                                               60
Effective Date                                              Braidwood Management EBPT
December 1, 2018

                                                                                             178
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                   Page 180 of 507 PageID 739


       -       The name of the Employer.
       -       The name and telephone number of the attending Physician.
       -       The name of the Medical Care Facility, proposed date of admission, and proposed
               length of stay.
       -       The diagnosis and/or type of surgery.
       -       The proposed medical services to be rendered.
If there is an emergency admission to the Medical Care Facility, the patient, patient's family
member, Medical Care Facility or attending Physician must contact Medical Helpline within two
(2) business days after the admission.
The utilization review administrator will determine the number of days of Medical Care Facility
confinement or use of other listed medical services as appropriate.
Proper authorization must be obtained in a timely manner.

Concurrent review, discharge planning. Concurrent review of a course of treatment and
discharge planning from a Medical Care Facility are parts of the utilization review program. The
utilization review administrator will monitor the Plan Participant’s Medical Care Facility stay or
use of other medical services and coordinate with the attending Physician, Medical Care Facilities
and Plan Participant either the scheduled release or an extension of the Medical Care Facility stay
or extension or cessation of the use of other medical services. It is ultimately the responsibility
of the Plan Participant to make sure that the provider complies with the Prior
Authorization/Utilization Review requirements.

If the attending Physician feels that it is Medically Necessary for a Plan Participant to receive
additional services or to stay in the Medical Care Facility for a greater length of time than has been
Prior Authorized, the attending Physician must request the additional services or days.

Voluntary Second and/or Third Opinion Program
Certain surgical procedures are performed either inappropriately or unnecessarily. In some cases,
surgery is only one of several treatment options. In other cases, surgery will not help the condition.

In order to prevent unnecessary or potentially harmful surgical treatments, the second and/or third
opinion program fulfills the dual purpose of protecting the health of the Plan’s Plan Participants
and protecting the financial integrity of the Plan.

Benefits will be provided for a second (and third, if necessary) opinion consultation to determine
the Medical Necessity of an elective surgical procedure. An elective surgical procedure is one that
can be scheduled in advance; that is, it is not an emergency or of a life-threatening nature.

The patient may choose any board-certified specialist who is not an associate of the attending
Physician and who is affiliated in the appropriate specialty.

While any surgical treatment is allowed a second opinion, the following procedures are ones for
which surgery is often performed when other treatments are available.

                                                 61
Effective Date                                                Braidwood Management EBPT
December 1, 2018

                                                                                                 179
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                 Page 181 of 507 PageID 740



 Appendectomy                              Mastectomy Surgery
 Cataract Surgery                          Prostate Surgery
 Cholecystectomy (Gall Bladder Removal)    Salpingo Oophorectomy (Removal of Tubes/Ovaries)
 Deviated Septum                           Spinal Surgery
 Hemorrhoidectomy                          Surgery (Knee, Shoulder, Elbow or Toe)
 Hernia Surgery                            Tonsilectomy & Adenoidectomy
 Hysterectomy                              Tympanotomy
                                           Varicose Vein Ligation

Pre-Admission Testing Service
The Medical Benefits percentage payable will be the Network and Non-Network coinsurance
levels for diagnostic lab tests and x-ray exams when:

       (1)     Performed on an outpatient basis within seven days before a Hospital confinement;
       (2)     Related to the condition which causes the confinement; and
       (3)     Performed in place of tests while Hospital confined.

Covered charges for this testing will be payable even if tests show the condition requires medical
treatment prior to Hospital confinement or the Hospital confinement is not required.

Case Management
When a catastrophic condition, such as a spinal cord injury, cancer, AIDS or a premature birth
occurs, a person may require long-term, perhaps, lifetime care. After the person’s condition is
diagnosed, he or she might need extensive services or might be able to be moved into another type
of care setting – even to his or her home.

Case Management is a program whereby a case manager monitors these patients and explores,
discusses and recommends coordinated and/or alternate types of appropriate Medically Necessary
Care. The case manager consults with the patient, the family and the attending Physician in order
to develop a plan of care for approval by the patient’s attending Physician and the patient. This
plan of care may include some or all of the following:

       •       Personal support to the patient;
       •       Contacting the family to offer assistance and support;
       •       Monitoring Hospital or nursing home care;
       •       Determining alternative care options; and
       •       Assisting in obtaining any necessary equipment and services.

Case Management occurs in the following situations:

       (1)     The catastrophic Injury or Sickness must have occurred while the patient was
               covered.
       (2)     An alternate benefit will be beneficial to both the patient and the Plan.

                                               62
Effective Date                                              Braidwood Management EBPT
December 1, 2018

                                                                                              180
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                    Page 182 of 507 PageID 741


The case manager will coordinate and implement the Case Management program by providing
guidance and information on available resources and suggesting the most appropriate treatment
plan. The Plan Administrator, attending Physician, patient and patient’s family must all agree to
the alternate treatment plan.

Once agreement has been reached, the Plan Administrator will direct the Plan to reimburse for
Medically Necessary expenses, as stated in the treatment plan, even if these expenses normally
would not be paid by the Plan.

Note: Case Management is a voluntary service. There are no reductions of benefits or
penalties if the patient and family choose not to participate. Each treatment plan is
individually tailored to a specific patient and should not be seen as appropriate or
recommended for any other patient, even one with the same diagnosis.

Alternative Care Program
In addition to the benefits specified, the Plan also offers benefits for services furnished by any
provider to a Covered Person pursuant to an Alternative Care program. The Alternative Care
program applies to a Covered Person who has suffered a personal injury, sickness, or other health
condition while covered under the Plan. A “personal injury, sickness, or other health condition”
is defined as an illness, injury, impairment, or physical or mental condition that involves
outpatient care; or inpatient care in a hospital, hospice, or residential medical care facility; or
continuing treatment by a health care provider. The Case Manager will coordinate and
implement this Alternative Care program by providing guidance and information on available
resources and suggesting the most appropriate alternative treatment plan. This alternative
treatment plan must be approved by both the Plan and the Case Manager.

The Plan shall provide such alternative benefits for so long as it determines that alternative services
are Medically Necessary and cost-effective. Severity of the Covered Person’s personal injury,
sickness, or other health condition and the prognosis will be taken into consideration. The Plan
shall have the right to waive the normal provisions of the Plan when it is reasonable to expect a
cost-effective result without sacrifice to the quality of patient care. However, certain time and
dollar amount limitations may still apply to the approved alternative treatment plan even if the
alternative services continue to be Medically Necessary and cost-effective.

If a covered person is accepted into an alternative treatment plan, the Plan will pay benefits for
Allowable Charges. The Plan will determine the amount of benefits, and said benefits may exceed
policy limitations and may extend beyond the types of expenses covered by the Plan.
Any agreement to pay benefits in accordance with the above will be based on an objective
review of:

      1.    the covered person’s medical status;
      2.    the current treatment plan;
      3.    the projected treatment plan;;
      4.    the long term cost implications; and
      5.    the effectiveness of care.

                                                  63
Effective Date                                                 Braidwood Management EBPT
December 1, 2018

                                                                                                  181
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                   Page 183 of 507 PageID 742



An alternative treatment plan may be terminated at any time, including, but not limited to, when
the covered person has improved or deteriorated to the extent that the alternative services are no
longer necessary and cost-effective, the individual’s coverage under the Plan ends.

An alternative treatment plan will be determined on the merits of each individual case, and any
care or treatment provided will not be considered as setting any precedent or creating any future
liability with respect to that Covered Person. If an alternative treatment plan is provided for a
Covered Person in one instance, the Plan shall not be obligated to provide the same or similar
benefits for other covered persons under this Plan in any other instance, nor shall it be construed
as a waiver of the right of the Plan thereafter in strict accordance with its express terms.

                               CLAIMS PROCEDURES
In the event federal, state, or case law alters how a claim should be paid according to the terms and
provisions of the Plan Document and Summary Plan Description, then the claim will be processed
according to such law.

Types of Claims

A “claim” is a request for a benefit made by a claimant in accordance with the Plan’s claims
procedures. There are four different types of claims that may be submitted to the Plan.

       i.      Urgent Care Claims – these are claims where failing to make a quick determination
               of coverage could seriously jeopardize the life or health of a claimant, or his or her
               ability to regain maximum function, or could subject a claimant to sever pain that
               could not be managed without the treatment that is the subject of the claim. Any
               claim that a physician (with knowledge of a claimant’s condition) considers to be
               urgent is deemed an urgent care claim.
     ii.       Pre-Service Claims – these are claims where participants are required to obtain
               approval before obtaining care. An example of this would be a request for prior
               approval of a treatment plan for physical therapy after a broken leg.
     iii.      Post-Service Claims – these claims are where service has already been rendered.
               Many, if not most claims, will fall into this category.
     iv.       Concurrent Claims – these claims occur when claims are reconsidered after the
               initial approval was made and results in a reduced or terminated benefit. An
               example of this would be an inpatient hospital stay originally certified for five days
               that is reviewed at three days to determine if the full five days is appropriate.

Determination of Claims

Urgent Care Claims. For “Urgent Care Claims,” the Plan shall notify the claimant of the plan's
benefit determination (whether adverse or not) as soon as possible, taking into account the medical
exigencies, but not later than 72 hours after receipt of the claim by the Plan, unless the claimant
fails to provide sufficient information to determine whether, or to what extent, benefits are covered
or payable under the Plan. In the case of such a failure, the Plan shall notify the claimant as soon
                                                 64
Effective Date                                                Braidwood Management EBPT
December 1, 2018

                                                                                                182
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                    Page 184 of 507 PageID 743


as possible, but not later than 24 hours after receipt of the claim by the Plan, of the specific
information necessary to complete the claim. The claimant shall be afforded a reasonable amount
of time, taking into account the circumstances, but not less than 48 hours, to provide the specified
information. The Plan shall notify the claimant of the plan's benefit determination as soon as
possible, but in no case later than 48 hours after the earlier of:

         (A) The Plan's receipt of the specified information, or
         (B) The end of the period afforded the claimant to provide the specified additional
             information.

Notification of any adverse benefit determination pursuant to this paragraph shall be made in
accordance with the Notification of Adverse Benefits section below.

Pre-Service Claims. For “Pre-Service Claims,” the Plan shall notify the claimant of the Plan's
benefit determination (whether adverse or not) within a reasonable period of time appropriate to
the medical circumstances, but not later than 15 days after receipt of the claim by the Plan. This
period may be extended one time by the Plan for up to 15 days, provided that the Plan both
determines that such an extension is necessary due to matters beyond the control of the Plan and
notifies the claimant, prior to the expiration of the initial 15-day period, of the circumstances
requiring the extension of time and the date by which the Plan expects to render a decision. If such
an extension is necessary due to a failure of the claimant to submit the information necessary to
decide the claim, the notice of extension shall specifically describe the required information, and
the claimant shall be afforded at least 45 days from receipt of the notice within which to provide
the specified information.

Notification of any adverse benefit determination pursuant to this paragraph shall be made in
accordance with the Notification of Adverse Benefits section below.

Post-Service Claims.      For “Post-Services Claims,” the Plan shall notify the claimant, in
accordance with the Notification of Adverse Benefits section below, of the Plan's adverse benefit
determination within a reasonable period of time, but not later than 30 days after receipt of the
claim. This period may be extended one time by the Plan for up to 15 days, provided that the Plan
both determines that such an extension is necessary due to matters beyond the control of the Plan
and notifies the claimant, prior to the expiration of the initial 30-day period, of the circumstances
requiring the extension of time and the date by which the Plan expects to render a decision. If such
an extension is necessary due to a failure of the claimant to submit the information necessary to
decide the claim, the notice of extension shall specifically describe the required information, and
the claimant shall be afforded at least 45 days from receipt of the notice within which to provide
the specified information.

Concurrent Claims. If the Plan has approved an ongoing course of treatment to be provided over
a period of time or number of treatments:
       (A) Any reduction or termination by the Plan of such course of treatment (other than by
           plan amendment or termination) before the end of such period of time or number of

                                                 65
Effective Date                                                Braidwood Management EBPT
December 1, 2018

                                                                                                183
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                      Page 185 of 507 PageID 744


                treatments shall constitute an adverse benefit determination. The Plan shall notify the
                claimant, in accordance with the Notification of Adverse Benefits section below, of
                the adverse benefit determination at a time sufficiently in advance of the reduction or
                termination to allow the claimant to appeal and obtain a determination on review of
                that adverse benefit determination before the benefit is reduced or terminated.
           (B) Any request by a claimant to extend the course of treatment beyond the period of
               time or number of treatments that is a claim involving urgent care shall be decided as
               soon as possible, taking into account the medical exigencies, and the Plan shall notify
               the claimant of the benefit determination, whether adverse or not, within 24 hours
               after receipt of the claim by the Plan, provided that any such claim is made to the plan
               at least 24 hours prior to the expiration of the prescribed period of time or number of
               treatments.

Notification of any adverse benefit determination concerning a request to extend the course of
treatment, whether involving urgent care or not, shall be made in accordance with the Notification
of Adverse Benefits section below.

Notification of Adverse Benefits. The Plan shall provide a claimant with written or electronic
notification of any adverse benefit determination. The notification shall set forth, in a manner
calculated to be understood by the claimant:
       i.         The specific reason or reasons for the adverse determination;
      ii.         Reference to the specific plan provisions on which the determination is based;
     iii.         A description of any additional material or information necessary for the claimant
                  to perfect the claim and an explanation of why such material or information is
                  necessary;
     iv.          A description of the Plan's review procedures and the time limits applicable to such
                  procedures, including a statement of the claimant's right to bring a civil action under
                  ERISA section 502(a) following an adverse benefit determination on review;
      v.          If an internal rule, guideline, protocol, or other similar criterion was relied upon in
                  making the adverse determination, either the specific rule, guideline, protocol, or
                  other similar criterion; or a statement that such a rule, guideline, protocol, or other
                  similar criterion was relied upon in making the adverse determination and that a
                  copy of such rule, guideline, protocol, or other criterion will be provided free of
                  charge to the claimant upon request; or if the adverse benefit determination is based
                  on a medical necessity or experimental treatment or similar exclusion or limit,
                  either an explanation of the scientific or clinical judgment for the determination,
                  applying the terms of the plan to the claimant's medical circumstances, or a
                  statement that such explanation will be provided free of charge upon request;
     vi.          If a claim involves urgent care, a description of the expedited review process
                  applicable to such claims.

In the case of an adverse benefit determination by the Plan concerning a claim involving urgent
care, the information described in the above section may be provided to the claimant orally within
the time frame prescribed in the Urgent Care Claims section above, provided that a written or

                                                    66
Effective Date                                                   Braidwood Management EBPT
December 1, 2018

                                                                                                    184
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                   Page 186 of 507 PageID 745


electronic notification in accordance with this section is furnished to the claimant not later than 3
days after the oral notification.

Claims Review Procedure
In cases where a claim for benefits payment is denied in whole or in part, the claimant may appeal
the denial. This appeal provision will allow the claimant to:

       (1)     Request from the Plan a review of the eligibility status for any claim denied in
               whole or in part.
       (2)     Request from the Plan a review of any claim payment. Such request must include:
               the name of the Employee, his or her Social Security number, the name of the
               patient and the Group Identification Number, if any.
       (3)     File the request for review in writing, stating in clear and concise terms the reason
               or reasons for this disagreement with the handling of the claim.

The request for review must be directed to the Plan or Contract administrator within 180 days after
the claim payment date or the date of the notification of denial of benefits.

In the case of an Urgent Care Claim, the Plan shall notify the claimant of the Plan's benefit
determination on review as soon as possible, taking into account the medical exigencies, but not
later than 72 hours after receipt of the claimant's request for review of an adverse benefit
determination by the Plan.

In the case of a Pre-Service Claim, the Plan shall notify the claimant of the Plan's benefit
determination on review within a reasonable period of time appropriate to the medical
circumstances. Such notification shall be provided not later than 30 days after receipt by the plan
of the claimant's request for review of an adverse benefit determination.

In the case of a post-service claim, the Plan shall notify the claimant of the Plan's benefit
determination on review within a reasonable period of time. Such notification shall be provided
not later than 60 days after receipt by the Plan of the claimant's request for review of an adverse
benefit determination.

The Patient Protection and Affordable Care Act (“PPACA”) expanded the definition of “adverse
benefit determination” to include rescission of coverage (see number 5 below); therefore, “Adverse
benefit determination” means the following:
   1. a denial, reduction, or termination of, or a failure to provide or make payment (in whole or
        in part) for a benefit;
   2. a denial based on a determination of a participant’s or beneficiary’s eligibility to participate
        in the Plan;
   3. a failure to provide or make payment for a benefit resulting from the application of any
        utilization review;
   4. a failure to cover an item or service for which benefits are otherwise provided because it is
        determined to be experimental or investigational or not medically necessary or appropriate;
        and,

                                                 67
Effective Date                                                Braidwood Management EBPT
December 1, 2018

                                                                                                 185
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                 Page 187 of 507 PageID 746


   5. rescission of coverage (whether or not the rescission has an adverse effect on any particular
      benefit at that time).

How to Submit a Claim
When a Plan Participant has a claim to submit for payment that person must:

       (1)     Obtain a claim form from the Personnel Office or the Plan Administrator.
       (2)     Complete the Employee portion of the form. ALL QUESTIONS SHOULD BE
               ANSWERED.
       (3)     Have the Physician complete the provider’s portion of the form.
       (4)     For Plan reimbursements, attach bills for services rendered. ALL BILLS MUST
               SHOW:

               -          Name of Plan
               -          Group Number of Plan
               -          Employee’s Name
               -          Name of Patient
               -          Name, address, telephone number of the provider of care
               -          Diagnosis
               -          Type of services rendered, with diagnosis and/or procedure codes
               -          Date of services
               -          Charges

       (5)     Send the above to the Contract administrator at this address:
                      Entrust, Inc.
                      22322 Grand Corner Drive, Suite 200
                      Katy, TX 77494

When Claims Should be Filed
This section applies to Post-Service Claims only
For “Post-Service Claims,” claims should be filed with the Contract Administrator within twelve
(12) months from the date the charges for the services were incurred to be covered by the plan.
Benefits are based on the Plan’s provisions at the time the charges were incurred. Charges are
considered incurred when a treatment or care is given or a procedure performed. The Contract
Administrator will determine if enough information has been submitted to enable proper
consideration of the claim. If not, more information may be requested.

Appeal of Final Internal Adverse Determination
Any party whose appeal of an adverse benefit determination is denied may seek review of the
decision by an Independent Review Organization (“IRO”). You or your designated representative
may contact the Contract Administrator to request a review of such denial by an IRO. The request
must be made in writing, stating in clear and concise terms the reason that you are appealing the
Final Internal Adverse Benefit Determination.



                                               68
Effective Date                                              Braidwood Management EBPT
December 1, 2018

                                                                                              186
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                   Page 188 of 507 PageID 747


You may request an immediate appeal to an IRO in the event of a medical condition that would
seriously jeopardize the life or health of the claimant or would jeopardize the claimant's ability to
regain maximum function or concerns an admission, availability of care, continued stay, or health
care item or service for which the claimant received emergency services, but has not been
discharged from a facility.



                        COORDINATION OF BENEFITS
Coordination of the benefit plans. Coordination of benefits sets out rules for the order of
payment of Covered Charges when two or more plans – including Medicare – are paying. When
a Plan Participant is covered by this Plan and another plan, or the Plan Participant’s Spouse is
covered by this Plan and by another plan or the couple’s Covered Children are covered under two
or more plans, the plans will coordinate benefits when a claim is received.

The plan that pays first according to the rules will pay as if there were no other plan involved. The
secondary and subsequent plans will either pay its regular benefits in full or a reduced amount
which when added to the Plan or Plans, will in most cases, equal 100% of eligible expenses under
the provisions of this Plan.

Benefit Plan. This provision will coordinate the medical and dental benefits of a benefit plan. The
term benefit plan means this Plan or any one of the following plans:

       (1)     Group or group-type plans, including franchise or blanket benefit plans.
       (2)     Blue Cross and Blue Shield group plans.
       (3)     Group practice and other group prepayment plans.
       (4)     Federal government plans or programs. This includes Medicare.
       (5)     Other plans required or provided by law. This does not include Medicaid or any
               benefit plan like it that, by its terms, does not allow coordination.
       (6)     No Fault Auto Insurance, by whatever name it is called, when not prohibited by
               law.

Allowable Charge. For a charge to be allowable it must be a Reasonable and Necessary Charge
and at least part of it must be covered under this Plan.

In the case of HMO (Health Maintenance Organization) plans: This Plan will not consider any
charges in excess of what an HMO provider has agreed to accept as payment in full. Also, when
an HMO pays its benefits first, this Plan will not consider as an allowable charge any charge that
would have been covered by the HMO had the Plan Participant used the services of an HMO
provider.

In the case of service type plans where services are provided as benefits, the reasonable cash value
of each service will be the allowable charge.


                                                 69
Effective Date                                                Braidwood Management EBPT
December 1, 2018

                                                                                                187
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                    Page 189 of 507 PageID 748


Benefit Plan Payment Order. When two or more plans provide benefits for the same allowable
charge, benefit payment will follow these rules:

       (1)     Plans that do not have a coordination provision, or one like it, will pay first. Plans
               with such a provision will be considered after those without one.
       (2)     Plans with a coordination provision will pay their benefits by these rules up to the
               allowable charge.
               (a)     The benefits of the plan which covers the person as an employee, member
                       or subscriber (that is, other than as a dependent) are determined before those
                       of the plan which covers the person as a dependent; except that; if the person
                       is also a Medicare Beneficiary and as a result of the rule established by Title
                       XVIII of the Social Security Act and implementing regulations, Medicare
                       is
                       (i)      Secondary to the plan covering the person as a dependent, and
                       (ii)     Primary to the plan covering the person as other than a dependent
                                (e.g. a retired employee), then the benefits of the Plan covering that
                                person as other than a dependent.
               (b)     The benefits of a benefit plan which covers a person as an Employee who
                       is neither laid-off or retired are determined before those of a benefit plan
                       which covers a person as a Dependent of a laid-off or Retired Employee. If
                       the other benefit plan does not have this rule, and if, as a result, the plans do
                       not agree on the order of benefits, this rule does not apply.
               (c)     The benefits of a benefit plan which covers a person as an Employee who
                       is neither laid-off nor retired or a Dependent of an Employee who is neither
                       laid-off nor retired are determined before those of a plan which covers the
                       person as a COBRA beneficiary.
               (d)     When a child is covered as a Dependent and the parents are not separated
                       or divorced, these rules will apply:
                       (i)      The benefits of the benefit plan of the parent whose birthday falls
                                earlier in a year are determined before those of the benefit plan of
                                the parent whose birthday falls later in that year;
                       (ii)     If both parents have the same birthday, the benefits of the benefit
                                plan, which has covered the patient for the longer time, are
                                determined before those of the benefit plan which covers the other
                                parent.
               (e)     When a child’s parents are divorced or legally separated, these rules will
                       apply:
                       (i)      This rule applies when the parent with custody of the child has not
                                remarried. The benefit plan of the parent with custody will be
                                considered before the benefit plan of the parent without custody.
                       (ii)     This rule applies when the parent with custody of the child has
                                remarried. The benefit plan of the stepparent that covers the child
                                as a Dependent will be considered next. The benefit plan of the
                                parent without custody will be considered last.


                                                  70
Effective Date                                                 Braidwood Management EBPT
December 1, 2018

                                                                                                   188
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                     Page 190 of 507 PageID 749


                       (iii)    This rule will be in place of items (i) and (ii) above when it applies.
                                A court decree may state which parent is financially responsible for
                                medical and dental benefits of the child. In this case, the benefit
                                plan of that parent will be considered before other plans that cover
                                the child as a Dependent.
                       (iv)     If the specific terms of the court decree state that the parents shall
                                share joint custody, without stating that one of the parents is
                                responsible for the health care expenses of the child, the plans
                                covering the child shall follow the order of benefit determination
                                rules outline above when a child is covered as a Dependent and the
                                parents are not separated or divorced.
               (f)     If there is still a conflict after these rules have been applied, the benefit plan
                       which has covered the patient for the longer time will be considered first.
       (3)     Medicare will pay primary, secondary or last to the extent stated in federal law.
               When Medicare is to be the primary payor, this Plan will base its payment upon
               benefits that would have been paid by Medicare under Parts A and B, regardless of
               whether or not the person was enrolled under both of these parts.
       (4)     If a Plan Participant is under a disability extension from a previous benefit plan,
               that benefit plan will pay first and this Plan will pay second.

Claims Determination Period. Benefits will be coordinated on a Calendar Year basis. This is
called the claims determination period.

Right to Receive or Release Necessary Information. To make this provision work, this Plan
may give or obtain needed information from another insurer or any other organization or person.
This information may be given or obtained without the consent of or notice to any other person.
A Plan Participant will give this Plan the information it asks for about other plans and their
payment of allowable charges.

Facility of Payment. This Plan may repay other plans for benefits paid that the Plan Administrator
determines it should have paid. That repayment will count as a valid payment under this Plan.

Right of Recovery. This Plan may pay benefits that should be paid by another benefit plan. In
this case, this Plan may recover the amount paid from the other benefit plan or the Plan Participant.
That repayment will count as a valid payment under the other benefit plan.

Further, this Plan may pay benefits that are later found to be greater than the allowable charge. In
this case, this Plan has the right to recover the amount of the overpayment from the source to which
it was paid.

                   THIRD PARTY RECOVERY PROVISION
Right of Reimbursement and Subrogation
The Plan has certain special rights of subrogation and reimbursement that apply to all medical,
dental, vision, and prescription drug benefits offered by the Plan. The Plan Administrator retains
                                                  71
Effective Date                                                  Braidwood Management EBPT
December 1, 2018

                                                                                                    189
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                   Page 191 of 507 PageID 750


discretionary authority to interpret and enforce this and all other plan provisions and the
discretionary authority to determine the amount of the lien.

Plan Participant, his or her attorney, and/or a legal guardian of a minor or incapacitated individual
agree that acceptance of the Plan’s conditional payment of benefits is constructive notice of and
agreement to all the terms in this Third Party Recovery Provision.


Defined Terms
“Condition” means an injury, illness, sickness, or other condition.

“Recovery” means moneys paid to the Plan Participant by way of judgment, settlement, arbitration,
or otherwise to compensate for all losses caused by injuries or sickness whether or not said losses
reflect medical, dental, vision, or prescription drug charges covered by the Plan.

“Refund” means repayment to the Plan for medical, dental, vision or prescription drug benefits
that it has paid toward care and treatment of the Injury or Sickness.

“Subrogation” means the Plan’s right to pursue the Plan Participant’s claims for medical, dental,
or prescription drug charges against the other person, including a third party and a third party’s
insurer.

Note that Plan Participant, as referenced in this Third Party Recovery section, includes both
Employees and any Dependents covered by this Plan.

When this Provision Applies
The Plan Participant may incur medical, dental, vision, or prescription drug charges due to injuries
caused by the act or omission of another party. In such circumstances, the Plan Participant may
have a claim for the payment of the medical, dental, vision, or prescription drug charges against
another party. This includes another party’s insurer, or any other source on behalf of that party;
any first party insurance through medical payment coverage, personal injury protection, no-fault
coverage, uninsured or underinsured motorist coverage; any insurance policy from any insurance
company or guarantor of a third party; worker’s compensation or other liability insurance
company; or any other person, entity, or source, including but not limited to crime victim
restitution funds, any medical, disability or other benefit payments, and school insurance coverage
(all of the above in this sentence collectively referred to as “Coverage”).

When the Plan pays for expenses that were either the result of the alleged negligence or which
arise out of any claim or cause of action which may accrue against any party responsible for the
injury or death of the Plan Participant or any dependent of the Plan Participant by reason of their
eligibility for benefits under the Plan, the Plan has a right to equitable restitution. Accepting
benefits under this Plan for those incurred medical, dental, or prescription drug expenses
automatically entitles the Plan to a lien on any amount recovered by the Plan Participant whether
or not designated as payment for medical expenses. The Plan’s lien applies to any amount


                                                 72
Effective Date                                                Braidwood Management EBPT
December 1, 2018

                                                                                                190
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                    Page 192 of 507 PageID 751


recovered by the Plan Participant from another party or Coverage. These liens shall remain in
effect until the Plan is repaid in full.

The Plan Participant agrees that the Plan will be immediately and first be reimbursed in full prior
to the Plan Participant (or anyone else) receiving any monies recovered from another party or
Coverage, or any other economic source; this provision applies regardless of any Plan Participant’s
fault or negligence and regardless of how any Plan Participant obtains recovery. In the event that
another party or Coverage pays money directly to a Plan Participant or the Plan Participant’s
attorney, the Plan Participant and his or her attorney, for the exclusive benefit of the Plan, must
hold any funds received as a result of any settlement, judgment, arbitration award, or otherwise, in
constructive trust as soon as the funds are received. The Plan Participant is obligated to inform his
or her attorney of the Plan’s subrogation lien and to make no distributions which will in any way
result in the Plan receiving less than the full amount of its lien without the written approval of the
Plan. The Plan Participant must direct his or her attorney or attorneys or any other person holding
monies on his or her behalf to pay over such monies to the Plan in the full amount that the Plan
has paid on the Plan Participant’s behalf, without any reduction in attorney’s fees, legal fees, court
costs, or any other costs or fees incurred in securing recovery, regardless of whether or not the
Plan Participant is made whole.
The Plan may seek relief from anyone who receives settlement proceeds or amounts collected from
judgments related to the condition. This relief may include, but is not limited to, the imposition of
a constructive trust and/or an equitable lien. If the Plan Participant or any other beneficiary accepts
payment from the Plan or has Plan benefits paid on the Plan Participant’s behalf, that person does
so subject to the provisions of the Plan, including the provisions described in this Right of
Reimbursement and Subrogation Third Party Recovery section. Plan Participant, as well as any
legal representative or guardian, shall be considered a constructive trustee with respect to any
recovery received or that may be received, which was paid in consideration of any condition for
which a party was responsible and which Plan Participant has received a benefit payment. Any
such funds will be held in trust until the Plan’s lien is satisfied.

Obligations of Plan Participant
The Plan Participant:

       (1)     Must repay to the Plan all benefits paid on his or her behalf by the Plan out of the
               recovery made from another party or Coverage; and
       (2)     Understands that the Plan has no obligation to share in the legal fees incurred by
               the Plan Participant or dependent in securing any third-party recovery (See below);
               and
       (3)     Understands that the Plan’s right of reimbursement and subrogation will apply
               regardless of whether the Plan Participant is fully compensated or made whole
               economically; and
       (4)     Agrees that he or she will keep the Plan Administrator up to date and current
               regarding any developments between the Plan Participant and another party and
               their Coverage; and



                                                  73
Effective Date                                                 Braidwood Management EBPT
December 1, 2018

                                                                                                  191
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                     Page 193 of 507 PageID 752


        (5)     Agrees that he or she will not release any party or his, her, or its insurer, without
                prior written approval from the Plan, and will take no action which prejudices the
                Plan’s reimbursement and subrogation right; and
        (6)     Agrees to refrain from characterizing any settlement in any manner so as to avoid
                repayment of the Plan’s lien or right to reimbursement.
        (7)     Agrees to allow the Plan Administrator and contract administrator to share health
                information, including Protected Health Information, with third parties in order to
                enforce this provision.

The Plan has the right to the Plan Participant’s full cooperation in any case involving the Plan
Participant’s recovery of medical, dental, vision, or prescription drug charges from another party
or Coverage. In such cases, the Plan Participant is obligated to provide the Plan with whatever
information, assistance, and records the Plan may require to enforce its rights in this provision.

Neither a Plan Participant, any member of any Plan Participant’s family, nor anybody else at a
Plan Participant’s direction may do anything to harm the Plan’s rights to subrogation and recovery.
If a Plan Participant or an individual in the preceding sentence does not comply with any
reasonable Plan request in this regard, the Plan may withhold benefits that otherwise may be due
under the Plan, whether or not those benefits have anything to do with the subrogation, and a Plan
Participant will be responsible to reimburse the Plan, in the Plan Administrator’s discretion, for
any costs incurred as a result of such action.

Amount Subject to Subrogation or Refund
The Plan may, but is not obligated to, take any legal action it sees fit against any person, party,
entity, or otherwise to recover the benefits that the Plan has paid, including but not limited to
intervening in any legal action of a Plan Participant and/or bringing a legal action against a Plan
Participant, his or her attorney, and any party holding any proceeds relating to the Plan
Participant. The Plan’s exercise of this right will not affect the Plan Participant’s right to pursue
other forms of recovery unless the Plan Participant and his or her legal representative consent
otherwise. Furthermore, the Plan Participant agrees that the Plan specifically has a priority over
any attorney’s fees, legal fees, court costs, or any other costs or fees incurred by the Plan
Participant in recovering funds paid by another party Responsible Party or their Coverage. These
attorney’s fees, legal fees, court costs, or any other costs or fees are solely the responsibility of the
Plan Participant. Additionally, the Plan Participant agrees that any attorney’s fees, legal fees, court
costs, or any other costs or fees incurred by the Plan or the Plan Sponsor in exercising the Plan’s
right to subrogation and reimbursement to recover funds paid by another party or Coverage are
subject to the Plan’s right of subrogation and will be included in the total amount reimbursed. The
Plan Participant clearly acknowledges that the Plan does not have any duty or obligation to
pay a fee to the Plan Participant’s attorney for the Plan Participant’s attorney’s services in
making any recovery on behalf of the Plan Participant.

Notwithstanding its priority to funds, the Plan’s subrogation and refund rights, as well as the rights
assigned to it, are limited to the extent to which the Plan has made, or will make, payments for
medical, dental, vision, or prescription drug charges as well as any other costs and fees associated
with the enforcement of its rights under the Plan.

                                                   74
Effective Date                                                  Braidwood Management EBPT
December 1, 2018

                                                                                                    192
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                     Page 194 of 507 PageID 753



Death of Plan Participant
When the Plan pays benefits, funds recovered by the Plan Participant, and funds held in trust over
which the Plan has an equitable lien, exist separately from the property and estate of the Plan
Participant, such that the death of the Plan Participant, or filing of bankruptcy by the Plan
Participant, will not affect the Plan’s equitable lien, the funds over which the Plan has a lien, or
the Plan’s right to subrogation and reimbursement. In the event that the Plan Participant dies as a
result of his or her injuries and a wrongful death or survivor claim is asserted against another party
or Coverage, the Plan’s subrogation and reimbursement rights shall still apply.


Assignment of Rights
If the Plan Participant fails to pursue a claim against potentially responsible third parties, insurers,
or any other person or entity and has accepted benefits under the Plan, the Plan is automatically
assigned the Plan Participant’s rights to recover payments from any third parties, insurers, or any
other person or entity. This subrogation right allows the Plan to pursue any claim which the Plan
Participant has against any third party, any insurer, or any other person or entity regardless of
whether or not the Plan Participant chooses to pursue that claim. This subrogation right applies to
any condition arising out of or related to any act or omission that caused or contributed to the
Injury or Sickness for which such benefits are to be paid.

Minors
In the event the injured Plan Participant is a minor, the minor’s parents and/or legal guardians
agree to all of the terms set forth in this Third Party Recovery Provision.


RESPONSIBILITIES FOR PLAN ADMINISTRATION
Plan Sponsor.
The Plan Sponsor will be one of the following: (1) the employer; (2) the employee organization;
(3) a joint board of trustees; (4) an entity representing parties establishing or maintaining the Plan.
For this Plan, the Employer is the Plan Sponsor. The Plan Sponsor shall be responsible for
adopting the Plan and any amendments to the Plan and for creating a trust in which to hold the
Plan assets. If the Plan Sponsor handles any of the Plan funds or other property, then the Plan
Sponsor shall be required to be bonded with a fidelity bond.

Plan Administrator.
The Plan Administrator is an individual or a group of individuals usually named in the plan
document that is responsible for the plan duties. The Plan Administrator may be an entity other
than a natural person. If a Plan Administrator is not named in the plan document, then the Plan
Sponsor is generally the Plan Administrator. For this Plan, the Employer is also the Plan
Administrator. The Plan is to be administered by the Plan Administrator in accordance with the
provisions of ERISA. An individual may be appointed by Employer to be Plan Administrator and
serve at the convenience of the Employer. If the Plan Administrator resigns, dies or is otherwise


                                                  75
Effective Date                                                  Braidwood Management EBPT
December 1, 2018

                                                                                                   193
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                     Page 195 of 507 PageID 754


removed from the position, Employer shall appoint a new Plan Administrator as soon as reasonably
possible.

The Plan Administrator shall administer this Plan in accordance with its terms and establish its
policies, interpretations, practices, and procedures. It is the express intent of this Plan that the Plan
Administrator shall have maximum legal discretionary authority to construe and interpret the terms
and provisions of the Plan, to make determinations regarding issues which relate to eligibility for
benefits, to decide disputes which may arise relative to a Plan Participant’s rights, and to decide
questions of Plan interpretation and those of fact relating to the Plan. The decisions of the Plan
Administrator will be final and binding on all interested parties.

Service of legal process may be made upon the Plan Administrator.


Duties of the Plan Sponsor

        (1)     To formally adopt the Plan in writing and contains the provisions required under
                ERISA as well as other mandated provisions.
        (2)     To create a trust to hold all the Plan assets.
        (3)     To cause those employees that handle any of the Plan funds or other property to be
                bonded with a fidelity bond.

Duties of the Plan Administrator

        (1)     To administer the Plan in accordance with its terms.
        (2)     To interpret the Plan, including the right to remedy possible ambiguities,
                inconsistencies or omissions.
        (3)     To decide disputes which may arise relative to a Plan Participant’s rights.
        (4)     To prescribe procedures for filing a claim for benefits and to review claim denials.
        (5)     To keep and maintain the Plan documents and all other records pertaining to the
                Plan.
        (6)     To appoint a Contract administrator to pay claims.
        (7)     To perform all necessary reporting as required by ERISA.
        (8)     To disclose to the Employee all necessary documents as required by ERISA.
        (9)     To establish and communicate procedures to determine whether a medical child
                support order is qualified under ERISA Sec. 609.
        (10)    To delegate to any person or entity such powers, duties and responsibilities, as it
                deems appropriate.

Plan Sponsor and Plan Administrator Compensation.
Both the Plan Sponsor and Plan Administrator serve without compensation; however, all expenses
for plan administration, including compensation for hired services, will be paid by the Plan.




                                                   76
Effective Date                                                  Braidwood Management EBPT
December 1, 2018

                                                                                                    194
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                   Page 196 of 507 PageID 755


Fiduciary.
A fiduciary exercises discretionary authority or control over management of the Plan or the
disposition of its’ assets, renders investment advice to the Plan or has discretionary authority or
responsibility in the administration of the Plan.

Fiduciary Duties.
A fiduciary must carry out his or her duties and responsibilities for the purpose of providing
benefits to the Employees and their Dependent(s), and defraying reasonable expenses of
administering the Plan. These are duties which must be carried out:

       (1)     With care, skill, prudence and diligence under the given circumstance that a prudent
               person, acting in a like capacity and familiar with such matters, would use in a
               similar situation;
       (2)     By diversifying the investments of the Plan so as to minimize the risk of large
               losses, unless under the circumstances it is clearly prudent not to do so; and
       (3)     In accordance with the Plan documents to the extent that they agree with ERISA.

The Named Fiduciary.
A “named fiduciary” is the one named in the Plan or identified by the Employer and/or an
employee organization as a fiduciary by a procedure specified in the Plan. A named fiduciary has
authority to control and manage the operations and administration of the Plan. A named fiduciary
can appoint others to carry out fiduciary responsibilities (other than as a trustee) under the Plan.
These other persons become fiduciaries themselves and are responsible for their acts under the
Plan. To the extent that the named fiduciary allocates its responsibility to other persons, the named
fiduciary shall not be liable for any act or omission of such person unless either:

       (1)     The named fiduciary has violated its stated duties under ERISA in appointing the
               fiduciary, establishing the procedures to appoint the fiduciary or continuing either
               the appointment of the procedures; or
       (2)     The named fiduciary breached its fiduciary responsibility under Section 405 (a) of
               ERISA.

Contract Administrator is not a Fiduciary.
A Contract administrator is not a fiduciary under the Plan by virtue of paying claims in accordance
with the Plan’s rules as established by the Plan Administrator.

                               SPECIAL PROVISIONS
Funding the Plan and Payment of Benefits

The cost of the Plan is funded as follows:

For Employee and Dependent Coverage. The Plan Sponsor is responsible for funding the Plan
and will do so as required by law. To the extent permitted by law, the Plan Sponsor is free to
determine the manner and means of funding the Plan. Funding is derived from the funds of the
                                                 77
Effective Date                                                Braidwood Management EBPT
December 1, 2018

                                                                                                195
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                   Page 197 of 507 PageID 756


Employer and/or contributions made by the covered Employees. The Employee will pay, through
payroll deductions, any required contributions on a pre-tax basis under a pre-tax plan.

The level of any Employee contributions, if any, will be set by the Employer. Employee
contributions will be used in funding the cost of the Plan as soon as practicable after they have
been received from the Employee or withheld from the Employee’s pay through payroll deduction.

Benefit Payments. Benefits are paid directly from the Plan through the Claims Administrator.
The Claims Administrator does not contribute funds to pay benefits, nor does it have any liability
to do so. Benefit payment checks issued to providers or participants are paid out of, and to the
extent of, the funds received from the Employer and/or Employee contributions. The Claim
Administrator’s name may appear on the check; however, in no way should this be construed as
any financial obligation on the part of the Claims Administrator.

Interpreting This Document
The use of masculine pronouns in this Summary Plan Description shall apply to persons of both
sexes unless the context clearly indicates otherwise. The headings used in this Summary Plan
Description are used for convenience of reference only. Covered Persons are advised not to rely
on any provision because of the heading.

The use of the words, “you” and “your” throughout this Summary Plan Description applies to
eligible or covered Employees and, where appropriate in context, their covered Dependents.

Plan is not an Employment Contract
The Plan is not to be construed as a contract for or of employment.

Clerical Error
Any clerical error by the Plan Administrator or an agent of the Plan Administrator in keeping
pertinent records or a delay in making any changes will not invalidate coverage otherwise validly
in force or continue coverage validly terminated. An equitable adjustment of contributions will be
made when the error or delay is discovered.

If, due to a clerical error, an overpayment occurs in a Plan reimbursement amount, the Plan retains
a contractual right to the overpayment. The person or institution receiving the overpayment will
be required to return the incorrect amount of money. In the case of a Plan Participant, if it is
requested, the amount of overpayment will be deducted from future benefits payable.

Amending and Terminating the Plan
If the Plan is terminated, the rights of the Plan Participants are limited to expenses incurred before
termination.

The Employer intends to maintain this Plan indefinitely; however, it reserves the right, at any time,
to amend, suspend or terminate the Plan in whole or in part. This includes amending the benefits
under the Plan or the Trust Agreement (if any). Only the Plan Administrator has the authority to
amend the Plan. All amendments will be made via a written instrument signed by the Plan

                                                 78
Effective Date                                                Braidwood Management EBPT
December 1, 2018

                                                                                                 196
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                   Page 198 of 507 PageID 757


Administrator. Any amendments to the Plan will be implemented on the first of the month
following the date the amendment is approved and signed by the Plan Administrator.

Disposition of Trust Fund upon any termination
Upon termination of the Plan, the Trustee, in accordance with the Trust Agreement, shall apply all
the remaining assets of the Trust Fund in a uniform and nondiscriminatory manner exclusively
toward the provision of benefits and the administration of those there under for or on account of
those persons enrolled in the Plan at the time of termination.

Conformity in Law
If any provision of this Plan is contrary to any federal, state, or local law to which it is subject,
such provision is hereby amended to conform thereto.

Review Authority
The Plan Administrator shall have complete authority to review all denied claims for benefits
under the Plan (including, but not limited to, the denial of certification of the medical necessity of
hospital or medical treatment). In exercising its responsibilities, the Plan Administrator shall have
discretionary authority 1) to determine whether and to what extent covered persons are eligible for
benefits; and, 2) to construe disputed or doubtful Plan terms. The Plan Administrator shall be
deemed to have properly exercised such authority unless it has abused its discretion hereunder by
acting arbitrarily and capriciously.

Legal Disputes
This Plan, and all matters relating either directly or indirectly to the operation and administration
of this Plan, are governed exclusively by ERISA, which operates to pre-empt any and all state laws
and regulations purporting to regulate this and similar plans. If the Plan Participant makes any
legal claim against the Plan or any Plan Fiduciary, all benefits provided under the Plan shall cease
as to the complaining employee, until such time as the employee's legal action is resolved. This
provision shall not be read as providing any more rights than any legal judgment in favor of the
employee and against the Plan or any Plan Fiduciary. Should the Plan Participant obtain a legal
judgment against the Plan or the Plan Sponsor, the amount of any such judgment shall be offset
against the amount of benefits previously paid to the Participant for the disputed claim.

Limitation of Legal Actions
No action at law or equity will be brought to recover under the Plan prior to the expiration of sixty
(60) days after Proof of Loss has been filed, as required by the Plan Document, nor will any action
be brought unless within two (2) years from the expiration of that time within which Proof of Loss
is required by the Plan Document.

Fraud and Misstatements
All coverage provided under the Plan is based on the truthfulness of statements made to the Plan
by the Plan Participants, either in a written enrollment form or otherwise. Coverage can be voided
for any Plan Participant, and/or any or all members of that Participant’s covered family unit, for
any misrepresentation or fraudulent misstatement made to the Plan, the Plan Fiduciaries or Entrust
by the Plan Participant or any or all members of that Participant’s covered family unit.

                                                 79
Effective Date                                                Braidwood Management EBPT
December 1, 2018

                                                                                                 197
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                     Page 199 of 507 PageID 758



Plan Participant/Provider Relationship
The Plan does not furnish covered services, but only helps pay for covered services Plan
Participants receive. The Plan is not liable for any act or omission of any Provider. The Plan has
no responsibility for a Provider’s failure or refusal to give covered services to Plan Participants.




    IMPORTANT NOTICES OF PLAN PARTICIPANT RIGHTS
       Please carefully read the following important notices, which describe certain rights under
                                             Federal Law

Certain Employee Rights under ERISA
As a participant in the Braidwood Management Employee Benefit Plan you are entitled to certain
rights and protections under the Employee Retirement Income Security Act of 1974 (ERISA).
ERISA provides that all plan participants shall be entitled to:

Received Information About Your Plan and Benefits
Examine, without charge, at the plan administrator’s office and at other specified locations such
as worksites and union halls, all documents governing the plan, including insurance contracts and
collective bargaining agreements, and a copy of the latest annual report (Form 5500 Series) filed
by the plan with the U.S. Department of Labor and available at the Public Disclosure Room of the
Employee Benefits Security Administration.

Obtain, upon written request to the plan administrator, copies of documents governing the
operation of the plan, including insurance contract and collective bargaining agreements, and
copies of the latest annual report (Form 5500 Series) and updated summary plan description. The
administrator may make a reasonable charge for the copies.

Receive a summary of the plan’s annual financial report. The plan administrator is required by
law to furnish each participant with a copy of this summary annual report.

Continue Group Health Plan Coverage
Continue health care coverage for yourself, spouse or dependents if there is a loss of coverage
under the plan as a result of a qualifying event. You or your dependents may have to pay for such
coverage. Review this summary plan description and the documents governing the plan on the
rules governing your COBRA continuation coverage rights.



Prudent Actions by Plan Fiduciaries
                                                  80
Effective Date                                                  Braidwood Management EBPT
December 1, 2018

                                                                                                    198
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                    Page 200 of 507 PageID 759


In addition to creating rights for plan participants ERISA imposes duties upon the people who
operate your plan, called “fiduciaries” of the plan, have a duty to do so prudently and in the interest
of you and other plan participants and beneficiaries. No one, including your employer, your union,
or any other person, may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a welfare benefit or exercising your rights under ERISA.

Enforce Your Rights
If your claim for a welfare benefit is denied or ignored, in whole or in part, you have a right to
know why this was done, to obtain copies of documents relating to the decision without charge,
and to appeal any denial, all within certain time schedules.

Under ERISA, there are steps you can take to enforce the above rights. For instance, if you request
a copy of plan documents or the latest annual report from the plan and do not receive them within
30 days, you may file suit in a Federal court. In such a case, the court may require the plan
administrator to provide the materials and pay you up to a $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the control of the
administrator. If you have a claim for benefits that is denied or ignored, in whole or in party, you
may file suit in a state or Federal court. In addition, if you disagree with the plan’s decision or
lack thereof concerning the qualified status of a domestic relations order or a medical child support
order, you may file suit in Federal court. If it should happen that plan fiduciaries misuse the plan’s
money, or if you are discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a Federal court. The court will decide who
should pay court costs and legal fees. If you are successful the court may order the person you
have sued to pay these costs and fees. If you lose, the court may order you to pay these costs and
a fee if, for example, it finds your claim is frivolous.

Assistance with Your Questions
If you have any questions about your plan, you should contact the plan administrator. If you have
any questions about this statement or about your rights under ERISA, or if you need assistance in
obtaining documents from the plan administrator, you should contact the nearest office of the
Employee Benefits Security Administration, U.S. Department of Labor, listed in your telephone
directory or the Division of Technical Assistance and Inquiries, Employee Benefits Security
Administration, U.S. Department of Labor, 200 Constitution Avenue N.W., Washington, D.C.
20210. You may also obtain certain publications about your rights and responsibilities under
ERISA by calling the publications hotline of the Employee Benefits Security Administration.

                             WHCRA ANNUAL NOTICE
        The Women’s Health and Cancer Rights Act of 1998 requires Braidwood Management,
Inc., the Employer/Plan Sponsor, to notify you, as a participant or beneficiary of the
Employer/Plan Sponsor, of your rights related to benefits provided through the plan in connection
with a mastectomy. You as a participant or beneficiary have rights to coverage to be provided in
a manner determined in consultation with your attending physician for:

       (a)   All stages of reconstruction of the breast on which the mastectomy was performed;
                                                  81
Effective Date                                                 Braidwood Management EBPT
December 1, 2018

                                                                                                  199
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                   Page 201 of 507 PageID 760


       (b)   Surgery and reconstruction of the other breast to produce a symmetrical appearance;
             and
       (c)   Prostheses and treatment of physical complications of the mastectomy, including
             lymph edema.

These benefits are subject to the plan’s regular deductible and co-pay as shown in the Schedule of
Benefits.

Keep this notice for your records and call Braidwood Management, Inc. for more information.

          MINIMUM MATERNITY BENEFITS STATEMENT
Group health plans and health insurance issuers generally may not under Federal law, restrict
benefits for any hospital length of stay in connection with childbirth for the mother or newborn
child to less than 48 hours following a vaginal delivery, or less than 96 hours following a cesarean
section. However, Federal law generally does not prohibit the mother’s or newborn’s attending
provider, after consulting with the mother, from discharging the mother or her newborn earlier
than 48 hours (or 96 hours as applicable). In any case, plans and issuers may not, under Federal
law, require that a provider obtain authorization from the plan or the issuer for prescribing a length
of stay not in excess of 48 hours (or 96 hours).

     CONTINUATION COVERAGE RIGHTS UNDER COBRA
You’re getting this notice because you recently gained coverage under a group health plan (the
Plan). This notice has important information about your right to COBRA continuation coverage,
which is a temporary extension of coverage under the Plan. This notice explains COBRA
continuation coverage, when it may become available to you and your family, and what you
need to do to protect your right to get it. When you become eligible for COBRA, you may also
become eligible for other coverage options that may cost less than COBRA continuation coverage.

The right to COBRA continuation coverage was created by a federal law, the Consolidated
Omnibus Budget Reconciliation Act of 1985 (COBRA). COBRA continuation coverage can
become available to you and other members of your family when group health coverage would
otherwise end. For more information about your rights and obligations under the Plan and under
federal law, you should review the Plan’s Summary Plan Description or contact the Plan
Administrator.

You may have options other than COBRA available to you when you lose group health
coverage. For example, you may be eligible to buy an individual plan through the Health
Insurance Marketplace. By enrolling in coverage through the Marketplace, you may qualify for
lower costs on your monthly premiums and lower out-of-pocket costs. Additionally, you may
qualify for a 30-day special enrollment period for another group health plan for which you are
eligible (such as a spouse’s plan), even if that plan generally doesn’t accept late enrollees.


                                                 82
Effective Date                                                Braidwood Management EBPT
December 1, 2018

                                                                                                 200
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                  Page 202 of 507 PageID 761


What is COBRA Continuation Coverage? COBRA continuation coverage is a continuation of
Plan coverage when coverage would otherwise end because of a life event known as a “qualifying
event.” Specific qualifying events are listed below.

COBRA continuation coverage must be offered to each person who is a “qualified beneficiary.”
A qualified beneficiary is someone who will lose coverage under the Plan because of a qualifying
event. Depending on the type of qualifying event, employees, spouses of employees, and
dependent children of employees may be qualified beneficiaries. Under the Plan, qualified
beneficiaries who elect COBRA continuation coverage must pay for COBRA continuation
coverage.

If you are an employee covered by the Plan, you will become a qualified beneficiary (i.e. you have
a right to choose this continuation of coverage) if you lose your group health coverage under the
Plan because either one of the following qualifying events occur:

   •   Your hours of employment are reduced, or
   •   Your employment terminates for any reason other than gross misconduct on your part

If you are the spouse of an employee covered by the Plan, you will become a qualified beneficiary
(i.e. you have a right to choose this continuation of coverage) if you lose group health coverage
under the Plan because any of the following qualifying events occur:

   •   The death of your spouse;
   •   A termination of your spouse’s employment for reasons other than his or her gross
       misconduct;
   •   Reduction in your spouse’s hours of employment;
   •   Divorce or legal separation from your spouse; or
   •   Your spouse becomes enrolled in Medicare (Part A, Part B, or both).

Your dependent children covered by the Plan will become a qualified beneficiary (i.e. you have a
right to choose this continuation of coverage) if they lose coverage under the Plan because any of
the following qualifying events occur:

   •   The parent-employee dies;
   •   The parent-employee’s hours of employment are reduced;
   •   The parent-employee’s employment is terminated for any reason other the gross
       misconduct on his or her part;
   •   The parents become divorced or legally separated;
   •   The parent-employee becomes enrolled in Medicare (Part A, Part B, or both); or
   •   The dependent child ceases to be eligible for coverage under the Plan as a “dependent
       child.”

When is COBRA Coverage Available? The Plan will offer COBRA continuation coverage to
qualified beneficiaries only after the Plan Administrator has been timely notified that a qualifying
event has occurred. When the qualifying event is the end of employment or reduction of hours of
                                                83
Effective Date                                               Braidwood Management EBPT
December 1, 2018

                                                                                               201
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                   Page 203 of 507 PageID 762


employment, death of the employee, or enrollment of the employee in Medicare (Part A, Part B,
or both), the Employer is responsible for notifying the Plan Administrator of the qualifying event
within thirty (30) days of any of these events. Similar rights may apply to certain retirees, spouses,
and dependent children if your employer commences a bankruptcy proceeding and these
individuals lose coverage.

For all other qualifying events (divorce or legal separation of the employee and spouse or a
dependent child’s losing eligibility for coverage as a dependent child), you must notify the
Plan Administrator within 60 days after the qualifying event occurs. You must provide this
notice to:

       ENTRUST, INC.
       Attn: COBRA Dept.
       22322 Grand Corner Drive, Suite 200
       Katy, TX 77494

Each covered Employee or Qualified Beneficiary is responsible for providing the Plan
Administrator with the following notices, in writing, either by U.S. First Class Mail or hand
delivery:
1. Notice of the occurrence of a Qualifying Event that is a divorce of a covered Employee (or
    former Employee) from his or her spouse;
2. Notice of the occurrence of a Qualifying Event that is an individual’s ceasing to be eligible as
    a Dependent under the terms of the Plan;
3. Notice of the occurrence of a second Qualifying Event after a Qualified Beneficiary has
    become entitled to COBRA continuation coverage with a maximum duration of 18 (or 29)
    months;
4. Notice that a Qualified Beneficiary entitled to receive COBRA continuation coverage with a
    maximum duration of 18 months has been determined by the Social Security Administration
    (“SSA”) to be disabled at any time during the first 60 days of COBRA continuation coverage;
    and
5. Notice that a Qualified Beneficiary, with respect to whom a notice described in the bulleted
    item above has been provided, has subsequently been determined by the SSA to no longer be
    disabled.

Deadline for providing the notice
For Qualifying Events described in (1), (2) or (3) above, the notice must be furnished by the date
that is 60 days after the latest of:
    • The date on which the relevant Qualifying Event occurs;
    • The date on which the Qualified Beneficiary loses (or would lose) coverage under the Plan
         as a result of the Qualifying Event; or
    • The date on which the Qualified Beneficiary is informed, through the furnishing of the
         Plan's Summary Plan Description or the general notice, of both the responsibility to provide
         the notice and the Plan's procedures for providing such notice to the Plan Administrator.



                                                 84
Effective Date                                                Braidwood Management EBPT
December 1, 2018

                                                                                                 202
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                    Page 204 of 507 PageID 763


For the disability determination described above, the notice must be furnished by the date that is
60 days after the latest of:
    • The date of the disability determination by the SSA;
    • The date on which a Qualifying Event occurs;
    • The date on which the Qualified Beneficiary loses (or would lose) coverage under the Plan
       as a result of the Qualifying Event; or
    • The date on which the Qualified Beneficiary is informed, through the furnishing of the
       Plan’s Summary Plan Description or the general notice, of both the responsibility to
       provide the notice and the Plan's procedures for providing such notice to the Plan
       Administrator.

In any event, this notice must be furnished before the end of the first 18 months of COBRA
continuation coverage.

For a change in disability status described above, the notice must be furnished by the date that is
30 days after the later of:
    • The date of the final determination by the SSA that the Qualified Beneficiary is no longer
       disabled; or
    • The date on which the Qualified Beneficiary is informed, through the furnishing of the
       Plan's Summary Plan Description or the general notice, of both the responsibility to provide
       the notice and the Plan's procedures for providing such notice to the Plan Administrator.

The notice must be postmarked (if mailed), or received by the Plan Administrator (if hand
delivered), by the deadline set forth above. If the notice is late, the opportunity to elect or extend
COBRA continuation coverage is lost, and if you are electing COBRA continuation coverage,
your coverage under the Plan will terminate on the last date for which you are eligible under the
terms of the Plan, or if you are extending COBRA continuation coverage, such coverage will end
on the last day of the initial 18-month COBRA continuation coverage period.

Who can provide the notice?
Any individual who is the covered Employee (or former Employee), a Qualified Beneficiary with
respect to the Qualifying Event, or any representative acting on behalf of the covered Employee
(or former Employee) or Qualified Beneficiary, may provide the notice, and the provision of notice
by one individual shall satisfy any responsibility to provide notice on behalf of all related Qualified
Beneficiaries with respect to the Qualifying Event.

Required contents of the notice
The notice must contain the following information:
   • Name and address of the covered Employee or former Employee;
   • If you already are receiving COBRA continuation coverage and wish to extend the
       maximum coverage period, identification of the initial Qualifying Event and its date of
       occurrence;
   • A description of the Qualifying Event (for example, divorce, cessation of Dependent status,
       entitlement to Medicare by the covered Employee or former Employee, death of the

                                                  85
Effective Date                                                 Braidwood Management EBPT
December 1, 2018

                                                                                                  203
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                  Page 205 of 507 PageID 764


       covered Employee or former Employee, disability of a Qualified Beneficiary or loss of
       disability status);
   •   In the case of a Qualifying Event that is divorce, name(s) and address(es) of spouse and
       Dependent child(ren) covered under the Plan, date of divorce, and a copy of the decree of
       divorce ;
   •   In the case of a Qualifying Event that is Medicare entitlement of the covered Employee or
       former Employee, date of entitlement, and name(s) and address(es) of spouse and
       Dependent child(ren) covered under the Plan;
   •   In the case of a Qualifying Event that is a dependent child’s cessation of Dependent status
       under the Plan, name and address of the child, reason the child ceased to be an eligible
       Dependent (for example, attained limiting age, lost student status, married or other);
   •   In the case of a Qualifying Event that is the death of the covered Employee or former
       Employee, the date of death, and name(s) and address(es) of spouse and Dependent
       child(ren) covered under the Plan;
   •   In the case of a Qualifying Event that is disability of a Qualified Beneficiary, name and
       address of the disabled Qualified Beneficiary, name(s) and address(es) of other family
       members covered under the Plan, the date the disability began, the date of the SSA’s
       determination, and a copy of the SSA’s determination;
   •   In the case of a Qualifying Event that is loss of disability status, name and address of the
       Qualified Beneficiary who is no longer disabled, name(s) and address(es) of other family
       members covered under the Plan, the date the disability ended and the date of the SSA’s
       determination; and
   •   A certification that the information is true and correct, a signature and date.

If you cannot provide a copy of the decree of divorce or the SSA’s determination by the deadline
for providing the notice, complete and provide the notice, as instructed, by the deadline and submit
the copy of the decree of divorce or the SSA’s determination within 30 days after the deadline.
The notice will be timely if you do so. However, no COBRA continuation coverage, or extension
of such coverage, will be available until the copy of the decree of divorce or the SSA’s
determination is provided.
If the notice does not contain all of the required information, the Plan Administrator may request
additional information. If the individual fails to provide such information within the time period
specified by the Plan Administrator in the request, the Plan Administrator may reject the notice if
it does not contain enough information for the Plan Administrator to identify the plan, the covered
Employee (or former Employee), the Qualified Beneficiaries, the Qualifying Event or disability,
and the date on which the Qualifying Event, if any, occurred.

How is COBRA Coverage Provided? When the Plan Administrator receives notice that a
qualifying event has occurred, the Plan Administrator will in turn offer COBRA continuation
coverage to each of the qualified beneficiaries. Under the law, you have at least 60 days from the
date you would lose coverage, because of a qualifying event described above, to inform the Plan
Administrator that you want continuation coverage.

Each qualified beneficiary will have an independent right to elect COBRA continuation coverage.
Covered employees may elect COBRA continuation coverage on behalf of their covered spouses,
                                                86
Effective Date                                               Braidwood Management EBPT
December 1, 2018

                                                                                               204
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                 Page 206 of 507 PageID 765


and parents may elect on behalf of their covered children. For each qualified beneficiary who
elects COBRA continuation coverage, COBRA continuation coverage will begin on the date that
Plan coverage would otherwise have been lost.

If you do not choose COBRA continuation coverage in a timely manner, your group health
coverage will end. Not choosing COBRA continuation coverage may cause a break in your
continued coverage.

If you choose continuation coverage, the Employer is required to give you coverage, which as of
the time coverage is being provided, is identical to the coverage provided under the plan to
similarly situated employees or family members. The law requires that you be afforded the
opportunity to maintain continuation coverage for thirty-six (36) months if the qualifying event is
the death of the employee, enrollment of the employee in Medicare (Part A, Part B, or both), the
employee’s divorce or legal separation from his or her spouse, or a dependent child losing
eligibility as a dependent child.

When the qualifying event is the end of employment or reduction of the employee’s hours of
employment, and the employee became entitled to Medicare benefits less than 18 months before
the qualifying event, COBRA continuation coverage for qualified beneficiaries other than the
employee can last until 36 months after the date of Medicare entitlement. However, if the
qualifying event is the employee’s termination of employment (for other than gross misconduct),
whether voluntary or involuntary, or a reduction in the employee’s hours of employment, then the
required continuation coverage period is eighteen (18) months. Below are two ways that in which
the eighteen (18) month period of COBRA continuation coverage can be extended.

Disability extension of 18-month period of continuation coverage: If you or anyone in your
family covered under the Plan is determined by the Social Security Administration to be disabled
at any time during the first sixty (60) days of COBRA continuation coverage and you notify the
Plan Administrator in a timely fashion, you and your entire family can receive up to an additional
eleven (11) months of COBRA continuation coverage, for a total maximum period of twenty-nine
(29) months. The disability would have to have started at some time before the 60th day of COBRA
continuation coverage and must last at least until the end of the 18-month period of continuation
coverage.

You must make sure that the Plan Administrator is notified of the Social Security Administration’s
determination within sixty (60) days of the date of the determination and before the end of the
eighteen (18) month period of COBRA continuation coverage. The affected individual must also
notify the Plan Administrator within 30 days of any final determination that the individual is no
longer disabled.

Second qualifying event extension of 18-month period of continuation coverage: If your
family experiences another qualifying event while receiving 18 months of COBRA continuation
coverage, the spouse and dependent children in your family can get up to an additional 18 months
of COBRA continuation coverage, for a maximum of thirty-six (36) months. This extension is
available to the spouse and dependent children if the former employee dies, enrolls in Medicare

                                                87
Effective Date                                              Braidwood Management EBPT
December 1, 2018

                                                                                              205
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                  Page 207 of 507 PageID 766


(Part A, Part B, or both), or gets divorced or legally separated, but only if the event would have
caused the spouse or dependent child to lose coverage under the Plan had the first qualifying event
not occurred.

The extension is also available to a dependent child when that child stops being eligible under the
Plan as a dependent child, but only if the event would have caused the dependent child to lose
coverage under the Plan had the first qualifying event not occurred. In all of these cases, you must
make sure that the Plan Administrator is notified of the second qualifying event within sixty (60)
days of the second qualifying event.

Are there other coverage options besides COBRA Continuation Coverage? Yes. Instead of
enrolling in COBRA continuation coverage, there may be other coverage options for you and
your family through the Health Insurance Marketplace, Medicaid, or other group health plan
coverage options (such as a spouse’s plan) through what is called a “special enrollment period.”
Some of these options may cost less than COBRA continuation coverage. You can learn more
about many of these options at www.healthcare.gov.

How much does COBRA continuation coverage cost? Generally, each qualified beneficiary
may be required to pay the entire cost of continuation coverage. The amount a qualified
beneficiary may be required to pay may not exceed 102 percent (or, in the case of an extension of
continuation coverage due to a disability, 150 percent) of the cost to the group health plan
(including both employer and employee contributions) for coverage of a similarly situated plan
participant or beneficiary who is not receiving continuation coverage.

Once COBRA continuation coverage is elected, you must pay for the cost of the initial period of
coverage within 45 days. Payments then are due on the first day of each month to continue
coverage for that month. If a payment is not received within 30 days of the due date, COBRA
continuation coverage will be canceled and will not be reinstated.

Other Important COBRA Information: A child who is born to or placed for adoption with the
covered employee during a period of COBRA coverage will be eligible to become a qualified
beneficiary. In accordance with the terms of the Plan and the requirements of federal law, these
qualified beneficiaries can be added to COBRA coverage upon proper notification to the Plan
Administrator with 30 days of the birth or adoption.

The law also provides that continuation coverage may be cut short for any of the following reasons:
   • The Employer no longer provides group health coverage to any of its employees;
   • The premium for continuation coverage is not paid on time;
   • The qualified beneficiary becomes covered under another group health plan after electing
       to participate in a continuation coverage plan;
   • The qualified beneficiary becomes entitled to Medicare after electing to participate in a
       continuation coverage plan; or
   • The qualified beneficiary extends coverage for up to 29 months due to disability and there
       has been a final determination that the individual in no longer disabled.

                                                88
Effective Date                                               Braidwood Management EBPT
December 1, 2018

                                                                                               206
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                  Page 208 of 507 PageID 767


If You Have Questions: Questions concerning your Plan or your COBRA continuation coverage
rights should be addressed to the Plan Administrator. For more information about your rights
under ERISA, including COBRA, HIPAA, and other laws affecting group health plans, contact
the nearest Regional or District Office of the U.S. Department of Labor’s Employee Benefits
Security Administration (EBSA) in your area or visit the EBSA website at www.dol.gov/ebsa.
(Addresses and phone numbers of Regional or District EBSA Offices are available through
EBSA’s Website.)



Additional Information
Additional information about the Plan and COBRA continuation coverage is available from the
Plan Administrator, who is:
Braidwood Management, Inc.
20214 Braidwood Drive
Katy, Texas 77450
Current Addresses
In order to protect your family’s rights, you should keep the Plan Administrator (who is
identified above) informed of any changes in the addresses of family members.


               HIPAA PRIVACY USES AND DISCLOSURES
The Health Insurance Portability Act of 1996 and its implementing regulations, 45 C.F.R. parts
160 through 164 (referred to herein as the “HIPAA Privacy Rule”) requires that the Plan protects
the confidentiality of your Protected Health Information (“PHI”). A complete description of your
rights under the HIPAA Privacy Rule is available upon request from the Employer by contacting
the Privacy Official.

This amendment is intended to bring the Plan into compliance with the requirements of the HIPAA
Privacy Rule by establishing the extent to which the Employer will receive, use and/or disclose
PHI. According, the Plan is hereby amended as follows:

A. THE PLAN DESIGNATION OF PRIVACY OFFICIAL

The Plan has designated that it is a group health plan within the meaning of the HIPAA Privacy
Rule. The Plan designates the Human Resources Director as the Privacy Official, to take all actions
required to be taken by the Plan in connection with the Privacy Rule.

B. REQUIRED CERTIFICATION OF COMPLIANCE BY EMPLOYER

Except as provided below with respect to the Plan’s disclosure of summary health information the
Plan will (a) disclose PHI to the Employer or (b) provide for or permit the disclosure of PHI to the
Employer by a Business Associates, Subcontractor or other plan vendor with respect to the Plan,
only if the Plan has received a certification (signed on behalf of the Employer) that:
                                                  89
Effective Date                                               Braidwood Management EBPT
December 1, 2018

                                                                                               207
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                Page 209 of 507 PageID 768



   1. The Plan has been amended to establish the permitted and required uses and disclosures of
      such information by the Employer, consistent with the HIPAA Privacy Rule;
   2. The Plan has been amended to incorporate the Plan provisions set forth in this Amendment;
      and
   3. The Employer agrees to comply with the Plan provisions as modified by this Amendment.



C. PERMITTED USE AND DISCLOSURE OF PROTECTED HEALTH INFORMATION
    (PHI)

   1. The Plan will use PHI to the extent of and in accordance with the uses and disclosures
      permitted by the HIPAA Privacy Rule. Specifically, the Plan will use and disclose PHI for
      purposes related to health care treatment, payment for health care and healthcare
      operations.
   2. The Plan, and any Business Associate acting on behalf of the Plan, will disclose PHI to the
      Employer only to permit the Employer to carry out plan administration functions. Such
      disclosures will be consistent with the provisions of this Amendment.
   3. All disclosures of PHI by the Plan or the Plan’s Business Associate will comply with the
      restrictions and requirements set forth in this Amendment and the HIPAA Privacy Rule.
   4. The Plan, and any Business Associate acting on behalf of the Plan, may not disclose, and
      may not permit the disclosure of, PHI to the Employer for employment-related actions or
      decisions or in connection with any other benefit or employee benefit plan of the Employer.

D. THE PLAN WILL USE AND DISCLOSE PHI AS REQUIRED BY LAW AND AS
   PERMITTED BY AUTHORIZATION OF THE PARTICIPANT OR BENEFICIARY

The Plan will disclose PHI when required by law, and when permitted by an authorization from
the individual to which the PHI relates, but only to the extent allowed under the authorization.

E. DISCLOSURE OF PHI BY EMPLOYER

The Employer agrees to:
   • Not use or further disclose PHI other than as permitted or required by the Plan or as
      permitted or required by the HIPAA Privacy Rule;
   • Ensure that any agents, including Business Associates or Subcontractors, to whom the
      Employer provides PHI received from the Plan, or whom creates PHI on behalf of the Plan,
      agree to the same restrictions and conditions that apply to the Employer with respect to
      such PHI;
   • Not use or disclose PHI for employment-related actions and decisions unless authorized by
      an individual;
   • Not use or disclose PHI in connection with any other benefit or employee benefit plan of
      the Employer unless authorized by an individual;


                                              90
Effective Date                                             Braidwood Management EBPT
December 1, 2018

                                                                                            208
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                  Page 210 of 507 PageID 769


   •   Report to the Plan any PHI use or disclosure that is inconsistent with the uses or disclosures
       provided for in the Plan (as amended) and in the HIPAA Privacy Rule of which it becomes
       aware;
   •   Make PHI available to an individual in accordance with the HIPAA Privacy Rule’s access
       requirements;
   •   Make PHI available for amendment and incorporate any amendments to PHI in accordance
       with the HIPAA Privacy Rule;
   •   Make and maintain an accounting so that it can make available those disclosures of PHI
       that it must account for in accordance with the HIPAA Privacy Rule;
   •   Make internal practices, books and records relating to the use and disclosure of PHI
       received from Plan available to the Secretary of U.S. Department of Health and Human
       Services for the purposes of determining the Plan’s compliance with the HIPAA Privacy
       Rule;
   •   If feasible, return or destroy all PHI received from the Plan, or the Business Associate or
       the Subcontractor on behalf of the Plan, that the Employer still maintains in any form, and
       retain no copies of such PHI after such PHI is no longer needed for the purpose for which
       disclosure was made. If, however, such returned or destruction is not feasible, the Employer
       will limit further uses or disclosure of the PHI to those purposes that make the return or
       destruction of the PHI infeasible;
   •   The Employer will ensure that the required adequate separation, as provided in this
       Amendment, is established and maintained.

F. ADEQUATE SEPARATION BETWEEN THE PLAN AND THE EMPLOYER

In accordance with HIPAA Privacy Rule, only the following employee(s) or classes of employees
may be given access to PHI to take all actions required to be taken by the Plan in connection with
the HIPAA Privacy Rule:

   •   TRUSTEE (S) of the Plan
   •   Human Resources Director

G. LIMITATIONS OF PHI ACCESS AND DISCLOSURE

The persons described in section F may only have access to and use and disclose of PHI relating
to payment under, health care operations of, or other matters pertaining to plan administration
functions that the Employer performs for the Plan. These individuals will have access to PHI
solely to perform these identified functions, and they will be subject to disciplinary action and/or
sanctions (including termination of employment or affiliation with the Employer) for any use or
disclosure of PHI in violation of, or noncompliance with, the provisions of this Amendment or the
HIPAA Privacy Rule.

H. REPORT OF VIOLATION OR NONCOMPLIANCE

The Employer will promptly report any violation or noncompliance described in section G to the
Plan and will cooperate with the Plan to correct the violation or noncompliance to impose
                                                91
Effective Date                                               Braidwood Management EBPT
December 1, 2018

                                                                                                209
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                   Page 211 of 507 PageID 770


appropriate disciplinary action and/or sanctions, and to mitigate any harmful effect of the violation
or noncompliance.




                         HIPAA SECURITY PRACTICES
Disclosure of Electronic Protected Health Information (“Electronic PHI”) to the Plan
Sponsor for Plan Administration Functions
To enable the Plan Sponsor to receive and use Electronic PHI for Plan Administration
Functions (as defined in 45 C.F.R. § 164.504(a)), the Plan Sponsor agrees to:
   • Implement Administrative, Physical, and Technical Safeguards that reasonably and
       appropriately protect the Confidentiality, Integrity and Availability of the Electronic
       PHI that it creates, receives, maintains, or transmits on behalf of the Plan;
   • Ensure that adequate separation between the Plan and the Plan Sponsor, as required in
       45 C.F.R. § 164.504(f)(2)(iii), is supported by reasonable and appropriate Security
       Measures;
   • Ensure that any agent, including a subcontractor, to whom the Plan Sponsor provides
       Electronic PHI created, received, maintained, or transmitted on behalf of the Plan,
       agrees to implement reasonable and appropriate Security Measures to protect the
       Electronic PHI; and
   • Report to the Plan any Security Incident of which it becomes aware.

Any terms not otherwise defined in this section shall have the meanings set forth in the Security
Standards.

                                           USERRA

If you are absent from employment because you are in the uniformed service, you may elect to
continue your coverage under this Plan for up to 24 months. To continue your coverage, you must
comply with the terms of the Plan, including election during the Plan’s Open Enrollment Period,
and pay your contributions, if any. In addition, USERRA also requires that, regardless of whether
you elected to continue your coverage under the Plan, your coverage and your Dependents’
coverage be reinstated immediately upon your return to employment, so long as you meet certain
requirements contained in USERRA. Contact your Employer for information concerning your
eligibility for USERRA and any requirements of the Plan.

“Uniformed Services” means the Armed Forces, the Army National Guard and the Air National
Guard, when engaged in active duty for training, inactive duty training, or full-time National Guard
duty, the commissioned corps of the Public Health Service, and any other category of persons
designated by the President of the United States in time of war or emergency.

                                                 92
Effective Date                                                Braidwood Management EBPT
December 1, 2018

                                                                                                210
Case 4:18-cv-00825-O Document 22 Filed 02/05/19               Page 212 of 507 PageID 771




                                           FMLA
The Plan will at all times comply with FMLA. During any leave taken under FMLA, an Employee
may maintain coverage under this Plan on the same conditions as if he or she had been
continuously employed during the entire leave period. To continue coverage during FMLA, the
Employee must comply with the terms of the Plan, including election during the Plan’s annual
Open Enrollment Period, and pay any required contributions. Contact the Employer for
information concerning eligibility for FMLA and any requirements of the Plan.

PRESCRIPTION DRUG COVERAGE AND MEDICARE PART D
                           Non-Creditable Coverage –Plan B
Please read this notice carefully and keep it where you can find it. This notice has information
about your current prescription drug coverage with Braidwood Management Employee Benefit
Plan Trust and about your options under Medicare’s prescription drug coverage. This information
can help you decide whether or not you want to join a Medicare drug plan. Information about
where you can get help to make decisions about your prescription drug coverage is at the end of
this notice.

There are three important things you need to know about your current coverage and Medicare’s
prescription drug coverage:

   1. Medicare prescription drug coverage became available in 2006 to everyone with Medicare.
      You can get this coverage if you join a Medicare Prescription Drug Plan or join a Medicare
      Advantage Plan (like an HMO or PPO) that offers prescription drug coverage. All
      Medicare drug plans provide at least a standard level of coverage set by Medicare. Some
      plans may also offer more coverage for a higher monthly premium.

   2. Braidwood Management, Inc. has determined that the prescription drug coverage offered
      by the Braidwood Management Employee Benefit Plan is, on average for all plan
      participants, NOT expected to pay out as much as standard Medicare prescription drug
      coverage pays. Therefore, your coverage is considered Non-Creditable Coverage. This is
      important because, most likely, you will get more help with your drug costs if you join a
      Medicare drug plan, than if you only have prescription drug coverage from the Braidwood
      Management Employee Benefit Plan. This also is important because it may mean that you
      may pay a higher premium (a penalty) if you do not join a Medicare drug plan when you
      first become eligible.

   3. You can keep your current coverage from Braidwood Management Employee Benefit Plan.
      However, because your coverage is non-creditable, you have decisions to make about
      Medicare prescription drug coverage that may affect how much you pay for that coverage,
      depending on if and when you join a drug plan. When you make your decision, you should


                                              93
Effective Date                                             Braidwood Management EBPT
December 1, 2018

                                                                                           211
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                   Page 213 of 507 PageID 772


       compare your current coverage, including what drugs are covered, with the coverage and
       cost of the plans offering Medicare prescription drug coverage in your area.

When Can You Join A Medicare Drug Plan?

You can join a Medicare drug plan when you first become eligible for Medicare and each year
from October 15th to December 7th.

However, if you decide to drop your current coverage with Braidwood Management Employee
Benefit Plan, since it is employer sponsored group coverage, you will be eligible for a two (2)
month Special Enrollment Period to join a Medicare drug plan; however you also may pay a higher
premium (a penalty) because you did not have creditable coverage under Braidwood Management
Employee Benefit Plan.

When Will You Pay A Higher Premium (Penalty) To Join A Medicare Drug Plan?

Since the coverage under Braidwood Management Employee Benefit Plan is not creditable,
depending on how long you go without creditable prescription drug coverage you may pay a
penalty to join a Medicare drug plan. Starting with the end of the last month that you were first
eligible to join a Medicare drug plan but didn’t join, if you go 63 continuous days or longer without
prescription drug coverage that’s creditable, your monthly premium may go up by at least 1% of
the Medicare base beneficiary premium per month for every month that you did not have that
coverage. For example, if you go nineteen months without creditable coverage, your premium
may consistently be at least 19% higher than the Medicare base beneficiary premium. You may
have to pay this higher premium (penalty) as long as you have Medicare prescription drug
coverage. In addition, you may have to wait until the following November to join.

What Happens To Your Current Coverage If You Decide to Join A Medicare Drug Plan?

If you decide to join a Medicare drug plan, your current Plan’s coverage will be affected.
Braidwood Management Employee Benefit Plan Trust provides prescription coverage for certain
covered medications. The prescription coverage cost for Plan B will be applied toward the
deductible and coinsurance. Further details of your prescription coverage can be found in your
Summary Plan Description.

If you do decide to join a Medicare drug plan and drop your current Plan’s coverage, be aware that
you and your dependents will not be able to get this coverage back until the open enrollment period
under the Braidwood Management Employee Benefit Plan.

For More Information About This Notice Or Your Current Prescription Drug Coverage…

Contact the person listed below for further information. You will get this notice each year. You
will also get it before the next period you can join a Medicare drug plan and if this coverage
through Braidwood Management Employee Benefit Plant changes. You also may request a copy
of this notice at any time.

                                                 94
Effective Date                                                Braidwood Management EBPT
December 1, 2018

                                                                                                212
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                  Page 214 of 507 PageID 773



For More Information About Your Options Under Medicare Prescription Drug Coverage…

More detailed information about Medicare plans that offer prescription drug coverage is in the
“Medicare & You” handbook. You’ll get a copy of the handbook in the mail every year from
Medicare. You may also be contacted directly by Medicare drug plans. For more information
about Medicare prescription drug coverage:
     • Visit www.medicare.gov
     • Call your State Health Insurance Assistance Program (see the inside back cover of
        your copy of the “Medicare & You” handbook for their telephone number) for
        personalized help
     • Call 1-800-MEDICARE (1-800-633-4227). TTY users should call 1-877-486-2048.

If you have limited income and resources, extra help paying for Medicare prescription drug
coverage is available. For information about this extra help, visit Social Security on the web at
www.socialsecurity.gov, or call them at 1-800-772-1213 (TTY 1-800-325-0778).



                       Date:            December 1, 2018
      Name of Entity/Sender:            Braidwood Management, Inc.
    Contact--Position/Office:           Entrust, Inc., Claim Administrator
                    Address:            22322 Grand Corner Drive, Suite 200 Katy, TX 77494
             Phone Number:              (281) 368-7878 Attn: Customer Service




                                                95
Effective Date                                               Braidwood Management EBPT
December 1, 2018

                                                                                               213
        Case 4:18-cv-00825-O Document 22 Filed 02/05/19                Page 215 of 507 PageID 774



                  APPENDIX A - GENERAL PLAN INFORMATION
TYPE OF ADMINISTRATION
The Plan is a self-funded welfare plan and the administration is provided through a third party Contract
administrator.
This plan is funded by employer and employee contributions. Please see your benefit guide for the
current contribution schedule. The Plan is not insured.
PLAN NAME:                                     Braidwood Management Employee Benefit Plan Trust

PLAN NUMBER:                                   501
GROUP NUMBER:                                  749000
TAX ID NUMBER:                                 XX-XXXXXXX
TRUST ID NUMBER:                               XX-XXXXXXX

PLAN EFFECTIVE DATE:                           December 1, 2018
PLAN YEAR:                                     December 1 – November 30
EMPLOYER (PLAN SPONSOR)
INFORMATION:                                   Braidwood Management, Inc.
                                               20214 Braidwood Drive
                                               Katy, Texas 77450

TRUSTEE(S):                                    Catherine Burnett
                                               Monica Luedecke
                                               (Same address as Plan Sponsor)

NAMED FIDUCIARY:                               Same as Above

AGENT FOR SERVICE OF LEGAL PROCESS:            See Trustee(s)

EHB BENCHMARK STATE:                           Utah

CLAIMS / CONTRACT ADMINISTRATOR:               Entrust, Inc.
                                               22322 Grand Corner Drive, Suite 200
                                               Katy, TX 77494
                                               (281) 368-7878

PREFERRED PROVIDER ORGANIZATION
(PPO)


                 3200 Highland Avenue
               Downers Grove, Illinois 60515
                   Tel. (800) 226-5116
                 www.myfirsthealth.com


                                                        96
       Effective Date                                               Braidwood Management EBPT
       December 1, 2018

                                                                                                     214
Case 4:18-cv-00825-O Document 22 Filed 02/05/19   Page 216 of 507 PageID 775




                    Exhibit 6




                                                                        215
Case 4:18-cv-00825-O Document 22 Filed 02/05/19               Page 217 of 507 PageID 776


                UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF TEXAS
                    FORT WORTH DIVISION


   Richard W. DeOtte, et al.,

                           Plaintiffs,

   v.                                              Case No. 4:18-cv-825-O

   Alex M. Azar II, et al.,

                           Defendants.


                     AFFIDAVIT OF RICHARD W. DEOTTE
        I, Richard W. DeOtte, being duly sworn, state as follows:

        1. I am over 21 years old and fully competent to make this affidavit. I submit this

  affidavit in support of the plaintiffs’ motion for preliminary injunction and motion for

  class certification in this case.

        2. I have been self-employed since 2000, and I have been responsible for provid-

  ing health care for me and for my family during that time.

        3. I have always purchased health insurance for my family, but I stopped doing

  so in 2015 because our grandfathered health-care plan was canceled by our carrier.
  We currently do not carry health insurance.

        4. The Contraceptive Mandate — and the potential for subsidizing abortions

  through our insurance coverage — is the principal reason why I am unwilling to pur-

  chase health insurance. As a Christian, I believe that life begins at conception, and

  that all human life is sacred from conception until natural death.

        5. I regard the use of abortifacient contraception — or the use of potentially abor-

  tifacient contraception — as morally equivalent to abortion, and I hold that view on

  account of my religious beliefs. Yet the Contraceptive Mandate requires individuals



  deotte affidavit                                                               Page 1 of 3

                                                                                           216
Case 4:18-cv-00825-O Document 22 Filed 02/05/19            Page 218 of 507 PageID 777


  who purchase health insurance to subsidize the use of these contraceptive methods

  with their premiums.

     6. If I were to purchase health insurance, I would be contributing money into a

  fund that pays for other people’s abortifacient (or potentially abortifacient) contra-

  ception. I believe that the purchase of such insurance is sufficiently connected to the

  destruction of human embryos as to make it immoral and against my religious beliefs

  for me to buy it.

     7. The Contraceptive Mandate is substantially burdening the exercise of my reli-

  gion, by making it impossible for me to purchase health insurance without subsidizing

  behaviors that contradict my religious beliefs. In order to adhere to my religious con-

  victions, I must forego carrying health insurance.

     8. Instead of health insurance, my family and I belong to a Christian bill-sharing

  organization called Samaritan Ministries. This is not, however, health insurance, and

  it is not clear whether this would be adequate to cover our bills if a major medical

  expense were to arise.

     9. I would be willing to purchase health insurance from an insurer that offers a

  plan excluding abortifacient (and potentially abortifacient) contraception from cover-

  age. Indeed, I would prefer to purchase health insurance that excludes the objection-

  able contraception rather than rely on Samaritan Ministries or a similar bill-sharing
  organization. The Contraceptive Mandate, however, denies me this option.

     10. I own a controlling stake in my engineering company, and we employ five

  individuals. We have provided health insurance to our employees in the past, but we

  stopped doing so around 2015. Because we have fewer than 50 employees, we are

  not legally required to offer health insurance.

     11. I am unwilling to offer health insurance to my employees as long as the Con-

  traceptive Mandate remains in effect, even though my refusal to offer health insurance

  has been a major impediment to hiring employees.

  deotte affidavit                                                            Page 2 of 3

                                                                                        217
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                Page 219 of 507 PageID 778




     12. I would be willing to offer health insurance to my employees ifit were possible

  to offer a plan that excludes abortifacient (and potentially abortifacient) contraception

  from coverage. The Contraceptive Mandate denies me this option.



      This concludes my sworn statement. I swear under penalty of perjury that, to the

  best of my knowledge, the facts stated in this affidavit are true and complete.




                                                /JlUwu~·
                                               RICHARD    W.   DE0TTE


  Subscribed and sworn to me
  this If~ day of Feb,t,14.£::1




                  DANIEL MATHERNE
                MyNotaryID# 125106623
                ExpiresNovember
                              3,2020




  DEOTTE   AFFIDAVIT                                                             Page 3 of 3


                                                                                               218
Case 4:18-cv-00825-O Document 22 Filed 02/05/19   Page 220 of 507 PageID 779




                    Exhibit 7




                                                                        219
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                                         Page 221 of 507 PageID 780
  Page 1331                        TITLE 42—THE PUBLIC HEALTH AND WELFARE                                               § 300gg–13

  I of Pub. L. 111–148, enacting this section and sections        § 300gg–13. Coverage of preventive health serv-
  300gg–12 to 300gg–15, 300gg–16 to 300gg–19, 300gg–93, and           ices
  300gg–94 of this title, amending former sections 300gg–11
  and 300gg–12 of this title and sections 300gg–21 to             (a) In general
  300gg–23 of this title, and transferring section 300gg–13         A group health plan and a health insurance is-
  of this title to section 300gg–9 of this title and sections
                                                                  suer offering group or individual health insur-
  300gg–4 to 300gg–7 of this title to sections 300gg–25 to
  300gg–28 of this title, respectively] (and the amend-           ance coverage shall, at a minimum provide cov-
  ments made by this subtitle) shall become effective for         erage for and shall not impose any cost sharing
  plan years beginning on or after the date that is 6             requirements for—
  months after the date of enactment of this Act [Mar.                 (1) evidence-based items or services that
  23, 2010], except that the amendments made by sections            have in effect a rating of ‘‘A’’ or ‘‘B’’ in the
  1002 and 1003 [enacting sections 300gg–93 and 300gg–94 of         current recommendations of the United States
  this title] shall become effective for fiscal years begin-        Preventive Services Task Force;
  ning with fiscal year 2010.
    ‘‘(b) SPECIAL RULE.—The amendments made by sec-
                                                                       (2) immunizations that have in effect a rec-
  tions 1002 and 1003 [enacting sections 300gg–93 and               ommendation from the Advisory Committee
  300gg–94 of this title] shall take effect on the date of en-      on Immunization Practices of the Centers for
  actment of this Act [Mar. 23, 2010].’’                            Disease Control and Prevention with respect
                                                                    to the individual involved; and 1
  § 300gg–12. Prohibition on rescissions                               (3) with respect to infants, children, and ado-
    A group health plan and a health insurance is-                  lescents, evidence-informed preventive care
  suer offering group or individual health insur-                   and screenings provided for in the comprehen-
  ance coverage shall not rescind such plan or cov-                 sive guidelines supported by the Health Re-
  erage with respect to an enrollee once the en-                    sources and Services Administration.2
  rollee is covered under such plan or coverage in-                    (4) with respect to women, such additional
  volved, except that this section shall not apply                  preventive care and screenings not described
  to a covered individual who has performed an                      in paragraph (1) as provided for in comprehen-
  act or practice that constitutes fraud or makes                   sive guidelines supported by the Health Re-
  an intentional misrepresentation of material                      sources and Services Administration for pur-
  fact as prohibited by the terms of the plan or                    poses of this paragraph.2
  coverage. Such plan or coverage may not be can-                      (5) for the purposes of this chapter, and for
  celled except with prior notice to the enrollee,                  the purposes of any other provision of law, the
  and only as permitted under section 300gg–2(b) 1                  current recommendations of the United States
  or 300gg–42(b) of this title.                                     Preventive Service Task Force regarding
                                                                    breast cancer screening, mammography, and
  (July 1, 1944, ch. 373, title XXVII, § 2712, as added             prevention shall be considered the most cur-
  Pub. L. 111–148, title I, § 1001(5), Mar. 23, 2010, 124           rent other than those issued in or around No-
  Stat. 131.)                                                       vember 2009.
                       REFERENCES IN TEXT
                                                                  Nothing in this subsection shall be construed to
    Section 300gg–2(b) of this title, referred to in text,        prohibit a plan or issuer from providing cov-
  was in the original a reference to section ‘‘2702(c)’’ of       erage for services in addition to those rec-
  act July 1, 1944, which was translated as meaning sec-          ommended by United States Preventive Services
  tion 2703(b) of act July 1, 1944, to reflect the probable
  intent of Congress. Section 2702(c), which is classified
                                                                  Task Force or to deny coverage for services that
  to section 300gg–1 of this title, relates to special rules      are not recommended by such Task Force.
  for network plans, while section 2703(b) specifies the          (b) Interval
  reasons for which a health insurance issuer may                   (1) In general
  nonrenew or discontinue health insurance coverage of-
  fered in connection with a health insurance coverage                 The Secretary shall establish a minimum in-
  offering in the group or individual market. Section               terval between the date on which a recom-
  300gg–2(b) also parallels section 300gg–42(b) which ap-           mendation described in subsection (a)(1) or
  pears in the same context in this section as the ref-             (a)(2) or a guideline under subsection (a)(3) is
  erence to section 300gg–2(b).                                     issued and the plan year with respect to which
                         PRIOR PROVISIONS                           the requirement described in subsection (a) is
     A prior section 300gg–12, act July 1, 1944, ch. 373, title     effective with respect to the service described
  XXVII, § 2712, as added Pub. L. 104–191, title I, § 102(a),       in such recommendation or guideline.
  Aug. 21, 1996, 110 Stat. 1964, which related to guaranteed        (2) Minimum
  renewability of coverage for employers in a group mar-
  ket, was renumbered section 2732 of act July 1, 1944,                The interval described in paragraph (1) shall
  amended, and transferred to subsecs. (b) to (e) of sec-           not be less than 1 year.
  tion 300gg–2 of this title, by Pub. L. 111–148, title I,        (c) Value-based insurance design
  §§ 1001(3), 1563(c)(9), formerly § 1562(c)(9), title X,
  § 10107(b)(1), Mar. 23, 2010, 124 Stat. 130, 267, 911.            The Secretary may develop guidelines to per-
     Another prior section 2712 of act July 1, 1944, was suc-     mit a group health plan and a health insurance
  cessively renumbered by subsequent acts and trans-              issuer offering group or individual health insur-
  ferred, see section 238k of this title.                         ance coverage to utilize value-based insurance
                          EFFECTIVE DATE                          designs.
    Section effective for plan years beginning on or after        (July 1, 1944, ch. 373, title XXVII, § 2713, as added
  the date that is 6 months after Mar. 23, 2010, see section      Pub. L. 111–148, title I, § 1001(5), Mar. 23, 2010, 124
  1004 of Pub. L. 111–148, set out as a note under section        Stat. 131.)
  300gg–11 of this title.
                                                                   1 So   in original. The word ‘‘and’’ probably should not appear.
   1 See   References in Text note below.                          2 So   in original. The period probably should be a semicolon.




                                                                                                                                      220
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                                    Page 222 of 507 PageID 781
  § 300gg–14                    TITLE 42—THE PUBLIC HEALTH AND WELFARE                                      Page 1332

                       PRIOR PROVISIONS                            explanation that accurately describes the bene-
     A prior section 300gg–13, act July 1, 1944, ch. 373, title    fits and coverage under the applicable plan or
  XXVII, § 2713, as added Pub. L. 104–191, title I, § 102(a),      coverage. In developing such standards, the Sec-
  Aug. 21, 1996, 110 Stat. 1966, was renumbered section            retary shall consult with the National Associa-
  2709 of act July 1, 1944, and transferred to section             tion of Insurance Commissioners (referred to in
  300gg–9 of this title by Pub. L. 111–148, title I, §§ 1001(3),   this section as the ‘‘NAIC’’), a working group
  1563(c)(10)(C),   formerly       § 1562(c)(10)(C),   title X,    composed of representatives of health insurance-
  § 10107(b)(1), Mar. 23, 2010, 124 Stat. 130, 268, 911.
                                                                   related    consumer     advocacy    organizations,
     Another prior section 2713 of act July 1, 1944, was suc-
  cessively renumbered by subsequent acts and trans-               health insurance issuers, health care profes-
  ferred, see section 238l of this title.                          sionals, patient advocates including those rep-
                                                                   resenting individuals with limited English pro-
                       EFFECTIVE DATE                              ficiency, and other qualified individuals.
    Section effective for plan years beginning on or after         (b) Requirements
  the date that is 6 months after Mar. 23, 2010, see section
                                                                     The standards for the summary of benefits and
  1004 of Pub. L. 111–148, set out as a note under section
  300gg–11 of this title.                                          coverage developed under subsection (a) shall
                                                                   provide for the following:
  § 300gg–14. Extension of dependent coverage                        (1) Appearance
  (a) In general                                                       The standards shall ensure that the sum-
                                                                     mary of benefits and coverage is presented in
    A group health plan and a health insurance is-
                                                                     a uniform format that does not exceed 4 pages
  suer offering group or individual health insur-
                                                                     in length and does not include print smaller
  ance coverage that provides dependent coverage
                                                                     than 12-point font.
  of children shall continue to make such cov-
  erage available for an adult child until the child                 (2) Language
  turns 26 years of age. Nothing in this section                       The standards shall ensure that the sum-
  shall require a health plan or a health insurance                  mary is presented in a culturally and linguis-
  issuer described in the preceding sentence to                      tically appropriate manner and utilizes termi-
  make coverage available for a child of a child re-                 nology understandable by the average plan en-
  ceiving dependent coverage.                                        rollee.
  (b) Regulations                                                    (3) Contents
    The Secretary shall promulgate regulations to                      The standards shall ensure that the sum-
  define the dependents to which coverage shall be                   mary of benefits and coverage includes—
                                                                         (A) uniform definitions of standard insur-
  made available under subsection (a).
                                                                       ance terms and medical terms (consistent
  (c) Rule of construction                                             with subsection (g)) so that consumers may
    Nothing in this section shall be construed to                      compare health insurance coverage and un-
  modify the definition of ‘‘dependent’’ as used in                    derstand the terms of coverage (or exception
  title 26 with respect to the tax treatment of the                    to such coverage);
  cost of coverage.                                                      (B) a description of the coverage, including
                                                                       cost sharing for—
  (July 1, 1944, ch. 373, title XXVII, § 2714, as added                    (i) each of the categories of the essential
  Pub. L. 111–148, title I, § 1001(5), Mar. 23, 2010, 124                health benefits described in subparagraphs
  Stat. 132; amended Pub. L. 111–152, title II,                          (A) through (J) of section 18022(b)(1) of this
  § 2301(b), Mar. 30, 2010, 124 Stat. 1082.)                             title; and
                       PRIOR PROVISIONS                                    (ii) other benefits, as identified by the
                                                                         Secretary;
    A prior section 2714 of act July 1, 1944, was succes-
  sively renumbered by subsequent acts and transferred,                  (C) the exceptions, reductions, and limita-
  see section 238m of this title.                                      tions on coverage;
                                                                         (D) the cost-sharing provisions, including
                         AMENDMENTS                                    deductible, coinsurance, and co-payment ob-
    2010—Subsec. (a). Pub. L. 111–152 struck out ‘‘(who is             ligations;
  not married)’’ after ‘‘adult child’’.                                  (E) the renewability and continuation of
                                                                       coverage provisions;
                       EFFECTIVE DATE
                                                                         (F) a coverage facts label that includes ex-
    Section effective for plan years beginning on or after             amples to illustrate common benefits sce-
  the date that is 6 months after Mar. 23, 2010, see section           narios, including pregnancy and serious or
  1004 of Pub. L. 111–148, set out as a note under section             chronic medical conditions and related cost
  300gg–11 of this title.
                                                                       sharing, such scenarios to be based on recog-
  § 300gg–15. Development and utilization of uni-                      nized clinical practice guidelines;
      form explanation of coverage documents and                         (G) a statement of whether the plan or
      standardized definitions                                         coverage—
                                                                           (i) provides minimum essential coverage
  (a) In general                                                         (as defined under section 5000A(f) of title
    Not later than 12 months after March 23, 2010,                       26); and
  the Secretary shall develop standards for use by                         (ii) ensures that the plan or coverage
  a group health plan and a health insurance is-                         share of the total allowed costs of benefits
  suer offering group or individual health insur-                        provided under the plan or coverage is not
  ance coverage, in compiling and providing to ap-                       less than 60 percent of such costs;
  plicants, enrollees, and policyholders or certifi-                    (H) a statement that the outline is a sum-
  cate holders a summary of benefits and coverage                      mary of the policy or certificate and that




                                                                                                                          221
Case 4:18-cv-00825-O Document 22 Filed 02/05/19   Page 223 of 507 PageID 782




                    Exhibit 8




                                                                        222
                                                       CaseFederal
                                                            4:18-cv-00825-O        Document
                                                                   Register / Vol. 76, No. 149 /22  Filed 02/05/19
                                                                                                 Wednesday, August 3, Page   224 ofand
                                                                                                                      2011 / Rules  507   PageID 78346621
                                                                                                                                       Regulations

                                              however, no market value threshold                      DEPARTMENT OF THE TREASURY                            confidential business information that
                                              need be satisfied in connection with                                                                          you do not want publicly disclosed. All
                                              non-convertible securities eligible for                 Internal Revenue Service                              comments are posted on the Internet
                                              registration on Form F–9 (§ 239.39 of                                                                         exactly as received, and can be retrieved
                                              this chapter)’’.                                        26 CFR Part 54                                        by most Internet search engines. No
                                                                                                      [TD 9541]                                             deletions, modifications, or redactions
                                              ■ 34. Effective December 31, 2012,
                                                                                                                                                            will be made to the comments received,
                                              amend Form 40–F (referenced in 17 CFR                   RIN 1545–BJ60                                         as they are public records. Comments
                                              249.240f) by:                                                                                                 may be submitted anonymously.
                                              ■ a. In General Instruction A.(i),                      DEPARTMENT OF LABOR                                      Department of Labor. Comments to
                                              removing ‘‘F–9’’;                                                                                             the Department of Labor, identified by
                                                                                                      Employee Benefits Security                            RIN 1210–AB44, by one of the following
                                              ■ b. Removing from paragraph (2)(iv) of                 Administration
                                              General Instruction A. the phrase ‘‘;                                                                         methods:
                                                                                                                                                               • Federal eRulemaking Portal: http://
                                              provided, however, that no market value                 29 CFR Part 2590                                      www.regulations.gov. Follow the
                                              threshold need be satisfied in
                                                                                                      RIN 1210–AB44                                         instructions for submitting comments.
                                              connection with non-convertible                                                                                  • E-mail: E-
                                              securities eligible for registration on                 DEPARTMENT OF HEALTH AND                              OHPSCA2713.EBSA@dol.gov.
                                              Form F–9’’ and adding in its place the                  HUMAN SERVICES                                           • Mail or Hand Delivery: Office of
                                              phrase ‘‘or the Registrant filed a Form                                                                       Health Plan Standards and Compliance
                                              F–9 with the Commission on or before                    [CMS–9992–IFC2]
                                                                                                                                                            Assistance, Employee Benefits Security
                                              December 30, 2012’’; and                                                                                      Administration, Room N–5653, U.S.
                                                                                                      45 CFR Part 147
                                              ■ c. Revising paragraph (2) of General                                                                        Department of Labor, 200 Constitution
                                                                                                      RIN 0938–AQ07                                         Avenue, NW., Washington, DC 20210,
                                              Instruction C. to read as follows:
                                                                                                                                                            Attention: RIN 1210–AB44.
                                                 (2) Any financial statements, other                  Group Health Plans and Health                            Comments received by the
                                              than interim financial statements,                      Insurance Issuers Relating to                         Department of Labor will be posted
                                              included in this Form by registrants                    Coverage of Preventive Services Under                 without change to http://
                                              registering securities pursuant to                      the Patient Protection and Affordable                 www.regulations.gov and http://
                                              Section 12 of the Exchange Act or                       Care Act                                              www.dol.gov/ebsa, and available for
                                              reporting pursuant to the provisions of                 AGENCIES:  Internal Revenue Service,                  public inspection at the Public
                                              Section 13(a) or 15(d) of the Exchange                  Department of the Treasury; Employee                  Disclosure Room, N–1513, Employee
                                              Act must be reconciled to U.S. GAAP as                  Benefits Security Administration,                     Benefits Security Administration, 200
                                              required by Item 17 of Form 20–F under                  Department of Labor; Centers for                      Constitution Avenue, NW., Washington,
                                              the Exchange Act, unless this Form is                   Medicare & Medicaid Services,                         DC 20210.
                                              filed with respect to a reporting                       Department of Health and Human                           Department of Health and Human
                                              obligation under Section 15(d) that                     Services.                                             Services. In commenting, please refer to
                                              arose solely as a result of a filing made                                                                     file code CMS–9992–IFC2. Because of
                                                                                                      ACTION: Interim final rules with request
                                              on Form F–7, F–8, F–9 or F–80, in                                                                             staff and resource limitations, we cannot
                                                                                                      for comments.
                                              which case no such reconciliation is                                                                          accept comments by facsimile (FAX)
                                              required.                                               SUMMARY:   This document contains                     transmission.
                                                                                                      amendments to the interim final                          You may submit comments in one of
                                                Note: The text of Form 40–F does not, and                                                                   four ways (please choose only one of the
                                              this amendment will not, appear in the Code
                                                                                                      regulations implementing the rules for
                                                                                                      group health plans and health insurance               ways listed):
                                              of Federal Regulations.                                                                                          1. Electronically. You may submit
                                                                                                      coverage in the group and individual
                                                                                                      markets under provisions of the Patient               electronic comments on this regulation
                                                Dated: July 27, 2011.
                                                                                                      Protection and Affordable Care Act                    to http://www.regulations.gov. Follow
                                                By the Commission.                                                                                          the ‘‘Submit a comment’’ instructions.
                                                                                                      regarding preventive health services.
                                              Elizabeth M. Murphy,                                                                                             2. By regular mail. You may mail
                                                                                                      DATES: Effective date. These interim                  written comments to the following
                                              Secretary.
                                                                                                      final regulations are effective on August             address ONLY: Centers for Medicare &
                                              [FR Doc. 2011–19421 Filed 8–2–11; 8:45 am]
                                                                                                      1, 2011.                                              Medicaid Services, Department of
                                              BILLING CODE 8011–01–P                                     Comment date. Comments are due on                  Health and Human Services, Attention:
                                                                                                      or before September 30, 2011.                         CMS–9992–IFC2, P.O. Box 8010,
                                                                                                         Applicability dates. These interim                 Baltimore, MD 21244–8010.
                                                                                                      final regulations generally apply to                     Please allow sufficient time for mailed
                                                                                                      group health plans and group health                   comments to be received before the
                                                                                                      insurance issuers on August 1, 2011.                  close of the comment period.
                                                                                                      ADDRESSES: Written comments may be                       3. By express or overnight mail. You
                                                                                                      submitted to any of the addresses                     may send written comments to the
                                                                                                      specified below. Any comment that is                  following address ONLY: Centers for
                                                                                                      submitted to any Department will be                   Medicare & Medicaid Services,
srobinson on DSK4SPTVN1PROD with RULES




                                                                                                      shared with the other Departments.                    Department of Health and Human
                                                                                                      Please do not submit duplicates.                      Services, Attention: CMS–9992–IFC2,
                                                                                                         All comments will be made available                Mail Stop C4–26–05, 7500 Security
                                                                                                      to the public. WARNING: Do not                        Boulevard, Baltimore, MD 21244–1850.
                                                                                                      include any personally identifiable                      4. By hand or courier. Alternatively,
                                                                                                      information (such as name, address, or                you may deliver (by hand or courier)
                                                                                                      other contact information) or                         your written comments ONLY to the


                                         VerDate Mar<15>2010   16:09 Aug 02, 2011   Jkt 223001   PO 00000   Frm 00027   Fmt 4700   Sfmt 4700   E:\FR\FM\03AUR1.SGM   03AUR1
                                                                                                                                                                                          223
                                              46622 CaseFederal
                                                         4:18-cv-00825-O        Document
                                                                Register / Vol. 76, No. 149 /22  Filed 02/05/19
                                                                                              Wednesday, August 3, Page   225 ofand
                                                                                                                   2011 / Rules  507   PageID 784
                                                                                                                                    Regulations

                                              following addresses prior to the close of                 • Hand or courier delivery: Monday                     of the PHS Act into ERISA and the
                                              the comment period: Centers for                         through Friday between the hours of 8                    Code, and make them applicable to
                                              Medicare & Medicaid Services,                           a.m. and 4 p.m. to: CC:PA:LPD:PR                         group health plans, and health
                                              Department of Health and Human                          (REG–120391–10), Courier’s Desk,                         insurance issuers providing health
                                              Services, Room 445–G, Hubert H.                         Internal Revenue Service, 1111                           insurance coverage in connection with
                                              Humphrey Building, 200 Independence                     Constitution Avenue, NW., Washington                     group health plans. The PHS Act
                                              Avenue, SW., Washington, DC 20201                       DC 20224.                                                sections incorporated by this reference
                                                 (Because access to the interior of the                 All submissions to the IRS will be                     are sections 2701 through 2728. PHS
                                              Hubert H. Humphrey Building is not                      open to public inspection and copying                    Act sections 2701 through 2719A are
                                              readily available to persons without                    in room 1621, 1111 Constitution                          substantially new, though they
                                              Federal government identification,                      Avenue, NW., Washington, DC from 9                       incorporate some provisions of prior
                                              commenters are encouraged to leave                      a.m. to 4 p.m.                                           law. PHS Act sections 2722 through
                                              their comments in the CMS drop slots                    FOR FURTHER INFORMATION CONTACT:                         2728 are sections of prior law
                                              located in the main lobby of the                        Amy Turner or Beth Baum, Employee                        renumbered, with some, mostly minor,
                                              building. A stamp-in clock is available                 Benefits Security Administration,                        changes.
                                              for persons wishing to retain a proof of                Department of Labor, at (202) 693–8335;                     Subtitles A and C of title I of the
                                              filing by stamping in and retaining an                  Karen Levin, Internal Revenue Service,                   Affordable Care Act amend the
                                              extra copy of the comments being filed.)                Department of the Treasury, at (202)                     requirements of title XXVII of the PHS
                                                 b. For delivery in Baltimore, MD—                    622–6080; Robert Imes, Centers for                       Act (changes to which are incorporated
                                              Centers for Medicare & Medicaid                         Medicare & Medicaid Services (CMS),                      into ERISA section 715). The
                                              Services, Department of Health and                      Department of Health and Human                           preemption provisions of ERISA section
                                              Human Services, 7500 Security                           Services, at (410) 786–1565.                             731 and PHS Act section 2724 2
                                              Boulevard, Baltimore, MD 21244–1850.                      Customer Service Information:                          (implemented in 29 CFR 2590.731(a)
                                                 If you intend to deliver your                        Individuals interested in obtaining                      and 45 CFR 146.143(a)) apply so that the
                                              comments to the Baltimore address, call                 information from the Department of                       requirements of part 7 of ERISA and
                                              telephone number (410) 786–4492 in                      Labor concerning employment-based                        title XXVII of the PHS Act, as amended
                                              advance to schedule your arrival with                   health coverage laws may call the EBSA                   by the Affordable Care Act, are not to be
                                              one of our staff members.                               Toll-Free Hotline at 1–866–444–EBSA                      ‘‘construed to supersede any provision
                                                 Comments mailed to the addresses                     (3272) or visit the Department of Labor’s                of State law which establishes,
                                              indicated as appropriate for hand or                    Web site (http://www.dol.gov/ebsa). In                   implements, or continues in effect any
                                              courier delivery may be delayed and                     addition, information from HHS on                        standard or requirement solely relating
                                              received after the comment period.                      private health insurance for consumers                   to health insurance issuers in
                                                 Inspection of Public Comments: All                   can be found on the Centers for                          connection with group or individual
                                              comments received before the close of                   Medicare & Medicaid Services (CMS)                       health insurance coverage except to the
                                              the comment period are available for                    Web site (http://cciio.cms.gov) and                      extent that such standard or
                                              viewing by the public, including any                    information on health reform can be                      requirement prevents the application of
                                              personally identifiable or confidential                 found at http://www.HealthCare.gov.                      a requirement’’ of the Affordable Care
                                              business information that is included in                SUPPLEMENTARY INFORMATION:
                                                                                                                                                               Act. Accordingly, State laws that
                                              a comment. We post all comments                                                                                  impose requirements on health
                                              received before the close of the                        I. Background                                            insurance issuers that are stricter than
                                              comment period on the following Web                        The Patient Protection and Affordable                 the requirements imposed by the
                                              site as soon as possible after they have                Care Act, Public Law 111–148, was                        Affordable Care Act are not superseded
                                              been received: http://                                  enacted on March 23, 2010; the Health                    by the Affordable Care Act.
                                              www.regulations.gov. Follow the search                  Care and Education Reconciliation Act                       Section 2713 of the PHS Act, as added
                                              instructions on that Web site to view                   (the Reconciliation Act), Public Law                     by the Affordable Care Act and
                                              public comments.                                        111–152, was enacted on March 30,                        incorporated under section 715(a)(1) of
                                                 Comments received timely will also                   2010 (collectively known as the                          ERISA and section 9815(a)(1) of the
                                              be available for public inspection as                   ‘‘Affordable Care Act’’). The Affordable                 Code, specifies that a group health plan
                                              they are received, generally beginning                  Care Act reorganizes, amends, and adds                   and a health insurance issuer offering
                                              approximately three weeks after                         to the provisions of part A of title XXVII               group or individual health insurance
                                              publication of a document, at the                       of the Public Health Service Act (PHS                    coverage provide benefits for and
                                              headquarters of the Centers for Medicare                Act) relating to group health plans and                  prohibit the imposition of cost-sharing
                                              & Medicaid Services, 7500 Security                      health insurance issuers in the group                    with respect to:
                                              Boulevard, Baltimore, Maryland 21244,                   and individual markets. The term                            • Evidence-based items or services
                                              Monday through Friday of each week                      ‘‘group health plan’’ includes both                      that have in effect a rating of A or B in
                                              from 8:30 a.m. to 4 p.m. EST. To                        insured and self-insured group health                    the current recommendations of the
                                              schedule an appointment to view public                  plans.1 The Affordable Care Act adds                     United States Preventive Services Task
                                              comments, phone 1–800–743–3951.                         section 715(a)(1) to the Employee                        Force (Task Force) with respect to the
                                                 Internal Revenue Service. Comments                   Retirement Income Security Act (ERISA)                   individual involved.3
                                              to the IRS, identified by REG–120391–                   and section 9815(a)(1) to the Internal                     2 Code section 9815 incorporates the preemption
                                              10, by one of the following methods:                    Revenue Code (the Code) to incorporate                   provisions of PHS Act section 2724. Prior to the
srobinson on DSK4SPTVN1PROD with RULES




                                                 • Federal eRulemaking Portal: http://                the provisions of part A of title XXVII                  Affordable Care Act, there were no express
                                              www.regulations.gov. Follow the                                                                                  preemption provisions in chapter 100 of the Code.
                                              instructions for submitting comments.                      1 The term ‘‘group health plan’’ is used in title       3 Under PHS Act section 2713(a)(5), the Task

                                                 • Mail: CC:PA:LPD:PR (REG–120391–                    XXVII of the PHS Act, part 7 of ERISA, and chapter       Force recommendations regarding breast cancer
                                                                                                      100 of the Code, and is distinct from the term           screening, mammography, and prevention issued in
                                              10), room 5205, Internal Revenue                        ‘‘health plan,’’ as used in other provisions of title    or around November of 2009 are not to be
                                              Service, P.O. Box 7604, Ben Franklin                    I of the Affordable Care Act. The term ‘‘health plan’’   considered current recommendations on this
                                              Station, Washington, DC 20044.                          does not include self-insured group health plans.        subject for purposes of PHS Act section 2713(a)(1).



                                         VerDate Mar<15>2010   16:09 Aug 02, 2011   Jkt 223001   PO 00000   Frm 00028   Fmt 4700   Sfmt 4700   E:\FR\FM\03AUR1.SGM     03AUR1
                                                                                                                                                                                                    224
                                                       CaseFederal
                                                            4:18-cv-00825-O        Document
                                                                   Register / Vol. 76, No. 149 /22  Filed 02/05/19
                                                                                                 Wednesday, August 3, Page   226 ofand
                                                                                                                      2011 / Rules  507   PageID 78546623
                                                                                                                                       Regulations

                                                 • Immunizations for routine use in                   Resources and Services Administration.                religious employers if coverage of
                                              children, adolescents, and adults that                  Notably, to the extent not described in               contraceptive services were required in
                                              have in effect a recommendation from                    the U.S. Preventive Services Task Force               the group health plans in which
                                              the Advisory Committee on                               recommendations, HRSA was charged                     employees in certain religious positions
                                              Immunization Practices of the Centers                   with developing comprehensive                         participate. Specifically, the
                                              for Disease Control and Prevention                      guidelines for preventive care and                    Departments seek to provide for a
                                              (Advisory Committee) with respect to                    screenings with respect to women (i.e.,               religious accommodation that respects
                                              the individual involved. A                              the Women’s Preventive Services:                      the unique relationship between a house
                                              recommendation of the Advisory                          Required Health Plan Coverage                         of worship and its employees in
                                              Committee is considered to be ‘‘in                      Guidelines or ‘‘HRSA Guidelines’’). The               ministerial positions. Such an
                                              effect’’ after it has been adopted by the               interim final regulations also require                accommodation would be consistent
                                              Director of the Centers for Disease                     that changes in the required items and                with the policies of States that require
                                              Control and Prevention. A                               services be implemented no later than                 contraceptive services coverage, the
                                              recommendation is considered to be for                  plan years (in the individual market,                 majority of which simultaneously
                                              routine use if it appears on the                        policy years) beginning on or after the               provide for a religious accommodation.
                                              Immunization Schedules of the Centers                   date that is one year from when the new                  In light of the above, the Departments
                                              for Disease Control and Prevention.                     recommendation or guideline is issued.                are amending the interim final rules to
                                                 • With respect to infants, children,                    In response to the request for                     provide HRSA additional discretion to
                                              and adolescents, evidence-informed                      comments on the interim final                         exempt certain religious employers from
                                              preventive care and screenings provided                 regulations, the Departments received                 the Guidelines where contraceptive
                                              for in the comprehensive guidelines                     considerable feedback regarding which                 services are concerned. The amendment
                                              supported by the Health Resources and                   preventive services for women should                  to the interim final rules provides HRSA
                                              Services Administration (HRSA).                         be considered for coverage under PHS                  with the discretion to establish this
                                                 • With respect to women, preventive                  Act section 2713(a)(4). Most                          exemption. Consistent with most States
                                              care and screening provided for in                      commenters, including some religious                  that have such exemptions, as described
                                              comprehensive guidelines supported by                   organizations, recommended that HRSA                  below, the amended regulations specify
                                              HRSA (not otherwise addressed by the                    Guidelines include contraceptive                      that, for purposes of this policy, a
                                              recommendations of the Task Force),                     services for all women and that this                  religious employer is one that: (1) Has
                                              which will be commonly known as                         requirement be binding on all group                   the inculcation of religious values as its
                                              HRSA’s Women’s Preventive Services:                     health plans and health insurance                     purpose; (2) primarily employs persons
                                              Required Health Plan Coverage                           issuers with no religious exemption.                  who share its religious tenets; (3)
                                              Guidelines.                                             However, several commenters asserted                  primarily serves persons who share its
                                                 The requirements to cover                            that requiring group health plans                     religious tenets; and (4) is a non-profit
                                              recommended preventive services                         sponsored by religious employers to                   organization under section 6033(a)(1)
                                              without any cost-sharing do not apply to                cover contraceptive services that their               and section 6033(a)(3)(A)(i) or (iii) of the
                                              grandfathered health plans.4 The                        faith deems contrary to its religious                 Code. Section 6033(a)(3)(A)(i) and (iii)
                                              Departments previously issued interim                   tenets would impinge upon their                       refer to churches, their integrated
                                              final regulations implementing PHS Act                  religious freedom. One commenter                      auxiliaries, and conventions or
                                              section 2713; these interim final rules                 noted that some religious employers do                associations of churches, as well as to
                                              were published in the Federal Register                  not currently cover such benefits under               the exclusively religious activities of
                                              on July 19, 2010 (75 FR 41726). For the                 their group health plan due to their                  any religious order. The definition of
                                              reasons explained below, the                            religious beliefs.                                    religious employer, as set forth in the
                                              Departments are now issuing an                             The Departments note that PHS Act                  amended regulations, is based on
                                                                                                      section 2713(a)(4) gives HRSA the                     existing definitions used by most States
                                              amendment to these interim final rules.
                                                                                                      authority to develop comprehensive                    that exempt certain religious employers
                                              II. Overview of the Amendment to the                    guidelines for additional preventive care             from having to comply with State law
                                              Interim Final Regulations                               and screenings for women ‘‘for purposes               requirements to cover contraceptive
                                                 The interim final regulations provided               of this paragraph.’’ In other words, the              services. We will be accepting
                                              that a group health plan or health                      statute contemplated HRSA Guidelines                  comments on this definition as well as
                                              insurance issuer must cover certain                     that would be developed with the                      alternative definitions, such as those
                                              items and services, without cost-                       knowledge that certain group health                   that have been developed under Title 26
                                              sharing, as recommended by the U.S.                     plans and health insurance issuers                    of the United States Code. The
                                              Preventive Services Task Force, the                     would be required to cover the services               definition set forth here is intended to
                                              Advisory Committee on Immunization                      recommended without cost-sharing,                     reasonably balance the extension of any
                                              Practices of the Centers for Disease                    unlike the other guidelines referenced                coverage of contraceptive services under
                                              Control and Prevention, and the Health                  in section 2713(a), which pre-dated the               the HRSA Guidelines to as many
                                                                                                      Affordable Care Act and were originally               women as possible, while respecting the
                                              Thus, the recommendations regarding breast cancer
                                                                                                      issued for purposes of identifying the                unique relationship between certain
                                              screening, mammography, and prevention issued by        non-binding recommended care that                     religious employers and their employees
                                              the Task Force prior to those issued in or around       providers should provide to patients.                 in certain religious positions. The
                                              November of 2009 (that is, those issued in 2002)        These HRSA Guidelines exist solely to                 change in policy effected by this
                                              will be considered current until new
                                              recommendations in this area are issued by the
                                                                                                      bind non-grandfathered group health                   amendment to these interim final rules
srobinson on DSK4SPTVN1PROD with RULES




                                              Task Force or appear in comprehensive guidelines        plans and health insurance issuers with               is intended solely for purposes of PHS
                                              supported by HRSA concerning preventive care and        respect to the extent of their coverage of            Act section 2713 and the companion
                                              screenings for women, which will be commonly            certain preventive services for women.                provisions of ERISA and the Internal
                                              known as HRSA’s Women’s Preventive Services:            In the Departments’ view, it is
                                              Required Health Plan Coverage Guidelines.
                                                                                                                                                            Revenue Code.
                                                4 See 26 CFR 54.9815–1251T, 29 CFR 2590.715–          appropriate that HRSA, in issuing these                  Because HRSA’s discretion to
                                              1251 and 45 CFR 147.140 (75 FR 34538, June 17,          Guidelines, takes into account the effect             establish an exemption applies only to
                                              2010).                                                  on the religious beliefs of certain                   group health plans sponsored by certain


                                         VerDate Mar<15>2010   16:09 Aug 02, 2011   Jkt 223001   PO 00000   Frm 00029   Fmt 4700   Sfmt 4700   E:\FR\FM\03AUR1.SGM   03AUR1
                                                                                                                                                                                           225
                                              46624 CaseFederal
                                                         4:18-cv-00825-O        Document
                                                                Register / Vol. 76, No. 149 /22  Filed 02/05/19
                                                                                              Wednesday, August 3, Page   227 ofand
                                                                                                                   2011 / Rules  507   PageID 786
                                                                                                                                    Regulations

                                              religious employers and group health                    to accommodate, in a balanced way, as                 comment period delayed the issuance of
                                              insurance offered in connection with                    discussed above, these commenter                      the guidance for over a month. The
                                              such plans, health insurance issuers in                 concerns.                                             Departments have determined that such
                                              the individual health insurance market                     In addition, the Departments have                  a delay in implementation of the
                                              would not be covered under any such                     determined that an additional                         statutory requirement that women
                                              exemption.                                              opportunity for public comment would                  receive vital preventive services without
                                                                                                      be impractical and contrary to the                    cost-sharing would be contrary to the
                                              III. Interim Final Regulations and
                                                                                                      public interest. The requirement in                   public interest because it could result in
                                              Waiver of Delay of Effective Date
                                                                                                      section 2713(a)(4) that preventive                    adverse health consequences that may
                                                 Section 9833 of the Code, section 734                services supported by HRSA be                         not otherwise have occurred.
                                              of ERISA, and section 2792 of the PHS                   provided without cost-sharing took
                                              Act authorize the Secretaries of the                    effect at the beginning of the first plan                While the Departments have
                                              Treasury, Labor, and HHS (collectively,                 or policy year beginning on or after                  determined that, even if the APA were
                                              the Secretaries) to promulgate any                      September 23, 2010. At that time,                     applicable, issuing these regulations in
                                              interim final rules that they determine                 however, HRSA had not issued any                      proposed form, so they would not
                                              are appropriate to carry out the                        such guidelines. Under the July 19, 2010              become effective until after public
                                              provisions of chapter 100 of the Code,                  interim final rules, group health plans               comment, would be contrary to the
                                              part 7 of subtitle B of title I of ERISA,               and insurance issuers do not have to                  public interest in the case of these
                                              and part A of title XXVII of the PHS Act,               begin covering preventive services                    amendments, the Departments are
                                              which include PHS Act sections 2701                     supported in HRSA guidelines until the                issuing these amendments as interim
                                              through 2728 and the incorporation of                   first plan or policy year that begins one             final rules so as to provide the public
                                              those sections into ERISA section 715                   year after the guidelines are issued.                 with an opportunity for public comment
                                              and Code section 9815. The                              Thus, while the law requiring coverage                on these amendments.
                                              amendments promulgated in this                          of recommended women’s preventive                        The APA also generally requires that
                                              rulemaking carry out the provisions of                  health services was enacted on March                  a final rule be effective no sooner than
                                              these statutes. Therefore, the foregoing                23, 2010, and has been in effect since                30 days after the date of publication in
                                              interim final rule authority applies to                 September 23, 2010, no such guidelines                the Federal Register. This 30-day delay
                                              these amendments.                                       have yet been issued, and it will be at
                                                 Under the Administrative Procedure                                                                         in effective date can be waived,
                                                                                                      least a full year after they are issued               however, if an agency finds good cause
                                              Act (APA) (5 U.S.C. 551, et seq.), while                before group health plans and issuers
                                              a general notice of proposed rulemaking                                                                       why the effective date should not be
                                                                                                      will be required to start covering                    delayed, and the agency incorporates a
                                              and an opportunity for public comment
                                                                                                      preventive services recommended in the                statement of the findings and its reasons
                                              is generally required before
                                                                                                      guidelines without cost sharing.                      in the rule issued.
                                              promulgation of regulations, an                            The July 19, 2010 interim final rules
                                              exception is made when an agency, for                   indicated that HRSA expected to issue                    As indicated above, many college
                                              good cause, finds that notice and public                guidelines by August 1, 2011. After                   student policy years begin in August.
                                              comment thereon are impracticable,                      considering public comments raising                   Delaying the effective date of this
                                              unnecessary, or contrary to the public                                                                        amendment by 30 days would mean that
                                                                                                      the issue addressed in these
                                              interest. The provisions of the APA that                                                                      the HRSA guidelines could not be
                                                                                                      amendments, however, the Departments
                                              ordinarily require a notice of proposed                                                                       issued until after August of 2011. This
                                                                                                      determined that HRSA should be
                                              rulemaking do not apply here because of                                                                       delay would mean many students could
                                                                                                      granted the discretion to address the
                                              the specific authority to issue interim                                                                       not benefit from the new prevention
                                                                                                      commenter concerns at issue prior to
                                              final rules granted by section 9833 of                                                                        coverage without cost-sharing following
                                                                                                      issuing guidelines under section
                                              the Code, section 734 of ERISA, and                                                                           from the issuance of the guidelines until
                                                                                                      2713(a)(4). Many college student policy
                                              section 2792 of the PHS Act.                                                                                  the 2013–14 school year, as opposed to
                                                 Even if the APA requirements for                     years begin in August and an estimated
                                                                                                      1.5 million young adults are estimated                the 2012–13 school year. As discussed
                                              notice and comment were applicable to
                                                                                                      to be covered by such policies.5                      above, all other participants,
                                              these regulations, they have been
                                              satisfied. This is because the Secretaries              Providing an opportunity for public                   beneficiaries and enrollees in plans or
                                              find that providing for an additional                   comment as described above would                      policies with a plan or a policy year
                                              opportunity for public comment is                       mean that the guidelines could not be                 beginning in the months between
                                              unnecessary, as the July 19, 2010                       issued until after August of 2011. This               August 1 and whenever a final rule
                                              interim final rules implementing section                delay would mean that many students                   would be published should the
                                              2713 of the PHS Act provided the public                 could not benefit from the new                        Departments provide a pre-
                                              with an opportunity to comment on the                   prevention coverage without cost-                     promulgation opportunity for public
                                              implementation of the preventive                        sharing following from the issuance of                comment would face a similar one-year
                                              services requirements in this provision,                the guidelines until the 2013–14 school               delay in receiving these important
                                              and the amendments made in these                        year, as opposed to the 2012–13 school                health benefits. The Departments have
                                              interim final rules in fact are based on                year. Similarly, 2008 data from the                   determined that such a delay in
                                              such public comments. Specifically,                     Department of Labor indicate that over                implementation of the statutory
                                              commenters expressed concerns that                      4 million Americans have ERISA group                  requirement that women receive vital
                                              HRSA-supported guidelines issued                        health plan coverage that starts in                   preventive services without cost-sharing
                                                                                                      August or September; they too would
srobinson on DSK4SPTVN1PROD with RULES




                                              under section 2713(a)(4) that included                                                                        would be impracticable and contrary to
                                              coverage of contraceptive services could                experience over a year’s delay in the                 the public interest because it could
                                              impinge upon the religious freedom of                   receipt of the new benefit if the public              result in adverse health consequences
                                              certain religious employers. The                                                                              that may not otherwise have occurred.
                                                                                                        5 Department of Health and Human Services,
                                              flexibility that is afforded under these                Notice of Proposed Rulemaking on Student Health
                                                                                                                                                            Therefore, the Departments are waiving
                                              amendments is being provided to HRSA                    Insurance Coverage (76 FR 7767, February 22,          the 30-day delay in effective date of
                                              in order to allow HRSA the discretion                   2011).                                                these amendments.


                                         VerDate Mar<15>2010   16:09 Aug 02, 2011   Jkt 223001   PO 00000   Frm 00030   Fmt 4700   Sfmt 4700   E:\FR\FM\03AUR1.SGM   03AUR1
                                                                                                                                                                                          226
                                                       CaseFederal
                                                            4:18-cv-00825-O        Document
                                                                   Register / Vol. 76, No. 149 /22  Filed 02/05/19
                                                                                                 Wednesday, August 3, Page   228 ofand
                                                                                                                      2011 / Rules  507   PageID 78746625
                                                                                                                                       Regulations

                                              IV. Economic Impact and Paperwork                       chapter 5) does not apply to these                    Department of the Treasury
                                              Burden                                                  interim final regulations. For the
                                                                                                                                                            Internal Revenue Service
                                                                                                      applicability of the RFA, refer to the
                                              A. Executive Orders 13563 and 12866—                                                                          26 CFR Chapter 1
                                                                                                      Special Analyses section in the
                                              Department of Labor and Department of
                                                                                                      preamble to the cross-referencing notice                Accordingly, 26 CFR part 54 is
                                              Health and Human Services
                                                                                                      of proposed rulemaking published                      amended as follows:
                                                 Executive Orders 13563 and 12866                     elsewhere in this issue of the Federal
                                              direct agencies to assess all costs and                 Register. Pursuant to section 7805(f) of              PART 54—PENSION EXCISE TAXES
                                              benefits of available regulatory                        the Code, these temporary regulations
                                              alternatives and, if regulation is                      have been submitted to the Chief                      ■ Paragraph 1. The authority citation
                                              necessary, to select regulatory                         Counsel for Advocacy of the Small                     for part 54 continues to read as follows:
                                              approaches that maximize net benefits                   Business Administration for comment                       Authority: 26 U.S.C. 7805. * * *
                                              (including potential economic,                          on their impact on small businesses.
                                              environmental, public health and safety                                                                       ■ Par. 2. Section 54.9815–2713T is
                                              effects, distributive impacts, and                      C. Paperwork Reduction Act                            amended by revising paragraph (a)(1)(iv)
                                              equity). Executive Order 13563                            As stated in the previously issued                  to read as follows:
                                              emphasizes the importance of                            interim final regulations, this rule is not
                                                                                                      subject to the requirements of the                    § 54.9815–2713T Coverage of preventive
                                              quantifying both costs and benefits, of                                                                       health services (temporary).
                                              reducing costs, of harmonizing rules,                   Paperwork Reduction Act of 1980 (44
                                                                                                      U.S.C. 3501 et seq.) because it does not                 (a) * * *
                                              and of promoting flexibility. This rule
                                                                                                      contain a ‘‘collection of information’’ as               (1) * * *
                                              has been designated a ‘‘significant
                                                                                                      defined in 44 U.S.C. 3502 (11).                          (iv) With respect to women, to the
                                              regulatory action,’’ although not
                                                                                                                                                            extent not described in paragraph
                                              economically significant, under section                 V. Statutory Authority                                (a)(1)(i) of this section, preventive care
                                              3(f) of Executive Order 12866.
                                                                                                        The Department of the Treasury                      and screenings provided for in binding
                                              Accordingly, the rule has been reviewed
                                                                                                      temporary regulations are adopted                     comprehensive health plan coverage
                                              by the Office of Management and
                                                                                                      pursuant to the authority contained in                guidelines supported by the Health
                                              Budget.
                                                                                                      sections 7805 and 9833 of the Code.                   Resources and Services Administration
                                              1. Need for Regulatory Action                             The Department of Labor interim final               and developed in accordance with 45
                                                 As stated earlier in this preamble, the              regulations are adopted pursuant to the               CFR 147.130(a)(1)(iv).
                                              Departments previously issued interim                   authority contained in 29 U.S.C. 1027,                *      *      *     *    *
                                              final regulations implementing PHS Act                  1059, 1135, 1161–1168, 1169, 1181–
                                                                                                      1183, 1181 note, 1185, 1185a, 1185b,                  Department of Labor
                                              section 2713 that were published in the
                                              Federal Register on July 19, 2010 (75 FR                1185c, 1185d, 1191, 1191a, 1191b, and                 Employee Benefits Security
                                              41726). Comments received in response                   1191c; sec. 101(g), Pub. L. 104–191, 110              Administration
                                              to the interim final regulations raised                 Stat. 1936; sec. 401(b), Pub. L. 105–200,
                                                                                                                                                            29 CFR Chapter XXV
                                              the issue of imposing on certain                        112 Stat. 645 (42 U.S.C. 651 note); sec.
                                              religious employers through binding                     512(d), Pub. L. 110–343, 122 Stat. 3881;                29 CFR part 2590 is amended as
                                              guidelines the requirement to cover                     sec. 1001, 1201, and 1562(e), Pub. L.                 follows:
                                              contraceptive services that would be in                 111–148, 124 Stat. 119, as amended by
                                                                                                      Pub. L. 111–152, 124 Stat. 1029;                      PART 2590—RULES AND
                                              conflict with the religious tenets of the
                                                                                                      Secretary of Labor’s Order 3–2010, 75                 REGULATIONS FOR GROUP HEALTH
                                              employer. The Departments have
                                                                                                      FR 55354 (September 10, 2010).                        PLANS
                                              determined that it is appropriate to
                                              amend the interim final rules to provide                  The Department of Health and Human
                                                                                                                                                            ■ 1. The authority citation for part 2590
                                              HRSA the discretion to exempt from its                  Services interim final regulations are
                                                                                                                                                            continues to read as follows:
                                              guidelines group health plans                           adopted pursuant to the authority
                                                                                                      contained in sections 2701 through                      Authority: 29 U.S.C. 1027, 1059, 1135,
                                              maintained by certain religious                                                                               1161–1168, 1169, 1181–1183, 1181 note,
                                              employers where contraceptive services                  2763, 2791, and 2792 of the PHS Act (42
                                                                                                      U.S.C. 300gg through 300gg–63, 300gg–                 1185, 1185a, 1185b, 1185c, 1185d, 1191,
                                              are concerned.                                                                                                1191a, 1191b, and 1191c; sec. 101(g), Pub. L.
                                                                                                      91, and 300gg–92), as amended.                        104–191, 110 Stat. 1936; sec. 401(b), Pub. L.
                                              2. Anticipated Effects
                                                                                                      List of Subjects                                      105–200, 112 Stat. 645 (42 U.S.C. 651 note);
                                                 The Departments expect that this                                                                           sec. 512(d), Pub. L. 110–343, 122 Stat. 3881;
                                              amendment will not result in any                        26 CFR Part 54                                        sec. 1001, 1201, and 1562(e), Pub. L. 111–
                                              additional significant burden or costs to                 Excise taxes, Health care, Health                   148, 124 Stat. 119, as amended by Pub. L.
                                              the affected entities.                                  insurance, Pensions, Reporting and                    111–152, 124 Stat. 1029; Secretary of Labor’s
                                                                                                                                                            Order 3–2010, 75 FR 55354 (September 10,
                                              B. Special Analyses—Department of the                   recordkeeping requirements.                           2010).
                                              Treasury                                                29 CFR Part 2590
                                                Notwithstanding the determinations                                                                          Subpart C—Other Requirements
                                                                                                        Continuation coverage, Disclosure,
                                              of the Department of Labor and                          Employee benefit plans, Group health                  ■ 2. Section 2590.715–2713 is amended
                                              Department of Health and Human                          plans, Health care, Health insurance,                 by revising paragraph (a)(1)(iv) to read
                                              Services, for purposes of the Department                Medical child support, Reporting and                  as follows:
srobinson on DSK4SPTVN1PROD with RULES




                                              of the Treasury, it has been determined                 recordkeeping requirements.
                                              that this Treasury decision is not a                                                                          § 2590.715–2713     Coverage of preventive
                                              significant regulatory action for                       45 CFR Part 147                                       health services.
                                              purposes of Executive Order 12866.                        Health care, Health insurance,                        (a) * * *
                                              Therefore, a regulatory assessment is not               Reporting and recordkeeping                             (1) * * *
                                              required. It has also been determined                   requirements, and State regulation of                   (iv) With respect to women, to the
                                              that section 553(b) of the APA (5 U.S.C.                health insurance.                                     extent not described in paragraph


                                         VerDate Mar<15>2010   16:09 Aug 02, 2011   Jkt 223001   PO 00000   Frm 00031   Fmt 4700   Sfmt 4700   E:\FR\FM\03AUR1.SGM   03AUR1
                                                                                                                                                                                             227
                                              46626 CaseFederal
                                                         4:18-cv-00825-O        Document
                                                                Register / Vol. 76, No. 149 /22  Filed 02/05/19
                                                                                              Wednesday, August 3, Page   229 ofand
                                                                                                                   2011 / Rules  507   PageID 788
                                                                                                                                    Regulations

                                              (a)(1)(i) of this section, preventive care                (4) The organization is a nonprofit                 26, 2011. This rule is effective with
                                              and screenings provided for in binding                  organization as described in section                  actual notice for purposes of
                                              comprehensive health plan coverage                      6033(a)(1) and section 6033(a)(3)(A)(i)               enforcement at 9:30 p.m. on July 31,
                                              guidelines supported by the Health                      or (iii) of the Internal Revenue Code of              2011.
                                              Resources and Services Administration                   1986, as amended.                                     ADDRESSES: Documents indicated in this
                                              and developed in accordance with 45                     *      *      *     *    *                            preamble as being available in the
                                              CFR 147.130(a)(1)(iv).                                                                                        docket are part of docket USCG–2011–
                                                                                                      Steven T. Miller,
                                              *     *       *     *    *                                                                                    0717 and are available online by going
                                                                                                      Deputy Commissioner for Services and
                                              Department of Health and Human                          Enforcement, Internal Revenue Service.
                                                                                                                                                            to http://www.regulations.gov, inserting
                                                                                                                                                            USCG–2011–0717 in the Docket ID box,
                                              Services                                                  Approved: July 28, 2011.
                                                                                                                                                            and then clicking ‘‘search.’’ They are
                                                For the reasons stated in the                         Emily S. McMahon,                                     also available for inspection or copying
                                              preamble, the Department of Health and                  Acting Assistant Secretary of the Treasury            at the Docket Management Facility (M–
                                              Human Services amends 45 CFR part                       (Tax Policy).
                                                                                                                                                            30), U.S. Department of Transportation,
                                              147 as follows:                                           Signed this 29th day of July 2011.                  West Building Ground Floor, Room
                                                                                                      Phyllis C. Borzi,                                     W12–140, 1200 New Jersey Avenue, SE.,
                                              PART 147—HEALTH INSURANCE                               Assistant Secretary, Employee Benefits                Washington, DC 20590, between 9 a.m.
                                              REFORM REQUIREMENTS FOR THE                             Security Administration, Department of                and 5 p.m., Monday through Friday,
                                              GROUP AND INDIVIDUAL HEALTH                             Labor.                                                except Federal holidays.
                                              INSURANCE MARKETS                                         OCIIO–9992–IFC2                                     FOR FURTHER INFORMATION CONTACT: If
                                                                                                      (Catalog of Federal Domestic Assistance               you have questions on this temporary
                                              ■ 1. The authority citation for part 147                Program No. 93.773, Medicare—Hospital
                                              continues to read as follows:                                                                                 rule, contact or e-mail BM1 Adam Kraft,
                                                                                                      Insurance; and Program No. 93.774,                    U.S. Coast Guard Sector Lake Michigan,
                                                Authority: 2701 through 2763, 2791, and               Medicare—Supplementary Medical
                                                                                                                                                            at 414–747–7148 or
                                              2792 of the Public Health Service Act (42               Insurance Program)
                                                                                                                                                            Adam.D.Kraft@uscg.mil. If you have
                                              U.S.C. 300gg through 300gg–63, 300gg–91,
                                              and 300gg–92), as amended.                                Dated: July 28, 2011.                               questions on viewing the docket, call
                                                                                                      Donald M. Berwick,                                    Renee V. Wright, Program Manager,
                                              ■ 2. Section 147.130 is amended by                                                                            Docket Operations, telephone 202–366–
                                                                                                      Administrator, Centers for Medicare &
                                              revising paragraph (a)(1)(iv) to read as                Medicaid Services.                                    9826.
                                              follows:                                                                                                      SUPPLEMENTARY INFORMATION:
                                                                                                        Approved: July 28, 2011.
                                              § 147.130    Coverage of preventive health              Kathleen Sebelius,                         Regulatory Information
                                              services.                                               Secretary, Department of Health and Human     The Coast Guard is issuing this
                                                 (a) * * *                                            Services.
                                                                                                                                                 temporary final rule without prior
                                                 (1) * * *                                            [FR Doc. 2011–19684 Filed 8–1–11; 8:45 am]
                                                                                                                                                 notice and opportunity to comment
                                                 (iv) With respect to women, to the                   BILLING CODE 4120–01–P                     pursuant to authority under section 4(a)
                                              extent not described in paragraph                                                                  of the Administrative Procedure Act
                                              (a)(1)(i) of this section, preventive care                                                         (APA) (5 U.S.C. 553(b)). This provision
                                              and screenings provided for in binding                  DEPARTMENT OF HOMELAND                     authorizes an agency to issue a rule
                                              comprehensive health plan coverage                      SECURITY                                   without prior notice and opportunity to
                                              guidelines supported by the Health                                                                 comment when the agency for good
                                              Resources and Services Administration.                  Coast Guard                                cause finds that those procedures are
                                                 (A) In developing the binding health                                                            ‘‘impracticable, unnecessary, or contrary
                                              plan coverage guidelines specified in                   33 CFR Part 165                            to the public interest.’’ Under 5 U.S.C.
                                              this paragraph (a)(1)(iv), the Health                   [Docket No. USCG–2011–0717]                553(b)(B), the Coast Guard finds that
                                              Resources and Services Administration                                                              good cause exists for not publishing a
                                              shall be informed by evidence and may                   RIN 1625–AA00
                                                                                                                                                 notice of proposed rulemaking (NPRM)
                                              establish exemptions from such                                                                     with respect to this rule because waiting
                                                                                                      Safety Zone; Discovery World Private
                                              guidelines with respect to group health                                                            for a notice and comment period to run
                                                                                                      Wedding Firework Displays,
                                              plans established or maintained by                                                                 would be impracticable and contrary to
                                                                                                      Milwaukee, WI
                                              religious employers and health                                                                     the public interest. Notice of this
                                              insurance coverage provided in                          AGENCY: Coast Guard, DHS.                  fireworks display was not received in
                                              connection with group health plans                      ACTION: Temporary final rule.              sufficient time for the Coast Guard to
                                              established or maintained by religious                                                             solicit public comments before the start
                                              employers with respect to any                           SUMMARY: The Coast Guard is
                                                                                                                                                 of the event. Thus, waiting for a notice
                                              requirement to cover contraceptive                      establishing a temporary safety zone on    and comment period to run would be
                                              services under such guidelines.                         the waters of Milwaukee Harbor in          impracticable and contrary to the public
                                                 (B) For purposes of this subsection, a               Milwaukee, Wisconsin. This zone is         interest because it would inhibit the
                                              ‘‘religious employer’’ is an organization               intended to restrict vessels from a        Coast Guard’s ability to protect the
                                              that meets all of the following criteria:               portion of Milwaukee Harbor during         public from the hazards associated with
                                                 (1) The inculcation of religious values              two separate firework displays on July     these maritime fireworks displays.
                                                                                                      31, 2011 and August 26, 2011. This
srobinson on DSK4SPTVN1PROD with RULES




                                              is the purpose of the organization.                                                                   Under 5 U.S.C. 553(d)(3), the Coast
                                                 (2) The organization primarily                       temporary safety zone is necessary to      Guard finds that good cause exists for
                                              employs persons who share the                           protect spectators and vessels from the    making this rule effective less than 30-
                                              religious tenets of the organization.                   hazards associated with these firework     days after publication in the Federal
                                                 (3) The organization serves primarily                displays.                                  Register. For the same reasons
                                              persons who share the religious tenets                  DATES: This rule is in the CFR on August discussed in the preceding paragraph,
                                              of the organization.                                    3, 2011 through 10:30 p.m. on August       waiting for a 30 day notice period to run


                                         VerDate Mar<15>2010   16:09 Aug 02, 2011   Jkt 223001   PO 00000   Frm 00032   Fmt 4700   Sfmt 4700   E:\FR\FM\03AUR1.SGM   03AUR1
                                                                                                                                                                                        228
Case 4:18-cv-00825-O Document 22 Filed 02/05/19   Page 230 of 507 PageID 789




                    Exhibit 9




                                                                        229
                                                        Case 4:18-cv-00825-O
                                                           Federal                  Document
                                                                   Register / Vol. 77,           22 Filed 02/05/19
                                                                                       No. 31 / Wednesday, February 15,Page
                                                                                                                        2012 /231
                                                                                                                              Rulesofand
                                                                                                                                      507Regulations
                                                                                                                                           PageID 790 8725

                                                         TABLE I—Continued                                  DEPARTMENT OF THE TREASURY                           information from the Department of
                                                                                                                                                                 Labor concerning employment-based
                                                                                Limit                       Internal Revenue Service                             health coverage laws may call the EBSA
                                            Year                                                                                                                 Toll-Free Hotline at 1–866–444–EBSA
                                                         Auto. proj. cost             Prior notice proj.    26 CFR Part 54                                       (3272) or visit the Department of Labor’s
                                                          limit (Col. 1)              cost limit (Col. 2)
                                                                                                            [TD 9578]                                            Web site (http://www.dol.gov/ebsa). In
                                          2003     ..            7,600,000                  21,200,000                                                           addition, information from HHS on
                                          2004     ..            7,800,000                  21,600,000      RIN 1545–BJ60                                        private health insurance for consumers
                                          2005     ..            8,000,000                  22,000,000                                                           can be found on the CMS Web site
                                          2006     ..            9,600,000                  27,400,000      DEPARTMENT OF LABOR                                  (http://cciio.cms.gov), and on health
                                          2007     ..            9,900,000                  28,200,000                                                           reform can be found at http://
                                          2008     ..           10,200,000                  29,000,000      Employee Benefits Security                           www.HealthCare.gov.
                                          2009     ..           10,400,000                  29,600,000      Administration                                       SUPPLEMENTARY INFORMATION:
                                          2010     ..           10,500,000                  29,900,000
                                          2011     ..           10,600,000                  30,200,000      29 CFR Part 2590                                     I. Background
                                          2012     ..           10,800,000                  30,800,000      RIN 1210–AB44                                           The Patient Protection and Affordable
                                                                                                                                                                 Care Act, Public Law 111–148, was
                                          *        *       *          *         *                           DEPARTMENT OF HEALTH AND                             enacted on March 23, 2010; the Health
                                                                                                            HUMAN SERVICES                                       Care and Education Reconciliation Act
                                          ■ 3. Table II in § 157.215(a)(5) is revised                                                                            of 2010, Public Law 111–152, was
                                          to read as follows:                                                                                                    enacted on March 30, 2010 (collectively,
                                                                                                            45 CFR Part 147
                                          § 157.215 Underground storage testing                                                                                  the Affordable Care Act). The Affordable
                                                                                                            [CMS–9992–F]                                         Care Act reorganizes, amends, and adds
                                          and development.
                                                                                                            RIN 0938–AQ74                                        to the provisions of part A of title XXVII
                                              (a) * * *                                                                                                          of the Public Health Service Act (PHS
                                              (5) * * *                                                     Group Health Plans and Health                        Act) relating to group health plans and
                                                                                                            Insurance Issuers Relating to                        health insurance issuers in the group
                                                                     TABLE II                               Coverage of Preventive Services Under                and individual markets. The Affordable
                                                                                                            the Patient Protection and Affordable                Care Act adds section 715(a)(1) to the
                                                         Year                               Limit           Care Act                                             Employee Retirement Income Security
                                                                                                                                                                 Act (ERISA) and section 9815(a)(1) to
                                                                                                            AGENCIES: Internal Revenue Service,
                                          1982   ..................................         $2,700,000                                                           the Internal Revenue Code (Code) to
                                                                                                            Department of the Treasury; Employee
                                          1983   ..................................          2,900,000                                                           incorporate the provisions of part A of
                                                                                                            Benefits Security Administration,
                                          1984   ..................................          3,000,000                                                           title XXVII of the PHS Act into ERISA
                                                                                                            Department of Labor; Centers for
                                          1985   ..................................          3,100,000                                                           and the Code, and make them
                                                                                                            Medicare & Medicaid Services,
                                          1986   ..................................          3,200,000                                                           applicable to group health plans.
                                                                                                            Department of Health and Human                          Section 2713 of the PHS Act, as added
                                          1987   ..................................          3,300,000
                                                                                                            Services.                                            by the Affordable Care Act and
                                          1988   ..................................          3,400,000
                                          1989   ..................................          3,500,000      ACTION: Final rules.                                 incorporated into ERISA and the Code,
                                          1990   ..................................          3,600,000      SUMMARY:   These regulations finalize,               requires that non-grandfathered group
                                          1991   ..................................          3,800,000      without change, interim final                        health plans and health insurance
                                          1992   ..................................          3,900,000      regulations authorizing the exemption                issuers offering group or individual
                                          1993   ..................................          4,000,000      of group health plans and group health               health insurance coverage provide
                                          1994   ..................................          4,100,000                                                           benefits for certain preventive health
                                                                                                            insurance coverage sponsored by certain
                                          1995   ..................................          4,200,000                                                           services without the imposition of cost
                                                                                                            religious employers from having to
                                          1996   ..................................          4,300,000                                                           sharing. These preventive health
                                                                                                            cover certain preventive health services
                                          1997   ..................................          4,400,000                                                           services include, with respect to
                                                                                                            under provisions of the Patient
                                          1998   ..................................          4,500,000                                                           women, preventive care and screening
                                                                                                            Protection and Affordable Care Act.
                                          1999   ..................................          4,550,000                                                           provided for in the comprehensive
                                          2000   ..................................          4,650,000      DATES: Effective date. These final                   guidelines supported by the Health
                                          2001   ..................................          4,750,000      regulations are effective on April 16,               Resources and Services Administration
                                          2002   ..................................          4,850,000      2012.                                                (HRSA) that were issued on August 1,
                                          2003   ..................................          4,900,000         Applicability dates. These final                  2011 (HRSA Guidelines).1 As relevant
                                          2004   ..................................          5,000,000      regulations generally apply to group                 here, the HRSA Guidelines require
                                          2005   ..................................          5,100,000      health plans and group health insurance              coverage, without cost sharing, for ‘‘[a]ll
                                          2006   ..................................          5,250,000      issuers on April 16, 2012.                           Food and Drug Administration [(FDA)]
                                          2007   ..................................          5,400,000      FOR FURTHER INFORMATION CONTACT:                     approved contraceptive methods,
                                          2008   ..................................          5,550,000      Amy Turner or Beth Baum, Employee                    sterilization procedures, and patient
                                          2009   ..................................          5,600,000      Benefits Security Administration                     education and counseling for all women
                                          2010   ..................................          5,700,000      (EBSA), Department of Labor, at (202)                with reproductive capacity,’’ as
                                          2011   ..................................          5,750,000      693–8335; Karen Levin, Internal                      prescribed by a provider. Except as
                                          2012   ..................................          5,850,000      Revenue Service, Department of the                   discussed below, non-grandfathered
                                                                                                            Treasury, at (202) 622–6080; Robert                  group health plans and health insurance
erowe on DSK2VPTVN1PROD with RULES




                                          *        *       *          *         *                           Imes, Centers for Medicare & Medicaid                issuers are required to provide coverage
                                          [FR Doc. 2012–3488 Filed 2–14–12; 8:45 am]                        Services (CMS), Department of Health                 consistent with the HRSA Guidelines,
                                          BILLING CODE 6717–01–P                                            and Human Services (HHS), at (410)                   without cost sharing, in plan years (or,
                                                                                                            786–1565.
                                                                                                               Customer Service Information:                      1 The HRSA Guidelines can be found at: http://

                                                                                                            Individuals interested in obtaining                  www.hrsa.gov/womensguidelines.



                                     VerDate Mar<15>2010        14:28 Feb 14, 2012       Jkt 226001   PO 00000   Frm 00009   Fmt 4700   Sfmt 4700   E:\FR\FM\15FER1.SGM   15FER1
                                                                                                                                                                                                    230
                                          8726 Case 4:18-cv-00825-O
                                                  Federal                  Document
                                                          Register / Vol. 77,           22 Filed 02/05/19
                                                                              No. 31 / Wednesday, February 15,Page
                                                                                                               2012 /232
                                                                                                                     Rulesofand
                                                                                                                             507Regulations
                                                                                                                                  PageID 791

                                          in the individual market, policy years)                   cost sharing consistent with the HRSA                plans, women’s religious orders, and
                                          beginning on or after August 1, 2012.2                    Guidelines. The amended interim final                women’s rights organizations.
                                          These guidelines were based on                            regulations were issued and effective on                Some commenters recommended that
                                          recommendations of the independent                        August 1, 2011.3 The amended interim                 the exemption for the group health
                                          Institute of Medicine, which undertook                    final regulations specified that, for                plans of a limited group of religious
                                          a review of the evidence on women’s                       purposes of this exemption, a religious              organizations as formulated in the
                                          preventive services.                                      employer is one that: (1) Has the                    amended interim final regulations be
                                             The Departments of Health and                          inculcation of religious values as its               maintained. Other commenters urged
                                          Human Services, Labor, and the                            purpose; (2) primarily employs persons               that the definition of religious employer
                                          Treasury (the Departments) published                      who share its religious tenets; (3)                  be broadened so that more sponsors of
                                          interim final regulations implementing                    primarily serves persons who share its               group health plans would qualify for the
                                          PHS Act section 2713 on July 19, 2010                     religious tenets; and (4) is a non-profit            exemption. Others urged that the
                                          (75 FR 41726). In the preamble to the                     organization described in section                    exemption be rescinded in its entirety.
                                          interim final regulations, the                            6033(a)(1) and section 6033(a)(3)(A)(i)              The Departments summarize below the
                                          Departments explained that HRSA was                       or (iii) of the Code. Section                        major issues raised in the comments
                                          developing guidelines related to                          6033(a)(3)(A)(i) and (iii) of the Code               that were received.
                                          preventive care and screening for                         refers to churches, their integrated                    Some commenters supported the
                                          women that would be covered without                       auxiliaries, and conventions or                      inclusion of contraceptive services in
                                          cost sharing pursuant to PHS Act                          associations of churches, as well as to              the HRSA Guidelines and urged that the
                                          section 2713(a)(4), and that these                        the exclusively religious activities of              religious employer exemption be
                                          guidelines were expected to be issued                     any religious order. In the HRSA                     rescinded in its entirety due to the
                                          no later than August 1, 2011. Although                    Guidelines, HRSA exercised its                       importance of extending these benefits
                                          comments on the anticipated guidelines                    discretion under the amended interim                 to as many women as possible. For
                                          were not requested in the interim final                   final regulations such that group health             example, one provider association
                                          regulations, the Departments received                     plans established and maintained by                  commented that all group health plans
                                          considerable feedback regarding which                     these religious employers (and any                   and group health insurance issuers
                                          preventive services for women should                      group health insurance coverage                      should offer the same benefits to plan
                                          be covered without cost sharing. Some                     provided in connection with such                     participants, without a religious
                                          commenters, including some                                plans) are not required to cover                     exemption for some plans, and that
                                          religiously-affiliated employers,                         contraceptive services.                              religious beliefs are more appropriately
                                          recommended that these guidelines                            In the preamble to the amended                    taken into account by individuals when
                                          include contraceptive services among                      interim final regulations, the                       making personal health care decisions.
                                          the recommended women’s preventive                        Departments explained that it was                    Others urged that the exemption be
                                          services and that the attendant coverage                  appropriate that HRSA take into account              eliminated because making
                                          requirement apply to all group health                     the religious beliefs of certain religious           contraceptive services available to all
                                          plans and health insurance issuers.                       employers where coverage of                          women would satisfy a basic health care
                                          Other commenters, however,                                contraceptive services is concerned. The             need and would significantly reduce
                                          recommended that group health plans                       Departments noted that a religious                   long-term health care costs associated
                                          sponsored by religiously-affiliated                       exemption is consistent with the                     with unplanned pregnancies.
                                                                                                    policies in some States that currently                  Some of the commenters supporting
                                          employers be allowed to exclude
                                                                                                    both require contraceptive services                  the elimination of the exemption argued
                                          contraceptive services from coverage
                                                                                                    coverage under State law and provide                 that section 2713 of the PHS Act does
                                          under their plans if the employers deem                                                                        not provide any explicit basis for
                                          such services contrary to their religious                 for some type of religious exemption
                                                                                                    from their contraceptive services                    exempting a subset of group health
                                          tenets, noting that some group health                                                                          plans. One commenter asserted that
                                          plans sponsored by organizations with a                   coverage requirement. Comments were
                                                                                                    requested on the amended interim final               Congress’s incorporation of section 2713
                                          religious objection to contraceptives                                                                          of the PHS Act into ERISA and the Code
                                          currently contain such exclusions for                     regulations, specifically with respect to
                                                                                                    the definition of religious employer, as             indicates its intent to require coverage
                                          that reason.                                                                                                   of recommended preventive services
                                             In response to these comments, the                     well as alternative definitions.
                                                                                                                                                         under section 2713 of the PHS Act in
                                          Departments amended the interim final                     II. Overview of the Public Comments on               the broadest spectrum of group health
                                          regulations to provide HRSA with                          the Amended Interim Final Regulations                plans possible.
                                          discretion to establish an exemption for                                                                          Many commenters that opposed the
                                          group health plans established or                            The Departments received over
                                                                                                    200,000 responses to the request for                 exemption asked that, at a minimum,
                                          maintained by certain religious                                                                                the Departments not expand the
                                          employers (and any group health                           comments on the amended interim final
                                                                                                    regulations. Commenters included                     definition of religious employer.
                                          insurance coverage provided in                                                                                 Alternatively, they asked that, if the
                                          connection with such plans) with                          concerned citizens, civil rights
                                                                                                    organizations, consumer groups, health               Departments decided to base the
                                          respect to any requirement to cover                                                                            relevant portion of the definition of
                                          contraceptive services that they would                    care providers, health insurance issuers,
                                                                                                    sponsors of group health plans,                      religious employer on a Code section
                                          otherwise be required to cover without                                                                         other than section 6033, the other
                                                                                                    religiously-affiliated charities,
                                             2 The interim final regulations published by the       religiously-affiliated educational                   portions of the definition of religious
                                          Departments on July 19, 2010, generally provide           institutions, religiously-affiliated health          employer be retained to limit the
erowe on DSK2VPTVN1PROD with RULES




                                          that plans and issuers must cover a newly                 care organizations, other religiously-               exemption largely to houses of worship.
                                          recommended preventive service starting with the          affiliated organizations, secular                       Some commenters urged the
                                          first plan year (or, in the individual market, policy                                                          Departments not to modify the
                                          year) that begins on or after the date that is one year   organizations, sponsors of group health
                                          after the date on which the new recommendation
                                                                                                                                                         definition of religious employer. For
                                          or guideline is issued. 26 CFR 54.9815–2713T(b)(1);        3 The amendment to the interim final regulations    example, some commenters asserted
                                          29 CFR 2590.715–2713(b)(1); 45 CFR 147.130(b)(1).         was published on August 3, 2011, at 76 FR 46621.     that the exemption is appropriately


                                     VerDate Mar<15>2010    14:28 Feb 14, 2012   Jkt 226001   PO 00000   Frm 00010   Fmt 4700   Sfmt 4700   E:\FR\FM\15FER1.SGM   15FER1
                                                                                                                                                                                      231
                                                   Case 4:18-cv-00825-O
                                                      Federal                  Document
                                                              Register / Vol. 77,           22 Filed 02/05/19
                                                                                  No. 31 / Wednesday, February 15,Page
                                                                                                                   2012 /233
                                                                                                                         Rulesofand
                                                                                                                                 507Regulations
                                                                                                                                      PageID 792 8727

                                          targeted at houses of worship, rather                   health care organizations, and charities.             group health insurance coverage,
                                          than a larger set of religiously-affiliated             In some instances, in place of the                    recognized that women have unique
                                          organizations. Others argued that, while                definition that was adopted in the                    health care needs and burdens. Such
                                          the exemption addresses legitimate                      amended interim final regulations,                    needs include contraceptive services.5
                                          religious concerns, its scope is already                commenters suggested other State                        As documented in a report of the
                                          broader than necessary and should not                   insurance law definitions of religious                Institute of Medicine, ‘‘Clinical
                                          be expanded.                                            employer. In other instances,                         Preventive Services for Women, Closing
                                             Commenters opposing any exemption                    commenters referenced alternative                     the Gaps,’’ women experiencing an
                                          stated that, if the exemption were to be                standards, such as tying the exemption                unintended pregnancy may not
                                          retained, clear notice should be                        to the definition of ‘‘church plan’’ under            immediately be aware that they are
                                          provided to the affected plan                           section 414(e) of the Code or to status               pregnant, and thus delay prenatal care.
                                          participants that their group health                    as a nonprofit organization under                     They also may not be as motivated to
                                          plans do not include benefits for                       section 501(c)(3) of the Code.                        discontinue behaviors that pose
                                          contraceptive services. In addition, they                                                                     pregnancy-related risks (e.g., smoking,
                                          urged the Departments to monitor plans                  III. Overview of the Final Regulations
                                                                                                                                                        consumption of alcohol). Studies show
                                          to ensure that the exemption is not                        In response to these comments, the                 a greater risk of preterm birth and low
                                          claimed more broadly than permitted.                    Departments carefully considered                      birth weight among unintended
                                             On the other hand, a number of                       whether to eliminate the religious                    pregnancies compared with pregnancies
                                          comments asserted that the religious                    employer exemption or to adopt an                     that were planned.6 Contraceptives also
                                          employer exemption is too narrow.                       alternative definition of religious                   have medical benefits for women who
                                          These commenters included some                          employer, including whether the                       are contraindicated for pregnancy, and
                                          religiously-affiliated educational                      exemption should be extended to a                     there are demonstrated preventive
                                          institutions, health care organizations,                broader set of religiously-affiliated                 health benefits from contraceptives
                                          and charities. Some of these                            sponsors of group health plans and                    relating to conditions other than
                                          commenters expressed concern that the                   group health insurance coverage. For                  pregnancy (e.g., treatment of menstrual
                                          exemption for religious employers will                  the reasons discussed below, the                      disorders, acne, and pelvic pain).7
                                          not allow them to continue their current                Departments are adopting the definition                 In addition, there are significant cost
                                          exclusion of contraceptive services from                in the amended interim final regulations              savings to employers from the coverage
                                          coverage under their group health plans.                for purposes of these final regulations               of contraceptives. A 2000 study
                                          Others expressed concerns about paying                  while also creating a temporary                       estimated that it would cost employers
                                          for such services and stated that doing                 enforcement safe harbor, discussed                    15 to17 percent more not to provide
                                          so would be contrary to their religious                 below. During the temporary                           contraceptive coverage in employee
                                          beliefs.                                                enforcement safe harbor, the                          health plans than to provide such
                                             Commenters also claimed that Federal                 Departments plan to develop and                       coverage, after accounting for both the
                                          laws, including the Affordable Care Act,                propose changes to these final
                                          have provided for conscience clauses                                                                          direct medical costs of pregnancy and
                                                                                                  regulations that would meet two goals—                the indirect costs such as employee
                                          and religious exemptions broader than                   providing contraceptive coverage
                                          that provided for in the amended                                                                              absence and reduced productivity.8 In
                                                                                                  without cost-sharing to individuals who               fact, when contraceptive coverage was
                                          interim final regulations. Some                         want it and accommodating non-
                                          commenters asserted that the narrower                                                                         added to the Federal Employees Health
                                                                                                  exempted, non-profit organizations’                   Benefits Program, premiums did not
                                          scope of the exemption raises concerns                  religious objections to covering
                                          under the First Amendment and the                                                                             increase because there was no resulting
                                                                                                  contraceptive services as also discussed
                                          Religious Freedom Restoration Act.                      below.                                                   5 Inst. of Med., Clinical Preventive Services for
                                             Other commenters, however, disputed                     PHS Act section 2713 reflects a                    Women: Closing the Gaps, Wash. DC: Nat’l Acad.
                                          claims that the contraceptive coverage                  determination by Congress that coverage               Press, 2011, at p. 9; see also Sonfield, A., The Case
                                          requirement infringes on rights                         of recommended preventive services by                 for Insurance Coverage of Contraceptive Services
                                          protected by the First Amendment or                     non-grandfathered group health plans                  and Supplies Without Cost Sharing, 14 Guttmacher
                                          the Religious Freedom Restoration Act.                                                                        Pol’y Rev. 10 (2011), available at http://
                                                                                                  and health insurance issuers without                  www.guttmacher.org/pubs/gpr/14/1/
                                          These commenters noted that the                         cost sharing is necessary to achieve                  gpr140107.html.
                                          requirement is neutral and generally                    basic health care coverage for more                      6 Gipson, J.D., et al., The Effects of Unintended

                                          applicable. They also explained that the                Americans. Individuals are more likely                Pregnancy on Infant, Child and Parental Health: A
                                          requirement does not substantially                      to use preventive services if they do not
                                                                                                                                                        Review of the Literature, Studies on Family
                                                                                                                                                        Planning, 2008, 39(1):18–38.
                                          burden religious exercise and, in any                   have to satisfy cost sharing requirements                7 Inst. of Med., Clinical Preventive Services for
                                          event, serves compelling governmental                   (such as a copayment, coinsurance, or a               Women: Closing the Gaps, Wash., DC: Nat’l Acad.
                                          interests and is the least restrictive                  deductible). Use of preventive services               Press, 2011, at p. 107.
                                          means to achieve those interests.                       results in a healthier population and                    8 Testimony of Guttmacher Inst., submitted to the

                                             Some religiously-affiliated employers                reduces health care costs by helping
                                                                                                                                                        Comm. on Preventive Servs. for Women, Inst. of
                                          warned that, if the definition of                                                                             Med., Jan. 12, 2012, p. 11 citing Bonoan, R + Gonen,
                                                                                                  individuals avoid preventable                         JS, ‘‘Promoting Healthy Pregnancies: Counseling
                                          religious employer is not broadened,                    conditions and receive treatment                      and Contraception as the First Step’’, Washington
                                          they could cease to offer health coverage               earlier.4 Further, Congress, by amending              Business Group on Health, Family Health in Brief,
                                          to their employees in order to avoid                    the Affordable Care Act during the
                                                                                                                                                        Issue No. 3. August 2000; see also Sonfield, A., The
                                          having to offer coverage to which they                                                                        Case for Insurance Coverage of Contraceptive
                                                                                                  Senate debate to ensure that                          Services and Supplies without Cost Sharing, 14
                                          object on religious grounds.                            recommended preventive services for                   Guttmacher Pol’y Rev. 10 (2011); Mavranezouli, I.,
erowe on DSK2VPTVN1PROD with RULES




                                             Commenters supporting a broadening                                                                         Health Economics of Contraception, 23 Best
                                                                                                  women are covered adequately by non-
                                          of the definition of religious employer                                                                       Practice & Res. Clinical Obstetrics & Gynaecology
                                                                                                  grandfathered group health plans and                  187–198 (2009); Trussell, J., et al., Cost
                                          proposed a number of options, generally
                                                                                                                                                        Effectiveness of Contraceptives in the United States,
                                          intended to expand the scope of the                       4 Inst. of Med., Clinical Preventive Services for   79 Contraception 5–14 (2009); Trussell, J., The Cost
                                          exemption to include religiously-                       Women: Closing the Gaps, Wash., DC: Nat’l Acad.       of Unintended Pregnancy in the United States, 75
                                          affiliated educational institutions,                    Press, 2011, at p. 16.                                Contraception 168–170 (2007).



                                     VerDate Mar<15>2010   14:28 Feb 14, 2012   Jkt 226001   PO 00000   Frm 00011   Fmt 4700   Sfmt 4700   E:\FR\FM\15FER1.SGM   15FER1
                                                                                                                                                                                              232
                                          8728 Case 4:18-cv-00825-O
                                                  Federal                  Document
                                                          Register / Vol. 77,           22 Filed 02/05/19
                                                                              No. 31 / Wednesday, February 15,Page
                                                                                                               2012 /234
                                                                                                                     Rulesofand
                                                                                                                             507Regulations
                                                                                                                                  PageID 793

                                          health care cost increase.9 Further, the                women.14 The Departments aim to                         services whose group health plans are
                                          cost savings of covering contraceptive                  reduce these disparities by providing                   not grandfathered health plans,
                                          services have already been recognized                   women broad access to preventive                        guidance is being issued
                                          by States and also within the health                    services, including contraceptive                       contemporaneous with these final
                                          insurance industry. Twenty-eight States                 services.                                               regulations that provides a one-year safe
                                          now have laws requiring health                             The religious employer exemption in                  harbor from enforcement by the
                                          insurance issuers to cover                              the final regulations does not                          Departments.
                                          contraceptives. A 2002 study found that                 undermine the overall benefits                             Before the end of the temporary
                                                                                                  described above. A group health plan                    enforcement safe harbor, the
                                          more than 89 percent of insured plans
                                                                                                  (and health insurance coverage                          Departments will work with
                                          cover contraceptives.10 A 2010 survey of
                                                                                                  provided in connection with such a                      stakeholders to develop alternative ways
                                          employers revealed that 85 percent of                   plan) qualifies for the exemption if,
                                          large employers and 62 percent of small                                                                         of providing contraceptive coverage
                                                                                                  among other qualifications, the plan is                 without cost sharing with respect to
                                          employers offered coverage of FDA-                      established and maintained by an
                                          approved contraceptives.11                                                                                      non-exempted, non-profit religious
                                                                                                  employer that primarily employs                         organizations with religious objections
                                             Furthermore, in directing non-                       persons who share the religious tenets                  to such coverage. Specifically, the
                                          grandfathered group health plans and                    of the organization. As such, the                       Departments plan to initiate a
                                          health insurance issuers to cover                       employees of employers availing                         rulemaking to require issuers to offer
                                          preventive services and screenings for                  themselves of the exemption would be                    insurance without contraception
                                          women described in HRSA-supported                       less likely to use contraceptives even if               coverage to such an employer (or plan
                                          guidelines without cost sharing,                        contraceptives were covered under their                 sponsor) and simultaneously to offer
                                          Congress determined that both existing                  health plans.                                           contraceptive coverage directly to the
                                          health coverage and existing preventive                    A broader exemption, as urged by
                                                                                                                                                          employer’s plan participants (and their
                                          services recommendations often did not                  some commenters, would lead to more
                                                                                                                                                          beneficiaries) who desire it, with no
                                                                                                  employees having to pay out of pocket
                                          adequately serve the unique health                                                                              cost-sharing. Under this approach, the
                                                                                                  for contraceptive services, thus making
                                          needs of women. This disparity places                                                                           Departments will also require that, in
                                                                                                  it less likely that they would use
                                          women in the workforce at a                             contraceptives, which would undermine                   this circumstance, there be no charge for
                                          disadvantage compared to their male co-                 the benefits described above. Employers                 the contraceptive coverage. Actuaries
                                          workers. Researchers have shown that                    that do not primarily employ employees                  and experts have found that coverage of
                                          access to contraception improves the                    who share the religious tenets of the                   contraceptives is at least cost neutral
                                          social and economic status of women.12                  organization are more likely to employ                  when taking into account all costs and
                                          Contraceptive coverage, by reducing the                 individuals who have no religious                       benefits in the health plan.16 The
                                          number of unintended and potentially                    objection to the use of contraceptive                   Departments intend to develop policies
                                          unhealthy pregnancies, furthers the goal                services and therefore are more likely to               to achieve the same goals for self-
                                          of eliminating this disparity by allowing               use contraceptives. Including these                     insured group health plans sponsored
                                          women to achieve equal status as                        employers within the scope of the                       by non-exempted, non-profit religious
                                          healthy and productive members of the                   exemption would subject their                           organizations with religious objections
                                          job force. Research also shows that cost                employees to the religious views of the                 to contraceptive coverage.
                                          sharing can be a significant barrier to                 employer, limiting access to                               A future rulemaking would be
                                          effective contraception.13 As the                       contraceptives, and thereby inhibiting                  informed by the existing practices of
                                          Institute of Medicine noted, owing to                   the use of contraceptive services and the               some issuers and religious organizations
                                          reproductive and sex-specific                           benefits of preventive care.                            in the 28 States where contraception
                                          conditions, women use preventive                           The Departments note that this                       coverage requirements already exist,
                                          services more than men, generating                      religious exemption is intended solely                  including Hawaii. There, State health
                                          significant out-of-pocket expenses for                  for purposes of the contraceptive                       insurance law requires issuers to offer
                                                                                                  services coverage requirement pursuant                  plan participants in group health plans
                                            9 Dailard, C., Special Analysis: The Cost of
                                                                                                  to PHS Act section 2713 and the                         sponsored by religious employers that
                                          Contraceptive Insurance Coverage, Guttmacher Rep.       companion provisions of ERISA and the                   are exempt from the State contraception
                                          on Public Pol’y (March 2003).                           Code.                                                   coverage requirement the option to
                                            10 Sonfield, A., et al., U.S. Insurance Coverage of      The Departments also note that some                  purchase this coverage in a way that
                                          Contraceptives and the Impact of Contraceptive          group health plans sponsored by                         religious employers are not obligated to
                                          Coverage Mandates, Perspectives on Sexual and           employers that do not satisfy the
                                          Reproductive Health 36(2):72–79, 2002.
                                                                                                                                                          fund it. It is our understanding that, in
                                            11 Claxton, G., et al., Employer Health Benefits:     definition of religious employer in these               practice, rather than charging employees
                                          2010 Annual Survey, Menlo Park, Cal.: Kaiser            final regulations may be grandfathered                  a separate fee, some issuers in Hawaii
                                          Family Found. and Chi., Ill.: Health Research &         health plans 15 and thus are not subject                offer this coverage to plan participants
                                          Educ. Trust, 2010.                                      to any of the preventive services                       at no charge. The Departments will
                                            12 Testimony of Guttmacher Inst., submitted to
                                                                                                  coverage requirements of section 2713                   work with stakeholders to propose and
                                          the Comm. on Preventive Servs. for Women, Inst.
                                          of Med., Jan. 12, 2012, p.6, citing Goldin C and Katz   of the PHS Act, including the
                                          L, Career and marriage in the age of the pill,          contraceptive coverage requirement.                       16 Bertko, John, F.S.A., M.A.A.A., Director of
                                          American Economic Review, 2000, 90(2):461–465;             With respect to certain non-exempted,                Special Initiatives and Pricing in the Center for
                                          Goldin C and Katz LF, The power of the pill: oral       non-profit organizations with religious                 Consumer Information and Insurance Oversight at
                                          contraceptives and women’s career and marriage                                                                  the Centers for Medicare and Medicaid Services,
                                          decisions, Journal of Political Economy, 2002,          objections to covering contraceptive                    Glied, Sherry, Ph.D., Assistant Secretary for
erowe on DSK2VPTVN1PROD with RULES




                                          110(4):730–770; and Bailey MJ, More power to the                                                                Planning and Evaluation, U.S. Department of Health
                                          pill: the impact of contraceptive freedom on               14 Inst. of Med., Clinical Preventive Services for
                                                                                                                                                          & Human Services (ASPE/HHS), Miller, Erin, MPH,
                                          women’s life cycle labor supply, Quarterly Journal      Women: Closing the Gaps, Wash., DC: Nat’l Acad.         (ASPE/HHS), Wilson, Lee, (ASPE/HHS), Simmons,
                                          of Economics, 2006, 121(1):289–320.                     Press, 2011, p.19.                                      Adelle, (ASPE/HHS), ‘‘The Cost of Covering
                                            13 Postlethwaite, D., et al., A Comparison of            15 See section 1251 of the Affordable Care Act and   Contraceptives through Health Insurance,’’ (9
                                          Contraceptive Procurement Pre- and Post-Benefit         its implementing regulations at 26 CFR 54.9815–         February 2012), available at: http://aspe.hhs.gov/
                                          Change, 76 Contraception 360 (2007).                    1251T; 29 CFR 2590.715–1251; 45 CFR 147.140.            health/reports/2012/contraceptives/ib.shtml.



                                     VerDate Mar<15>2010   14:28 Feb 14, 2012   Jkt 226001   PO 00000   Frm 00012   Fmt 4700   Sfmt 4700   E:\FR\FM\15FER1.SGM   15FER1
                                                                                                                                                                                              233
                                                   Case 4:18-cv-00825-O
                                                      Federal                  Document
                                                              Register / Vol. 77,           22 Filed 02/05/19
                                                                                  No. 31 / Wednesday, February 15,Page
                                                                                                                   2012 /235
                                                                                                                         Rulesofand
                                                                                                                                 507Regulations
                                                                                                                                      PageID 794 8729

                                          finalize this policy before the end of the              equity, human dignity, fairness, and                    The Department of Labor final
                                          temporary enforcement safe harbor.                      distributive impacts.’’ These final                   regulations are adopted pursuant to the
                                             Nothing in these final regulations                   regulations have been designated a                    authority contained in 29 U.S.C. 1027,
                                          precludes employers or others from                      ‘‘significant regulatory action,’’ although           1059, 1135, 1161–1168, 1169, 1181–
                                          expressing their opposition, if any, to                 not economically significant, under                   1183, 1181 note, 1185, 1185a, 1185b,
                                          the use of contraceptives, requires                     section 3(f) of Executive Order 12866.                1185c, 1185d, 1191, 1191a, 1191b, and
                                          anyone to use contraceptives, or                        Accordingly, these final regulations                  1191c; sec. 101(g), Public Law104–191,
                                          requires health care providers to                       have been reviewed by the Office of                   110 Stat. 1936; sec. 401(b), Public Law
                                          prescribe contraceptives if doing so is                 Management and Budget.                                105–200, 112 Stat. 645 (42 U.S.C. 651
                                          against their religious beliefs. These                                                                        note); sec. 512(d), Public Law 110–343,
                                          final regulations do not undermine the                  1. Need for Regulatory Action
                                                                                                                                                        122 Stat. 3881; sec. 1001, 1201, and
                                          important protections that exist under                    As stated earlier in this preamble, the             1562(e), Public Law 111–148, 124 Stat.
                                          conscience clauses and other religious                  Departments previously issued                         119, as amended by Public Law 111–
                                          exemptions in other areas of Federal                    amended interim final regulations                     152, 124 Stat. 1029; Secretary of Labor’s
                                          law. Conscience protections will                        authorizing an exemption for group                    Order 3–2010, 75 FR 55354 (September
                                          continue to be respected and strongly                   health plans and health insurance                     10, 2010).
                                          enforced.                                               coverage sponsored by certain religious                 The Department of Health and Human
                                             This approach is consistent with the                 employers from certain coverage                       Services final regulations are adopted
                                          First Amendment and Religious                           requirements under PHS Act section                    pursuant to the authority contained in
                                          Freedom Restoration Act. The Supreme                    2713 (76 FR 46621, August 3, 2011). The               sections 2701 through 2763, 2791, and
                                          Court has held that the First                           Departments have determined that it is                2792 of the PHS Act (42 USC 300gg
                                          Amendment right to free exercise of                     appropriate to finalize, without change,              through 300gg-63, 300gg-91, and 300gg-
                                          religion is not violated by a law that is               these amended interim final regulations               92), as amended.
                                          not specifically targeted at religiously                authorizing the exemption of group
                                          motivated conduct and that applies                      health plans and health insurance                     List of Subjects
                                          equally to conduct without regard to                    coverage sponsored by certain religious               26 CFR Part 54
                                          whether it is religiously motivated—a                   employers from having to cover certain
                                          so-called neutral law of general                        preventive health services under the                    Excise taxes, Health care, Health
                                          applicability. The contraceptive                        Patient Protection and Affordable Care                insurance, Pensions, Reporting and
                                          coverage requirement is generally                       Act.                                                  recordkeeping requirements.
                                          applicable and designed to serve the                                                                          29 CFR Part 2590
                                          compelling public health and gender                     2. Anticipated Effects
                                          equity goals described above, and is in                    The Departments expect that these                    Continuation coverage, Disclosure,
                                          no way specially targeted at religion or                final regulations will not result in any              Employee benefit plans, Group health
                                          religious practices. Likewise, this                     additional significant burden or costs to             plans, Health care, Health insurance,
                                          approach complies with the Religious                    the affected entities.                                Medical child support, Reporting and
                                          Freedom Restoration Act, which                                                                                recordkeeping requirements.
                                          generally requires a federal law to not                 B. Special Analyses—Department of the
                                                                                                  Treasury                                              45 CFR Part 147
                                          substantially burden religious exercise,
                                          or, if it does substantially burden                       For purposes of the Department of the                 Health care, Health insurance,
                                          religious exercise, to be the least                     Treasury, it has been determined that                 Reporting and recordkeeping
                                          restrictive means to further a compelling               this Treasury decision is not a                       requirements, and State regulation of
                                          government interest.                                    significant regulatory action for                     health insurance.
                                          III. Economic Impact and Paperwork                      purposes of Executive Order 12866.                    DEPARTMENT OF THE TREASURY
                                          Burden                                                  Therefore, a regulatory assessment is not
                                                                                                  required. It has also been determined                 Internal Revenue Service
                                          A. Executive Orders 13563 and 12866—                    that section 553(b) of the APA (5 U.S.C.
                                          Department of Labor and Department of                                                                         26 CFR Chapter I
                                                                                                  chapter 5) does not apply to these final
                                          Health and Human Services                               regulations, and, because these                         Accordingly, 26 CFR part 54 is
                                             Executive Orders 13563 and 12866,                    regulations do not impose a collection                amended as follows:
                                          among other things, direct agencies to                  of information on small entities, a
                                          assess all costs and benefits of available              Regulatory Flexibility Analysis under                 PART 54—PENSION EXCISE TAXES
                                          regulatory alternatives and, if regulation              the Regulatory Flexibility Act (5 U.S.C.
                                          is necessary, to select regulatory                      chapter 6) is not required.                           ■ Paragraph 1. The authority citation
                                          approaches that maximize net benefits                                                                         for part 54 is amended by adding an
                                                                                                  C. Paperwork Reduction Act                            entry for § 54.9815–2713 in numerical
                                          (including potential economic,
                                          environmental, public health and safety                    These final regulations are not subject            order to read in part as follows:
                                          effects, distributive impacts, and                      to the requirements of the Paperwork                    Authority: 26 U.S.C. 7805. * * *
                                          equity). Executive Order 13563                          Reduction Act (44 U.S.C. 3501 et seq.)                  Section 54.9815–2713 also issued under 26
                                          emphasizes the importance of                            because they do not contain a                         U.S.C. 9833. * * *
                                          quantifying both costs and benefits, of                 ‘‘collection of information’’ as defined
                                          reducing costs, of harmonizing rules,                   in 44 U.S.C. 3502(11).                                ■ Par. 2. Section 54.9815–2713T is
erowe on DSK2VPTVN1PROD with RULES




                                          and of promoting flexibility. Executive                                                                       amended in paragraph (a)(1)(iii) by
                                                                                                  IV. Statutory Authority                               removing ‘‘; and’’ and adding a period
                                          Order 13563 also states that where
                                          ‘‘appropriate and permitted by law, each                  The Department of the Treasury final                in its place, and by removing paragraph
                                          agency may consider (and discuss                        regulations are adopted pursuant to the               (a)(1)(iv).
                                          qualitatively) values that are difficult or             authority contained in sections 7805                  ■ Par. 3. Section 54.9815–2713 is added
                                          impossible to quantify, including                       and 9833 of the Code.                                 to read as follows:


                                     VerDate Mar<15>2010   16:38 Feb 14, 2012   Jkt 226001   PO 00000   Frm 00013   Fmt 4700   Sfmt 4700   E:\FR\FM\15FER1.SGM   15FER1
                                                                                                                                                                                       234
                                          8730 Case 4:18-cv-00825-O
                                                  Federal                  Document
                                                          Register / Vol. 77,           22 Filed 02/05/19
                                                                              No. 31 / Wednesday, February 15,Page
                                                                                                               2012 /236
                                                                                                                     Rulesofand
                                                                                                                             507Regulations
                                                                                                                                  PageID 795

                                          § 54.9815–2713 Coverage of preventive                   DEPARTMENT OF HEALTH AND                              terminating single-employer plans
                                          health services.                                        HUMAN SERVICES                                        covered by the pension insurance
                                             (a) Services—(1) In general.                         45 CFR Subtitle A                                     system administered by PBGC.
                                          [Reserved]                                                                                                    DATES: Effective March 1, 2012.
                                                                                                  PART 147—HEALTH INSURANCE                             FOR FURTHER INFORMATION CONTACT:
                                             (i) [Reserved]
                                                                                                  REFORM REQUIREMENTS FOR THE                           Catherine B. Klion
                                             (ii) [Reserved]                                      GROUP AND INDIVIDUAL HEALTH                           (Klion.Catherine@pbgc.gov), Manager,
                                             (iii) [Reserved]                                     INSURANCE MARKETS                                     Regulatory and Policy Division,
                                             (iv) With respect to women, to the                                                                         Legislative and Regulatory Department,
                                                                                                  ■ 1. The authority citation for part 147              Pension Benefit Guaranty Corporation,
                                          extent not described in paragraph                       continues to read as follows:
                                          (a)(1)(i) of § 54.9815–2713T, preventive                                                                      1200 K Street NW., Washington, DC
                                                                                                    Authority: 2701 through 2763, 2791, and             20005, 202–326–4024. (TTY/TDD users
                                          care and screenings provided for in                     2792 of the Public Health Service Act (42             may call the Federal relay service toll-
                                          binding comprehensive health plan                       U.S.C. 300gg through 300gg–63, 300gg–91,              free at 1–800–877–8339 and ask to be
                                          coverage guidelines supported by the                    and 300gg–92), as amended.                            connected to 202–326–4024.)
                                          Health Resources and Services
                                                                                                  ■ 2. Accordingly, the amendment to the                SUPPLEMENTARY INFORMATION: PBGC’s
                                          Administration and developed in
                                                                                                  interim final rule with comment period                regulation on Benefits Payable in
                                          accordance with 45 CFR
                                                                                                  amending 45 CFR 147.130(a)(1)(iv)                     Terminated Single-Employer Plans (29
                                          147.130(a)(1)(iv).
                                                                                                  which was published in the Federal                    CFR part 4022) prescribes actuarial
                                             (2) Office visits. [Reserved]                        Register at 76 FR 46621–46626 on                      assumptions—including interest
                                             (3) Out-of-network providers.                        August 3, 2011, is adopted as a final                 assumptions—for paying plan benefits
                                          [Reserved]                                              rule without change.                                  under terminating single-employer
                                                                                                                                                        plans covered by title IV of the
                                             (4) Reasonable medical management.                   Steven T. Miller,
                                                                                                                                                        Employee Retirement Income Security
                                          [Reserved]                                              Deputy Commissioner for Services and                  Act of 1974. The interest assumptions in
                                             (5) Services not described. [Reserved]               Enforcement, Internal Revenue Service.
                                                                                                                                                        the regulation are also published on
                                                                                                    Approved: February 10, 2012.                        PBGC’s Web site (http://www.pbgc.gov).
                                             (b) Timing. [Reserved]
                                                                                                  Emily S. McMahon,                                        PBGC uses the interest assumptions in
                                            (c) Recommendations not current.                      Acting Assistant Secretary of the Treasury            Appendix B to Part 4022 to determine
                                          [Reserved]                                              (Tax Policy).                                         whether a benefit is payable as a lump
                                            (d) Effective/applicability date. April                 Signed this 10th day, of February 2012.             sum and to determine the amount to
                                          16, 2012.                                               Phyllis C. Borzi,                                     pay. Appendix C to Part 4022 contains
                                                                                                  Assistant Secretary, Employee Benefits                interest assumptions for private-sector
                                          DEPARTMENT OF LABOR
                                                                                                  Security Administration, Department of                pension practitioners to refer to if they
                                          Employee Benefits Security                              Labor.                                                wish to use lump-sum interest rates
                                          Administration                                            Dated: February 10, 2012.                           determined using PBGC’s historical
                                                                                                  Marilyn Tavenner,                                     methodology. Currently, the rates in
                                          29 CFR Chapter XXV
                                                                                                  Acting Administrator, Centers for Medicare            Appendices B and C of the benefit
                                            29 CFR part 2590 is amended as                        & Medicaid Services.                                  payment regulation are the same.
                                          follows:                                                  Dated: February 10, 2012.                              The interest assumptions are intended
                                                                                                  Kathleen Sebelius,                                    to reflect current conditions in the
                                          PART 2590—RULES AND                                     Secretary, Department of Health and Human             financial and annuity markets.
                                          REGULATIONS FOR GROUP HEALTH                            Services.                                             Assumptions under the benefit
                                          PLANS                                                   [FR Doc. 2012–3547 Filed 2–10–12; 3:45 pm]
                                                                                                                                                        payments regulation are updated
                                                                                                                                                        monthly. This final rule updates the
                                                                                                  BILLING CODE 4120–01–P
                                          ■ 1. The authority citation for part 2590                                                                     benefit payments interest assumptions
                                          continues to read as follows:                                                                                 for March 2012.1
                                                                                                                                                           The March 2012 interest assumptions
                                            Authority: 29 U.S.C. 1027, 1059, 1135,                PENSION BENEFIT GUARANTY                              under the benefit payments regulation
                                          1161–1168, 1169, 1181–1183, 1181 note,                  CORPORATION                                           will be 1.25 percent for the period
                                          1185, 1185a, 1185b, 1185c, 1185d, 1191,
                                                                                                  29 CFR Part 4022                                      during which a benefit is in pay status
                                          1191a, 1191b, and 1191c; sec. 101(g), Public
                                                                                                                                                        and 4.00 percent during any years
                                          Law 104–191, 110 Stat. 1936; sec. 401(b),
                                                                                                  Benefits Payable in Terminated Single-                preceding the benefit’s placement in pay
                                          Public Law 105–200, 112 Stat. 645 (42 U.S.C.
                                                                                                  Employer Plans; Interest Assumptions                  status. In comparison with the interest
                                          651 note); sec. 512(d), Public Law 110–343,
                                                                                                  for Paying Benefits                                   assumptions in effect for February 2012,
                                          122 Stat. 3881; sec. 1001, 1201, and 1562(e),
                                                                                                                                                        these interest assumptions are
                                          Public Law 111–148, 124 Stat. 119, as                   AGENCY:  Pension Benefit Guaranty
                                          amended by Public Law 111–152, 124 Stat.
                                                                                                                                                        unchanged.
                                                                                                  Corporation.                                             PBGC has determined that notice and
                                          1029; Secretary of Labor’s Order 3–2010, 75
                                          FR 55354 (September 10, 2010).                          ACTION: Final rule.                                   public comment on this amendment are
                                                                                                                                                        impracticable and contrary to the public
                                                                                                  SUMMARY:   This final rule amends the                 interest. This finding is based on the
                                          ■ 2. Accordingly, the amendment to the                  Pension Benefit Guaranty Corporation’s
                                          interim final rule with comment period
erowe on DSK2VPTVN1PROD with RULES




                                                                                                  regulation on Benefits Payable in                       1 Appendix B to PBGC’s regulation on Allocation
                                          amending 29 CFR 2590.715–                               Terminated Single-Employer Plans to                   of Assets in Single-Employer Plans (29 CFR part
                                          2713(a)(1)(iv) which was published in                   prescribe interest assumptions under                  4044) prescribes interest assumptions for valuing
                                          the Federal Register at 76 FR 46621–                    the regulation for valuation dates in                 benefits under terminating covered single-employer
                                                                                                                                                        plans for purposes of allocation of assets under
                                          46626 on August 3, 2011, is adopted as                  March 2012. The interest assumptions                  ERISA section 4044. Those assumptions are
                                          a final rule without change.                            are used for paying benefits under                    updated quarterly.



                                     VerDate Mar<15>2010   16:38 Feb 14, 2012   Jkt 226001   PO 00000   Frm 00014   Fmt 4700   Sfmt 4700   E:\FR\FM\15FER1.SGM   15FER1
                                                                                                                                                                                            235
Case 4:18-cv-00825-O Document 22 Filed 02/05/19   Page 237 of 507 PageID 796




                  Exhibit 10




                                                                        236
                                                        Case 4:18-cv-00825-O Document 22 Filed 02/05/19                                                  Page 238 of 507 PageID 797




                                                                                                     Vol. 78                           Tuesday,
                                                                                                     No. 127                           July 2, 2013




                                                                                                     Part III
                                                                                                     Department of the Treasury
                                                                                                     Internal Revenue Service
                                                                                                     26 CFR Part 54

                                                                                                     Department of Labor
                                                                                                     Employee Benefits Security Administration
                                                                                                     29 CFR Parts 2510 and 2590

                                                                                                     Department of Health and Human Services
                                                                                                     45 CFR Parts 147 and 156
                                                                                                     Coverage of Certain Preventive Services Under the Affordable Care Act;
                                                                                                     Final Rules
emcdonald on DSK67QTVN1PROD with RULES3




                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00001   Fmt 4717   Sfmt 4717   E:\FR\FM\02JYR3.SGM   02JYR3
                                                                                                                                                                               237
                                               39870 Case 4:18-cv-00825-O       Document
                                                           Federal Register / Vol.          22/ Tuesday,
                                                                                   78, No. 127   Filed 02/05/19    Page
                                                                                                         July 2, 2013      239and
                                                                                                                      / Rules   of Regulations
                                                                                                                                   507 PageID 798

                                               DEPARTMENT OF THE TREASURY                               accommodations with respect to the                    part A of title XXVII of the Public
                                                                                                        contraceptive coverage requirement for                Health Service Act (PHS Act) relating to
                                               Internal Revenue Service                                 group health plans established or                     group health plans and health insurance
                                                                                                        maintained by eligible organizations                  issuers in the group and individual
                                               26 CFR Part 54                                           (and group health insurance coverage                  markets. The Affordable Care Act adds
                                               [TD–9624]                                                provided in connection with such                      section 715(a)(1) to the Employee
                                                                                                        plans), as well as student health                     Retirement Income Security Act of 1974
                                               RIN 1545–BJ60                                            insurance coverage arranged by eligible               (ERISA) and section 9815(a)(1) to the
                                                                                                        organizations that are institutions of                Internal Revenue Code (Code) to
                                               DEPARTMENT OF LABOR                                      higher education. These regulations also              incorporate the provisions of part A of
                                                                                                        finalize related amendments to                        title XXVII of the PHS Act into ERISA
                                               Employee Benefits Security                               regulations concerning Affordable                     and the Code, and to make them
                                               Administration                                           Insurance Exchanges.                                  applicable to group health plans and
                                                                                                        DATES: Effective date: These final                    health insurance issuers providing
                                               29 CFR Parts 2510 and 2590                                                                                     health insurance coverage in connection
                                                                                                        regulations are effective on August 1,
                                               RIN 1210–AB44                                            2013. Applicability date: With the                    with group health plans. The sections of
                                                                                                        exception of the amendments to the                    the PHS Act incorporated into ERISA
                                               DEPARTMENT OF HEALTH AND                                 religious employer exemption, which                   and the Code are sections 2701 through
                                               HUMAN SERVICES                                           apply to group health plans and health                2728.
                                                                                                        insurance issuers for plan years                         Section 2713(a)(4) of the PHS Act, as
                                               45 CFR Parts 147 and 156                                 beginning on or after August 1, 2013,                 added by the Affordable Care Act and
                                                                                                        these final regulations apply to group                incorporated into ERISA and the Code,
                                               [CMS–9968–F]                                                                                                   requires that non-grandfathered group
                                                                                                        health plans and health insurance
                                               RIN 0938–AR42                                                                                                  health plans and health insurance
                                                                                                        issuers for plan years beginning on or
                                                                                                                                                              issuers offering non-grandfathered
                                                                                                        after January 1, 2014.
                                               Coverage of Certain Preventive                                                                                 group or individual health insurance
                                               Services Under the Affordable Care                       FOR FURTHER INFORMATION CONTACT: For                  coverage provide benefits for certain
                                               Act                                                      inquiries related to the religious                    women’s preventive health services
                                                                                                        employer exemption and eligible                       without cost sharing, as provided for in
                                               AGENCIES: Internal Revenue Service,                      organization accommodations: Jacob                    comprehensive guidelines supported by
                                               Department of the Treasury; Employee                     Ackerman, Centers for Medicare &                      the Health Resources and Services
                                               Benefits Security Administration,                        Medicaid Services (CMS), Department                   Administration (HRSA). On August 1,
                                               Department of Labor; Centers for                         of Health and Human Services (HHS), at                2011, HRSA adopted and released
                                               Medicare & Medicaid Services,                            (410) 786–1565; Amy Turner or Beth                    guidelines for women’s preventive
                                               Department of Health and Human                           Baum, Employee Benefits Security                      health services (HRSA Guidelines)
                                               Services.                                                Administration (EBSA), Department of                  based on recommendations of the
                                               ACTION: Final rules.                                     Labor, at (202) 693–8335; Karen Levin,                independent Institute of Medicine. As
                                                                                                        Internal Revenue Service (IRS),                       relevant here, the HRSA Guidelines
                                               SUMMARY:   This document contains final                  Department of the Treasury, at (202)                  include all Food and Drug
                                               regulations regarding coverage of certain                927–9639.                                             Administration (FDA)-approved
                                               preventive services under section 2713                      For matters related to the Federally-              contraceptive methods, sterilization
                                               of the Public Health Service Act (PHS                    facilitated Exchange user fee                         procedures, and patient education and
                                               Act), added by the Patient Protection                    adjustment: Ariel Novick, CMS, HHS, at                counseling for women with
                                               and Affordable Care Act, as amended,                     (301) 492–4309.                                       reproductive capacity, as prescribed by
                                               and incorporated into the Employee                          Customer Service Information:                      a health care provider (collectively,
                                               Retirement Income Security Act of 1974                   Individuals interested in obtaining                   contraceptive services).1 Except as
                                               and the Internal Revenue Code. Section                   information from the Department of                    discussed later in this section, non-
                                               2713 of the PHS Act requires coverage                    Labor concerning employment-based                     grandfathered group health plans and
                                               without cost sharing of certain                          health coverage laws may call the EBSA                health insurance coverage are required
                                               preventive health services by non-                       Toll-Free Hotline at 1–866–444–EBSA                   to provide coverage consistent with the
                                               grandfathered group health plans and                     (3272) or visit the Department of Labor’s             HRSA Guidelines without cost sharing
                                               health insurance coverage. Among these                   Web site (www.dol.gov/ebsa).                          for plan years (in the individual market,
                                               services are women’s preventive health                   Information from HHS on private health                policy years) beginning on or after
                                               services, as specified in guidelines                     insurance coverage can be found on                    August 1, 2012.2
                                               supported by the Health Resources and                    CMS’s Web site (www.cms.gov/cciio),                      Interim final regulations
                                               Services Administration (HRSA). As                       and information on health care reform                 implementing section 2713 of the PHS
                                               authorized by the current regulations,                   can be found at www.HealthCare.gov.                   Act were published on July 19, 2010 (75
                                               and consistent with the HRSA                             SUPPLEMENTARY INFORMATION:                            FR 41726) (2010 interim final
                                               guidelines, group health plans
                                               established or maintained by certain                     I. Background                                            1 The HRSA Guidelines exclude services relating

                                               religious employers (and group health                       The Patient Protection and Affordable              to a man’s reproductive capacity, such as
                                               insurance coverage provided in                           Care Act (Pub. L. 111–148) was enacted                vasectomies and condoms.
emcdonald on DSK67QTVN1PROD with RULES3




                                                                                                                                                                 2 Interim final regulations published by the
                                               connection with such plans) are exempt                   on March 23, 2010. The Health Care and                Departments on July 19, 2010, generally provide
                                               from the otherwise applicable                            Education Reconciliation Act of 2010                  that plans and issuers must cover a newly
                                               requirement to cover certain                             (Pub. L. 111–152) was enacted on March                recommended preventive service starting with the
                                               contraceptive services. These final                      30, 2010. These statutes are collectively             first plan year (in the individual market, policy
                                                                                                                                                              year) that begins on or after the date that is one year
                                               regulations simplify and clarify the                     known as the Affordable Care Act. The                 after the date on which the new recommendation
                                               religious employer exemption. These                      Affordable Care Act reorganizes,                      is issued. 26 CFR 54.9815–2713T(b)(1); 29 CFR
                                               final regulations also establish                         amends, and adds to the provisions of                 2590.715–2713(b)(1); 45 CFR 147.130(b)(1).



                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00002   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                                                                                                                                                                                      238
                                                        Case 4:18-cv-00825-O       Document
                                                              Federal Register / Vol.          22/ Tuesday,
                                                                                      78, No. 127   Filed 02/05/19    Page
                                                                                                            July 2, 2013      240and
                                                                                                                         / Rules   of Regulations
                                                                                                                                      507 PageID 79939871

                                               regulations). On August 1, 2011, the                     temporary enforcement safe harbor                      student health insurance coverage
                                               Departments of Health and Human                          would remain in effect until the first                 arranged by eligible organizations that
                                               Services (HHS), Labor, and the Treasury                  plan year beginning on or after August                 are institutions of higher education.
                                               (collectively, the Departments) amended                  1, 2013. The Departments committed to                     In the case of a self-insured group
                                               the 2010 interim final regulations to                    rulemaking during the 1-year safe                      health plan established or maintained
                                               provide HRSA with authority that                         harbor period to ensure more women                     by an eligible organization, the
                                               would effectively exempt group health                    broad access to recommended                            proposed regulations presented
                                               plans established or maintained by                       preventive services, including                         potential approaches under which the
                                               certain religious employers (and group                   contraceptive services, without cost                   third party administrator of the plan
                                               health insurance coverage provided in                    sharing, while simultaneously                          would arrange for a health insurance
                                               connection with such plans) from the                     protecting certain additional nonprofit                issuer to provide contraceptive coverage
                                               requirement to cover contraceptive                       religious organizations with religious                 to plan participants and beneficiaries
                                               services consistent with the HRSA                        objections to contraceptive coverage                   without cost sharing, premium, fee, or
                                               Guidelines (76 FR 46621) (2011                           from having to contract, arrange, pay, or              other charge to plan participants or
                                               amended interim final regulations), and,                 refer for such coverage.                               beneficiaries or to the eligible
                                               on the same date, HRSA exercised this                       On March 21, 2012, the Departments                  organization or its plan. An issuer (or its
                                               authority in the HRSA Guidelines such                    published an advance notice of                         affiliate) would be able to offset the
                                               that group health plans established or                   proposed rulemaking (ANPRM) that                       costs incurred by the third party
                                               maintained by these religious employers                  described and solicited comments on                    administrator and the issuer in the
                                               (and group health insurance coverage                     possible approaches to achieve these                   course of arranging and providing such
                                               provided in connection with such                         goals (77 FR 16501).                                   coverage by claiming an adjustment in
                                               plans) are exempt from the requirement                      On February 6, 2013, following                      the Federally-facilitated Exchange (FFE)
                                               to cover contraceptive services.3 The                    review of the comments on the ANPRM,                   user fee.
                                               2011 amended interim final regulations                   the Departments published proposed                        The Departments received over
                                               specified that, for purposes of this                     regulations at 78 FR 8456 (proposed                    400,000 comments (many of them
                                               exemption, a religious employer is one                   regulations). The regulations proposed                 standardized form letters) in response to
                                               that: (1) Has the inculcation of religious               to simplify and clarify the definition of              the proposed regulations. After
                                               values as its purpose; (2) primarily                     religious employer for purposes of the                 consideration of the comments, the
                                               employs persons who share its religious                  religious employer exemption. The                      Departments are publishing these final
                                               tenets; (3) primarily serves persons who                 regulations also proposed                              regulations. With the exception of the
                                               share its religious tenets; and (4) is a                 accommodations for health coverage                     amendments to the religious employer
                                               nonprofit organization described in                      established or maintained or arranged                  exemption, which apply to group health
                                               section 6033(a)(1) and (a)(3)(A)(i) or (iii)             by certain nonprofit religious
                                                                                                                                                               plans and group health insurance
                                               of the Code. Section 6033(a)(3)(A)(i) and                organizations with religious objections
                                                                                                                                                               issuers for plan years beginning on or
                                               (iii) of the Code refers to churches, their              to contraceptive coverage. These
                                                                                                                                                               after August 1, 2013, these final
                                               integrated auxiliaries, and conventions                  organizations were referred to as eligible
                                                                                                                                                               regulations apply to group health plans
                                               or associations of churches, as well as                  organizations.
                                                                                                                                                               and health insurance issuers for plan
                                               to the exclusively religious activities of                  The regulations proposed that, in the
                                                                                                                                                               years beginning on or after January 1,
                                               any religious order. Final regulations                   case of an insured group health plan
                                                                                                                                                               2014, which is when the majority of
                                               issued on February 10, 2012, adopted                     established or maintained by an eligible
                                                                                                                                                               plan years begin.6 7 Contemporaneously
                                               the definition of religious employer in                  organization, the health insurance issuer
                                                                                                        providing group health insurance                       issued amendments to the HRSA
                                               the 2011 amended interim final                                                                                  Guidelines implementing the simplified
                                               regulations without modification (2012                   coverage in connection with the plan
                                                                                                        would be required to assume sole                       and clarified religious employer
                                               final regulations).4                                                                                            exemption authorized by 45 CFR
                                                  Contemporaneous with the issuance                     responsibility, independent of the
                                                                                                        eligible organization and its plan, for                147.131(a) of these final regulations will
                                               of the 2012 final regulations, HHS, with
                                                                                                        providing contraceptive coverage to                    be effective on August 1, 2013.
                                               the agreement of the Departments of
                                               Labor and the Treasury, issued guidance                  plan participants and beneficiaries
                                                                                                                                                                  6 Section 2713(b) of the PHS Act and the
                                               establishing a temporary safe harbor                     without cost sharing, premium, fee, or                 companion provisions of ERISA and the Code
                                               from enforcement of the contraceptive                    other charge to plan participants or                   provide that the Secretary shall establish an interval
                                               coverage requirement by the                              beneficiaries or to the eligible                       of not less than one year between when new
                                               Departments for group health plans                       organization or its plan. The                          recommendations or guidelines under PHS Act
                                               established or maintained by certain                                                                            section 2713(a) are issued and the first plan year (in
                                                                                                        Departments proposed a comparable                      the individual market, policy year) for which
                                               nonprofit organizations with religious                   accommodation with respect to insured                  coverage of services addressed in such
                                               objections to contraceptive coverage                                                                            recommendations or guidelines must be in effect.
                                               (and group health insurance coverage                     Section 9815(a)(1) of the Internal Revenue Code,       Under the 2010 interim final regulations, the
                                               provided in connection with such                         issued on February 10, 2012, and reissued on           requirement on a non-exempt, non-grandfathered
                                                                                                        August 15, 2012. Available at: http://www.cms.gov/     group health plan or group or individual health
                                               plans).5 The guidance provided that the                  CCIIO/Resources/Files/Downloads/prev-services-         insurance policy to cover a newly recommended
                                                                                                        guidance-08152012.pdf. The guidance, as reissued       preventive service without cost sharing takes effect
                                                 3 The 2011 amended interim final regulations
                                                                                                        on August 15, 2012, clarifies, among other things,     starting with the first plan year (in the individual
                                               were issued and effective on August 1, 2011, and         that plans that took some action before February 10,   market, policy year) that begins on or after the date
                                               published on August 3, 2011(76 FR 46621).                2012, to try, without success, to exclude or limit     that is one year after the new recommendation is
emcdonald on DSK67QTVN1PROD with RULES3




                                                 4 The 2012 final regulations were published on         contraceptive coverage are not precluded from          issued. 26 CFR 54.9815–2713T(b)(1); 29 CFR
                                               February 15, 2012 (77 FR 8725).                          eligibility for the safe harbor. The temporary         2590.715–2713(b)(1); 45 CFR 147.130(b)(1). In the
                                                 5 Guidance on the Temporary Enforcement Safe           enforcement safe harbor is also available to insured   case of contraceptive services, this 1-year period
                                               Harbor for Certain Employers, Group Health Plans,        student health insurance coverage arranged by          ended on August 1, 2012, because the HRSA
                                               and Group Health Insurance Issuers with Respect to       nonprofit institutions of higher education with        Guidelines including such services were issued on
                                               the Requirement to Cover Contraceptive Services          religious objections to contraceptive coverage that    August 1, 2011. These final regulations do not alter
                                               Without Cost Sharing Under Section 2713 of the           meet the conditions set forth in the guidance. See     this effective date.
                                               Public Health Service Act, Section 715(a)(1) of the      final rule entitled ‘‘Student Health Insurance            7 This estimate is based on the Department of

                                               Employee Retirement Income Security Act, and             Coverage’’ published March 21, 2012 (77 FR 16457).     Labor’s analysis of Form 5500 data.



                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00003   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                                                                                                                                                                                      239
                                               39872 Case 4:18-cv-00825-O       Document
                                                           Federal Register / Vol.          22/ Tuesday,
                                                                                   78, No. 127   Filed 02/05/19    Page
                                                                                                         July 2, 2013      241and
                                                                                                                      / Rules   of Regulations
                                                                                                                                   507 PageID 800

                                                  Two additional guidance documents                     treatment earlier.8 Further, Congress, by              also have medical benefits for women
                                               are being issued contemporaneously                       amending the Affordable Care Act                       who are contraindicated for pregnancy,
                                               with these final regulations. First, HHS                 during Senate consideration of the bill                and there are demonstrated preventive
                                               is issuing guidance extending the                        to ensure that recommended preventive                  health benefits from contraceptives
                                               temporary safe harbor from enforcement                   services for women would be covered                    relating to conditions other than
                                               of the contraceptive coverage                            adequately by non-grandfathered group                  pregnancy (for example, prevention of
                                               requirement by the Departments to                        health plans and health insurance                      certain cancers, menstrual disorders,
                                               encompass plan years beginning on or                     coverage, recognized that women have                   and acne).13 In addition, by reducing the
                                               after August 1, 2013, and before January                 unique health care needs.9 Such needs                  number of unintended pregnancies,
                                               1, 2014. This guidance continues to                      include contraceptive services.10                      contraceptives reduce the number of
                                               include a form to be used by an                             Some commenters asserted that                       women seeking abortions.14 It is for a
                                               organization during this temporary                       contraceptive services should not be                   woman and her health care provider in
                                               period to self-certify that its plan                     considered preventive health services,                 each particular case to weigh any risks
                                               qualifies for the temporary enforcement                  arguing that they do not prevent disease               against the benefits in deciding whether
                                               safe harbor. Second, as described in                     and have been shown by some studies                    to use contraceptive services in general
                                               more detail later in this preamble, HHS                  to be harmful to women’s health. The                   or any particular contraceptive service.
                                               and DOL are also issuing a self-                         HRSA Guidelines are based on                             Covering contraceptives also yields
                                               certification form to be executed by an                  recommendations of the independent                     significant cost savings. A 2000 study
                                               organization seeking to be treated as an                 Institute of Medicine (IOM), which                     estimated that it would cost 15 to 17
                                               eligible organization for purposes of an                 undertook a review of the scientific and               percent more not to provide
                                                                                                        medical evidence on women’s                            contraceptive coverage in employee
                                               accommodation under these final
                                                                                                        preventive services. As documented in                  health plans than to provide such
                                               regulations. This self-certification form
                                                                                                        the IOM report, ‘‘Clinical Preventive                  coverage, after accounting for both the
                                               is applicable in conjunction with the
                                                                                                        Services for Women: Closing the Gaps,’’                direct medical costs of pregnancy and
                                               accommodations under these final
                                                                                                        women experiencing an unintended                       the indirect costs, such as employee
                                               regulations (that is, for plan years                     pregnancy may not immediately be                       absence.15 Consistent with this finding,
                                               beginning on or after January 1, 2014),                  aware that they are pregnant, and thus                 when contraceptive coverage was added
                                               after the expiration of the temporary                    delay prenatal care. They also may be                  to the Federal Employees Health
                                               enforcement safe harbor.                                 less motivated to cease behaviors during               Benefits Program, premiums did not
                                               II. Overview of the Final Regulations                    pregnancy, such as smoking and                         increase because there was no resulting
                                                                                                        consumption of alcohol, that pose                      net health care cost increase.16 Specific
                                                  These final regulations promote two                   pregnancy-related risks. Studies show a                to public financing of contraceptive
                                               important policy goals. First, the                       greater risk of preterm birth and low                  services, a 2010 analysis projected that
                                               regulations provide women with access                    birth weight among unintended                          expanding access to family planning
                                               to contraceptive coverage without cost                   pregnancies.11 In addition,                            services under Medicaid saves $4.26 for
                                               sharing, thereby advancing the                           contraceptive use helps women improve                  every $1 spent.17 Additional research
                                               compelling government interests in                       birth spacing and therefore avoid the
                                               safeguarding public health and ensuring                  increased risk of adverse pregnancy                    89:S25–S33 (2005); Fuentes-Afflick, E., & Hessol,
                                               that women have equal access to health                   outcomes that comes with pregnancies                   N., Interpregnancy Interval and the Risk of
                                                                                                                                                               Premature Infants, Obstetrics & Gynecology,
                                               care. Second, the regulations advance                    that are too closely spaced. Short                     95(3):383–390 (2000).
                                               these interests in a narrowly tailored                   interpregnancy intervals in particular                    13 Institute of Medicine, Clinical Preventive

                                               fashion that protects certain nonprofit                  have been associated with low birth                    Services for Women: Closing the Gaps, Washington,
                                               religious organizations with religious                   weight, prematurity, and small-for-                    DC: National Academy Press, 2011, at p. 107.
                                                                                                                                                                  14 Institute of Medicine, Clinical Preventive
                                               objections to providing contraceptive                    gestational age births.12 Contraceptives
                                                                                                                                                               Services for Women: Closing the Gaps, Washington,
                                               coverage from having to contract,                                                                               DC: National Academy Press, 2011, at p. 105. See
                                                                                                          8 Institute of Medicine, Clinical Preventive
                                               arrange, pay, or refer for such coverage.                                                                       also, Peipert, J., et al., Preventing Unintended
                                                                                                        Services for Women: Closing the Gaps, Washington,      Pregnancies by Providing No-Cost Contraception,
                                               The regulations finalize the general                     DC: National Academy Press, 2011, at p. 16.            Obstetrics & Gynecology, 120(6): 1291–1297 (2012);
                                               approach described in the proposed                         9 S.Amdt. 2791 to S.Amdt. 2786 to H.R. 3590
                                                                                                                                                               see also Bongaarts, J., & Westoff, C., The Potential
                                               regulations, with modifications in                       (Service Members Home Ownership Tax Act of             Role of Contraception in Reducing Abortion,
                                               response to comments that are intended                   2009), December 3, 2009.                               Studies in Family Planning, 31(3): 193–202 (2000).
                                                                                                          10 Institute of Medicine, Clinical Preventive           15 Testimony of Guttmacher Inst., submitted to
                                               primarily to simplify administration of
                                                                                                        Services for Women: Closing the Gaps, Washington.      the Comm. on Preventive Servs. for Women,
                                               the policy.                                              DC: National Academy. Press, 2011, at p. 9; see also   Institute of Medicine, January 12, 2012, p. 11, citing
                                                  Section 2713 of the PHS Act reflects                  Sonfield, A., The Case for Insurance Coverage of       Bonoan, R. & Gonen, J.S., Promoting Healthy
                                                                                                        Contraceptive Services and Supplies Without Cost       Pregnancies: Counseling and Contraception as the
                                               a determination by Congress that                         Sharing, 14 Guttmacher Policy Review. 10 (2011),       First Step, Washington Business Group on Health,
                                               coverage of recommended preventive                       available at www.guttmacher.org/pubs/gpr/14/1/         Family Health in Brief, Issue No. 3. August 2000;
                                               services without cost sharing by non-                    gpr140107.html. See also Congressional Record,         see also Sonfield, A., The Case for Insurance
                                               grandfathered group health plans and                     S12025 (Dec. 1, 2009), S12114, S12271, S12277          Coverage of Contraceptive Services and Supplies
                                                                                                        (December 3, 2009) (statements of Senators B.          Without Cost Sharing, 14 Guttmacher Pol’y Rev. 10
                                               health insurance coverage is necessary                   Boxer, D. Feinstein, A. Franken, and B. Nelson,        (2011); Mavranezouli, I., Health Economics of
                                               to achieve access to basic health care for               respectively).                                         Contraception, 23 Best Practice & Res. Clinical
                                               more Americans. Individuals are more                       11 Gipson, J.D., et al., The Effects of Unintended   Obstetrics & Gynecology 187–198 (2009); Trussell,
                                               likely to use preventive services if they                Pregnancy on Infant, Child and Parental Health: A      J., et al., Cost Effectiveness of Contraceptives in the
emcdonald on DSK67QTVN1PROD with RULES3




                                                                                                        Review of the Literature, Studies on Family            United States, 79 Contraception 5–14 (2009);
                                               do not have to satisfy cost-sharing                                                                             Trussell, J., The Cost of Unintended Pregnancy in
                                                                                                        Planning, 2008, 39(1):18–38.
                                               requirements (such as a copayment,                         12 Conde-Aguledo, A., et al., Birth Spacing and      the United States, 75 Contraception 168–170 (2007).
                                               coinsurance, or a deductible). Use of                    Risk of Adverse Perinatal Outcomes—A Meta-                16 Dailard, C., Special Analysis: The Cost of

                                               preventive services results in a healthier               Analysis, Journal of the American Medical              Contraceptive Insurance Coverage, Guttmacher Rep.
                                               population and reduces health care                       Association, 295(15):1809–1823 (2006); see also        on Public Policy (March 2003).
                                                                                                        Zhu, B., Effect of Interpregnancy Interval on Birth       17 Sawhill, R., et al., An Ounce of Prevention:
                                               costs by helping individuals avoid                       Outcomes: Findings from Recent U.S. Studies,           Policy Prescriptions to Reduce the Prevalence of
                                               preventable conditions and receive                       International Journal of Gynecology & Obstetrics,      Fragile Families, Future of Children, 20(2):133–155.



                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00004   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                                                                                                                                                                                      240
                                                        Case 4:18-cv-00825-O       Document
                                                              Federal Register / Vol.          22/ Tuesday,
                                                                                      78, No. 127   Filed 02/05/19    Page
                                                                                                            July 2, 2013      242and
                                                                                                                         / Rules   of Regulations
                                                                                                                                      507 PageID 80139873

                                               arrived at a similar conclusion and                      Research also shows that cost sharing                 coverage for recommended preventive
                                               found that, in total, services provided at               can be a significant barrier to access to             services without cost sharing.
                                               publicly funded family planning centers                  contraception.23 As IOM noted, women                  Accordingly, consistent with the general
                                               saved $5.1 billion in 2008.18                            use preventive services more than men,                rules for the provision of coverage for
                                                  Further, the importance of covering                   generating significant out-of-pocket                  recommended preventive services
                                               contraceptive services has been                          expenses for women.24 Thus,                           without cost sharing set forth in the
                                               recognized by many states, issuers, and                  eliminating cost sharing is particularly              2010 interim final regulations, nothing
                                               employers. Twenty-eight states now                       critical to addressing the gender                     prevents a plan or issuer from using
                                               have laws requiring health insurance                     disparity of concern here.                            reasonable medical management
                                               issuers to cover contraceptives.19 A                        The Departments aim to advance                     techniques to determine the frequency,
                                               2002 study found that more than 89                       these compelling public health and                    method, treatment, or setting for an item
                                               percent of insured plans covered                         gender equity interests by providing                  or service to the extent not specified in
                                               contraceptives.20 And a 2010 survey of                   more women broad access to                            a recommendation or guideline and
                                               employers revealed that 85 percent of                    recommended preventive services,                      nothing requires a plan or issuer that
                                               large employers and 62 percent of small                  including contraceptive services,                     has a network of health care providers
                                               employers offered coverage of FDA-                       without cost sharing, while                           to provide benefits or eliminate cost
                                               approved contraceptives, with another                    simultaneously protecting certain                     sharing for items or services that are
                                               32 percent of small employers reporting                  nonprofit religious organizations with                delivered out-of-network.25
                                               that they did not know whether they did                  religious objections to contraceptive
                                               so.21                                                                                                          B. Religious Employer Exemption and
                                                                                                        coverage from having to contract,                     Accommodations for Health Coverage
                                                  Furthermore, in directing non-                        arrange, pay, or refer for such coverage,
                                               grandfathered group health plans and                                                                           Established or Maintained or Arranged
                                                                                                        as described in these final regulations.              by Eligible Organizations—26 CFR
                                               health insurance coverage to cover                       Moreover, through these final
                                               preventive services and screenings for                                                                         54.9815–2713A, 29 CFR 2590.715–
                                                                                                        regulations, the Departments seek to                  2713A, 45 CFR 147.131
                                               women described in HRSA Guidelines                       achieve these goals in ways that take
                                               without cost sharing, the statute                        into account the responsibilities                       These sections of the final regulations
                                               acknowledges that both existing health                   imposed on health insurance issuers                   simplify and clarify the criteria for the
                                               coverage and existing preventive                         and third party administrators.                       religious employer exemption from the
                                               services recommendations often did not                                                                         contraceptive coverage requirement.
                                               adequately serve the unique health                       A. Amendments to Coverage of                          These sections also establish
                                               needs of women. This disparity placed                    Recommended Preventive Health                         accommodations with respect to the
                                               women in the workforce at a                              Services—26 CFR 54.9815–2713, 29 CFR                  contraceptive coverage requirement for
                                               disadvantage compared to their male                      2590.715–2713, 45 CFR 147.130                         group health plans established or
                                               coworkers. Research shows that access                       These sections of the final regulations            maintained by eligible organizations
                                               to contraception improves the social                     finalize technical amendments to the                  (and group health insurance coverage
                                               and economic status of women.22                          existing preventive services coverage                 provided in connection with such
                                                                                                        regulations as proposed. The final                    plans), as well as student health
                                                 18 Frost, J., et al., Contraceptive Needs and
                                                                                                        regulations amend paragraph (a) of the                insurance coverage arranged by eligible
                                               Services, National and State Data, 2008 Update,
                                               New York: Guttmacher Institute (2010).                   existing regulations so that the general              organizations that are institutions of
                                                 19 Sonfield, A., et al., U.S. Insurance Coverage of    requirement to provide coverage for                   higher education.
                                               Contraceptives and the Impact of Contraceptive           recommended preventive services                       1. Religious Employer Exemption
                                               Coverage Mandates, Perspectives on Sexual and
                                                                                                        without cost sharing is subject to the
                                               Reproductive Health 36(2):72–79, 2002.
                                                                                                        religious employer exemption and                         Under the 2012 final regulations,
                                                 20 Sonfield, A., et al., U.S. Insurance Coverage of
                                                                                                        eligible organization accommodations                  HRSA has the authority to issue
                                               Contraceptives and the Impact of Contraceptive
                                               Coverage Mandates, Perspectives on Sexual and            discussed later in this section.                      guidelines in a manner that exempts
                                               Reproductive Health 36(2):72–79, 2002.                      The regulations also finalize proposed             group health plans established or
                                                 21 Claxton, G., et al., Employer Health Benefits:
                                                                                                        amendments to paragraph (a)(1)(iv) of                 maintained by religious employers (and
                                               2010 Annual Survey, Menlo Park, Cal.: Kaiser
                                                                                                        the existing regulations. As amended,                 group health insurance coverage
                                               Family Found. & Chicago, Illinois: Health Research
                                               & Education Trust, 2010. While many employers            the authorization for HRSA to exempt                  provided in connection with such
                                               included contraceptive coverage in their group           religious employers from the                          plans) from any requirement to cover
                                               health plans prior to the Affordable Care Act, the
                                                                                                        contraceptive coverage requirement and                contraceptive services consistent with
                                               Departments note that the contraceptive coverage
                                                                                                        the definition of religious employer are              the HRSA Guidelines that would
                                               requirement promotes the government’s interests
                                               with respect to even these plans’ participants and       now located in new 45 CFR 147.131(a)                  otherwise apply. A religious employer
                                               beneficiaries by ensuring that these plans cover         of the HHS regulation and incorporated                was defined for this purpose as one that:
                                               contraceptive services without cost sharing, a
                                                                                                        by reference in the regulations of the                (1) Has the inculcation of religious
                                               significant financial barrier to such services that
                                                                                                        Departments of Labor and the Treasury.                values as its purpose; (2) primarily
                                               was prevalent before the contraceptive coverage
                                               requirement. Institute of Medicine, Clinical                There are no other changes to the                  employs persons who share its religious
                                               Preventive Services for Women: Closing the Gaps,         provisions of the 2010 interim final                  tenets; (3) primarily serves persons who
                                               Washington, DC: National Academy Press, 2011, at
                                               p. 107. See also Postlethwaite, D., et al., A
                                                                                                        regulations related to providing                         25 See 26 CFR 54.9815–2713T(a)(3) and (4); 29
                                               Comparison of Contraceptive Procurement Pre- and                                                               CFR 2590.715–2713(a)(3) and (4); 45 CFR
                                               Post-Benefit Change, 76 Contraception 360 (2007).        Power to the Pill: The Impact of Contraceptive        147.130(a)(3) and (4). Note, however, if a plan or
emcdonald on DSK67QTVN1PROD with RULES3




                                                 22 Testimony of Guttmacher Institute, submitted        Freedom on Women’s Life Cycle Labor Supply,           issuer does not have in its network a provider who
                                               to the Comm. on Preventive Services for Women,           Quarterly Journal of Economics, 2006, 121(1):289–     can provide the particular service, then the plan or
                                               Institute of Medicine, January 12, 2012, p. 6, citing    320.                                                  issuer must cover the item or service when
                                                                                                          23 Postlethwaite, D., et al., A Comparison of
                                               Goldin, C. & Katz, L., Career and Marriage in the                                                              performed by an out-of-network provider and not
                                               Age of the Pill, American Economic Review, 2000,         Contraceptive Procurement Pre- and Post-Benefit       impose cost sharing with respect to the item or
                                               90(2):461–465; Goldin, C. & Katz, L.F., The Power        Change, 76 Contraception 360 (2007).                  service. See FAQs About Affordable Care Act
                                               of the Pill: Oral Contraceptives and Women’s Career        24 Institute of Medicine, Clinical Preventive       Implementation (Part XII), Q3 (February 20, 2013),
                                               and Marriage Decisions, Journal of Political             Services for Women: Closing the Gaps, Washington,     available at: http://www.dol.gov/ebsa/faqs/faq-
                                               Economy, 2002, 110(4):730–770; Bailey, M.J., More        DC: National Academy Press, 2011, p. 19.              aca12.html.



                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00005   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                                                                                                                                                                                    241
                                               39874 Case 4:18-cv-00825-O       Document
                                                           Federal Register / Vol.          22/ Tuesday,
                                                                                   78, No. 127   Filed 02/05/19    Page
                                                                                                         July 2, 2013      243and
                                                                                                                      / Rules   of Regulations
                                                                                                                                   507 PageID 802

                                               share its religious tenets; and (4) is a                 commenters recommended that the                       guidelines will become effective
                                               nonprofit organization described in                      requirement to cover contraceptive                    beginning August 1, 2013.
                                               section 6033(a)(1) and 6033(a)(3)(A)(i)                  services be rescinded altogether.
                                                                                                                                                              2. Accommodations for Health Coverage
                                               or (iii) of the Code. Section                               Some commenters stated that the                    Established or Maintained or Arranged
                                               6033(a)(3)(A)(i) and (iii) of the Code                   exemption for religious employers                     by Eligible Organizations
                                               refers to churches, their integrated                     should be eliminated and that religious
                                               auxiliaries, and conventions or                          employers should instead be subject to                   In addition to simplifying and
                                               associations of churches, as well as to                  the accommodations for eligible                       clarifying the definition of religious
                                               the exclusively religious activities of                  organizations so that their employees                 employer, these final regulations
                                               any religious order.                                     may also receive alternative                          establish accommodations with respect
                                                  The Departments proposed to                           contraceptive coverage without cost                   to the contraceptive coverage
                                               simplify and clarify the definition of                   sharing. Other commenters opposed                     requirement for health coverage
                                               religious employer by eliminating the                    eliminating the first three prongs of the             established or maintained or arranged
                                               first three prongs and clarifying the                    definition of religious employer, stating             by eligible organizations, as defined in
                                               fourth prong of the definition. Under                    that only churches and other houses of                these final regulations. After meeting a
                                               this proposal, an employer that is                       worship that meet the criteria of all of              self-certification standard, as described
                                               organized and operates as a nonprofit                    the prongs should be subject to the                   in more detail in this preamble,
                                               entity and is referred to in section                     exemption. Many commenters agreed                     nonprofit religious organizations that
                                               6033(a)(3)(A)(i) or (iii) of the Code                    with the Departments that the proposed                qualify for these accommodations are
                                               would be considered a religious                          definition of religious employer would                not required to contract, arrange, pay, or
                                               employer for purposes of the religious                   not materially expand the universe of                 refer for contraceptive coverage;
                                               employer exemption. These proposed                                                                             however, plan participants and
                                                                                                        religious employers, but others felt that
                                               amendments were intended to eliminate                                                                          beneficiaries (or student enrollees and
                                                                                                        the proposed definition would unduly
                                               any question as to whether group health                                                                        their covered dependents) will still
                                                                                                        broaden it.
                                               plans of houses of worship that provide                                                                        benefit from separate payments for
                                                                                                           Based on their review of these                     contraceptive services without cost
                                               educational, charitable, or social                       comments, the Departments are
                                               services to their communities qualify for                                                                      sharing or other charge in accordance
                                                                                                        finalizing without change the definition              with section 2713 of the PHS Act and
                                               the exemption. Specifically, they were                   of religious employer in the proposed
                                               intended to ensure that an otherwise                                                                           the companion provisions of ERISA and
                                                                                                        regulations. As indicated in the                      the Code. As discussed later in this
                                               exempt plan is not disqualified because                  preamble to the proposed regulations
                                               the employer’s purposes extend beyond                                                                          section, the accommodations
                                                                                                        (78 FR 8461), the simplified and                      established under these final regulations
                                               the inculcation of religious values or                   clarified definition of religious
                                               because the employer hires or serves                                                                           do not require the issuance of a separate
                                                                                                        employer does not expand the universe                 excepted benefits individual health
                                               people of different religious faiths. The                of religious employers that qualify for
                                               Departments also proposed to clarify                                                                           insurance policy covering contraceptive
                                                                                                        the exemption beyond that which was                   services, as set forth in the proposed
                                               that, for purposes of the religious                      intended in the 2012 final regulations,
                                               employer exemption, an employer that                                                                           regulations, but instead require a
                                                                                                        but only eliminates any perceived                     simpler method of providing direct
                                               is organized and operates as a nonprofit                 potential disincentive for religious
                                               entity is not limited to any particular                                                                        payments for contraceptive services.
                                                                                                        employers to provide educational,
                                               form of entity under state law. The                      charitable, and social services to their              a. Definition of Eligible Organization
                                               Departments reiterate that, under this                   communities. The Departments believe                     The final regulations retain the
                                               standard, it is not necessary to                         that the simplified and clarified                     definition of eligible organization set
                                               determine the federal tax-exempt status                  definition of religious employer                      forth in the proposed regulations.
                                               of the nonprofit entity in determining                   continues to respect the religious                    Accordingly, under these final
                                               whether the religious employer                           interests of houses of worship and their              regulations, an eligible organization is
                                               exemption applies.26                                     integrated auxiliaries in a way that does             an organization that: (1) Opposes
                                                  The Departments received numerous                     not undermine the governmental                        providing coverage for some or all of the
                                               comments addressing the definition of                    interests furthered by the contraceptive              contraceptive services required to be
                                               religious employer. Some commenters                      coverage requirement. Houses of                       covered under section 2713 of the PHS
                                               stated that the proposed definition of                   worship and their integrated auxiliaries              Act and the companion provisions of
                                               religious employer was too narrow and                    that object to contraceptive coverage on              ERISA and the Code on account of
                                               should be broadened to include all                       religious grounds are more likely than                religious objections; (2) is organized and
                                               employers, both nonprofit and for-                       other employers to employ people of the               operates as a nonprofit entity; (3) holds
                                               profit, that have a religious objection to               same faith who share the same                         itself out as a religious organization; and
                                               providing contraceptive coverage in                      objection, and who would therefore be                 (4) self-certifies that it satisfies the first
                                               their group health plan. Some                            less likely than other people to use                  three criteria (as discussed in more
                                               commenters requested that the                            contraceptive services even if such                   detail later in this section).
                                               definition of religious employer be                      services were covered under their plan.                  Some commenters requested that the
                                               expanded to exempt not only churches                        Contemporaneous with the issuance                  definition of eligible organization be
                                               and other houses of worship, but also                    of these final regulations, HRSA is                   broadened to include nonprofit secular
                                               religiously affiliated hospitals and other               issuing amended guidelines                            employers and for-profit employers with
emcdonald on DSK67QTVN1PROD with RULES3




                                               health care organizations and other                      implementing the simplified and                       religious objections to contraceptive
                                               religiously affiliated ministries using the              clarified religious employer exemption                coverage. Other commenters urged that
                                               concepts of Code section 414(e). Other                   authorized by 45 CFR 147.131(a) of                    the definition not be extended to for-
                                                 26 Similarly, whether a nonprofit entity is a
                                                                                                        these final regulations (and incorporated             profit employers, arguing that for-profit
                                               religious employer is determined under this
                                                                                                        by reference in 26 CFR 54.9815–                       employers should not be accommodated
                                               definition without regard to whether the entity files    2713(a)(1)(iv) and 29 CFR 2590.715–                   because their purposes are commercial,
                                               Form 990 with the IRS.                                   2713(a)(1)(iv)). The amendments to the                not religious. Additionally, several


                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00006   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                                                                                                                                                                               242
                                                         Case 4:18-cv-00825-O       Document
                                                               Federal Register / Vol.          22/ Tuesday,
                                                                                       78, No. 127   Filed 02/05/19    Page
                                                                                                             July 2, 2013      244and
                                                                                                                          / Rules   of Regulations
                                                                                                                                       507 PageID 80339875

                                               commenters recommended clarifying                         making such records available to the                  enforcement safe harbor, which is also
                                               how an eligible organization would                        public. Other commenters argued that                  being issued contemporaneously with
                                               show that it holds itself out as a                        the act of self-certification would                   these final regulations.
                                               religious organization. Specifically,                     infringe on the First Amendment right
                                                                                                                                                               c. Separate Payments for Contraceptive
                                               commenters suggested clarifying that                      of free speech.
                                                                                                            The final regulations do not require               Services for Participants and
                                               only organizations that prominently and
                                                                                                         the self-certification to be submitted to             Beneficiaries in Insured Group Health
                                               consistently hold themselves out to the
                                                                                                         any of the Departments. An eligible                   Plans
                                               public as religious organizations may
                                               qualify for an accommodation.                             organization must simply maintain the                    The proposed regulations provided, in
                                                  The Departments decline to adopt                       self-certification (executed by an                    the case of an insured group health plan
                                               these suggestions. The definition of                      authorized representative of the                      established or maintained by an eligible
                                               eligible organization in these final                      organization) in its records, in a manner             organization, that the health insurance
                                               regulations is the same as that in the                    consistent with the record retention                  issuer providing group coverage in
                                               proposed regulations, and is intended to                  requirements under section 107 of                     connection with the plan be required to
                                               allow health coverage established or                      ERISA, and make the self-certification                assume sole responsibility, independent
                                               maintained or arranged by various types                   available for examination upon request.               of the eligible organization and its plan,
                                               of nonprofit religious organizations with                 The Departments believe that the                      for providing separate individual health
                                               religious objections to contraceptive                     requirement to make the self-                         insurance policies covering
                                               coverage to qualify for an                                certification available for examination               contraceptive services for plan
                                               accommodation. Consistent with                            upon request appropriately balances                   participants and beneficiaries without
                                               religious accommodations in related                       regulators’, issuers’, third party                    cost sharing, premium, fee, or other
                                               areas of federal law, such as the                         administrators’, and plan participants                charge to plan participants or
                                               exemption for religious organizations                     and beneficiaries’ (and student enrollees             beneficiaries or to the eligible
                                               under Title VII of the Civil Rights Act                   and their covered dependents’) interest               organization or its plan. Under this
                                               of 1964, the definition of eligible                       in verifying compliance and eligible                  proposal, an organization seeking to be
                                               organization in these final regulations                   organizations’ interest in avoiding                   treated as an eligible organization would
                                               does not extend to for-profit                             undue inquiry into their character,                   need only to meet the self-certification
                                               organizations. The Departments are                        mission, or practices. Further, the                   standard. The issuer, in turn, would
                                               unaware of any court granting a                           Departments do not believe that the self-             automatically enroll plan participants
                                               religious exemption to a for-profit                       certification standard infringes on                   and beneficiaries in separate individual
                                               organization, and decline to expand the                   freedom of speech.                                    health insurance policies that cover
                                               definition of eligible organization to                       The proposed regulations provided                  contraceptive services (and notify them
                                               include for-profit organizations.                         that the self-certification would specify             of such enrollment) without the
                                                  b. Self-Certification                                  the contraceptive services for which the              imposition of any cost-sharing
                                                  Each organization seeking to be                        organization will not establish,                      requirement (such as a copayment,
                                               treated as an eligible organization under                 maintain, administer, or fund coverage.               coinsurance, or a deductible), premium,
                                               the final regulations, to avoid                           The final regulations eliminate this                  fee, or other charge on plan participants
                                               contracting, arranging, paying, or                        requirement, pursuant to the standard                 or beneficiaries or on the eligible
                                               referring for contraceptive coverage, is                  exclusion policy discussed later in this              organization or its plan.
                                               required to self-certify, prior to the                    section. Further, the final regulations                  Some commenters stated that the
                                               beginning of the first plan year to which                 provide that, if an organization seeks to             Departments should not provide a
                                               an accommodation is to apply, that it                     be treated as an eligible organization                tailored accommodation for an eligible
                                               meets the definition of an eligible                       under the final regulations, an issuer or             organization that objects to only some
                                               organization.27 The self-certification (as                third party administrator may not                     types of contraceptive services. These
                                               described in these final regulations)                     require any documentation from the                    commenters said that customizing
                                               needs to be executed once. A copy of                      organization beyond its self-certification            individual contraceptive policies for
                                               the self-certification needs to be                        as to its status as an eligible                       participants and beneficiaries (or
                                               provided to a new health insurance                        organization. The form to be used for                 students enrollees and their covered
                                               issuer or a new third party administrator                 the self-certification is being finalized             dependents) in plans of eligible
                                               if the eligible organization changes                      contemporaneous with the issuance of                  organizations based on the differing
                                               issuers or third party administrators.                    these final regulations through the                   religious objections to contraceptive
                                               Comments addressing this topic                            process provided for under the                        coverage of each eligible organization
                                               generally approved of the approach                        Paperwork Reduction Act of 1995.                      would create an administrative burden
                                               proposed by the Departments, but some                        As discussed previously, the self-                 for issuers and confuse plan participants
                                               commenters suggested that stronger                        certification form is applicable in                   and beneficiaries (or student enrollees
                                               protections were needed to promote                        conjunction with the accommodations                   and their covered dependents). Some
                                               oversight, enforcement, and                               under these final regulations (that is, for           commenters also noted that requiring
                                               transparency and to prevent abuse. For                    plan years beginning on or after January              coordination of benefits might not be
                                               example, some commenters                                  1, 2014), after the expiration of the                 feasible, because many states prohibit
                                               recommended requiring eligible                            temporary enforcement safe harbor. The                coordination between individual and
                                               organizations to file their self-                         self-certification standard referenced in             group health insurance coverage.
                                               certifications with the Departments and                   these final regulations (and the form to                 In response to these comments, the
emcdonald on DSK67QTVN1PROD with RULES3




                                                                                                         be executed by an eligible organization               final regulations provide that an issuer
                                                  27 Although not required to do so by these final       to make such self-certification, which is             providing payments for contraceptive
                                               regulations, nothing in these final regulations           being issued contemporaneously with                   services in accordance with these final
                                               prevents a religious employer from drafting and           these final regulations) are different                regulations may use a standard
                                               executing a self-certification regarding its status as
                                               a religious employer and sharing the self-
                                                                                                         from the standard (and the form)                      exclusion from a group health insurance
                                               certification with issuers, plan service providers,       associated with the guidance regarding                policy that encompasses all
                                               plan participants or beneficiaries, or others.            the extension of the temporary                        recommended contraceptive services


                                          VerDate Mar<15>2010    17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00007   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                                                                                                                                                                             243
                                               39876 Case 4:18-cv-00825-O       Document
                                                           Federal Register / Vol.          22/ Tuesday,
                                                                                   78, No. 127   Filed 02/05/19    Page
                                                                                                         July 2, 2013      245and
                                                                                                                      / Rules   of Regulations
                                                                                                                                   507 PageID 804

                                               and not violate PHS Act section 2713                     policies that cover contraceptive                     administrative complexity for issuers.
                                               and the companion provisions of ERISA                    services, represents a simpler approach               At the same time, because the payments
                                               and the Code with respect to the                         and responds to concerns raised by                    for contraceptive services are not a
                                               requirement to cover contraceptive                       commenters, while still ensuring that                 group health plan benefit under this
                                               services. While issuers may, at their                    eligible organizations and their plans do             approach, this policy ensures that
                                               option, choose to offer customized                       not contract, arrange, pay, or refer for              eligible organizations and their plans do
                                               exclusions from group health insurance                   such coverage, and that contraceptive                 not contract, arrange, pay, or refer for
                                               policies based on the differing religious                coverage is expressly excluded from the               contraceptive coverage, and that such
                                               objections to contraceptive coverage of                  group health insurance coverage.                      coverage is expressly excluded from
                                               each eligible organization (or offer                        Under these final regulations, as                  their group health insurance policies.
                                               several different but standardized                       under the proposed regulations, the                   This approach also minimizes barriers
                                               exclusions from group health insurance                   eligible organization need only meet the              in access to care because plan
                                               policies from which eligible                             self-certification standard and provide               participants and beneficiaries (and their
                                               organizations may choose), they are not                  to the issuer a copy of its self-                     health care providers) do not have to
                                               required to do so under these final                      certification. The issuer that receives the           have two separate health insurance
                                               regulations. Regardless of whether an                    copy of the self-certification from the               policies (that is, the group health
                                               issuer uses a standard or customized                     eligible organization must expressly                  insurance policy and the individual
                                               exclusion from a group health insurance                  exclude contraceptive coverage—either                 contraceptive coverage policy).
                                               policy, plan participants and                            all contraceptive coverage or coverage of             Furthermore, Small Business Health
                                               beneficiaries (and student enrollees and                 specific contraceptive services if the                Insurance Options Programs (SHOPs)
                                               their covered dependents) are assured                    issuer chooses to customize the                       (the small group market Exchanges) do
                                               that the issuer will make payments for                   exclusion—from the group health                       not need to make operational changes as
                                               any recommended contraceptive                            insurance coverage of the eligible                    a result of the accommodation. Small
                                               services excluded from the group health                  organization. The issuer must also                    employers that are eligible organizations
                                               insurance policy (or student health                      notify plan participants and                          purchasing coverage through a SHOP
                                               insurance coverage).                                     beneficiaries, contemporaneous with (to               can simply provide a copy of their self-
                                                  Some commenters noted that the                        the extent possible) but separate from                certification to the issuer (rather than
                                               proposed individual health insurance                     any application materials distributed in              provide it to the SHOP) to ensure that
                                               policies covering contraceptive services                 connection with enrollment (or re-                    their small group market policy is
                                               might not be viewed as enforceable                       enrollment) in group health coverage                  provided in a manner consistent with
                                               contracts under state contract law                       that is effective beginning on the first              these final regulations.
                                               because there would be no premium                        day of each applicable plan year, that                   Although these payments for
                                               associated with the coverage and no                      the issuer provides payments for                      contraceptive services are not benefits
                                               ability for an individual to decline                     contraceptive services at no cost                     under a health insurance policy, to
                                               coverage. Commenters suggested that                      separate from the group health plan for               fulfill an issuer’s responsibilities under
                                               states would need to develop new                         so long as the participant or beneficiary             section 2713 of the PHS Act and the
                                               regulatory processes for reviewing forms                 remains enrolled in the plan, as                      companion provisions of ERISA and the
                                               and rates for such policies, and noted                   discussed later in this section. Unlike               Code and consistent with the proposed
                                               that the inability to charge a premium                   under the proposed regulations, the                   regulations, an issuer must make them
                                               for such policies could raise actuarial                  issuer is not required to issue to plan               available in a way that meets minimum
                                               soundness and financial reserve                          participants and beneficiaries                        standards for consumer protection,
                                               concerns. Commenters also noted that                     individual health insurance policies                  which would ordinarily accompany
                                               state laws would prevent issuers                         covering contraceptive services, and,                 coverage of recommended preventive
                                               licensed to issue group health insurance                 thus, there is no need to consider such               health services without cost sharing
                                               policies in one state from issuing                       coverage excepted benefits, as proposed.              under section 2713 of the PHS Act and
                                               individual health insurance policies to                  Instead, under these final regulations,               the companion provisions of ERISA and
                                               employees of an eligible organization                    the issuer must, as a federal regulatory              the Code. Thus, issuers, in order to
                                               residing in other states, and expressed                  requirement, provide payments for                     satisfy their regulatory obligations under
                                               concern about the cost and                               contraceptive services for plan                       these final regulations, must make these
                                               administrative complexity of issuing                     participants and beneficiaries, separate              payments for contraceptive services in a
                                               and administering individual                             from the group health plan, without the               manner consistent with the
                                               contraceptive coverage policies.                         imposition of cost sharing, premium,                  requirements under the following
                                                  These final regulations achieve the                   fee, or other charge on plan participants             provisions of the PHS Act and the
                                               same end by requiring that a health                      or beneficiaries or on the eligible                   companion provisions of ERISA and the
                                               insurance issuer providing group health                  organization or its plan. Under this                  Code (and their implementing
                                               insurance coverage in connection with a                  simplified approach, issuers will not                 regulations): PHS Act sections 2706
                                               group health plan established or                         incur the associated administrative costs             (non-discrimination in health care),
                                               maintained by an eligible organization                   of issuing individual contraceptive                   2709 (coverage for individuals
                                               assume sole responsibility for providing                 coverage policies.                                    participating in approved clinical trials),
                                               separate payments for contraceptive                         This simpler approach to the                       2711 (no lifetime or annual limits), 2713
                                               services directly for plan participants                  accommodation for insured coverage                    (coverage of preventive health services),
                                               and beneficiaries, without cost sharing,                 does not trigger certain aspects of state
emcdonald on DSK67QTVN1PROD with RULES3




                                                                                                                                                              2719 (appeals process), and 2719A
                                               premium, fee, or other charge to plan                    insurance law. As the payments at issue
                                                                                                                                                              (patient protections), as incorporated by
                                               participants or beneficiaries or to the                  derive solely from a federal regulatory
                                                                                                                                                              reference into ERISA section 715 and
                                               eligible organization or its plan. The                   requirement, not a health insurance
                                                                                                                                                              Code section 9815.28 Consistent with
                                               requirement that, for plan participants                  policy, they do not implicate issues
                                               and beneficiaries, issuers provide                       such as issuer licensing and product                    28 With respect to the accommodation for self-
                                               payments for contraceptive services, in                  approval requirements under state law,                insured coverage of eligible organizations under
                                               lieu of individual health insurance                      and they minimize cost and                            these final regulations, a comparable requirement to



                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00008   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                                                                                                                                                                                   244
                                                        Case 4:18-cv-00825-O       Document
                                                              Federal Register / Vol.          22/ Tuesday,
                                                                                      78, No. 127   Filed 02/05/19    Page
                                                                                                            July 2, 2013      246and
                                                                                                                         / Rules   of Regulations
                                                                                                                                      507 PageID 80539877

                                               these standards and as described in the                  health.30 31 The Departments are                              One commenter suggested that it
                                               2010 interim final regulations, an issuer                unaware of any studies to the                              would be possible to view the provision
                                               may apply reasonable medical                             contrary.32                                                of contraceptive coverage as cost neutral
                                               management techniques and may                               Some commenters raised specific                         if an issuer were to set the premium
                                               require that contraceptive services be                   premium rating and accounting issues                       otherwise charged to an eligible
                                               obtained in-network (if an issuer has a                  related to the proposed regulations’                       organization as though plan participants
                                               network of providers) in order for plan                  approach to the cost neutrality of issuers                 and beneficiaries did not have separate
                                               participants and beneficiaries to obtain                 providing contraceptive coverage. These                    contraceptive coverage. Other
                                               such services without cost sharing.29                    commenters generally asserted that the                     commenters argued that the rationale for
                                                                                                        cost savings due to lower pregnancy-                       providing Federally-facilitated
                                                  Issuers are prohibited from charging                  related costs and improvements in                          Exchange (FFE) user fee adjustments in
                                               any premium, fee, or other charge to                     women’s health would flow to                               connection with the accommodation for
                                               eligible organizations or their plans, or                employers through reduced premiums,                        self-insured group health plans of
                                               to plan participants or beneficiaries, for               thereby leaving issuers uncompensated                      eligible organizations was equally
                                               making payments for contraceptive                        for the cost of providing contraceptive                    applicable in the context of insured
                                               services, and must segregate the                         coverage. Further, commenters stated                       group health plans of eligible
                                               premium revenue collected from                           that, in the case of a group health                        organizations and recommended that
                                               eligible organizations from the monies                   insurance policy in the small group                        issuers be permitted to charge a
                                               they use to make such payments. In                       market, the small employer’s reduced                       premium or otherwise be compensated
                                               making such payments, the issuer must                    claims experience attributable to                          for providing contraceptive coverage.
                                               ensure that it does not use any                          contraceptive coverage (not including                         In response to these comments, the
                                               premiums collected from eligible                         the issuer’s direct costs of contraceptive                 Departments continue to believe that
                                               organizations. Issuers have flexibility in               coverage) would be spread across the                       issuers have various options for
                                               how to structure these payments,                         issuer’s single risk pool for the entire                   achieving cost neutrality,
                                               provided that the payments in no way                     small group market in a state and result                   notwithstanding that they must make
                                               involve the eligible organization, and                   in a lower index rate for pricing all of                   payments for contraceptive services
                                               provided that issuers are able to account                the issuer’s small group market                            without cost sharing, premium, fee, or
                                               for this segregation of funds in                         products. Thus, according to these                         other charge to the eligible organization,
                                               accordance with applicable, generally                    commenters, in both the large and small                    the group health plan, or plan
                                               accepted accounting and auditing                         group markets, issuers would not reap                      participants or beneficiaries.
                                               standards.                                               the cost savings attributable to                              Issuers of large group insured
                                                  The Departments stated in the                         contraceptive coverage, and would need                     products have an option by which they
                                               preamble of the proposed regulations                     to fund the costs of a free-standing                       can ensure that they accrue the cost
                                               that issuers would find that providing                   contraceptive coverage policy from                         savings from reduced pregnancy-related
                                               contraceptive coverage is at least cost                  some other source.                                         expenses and other health care costs.
                                               neutral because they would be insuring                                                                              For large group market products, issuers
                                                                                                           30 Bertko, J., Glied, S., et al. The Cost of Covering
                                               the same set of individuals under both                                                                              base premiums on an employer’s prior
                                                                                                        Contraceptives Through Health Insurance (February
                                               the group health insurance policies and                  9, 2012), http://aspe.hhs.gov/health/reports/2012/
                                                                                                                                                                   year claims cost (that is, experience
                                               the separate individual contraceptive                    contraceptives/ib.shtml; Washington Business               rating) and other factors.33 Some
                                               coverage policies and, as a result, would                Group on Health, Promoting Healthy Pregnancies:            commenters asserted that this rating
                                                                                                        Counseling and Contraception as the First Step,            practice means that any cost savings
                                               experience lower costs from                              Report of a Consultation with Business and Health
                                               improvements in women’s health,                          Leader (September 20, 2000), http://
                                                                                                                                                                   from fewer pregnancies and childbirths
                                               healthier timing and spacing of                          www.businessgrouphealth.org/pdfs/                          and improvements in women’s health
                                               pregnancies, and fewer unplanned                         healthypregnancy.pdf; Campbell, K.P., Investing in         will be passed to the employer in the
                                                                                                        Maternal and Child Health: An Employer’s Toolkit,          large group insured market. Given that
                                               pregnancies. The Departments continue                    National Business Group on Health http://
                                               to believe, and have evidence to                         www.businessgrouphealth.org/healthtopics/
                                                                                                                                                                   there appears to be no legal requirement
                                               support, that, with respect to the                       maternalchild/investing/docs/mch_toolkit.pdf;              that issuers use this particular rating
                                               accommodation for insured coverage                       Trussell, J., et al. The Economic Value of                 practice, and that this practice often
                                                                                                        Contraception: A Comparison of 15 Methods,                 entails adding costs to premiums that
                                               established under these final                            American Journal Public Health, 1995; 85(4):494–
                                               regulations, providing payments for                      503, Revenues of H.R. 3162, the Children’s Health
                                                                                                                                                                   are not based solely on the experience
                                               contraceptive services is cost neutral for               and Medicare Protection Act, for the Rules                 of the employer’s group,34 issuers
                                               issuers. Several studies have estimated                  Committee (August 1, 2007) http://www.cbo.gov/             reasonably could set the premium for an
                                                                                                        ftpdocs/85xx/doc8519/HR3162.pdf.                           eligible organization’s large group
                                               that the costs of providing contraceptive                   31 The Departments believe that these same cost
                                               coverage are balanced by cost savings                                                                               policy as if no payments for
                                                                                                        savings found by issuers of group health insurance
                                               from lower pregnancy-related costs and                   would also be found by issuers of student health           contraceptive services had been
                                               from improvements in women’s                             insurance coverage.                                        provided to plan participants and
                                                                                                           32 One commenter cited two studies disputing the        beneficiaries—reflecting the actual
                                                                                                        cost effectiveness of preventive health services, but      terms of the group policy, which
                                               provide separate payments for contraceptive              these studies are not specific to contraceptive
                                               services consistent with these consumer protections      services. Further, these studies find that preventive
                                                                                                                                                                   expressly excludes contraceptive
                                               is not explicitly placed on the third party              care is not cost effective when a large population         coverage. This approach would be
                                               administrator. This is because, as the plan              receives the preventive service but only a small           consistent with pricing methodologies
emcdonald on DSK67QTVN1PROD with RULES3




                                               administrator for contraceptive coverage, the third      fraction of that population would have developed           currently used in the health insurance
                                               party administrator is already required to comply        the condition being prevented, a circumstance not
                                               with these consumer protections, as well as all          presented here. See Cohen, J., et al., New England
                                                                                                                                                                   industry.
                                               other provisions of ERISA that are applicable to         Journal of Medicine. 2008, 358:661–663 (February
                                               group health plans, including ERISA sections 104         14, 2008) http://www.nejm.org/toc/nejm/358/7;                33 http://www.nahu.org/consumer/Group

                                               and 503, and the requirements of Part 7 of ERISA.        CBO Letter to Congressman Nathan Deal, (August             Insurance.cfm.
                                                  29 See 26 CFR 54.9815–2713T(a)(3) and (4); 29         7, 2009). http://www.cbo.gov/sites/default/files/            34 http://www.actuary.org/files/Draft_Large_

                                               CFR 2590.715–2713(a)(3) and (4); 45 CFR                  cbofiles/ftpdocs/104xx/doc10492/08-07-                     Group_Medical_Business_Practice_Note_Jan_
                                               147.130(a)(3) and (4).                                   prevention.pdf.                                            2013.pdf.



                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00009   Fmt 4701   Sfmt 4700    E:\FR\FM\02JYR3.SGM     02JYR3
                                                                                                                                                                                                        245
                                               39878 Case 4:18-cv-00825-O       Document
                                                           Federal Register / Vol.          22/ Tuesday,
                                                                                   78, No. 127   Filed 02/05/19    Page
                                                                                                         July 2, 2013      247and
                                                                                                                      / Rules   of Regulations
                                                                                                                                   507 PageID 806

                                                  Another option is to treat the cost of                corridor program calculations.38 This                   eligible organization and its plan would
                                               payments for contraceptive services for                  adjustment compensates for any                          be held harmless if the issuer were to
                                               women enrolled in insured group health                   increase in incurred claims associated                  fail to comply with the requirement to
                                               plans established or maintained by                       with making payments for contraceptive                  provide separate payments for
                                               eligible organizations as an                             services.                                               contraceptive services for plan
                                               administrative cost that is spread across                   Several commenters expressed                         participants and beneficiaries at no cost.
                                               the issuer’s entire risk pool, excluding                 concern that participants and                           Some commenters requested that the
                                               plans established or maintained by                       beneficiaries in plans of eligible                      Departments codify this policy in
                                               eligible organizations given that issuers                organizations would be automatically                    regulation text. Accordingly, this policy
                                               are prohibited from charging any                         enrolled in individual contraceptive                    is now codified in paragraph (e) of 26
                                                                                                        coverage policies and recommended                       CFR 54.9815–2713A, 29 CFR 2590.715–
                                               premium, fee, or other charge to eligible
                                                                                                        providing an opt-out for plan                           2713A, and 45 CFR 147.131 of these
                                               organizations or their plans for
                                                                                                        participants and beneficiaries who                      final regulations.
                                               providing payments for contraceptive
                                                                                                        object to contraceptive coverage on                        To summarize, the following are the
                                               services. In the small group market,                     religious grounds. Other commenters
                                               issuers are required beginning in 2014                                                                           key elements of the accommodation that
                                                                                                        stated that allowing participants and                   is being made for eligible organizations
                                               to treat all of their non-grandfathered                  beneficiaries to opt out of such
                                               business within a state as a single risk                                                                         with insured group health plans:
                                                                                                        contraceptive coverage would create an
                                               pool, and administrative costs may be                    administrative burden on issuers and                       • An organization seeking to be
                                               spread evenly across all plans in the                    privacy concerns for individuals                        treated as an eligible organization needs
                                               single risk pool (although issuers are                   because the issuers would know which                    only to self-certify that it is an eligible
                                               permitted to apply them on a plan                        individuals opted in or opted out of                    organization, provide the issuer with a
                                               basis). In the large group market, while                 such coverage. The simplified approach                  copy of the self-certification, and satisfy
                                               there is no single risk pool requirement,                described in these final regulations                    the recordkeeping and inspection
                                               issuers generally spread administrative                  eliminates this issue altogether, because               requirements of the self-certification
                                               costs across their entire book of                        issuers are not required to issue                       standard.
                                               business.35 In 2011, health insurance                    individual contraceptive coverage                          • The issuer that receives a self-
                                               issuers earned approximately $290                        policies at all.39 Rather, they are                     certification must then expressly
                                               billion in premiums in the insured                       required only to provide payments for                   exclude contraceptive coverage from the
                                               small and large group markets.36 If the                  contraceptive services for those plan                   eligible organization’s group health
                                               cost of providing payments for                           participants and beneficiaries who opt                  insurance coverage.
                                               contraceptive services for participants                  to use such services. Nothing in these                     • The issuer must, contemporaneous
                                               and beneficiaries in insured group                       final regulations compels any plan                      with (to the extent possible), but
                                               health plans established or maintained                   participant or beneficiary to use such                  separate from, any application materials
                                               by eligible organizations were treated as                services, and nothing causes                            distributed in connection with
                                               an administrative cost spread across an                  participants or beneficiaries to be                     enrollment (or re-enrollment) in group
                                               issuer’s entire book of business                         automatically enrolled in contraceptive                 health coverage that is effective
                                               (excluding plans established or                          coverage; therefore, these concerns are                 beginning on the first day of each
                                               maintained by eligible organizations),                   addressed without the need for an opt-                  applicable plan year, notify plan
                                               the cost of providing such payments                      out mechanism. Moreover, nothing in                     participants and beneficiaries that the
                                               would result in an imperceptible                         these final regulations precludes                       issuer provides separate payments for
                                               increase in administrative load.37 These                 employers or others from expressing any                 contraceptive services at no cost for so
                                               changes in premiums would be                             opposition to the use of contraceptives                 long as the participant or beneficiary
                                               negligible and effectively cost neutral to               or requires health care providers to                    remains enrolled in the plan.
                                                                                                        prescribe or provide contraceptives, if                    • The issuer must segregate premium
                                               issuers, even before considering any
                                                                                                        doing so is against their religious                     revenue collected from the eligible
                                               reductions in claims costs that accrue to
                                                                                                        beliefs.                                                organization from the monies used to
                                               the issuer.                                                 The Departments explained in the                     make payments for contraceptive
                                                  Under either option, after meeting the                preamble of the proposed regulations                    services. When it makes payments for
                                               self-certification standard, the eligible                that a health insurance issuer providing                contraceptive services used by plan
                                               organization would not contract,                         group health insurance coverage in                      participants and beneficiaries, the issuer
                                               arrange, pay, or refer for contraceptive                 connection with a group health plan                     must do so without imposing any
                                               coverage.                                                established or maintained by an eligible                premium, fee, or other charge, or any
                                                  HHS intends to clarify in guidance                    organization would be held harmless if                  portion thereof, directly or indirectly,
                                               that an issuer of group health insurance                 the issuer relied in good faith on a                    on the eligible organization, its group
                                               coverage that makes payments for                         representation by the organization as to                health plan, or its plan participants or
                                                                                                        its eligibility for the accommodation                   beneficiaries. In making such payments,
                                               contraceptive services under these final
                                                                                                        and such representation was later                       the issuer must ensure that it does not
                                               regulations may treat those payments as
                                                                                                        determined to be incorrect. The                         use any premiums collected from
                                               an adjustment to claims costs for
                                                                                                        Departments also explained that an                      eligible organizations. Issuers have
                                               purposes of medical loss ratio and risk
                                                                                                                                                                flexibility in how to structure these
emcdonald on DSK67QTVN1PROD with RULES3




                                                                                                          38 See 45 CFR Part 158 for standards related to the
                                                 35 Bluhm,  W., ed., Group Insurance, 5th Ed.           medical loss ratio and 45 CFR Part 153 Subpart F        payments, but must be able to account
                                               2007), 459–460.                                          for standards related to the risk corridor program.     for this segregation of funds, subject to
                                                 36 2011 MLR–A data, submitted to CMS in July             39 The same is true with respect to the               applicable, generally accepted
                                               2012.                                                    accommodation for self-insured coverage of eligible     accounting and auditing standards.
                                                 37 Office of Assistant Secretary for Planning and      organizations under these final regulations, given
                                               Evaluation, U.S. Department of Health and Human          that third party administrators similarly are not
                                                                                                                                                                Thus, an eligible organization need not
                                               Services, ‘‘Cost-Neutrality of Contraceptive             required to arrange for individual contraceptive        contract, arrange, pay or refer for
                                               Coverage.’’                                              coverage policies at all.                               contraceptive coverage.


                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00010   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                                                                                                                                                                               246
                                                        Case 4:18-cv-00825-O       Document
                                                              Federal Register / Vol.          22/ Tuesday,
                                                                                      78, No. 127   Filed 02/05/19    Page
                                                                                                            July 2, 2013      248and
                                                                                                                         / Rules   of Regulations
                                                                                                                                      507 PageID 80739879

                                                 • Plan participants and beneficiaries                  sole purpose of arranging contraceptive                must: (1) State that the eligible
                                               may refuse to use contraceptive                          coverage. These commenters suggested                   organization will not act as the plan
                                               services.                                                that requiring third party administrators              administrator or claims administrator
                                                 • An eligible organization and its                     to serve as fiduciaries would increase                 with respect to contraceptive services or
                                               group health plan are considered to                      their exposure to legal liability and also             contribute to the funding of
                                               comply with the contraceptive coverage                   create conflicts of interest with their                contraceptive services; and (2) cite 29
                                               requirement even if the issuer fails to                  plan sponsor clients given that many                   CFR 2510.3–16 and 26 CFR 54.9815–
                                               comply with the requirement to provide                   agreements between third party                         2713A and 29 CFR 2590.715–2713A,
                                               separate payments for contraceptive                      administrators and plan sponsors                       which explain the obligations of the
                                               services for plan participants and                       prohibit third party administrators from
                                                                                                                                                               third party administrator. Upon receipt
                                               beneficiaries at no cost.                                serving as fiduciaries.
                                                                                                           A number of commenters questioned                   of the copy of the self-certification, the
                                               d. Separate Payments for Contraceptive                                                                          third party administrator may decide
                                                                                                        the Department of Labor’s legal
                                               Services for Participants and                                                                                   not to enter into, or remain in, a
                                                                                                        authority to designate a third party
                                               Beneficiaries in Self-Insured Group                                                                             contractual relationship with the
                                                                                                        administrator as the plan administrator
                                               Health Plans                                                                                                    eligible organization to provide
                                                                                                        for contraceptive coverage by virtue of
                                                  Comments varied as to which of the                    the eligible organization providing a                  administrative services for the plan.
                                               three proposed approaches to providing                   copy of its self-certification to the third               As relevant here, a plan administrator
                                               separate contraceptive coverage without                  party administrator. These commenters                  is defined in ERISA section 3(16)(A)(i)
                                               cost sharing for participants and                        suggested that the self-certification of               as ‘‘the person specifically so designated
                                               beneficiaries in self-insured plans of                   the eligibility of the organization for the            by the terms of the instrument under
                                               eligible organizations should be                         accommodation would be insufficient to                 which the plan is operated.’’ As a
                                               finalized. Some commenters suggested                     act as a designation under ERISA
                                               that none of the proposed approaches                                                                            document notifying the third party
                                                                                                        section 3(16)(A)(i), and questioned
                                               would enable objecting employers to                                                                             administrator(s) that the eligible
                                                                                                        whether the self-certification could be
                                               separate themselves completely from                                                                             organization will not provide, fund, or
                                                                                                        defined as an instrument under which
                                               the administration of contraceptive                      the plan is operated.                                  administer payments for contraceptive
                                               coverage. These commenters requested                        After reviewing the comments on the                 services, the self-certification is one of
                                               an unqualified exemption from the                        three proposed approaches, the                         the instruments under which the
                                               contraceptive coverage requirement for                   Departments are finalizing the third                   employer’s plan is operated under
                                               such employers. Other commenters                         approach under which the third party                   ERISA section 3(16)(A)(i). The self-
                                               stated that none of the proposed                         administrator becomes an ERISA section                 certification will afford the third party
                                               approaches would sufficiently ensure                     3(16) plan administrator and claims                    administrator notice of obligations set
                                               that participants and beneficiaries in                   administrator solely for the purpose of                forth in these final regulations, and will
                                               self-insured plans of eligible                           providing payments for contraceptive                   be treated as a designation of the third
                                               organizations would receive separate                     services for participants and                          party administrator(s) as plan
                                               contraceptive coverage without cost                      beneficiaries in a self-insured plan of an             administrator and claims administrator
                                               sharing. These commenters requested                      eligible organization at no cost to plan               for contraceptive benefits pursuant to
                                               that the final regulations require that                  participants or beneficiaries or to the                section 3(16) of ERISA. Additional
                                               objecting employers retain legal                         eligible organization. The Departments                 conditions the eligible organization
                                               responsibility for any failure on the part               have determined that the ERISA section                 must meet in order to be considered to
                                               of issuers or third party administrators                 3(16) approach most effectively enables                comply with PHS Act section 2713 and
                                               to provide such coverage.                                eligible organizations to avoid
                                                  A number of commenters expressed                                                                             the companion provisions in ERISA and
                                                                                                        contracting, arranging, paying, or                     the Code include prohibitions on:
                                               concern about the responsibilities that                  referring for contraceptive coverage after
                                               one or more of the proposed approaches                                                                          (1) Directly or indirectly interfering with
                                                                                                        meeting the self-certification standard,               a third party administrator’s efforts to
                                               would impose on third party                              while also creating the fewest barriers to
                                               administrators. Some of these                                                                                   provide or arrange separate payments
                                                                                                        or delays in plan participants and
                                               commenters suggested that the proposed                                                                          for contraceptive services for
                                                                                                        beneficiaries obtaining contraceptive
                                               requirement that third party                             services without cost sharing.                         participants or beneficiaries in the plan
                                               administrators arrange for separate                         Under this approach, as set forth in                and (2) directly or indirectly seeking to
                                               contraceptive-only coverage through an                   these final regulations, with respect to               influence a third party administrator’s
                                               issuer would convert third party                         the contraceptive coverage requirement,
                                               administrators into health insurance                     an eligible organization is considered to              (PBM) to handle claims administration for
                                               brokers. Others suggested that third                     comply with section 2713 of the PHS                    prescription drugs and another third party
                                               party administrators would not be                                                                               administrator to handle claims for inpatient and
                                                                                                        Act and the companion provisions in                    outpatient medical/surgical benefits.) To the extent
                                               willing to assume the responsibility of                  ERISA and the Code if it provides to all               the plan hires more than one third party
                                               arranging for separate contraceptive-                    third party administrators with which it               administrator, each third party administrator would
                                               only coverage. These commenters also                     or its plan has contracted a copy of its               become the section 3(16) plan administrator with
                                               suggested that, even if a third party                    self-certification, consistent with the                respect to the types of claims it normally processes
                                               administrator were willing to assume                     requirements of these final                            (that is, the PBM would continue to handle claims
                                               such responsibility, it would pass along                                                                        for prescription drugs and the other third party
emcdonald on DSK67QTVN1PROD with RULES3




                                                                                                        regulations.40 The self-certification
                                               the resultant increase in its                                                                                   administrator would continue to handle claims for
                                               administrative costs to the employer.                      40 Third party administrators are hired by plan
                                                                                                                                                               inpatient and outpatient medical/surgical benefits);
                                                                                                                                                               each would do so in accordance with section 2713
                                                  Other commenters expressed concern                    sponsors to process claims and administer other
                                                                                                        administrative aspects of employee benefit plans. In   of the PHS Act and the companion provisions of
                                               about an approach that would require                                                                            ERISA and the Code (even if plan terms might
                                                                                                        some cases, a plan hires different third party
                                               third party administrators to become                     administrator to administer claims for different       otherwise provide differently) as plan
                                               plan administrators and fiduciaries                      classifications of benefits. (For example, one plan    administration that may be funded in accordance
                                               under section 3(16) of ERISA for the                     may contract with a pharmacy benefit manager           with 45 CFR 156.50(d).



                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00011   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                                                                                                                                                                                    247
                                               39880 Case 4:18-cv-00825-O       Document
                                                           Federal Register / Vol.          22/ Tuesday,
                                                                                   78, No. 127   Filed 02/05/19    Page
                                                                                                         July 2, 2013      249and
                                                                                                                      / Rules   of Regulations
                                                                                                                                   507 PageID 808

                                               decision to provide or arrange such                      ERISA section 503, providing plan                     the ability to interpret the definition of
                                               payments.41                                              participants and beneficiaries with                   plan administrator under ERISA section
                                                  A third party administrator that                      disclosures required under ERISA                      3(16)(A)(i). The Department of Labor’s
                                               receives a copy of the self-certification                section 104, and complying with the                   interpretation of the self-certification
                                               and that agrees to enter into or remain                  requirements of Part 7 of ERISA. The                  described herein as one of the
                                               in a contractual relationship with the                   Departments note that there is no                     ‘‘instruments under which the plan is
                                               eligible organization to provide                         obligation for a third party administrator            operated’’ is consistent with the plain
                                               administrative services for the plan                     to enter into or remain in a contract                 meaning of the term because it identifies
                                               must provide or arrange separate                         with the eligible organization if it                  the limited set of plan benefits (that is,
                                               payments for contraceptive services for                  objects to any of these responsibilities.             contraceptive coverage) that the
                                               participants and beneficiaries in the                       The Departments believe that this                  employer refuses to provide and that the
                                               plan without cost sharing, premium, fee,                 approach most successfully addresses                  third party administrator must therefore
                                               or other charge to plan participants or                  both the desire of some commenters for                provide or arrange for an issuer or
                                               beneficiaries, or to the eligible                        plan participants and beneficiaries to                another entity to provide.
                                               organization or its plan. The third party                receive contraceptive coverage without
                                               administrator can provide such                           cost sharing without delays or other                  e. Self-Insured Group Health Plans
                                               payments on its own, or it can arrange                   barriers, and the desire of other                     Without Third Party Administrators
                                               for an issuer or other entity to provide                 commenters for objecting employers to                    Although some commenters
                                               such payments. In either case, like the                  be separated from contracting,                        addressed the solicitation for comments
                                               payments for contraceptive services                      arranging, paying, or referring for                   on whether and how to provide an
                                               under the accommodation for insured                      contraceptive coverage. The third party               accommodation for self-insured group
                                               plans of eligible organizations discussed                administrator serving as the plan                     health plans established or maintained
                                               previously, the payments are not health                  administrator for contraceptive benefits              by eligible organizations that do not use
                                               insurance policies. Moreover, in either                  ensures that there is a party with legal              the services of a third party
                                               case, the third party administrator can                  authority to arrange for payments for                 administrator, no comments indicated
                                               make arrangements with an issuer                         contraceptive services and administer                 that such plans actually exist.
                                               offering coverage through an FFE to                      claims in accordance with ERISA’s                     Accordingly, the Departments continue
                                               obtain reimbursement for its costs                       protections for plan participants and                 to believe that there are no self-insured
                                               (including an allowance for                              beneficiaries. At the same time, the                  group health plans in this circumstance.
                                               administrative costs and margin). As                     approach enables objecting employers,                 However, to allow for the possibility
                                               discussed later in this section, the issuer              after providing third party                           that such a self-insured group health
                                               offering coverage through the FFE can                    administrators with a copy of the self-               plan does exist, the Departments will
                                               receive an adjustment to the FFE user                    certification (as described previously),              provide any such plan with a safe
                                               fee, and the issuer is required to pass on               to separate themselves from contracting,              harbor from enforcement of the
                                               a portion of that adjustment to the third                arranging, paying, or referring for                   contraceptive coverage requirement,
                                               party administrator to account for the                   contraceptive coverage. Additionally, by              contingent on: (1) the plan submitting to
                                               costs of providing or arranging                          substituting payments for contraceptive               HHS information (as described later in
                                               payments for contraceptive services. A                   services for health insurance policies,               this section) showing that it does not
                                               third party administrator that provides                  this approach avoids the complications                use the services of a third party
                                               or arranges the payments is entitled to                  that would be presented by requiring                  administrator; and (2) if HHS agrees that
                                               retain reimbursement for its costs for the               the creation of a contraceptive-only                  the plan does not use the services of a
                                               period during which it reasonably and                    health insurance product, and allows                  third party administrator, the plan
                                               in good faith relied on a representation                 third party administrators to avoid                   providing notice to plan participants
                                               by the eligible organization that it was                 potentially becoming health insurance                 and beneficiaries in any application
                                               eligible for the accommodation. This is                  brokers. Accordingly, while the                       materials distributed in connection with
                                               so even if the organization’s                            Departments appreciate commenters’                    enrollment (or re-enrollment) in
                                               representation was later determined to                   concerns about the responsibilities that              coverage that is effective beginning on
                                               be incorrect.                                            third party administrators must assume                the first day of each applicable plan
                                                  The third party administrator must                    under this accommodation, they believe                year, indicating that it does not provide
                                               provide plan participants and                            that this approach best ensures that plan             benefits for contraceptive services.
                                               beneficiaries with notice of the                         participants and beneficiaries receive                   Such plans must submit to HHS at
                                               availability of the separate payments for                contraceptive coverage without cost                   least 60 days prior to the first day of the
                                               contraceptive services contemporaneous                   sharing, and without the objecting                    first applicable plan year all of the
                                               with (to the extent possible), but                       employers paying for or administering                 following information:
                                               separate from, any application materials                 such coverage.                                           • Identifying information for the plan,
                                               distributed in connection with                              Moreover, none of the comments                     the eligible organization that acts as the
                                               enrollment (or re-enrollment) in                         changed the Department of Labor’s view                plan sponsor, and an authorized
                                               coverage that is effective beginning on                  that it has legal authority to require the            representative of the organization, along
                                               the first day of each applicable plan year               third party administrator to become the               with the authorized representative’s
                                               (as discussed in more detail later in this               plan administrator under ERISA section                telephone number and email address.
                                                                                                        3(16) for the sole purpose of providing                  • A listing of the five most highly
                                               section). Third party administrators
                                                                                                        payments for contraceptive services if                compensated non-clinical plan service
emcdonald on DSK67QTVN1PROD with RULES3




                                               must also take on the statutory
                                                                                                        the third party administrator agrees to               providers (other than employees of the
                                               responsibilities of a plan administrator
                                                                                                        enter into or remain in a contractual                 plan or plan sponsor), including contact
                                               under ERISA, including setting up and
                                                                                                        relationship with the eligible                        information for each plan service
                                               operating a claims procedure under
                                                                                                        organization to provide administrative                provider, a concise description of the
                                                  41 Nothing in these final regulations prohibits an    services for the plan. The Department of              nature of the services provided by each
                                               eligible organization from expressing its opposition     Labor has broad rulemaking authority                  service provider to the plan, and the
                                               to the use of contraceptives.                            under Title I of ERISA, which includes                annual amount of compensation paid to


                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00012   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                                                                                                                                                                            248
                                                        Case 4:18-cv-00825-O       Document
                                                              Federal Register / Vol.          22/ Tuesday,
                                                                                      78, No. 127   Filed 02/05/19    Page
                                                                                                            July 2, 2013      250and
                                                                                                                         / Rules   of Regulations
                                                                                                                                      507 PageID 80939881

                                               each plan service provider (examples of                  notice contemporaneous with plan                      written information concerning how to
                                               plan services include claims processing                  enrollment (or re-enrollment) materials               obtain reimbursement for contraceptive
                                               and adjudication, appeals management,                    would not be possible because issuers                 services, appeals procedures, provider
                                               provider network development, and                        typically do not receive enrollee                     and pharmacy networks, prescription
                                               pharmacy benefit management).                            information prior to enrollment.                      drug formularies, medical management
                                                  • An attestation (executed by an                         Consistent with the simplified                     procedures, and similar issues.42
                                               authorized representative of the                         approach described previously, these
                                               organization) that the plan is established               final regulations provide that this notice            g. Student Health Insurance Coverage
                                               or maintained by an eligible                             must be provided by either the issuer                    Consistent with the HHS proposed
                                               organization, and is operated in                         providing separate payments for                       regulation, paragraph (f) of the HHS
                                               compliance with all applicable                           contraceptive services under the                      final regulation provides that an
                                               requirements of part A of title XXVII of                 accommodation, or a third party                       accommodation applies to student
                                               the PHS Act, as incorporated into ERISA                  administrator arranging or providing                  health insurance coverage arranged by
                                               and the Code.                                            such payments (or its agent). The notice              an eligible organization that is an
                                                  Such information must be submitted                    must be provided contemporaneous                      institution of higher education in a
                                               electronically to                                        with (to the extent possible), but                    manner comparable to that in which it
                                               marketreform@cms.hhs.gov.                                separate from, any application materials              applies to group health insurance
                                                  If any such submission demonstrates                   distributed in connection with                        coverage provided in connection with a
                                               that a self-insured group health plan                    enrollment (or re-enrollment) in                      group health plan established or
                                               established or maintained by an eligible                 coverage that is effective beginning on               maintained by an eligible organization
                                               organization does not use the services of                the first day of each plan year to which              that is an employer. For this purpose,
                                               a third party administrator, the                         the accommodation applies, and it must                any reference to plan participants and
                                               Departments will provide a safe harbor                   indicate that the eligible organization               beneficiaries is a reference to student
                                               from enforcement of the contraceptive                    does not fund or administer                           enrollees and their covered dependents.
                                               coverage requirement while an                            contraceptive benefits, but that the                     Several commenters supported
                                               additional accommodation is                              issuer or third party administrator will              treating student health insurance like
                                               considered. If the Departments discover                  provide separate payments for                         employer-sponsored group health
                                               through any such submission that a self-                 contraceptive services at no cost. The                insurance for purposes of these final
                                               insured group health plan established or                 Departments believe that the direction                regulations. Other commenters
                                               maintained by an eligible organization                   that the notice be provided                           suggested that an accommodation
                                               does in fact use the services of a third                 contemporaneous with application                      should not extend to institutions of
                                               party administrator, the eligible                        materials ‘‘to the extent possible’’                  higher education that arrange student
                                               organization must either follow the                      provides sufficient flexibility to address            health insurance coverage, because
                                               procedures described in these final                      the concerns raised by commenters                     student health insurance coverage is
                                               regulations to obtain an accommodation                   about the timing of the notice.                       considered a type of individual rather
                                               or otherwise comply with the                                The final regulations continue to                  than group health insurance coverage
                                               contraceptive coverage requirement.                      provide model language that may be                    under federal law.43 One commenter
                                                                                                        used to satisfy this notice requirement.              recommended that issuers offering
                                               f. Notice of Availability of Separate
                                                                                                        Substantially similar language may also               coverage through the Exchanges be
                                               Payments for Contraceptive Services
                                                                                                        be used to satisfy the notice                         required to provide separate
                                                  Consistent with the proposed                          requirement. Some commenters                          contraceptive coverage at no cost to
                                               regulations, the final regulations direct                suggested additions or modifications to               students enrolled in nonprofit religious
                                               that, for any plan year to which an                      the model language. Other commenters                  institutions of higher education with
                                               accommodation is to apply, a health                      stated that the Departments should not                religious objections to contraceptive
                                               insurance issuer providing separate                      allow the use of substantially similar                coverage (and their dependents).
                                               payments for contraceptive services                      language. Additionally, some                             Student health insurance coverage is
                                               pursuant to the accommodation, or a                      commenters recommended the                            administered differently than other
                                               third party administrator arranging or                   Departments set standards to ensure that              individual health insurance coverage.
                                               providing such payments (or its agent),                  the notice is accessible to persons with              Whereas most individual health
                                               must provide timely written notice                       limited English proficiency and person                insurance coverage is issued under a
                                               about this fact to plan participants and                 with disabilities. The Departments                    contract between an individual
                                               beneficiaries in insured or self-insured                 believe that the model language in the                policyholder and a health insurance
                                               group health plans (or student enrollees                 final regulations, along with existing                issuer, student health insurance
                                               and their covered dependents in student                  guidance concerning civil rights                      coverage is available to student
                                               health insurance coverage) of eligible                   obligations, provide sufficient notice.               enrollees and their covered dependents
                                               organizations.                                           The Departments also believe that the                 pursuant to a written agreement
                                                  Under the proposed regulations, this                  flexibility afforded by the final                     between an institution of higher
                                               notice would be provided by the issuer                   regulations to use substantially similar              education and a health insurance issuer.
                                               contemporaneous with (to the extent                      language is generally consistent with                 Some religiously affiliated colleges and
                                               possible) but separate from any                          other federal notice requirements.                    universities object to signing a written
                                               application materials distributed in                        The notice must include contact                    agreement or providing financial
                                               connection with enrollment (or re-                       information for the issuer or third party
emcdonald on DSK67QTVN1PROD with RULES3




                                               enrollment) in health coverage                           administrator in the event plan                         42 Furthermore, as discussed previously, with
                                               established or maintained or arranged                    participants and beneficiaries (or                    respect to self-insured coverage, third party
                                               by the eligible organization.                            student enrollees and their covered                   administrators that are plan administrators must
                                               Commenters noted that employers, not                     dependents) have questions or                         operate in accordance with Part 1 of ERISA,
                                                                                                                                                              including ERISA section 104, which generally
                                               issuers, typically distribute plan                       complaints. The Departments note that                 requires certain disclosures regarding plan benefits
                                               enrollment (or re-enrollment) materials                  issuers and third party administrators                and limitations.
                                               to employees and that providing this                     may find it useful to provide additional                43 45 CFR 147.147 (77 FR 16453).




                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00013   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                                                                                                                                                                                    249
                                               39882 Case 4:18-cv-00825-O       Document
                                                           Federal Register / Vol.          22/ Tuesday,
                                                                                   78, No. 127   Filed 02/05/19    Page
                                                                                                         July 2, 2013      251and
                                                                                                                      / Rules   of Regulations
                                                                                                                                   507 PageID 810

                                               assistance for student health insurance                  Commenters further stated that the FFE                coverage to participants and
                                               coverage that provides benefits for                      user fee adjustment must be adequate to               beneficiaries in self-insured plans of
                                               contraceptive services. For these                        provide financial incentives to ensure                eligible organizations at no cost, and the
                                               reasons, HHS believes that it is                         that women in self-insured plans of                   issuer offers coverage through an FFE,
                                               appropriate to take into account                         eligible organizations receive                        the issuer would be able to seek an
                                               religious objections to contraceptive                    contraceptive coverage at no cost.                    adjustment to the FFE user fee for the
                                               coverage of eligible organizations that                  Commenters suggested that the FFE user                estimated cost of the contraceptive
                                               are institutions of higher education and                 fee adjustment may not be an adequate                 coverage. Moreover, HHS proposed that,
                                               is finalizing the provision applicable to                long-term funding source as more states               if the issuer providing the contraceptive
                                               student health insurance coverage as                     establish Exchanges over time, reducing               coverage did not offer coverage through
                                               proposed. HHS notes that it does not                     the number of FFEs and therefore                      an FFE—either because it was not a
                                               have the authority to require issuers                    available FFE user fee revenue.                       QHP issuer, or because it was a QHP
                                               offering coverage through the Exchanges                     Office of Management and Budget                    issuer but operated in a state without an
                                               to provide separate contraceptive                        (OMB) Circular No. A–25R establishes                  FFE—an issuer in the same issuer group
                                               coverage at no cost to students (and                     federal policy regarding these types of               that offered coverage through an FFE
                                               their dependents).                                       user fees. Consistent with that Circular,             would have been able to seek an
                                                  The Departments note that any                         the revised FFE user fee calculation                  adjustment to the FFE user fee on behalf
                                               accommodation specific to a nonprofit                    (which will result in an adjustment of                of the issuer providing the contraceptive
                                               religious institution of higher education                the FFE user fee) will facilitate the                 coverage. HHS proposed to use the
                                               is intended to accommodate the                           accommodation of self-insured plans                   definition of issuer group in 45 CFR
                                               nonprofit religious institution of higher                established or maintained by eligible                 156.20, that is, all entities treated under
                                               education only with respect to its                       organizations by ensuring that plan                   subsection (a) or (b) of section 52 of the
                                               arrangement of student health insurance                  participants and beneficiaries are                    Code as a member of the same
                                               coverage for its students and their                      provided contraceptive coverage at no                 controlled group of corporations as (or
                                               covered dependents. With respect to the                  cost so that eligible organizations are               under common control with) a health
                                               establishment or maintenance of a group                  not required to administer or fund such               insurance issuer, or issuers affiliated by
                                               health plan by a nonprofit religious                     coverage. By financing the                            the common use of a nationally licensed
                                               institution of higher education for its                  accommodation for self-insured plans of               service mark. Several commenters
                                               employees and their dependents, the                      eligible organizations through the FFE                expressed concern that not every issuer
                                               nonprofit religious institution of higher                user fee adjustment, participants and                 seeking to provide contraceptive
                                               education is intended to be                              beneficiaries in such plans can retain                coverage to participants and
                                               accommodated in the same manner as                       their existing coverage, while gaining                beneficiaries in self-insured plans of
                                               that in which any other eligible                         access to separate payments for                       eligible organizations would be in the
                                               organization that has established or                     contraceptive services at no cost. HHS                same issuer group as an issuer that
                                               maintained a group health plan for its                   does not believe that the adjustment to               offers coverage through an FFE.
                                               employees and their dependents is to be                  FFE user fee collections, as                          Commenters further noted that, even if
                                               accommodated.                                            contemplated under this final                         the issuer providing the contraceptive
                                                                                                        regulation, will materially undermine                 coverage and the issuer offering
                                               C. Adjustments of Federally-Facilitated
                                                                                                        FFE operations.                                       coverage through an FFE were in the
                                               Exchange User Fees—45 CFR 156.50(d)                         HHS notes that it is not raising the
                                               and 156.80(d)                                                                                                  same issuer group, the issuers might
                                                                                                        FFE user fee finalized in the 2014                    incur significant administrative costs in
                                                 These sections of the final HHS                        Payment Notice to offset the FFE user                 establishing the necessary arrangements.
                                               regulation set forth processes and                       fee adjustments, and estimates that                      In response to these comments, and to
                                               standards to fund the payments for the                   payments for contraceptive services will              account for the payments for
                                               contraceptive services that are provided                 represent only a small portion of total               contraceptive services for participants
                                               for participants and beneficiaries in self-              FFE user fees.                                        and beneficiaries in self-insured group
                                               insured plans of eligible organizations                     The FFE user fee adjustments support               health plans of eligible organizations
                                               under the accommodation described                        many of the goals of the Affordable Care              under the accommodation described
                                               previously, at no cost to plan                           Act, including improving the health of                previously, HHS is finalizing a
                                               participants or beneficiaries, eligible                  the population, reducing health care                  modification of the proposed policy. In
                                               organizations, third party                               costs, providing access to health                     § 156.50(d)(1), a participating issuer
                                               administrators, or issuers, through an                   coverage, encouraging eligible                        (defined at 45 CFR 156.50(a) 45) offering
                                               adjustment in the FFE user fee payable                   organizations to continue to offer health             a plan through an FFE may qualify for
                                               by an issuer participating in an FFE.44                  coverage, and ensuring access to                      an adjustment to the FFE user fee to the
                                                 In response to the proposed                            affordable qualified health plans (QHPs)              extent that the participating issuer
                                               regulations, some commenters                             via efficiently operated Exchanges.                   either: (i) made payments for
                                               questioned HHS’s authority to establish                  Moreover, as described earlier in these               contraceptive services on behalf of a
                                               the FFE user fee adjustment.                             final regulations, there are significant              third party administrator pursuant to 26
                                               Commenters also recommended that                         benefits associated with contraceptive                CFR 54.9815–2713A(b)(2)(ii) or 29 CFR
                                               HHS ensure that the adjustments to user                  coverage without cost sharing. Such                   2590.715–2713A(b)(2)(ii); or (ii) seeks
                                               fee collections not undermine FFE                        coverage significantly furthers the                   an adjustment to the FFE user fee with
                                               operations. Commenters stated that the                   governmental interests in promoting                   respect to a third party administrator
emcdonald on DSK67QTVN1PROD with RULES3




                                               FFE user fee should not be increased to                  public health and gender equality, and
                                               offset the user fee adjustment.                          promotes the underlying goals of the                    45 Under 45 CFR 156.50(a), a participating issuer

                                                                                                        Exchanges and the Affordable Care Act                 includes QHP issuers, issuers of multi-state plans,
                                                 44 The FFE user fee was established in the March
                                                                                                        more generally.                                       and issuers of stand-alone dental plans. We note
                                               11, 2013 final rule entitled ‘‘Patient Protection and                                                          that an issuer of a Consumer Operated and Oriented
                                               Affordable Care Act; HHS Notice of Benefit and
                                                                                                           In § 156.50(d) of the proposed                     Plan (CO–OP) offered on an FFE is also considered
                                               Payment Parameters for 2014’’ (78 FR 15410) (2014        regulations, HHS specified that, if an                to be a participating issuer for the purpose of the
                                               Payment Notice).                                         issuer were to provide contraceptive                  FFE user fee adjustment.



                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00014   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                                                                                                                                                                                  250
                                                        Case 4:18-cv-00825-O       Document
                                                              Federal Register / Vol.          22/ Tuesday,
                                                                                      78, No. 127   Filed 02/05/19    Page
                                                                                                            July 2, 2013      252and
                                                                                                                         / Rules   of Regulations
                                                                                                                                      507 PageID 81139883

                                               that, following receipt of a copy of the                 reduce the administrative burden.                     or the 60th calendar day following the
                                               self-certification referenced in 26 CFR                  Commenters also noted that it would                   date on which the third party
                                               54.9815–2713A(a)(4) or 29 CFR                            likely be difficult to estimate the cost of           administrator receives a copy of a self-
                                               2590.715–2713A(a)(4), made or arranged                   the contraceptive coverage accurately,                certification from an eligible
                                               for payments for contraceptive services                  particularly in the initial years, given              organization. The notification must be
                                               pursuant to 26 CFR 54.9815–                              that the prohibition on cost sharing                  provided whether it is intended that the
                                               2713A(b)(2)(i) or (ii) or 29 CFR                         could affect utilization. In addition,                participating issuer will provide
                                               2590.715–2713A(b)(2)(i) or (ii). Under                   commenters noted that costs would                     payments for contraceptive services on
                                               the final regulation, neither the third                  likely vary considerably based on                     behalf of the third party administrator,
                                               party administrator, nor the                             differences in utilization patterns and               or whether it is intended that the
                                               participating issuer, nor any entity                     administrative processes.                             participating issuer will seek an
                                               providing payments for contraceptive                        In response to these comments, HHS                 adjustment to the FFE user fee with
                                               services (if neither the third party                     is making certain modifications to the                respect to such payments made or
                                               administrator nor the participating                      process described previously. Rather                  arranged for by the third party
                                               issuer is providing such payments) is                    than using a monthly process, the final               administrator. HHS will provide
                                               required to be part of the same issuer                   regulation at § 156.50(d)(2) requires a               guidance on the manner of submission
                                               group or otherwise affiliated. This                      participating issuer seeking an FFE user              of the notification, as well as guidance
                                               modification allows greater flexibility in               fee adjustment to submit to HHS, in the               on the application for the FFE user fee
                                               the arrangements among third party                       year following the calendar year in                   adjustment, through the process
                                               administrators, issuers, and other                       which the contraceptive services for                  provided for under the Paperwork
                                               entities, while still ensuring that eligible             which payments were made under the                    Reduction Act of 1995.
                                               organizations are not required to                        accommodation described previously                       HHS is also modifying the standards
                                               contract, arrange, pay, or refer for                     were provided, for each self-insured                  proposed at § 156.50(d) to align with the
                                               contraceptive coverage. Consistent with                  plan, the total dollar amount of the                  final regulations regarding the
                                               the proposed regulations, an allowance                   payments for contraceptive services that              accommodation for self-insured group
                                               for administrative costs and margin in                   were provided during the applicable                   health plans of eligible organizations.
                                               the FFE user fee adjustment accounts for                 calendar year. The issuer will then                   As discussed previously, under these
                                               the costs of arrangements among the                      receive an adjustment to its obligation to            final regulations, the third party
                                               third party administrator, the                           pay the FFE user fee equal to the cost                administrator may make the payments
                                               participating issuer, and any other                      of the contraceptive services that were               for contraceptive services itself, or it
                                               entity providing payments for                            provided during the previous year, plus               may arrange for an issuer (including an
                                               contraceptive services (if neither the                   an allowance, as specified by HHS, for                issuer that does not offer coverage
                                               third party administrator nor the                        administrative costs and margin. For                  through an FFE) or another entity to
                                               participating issuer is providing such                   example, HHS expects that issuers                     make the payments on its behalf. Under
                                               payments).                                               seeking an FFE user fee adjustment for                either scenario, a third party
                                                  In § 156.50(d)(1) through (4) of the                  payments for contraceptive services that              administrator that seeks to offset the
                                               proposed regulations, HHS set forth a                    were provided in calendar year 2014                   costs of such payments through an FFE
                                               process through which an issuer seeking                  will be required to submit to HHS by                  user fee adjustment must enter into an
                                               an FFE user fee adjustment would                         July 15, 2015, the total dollar amount of             arrangement with a participating issuer
                                               submit information to HHS to                             the payments. This timing will allow                  offering coverage through an FFE. The
                                               demonstrate the provision of                             adequate time for claims run-out and                  participating issuer and the third party
                                               contraceptive coverage and estimate the                  data collection. The FFE user fee                     administrator must each submit
                                               cost of such coverage. HHS further                       adjustment will be applied starting in                information to HHS, as described in
                                               proposed that it would review this                       October 2015. Although this approach                  § 156.50(d)(2) of the final regulation, to
                                               information and provide an adjustment                    delays the application of the FFE user                verify that the payments for
                                               to the issuer’s monthly obligation to pay                fee adjustment, it significantly reduces              contraceptive services were provided in
                                               the FFE user fee in an amount equal to                   the administrative burden on issuers,                 accordance with these final regulations.
                                               the approved estimated cost of the                       third party administrators, and HHS.                     Specifically, in § 156.50(d)(2)(i), HHS
                                               contraceptive coverage. HHS suggested                    HHS believes that tying the FFE user fee              finalizes submission standards for a
                                               that the cost of the contraceptive                       adjustment to the actual costs of                     participating issuer to receive the FFE
                                               coverage, including administrative costs                 payments for contraceptive services,                  user fee adjustment. The participating
                                               and margin, could be estimated on a per                  plus an allowance for administrative                  issuer must submit to HHS, in the
                                               capita basis by either the issuer or HHS                 costs and margin, will provide                        manner and timeframe specified by
                                               using either actuarial principles and                    reasonable assurance that the                         HHS, in the year following the calendar
                                               methodologies or, for 2016 and beyond,                   adjustment is adequate to cover the full              year in which the contraceptive services
                                               previous experience. The per capita rate                 costs of the payments for contraceptive               were provided: (A) Identifying
                                               would then be multiplied by the                          services, furthering the goal of providing            information for the participating issuer
                                               monthly enrollment in the contraceptive                  contraceptive coverage without cost                   and each third party administrator that
                                               coverage in order to calculate the total                 sharing, as required by PHS Act section               received a copy of the self-certification
                                               FFE user fee adjustment.                                 2713 and the companion provisions in                  with respect to which the participating
                                                  HHS sought comments on this                           ERISA and the Code.                                   issuer seeks an adjustment in the FFE
                                               proposed process for collecting                             As discussed later in this section,                user fee (whether or not the
emcdonald on DSK67QTVN1PROD with RULES3




                                               information, calculating the cost of the                 HHS is also directing third party                     participating issuer was the entity that
                                               contraceptive coverage, and applying                     administrators to submit to HHS a                     made the payments for contraceptive
                                               the FFE user fee adjustment. HHS                         notification that the third party                     services); (B) identifying information for
                                               received several comments suggesting                     administrator intends for a participating             each self-insured group health plan with
                                               that issuers should be required to                       issuer to seek an FFE user fee                        respect to which a copy of the self-
                                               submit information only on an annual                     adjustment. This notification must be                 certification was received by a third
                                               basis, rather than a monthly basis, to                   provided by the later of January 1, 2014,             party administrator and with respect to


                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00015   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                                                                                                                                                                            251
                                               39884 Case 4:18-cv-00825-O       Document
                                                           Federal Register / Vol.          22/ Tuesday,
                                                                                   78, No. 127   Filed 02/05/19    Page
                                                                                                         July 2, 2013      253and
                                                                                                                      / Rules   of Regulations
                                                                                                                                   507 PageID 812

                                               which the participating issuer seeks an                  were made by the participating issuer                 costs and margin, which will be
                                               adjustment in the FFE user fee; and (C)                  directly, the total dollar amount should              incorporated into the FFE user fee
                                               for each such self-insured group health                  reflect the amount reported to the third              adjustment, rather than request the third
                                               plan, the total dollar amount of the                     party administrator by the participating              party administrator or the participating
                                               payments for contraceptive services that                 issuer; if the third party administrator              issuer to submit to HHS an estimate of
                                               were provided during the applicable                      made or arranged for such payments,                   the third party administrator and the
                                               calendar year under the accommodation                    the total dollar amount should reflect                participating issuer’s administrative
                                               described previously. If such payments                   the amount of the payments made by or                 costs. This approach is consistent with
                                               were made by the participating issuer                    on behalf of the third party                          the general approach in these final
                                               directly, the total dollar amount should                 administrator); and (E) an attestation                regulations to simplify administration of
                                               reflect the amount of the payments                       that the payments for contraceptive                   the accommodations for eligible
                                               made by the participating issuer; if the                 services were made in compliance with                 organizations, while still ensuring that
                                               third party administrator made or                        26 CFR 54.9815–2713A(b)(2) or 29 CFR                  no eligible organization is required to
                                               arranged for such payments, the total                    2590.715–2713A(b)(2). If the third party              contract, arrange, pay, or refer for
                                               dollar amount should reflect the amount                  administrator does not meet these                     contraceptive coverage. HHS notes that
                                               reported to the participating issuer by                  standards, the participating issuer may               it intends to review the methodology for
                                               the third party administrator. Similarly,                not receive an FFE user fee adjustment                determining reimbursement for
                                               in § 156.50(d)(2)(ii) and (iii), HHS                     to offset the costs of the payments for               administrative costs and margin in
                                               finalizes submission standards for the                   contraceptive services incurred by or on              future years to ensure that HHS is
                                               third party administrator with respect to                behalf of the third party administrator.              accurately capturing these costs. HHS
                                               which the participating issuer seeks an                  HHS believes that it is necessary to                  will establish the allowance as a
                                               adjustment in the FFE user fee. In                       collect this information directly from                percentage of the cost of the payments
                                               paragraph (d)(2)(ii), HHS finalizes a                    the third party administrator that has                for contraceptive services because HHS
                                               standard under which the third party                     the duty to ensure that the payments for              believes that the majority of
                                               administrator must notify HHS, by the                    contraceptive services are made to                    administrative costs will be related to
                                               later of January 1, 2014, or the 60th                    ensure the accuracy of the data                       processing of payments to providers for
                                               calendar day following the date on                       provided, without requiring the                       contraceptive services, and because
                                               which it receives the applicable copy of                 participating issuer to attest to                     HHS believes that it is reasonable to
                                               the self-certification, that it intends to               information to which it may not have                  measure margin on this business as a
                                               arrange for a participating issuer to seek               access or over which it has little control.           percentage of the cost of the
                                               an FFE user fee adjustment. HHS will                        In § 156.50(d)(3), HHS establishes the             contraceptive services. HHS will
                                               provide guidance on the manner of this                   process by which a participating issuer               establish the allowance at no less than
                                               submission through the process                           will be provided a reduction in its                   ten percent of such cost, and will
                                               provided for under the Paperwork                         obligation to pay the FFE user fee. As                specify the allowance for a particular
                                               Reduction Act of 1995. This notification                 long as an authorizing exception under                calendar year in the annual HHS notice
                                               is necessary to allow HHS to coordinate                  OMB Circular No. A–25R is in effect,                  of benefit and payment parameters. The
                                               the development of the systems for                       the reduction will be calculated as the               specific allowance for the 2014 calendar
                                               administering the FFE user fee                           sum of the total dollar amount of the                 year will be proposed for public
                                               adjustment. In paragraphs (d)(2)(iii)(A)                 payments for contraceptive services                   comment in the HHS Notice of Payment
                                               through (E), HHS specifies several other                 submitted by the applicable third party
                                                                                                                                                              and Benefit Parameters for 2015 (which
                                               standards under which the third party                    administrators, as described in
                                                                                                                                                              is scheduled to be published in the fall
                                               administrator must submit to HHS, in                     paragraph (d)(2)(iii)(D), and an
                                                                                                                                                              of 2013). This approach will allow HHS
                                               the year following the calendar year in                  allowance, specified by HHS, for
                                                                                                                                                              to provide for a reasonable allowance
                                               which the contraceptive services for                     administrative costs and margin. In the
                                                                                                                                                              for administrative expenses for the third
                                               which payments were made under the                       proposed regulations, HHS requested
                                                                                                                                                              party administrator, the participating
                                               accommodation described previously                       comments on the appropriate method
                                                                                                                                                              issuer, and any other entity providing
                                               were provided, the following                             for determining the administrative costs
                                                                                                                                                              the payments for contraceptive services
                                               information: (A) Identifying information                 associated with providing the
                                                                                                                                                              on behalf of the third party
                                               for the third party administrator and the                contraceptive coverage, as well as a
                                                                                                        margin to ensure that issuers receive                 administrator, as well as a margin for
                                               participating issuer; (B) identifying                                                                          each entity. HHS welcomes feedback
                                               information for each self-insured group                  appropriate compensation for providing
                                                                                                        the contraceptive coverage. Commenters                from third party administrators,
                                               health plan with respect to which the                                                                          participating issuers, and other relevant
                                               participating issuer seeks an adjustment                 agreed with the proposal to reimburse
                                                                                                        for administrative costs and to provide               stakeholders on the allowance for
                                               in the FFE user fee; (C) the total number                                                                      administrative costs and margin,
                                               of participants and beneficiaries in each                a margin. Commenters noted that
                                                                                                        administrative costs would be incurred                including the appropriate percentage
                                               self-insured group health plan during                                                                          and alternative methods for future
                                               the applicable calendar year; 46 (D) for                 because of the complexities inherent in
                                                                                                        arrangements between entities seeking                 determination of the allowance for
                                               each self-insured group health plan with                                                                       administrative costs and margin.
                                               respect to which the third party                         the FFE user fee adjustment and entities
                                                                                                        providing the contraceptive coverage,                    Section 156.50(d)(4) is similar to the
                                               administrator made payments for
                                                                                                        particularly when the entities operate in             corresponding proposed provision, and
                                               contraceptive services, the total dollar
                                                                                                        different states. In addition, commenters             specifies that, as long as an exception
emcdonald on DSK67QTVN1PROD with RULES3




                                               amount of such payments that were
                                                                                                        stated that administrative costs incurred             under OMB Circular No. A–25R is in
                                               provided during the applicable calendar
                                                                                                        by the third party administrators could               effect, if the amount of the reduction
                                               year under the accommodation
                                                                                                        vary because of variations in billing                 under paragraph (d)(3) is greater than
                                               described previously (if such payments
                                                                                                        processes.                                            the amount of the obligation to pay the
                                                 46 No personally identifiable information will be         As finalized in this regulation, for the           FFE user fee in a particular month, the
                                               collected from participating issuers or third party      initial years of this policy, HHS will                participating issuer will be provided a
                                               administrators pursuant to § 156.50(d)(2).               specify an allowance for administrative               credit in succeeding months in the


                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00016   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                                                                                                                                                                           252
                                                        Case 4:18-cv-00825-O       Document
                                                              Federal Register / Vol.          22/ Tuesday,
                                                                                      78, No. 127   Filed 02/05/19    Page
                                                                                                            July 2, 2013      254and
                                                                                                                         / Rules   of Regulations
                                                                                                                                      507 PageID 81339885

                                               amount of the excess. HHS notes that                     similar to those proposed in                          payments for the contraceptive services
                                               the likelihood of this occurring will                    § 156.50(d)(5), but modified slightly to              under the accommodation on behalf of
                                               depend on the relative magnitudes of                     align with the other changes in this final            the third party administrator, or if it
                                               the cost of payments for contraceptive                   regulation. In paragraph (d)(6), HHS                  seeks the adjustment with respect to
                                               services and the FFE user fee, the                       specifies that a participating issuer                 such payments made or arranged for by
                                               number of participants and beneficiaries                 receiving an adjustment in the FFE user               the third party administrator.
                                               in self-insured plans with respect to                    fee under this section for a particular                  • A third party administrator must
                                               which the participating issuer seeks an                  calendar year must maintain for 10                    notify HHS that it intends for a
                                               adjustment in the FFE user fee, and the                  years following that year, and make                   participating issuer to seek the
                                               number of individuals enrolled in                        available upon request to HHS, the HHS                adjustment by the later of January 1,
                                               coverage offered by the issuer through                   Office of the Inspector General, the                  2014, or the 60th calendar day following
                                               the FFE. HHS also notes that it intends                  Comptroller General, and their                        the date on which it received the copy
                                               to provide a monthly report, for the                     designees, documentation                              of the applicable self-certification.
                                               initial month in which the FFE user fee                  demonstrating that it timely paid each                   • For the participating issuer to
                                               adjustment for a particular calendar year                third party administrator, with respect               receive the adjustment, the third party
                                               is applied, and for succeeding months                    to which it received such adjustment,                 administrator and the participating
                                               until the credit is fully applied, to                    any amount required under paragraph                   issuer must notify HHS of the total
                                               issuers that receive an FFE user fee                     (d)(5). In paragraph (d)(7), HHS specifies            amount of the payments made for the
                                               adjustment. HHS contemplates that this                   documentation standards for third party               contraceptive services under the
                                               monthly report will include information                  administrators with respect to which an               accommodation, and provide certain
                                               on the issuer’s user fee obligation for the              FFE user fee adjustment is received                   other information and documentation,
                                               month, its total adjustment for the                      under this section for a particular                   including an attestation by the third
                                               applicable calendar year, the user fee                   calendar year. Third party                            party administrator that the payments
                                               adjustment applied to date, and the                      administrators must maintain for 10                   for the contraceptive services were
                                               value of the adjustment to be credited to                years following the applicable calendar               provided in compliance with 26 CFR
                                               future months (so long as the exception                  year, and make available upon request                 54.9815–2713A(b)(2) or 29 CFR
                                               under OMB Circular No. A–25R is in                       to HHS, the HHS Office of the Inspector               2590.715–2713A(b)(2), by July 15 of the
                                               effect). Additionally, HHS intends to                    General, the Comptroller General, and                 year following the calendar year in
                                               provide a monthly report to each                         their designees, all of the following: (i)            which the contraceptive services were
                                               applicable third party administrator                     A copy of the self-certification provided             provided.
                                               detailing any FFE user fee adjustment                    by the eligible organization for each self-              • If the necessary conditions are met,
                                               that will be provided to a participating                 insured plan with respect to which an                 and if an exception under OMB Circular
                                               issuer with respect to the costs for                     adjustment is received; (ii)                          No. A–25R is in effect, the participating
                                               contraceptive services incurred by or on                 documentation demonstrating that the                  issuer will receive an adjustment to its
                                               behalf of the third party administrator,                 payments for contraceptive services                   FFE user fee obligation equal to the total
                                               as well as the portion of the user fee                   were made in compliance with 26 CFR                   amount of the payments for the
                                               adjustment applied to date.                              54.9815–2713A(b)(2) or 29 CFR                         contraceptive services provided under
                                                  Section 156.50(d)(5) specifies that,                  2590.715–2713A(b)(2); and (iii)                       the accommodation, plus an allowance
                                               within 60 calendar days of receipt of                    documentation supporting the total                    for administrative costs and margin. If
                                               any adjustment in the FFE user fee, a                    dollar amount of the payments for                     the adjustment exceeds the FFE user
                                               participating issuer must pay each third                 contraceptive services submitted by the               fees owed in the month of the initial
                                               party administrator with respect to                      third party administrator, as described               adjustment, any excess adjustment will
                                               which it received any portion of such                    in paragraph (d)(2)(iii)(D). Although a               be carried over to later months, for so
                                               adjustment an amount no less than the                    commenter argued that the                             long as the exception under OMB
                                               portion of the adjustment attributable to                documentation retention standards                     Circular No. A–25R is in effect.
                                               the total dollar amount of the payments                  should be shortened from 10 years to 6                   • The allowance, which will be at
                                               for contraceptive services submitted by                  years, to align with ERISA standards, we              least ten percent of the costs of the
                                               the third party administrator, as                        believe that the finalized standard is                payments for the contraceptive services
                                               described in paragraph (d)(2)(iii)(D).                   appropriate as it aligns with timeframes              under the accommodation, will be
                                               HHS expects that the participating                       under the False Claims Act, 31 U.S.C.                 specified by HHS in the annual HHS
                                               issuer will also agree to pay each third                 3729–3733, and standards used for other               notice of benefit and payment
                                               party administrator a portion of such                    Exchange programs. HHS notes that a                   parameters.
                                               allowance (and that the apportionment                    participating issuer or a third party                    • Within 60 days of receipt of any
                                               will be negotiated between the entities);                administrator may satisfy these                       adjustment, the participating issuer
                                               HHS does not specify such payment in                     standards by archiving these records                  must pay the third party administrator
                                               this final regulation, as HHS expects the                and ensuring that they are accessible if              the portion of the adjustment
                                               entities to work out an arrangement that                 needed in the event of an investigation,              attributable to payments for
                                               best fits their situation. Finally, HHS                  audit, or other review.                               contraceptive services made by the third
                                               notes that this provision does not apply                    To summarize, costs of payments                    party administrator. No payment is
                                               if the participating issuer made the                     made for contraceptive services for                   required with respect to the allowance
                                               payments for contraceptive services on                   participants and beneficiaries in self-               for administrative costs and margin,
                                               behalf of the third party administrator,                 insured group health plans of eligible                although it is expected that the
emcdonald on DSK67QTVN1PROD with RULES3




                                               as described in paragraph (d)(1)(i), or is               organizations under the accommodation                 participating issuer will agree to pay
                                               in the same issuer group (as defined in                  described previously will be reimbursed               each third party administrator a portion
                                               45 CFR 156.20) as the third party                        through an adjustment in FFE user fees                of such allowance. In addition, no
                                               administrator.                                           as follows:                                           payment is required if the participating
                                                  In § 156.50(d)(6) and (7), HHS                           • The adjustment will be made to the               issuer made the payments for the
                                               establishes standards relating to                        FFE user fees of a participating issuer,              contraceptive services under the
                                               documentation and program integrity,                     if that participating issuer made the                 accommodation on behalf of the third


                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00017   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                                                                                                                                                                            253
                                               39886 Case 4:18-cv-00825-O       Document
                                                           Federal Register / Vol.          22/ Tuesday,
                                                                                   78, No. 127   Filed 02/05/19    Page
                                                                                                         July 2, 2013      255and
                                                                                                                      / Rules   of Regulations
                                                                                                                                   507 PageID 814

                                               party administrator, or if the                           provided under 45 CFR 156.50(d)(3)(ii),               and therefore qualified for the
                                               participating issuer and third party                     as licensing and regulatory fees                      exemption or an accommodation.47
                                               administrator are in the same issuer                     referenced in 45 CFR 158.161(a), or                      The final regulations continue to
                                               group.                                                   taxes and regulatory fees in the case of              provide that the availability of the
                                                  Lastly, in response to comments                       the risk corridors program. For similar               exemption or an accommodation be
                                               received, HHS is finalizing a provision                  reasons, HHS is modifying the provision               determined on an employer-by-
                                               clarifying that participating issuers may                at 45 CFR 156.80(d) to clarify that, for              employer basis, which the Departments
                                               add any amounts paid out to a third                      the purpose of establishing a single risk             continue to believe best balances the
                                               party administrator or incurred by or for                pool index rate for a state market, any               interests of religious employers and
                                               the participating issuer in contraceptive                market-wide adjustments to the index                  eligible organizations and those of
                                               claims costs under the accommodation                     rate for expected Exchange user fees                  employees and their dependents. The
                                               for self-insured group health plans of                   should include: (1) The expected net                  Departments are clarifying that, for
                                               eligible organizations provided in these                 FFE user fee to be paid to HHS; (2) any               purposes of these final regulations, any
                                               final regulations, plus the allowance for                amounts paid out to a third party                     nonprofit organization with religious
                                               administrative costs and margin                          administrator or incurred by or for the               objections to contraceptive coverage that
                                               provided under 45 CFR 156.50(d)(3)(ii),                  participating issuer in contraceptive                 is part of the same controlled group of
                                               to their net FFE user fee paid to HHS,                   claims costs under the accommodation                  corporations or part of the same group
                                               in calculations relating to the index rate               for self-insured group health plans of                of trades or businesses under common
                                               for the single risk pool under 45 CFR                    eligible organizations expected to be                 control (each within the meaning of
                                               156.80(d), the medical loss ratio under                  credited against user fees payable for                section 52(a) or (b) of the Code) with a
                                               45 CFR part 158, and the risk corridors                  that state market; and (3) the allowance              religious employer and/or an eligible
                                               program under 45 CFR 153 subpart F.                      for administrative costs and margin                   organization, and that offers coverage
                                               Several commenters noted that                            provided under 45 CFR 156.50(d)(3)(ii)                through the same group health plan as
                                               improperly incorporating the FFE user                    expected to be credited against user fees             such religious employer and/or eligible
                                               fee adjustment provided for under the                    payable for that state market.                        organization, is considered to hold itself
                                               final regulation into these calculations                    HHS clarifies that, if an issuer                   out as a religious organization and
                                               could lead to unintended consequences.                   provides payments for contraceptive                   therefore qualifies for an
                                               For example, if a participating issuer                   services on behalf of a third party                   accommodation under these final
                                               were required to incorporate the FFE                     administrator, such payments are not                  regulations. Each such organization
                                               user fee adjustment into the calculation                 directly linked to any of the health                  must independently satisfy the self-
                                               of the medical loss ratio, but not                       insurance coverage provided by the                    certification standard.
                                               allowed to incorporate the cost of the                   issuer, and the issuer should not                     E. Religious Freedom Restoration Act
                                               accommodation for self-insured group                     incorporate the cost of such payments                 and Other Federal Law
                                               health plans of eligible organizations,                  into their calculations for the numerator
                                                                                                                                                                 Some commenters expressed concerns
                                               the adjustment would reduce the                          with respect to the medical loss ratio or
                                                                                                                                                              about the proposed accommodations for
                                               amount reported as licensing and                         the risk corridors program.
                                                                                                                                                              eligible organizations under the
                                               regulatory fees (as described in 45 CFR                  D. Treatment of Multiple Employer                     Religious Freedom Restoration Act
                                               158.161(a)). This would result in a                      Group Health Plans                                    (RFRA) (Pub. L. 103–141) 107 Stat. 1488
                                               lower medical loss ratio. HHS agrees                                                                           (1993) (codified at 42 U.S.C. 2000bb-
                                               that such a result would not accurately                     In the case of several employers
                                                                                                        offering coverage through a single group              1).48 All such concerns were considered.
                                               reflect the ratio of claims to premiums,                                                                       But the accommodations for group
                                               as estimated by the medical loss ratio,                  health plan, the Departments proposed
                                                                                                        that each employer be required to                     health plans established or maintained
                                               for the participating issuer’s insurance                                                                       by eligible organizations (and group
                                               business, because the FFE user fee                       independently meet the definition of
                                                                                                        religious employer or eligible                        health insurance coverage provided in
                                               adjustment occurs due to activity not                                                                          connection with such plans), or student
                                               directly related to the participating                    organization in order to avail itself of
                                                                                                        the exemption or an accommodation                     health insurance coverage arranged by
                                               issuer’s insurance business. Indeed,                                                                           eligible organizations that are
                                               under § 156.50(d)(5), the participating                  with respect to its employees and their
                                                                                                        covered dependents. Several                           institutions of higher education, are not
                                               issuer is required in many                                                                                     required under RFRA. In addition, the
                                               circumstances to pay out the greater                     commenters supported the proposed
                                                                                                        approach of applying the exemption and                accommodations for eligible
                                               share of the FFE user fee adjustments to                                                                       organizations under these final
                                               third party administrators responsible                   the accommodation on an employer-by-
                                                                                                        employer basis. Other commenters                      regulations do not violate RFRA because
                                               for making (or arranging for another
                                               entity to make) the payments for                         favored a plan-based approach, allowing                  47 Code section 52(a) generally provides that all
                                               contraceptive services. Therefore, HHS                   any employer offering coverage through                employees of all corporations that are members of
                                               clarifies that, for purposes of the                      the same group health plan as a                       the same controlled group of corporations,
                                               medical loss ratio and the risk corridors                religious employer or eligible                        including corporations that are at least 50 percent
                                                                                                        organization to qualify for the                       controlled by a common parent corporation, are
                                               program, participating issuers should                                                                          treated as employed by a single employer. Code
                                               report the sum of: (1) The net FFE user                  exemption or the accommodation, citing                section 52(b) generally provides that all employees
                                               fee paid to HHS; (2) any amounts paid                    administrative challenges to an                       of trades or businesses (whether or not
                                               out to a third party administrator or                    employer-by-employer approach. A few                  incorporated) that are under common control are
emcdonald on DSK67QTVN1PROD with RULES3




                                                                                                        commenters recommended criteria for                   treated as employed by a single employer.
                                               incurred by or for the participating                                                                              48 RFRA provides that the federal government
                                               issuer in contraceptive claims costs                     determining whether an employer is                    generally may not ‘‘substantially burden a person’s
                                               under the accommodation for self-                        affiliated with a religious employer or               exercise of religion, even if the burden results from
                                               insured group health plans of eligible                   eligible organization with which it                   a rule of general applicability,’’ unless the burden:
                                                                                                        offers coverage through a single group                ‘‘(1) Is in furtherance of a compelling governmental
                                               organizations provided in these final                                                                          interest; and (2) is the least restrictive means of
                                               regulations; and (3) the allowance for                   health plan, such as the control                      furthering that compelling governmental interest,’’
                                               administrative costs and margin                          standards in Code section 52(a) and (b),              42 U.S.C. 2000bb–1.



                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00018   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                                                                                                                                                                                    254
                                                        Case 4:18-cv-00825-O       Document
                                                              Federal Register / Vol.          22/ Tuesday,
                                                                                      78, No. 127   Filed 02/05/19    Page
                                                                                                            July 2, 2013      256and
                                                                                                                         / Rules   of Regulations
                                                                                                                                      507 PageID 81539887

                                               they do not substantially burden                         independent choices by employees or                   result, helping women contribute to
                                               religious exercise, and they serve                       students and their dependents, who                    society to the same degree as men.
                                               compelling government interests and                      have distinct interests and may have                     Fourth, some commenters suggested
                                               moreover are the least restrictive means                 their own religious views that differ                 that certain provisions of the Affordable
                                               to achieve those interests.                              from those of the eligible organization.              Care Act that, in their view, leave some
                                                  First, some commenters asserted that                     Second, some commenters claimed                    women without contraceptive coverage
                                               the proposed accommodations would                        that the proposed accommodations                      with no cost sharing demonstrate that
                                               substantially burden their exercise of                   would force them to fund or subsidize                 the government interests in providing
                                               religion by requiring their involvement                  contraceptive coverage because issuers                such coverage cannot be truly
                                               in providing coverage of medical                         or third party administrators would pass              compelling. But these commenters
                                               services to which they object on                         on the costs of such coverage to eligible             misunderstand the effect of these
                                               religious grounds. These final                           organizations. Again, however, these                  provisions.49
                                               regulations do not require eligible                      final regulations specifically prohibit an               Nor do the exemption for religious
                                               organizations that provide self-                         issuer or third party administrator from              employers and the accommodations for
                                               certifications to their issuers or third                 charging any premium, or otherwise                    eligible organizations undermine the
                                               party administrators to provide health                   passing on any cost, to an eligible                   government’s compelling interests. With
                                               coverage that includes benefits for                      organization with respect to the                      respect to the religious employer
                                               contraceptive services, or to contract,                  payments for contraceptive services.                  exemption, houses of worship and their
                                               arrange, pay, or refer for such coverage                    Third, some commenters asserted that               integrated auxiliaries that object to
                                               or services. Issuers and third party                     the contraceptive coverage requirement                contraceptive coverage on religious
                                               administrators cannot pass along the                     fails to serve any compelling                         grounds are more likely than other
                                               costs because these final regulations                    government interest. As noted                         employers to employ people who are of
                                               specifically prohibit an issuer or third                 previously, however, the contraceptive                the same faith and/or adhere to the same
                                               party administrator from charging any                    coverage requirement serves two                       objection, and who would therefore be
                                               premium or otherwise passing on any                      compelling governmental interests. The                less likely than other people to use
                                               cost relating to payments for                            contraceptive coverage requirement                    contraceptive services even if such
                                               contraceptive services to an eligible                    furthers the government’s compelling                  services were covered under their plan.
                                               organization. Thus, there is no burden                   interest in safeguarding public health by             Under the eligible organization
                                               on any religious exercise of the eligible                expanding access to and utilization of                accommodations, individuals in plans
                                               organization. And even if the                            recommended preventive services for                   of eligible organizations, who are less
                                               accommodations were found to impose                      women. HHS tasked IOM with                            likely than individuals in plans of
                                               some minimal burden on eligible                          conducting an independent, science-                   religious employers to share their
                                               organizations, any such burden would                     based review of the available literature              employer’s (or institution of higher
                                               not be substantial for the purposes of                   to determine what preventive services                 education’s) faith and objection to
                                               RFRA because a third party pays for the                  are necessary for women’s health and                  contraceptive coverage on religious
                                               contraceptive services and there are                     well-being. IOM included in its                       grounds, will still benefit from
                                               multiple degrees of separation between                   recommendations for comprehensive                     payments for contraceptive services,
                                               the eligible organization and any                        guidelines for women’s preventive                     even though such payments will not be
                                               individual’s choice to use contraceptive                 services all FDA-approved contraceptive               provided, funded, or subsidized by their
                                               services.                                                methods, sterilization procedures, and                employer (or institution of higher
                                                  One commenter contended that the                      patient education and counseling for                  education).
                                               mere act of self-certification would                     women with reproductive capacity. IOM
                                               facilitate access to contraception,                      determined that lack of access to                        49 For example, the Affordable Care Act’s

                                               resulting in violation of its religious                  contraceptive services has proven in                  grandfathering provision is only transitional in
                                               beliefs. But the self-certification under                many cases to have serious negative                   effect, and it is expected that a majority of plans
                                                                                                                                                              will lose their grandfathered status by the end of
                                               these final regulations simply confirms                  health consequences for women and                     2013. (75 FR 34552; June 17, 2010); see also Kaiser
                                               that an eligible organization is a                       newborn children.                                     Family Found. & Health Res. & Ed. Trust, Employer
                                               nonprofit religious organization with                       The government also has a compelling               Health Benefits 2012 Annual Survey at 7–8, 190,
                                               religious objections to contraceptive                    interest in assuring that women have                  available at http://ehbs.kff.org/pdf/2012/8345.pdf.
                                                                                                        equal access to health care services.                 Moreover, small employers that elect to offer non-
                                               coverage and so informs the issuer or                                                                          grandfathered health coverage to their employees
                                               third party administrator. Even prior to                 Women would be denied the full                        are not exempt from the requirement under the
                                               the proposed regulations, because                        benefits of preventive care if their                  preventive health services coverage regulations to
                                               contraceptive benefits are typically in                  unique health care needs were not                     provide coverage for recommended preventive
                                               standard product designs, many eligible                  considered and addressed. For example,                health services, including contraceptive services,
                                                                                                                                                              without cost sharing (subject to the religious
                                               organizations directed their issuers and                 prior to the implementation of the                    employer exemption and eligible organization
                                               third party administrators not to make                   preventive services coverage provision,               accommodations in these final regulations). While
                                               payments for claims for medical                          women of childbearing age spent 68                    the Affordable Care Act excludes small employers
                                               services to which they object on                         percent more on out-of-pocket health                  from the possibility of tax liability under the
                                                                                                                                                              employer shared responsibility provision at Code
                                               religious grounds. In any event, in order                care costs than men, and these costs                  section 4980H, it encourages such employers to
                                               for a burden on religious exercise to be                 resulted in women often forgoing                      offer health coverage to their employees by
                                               ‘‘substantial’’ under RFRA, its effects on               preventive care. The IOM found that                   establishing new group health insurance options
                                               the objecting person cannot be as                        this disproportionate burden on women                 through the SHOPs, as well as new tax incentives
emcdonald on DSK67QTVN1PROD with RULES3




                                                                                                                                                              to exercise such options. With respect to employees
                                               indirect and attenuated as they are here.                imposed financial barriers that                       of small employers that do not offer health coverage
                                               Under these final regulations, third                     prevented women from achieving health                 to their employees, the Affordable Care Act
                                               parties, not eligible organizations,                     outcomes on an equal basis with men.                  establishes new individual health insurance options
                                               provide the payments for contraceptive                   The contraceptive coverage requirement                through the Exchanges, as well as new tax credits
                                                                                                                                                              to assist the purchase of such insurance; such
                                               services, at no cost to eligible                         helps remedy this problem by helping to               insurance will cover recommended preventive
                                               organizations. And whether such                          equalize the provision of preventive                  services, including contraceptive services, without
                                               services will be utilized is the result of               health care services to women and, as a               cost sharing.



                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00019   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                                                                                                                                                                                   255
                                               39888 Case 4:18-cv-00825-O       Document
                                                           Federal Register / Vol.          22/ Tuesday,
                                                                                   78, No. 127   Filed 02/05/19    Page
                                                                                                         July 2, 2013      257and
                                                                                                                      / Rules   of Regulations
                                                                                                                                   507 PageID 816

                                                  Fifth, some commenters asserted that                  Exercise Clause because they are neutral              eligible organization in these final
                                               the contraceptive coverage requirement                   and generally applicable. The                         regulations should not be construed to
                                               is not the least restrictive means of                    regulations do not target religiously                 apply with respect to, or relied upon for
                                               advancing these compelling interests,                    motivated conduct, but rather, are                    the interpretation of, any other
                                               and proposed various alternatives to                     intended to improve women’s access to                 provision of the PHS Act, ERISA, the
                                               these regulations. All of these proposals                preventive health care and lessen the                 Code, or any other provision of federal
                                               were considered, and it was determined                   disparity between men’s and women’s                   law, nor is it intended to set a precedent
                                               that they were not feasible and/or would                 health care costs. And the regulations                for any other purpose. For example,
                                               not advance the government’s                             are generally applicable because they do              nothing in these final regulations should
                                               compelling interests as effectively as the               not pursue their purpose only against
                                                                                                                                                              be construed as affecting the
                                               mechanisms established in these final                    conduct motivated by religious belief.
                                                                                                                                                              interpretation of federal or state civil
                                               regulations and the preventive services                  The exemption and accommodations set
                                               coverage regulations more generally. For                 forth in the regulations serve to                     rights statutes, such as Title VII of the
                                               example, some commenters suggested                       accommodate religion, not to disfavor it.             Civil Rights Act of 1964 or Title IX of
                                               that the government could provide                          The final regulations also do not                   the Education Amendments of 1972.
                                               contraceptive services to all women free                 violate the Establishment Clause. The                    Furthermore, nothing in these final
                                               of charge (through Medicaid or another                   exemption and accommodations set                      regulations precludes employers or
                                               program), establish a government-                        forth in the regulations are not restricted           others from expressing any opposition
                                               funded health benefits program for                       to organizations of a particular                      to the use of contraceptives; requires
                                               contraceptive services, or force drug and                denomination or denominations.                        anyone to use contraceptives; or
                                               device manufacturers to provide                          Instead, they are available on an equal               requires health care providers to
                                               contraceptive drugs and devices to                       basis to religious organizations affiliated           prescribe or provide contraceptives if
                                               women for free. The Departments lack                     with any and all religions.                           doing so is against their religious
                                               the statutory authority and funding to                     Finally, the regulations do not violate
                                                                                                                                                              beliefs.
                                               implement these proposals. Moreover,                     federal restrictions relating to abortion
                                               the Affordable Care Act contemplates                     because FDA-approved contraceptive                       The Departments received several
                                               providing coverage of recommended                        methods, including Plan B, Ella, and                  comments requesting clarification about
                                               preventive services through the existing                 IUDs, are not abortifacients within the               whether the religious employer
                                               employer-based system of health                          meaning of federal law. (62 FR 8611;                  exemption and eligible organization
                                               coverage so that women face minimal                      February 25, 1997) (‘‘Emergency                       accommodations in these final
                                               logistical and administrative obstacles.                 contraceptive pills are not effective if              regulations supersede state laws that
                                               Imposing additional barriers to women                    the woman is pregnant[.]’’); 45 CFR                   require health insurance issuers to
                                               receiving the intended coverage (and its                 46.202(f) (‘‘Pregnancy encompasses the                provide contraceptive coverage. The
                                               attendant benefits), by requiring them to                period of time from implantation until                preemption provisions of section 731 of
                                               take steps to learn about, and to sign up                delivery.’’). Further, these regulations              ERISA and section 2724 of the PHS Act
                                               for, a new health benefit, would make                    do not require nonprofit religious                    (implemented at 29 CFR 2590.731(a)
                                               that coverage accessible to fewer                        organizations that object to such                     and 45 CFR 146.143(a)) apply such that
                                               women. The same concern undermines                       contraceptive methods to contract,
                                                                                                                                                              the requirements of part 7 of ERISA and
                                               the effectiveness of other commenters’                   arrange, pay, or refer for such services.
                                                                                                                                                              title XXVII of the PHS Act are not to be
                                               suggestion that the government require                   F. No Effect on Other Law                             ‘‘construed to supersede any provision
                                               the multi-state plans on the Exchanges
                                                                                                           The religious employer exemption                   of state law which establishes,
                                               to offer a stand-alone, contraceptive-
                                               only benefit to all women without                        and eligible organization                             implements, or continues in effect any
                                               charge.                                                  accommodations under these final                      standard or requirement solely relating
                                                  For another example, some                             regulations are intended to have                      to health insurance issuers in
                                               commenters suggested that the                            meaning solely with respect to the                    connection with group or individual
                                               government should establish tax                          contraceptive coverage requirement                    health insurance coverage except to the
                                               incentives for women to use                              under section 2713 of the PHS Act and                 extent that such standard or
                                               contraceptive services. Again, the                       the companion provisions of ERISA and                 requirement prevents the application of
                                               Departments lack the statutory authority                 the Code. Whether an employer or                      a requirement’’ of federal law. With
                                               to implement such proposal. Reliance                     organization (including an institution of             respect to issuers subject to state law,
                                               only on tax incentives would also                        higher education) is designated as                    insurance laws that provide greater
                                               depart from the existing employer-based                  religious for this purpose is not                     access to contraceptive coverage than
                                               system of health coverage, would                         intended as a judgment about the                      federal standards are unlikely to
                                               require women to pay out of pocket for                   mission, sincerity, or commitment of the              ‘‘prevent the application of’’ the
                                               their care in the first instance, and                    employer or organization (including an
                                                                                                                                                              preventive services coverage provision,
                                               would not benefit women who do not                       institution of higher education), or
                                                                                                                                                              and therefore are unlikely to be
                                               have sufficient income to be required to                 intended to differentiate among the
                                                                                                                                                              preempted by these final regulations.
                                               file a tax return. Such barriers would                   religious merits, mission, sincerity,
                                                                                                        commitment, or public or private                      On the other hand, in states with
                                               make a tax incentive structure less
                                                                                                        standing of religious entities. The use of            broader religious exemptions and
                                               effective than the employer-based
                                                                                                        such designation is limited solely to                 accommodations with respect to health
                                               system of health coverage in advancing
emcdonald on DSK67QTVN1PROD with RULES3




                                               the government’s compelling interests.                   defining the class of employers or                    insurance issuers than those in the final
                                                  Finally, some commenters expressed                    organizations (including institutions of              regulations, the exemptions and
                                               concern that the final regulations violate               higher education) that qualify for the                accommodations will be narrowed to
                                               the Religion Clauses of the First                        religious employer exemption and                      align with those in the final regulations.
                                               Amendment or certain federal                             eligible organization accommodations                  This is consistent with the application
                                               restrictions relating to abortion. The                   under these final regulations. The                    of other federal health insurance
                                               regulations do not violate the Free                      definition of religious employer or                   standards.


                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00020   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                                                                                                                                                                            256
                                                        Case 4:18-cv-00825-O       Document
                                                              Federal Register / Vol.          22/ Tuesday,
                                                                                      78, No. 127   Filed 02/05/19    Page
                                                                                                            July 2, 2013      258and
                                                                                                                         / Rules   of Regulations
                                                                                                                                      507 PageID 81739889

                                               G. Applicability Dates and Transitional                  quantifying both costs and benefits,                  6033(a)(3)(A)(i) or (iii) of the Code is a
                                               Enforcement Safe Harbor                                  reducing costs, harmonizing rules, and                religious employer, and its group health
                                                  These final regulations generally                     promoting flexibility.                                plan qualifies for the exemption from
                                               apply to group health plans and health                      Section 3(f) of Executive Order 12866              the requirement to cover contraceptive
                                               insurance issuers for plan years                         defines a ‘‘significant regulatory action’’           services. In addition, the final
                                               beginning on or after January 1, 2014,                   as an action that is likely to result in a            regulations establish accommodations
                                               except the amendments to the religious                   regulation: (1) Having an annual effect               that provide women with access to such
                                               employer exemption apply to group                        on the economy of $100 million or more                services, without cost sharing, while
                                               health plans and health insurance                        in any one year, or adversely and                     simultaneously protecting certain
                                               issuers for plan years beginning on or                   materially affecting a sector of the                  nonprofit religious organizations with
                                               after August 1, 2013.                                    economy, productivity, competition,                   religious objections to contraceptive
                                                  The Departments are extending the                     jobs, the environment, public health or               coverage from having to contract,
                                               current safe harbor from enforcement of                  safety, or state, local, or tribal                    arrange, pay, or refer for such coverage
                                               the contraceptive coverage requirement                   governments or communities (also                      (as detailed herein).
                                               by the Departments to encompass plan                     referred to as ‘‘economically
                                                                                                        significant’’); (2) creating a serious                2. Anticipated Effects
                                               years beginning on or after August 1,
                                               2013, and before January 1, 2014. This                   inconsistency or otherwise interfering                   The Departments expect that these
                                               transitional enforcement safe harbor is                  with an action taken or planned by                    final regulations will not result in any
                                               intended to maintain the status quo                      another agency; (3) materially altering               additional significant burden on or costs
                                               with respect to organizations that                       the budgetary impacts of entitlement                  to the affected entities.
                                               qualify for the current safe harbor                      grants, user fees, or loan programs or the            B. Special Analyses—Department of the
                                               during the period that exists between                    rights and obligations of recipients                  Treasury
                                               the expiration of the current safe                       thereof; or (4) raising novel legal or
                                                                                                        policy issues arising out of legal                       For purposes of the Department of the
                                               harbor 50 and the applicability date of                                                                        Treasury, it has been determined that
                                               the accommodations under these final                     mandates, the President’s priorities, or
                                                                                                        the principles set forth in the Executive             this Treasury decision is not a
                                               regulations. This period is designed to                                                                        significant regulatory action as defined
                                               provide issuers and third party                          Order.
                                                                                                           A regulatory impact analysis must be               in Executive Order 12866, as amended
                                               administrators with sufficient time to                                                                         by Executive Order 13563. Therefore, a
                                               prepare to implement the                                 prepared for major rules with
                                                                                                        economically significant effects ($100                regulatory assessment is not required. It
                                               accommodations under these final                                                                               has also been determined that section
                                               regulations. Organizations that qualify                  million or more in any one year), and
                                                                                                        an ‘‘economically significant’’                       553(b) of the Administrative Procedure
                                               under the current safe harbor are not                                                                          Act (5 U.S.C. chapter 5) does not apply
                                               required to execute another self-                        regulatory action is subject to review by
                                                                                                        the Office of Management and Budget                   to this final regulation. It is hereby
                                               certification if one has already been                                                                          certified that the collections of
                                               executed, but are required to provide                    (OMB). The Departments have
                                                                                                        concluded that these final regulations                information contained in this final
                                               another notice to plan participants and                                                                        regulation do not have a significant
                                               beneficiaries in connection with plan                    are not likely to have economic impacts
                                                                                                        of $100 million or more in any one year,              impact on a substantial number of small
                                               years beginning on or after August 1,                                                                          entities. Accordingly, a regulatory
                                               2013, and before January 1, 2014. The                    and therefore do not meet the definition
                                                                                                        of ‘‘economically significant’’ under                 flexibility analysis under the Regulatory
                                               guidance extending the current safe                                                                            Flexibility Act (5 U.S.C. chapter 6) is
                                               harbor can be found at: www.cms.gov/                     Executive Order 12866.
                                                                                                                                                              not required.
                                               cciio and www.dol.gov/healthreform.                      1. Need for Regulatory Action                            These final regulations require each
                                               IV. Economic Impact and Paperwork                           As stated earlier in this preamble, the            organization seeking to be treated as an
                                               Burden                                                   Departments previously issued                         eligible organization under the final
                                                                                                        amended interim final regulations                     regulations to self-certify that it meets
                                               A. Executive Orders 12866 and 13563—                     authorizing an exemption for group                    the definition of eligible organization in
                                               Department of Health and Human                           health plans established or maintained                the final regulations. The self-
                                               Services and Department of Labor                         by religious employers (and group                     certification must be executed by an
                                                  Executive Orders 12866 and 13563                      health insurance coverage provided in                 authorized representative of the
                                               direct agencies to assess all costs and                  connection with such plans) from                      organization. The organization must
                                               benefits of available regulatory                         certain coverage requirements under                   maintain the self-certification in its
                                               alternatives and, if regulation is                       section 2713 of the PHS Act (76 FR                    records in a manner consistent with
                                               necessary, to select regulatory                          46621, August 3, 2011). The amended                   ERISA section 107 and make it available
                                               approaches that maximize net benefits                    interim final regulations were finalized              for examination upon request. The final
                                               (including potential economic,                           on February 15, 2012 (77 FR 8725). In                 regulations also direct each eligible
                                               environmental, and public health and                     these final regulations, the Departments              organization to provide a copy of its
                                               safety effects; distributive impacts; and                are amending the definition of religious              self-certification to the group health
                                               equity). Executive Order 13563                           employer in the HHS regulation at 45                  insurance issuer or third party
                                               emphasizes the importance of                             CFR 147.131(a) (incorporated by                       administrator (as applicable) to avail
                                                                                                        reference in the regulations of the                   itself of an accommodation. The
                                                 50 See Guidance on the Temporary Enforcement
                                                                                                        Departments of Labor and the Treasury)                Departments are unable to estimate the
emcdonald on DSK67QTVN1PROD with RULES3




                                               Safe Harbor for Certain Employers, Group Health
                                               Plans, and Group Health Insurance Issuers with
                                                                                                        by eliminating the first three prongs of              number of organizations that will seek
                                               Respect to the Requirement to Cover Contraceptive        the definition of religious employer that             to be treated as eligible organizations. Of
                                               Services Without Cost Sharing Under Section 2713         was established in the 2012 final                     the eligible organizations, some will
                                               of the Public Health Service Act, Section 715(a)(1)      regulations and clarifying the fourth                 likely be small entities. It is estimated
                                               of the Employee Retirement Income Security Act,
                                               and Section 9815(a)(1) of the Internal Revenue
                                                                                                        prong. Accordingly, an employer that is               that each eligible organization will need
                                               Code, issued on February 10, 2012, and reissued on       organized and operates as a nonprofit                 only approximately 50 minutes of labor
                                               August 15, 2012.                                         entity and is referred to in section                  to prepare and provide the information


                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00021   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                                                                                                                                                                             257
                                               39890 Case 4:18-cv-00825-O       Document
                                                           Federal Register / Vol.          22/ Tuesday,
                                                                                   78, No. 127   Filed 02/05/19    Page
                                                                                                         July 2, 2013      259and
                                                                                                                      / Rules   of Regulations
                                                                                                                                   507 PageID 818

                                               in the self-certification. This will not be              (including fringe benefits) used to                   that an organization will need
                                               a significant economic impact. For these                 estimate the costs are calculated using               approximately 50 minutes (30 minutes
                                               reasons, this information collection                     data available from the Bureau of Labor               of clerical labor at a cost of $30.64 per
                                               requirement will not have a significant                  Statistics.                                           hour, 10 minutes for a manager at a cost
                                               impact on a substantial number of small                     HHS sought comments in the                         of $55.22 per hour, 5 minutes for legal
                                               entities.                                                proposed regulations, but did not                     counsel at a cost of $83.10 per hour, and
                                                  These final regulations also require                  receive any information that would                    5 minutes for a senior executive at a cost
                                               health insurance issuers providing                       allow for an estimate of the number of                of $112.43 per hour) to execute the self-
                                               payments for contraceptive services, or                  organizations that would seek to be                   certification. The certification may be
                                               third party administrators arranging or                  treated as eligible organizations, or an              electronically transmitted to the issuer
                                               providing such payments (or their                        estimate of the number of health                      at minimal cost. Therefore, the total
                                               agents), to provide written notice to                    insurance issuers that would provide                  annual burden for preparing and
                                               plan participants and beneficiaries                      separate payments for contraceptive                   providing the information in the self-
                                               regarding the availability of such                       services. HHS is, nevertheless, seeking               certification is estimated to be
                                               payments. The notice will be provided                    OMB approval for the following ICRs                   approximately $41 for each eligible
                                               contemporaneous with (to the extent                      consistent with the Paperwork                         organization.
                                               possible) but separate from any                          Reduction Act of 1995. The burden
                                               application materials distributed in                     estimates will be updated in the future               2. Notice of Availability of Separate
                                               connection with enrollment (or re-                       when more information is available.                   Payments for Contraceptive Services
                                               enrollment) in health coverage                                                                                 (§ 147.131(d))
                                                                                                        1. Self-Certification (§§ 147.131(b)(4)                  The proposed regulations sought
                                               established, maintained, or arranged by
                                                                                                        and 147.131(c)(1))                                    comment on a notice of availability of
                                               the eligible organization in any plan
                                               year to which the accommodation is to                       Each organization seeking to be                    contraceptive coverage. The final
                                               apply. The final regulations contain                     treated as an eligible organization under             regulations instead direct a health
                                               model language for issuers and third                     the final regulations must self-certify               insurance issuer providing payments for
                                               party administrators to use to satisfy the               that it meets the definition of an eligible           contraceptive services for participants
                                               notice requirement. It is unknown how                    organization. The self-certification must             and beneficiaries in insured plans (or
                                               many issuers provide health insurance                    be executed by an authorized                          student enrollees and covered
                                               coverage in connection with insured                      representative of the organization. The               dependents in student health insurance
                                               plans of eligible organizations or how                   self-certification will not be submitted              coverage) of eligible organizations to
                                               many third party administrators provide                  to any of the Departments. The form that              provide a written notice to such plan
                                               plan services to self-insured plans of                   will be used by organizations for their               participants and beneficiaries (or such
                                               eligible organizations. However, the cost                self-certification was made available                 student enrollees and covered
                                               of preparation and distribution of the                   during the comment period for the                     dependents) informing them of the
                                               notices will not be significant. It is                   proposed regulations at http://                       availability of such payments. The
                                               estimated that each issuer or third party                www.cms.gov/Regulations-and-                          notice must be provided
                                               administrator will need approximately 1                  Guidance/Legislation/                                 contemporaneous with (to the extent
                                               hour of clerical labor (at $31.64 per                    PaperworkReductionActof1995/PRA-                      possible) but separate from any
                                               hour) and 15 minutes of management                       Listing.html. HHS is finalizing this form             application materials distributed in
                                               review (at $55.22 per hour) to prepare                   with updated instructions and notes,                  connection with enrollment (or re-
                                               the notices for a total cost of                          and eliminating the proposed field for                enrollment) in group health coverage
                                               approximately $44. It is estimated that                  listing the contraceptive services for                that is effective on the first day of each
                                               each notice will require $0.46 in postage                which the organization will not                       applicable plan year, and must specify
                                               and $0.05 in materials cost (paper and                   establish, maintain, administer, or fund              that contraceptive coverage will not be
                                               ink) and the total postage and materials                 coverage. The organization must                       funded or administered by the eligible
                                               cost for each notice sent via mail will be               maintain the self-certification in its                organization but that the issuer provides
                                               $0.51. For these reasons, these                          records in a manner consistent with                   separate payments for contraceptive
                                               information collection requirements                      ERISA section 107 and make it available               services. The notice must also provide
                                               will not have a significant impact on a                  for examination upon request. The                     contact information for the issuer for
                                               substantial number of small entities.                    eligible organization must provide a                  questions and complaints. To satisfy the
                                                  Pursuant to section 7805(f) of the                    copy of its self-certification to a health            notice requirement, issuers may use the
                                               Code, the notice of proposed rulemaking                  insurance issuer for insured group                    model language set forth in the final
                                               preceding this final regulation was                      health plans or student health insurance              regulations or substantially similar
                                               submitted to the Chief Counsel for                       coverage.                                             language.
                                               Advocacy of the Small Business                              HHS is unable to estimate the number                  It is unknown how many issuers
                                               Administration for comment on its                        of organizations that will seek to be                 provide health insurance coverage in
                                               impact on small businesses.                              treated as eligible organizations under               connection with insured plans of
                                                                                                        the final regulations. Therefore, the                 eligible organizations. In the proposed
                                               C. Paperwork Reduction Act—                              burden for only one eligible                          regulations, HHS estimated that each
                                               Department of Health and Human                           organization, as opposed to all eligible              issuer would need approximately 1 hour
                                               Services                                                 organizations in total, is estimated. It is           of clerical labor (at $31.64 per hour) and
                                                  These final regulations contain                       assumed that, for each eligible                       15 minutes of management review (at
emcdonald on DSK67QTVN1PROD with RULES3




                                               information collection requirements                      organization, clerical staff will gather              $55.22 per hour) to prepare the notices
                                               (ICRs) that are subject to review by the                 and enter the necessary information,                  for a total cost of approximately $44. It
                                               Office of Management and Budget                          send the self-certification electronically            was estimated that each notice would
                                               (OMB). A description of these                            to the issuer, and retain a copy for                  require $0.46 in postage and $0.05 in
                                               provisions is given in the following                     record-keeping; a manager and legal                   materials cost (paper and ink) and the
                                               paragraphs with an estimate of the                       counsel will review it; and a senior                  total postage and materials cost for each
                                               annual burden. Average labor costs                       executive will execute it. HHS estimates              notice sent via mail would be $0.51.


                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00022   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                                                                                                                                                                            258
                                                        Case 4:18-cv-00825-O       Document
                                                              Federal Register / Vol.          22/ Tuesday,
                                                                                      78, No. 127   Filed 02/05/19    Page
                                                                                                            July 2, 2013      260and
                                                                                                                         / Rules   of Regulations
                                                                                                                                      507 PageID 81939891

                                               One commenter stated that the cost of                    beneficiaries in self-insured group                   covered employee benefit plan, and
                                               preparing and sending these notices                      health plans of eligible organizations,               preserves state laws that regulate
                                               may be greater than estimated, but did                   instead of applying to health insurance               insurance, banking, or securities. ERISA
                                               not provide an estimate. HHS believes                    issuers in connection with disclosures                also prohibits states from regulating a
                                               that using the model language provided                   to participants and beneficiaries in                  covered plan as an insurance or
                                               in the final regulations will help                       insured group health plans of eligible                investment company or bank. The
                                               minimize costs and declines to revise                    organizations. Therefore, we are seeking              Health Insurance Portability and
                                               the estimate.                                            OMB approval for this notice, relying on              Accountability Act of 1996 (HIPAA)
                                               3. Collections for FFE User Fee                          the same estimates noted previously.                  added a new preemption provision to
                                               Adjustment (§ 156.50(d))                                                                                       ERISA (as well as to the PHS Act)
                                                                                                        V. Unfunded Mandates Reform Act
                                                                                                                                                              narrowly preempting state requirements
                                                  The final HHS regulation describes                       For purposes of the Unfunded                       on group health insurance coverage.
                                               information collections with respect to                  Mandates Reform Act of 1995 (Pub. L.                  States may continue to apply state law
                                               the FFE user fee adjustment under                        104–4), as well as Executive Order                    requirements but not to the extent that
                                               § 156.50(d). The information collection                  12875, these final regulations do not                 such requirements prevent the
                                               instruments are under development,                       include any federal mandate that may                  application of the federal requirement
                                               and HHS will seek public comments                        result in expenditures by state, local, or            that group health insurance coverage
                                               and OMB approval on the instruments                      tribal governments, nor do they include               provided in connection with group
                                               at a later date, consistent with the                     any federal mandates that may impose                  health plans provide coverage for
                                               Paperwork Reduction Act of 1995.                         an annual burden of $100 million,                     specified preventive services without
                                               4. Collections for Self-Insured Group                    adjusted for inflation, or more on the                cost sharing. HIPAA’s Conference
                                               Health Plans Without Third Party                         private sector.51                                     Report states that the conferees intended
                                               Administrators                                           VI. Federalism—Department of Health                   the narrowest preemption of state laws
                                                                                                        and Human Services and Department of                  with regard to health insurance issuers
                                                  The final regulations provide that a
                                                                                                        Labor                                                 (H.R. Conf. Rep. No. 104–736, 104th
                                               self-insured group health plan
                                                                                                                                                              Cong. 2d Session 205, 1996). State
                                               established or maintained by an eligible                    Executive Order 13132 outlines                     insurance laws that are more stringent
                                               organization that does not use the                       fundamental principles of federalism,                 than the federal requirement are
                                               services of a third party administrator                  and requires the adherence to specific                unlikely to ‘‘prevent the application of’’
                                               will be provided a safe harbor from                      criteria by federal agencies in the                   the preventive services coverage
                                               enforcement of the contraceptive                         process of their formulation and                      provision, and therefore are unlikely to
                                               coverage requirement by the                              implementation of policies that have                  be preempted. Accordingly, states have
                                               Departments contingent on, among                         ‘‘substantial direct effects’’ on states, the         significant latitude to impose
                                               other things: (1) the plan providing                     relationship between the federal                      requirements on health insurance
                                               certain information to HHS; and (2) the                  government and states, or the                         issuers that are more restrictive than
                                               plan providing participants and                          distribution of power and                             those in federal law.
                                               beneficiaries with notice that it does not               responsibilities among the various                       Guidance conveying this
                                               provide benefits for contraceptive                       levels of government. Federal agencies                interpretation was published in the
                                               services. As noted earlier in these final                promulgating regulations that have                    Federal Register on April 8, 1997 (62 FR
                                               regulations, the Departments believe                     these federalism implications must                    16904) and December 30, 2004 (69 FR
                                               that there are no self-insured group                     consult with state and local officials,               78720), and these final regulations
                                               health plans in this circumstance.                       and describe the extent of their                      implement the preventive services
                                               Therefore, because the number of                         consultation and the nature of the                    coverage provision’s minimum
                                               respondents is likely to be fewer than                   concerns of state and local officials in              standards and do not significantly
                                               10, HHS is not seeking OMB approval                      the preamble to the regulation.                       reduce the discretion given to states
                                               for this collection.                                        In the Departments’ view, these final              under the statutory scheme.
                                               D. Paperwork Reduction Act—                              regulations have federalism                              The PHS Act provides that states may
                                               Department of Labor and Department of                    implications, but the federal                         enforce the provisions of title XXVII of
                                               the Treasury                                             implications are substantially mitigated              the PHS Act as they pertain to issuers,
                                                                                                        because, with respect to health                       but that the Secretary of HHS will
                                                 As noted previously, as under the                      insurance issuers, 15 states have
                                               proposed regulations, each organization                                                                        enforce any provisions that a state does
                                                                                                        enacted specific laws, regulations, or                not have authority to enforce or that a
                                               seeking to be treated as an eligible                     bulletins that meet or exceed the federal
                                               organization under the final regulations                                                                       state has failed to substantially enforce.
                                                                                                        standards requiring coverage of                       When exercising its responsibility to
                                               must self-certify that it meets the                      specified preventive services without
                                               definition of an eligible organization.                                                                        enforce provisions of the PHS Act, HHS
                                                                                                        cost sharing. The remaining states,                   works cooperatively with the state to
                                               This requirement is set out at 26 CFR                    which provide oversight for these
                                               54.9815–2713A(a)(4) and 29 CFR                                                                                 address the state’s concerns and avoid
                                                                                                        federal law requirements, do so using                 conflicts with the state’s exercise of its
                                               2590.715–2713A(a)(4) of the final                        their general authority to enforce these
                                               regulations of the Departments of Labor                                                                        authority.52 HHS has developed
                                                                                                        federal standards. Therefore, the final               procedures to implement its
                                               and the Treasury.                                        regulations are not likely to require
                                                 In addition, the final regulations
emcdonald on DSK67QTVN1PROD with RULES3




                                                                                                        substantial additional oversight of states              52 This authority applies to insurance issued with
                                               include a notice of availability of                      by HHS.                                               respect to group health plans generally, including
                                               separate payments for contraceptive                         In general, section 514 of ERISA                   plans covering employees of church organizations.
                                               services. This notice requirement is                     provides that state laws are superseded               Thus, this discussion of federalism applies to all
                                               identical to that set forth in 45 CFR                                                                          group health insurance coverage that is subject to
                                                                                                        to the extent that they relate to any                 the PHS Act, including those church plans that
                                               147.131(d), but it applies to third party                                                                      provide coverage through a health insurance issuer
                                               administrators in connection with                          51 In 2013, that threshold level is approximately   (but not to church plans that do not provide
                                               disclosures to participants and                          $141 million.                                         coverage through a health insurance issuer).



                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00023   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                                                                                                                                                                                   259
                                               39892 Case 4:18-cv-00825-O       Document
                                                           Federal Register / Vol.          22/ Tuesday,
                                                                                   78, No. 127   Filed 02/05/19    Page
                                                                                                         July 2, 2013      261and
                                                                                                                      / Rules   of Regulations
                                                                                                                                   507 PageID 820

                                               enforcement responsibilities, and to                     29 CFR Part 2590                                       provided for in binding comprehensive
                                               afford states the maximum opportunity                      Continuation coverage, Disclosure,                   health plan coverage guidelines
                                               to enforce the PHS Act’s requirements                    Employee benefit plans, Group health                   supported by the Health Resources and
                                               in the first instance. In compliance with                plans, Health care, Health insurance,                  Services Administration, in accordance
                                               Executive Order 13132’s requirement                      Medical child support, Reporting and                   with 45 CFR 147.131(a).
                                               that agencies examine closely any                        recordkeeping requirements.                            *    *      *    *     *
                                               policies that may have federalism                                                                               ■ Par. 3. Section 54.9815–2713A is
                                               implications or limit the policymaking                   45 CFR Part 147
                                                                                                                                                               added to read as follows:
                                               discretion of states, the Departments                      Health care, Health insurance,
                                               have engaged in numerous efforts to                      Reporting and recordkeeping                            § 54.9815–2713A Accommodations in
                                               consult and work cooperatively with                      requirements, and State regulation of                  connection with coverage of preventive
                                               affected state and local officials.                                                                             health services.
                                                                                                        health insurance.
                                                  In conclusion, throughout the process                                                                           (a) Eligible organizations. An eligible
                                               of developing these final regulations, to                45 CFR Part 156                                        organization is an organization that
                                               the extent feasible within the specific                    Administrative practice and                          satisfies all of the following
                                               preemption provisions of ERISA and the                   procedure, Advertising, Advisory                       requirements:
                                               PHS Act, the Departments have                            committees, Brokers, Conflict of                          (1) The organization opposes
                                               attempted to balance states’ interests in                interest, Consumer protection, Grant                   providing coverage for some or all of
                                               regulating health coverage and health                    programs—health, Grants                                any contraceptive services required to
                                               insurance issuers, and the rights of                     administration, Health care, Health                    be covered under § 54.9815–
                                               those individuals whom Congress                          insurance, Health maintenance                          2713(a)(1)(iv) on account of religious
                                               intended to protect in the PHS Act,                      organization (HMO), Health records,                    objections.
                                               ERISA, and the Code.                                     Hospitals, American Indian/Alaska                         (2) The organization is organized and
                                                                                                        Natives, Individuals with disabilities,                operates as a nonprofit entity.
                                               VII. Statutory Authority                                                                                           (3) The organization holds itself out as
                                                                                                        Loan programs—health, Organization
                                                 The Department of the Treasury                                                                                a religious organization.
                                                                                                        and functions (Government agencies),
                                               regulations are adopted pursuant to the                                                                            (4) The organization self-certifies, in a
                                                                                                        Medicaid, Public assistance programs,
                                               authority contained in sections 7805                                                                            form and manner specified by the
                                                                                                        Reporting and recordkeeping
                                               and 9833 of the Code.                                                                                           Secretaries of Health and Human
                                                 The Department of Labor regulations                    requirements, State and local
                                                                                                                                                               Services and Labor, that it satisfies the
                                               are adopted pursuant to the authority                    governments, Sunshine Act, Technical
                                                                                                                                                               criteria in paragraphs (a)(1) through (3)
                                               contained in 29 U.S.C. 1002(16), 1027,                   assistance, Women, and Youth.
                                                                                                                                                               of this section, and makes such self-
                                               1059, 1135, 1161–1168, 1169, 1181–                       DEPARTMENT OF THE TREASURY                             certification available for examination
                                               1183, 1181 note, 1185, 1185a, 1185b,                                                                            upon request by the first day of the first
                                               1185d, 1191, 1191a, 1191b, and 1191c;                    Internal Revenue Service
                                                                                                                                                               plan year to which the accommodation
                                               sec. 101(g), Public Law 104–191, 110                       Accordingly, 26 CFR part 54 is                       in paragraph (b) or (c) of this section
                                               Stat. 1936; sec. 401(b), Public Law 105–                 amended as follows:                                    applies. The self-certification must be
                                               200, 112 Stat. 645 (42 U.S.C. 651 note);                                                                        executed by a person authorized to
                                               sec. 512(d), Public Law 110–343, 122                     PART 54—PENSION EXCISE TAXES
                                                                                                                                                               make the certification on behalf of the
                                               Stat. 3881; sec. 1001, 1201, and 1562(e),                                                                       organization, and must be maintained in
                                                                                                        ■ Paragraph 1. The authority citation
                                               Public Law 111–148, 124 Stat. 119, as                                                                           a manner consistent with the record
                                                                                                        for part 54 continues to read, in part, as
                                               amended by Public Law 111–152, 124                                                                              retention requirements under section
                                                                                                        follows:
                                               Stat. 1029; Secretary of Labor’s Order 3–                                                                       107 of ERISA.
                                               2010, 75 FR 55354 (September 10,                              Authority: 26 U.S.C. 7805. * * *                     (b) Contraceptive coverage—self-
                                               2010).                                                   ■ Par. 2. Section 54.9815–2713 is                      insured group health plans—(1) A group
                                                 The Department of Health and Human                     amended by revising paragraphs (a)(1)                  health plan established or maintained
                                               Services regulations are adopted                         introductory text and (a)(1)(iv) to read as            by an eligible organization that provides
                                               pursuant to the authority contained in                   follows:                                               benefits on a self-insured basis complies
                                               sections 2701 through 2763, 2791, and                                                                           for one or more plan years with any
                                               2792 of the PHS Act (42 U.S.C. 300gg                     § 54.9815–2713 Coverage of preventive                  requirement under § 54.9815–
                                               through 300gg–63, 300gg–91, and                          health services.
                                                                                                                                                               2713(a)(1)(iv) to provide contraceptive
                                               300gg–92), as amended; and Title I of                      (a) * * *                                            coverage if all of the requirements of
                                               the Affordable Care Act, sections 1301–                    (1) In general. Beginning at the time                this paragraph (b)(1) of this section are
                                               1304, 1311–1312, 1321–1322, 1324,                        described in paragraph (b) of this                     satisfied:
                                               1334, 1342–1343, 1401–1402, and 1412,                    section and subject to § 54.9815–2713A,                   (i) The eligible organization or its plan
                                               Pub. L. 111–148, 124 Stat. 119 (42                       a group health plan, or a health                       contracts with one or more third party
                                               U.S.C. 18021–18024, 18031–18032,                         insurance issuer offering group health                 administrators.
                                               18041–18042, 18044, 18054, 18061,                        insurance coverage, must provide                          (ii) The eligible organization provides
                                               18063, 18071, 18082, 26 U.S.C. 36B, and                  coverage for all of the following items                each third party administrator that will
                                               31 U.S.C. 9701).                                         and services, and may not impose any                   process claims for any contraceptive
                                                                                                        cost-sharing requirements (such as a                   services required to be covered under
                                               List of Subjects
                                                                                                        copayment, coinsurance, or a                           § 54.9815–2713(a)(1)(iv) with a copy of
emcdonald on DSK67QTVN1PROD with RULES3




                                               26 CFR Part 54                                           deductible) with respect to those items                the self-certification described in
                                                 Excise taxes, Health care, Health                      and services:                                          paragraph (a)(4) of this section, which
                                               insurance, Pensions, Reporting and                       *      *      *     *    *                             shall include notice that—
                                               recordkeeping requirements.                                 (iv) With respect to women, to the                     (A) The eligible organization will not
                                                                                                        extent not described in paragraph                      act as the plan administrator or claims
                                               29 CFR Part 2510                                         (a)(1)(i) of this section, evidence-                   administrator with respect to claims for
                                                 Employee benefit plans, Pensions.                      informed preventive care and screenings                contraceptive services, or contribute to


                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000    Frm 00024   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                                                                                                                                                                              260
                                                        Case 4:18-cv-00825-O       Document
                                                              Federal Register / Vol.          22/ Tuesday,
                                                                                      78, No. 127   Filed 02/05/19    Page
                                                                                                            July 2, 2013      262and
                                                                                                                         / Rules   of Regulations
                                                                                                                                      507 PageID 82139893

                                               the funding of contraceptive services;                   more group health insurance issuers                      (d) Notice of availability of separate
                                               and                                                      complies for one or more plan years                   payments for contraceptive services—
                                                  (B) Obligations of the third party                    with any requirement under § 54.9815–                 self-insured and insured group health
                                               administrator are set forth in 29 CFR                    2713(a)(1)(iv) to provide contraceptive               plans. For each plan year to which the
                                               2510.3–16 and 26 CFR 54.9815–2713A.                      coverage if the eligible organization or              accommodation in paragraph (b) or (c)
                                                  (iii) The eligible organization must                  group health plan furnishes a copy of                 of this section is to apply, a third party
                                               not, directly or indirectly, seek to                     the self-certification described in                   administrator required to provide or
                                               interfere with a third party                             paragraph (a)(4) of this section to each              arrange payments for contraceptive
                                               administrator’s arrangements to provide                  issuer that would otherwise provide                   services pursuant to paragraph (b) of
                                               or arrange separate payments for                         such coverage in connection with the                  this section, and an issuer required to
                                               contraceptive services for participants                  group health plan. An issuer may not                  provide payments for contraceptive
                                               or beneficiaries, and must not, directly                 require any documentation other than                  services pursuant to paragraph (c) of
                                               or indirectly, seek to influence the third               the copy of the self-certification from               this section, must provide to plan
                                               party administrator’s decision to make                   the eligible organization regarding its               participants and beneficiaries written
                                               any such arrangements.                                   status as such.                                       notice of the availability of separate
                                                  (2) If a third party administrator                       (2) Payments for contraceptive                     payments for contraceptive services
                                               receives a copy of the self-certification                services—(i) A group health insurance                 contemporaneous with (to the extent
                                               described in paragraph (a)(4) of this                    issuer that receives a copy of the self-              possible), but separate from, any
                                               section, and agrees to enter into or                     certification described in paragraph                  application materials distributed in
                                               remain in a contractual relationship                     (a)(4) of this section with respect to a              connection with enrollment (or re-
                                               with the eligible organization or its plan               group health plan established or                      enrollment) in group health coverage
                                               to provide administrative services for                   maintained by an eligible organization                that is effective beginning on the first
                                               the plan, the third party administrator                  in connection with which the issuer                   day of each applicable plan year. The
                                               shall provide or arrange payments for                    would otherwise provide contraceptive                 notice must specify that the eligible
                                               contraceptive services using one of the                  coverage under § 54.9815–2713(a)(1)(iv)               organization does not administer or
                                               following methods—                                       must—                                                 fund contraceptive benefits, but that the
                                                  (i) Provide payments for contraceptive
                                                                                                           (A) Expressly exclude contraceptive                third party administrator or issuer, as
                                               services for plan participants and
                                                                                                        coverage from the group health                        applicable, provides separate payments
                                               beneficiaries without imposing any cost-
                                                                                                        insurance coverage provided in                        for contraceptive services, and must
                                               sharing requirements (such as a
                                                                                                        connection with the group health plan;                provide contact information for
                                               copayment, coinsurance, or a
                                                                                                        and                                                   questions and complaints. The
                                               deductible), or imposing a premium,
                                                                                                           (B) Provide separate payments for any              following model language, or
                                               fee, or other charge, or any portion
                                                                                                        contraceptive services required to be                 substantially similar language, may be
                                               thereof, directly or indirectly, on the
                                                                                                        covered under § 54.9815–2713(a)(1)(iv)                used to satisfy the notice requirement of
                                               eligible organization, the group health
                                                                                                        for plan participants and beneficiaries               this paragraph (d): ‘‘Your employer has
                                               plan, or plan participants or
                                                                                                        for so long as they remain enrolled in                certified that your group health plan
                                               beneficiaries; or
                                                                                                        the plan.                                             qualifies for an accommodation with
                                                  (ii) Arrange for an issuer or other
                                                                                                           (ii) With respect to payments for                  respect to the federal requirement to
                                               entity to provide payments for
                                                                                                        contraceptive services, the issuer may                cover all Food and Drug
                                               contraceptive services for plan
                                                                                                        not impose any cost-sharing                           Administration-approved contraceptive
                                               participants and beneficiaries without
                                                                                                        requirements (such as a copayment,                    services for women, as prescribed by a
                                               imposing any cost-sharing requirements
                                                                                                        coinsurance, or a deductible), or impose              health care provider, without cost
                                               (such as a copayment, coinsurance, or a
                                                                                                        any premium, fee, or other charge, or                 sharing. This means that your employer
                                               deductible), or imposing a premium,
                                                                                                        any portion thereof, directly or                      will not contract, arrange, pay, or refer
                                               fee, or other charge, or any portion
                                                                                                        indirectly, on the eligible organization,             for contraceptive coverage. Instead,
                                               thereof, directly or indirectly, on the
                                                                                                        the group health plan, or plan                        [name of third party administrator/
                                               eligible organization, the group health
                                                                                                        participants or beneficiaries. The issuer             health insurance issuer] will provide or
                                               plan, or plan participants or
                                                                                                        must segregate premium revenue                        arrange separate payments for
                                               beneficiaries.
                                                  (3) If a third party administrator                    collected from the eligible organization              contraceptive services that you use,
                                               provides or arranges payments for                        from the monies used to provide                       without cost sharing and at no other
                                               contraceptive services in accordance                     payments for contraceptive services.                  cost, for so long as you are enrolled in
                                               with either paragraph (b)(2)(i) or (ii) of               The issuer must provide payments for                  your group health plan. Your employer
                                               this section, the costs of providing or                  contraceptive services in a manner that               will not administer or fund these
                                               arranging such payments may be                           is consistent with the requirements                   payments. If you have any questions
                                               reimbursed through an adjustment to                      under sections 2706, 2709, 2711, 2713,                about this notice, contact [contact
                                               the Federally-facilitated Exchange user                  2719, and 2719A of the PHS Act, as                    information for third party
                                               fee for a participating issuer pursuant to               incorporated into section 9815. If the                administrator/health insurance issuer].’’
                                               45 CFR 156.50(d).                                        group health plan of the eligible                        (e) Reliance—insured group health
                                                  (4) A third party administrator may                   organization provides coverage for some               plans—(1) If an issuer relies reasonably
                                               not require any documentation other                      but not all of any contraceptive services             and in good faith on a representation by
                                               than the copy of the self-certification                  required to be covered under § 54.9815–               the eligible organization as to its
emcdonald on DSK67QTVN1PROD with RULES3




                                               from the eligible organization regarding                 2713(a)(1)(iv), the issuer is required to             eligibility for the accommodation in
                                               its status as such.                                      provide payments only for those                       paragraph (c) of this section, and the
                                                  (c) Contraceptive coverage—insured                    contraceptive services for which the                  representation is later determined to be
                                               group health plans—(1) General rule. A                   group health plan does not provide                    incorrect, the issuer is considered to
                                               group health plan established or                         coverage. However, the issuer may                     comply with any requirement under
                                               maintained by an eligible organization                   provide payments for all contraceptive                § 54.9815–2713(a)(1)(iv) to provide
                                               that provides benefits through one or                    services, at the issuer’s option.                     contraceptive coverage if the issuer


                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00025   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                                                                                                                                                                            261
                                               39894 Case 4:18-cv-00825-O       Document
                                                           Federal Register / Vol.          22/ Tuesday,
                                                                                   78, No. 127   Filed 02/05/19    Page
                                                                                                         July 2, 2013      263and
                                                                                                                      / Rules   of Regulations
                                                                                                                                   507 PageID 822

                                               complies with the obligations under this                 ERISA for any contraceptive services                  coverage for all of the following items
                                               section applicable to such issuer.                       required to be covered under                          and services, and may not impose any
                                                 (2) A group health plan is considered                  § 2590.715–2713(a)(1)(iv) of this chapter             cost-sharing requirements (such as a
                                               to comply with any requirement under                     to which the eligible organization                    copayment, coinsurance, or a
                                               § 54.9815–2713(a)(1)(iv) to provide                      objects on religious grounds, and shall               deductible) with respect to those items
                                               contraceptive coverage if the plan                       supersede any earlier designation. A                  and services:
                                               complies with its obligations under                      third party administrator that becomes a              *      *      *     *    *
                                               paragraph (c) of this section, without                   plan administrator pursuant to this                      (iv) With respect to women, to the
                                               regard to whether the issuer complies                    section shall be responsible for—                     extent not described in paragraph
                                               with the obligations under this section                    (1) The plan’s compliance with                      (a)(1)(i) of this section, evidence-
                                               applicable to such issuer.                               section 2713 of the Public Health                     informed preventive care and screenings
                                                                                                        Service Act (42 U.S.C. 300gg–13) (as                  provided for in binding comprehensive
                                               DEPARTMENT OF LABOR
                                                                                                        incorporated into section 715 of ERISA)               health plan coverage guidelines
                                               Employee Benefits Security                               and § 2590.715–2713 of this chapter                   supported by the Health Resources and
                                               Administration                                           with respect to coverage of                           Services Administration, in accordance
                                                 For the reasons stated in the                          contraceptive services. To the extent                 with 45 CFR 147.131(a).
                                               preamble, the Department of Labor                        that the plan contracts with different
                                                                                                                                                              *      *      *     *    *
                                               amends 29 CFR parts 2510 and 2590 as                     third party administrators for different
                                                                                                        classifications of benefits (such as                  ■ 5. Section 2590.715–2713A is added
                                               follows:
                                                                                                        prescription drug benefits versus                     to read as follows:
                                               PART 2510—DEFINITION OF TERMS                            inpatient and outpatient benefits), each              § 2590.715–2713A Accommodations in
                                               USED IN SUBCHAPTERS C, D, E, F, G                        third party administrator is responsible              connection with coverage of preventive
                                               AND L OF THIS CHAPTER                                    for providing contraceptive coverage                  health services.
                                                                                                        that complies with section 2713 of the                   (a) Eligible organizations. An eligible
                                               ■  1. The authority citation for part 2510               Public Health Service Act (as
                                               is revised to read as follows:                                                                                 organization is an organization that
                                                                                                        incorporated into section 715 of ERISA)               satisfies all of the following
                                                  Authority: 29 U.S.C. 1002(2), 1002(16),               and § 2590.715–2713 of this chapter                   requirements:
                                               1002(21),1002(37), 1002(38), 1002(40), 1031,             with respect to the classification or
                                               and 1135; Secretary of Labor’s Order 1–2003,
                                                                                                                                                                 (1) The organization opposes
                                                                                                        classifications of benefits subject to its            providing coverage for some or all of
                                               68 FR 5374; Sec. 2510.3–101 also issued                  contract.
                                               under sec. 102 of Reorganization Plan No. 4                                                                    any contraceptive services required to
                                               of 1978, 43 FR 47713, 3 CFR, 1978 Comp.,
                                                                                                          (2) Establishing and operating a                    be covered under § 2590.715–
                                               p. 332 and E.O. 12108, 44 FR 1065, 3 CFR,                procedure for determining such claims                 2713(a)(1)(iv) on account of religious
                                               1978 Comp., p. 275, and 29 U.S.C. 1135 note.             for contraceptive services in accordance              objections.
                                               Sec. 2510.3–102 also issued under sec. 102               with § 2560.503–1 of this chapter.                       (2) The organization is organized and
                                               of Reorganization Plan No. 4 of 1978, 43 FR                (3) Complying with disclosure and                   operates as a nonprofit entity.
                                               47713, 3 CFR, 1978 Comp., p. 332 and E.O.                other requirements applicable to group                   (3) The organization holds itself out as
                                               12108, 44 FR 1065, 3 CFR, 1978 Comp., p.                 health plans under Title I of ERISA with
                                               275. Sec. 2510.3–38 is also issued under sec.                                                                  a religious organization.
                                                                                                        respect to such benefits.                                (4) The organization self-certifies, in a
                                               1, Pub. L. 105–72, 111 Stat. 1457.
                                                                                                        PART 2590—RULES AND                                   form and manner specified by the
                                               ■ 2. Section 2510.3–16 is added to read
                                                                                                        REGULATIONS FOR GROUP HEALTH                          Secretary, that it satisfies the criteria in
                                               as follows:
                                                                                                        PLANS                                                 paragraphs (a)(1) through (3) of this
                                               § 2510.3–16 Definition of ‘‘plan                                                                               section, and makes such self-
                                               administrator.’’                                         ■  3. The authority citation for part 2590            certification available for examination
                                                  (a) In general. The term ‘‘plan                       is revised to read as follows:                        upon request by the first day of the first
                                               administrator’’ or ‘‘administrator’’                       Authority: 29 U.S.C. 1027, 1059, 1135,              plan year to which the accommodation
                                               means the person specifically so                         1161–1168, 1169, 1181–1183, 1181 note,                in paragraph (b) or (c) of this section
                                               designated by the terms of the                           1185, 1185a, 1185b, 1185d, 1191, 1191a,               applies. The self-certification must be
                                               instrument under which the plan is                       1191b, and 1191c; sec. 101(g), Pub. L. 104–           executed by a person authorized to
                                               operated. If an administrator is not so                  191, 110 Stat. 1936; sec. 401(b), Pub. L. 105–        make the certification on behalf of the
                                               designated, the plan administrator is the                200, 112 Stat. 645 (42 U.S.C. 651 note); sec.         organization, and must be maintained in
                                                                                                        12(d), Pub. L. 110–343, 122 Stat. 3881; sec.          a manner consistent with the record
                                               plan sponsor, as defined in section                      1001, 1201, and 1562(e), Pub. L. 111–148,
                                               3(16)(B) of ERISA.                                       124 Stat. 119, as amended by Pub. L. 111–             retention requirements under section
                                                  (b) In the case of a self-insured group               152, 124 Stat. 1029; Secretary of Labor’s             107 of ERISA.
                                               health plan established or maintained                    Order 1–2011, 77 FR 1088 (January 9, 2012).              (b) Contraceptive coverage—self-
                                               by an eligible organization, as defined in                                                                     insured group health plans—(1) A group
                                                                                                        ■ 4. Section 2590.715–2713 is amended
                                               § 2590.715–2713A(a) of this chapter, the                                                                       health plan established or maintained
                                                                                                        by revising paragraphs (a)(1)
                                               copy of the self-certification provided                                                                        by an eligible organization that provides
                                                                                                        introductory text and (a)(1)(iv) to read as
                                               by the eligible organization to a third                                                                        benefits on a self-insured basis complies
                                                                                                        follows:
                                               party administrator (including notice of                                                                       for one or more plan years with any
                                               the eligible organization’s refusal to                   § 2590.715–2713       Coverage of preventive          requirement under § 2590.715–
                                               administer or fund contraceptive                         health services.                                      2713(a)(1)(iv) to provide contraceptive
emcdonald on DSK67QTVN1PROD with RULES3




                                               benefits) in accordance with                               (a) * * *                                           coverage if all of the requirements of
                                               § 2590.715–2713A(b)(1)(ii) of this                         (1) In general. Beginning at the time               this paragraph (b)(1) are satisfied:
                                               chapter shall be an instrument under                     described in paragraph (b) of this                       (i) The eligible organization or its plan
                                               which the plan is operated, shall be                     section and subject to § 2590.715–                    contracts with one or more third party
                                               treated as a designation of the third                    2713A, a group health plan, or a health               administrators.
                                               party administrator as the plan                          insurance issuer offering group health                   (ii) The eligible organization provides
                                               administrator under section 3(16) of                     insurance coverage, must provide                      each third party administrator that will


                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00026   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                                                                                                                                                                             262
                                                        Case 4:18-cv-00825-O       Document
                                                              Federal Register / Vol.          22/ Tuesday,
                                                                                      78, No. 127   Filed 02/05/19    Page
                                                                                                            July 2, 2013      264and
                                                                                                                         / Rules   of Regulations
                                                                                                                                      507 PageID 82339895

                                               process claims for any contraceptive                     fee for a participating issuer pursuant to            If the group health plan of the eligible
                                               services required to be covered under                    45 CFR 156.50(d).                                     organization provides coverage for some
                                               § 2590.715–2713(a)(1)(iv) with a copy of                    (4) A third party administrator may                but not all of any contraceptive services
                                               the self-certification described in                      not require any documentation other                   required to be covered under
                                               paragraph (a)(4) of this section, which                  than the copy of the self-certification               § 2590.715–2713(a)(1)(iv), the issuer is
                                               shall include notice that—                               from the eligible organization regarding              required to provide payments only for
                                                  (A) The eligible organization will not                its status as such.                                   those contraceptive services for which
                                               act as the plan administrator or claims                     (c) Contraceptive coverage—insured                 the group health plan does not provide
                                               administrator with respect to claims for                 group health plans—(1) General rule. A                coverage. However, the issuer may
                                               contraceptive services, or contribute to                 group health plan established or                      provide payments for all contraceptive
                                               the funding of contraceptive services;                   maintained by an eligible organization                services, at the issuer’s option.
                                               and                                                      that provides benefits through one or                    (d) Notice of availability of separate
                                                  (B) Obligations of the third party                    more group health insurance issuers
                                                                                                                                                              payments for contraceptive services—
                                               administrator are set forth in § 2510.3–                 complies for one or more plan years
                                                                                                                                                              self-insured and insured group health
                                               16 of this chapter and § 2590.715–                       with any requirement under § 2590.715–
                                                                                                                                                              plans. For each plan year to which the
                                               2713A.                                                   2713(a)(1)(iv) to provide contraceptive
                                                                                                                                                              accommodation in paragraph (b) or (c)
                                                  (iii) The eligible organization must                  coverage if the eligible organization or
                                                                                                                                                              of this section is to apply, a third party
                                               not, directly or indirectly, seek to                     group health plan furnishes a copy of
                                                                                                                                                              administrator required to provide or
                                               interfere with a third party                             the self-certification described in
                                                                                                                                                              arrange payments for contraceptive
                                               administrator’s arrangements to provide                  paragraph (a)(4) of this section to each
                                                                                                                                                              services pursuant to paragraph (b) of
                                               or arrange separate payments for                         issuer that would otherwise provide
                                                                                                                                                              this section, and an issuer required to
                                               contraceptive services for participants                  such coverage in connection with the
                                                                                                        group health plan. An issuer may not                  provide payments for contraceptive
                                               or beneficiaries, and must not, directly                                                                       services pursuant to paragraph (c) of
                                                                                                        require any documentation other than
                                               or indirectly, seek to influence the third                                                                     this section, must provide to plan
                                                                                                        the copy of the self-certification from
                                               party administrator’s decision to make                                                                         participants and beneficiaries written
                                                                                                        the eligible organization regarding its
                                               any such arrangements.                                                                                         notice of the availability of separate
                                                                                                        status as such.
                                                  (2) If a third party administrator                       (2) Payments for contraceptive                     payments for contraceptive services
                                               receives a copy of the self-certification                services—(i) A group health insurance                 contemporaneous with (to the extent
                                               described in paragraph (a)(4) of this                    issuer that receives a copy of the self-              possible), but separate from, any
                                               section, and agrees to enter into or                     certification described in paragraph                  application materials distributed in
                                               remain in a contractual relationship                     (a)(4) of this section with respect to a              connection with enrollment (or re-
                                               with the eligible organization or its plan               group health plan established or                      enrollment) in group health coverage
                                               to provide administrative services for                   maintained by an eligible organization                that is effective beginning on the first
                                               the plan, the third party administrator                  in connection with which the issuer                   day of each applicable plan year. The
                                               shall provide or arrange payments for                    would otherwise provide contraceptive                 notice must specify that the eligible
                                               contraceptive services using one of the                  coverage under § 2590.715–                            organization does not administer or
                                               following methods—                                       2713(a)(1)(iv) must—                                  fund contraceptive benefits, but that the
                                                  (i) Provide payments for contraceptive                   (A) Expressly exclude contraceptive                third party administrator or issuer, as
                                               services for plan participants and                       coverage from the group health                        applicable, provides separate payments
                                               beneficiaries without imposing any cost-                 insurance coverage provided in                        for contraceptive services, and must
                                               sharing requirements (such as a                          connection with the group health plan;                provide contact information for
                                               copayment, coinsurance, or a                             and                                                   questions and complaints. The
                                               deductible), or imposing a premium,                         (B) Provide separate payments for any              following model language, or
                                               fee, or other charge, or any portion                     contraceptive services required to be                 substantially similar language, may be
                                               thereof, directly or indirectly, on the                  covered under § 2590.715–2713(a)(1)(iv)               used to satisfy the notice requirement of
                                               eligible organization, the group health                  for plan participants and beneficiaries               this paragraph (d): ‘‘Your employer has
                                               plan, or plan participants or                            for so long as they remain enrolled in                certified that your group health plan
                                               beneficiaries; or                                        the plan.                                             qualifies for an accommodation with
                                                  (ii) Arrange for an issuer or other                      (ii) With respect to payments for                  respect to the federal requirement to
                                               entity to provide payments for                           contraceptive services, the issuer may                cover all Food and Drug
                                               contraceptive services for plan                          not impose any cost-sharing                           Administration-approved contraceptive
                                               participants and beneficiaries without                   requirements (such as a copayment,                    services for women, as prescribed by a
                                               imposing any cost-sharing requirements                   coinsurance, or a deductible), or impose              health care provider, without cost
                                               (such as a copayment, coinsurance, or a                  any premium, fee, or other charge, or                 sharing. This means that your employer
                                               deductible), or imposing a premium,                      any portion thereof, directly or                      will not contract, arrange, pay, or refer
                                               fee, or other charge, or any portion                     indirectly, on the eligible organization,             for contraceptive coverage. Instead,
                                               thereof, directly or indirectly, on the                  the group health plan, or plan                        [name of third party administrator/
                                               eligible organization, the group health                  participants or beneficiaries. The issuer             health insurance issuer] will provide or
                                               plan, or plan participants or                            must segregate premium revenue                        arrange separate payments for
                                               beneficiaries.                                           collected from the eligible organization              contraceptive services that you use,
                                                  (3) If a third party administrator                    from the monies used to provide                       without cost sharing and at no other
emcdonald on DSK67QTVN1PROD with RULES3




                                               provides or arranges payments for                        payments for contraceptive services.                  cost, for so long as you are enrolled in
                                               contraceptive services in accordance                     The issuer must provide payments for                  your group health plan. Your employer
                                               with either paragraph (b)(2)(i) or (ii) of               contraceptive services in a manner that               will not administer or fund these
                                               this section, the costs of providing or                  is consistent with the requirements                   payments. If you have any questions
                                               arranging such payments may be                           under sections 2706, 2709, 2711, 2713,                about this notice, contact [contact
                                               reimbursed through an adjustment to                      2719, and 2719A of the PHS Act, as                    information for third party
                                               the Federally-facilitated Exchange user                  incorporated into section 715 of ERISA.               administrator/health insurance issuer].’’


                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00027   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                                                                                                                                                                            263
                                               39896 Case 4:18-cv-00825-O       Document
                                                           Federal Register / Vol.          22/ Tuesday,
                                                                                   78, No. 127   Filed 02/05/19    Page
                                                                                                         July 2, 2013      265and
                                                                                                                      / Rules   of Regulations
                                                                                                                                   507 PageID 824

                                                  (e) Reliance—insured group health                     supported by the Health Resources and                 organization or group health plan
                                               plans—(1) If an issuer relies reasonably                 Services Administration.                              furnishes a copy of the self-certification
                                               and in good faith on a representation by                 *     *    *     *     *                              described in paragraph (b)(4) of this
                                               the eligible organization as to its                      ■ 3. Section 147.131 is added to read as              section to each issuer that would
                                               eligibility for the accommodation in                     follows:                                              otherwise provide such coverage in
                                               paragraph (c) of this section, and the                                                                         connection with the group health plan.
                                               representation is later determined to be                 § 147.131 Exemption and accommodations                An issuer may not require any
                                               incorrect, the issuer is considered to                   in connection with coverage of preventive             documentation other than the copy of
                                               comply with any requirement under                        health services.                                      the self-certification from the eligible
                                               § 2590.715–2713(a)(1)(iv) to provide                        (a) Religious employers. In issuing                organization regarding its status as such.
                                               contraceptive coverage if the issuer                     guidelines under § 147.130(a)(1)(iv), the                (2) Payments for contraceptive
                                               complies with the obligations under this                 Health Resources and Services                         services—(i) A group health insurance
                                               section applicable to such issuer.                       Administration may establish an                       issuer that receives a copy of the self-
                                                                                                        exemption from such guidelines with                   certification described in paragraph
                                                  (2) A group health plan is considered
                                                                                                        respect to a group health plan                        (b)(4) of this section with respect to a
                                               to comply with any requirement under
                                                                                                        established or maintained by a religious              group health plan established or
                                               § 2590.715–2713(a)(1)(iv) to provide
                                                                                                        employer (and health insurance                        maintained by an eligible organization
                                               contraceptive coverage if the plan
                                                                                                        coverage provided in connection with a                in connection with which the issuer
                                               complies with its obligations under
                                                                                                        group health plan established or                      would otherwise provide contraceptive
                                               paragraph (c) of this section, without
                                                                                                        maintained by a religious employer)                   coverage under § 147.130(a)(1)(iv)
                                               regard to whether the issuer complies
                                                                                                        with respect to any requirement to cover              must—
                                               with the obligations under this section                                                                           (A) Expressly exclude contraceptive
                                                                                                        contraceptive services under such
                                               applicable to such issuer.                                                                                     coverage from the group health
                                                                                                        guidelines. For purposes of this
                                               DEPARTMENT OF HEALTH AND                                 paragraph (a), a ‘‘religious employer’’ is            insurance coverage provided in
                                               HUMAN SERVICES                                           an organization that is organized and                 connection with the group health plan;
                                                                                                        operates as a nonprofit entity and is                 and
                                                 For the reasons stated in the                          referred to in section 6033(a)(3)(A)(i) or               (B) Provide separate payments for any
                                               preamble, the Department of Health and                   (iii) of the Internal Revenue Code of                 contraceptive services required to be
                                               Human Services amends 45 CFR                             1986, as amended.                                     covered under § 147.130(a)(1)(iv) for
                                               Subtitle A parts 147 and 156 as follows:                    (b) Eligible organizations. An eligible            plan participants and beneficiaries for
                                                                                                        organization is an organization that                  so long as they remain enrolled in the
                                               PART 147—HEALTH INSURANCE                                                                                      plan.
                                                                                                        satisfies all of the following
                                               REFORM REQUIREMENTS FOR THE                                                                                       (ii) With respect to payments for
                                                                                                        requirements:
                                               GROUP AND INDIVIDUAL HEALTH                                 (1) The organization opposes                       contraceptive services, the issuer may
                                               INSURANCE MARKETS                                        providing coverage for some or all of                 not impose any cost-sharing
                                                                                                        any contraceptive services required to                requirements (such as a copayment,
                                               ■ 1. The authority citation for part 147                 be covered under § 147.130(a)(1)(iv) on               coinsurance, or a deductible), or impose
                                               continues to read as follows:                            account of religious objections.                      any premium, fee, or other charge, or
                                                 Authority: Secs. 2701 through 2763, 2791,                 (2) The organization is organized and              any portion thereof, directly or
                                               and 2792 of the Public Health Service Act (42            operates as a nonprofit entity.                       indirectly, on the eligible organization,
                                               U.S.C. 300gg through 300gg–63, 300gg–91,                    (3) The organization holds itself out as           the group health plan, or plan
                                               and 300gg–92), as amended.                               a religious organization.                             participants or beneficiaries. The issuer
                                               ■ 2. Section 147.130 is amended by                          (4) The organization self-certifies, in a          must segregate premium revenue
                                               revising paragraphs (a)(1) introductory                  form and manner specified by the                      collected from the eligible organization
                                               text and (a)(1)(iv) to read as follows:                  Secretary, that it satisfies the criteria in          from the monies used to provide
                                                                                                        paragraphs (b)(1) through (3) of this                 payments for contraceptive services.
                                               § 147.130    Coverage of preventive health               section, and makes such self-                         The issuer must provide payments for
                                               services.                                                certification available for examination               contraceptive services in a manner that
                                                 (a) * * *                                              upon request by the first day of the first            is consistent with the requirements
                                                                                                        plan year to which the accommodation                  under sections 2706, 2709, 2711, 2713,
                                                 (1) In general. Beginning at the time
                                                                                                        in paragraph (c) of this section applies.             2719, and 2719A of the PHS Act. If the
                                               described in paragraph (b) of this
                                                                                                        The self-certification must be executed               group health plan of the eligible
                                               section and subject to § 147.131, a group
                                                                                                        by a person authorized to make the                    organization provides coverage for some
                                               health plan, or a health insurance issuer
                                                                                                        certification on behalf of the                        but not all of any contraceptive services
                                               offering group or individual health
                                                                                                        organization, and must be maintained in               required to be covered under
                                               insurance coverage, must provide
                                                                                                        a manner consistent with the record                   § 147.130(a)(1)(iv), the issuer is required
                                               coverage for all of the following items
                                                                                                        retention requirements under section                  to provide payments only for those
                                               and services, and may not impose any
                                                                                                        107 of the Employee Retirement Income                 contraceptive services for which the
                                               cost-sharing requirements (such as a
                                                                                                        Security Act of 1974.                                 group health plan does not provide
                                               copayment, coinsurance, or a                                (c) Contraceptive coverage—insured                 coverage. However, the issuer may
                                               deductible) with respect to those items                  group health plans—(1) General rule. A                provide payments for all contraceptive
                                               and services:                                            group health plan established or                      services, at the issuer’s option.
emcdonald on DSK67QTVN1PROD with RULES3




                                               *      *      *     *    *                               maintained by an eligible organization                   (d) Notice of availability of separate
                                                  (iv) With respect to women, to the                    that provides benefits through one or                 payments for contraceptive services—
                                               extent not described in paragraph                        more group health insurance issuers                   insured group health plans and student
                                               (a)(1)(i) of this section, evidence-                     complies for one or more plan years                   health insurance coverage. For each
                                               informed preventive care and screenings                  with any requirement under                            plan year to which the accommodation
                                               provided for in binding comprehensive                    § 147.130(a)(1)(iv) to provide                        in paragraph (c) of this section is to
                                               health plan coverage guidelines                          contraceptive coverage if the eligible                apply, an issuer required to provide


                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00028   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                                                                                                                                                                             264
                                                        Case 4:18-cv-00825-O       Document
                                                              Federal Register / Vol.          22/ Tuesday,
                                                                                      78, No. 127   Filed 02/05/19    Page
                                                                                                            July 2, 2013      266and
                                                                                                                         / Rules   of Regulations
                                                                                                                                      507 PageID 82539897

                                               payments for contraceptive services                      with the obligations under this section               facilitated Exchange user fee
                                               pursuant to paragraph (c) of this section                applicable to such issuer.                            adjustment—
                                               must provide to plan participants and                       (f) Application to student health                    (i) The participating issuer must
                                               beneficiaries written notice of the                      insurance coverage. The provisions of                 submit to HHS, in the manner and
                                               availability of separate payments for                    this section apply to student health                  timeframe specified by HHS, in the year
                                               contraceptive services contemporaneous                   insurance coverage arranged by an                     following the calendar year in which the
                                               with (to the extent possible), but                       eligible organization that is an                      contraceptive services for which
                                               separate from, any application materials                 institution of higher education in a                  payments were made pursuant to 26
                                               distributed in connection with                           manner comparable to that in which                    CFR 54.9815–2713A(b)(2) or 29 CFR
                                               enrollment (or re-enrollment) in group                   they apply to group health insurance                  2590.715–2713A(b)(2) were provided —
                                               health coverage that is effective                        coverage provided in connection with a                  (A) Identifying information for the
                                               beginning on the first day of each                       group health plan established or                      participating issuer and each third party
                                               applicable plan year. The notice must                    maintained by an eligible organization                administrator that received a copy of the
                                               specify that the eligible organization                   that is an employer. In applying this                 self-certification referenced in 26 CFR
                                               does not administer or fund                              section in the case of student health                 54.9815–2713A(a)(4) or 29 CFR
                                               contraceptive benefits, but that the                     insurance coverage, a reference to ‘‘plan             2590.715–2713A(a)(4) with respect to
                                               issuer provides separate payments for                    participants and beneficiaries’’ is a                 which the participating issuer seeks an
                                               contraceptive services, and must                         reference to student enrollees and their              adjustment in the Federally-facilitated
                                               provide contact information for                          covered dependents.                                   Exchange user fee, whether or not the
                                               questions and complaints. The                                                                                  participating issuer was the entity that
                                               following model language, or                             PART 156—HEALTH INSURANCE                             made the payments for contraceptive
                                               substantially similar language, may be                   ISSUER STANDARDS UNDER THE                            services;
                                               used to satisfy the notice requirement of                AFFORDABLE CARE ACT, INCLUDING                          (B) Identifying information for each
                                               this paragraph (d): ‘‘Your [employer/                    STANDARDS RELATED TO                                  self-insured group health plan with
                                               institution of higher education] has                     EXCHANGES                                             respect to which a copy of the self-
                                               certified that your [group health plan/                                                                        certification referenced in 26 CFR
                                               student health insurance coverage]                       ■ 4. The authority citation for part 156              54.9815–2713A(a)(4) or 29 CFR
                                               qualifies for an accommodation with                      continues to read as follows:                         2590.715–2713A(a)(4) was received by a
                                               respect to the federal requirement to                      Authority: Title I of the Affordable Care           third party administrator and with
                                               cover all Food and Drug                                  Act, sections 1301–1304, 1311–1312, 1321–             respect to which the participating issuer
                                               Administration-approved contraceptive                    1322, 1324, 1334, 1342–1343, 1401–1402,               seeks an adjustment in the Federally-
                                               services for women, as prescribed by a                   and 1412, Pub. L. 111–148, 124 Stat. 119 (42          facilitated Exchange user fee; and
                                               health care provider, without cost                       U.S.C. 18021–18024, 18031–18032, 18041–                 (C) For each such self-insured group
                                               sharing. This means that your                            18042, 18044, 18054, 18061, 18063, 18071,             health plan, the total dollar amount of
                                                                                                        18082, 26 U.S.C. 36B, and 31 U.S.C. 9701).            the payments that were made pursuant
                                               [employer/institution of higher
                                               education] will not contract, arrange,                   ■ 5. Section 156.50 is amended by                     to 26 CFR 54.9815–2713A(b)(2) or 29
                                               pay, or refer for contraceptive coverage.                adding paragraph (d) to read as follows:              CFR 2590.715–2713A(b)(2) for
                                               Instead, [name of health insurance                                                                             contraceptive services that were
                                                                                                        § 156.50    Financial support.                        provided during the applicable calendar
                                               issuer] will provide separate payments
                                               for contraceptive services that you use,                 *       *    *     *    *                             year. If such payments were made by
                                               without cost sharing and at no other                        (d) Adjustment of Federally-facilitated            the participating issuer directly as
                                               cost, for so long as you are enrolled in                 Exchange user fee—(1) A participating                 described in paragraph (d)(1)(i) of this
                                               your [group health plan/student health                   issuer offering a plan through a                      section, the total dollar amount should
                                               insurance coverage]. Your [employer/                     Federally-facilitated Exchange may                    reflect the amount of the payments
                                               institution of higher education] will not                qualify for an adjustment in the                      made by the participating issuer; if the
                                               administer or fund these payments. If                    Federally-facilitated Exchange user fee               third party administrator made or
                                               you have any questions about this                        specified in paragraph (c) of this section            arranged for such payments, as
                                               notice, contact [contact information for                 to the extent that the participating                  described in paragraph (d)(1)(ii) of this
                                               health insurance issuer].’’                              issuer—                                               section, the total dollar amount should
                                                  (e) Reliance—(1) If an issuer relies                     (i) Made payments for contraceptive                reflect the amount reported to the
                                               reasonably and in good faith on a                        services on behalf of a third party                   participating issuer by the third party
                                               representation by the eligible                           administrator pursuant to 26 CFR                      administrator.
                                               organization as to its eligibility for the               54.9815–2713A(b)(2)(ii) or 29 CFR                       (ii) Each third party administrator that
                                               accommodation in paragraph (c) of this                   2590.715–2713A(b)(2)(ii); or                          intends for a participating issuer to seek
                                               section, and the representation is later                    (ii) Seeks an adjustment in the                    an adjustment in the Federally-
                                               determined to be incorrect, the issuer is                Federally-facilitated Exchange user fee               facilitated Exchange user fee with
                                               considered to comply with any                            with respect to a third party                         respect to the third party administrator
                                               requirement under § 147.130(a)(1)(iv) to                 administrator that, following receipt of              for payments for contraceptive services
                                               provide contraceptive coverage if the                    a copy of the self-certification                      must submit to HHS a notification of
                                               issuer complies with the obligations                     referenced in 26 CFR 54.9815–                         such intent, in a manner specified by
                                               under this section applicable to such                    2713A(a)(4) or 29 CFR 2590.715–                       HHS, by the later of January 1, 2014, or
                                               issuer.                                                  2713A(a)(4), made or arranged for                     the 60th calendar day following the date
emcdonald on DSK67QTVN1PROD with RULES3




                                                  (2) A group health plan is considered                 payments for contraceptive services                   on which the third party administrator
                                               to comply with any requirement under                     pursuant to 26 CFR 54.9815–                           receives the applicable copy of the self-
                                               § 147.130(a)(1)(iv) to provide                           2713A(b)(2)(i) or (ii) or 29 CFR                      certification referenced in 26 CFR
                                               contraceptive coverage if the plan                       2590.715–2713A(b)(2)(i) or (ii).                      54.9815–2713A(a)(4) or 29 CFR
                                               complies with its obligations under                         (2) For a participating issuer                     2590.715–2713A(a)(4).
                                               paragraph (c) of this section, without                   described in paragraph (d)(1) of this                   (iii) Each third party administrator
                                               regard to whether the issuer complies                    section to receive the Federally-                     identified in paragraph (d)(2)(i)(A) of


                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00029   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                                                                                                                                                                            265
                                               39898 Case 4:18-cv-00825-O       Document
                                                           Federal Register / Vol.          22/ Tuesday,
                                                                                   78, No. 127   Filed 02/05/19    Page
                                                                                                         July 2, 2013      267and
                                                                                                                      / Rules   of Regulations
                                                                                                                                   507 PageID 826

                                               this section must submit to HHS, in the                  no less than 10 percent of the total                    (i) A copy of the self-certification
                                               manner and timeframe specified by                        dollar amount of the payments for                     referenced in 26 CFR 54.9815–
                                               HHS, in the year following the calendar                  contraceptive services specified in                   2713A(a)(4) or 29 CFR 2590.715–
                                               year in which the contraceptive services                 paragraph (d)(3)(i) of this section. HHS              2713A(a)(4) for each self-insured plan
                                               for which payments were made                             will specify the allowance for a                      with respect to which an adjustment is
                                               pursuant to 26 CFR 54.9815–                              particular calendar year in the annual                received.
                                               2713A(b)(2) or 29 CFR 2590.715–                          HHS notice of benefit and payment
                                               2713A(b)(2) were provided—                                                                                       (ii) Documentation demonstrating that
                                                                                                        parameters.
                                                  (A) Identifying information for the                                                                         the payments for contraceptive services
                                                                                                           (4) As long as an exception under
                                               third party administrator and the                                                                              were made in compliance with 26 CFR
                                                                                                        OMB Circular No. A–25R is in effect, if
                                               participating issuer;                                    the amount of the adjustment under                    54.9815–2713A(b)(2) or 29 CFR
                                                  (B) Identifying information for each                  paragraph (d)(3) of this section is greater           2590.715–2713A(b)(2).
                                               self-insured group health plan with                      than the amount of the participating                    (iii) Documentation supporting the
                                               respect to which a copy of the self-                     issuer’s obligation to pay the Federally-             total dollar amount of the payments for
                                               certification referenced in 26 CFR                       facilitated Exchange user fee in a                    contraceptive services submitted by the
                                               54.9815–2713A(a)(4) or 29 CFR                            particular month, the participating                   third party administrator, as described
                                               2590.715–2713A(a)(4) was received by                     issuer will be provided a credit in                   in paragraph (d)(2)(iii)(D) of this section.
                                               the third party administrator and with                   succeeding months in the amount of the
                                               respect to which the participating issuer                excess.                                               ■ 6. Section 156.80 is amended by
                                               seeks an adjustment in the Federally-                       (5) Within 60 days of receipt of any               revising paragraph (d)(1) to read as
                                               facilitated Exchange user fee;                           adjustment in the Federally-facilitated               follows:
                                                  (C) The total number of participants
                                                                                                        Exchange user fee under this section, a               § 156.80    Single risk pool.
                                               and beneficiaries in each such self-
                                                                                                        participating issuer must pay each third
                                               insured group health plan during the                                                                           *      *     *     *    *
                                                                                                        party administrator with respect to
                                               applicable calendar year;                                                                                        (d) * * *
                                                  (D) For each such self-insured group                  which it received any portion of such
                                               health plan with respect to which the                    adjustment an amount no less than the                   (1) In general. Each plan year or
                                               third party administrator made                           portion of the adjustment attributable to             policy year, as applicable, a health
                                               payments pursuant to 26 CFR 54.9815–                     the total dollar amount of the payments               insurance issuer must establish an index
                                               2713A(b)(2) or 29 CFR 2590.715–                          for contraceptive services submitted by               rate for a state market described in
                                               2713A(b)(2) for contraceptive services,                  the third party administrator, as                     paragraphs (a) through (c) of this section
                                               the total dollar amount of such                          described in paragraph (d)(2)(iii)(D) of
                                                                                                                                                              based on the total combined claims
                                               payments that were provided during the                   this section. No such payment is
                                                                                                                                                              costs for providing essential health
                                               applicable calendar year. If such                        required with respect to the allowance
                                                                                                        for administrative costs and margin                   benefits within the single risk pool of
                                               payments were made by the                                                                                      that state market. The index rate must
                                               participating issuer directly as described               described in paragraph (d)(3)(ii) of this
                                                                                                        section. This paragraph does not apply                be adjusted on a market-wide basis for
                                               in paragraph (d)(1)(i) of this section, the                                                                    the state based on the total expected
                                               total dollar amount should reflect the                   if the participating issuer made the
                                                                                                        payments for contraceptive services on                market-wide payments and charges
                                               amount reported to the third party                                                                             under the risk adjustment and
                                               administrator by the participating                       behalf of the third party administrator,
                                                                                                        as described in paragraph (d)(1)(i) of                reinsurance programs, and Exchange
                                               issuer; if the third party administrator                                                                       user fees (expected to be remitted under
                                               made or arranged for such payments, as                   this section, or is in the same issuer
                                                                                                        group as the third party administrator.               § 156.50(b) or § 156.50(c) and (d) of this
                                               described in paragraph (d)(1)(ii) of this
                                                                                                           (6) A participating issuer receiving an            subchapter as applicable plus the dollar
                                               section, the total dollar amount should
                                                                                                        adjustment in the Federally-facilitated               amount under § 156.50(d)(3)(i) and (ii)
                                               reflect the amount of the payments
                                               made by or on behalf of the third party                  Exchange user fee under this section for              of this subchapter expected to be
                                               administrator; and                                       a particular calendar year must maintain              credited against user fees payable for
                                                  (E) An attestation that the payments                  for 10 years following that year, and                 that state market). The premium rate for
                                               for contraceptive services were made in                  make available upon request to HHS,                   all of the health insurance issuer’s plans
                                               compliance with 26 CFR 54.9815–                          the Office of the Inspector General, the              in the relevant state market must use the
                                               2713A(b)(2) or 29 CFR 2590.715–                          Comptroller General, and their                        applicable market-wide adjusted index
                                               2713A(b)(2).                                             designees, documentation                              rate, subject only to the plan-level
                                                  (3) If the requirements set forth in                  demonstrating that it timely paid each                adjustments permitted in paragraph
                                               paragraph (d)(2) of this section are met,                third party administrator with respect to             (d)(2) of this section.
                                               and as long as an authorizing exception                  which it received any such adjustment
                                                                                                        any amount required to be paid to the                 *      *     *     *    *
                                               under OMB Circular No. A–25R is in
                                               effect, the participating issuer will be                 third party administrator under
                                               provided a reduction in its obligation to                paragraph (d)(5) of this section.
                                               pay the Federally-facilitated Exchange                      (7) A third party administrator with
                                               user fee specified in paragraph (c) of                   respect to which an adjustment in the
                                               this section equal in value to the sum of                Federally-facilitated Exchange user fee
                                               the following:                                           is received under this section for a
emcdonald on DSK67QTVN1PROD with RULES3




                                                  (i) The total dollar amount of the                    particular calendar year must maintain
                                               payments for contraceptive services                      for 10 years following that year, and
                                               submitted by the applicable third party                  make available upon request to HHS,
                                               administrators, as described in                          the Office of the Inspector General, the
                                               paragraph (d)(2)(iii)(D) of this section.                Comptroller General, and their
                                                  (ii) An allowance for administrative                  designees, all of the following
                                               costs and margin. The allowance will be                  documentation:


                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00030   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                                                                                                                                                                              266
                                                        Case 4:18-cv-00825-O       Document
                                                              Federal Register / Vol.          22/ Tuesday,
                                                                                      78, No. 127   Filed 02/05/19    Page
                                                                                                            July 2, 2013      268and
                                                                                                                         / Rules   of Regulations
                                                                                                                                      507 PageID 82739899

                                                 Signed this 27th day of June 2013.
                                               Beth Tucker,
                                               Deputy Commissioner for Operations
                                               Support, Internal Revenue Service.
                                               Mark J. Mazur,
                                               Assistant Secretary of the Treasury (Tax
                                               Policy).
                                                 Signed this 26th day of June 2013.
                                               Phyllis C. Borzi,
                                               Assistant Secretary, Employee Benefits
                                               Security Administration, Department of
                                               Labor.
                                                 Dated: June 20, 2013
                                               Marilyn Tavenner,
                                               Administrator, Centers for Medicare &
                                               Medicaid Services.
                                                 Approved: June 25, 2013.
                                               Kathleen Sebelius,
                                               Secretary, Department of Health and Human
                                               Services.
                                               [FR Doc. 2013–15866 Filed 6–28–13; 11:15 am]
                                               BILLING CODE 4830–01–P; 4510–029–P; 4120–01–P;
                                               6325–64–P
emcdonald on DSK67QTVN1PROD with RULES3




                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00031   Fmt 4701   Sfmt 9990   E:\FR\FM\02JYR3.SGM   02JYR3
                                                                                                                                                                               267
Case 4:18-cv-00825-O Document 22 Filed 02/05/19   Page 269 of 507 PageID 828




                  Exhibit 11




                                                                        268
                                                51092 Case 4:18-cv-00825-O
                                                         Federal                  Document
                                                                 Register / Vol. 79, No. 166 / 22 Filed 02/05/19
                                                                                               Wednesday, August 27, Page
                                                                                                                      2014 /270
                                                                                                                            Rulesofand
                                                                                                                                    507Regulations
                                                                                                                                         PageID 829

                                                DEPARTMENT OF THE TREASURY                              requirement for group health plans                      Comments, identified by ‘‘Preventive
                                                                                                        established or maintained by eligible                 Services,’’ may be submitted by one of
                                                Internal Revenue Service                                organizations (and group health                       the following methods:
                                                                                                        insurance coverage provided in                          Federal eRulemaking Portal: http://
                                                26 CFR Part 54                                          connection with such plans), and                      www.regulations.gov. Follow the
                                                [TD–9690]                                               student health insurance coverage                     instructions for submitting comments.
                                                                                                        arranged by eligible organizations that                 Mail or Hand Delivery: Office of
                                                RIN 1545–BM38                                           are institutions of higher education, that            Health Plan Standards and Compliance
                                                                                                        effectively exempt them from this                     Assistance, Employee Benefits Security
                                                DEPARTMENT OF LABOR                                                                                           Administration, Room N–5653, U.S.
                                                                                                        requirement. The regulations establish a
                                                                                                        mechanism for separately furnishing                   Department of Labor, 200 Constitution
                                                Employee Benefits Security                                                                                    Avenue NW., Washington, DC 20210,
                                                Administration                                          payments for contraceptive services on
                                                                                                        behalf of participants and beneficiaries              Attention: Preventive Services.
                                                                                                        of the group health plans of eligible                   Comments received will be posted
                                                29 CFR Parts 2510 and 2590                                                                                    without change to www.regulations.gov
                                                                                                        organizations that avail themselves of an
                                                RIN 1210–AB67                                           accommodation, and enrollees and                      and available for public inspection at
                                                                                                                                                              the Public Disclosure Room, N–1513,
                                                                                                        dependents of student health coverage
                                                DEPARTMENT OF HEALTH AND                                                                                      Employee Benefits Security
                                                                                                        arranged by eligible organizations that
                                                HUMAN SERVICES                                                                                                Administration, 200 Constitution
                                                                                                        are institutions of higher education that
                                                                                                                                                              Avenue NW., Washington, DC 20210,
                                                                                                        avail themselves of an accommodation.
                                                45 CFR Parts 147                                                                                              including any personal information
                                                                                                        These interim final regulations augment
                                                                                                                                                              provided.
                                                [CMS–9939–IFC]                                          current regulations in light of the
                                                                                                        Supreme Court’s interim order in                      FOR FURTHER INFORMATION CONTACT:
                                                RIN 0938–AR42                                                                                                 David Mlawsky, Centers for Medicare &
                                                                                                        connection with an application for an
                                                                                                        injunction in Wheaton College v.                      Medicaid Services (CMS), Department
                                                Coverage of Certain Preventive
                                                                                                        Burwell, 134 S. Ct. 2806 (2014)                       of Health and Human Services (HHS), at
                                                Services Under the Affordable Care
                                                                                                        (Wheaton order). These interim final                  (410) 786–1565; Amy Turner or Beth
                                                Act
                                                                                                        regulations provide an alternative                    Baum, Employee Benefits Security
                                                AGENCY:  Internal Revenue Service,                      process that an eligible organization                 Administration (EBSA), Department of
                                                Department of the Treasury; Employee                    may use to provide notice of its                      Labor, at (202) 693–8335; Karen Levin,
                                                Benefits Security Administration,                       religious objections to providing                     Internal Revenue Service (IRS),
                                                Department of Labor; Centers for                        contraceptive coverage, while                         Department of the Treasury, at (202)
                                                Medicare & Medicaid Services,                           preserving participants’ and                          927–9639.
                                                Department of Health and Human                          beneficiaries’ (and enrollees’ and                      Customer Service Information:
                                                Services.                                               dependents’) access to coverage for the               Individuals interested in obtaining
                                                ACTION: Interim final rules.                            full range of Food and Drug                           information from the Department of
                                                                                                        Administration (FDA)-approved                         Labor concerning employment-based
                                                SUMMARY:   This document contains                       contraceptives, as prescribed by a health             health coverage laws may call the EBSA
                                                interim final regulations regarding                     care provider, without cost sharing.                  Toll-Free Hotline at 1–866–444–EBSA
                                                coverage of certain preventive services                                                                       (3272) or visit the Department of Labor’s
                                                under section 2713 of the Public Health                 DATES:  Effective date: These interim                 Web site (www.dol.gov/ebsa).
                                                Service Act (PHS Act), added by the                     final regulations are effective on August             Information from HHS on private health
                                                Patient Protection and Affordable Care                  27, 2014.                                             insurance coverage can be found on
                                                Act, as amended, and incorporated into                     Comments: Written comments on                      CMS’s Web site (www.cms.gov/cciio),
                                                the Employee Retirement Income                          these interim final regulations are                   and information on health care reform
                                                Security Act of 1974 and the Internal                   invited and must be received by October               can be found at www.HealthCare.gov.
                                                Revenue Code. Section 2713 of the PHS                   27, 2014.                                             SUPPLEMENTARY INFORMATION:
                                                Act requires coverage without cost
                                                sharing of certain preventive health                    ADDRESSES:   Written comments may be                  I. Background
                                                services by non-grandfathered group                     submitted to the Department of Labor as                  The Patient Protection and Affordable
                                                health plans and health insurance                       specified below. Any comment that is                  Care Act (Pub. L. 111–148) was enacted
                                                coverage. Among these services are                      submitted will be shared with the                     on March 23, 2010. The Health Care and
                                                women’s preventive health services, as                  Department of Health and Human                        Education Reconciliation Act of 2010
                                                specified in guidelines supported by the                Services and the Department of the                    (Pub. L. 111–152) was enacted on March
                                                Health Resources and Services                           Treasury, and will also be made                       30, 2010. These statutes are collectively
                                                Administration (HRSA). As authorized                    available to the public. Warning: Do not              known as the Affordable Care Act. The
                                                by the current regulations, and                         include any personally identifiable                   Affordable Care Act reorganizes,
                                                consistent with the HRSA Guidelines,                    information (such as name, address, or                amends, and adds to the provisions of
                                                group health plans established or                       other contact information) or                         part A of title XXVII of the Public
                                                maintained by certain religious                         confidential business information that                Health Service Act (PHS Act) relating to
                                                employers (and group health insurance                   you do not want publicly disclosed. All               group health plans and health insurance
mstockstill on DSK4VPTVN1PROD with RULES




                                                coverage provided in connection with                    comments may be posted on the Internet                issuers in the group and individual
                                                such plans) are exempt from the                         and can be retrieved by most Internet                 markets. The Affordable Care Act adds
                                                otherwise applicable requirement to                     search engines. No deletions,                         section 715(a)(1) to the Employee
                                                cover certain contraceptive services.                   modifications, or redactions will be                  Retirement Income Security Act of 1974
                                                Additionally, under current regulations,                made to the comments received, as they                (ERISA) and section 9815(a)(1) to the
                                                accommodations are available with                       are public records. Comments may be                   Internal Revenue Code (Code) to
                                                respect to the contraceptive coverage                   submitted anonymously.                                incorporate the provisions of part A of


                                           VerDate Mar<15>2010   17:33 Aug 26, 2014   Jkt 232001   PO 00000   Frm 00026   Fmt 4700   Sfmt 4700   E:\FR\FM\27AUR1.SGM   27AUR1
                                                                                                                                                                                           269
                                                          Case 4:18-cv-00825-O
                                                             Federal                  Document
                                                                     Register / Vol. 79, No. 166 / 22 Filed 02/05/19
                                                                                                   Wednesday, August 27, Page
                                                                                                                          2014 /271
                                                                                                                                Rulesofand
                                                                                                                                        507Regulations
                                                                                                                                             PageID 83051093

                                                title XXVII of the PHS Act into ERISA                     coverage provided in connection with                    temporary enforcement safe harbor
                                                and the Code, and to make them                            such plans) from the requirement to                     would remain in effect until the first
                                                applicable to group health plans and                      cover contraceptive services consistent                 plan year beginning on or after August
                                                health insurance issuers providing                        with the HRSA Guidelines (76 FR                         1, 2013. At the same time, the
                                                health insurance coverage in connection                   46621) (2011 amended interim final                      Departments committed to rulemaking
                                                with group health plans. The sections of                  regulations).3 On the same date, HRSA                   to achieve the goals of providing
                                                the PHS Act incorporated into ERISA                       exercised this authority in the HRSA                    coverage of recommended preventive
                                                and the Code are sections 2701 through                    Guidelines to exempt group health                       services, including contraceptive
                                                2728.                                                     plans established or maintained by                      services, without cost sharing, while
                                                   Section 2713 of the PHS Act, as added                  these religious employers (and group                    simultaneously ensuring that certain
                                                by the Affordable Care Act and                            health insurance coverage provided in                   additional nonprofit organizations with
                                                incorporated into ERISA and the Code,                     connection with such plans) from the                    religious objections to contraceptive
                                                requires that non-grandfathered group                     HRSA Guidelines with respect to                         coverage would not have to contract,
                                                health plans and health insurance                         contraceptive services.4 The 2011                       arrange, pay, or refer for such coverage.
                                                issuers offering non-grandfathered                        amended interim final regulations                          On March 21, 2012, the Departments
                                                group or individual health insurance                      specified that, for purposes of this                    published an advance notice of
                                                coverage provide coverage of certain                      exemption, a religious employer was                     proposed rulemaking (ANPRM) that
                                                specified preventive services without                     one that: (1) Has the inculcation of                    described and solicited comments on
                                                cost sharing, including under paragraph                   religious values as its purpose; (2)                    possible approaches to achieve these
                                                (a)(4), benefits for certain women’s                      primarily employs persons who share                     goals (77 FR 16501).
                                                preventive health services as provided                    its religious tenets; (3) primarily serves
                                                for in comprehensive guidelines                                                                                      On February 6, 2013, following
                                                                                                          persons who share its religious tenets;
                                                supported by the Health Resources and                                                                             review of the comments on the ANPRM,
                                                                                                          and (4) is a nonprofit organization
                                                Services Administration (HRSA). On                                                                                the Departments published proposed
                                                                                                          described in section 6033(a)(1) and
                                                August 1, 2011, HRSA adopted and                                                                                  regulations at 78 FR 8456 (proposed
                                                                                                          (a)(3)(A)(i) or (iii) of the Code. Section
                                                released guidelines for women’s                                                                                   regulations). The regulations proposed
                                                                                                          6033(a)(3)(A)(i) and (iii) of the Code
                                                preventive health services (HRSA                                                                                  to simplify and clarify the definition of
                                                                                                          refers to churches, their integrated
                                                Guidelines) based on recommendations                                                                              ‘‘religious employer’’ for purposes of the
                                                                                                          auxiliaries, and conventions or
                                                of the independent Institute of                                                                                   religious employer exemption. The
                                                                                                          associations of churches, as well as to
                                                Medicine. As relevant here, the HRSA                                                                              regulations also proposed
                                                                                                          the exclusively religious activities of
                                                Guidelines include all Food and Drug                                                                              accommodations for group health plans
                                                                                                          any religious order. Final regulations
                                                Administration (FDA)-approved                                                                                     established or maintained or arranged
                                                                                                          issued on February 10, 2012, adopted
                                                contraceptives, sterilization procedures,                                                                         by certain nonprofit religious
                                                                                                          the definition of religious employer in
                                                and patient education and counseling                                                                              organizations with religious objections
                                                                                                          the 2011 amended interim final
                                                for women with reproductive capacity,                                                                             to contraceptive coverage (and group
                                                                                                          regulations without modification (2012
                                                as prescribed by a health care provider                                                                           health insurance coverage provided in
                                                                                                          final regulations).5
                                                (collectively, contraceptive services).1                                                                          connection with such plans). These
                                                                                                             Contemporaneous with the issuance
                                                Except as discussed later in this section,                                                                        organizations were referred to as
                                                                                                          of the 2012 final regulations, HHS, with
                                                non-grandfathered group health plans                                                                              ‘‘eligible organizations.’’
                                                                                                          the agreement of the Departments of
                                                and health insurance coverage are                                                                                    The regulations proposed that, in the
                                                                                                          Labor and the Treasury, issued guidance
                                                required to provide coverage consistent                                                                           case of an insured group health plan
                                                                                                          establishing a temporary safe harbor
                                                with the HRSA Guidelines without cost                                                                             established or maintained by an eligible
                                                                                                          from enforcement of the contraceptive
                                                sharing for plan years (or, in the                                                                                organization, the health insurance issuer
                                                                                                          coverage requirement by the
                                                individual market, policy years)                                                                                  providing group health insurance
                                                                                                          Departments for group health plans
                                                beginning on or after August 1, 2012.2                                                                            coverage in connection with the plan
                                                   Interim final regulations                              established or maintained by certain
                                                                                                          nonprofit organizations with religious                  would be required to assume sole
                                                implementing section 2713 of the PHS                                                                              responsibility for providing
                                                Act were published on July 19, 2010 (75                   objections to contraceptive coverage
                                                                                                          (and group health insurance coverage                    contraceptive coverage to plan
                                                FR 41726) (2010 interim final                                                                                     participants and beneficiaries without
                                                regulations). On August 1, 2011, the                      provided in connection with such
                                                                                                          plans).6 The guidance provided that the                 cost sharing, premium, fee, or other
                                                Departments of Health and Human                                                                                   charge to plan participants or
                                                Services (HHS), Labor, and the Treasury                      3 The 2011 amended interim final regulations         beneficiaries or to the eligible
                                                (collectively, the Departments) amended                   were issued and effective on August 1, 2011, and        organization or its plan. The
                                                the 2010 interim final regulations to                     published in the Federal Register on August 3,          Departments proposed a comparable
                                                provide HRSA with authority to exempt                     2011 (76 FR 46621).
                                                                                                                                                                  accommodation with respect to student
                                                group health plans established or                            4 HRSA subsequently amended the HRSA
                                                                                                                                                                  health insurance coverage arranged by
                                                                                                          Guidelines to reflect the simplified definition of
                                                maintained by certain religious                           ‘‘religious employer’’ contained in the July 2013
                                                employers (and group health insurance                     final regulations, 78 FR 39870 (July 2, 2013)           available at: http://www.cms.gov/CCIIO/Resources/
                                                                                                          (discussed below), effective August 1, 2013.            Regulations-and-Guidance/Downloads/preventive-
                                                   1 The HRSA Guidelines exclude services relating           5 The 2012 final regulations were published in the
                                                                                                                                                                  services-guidance-6-28-2013.pdf. The guidance
                                                to a man’s reproductive capacity, such as                 Federal Register on February 15, 2012 (77 FR 8725).     clarified, among other things, that plans that took
                                                vasectomies and condoms.                                     6 Guidance on the Temporary Enforcement Safe         some action before February 10, 2012, to try,
mstockstill on DSK4VPTVN1PROD with RULES




                                                   2 Interim final regulations published by the           Harbor for Certain Employers, Group Health Plans,       without success, to exclude or limit contraceptive
                                                Departments on July 19, 2010, generally provide           and Group Health Insurance Issuers with Respect to      coverage were not precluded from eligibility for the
                                                that plans and issuers must cover a newly                 the Requirement to Cover Contraceptive Services         safe harbor. The temporary enforcement safe harbor
                                                recommended preventive service starting with the          Without Cost Sharing Under Section 2713 of the          was also available to student health insurance
                                                first plan year (or, in the individual market, policy     Public Health Service Act, Section 715(a)(1) of the     coverage arranged by nonprofit institutions of
                                                year) that begins on or after the date that is one year   Employee Retirement Income Security Act, and            higher education with religious objections to
                                                after the date on which the new recommendation            Section 9815(a)(1) of the Internal Revenue Code;        contraceptive coverage that met the conditions set
                                                is issued. 26 CFR 54.9815–2713T(b)(1); 29 CFR             originally issued on February 10, 2012, and             forth in the guidance. See Student Health Insurance
                                                2590.715–2713(b)(1); 45 CFR 147.130(b)(1).                reissued on August 15, 2012 and June 28, 2013;          Coverage, 77 FR 16457 (Mar. 21, 2012).



                                           VerDate Mar<15>2010    17:33 Aug 26, 2014   Jkt 232001   PO 00000   Frm 00027   Fmt 4700   Sfmt 4700   E:\FR\FM\27AUR1.SGM     27AUR1
                                                                                                                                                                                                       270
                                                51094 Case 4:18-cv-00825-O
                                                         Federal                  Document
                                                                 Register / Vol. 79, No. 166 / 22 Filed 02/05/19
                                                                                               Wednesday, August 27, Page
                                                                                                                      2014 /272
                                                                                                                            Rulesofand
                                                                                                                                    507Regulations
                                                                                                                                         PageID 831

                                                eligible organizations that are                         applied to the closely held for-profit                FDA approved contraceptives,’’ nor
                                                institutions of higher education.                       corporations before the Court because                 precluded the Government from relying
                                                   In the case of a self-insured group                  their owners had religious objections to              on the notice by the plaintiff ‘‘to
                                                health plan established or maintained                   providing such coverage, and because                  facilitate the provision of full
                                                by an eligible organization, the                        the Government’s goal of guaranteeing                 contraceptive coverage under the Act.’’
                                                proposed regulations presented                          coverage for contraceptive methods                    Id. The Court’s order further stated that
                                                potential approaches under which the                    without cost sharing could be achieved                it ‘‘should not be construed as an
                                                third party administrator of the plan                   in a less restrictive manner by offering              expression of the Court’s views on the
                                                would provide or arrange for a third                    such closely held for-profit entities the             merits’’ of the plaintiff’s challenge to the
                                                party to provide contraceptive coverage                 accommodation the Government already                  accommodations. Id.
                                                to plan participants and beneficiaries                  provided to religious nonprofit                          The Departments are issuing these
                                                without cost sharing, premium, fee, or                  organizations with religious objections               interim final regulations in light of the
                                                other charge to plan participants or                    to contraceptive coverage. After                      Supreme Court’s interim order in
                                                beneficiaries or to the eligible                        describing this accommodation, the                    Wheaton concerning notice to the
                                                organization or its plan. An issuer (or its             Court concluded that the                              Federal government that an eligible
                                                affiliate) would be able to offset the                  accommodation ‘‘does not impinge on                   organization has a religious objection to
                                                costs incurred by the third party                       the plaintiffs’ religious belief that                 providing contraceptive coverage, as an
                                                administrator and the issuer in the                     providing insurance coverage for the                  alternative to the EBSA Form 700
                                                course of arranging and providing such                  contraceptives at issue here violates                 method of self-certification, and to
                                                coverage by claiming an adjustment in                   their religion, and it serves HHS’ stated             preserve participants’ and beneficiaries’
                                                the Federally-facilitated Exchange (FFE)                interests equally well.’’ 134 S. Ct. at               (and, in the case of student health
                                                user fee.                                               2782. The Departments are publishing                  insurance coverage, enrollees’ and
                                                   The Departments received over                        elsewhere in this edition of the Federal              dependents’) access to coverage for the
                                                400,000 comments (many of them                          Register a notice of proposed                         full range of FDA-approved
                                                standardized form letters) in response to               rulemaking (NPRM) that proposes                       contraceptives, as prescribed by a health
                                                the proposed regulations. After                         possible amendments to the definition                 care provider, without cost sharing.
                                                consideration of the comments, the                      of the term ‘‘eligible organization’’ to
                                                Departments published final regulations                                                                       II. Overview of the Interim Final
                                                                                                        include closely held for-profit entities              Regulations
                                                on July 2, 2013 at 78 FR 39870 (July                    with religious objections to
                                                2013 final regulations). The July 2013                                                                           These interim final regulations amend
                                                                                                        contraceptive coverage, in light of the
                                                final regulations simplified and clarified                                                                    the Departments’ July 2013 final
                                                                                                        Hobby Lobby decision.                                 regulations to provide an alternative
                                                the definition of religious employer for
                                                purposes of the religious employer                         On July 3, 2014, the Supreme Court                 process for the sponsor of a group health
                                                exemption and established                               issued an interim order in connection                 plan or an institution of higher
                                                accommodations for health coverage                      with an application for an injunction                 education to provide notice of its
                                                established or maintained or arranged                   pending appeal in Wheaton College v.                  religious objection to coverage of all or
                                                by eligible organizations. A                            Burwell, 134 S. Ct. 2806 (2014), in                   a subset of contraceptive services, as an
                                                contemporaneously re-issued HHS                         which the plaintiff challenged under                  alternative to the EBSA Form 700
                                                guidance document extended the                          RFRA the requirement in the July 2013                 method of self-certification. These
                                                temporary safe harbor from enforcement                  final regulations that an eligible                    interim final regulations continue to
                                                of the contraceptive coverage                           organization invoking the                             allow eligible organizations to use EBSA
                                                requirement by the Departments to                       accommodation send EBSA Form 700 to                   Form 700, as set forth in the July 2013
                                                encompass plan years beginning on or                    the insurance issuer or third party                   final regulations and guidance.7
                                                after August 1, 2013, and before January                administrator. The Court’s order stated                  The alternative process permitted by
                                                1, 2014. This guidance included a form                  that, ‘‘[i]f the [plaintiff] informs the              these interim final regulations is
                                                to be used by an organization during                    Secretary of Health and Human Services                consistent with the Wheaton order. It
                                                this temporary period to self-certify that              in writing that it is a nonprofit                     provides that an eligible organization
                                                its plan qualified for the temporary                    organization that holds itself out as                 may notify HHS in writing of its
                                                enforcement safe harbor. In addition,                   religious and has religious objections to             religious objection to coverage of all or
                                                HHS and the Department of Labor (DOL)                   providing coverage for contraceptive                  a subset of contraceptive services. The
                                                issued a self-certification form, EBSA                  services, the [Departments of Labor,                  notice must include the name of the
                                                Form 700, to be executed by an                          Health and Human Services, and the                    eligible organization and the basis on
                                                organization seeking to be treated as an                Treasury] are enjoined from enforcing                 which it qualifies for an
                                                eligible organization for purposes of an                against the [plaintiff]’’ certain                     accommodation; its objection based on
                                                accommodation under the July 2013                       provisions of the Affordable Care Act                 sincerely held religious beliefs to
                                                final regulations. This self-certification              and related regulations requiring                     providing coverage of some or all
                                                form was provided for use with the                      coverage without cost sharing of certain              contraceptive services (including an
                                                accommodation under the July 2013                       contraceptive services ‘‘pending final                identification of the subset of
                                                final regulations, after the expiration of              disposition of appellate review.’’ 134                contraceptive services to which
                                                the temporary enforcement safe harbor                   S.Ct. at 2807. The order stated that                  coverage the eligible organization
                                                (that is, for plan years beginning on or                Wheaton College need not use EBSA                     objects, if applicable); the plan name
                                                after January 1, 2014).                                 Form 700 or send a copy of the executed               and type (i.e., whether it is a student
mstockstill on DSK4VPTVN1PROD with RULES




                                                   On June 30, 2014, the Supreme Court                  form to its health insurance issuers or               health insurance plan within the
                                                ruled in the case of Burwell v. Hobby                   third party administrators to meet the
                                                Lobby Stores, Inc., 134 S. Ct. 2751                     condition for this injunctive relief. Id.               7 The EBSA Form 700 is available at: http://www.

                                                (2014), that, under the Religious                       The Court also stated that its interim                dol.gov/ebsa/pdf/preventiveserviceseligible
                                                                                                                                                              organizationcertificationform.pdf. When using the
                                                Freedom Restoration Act of 1993                         order neither affected ‘‘the ability of the           EBSA 700, the self-certification form is provided
                                                (RFRA), the requirement to provide                      [plaintiff’s] employees and students to               directly to each third party administrator or issuer
                                                contraceptive coverage could not be                     obtain, without cost, the full range of               of the plan.



                                           VerDate Mar<15>2010   17:33 Aug 26, 2014   Jkt 232001   PO 00000   Frm 00028   Fmt 4700   Sfmt 4700   E:\FR\FM\27AUR1.SGM   27AUR1
                                                                                                                                                                                                    271
                                                         Case 4:18-cv-00825-O
                                                            Federal                  Document
                                                                    Register / Vol. 79, No. 166 / 22 Filed 02/05/19
                                                                                                  Wednesday, August 27, Page
                                                                                                                         2014 /273
                                                                                                                               Rulesofand
                                                                                                                                       507Regulations
                                                                                                                                            PageID 83251095

                                                meaning of 45 CFR 147.145(a) or a                       authority under Title I of ERISA, which               III. Interim Final Regulations and
                                                church plan within the meaning of                       includes the ability to interpret and                 Request for Comments
                                                ERISA section 3(33)); and the name and                  apply the definition of a plan                           Section 9833 of the Code, section 734
                                                contact information for any of the plan’s               administrator under ERISA section                     of ERISA, and section 2792 of the PHS
                                                third party administrators and health                   3(16)(A).                                             Act authorize the Secretaries of the
                                                insurance issuers.8 A model notice to                      If an eligible organization that                   Treasury, Labor, and HHS (collectively,
                                                HHS that eligible organizations may, but                                                                      the Secretaries) to promulgate any
                                                                                                        establishes or maintains an insured
                                                are not required to, use is available at:                                                                     interim final rules that they determine
                                                                                                        health plan provides a notice to HHS
                                                http://www.cms.gov/cciio/resources/                                                                           are appropriate to carry out the
                                                                                                        under this alternative process, HHS will
                                                Regulations-and-Guidance/index.html#                                                                          provisions of chapter 100 of the Code,
                                                Prevention. If there is a change in any                 send a separate notification to the plan’s
                                                                                                        health insurance issuer(s) informing the              part 7 of subtitle B of title I of ERISA,
                                                of the information required to be                                                                             and part A of title XXVII of the PHS Act,
                                                included in the notice, the organization                issuer(s) that HHS has received a notice
                                                                                                        under § 2590.715–2713A(c)(1) and                      which include PHS Act sections 2701
                                                must provide updated information to                                                                           through 2728 and the incorporation of
                                                HHS.                                                    describing the obligations of the
                                                                                                        issuer(s) under § 2590.715–2713A.                     those sections into ERISA section 715
                                                   As with the process established in the                                                                     and Code section 9815.
                                                July 2013 final regulations, nothing in                 Issuers remain responsible for
                                                                                                                                                                 In addition, under Section 553(b) of
                                                this alternative notice process requires a              compliance with the statutory and
                                                                                                                                                              the Administrative Procedure Act (APA)
                                                government assessment of the sincerity                  regulatory requirement to provide
                                                                                                                                                              (5 U.S.C. 551 et seq.), a general notice
                                                of the religious belief underlying the                  coverage for contraceptive services to
                                                                                                                                                              of proposed rulemaking is not required
                                                eligible organization’s objection. The                  participants and beneficiaries, and to                when an agency, for good cause, finds
                                                notice to HHS, and any subsequent                       enrollees and dependents of student                   that notice and public comment thereon
                                                updates, should be sent electronically                  health plans, notwithstanding that the                are impracticable, unnecessary, or
                                                to: marketreform@cms.hhs.gov, or by                     policyholder is an eligible organization              contrary to the public interest. The
                                                regular mail to: Centers for Medicare &                 with a religious objection to                         provisions of the APA that ordinarily
                                                Medicaid Services, Center for Consumer                  contraceptive coverage that will not                  require a notice of proposed rulemaking
                                                Information and Insurance Oversight,                    have to contract, arrange, pay, or refer              do not apply here because of the
                                                200 Independence Avenue SW.,                            for such coverage.                                    specific authority granted by section
                                                Washington, DC 20201, Room 739H.                                                                              9833 of the Code, section 734 of ERISA,
                                                                                                           Other questions have arisen regarding
                                                The content required for the notice                                                                           and section 2792 of the PHS Act.
                                                                                                        the requirement to provide coverage for
                                                represents the minimum information                                                                            However, even if these provisions of the
                                                                                                        contraceptive services without cost
                                                necessary for the Departments to                                                                              APA were applicable, the Secretaries
                                                                                                        sharing and the accommodations for
                                                determine which entities are covered by                                                                       have determined that it would be
                                                the accommodation, to administer the                    eligible organizations. In what has been
                                                                                                        described as the ‘‘non-interference                   impracticable and contrary to the public
                                                accommodation, and to implement the                                                                           interest to delay putting the provisions
                                                policies in the July 2013 final                         provision,’’ the July 2013 final
                                                                                                        regulations provided that eligible                    in these interim final regulations in
                                                regulations.                                                                                                  place until a full public notice and
                                                   When an eligible organization that                   organizations that establish or maintain
                                                                                                        self-insured group health plans ‘‘must                comment process is completed.
                                                establishes or maintains or arranges a                                                                           As discussed earlier, the Departments
                                                self-insured plan subject to ERISA                      not, directly or indirectly seek to
                                                                                                        interfere with a third party                          are issuing these interim final
                                                provides such a notice to HHS, DOL                                                                            regulations in light of the Supreme
                                                (working with HHS) will send a separate                 administrator’s arrangements to provide
                                                                                                                                                              Court’s order in Wheaton College
                                                notification to each third party                        or arrange for separate payments for
                                                                                                                                                              concerning notice to the Federal
                                                administrator of the ERISA plan. DOL’s                  contraceptive services’’ and ‘‘must not,
                                                                                                                                                              government that an eligible organization
                                                notification will inform each third party               directly or indirectly, seek to influence
                                                                                                                                                              has a religious objection to providing
                                                administrator of the eligible                           a third party administrator’s decision to
                                                                                                                                                              contraceptive coverage, as an alternative
                                                organization’s religious objection to                   make any such arrangements.’’ 26 CFR
                                                                                                                                                              to the EBSA Form 700, and to preserve
                                                funding or administering some or all                    54.9815–2713A(b)(1)(iii); 29 CFR                      participants’ and beneficiaries’ (and, in
                                                contraceptive coverage and will                         2590.715–2713A(b)(1)(iii). The                        the case of student health insurance
                                                designate the relevant third party                      Departments interpret the July 2013                   coverage, enrollees’ and dependents’)
                                                administrator(s) as plan administrator                  final regulations solely as prohibiting               access to coverage for the full range of
                                                under section 3(16) of ERISA for those                  the use of bribery, threats, or other                 FDA-approved contraceptive services,
                                                contraceptive benefits that the third                   forms of economic coercion in an                      as prescribed by a health care provider,
                                                party administrator would otherwise                     attempt to prevent a third party                      without cost sharing. That order was
                                                manage. The DOL notification will be an                 administrator from fulfilling its                     issued and was effective on July 3, 2014.
                                                instrument under which the plan is                      independent legal obligations to provide                 In order to provide other eligible
                                                operated and shall supersede any earlier                or arrange separate payments for                      organizations with an option equivalent
                                                designation. In establishing and                        contraceptive services. Because such                  to the one the Supreme Court provided
                                                implementing this alternative process,                  conduct is generally unlawful and is                  to Wheaton College on an interim basis,
                                                DOL is exercising its broad rulemaking                  prohibited under other state and federal              regulations must be published and
                                                                                                        laws, and to reduce unnecessary                       available to the public as soon as
mstockstill on DSK4VPTVN1PROD with RULES




                                                  8 Church plans are exempt from ERISA pursuant
                                                                                                        confusion, these interim final                        possible. Delaying the availability of the
                                                to ERISA section 4(b)(2). As such, a third party
                                                administrator of a self-insured church plan cannot      regulations delete the language                       alternative process in order to allow for
                                                become the plan administrator by operation of 29        prohibiting an eligible organization from             a full notice and comment period would
                                                CFR 2510.3–16, although such third party                interfering with or seeking to influence              delay the ability of eligible
                                                administrators may voluntarily provide or arrange       a third party administrator’s decision or
                                                separate payments for contraceptive services and
                                                                                                                                                              organizations to avail themselves of this
                                                seek reimbursement for associated expenses under        efforts to provide separate payments for              alternative process and could delay
                                                the process set forth in 45 CFR 156.50.                 contraceptive services.                               women’s access to contraceptive


                                           VerDate Mar<15>2010   17:33 Aug 26, 2014   Jkt 232001   PO 00000   Frm 00029   Fmt 4700   Sfmt 4700   E:\FR\FM\27AUR1.SGM   27AUR1
                                                                                                                                                                                            272
                                                51096 Case 4:18-cv-00825-O
                                                         Federal                  Document
                                                                 Register / Vol. 79, No. 166 / 22 Filed 02/05/19
                                                                                               Wednesday, August 27, Page
                                                                                                                      2014 /274
                                                                                                                            Rulesofand
                                                                                                                                    507Regulations
                                                                                                                                         PageID 833

                                                coverage without cost sharing, thereby                  the principles set forth in the Executive             Administration for comment on their
                                                compromising their access to necessary                  Order.                                                impact on small business.
                                                contraceptive services. Issuing interim                   A regulatory impact analysis must be
                                                                                                        prepared for major rules with                         C. Paperwork Reduction Act—
                                                final regulations provides the public
                                                                                                        economically significant effects ($100                Department of Health and Human
                                                with an opportunity to comment on
                                                                                                        million or more in any one year), and                 Services
                                                whether these regulations affording this
                                                alternative should be made permanent                    an ‘‘economically significant’’                          Under the Paperwork Reduction Act,
                                                or subject to modification without                      regulatory action is subject to review by             an agency may not conduct or sponsor,
                                                delaying the effective date of the                      the Office of Management and Budget                   and an individual is not required to
                                                regulations.                                            (OMB). These interim final regulations                respond to, a collection of information
                                                   For the foregoing reasons, the                       are not likely to have economic impacts               unless it displays a valid OMB control
                                                                                                        of $100 million or more in any one year,              number. These interim final regulations
                                                Departments have determined that it
                                                                                                        and therefore do not meet the definition              contain an information collection
                                                would be impracticable and contrary to
                                                                                                        of ‘‘economically significant’’ under                 request (ICR) that is subject to review by
                                                the public interest to engage in full
                                                                                                        Executive Order 12866.                                the Office of Management and Budget
                                                notice and comment rulemaking before
                                                putting these interim final regulations                 1. Need for Regulatory Action                         (OMB). A description of these
                                                into effect, and that it is in the public                                                                     provisions is given in the following
                                                                                                           These interim final regulations amend              section with an estimate of the annual
                                                interest to promulgate interim final                    the Departments’ July 2013 final
                                                regulations. For the same reasons, the                                                                        burden. Average labor costs (including
                                                                                                        regulations to provide an alternative                 fringe benefits) used to estimate the
                                                Departments have determined,                            process for an eligible organization to
                                                consistent with section 553(d) of the                                                                         costs are calculated using data available
                                                                                                        provide notice of its religious objection             from the Bureau of Labor Statistics.
                                                APA (5 U.S.C. 553(d)), that there is good               to coverage of all or a subset of
                                                cause to make these interim final                                                                                Each organization seeking to be
                                                                                                        contraceptive services.                               treated as an eligible organization under
                                                regulations effective immediately upon
                                                publication in the Federal Register.                    2. Anticipated Effects                                these interim final regulations must
                                                                                                                                                              either use the EBSA Form 700 method
                                                IV. Economic Impact and Paperwork                          The Departments expect that these
                                                                                                                                                              of self-certification or provide notice to
                                                Burden                                                  interim final regulations will not result
                                                                                                                                                              HHS of its religious objection to
                                                                                                        in any additional burden on or costs to
                                                A. Executive Orders 12866 and 13563—                                                                          coverage of all or a subset of
                                                                                                        the affected entities. These interim final
                                                Department of Health and Human                                                                                contraceptive services. Specifically,
                                                                                                        regulations do not change the
                                                Services and Department of Labor                                                                              these interim final regulations continue
                                                                                                        fundamental ability of an eligible
                                                                                                                                                              to allow eligible organizations to notify
                                                                                                        organization to exempt itself from
                                                   Executive Orders 12866 and 13563                                                                           an issuer or third party administrator
                                                                                                        contracting, arranging, paying, or
                                                direct agencies to assess all costs and                                                                       using EBSA Form 700, as set forth in the
                                                                                                        referring for contraceptive coverage.
                                                benefits of available regulatory                                                                              July 2013 final regulations. In addition,
                                                                                                        Instead, the regulations merely provide
                                                alternatives and, if regulation is                                                                            these interim final regulations permit an
                                                                                                        alternative means for eligible
                                                necessary, to select regulatory                                                                               alternative process, consistent with the
                                                                                                        organizations to provide notice of their
                                                approaches that maximize net benefits                                                                         Supreme Court’s interim order in
                                                                                                        religious objection to coverage of all, or
                                                (including potential economic,                                                                                Wheaton College, by which an eligible
                                                                                                        a subset of, contraceptive services.
                                                environmental, and public health and                                                                          organization may notify HHS of its
                                                safety effects; distributive impacts; and               B. Special Analyses—Department of the                 religious objection to coverage of all or
                                                equity). Executive Order 13563                          Treasury                                              a subset of contraceptive services. HHS
                                                emphasizes the importance of                               For purposes of the Department of the              is aware, based on litigation, that there
                                                quantifying both costs and benefits,                    Treasury, it has been determined that                 are approximately 122 eligible
                                                reducing costs, harmonizing rules, and                  this rule is not a significant regulatory             organizations that would now have the
                                                promoting flexibility.                                  action as defined in Executive Order                  option to provide notice to HHS, rather
                                                   Section 3(f) of Executive Order 12866                12866, as supplemented by Executive                   than provide a self-certification to TPAs
                                                defines a ‘‘significant regulatory action’’             Order 13563. Therefore, a regulatory                  and/or issuers.
                                                as an action that is likely to result in a              assessment is not required. It also has                  In order to complete this task, HHS
                                                regulation: (1) Having an annual effect                 been determined that section 553(b) of                assumes that clerical staff for each
                                                on the economy of $100 million or more                  the APA does not apply to these                       eligible organization will gather and
                                                in any one year, or adversely and                       regulations. Pursuant to the Regulatory               enter the necessary information and
                                                materially affecting a sector of the                    Flexibility Act (5 U.S.C. chapter 6), it is           send the self-certification to the issuer
                                                economy, productivity, competition,                     hereby certified that this rule will not              or third party administrator as
                                                jobs, the environment, public health or                 have a significant economic impact on                 appropriate, or send the notice to HHS.9
                                                safety, or state, local, or tribal                      a substantial number of small entities                HHS assumes that a compensation and
                                                governments or communities (also                        This certification is based on the fact               benefits manager and inside legal
                                                referred to as ‘‘economically                           that the temporary regulations will not               counsel will review the self-certification
                                                significant’’); (2) creating a serious                  result in any additional costs to affected            or notice to HHS and a senior executive
                                                inconsistency or otherwise interfering                  entities but will provide an alternative              would execute it. HHS estimates that an
                                                with an action taken or planned by                      means for eligible organizations to                   eligible organization would spend
mstockstill on DSK4VPTVN1PROD with RULES




                                                another agency; (3) materially altering                 provide notice of their religious                     approximately 45 minutes (30 minutes
                                                the budgetary impacts of entitlement                    objection to providing coverage of all, or            of clerical labor at a cost of $30 per
                                                grants, user fees, or loan programs or the              a subset of, contraceptive services.                  hour, 10 minutes for a compensation
                                                rights and obligations of recipients                    Pursuant to section 7805(f) of the Code,                9 For purposes of this analysis, the Department
                                                thereof; or (4) raising novel legal or                  these temporary regulations have been                 assumes that the same amount of time will be
                                                policy issues arising out of legal                      submitted to the Chief Counsel for                    required to prepare the self-certification and the
                                                mandates, the President’s priorities, or                Advocacy of the Small Business                        notice to HHS.



                                           VerDate Mar<15>2010   17:33 Aug 26, 2014   Jkt 232001   PO 00000   Frm 00030   Fmt 4700   Sfmt 4700   E:\FR\FM\27AUR1.SGM   27AUR1
                                                                                                                                                                                                    273
                                                         Case 4:18-cv-00825-O
                                                            Federal                  Document
                                                                    Register / Vol. 79, No. 166 / 22 Filed 02/05/19
                                                                                                  Wednesday, August 27, Page
                                                                                                                         2014 /275
                                                                                                                               Rulesofand
                                                                                                                                       507Regulations
                                                                                                                                            PageID 83451097

                                                and benefits manager at a cost of $102                     This approval allows respondents                   impact on a substantial number of small
                                                per hour, 5 minutes for legal counsel at                temporarily to utilize the additional                 entities or conduct a regulatory
                                                a cost of $127, and 5 minutes by a senior               flexibility these final regulations                   flexibility analysis.
                                                executive at a cost of $121) preparing                  provide, while the Department seeks                      Nevertheless, the Departments
                                                and sending the self-certification or                   public comment on the collection                      carefully considered the likely impact of
                                                notice to HHS and filing it to meet the                 methods—including their utility and                   the rule on small entities in connection
                                                recordkeeping requirement. Therefore,                   burden. Contemporaneously with the                    with their assessment under Executive
                                                the total annual burden for preparing                   publication of these interim final                    Order 12866. The Departments do not
                                                and providing the information in the                    regulations, the Department of Labor                  expect that these interim final
                                                self-certification or notice to HHS will                published a notice elsewhere in today’s               regulations will have a significant
                                                require approximately 50 minutes for                    issue of the Federal Register informing               economic effect on a substantial number
                                                each eligible organization with an                      the public of their intention to extend               of small entities, because they will not
                                                equivalent cost burden of approximately                 the OMB approval.                                     result in any additional costs to affected
                                                $53 for a total hour burden of 102 hours                   Consistent with the analysis in the                entities. Instead, the regulations merely
                                                with an equivalent cost of $6,430.                      HHS PRA section above the Department                  provide an alternative means for eligible
                                                  As the Department of Labor and the                    expects that each of the estimated 122                organizations to provide notice of their
                                                Department of Health and Human                          organizations will spend approximately                religious objection to coverage of all, or
                                                Services share jurisdiction they are                    50 minutes in preparation time and                    a subset of, contraceptive services.
                                                splitting the hour burden so each will                  incur $0.54 mailing cost to satisfy the
                                                                                                        requirements. The DOL information                     F. Unfunded Mandates Reform Act
                                                account for 51 burden hours. HHS
                                                estimates that each self-certification or               collections in this rule are found in 29                For purposes of the Unfunded
                                                notice to HHS will require $0.49 in                     CFR 2510.3–16 and 2590.715–2713A                      Mandates Reform Act of 1995 (Pub. L.
                                                postage and $0.05 in materials cost                     and are summarized as follows:                        104–4), as well as Executive Order
                                                (paper and ink) and the total postage                      Type of Review: Revised Collection.                12875, these interim final regulations do
                                                and materials cost for each self-                          Agency: DOL–EBSA.                                  not include any federal mandate that
                                                certification or notice sent via mail will                 Title: Coverage of Certain Preventive              may result in expenditures by state,
                                                be $0.54. For purposes of this analysis,                Services Under the Affordable Care Act.               local, or tribal governments, nor do they
                                                HHS assumes that all self-certifications                   OMB Numbers: 1210–0150.                            include any federal mandates that may
                                                                                                           Affected Public: Private Sector—
                                                or notices to HHS will be mailed. The                                                                         impose an annual burden of $100
                                                                                                        businesses or other for profits.
                                                total cost burden for the self-                                                                               million, adjusted for inflation, or more
                                                                                                           Total Respondents: 61 (combined
                                                certifications or notices to HHS is                                                                           on the private sector.10
                                                                                                        with HHS total is 122).
                                                approximately $66.                                         Total Responses: 61 (combined with                 G. Federalism—Department of Health
                                                  As the Department of Labor and the                    HHS total is 122).                                    and Human Services and Department of
                                                Department of Health and Human                             Frequency of Response: On occasion.                Labor
                                                Services share jurisdiction they are                       Estimated Total Annual Burden
                                                splitting the cost burden so each will                  Hours: 51 (combined with HHS total is                    Executive Order 13132 outlines
                                                account for $33 of the cost burden.                     102 hours.                                            fundamental principles of federalism,
                                                                                                           Estimated Total Annual Burden Cost:                and requires the adherence to specific
                                                D. Paperwork Reduction Act—
                                                                                                        $33 (combined with HHS total is 66).                  criteria by federal agencies in the
                                                Department of Labor and Department of
                                                                                                                                                              process of their formulation and
                                                the Treasury                                            E. Regulatory Flexibility Act—                        implementation of policies that have
                                                  Under the Paperwork Reduction Act,                    Department of Labor and Department of                 ‘‘substantial direct effects’’ on states, the
                                                an agency may not conduct or sponsor,                   Health and Human Services                             relationship between the federal
                                                and an individual is not required to                       The Regulatory Flexibility Act (5                  government and states, or the
                                                respond to, a collection of information                 U.S.C. 601 et seq.) (RFA) imposes                     distribution of power and
                                                unless it displays a valid OMB control                  certain requirements with respect to                  responsibilities among the various
                                                number. In accordance with the                          Federal rules that are subject to the                 levels of government. Federal agencies
                                                requirements of the PRA, the EBSA                       notice and comment requirements of                    promulgating regulations that have
                                                Form 700 ICR has been approved by                       section 553(b) of the APA (5 U.S.C. 551               these federalism implications must
                                                OMB under control number 1210–0150.                     et seq.) and that are likely to have a                consult with state and local officials,
                                                These interim final regulations amend                   significant economic impact on a                      and describe the extent of their
                                                the ICR by providing an alternative                     substantial number of small entities.                 consultation and the nature of the
                                                process consistent with the Wheaton                     Under Section 553(b) of the APA, a                    concerns of state and local officials in
                                                order, as discussed earlier in this                     general notice of proposed rulemaking                 the preamble to the regulation.
                                                preamble. The Department of Labor                       is not required when an agency, for                      These interim final regulations do not
                                                submitted an ICR in order to obtain                     good cause, finds that notice and public              have any Federalism implications, since
                                                OMB approval under the PRA for the                      comment thereon are impracticable,                    they only provide an eligible
                                                regulatory revision. The request was                    unnecessary, or contrary to the public                organization with an alternative process
                                                made under emergency clearance                          interest. These interim final regulations             to provide notice of its religious
                                                procedures specified in regulations at 5                are exempt from APA’s prior notice and                objection to coverage of all or a subset
                                                CFR 1320.13. In response, OMB                           comment requirement because the                       of contraceptive services.
mstockstill on DSK4VPTVN1PROD with RULES




                                                approved the ICR under control number                   Departments made a good cause finding
                                                1210–0150 through January 31, 2015. A                   that a general notice of proposed                     V. Statutory Authority
                                                copy of the information collection                      rulemaking is not necessary earlier in                  The Department of the Treasury
                                                request may be obtained free of charge                  this preamble. Therefore, the RFA does                temporary regulations are adopted
                                                on the RegInfo.gov Web site at http://                  not apply and the Departments are not
                                                www.reginfo.gov/public/do/PRA                           required to either certify that the rule                10 In 2014, that threshold level is approximately

                                                ViewICR?ref_nbr=201408-1210-001.                        would not have a significant economic                 $141 million.



                                           VerDate Mar<15>2010   17:33 Aug 26, 2014   Jkt 232001   PO 00000   Frm 00031   Fmt 4700   Sfmt 4700   E:\FR\FM\27AUR1.SGM   27AUR1
                                                                                                                                                                                                    274
                                                51098 Case 4:18-cv-00825-O
                                                         Federal                  Document
                                                                 Register / Vol. 79, No. 166 / 22 Filed 02/05/19
                                                                                               Wednesday, August 27, Page
                                                                                                                      2014 /276
                                                                                                                            Rulesofand
                                                                                                                                    507Regulations
                                                                                                                                         PageID 835

                                                pursuant to the authority contained in                    Signed this 20th day of August 2014.                for one or more plan years with any
                                                sections 7805 and 9833 of the Code.                     John Dalrymple,                                       requirement under § 54.9815–
                                                  The Department of Labor regulations                   Deputy Commissioner for Services and                  2713(a)(1)(iv) to provide contraceptive
                                                are adopted pursuant to the authority                   Enforcement, Internal Revenue Service.                coverage if all of the requirements of
                                                                                                        Mark J. Mazur,                                        this paragraph (b)(1) are satisfied:
                                                contained in 29 U.S.C. 1002(16), 1027,                                                                           (i) The eligible organization or its plan
                                                1059, 1135, 1161–1168, 1169, 1181–                      Assistant Secretary of the Treasury (Tax
                                                                                                                                                              contracts with one or more third party
                                                1183, 1181 note, 1185, 1185a, 1185b,                    Policy).
                                                                                                                                                              administrators.
                                                1185d, 1191, 1191a, 1191b, and 1191c;                     Signed this 20th day of August 2014.                   (ii) The eligible organization provides
                                                sec. 101(g), Public Law 104–191, 110                    Phyllis C. Borzi,                                     either a copy of the self-certification to
                                                Stat. 1936; sec. 401(b), Public Law 105–                Assistant Secretary, Employee Benefits                each third party administrator or a
                                                200, 112 Stat. 645 (42 U.S.C. 651 note);                Security Administration, Department of                notice to the Secretary of Health and
                                                sec. 512(d), Public Law 110–343, 122                    Labor.                                                Human Services that it is an eligible
                                                Stat. 3881; sec. 1001, 1201, and 1562(e),                Dated: August 19, 2014.                              organization and of its religious
                                                Public Law 111–148, 124 Stat. 119, as                   Marilyn Tavenner,                                     objection to coverage of all or a subset
                                                amended by Public Law 111–152, 124                      Administrator, Centers for Medicare &                 of contraceptive services.
                                                Stat. 1029; Secretary of Labor’s Order 1–               Medicaid Services.                                       (A) When a copy of the self-
                                                2011, 77 FR 1088 (Jan. 9, 2012).                                                                              certification is provided directly to a
                                                                                                          Approved: August 20, 2014.                          third party administrator, such self-
                                                  The Department of Health and Human                    Sylvia M. Burwell,                                    certification must include notice that
                                                Services regulations are adopted                        Secretary, Department of Health and Human             obligations of the third party
                                                pursuant to the authority contained in                  Services.                                             administrator are set forth in 29 CFR
                                                sections 2701 through 2763, 2791, and                                                                         2510.3–16 and this section and under
                                                                                                        DEPARTMENT OF THE TREASURY
                                                2792 of the PHS Act (42 U.S.C. 300gg                                                                          § 54.9815–2713A.
                                                through 300gg–63, 300gg–91, and                         Internal Revenue Service                                 (B) When a notice is provided to the
                                                300gg–92), as amended; and Title I of                     Accordingly, 26 CFR part 54 is                      Secretary of Health and Human
                                                the Affordable Care Act, sections 1301–                 amended as follows:                                   Services, the notice must include the
                                                1304, 1311–1312, 1321–1322, 1324,                                                                             name of the eligible organization and
                                                1334, 1342–1343, 1401–1402, and 1412,                   PART 54—PENSION EXCISE TAXES                          the basis on which it qualifies for an
                                                Pub. L. 111–148, 124 Stat. 119 (42                                                                            accommodation; its objection based on
                                                U.S.C. 18021–18024, 18031–18032,                        ■ Paragraph 1. The authority citation                 sincerely held religious beliefs to
                                                18041–18042, 18044, 18054, 18061,                       for part 54 continues to read, in part, as            coverage of some or all contraceptive
                                                                                                        follows:                                              services (including an identification of
                                                18063, 18071, 18082, 26 U.S.C. 36B, and
                                                31 U.S.C. 9701).                                            Authority: 26 U.S.C. 7805. * * *                  the subset of contraceptive services to
                                                                                                                                                              which coverage the eligible organization
                                                List of Subjects                                        ■ Par. 2. Section 54.9815–2713A is                    objects, if applicable); the plan name
                                                                                                        amended by revising paragraphs (b),                   and type (i.e., whether it is a student
                                                26 CFR Part 54                                          (c)(1), and (c)(2)(i) introductory text, and          health insurance plan within the
                                                                                                        adding paragraph (f), to read as follows:             meaning of 45 CFR 147.145(a) or a
                                                  Excise taxes, Health care, Health
                                                insurance, Pensions, Reporting and                      § 54.9815–2713A Accommodations in                     church plan within the meaning of
                                                recordkeeping requirements.                             connection with coverage of preventive                ERISA section 3(33)); and the name and
                                                                                                        health services.                                      contact information for any of the plan’s
                                                29 CFR Part 2510                                        *      *    *     *     *                             third party administrators and health
                                                                                                          (b) [Reserved]. For further guidance,               insurance issuers. If there is a change in
                                                   Employee benefit plans, Pensions.                    see § 54.9815–2713AT(b).                              any of the information required to be
                                                29 CFR Part 2590                                          (c) Contraceptive coverage—insured                  included in the notice, the organization
                                                                                                        group health plans. (1) [Reserved]. For               must provide updated information to
                                                  Continuation coverage, Disclosure,                    further guidance, see § 54.9815–                      the Secretary of Health and Human
                                                Employee benefit plans, Group health                    2713AT(c)(1).                                         Services. The Department of Labor
                                                plans, Health care, Health insurance,                     (2) * * *                                           (working with the Department of Health
                                                Medical child support, Reporting and                      (i) [Reserved]. For further guidance,               and Human Services), will send a
                                                recordkeeping requirements.                             see § 54.9815–2713AT(c)(2)(i)                         separate notification to each of the
                                                                                                        introductory text.                                    plan’s third party administrators
                                                45 CFR Part 147                                                                                               informing the third party administrator
                                                                                                        *      *    *     *     *
                                                                                                          (f) [Reserved]. For further guidance,               that the Secretary of Health and Human
                                                  Health care, Health insurance,
                                                                                                        see § 54.9815–2713AT(f).                              Services has received a notice under
                                                Reporting and recordkeeping                                                                                   paragraph (b)(1)(ii) of this section and
                                                requirements, State regulation of health                ■ Par. 3. Section 54.9815–2713AT is
                                                                                                        added to read as follows:                             describing the obligations of the third
                                                insurance.                                                                                                    party administrator under 29 CFR
                                                                                                        § 54.9815–2713AT Accommodations in                    2510.3–16 and this section and under
                                                                                                        connection with coverage of preventive                § 54.9815–2713A.
                                                                                                        health services (temporary).                             (2) If a third party administrator
mstockstill on DSK4VPTVN1PROD with RULES




                                                                                                          (a) [Reserved]. For further guidance,               receives a copy of the self-certification
                                                                                                        see § 54.9815–2713A(a).                               from an eligible organization or a
                                                                                                          (b) Contraceptive coverage—self-                    notification from the Department of
                                                                                                        insured group health plans. (1) A group               Labor, as described in paragraph
                                                                                                        health plan established or maintained                 (b)(1)(ii) of this section, and agrees to
                                                                                                        by an eligible organization that provides             enter into or remain in a contractual
                                                                                                        benefits on a self-insured basis complies             relationship with the eligible


                                           VerDate Mar<15>2010   17:33 Aug 26, 2014   Jkt 232001   PO 00000   Frm 00032   Fmt 4700   Sfmt 4700   E:\FR\FM\27AUR1.SGM   27AUR1
                                                                                                                                                                                             275
                                                         Case 4:18-cv-00825-O
                                                            Federal                  Document
                                                                    Register / Vol. 79, No. 166 / 22 Filed 02/05/19
                                                                                                  Wednesday, August 27, Page
                                                                                                                         2014 /277
                                                                                                                               Rulesofand
                                                                                                                                       507Regulations
                                                                                                                                            PageID 83651099

                                                organization or its plan to provide                     documentation from the eligible                       PART 2510—DEFINITION OF TERMS
                                                administrative services for the plan, the               organization regarding its status as such.            USED IN SUBCHAPTERS C, D, E, F, G,
                                                third party administrator shall provide                    (ii) When a notice is provided to the              AND L OF THIS CHAPTER
                                                or arrange payments for contraceptive                   Secretary of Health and Human
                                                services using one of the following                     Services, the notice must include the                 ■  4. The authority citation for part 2510
                                                methods—                                                name of the eligible organization and                 is revised to read as follows:
                                                   (i) Provide payments for contraceptive               the basis on which it qualifies for an                  Authority: 29 U.S.C. 1002(2), 1002(16),
                                                services for plan participants and                      accommodation; its objection based on                 1002(21),1002(37), 1002(38), 1002(40), 1031,
                                                beneficiaries without imposing any cost-                its sincerely held religious beliefs to               and 1135; Secretary of Labor’s Order 1–2011,
                                                sharing requirements (such as a                         coverage of some or all contraceptive                 77 FR 1088 (Jan. 9, 2012); Sec. 2510.3–101
                                                copayment, coinsurance, or a                            services, as applicable (including an                 also issued under sec. 102 of Reorganization
                                                deductible), or imposing a premium,                                                                           Plan No. 4 of 1978, 43 FR 47713, 3 CFR, 1978
                                                                                                        identification of the subset of
                                                fee, or other charge, or any portion                                                                          Comp., p. 332 and E.O. 12108, 44 FR 1065,
                                                                                                        contraceptive services to which                       3 CFR, 1978 Comp., p. 275, and 29 U.S.C.
                                                thereof, directly or indirectly, on the                 coverage the eligible organization
                                                eligible organization, the group health                                                                       1135 note. Sec. 2510.3–102 also issued under
                                                                                                        objects, if applicable); the plan name                sec. 102 of Reorganization Plan No. 4 of 1978,
                                                plan, or plan participants or                           and type (i.e., whether it is a student               43 FR 47713, 3 CFR, 1978 Comp., p. 332 and
                                                beneficiaries; or                                       health insurance plan within the                      E.O. 12108, 44 FR 1065, 3 CFR, 1978 Comp.,
                                                   (ii) Arrange for an issuer or other                  meaning of 45 CFR 147.145(a) or a                     p. 275. Sec. 2510.3–38 is also issued under
                                                entity to provide payments for                          church plan within the meaning of                     sec. 1, Pub. L. 105–72, 111 Stat. 1457.
                                                contraceptive services for plan                         ERISA section 3(33)); and the name and
                                                participants and beneficiaries without                                                                        ■ 5. Revise the heading for part 2510 to
                                                                                                        contact information for any of the plan’s             read as set forth above.
                                                imposing any cost-sharing requirements
                                                                                                        third party administrators and health                 ■ 6. Section 2510.3–16 is amended by
                                                (such as a copayment, coinsurance, or a
                                                                                                        insurance issuers. If there is a change in            revising paragraph (b) and adding a new
                                                deductible), or imposing a premium,
                                                                                                        any of the information required to be                 paragraph (c) to read as follows:
                                                fee, or other charge, or any portion
                                                                                                        included in the notice, the organization
                                                thereof, directly or indirectly, on the
                                                                                                        must provide updated information to                   § 2510.3–16 Definition of ‘‘plan
                                                eligible organization, the group health                                                                       administrator.’’
                                                                                                        the Secretary of Health and Human
                                                plan, or plan participants or
                                                                                                        Services. The Department of Health and                *     *     *      *     *
                                                beneficiaries.
                                                   (3) If a third party administrator                   Human Services will send a separate                     (b) In the case of a self-insured group
                                                provides or arranges payments for                       notification to each of the plan’s health             health plan established or maintained
                                                contraceptive services in accordance                    insurance issuers informing the issuer                by an eligible organization, as defined in
                                                with either paragraph (b)(2)(i) or (ii) of              that the Secretary of Health and Human                § 2590.715–2713A(a) of this chapter, if
                                                this section, the costs of providing or                 Services has received a notice under                  the eligible organization provides a copy
                                                arranging such payments may be                          paragraph (c)(1) of this section and                  of the self-certification of its objection to
                                                reimbursed through an adjustment to                     describing the obligations of the issuer              administering or funding any
                                                the Federally-facilitated Exchange user                 under this section and under § 54.9815–               contraceptive benefits in accordance
                                                fee for a participating issuer pursuant to              2713A.                                                with § 2590.715–2713A(b)(1)(ii) of this
                                                45 CFR 156.50(d).                                          (2) Payments for contraceptive                     chapter to a third party administrator,
                                                   (4) A third party administrator may                  services. (i) A group health insurance                the self-certification shall be an
                                                not require any documentation other                     issuer that receives a copy of the self-              instrument under which the plan is
                                                than a copy of the self-certification from              certification or notification described in            operated, shall be treated as a
                                                the eligible organization or notification               paragraph (b)(1)(ii) of this section with             designation of the third party
                                                from the Department of Labor described                  respect to a group health plan                        administrator as the plan administrator
                                                in paragraph (b)(1)(ii) of this section.                established or maintained by an eligible              under section 3(16) of ERISA for any
                                                   (c) Contraceptive coverage—insured                   organization in connection with which                 contraceptive services required to be
                                                group health plans—(1) General rule. A                  the issuer would otherwise provide                    covered under § 2590.715–2713(a)(1)(iv)
                                                group health plan established or                        contraceptive coverage under § 54.9815–               of this chapter to which the eligible
                                                maintained by an eligible organization                  2713(a)(1)(iv) must—                                  organization objects on religious
                                                that provides benefits through one or                      (ii) [Reserved]. For further guidance,             grounds, and shall supersede any earlier
                                                more group health insurance issuers                     see § 54.9815–2713A(c)(2)(ii).                        designation. If, instead, the eligible
                                                complies for one or more plan years                        (d) [Reserved]. For further guidance,              organization notifies the Secretary of
                                                with any requirement under § 54.9815–                   see § 54.9815–2713A(d).                               Health and Human Services of its
                                                2713(a)(1)(iv) to provide contraceptive                    (e) [Reserved]. For further guidance,              objection to administering or funding
                                                coverage if the eligible organization or                see § 54.9815–2713A(e).                               any contraceptive benefits in
                                                group health plan provides either a copy                                                                      accordance with § 2590.715–
                                                                                                           (f) Expiration date. This section
                                                of the self-certification to each issuer                                                                      2713A(b)(1)(ii) of this chapter, the
                                                                                                        expires on August 22, 2017 or on such
                                                providing coverage in connection with                                                                         Department of Labor, working with the
                                                                                                        earlier date as may be provided in final
                                                the plan or a notice to the Secretary of                                                                      Department of Health and Human
                                                                                                        regulations or other action published in
                                                Health and Human Services that it is an                                                                       Services, shall separately provide
                                                                                                        the Federal Register.
                                                eligible organization and of its religious                                                                    notification to each third party
                                                objection to coverage for all or a subset               DEPARTMENT OF LABOR                                   administrator that such third party
mstockstill on DSK4VPTVN1PROD with RULES




                                                of contraceptive services.                                                                                    administrator shall be the plan
                                                                                                        Employee Benefits Security
                                                   (i) When a copy of the self-                                                                               administrator under section 3(16) of
                                                                                                        Administration
                                                certification is provided directly to an                                                                      ERISA for any contraceptive services
                                                issuer, the issuer has sole responsibility                For the reasons stated in the                       required to be covered under
                                                for providing such coverage in                          preamble, the Department of Labor                     § 2590.715–2713(a)(1)(iv) of this chapter
                                                accordance with § 54.9815–2713. An                      amends 29 CFR parts 2510 and 2590 as                  to which the eligible organization
                                                issuer may not require any further                      follows:                                              objects on religious grounds, with


                                           VerDate Mar<15>2010   17:33 Aug 26, 2014   Jkt 232001   PO 00000   Frm 00033   Fmt 4700   Sfmt 4700   E:\FR\FM\27AUR1.SGM   27AUR1
                                                                                                                                                                                               276
                                                51100 Case 4:18-cv-00825-O
                                                         Federal                  Document
                                                                 Register / Vol. 79, No. 166 / 22 Filed 02/05/19
                                                                                               Wednesday, August 27, Page
                                                                                                                      2014 /278
                                                                                                                            Rulesofand
                                                                                                                                    507Regulations
                                                                                                                                         PageID 837

                                                respect to benefits for contraceptive                   for one or more plan years with any                   third party administrator shall provide
                                                services that the third party                           requirement under § 2590.715–                         or arrange payments for contraceptive
                                                administrator would otherwise manage.                   2713(a)(1)(iv) to provide contraceptive               services using one of the following
                                                Such notification from the Department                   coverage if all of the requirements of                methods—
                                                of Labor shall be an instrument under                   this paragraph (b)(1) are satisfied:                     (i) Provide payments for contraceptive
                                                which the plan is operated and shall                       (i) The eligible organization or its plan          services for plan participants and
                                                supersede any earlier designation.                      contracts with one or more third party                beneficiaries without imposing any cost-
                                                  (c) A third party administrator that                  administrators.                                       sharing requirements (such as a
                                                becomes a plan administrator pursuant                      (ii) The eligible organization provides            copayment, coinsurance, or a
                                                to this section shall be responsible for—               either a copy of the self-certification to            deductible), or imposing a premium,
                                                  (1) Complying with section 2713 of                    each third party administrator or a                   fee, or other charge, or any portion
                                                the Public Health Service Act (42 U.S.C.                notice to the Secretary of Health and                 thereof, directly or indirectly, on the
                                                300gg–13) (as incorporated into section                 Human Services that it is an eligible                 eligible organization, the group health
                                                715 of ERISA) and § 2590.715–2713 of                    organization and of its religious                     plan, or plan participants or
                                                this chapter with respect to coverage of                objection to coverage of all or a subset              beneficiaries; or
                                                contraceptive services. To the extent the               of contraceptive services.                               (ii) Arrange for an issuer or other
                                                plan contracts with different third party                  (A) When a copy of the self-                       entity to provide payments for
                                                administrators for different                            certification is provided directly to a
                                                                                                                                                              contraceptive services for plan
                                                classifications of benefits (such as                    third party administrator, such self-
                                                                                                                                                              participants and beneficiaries without
                                                prescription drug benefits versus                       certification must include notice that
                                                                                                                                                              imposing any cost-sharing requirements
                                                inpatient and outpatient benefits), each                obligations of the third party
                                                                                                                                                              (such as a copayment, coinsurance, or a
                                                third party administrator is responsible                administrator are set forth in § 2510.3–
                                                                                                                                                              deductible), or imposing a premium,
                                                for providing contraceptive coverage                    16 of this chapter and this section.
                                                                                                           (B) When a notice is provided to the               fee, or other charge, or any portion
                                                that complies with section 2713 of the                                                                        thereof, directly or indirectly, on the
                                                Public Health Service Act (as                           Secretary of Health and Human
                                                                                                        Services, the notice must include the                 eligible organization, the group health
                                                incorporated into section 715 of ERISA)                                                                       plan, or plan participants or
                                                and § 2590.715–2713 of this chapter                     name of the eligible organization and
                                                                                                        the basis on which it qualifies for an                beneficiaries.
                                                with respect to the classification or                                                                            (3) If a third party administrator
                                                classifications of benefits subject to its              accommodation; its objection based on
                                                                                                        sincerely held religious beliefs to                   provides or arranges payments for
                                                contract.                                                                                                     contraceptive services in accordance
                                                  (2) Establishing and operating a                      coverage of some or all contraceptive
                                                                                                        services (including an identification of              with either paragraph (b)(2)(i) or (ii) of
                                                procedure for determining such claims                                                                         this section, the costs of providing or
                                                for contraceptive services in accordance                the subset of contraceptive services to
                                                                                                        which coverage the eligible organization              arranging such payments may be
                                                with § 2560.503–1 of this chapter.                                                                            reimbursed through an adjustment to
                                                  (3) Complying with disclosure and                     objects, if applicable); the plan name
                                                                                                        and type (i.e., whether it is a student               the Federally-facilitated Exchange user
                                                other requirements applicable to group                                                                        fee for a participating issuer pursuant to
                                                health plans under Title I of ERISA with                health insurance plan within the
                                                                                                        meaning of 45 CFR 147.145(a) or a                     45 CFR 156.50(d).
                                                respect to such benefits.
                                                                                                        church plan within the meaning of                        (4) A third party administrator may
                                                PART 2590—RULES AND                                     ERISA section 3(33)); and the name and                not require any documentation other
                                                REGULATIONS FOR GROUP HEALTH                            contact information for any of the plan’s             than a copy of the self-certification from
                                                PLANS                                                   third party administrators and health                 the eligible organization or notification
                                                                                                        insurance issuers. If there is a change in            from the Department of Labor described
                                                ■  7. The authority citation for part 2590              any of the information required to be                 in paragraph (b)(1)(ii) of this section.
                                                is revised to read as follows:                          included in the notice, the organization                 (c) * * *(1) General rule. A group
                                                  Authority: 29 U.S.C. 1027, 1059, 1135,                must provide updated information to                   health plan established or maintained
                                                1161–1168, 1169, 1181–1183, 1181 note,                  the Secretary of Health and Human                     by an eligible organization that provides
                                                1185, 1185a, 1185b, 1185d, 1191, 1191a,                 Services. The Department of Labor                     benefits through one or more group
                                                1191b, and 1191c; sec. 101(g), Pub. L. 104–             (working with the Department of Health                health insurance issuers complies for
                                                191, 110 Stat. 1936; sec. 401(b), Pub. L. 105–          and Human Services), shall send a                     one or more plan years with any
                                                200, 112 Stat. 645 (42 U.S.C. 651 note); sec.           separate notification to each of the                  requirement under § 2590.715–
                                                12(d), Pub. L. 110–343, 122 Stat. 3881; sec.                                                                  2713(a)(1)(iv) to provide contraceptive
                                                1001, 1201, and 1562(e), Pub. L. 111–148,
                                                                                                        plan’s third party administrators
                                                124 Stat. 119, as amended by Pub. L. 111–               informing the third party administrator               coverage if the eligible organization or
                                                152, 124 Stat. 1029; Secretary of Labor’s               that the Secretary of Health and Human                group health plan provides either a copy
                                                Order 1–2011, 77 FR 1088 (January 9, 2012).             Services has received a notice under                  of the self-certification to each issuer
                                                                                                        paragraph (b)(1)(ii) of this section and              providing coverage in connection with
                                                ■ 8. Section 2590.715–2713A is
                                                                                                        describing the obligations of the third               the plan or a notice to the Secretary of
                                                amended by revising paragraphs (b),
                                                                                                        party administrator under § 2510.3–16                 Health and Human Services that it is an
                                                (c)(1), and (c)(2)(i) introductory text to
                                                                                                        of this chapter and this section.                     eligible organization and of its religious
                                                read as follows:
                                                                                                           (2) If a third party administrator                 objection to coverage for all or a subset
                                                § 2590.715–2713A Accommodations in                      receives a copy of the self-certification             of contraceptive services.
                                                connection with coverage of preventive                  from an eligible organization or a                       (i) When a copy of the self-
mstockstill on DSK4VPTVN1PROD with RULES




                                                health services.                                        notification from the Department of                   certification is provided directly to an
                                                *     *     *     *    *                                Labor, as described in paragraph                      issuer, the issuer has sole responsibility
                                                  (b) Contraceptive coverage—self-                      (b)(1)(ii) of this section, and agrees to             for providing such coverage in
                                                insured group health plans—(1) A group                  enter into or remain in a contractual                 accordance with § 2590.715–2713. An
                                                health plan established or maintained                   relationship with the eligible                        issuer may not require any further
                                                by an eligible organization that provides               organization or its plan to provide                   documentation from the eligible
                                                benefits on a self-insured basis complies               administrative services for the plan, the             organization regarding its status as such.


                                           VerDate Mar<15>2010   17:33 Aug 26, 2014   Jkt 232001   PO 00000   Frm 00034   Fmt 4700   Sfmt 4700   E:\FR\FM\27AUR1.SGM   27AUR1
                                                                                                                                                                                            277
                                                         Case 4:18-cv-00825-O
                                                            Federal                  Document
                                                                    Register / Vol. 79, No. 166 / 22 Filed 02/05/19
                                                                                                  Wednesday, August 27, Page
                                                                                                                         2014 /279
                                                                                                                               Rulesofand
                                                                                                                                       507Regulations
                                                                                                                                            PageID 83851101

                                                   (ii) When a notice is provided to the                § 147.131 Exemption and accommodations                organization in connection with which
                                                Secretary of Health and Human                           in connection with coverage of preventive             the issuer would otherwise provide
                                                Services, the notice must include the                   health services.                                      contraceptive coverage under
                                                name of the eligible organization and                   *       *    *    *     *                             § 147.130(a)(1)(iv) must—
                                                the basis on which it qualifies for an                     (c) * * * (1) General rule. A group                *     *    *     *    *
                                                accommodation; its objection based on                   health plan established or maintained                 [FR Doc. 2014–20252 Filed 8–22–14; 3:30 pm]
                                                its sincerely held religious beliefs to                 by an eligible organization that provides             BILLING CODE 4830–01– 4510–29–P; 4120–01–P; 6325–
                                                coverage of some or all contraceptive                   benefits through one or more group                    64–P
                                                services, as applicable (including an                   health insurance issuers complies for
                                                identification of the subset of                         one or more plan years with any
                                                contraceptive services to which                         requirement under § 147.130(a)(1)(iv) to              DEPARTMENT OF HOMELAND
                                                coverage the eligible organization                      provide contraceptive coverage if the                 SECURITY
                                                objects, if applicable); the plan name                  eligible organization or group health
                                                and type (i.e., whether it is a student                 plan provides either a copy of the self-              Coast Guard
                                                health insurance plan within the                        certification to each issuer providing
                                                meaning of 45 CFR 147.145(a) or a                       coverage in connection with the plan or               33 CFR Part 100
                                                church plan within the meaning of                       a notice to the Secretary of Health and               [Docket No. USCG–2014–0686]
                                                ERISA section 3(33)); and the name and                  Human Services that it is an eligible
                                                contact information for any of the plan’s               organization and of its religious                     Annual Marine Events in the Eighth
                                                third party administrators and health                   objection to coverage for all or a subset             Coast Guard District, Sabine River;
                                                insurance issuers. If there is a change in              of contraceptive services.                            Orange, TX
                                                                                                           (i) When a self-certification is
                                                any of the information required to be                                                                         AGENCY:  Coast Guard, DHS.
                                                                                                        provided directly to an issuer, the issuer
                                                included in the notice, the organization
                                                                                                        has sole responsibility for providing                 ACTION: Notice of enforcement of
                                                must provide updated information to
                                                                                                        such coverage in accordance with                      regulation.
                                                the Secretary of Health and Human
                                                                                                        § 147.130. An issuer may not require
                                                Services. The Department of Health and                                                                        SUMMARY:   The Coast Guard will enforce
                                                                                                        any further documentation from the
                                                Human Services will send a separate                                                                           Special Local Regulations for the
                                                                                                        eligible organization regarding its status
                                                notification to each of the plan’s health                                                                     Southern Professional Outboard Racing
                                                                                                        as such.
                                                insurance issuers informing the issuer                     (ii) When a notice is provided to the              Tour (S.P.O.R.T.) boat races to be held
                                                that the Secretary of Health and Human                  Secretary of Health and Human                         on the Sabine River in Orange, TX from
                                                Services has received a notice under                    Services, the notice must include the                 3 p.m. on September 19, 2014, through
                                                paragraph (c)(1) of this section and                    name of the eligible organization and                 6 p.m. on September 21, 2014. This
                                                describing the obligations of the issuer                the basis on which it qualifies for an                action is necessary to provide for the
                                                under this section.                                     accommodation; its objection based on                 safety of the participants, crew,
                                                   (2) * * * (i) A group health insurance               its sincerely held religious beliefs to               spectators, participating vessels, non-
                                                issuer that receives a copy of the self-                coverage of some or all contraceptive                 participating vessels and other users of
                                                certification or notification described in              services, as applicable (including an                 the waterway. During the enforcement
                                                paragraph (c)(1)(ii) of this section with               identification of the subset of                       period, the Coast Guard Patrol
                                                respect to a group health plan                          contraceptive services to which                       Commander will enforce restrictions
                                                established or maintained by an eligible                coverage the eligible organization                    upon, and control the movement of,
                                                organization in connection with which                   objects, if applicable); the plan name                vessels in the zone established by the
                                                the issuer would otherwise provide                      and type (i.e., whether it is a student               Special Local Regulation.
                                                contraceptive coverage under                            health insurance plan within the                      DATES: The regulation in 33 CFR
                                                § 2590.715–2713(a)(1)(iv) must—                         meaning of § 147.145(a) or a church                   100.801 will be enforced from 3 p.m. to
                                                *       *    *    *     *                               plan within the meaning of ERISA                      6 p.m. on September 19, 2014; and from
                                                                                                        section 3(33)); and the name and contact              9 a.m. to 6 p.m. on September 20 and
                                                DEPARTMENT OF HEALTH AND                                information for any of the plan’s third               21, 2014.
                                                HUMAN SERVICES                                          party administrators and health                       FOR FURTHER INFORMATION CONTACT: If
                                                                                                        insurance issuers. If there is a change in            you have questions on this notice of
                                                  For the reasons stated in the
                                                                                                        any of the information required to be                 enforcement, call or email Mr. Scott
                                                preamble, the Department of Health and
                                                                                                        included in the notice, the organization              Whalen, U.S. Coast Guard Marine Safety
                                                Human Services amends 45 CFR part                                                                             Unit Port Arthur, TX; telephone 409–
                                                147 as follows:                                         must provide updated information to
                                                                                                        the Secretary of Health and Human                     719–5086, email scott.k.whalen@
                                                PART 147—HEALTH INSURANCE                               Services. The Department of Health and                uscg.mil.
                                                REFORM REQUIREMENTS FOR THE                             Human Services will send a separate                   SUPPLEMENTARY INFORMATION: The Coast
                                                GROUP AND INDIVIDUAL HEALTH                             notification to each of the plan’s health             Guard will enforce Special Local
                                                INSURANCE MARKETS                                       insurance issuers informing the issuer                Regulation for the annual S.P.O.R.T.
                                                                                                        that the Secretary of Health and Human                boat races in 33 CFR 100.801 (Table 3,
                                                ■ 9. The authority citation for part 147                Services has received a notice under                  Line 5) on September 19, 2014, from 3
                                                continues to read as follows:                           paragraph (c)(1) of this section and                  p.m. to 6 p.m. and on September 20 and
                                                                                                        describing the obligations of the issuer              21, 2014, from 9 a.m. to 6 p.m.
mstockstill on DSK4VPTVN1PROD with RULES




                                                  Authority: Secs 2701 through 2763, 2791,
                                                                                                        under this section.                                     This Special Local Regulation
                                                and 2792 of the Public Health Service Act (42
                                                U.S.C. 300gg through 300gg–63, 300gg–91,
                                                                                                           (2) * * * (i) A group health insurance             encompasses all waters of the Sabine
                                                and 300gg–92), as amended.                              issuer that receives a copy of the self-              River south of latitude 30°05′33″ N and
                                                                                                        certification or notification described in            waters north of latitude 30°05′45″ N
                                                ■ 10. Section 147.131 is amended by                     paragraph (c)(1)(ii) of this section with             North American Datum (NAD 83).
                                                revising paragraphs (c)(1) and (c)(2)(i)                respect to a group health plan                          Under the provisions of 33 CFR
                                                introductory text to read as follows:                   established or maintained by an eligible              100.801, a vessel may not enter the


                                           VerDate Mar<15>2010   17:33 Aug 26, 2014   Jkt 232001   PO 00000   Frm 00035   Fmt 4700   Sfmt 4700   E:\FR\FM\27AUR1.SGM   27AUR1
                                                                                                                                                                                                  278
Case 4:18-cv-00825-O Document 22 Filed 02/05/19   Page 280 of 507 PageID 839




                  Exhibit 12




                                                                        279
                                                  41318 Case 4:18-cv-00825-O      Document
                                                             Federal Register / Vol.           22/ Tuesday,
                                                                                     80, No. 134    Filed 02/05/19     Page
                                                                                                            July 14, 2015     281and
                                                                                                                          / Rules of 507  PageID 840
                                                                                                                                     Regulations

                                                  DEPARTMENT OF THE TREASURY                               DATES:  Effective Date: These final                   health plans and health insurance
                                                                                                           regulations are effective on September                issuers offering non-grandfathered
                                                  Internal Revenue Service                                 14, 2015.                                             group or individual health insurance
                                                                                                             Applicability Date: These final                     coverage provide coverage of certain
                                                  26 CFR Part 54                                           regulations are applicable beginning on               specified preventive services without
                                                                                                           the first day of the first plan year (or, for         cost sharing. These preventive services
                                                  [TD–9726]                                                individual health insurance coverage,                 include:
                                                  RIN 1545–BJ58, 1545–BM37, 1545–BM39                      the first day of the first policy year) that             • Evidence-based items or services
                                                                                                           begins on or after September 14, 2015.                that have in effect a rating of ‘‘A’’ or ‘‘B’’
                                                  DEPARTMENT OF LABOR                                      FOR FURTHER INFORMATION CONTACT:                      in the current recommendations of the
                                                                                                           David Mlawsky, Centers for Medicare &                 United States Preventive Services Task
                                                  Employee Benefits Security                               Medicaid Services (CMS), Department                   Force (Task Force) with respect to the
                                                  Administration                                           of Health and Human Services (HHS), at                individual involved.
                                                                                                           (410) 786–1565; Amy Turner or                            • Immunizations for routine use in
                                                  29 CFR Parts 2510 and 2590                               Elizabeth Schumacher, Employee                        children, adolescents, and adults that
                                                                                                           Benefits Security Administration                      have in effect a recommendation from
                                                  RIN 1210–AB67                                                                                                  the Advisory Committee on
                                                                                                           (EBSA), Department of Labor, at (202)
                                                                                                           693–8335; or Karen Levin, Internal                    Immunization Practices of the Centers
                                                  DEPARTMENT OF HEALTH AND
                                                                                                           Revenue Service (IRS), Department of                  for Disease Control and Prevention
                                                  HUMAN SERVICES
                                                                                                           the Treasury, at (202) 927–9639.                      (Advisory Committee) with respect to
                                                                                                             Customer Service Information:                       the individual involved. A
                                                  45 CFR Part 147
                                                                                                           Individuals interested in obtaining                   recommendation of the Advisory
                                                  [CMS–9940–F]                                             information from the Department of                    Committee is considered to be ‘‘in
                                                                                                           Labor concerning employment-based                     effect’’ after it has been adopted by the
                                                  RIN 0938–AS50                                            health coverage laws may call the EBSA                Director of the Centers for Disease
                                                                                                           Toll-Free Hotline at 1–866–444–EBSA                   Control and Prevention (CDC). A
                                                  Coverage of Certain Preventive                                                                                 recommendation is considered to be for
                                                                                                           (3272) or visit the Department of Labor’s
                                                  Services Under the Affordable Care                                                                             ‘‘routine use’’ if it appears on the
                                                                                                           Web site (www.dol.gov/ebsa).
                                                  Act                                                                                                            Immunization Schedules of the CDC.
                                                                                                           Information from HHS on private health
                                                  AGENCY:  Internal Revenue Service,                       insurance coverage can be found on                       • With respect to infants, children,
                                                  Department of the Treasury; Employee                     CMS’s Web site (www.cms.gov/cciio),                   and adolescents, evidence-informed
                                                  Benefits Security Administration,                        and information on health care reform                 preventive care and screenings provided
                                                  Department of Labor; Centers for                         can be found at www.HealthCare.gov.                   for in the comprehensive guidelines
                                                  Medicare & Medicaid Services,                            SUPPLEMENTARY INFORMATION:                            supported by the Health Resources and
                                                  Department of Health and Human                                                                                 Services Administration (HRSA).
                                                  Services.                                                I. Background                                            • With respect to women, preventive
                                                  ACTION: Final rules.                                        The Patient Protection and Affordable              care and screenings provided for in
                                                                                                           Care Act (Pub. L. 111–148) was enacted                comprehensive guidelines supported by
                                                  SUMMARY:    This document contains final                 on March 23, 2010. The Health Care and                HRSA (not otherwise addressed by the
                                                  regulations regarding coverage of certain                Education Reconciliation Act of 2010                  recommendations of the Task Force),
                                                  preventive services under section 2713                   (Pub. L. 111–152) was enacted on March                including all Food and Drug
                                                  of the Public Health Service Act (PHS                    30, 2010. These statutes are collectively             Administration (FDA)-approved
                                                  Act), added by the Patient Protection                    known as the Affordable Care Act. The                 contraceptives, sterilization procedures,
                                                  and Affordable Care Act, as amended,                     Affordable Care Act reorganizes,                      and patient education and counseling
                                                  and incorporated into the Employee                       amends, and adds to the provisions of                 for women with reproductive capacity,
                                                  Retirement Income Security Act of 1974                   part A of title XXVII of the Public                   as prescribed by a health care provider
                                                  and the Internal Revenue Code. Section                   Health Service Act (PHS Act) relating to              (collectively, contraceptive services).1
                                                  2713 of the PHS Act requires coverage                    group health plans and health insurance                  The complete list of recommendations
                                                  without cost sharing of certain                          issuers in the group and individual                   and guidelines that are required to be
                                                  preventive health services by non-                       markets. The Affordable Care Act adds                 covered under these final regulations
                                                  grandfathered group health plans and                     section 715(a)(1) to the Employee                     can be found at: https://www.
                                                  health insurance coverage. These                         Retirement Income Security Act of 1974                healthcare.gov/preventive-care-benefits.
                                                  regulations finalize provisions from                     (ERISA) and section 9815(a)(1) to the                 Together, the items and services
                                                  three rulemaking actions: Interim final                  Internal Revenue Code (Code) to                       described in these recommendations
                                                  regulations issued in July 2010 related                  incorporate the provisions of part A of               and guidelines are referred to in this
                                                  to coverage of preventive services,                      title XXVII of the PHS Act into ERISA                 preamble as ‘‘recommended preventive
                                                  interim final regulations issued in                      and the Code, and to make them                        services.’’
                                                  August 2014 related to the process an                    applicable to group health plans and                     The Departments of Labor, Health and
                                                  eligible organization uses to provide                    health insurance issuers providing                    Human Services, and the Treasury (the
                                                  notice of its religious objection to the                 health insurance coverage in connection               Departments) 2 have issued rulemaking
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                  coverage of contraceptive services, and                  with group health plans. The sections of              to implement these requirements:
                                                  proposed regulations issued in August                    the PHS Act incorporated into ERISA
                                                  2014 related to the definition of                        and the Code are sections 2701 through                   1 The HRSA Guidelines exclude services relating

                                                  ‘‘eligible organization,’’ which would                   2728.                                                 to a man’s reproductive capacity, such as
                                                  expand the set of entities that may avail                   Section 2713 of the PHS Act, as added              vasectomies and condoms.
                                                                                                                                                                    2 Note, however, that in sections under headings
                                                  themselves of an accommodation with                      by the Affordable Care Act and                        listing only two of the three Departments, the term
                                                  respect to the coverage of contraceptive                 incorporated into ERISA and the Code,                 ‘‘Departments’’ generally refers only to the two
                                                  services.                                                requires that non-grandfathered group                 Departments listed in the heading.



                                             VerDate Sep<11>2014   22:03 Jul 13, 2015   Jkt 235001   PO 00000   Frm 00002   Fmt 4701   Sfmt 4700   E:\FR\FM\14JYR2.SGM   14JYR2
                                                                                                                                                                                                      280
                                                           Case 4:18-cv-00825-O      Document
                                                                Federal Register / Vol.           22/ Tuesday,
                                                                                        80, No. 134    Filed 02/05/19     Page
                                                                                                               July 14, 2015     282and
                                                                                                                             / Rules of 507  PageID 84141319
                                                                                                                                        Regulations

                                                     • Interim final regulations on July 19,               by certain nonprofit religious                         preventive services. These FAQs
                                                  2010, at 75 FR 41726 (July 2010 interim                  organizations with religious objections                provided guidance related to
                                                  final regulations), implemented the                      to contraceptive coverage (and group                   compliance with the 2010 and 2014
                                                  preventive services requirements of PHS                  health insurance coverage provided in                  interim final regulations, and addressed
                                                  Act section 2713;                                        connection with those plans) and for                   issues related to specific services
                                                     • Interim final regulations amending                  insured student plans arranged by                      required to be covered without cost
                                                  the July 2010 interim final regulations                  certain nonprofit religious organizations              sharing, subject to reasonable medical
                                                  on August 3, 2011, at 76 FR 46621,                       that are institutions of higher education              management, under recommendations
                                                  provided HRSA with the authority to                      with religious objections to                           and guidelines specified in section 2713
                                                  exempt group health plans established                    contraceptive coverage;                                of the PHS Act. Information on related
                                                  or maintained by certain religious                          • Final regulations on July 2, 2013, at             safe harbors, forms, and model notices
                                                  employers (and group health insurance                    78 FR 39870 (July 2013 final                           is available at http://www.dol.gov/ebsa/
                                                  coverage provided in connection with                     regulations), simplified and clarified the             healthreform and http://www.cms.gov/
                                                  those plans) from the requirement to                     definition of religious employer for                   cciio/resources/regulations-and-
                                                  cover contraceptive services consistent                  purposes of the religious employer                     guidance/index.html.
                                                  with the HRSA Guidelines; 3                              exemption and established                                 After consideration of the comments
                                                     • Final regulations on February 15,                   accommodations for health coverage                     and feedback received from
                                                  2012, at 77 FR 8725 (2012 final                          established or maintained or arranged                  stakeholders, the Departments are
                                                  regulations), finalized the definition of                by eligible organizations; 5                           publishing these final regulations,8
                                                  religious employer in the 2011 amended                      • Interim final regulations on August               which finalize the July 2010 interim
                                                  interim final regulations without                        27, 2014, at 79 FR 51092 (August 2014                  final regulations related to coverage of
                                                  modification; 4                                          interim final regulations), amended the                recommended preventive services, the
                                                     • An advance notice of proposed                       July 2013 final regulations in light of the            August 2014 interim final regulations
                                                  rulemaking (ANPRM) on March 21,                          United States Supreme Court’s interim                  related to the process an eligible
                                                  2012, at 77 FR 16501, solicited                          order in connection with an application                organization uses to provide notice of its
                                                  comments on how to provide for                           for an injunction in Wheaton College v.                religious objection to the coverage of
                                                  coverage of recommended preventive                       Burwell (Wheaton interim order),6 and                  contraceptive services, and the August
                                                  services, including contraceptive                        provided an alternative process that an                2014 proposed regulations related to the
                                                  services, without cost sharing, while                    eligible organization may use to provide               definition of eligible organization.
                                                  simultaneously ensuring that certain                     notice of its religious objection to the               II. Overview of the Final Regulations
                                                  nonprofit organizations with religious                   coverage of contraceptive services; and
                                                  objections to contraceptive coverage                        • Proposed regulations on August 27,                A. Coverage of Recommended
                                                  would not be required to contract,                       2014, at 79 FR 51118 (August 2014                      Preventive Services Under 26 CFR
                                                  arrange, pay, or refer for that coverage;                proposed regulations), proposed                        54.9815–2713, 29 CFR 2590.715–2713,
                                                     • Proposed regulations on February 6,                 potential changes to the definition of                 and 45 CFR 147.130
                                                  2013, at 78 FR 8456, proposed to                         ‘‘eligible organization’’ in light of the              (i) Scope of Recommended Preventive
                                                  simplify and clarify the definition of                   United States Supreme Court’s decision                 Services
                                                  ‘‘religious employer’’ for purposes of the               in Burwell v. Hobby Lobby Stores, Inc.7
                                                  religious employer exemption, and                           In addition to these regulations, the                  Section 2713 of the PHS Act, as added
                                                  proposed accommodations for group                        Departments released six sets of                       by the Affordable Care Act, requires that
                                                  health plans established or maintained                   Frequently Asked Questions (FAQs)                      a non-grandfathered group health plan
                                                                                                           regarding the preventive services                      or a health insurance issuer offering
                                                     3 On the same date, HRSA exercised this
                                                                                                           coverage requirements. The                             non-grandfathered group or individual
                                                  authority in the HRSA Guidelines to exempt group
                                                                                                           Departments released FAQs about                        health insurance coverage provide,
                                                  health plans established or maintained by these                                                                 without cost sharing, coverage for
                                                  religious employers (and group health insurance          Affordable Care Act Implementation
                                                  coverage provided in connection with such plans)         Parts II, V, XII, XIX, XX, and XXVI to                 recommended preventive services, as
                                                  from the HRSA Guidelines with respect to                 answer outstanding questions, including                outlined above. The July 2013 final
                                                  contraceptive services.
                                                                                                           questions related to the coverage of                   regulations finalized the requirement to
                                                     4 Contemporaneous with the issuance of the 2012
                                                                                                                                                                  provide coverage without cost sharing
                                                  final regulations, HHS, with the agreement of the                                                               with respect to those preventive services
                                                                                                             5 A contemporaneously re-issued HHS guidance
                                                  Departments of Labor and the Treasury, issued
                                                  guidance establishing a temporary safe harbor from       document extended the temporary safe harbor from       provided for in the HRSA Guidelines for
                                                  enforcement of the contraceptive coverage                enforcement of the contraceptive coverage              women. These regulations finalize the
                                                  requirement by the Departments for group health          requirement by the Departments to encompass plan       requirement to provide coverage
                                                  plans established or maintained by certain               years beginning on or after August 1, 2013, and
                                                                                                           before January 1, 2014. This guidance included a       without cost sharing with respect to the
                                                  nonprofit organizations with religious objections to
                                                  contraceptive coverage (and group health insurance       form to be used by an organization during this         other three categories of
                                                  coverage provided in connection with such plans)         temporary period to self-certify that its plan         recommendations and guidelines
                                                  originally issued on February 10, 2012, and              qualified for the temporary enforcement safe harbor.   specified in section 2713 of the PHS
                                                  reissued on August 15, 2012, and June 28, 2013;          In addition, HHS and the Department of Labor
                                                                                                           (DOL) issued a self-certification form, EBSA Form      Act: Evidence-based items or services
                                                  available at: http://www.cms.gov/CCIIO/Resources/
                                                  Regulations-and-Guidance/Downloads/preventive-           700, to be executed by an organization seeking to      that have in effect a rating of ‘‘A’’ or ‘‘B’’
                                                  services-guidance-6-28-2013.pdf. The guidance            be treated as an eligible organization for purposes
                                                  clarified, among other things, that plans that took      of an accommodation under the July 2013 final            8 The Department of the Treasury/Internal
                                                                                                           regulations. This self-certification form was
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                  some action before February 10, 2012, to try,                                                                   Revenue Service published temporary regulations
                                                  without success, to exclude or limit contraceptive       provided for use with the accommodation under the      and proposed regulations with the text of the
                                                  coverage were not precluded from eligibility for the     July 2013 final regulations, after the expiration of   temporary regulations serving as the text of the
                                                  safe harbor. The temporary enforcement safe harbor       the temporary enforcement safe harbor (that is, for    proposed regulations as part of each of the joint
                                                  was also available to student health insurance           plan years beginning on or after January 1, 2014).     rulemaking interim final rules listed above. The
                                                  coverage arranged by nonprofit institutions of           See http://www.cms.gov/CCIIO/Resources/                Departments of Labor and HHS published their
                                                  higher education with religious objections to            Regulations-and-Guidance/Downloads/preventive-         rules as interim final rules and are finalizing their
                                                  contraceptive coverage that met the conditions set       services-guidance-6-28-2013.pdf.                       interim final rules. The Department of the
                                                                                                             6 134 S. Ct. 2806 (2014).
                                                  forth in the guidance. See Student Health Insurance                                                             Treasury/Internal Revenue Service is finalizing its
                                                  Coverage, 77 FR 16457 (Mar. 21, 2012).                     7 134 S. Ct. 2751 (2014).                            proposed rules.



                                             VerDate Sep<11>2014   22:03 Jul 13, 2015   Jkt 235001   PO 00000   Frm 00003   Fmt 4701   Sfmt 4700   E:\FR\FM\14JYR2.SGM   14JYR2
                                                                                                                                                                                                         281
                                                  41320 Case 4:18-cv-00825-O      Document
                                                             Federal Register / Vol.           22/ Tuesday,
                                                                                     80, No. 134    Filed 02/05/19     Page
                                                                                                            July 14, 2015     283and
                                                                                                                          / Rules of 507  PageID 842
                                                                                                                                     Regulations

                                                  in the current recommendations of the                    office visit. Second, if a recommended                Departments may issue additional
                                                  Task Force, immunizations for routine                    preventive service is not billed                      subregulatory guidance.
                                                  use that have in effect a                                separately (or is not tracked as
                                                  recommendation from the Advisory                                                                               (iii) Out-of-Network Providers
                                                                                                           individual encounter data separately)
                                                  Committee, and evidence-informed                         from an office visit and the primary                     With respect to a plan or health
                                                  preventive care and screenings for                       purpose of the office visit is the delivery           insurance coverage that maintains a
                                                  infants, children, and adolescents,                      of the recommended preventive service,                network of providers, the July 2010
                                                  provided for in guidelines supported by                  a plan or issuer may not impose cost                  interim final regulations provided that
                                                  HRSA. The complete list of                               sharing with respect to the office visit.             the plan or issuer is not required to
                                                  recommendations and guidelines can be                    Finally, if a recommended preventive                  provide coverage for recommended
                                                  found at: https://www.healthcare.gov/                    service is not billed separately (or is not           preventive services delivered by an out-
                                                  preventive-care-benefits.                                tracked as individual encounter data                  of-network provider. The plan or issuer
                                                     Commenters requested additional                       separately) from an office visit and the              may also impose cost sharing for
                                                  clarity on the specific items and services               primary purpose of the office visit is not            recommended preventive services
                                                  required to be covered without cost                      the delivery of the recommended                       delivered by an out-of-network
                                                  sharing. The Departments previously                      preventive service, a plan or issuer may              provider.
                                                  released FAQs about Affordable Care                      impose cost sharing with respect to the
                                                  Act Implementation Parts XII 9 and                       office visit. The reference to tracking                  Several commenters requested the
                                                  XIX 10 to provide guidance related to the                individual encounter data was included                rule be amended to require that
                                                  scope of coverage required under the                     to provide guidance with respect to                   preventive services be provided without
                                                  recommendations and guidelines,                          plans and issuers that use capitation or              cost sharing when services are provided
                                                  including coverage of aspirin and other                  similar payment arrangements that do                  out-of-network in all instances. Other
                                                  over-the-counter medication,                             not bill individually for items and                   commenters suggested that the rule be
                                                  colonoscopies, BRCA testing, well-                       services.                                             amended to require out-of-network
                                                  woman visits, screening and counseling                                                                         coverage if an in-network provider is
                                                                                                              Several commenters supported the
                                                  for interpersonal and domestic violence,                                                                       not available to the individual, or if the
                                                                                                           primary purpose test, while other
                                                  HIV and HPV testing, contraception,                                                                            services are not available to a material
                                                                                                           commenters were concerned that the
                                                  breastfeeding and lactation counseling,                                                                        segment of the plan’s population. One
                                                                                                           test provides too much discretion to
                                                  and tobacco cessation interventions.                                                                           commenter asked that, in a situation
                                                                                                           providers or issuers to determine the
                                                  Moreover, on May 11, 2015, the                                                                                 where preventive services are obtained
                                                                                                           primary purpose of the visit. Some
                                                  Departments issued FAQs about                                                                                  from a network provider with the
                                                                                                           commenters stated that many
                                                  Affordable Care Act Implementation 11                                                                          assistance of medical professionals who
                                                                                                           individuals only seek medical care from
                                                  to address specific coverage questions                                                                         are out-of-network, all of the services be
                                                                                                           their physician when they are sick, and
                                                  related to BRCA testing, contraception,                                                                        treated as in-network services, and thus
                                                                                                           physicians must be able to provide
                                                  sex-specific recommended preventive                                                                            not subject to cost sharing. Several
                                                                                                           preventive services, along with other
                                                  services, services for dependents                                                                              commenters stated that cost sharing for
                                                                                                           treatment, in a single office visit. Other
                                                  covered under the plan or policy, and                                                                          recommended preventive services
                                                                                                           commenters recommended that the
                                                  colonoscopies. If additional questions                                                                         received from out-of-network providers
                                                                                                           Departments eliminate the primary
                                                  arise regarding the application of the                                                                         should not be higher than cost sharing
                                                  preventive services coverage                             purpose test. Some of these commenters
                                                                                                                                                                 for other ambulatory health services
                                                  requirements, the Departments may                        recommended that cost sharing be
                                                                                                                                                                 provided on an out-of-network basis.
                                                  issue additional subregulatory guidance.                 prohibited if any recommended
                                                                                                           preventive service is provided during                    In response to comments, the
                                                  (ii) Office Visits                                       the visit.                                            Departments issued an FAQ clarifying
                                                     The July 2010 interim final                              These final regulations continue to                that, if a plan or issuer does not have in
                                                  regulations clarified the cost-sharing                   provide that when a recommended                       its network a provider who can provide
                                                  requirements applicable when a                           preventive service is not billed                      a particular recommended preventive
                                                  recommended preventive service is                        separately (or is not tracked as                      service, then, consistent with the statute
                                                  provided during an office visit through                  individual encounter data separately)                 and July 2010 interim final regulations,
                                                  the use of the ‘‘primary purpose’’ test:                 from an office visit, plans and issuers               the plan or issuer must cover, without
                                                  First, if a recommended preventive                       must look to the primary purpose of the               cost sharing, the item or service when
                                                  service is billed separately (or is tracked              office visit when determining whether                 performed by an out-of-network
                                                  as individual encounter data separately)                 they may impose cost sharing with                     provider.12 These final regulations
                                                  from an office visit, a plan or issuer may               respect to the office visit. Nothing in               adopt the rule of the July 2010 interim
                                                  impose cost sharing with respect to the                  these requirements precludes a health                 final regulations with respect to out-of-
                                                                                                           care provider from providing preventive               network providers, with one
                                                    9 See FAQs about Affordable Care Act                   services, along with other treatment, in              clarification. These final regulations
                                                  Implementation Part XII, available at http://www.        a single office visit. These rules only               incorporate the clarification that a plan
                                                  dol.gov/ebsa/faqs/faq-aca12.html and http://www.
                                                                                                           establish the circumstances under                     or issuer that does not have in its
                                                  cms.gov/CCIIO/Resources/Fact-Sheets-and-FAQs/
                                                  aca_implementation_faqs12.html.                          which an office visit that includes a                 network a provider who can provide a
                                                    10 See FAQs about Affordable Care Act                  recommended preventive service may                    particular recommended preventive
                                                                                                                                                                 service is required to cover the
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                  Implementation Part XIX, available at http://www.        be subject to cost sharing. The
                                                  dol.gov/ebsa/faqs/faq-aca19.html and http://www.
                                                                                                           Departments anticipate that the                       preventive service when performed by
                                                  cms.gov/CCIIO/Resources/Fact-Sheets-and-FAQs/                                                                  an out-of-network provider, and may
                                                  aca_implementation_faqs19.html.                          determination of the primary purpose of
                                                    11 See FAQs about Affordable Care Act                  the visit will be resolved through
                                                                                                                                                                   12 See FAQ about Affordable Care Act
                                                  Implementation Part XXVI, available at                   normal billing and coding activities, as
                                                  www.dol.gov/ebsa/faqs/faq-FAQs/Downloads/aca_                                                                  Implementation Part XII, Q3 at http://www.dol.gov/
                                                  implementaton_faqs26.pdf. and http://www.cms.
                                                                                                           they are for other services. If questions             ebsa/faqs/faq-aca12.html and http://www.cms.gov/
                                                  gov/CCIIO/Resources/Fact-Sheets-and-FAQs/                arise regarding the application of this               CCIIO/Resources/Fact-Sheets-and-FAQs/aca_
                                                  Downloads/aca_implementation_faqs26.pdf.                 rule to common medical scenarios, the                 implementation_faqs12.html.



                                             VerDate Sep<11>2014   22:03 Jul 13, 2015   Jkt 235001   PO 00000   Frm 00004   Fmt 4701   Sfmt 4700   E:\FR\FM\14JYR2.SGM   14JYR2
                                                                                                                                                                                                     282
                                                           Case 4:18-cv-00825-O      Document
                                                                Federal Register / Vol.           22/ Tuesday,
                                                                                        80, No. 134    Filed 02/05/19     Page
                                                                                                               July 14, 2015     284and
                                                                                                                             / Rules of 507  PageID 84341321
                                                                                                                                        Regulations

                                                  not impose cost sharing with respect to                  with high-quality providers at reduced                 (applicable to all non-grandfathered
                                                  the preventive service.                                  costs, and reduce fraud and abuse.                     group health plans and health insurance
                                                                                                           Commenters requested guidance on how                   issuers in the group and individual
                                                  (iv) Reasonable Medical Management
                                                                                                           plans and issuers may employ value-                    markets),20 set forth rules regarding
                                                     The July 2010 interim final                           based insurance designs (VBID) in a                    claims and appeals, including the right
                                                  regulations included a provision on                      manner that complies with the                          of claimants (or their authorized
                                                  reasonable medical management.                           preventive services coverage                           representatives), upon appeal of an
                                                  Specifically, if a recommendation or                     requirements.15 Some commenters                        adverse benefit determination (or a final
                                                  guideline for a recommended preventive                   requested that the final regulations                   internal adverse benefit determination),
                                                  service does not specify the frequency,                  permit plans and issuers to impose cost                to be provided by the plan or issuer,
                                                  method, treatment, or setting for the                    sharing on non-preferred network tiers                 upon request and free of charge,
                                                  provision of that service, the plan or                   for VBIDs. Another commenter                           reasonable access to and copies of all
                                                  issuer may use reasonable medical                        requested the Departments permit cost                  documents, records, and other
                                                  management techniques to determine                       sharing for preventive care delivered at
                                                  any coverage limitations.                                                                                       information relevant to the claimant’s
                                                                                                           centers of excellence. On December 22,                 claim for benefits. Other Federal and
                                                     The Departments received a number                     2010, the Departments issued an FAQ to
                                                  of comments related to the use of                                                                               State law requirements may also apply,
                                                                                                           provide guidance regarding VBID                        as applicable.
                                                  reasonable medical management                            related to the coverage of preventive
                                                  techniques. Some commenters were                         services.16 If questions arise regarding               (v) Services Not Described
                                                  concerned that the July 2010 interim                     VBID and the preventive services
                                                  final regulations did not clearly outline                coverage requirements, the Departments                    The July 2010 interim final
                                                  what constitutes reasonable medical                      may issue additional subregulatory                     regulations clarified that a plan or issuer
                                                  management techniques, and requested                     guidance. Several commenters stated                    may cover preventive services in
                                                  that the Departments provide greater                     that plans and issuers should be                       addition to those required to be covered
                                                  clarity, particularly with respect to a                  required to use and identify credible                  by PHS Act section 2713. These final
                                                  situation where a patient’s attending                    references or sources supporting their                 regulations continue to provide that for
                                                  provider determines that the frequency,                  medical management techniques. The                     the additional preventive services, a
                                                  method, treatment, or setting of a                       Departments recognize the importance                   plan or issuer may impose cost sharing
                                                  particular item or service is medically                  of having access to information relating               at its discretion, consistent with
                                                  appropriate for a particular patient. The                to medical management techniques that                  applicable law. Moreover, a plan or
                                                  Departments issued an FAQ clarifying                     a plan or issuer may apply. Several                    issuer may impose cost sharing for a
                                                  that, under the July 2010 interim final                  provisions applicable to plans and                     treatment that is not a recommended
                                                  regulations, to the extent not specified                 issuers address these concerns. ERISA                  preventive service, even if the treatment
                                                  in a recommendation or guideline, a                      section 104 and the Department of                      results from a recommended preventive
                                                  plan or issuer may rely on the relevant                  Labor’s implementing regulations 17                    service.
                                                  evidence base and established                            provide that, for plans subject to ERISA,
                                                  reasonable medical management                            the plan documents and other                           (vi) Timing
                                                  techniques to determine the frequency,                   instruments under which the plan is
                                                  method, treatment, or setting for the                                                                              The July 2010 interim final
                                                                                                           established or operated must generally                 regulations provided that plans and
                                                  provision of a recommended preventive                    be furnished by the plan administrator
                                                  service.13 These final regulations                                                                              issuers must provide coverage for new
                                                                                                           to plan participants 18 upon request. In               recommended preventive services for
                                                  incorporate the clarification of the July                addition, the Department of Labor’s
                                                  2010 interim final regulations set forth                                                                        plan years (in the individual market,
                                                                                                           claims procedure regulations 19                        policy years) beginning on or after the
                                                  in the FAQ.                                              (applicable to ERISA plans), as well as
                                                     On May 11, 2015, the Departments                                                                             date that is one year after the date the
                                                                                                           the Departments’ internal claims and                   relevant recommendation or guideline
                                                  issued FAQs to provide further                           appeals and external review regulations
                                                  guidance on the extent to which plans                                                                           under PHS Act section 2713 is issued.
                                                                                                           under the Affordable Care Act
                                                  and issuers may utilize reasonable                                                                              Some commenters encouraged the
                                                  medical management when providing                          15 The Departments first solicited comments on
                                                                                                                                                                  Departments to adopt a shorter
                                                  coverage for recommended women’s                         value-based insurance designs in the July 2010         implementation timeframe. With respect
                                                  contraception services in the HRSA                       interim final regulations. 75 FR 41726, 41729.         to the Advisory Committee
                                                  guidelines.14 If further questions arise                 Subsequently, the Departments published a request      recommendations, one commenter
                                                                                                           for information (RFI) related to value-based
                                                  regarding the permissible application of                 insurance design on December 28, 2010. 75 FR
                                                                                                                                                                  requested that the effective date for any
                                                  reasonable medical management                            81544.                                                 new recommendation be either the
                                                  techniques, the Departments may issue                      16 See FAQs about Affordable Care Act                publication of the committee’s
                                                  additional subregulatory guidance.                       Implementation Part V, Q1, available at http://www.    provisional recommendations or the
                                                     Other commenters cited the                            dol.gov/ebsa/faqs/faq-aca5.html and http://www.        publication of the official CDC
                                                                                                           cms.gov/CCIIO/Resources/Fact-Sheets-and-FAQs/
                                                  importance of flexibility to permit plans                aca_implementation_faqs5.html.                         immunization schedules, whichever
                                                  and issuers to maintain programs that                      17 29 CFR 2520.104b–1.                               occurs first. Other commenters
                                                  are cost-effective, negotiate treatments                   18 ERISA section 3(7) defines a ‘‘participant’’ to   expressed support for the
                                                                                                           include any employee or former employee who is         implementation timeframe set forth in
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                    13 See FAQs about Affordable Care Act                  or may become eligible to receive a benefit of any
                                                                                                           type from an employee benefit plan or whose
                                                                                                                                                                  the July 2010 interim final regulations.
                                                  Implementation Part II, Q8 available at http://www.
                                                  dol.gov/ebsa/faqs/faq-aca2.html and http://www.          beneficiaries may be eligible to receive any such      The statute requires the Departments to
                                                  cms.gov/CCIIO/Resources/Fact-Sheets-and-FAQs/            benefit. Accordingly, employees who are not            establish an interval of not less than one
                                                  aca_implementation_faqs2.html.                           enrolled but are, for example, in a waiting period     year between when recommendations or
                                                    14 See FAQs about Affordable Care Act                  for coverage, or who are otherwise shopping among
                                                                                                           benefit package options during open season,
                                                                                                                                                                  guidelines under PHS Act section
                                                  Implementation Part XXVI, available at
                                                  www.dol.gov/ebsa/faqs/faq-aca26.html and http://         generally are considered plan participants for this
                                                  www.cms.gov/CCIIO/Resources/Fact-Sheets-and-             purpose.                                                 20 29 CFR 2590.715–2719(b)(2)(i) and 45 CFR

                                                  FAQs/Downloads/aca_implementation_faqs26.pdf.              19 29 CFR 2560.503–1(h)(2)(iii).                     147.136(b)(2)(i).



                                             VerDate Sep<11>2014   22:03 Jul 13, 2015   Jkt 235001   PO 00000   Frm 00005   Fmt 4701   Sfmt 4700   E:\FR\FM\14JYR2.SGM   14JYR2
                                                                                                                                                                                                     283
                                                  41322 Case 4:18-cv-00825-O      Document
                                                             Federal Register / Vol.           22/ Tuesday,
                                                                                     80, No. 134    Filed 02/05/19     Page
                                                                                                            July 14, 2015     285and
                                                                                                                          / Rules of 507  PageID 844
                                                                                                                                     Regulations

                                                  2713(a) 21 are issued, and the plan year                   applicable federal and state law. We                 that item or service, there is no
                                                  (in the individual market, policy year)                    agree with those commenters who stated               requirement under this section to cover
                                                  for which coverage of the services                         that changes in coverage should not                  these items and services through the last
                                                  addressed in the recommendations or                        occur during the plan or policy year,                day of the plan or policy year. Should
                                                  guidelines must be in effect.                              and are implementing an approach with                such circumstances arise, the
                                                     To provide plans and issuers adequate                   respect to changes in recommendations                Departments expect to issue
                                                  time to incorporate changes or updates                     or guidelines that narrow or eliminate               subregulatory guidance to this effect
                                                  to recommendations and guidelines, as                      coverage requirements for previously                 with respect to such preventive item or
                                                  provided in the July 2010 interim final                    recommended services that is similar to              service.
                                                  regulations, these final regulations                       the one adopted in the July 2010 interim                Other requirements of federal or state
                                                  continue to provide that a                                 final regulations for new                            law may apply in connection with
                                                  recommendation or guideline of the                         recommendations or guidelines.                       ceasing to provide coverage or changing
                                                  Task Force is considered to be issued on                   Furthermore, participants and                        cost-sharing requirements for any item
                                                  the last day of the month on which the                     beneficiaries of group health plans (and             or service. For example, PHS Act
                                                  Task Force publishes or otherwise                          enrollees and dependents in individual               section 2715(d)(4) and its implementing
                                                  releases the recommendation; a                             market coverage) may make coverage                   regulations state that if a group health
                                                  recommendation or guideline of the                         choices based on the benefits offered at             plan or health insurance issuer makes
                                                  Advisory Committee is considered to be                     the beginning of the plan or policy year.            any material modification in any of the
                                                  issued on the date on which it is                          Plan years (and individual market                    terms of the plan or coverage involved
                                                  adopted by the Director of the CDC; and                    policy years) vary and recommendations               that would affect the content of the
                                                  a recommendation or guideline in the                       and guidelines may be issued at any                  Summary of Benefits and Coverage
                                                  comprehensive guidelines supported by                      time during a plan or policy year. These             (SBC), that is not reflected in the most
                                                  HRSA is considered to be issued on the                     final regulations protect against                    recently provided SBC, and that occurs
                                                  date on which it is accepted by the                        disruption and provide certainty in                  other than in connection with a renewal
                                                  Administrator of HRSA or, if applicable,                   coverage (including cost-sharing                     or reissuance of coverage, the plan or
                                                  adopted by the Secretary of HHS.                           requirements) for the duration of the                issuer must provide notice of the
                                                     Several commenters supported the                        plan or policy year. Accordingly, these              modification to enrollees not later than
                                                  policy that plans and issuers should not                   final regulations state that a plan or               60 days prior to the date on which the
                                                  need to check the recommendations or                       issuer that is required to provide                   notification will become effective.
                                                  guidelines for changes during the plan                     coverage for any recommended                            A list of the recommended preventive
                                                  or policy year in order to determine                       preventive service on the first day of a             services is available at https://www.
                                                  coverage requirements and should not                       plan or policy year under a particular               healthcare.gov/preventive-care-benefits.
                                                  be required to implement changes                                                                                We intend to update this list to include
                                                                                                             recommendation or guideline must
                                                  during the plan or policy year. The                                                                             the date on which the recommendation
                                                                                                             generally provide that coverage through
                                                  Departments adopted this approach in                                                                            or guideline was accepted or adopted.
                                                                                                             the last day of the plan or policy year,
                                                  the July 2010 interim final regulations                                                                         New recommendations and guidelines
                                                                                                             even if the recommendation or
                                                  with respect to new recommendations                                                                             will also be reflected on this site. Plans
                                                                                                             guideline changes or is eliminated
                                                  or guidelines that impose additional                                                                            and issuers need not make changes to
                                                                                                             during the plan or policy year.
                                                  preventive services coverage                                                                                    coverage and cost-sharing requirements
                                                  requirements, but adopted a different                         However, there are limited
                                                                                                             circumstances under which it may be                  based on a new recommendation or
                                                  standard for changes in                                                                                         guideline until the first plan year (in the
                                                  recommendations or guidelines,                             inadvisable for a plan or issuer to
                                                                                                             continue to cover preventive items or                individual market, policy year)
                                                  allowing plans and issuers to eliminate                                                                         beginning on or after the date that is one
                                                  coverage for preventive services that are                  services associated with a
                                                                                                             recommendation or guideline that was                 year after the new recommendation or
                                                  no longer recommended during the plan                                                                           guideline goes into effect. Therefore, by
                                                  or policy year, consistent with other                      in effect on the first day of a plan year
                                                                                                             or policy year (for example, due to                  visiting this site once per year, plans or
                                                     21 Section 2713(b)(1) refers to an interval between     safety concerns). Therefore, these final             issuers should have access to all the
                                                  ‘‘the date on which a recommendation described in          regulations establish that if, during a              information necessary to identify any
                                                  subsection (a)(1) or (a)(2) or a guideline under           plan or policy year, (1) an ‘‘A’’ or ‘‘B’’           additional items or services that must be
                                                  subsection (a)(3) is issued and the plan year with
                                                                                                             recommendation or guideline of the                   covered without cost sharing, or to
                                                  respect to which the requirement described in                                                                   identify any items or services that are no
                                                  subsection (a) is effective with respect to the service    Task Force that was in effect on the first
                                                  described in such recommendation or guideline.’’           day of a plan or policy year is                      longer required to be covered.
                                                  While the first part of this statement does not            downgraded to a ‘‘D’’ rating (meaning
                                                  mention guidelines under subsection (a)(4), it is the
                                                                                                                                                                  B. Accommodations in Connection With
                                                  Departments’ view that it would not be reasonable
                                                                                                             that the Task Force has determined that              Coverage of Preventive Health
                                                  to treat the services covered under subsection (a)(4)      there is strong evidence that there is no            Services—26 CFR 54.9815–2713A, 29
                                                  any differently than those in subsections (a)(1),          net benefit, or that the harms outweigh              CFR 2510.3–16 and 2590.715–2713A,
                                                  (a)(2), and (a)(3). First, the statement refers to ‘‘the   the benefits, and therefore discourages
                                                  requirement described in subsection (a),’’ which
                                                                                                                                                                  and 45 CFR 147.131.
                                                  would include a requirement under subsection
                                                                                                             the use of this service), or (2) any item
                                                                                                             or service associated with any                       (i) The Process an Eligible Organization
                                                  (a)(4). Secondly, the guidelines under (a)(4) are
                                                  from the same source as those under (a)(3), except         preventive service recommendation or                 Uses To Provide Notice of Its Religious
                                                                                                                                                                  Objection to the Coverage of
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                  with respect to women, rather than infants, children       guideline specified in 26 CFR 54.9815–
                                                  and adolescents; and other preventive services
                                                                                                             2713(a)(1) or 29 CFR. 2590.715–                      Contraceptive Services
                                                  involving women are addressed in subsection (a)(1),
                                                  so it is reasonable to treat the guidelines under          2713(a)(1) or 45 CFR 147.130(a)(1) that                 After issuing the July 2013 final
                                                  subsection (a)(4) similarly. Third, without this           was in effect on the first day of a plan             regulations, the Departments issued
                                                  clarification, it would be unclear when such               or policy year is the subject of a safety            August 2014 interim final regulations in
                                                  services would have to be covered. The July 2010
                                                  interim final regulations and these final regulations
                                                                                                             recall or is otherwise determined to                 light of the Supreme Court’s Wheaton
                                                  accordingly apply the intervals established therein        pose a significant safety concern by a               interim order concerning notice to the
                                                  to services under section 2713(a)(4).                      federal agency authorized to regulate                federal government that an eligible


                                             VerDate Sep<11>2014    22:03 Jul 13, 2015   Jkt 235001   PO 00000   Frm 00006   Fmt 4701   Sfmt 4700   E:\FR\FM\14JYR2.SGM   14JYR2
                                                                                                                                                                                                 284
                                                           Case 4:18-cv-00825-O      Document
                                                                Federal Register / Vol.           22/ Tuesday,
                                                                                        80, No. 134    Filed 02/05/19     Page
                                                                                                               July 14, 2015     286and
                                                                                                                             / Rules of 507  PageID 84541323
                                                                                                                                        Regulations

                                                  organization has a religious objection to                2014 interim final regulations did not                funding or administering some or all
                                                  providing contraceptive coverage, as an                  identify any way to administer the                    contraceptive coverage, will list the
                                                  alternative to the EBSA Form 700                         accommodation without this                            contraceptive services to which the
                                                  method of self-certification, and to                     information, or any alternative means                 organization objects, and will describe
                                                  preserve participants’ and beneficiaries’                the Departments can use to obtain the                 the obligations of the issuer(s) under 26
                                                  (and, in the case of student health                      required information. Nothing in this                 CFR 54.9815–2713A, 29 CFR 2590.715–
                                                  insurance coverage, enrollees’ and                       alternative notice process (or in the                 2713A, and 45 CFR 147.131. Issuers
                                                  dependents’) access to coverage for the                  EBSA Form 700 notice process)                         remain responsible for compliance with
                                                  full range of FDA-approved                               provides for a government assessment of               the statutory and regulatory requirement
                                                  contraceptives, as prescribed by a health                the sincerity of the religious belief                 to provide coverage for contraceptive
                                                  care provider, without cost sharing.                     underlying the eligible organization’s                services without cost sharing to
                                                     These final regulations continue to                   objection. The notice to HHS, and any                 participants and beneficiaries of insured
                                                  allow eligible organizations to choose                   subsequent updates, should be sent                    group health plans, and to enrollees and
                                                  between using EBSA Form 700 or the                       electronically to: marketreform@                      dependents of insured student health
                                                  alternative process consistent with the                  cms.hhs.gov, or by regular mail to:                   plans, notwithstanding that the
                                                  Wheaton interim order. The alternative                   Centers for Medicare & Medicaid                       policyholder is an eligible organization
                                                  process provides that an eligible                        Services, Center for Consumer                         with a religious objection to
                                                  organization may notify HHS in writing                   Information and Insurance Oversight,                  contraceptive coverage that will not
                                                  of its religious objection to covering all               200 Independence Avenue SW.,                          have to contract, arrange, pay, or refer
                                                  or a subset of contraceptive services.                   Washington, DC 20201, Room 739H.                      for the coverage.
                                                  The notice must include the name of the                     When an eligible organization that                   Several comments addressed
                                                  eligible organization and the basis on                   establishes or maintains a self-insured               oversight and enforcement to monitor
                                                  which it qualifies for an                                plan subject to ERISA provides a notice               the accommodation. The Departments
                                                  accommodation; its objection based on                    to HHS, the Department of Labor (DOL)                 will use their established oversight
                                                  sincerely held religious beliefs to                      (working with HHS) will send a separate               processes, applicable to all the
                                                  covering some or all contraceptive                       notification to each third party                      Affordable Care Act market reforms of
                                                  services, as applicable (including an                    administrator of the ERISA plan. The                  PHS Act title XXVII, part A to monitor
                                                  identification of the subset of                          DOL notification will inform each third               compliance with the requirement to
                                                  contraceptive services to which                          party administrator of the eligible                   arrange for or provide separate
                                                  coverage the eligible organization                       organization’s religious objection to                 payments for contraceptive services
                                                  objects, if applicable); the plan name                   funding or administering some or all                  without cost sharing.24
                                                  and type (that is, whether it is a student               contraceptive coverage, will list the
                                                  health insurance plan within the                         contraceptive services to which the                   (ii) Definition of a Closely Held for-
                                                  meaning of 45 CFR 147.145(a) or a                        employer objects, will describe the                   Profit Entity
                                                  church plan within the meaning of                        obligations of the third party                        (a) General Structure of a Closely Held
                                                  ERISA section 3(33)); and the name and                   administrator(s) under 29 CFR                         for-Profit Entity
                                                  contact information for any of the plan’s                2590.715–2713A and 26 CFR 54.9815–
                                                  third party administrators and health                    2713A, and will designate the relevant                   After issuing the July 2013 final
                                                  insurance issuers.22 A model notice to                   third party administrator(s) as plan                  regulations, the Departments issued
                                                  HHS that eligible organizations may, but                 administrator under section 3(16) of                  August 2014 proposed regulations in
                                                  are not required to, use is available at:                ERISA for those contraceptive benefits                light of the Supreme Court’s ruling in
                                                  http://www.cms.gov/cciio/resources/                      that the third party administrator would              Hobby Lobby, that, under the Religious
                                                  Regulations-and-Guidance/                                otherwise manage on behalf of the                     Freedom Restoration Act of 1993
                                                  index.html#Prevention. If there is a                     eligible organization. The DOL                        (RFRA),25 the requirement to provide
                                                  change in any of the information                         notification will be an instrument under              contraceptive coverage could not be
                                                  required to be included, the                             which the plan is operated, and will                  applied to certain closely held for-profit
                                                  organization must provide updated                        supersede any earlier designation. In                 entities that had a religious objection to
                                                  information to HHS.                                      establishing and implementing this                    providing coverage for some or all the
                                                     The content required for the notice                   alternative process, DOL is exercising its            FDA-approved contraceptive methods.
                                                  represents the minimum information                       broad rulemaking authority under title I              The proposed regulations solicited
                                                  necessary for the Departments to                         of ERISA, which includes the ability to               comments on a number of different
                                                  determine which entities are covered by                  interpret and apply the definition of a               approaches for defining a closely held
                                                  the accommodation, to administer the                     plan administrator under ERISA section                for-profit entity for purposes of
                                                  accommodation, and to implement the                      3(16)(A).                                             qualifying as an eligible organization
                                                  policies in the July 2013 final                             If an eligible organization that                   that can avail itself of an
                                                  regulations.23 Comments on the August                    establishes or maintains an insured                   accommodation, and solicited
                                                                                                           group health plan or insured student                  comments on a number of other related
                                                     22 Church plans are exempt from ERISA pursuant
                                                                                                           health plan provides a notice to HHS                  issues.
                                                  to ERISA section 4(b)(2). As such, a third party
                                                  administrator of a self-insured church plan
                                                                                                           under this alternative process, HHS will
                                                  established or maintained by an eligible                 send a separate notification to each                     24 The Departments’ oversight and enforcement

                                                                                                           health insurance issuer of the plan.
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                  organization does not become the plan                                                                          role with respect to the market reforms under the
                                                  administrator by operation of 29 CFR 2510.3–16,          HHS’s notification will inform each                   Affordable Care Act builds upon their respective
                                                  although such third party administrators may                                                                   roles with respect to the market reforms under title
                                                  voluntarily provide or arrange separate payments
                                                                                                           health insurance issuer of the eligible               I of HIPAA. For a description of the latter, see
                                                  for contraceptive services and seek reimbursement        organization’s religious objection to                 Notice of Signing of a Memorandum of
                                                  for associated expenses under the process set forth                                                            Understanding among the Department of the
                                                  in 45 CFR 156.50.                                        the required information, HHS will attempt to         Treasury, the Department of Labor, and the
                                                     23 An accommodation cannot be effectuated until       notify the organization of the incompleteness, so     Department of Health and Human Services at 64 FR
                                                  all of the necessary information is submitted. If        the organization can submit additional information    70165 (Dec. 15, 1999).
                                                  HHS receives a notice that does not include all of       to make its notice complete.                             25 42 U.S.C. 2000bb et. seq.




                                             VerDate Sep<11>2014   22:03 Jul 13, 2015   Jkt 235001   PO 00000   Frm 00007   Fmt 4701   Sfmt 4700   E:\FR\FM\14JYR2.SGM   14JYR2
                                                                                                                                                                                                      285
                                                  41324 Case 4:18-cv-00825-O      Document
                                                             Federal Register / Vol.           22/ Tuesday,
                                                                                     80, No. 134    Filed 02/05/19     Page
                                                                                                            July 14, 2015     287and
                                                                                                                          / Rules of 507  PageID 846
                                                                                                                                     Regulations

                                                     The Departments received more than                    which the ownership interests are not                   required by RFRA and Hobby Lobby.
                                                  75,000 comments in response to the                       publicly traded, and in which a                         The Departments have extended the
                                                  August 2014 proposed regulations.                        specified fraction of the ownership                     accommodations to the specified class
                                                  Numerous comments addressed matters                      interest is concentrated in a limited and               of for-profit entities in order to provide
                                                  outside the scope of the proposed                        specified number of owners (the                         additional protection to entities that
                                                  regulations (for example, many                           Departments did not propose a specific                  may have religious objections to
                                                  comments expressed support for or                        level of ownership concentration but                    providing contraceptive coverage, and
                                                  disagreement with the Supreme Court’s                    solicited comment on what that level                    because the Departments believe that
                                                  Hobby Lobby decision, contraception in                   should be). As explained in the                         eligibility for the accommodations
                                                  general, or different methods of                         preamble to the August 2014 proposed                    should be based on a rule that has
                                                  contraception), and are not addressed in                 regulations, this approach also has                     origins in existing law.
                                                  this preamble. To the extent comments                    precedent in federal law, which limits                     Under the August 2014 proposed
                                                  addressed matters that were within the                   certain tax treatment to entities that are              regulations and these final regulations,
                                                  scope of the proposed regulations, those                 more than 50 percent owned by or for                    the first prong that an eligible
                                                  portions of the comments were                            not more than five individuals.27 The                   organization (whether it be a nonprofit
                                                  considered, and all significant                          Departments invited comments on the                     entity or a closely held for-profit entity)
                                                  comments related to matters within the                   appropriate scope of the definition of a                must meet in order to avail itself of the
                                                  scope of the proposed regulations are                    qualifying closely held for-profit entity.              accommodation is that the entity must
                                                  discussed in this preamble. Many                            As explained in more detail below,                   oppose providing coverage for some or
                                                  commenters expressed support for or                      these final regulations extend the                      all of any contraceptive item or service
                                                  disagreement with the general                            accommodation to a for-profit entity                    required to be covered, on account of
                                                  requirement to provide coverage for                      that is not publicly traded, is majority-               religious objections. This requirement
                                                  contraceptive services without cost                      owned by a relatively small number of                   remains unchanged in these final
                                                  sharing. Some commenters expressed                       individuals, and objects to providing                   regulations. (In the case of a for-profit
                                                  support for the notion that any                          contraceptive coverage based on its                     entity, the entity must be opposed to
                                                  employer that has religious objections to                owners’ religious beliefs. This definition              providing these services on account of
                                                  covering contraceptive services should                   includes for-profit entities that are                   its owners’ religious objections).
                                                  either be exempt from doing so, or                       controlled and operated by individual                      Many commenters supported
                                                  should be able to avail itself of the                    owners who are likely to have                           excluding publicly traded entities from
                                                  accommodation. Other commenters                          associational ties, are personally                      the definition of a closely held for-profit
                                                  stated that women should have access to                  identified with the entity, and can be                  entity. However, a few commenters
                                                  contraceptive services without cost                      regarded as conducting personal                         stated that a publicly traded entity
                                                  sharing, regardless of where they work,                  business affairs through the entity.                    should not be disqualified from the
                                                  and that employers should not be                         Those entities appear to be the types of                accommodation. Although the entities
                                                  permitted to deny them coverage,                         closely held for-profit entities                        in Hobby Lobby were not publicly
                                                  whether the employer’s decision is for                   contemplated by Hobby Lobby, which                      traded, one commenter noted that the
                                                  religious or other reasons. Many                         involved two family-owned                               Court did not expressly preclude
                                                  commenters suggested that the set of                     corporations that were operated in                      publicly traded corporations from the
                                                  closely held for-profit entities eligible                accordance with their owners’ shared                    protections of RFRA. Another
                                                  for the accommodation be defined as                      religious beliefs.28 The Departments                    commenter stated that if a publicly
                                                  narrowly as possible.                                    also believe that the definition adopted                traded corporation could provide
                                                     The August 2014 proposed                              in these regulations includes the for-                  evidence of a sincere religious objection
                                                  regulations would extend the                             profit entities that are likely to have                 to providing contraceptive coverage, it
                                                  availability of the accommodation to                     religious objections to providing                       should not be precluded from the
                                                  closely held for-profit entities. The                    contraceptive coverage. That assessment                 accommodation.
                                                  preamble proposed two possible                           is supported by the comments received                      These final regulations exclude
                                                  approaches to defining a closely held                    on the proposed regulation. As                          publicly traded entities from the
                                                  for-profit entity. Under the first                       explained below, the Departments                        definition of an eligible organization.
                                                  proposed approach, a qualifying closely                  sought comment on a definition similar                  Hobby Lobby did not involve RFRA’s
                                                  held for-profit entity would be a for-                   to the one adopted here, and we believe                 application to publicly traded
                                                  profit entity where none of the                          that no commenter identified an entity                  companies, and the Supreme Court
                                                  ownership interests in the entity are                    that would want to avail itself of the                  emphasized that ‘‘the idea that
                                                  publicly traded, and where the entity                    accommodation but that would be                         unrelated shareholders—including
                                                  has fewer than a specified number of                     excluded by the definition. In addition,                institutional investors with their own
                                                  shareholders or owners (the                              based on the available information, it                  sets of stakeholders—would agree to run
                                                  Departments did not propose a specific                   appears that the definition adopted in                  a corporation under the same religious
                                                  number, but solicited comment on what                    these final regulations includes all of                 beliefs seems improbable.’’ 29
                                                  the number should be). As explained in                                                                              Many commenters favored limiting
                                                                                                           the for-profit entities that have as of the
                                                  the preamble to the August 2014                                                                                  the number of owners to ‘‘a handful,’’
                                                                                                           date of issuance of these regulations
                                                  proposed regulations, there is precedent                                                                         without specifying a maximum number.
                                                                                                           challenged the contraceptive coverage
                                                  in other areas of federal law for limiting                                                                       One commenter urged the Departments
                                                                                                           requirement in court.
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                  the definition of closely held entities to                  The Departments believe that the                     to establish a limit on the maximum
                                                  those with a relatively small number of                  definition adopted in these regulations                 number of shareholders for closely held
                                                  owners.26 Under the second proposed                      complies with and goes beyond what is                   entities of 999.
                                                  approach, a qualifying closely held                                                                                 One commenter favored limiting the
                                                  entity would be a for-profit entity in                      27 See discussion of several Tax code provisions,
                                                                                                                                                                   number of owners, but stated that any
                                                                                                           including 26 U.S.C. 856(h), 542(a)(2), and 469(j)(1),   particular limit could lead to anomalous
                                                    26 See discussion of definition of S corporations      at 79 FR 51122.
                                                  under section 1361 of the Tax Code, at 79 FR 51122.         28 See 134 S. Ct. at 2764–2768.                       29 134   S. Ct. at 2744.



                                             VerDate Sep<11>2014   22:03 Jul 13, 2015   Jkt 235001   PO 00000   Frm 00008   Fmt 4701   Sfmt 4700   E:\FR\FM\14JYR2.SGM   14JYR2
                                                                                                                                                                                                  286
                                                           Case 4:18-cv-00825-O      Document
                                                                Federal Register / Vol.           22/ Tuesday,
                                                                                        80, No. 134    Filed 02/05/19     Page
                                                                                                               July 14, 2015     288and
                                                                                                                             / Rules of 507  PageID 84741325
                                                                                                                                        Regulations

                                                  results for entities with more than the                  individuals, who might comprise fewer                    backdrop of the longstanding
                                                  permitted number of owners that seek                     than half of the total number of owners,                 governmental recognition of a particular
                                                  the accommodation. The commenter                         would be able to direct the corporation                  sphere of autonomy for houses of
                                                  noted, for example, that if the maximum                  to seek the accommodation, potentially                   worship, such as the special treatment
                                                  number of shareholders or owners is                      against the wishes of the minority                       given to those organizations in the
                                                  ten, non-publicly traded companies                       shareholders.                                            Code.31 This exemption for churches
                                                  with eleven shareholders would have to                      Several commenters suggested that                     and houses of worship is consistent
                                                  provide contraceptive coverage, no                       basing the definition either on the                      with their special status under
                                                  matter how sincerely held the religious                  number of owners, or upon a                              longstanding tradition in our society
                                                  objections of the owners. Another                        concentration of ownership, would be                     and under federal law, and is not a mere
                                                  commenter who favored the approach                       inappropriate. One commenter stated                      product of the likelihood that these
                                                  stated that the definition should be                     that there is no basis in the Hobby Lobby                institutions hire coreligionists. Hiring
                                                  limited to entities that have ten or fewer               decision to restrict the definition based                coreligionists is not itself a
                                                  shareholders, and that shareholders                      on measures such as shareholder                          determinative factor as to whether an
                                                  should be counted based upon the                         numbers, fractions of ownership, or tax                  organization should be accommodated
                                                  definitions under subchapter S—that is,                  rules. Another commenter stated that                     or exempted from the contraceptive
                                                  individuals should be counted along                      each of the proposed definitions of a                    requirements.
                                                  with certain trusts and estates. This                    ‘‘closely held corporation’’ is based on                   Another commenter stated that
                                                  would account for Qualified Subchapter                   an arbitrary metric unrelated to the                     ownership of the entity should be
                                                  S Trusts, but would not allow for other                  religious beliefs of the owners of the                   limited to family members. The
                                                  partnerships or corporations to be                       corporation. Another commenter stated                    Departments do not believe that
                                                  shareholders. This commenter also                        that any rule that defines ‘‘closely held’’              ownership of a closely held for-profit
                                                  urged that members of the same family                    in a narrow manner, such as by limiting                  entity eligible for the accommodation
                                                  be counted as separate shareholders.                     the number, kind, or percentage control                  should be limited to members of one
                                                  Another commenter explained that a                       of a share of its owners, or by adopting                 family. Although many closely held
                                                  closely held company is commonly                         definitions used in the Code, will                       corporations are family-owned, existing
                                                  understood to be one that chooses S-                     violate RFRA and the Hobby Lobby                         state and federal definitions of closely
                                                  corporation status or has fewer than 100                 decision. One commenter stated that a                    held or close corporations do not
                                                  shareholders, and that many are                          numerical test of shareholders will be                   typically include this requirement. As
                                                  privately held and owned by family                       both under- and over-inclusive,                          stated below, however, for purposes of
                                                  members. Beyond these characteristics,                   capturing corporations that meet the                     these final regulations, an individual is
                                                  the commenter urged, the size of the                     numerical test but whose shareholders                    considered to own the ownership
                                                  company should not matter. One                           are not expressing a religious belief                    interests owned, directly or indirectly,
                                                  commenter suggested following the                        through the corporation, and failing to                  by or for his or her family, meaning
                                                  close corporation definition from the                    capture corporations with a relatively                   brothers and sisters (including half-
                                                  applicable state or, in the absence of a                 large number of shareholders united in                   brothers and half-sisters), spouses,
                                                  corporate form, following the definition                 their religious interests. Another                       ancestors, and lineal descendants. The
                                                  of a close corporation under Delaware                    commenter believed that basing the                       Departments agree with the commenters
                                                  law.                                                     definition of ‘‘closely held entity’’ solely             who urged us to define a closely held
                                                     A few commenters supported a test                     on the number of owners would not                        entity, for purposes of these regulations,
                                                  that would be aligned with one of the                    limit eligibility to those types of entities             based on an existing federal definition.
                                                  federal tax law’s definitions of a                       addressed in the Hobby Lobby case.                       The Departments believe that this
                                                  ‘‘closely held corporation.’’ For                           One commenter believed that, for                      approach will minimize confusion for
                                                  example, commenters supported a                          purposes of qualifying for the                           entities seeking the accommodation.
                                                  definition that provides that the                        accommodation, an entity should only                       At the same time, the Departments
                                                  corporation may not have ownership                       employ individuals who adhere to the                     also recognize the need for flexibility in
                                                  interests that are publicly traded, that                 owners’ religious beliefs. The                           the definition for purposes of the
                                                  more than 50 percent of the outstanding                  Departments do not believe this is a                     accommodation. Therefore, the
                                                  ownership interests in the corporation                   necessary characteristic for an entity to                Departments are adopting in these
                                                  must be owned (directly or indirectly)                   qualify as an eligible organization that                 regulations a definition that is generally
                                                  by five or fewer individuals at any time                 can avail itself of the accommodation,                   based on—but is more flexible than—
                                                  during the last half of the tax year, and                and in Hobby Lobby the court granted                     the definition of a closely held
                                                  that the corporation may not be a                        relief to companies that did not possess                 corporation found in the Code 32 (which
                                                  personal service corporation. The                        this feature. Additionally, while the                    we refer to as the tax-law definition).
                                                  commenters favored identifying closely                   Departments have noted that exempting                    Under the tax-law definition, a closely
                                                  held entities through an approach based                  churches and their integrated auxiliaries
                                                  on this definition because such an                       (which the regulations refer to as                         31 26 U.S.C. 6033(a)(3)(A).
                                                  approach would be easy to apply and                      ‘‘religious employers’’) from the                          32 Code  section 469(j)(1) states the ‘‘term ‘closely
                                                                                                                                                                    held C corporation’ means any C corporation
                                                  already familiar to corporations that                    requirement to provide contraceptive                     described in section 465(a)(1)(B).’’ Section
                                                  apply similar concepts under the Code.                   coverage does not impermissibly                          465(a)(1)(B) provides ‘‘a C corporation with respect
                                                     Other commenters were generally                       undermine the government’s compelling                    to which the stock ownership requirement of
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                  opposed to a limited ownership-                          interests in promoting public health and                 paragraph (2) of section 542(a) is met.’’ Section
                                                                                                                                                                    542(a)(2) provides that the applicable stock
                                                  concentration test. One commenter                        ensuring that women have equal access                    ownership requirement is met if ‘‘[a]t any time
                                                  observed that under this approach, a                     to health care because churches are                      during the last half of the taxable year more than
                                                  corporation would be able to                             more likely to hire co-religionists,30 the               50 percent in value of its outstanding stock is
                                                  concentrate a fraction of ownership, for                 exemption to the contraceptive coverage                  owned, directly or indirectly, by or for not more
                                                                                                                                                                    than 5 individuals.’’ Similarly, section 856(h)(1)(A)
                                                  example 50 percent, in a specified                       requirement was provided against the                     provides ‘‘a corporation, trust, or association is
                                                  number of owners, such as ten people.                                                                             closely held if the stock ownership requirement of
                                                  The commenter observed that those ten                         30 78   FR 39887.                                   section 542(a)(2) is met.’’



                                             VerDate Sep<11>2014   22:03 Jul 13, 2015   Jkt 235001   PO 00000     Frm 00009    Fmt 4701   Sfmt 4700   E:\FR\FM\14JYR2.SGM     14JYR2
                                                                                                                                                                                                            287
                                                  41326 Case 4:18-cv-00825-O      Document
                                                             Federal Register / Vol.           22/ Tuesday,
                                                                                     80, No. 134    Filed 02/05/19     Page
                                                                                                            July 14, 2015     289and
                                                                                                                          / Rules of 507  PageID 848
                                                                                                                                     Regulations

                                                  held corporation is a corporation that                   owners, who collectively own 45                       and sisters (including half-brothers and
                                                  has more than 50 percent of the value                    percent of the outstanding ownership                  half-sisters), a spouse, ancestors, and
                                                  of its outstanding stock owned (directly                 interests, also has a substantially similar           lineal descendants. Accordingly, the
                                                  or indirectly) by five or fewer                          ownership structure.                                  family members count as a single owner
                                                  individuals at any time during the last                     We note, however, that a publicly                  for purposes of these final regulations.
                                                  half of the tax year, and is not a personal              traded entity would not qualify as
                                                                                                                                                                    • If a person holds an option to
                                                  service corporation.33 The definitions                   having a substantially similar
                                                                                                           ownership structure.                                  purchase ownership interests, he or she
                                                  for closely held corporation in various                                                                        is considered to be the owner of those
                                                  Code provisions reference the                               For purposes of the accommodation,
                                                                                                           the value of the ownership interests in               ownership interests.
                                                  ownership test for personal holding
                                                  companies contained in Code section                      the entity, whether the total ownership                  To assist potentially eligible for-profit
                                                  542(a)(2), which generally has the effect                interests or those owned by five or fewer             entities seeking further information
                                                  of identifying those corporations that                   individuals, should be calculated based               regarding whether they qualify for the
                                                  are controlled by a small group of                       on all ownership interests, regardless of             accommodation, an entity may send a
                                                  individuals and closely affiliated with                  whether they have associated voting                   letter describing its ownership structure
                                                  their owners.                                            rights or any other privileges. This is               to HHS at accommodation@
                                                     Drawing on the tax-law definition,                    consistent with how the tax-law                       cms.hhs.gov. If the entity does not
                                                  with appropriate modifications to reflect                definition of a closely held corporation              receive a response from HHS to a
                                                  the context here, these regulations                      is applied.                                           properly submitted letter describing the
                                                  establish that to be eligible for the                       Because the accommodation will be                  entity’s current ownership structure
                                                  accommodation, a closely held, for-                      sought on a prospective basis, the                    within 60 calendar days, as long as the
                                                  profit entity must, among other criteria,                Departments do not believe it                         entity maintains that structure, it will be
                                                  be an entity that is not a nonprofit                     appropriate to incorporate, from the tax-             considered to meet the requirement set
                                                  entity, and have more than 50 percent                    law definition, the time interval over
                                                                                                                                                                 forth in 26 CFR 54.9815–
                                                  of the value of its ownership interests                  which the test is measured—that the
                                                                                                                                                                 2713A(a)(4)(iii), 29 U.S.C. 2590.715–
                                                  owned directly or indirectly by five or                  given ownership structure be in place
                                                                                                                                                                 2713A(a)(4)(iii), and 45 CFR
                                                  fewer individuals, or must have an                       during the last half of the tax year—and
                                                                                                           instead adopt a test that is measured as              147.131(b)(4)(iii). However, an entity is
                                                  ownership structure that is substantially                                                                      not required to avail itself of this
                                                  similar.                                                 of the date of the entity’s self-
                                                                                                           certification or notice of its objection to           process in order to qualify as a closely
                                                     As previously stated, for purposes of                                                                       held for-profit entity.
                                                  defining a closely held for-profit entity                provide contraceptive services on
                                                                                                           account of religious objections.                         Based on the information available, it
                                                  in these regulations, the Departments
                                                                                                              The tax-law definition of ‘‘closely                appears that the definition of closely
                                                  are using a definition that is more
                                                                                                           held corporation’’ excludes certain                   held for-profit entity set forth in these
                                                  flexible than the tax-law definition of
                                                                                                           ‘‘personal services corporations,’’ such              final regulations includes all the for-
                                                  closely held corporation. Because the
                                                                                                           as accounting firms, actuarial science                profit corporations that have filed
                                                  Departments believe that the tax-law
                                                                                                           firms, architecture firms, and law firms.             lawsuits alleging that the contraceptive
                                                  definition might exclude some entities
                                                                                                           Although there are legitimate reasons                 coverage requirement, absent an
                                                  that should be considered to be closely
                                                                                                           for excluding personal service firms                  accommodation, violates RFRA.
                                                  held for purposes of the
                                                                                                           from the definition of ‘‘closely held                    One commenter stated that the
                                                  accommodation, and because some for-
                                                                                                           corporation’’ for purposes of taxation,               definition should include any for-profit
                                                  profit entities may have unusual or non-
                                                                                                           the Departments do not believe the                    entity that is controlled directly or
                                                  traditional ownership structures not
                                                                                                           distinction is necessary in this context.             indirectly by a nonprofit eligible
                                                  readily analyzed under the 5/50 test, the
                                                                                                           Therefore, a personal services                        organization. The Departments agree,
                                                  definition under these final regulations
                                                                                                           corporation may qualify as a closely                  because in this case the nonprofit entity
                                                  also includes, as stated above, entities
                                                                                                           held for-profit entity under these final              will represent one shareholder that
                                                  with ownership structures that are
                                                                                                           regulations, provided it satisfies the
                                                  ‘‘substantially similar’’ to structures that                                                                   owns more than 50 percent of the
                                                                                                           other criteria.
                                                  satisfy the 5-owner/50-percent                                                                                 ownership interests in the for-profit
                                                                                                              Following the tax-law definition, to
                                                  requirement.                                             determine if more than 50 percent of the              entity.34 The same facts and
                                                     For example, an entity where 49                                                                             circumstances that are considered in
                                                                                                           value of the ownership interests is
                                                  percent of the value of the outstanding                                                                        determining whether a given for-profit
                                                                                                           owned by five or fewer individuals, the
                                                  ownership interests are owned directly                                                                         entity qualifies as an eligible for-profit
                                                                                                           following rules apply:
                                                  by six individuals could also qualify as                    • Ownership interests owned by or                  organization under these final
                                                  a closely held for-profit entity because                 for a corporation, partnership, estate, or            regulations will also apply when one or
                                                  it has an ownership structure that is                    trust are considered owned                            more of its owners is a nonprofit
                                                  substantially similar to one in which                    proportionately by the entity’s                       organization. For purposes of the
                                                  five or fewer individuals hold at least 50               shareholders, partners, or beneficiaries.             ownership concentration test set forth in
                                                  percent of the value of the outstanding                  For example, if a for-profit entity is 100            these final regulations that applies to
                                                  ownership interests.                                     percent owned by a partnership, and the               for-profit entities, a nonprofit
                                                     As another example, an entity owned                   partnership is owned 100 percent by                   organization that has an ownership
                                                  by a series of corporate parents, where
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                                                                           four individuals, the for-profit entity, for          interest in a for-profit entity will be
                                                  among the ultimate stockholders are a                    purposes of these regulations, is                     considered one individual owner of the
                                                  nonprofit entity and a for-profit                        considered to be owned 100 percent by                 for-profit entity, and the non-profit
                                                  corporation with three individual                        those four individuals.                               organization’s percentage ownership in
                                                                                                              • An individual is considered to own               the for-profit entity will be attributed to
                                                    33 See http://www.irs.gov/Help-&-Resources/
                                                                                                           the ownership interests owned, directly               that nonprofit organization.
                                                  Tools-&-FAQs/FAQs-for-Individuals/Frequently-
                                                  Asked-Tax-Questions-&-Answers/Small-Business,-           or indirectly, by or for his or her family.
                                                  Self-Employed,-Other-Business/Entities/Entities-5.       The ‘‘family’’ includes only brothers                   34 See   EBSA Form 700.



                                             VerDate Sep<11>2014   22:03 Jul 13, 2015   Jkt 235001   PO 00000   Frm 00010   Fmt 4701   Sfmt 4700   E:\FR\FM\14JYR2.SGM   14JYR2
                                                                                                                                                                                                288
                                                           Case 4:18-cv-00825-O      Document
                                                                Federal Register / Vol.           22/ Tuesday,
                                                                                        80, No. 134    Filed 02/05/19     Page
                                                                                                               July 14, 2015     290and
                                                                                                                             / Rules of 507  PageID 84941327
                                                                                                                                        Regulations

                                                  (b) The Process for Making the Decision                  that it made such a decision). Many                   must be made aware of their employer’s
                                                  To Object To Covering Contraceptive                      comments supported a requirement that                 (or educational institution’s) refusal to
                                                  Services                                                 the decision-making process be                        offer contraceptive coverage. One
                                                     The August 2014 proposed                              documented, and that the entity submit,               commenter stated that a closely held
                                                  regulations proposed that a closely held                 to its third party administrator or health            for-profit entity should disclose the
                                                  for-profit entity’s objection to covering                insurance issuer, as applicable, and to               following to its shareholders and
                                                  some or all of the contraceptive services                the federal government, documentation                 employees: (A) The reasons the decision
                                                  otherwise required to be covered on                      of the entity’s decision. These final                 was made, (B) the changes that will take
                                                  account of its owners’ sincerely held                    regulations require that a for-profit                 place as a result of the decision, and (C)
                                                                                                           entity seeking the accommodation must                 the number of people that will be
                                                  religious beliefs must be made in
                                                                                                           make the decision pursuant to a                       affected by the decision. Another
                                                  accordance with the organization’s
                                                                                                           resolution (or other similar action), as              commenter stated that entities availing
                                                  applicable rules of governance,
                                                                                                           described above. However, the                         themselves of the accommodation
                                                  consistent with state law. Some
                                                                                                           Departments are not requiring that this               should be required to publicize their
                                                  comments proposed alternative or
                                                                                                           resolution be provided as a matter of                 justifications for denying women access
                                                  additional criteria for how the decision
                                                                                                           course to the federal government or any               to coverage of medications that serve
                                                  must be made. One criterion suggested
                                                                                                           other party. Generally, the Departments               purposes other than contraception. One
                                                  by many commenters was unanimity
                                                                                                           believe it is sufficient that the fact of the         commenter noted the need of employees
                                                  among all owners regarding opposition
                                                                                                           decision itself, as opposed to                        to know by the employer’s annual open
                                                  to contraception. However, one                           documentation of the decision, be                     enrollment period whether the
                                                  commenter objected to this requirement,                  communicated as set forth in August                   employer is availing itself of the
                                                  stating that the regulations should not                  2014 interim final regulations and these              accommodation.
                                                  require unanimous shareholder consent                    final regulations. However, with respect                 These final regulations do not
                                                  because neither the Hobby Lobby                          to documentation of the decision, record              establish any additional requirements to
                                                  decision nor state corporate law                         retention requirements under section                  disclose the decision. The Departments
                                                  imposes such a requirement.                              107 of ERISA apply directly to ERISA-                 believe that the current notice and
                                                     Some commenters favored requiring                     covered plans and, with respect to other              disclosure standards afford individuals
                                                  each equity holder to certify, under                     plans or coverage subject to these final              eligible for or enrolled in group health
                                                  penalty of perjury, that he or she has a                 regulations, by operation of these final              plans (and students eligible for or
                                                  religious objection to the entity                        regulations, which incorporate the                    enrolled in student health insurance)
                                                  providing contraceptive coverage. These                  record retention requirements under                   with an accommodation adequate
                                                  final regulations do not adopt a                         ERISA section 107 by reference. This                  opportunity to know that the employer
                                                  requirement that the owners                              approach is consistent with document                  (or educational institution) has elected
                                                  unanimously decide that the entity will                  standards for nonprofit entities seeking              the accommodation for its group health
                                                  not offer contraceptive coverage based                   the accommodation.                                    plan (or insurance coverage), and that
                                                  on a religious objection, or that any                                                                          they are entitled to separate payment for
                                                  equity holder certify under penalty of                   (d) Disclosure of the Decision To Assert              contraceptive services from another
                                                  perjury that he or she has a religious                   a Religious Objection to Contraceptive                source without cost sharing. Those
                                                  objection to the entity providing the                    Services                                              standards require that, for each plan
                                                  coverage. The Departments believe that                      In the August 2014 proposed                        year to which the accommodation
                                                  either requirement would be unduly                       regulations, the Departments sought                   applies, a third party administrator that
                                                  restrictive, and would unnecessarily                     comments on whether a for-profit entity               is required to provide or arrange
                                                  interfere with for-profit entities’                      seeking the accommodation should be                   payments for contraceptive services,
                                                  decision-making processes. Instead,                      required to disclose publicly or to its               and a health insurance issuer required
                                                  these final regulations provide that the                 employees its decision not to cover                   to provide payment for these services,
                                                  organization’s highest governing body                    some or all contraceptive services on                 provide to plan participants and
                                                  (such as its board of directors, board of                account of religious objections. This                 beneficiaries (or student enrollees and
                                                  trustees, or owners, if managed directly                 requirement would be in addition to the               their covered dependents) written
                                                  by the owners) must adopt a resolution                   requirement that an eligible                          notice of the availability of separate
                                                  (or take other similar action consistent                 organization that is a for-profit entity              payments for these services
                                                  with the organization’s applicable rules                 that seeks the accommodation make its                 contemporaneous with (to the extent
                                                  of governance and with state law)                        self-certification or notice of objection to          possible), but separate from, any
                                                  establishing that the organization                       providing contraceptive coverage on                   application materials distributed in
                                                  objects to covering some or all of the                   account of religious objections available             connection with enrollment or re-
                                                  contraceptive services on account of its                 for examination upon request by the                   enrollment in health coverage. Model
                                                  owners’ sincerely held religious beliefs.                first day of the plan year to which the               language for this notice is provided in
                                                                                                           accommodation applies, and be                         the regulations.
                                                  (c) Documentation of the Decision To                     maintained in a manner consistent with
                                                  Assert a Religious Objection to                          the record retention requirements under               (e) Sincerity of the Owners’ Religious
                                                  Contraceptive Coverage                                   section 107 of ERISA.                                 Beliefs
                                                    In the August 2014 proposed                               Many commenters suggested that the                    Many commenters suggested that, for
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                  regulations, the Departments sought                      entity should be required to notify HHS               a closely held for-profit entity to be
                                                  comments on whether a for-profit entity                  of its decision to object (even if it                 eligible for an accommodation, it should
                                                  seeking the accommodation should be                      chooses to self-certify and send the self-            not be sufficient that the entity’s owners
                                                  required to document its decision-                       certification to its issuer or third party            object to providing contraceptive
                                                  making process for objecting to coverage                 administrator). A few commenters                      coverage. Rather, the commenters
                                                  for some or all contraceptive services on                stated that all employees and                         proposed that owners should also be
                                                  account of religious objections (as                      prospective employees (or student                     required to agree to operate the entity in
                                                  opposed to merely disclosing the fact                    enrollees and their covered dependents)               a manner consistent with religious


                                             VerDate Sep<11>2014   22:03 Jul 13, 2015   Jkt 235001   PO 00000   Frm 00011   Fmt 4701   Sfmt 4700   E:\FR\FM\14JYR2.SGM   14JYR2
                                                                                                                                                                                               289
                                                  41328 Case 4:18-cv-00825-O      Document
                                                             Federal Register / Vol.           22/ Tuesday,
                                                                                     80, No. 134    Filed 02/05/19     Page
                                                                                                            July 14, 2015     291and
                                                                                                                          / Rules of 507  PageID 850
                                                                                                                                     Regulations

                                                  principles, and in fact to so operate the                      Other commenters stated that the                   Specifically, the third party
                                                  entity. Some commenters pointed out                         federal government should ensure that                 administrator must provide or arrange
                                                  that the July 2013 final regulations                        no barriers to contraceptive coverage                 the payments, and the third party
                                                  require non-profit religious                                exist due to an enrollee’s cultural                   administrator can seek reimbursement
                                                  organizations that avail themselves of                      background, English proficiency,                      for the costs (including an allowance for
                                                  the accommodation to ‘‘hold themselves                      disability, or sexual orientation. The                administrative costs and margin) by
                                                  out’’ as religious organizations.                           Departments agree that no barriers                    making an arrangement with a
                                                    The Departments have not adopted                          should exist. The same federal and                    participating issuer—that is, an issuer
                                                  such a criterion for for-profit entities.                   applicable state laws that would                      offering coverage through a Federally-
                                                  The Supreme Court’s decision in Hobby                       prohibit discrimination by employers,                 facilitated Exchange (FFE). The
                                                  Lobby discussed the application of                          group health plans, third party                       participating issuer can receive an
                                                  RFRA in connection with the religious                       administrators, and health insurance                  adjustment to its FFE user fees to
                                                  beliefs of the owners of a closely held                     issuers generally would also apply with               finance these costs.
                                                  corporation.35 These final regulations                      respect to the entities arranging for or                 One commenter suggested that the
                                                  similarly focus on the religious exercise                   providing separate payments for                       federal government set up a program to
                                                  of the owners of the closely held entity                    contraceptive services for women in                   dispense these services using
                                                  and provide that the entity, in                             group health plans and student health                 contractors. Another commenter
                                                  advancing the religious objection,                          insurance subject to an accommodation.                suggested that pharmaceutical
                                                  represent that it does so on the basis of                      Other commenters urged that the                    companies could provide certain
                                                  the religious beliefs of the owners. The                    separate payments for contraceptive                   contraceptives directly by mail to
                                                  Departments do not believe it is also                       services be provided in the same                      persons who are told at a dispensing
                                                  necessary that the entity itself                            manner in which the group health plan                 pharmacy that their plan has denied
                                                  demonstrate by its bylaws, mission                          or student health insurance would have                coverage. Additionally, the
                                                  statement, or other documents or                            otherwise covered these services had                  pharmaceutical companies could
                                                  practices that it has a religious                           they not had an accommodation, or in                  directly supply doctors who prescribe
                                                  character. Non-profit entities ordinarily                   the same manner in which the plan or                  birth control, who in turn could
                                                  do not have owners in the same way as                       coverage subject to an accommodation                  dispense directly to patients who are
                                                  do for-profit entities, and thus the                        covers other, non-contraceptive benefits.             not covered under their employer-
                                                                                                              The Departments, however, maintain                    sponsored group health plan or student
                                                  religious character of a non-profit entity
                                                                                                              the view that reasonable differences in               health insurance coverage. One
                                                  would be reflected in how it holds itself
                                                                                                              the way services are paid for or                      commenter suggested making
                                                  out.
                                                                                                              provided would not necessarily be                     contraception available for any woman
                                                  (f) Other Steps the Departments Should                      inappropriate, provided those                         free of charge through a doctor. One
                                                  Take To Ensure Contraceptive Coverage                       differences do not create barriers to                 commenter suggested providing
                                                  With No Cost Sharing                                        accessing payments for contraceptive                  contraceptive care through Medicaid.
                                                                                                              services. Another commenter stated that                  The Departments have not adopted
                                                     The August 2014 proposed                                                                                       the proposals advanced by these
                                                                                                              health insurance issuers of plans subject
                                                  regulations solicited comments on other                                                                           comments for two reasons. First, the
                                                                                                              to an accommodation should not be
                                                  steps the Departments should take to                        permitted to require enrollees to have                Departments do not have the legal
                                                  help ensure that participants and                           two insurance cards, one for                          authority to require pharmaceutical
                                                  beneficiaries (in the case of student                       contraceptive benefits, and one for other             companies or doctors to provide
                                                  health insurance coverage, enrollees and                    benefits. The Departments do not                      contraceptives directly, nor do they
                                                  dependents) in plans subject to an                          believe that this practice, in of itself,             have the authority to implement the
                                                  accommodation are able to obtain,                           would constitute a barrier to accessing               other alternative arrangements proposed
                                                  without cost, the full range of FDA-                        separate payments for contraceptive                   by these commenters. Second, these
                                                  approved contraceptives without cost                        services.                                             alternatives raise obstacles to access to
                                                  sharing. Many commenters stated that a                                                                            seamless coverage. Consistent with the
                                                  government enforcement body should                          (g) Other Comments That Relate to the                 statutory objective of promoting access
                                                  be established to monitor compliance by                     July 2013 Final Regulations                           to contraceptive coverage and other
                                                  plan sponsors, third party                                     In the August 2014 proposed                        preventive services without cost
                                                  administrators, and health insurance                        regulations and interim final                         sharing, plan beneficiaries and enrollees
                                                  issuers, of their respective obligations                    regulations, the Departments sought                   should not be required to incur
                                                  associated with the accommodation. At                       comment on other potential changes to                 additional costs—financial or
                                                  this time, the Departments do not                           the July 2013 final regulations in light              otherwise—to receive access and thus
                                                  believe that an independent body need                       of the proposed change to the definition              should not be required to enroll in new
                                                  be established, although as stated above,                   of eligible organization. In particular,              programs or to surmount other hurdles
                                                  the Departments will use their                              the Departments sought comment on                     to receive access to coverage. The
                                                  established oversight processes,                            applying the approach set forth in the                Departments believe that the third party
                                                  applicable to all the Affordable Care Act                   July 2013 final regulations in the                    administrators and health insurance
                                                  market reforms of title XXVII of the PHS                    context of the expanded definition of                 issuers already paying for other medical
                                                  Act to monitor compliance with the                          eligible organization. The July 2013                  and pharmacy services on behalf of the
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                  requirement to provide contraceptive                        final regulations provide for separate                women seeking the contraceptive
                                                  services without cost sharing. As part of                   payments for contraceptive services for               services are better placed to provide
                                                  those processes, the Departments will                       participants and beneficiaries in self-               seamless coverage of the contraceptive
                                                  work with non-compliant parties to                          insured group health plans of eligible                services, than are other providers that
                                                  bring them into compliance, and will                        organizations in a manner that enables                may not be in the insurance coverage
                                                  take enforcement action as appropriate.                     these organizations to completely                     network, and that lack the coverage
                                                                                                              separate themselves from administration               administration infrastructure to verify
                                                    35 See   134 S. Ct. at 2768.                              and payment for contraceptive coverage.               the identity of women in accommodated


                                             VerDate Sep<11>2014      22:03 Jul 13, 2015   Jkt 235001   PO 00000   Frm 00012   Fmt 4701   Sfmt 4700   E:\FR\FM\14JYR2.SGM   14JYR2
                                                                                                                                                                                                 290
                                                           Case 4:18-cv-00825-O      Document
                                                                Federal Register / Vol.           22/ Tuesday,
                                                                                        80, No. 134    Filed 02/05/19     Page
                                                                                                               July 14, 2015     292and
                                                                                                                             / Rules of 507  PageID 85141329
                                                                                                                                        Regulations

                                                  health plans and provide formatted                       payments for contraceptive services, the                 to comply with the federal standard.
                                                  claims data for government                               commenter recommended a broadening                       These principles continue to apply.
                                                  reimbursement.                                           of the pool available for reimbursement                    One commenter stated that the Hobby
                                                     Some commenters suggested other                       beyond individually negotiated                           Lobby decision applies to every form of
                                                  changes to the July 2013 regulations,                    arrangements with issuers participating                  medical care, not just contraception,
                                                  with respect to how separate payments                    in the FFE, including potentially                        and that the regulations should reflect
                                                  for contraceptive services provided                      establishing a single pool for                           that. However, in Hobby Lobby, the
                                                  under the accommodation are funded.                      reimbursement or finding an alternative,                 Court stated:
                                                  One commenter expressed concern that                     simpler financing mechanism for third                       In any event, our decision in these cases
                                                  the August 2014 proposed regulations                     party administrators, including offsets                  is concerned solely with the contraceptive
                                                  are silent as to possible funds for                      from federal income taxes, and offsets to                mandate. Our decision should not be
                                                  reimbursement of costs incurred for                      amounts due from other lines of                          understood to hold that an insurance-
                                                  contraception services where there is no                 business operated by the third party                     coverage mandate must necessarily fail if it
                                                  FFE operating in the state. This                                                                                  conflicts with an employer’s religious beliefs.
                                                                                                           administrator.
                                                  commenter also noted that the                                                                                     Other coverage requirements, such as
                                                  regulations do not consider the                             At this time, the Departments are not                 immunizations, may be supported by
                                                  possibility that the cost for                            adopting an alternative approach to                      different interests (for example, the need to
                                                                                                           funding separate payments for                            combat the spread of infectious diseases) and
                                                  contraceptive services may exceed the                                                                             may involve different arguments about the
                                                  issuer’s FFE user fee, nor do they                       contraceptive services with respect to
                                                                                                           costs incurred for women in plans                        least restrictive means of providing them.39
                                                  address how a third party administrator
                                                  would be reimbursed if the issuer is no                  subject to an accommodation, although                       Regarding fully insured plans, one
                                                  longer a participating issuer in the FFE.                the Departments will continue to                         commenter noted that the July 2013
                                                  The commenter suggested the                              explore the feasibility of different ideas,              final regulations permit issuers that are
                                                  Departments consider several different                   including those proposed in the                          providing separate payments for
                                                  financing options: The user fee for the                  comments.                                                contraceptive services under the
                                                  risk adjustment program; the CMS                            One commenter suggested that issuers                  accommodation, to pay for all FDA-
                                                  program management fund; the user fee                    should be permitted to treat the cost of                 approved contraceptive services, or only
                                                  for the Medicare Part D program; the                     providing separate payments for                          for those services to which the eligible
                                                  Prevention and Public Health Fund;                       contraceptive services for women in                      organization objects to covering on
                                                  medical loss ratio rebates; CMS                          plans subject to an accommodation as                     religious grounds. The commenter noted
                                                  innovation funding; and the health                       an adjustment to claims costs for                        that this approach simplifies the
                                                  insurance provider fee.                                  purposes of calculating their medical                    operational issues associated with
                                                     Another commenter recommended                         loss ratios, while still being allowed to                implementing the accommodation
                                                  that HHS provide for an expedited                        treat such payments as an                                across multiple employers, and sought
                                                  process of adjusting FFE user fees in                    administrative cost spread across the                    clarification that this approach is
                                                  case the volume of contraceptive claims                  issuer’s entire risk pool.36 With respect                available to third party administrators as
                                                  is greater than expected. This                           to calculating medical loss ratios, HHS                  well. The Departments clarify that this
                                                  commenter also suggested that the                        has previously stated in rulemaking that                 option is available to third party
                                                  Departments also consider alternative                    an insurer of an accommodated insured                    administrators with respect to self-
                                                  means of generating funding for this                     group health or student plan may                         insured plans.
                                                  purpose, such as allowing an issuer to                                                                               One commenter requested that notices
                                                                                                           include the cost of the actual payments
                                                  charge a premium of at least an amount                                                                            of objection to covering contraceptive
                                                                                                           it makes for contraceptive services in
                                                  equal to the pro rata share of the rate the                                                                       services on religious grounds be
                                                                                                           the numerator of its medical loss ratio.37
                                                  eligible organization would have paid                                                                             provided with at least 60 days’ advance
                                                  had it not elected the accommodation,                       Several commenters asked whether,                     notice, and that any change in objection
                                                  or directly subsidize the cost of                        in light of the fact that the                            status based on change of ownership of
                                                  contraception using funding provided                     accommodation was proposed to be                         the employer not be implemented until
                                                  by the Prevention and Public Health                      expanded to a new set of entities, if the                the next plan year or policy year. The
                                                  Fund.                                                    Department’s discussion in the                           Departments do not adopt this
                                                     One commenter stated that the                         preamble to the July 2013 final                          suggestion. Instead, the Departments are
                                                  Departments should evaluate the                          regulations about the extent to which                    extending, to closely held for-profit
                                                  limitations of current funding                           the accommodation has an effect on                       entities, the same timeframes that have
                                                  arrangements with respect to the current                 other laws, continues to apply.38 The                    been in effect for non-profit eligible
                                                  accommodation for eligible non-profit                    Departments explained in that                            organizations, that is, a plan sponsor
                                                  entities, given the additional demands                   discussion that state insurance laws that                can provide such notice, and implement
                                                  of the proposal to expand the                            provide greater access to contraceptive                  plan benefit changes associated with the
                                                  accommodation to certain for-profit                      coverage than federal standards are                      accommodation, at any time. For group
                                                  entities. The commenter suggested                        unlikely to be preempted, and that, in                   health plans subject to ERISA, existing
                                                  allowing a separate government funded                    states with broader religious exemptions                 notice and timeframe requirements
                                                  reimbursement mechanism for enrollees                    and accommodations with respect to                       under ERISA apply.
                                                  in both insured and self-funded plans as                 health insurance issuers than those in                      Another commenter stated that health
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                  an alternative approach to funding the                   the regulations, plans are still required                insurance issuers and third party
                                                  program. If the current funding                                                                                   administrators should only be required
                                                  approach is continued, the commenter                       36 See Discussion of how an issuer may achieve
                                                                                                                                                                    to provide or arrange for separate
                                                  recommended a reassessment of the                        cost neutrality in the preamble to the July 2013 final   payments for contraceptive services for
                                                                                                           regulations, at 78 FR 39878.
                                                  limitations of the approach for third                      37 See Patient Protection and Affordable Care Act;
                                                                                                                                                                    eligible organizations that have invoked
                                                  party administrators. If third party                     HHS Notice of Benefit and Payment Parameters for         an accommodation no earlier than the
                                                  administrators remain responsible for                    2015 (Mar. 11, 2014), at 79 FR 13809.
                                                  providing or arranging separate                            38 78 FR 39888.                                         39 134   S. Ct. at 2783.



                                             VerDate Sep<11>2014   22:03 Jul 13, 2015   Jkt 235001   PO 00000   Frm 00013   Fmt 4701   Sfmt 4700   E:\FR\FM\14JYR2.SGM    14JYR2
                                                                                                                                                                                                      291
                                                  41330 Case 4:18-cv-00825-O      Document
                                                             Federal Register / Vol.           22/ Tuesday,
                                                                                     80, No. 134    Filed 02/05/19     Page
                                                                                                            July 14, 2015     293and
                                                                                                                          / Rules of 507  PageID 852
                                                                                                                                     Regulations

                                                  first day of the first plan year that                    regulations finalize a clarification                  one year, and therefore meet the
                                                  follows publication of these final                       proposed in the August 2014 proposed                  definition of ‘‘significant rule’’ under
                                                  regulations. To provide employers,                       regulations under which a reference to                Executive Order 12866. Therefore, the
                                                  institutions of higher education, third                  the definition of ‘‘institution of higher             Departments have provided an
                                                  party administrators, and health                         education’’ found in 20 U.S.C. 1002 is                assessment of the potential costs,
                                                  insurance issuers adequate time to                       added to 45 CFR 147.131(f), to clarify                benefits, and transfers associated with
                                                  comply, these final regulations apply                    that both nonprofit and closely held for-             these final regulations. In accordance
                                                  beginning on the first day of the first                  profit institutions of higher education,              with the provisions of Executive Order
                                                  plan year (or, in the individual market,                 with respect to their insured student                 12866, these final regulations were
                                                  the first policy year) after these                       health plans, may qualify as eligible                 reviewed by the OMB.
                                                  regulations are effective. Accordingly                   organizations.
                                                  these final regulations are effective                                                                          1. Need for Regulatory Action
                                                  beginning on the first day of the first                  III. Economic Impact and Paperwork
                                                                                                           Burden                                                   These final regulations finalize the
                                                  plan year (or, in the individual market,                                                                       July 2010 interim final regulations
                                                  the first policy year) that begins on or                 A. Executive Orders 12866 and 13563—                  related to coverage of recommended
                                                  after September 14, 2015.                                Department of Health and Human                        preventive services, the August 2014
                                                     Several commenters stated that the                    Services and Department of Labor                      interim final regulations related to the
                                                  decision to not cover some or all
                                                                                                              Executive Order 12866 (58 FR 51735)                process an eligible organization uses to
                                                  contraceptives on religious grounds
                                                                                                           directs agencies to assess all costs and              provide notice of its religious objections
                                                  should be made annually. The
                                                                                                           benefits of available regulatory                      to the coverage of contraceptive
                                                  Departments do not believe such a
                                                                                                           alternatives and, if regulation is                    services, and the August 2014 proposed
                                                  requirement is appropriate or necessary.
                                                     One commenter asked for clarification                 necessary, to select regulatory                       regulations related to the definition of
                                                  as to how a notice of objection would                    approaches that maximize net benefits                 eligible organization.
                                                  be provided by employers purchasing                      (including potential economic,                           As discussed later in the RIA,
                                                  coverage through the Small Business                      environmental, public health and safety               historically there has been an
                                                  Health Options Program (SHOP) and                        effects; distributive impacts; and                    underutilization of preventive services,
                                                  whether there will be a mechanism in                     equity). Executive Order 13563 (76 FR                 as health insurance issuers have had
                                                  place that permits an eligible                           3821, January 21, 2011) is supplemental               little incentive to cover these services.
                                                  organization to select a small group plan                to and reaffirms the principles,                      Currently, there is still an
                                                  and provide a notice of objection. With                  structures, and definitions governing                 underutilization of some preventive
                                                  respect to employers purchasing                          regulatory review as established in                   services due to a number of barriers,
                                                  coverage through the SHOP, health                        Executive Order 12866.                                including costs, ethnic/gender
                                                  insurance issuers selling policies                          Section 3(f) of Executive Order 12866              disparities,40 and a general lack of
                                                  through it, and participants and                         defines a ‘‘significant regulatory action’’           knowledge by those with medical
                                                  beneficiaries in such plans, all of the                  as an action that is likely to result in a            coverage.41 While many of these factors
                                                  rights and obligations that are associated               proposed rule—(1) having an annual                    are being addressed through the
                                                  with these regulations apply no                          effect on the economy of $100 million                 Affordable Care Act and these final
                                                  differently than if the employer were to                 or more in any one year, or adversely                 regulations, the current underutilization
                                                  purchase coverage outside of the SHOP.                   and materially affecting a sector of the              of preventive services stems from three
                                                     One commenter stated that providing                   economy, productivity, competition,                   main factors. First, due to turnover in
                                                  separate payments for contraceptive                      jobs, the environment, public health or               the health insurance market, health
                                                  services is not cost-neutral for an issuer,              safety, or state, local or tribal                     insurance issuers have historically
                                                  and that it is not appropriate for an                    governments or communities (also                      lacked incentives to cover preventive
                                                  issuer of a student health insurance plan                referred to as ‘‘economically                         services, whose benefits may only be
                                                  to be required to make separate                          significant’’); (2) creating a serious                realized in the future when an
                                                  payments for contraceptive services for                  inconsistency or otherwise interfering                individual may no longer be enrolled
                                                  enrollees in student health plans subject                with an action taken or planned by                    with that issuer. Second, many
                                                  to an accommodation, and suggested                       another agency; (3) materially altering               preventive services generate benefits
                                                  that the Marketplaces should instead                     the budgetary impacts of entitlement                  that do not accrue immediately to the
                                                  offer free individual market policies                    grants, user fees, or loan programs or the            individual that receives the services,
                                                  covering contraception to those who                      rights and obligations of recipients                  making the individual less likely to
                                                  desire such coverage, or that such                       thereof; or (4) raising novel legal or                avail themselves of the services,
                                                  individuals get such services through                    policy issues arising out of legal                    especially in the face of direct,
                                                  existing clinics. In the alternative, the                mandates, the President’s priorities, or              immediate costs. Third, some of the
                                                  commenter proposed an ‘‘above the                        the principles set forth in the Executive             benefits of preventive services accrue to
                                                  line’’ deduction on their federal income                 Order.                                                society as a whole, and thus do not get
                                                  taxes for all costs incurred for separate                   A regulatory impact analysis (RIA)                 factored into an individual’s decision
                                                  payments made for contraceptive                          must be prepared for major rules with                 making over whether to obtain such
                                                  services for enrollees in a student health               economically significant effects ($100                services.
                                                  plan subject to an accommodation. The                    million or more in any 1 year), and a
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                  Departments do not adopt the comment.                    ‘‘significant’’ regulatory action is subject             40 Call, K. T., McAlpine, D. D., Garcia, C. M.,
                                                  For the reasons stated in the July 2013                  to review by the Office of Management                 Shippee, N., Beebe, T., Adeniyi, T. C., & Shippee,
                                                  final regulations, the Departments                       and Budget (OMB). As discussed below,                 T. (2014). Barriers to Care in an Ethnically Diverse
                                                  believe that covering contraceptive                      the Departments anticipate that these                 Publicly Insured Population. Medical Care.
                                                                                                                                                                    41 Reed, M. E., Graetz, I., Fung, V., Newhouse,
                                                  services is cost-neutral for an issuer at                regulations—most notably the policies
                                                                                                                                                                 J. P., & Hsu, J. (2012). In consumer-driven health
                                                  risk for the enrollees in a plan subject                 first established in the 2010 interim                 plans, a majority of patients were unaware of free
                                                  to an accommodation. With respect to                     final rule—are likely to have economic                or low-cost preventive care. Health Affairs, 31(12),
                                                  student health insurance plans, these                    impacts of $100 million or more in any                2641–2648.



                                             VerDate Sep<11>2014   22:03 Jul 13, 2015   Jkt 235001   PO 00000   Frm 00014   Fmt 4701   Sfmt 4700   E:\FR\FM\14JYR2.SGM   14JYR2
                                                                                                                                                                                                       292
                                                           Case 4:18-cv-00825-O      Document
                                                                Federal Register / Vol.           22/ Tuesday,
                                                                                        80, No. 134    Filed 02/05/19     Page
                                                                                                               July 14, 2015     294and
                                                                                                                             / Rules of 507  PageID 85341331
                                                                                                                                        Regulations

                                                    The July 2010 interim final                             Form 700 to the issuers or third party                organizations with respect to their
                                                  regulations and these final regulations                   administrators of their group health                  objection to covering contraceptive
                                                  address these market failures through                     plan. The provisions of those interim                 services.
                                                  two avenues. First, the regulations                       final regulations are being finalized
                                                                                                            without any changes.                                  2. Summary of Impacts
                                                  require coverage of recommended
                                                  preventive services by non-                                  These final regulations also amend
                                                                                                                                                                     In accordance with OMB Circular A–
                                                  grandfathered group health plans and                      the definition of an eligible organization
                                                                                                                                                                  4, Table III.1 below depicts an
                                                  health insurance issuers in the group                     to include a closely held for-profit entity
                                                                                                                                                                  accounting statement summarizing the
                                                  and individual markets, thereby                           that has a religious objection to
                                                                                                            providing coverage for some or all of the             Departments’ assessment of the benefits,
                                                  overcoming plans’ lack of incentive to                                                                          costs, and transfers associated with this
                                                  invest in these services. Second, the                     contraceptive services otherwise
                                                                                                            required to be covered by the group                   regulatory action. It is expected that all
                                                  regulations eliminate cost-sharing                                                                              non-grandfathered plans are already
                                                  requirements, thereby removing a                          health plan or student health insurance
                                                                                                            plan established, maintained, or                      complying with the provisions of the
                                                  barrier that could otherwise lead an                                                                            July 2010 and August 2014 interim final
                                                  individual to not obtain such services,                   arranged by the organization.
                                                                                                               These final regulations are necessary              regulations. Therefore, benefits related
                                                  given the long-term and partially                                                                               to those regulations have been
                                                                                                            in order to provide rules that plan
                                                  external nature of these benefits.                        sponsors and issuers can continue to                  experienced and costs have already
                                                    The August 2014 interim final                           use to determine how to provide                       been incurred. The Departments are
                                                  regulations provided an alternate                         coverage for certain recommended                      providing an assessment of the impacts
                                                  process that eligible organizations can                   preventive services without the                       of existing provisions already
                                                  use to provide notice of their religious                  imposition of cost sharing, to ensure                 experienced and expected in the future,
                                                  objections to providing coverage for                      women’s ability to receive those                      in addition to the anticipated impacts of
                                                  some or all of the contraceptive services                 services, and to respect the religious                new provisions in these final
                                                  to HHS, instead of providing the EBSA                     beliefs of qualifying eligible                        regulations.

                                                                                                                 TABLE III.1—ACCOUNTING TABLE
                                                  Benefits:

                                                       Qualitative:
                                                          * Increased access to and utilization of recommended preventive services, leading to the following benefits:
                                                                 (1) Prevention and reduction in transmission of illnesses as a result of immunization and screening of transmissible diseases;
                                                                 (2) delayed onset, earlier treatment, and reduction in morbidity and mortality as a result of early detection, screening, and coun-
                                                                   seling;
                                                                 (3) increased productivity and reduced absenteeism; and
                                                                 (4) savings from lower health care costs.
                                                          * Benefits to eligible for-profit entities from not being required to facilitate access to or pay for services that contradict their owners’ reli-
                                                              gious beliefs.

                                                  Costs:

                                                       Qualitative:
                                                          * New costs to the health care system when individuals increase their use of preventive services in response to the changes in cov-
                                                              erage and cost-sharing requirements of preventive services. The magnitude of this effect on utilization depends on the price elasticity
                                                              of demand and the percentage change in prices facing those with reduced cost sharing or newly gaining coverage.
                                                          * Administrative cost to eligible for-profit entities to provide self-certification to issuers or third party administrators or notice to HHS.
                                                          * Administrative cost to issuers and third party administrators for plans sponsored by eligible closely held for-profit entities to provide
                                                              notice to enrollees.

                                                  Transfers:

                                                              * Costs previously paid out-of-pocket for certain preventive services are now covered by group health plans and issuers.
                                                              * Risk pooling in the group market will result in sharing expected cost increases across an entire plan or employee group as higher av-
                                                                erage premiums for all enrollee. However, not all of those covered will utilize preventive services to an equivalent extent. As a result,
                                                                these final regulations create a small transfer from those paying premiums in the group market utilizing less than the average volume
                                                                of preventive services in their risk pool to those whose utilization is greater than average. To the extent there is risk pooling in the in-
                                                                dividual market, a similar transfer will occur.
                                                              * Transfer of costs related to certain preventive services from eligible self-funded closely held for-profit entities to third party adminis-
                                                                trators and issuers that provide (or arrange) separate payments for contraceptive services. Third party administrators can make ar-
                                                                rangements with an issuer offering coverage through an FFE to obtain reimbursement for its costs, and the issuer offering coverage
                                                                through the FFE can receive an adjustment to the FFE user fee.
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                  3. Estimated Number of Affected                           100 workers. The Departments estimate                 approximately 128,000 governmental
                                                  Entities                                                  that there are approximately 140,000                  plans with 39 million participants in
                                                                                                            large and 2.2 million small ERISA-                    large plans and 2.8 million participants
                                                    For purposes of this analysis, the                      covered group health plans with an                    in small plans.42 In 2013, approximately
                                                  Departments have defined a large group                    estimated 93.2 million participants in
                                                  health plan as an employer plan with                      large group plans and 36 million                        42 All participant counts and the estimates of
                                                  100 or more workers and a small group                     participants in small group plans. The                individual policies are from the U.S. Department of
                                                  plan as an employer plan with less than                   Departments estimate that there are                                                             Continued




                                             VerDate Sep<11>2014    22:03 Jul 13, 2015   Jkt 235001   PO 00000   Frm 00015   Fmt 4701   Sfmt 4700   E:\FR\FM\14JYR2.SGM   14JYR2
                                                                                                                                                                                                       293
                                                  41332 Case 4:18-cv-00825-O      Document
                                                             Federal Register / Vol.           22/ Tuesday,
                                                                                     80, No. 134    Filed 02/05/19     Page
                                                                                                            July 14, 2015     295and
                                                                                                                          / Rules of 507  PageID 854
                                                                                                                                     Regulations

                                                  12.26 million participants were covered                  profit eligible organizations will seek                  colonoscopy).48 In 2012, the median
                                                  by individual health insurance                           the religious accommodation provided                     percentage of women over the age of 18
                                                  policies.43                                              in these final regulations. Health                       that have not had a pap test in the past
                                                    Group health plans and health                          insurance issuers (or third party                        3 years was 22 percent.49 The CDC
                                                  insurance issuers offering group and                     administrators for self-insured plans) for               recently found that in adults over 50,
                                                  individual health insurance coverage                     the group health plans established or                    fewer than 30 percent are up-to-date
                                                  that are not grandfathered health plans                  maintained by these eligible                             with core preventive services.50
                                                  will be affected by these regulations.                   organizations (and health insurance                         As explained in the July 2010 interim
                                                  There are an estimated 500 issuers                       issuers of closely held for-profit                       final regulations, numerous studies have
                                                  offering group and individual health                     institutions of higher education) will                   shown that improved coverage, or
                                                  insurance coverage.44 The number of                      assume sole responsibility for providing                 reduced costs, of preventive services
                                                  employer-sponsored grandfathered                         (or arranging) separate payments for                     results in higher utilization of these
                                                  plans has been decreasing steadily since                 contraceptive services directly for plan                 services 51 leading to potentially
                                                  2010. Thirty-seven percent of employers                  participants and beneficiaries (and for                  substantial benefits. Research suggests
                                                  offering health benefits offered at least                student enrollees and dependents),                       there are significant health benefits
                                                  one grandfathered health plan in 2014,                   without cost sharing, premium, fee, or                   associated with a number of newly
                                                  compared to 54 percent in 2013 and 72                    other charge to plan participants or                     covered preventive services required
                                                  percent in 2011. Therefore, more and                     beneficiaries (or student enrollees and                  under the statute and these final
                                                  more enrollees in employer-sponsored                     dependents) or to the eligible                           regulations. The National Council on
                                                  plans have gained access to preventive                   organization or its plan. In addition,                   Preventive Priorities (NCPP) has
                                                  services without cost sharing. Twenty-                   based on litigation, the Departments                     estimated that achieving a utilization
                                                  six percent of covered workers were                      estimate that at least 122 non-profit                    rate of 90 percent for eight clinical
                                                  enrolled in a grandfathered health plan                  eligible organizations will have the                     preventive services would save more
                                                  in 2014, as compared to 36 percent in                    option to provide notice of their                        than 150,000 lives each year in the U.S.,
                                                  2013 and 56 percent in 2011.45 In the                    religious objections to HHS, instead of                  including 42,000 if smokers were
                                                  individual market, it is expected that a                 providing the EBSA Form 700 to the                       offered medication or other cessation
                                                  large proportion of individual policies                  issuer or third party administrator of                   assistance (Table III.2).52 From an
                                                  are not grandfathered. In addition,                      their group health plan. These numbers                   economic viewpoint, many preventive
                                                  enrollees in qualified health plans                      are likely to underestimate the number                   services offer high economic value 53
                                                  purchased through the Marketplaces                       of eligible organizations that will seek                 resulting in an estimated savings of $3.7
                                                  have non-grandfathered policies. At the                  the accommodation. However, these are                    billion.54 Even if a rate of 90 percent
                                                  end of the second enrollment period,                     the best estimates available to the                      utilization is not achieved due to a
                                                  nearly 11.7 million individuals selected                 Departments at this time.                                variety of barriers, including financial,
                                                  or were automatically reenrolled into a                                                                           service accessibility, and socioeconomic
                                                  2015 health insurance plan through the                   4. Benefits                                              disparities, the Departments expect that
                                                  Marketplaces.46                                             In the July 2010 interim final                        utilization will increase among those
                                                    It is uncertain how many closely held                  regulations, the Departments anticipated                 individuals in plans subject to the
                                                  for-profit entities have religious                       several types of benefits that will result               regulations because the provisions
                                                  objections to providing coverage for                     from expanding coverage and                              eliminate cost sharing and require
                                                  some or all of the contraceptive services                eliminating cost sharing for                             coverage for these services. It is
                                                  otherwise required to be covered. Based                  recommended preventive services. First,                  expected that the increased utilization
                                                  on litigation and communication                          individuals will experience improved
                                                  received by HHS, the Departments                         health as a result of reduced                               48 CDC. Vital Signs: colorectal cancer screening

                                                  estimate that at least 87 closely held for-              transmission, prevention or delayed                      test use—United States, 2012. MMWR 2013;62:881–
                                                                                                                                                                    888.
                                                                                                           onset, and earlier treatment of disease.                    49 Behavioral Risk Factor Surveillance System
                                                  Labor, EBSA calculations using the March 2013            Second, healthier workers and children                   Numbers (2012), http://apps.nccd.cdc.gov/BRFSS/
                                                  Current Population Survey Annual Social and              will be more productive with fewer                       page.asp?cat=CC&yr=2012&state=All#CC.
                                                  Economic Supplement and the 2012 Medical
                                                  Expenditure Panel Survey and the 2012 Census of
                                                                                                           missed days of work or school. Third,                       50 CDC Focuses on Need for Older Adults To

                                                                                                           some of the recommended preventive                       Receive Clinical Preventive Services, brief released
                                                  Government.                                                                                                       by CDC (2012), http://www.cdc.gov/aging/pdf/cps-
                                                    43 This estimate includes enrollment in student        services will result in savings due to                   clinical-preventive-services.pdf.
                                                  health insurance plans. Source: Data from Medical        lower health care costs.                                    51 See e.g., Meeker D, Joyce GF, Malkin J, et al.
                                                  Loss Ratio submissions for 2013 reporting year,             As stated in the July 2010 interim                    Coverage and preventive screening. Health Serv
                                                  available at http://www.cms.gov/CCIIO/Resources/         final regulations, preventive service                    Res. 2011; 46:173–184. Study found that patients
                                                  Data-Resources/mlr.html.                                                                                          responded to the exclusion of preventive services
                                                    44 Source: Data from Medical Loss Ratio                coverage is limited to those
                                                                                                                                                                    from deductibles and reducing cost sharing resulted
                                                  submissions for 2013 reporting year.                     recommended by the Task Force (grade                     in increased utilization of lipid screening, pap
                                                    45 See Kaiser Family Foundation and Health             of A or B), an applicable Advisory                       smears, and other services. See e.g., Jill Bernstein,
                                                  Research and Education Trust, Employer Health            Committee, and HRSA.47 These final                       Deborah Chollet, and G. Gregory Peterson,
                                                  Benefits 2014 Annual Survey (2014), available at                                                                  Encouraging Appropriate Use of Preventive Health
                                                                                                           regulations can be expected to continue                  Services, Issue Brief Mathematica Policy Research
                                                  http://kff.org/private-insurance/report/2014-
                                                  employer-health-benefits-survey/; and Employer           to increase access to and utilization of                 Inc., Princeton, NJ (May 2010) Number 2.
                                                  Health Benefits 2011 Annual Survey (2011)                these services, which have been                             52 National Commission on Prevention Priorities.

                                                  available at http://kff.org/health-costs/report/         historically underutilized. For example,                 Preventive Care: A National Profile on Use,
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                  employer-health-benefits-annual-survey-archives/.        27.7 percent of adults aged 50 to 75                     Disparities, and Health Benefits. Partnership for
                                                    46 This estimate represents the number of                                                                       Prevention, August 2007. http://www.prevent.org/
                                                                                                           have never been screened for colorectal                  data/files/initiatives/ncpppreventivecarereport.pdf.
                                                  individuals who have selected, or been
                                                  automatically reenrolled into a 2015 plan through        cancer (such as sigmoidoscopy and/or                        53 Woolf, Steven. A Closer Look at the Economic

                                                  the Marketplaces, with or without payment of                                                                      Argument for Disease Prevention. JAMA 2009;
                                                  premium. See ASPE, Health Insurance                         47 See http://www.ahrq.gov/research/findings/         301(5):536–538.
                                                  Marketplaces 2015 Open Enrollment Period: March          final-reports/uspstf/uspstfeval.pdf for details of the      54 Maciosek, Michael V., Coffield, Ashley B.,

                                                  Enrollment Report, available at http://aspe.hhs.gov/     Task Force grading and http://www.uspreventive           Flottemesch, et al., Use of Preventive Services In
                                                  health/reports/2015/MarketPlaceEnrollment/               servicestaskforce.org/Page/Name/uspstf-a-and-b-          U.S. Health Care Could Save Lives At Little Or No
                                                  Mar2015/ib_2015mar_enrollment.pdf.                       recommendations/ for current recommendations.            Cost. Health Affairs 2010, 29(9) 1656–1660.



                                             VerDate Sep<11>2014   22:03 Jul 13, 2015   Jkt 235001   PO 00000   Frm 00016   Fmt 4701   Sfmt 4700   E:\FR\FM\14JYR2.SGM     14JYR2
                                                                                                                                                                                                          294
                                                             Case 4:18-cv-00825-O      Document
                                                                  Federal Register / Vol.           22/ Tuesday,
                                                                                          80, No. 134    Filed 02/05/19     Page
                                                                                                                 July 14, 2015     296and
                                                                                                                               / Rules of 507  PageID 85541333
                                                                                                                                          Regulations

                                                  of these services will lead providers to                           knowing that they will be covered
                                                  increase their use of these services                               without cost sharing.

                                                                       TABLE III.2—LIVES SAVED FROM INCREASING UTILIZATION OF SELECTED PREVENTIVE SERVICES
                                                                                                                                                                                                                                  Lives saved
                                                                                                                                                                                                                Percent            annually if
                                                                         Preventive service                                                            Population group                                        utilization        90 percent
                                                                                                                                                                                                                (2005)             utilization

                                                  Regular aspirin use ....................................................    Men 40+/Women 50+ ................................................                             40            45,000
                                                  Smoking cessation (medication and advice) .............                     All adult smokers .......................................................                      28            42,000
                                                  Colorectal cancer screening ......................................          Adults 50+ .................................................................                   48            14,000
                                                  Influenza vaccination .................................................     Adults 50+ .................................................................                   37            12,000
                                                  Cervical cancer screening (in past 3 years) ..............                  Women 18–64 ...........................................................                        83               620
                                                  Cholesterol screening ................................................      Men 35+/Women 45+ ................................................                             79             2,450
                                                  Breast cancer screening (in past 2 years) ................                  Women 40+ ...............................................................                      67             3,700
                                                  Chlamydia screening .................................................       Women 16–25 ...........................................................                        40            30,000
                                                     Source: National Commission on Prevention Priorities, 2007.


                                                     Studies comparing the utilization of                            Maintaining high levels of                                              being have been positively linked to
                                                  preventive services among adults show                              immunization in the general population                                  students’ academic outcomes, including
                                                  utilization rates range from as high as 89                         protects the un-immunized from                                          attendance, grades, test scores, and high
                                                  percent for blood pressure checks to                               exposure so that individuals who                                        school graduation.62 As discussed in the
                                                  only 40 percent for annual flu                                     cannot receive, or who do not have a                                    July 2010 interim final rules, studies
                                                  vaccinations.55 Under the Affordable                               sufficient immune response to the                                       show that reduced cost sharing and
                                                  Care Act, there have been significantly                            vaccine, are indirectly protected.58                                    increased access to care can improve
                                                  higher usage rates of several preventive                              A second type of benefit of these final                              productivity in both schools and the
                                                  services in young adults and women,                                regulations is improved workplace                                       labor market. Thus, it is expected that
                                                  including blood pressure tests,                                    productivity and decreased absenteeism                                  these final regulations can have a
                                                  cholesterol screening, and contraceptive                           for school children. A study by Gallup                                  substantial benefit to the children in the
                                                  services.56 Numerous studies have                                  has found that among workers working                                    nation’s education system and the labor
                                                  shown that improved coverage, or                                   at least 30 hours a week, those                                         market, both current and future.
                                                  reduced costs, of preventive services                              considered overweight or obese with                                        A third type of benefit from some
                                                  results in higher utilization of these                             one or more chronic condition will miss                                 preventive services is cost savings.
                                                  services 57 leading to potentially                                 one to 3.5 days of work a month.59 With                                 Increasing the provision of preventive
                                                  substantial benefits. The Departments                              an estimated 450 million days lost to                                   services is expected to reduce the
                                                  expect that utilization of preventive                              absenteeism, the cost of lost                                           incidence or severity of illness, and, as
                                                  services will continue to increase over                            productivity due to personal health or                                  a result, reduce expenditures on
                                                  time among those individuals in plans                              the inability to concentrate due to their                               treatment of illness. As discussed in the
                                                  affected by these regulations because the                          own or a family member’s illness is                                     July 2010 interim final regulations and
                                                  provisions eliminate cost sharing and                              estimated to be between $153 and $260                                   elsewhere,63 childhood vaccinations
                                                  require coverage for these services.                               billion annually.60                                                     have been found to generate
                                                     Some recommended preventive                                        Illness and poorly controlled chronic                                considerable benefit and savings to both
                                                  services have both individual and                                  disease also contribute to increased                                    individuals and society. Employing a
                                                  public health value. Vaccines have                                 absenteeism among school children.                                      decision analysis cohort model of U.S.
                                                  reduced or eliminated serious diseases                             Recent data indicates that in the 2011–                                 children born during 1994–2013,
                                                  that, prior to vaccination, routinely                              2012 academic year, 6.2 percent of                                      researchers at CDC analyzed the
                                                  caused serious illnesses or deaths.                                children aged 6 through 17 missed 11 or                                 economic impact of DTaP (diphtheria
                                                                                                                     more days of school.61 Studies have                                     and tetanus toxoids and acellular
                                                     55 The Commonwealth Fund. ‘‘Current Trends in                   shown that student health and well-                                     Pertussis), Hib (Haemophilus influenza
                                                  Health Coverage and the Effects of Implementing                                                                                            type b), Polio (OPV then IPV), MMR
                                                  the Affordable Care Act’’ (2013). http://www.
                                                  commonwealthfund.org/∼/media/files/publications/
                                                                                                                        58 See Modern Infectious Disease Epidemiology
                                                                                                                                                                                             (measles, mumps and rubella), Hepatitis
                                                                                                                     by Johan Giesecke 1994, Chapter 18, The                                 B, varicella, pneumococcal disease
                                                  fund-report/2013/apr/1681_collins_insuring_
                                                                                                                     Epidemiology of Vaccination.
                                                  future_biennial_survey_2012_final.pdf.
                                                                                                                        59 Unhealthy U.S. Workers’ Absenteeism Costs
                                                                                                                                                                                             (PCV, 7-valent and 13-valent), and
                                                     56 See. e.g., Lau JS, Adams SH, Park MJ, Boscardin
                                                                                                                     $153 Billion. Well-Being, Gallop October 17, 2011                       rotavirus vaccines in children aged ≤6
                                                  WJ, Irwin CE. Improvement in preventive care of
                                                  young adults after the affordable care act: the                    at http://www.gallup.com/poll/150026/Unhealthy-
                                                  affordable care act is helping. JAMA Pediatr. 2014;                Workers-Absenteeism-Costs-153-Billion.aspx.                               62 Vaughn, B., Princiotta, D., Barry, M., Fish, H.,
                                                                                                                        60 Ibid, see e.g., Health and Productivity Among                     & Schmitz, H. (2013). Safe Supportive Living Brief:
                                                  168(12):1101–1106. See e.g., Sonfield, A., Tapales,
                                                  A., Jones RK., Finer, LB. Impact of the federal                    U.S. Workers, Karen Davis, Ph.D., Sara R. Collins,                      Schools and The Affordable Care Act. https://safe
                                                  contraceptive coverage guarantee on out-of-pocket                  Ph.D., Michelle M. Doty, Ph.D., Alice Ho, and                           supportivelearning.ed.gov/sites/default/files/1953_
                                                  payments for contraceptives: 2014 update.                          Alyssa L. Holmgren, The Commonwealth Fund,                              Schools%20Affordable%20Care%20Brief_
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                  Contraception, 2015: 91(1): 44–48.                                 August 2005. http://www.commonwealthfund.org/                           d3%20lvr.pdf.
                                                     57 See e.g., Meeker D, Joyce GF, Malkin J, et al.               publications/issue-briefs/2005/aug/health-and-                            63 See e.g. Maciosek, Michael V., Coffield, Ashley

                                                  Coverage and preventive screening. Health Serv                     productivity-among-u-s-workers.                                         B., Flottemesch, et al., Use of Preventive Services
                                                                                                                        61 Children Who Missed 11 or More Days of                            In U.S. Health Care Could Save Lives At Little Or
                                                  Res. 2011; 46:173–184. Study found exclusion of
                                                  deductibles from, and reduced cost sharing of                      School per Year Due to Illness or Injury, Kids Count                    No Cost. Health Affairs 2010 29(9) 1656–1660. See
                                                  preventive services resulted in increased utilization              Data Center at http://datacenter.kidscount.org/data/                    eg. Zhou F, Santoli J, Messonnier ML, et al.
                                                  of lipid screening, pap smears, and other services.                tables/5202-children-who-missed-11-or-more-days-                        Economic Evaluation of the 7-Vaccine Routine
                                                  See e.g., Jill Bernstein, Deborah Chollet, and G.                  of-school-per-year-due-to-illness-or-injury?loc=1&                      Childhood Immunization Schedule in the United
                                                  Gregory Peterson, Issue Brief Mathematica Research                 loct=2#detailed/1/any/false/1021,18,14/691,30,18/                       States, 2001. Arch Pediatr Adolesc Med. 2005;
                                                  Policy Inc., Princeton, NJ (May 2010) Number 2.                    11683.                                                                  159(12):1136–1144.



                                             VerDate Sep<11>2014       22:03 Jul 13, 2015     Jkt 235001     PO 00000        Frm 00017     Fmt 4701      Sfmt 4700     E:\FR\FM\14JYR2.SGM            14JYR2
                                                                                                                                                                                                                                    295
                                                  41334 Case 4:18-cv-00825-O      Document
                                                             Federal Register / Vol.           22/ Tuesday,
                                                                                     80, No. 134    Filed 02/05/19     Page
                                                                                                            July 14, 2015     297and
                                                                                                                          / Rules of 507  PageID 856
                                                                                                                                     Regulations

                                                  years. The study estimates that among                    final regulations are expected to                     immunizations for privately insured
                                                  the 78.6 million children born during                    increase the take-up rate of preventative             children up to age 5 (in families in
                                                  this period, these routine                               services counseling for obesity and                   Georgia in 2003) found that a one
                                                  immunizations will prevent 322 million                   other conditions among patients, and                  percent increase in out-of-pocket costs
                                                  illnesses and 21 million                                 lead physicians to increase appropriate               for routine immunizations (DTaP, IPV,
                                                  hospitalizations, averting 732,000                       referrals for such services. The effect of            MMR, Hib, and Hep B) was associated
                                                  premature deaths over their lifetime.                    these final regulations is expected to be             with a 0.07 percent decrease in
                                                  Furthermore, it was estimated that these                 magnified due to the numerous public                  utilization.70
                                                  routine vaccinations will potentially                    and private sector initiatives dedicated                 Eligible closely held for-profit entities
                                                  avert $402 billion in direct costs and                   to combating the obesity epidemic and                 that seek the accommodation for
                                                  $1.5 trillion in societal costs and a net                smoking cessation.                                    contraceptive services will incur
                                                  savings of $295 billion and $1.38 trillion                  Eligible closely held for-profit entities          administrative costs to provide self-
                                                  for payers and society, respectively (in                 that seek the accommodation to exclude                certifications to issuers or third party
                                                  2013 dollars).64                                         coverage for contraceptive services from              administrators or notices to HHS.
                                                     As with immunizations, other                          health coverage offered to their                      Issuers and third party administrators
                                                  preventive services have been estimated                  employees and students, and eligible                  for health plans sponsored by these
                                                  to have cost-savings benefits. As                        organizations that opt to provide notice              eligible organizations will also incur
                                                  discussed in the July 2010 interim final                 to HHS, will benefit from not being                   administrative costs to provide
                                                  regulations, aspirin use with high risk                  required to facilitate access to or pay for           notifications to enrollees. The costs
                                                  adults and tobacco cessation and                         coverage that are contrary to their                   related to these information collection
                                                  screening can both yield net savings.                    owners’ religious beliefs. Women                      requirements are estimated in section D
                                                  For example, in Massachusetts, the                       enrolled in plans under this                          below.
                                                  availability of tobacco cessation                        accommodation will have continued                        Along with new costs of induced
                                                  treatments combined with promotional                     access to contraceptive services without              utilization, there are transfers associated
                                                  campaigns resulted in a ten percent                      cost sharing.                                         with these final regulations. A transfer
                                                  decline in Medicaid enrolled smokers, a                                                                        is a change in who pays for the services,
                                                  $3.12 savings for every dollar spent on                  5. Costs and Transfers                                where there is not an actual change in
                                                  the benefit.65 As discussed in more                         The changes in how plans and issuers               the level of resources used. For
                                                  detail in the July 2010 interim final                    continue to cover the recommended                     example, costs that were previously
                                                  regulations, another area where                          preventive services resulting from these              paid out-of-pocket for certain preventive
                                                  prevention can achieve savings is                        final regulations will result in changes              services will now be covered by plans
                                                  obesity prevention and reduction. Based                  in covered benefits and premiums for                  and issuers under these final
                                                  on recent guidelines, up to 116.1                        individuals in plans and health                       regulations. Such a transfer of costs
                                                  million American adults are candidates                   insurance coverage subject to these final             could be expected to lead to an increase
                                                  for both pharmaceutical and behavioral                   regulations. New costs to the health                  in premiums.
                                                  treatments for weight loss, and up to 32                 system result when individuals increase                  In the July 2010 interim final
                                                  million are eligible for bariatric                       their use of preventive services in                   regulations, the Departments analyzed
                                                  surgery.66 According to the CDC, from                    response to the changes in coverage of                the impact of eliminating cost sharing,
                                                  2011–2012, 16.9 percent of children 2                    those services. Cost sharing, including               increases in services covered, and
                                                  through 19 years of age and 34.9 percent                 coinsurance, deductibles, and                         induced utilization on the average
                                                  of adults aged 20 and over were obese                    copayments, divides the costs of health               insurance premium using a model to
                                                  (defined as having a body mass index                     services between the plan or issuer and               evaluate private health insurance plans
                                                  (BMI) greater than or equal to the age                   the enrollees. The removal of cost                    against a nationally representative
                                                  and sex-specific 95th percentiles of the                 sharing increases the quantity of                     population. In the July 2010 interim
                                                  200 CDC growth charts).67 One study                      services demanded by lowering the                     final regulations, the Departments
                                                  used the number of obese and                             direct cost of the service to consumers.              analyzed Medical Expenditure Panel
                                                  overweight twelve-year olds in 2005 to                   Therefore, the Departments expect that                Survey (MEPS) data and determined the
                                                  simulate a cohort over their lifetimes,                  the statute and these final regulations               average person with employer-
                                                  indicating that a sustained one-                         will continue to increase utilization of              sponsored insurance (ESI) would have
                                                  percentage-point decrease in the                         the covered preventive services. The                  $264 in covered preventive service
                                                  prevalence of obesity over the lifetime                  magnitude of this effect on utilization               expenses, of which $240 would be paid
                                                  of this cohort would result in an                        depends on the price elasticity of                    by insurance and $24 paid out-of-
                                                  estimated savings of $260.4 million in                   demand.                                               pocket.71 When preventive services are
                                                  total medical expenditures.68 These                         Several studies have found that                    covered with zero copayment, the
                                                                                                           individuals are sensitive to prices for               Departments estimated the average
                                                    64 Whitney, CG., Zhou, F., Singleton, J., Schuchat,

                                                  A. Benefits from Immunization During the Vaccines
                                                                                                           health services.69 CDC researchers who                preventive benefit (holding utilization
                                                  of Children Program Era—United States, 1994–             studied out-of pocket costs of                        constant) would increase by $24, or a
                                                  2013. MMWR 2014;63(16):352–355.                                                                                0.6 percent increase in insurance
                                                    65 McAfee, T., Babb, S., McNabb, S., Fiore, MC.          69 Liu, S., and Chollet, D., Price and Income
                                                                                                                                                                 benefits and premiums for plans that
                                                  N Engl J Med 2015; 372:5–7.                              Elasticity of the Demand for Health Insurance and
                                                    66 Stevens, J., Oakkar, EE., Cui, Z., Cai, J.,         Health Care Services: A Critical Review of the
                                                                                                                                                                 have relinquished their grandfather
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                  Truesdale, KP. US adults recommended for weight          Literature, Mathematica Policy Research Inc.,
                                                                                                                                                                   70 See e.g., Noelle-Angelique Molinari et al., ‘‘Out-
                                                  reduction by 1998 and 2013 obesity guidelines,           (March 2006) http://www.mathematica-mpr.com/∼/
                                                  NHANES 2007–2012, 2015 Obesity 23(3) 527–531.            media/publications/PDFs/priceincome.pdf. See e.g.,    of-Pocket Costs of Childhood Immunizations: A
                                                    67 Ogden CL, Carroll MD, Kit BK, Flegal KM.            Ringel, JS., Hosek, SD., Vollaard, BA., and S.        Comparison by Type of Insurance Plan,’’ Pediatrics,
                                                  Prevalence of Childhood and Adult Obesity in the         Mahnovski (2002), The elasticity of demand for        120(5) pp. e1148–e1156 (2007).
                                                  United States, 2011–2012. JAMA. 2014; 311(8):806–        health care; A review of the literature and its         71 The model does not distinguish between

                                                  814.                                                     application to the military health system, National   recommended and non-recommended preventive
                                                    68 Trasande, L., 2010, How Much Should We              Defense Research Institute, RAND Health. http://      services, and so this likely represents an
                                                  Invest in Preventing Childhood Obesity? Health           www.rand.org/content/dam/rand/pubs/                   overestimate of the insurance benefits for
                                                  Affairs, 29, no. 3:372–378.                              monograph_reports/2005/MR1355.pdf.                    preventive services.



                                             VerDate Sep<11>2014   22:03 Jul 13, 2015   Jkt 235001   PO 00000   Frm 00018   Fmt 4701   Sfmt 4700   E:\FR\FM\14JYR2.SGM   14JYR2
                                                                                                                                                                                                        296
                                                           Case 4:18-cv-00825-O      Document
                                                                Federal Register / Vol.           22/ Tuesday,
                                                                                        80, No. 134    Filed 02/05/19     Page
                                                                                                               July 14, 2015     298and
                                                                                                                             / Rules of 507  PageID 85741335
                                                                                                                                        Regulations

                                                  status. Furthermore, in the July 2010                    contraceptive coverage is at least cost                    separately (or is not tracked as
                                                  interim final regulations, the                           neutral because they will be insuring                      individual encounter data separately)
                                                  Departments estimated that additional                    the same set of individuals under both                     from the office visit, whether these final
                                                  coverage for genetic screening,                          the group or student health insurance                      regulations should prohibit cost sharing
                                                  depression screening, lead testing,                      policies for whom they will also be                        for any office visit in which any
                                                  autism testing, and oral health screening                making the separate payments for                           recommended preventive service was
                                                  would result in a total average increase                 contraceptive services and, as a result,                   administered, or whether cost sharing
                                                  in insurance benefits on these services                  will experience lower costs from                           should be prohibited only when the
                                                  to be 0.12 percent, or just over $4 per                  improvements in women’s health,                            preventive service is the primary
                                                  insured person. This increase                            healthier timing and spacing of                            purpose of the office visit. Prohibiting
                                                  represented a mixture of new costs and                   pregnancies, and fewer unplanned                           cost sharing for office visits when any
                                                  transfers, dependent on whether                          pregnancies. Several studies have                          recommended preventive service is
                                                  beneficiaries previously purchased                       estimated that the costs of providing                      provided, regardless of the primary
                                                  these services on their own. Impacts                     contraceptive coverage are balanced by                     purpose of the visit, could lead to an
                                                  were expected to vary depending on                       cost savings from lower pregnancy-                         overly broad application of these final
                                                  baseline benefit levels, and                             related costs and from improvements in                     regulations; for example, a person who
                                                  grandfathered health plans were not                      women’s health.73 A third party                            sees a specialist for a particular
                                                  expected to experience any impact from                   administrator can make arrangements                        condition could end up with a zero
                                                  those interim final regulations.                         with an issuer offering coverage through                   copayment simply because his or her
                                                     As discussed in the July 2010 interim                 an FFE to obtain reimbursement for its                     blood pressure was taken as part of the
                                                  final regulations, the Departments used                  costs (including an allowance for                          office visit. This could create financial
                                                  the standard actuarial ‘‘induction                       administrative costs and margin). The                      incentives for consumers to request
                                                  formula’’ 1/(1+alpha*P), where alpha is                  issuer offering coverage through the FFE                   preventive services at office visits that
                                                  the ‘‘induction parameter’’ and P is the                 can receive an adjustment to the FFE                       are intended for other purposes in order
                                                  average fraction of the cost of services                 user fee, and the issuer is expected to                    to avoid copayments and deductibles.
                                                  paid by consumers to estimate                            pass on a portion of that adjustment to                    The increased prevalence of the
                                                  behavioral changes to estimate the                       the third party administrator to account                   application of zero cost sharing would
                                                  induced demand for preventive                            for the costs of providing or arranging                    lead to increased premiums compared
                                                  services.72 Removing cost sharing for                    payments for contraceptive services.                       with the chosen option, without a
                                                  preventive services lowers the direct                                                                               meaningful additional gain in access to
                                                  cost to consumers of using preventive                    B. Regulatory Alternatives
                                                                                                                                                                      preventive services.
                                                  services, which induces additional                          Several provisions in these final
                                                  utilization, estimated with the model                                                                                  A third issue involves health plans
                                                                                                           regulations involved policy choices.
                                                  above to increase covered expenses and                                                                              that have differential cost sharing for
                                                                                                           One was whether to allow a plan or
                                                  benefits by approximately $17, or 0.44                                                                              services provided by in-network vs. out-
                                                                                                           issuer to impose cost sharing for an
                                                  percent in insurance benefits in group                                                                              of-network providers. These final
                                                                                                           office visit when a recommended
                                                  health plans. A similar, but larger, effect                                                                         regulations provide that a plan or issuer
                                                                                                           preventive service is provided in that
                                                  was anticipated in the individual                                                                                   generally is not required to provide
                                                                                                           visit. Sometimes a recommended
                                                  market because individual health                                                                                    coverage for recommended preventive
                                                                                                           preventive service is billed separately
                                                  insurance policies generally had less                                                                               services delivered by an out-of-network
                                                                                                           from the office visit; sometimes it is not.
                                                  generous benefits for preventive services                                                                           provider. The plan or issuer generally
                                                                                                           The Departments decided that the cost-
                                                  than group health plans.                                                                                            may also impose cost sharing for
                                                                                                           sharing prohibition of these final
                                                     When eligible closely held for-profit                                                                            recommended preventive services
                                                                                                           regulations applies to the specific
                                                  entities seek the accommodation, health                                                                             delivered by an out-of-network
                                                                                                           preventive service as recommended by
                                                  insurance issuers (or third party                                                                                   provider. However, if the plan or issuer
                                                                                                           the guidelines. Therefore, if the
                                                  administrators for self-insured plans) for                                                                          does not have in its network a provider
                                                                                                           preventive service is billed separately
                                                  the group health plans established or                                                                               who can provide the recommended
                                                                                                           (or is tracked as individual encounter
                                                  maintained by the eligible organizations                                                                            preventive service, the plan or issuer
                                                                                                           data separately) from the office visit, it
                                                  (and health insurance issuers of student                                                                            must cover the item or service when
                                                                                                           is the preventive service that has cost
                                                  health plans arranged by eligible                                                                                   performed by an out-of-network
                                                                                                           sharing waived, not the entire office
                                                  organizations that are institutions of                                                                              provider, and may not impose cost
                                                                                                           visit.
                                                  higher education) will assume sole                                                                                  sharing with respect to the item or
                                                                                                              A second policy choice was, if the
                                                  responsibility for providing (or                                                                                    service. The Departments considered
                                                                                                           preventive service is not billed
                                                  arranging) separate payments for                                                                                    that requiring coverage by out-of-
                                                  contraceptive services directly for plan                    73 Bertko, J., Glied, S., et al. The Cost of Covering   network providers with no cost sharing
                                                  participants and beneficiaries (or                       Contraceptives Through Health Insurance (February          would result in higher premiums. Plans
                                                  student enrollees and dependents),                       9, 2012), http://aspe.hhs.gov/health/reports/2012/         and issuers negotiate allowed charges
                                                  without cost sharing, premium, fee, or                   contraceptives/ib.shtml; Washington Business               with in-network providers as a way to
                                                                                                           Group on Health, Promoting Healthy Pregnancies:
                                                  other charge to plan participants or                     Counseling and Contraception as the First Step,
                                                                                                                                                                      promote effective, efficient health care,
                                                  beneficiaries (or student enrollees and                  Report of a Consultation with Business and Health          and allowing differences in cost sharing
                                                  dependents) or to the eligible                           Leader (September 20, 2000), Campbell, K.P.,               in- and out-of-network enables plans to
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                  organization or its plan. The                            Investing in Maternal and Child Health: An                 encourage use of in-network providers.
                                                                                                           Employer’s Toolkit, National Business Group on
                                                  Departments continue to believe that                     Health (2007) http://www.businessgrouphealth.org/
                                                                                                                                                                      Allowing zero cost sharing for out-of-
                                                  issuers will find that providing                         healthtopics/maternalchild/investing/docs/mch_             network providers could reduce
                                                                                                           toolkit.pdf; Trussell, J., et al. The Economic Value       providers’ incentives to participate in
                                                    72 Standard formula best described in ‘‘Quantity-      of Contraception: A Comparison of 15 Methods,              insurer networks. The Departments
                                                  Price Relationships in Health Insurance’’, Charles L     American Journal Public Health, 1995; 85(4):494–
                                                  Trowbridge, Chief Actuary, Social Security               503, Revenues of H.R. 3162, the Children’s Health
                                                                                                                                                                      decided that permitting cost sharing for
                                                  Administration (DHEW Publication No. (SSA) 73–           and Medicare Protection Act, for the Rules                 recommended preventive services
                                                  11507, November 1972).                                   Committee (August 1, 2007).                                provided by out-of-network providers


                                             VerDate Sep<11>2014   22:03 Jul 13, 2015   Jkt 235001   PO 00000   Frm 00019   Fmt 4701    Sfmt 4700   E:\FR\FM\14JYR2.SGM    14JYR2
                                                                                                                                                                                                    297
                                                  41336 Case 4:18-cv-00825-O      Document
                                                             Federal Register / Vol.           22/ Tuesday,
                                                                                     80, No. 134    Filed 02/05/19     Page
                                                                                                            July 14, 2015     299and
                                                                                                                          / Rules of 507  PageID 858
                                                                                                                                     Regulations

                                                  (except in cases where the                               section 7805(f) of the Code, the                      services. These final regulations
                                                  recommended service is only available                    proposed rule preceding these                         continue to allow eligible organizations
                                                  from an out-of-network provider) is the                  regulations was submitted to the Chief                to use EBSA Form 700 to notify their
                                                  appropriate option to preserve a choice                  Counsel for Advocacy of the Small                     third party administrators and issuers,
                                                  of providers for individuals, while                      Business Administration for comment                   as set forth in the July 2013 final
                                                  avoiding potentially larger increases in                 on their impact on small business and                 regulations and guidance.
                                                  costs and transfers as well as potentially               no comments were received.                               The Departments received comments
                                                  lower quality care.                                                                                            that HHS underestimated the number of
                                                     As discussed previously in the                        D. Paperwork Reduction Act—                           closely held for-profit eligible
                                                  preamble, the Departments also                           Department of Health and Human                        organizations that may seek the
                                                  considered different ways to define a                    Services                                              accommodation. Some commenters
                                                  closely held for-profit entity. Under one                   These final regulations contain                    noted that it would be difficult to
                                                  approach, a qualifying closely held for-                 information collection requirements that              estimate this number. One commenter
                                                  profit entity would have been defined as                 are subject to review by OMB. A                       estimated that about 1.3 million S-
                                                  a for-profit entity where none of the                    description of these provisions is given              corporations offer health insurance to
                                                  ownership interests in the entity is                     in the following paragraphs with an                   their employees and, based on this data,
                                                  publicly traded and where the entity has                 estimate of the annual burden. In order               objection rates of 1 percent of S-
                                                  fewer than a specified number of                         to fairly evaluate whether an                         corporations would result in 13,000
                                                  shareholders or owners.                                  information collection should be                      objecting firms, an objection rate of 2
                                                     Under the second approach, a                          approved by OMB, section 3506(c)(2)(A)                percent would result in 26,000 objecting
                                                  qualifying closely held for-profit entity                of the Paperwork Reduction Act of 1995                firms and an objection rate of 5 percent
                                                  would have been defined as a for-profit                  requires that we solicit comment on the               would result in 65,000 objecting firms.
                                                  entity in which the ownership interests                  following issues:                                     However, the Departments have no
                                                  are not publicly traded, and in which a                     • The need for the information                     indication that such large numbers of
                                                  specified fraction of the ownership                      collection and its usefulness in carrying             closely held for-profit entities would
                                                  interest is concentrated in a limited and                out the proper functions of our agency.               seek the accommodation. The
                                                  specified number of owners. Within the                      • The accuracy of our estimate of the              Departments also note that the
                                                  second approach, the Departments                         information collection burden.                        definition of a qualifying closely held
                                                  considered adopting the IRS test to                         • The quality, utility, and clarity of             for-profit entity adopted in these final
                                                  define a closely held corporation. The                   the information to be collected.                      regulations differs from the definition of
                                                  definition adopted in these final rules,                    • Recommendations to minimize the                  an S-corporation. In the proposed rules,
                                                  although based on the IRS test, is more                  information collection burden on the                  based on the number of plaintiffs that
                                                  flexible and ensures that it does not                    affected public, including automated                  are for-profit employers in recent
                                                  exclude some entities that should be                     collection techniques.                                litigation objecting on religious grounds
                                                  considered to be closely held for the                    1. Wage Estimates                                     to the provision of contraceptive
                                                  purposes of these final regulations.                                                                           services, HHS estimated that 71 closely
                                                     Under a third approach, the                              To derive average costs, we used data
                                                                                                                                                                 held for-profit entities would seek the
                                                  Departments considered a test under                      from the U.S. Bureau of Labor Statistics’
                                                                                                                                                                 accommodation. In the final regulations,
                                                  which none of the ownership interests                    May 2014 National Occupational                        based on updated information, HHS is
                                                  in the entity is publicly traded, without                Employment and Wage Estimates for all                 revising the estimate to 87. Even though
                                                  any other restrictions on the number of                  salary estimates (http://www.bls.gov/                 this may underestimate the number of
                                                  owners or on ownership concentration.                    oes/current/oes_nat.htm).                             eligible closely held for-profit entities
                                                  The Departments believe, however, that                   2. Information Collection Requirements                that will seek the accommodation, this
                                                  such a test would be excessively broad.                  (ICRs)                                                is the best estimate available to the
                                                  C. Special Analyses—Department of                                                                              Departments at this time.
                                                                                                           a. ICRs Regarding Self-Certification                     For each eligible organization, it is
                                                  Treasury                                                 (§ 147.131(b)(3))                                     assumed that clerical staff will gather
                                                     For purposes of the Department of the                    All eligible organizations will have               and enter the necessary information,
                                                  Treasury, it has been determined that                    the option of either providing a self-                send the self-certification to its issuer(s)
                                                  this rule is not a significant regulatory                certification (EBSA Form 700) to the                  or third party administrator(s) or the
                                                  action as defined in Executive Order                     issuers or third party administrators of              notice to HHS, and retain a copy for
                                                  12866, as supplemented by Executive                      the plans that would otherwise arrange                recordkeeping. A manager and legal
                                                  Order 13563. Therefore, a regulatory                     for or provide coverage for the                       counsel will subsequently review the
                                                  assessment is not required. It also has                  contraceptive services, or providing a                information, and a senior executive will
                                                  been determined that section 553(b) of                   notice to HHS. For the purpose of                     execute it. It is estimated that an
                                                  the Administrative Procedure Act (5                      estimating burdens, HHS is assigning                  organization will need approximately 50
                                                  U.S.C. chapter 5) does not apply to this                 the burden of the self-certification to               minutes (30 minutes of clerical labor at
                                                  rule. Pursuant to the Regulatory                         eligible for-profit entities and the                  a cost of $30 per hour, 10 minutes for
                                                  Flexibility Act (5 U.S.C. chapter 6), it is              burden of notice to HHS to eligible non-              a manager at a cost of $102 per hour, 5
                                                  hereby certified that this rule will not                 profit organizations.                                 minutes for legal counsel at a cost of
                                                  have a significant economic impact on                       The July 2013 final regulations                    $127 per hour, and 5 minutes for a
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                  a substantial number of small entities.                  require an eligible organization that                 senior executive at a cost of $121 per
                                                  This certification is based on the fact                  seeks an accommodation to self-certify                hour) to execute the self-certification.
                                                  that the regulations merely modify the                   that it meets the definition of an eligible           Therefore, the total one-time burden for
                                                  definition of eligible organization to                   organization using the EBSA Form 700                  preparing and providing the information
                                                  include certain closely held for-profit                  and provide it directly to each third                 in the self-certification is estimated to
                                                  entities. This modification, as adopted,                 party administrator or issuer of the plan             be approximately $53 for each eligible
                                                  will not increase costs to or burdens on                 that would otherwise arrange for or                   organization. The certification may be
                                                  the affected organizations. Pursuant to                  provide coverage for the contraceptive                electronically transmitted to the issuer


                                             VerDate Sep<11>2014   22:03 Jul 13, 2015   Jkt 235001   PO 00000   Frm 00020   Fmt 4701   Sfmt 4700   E:\FR\FM\14JYR2.SGM   14JYR2
                                                                                                                                                                                                298
                                                           Case 4:18-cv-00825-O      Document
                                                                Federal Register / Vol.           22/ Tuesday,
                                                                                        80, No. 134    Filed 02/05/19     Page
                                                                                                               July 14, 2015     300and
                                                                                                                             / Rules of 507  PageID 85941337
                                                                                                                                        Regulations

                                                  or third party administrator at minimal                  hour, 10 minutes for a compensation                   regulations or substantially similar
                                                  cost or mailed. For purposes of this                     and benefits manager at a cost of $102                language.
                                                  analysis, HHS assumes that all notices                   per hour, 5 minutes for legal counsel at                 As mentioned, HHS is anticipating
                                                  will be mailed. It is estimated that                     a cost of $127 per hour, and 5 minutes                that at least 122 non-profit and 87
                                                  mailing each notice will require $0.49 in                by a senior executive at a cost of $121               closely held for-profit entities will seek
                                                  postage and $0.05 in materials cost                      per hour) preparing and sending the                   an accommodation. It is unknown how
                                                  (paper and ink) and the total postage                    notice and filing it to meet the                      many issuers or third party
                                                  and materials cost for each notice sent                  recordkeeping requirement. Therefore,                 administrators provide health insurance
                                                  via mail will be $0.54.                                  the total annual burden for preparing                 coverage or services in connection with
                                                    Based on this estimate of 87 affected                  and providing the notice to HHS will                  health plans of eligible organizations,
                                                  entities and the individual burden                       require approximately 50 minutes for                  but HHS will assume at least 209. It is
                                                  estimates of 50 minutes and a cost of                    each eligible organization with an                    estimated that each issuer or third party
                                                  $53, we estimate the total hour burden                   equivalent cost burden of approximately               administrator will need approximately 1
                                                  to be 72.5 hours with an equivalent cost                 $53 for a total hour burden of 102 hours              hour of clerical labor (at $30 per hour)
                                                  of $4,611. The total paper filing cost                   with an equivalent cost of $6,425. As                 and 15 minutes of management review
                                                  burden for the notices is approximately                  HHS and DOL share jurisdiction, they                  (at $102 per hour) to prepare the
                                                  $47. As DOL and HHS share                                are splitting the hour burden so each                 notices. The total burden for each issuer
                                                  jurisdiction, they are splitting the hour                will account for 51 burden hours with                 or third party administrator to prepare
                                                  burden so each will account for 36.25                    an equivalent cost of $3,213, with a total            notices will be 1.25 hours with an
                                                  burden hours at an equivalent cost of                    of 61 respondents.                                    equivalent cost of approximately $56.
                                                  approximately $2,306 and a paper filing                     Notices to HHS may be sent                         The total burden for all issuers or third
                                                  cost burden of approximately $23, with                   electronically at minimal cost or by                  party administrators will be 261.25
                                                  approximately 44 respondents.                            mail. For purposes of this analysis, HHS              hours, with an equivalent cost of
                                                                                                           assumes that all notices will be mailed.              $11,600. As DOL and HHS share
                                                  b. ICRs Regarding Notice to HHS
                                                                                                           It is estimated that mailing each notice              jurisdiction, they are splitting the hour
                                                  (§ 147.131(b)(3))
                                                                                                           will require $0.49 in postage and $0.05               burden so each will account for 130.63
                                                     These final regulations provide an                    in materials cost (paper and ink) with a              burden hours with an equivalent cost of
                                                  organization seeking to be treated as an                 total postage and materials cost for each             $5,800, with approximately 105
                                                  eligible organization under the August                   notice sent via mail of $0.54. The total              respondents.
                                                  2014 interim final regulations an                        cost burden for the notices is
                                                  alternative process, consistent with the                 approximately $66. As DOL and HHS                     d. Letter to HHS Regarding Ownership
                                                  Supreme Court’s interim order in                         share jurisdiction, they are splitting the            Structure (§ 147.131(b)(4)(v))
                                                  Wheaton College, under which an                          cost burden so each will account for $33                 To assist potentially eligible for-profit
                                                  eligible organization may notify HHS of                  of the cost burden.                                   entities seeking further information
                                                  its religious objection to coverage of all                                                                     regarding whether they qualify for the
                                                  or a subset of contraceptive services.                   c. Notice of Availability of Separate
                                                                                                           Payments for Contraceptive Services                   accommodation, an entity may send a
                                                  The eligible organization must maintain                                                                        letter describing its ownership structure
                                                  the notice to HHS in its records. The                    (§ 147.131(d))
                                                                                                                                                                 to HHS at accommodation@cms.
                                                  burden related to this alternate notice is                  As required by the July 2013 final                 hhs.gov. However, an entity is not
                                                  currently approved under OMB Control                     regulations, a health insurance issuer or             required to avail itself of this process in
                                                  Number 0938–1248.                                        third party administrator providing or                order to qualify as a closely held for-
                                                     Based on litigation, HHS believes that                arranging separate payments for                       profit entity.
                                                  at least 122 eligible non-profit                         contraceptive services for participants
                                                                                                                                                                    As stated earlier in the preamble, the
                                                  organizations will have the option to                    and beneficiaries in insured plans (or
                                                                                                                                                                 Departments believe that the definition
                                                  provide the alternative notice to HHS                    student enrollees and covered
                                                                                                                                                                 adopted in these regulations includes
                                                  rather than their third party                            dependents in student health insurance
                                                                                                                                                                 the for-profit entities that are likely to
                                                  administrators or issuers. Even though                   coverage) of eligible organizations is
                                                                                                                                                                 have religious objections to providing
                                                  this likely underestimates the number of                 required to provide a written notice to
                                                                                                                                                                 contraceptive coverage. In addition, it
                                                  eligible non-profit organizations that                   plan participants and beneficiaries (or
                                                                                                                                                                 appears based on available information
                                                  will seek the accommodation, this is the                 student enrollees and covered
                                                                                                                                                                 that the definition adopted in these final
                                                  best estimate available to the                           dependents) informing them of the
                                                                                                                                                                 regulations includes all of the for-profit
                                                  Departments at this time. In order to                    availability of such payments. The
                                                                                                                                                                 entities that have, as of the date of
                                                  complete this task, HHS assumes that                     notice must be separate from but
                                                                                                                                                                 issuance of these regulations,
                                                  clerical staff for each eligible                         contemporaneous with (to the extent
                                                                                                                                                                 challenged the contraceptive coverage
                                                  organization will gather and enter the                   possible) any application materials
                                                                                                                                                                 requirement in court. Therefore, the
                                                  necessary information and send the                       distributed in connection with
                                                                                                                                                                 Departments anticipate that fewer than
                                                  notice. HHS assumes that a                               enrollment (or re-enrollment) in group
                                                                                                                                                                 10 entities will submit a letter to HHS.
                                                  compensation and benefits manager and                    or student coverage of the eligible
                                                                                                                                                                 Under 5 CFR 1320.3(c)(4), this provision
                                                  inside legal counsel will review the                     organization in any plan year to which
                                                                                                                                                                 is not subject to the PRA as it will affect
                                                  notice and a senior executive will                       the accommodation is to apply and will
                                                                                                                                                                 fewer than 10 entities in a 12-month
                                                  execute it. HHS estimates that an                        be provided annually. To satisfy the
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                                                                                                                                 period.
                                                  eligible organization will spend                         notice requirement, issuers may, but are
                                                  approximately 50 minutes (30 minutes                     not required to, use the model language               3. Summary of Proposed Annual Burden
                                                  of clerical labor at a cost of $30 per                   set forth in the July 2013 final                      Estimates




                                             VerDate Sep<11>2014   22:03 Jul 13, 2015   Jkt 235001   PO 00000   Frm 00021   Fmt 4701   Sfmt 4700   E:\FR\FM\14JYR2.SGM   14JYR2
                                                                                                                                                                                                299
                                                  41338 Case 4:18-cv-00825-O      Document
                                                             Federal Register / Vol.           22/ Tuesday,
                                                                                     80, No. 134    Filed 02/05/19     Page
                                                                                                            July 14, 2015     301and
                                                                                                                          / Rules of 507  PageID 860
                                                                                                                                     Regulations

                                                                                           TABLE III.3—ANNUAL RECORDKEEPING AND REPORTING REQUIREMENTS
                                                                                                                                                                                                Total         Total
                                                                                                                                            Burden             Total       Burden
                                                                                          OMB                                                                                                   labor        capital/     Total
                                                                                                                                Total         per             annual       cost per
                                                    Regulation section(s)                Control           Respondents                                                                         cost of     maintenance    cost
                                                                                                                             responses     response           burden     respondent
                                                                                          No.                                                                                                 reporting       costs        ($)
                                                                                                                                            (hours)           (hours)        ($)                  ($)          ($)

                                                  Self-Certification                  New .........                     44            44            0.83        36.25                $53          $2,306           $23    $2,329
                                                    (§ 147.131(b)(3)).
                                                  Notice to HHS                       0938–1248                         61            61            0.83            51                 53          3,213            33     3,246
                                                    (§ 147.131(b)(3)).
                                                  Notice of Availability of           New .........                 105              105            1.25       130.63                  56          5,800             0     5,800
                                                    Separate Payments
                                                    for Contraceptive
                                                    Services
                                                    (§ 147.131(d)).

                                                       Total ......................   ..................            210              210   ................    217.88    ..................    $11,319             $56   $11,375



                                                  4. Submission of PRA-Related                                     associated with the proposed rule at the                    1. ICRs Regarding Self-Certification (29
                                                  Comments                                                         proposed rule stage and requesting the                      CFR 2590.2713A(b) or (c))
                                                    We have submitted a copy of this rule                          Department to resubmit the ICR at the                          Under these final regulations, all
                                                  to OMB for its review of the rule’s                              final rule stage after taking into account                  eligible organizations will have the
                                                  information collection and                                       public comments. OMB assigned OMB                           option of either providing (1) a self-
                                                  recordkeeping requirements. These                                Control Number 1210–0152 to the                             certification (EBSA Form 700) to the
                                                  requirements are not effective until they                        proposed ICR.                                               issuers or third party administrators of
                                                  have been approved by OMB.                                          Although no public comments were                         the plans that would otherwise arrange
                                                                                                                   received in response to the ICRs                            for or provide coverage for the
                                                  E. Paperwork Reduction Act—                                                                                                  contraceptive services or (2) a notice to
                                                  Department of Labor                                              contained in the August 2014 interim
                                                                                                                   final and proposed regulations that                         HHS. For the purpose of estimating
                                                    In accordance with the requirements                                                                                        burdens, the Department is assigning
                                                                                                                   specifically addressed the paperwork
                                                  of the Paperwork Reduction Act of 1995                                                                                       the burden of the self-certification to
                                                                                                                   burden analysis of the information
                                                  (PRA) (44 U.S.C. 3506(c)(2)), the                                                                                            eligible for-profit entities and the
                                                  Department submitted an information                              collections, the comments that were                         burden of notice to HHS to eligible non-
                                                  collection request (ICR) to OMB in                               submitted, and which are described                          profit organizations.
                                                  accordance with 44 U.S.C. 3507(d),                               earlier in this preamble, contained                            The July 2013 final regulations
                                                  contemporaneously with the                                       information relevant to the costs and                       require an eligible organization that
                                                  publication of the interim final                                 administrative burdens attendant to the                     seeks an accommodation to self-certify
                                                  regulation, for OMB’s review under the                           proposals. The Department took into                         that it meets the definition of an eligible
                                                  emergency PRA procedures.74 OMB                                  account the public comments in                              organization using the EBSA Form 700
                                                  approved the ICR on August 27, 2014                              connection with making changes to the                       and provide it directly to each third
                                                  under OMB Control Number 1210–0150                               proposal, analyzing the economic                            party administrator or issuer of the plan
                                                  through February 28, 2015.                                       impact of the proposals, and developing                     that would otherwise arrange for or
                                                  Contemporaneously with the                                       the revised paperwork burden analysis                       provide coverage for the contraceptive
                                                  publication of the emergency ICR, the                            summarized below.                                           services. These final regulations
                                                  Department published a separate                                     In connection with publication of this                   continue to allow eligible organizations
                                                  Federal Register notice informing the                                                                                        to use EBSA Form 700 to notify their
                                                                                                                   final rule, the Department submitted
                                                  public that it intends to request OMB to                                                                                     third party administrators and issuers,
                                                                                                                   ICRs to OMB as a revision to OMB
                                                  extend the approval for 3 years and                                                                                          as set forth in the July 2013 final
                                                                                                                   Control Number 1210–0150 for eligible                       regulations and guidance.
                                                  soliciting comments on the ICR.75 The
                                                                                                                   non-profit organizations and under new                         In response to the public comment
                                                  Department submitted the extension
                                                  request to OMB on February 27, 2015.                             OMB Control Number 1210–0152 for                            solicitation for the ICRs in the August
                                                  OMB approved the ICR extension on                                eligible for-profit organizations and                       2014 proposed regulations, the
                                                  April 14, 2015, which currently is                               received OMB approval for both ICRs.                        Departments received comments that
                                                  scheduled to expire on April 30, 2018.                              A copy of the ICRs may be obtained                       they underestimated the number of
                                                    The Department also submitted an                               by contacting the PRA addressee shown                       closely held for-profit eligible
                                                  ICR to OMB in accordance with 44                                 below or at http://www.RegInfo.gov.                         organizations that may seek the
                                                  U.S.C. 3507(d), for the ICR contained in                         PRA ADDRESSEE: G. Christopher                               accommodation. Some commenters
                                                  the August 2014 proposed regulations                             Cosby, Office of Policy and Research,                       noted that it would be difficult to
                                                  contemporaneously with the                                       U.S. Department of Labor, Employee                          estimate this number. One commenter
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                  publication of the proposal that                                 Benefits Security Administration, 200                       estimated that about 1.3 million S-
                                                  solicited public comments on the ICR.                            Constitution Avenue NW., Room N–                            corporations offer health insurance to
                                                  OMB filed a comment regarding the                                5718, Washington, DC 20210.                                 their employees and, based on this data,
                                                  proposed ICR on October 16, 2014,                                                                                            objection rates of 1 percent of S-
                                                                                                                   Telephone: 202–693–8410; Fax: 202–
                                                  stating that it was not approving the ICR                                                                                    corporations would result in 13,000
                                                                                                                   219–4745. These are not toll-free
                                                                                                                                                                               objecting firms, an objection rate of 2
                                                    74 5
                                                                                                                   numbers.                                                    percent would result in 26,000 objecting
                                                           CFR 1320.13.
                                                    75 79   FR 51197 (Aug. 27, 2014).                                                                                          firms and an objection rate of 5 percent


                                             VerDate Sep<11>2014      22:03 Jul 13, 2015      Jkt 235001     PO 00000    Frm 00022   Fmt 4701   Sfmt 4700     E:\FR\FM\14JYR2.SGM        14JYR2
                                                                                                                                                                                                                    300
                                                           Case 4:18-cv-00825-O      Document
                                                                Federal Register / Vol.           22/ Tuesday,
                                                                                        80, No. 134    Filed 02/05/19     Page
                                                                                                               July 14, 2015     302and
                                                                                                                             / Rules of 507  PageID 86141339
                                                                                                                                        Regulations

                                                  would result in 65,000 objecting firms.                  all notices will be mailed. The                       legal counsel at a cost of $127 per hour,
                                                  However, the Departments have no                         Departments estimate that mailing each                and 5 minutes by a senior executive at
                                                  indication that such large numbers of                    notice will require $0.49 in postage and              a cost of $121 per hour) preparing and
                                                  closely held for-profit entities would                   $0.05 in materials cost (paper and ink)               sending the notice and filing it to meet
                                                  seek the accommodation. The                              and the total postage and materials cost              the recordkeeping requirement.
                                                  Departments also note that the                           for each notice sent via mail will be                 Therefore, the total annual burden for
                                                  definition of a qualifying closely held                  $0.54.                                                preparing and providing the notice to
                                                  for-profit entity adopted in these final                    Based on this estimate of 87 affected              HHS will require approximately 50
                                                  regulations differs from the definition of               entities and the individual burden                    minutes for each eligible organization
                                                  an S-corporation. In the proposed rules,                 estimates of 50 minutes and a cost of                 with an equivalent cost burden of
                                                  based on the number of plaintiffs that                   $53, the Departments estimate the total               approximately $53 for a total hour
                                                  are for-profit employers in recent                       hour burden associated with the ICR to                burden of 102 hours with an equivalent
                                                  litigation objecting on religious grounds                be 72.5 hours with an equivalent cost of              cost of $6,425. As HHS and DOL share
                                                  to the provision of contraceptive                        $4,611. The total paper filing cost                   jurisdiction, they are splitting the hour
                                                  services, the Departments estimated that                 burden for the notices is approximately               burden so each will account for 51
                                                  71 closely held for-profit entities would                $47. The hour burden associated with                  burden hours with an equivalent cost of
                                                  seek the accommodation. In these final                   the ICR is allocated equally between                  $3,213, with a total of 61 respondents.
                                                  regulations, based on updated                            DOL and HHS, because the agencies                       Notices to HHS may be sent
                                                  information, the Departments are                         share jurisdiction of preventive health               electronically at minimal cost or by
                                                  revising the estimate to 87. Even though                 services resulting in an hour burden for              mail. For purposes of this analysis, the
                                                  this may underestimate of the number of                  each agency of 36.25 burden hours at an               Departments assume that all notices will
                                                  eligible closely held for-profit entities                equivalent cost of approximately $2,306               be mailed. It is estimated that mailing
                                                  that will seek the accommodation, this                   and a paper filing cost burden of                     each notice will require $0.49 in postage
                                                  is the best estimate available to the                    approximately $23, with approximately                 and $0.05 in materials cost (paper and
                                                  Departments at this time.                                44 respondents.                                       ink) with a total postage and materials
                                                     For each eligible organization, the                                                                         cost for each notice sent via mail of
                                                                                                           2. ICRs Regarding Notice to HHS (29
                                                  Departments assume that clerical staff                                                                         $0.54. The total cost burden for the
                                                                                                           CFR 2590.2713A(b) or (c))
                                                  will gather and enter the necessary                                                                            notices is approximately $66. As DOL
                                                  information, send the self-certification                    These final regulations provide an                 and HHS share jurisdiction, they are
                                                  to its issuer(s) or third party                          organization seeking to be treated as an              sharing the cost burden equally and
                                                  administrator(s) or the notice to HHS,                   eligible organization under the August                each is attributed $33 of the cost
                                                  and retain a copy for recordkeeping. A                   2014 interim final regulations with an                burden.
                                                  manager and legal counsel will                           alternative process, consistent with the
                                                                                                           Supreme Court’s interim order in                      3. Notice of Availability of Separate
                                                  subsequently review the information,
                                                                                                           Wheaton College, under which an                       Payments for Contraceptive Services (29
                                                  and a senior executive will execute it.
                                                                                                           eligible organization may notify HHS of               CFR 2590.2713A(d))
                                                  It is estimated that an organization will
                                                  need approximately 50 minutes (30                        its religious objection to coverage of all               As required by the July 2013 final
                                                  minutes of clerical labor at a cost of $30               or a subset of contraceptive services.                regulations, a health insurance issuer or
                                                  per hour,76 10 minutes for a manager at                  The eligible organization must maintain               third party administrator providing or
                                                  a cost of $102 per hour,77 5 minutes for                 the notice to HHS in its records. The                 arranging separate payments for
                                                  legal counsel at a cost of $127 per                      burden related to this alternate notice is            contraceptive services for participants
                                                  hour,78 and 5 minutes for a senior                       currently approved under OMB Control                  and beneficiaries (or student enrollees
                                                  executive at a cost of $121 per hour 79)                 Number 1210–0150.                                     and covered dependents) in insured
                                                  to execute the self-certification.                          Based on litigation, the Departments               plans of eligible organizations is
                                                  Therefore, the Departments estimate                      estimate that at least 122 eligible non-              required to provide a written notice to
                                                  that the total one-time burden for                       profit organizations will have the option             plan participants and beneficiaries (or
                                                  preparing and providing the information                  to provide the alternative notice to HHS              student enrollees and covered
                                                  in the self-certification is estimated to                rather than their third party                         dependents) informing them of the
                                                  be approximately $53 for each eligible                   administrators or issuers. Even though                availability of such payments. The
                                                  organization. The certification may be                   this may underestimate the number of                  notice must be separate from but
                                                  electronically transmitted to the issuer                 eligible non-profit organizations that                contemporaneous with (to the extent
                                                  or third party administrator at minimal                  will seek the accommodation, it is the                possible) any application materials
                                                  cost or mailed. For purposes of this                     best estimate available to the                        distributed in connection with
                                                  analysis, the Departments assume that                    Departments at this time. In order to                 enrollment (or re-enrollment) in group
                                                                                                           complete this task, the Departments                   or student coverage of the eligible
                                                     76 Secretaries, Except Legal, Medical, and            assume that clerical staff for each                   organization in any plan year to which
                                                  Executive (43–6014): $16.13(2012 BLS Wage rate)/         eligible organization will gather and                 the accommodation is to apply and will
                                                  0.679(ECEC ratio) *1.2(Overhead Load Factor)             enter the necessary information and
                                                  *1.019(Inflation rate) ¥2(Inflated 2 years from base
                                                                                                                                                                 be provided annually. To satisfy the
                                                  year) = $29.60                                           send the notice. The Departments                      notice requirement, issuers may, but are
                                                     77 Compensation and Benefits Manager (11–3041):       assume that a compensation and                        not required to, use the model language
                                                  $50.92(2012 BLS Wage rate)/0.697(ECEC ratio)             benefits manager and inside legal                     set forth in the July 2013 final
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                  *1.35(Overhead Load Factor) *1.019(Inflation rate)       counsel will review the notice and a
                                                  ¥2(Inflated 2 years from base year) = $102.41
                                                                                                                                                                 regulations or substantially similar
                                                     78 Legal Professional (23–1011): $62.93(2012 BLS      senior executive will execute it. The                 language.
                                                  Wage rate)/0.697(ECEC ratio) *1.35(Overhead Load         Departments estimate that an eligible                    As mentioned, the Departments
                                                  Factor) *1.019(Inflation rate) ¥2(Inflated 2 years       organization will spend approximately                 anticipate that at least 122 non-profit
                                                  from base year) = $126.56                                50 minutes (30 minutes of clerical labor              and 87 closely held for-profit entities
                                                     79 Financial Managers (11–3031): $59.26(2012

                                                  BLS Wage rate)/0.689(ECEC ratio) *1.35(Overhead
                                                                                                           at a cost of $30 per hour, 10 minutes for             will seek an accommodation. It is
                                                  Load Factor) *1.019(Inflation rate) ¥2(Inflated 2        a compensation and benefits manager at                unknown how many issuers or third
                                                  years from base year) = $120.57                          a cost of $102 per hour, 5 minutes for                party administrators provide health


                                             VerDate Sep<11>2014   22:03 Jul 13, 2015   Jkt 235001   PO 00000   Frm 00023   Fmt 4701   Sfmt 4700   E:\FR\FM\14JYR2.SGM   14JYR2
                                                                                                                                                                                              301
                                                  41340 Case 4:18-cv-00825-O      Document
                                                             Federal Register / Vol.           22/ Tuesday,
                                                                                     80, No. 134    Filed 02/05/19     Page
                                                                                                            July 14, 2015     303and
                                                                                                                          / Rules of 507  PageID 862
                                                                                                                                     Regulations

                                                  insurance coverage or services in                        (1) a proprietary firm meeting the size               large employers; only about 13.3 percent
                                                  connection with health plans of eligible                 standards of the Small Business                       of employers with less than 100
                                                  organizations, but that for the purposes                 Administration (SBA), (2) a non-profit                employees that offer a group health plan
                                                  of the analysis, the Departments assume                  organization that is not dominant in its              have a self-funded plan.81
                                                  at least 209 do. The Departments                         field, or (3) a small government                        With respect to contraceptive
                                                  assume that each issuer or third party                   jurisdiction with a population of less                coverage, some eligible organizations
                                                  administrator will need approximately                    than 50,000 (states and individuals are               that seek the accommodation may be
                                                  one hour of clerical labor (at $30 per                   not included in the definition of ‘‘small             small entities and will incur costs to
                                                  hour) and 15 minutes of management                       entity’’). The Departments use as their               provide the self-certification to issuers
                                                  review (at $102 per hour) to prepare the                 measure of significant economic impact                or third party administrators or notice to
                                                  notices. Therefore, the Departments                      on a substantial number of small entities             HHS. However, the related
                                                  estimate that the total burden for each                  a change in revenues of more than 3                   administrative costs are expected to be
                                                  issuer or third party administrator to                   percent to 5 percent.                                 minimal.
                                                  prepare notices will be 1.25 hours with                     As discussed in the Web Portal                       Third party administrators for self-
                                                  an equivalent cost of approximately $56.                 interim final rule with comment period                insured group health plans established
                                                  The total burden for all issuers or third                published on May 5, 2010 (75 FR                       or maintained by eligible organizations
                                                  party administrators will be 261.25                      24481), HHS examined the health                       will incur administrative costs to send
                                                  hours, with an equivalent cost of                        insurance industry in depth in the                    notices to enrollees and arrange for
                                                  $11,600. The cost burden associated                      Regulatory Impact Analysis we prepared                separate payments for contraceptive
                                                  with this ICR is allocated equally                       for the proposed rule on establishment                services. It is unknown how many third
                                                  between DOL and HHS, because the                         of the Medicare Advantage program (69                 party administrators impacted by this
                                                  agencies share jurisdiction under the                    FR 46866, August 3, 2004). In that                    requirement have revenues below the
                                                  provision. Therefore, the hour burden                    analysis it was determined that there                 size thresholds for ‘‘small’’ business
                                                  for each is 130.63 burden hours with an                  were few, if any, insurance firms                     established by the SBA (currently $32.5
                                                  equivalent cost of $5,800 for                            underwriting comprehensive health                     million for third party administrators).
                                                  approximately 105 respondents.                           insurance policies (in contrast, for                  However, a third party administrator
                                                                                                           example, to travel insurance policies or              can make arrangements with an issuer
                                                  4. Letter to HHS Regarding Ownership                     dental discount policies) that fell below
                                                  Structure (29 CFR 2590.2713A(a)(4)(v))                                                                         offering coverage through an FFE to
                                                                                                           the size thresholds for ‘‘small’’ business            obtain reimbursement for the third party
                                                     To assist potentially eligible for-profit             established by the SBA (currently $38.5               administrator’s costs.
                                                  entities seeking further information                     million in annual receipts for health
                                                  regarding whether they qualify for the                   insurance issuers).80 In addition,                    G. Federalism Statement—Department
                                                  accommodation, an entity may send a                      analysis of data from Medical Loss Ratio              of Labor and Department of Health and
                                                  letter describing its ownership structure                annual report submissions for the 2013                Human Services
                                                  to HHS at accommodation@                                 reporting year was used to develop an                    Executive Order 13132 outlines
                                                  cms.hhs.gov. However, an entity is not                   estimate of the number of small entities              fundamental principles of federalism,
                                                  required to avail itself of this process in              that offer comprehensive major medical                and requires the adherence to specific
                                                  order to qualify as a closely held for-                  coverage. It is estimated that 141 out of             criteria by federal agencies in the
                                                  profit entity.                                           500 issuers of health insurance coverage              process of their formulation and
                                                     As stated earlier in the preamble, the                nationwide had total premium revenue                  implementation of policies that have
                                                  Departments believe that the definition                  of $38.5 million or less. This estimate               ‘‘substantial direct effects’’ on the states,
                                                  adopted in these regulations includes                    may overstate the actual number of                    the relationship between the national
                                                  the for-profit entities that are likely to               small health insurance companies that                 government and states, or on the
                                                  have religious objections to providing                   would be affected, since 77 percent of                distribution of power and
                                                  contraceptive coverage. In addition, it                  these small companies belong to larger                responsibilities among the various
                                                  appears based on available information                   holding groups, and many if not all of                levels of government. In the
                                                  that the definition adopted in these final               these small companies are likely to have              Departments’ view, these final
                                                  regulations includes all of the for-profit               non-health lines of business that would               regulations have federalism
                                                  entities that have, as of the date of                    result in their revenues exceeding $38.5              implications, but the federalism
                                                  issuance of these regulations,                           million. For these reasons, the
                                                                                                                                                                 implications are substantially mitigated
                                                  challenged the contraceptive coverage                    Departments expect that these final
                                                                                                                                                                 because, with respect to health
                                                  requirement in court. Therefore, the                     regulations will not affect a significant
                                                                                                                                                                 insurance issuers, 45 states are either
                                                  Departments anticipate that fewer than                   number of small issuers.
                                                                                                              The provisions of these final                      enforcing the requirements related to
                                                  10 entities will submit a letter to HHS.
                                                                                                           regulations affect small employers with               coverage of specified preventive
                                                  Under 5 CFR 1320.3(c)(4), this provision
                                                                                                           self-insured group health plans by                    services (including contraception)
                                                  is not subject to the PRA as it will affect
                                                                                                           requiring them to include coverage                    without cost sharing pursuant to state
                                                  fewer than 10 entities in a 12-month
                                                                                                           under their group health plans for                    law or otherwise are working
                                                  period.
                                                                                                           recommended preventive services                       collaboratively with HHS to ensure that
                                                  F. Regulatory Flexibility Act—                           without cost sharing. However, small                  issuers meet these standards. In five
                                                  Department of Labor and Department of                    employers also benefit from having                    states, HHS ensures that issuers comply
                                                  Health and Human Services                                                                                      with these requirements. Therefore, the
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                                                                           healthier employees and reduced
                                                    The Regulatory Flexibility Act (RFA)                   absenteeism. Small employers are less                 final regulations are not likely to require
                                                  requires agencies that issue a rule to                   likely to be self-insured compared to                 substantial additional oversight of states
                                                  analyze options for regulatory relief of                                                                       by HHS.
                                                  small businesses if a rule has a                           80 ‘‘Table of Small Business Size Standards
                                                                                                                                                                   81 Source: Agency for Healthcare Research and
                                                  significant impact on a substantial                      Matched To North American Industry Classification
                                                                                                           System Codes,’’ effective July 14, 2014, U.S. Small   Quality, Center for Financing, Access and Cost
                                                  number of small entities. The RFA                        Business Administration, available at http://         Trends. 2013 Medical Expenditure Panel Survey-
                                                  generally defines a ‘‘small entity’’ as—                 www.sba.gov.                                          Insurance Component.



                                             VerDate Sep<11>2014   22:03 Jul 13, 2015   Jkt 235001   PO 00000   Frm 00024   Fmt 4701   Sfmt 4700   E:\FR\FM\14JYR2.SGM   14JYR2
                                                                                                                                                                                                    302
                                                           Case 4:18-cv-00825-O      Document
                                                                Federal Register / Vol.           22/ Tuesday,
                                                                                        80, No. 134    Filed 02/05/19     Page
                                                                                                               July 14, 2015     304and
                                                                                                                             / Rules of 507  PageID 86341341
                                                                                                                                        Regulations

                                                     In general, section 514 of ERISA                      that agencies examine closely any                     been transmitted to Congress and the
                                                  provides that state laws are superseded                  policies that may have federalism                     Comptroller General for review.
                                                  to the extent that they relate to any                    implications or limit the policymaking
                                                  covered employee benefit plan, and                       discretion of states, the Departments                 IV. Statutory Authority
                                                  preserves state laws that regulate                       have engaged in numerous efforts to                     The Department of the Treasury
                                                  insurance, banking, or securities. ERISA                 consult and work cooperatively with                   regulations are adopted pursuant to the
                                                  also prohibits states from regulating a                  affected state and local officials.                   authority contained in sections 7805
                                                  covered plan as an insurance or                             In conclusion, throughout the process              and 9833 of the Code.
                                                  investment company or bank. The                          of developing these final regulations, to
                                                  Health Insurance Portability and                         the extent feasible within the specific                 The Department of Labor regulations
                                                  Accountability Act of 1996 (HIPAA)                       preemption provisions of ERISA and the                are adopted pursuant to the authority
                                                  added a new preemption provision to                      PHS Act, the Departments have                         contained in 29 U.S.C. 1002(16), 1027,
                                                  ERISA (as well as to the PHS Act)                        attempted to balance states’ interests in             1059, 1135, 1161–1168, 1169, 1181–
                                                  narrowly preempting state requirements                   regulating health insurance coverage                  1183, 1181 note, 1185, 1185a, 1185b,
                                                  on group health insurance coverage.                      and health insurance issuers, and the                 1185d, 1191, 1191a, 1191b, and 1191c;
                                                  States may continue to apply state law                   rights of individuals intended to be                  sec. 101(g), Public Law 104–191, 110
                                                  requirements but not to the extent that                  protected in the PHS Act, ERISA, and                  Stat. 1936; sec. 401(b), Public Law 105–
                                                  such requirements prevent the                            the Code.                                             200, 112 Stat. 645 (42 U.S.C. 651 note);
                                                  application of the federal requirement                                                                         sec. 512(d), Public Law 110–343, 122
                                                  that group health insurance coverage                     H. Unfunded Mandates Reform Act
                                                                                                                                                                 Stat. 3881; sec. 1001, 1201, and 1562(e),
                                                  provided in connection with certain                         Section 202 of the Unfunded                        Public Law 111–148, 124 Stat. 119, as
                                                  group health plans (or student health                    Mandates Reform Act (UMRA) of 1995                    amended by Public Law 111–152, 124
                                                  insurance issuers) provide coverage for                  requires that agencies assess anticipated             Stat. 1029; Secretary of Labor’s Order 1–
                                                  specified preventive services without                    costs and benefits before issuing any
                                                  cost sharing. HIPAA’s Conference                                                                               2011, 77 FR 1088 (Jan. 9, 2012).
                                                                                                           final rule that includes a Federal
                                                  Report states that the conferees intended                mandate that could result in                            The Department of Health and Human
                                                  the narrowest preemption of state laws                   expenditure in any one year by state,                 Services regulations are adopted
                                                  with regard to health insurance issuers                  local or tribal governments, in the                   pursuant to the authority contained in
                                                  (H.R. Conf. Rep. No. 104–736, 104th                      aggregate, or by the private sector, of               sections 2701 through 2763, 2791, and
                                                  Cong. 2d Session 205, 1996). State                       $100 million in 1995 dollars, updated                 2792 of the PHS Act (42 U.S.C. 300gg
                                                  insurance laws that are more stringent                   annually for inflation. In 2015, that                 through 300gg-63, 300gg-91, and 300gg-
                                                  than the federal requirement are                         threshold level is approximately $144                 92), as amended; and Title I of the
                                                  unlikely to ‘‘prevent the application of’’               million.                                              Affordable Care Act, sections 1301–
                                                  the preventive services coverage                                                                               1304, 1311–1312, 1321–1322, 1324,
                                                                                                              UMRA does not address the total cost
                                                  provision, and therefore are unlikely to                                                                       1334, 1342–1343, 1401–1402, and 1412,
                                                                                                           of a regulatory action. Rather, it focuses
                                                  be preempted. Accordingly, states have                                                                         Public Law 111–148, 124 Stat. 119 (42
                                                  significant latitude to impose                           on certain categories of cost, mainly
                                                                                                           those ‘‘Federal mandate’’ costs resulting             U.S.C. 18021–18024, 18031–18032,
                                                  requirements on health insurance
                                                                                                           from—(1) imposing enforceable duties                  18041–18042, 18044, 18054, 18061,
                                                  issuers that are more restrictive than
                                                  those in federal law.                                    on state, local, or tribal governments, or            18063, 18071, 18082, 26 U.S.C. 36B, and
                                                     Guidance conveying this                               on the private sector; or (2) increasing              31 U.S.C. 9701).
                                                  interpretation was published in the                      the stringency of conditions in, or
                                                                                                           decreasing the funding of, state, local, or           List of Subjects
                                                  Federal Register on April 8, 1997 (62 FR
                                                  16904) and December 30, 2004 (69 FR                      tribal governments under entitlement                  26 CFR Part 54
                                                  78720), and these final regulations                      programs. These final regulations
                                                  implement the preventive services                        include no mandates on state, local, or                 Excise taxes, Health care, Health
                                                  coverage provision’s minimum                             tribal governments. Health insurance                  insurance, Pensions, Reporting and
                                                  standards and do not significantly                       issuers, third party administrators and               recordkeeping requirements.
                                                  reduce the discretion given to states                    eligible organizations would incur costs
                                                                                                           to comply with the provisions of these                29 CFR Part 2510
                                                  under the statutory scheme.
                                                     The PHS Act provides that states may                  final regulations. However, consistent                   Employee benefit plans, Pensions.
                                                  enforce the provisions of title XXVII of                 with policy embodied in UMRA, these
                                                  the PHS Act as they pertain to issuers,                  final regulations have been designed to               29 CFR Part 2590
                                                  but that the Secretary of HHS will                       be the least burdensome alternative
                                                                                                           while achieving the objectives of the                   Continuation coverage, Disclosure,
                                                  enforce any provisions that a state does
                                                                                                           Affordable Care Act.                                  Employee benefit plans, Group health
                                                  not have authority to enforce or that a
                                                  state has failed to substantially enforce.                                                                     plans, Health care, Health insurance,
                                                                                                           I. Congressional Review Act                           Medical child support, Reporting and
                                                  When exercising its responsibility to
                                                  enforce provisions of the PHS Act, HHS                     These final rules are subject to the                recordkeeping requirements.
                                                  works cooperatively with the state to                    Congressional Review Act provisions of                45 CFR Part 147
                                                  address the state’s concerns and avoid                   the Small Business Regulatory
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                  conflicts with the state’s exercise of its               Enforcement Fairness Act of 1996 (5                     Health care, Health insurance,
                                                  authority. HHS has developed                             U.S.C. 801 et seq.), which specifies that             Reporting and recordkeeping
                                                  procedures to implement its                              before a rule can take effect, the federal            requirements, State regulation of health
                                                  enforcement responsibilities, and to                     agency promulgating the rule shall                    insurance.
                                                  afford states the maximum opportunity                    submit to each House of the Congress
                                                  to enforce the PHS Act’s requirements                    and to the Comptroller General a report
                                                  in the first instance. In compliance with                containing a copy of the rule along with
                                                  Executive Order 13132’s requirement                      other specified information, and have


                                             VerDate Sep<11>2014   22:03 Jul 13, 2015   Jkt 235001   PO 00000   Frm 00025   Fmt 4701   Sfmt 4700   E:\FR\FM\14JYR2.SGM   14JYR2
                                                                                                                                                                                              303
                                                  41342 Case 4:18-cv-00825-O      Document
                                                             Federal Register / Vol.           22/ Tuesday,
                                                                                     80, No. 134    Filed 02/05/19     Page
                                                                                                            July 14, 2015     305and
                                                                                                                          / Rules of 507  PageID 864
                                                                                                                                     Regulations

                                                    Approved: July 8, 2015.                                for Disease Control and Prevention, and               recommendations under paragraph (a)(1) of
                                                  John Dalrymple,                                          a recommendation is considered to be                  this section, the plan is not prohibited from
                                                                                                           for routine use if it is listed on the                imposing cost-sharing requirements with
                                                  Deputy Commissioner for Services and
                                                                                                                                                                 respect to the treatment.
                                                  Enforcement, Internal Revenue Service.                   Immunization Schedules of the Centers                   Example 3. (i) Facts. An individual
                                                    Approved: July 8, 2015.                                for Disease Control and Prevention);                  covered by a group health plan visits an in-
                                                  Mark J. Mazur,                                              (iii) With respect to infants, children,           network health care provider to discuss
                                                  Assistant Secretary of the Treasury (Tax                 and adolescents, evidence-informed                    recurring abdominal pain. During the visit,
                                                  Policy).                                                 preventive care and screenings provided               the individual has a blood pressure
                                                    Signed this 7th day of May 2015.                       for in comprehensive guidelines                       screening, which has in effect a rating of A
                                                                                                           supported by the Health Resources and                 or B in the current recommendations of the
                                                  Phyllis C. Borzi,                                                                                              United States Preventive Services Task Force
                                                                                                           Services Administration; and
                                                  Assistant Secretary, Employee Benefits                                                                         with respect to the individual. The provider
                                                  Security Administration, Department of                   *       *     *     *     *                           bills the plan for an office visit.
                                                  Labor.                                                      (2) Office visits—(i) If an item or                  (ii) Conclusion. In this Example 3, the
                                                    Dated: May 7, 2015.                                    service described in paragraph (a)(1) of              blood pressure screening is provided as part
                                                                                                           this section is billed separately (or is              of an office visit for which the primary
                                                  Andrew M. Slavitt,
                                                                                                           tracked as individual encounter data                  purpose was not to deliver items or services
                                                  Acting Administrator, Centers for Medicare                                                                     described in paragraph (a)(1) of this section.
                                                                                                           separately) from an office visit, then a
                                                  & Medicaid Services.                                                                                           Therefore, the plan may impose a cost-
                                                                                                           plan or issuer may impose cost-sharing
                                                    Approved: May 20, 2015.                                                                                      sharing requirement for the office visit
                                                                                                           requirements with respect to the office
                                                  Sylvia M. Burwell,                                                                                             charge.
                                                                                                           visit.                                                  Example 4. (i) Facts. A child covered by
                                                  Secretary, Department of Health and Human                   (ii) If an item or service described in
                                                  Services.                                                                                                      a group health plan visits an in-network
                                                                                                           paragraph (a)(1) of this section is not               pediatrician to receive an annual physical
                                                  DEPARTMENT OF THE TREASURY                               billed separately (or is not tracked as               exam described as part of the comprehensive
                                                                                                           individual encounter data separately)                 guidelines supported by the Health
                                                  Internal Revenue Service                                 from an office visit and the primary                  Resources and Services Administration.
                                                  26 CFR Chapter I                                         purpose of the office visit is the delivery           During the office visit, the child receives
                                                                                                           of such an item or service, then a plan               additional items and services that are not
                                                    Accordingly, 26 CFR part 54 is                                                                               described in the comprehensive guidelines
                                                  amended as follows:                                      or issuer may not impose cost-sharing
                                                                                                                                                                 supported by the Health Resources and
                                                                                                           requirements with respect to the office               Services Administration, nor otherwise
                                                  PART 54—PENSION EXCISE TAXES                             visit.                                                described in paragraph (a)(1) of this section.
                                                                                                              (iii) If an item or service described in           The provider bills the plan for an office visit.
                                                  ■ Paragraph 1. The authority citation                    paragraph (a)(1) of this section is not                 (ii) Conclusion. In this Example 4, the
                                                  for part 54 continues to read in part as                 billed separately (or is not tracked as               service was not billed as a separate charge
                                                  follows:                                                 individual encounter data separately)                 and was billed as part of an office visit.
                                                                                                           from an office visit and the primary                  Moreover, the primary purpose for the visit
                                                      Authority: 26 U.S.C. 7805 * * *                                                                            was to deliver items and services described
                                                                                                           purpose of the office visit is not the
                                                  *      *      *     *      *                             delivery of such an item or service, then             as part of the comprehensive guidelines
                                                     Section 54.9815–2713 also issued                                                                            supported by the Health Resources and
                                                                                                           a plan or issuer may impose cost-                     Services Administration. Therefore, the plan
                                                  under 26 U.S.C. 9833;
                                                                                                           sharing requirements with respect to the              may not impose a cost-sharing requirement
                                                  ■ Par.2. Section 54.9815–2713 is                         office visit.                                         with respect to the office visit.
                                                  amended by adding paragraphs (a)(1)(i),                     (iv) The rules of this paragraph (a)(2)
                                                  (ii), and (iii), and revising paragraphs                 are illustrated by the following                         (3) Out-of-network providers. (i)
                                                  (a)(2), (3), (4), and (5), (b), and (c) to read          examples:                                             Subject to paragraph (a)(3)(ii) of this
                                                  as follows:                                                                                                    section, nothing in this section requires
                                                                                                              Example 1. (i) Facts. An individual                a plan or issuer that has a network of
                                                  § 54.9815–2713 Coverage of preventive                    covered by a group health plan visits an in-          providers to provide benefits for items
                                                  health services.                                         network health care provider. While visiting
                                                                                                           the provider, the individual is screened for          or services described in paragraph (a)(1)
                                                    (a) * * *                                              cholesterol abnormalities, which has in effect        of this section that are delivered by an
                                                    (1) * * *                                              a rating of A or B in the current                     out-of-network provider. Moreover,
                                                    (i) Evidence-based items or services                   recommendations of the United States                  nothing in this section precludes a plan
                                                  that have in effect a rating of A or B in                Preventive Services Task Force with respect           or issuer that has a network of providers
                                                  the current recommendations of the                       to the individual. The provider bills the plan        from imposing cost-sharing
                                                  United States Preventive Services Task                   for an office visit and for the laboratory work       requirements for items or services
                                                  Force with respect to the individual                     of the cholesterol screening test.                    described in paragraph (a)(1) of this
                                                  involved (except as otherwise provided                      (ii) Conclusion. In this Example 1, the plan
                                                                                                           may not impose any cost-sharing                       section that are delivered by an out-of-
                                                  in paragraph (c) of this section);                       requirements with respect to the separately-          network provider.
                                                    (ii) Immunizations for routine use in                  billed laboratory work of the cholesterol                (ii) If a plan or issuer does not have
                                                  children, adolescents, and adults that                   screening test. Because the office visit is           in its network a provider who can
                                                  have in effect a recommendation from                     billed separately from the cholesterol                provide an item or service described in
                                                  the Advisory Committee on                                screening test, the plan may impose cost-             paragraph (a)(1) of this section, the plan
                                                  Immunization Practices of the Centers                    sharing requirements for the office visit.            or issuer must cover the item or service
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                  for Disease Control and Prevention with                     Example 2. (i) Facts. Same facts as                when performed by an out-of-network
                                                  respect to the individual involved (for                  Example 1 of this section. As the result of the       provider, and may not impose cost-
                                                                                                           screening, the individual is diagnosed with
                                                  this purpose, a recommendation from                                                                            sharing with respect to the item or
                                                                                                           hyperlipidemia and is prescribed a course of
                                                  the Advisory Committee on                                treatment that is not included in the                 service.
                                                  Immunization Practices of the Centers                    recommendations under paragraph (a)(1) of                (4) Reasonable medical management.
                                                  for Disease Control and Prevention is                    this section.                                         Nothing prevents a plan or issuer from
                                                  considered in effect after it has been                      (ii) Conclusion. In this Example 2, because        using reasonable medical management
                                                  adopted by the Director of the Centers                   the treatment is not included in the                  techniques to determine the frequency,


                                             VerDate Sep<11>2014   22:03 Jul 13, 2015   Jkt 235001   PO 00000   Frm 00026   Fmt 4701   Sfmt 4700   E:\FR\FM\14JYR2.SGM   14JYR2
                                                                                                                                                                                                    304
                                                           Case 4:18-cv-00825-O      Document
                                                                Federal Register / Vol.           22/ Tuesday,
                                                                                        80, No. 134    Filed 02/05/19     Page
                                                                                                               July 14, 2015     306and
                                                                                                                             / Rules of 507  PageID 86541343
                                                                                                                                        Regulations

                                                  method, treatment, or setting for an item                services through the last day of the plan                (4) A closely held for-profit entity is
                                                  or service described in paragraph (a)(1)                 year.                                                 an entity that—
                                                  of this section to the extent not specified                 (c) Recommendations not current. For                  (i) Is not a nonprofit entity;
                                                  in the relevant recommendation or                        purposes of paragraph (a)(1)(i) of this                  (ii) Has no publicly traded ownership
                                                  guideline. To the extent not specified in                section, and for purposes of any other                interests, (for this purpose, a publicly
                                                  a recommendation or guideline, a plan                    provision of law, recommendations of                  traded ownership interest is any class of
                                                  or issuer may rely on the relevant                       the United States Preventive Services                 common equity securities required to be
                                                  clinical evidence base and established                   Task Force regarding breast cancer                    registered under section 12 of the
                                                  reasonable medical management                            screening, mammography, and                           Securities Exchange Act of 1934); and
                                                  techniques to determine the frequency,                   prevention issued in or around                           (iii) Has more than 50 percent of the
                                                  method, treatment, or setting for                        November 2009 are not considered to be                value of its ownership interest owned
                                                  coverage of a recommended preventive                     current.                                              directly or indirectly by five or fewer
                                                  health service.                                          ■ Par. 3. Section 54.9815–2713A is
                                                     (5) Services not described. Nothing in                                                                      individuals, or has an ownership
                                                                                                           amended by revising paragraphs (a), (b),              structure that is substantially similar
                                                  this section prohibits a plan or issuer
                                                                                                           (c)(1), and (c)(2)(i) introductory text to            thereto, as of the date of the entity’s self-
                                                  from providing coverage for items and
                                                                                                           read as follows:                                      certification or notice described in
                                                  services in addition to those
                                                  recommended by the United States                                                                               paragraph (b) or (c) of this section.
                                                                                                           § 54.9815–2713A Accommodations in
                                                  Preventive Services Task Force or the                    connection with coverage of preventive                   (iv) For the purpose of the calculation
                                                  Advisory Committee on Immunization                       health services.                                      in paragraph (a)(4)(iii) of this section,
                                                  Practices of the Centers for Disease                        (a) Eligible organizations. An eligible            the following rules apply:
                                                  Control and Prevention, or provided for                  organization is an organization that                     (A) Ownership interests owned by a
                                                  by guidelines supported by the Health                    meets the criteria of paragraphs (a)(1)               corporation, partnership, estate, or trust
                                                  Resources and Services Administration,                   through (3) of this section.                          are considered owned proportionately
                                                  or from denying coverage for items and                      (1) The organization opposes                       by such entity’s shareholders, partners,
                                                  services that are not recommended by                     providing coverage for some or all of                 or beneficiaries. Ownership interests
                                                  that task force or that advisory                         any contraceptive items or services                   owned by a nonprofit entity are
                                                  committee, or under those guidelines. A                  required to be covered under § 54.9815–               considered owned by a single owner.
                                                  plan or issuer may impose cost-sharing                   2713(a)(1)(iv) on account of religious                   (B) An individual is considered to
                                                  requirements for a treatment not                         objections.                                           own the ownership interests owned,
                                                  described in paragraph (a)(1) of this                                                                          directly or indirectly, by or for his or her
                                                                                                              (2)(i) The organization is organized
                                                  section, even if the treatment results                                                                         family. Family includes only brothers
                                                                                                           and operates as a nonprofit entity and
                                                  from an item or service described in                                                                           and sisters (including half-brothers and
                                                                                                           holds itself out as a religious
                                                  paragraph (a)(1) of this section.                                                                              half-sisters), a spouse, ancestors, and
                                                     (b) Timing—(1) In general. A plan or                  organization; or
                                                                                                              (ii) The organization is organized and             lineal descendants.
                                                  issuer must provide coverage pursuant                                                                             (C) If a person holds an option to
                                                  to paragraph (a)(1) of this section for                  operates as a closely held for-profit
                                                                                                           entity, as defined in paragraph (a)(4) of             purchase ownership interests, he or she
                                                  plan years that begin on or after                                                                              is considered to be the owner of those
                                                  September 23, 2010, or, if later, for plan               this section, and the organization’s
                                                                                                           highest governing body (such as its                   ownership interests.
                                                  years that begin on or after the date that
                                                  is one year after the date the                           board of directors, board of trustees, or                (v) A for profit entity that seeks
                                                  recommendation or guideline is issued.                   owners, if managed directly by its                    further information regarding whether it
                                                     (2) Changes in recommendations or                     owners) has adopted a resolution or                   qualifies for the accommodation
                                                  guidelines. (i) A plan or issuer that is                 similar action, under the organization’s              described in this section may send a
                                                  required to provide coverage for any                     applicable rules of governance and                    letter describing its ownership structure
                                                  items and services specified in any                      consistent with state law, establishing               to the Department of Health and Human
                                                  recommendation or guideline described                    that it objects to covering some or all of            Services. An entity must submit the
                                                  in paragraph (a)(1) of this section on the               the contraceptive services on account of              letter in the manner described by the
                                                  first day of a plan year must provide                    the owner’s sincerely held religious                  Department of Health and Human
                                                  coverage through the last day of the plan                beliefs.                                              Services. If the entity does not receive
                                                  year, even if the recommendation or                         (3) The organization must self-certify             a response from the Department of
                                                  guideline changes is or is no longer                     in the form and manner specified by the               Health and Human Services to a
                                                  described in paragraph (a)(1) of this                    Secretary of Labor or provide notice to               properly submitted letter describing the
                                                  section, during the plan year.                           the Secretary of Health and Human                     entity’s current ownership structure
                                                     (ii) Notwithstanding paragraph                        Services as described in paragraph (b) or             within 60 calendar days, as long as the
                                                  (b)(2)(i) of this section, to the extent a               (c) of this section. The organization                 entity maintains that structure it will be
                                                  recommendation or guideline described                    must make such self-certification or                  considered to meet the requirement set
                                                  in paragraph (a)(1)(i) of this section that              notice available for examination upon                 forth in paragraph (a)(4)(iii) of this
                                                  was in effect on the first day of a plan                 request by the first day of the first plan            section.
                                                  year is downgraded to a ‘‘D’’ rating, or                 year to which the accommodation in                       (b) Contraceptive coverage—self-
                                                  any item or service associated with any                  paragraph (b) or (c) of this section                  insured group health plans. (1) A group
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                  recommendation or guideline specified                    applies. The self-certification or notice             health plan established or maintained
                                                  in paragraph (a)(1) of this section is                   must be executed by a person                          by an eligible organization that provides
                                                  subject to a safety recall or is otherwise               authorized to make the certification or               benefits on a self-insured basis complies
                                                  determined to pose a significant safety                  notice on behalf of the organization, and             for one or more plan years with any
                                                  concern by a federal agency authorized                   must be maintained in a manner                        requirement under § 54.9815–
                                                  to regulate the item or service during a                 consistent with the record retention                  2713(a)(1)(iv) to provide contraceptive
                                                  plan year, there is no requirement under                 requirements under section 107 of                     coverage if all of the requirements of
                                                  this section to cover these items and                    ERISA.                                                this paragraph (b)(1) are satisfied:


                                             VerDate Sep<11>2014   22:03 Jul 13, 2015   Jkt 235001   PO 00000   Frm 00027   Fmt 4701   Sfmt 4700   E:\FR\FM\14JYR2.SGM   14JYR2
                                                                                                                                                                                                 305
                                                  41344 Case 4:18-cv-00825-O      Document
                                                             Federal Register / Vol.           22/ Tuesday,
                                                                                     80, No. 134    Filed 02/05/19     Page
                                                                                                            July 14, 2015     307and
                                                                                                                          / Rules of 507  PageID 866
                                                                                                                                     Regulations

                                                     (i) The eligible organization or its plan                (i) Provide payments for contraceptive             the basis on which it qualifies for an
                                                  contracts with one or more third party                   services for plan participants and                    accommodation; its objection based on
                                                  administrators.                                          beneficiaries without imposing any cost-              its sincerely held religious beliefs to
                                                     (ii) The eligible organization provides               sharing requirements (such as a                       coverage of some or all contraceptive
                                                  either a copy of the self-certification to               copayment, coinsurance, or a                          services, as applicable (including an
                                                  each third party administrator or a                      deductible), or imposing a premium,                   identification of the subset of
                                                  notice to the Secretary of Health and                    fee, or other charge, or any portion                  contraceptive services to which
                                                  Human Services that it is an eligible                    thereof, directly or indirectly, on the               coverage the eligible organization
                                                  organization and of its religious                        eligible organization, the group health               objects, if applicable); the plan name
                                                  objection to coverage of all or a subset                 plan, or plan participants or                         and type (that is, whether it is a student
                                                  of contraceptive services.                               beneficiaries; or                                     health insurance plan within the
                                                     (A) When a copy of the self-                             (ii) Arrange for an issuer or other                meaning of 45 CFR 147.145(a) or a
                                                  certification is provided directly to a                  entity to provide payments for                        church plan within the meaning of
                                                  third party administrator, such self-                    contraceptive services for plan                       ERISA section 3(33)); and the name and
                                                  certification must include notice that                   participants and beneficiaries without                contact information for any of the plan’s
                                                  obligations of the third party                           imposing any cost-sharing requirements                third party administrators and health
                                                  administrator are set forth in 29 CFR                    (such as a copayment, coinsurance, or a               insurance issuers. If there is a change in
                                                  2510.3–16 and this section.                              deductible), or imposing a premium,                   any of the information required to be
                                                     (B) When a notice is provided to the                  fee, or other charge, or any portion                  included in the notice, the organization
                                                  Secretary of Health and Human                            thereof, directly or indirectly, on the               must provide updated information to
                                                  Services, the notice must include the                    eligible organization, the group health               the Secretary of Health and Human
                                                  name of the eligible organization and                    plan, or plan participants or                         Services. The Department of Health and
                                                  the basis on which it qualifies for an                   beneficiaries.                                        Human Services will send a separate
                                                                                                              (3) If a third party administrator                 notification to each of the plan’s health
                                                  accommodation; its objection based on
                                                                                                           provides or arranges payments for                     insurance issuers informing the issuer
                                                  sincerely held religious beliefs to
                                                                                                           contraceptive services in accordance                  that the Secretary of Health and Human
                                                  coverage of some or all contraceptive                    with either paragraph (b)(2)(i) or (ii) of
                                                  services (including an identification of                                                                       Services has received a notice under
                                                                                                           this section, the costs of providing or               paragraph (c)(1) of this section and
                                                  the subset of contraceptive services to                  arranging such payments may be
                                                  which coverage the eligible organization                                                                       describing the obligations of the issuer
                                                                                                           reimbursed through an adjustment to                   under this section.
                                                  objects, if applicable); the plan name                   the Federally-facilitated Exchange user
                                                  and type (that is, whether it is a student                                                                        (2) * * *
                                                                                                           fee for a participating issuer pursuant to               (i) A group health insurance issuer
                                                  health insurance plan within the                         45 CFR 156.50(d).
                                                  meaning of 45 CFR 147.145(a) or a                                                                              that receives a copy of the self-
                                                                                                              (4) A third party administrator may                certification or notification described in
                                                  church plan within the meaning of                        not require any documentation other
                                                  ERISA section 3(33)); and the name and                                                                         paragraph (c)(1)(ii) of this section with
                                                                                                           than a copy of the self-certification from            respect to a group health plan
                                                  contact information for any of the plan’s                the eligible organization or notification
                                                  third party administrators and health                                                                          established or maintained by an eligible
                                                                                                           from the Department of Labor described                organization in connection with which
                                                  insurance issuers. If there is a change in               in paragraph (b)(1)(ii) of this section.
                                                  any of the information required to be                                                                          the issuer would otherwise provide
                                                                                                              (c) * * *                                          contraceptive coverage under § 54.9815–
                                                  included in the notice, the organization                    (1) General rule. A group health plan
                                                  must provide updated information to                                                                            2713(a)(1)(iv) must—
                                                                                                           established or maintained by an eligible
                                                  the Secretary of Health and Human                        organization that provides benefits                   *      *     *    *     *
                                                  Services. The Department of Labor                        through one or more group health                      § 54.9815–2713AT    [REMOVED]
                                                  (working with the Department of Health                   insurance issuers complies for one or
                                                  and Human Services), will send a                         more plan years with any requirement                  ■ Par. 4. Section 54.9815–2713AT is
                                                  separate notification to each of the                     under § 54.9815–2713(a)(1)(iv) to                     removed.
                                                  plan’s third party administrators                        provide contraceptive coverage if the                 § 54.9815–2713T    [REMOVED]
                                                  informing the third party administrator                  eligible organization or group health
                                                  that the Secretary of Health and Human                   plan provides either a copy of the self-              ■ Par. 5. Section 54.9815–2713T is
                                                  Services has received a notice under                     certification to each issuer providing                removed.
                                                  paragraph (b)(1)(ii) of this section and                 coverage in connection with the plan or               DEPARTMENT OF LABOR
                                                  describing the obligations of the third                  a notice to the Secretary of Health and
                                                  party administrator under 29 CFR                                                                               Employee Benefits Security
                                                                                                           Human Services that it is an eligible
                                                  2510.3–16 and this section.                                                                                    Administration
                                                                                                           organization and of its religious
                                                     (2) If a third party administrator                    objection to coverage for all or a subset               For the reasons stated in the
                                                  receives a copy of the self-certification                of contraceptive services.                            preamble, under the authority contained
                                                  from an eligible organization or a                          (i) When a copy of the self-                       in 29 U.S.C. 1002(16), 1027, 1059, 1135,
                                                  notification from the Department of                      certification is provided directly to an              1161–1168, 1169, 1181–1183, 1181 note,
                                                  Labor, as described in paragraph                         issuer, the issuer has sole responsibility            1185, 1185a, 1185b, 1185d, 1191, 1191a,
                                                  (b)(1)(ii) of this section, and agrees to                for providing such coverage in                        1191b, and 1191c; sec. 101(g), Pub. L.
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                  enter into or remain in a contractual                    accordance with § 54.9815–2713. An                    104–191, 110 Stat. 1936; sec. 401(b),
                                                  relationship with the eligible                           issuer may not require any further                    Pub. L. 105–200, 112 Stat. 645 (42
                                                  organization or its plan to provide                      documentation from the eligible                       U.S.C. 651 note); sec. 512(d), Pub. L.
                                                  administrative services for the plan, the                organization regarding its status as such.            110–343, 122 Stat. 3881; sec. 1001,
                                                  third party administrator shall provide                     (ii) When a notice is provided to the              1201, and 1562(e), Pub. L. 111–148, 124
                                                  or arrange payments for contraceptive                    Secretary of Health and Human                         Stat. 119, as amended by Pub. L. 111–
                                                  services using one of the following                      Services, the notice must include the                 152, 124 Stat. 1029; Secretary of Labor’s
                                                  methods—                                                 name of the eligible organization and                 Order 1–2011, 77 FR 1088 (Jan. 9, 2012)


                                             VerDate Sep<11>2014   22:03 Jul 13, 2015   Jkt 235001   PO 00000   Frm 00028   Fmt 4701   Sfmt 4700   E:\FR\FM\14JYR2.SGM   14JYR2
                                                                                                                                                                                                306
                                                           Case 4:18-cv-00825-O      Document
                                                                Federal Register / Vol.           22/ Tuesday,
                                                                                        80, No. 134    Filed 02/05/19     Page
                                                                                                               July 14, 2015     308and
                                                                                                                             / Rules of 507  PageID 86741345
                                                                                                                                        Regulations

                                                  the Department of Labor adopts as final                  method, treatment, or setting for                     the contraceptive services on account of
                                                  the interim rules amending 29 CFR part                   coverage of a recommended preventive                  the owners’ sincerely held religious
                                                  2590 published on July 19, 2010 (75 FR                   health service.                                       beliefs.
                                                  41726) and amending 29 CFR parts 2510                    *       *     *     *    *                               (3) The organization must self-certify
                                                  and 2590 published August 27, 2014 (79                      (b) * * *                                          in the form and manner specified by the
                                                  FR 51092) and further amends 29 CFR                         (2) Changes in recommendations or                  Secretary or provide notice to the
                                                  part 2590 as follows:                                    guidelines. (i) A plan or issuer that is              Secretary of Health and Human Services
                                                                                                           required to provide coverage for any                  as described in paragraph (b) or (c) of
                                                  PART 2590—RULES AND                                      items and services specified in any                   this section. The organization must
                                                  REGULATIONS FOR GROUP HEALTH                             recommendation or guideline described                 make such self-certification or notice
                                                  PLANS                                                    in paragraph (a)(1) of this section on the            available for examination upon request
                                                                                                           first day of a plan year must provide                 by the first day of the first plan year to
                                                  ■ 6. The authority citation for part 2590                                                                      which the accommodation in paragraph
                                                  continues to read as follows:                            coverage through the last day of the plan
                                                                                                           year, even if the recommendation or                   (b) or (c) of this section applies. The
                                                    Authority: 29 U.S.C. 1027, 1059, 1135,                 guideline changes or is no longer                     self-certification or notice must be
                                                  1161–1168, 1169, 1181–1183, 1181 note,                                                                         executed by a person authorized to
                                                  1185, 1185a, 1185b, 1185d, 1191, 1191a,                  described in paragraph (a)(1) of this
                                                                                                           section, during the plan year.                        make the certification or notice on
                                                  1191b, and 1191c; sec. 101(g), Pub. L. 104–
                                                  191, 110 Stat. 1936; sec. 401(b), Pub. L. 105–              (ii) Notwithstanding paragraph                     behalf of the organization, and must be
                                                  200, 112 Stat. 645 (42 U.S.C. 651 note); sec.            (b)(2)(i) of this section, to the extent a            maintained in a manner consistent with
                                                  12(d), Pub. L. 110–343, 122 Stat. 3881; sec.             recommendation or guideline described                 the record retention requirements under
                                                  1001, 1201, and 1562(e), Pub. L. 111–148,                in paragraph (a)(1)(i) of this section that           section 107 of ERISA.
                                                  124 Stat. 119, as amended by Pub. L. 111–                was in effect on the first day of a plan                 (4) A closely held for-profit entity is
                                                  152, 124 Stat. 1029; Secretary of Labor’s                year is downgraded to a ‘‘D’’ rating, or              an entity that—
                                                  Order 1–2011, 77 FR 1088 (January 9, 2012).
                                                                                                           any item or service associated with any                  (i) Is not a nonprofit entity;
                                                  ■ 7. Section 2590.715–2713 is amended                                                                             (ii) Has no publicly traded ownership
                                                                                                           recommendation or guideline specified
                                                  by revising paragraphs (a)(3) and (4) and                                                                      interests (for this purpose, a publicly
                                                                                                           in paragraph (a)(1) of this section is
                                                  (b)(2) to read as follows:                                                                                     traded ownership interest is any class of
                                                                                                           subject to a safety recall or is otherwise
                                                                                                                                                                 common equity securities required to be
                                                  § 2590.715–2713      Coverage of preventive              determined to pose a significant safety
                                                                                                                                                                 registered under section 12 of the
                                                  health services                                          concern by a federal agency authorized
                                                                                                                                                                 Securities Exchange Act of 1934); and
                                                     (a) * * *                                             to regulate the item or service during a                 (iii) Has more than 50 percent of the
                                                     (3) Out-of-network providers—(i)                      plan year, there is no requirement under              value of its ownership interest owned
                                                  Subject to paragraph (a)(3)(ii) of this                  this section to cover these items and                 directly or indirectly by five or fewer
                                                  section, nothing in this section requires                services through the last day of the plan             individuals, or has an ownership
                                                  a plan or issuer that has a network of                   year.                                                 structure that is substantially similar
                                                  providers to provide benefits for items                  *       *     *     *    *                            thereto, as of the date of the entity’s self-
                                                  or services described in paragraph (a)(1)                ■ 8. Section 2590.715–2713A is                        certification or notice described in
                                                  of this section that are delivered by an                 amended by revising paragraph (a) to                  paragraph (b) or (c) of this section.
                                                  out-of-network provider. Moreover,                       read as follows:                                         (iv) For the purpose of the calculation
                                                  nothing in this section precludes a plan                                                                       in paragraph (a)(4)(iii) of this section,
                                                  or issuer that has a network of providers                § 2590.715–2713A Accommodations in                    the following rules apply:
                                                  from imposing cost-sharing                               connection with coverage of preventive                   (A) Ownership interests owned by a
                                                  requirements for items or services                       health services.
                                                                                                                                                                 corporation, partnership, estate, or trust
                                                  described in paragraph (a)(1) of this                      (a) Eligible organizations. An eligible             are considered owned proportionately
                                                  section that are delivered by an out-of-                 organization is an organization that                  by such entity’s shareholders, partners,
                                                  network provider.                                        meets the criteria of paragraphs (a)(1)               or beneficiaries. Ownership interests
                                                     (ii) If a plan or issuer does not have                through (3) of this section.                          owned by a nonprofit entity are
                                                  in its network a provider who can                          (1) The organization opposes                        considered owned by a single owner.
                                                  provide an item or service described in                  providing coverage for some or all of                    (B) An individual is considered to
                                                  paragraph (a)(1) of this section, the plan               any contraceptive items or services                   own the ownership interests owned,
                                                  or issuer must cover the item or service                 required to be covered under                          directly or indirectly, by or for his or her
                                                  when performed by an out-of-network                      § 2590.715–2713(a)(1)(iv) on account of               family. Family includes only brothers
                                                  provider, and may not impose cost                        religious objections.                                 and sisters (including half-brothers and
                                                  sharing with respect to the item or                        (2)(i) The organization is organized                half-sisters), a spouse, ancestors, and
                                                  service.                                                 and operates as a nonprofit entity and                lineal descendants.
                                                     (4) Reasonable medical management.                    holds itself out as a religious                          (C) If a person holds an option to
                                                  Nothing prevents a plan or issuer from                   organization; or                                      purchase ownership interests, he or she
                                                  using reasonable medical management                        (ii) The organization is organized and              is considered to be the owner of those
                                                  techniques to determine the frequency,                   operates as a closely held for-profit                 ownership interests.
                                                  method, treatment, or setting for an item                entity, as defined in paragraph (a)(4) of                (v) A for-profit entity that seeks
                                                  or service described in paragraph (a)(1)                 this section, and the organization’s                  further information regarding whether it
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                  of this section to the extent not specified              highest governing body (such as its                   qualifies for the accommodation
                                                  in the relevant recommendation or                        board of directors, board of trustees, or             described in this section may send a
                                                  guideline. To the extent not specified in                owners, if managed directly by its                    letter describing its ownership structure
                                                  a recommendation or guideline, a plan                    owners) has adopted a resolution or                   to the Department of Health and Human
                                                  or issuer may rely on the relevant                       similar action, under the organization’s              Services. An entity must submit the
                                                  clinical evidence base and established                   applicable rules of governance and                    letter in the manner described by the
                                                  reasonable medical management                            consistent with state law, establishing               Department of Health and Human
                                                  techniques to determine the frequency,                   that it objects to covering some or all of            Services. If the entity does not receive


                                             VerDate Sep<11>2014   22:03 Jul 13, 2015   Jkt 235001   PO 00000   Frm 00029   Fmt 4701   Sfmt 4700   E:\FR\FM\14JYR2.SGM   14JYR2
                                                                                                                                                                                                 307
                                                  41346 Case 4:18-cv-00825-O      Document
                                                             Federal Register / Vol.           22/ Tuesday,
                                                                                     80, No. 134    Filed 02/05/19     Page
                                                                                                            July 14, 2015     309and
                                                                                                                          / Rules of 507  PageID 868
                                                                                                                                     Regulations

                                                  a response from the Department of                        sharing with respect to the item or                   any contraceptive items or services
                                                  Health and Human Services to a                           service.                                              required to be covered under
                                                  properly submitted letter describing the                    (4) Reasonable medical management.                 § 147.130(a)(1)(iv) on account of
                                                  entity’s current ownership structure                     Nothing prevents a plan or issuer from                religious objections.
                                                  within 60 calendar days, as long as the                  using reasonable medical management                      (2)(i) The organization is organized
                                                  entity maintains that structure it will be               techniques to determine the frequency,                and operates as a nonprofit entity and
                                                  considered to meet the requirement set                   method, treatment, or setting for an item             holds itself out as a religious
                                                  forth in paragraph (a)(4)(iii) of this                   or service described in paragraph (a)(1)              organization; or
                                                  section.                                                 of this section to the extent not specified              (ii) The organization is organized and
                                                  *     *     *     *    *                                 in the relevant recommendation or                     operates as a closely held for-profit
                                                                                                           guideline. To the extent not specified in             entity, as defined in paragraph (b)(4) of
                                                  DEPARTMENT OF HEALTH AND                                 a recommendation or guideline, a plan                 this section, and the organization’s
                                                  HUMAN SERVICES                                           or issuer may rely on the relevant                    highest governing body (such as its
                                                    For the reasons stated in the                          clinical evidence base and established                board of directors, board of trustees, or
                                                  preamble, under the authority contained                  reasonable medical management                         owners, if managed directly by its
                                                  in Secs. 2701 through 2763, 2791, and                    techniques to determine the frequency,                owners) has adopted a resolution or
                                                  2792 of the Public Health Service Act                    method, treatment, or setting for                     similar action, under the organization’s
                                                  (42 U.S.C. 300gg through 300gg–63,                       coverage of a recommended preventive                  applicable rules of governance and
                                                  300gg–91, and 300gg–92, as amended),                     health service.                                       consistent with state law, establishing
                                                  the Department of Health and Human                       *       *     *     *    *                            that it objects to covering some or all of
                                                  Services adopts as final the interim                        (b) * * *                                          the contraceptive services on account of
                                                  rules amending 45 CFR part 147                              (2) Changes in recommendations or                  the owners’ sincerely held religious
                                                  published on July 19, 2010 (75 FR                        guidelines. (i) A plan or issuer that is              beliefs.
                                                  41726) and amending 45 CFR part 147                      required to provide coverage for any                     (3) The organization must self-certify
                                                  published August 27, 2014 (79 FR                         items and services specified in any                   in the form and manner specified by the
                                                  51092) and further amends 45 CFR part                    recommendation or guideline described                 Secretary of Labor or provide notice to
                                                  147 as follows:                                          in paragraph (a)(1) of this section on the            the Secretary of Health and Human
                                                                                                           first day of a plan year (in the individual           Services as described in paragraph (c) of
                                                  PART 147—HEALTH INSURANCE                                market, policy year) must provide                     this section. The organization must
                                                  REFORM REQUIREMENTS FOR THE                              coverage through the last day of the plan             make such self-certification or notice
                                                  GROUP AND INDIVIDUAL HEALTH                              or policy year, even if the                           available for examination upon request
                                                  INSURANCE MARKETS                                        recommendation or guideline changes                   by the first day of the first plan year to
                                                                                                           or is no longer described in paragraph                which the accommodation in paragraph
                                                  ■ 9. The authority citation for part 147                 (a)(1) of this section, during the plan or            (c) of this section applies. The self-
                                                  continues to read as follows:                            policy year.                                          certification or notice must be executed
                                                    Authority: Secs. 2701 through 2763, 2791,                 (ii) Notwithstanding paragraph                     by a person authorized to make the
                                                  and 2792 of the Public Health Service Act (42            (b)(2)(i) of this section, to the extent a            certification or notice on behalf of the
                                                  U.S.C. 300gg through 300gg–63, 300gg–91,                 recommendation or guideline described                 organization, and must be maintained in
                                                  and 300gg–92), as amended.                               in paragraph (a)(1)(i) of this section that           a manner consistent with the record
                                                  ■ 10. Section 147.130 is amended by                      was in effect on the first day of a plan              retention requirements under section
                                                  revising paragraphs (a)(3) and (4) and                   year (in the individual market, policy                107 of ERISA.
                                                  (b)(2) to read as follows:                               year) is downgraded to a ‘‘D’’ rating, or                (4) A closely held for-profit entity is
                                                                                                           any item or service associated with any               an entity that—
                                                  § 147.130   Coverage of preventive health                recommendation or guideline specified                    (i) Is not a nonprofit entity;
                                                  services
                                                                                                           in paragraph (a)(1) of this section is                   (ii) Has no publicly traded ownership
                                                    (a) * * *                                              subject to a safety recall or is otherwise            interests (for this purpose, a publicly
                                                    (3) Out-of-network providers—(i)                       determined to pose a significant safety               traded ownership interest is any class of
                                                  Subject to paragraph (a)(3)(ii) of this                  concern by a federal agency authorized                common equity securities required to be
                                                  section, nothing in this section requires                to regulate the item or service during a              registered under section 12 of the
                                                  a plan or issuer that has a network of                   plan or policy year, there is no                      Securities Exchange Act of 1934); and
                                                  providers to provide benefits for items                  requirement under this section to cover                  (iii) Has more than 50 percent of the
                                                  or services described in paragraph (a)(1)                these items and services through the last             value of its ownership interest owned
                                                  of this section that are delivered by an                 day of the plan or policy year.                       directly or indirectly by five or fewer
                                                  out-of-network provider. Moreover,                       *       *     *     *    *                            individuals, or has an ownership
                                                  nothing in this section precludes a plan                                                                       structure that is substantially similar
                                                                                                           ■ 11. Section 147.131 is amended by
                                                  or issuer that has a network of providers                                                                      thereto, as of the date of the entity’s self-
                                                                                                           revising paragraphs (b) and (f) to read as
                                                  from imposing cost-sharing                                                                                     certification or notice described in
                                                                                                           follows:
                                                  requirements for items or services                                                                             paragraph (b) or (c) of this section.
                                                  described in paragraph (a)(1) of this                    § 147.131 Exemption and accommodations                   (iv) For the purpose of the calculation
                                                  section that are delivered by an out-of-                 in connection with coverage of preventive             in paragraph (b)(4)(iii) of this section,
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                  network provider.                                        health services.                                      the following rules apply:
                                                     (ii) If a plan or issuer does not have                *     *     *     *    *                                 (A) Ownership interests owned by a
                                                  in its network a provider who can                          (b) Eligible organizations. An eligible             corporation, partnership, estate, or trust
                                                  provide an item or service described in                  organization is an organization that                  are considered owned proportionately
                                                  paragraph (a)(1) of this section, the plan               meets the criteria of paragraphs (b)(1)               by such entity’s shareholders, partners,
                                                  or issuer must cover the item or service                 through (3) of this section.                          or beneficiaries. Ownership interests
                                                  when performed by an out-of-network                        (1) The organization opposes                        owned by a nonprofit entity are
                                                  provider, and may not impose cost                        providing coverage for some or all of                 considered owned by a single owner.


                                             VerDate Sep<11>2014   22:03 Jul 13, 2015   Jkt 235001   PO 00000   Frm 00030   Fmt 4701   Sfmt 4700   E:\FR\FM\14JYR2.SGM   14JYR2
                                                                                                                                                                                                 308
                                                           Case 4:18-cv-00825-O      Document
                                                                Federal Register / Vol.           22/ Tuesday,
                                                                                        80, No. 134    Filed 02/05/19     Page
                                                                                                               July 14, 2015     310and
                                                                                                                             / Rules of 507  PageID 86941347
                                                                                                                                        Regulations

                                                     (B) An individual is considered to                    Services. An entity must submit the                   insurance coverage arranged by an
                                                  own the ownership interests owned,                       letter in the manner described by the                 eligible organization that is an
                                                  directly or indirectly, by or for his or her             Department of Health and Human                        institution of higher education as
                                                  family. Family includes only brothers                    Services. If the entity does not receive              defined in 20 U.S.C. 1002 in a manner
                                                  and sisters (including half-brothers and                 a response from the Department of                     comparable to that in which they apply
                                                  half-sisters), a spouse, ancestors, and                  Health and Human Services to a                        to group health insurance coverage
                                                  lineal descendants.                                      properly submitted letter describing the              provided in connection with a group
                                                     (C) If a person holds an option to                    entity’s current ownership structure                  health plan established or maintained
                                                  purchase ownership interests, he or she                  within 60 calendar days, as long as the               by an eligible organization that is an
                                                  is considered to be the owner of those                   entity maintains that structure it will be            employer. In applying this section in the
                                                  ownership interests.                                     considered to meet the requirement set                case of student health insurance
                                                     (v) A for-profit entity that seeks                    forth in paragraph (b)(4)(iii) of this                coverage, a reference to ‘‘plan
                                                  further information regarding whether it                 section.                                              participants and beneficiaries’’ is a
                                                  qualifies for the accommodation                          *      *    *     *     *                             reference to student enrollees and their
                                                  described in this section may send a                        (f) Application to student health                  covered dependents.
                                                  letter describing its ownership structure                insurance coverage. The provisions of                 [FR Doc. 2015–17076 Filed 7–10–15; 11:15 am]
                                                  to the Department of Health and Human                    this section apply to student health                  BILLING CODE 6325–64–P; 4150–28–P; 4120–01–P
asabaliauskas on DSK5VPTVN1PROD with RULES




                                             VerDate Sep<11>2014   22:03 Jul 13, 2015   Jkt 235001   PO 00000   Frm 00031   Fmt 4701   Sfmt 9990   E:\FR\FM\14JYR2.SGM   14JYR2
                                                                                                                                                                                                    309
Case 4:18-cv-00825-O Document 22 Filed 02/05/19   Page 311 of 507 PageID 870




                  Exhibit 13




                                                                        310
       Case 4:18-cv-00825-O Document 22 Filed 02/05/19                               Page 312 of 507 PageID 871
                                           1

FAQS ABOUT AFFORDABLE CARE ACT
IMPLEMENTATION PART 36
    U.S. Department of Labor
    Employee Benefits Security Administration
    January 9, 2017

Set out below is an additional Frequently Asked Question (FAQ) regarding implementation of the
Affordable Care Act. This FAQ has been prepared jointly by the Departments of Labor (DOL), Health
and Human Services (HHS), and the Treasury (collectively, the Departments). Like previously issued
FAQs (available at www.dol.gov/ebsa/healthreform/index.html and www.cms.gov/cciio/resources/fact-sheets-
and-faqs/index.html), this FAQ answers a question from stakeholders to help people understand the
law and benefit from it, as intended.

COVERAGE OF PREVENTIVE SERVICES
Section 2713 of the Public Health Service Act (PHS Act), as added by the Affordable Care Act and
incorporated into the Employee Retirement Income Security Act (ERISA) and the Internal Revenue
Code (the Code), requires that non-grandfathered group health plans and health insurance issuers
offering non-grandfathered group or individual health insurance coverage provide coverage of certain
specified preventive services without cost sharing.

As originally drafted, the bill that became the Affordable Care Act would not have covered additional
preventive services that “many women’s health advocates and medical professionals believe are
critically important” to meeting women’s unique health needs. 155 Cong. Rec. 28,841 (2009) (Sen.
Boxer). To address that concern, the Senate adopted a “Women’s Health Amendment,” adding a new
category of preventive services specific to women’s health. This provision requires coverage without
cost sharing of preventive care and screenings for women provided for in comprehensive guidelines
supported by the Health Resources and Services Administration (HRSA). Supporters of the Women’s
Health Amendment emphasized that it would reduce unintended pregnancies by ensuring that
women receive coverage for “contraceptive services” without cost-sharing. 155 Cong. Rec. at 29,768
(Sen. Durbin).1

On August 1, 2011, the Departments issued amended regulations requiring coverage of women’s
preventive services provided for in the HRSA guidelines,2 and HRSA adopted and released such
guidelines, which were based on recommendations of the independent organization, the National
Academy of Medicine (formerly Institute of Medicine).3 The preventive services identified in the HRSA
guidelines include all Food and Drug Administration (FDA)-approved contraceptives, sterilization

1
    See also, e.g., 155 Cong. Rec. at 28,841 (Sen. Boxer) (“family planning services”); id. at 28,843 (Sen. Gillibrand) (“family
    planning”); id. at 28,844 (Sen. Mikulski) (same); id. at 28,869 (Sen. Franken) (“contraception”); id. at 29,070 (Sen.
    Feinstein) (“family planning services”); id. at 29,307 (Sen. Murray) (same).
2
    26 CFR 54.9815-2713, 29 CFR 2590.715-2713, 45 CFR 147.130.
3
    The 2011 amended regulations were issued and effective on August 1, 2011, and published on August 3, 2011 (76 FR
    46621).




                                                                                                                          311
     Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 313 of 507 PageID 872
                                                        2
procedures, and patient education and counseling for women with reproductive capacity, as
prescribed by a health care provider (collectively, contraceptive services).4 Under the regulations
issued in August 2011 and the contemporaneously issued HRSA guidelines, group health plans of
“religious employers” (organizations that are organized and operate as nonprofit entities and are
referred to in section 6033(a)(3)(A)(i) or (iii) of the Code) are exempt from the requirement to provide
contraceptive coverage. That exemption reflects “the longstanding governmental recognition of a
particular sphere of autonomy for houses of worship.” 80 FR 41318, 41325 (July 15, 2015); see 26
U.S.C. 6033(a)(3)(A)(i) or (iii) (referring to “churches, their integrated auxiliaries, conventions or
associations of churches, and the exclusively religious activities of any religious order”).

Subsequently, on July 2, 2013, the Departments published regulations that provide an
accommodation for eligible organizations5 that object on religious grounds to providing coverage for
contraceptive services, but are not eligible for the exemption for religious employers (78 FR 39870).6
Under the accommodation, an eligible organization is not required to contract, arrange, pay, or
provide a referral for contraceptive coverage. At the same time, the accommodation generally
ensures that women enrolled in the health plan established by the eligible organization, like women
enrolled in health plans maintained by other employers, receive contraceptive coverage seamlessly—
that is, through the same issuers or third party administrators that provide or administer the health
coverage furnished by the eligible organization, and without financial, logistical, or administrative
obstacles.7 Minimizing such obstacles is essential to achieving the purpose of the Affordable Care
Act’s preventive services provision, which seeks to remove barriers to the use of preventive services
and to ensure that women receive full and equal health coverage appropriate to their medical needs.

In Burwell v. Hobby Lobby Stores, Inc., 134 S. Ct. 2751 (2014), which addressed claims brought
under the Religious Freedom Restoration Act (RFRA), the Supreme Court held that the contraceptive-
coverage requirement substantially burdened the religious exercise of the closely held for-profit
corporations that had religious objections to providing contraceptive coverage, and that the
accommodation was a less restrictive means of providing coverage to their employees. In light of the
Hobby Lobby decision, the Departments extended the accommodation to closely held for-profit
entities.8




4
    On December 20, 2016, HRSA updated the women’s preventive services guidelines, which go into effect for non-
    grandfathered group health plans and health insurance coverage for plan years (in the individual market, policy years)
    beginning on or after December 20, 2017. The HRSA guidelines exclude services relating to a man’s reproductive
    capacity, such as vasectomies and male condoms.
5
    An eligible organization, which may seek the accommodation based on its sincerely held religious objection to
    providing contraceptive coverage, is defined at 26 CFR 54.9815-2713A(a), 29 CFR 2590.715-2713A(a), and 45 CFR
    147.131(b),
6
    26 CFR 54.9815-2713A, 29 CFR 2590.715-2713A, 45 CFR 147.131.
7
    An accommodation is also available with respect to student health insurance coverage arranged by eligible
    organizations that are institutions of higher education. 45 CFR 147.131(f). For ease of use, this FAQ refers only to
    “employers” with religious objections to the contraceptive-coverage requirement, but references to employers with
    respect to insured group health plans should also be considered to include institutions of higher education that are
    eligible organizations with respect to student health insurance coverage.
8
    26 CFR 54.9815-2713A(b)(2)(ii); 29 CFR 2590.715-2713A(b)(2)(ii); 45 CFR. 147.131(b)(2)(ii).




                                                                                                                   312
     Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 314 of 507 PageID 873
                                                3
Under the accommodation, an eligible organization that objects to providing contraceptive coverage
for religious reasons may either:

                  (1) self-certify its objection to its health insurance issuer (to the
                      extent it has an insured plan) or third party administrator (to the
                      extent it has a self-insured plan) using a form provided by the
                      Department of Labor (EBSA Form 700);9 or

                  (2) self-certify its objection and provide certain information to HHS
                      without using any particular form.10

In Zubik v. Burwell, 136 S. Ct. 1557 (2016), the Supreme Court considered claims by a number of
employers that, even with the accommodation provided in the regulations, the contraceptive-
coverage requirement violates RFRA. Following oral argument, the Court issued an order requesting
supplemental briefing from the parties. The Court’s order noted that under the existing regulations,
an objecting employer with an insured plan that seeks to invoke the accommodation by contacting its
issuer must use a form of written notice stating that the employer objects on religious grounds to
providing contraceptive coverage.11 The Court directed the parties to file supplemental briefs
addressing “whether contraceptive coverage could be provided to [the objecting employers’]
employees, through [the employers’] insurance companies, without any such notice.”12 After
consideration of the supplemental briefing, the Supreme Court vacated the judgments of the lower
courts and remanded Zubik and several other cases raising parallel RFRA challenges to the
accommodation. 136 S. Ct. at 1560-1561. The Court emphasized that it “expresse[d] no view on the
merits of the cases” and, in particular, that it did not “decide whether [the employers’] religious
exercise has been substantially burdened, whether the Government has a compelling interest, or
whether the current regulations are the least restrictive means of serving that interest.” Id. at 1560.
The Court, however, stated that in light of what it viewed as “the substantial clarification and
refinement in the positions of the parties” in their supplemental briefs, the parties “should be
afforded an opportunity to arrive at an approach going forward that accommodates [the objecting
employers’] religious exercise while at the same time ensuring that women covered by [the
employers’] health plans ‘receive full and equal health coverage, including contraceptive coverage.’”
Id. (citation omitted).13



9
   The EBSA Form 700 serves as a certification that the organization is an “eligible organization” (as described in 26 CFR
   54.9815-2713A(a), 29 CFR 2590.715-2713A(a), and 45 CFR 147.131(b)) that has a religious objection to providing
   coverage for some or all of any contraceptive services that would otherwise be required to be covered. The EBSA Form
   700 is available at: https://www.dol.gov/ebsa/pdf/preventiveserviceseligibleorganizationcertificationform.pdf.
10
   A model notice to HHS that eligible organizations may use, but are not required to use, is available at:
   http://www.cms.gov/cciio/resources/Regulations-and-Guidance/index.html#Prevention.
11
   Zubik v. Burwell, Nos. 14-1418 et al., 2016 WL 1203818, at *2 (Mar. 29, 2016).
12
   Id.
13
   The Supreme Court specified that, while the RFRA litigation remains pending, “the Government may not impose taxes
   or penalties on [the plaintiffs] for failure to provide the … notice” required under the existing accommodation
   regulations. Zubik, 136 S. Ct. at 1561. At the same time, the Court also emphasized that “[n]othing in [its] opinion, or in
   the opinions or orders of the courts below, is to affect the ability of the Government to ensure that women covered by
   [plaintiffs’] health plans ‘obtain, without cost, the full range of FDA approved contraceptives.’” Id. at 1560-1561 (quoting
   Wheaton College v. Burwell, 134 S. Ct. 2806, 2807 (2014)).




                                                                                                                     313
    Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 315 of 507 PageID 874
                                                   4
On July 22, 2016, the Departments published a request for information (RFI) (81 FR 47741) seeking
input from interested parties to determine, as contemplated by the Supreme Court’s opinion in Zubik,
whether modifications to the existing accommodation procedure could resolve the objections
asserted by the plaintiffs in the pending RFRA cases, while still ensuring that the affected women
receive full and equal health coverage, including contraceptive coverage.

The Departments explained that they were using the RFI procedure because the issues addressed in
the supplemental briefing in Zubik affect a wide variety of stakeholders, including many who are not
parties to the cases that were before the Supreme Court. Other employers also have brought RFRA
challenges to the accommodation, and their views may differ from the views held by the employers in
Zubik and the consolidated cases. In addition, any change to the accommodation could have
implications for the rights and obligations of issuers, group health plans, third party administrators,
and women enrolled in health plans established by objecting employers. The RFI was intended to
assist the Departments in determining whether there are modifications to the accommodation that
would be available under current law and that could resolve the pending RFRA claims brought by
objecting organizations. The Departments sought feedback from all interested stakeholders,
including objecting organizations, and specifically requested that such organizations address the
particular issues outlined in the RFI.

In response to the RFI, the Departments received over 54,000 public comments by the comment
closing date of September 20, 2016. Commenters included the plaintiffs in Zubik and other religiously
affiliated organizations, consumer advocacy groups, women’s organizations, health insurance issuers,
third party administrators and pharmaceutical benefit managers, other industry representatives,
employers, members of the public, and other interested stakeholders.14 The Departments are issuing
this FAQ after consideration of comments submitted by a broad array of stakeholders, including the
Zubik plaintiffs and similar religious organizations, issuers or third party administrators, and
commenters representing women’s and consumer advocacy organizations.

Q: ARE THE DEPARTMENTS MAKING CHANGES TO THE ACCOMMODATION AT THIS TIME?

No. As described in more detail below, the comments reviewed by the Departments in response to
the RFI indicate that no feasible approach has been identified at this time that would resolve the
concerns of religious objectors, while still ensuring that the affected women receive full and equal
health coverage, including contraceptive coverage. The comments demonstrate that a process like
the one described in the Court’s supplemental briefing order would not be acceptable to those with
religious objections to the contraceptive-coverage requirement. Further, a number of comments
illustrate that the administrative and operational challenges to a process like the one described in the
Court’s order are more significant than the Departments had previously understood and would
potentially undermine women’s access to full and equal coverage. For these reasons, the
Departments are not modifying the accommodation regulations at this time.

As the government explained in its briefs in Zubik, the Departments continue to believe that the
existing accommodation regulations are consistent with RFRA for two independent reasons. First, as
eight of the nine courts of appeals to consider the issue have held, by virtue of objecting employers’

14
     The public comments are accessible at https://www.regulations.gov/docket?D=CMS-2016-0123.




                                                                                                 314
     Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 316 of 507 PageID 875
                                                    5
ability to avail themselves of the accommodation, the contraceptive-coverage requirement does not
substantially burden their exercise of religion. Second, as some of those courts have also held, the
accommodation is the least restrictive means of furthering the government’s compelling interest in
ensuring that women receive full and equal health coverage, including contraceptive coverage.

NOTIFICATION TO ISSUERS WITHOUT SELF-CERTIFICATION

In its request for supplemental briefing in Zubik, the Supreme Court asked the parties to address
“whether and how contraceptive coverage may be obtained by [objecting employers’] employees
through [the employers’] insurance companies, but in a way that does not require any involvement of
[the employers] beyond their own decision to provide health insurance without contraceptive
coverage to their employees.”15 Specifically, the Court described—

                   a situation in which [objecting employers] would contract to provide health
                   insurance for their employees, and in the course of obtaining such
                   insurance, inform their insurance company that they do not want their
                   health plan to include contraceptive coverage of the type to which they
                   object on religious grounds. [The employers] would have no legal
                   obligation to provide such contraceptive coverage, would not pay for such
                   coverage, and would not be required to submit any separate notice to their
                   insurer, to the Federal government, or to their employees. At the same
                   time, [the employers’] insurance compan[ies]—aware that [the employers]
                   are not providing certain contraceptive coverage on religious grounds—
                   would separately notify [the employers’] employees that the insurance
                   company will provide cost-free contraceptive coverage, and that such
                   coverage is not paid for by [the employers] and is not provided through [the
                   employers’] health plan[s].16

The Departments sought comments on whether this alternative would be acceptable to objecting
organizations, and if not, whether further procedures or systems could resolve their RFRA concerns.
The Departments asked if organizations specifically object on RFRA grounds to informing their issuers
that they object to contraceptive coverage “on religious grounds,” or to a requirement that the
request by an eligible organization to its issuer be made in writing or through use of a particular
form. The Departments also sought comments on whether it would be feasible for issuers to
implement the accommodation without the written notification requirement and what effect this
alternative procedure would have on the access of women to seamless contraceptive coverage.

In light of the comments received, the Departments have determined not to amend the regulations at
this time. On the one hand, comments from parties before the Supreme Court (and other objecting
employers) do not suggest that the change identified by the Supreme Court would resolve their
concerns. On the other hand, the Departments received comments stating that eliminating written
notification would create significant administrative problems and potential legal liabilities for issuers,
and would hinder women’s access to care. As described in greater detail below, these comments

15
     Zubik, 2016 WL 1203818, at *2.
16
     Id.




                                                                                                  315
     Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 317 of 507 PageID 876
                                                  6
have shown that the elimination of the written notification requirement would raise complications
that would undermine the statute’s goal of ensuring full and equal health coverage for women, the
extent of which were not known to the Departments at the time the government filed its
supplemental briefs in Zubik.

First, comments on behalf of issuers stated that eliminating written notifications would impose
administrative costs by forcing them to create new systems to distinguish and track different
employers, employees, and the coverage to be provided.17 For example, commenters stated that
issuers currently rely on the written notifications to track the differences between eligible
organizations that are seeking an accommodation due to their religious objections -- organizations
that the Supreme Court has said are “effectively exempt” from the contraceptive-coverage
requirement -- and religious employers that are automatically exempt under the HRSA guidelines.
These comments asserted that eliminating written notifications would burden issuers with creating
new systems to distinguish and track these two categories of employers.

Given the different ways in which issuers must treat and respond to these two types of entities, the
Departments understand that issuers must be able to easily and separately track the coverage issued
to the plans sponsored by these different organizations. With respect to exempt organizations,
issuers merely need to eliminate contraceptive benefits from the group health insurance policy.
However, with respect to eligible organizations that avail themselves of the accommodation, issuers
must take the additional step of making separate payments for contraceptive services, along with
providing notice of the availability of such payments. Furthermore, some eligible organizations may
object to covering all forms of contraceptive services in their group health coverage while others may
object only to certain types of contraceptive services. The Departments conclude therefore that
written notification from employers significantly improves issuers’ ability to appropriately identify and
administer coverage for each of these two categories of employers. The commenters also said that
issuers might be subject to legal risks if written notification were eliminated, because they would
have no written record to demonstrate compliance with applicable law and regulations to the extent
they relied on an organization’s oral representation of its eligibility for the accommodation that was
later determined to be incorrect. Such legal risks would be magnified, according to the commenters,
in circumstances in which issuers would have to rely on agents and brokers to verify eligibility.

Based on these concerns, comments indicated that, even without a legal requirement to use a
required form, issuers would likely seek written documentation, such as an attestation, from
objecting employers to confirm the employer’s eligibility as a condition of administering the
accommodation. For example, an issuer might demand written documentation as a pre-condition for
entering into a contract with an organization seeking the accommodation. The commenters
indicated that if the written notification requirement were eliminated, employers might object to
providing this type of verification, which is currently commonplace for certain purposes, such as
communicating grandfathered status. The Departments note that, under the current accommodation,

17
     Related to these comments with respect to the administrative costs of distinguishing and tracking different coverage to
     be provided, the Departments note that an eligible organization may seek an accommodation so that it need not
     contract, arrange, pay, or provide a referral for all otherwise required contraceptive services, or any subset of such
     services. Thus, there could be many different combinations of contraceptive services that an issuer must cover, and
     within each such combination, some such benefits must be provided by the group health insurance policy, and others
     for which the issuer must make separate payments.




                                                                                                                   316
    Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 318 of 507 PageID 877
                                                7
once an issuer has been provided the documentation specified in the accommodation regulations, it
may not require any further documentation from an eligible organization regarding its status as
such.18

Second, several commenters suggested that the lack of written notice would create confusion and
miscommunication, which in turn would lead to disputes between the parties, billing problems, and
reduced access to care for women. For example, comments from women’s advocacy organizations
stated that lack of written notice could have repercussions for processing payments to a provider.
This could disrupt continuity of care and burden women seeking to resolve any miscommunication
between the objecting entity and the issuer. Further, according to these commenters, it could also
impose the additional burden of affected women having to affirmatively assert their eligibility in
situations where an employer has not timely provided its oral objection.

One commenter stated that, without a written notification, an eligible employer’s representative may
misstate an employer’s wishes or incorrectly assert eligibility for the accommodation, resulting in a
dispute that delays the process of arranging contraceptive coverage for women.

Several commenters representing women’s and consumer advocacy organizations stressed the
importance of written documentation for verifying compliance and ensuring that women are able to
obtain direct, continuous access to the full range of contraceptive methods without cost. These
commenters also suggested that eliminating written documentation could hamper the Departments’
oversight and enforcement efforts.

Third, as noted above, the Departments have not identified any comments from objecting employers,
including any of the Zubik plaintiffs, stating that eliminating the written notification requirement
would be sufficient to satisfy their RFRA concerns. For example, one comment indicate that
employers would object to “any requirement . . . that has the purpose or effect of providing access
to or increasing the use of contraceptive services.”

The Departments agree that written documentation establishing that a given employer requested the
accommodation, and that it satisfies the definition of an eligible organization, is of value to document
the legal responsibilities and rights of employees, issuers, and beneficiaries, as well as to minimize
the number of disputes between employers and issuers regarding the accommodation. In turn, the
Departments conclude that, by minimizing such disputes and providing certainty regarding which
organizations have and have not requested the accommodation, the written notice requirement
minimizes the potential number of employers that will be in violation of the contraceptive-coverage
requirement. By helping to define which organizations have and have not availed themselves of the
accommodation, written documentation also ensures that women receive timely access to
contraceptive coverage, as it will help issuers to quickly and effectively determine the appropriate
source of payment for such services, i.e., payment through the group health insurance policy, or
separate payment for contraceptive services. And as the government explained in its Supreme Court
briefs, the regulatory requirement for eligible organizations to provide written notification of their
objection is consistent with RFRA.


18
     26 CFR 54.8815-2713A(c)(1)(i), 29 CFR 2590.715-2713A(c)(1)(i), 45 CFR 147.131(c)(1)(i).




                                                                                                317
        Case 4:18-cv-00825-O Document 22 Filed 02/05/19                           Page 319 of 507 PageID 878
                                            8
OTHER APPROACHES WITH RESPECT TO INSURED PLANS DESCRIBED IN THE
SUPPLEMENTAL BRIEFING

The Zubik plaintiffs proposed that when an eligible employer with an insured plan requests insurance
coverage that excludes contraceptive coverage to which it objects on religious grounds, the
employer’s issuer should be required to provide the required coverage through separate insurance
policies that cover only contraceptives and in which women should have to affirmatively enroll. Pet.
Supp. Br. 3-12.19 The Departments sought comments on whether this alternative procedure would
resolve the RFRA claims of objecting organizations; whether it would be feasible for health insurance
issuers and consistent with State insurance laws; what effect this approach would have on the ability
of women enrolled in group health plans established by objecting employers to obtain seamless
coverage for contraceptive services; and whether there might be alternatives other than
contraceptive-only policies or affirmative enrollment requirements that would resolve the RFRA
objections of objecting organizations.

In response to the RFI, objecting employers argued that to be truly independent, contraceptive
coverage must be provided to women enrolled in health plans of objecting employers through
separate insurance policies. The Departments identified no comments indicating that eliminating
written notification by itself would be sufficient. In fact, several commenters stated that, even if the
government were to eliminate the written notice requirement, the accommodation would have to be
modified in other ways to satisfy their concerns. One commenter, quoting from the petitioners’ brief
in Zubik, stated that there must be an enrollment process that is distinct from (and not an automatic
consequence of) enrolling in the employer’s plan. Another commenter stated that the issuer or third
party administrator should be required to provide eligible participants and beneficiaries with a
separate enrollment card for contraceptive coverage that would require activation by each participant
or beneficiary. The commenter stated that this should replace the current requirement that
participants automatically receive coverage for contraceptive services. (For further discussion of this
issue, see section below titled “Separate Enrollment Cards and Activation.”)

A number of commenters emphasized the significant problems posed by requiring separate
contraceptive-only coverage. Commenters identified several obstacles under State contract and
insurance law. Comments submitted on behalf of issuers asserted that some State insurance
regulators do not have authority under State law to approve single-benefit policies (other than dental
or vision). The commenters also explained that cost-free contraception policies would not satisfy
laws conditioning policy approval on a “reasonable premium” or constitute valid contracts because
the prospective policyholder would not provide consideration. In addition, they commented that
under State licensure laws, issuers that sell group coverage could not offer contraceptive-only policies
to individual women because they are not licensed to offer coverage in the individual market and that
State laws would prevent issuers licensed to issue group coverage in one State from issuing individual
policies to employees of an eligible organization residing in other States.




19
     As of the date of publication of this FAQ, petitioners’ supplemental brief is available at http://www.scotusblog.com/wp-
     content/uploads/2016/04/Non-profits-response-to-Zubik-order-4-12-16.pdf. Petitioners’ supplemental reply brief is
     available at http://www.scotusblog.com/wp-content/uploads/2016/04/Zubik-order-non-profits-reply-brief-4-20-161.pdf.




                                                                                                                     318
     Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 320 of 507 PageID 879
                                                   9
In addition, several commenters stated that separate contraceptive coverage policies may have a
different provider network from that of the group health plan that provides the women’s other health
benefits, which would mean that the separate contraceptive policies would not necessarily include
women’s regular doctors. One commenter stated that it would be costly and administratively
burdensome for issuers to develop and implement new eligibility, enrollment, and claims-adjudication
systems for contraception-only coverage, as they would differ from their existing systems. Several
commenters also maintained that requiring women to seek out separate contraceptive coverage
would create the same barriers in access that the Affordable Care Act’s preventive services provision
was designed to eliminate. The Departments agree these approaches would potentially undermine
women’s access to full and equal coverage, contrary to the statutory objective of reducing barriers to
the use of important preventive services.

SELF-INSURED PLANS

The Supreme Court’s supplemental briefing order in Zubik addressed only employers with “insured
plans.”20 In its supplemental brief, the government described the operation of the accommodation for
self-insured plans and explained that an alternative process like the one the Court posited for insured
plans could not work for the many employers with self-insured plans:

                   If an employer has a self-insured plan, the statutory obligation to provide
                   contraceptive coverage falls only on the plan—there is no insurer with a
                   preexisting duty to provide coverage. Accordingly, to relieve self-insured
                   employers of any obligation to provide contraceptive coverage while still
                   ensuring that the affected women receive coverage without the employer’s
                   involvement, the accommodation establishes a mechanism for the
                   government to designate the employer’s TPA [third party administrator] as a
                   ‘plan administrator’ responsible for separately providing the required
                   coverage under [ERISA]. That designation is made by the government, not
                   the employer, and the employer does not fund, control, or have any other
                   involvement with the separate portion of the ERISA plan administered by
                   the TPA.

                   The government’s designation of the TPA must be reflected in a written plan
                   instrument. To satisfy that requirement, the accommodation relies on
                   either (1) a written designation sent by the government to the TPA, which
                   requires the government to know the TPA’s identity, or (2) the self-
                   certification form, which the regulations treat as a plan instrument in which
                   the government designates the TPA as a plan administrator. There is no
                   mechanism for requiring TPAs to provide separate contraceptive coverage
                   without a plan instrument; self-insured employers could not opt out of the
                   contraceptive-coverage requirement by simply informing their TPAs that
                   they do not want to provide coverage for contraceptives. Gov’t Supp. Br.
                   16-17 (citations omitted).


20
     Zubik, 2016 WL 1203818, at *2.




                                                                                                   319
     Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 321 of 507 PageID 880
                                                  10
The Zubik plaintiffs also stated that an arrangement like the one posited in the Supreme Court’s
briefing order for insured plans could not work for self-insured plans. See Pet. Supp. Br. 16-17.

The RFI sought comment on any possible modifications to the current accommodation for self-
insured plans, including self-insured church plans, which would resolve objecting organizations’ RFRA
objections while still providing women full and equal access to coverage. Specifically, the RFI asked
whether there are any reasonable alternative means available under existing law by which the
Departments could ensure that women enrolled in self-insured plans maintained by objecting
employers receive separate contraceptive coverage that is not contracted, arranged, paid, or referred
for by the objecting organization but that is provided through the same third party administrators
that administer the rest of their health benefits.

The Departments did not identify any comments in response to the RFI that described a feasible
pathway for oral notification to third party administrators with respect to self-insured plans to allow
full and equal provision of contraceptive services to the women enrolled in those plans.

Some commenters noted that third party administrators often do not require separate notification,
written or oral, that a self-insured plan will not be providing contraceptive coverage because other
documentation, such as summary plan descriptions or provider contracts, will indicate that such
coverage is not provided under the plan. However, without a written plan instrument, which is
provided for in the current accommodation, there is no mechanism to designate a third party
administrator as the ERISA plan administrator for purposes of arranging or providing separate
payments for contraceptive services.

Many commenters suggested that cost-free contraception should be provided by the federal
government through mechanisms that differ substantially from the procedure for insured plans
described in the Supreme Court’s supplemental briefing order. For example, some commenters
suggested that for those self-insured plans that have third party administrators that are not able to
provide separate cost-free contraceptive coverage to covered employees, the objecting employer
could simply inform such third party administrators of the employer’s objection and the government
would “exempt” such self-insured plans and third party administrators from the requirement to
provide separate cost-free contraceptive coverage. In those cases, commenters proposed that the
government could provide coverage by having the employer notify HHS that the employer will not
provide coverage and HHS would then coordinate with IRS to determine the identity of that
employer’s employees through W-2 or other tax information otherwise supplied by the objecting
employer. These commenters suggest that such a program could be paid for by using credits against
Federally-facilitated Exchange (FFE) user fees (which are already being used for the existing
accommodation).

One commenter asserted that the federal government could directly subsidize the cost of purchasing
contraceptive items and services for those employees who participate in an eligible organization's
group health plan. However, as the Departments have previously indicated in rulemaking in response
to comments suggesting that the government reimburse plan participants for the costs of
contraceptive services,21 and in its briefs to the Supreme Court, this approach raises legal and

21
     80 FR 41317, 41328 (July 14, 2015).




                                                                                                 320
     Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 322 of 507 PageID 881
                                                  11
practical obstacles to access to seamless coverage. Consistent with the statutory objective of
promoting access to preventive services, such as contraceptive coverage, without cost-sharing, plan
participants and beneficiaries should not be required to incur additional costs or burdens to receive
access. Therefore, they should not be required to enroll in new programs or to surmount other
hurdles to receive access to coverage.

SEPARATE ENROLLMENT CARDS AND ACTIVATION

As stated above, several objecting organizations have suggested that some of their objections to the
accommodation could be alleviated by providing a separate enrollment card for contraceptive
coverage. Under this approach, women would not enroll in a separate insurance policy for
contraceptive coverage, but would receive a separate enrollment card that would be automatically
activated only when a woman who is enrolled in the group health plan attempts to obtain
contraceptive benefits.

If objecting employers prefer the use of a separate enrollment card for contraceptive coverage, the
Departments note that under the current accommodation regulations, issuers or third party
administrators could provide a separate enrollment card for contraceptive coverage. The current
regulations do not specify the manner in which an issuer or third party administrator provides
“enrollment cards” or other means of providing similar, relevant information to enrollees, as long as
the manner in which the card or other information is provided does not unduly inhibit or hamper
access to the benefit. See 29 CFR 2560.503-1, which is applicable to ERISA plans and incorporated in
26 CFR 54.9815-2719(b)(2)(i), 29 CFR 2590.715-2719(b)(2)(i), and 45 CFR 147.136(b)(2)(i), which are
applicable to non-grandfathered health plans and coverage. As stated above, under current rules, the
issuer or third party administrator could provide a separate enrollment card for contraceptive
coverage.22 The card could bear a different design to distinguish it from enrollment cards used to
access services covered by the employer’s group health plan, and could omit the name of the
employer and/or the plan as well. The card could use the same identification number as is used on
the enrollment card for services covered by the group health plan, or could have a different number
provided there is a mechanism in place (such as by linking the two numbers in the issuer’s or third
party administrator’s processing systems) that enables the issuer or third party administrator to easily
identify enrollees. The foregoing arrangements are permissible if they are not used as an impediment
to obtaining benefits and do not unduly inhibit or hamper a plan participant or beneficiary from
accessing benefits provided pursuant to the accommodation (e.g., a plan procedure providing for the
denial of benefits based on failure to present or “activate” the enrollment card or “opt in,” even when
the provider has otherwise verified participant status).




22
     Id.




                                                                                                321
Case 4:18-cv-00825-O Document 22 Filed 02/05/19   Page 323 of 507 PageID 882




                  Exhibit 14




                                                                        322
                                                  47792 Case Federal
                                                             4:18-cv-00825-O
                                                                     Register / Vol.Document
                                                                                     82, No. 19722    FiledOctober
                                                                                                 / Friday,  02/05/19    Page
                                                                                                                   13, 2017    324 and
                                                                                                                            / Rules of 507  PageID 883
                                                                                                                                        Regulations

                                                  DEPARTMENT OF THE TREASURY                              DATES:  Effective date: These interim                 building. A stamp-in clock is available
                                                                                                          final rules and temporary regulations                 for persons wishing to retain a proof of
                                                  Internal Revenue Service                                are effective on October 6, 2017.                     filing by stamping in and retaining an
                                                                                                             Comment date: Written comments on                  extra copy of the comments being filed.)
                                                  26 CFR Part 54                                          these interim final rules are invited and                b. For delivery in Baltimore, MD—
                                                                                                          must be received by December 5, 2017.                 Centers for Medicare & Medicaid
                                                  [TD–9827]
                                                                                                          ADDRESSES: Written comments may be                    Services, Department of Health and
                                                  RIN 1545–BN92                                           submitted to the Department of Health                 Human Services, 7500 Security
                                                                                                          and Human Services as specified below.                Boulevard, Baltimore, MD 21244–1850.
                                                  DEPARTMENT OF LABOR                                                                                              If you intend to deliver your
                                                                                                          Any comment that is submitted will be
                                                                                                          shared with the Department of Labor                   comments to the Baltimore address, call
                                                  Employee Benefits Security                                                                                    telephone number (410) 786–9994 in
                                                                                                          and the Department of the Treasury, and
                                                  Administration                                                                                                advance to schedule your arrival with
                                                                                                          will also be made available to the
                                                                                                          public.                                               one of our staff members.
                                                  29 CFR Part 2590                                                                                                 Comments erroneously mailed to the
                                                                                                            Warning: Do not include any personally              addresses indicated as appropriate for
                                                  RIN 1210–AB83                                           identifiable information (such as name,
                                                                                                          address, or other contact information) or
                                                                                                                                                                hand or courier delivery may be delayed
                                                  DEPARTMENT OF HEALTH AND                                confidential business information that you do         and received after the comment period.
                                                  HUMAN SERVICES                                          not want publicly disclosed. All comments                Comments received will be posted
                                                                                                          may be posted on the Internet and can be              without change to www.regulations.gov.
                                                  45 CFR Part 147                                         retrieved by most Internet search engines. No         FOR FURTHER INFORMATION CONTACT: Jeff
                                                                                                          deletions, modifications, or redactions will          Wu (310) 492–4305 or marketreform@
                                                  [CMS–9940–IFC]                                          be made to the comments received, as they             cms.hhs.gov for Centers for Medicare &
                                                  RIN 0938–AT20                                           are public records. Comments may be                   Medicaid Services (CMS), Department
                                                                                                          submitted anonymously. Comments,
                                                                                                                                                                of Health and Human Services (HHS),
                                                  Religious Exemptions and                                identified by ‘‘Preventive Services,’’ may be
                                                                                                          submitted one of four ways (please choose             Amber Rivers or Matthew Litton,
                                                  Accommodations for Coverage of                          only one of the ways listed)                          Employee Benefits Security
                                                  Certain Preventive Services Under the                                                                         Administration (EBSA), Department of
                                                  Affordable Care Act                                       1. Electronically. You may submit                   Labor, at (202) 693–8335; Karen Levin,
                                                                                                          electronic comments on this regulation                Internal Revenue Service, Department of
                                                  AGENCY:  Internal Revenue Service,                      to http://www.regulations.gov. Follow                 the Treasury, at (202) 317–5500.
                                                  Department of the Treasury; Employee                    the ‘‘Submit a comment’’ instructions.                   Customer Service Information:
                                                  Benefits Security Administration,                         2. By regular mail. You may mail                    Individuals interested in obtaining
                                                  Department of Labor; and Centers for                    written comments to the following                     information from the Department of
                                                  Medicare & Medicaid Services,                           address ONLY: Centers for Medicare &                  Labor concerning employment-based
                                                  Department of Health and Human                          Medicaid Services, Department of                      health coverage laws may call the EBSA
                                                  Services.                                               Health and Human Services, Attention:                 Toll-Free Hotline at 1–866–444–EBSA
                                                  ACTION: Interim final rules with request                CMS–9940–IFC, P.O. Box 8016,                          (3272) or visit the Department of Labor’s
                                                  for comments.                                           Baltimore, MD 21244–8016.                             Web site (www.dol.gov/ebsa).
                                                                                                            Please allow sufficient time for mailed             Information from HHS on private health
                                                  SUMMARY:   The United States has a long                 comments to be received before the                    insurance coverage can be found on
                                                  history of providing conscience                         close of the comment period.                          CMS’s Web site (www.cms.gov/cciio),
                                                  protections in the regulation of health                   3. By express or overnight mail. You                and information on health care reform
                                                  care for entities and individuals with                  may send written comments to the                      can be found at www.HealthCare.gov.
                                                  objections based on religious beliefs and               following address ONLY: Centers for
                                                  moral convictions. These interim final                                                                        SUPPLEMENTARY INFORMATION:
                                                                                                          Medicare & Medicaid Services,
                                                  rules expand exemptions to protect                      Department of Health and Human                        I. Background
                                                  religious beliefs for certain entities and              Services, Attention: CMS–9940–IFC,                       Congress has consistently sought to
                                                  individuals whose health plans are                      Mail Stop C4–26–05, 7500 Security                     protect religious beliefs in the context of
                                                  subject to a mandate of contraceptive                   Boulevard, Baltimore, MD 21244–1850.                  health care and human services,
                                                  coverage through guidance issued                          4. By hand or courier. Alternatively,               including health insurance, even as it
                                                  pursuant to the Patient Protection and                  you may deliver (by hand or courier)                  has sought to promote access to health
                                                  Affordable Care Act. These rules do not                 your written comments ONLY to the                     services.1 Against that backdrop,
                                                  alter the discretion of the Health                      following addresses prior to the close of
                                                  Resources and Services Administration                   the comment period:                                      1 See, for example, 42 U.S.C. 300a–7 (protecting
                                                  (HRSA), a component of the United                         a. For delivery in Washington, DC—                  individuals and health care entities from being
                                                  States Department of Health and Human                   Centers for Medicare & Medicaid                       required to provide or assist sterilizations,
                                                  Services (HHS), to maintain the                         Services, Department of Health and                    abortions, or other lawful health services if it would
                                                                                                                                                                violate their ‘‘religious beliefs or moral
                                                  guidelines requiring contraceptive                      Human Services, Room 445–G, Hubert                    convictions’’); 42 U.S.C. 238n (protecting
                                                  coverage where no regulatorily                          H. Humphrey Building, 200                             individuals and entities that object to abortion);
                                                  recognized objection exists. These rules                Independence Avenue SW.,                              Consolidated Appropriations Act of 2017, Div. H,
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  also leave the ‘‘accommodation’’ process                Washington, DC 20201.                                 Title V, Sec. 507(d) (Departments of Labor, HHS,
                                                                                                                                                                and Education, and Related Agencies
                                                  in place as an optional process for                       (Because access to the interior of the              Appropriations Act), Public Law 115–31 (protecting
                                                  certain exempt entities that wish to use                Hubert H. Humphrey Building is not                    any ‘‘health care professional, a hospital, a
                                                  it voluntarily. These rules do not alter                readily available to persons without                  provider-sponsored organization, a health
                                                  multiple other Federal programs that                    Federal government identification,                    maintenance organization, a health insurance plan,
                                                                                                                                                                or any other kind of health care facility,
                                                  provide free or subsidized                              commenters are encouraged to leave                    organization, or plan’’ in objecting to abortion for
                                                  contraceptives for women at risk of                     their comments in the CMS drop slots                  any reason); Id. at Div. C, Title VIII, Sec. 808
                                                  unintended pregnancy.                                   located in the main lobby of the                      (regarding any requirement of ‘‘the provision of



                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00002   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                                                                                                                                                                       323
                                                            Case Federal
                                                                 4:18-cv-00825-O
                                                                         Register / Vol.Document
                                                                                         82, No. 19722    FiledOctober
                                                                                                     / Friday,  02/05/19    Page
                                                                                                                       13, 2017    325 and
                                                                                                                                / Rules of 507  PageID 88447793
                                                                                                                                            Regulations

                                                  Congress granted the Health Resources                     HRSA exercised that discretion under                    final rules to better balance the
                                                  and Services Administration (HRSA), a                     the last Administration to require health               Government’s interest in ensuring
                                                  component of the United States                            coverage for, among other things, certain               coverage for contraceptive and
                                                  Department of Health and Human                            contraceptive services,2 while the                      sterilization services in relation to the
                                                  Services (HHS), discretion under the                      administering agencies—the                              Government’s interests, including as
                                                  Patient Protection and Affordable Care                    Departments of Health and Human                         reflected throughout Federal law, to
                                                  Act to specify that certain group health                  Services, Labor, and the Treasury                       provide conscience protections for
                                                  plans and health insurance issuers shall                  (collectively, ‘‘the Departments’’ 3)—                  individuals and entities with sincerely
                                                  cover, ‘‘with respect to women, such                      exercised the same discretion to allow                  held religious beliefs in certain health
                                                  additional preventive care and                            exemptions to those requirements.                       care contexts, and to minimize burdens
                                                  screenings . . . as provided for in                       Through rulemaking, including three                     in our regulation of the health insurance
                                                  comprehensive guidelines supported                        interim final rules, the Departments                    market.
                                                  by’’ by HRSA (the ‘‘Guidelines’’). Public                 allowed exemptions and
                                                                                                                                                                    A. The Affordable Care Act
                                                  Health Service Act section 2713(a)(4).                    accommodations for certain religious
                                                                                                            objectors where the Guidelines require                     Collectively, the Patient Protection
                                                  contraceptive coverage by health insurance plans’’        coverage of contraceptive services.                     and Affordable Care Act (Pub. L. 111–
                                                  in the District of Columbia, ‘‘it is the intent of        Many individuals and entities                           148), enacted on March 23, 2010, and
                                                  Congress that any legislation enacted on such issue                                                               the Health Care and Education
                                                  should include a ‘conscience clause’ which
                                                                                                            challenged the contraceptive coverage
                                                  provides exceptions for religious beliefs and moral       requirement and regulations                             Reconciliation Act of 2010 (Pub. L. 111–
                                                  convictions.’’); Id. at Div. C, Title VII, Sec. 726(c)    (hereinafter, the ‘‘contraceptive                       152), enacted on March 30, 2010, are
                                                  (Financial Services and General Government                Mandate,’’ or the ‘‘Mandate’’) as being                 known as the Affordable Care Act. In
                                                  Appropriations Act) (protecting individuals who                                                                   signing the Affordable Care Act,
                                                  object to prescribing or providing contraceptives         inconsistent with various legal
                                                  contrary to their ‘‘religious beliefs or moral            protections, including the Religious                    President Obama issued Executive
                                                  convictions’’); Id. at Div. I, Title III (Department of   Freedom Restoration Act, 42 U.S.C.                      Order 13535 (March 24, 2010), which
                                                  State, Foreign Operations, and Related Programs           2000bb–1. Much of that litigation                       declared that, ‘‘[u]nder the Act,
                                                  Appropriations Act) (protecting applicants for                                                                    longstanding Federal laws to protect
                                                  family planning funds based on their ‘‘religious or       continues to this day.
                                                  conscientious commitment to offer only natural               The Departments have recently                        conscience (such as the Church
                                                  family planning’’); 42 U.S.C. 290bb–36 (prohibiting       exercised our discretion to reevaluate                  Amendment, 42 U.S.C. 300a–7, and the
                                                  the statutory section from being construed to             these exemptions and accommodations.                    Weldon Amendment, section 508(d)(1)
                                                  require suicide related treatment services for youth                                                              of Pub. L. 111–8) remain intact’’ and
                                                  where the parents or legal guardians object based
                                                                                                            This evaluation includes consideration
                                                  on ‘‘religious beliefs or moral objections’’); 42         of various factors, such as the interests               that ‘‘[n]umerous executive agencies
                                                  U.S.C. 290kk–1 (protecting the religious character of     served by the existing Guidelines,                      have a role in ensuring that these
                                                  organizations participating in certain programs and       regulations, and accommodation                          restrictions are enforced, including the
                                                  the religious freedom of beneficiaries of the                                                                     HHS.’’
                                                  programs); 42 U.S.C. 300x–65 (protecting the
                                                                                                            process; 4 the extensive litigation;
                                                  religious character of organizations and the              Executive Order 13798, ‘‘Promoting Free                    The Affordable Care Act reorganizes,
                                                  religious freedom of individuals involved in the use      Speech and Religious Liberty’’ (May 4,                  amends, and adds to the provisions of
                                                  of government funds to provide substance abuse            2017); protection of the free exercise of               part A of title XXVII of the Public
                                                  services); 42 U.S.C. 604a (protecting the religious                                                               Health Service Act (PHS Act) relating to
                                                  character of organizations and the religious freedom
                                                                                                            religion in the First Amendment and by
                                                  of beneficiaries involved in the use of government        Congress in the Religious Freedom                       group health plans and health insurance
                                                  assistance to needy families); 42 U.S.C. 1395w–           Restoration Act of 1993; Congress’                      issuers in the group and individual
                                                  22(j)(3)(B) (protecting against forced counseling or      history of providing protections for                    markets. In addition, the Affordable
                                                  referrals in Medicare Choice, now Medicare                                                                        Care Act adds section 715(a)(1) to the
                                                  Advantage, managed care plans with respect to
                                                                                                            religious beliefs regarding certain health
                                                  objections based on ‘‘moral or religious grounds’’);      services (including contraception,                      Employee Retirement Income Security
                                                  42 U.S.C. 1396a(w)(3) (ensuring particular Federal        sterilization, and items or services                    Act of 1974 (ERISA) and section
                                                  law does not infringe on ‘‘conscience’’ as protected      believed to involve abortion); the                      9815(a)(1) to the Internal Revenue Code
                                                  in State law concerning advance directives); 42                                                                   (Code) to incorporate the provisions of
                                                  U.S.C. 1396u–2(b)(3) (protecting against forced           discretion afforded under section
                                                  counseling or referrals in Medicaid managed care          2713(a)(4) of the PHS Act; the structure                part A of title XXVII of the PHS Act into
                                                  plans with respect to objections based on ‘‘moral or      and intent of that provision in the                     ERISA and the Code, and thereby make
                                                  religious grounds’’); 42 U.S.C. 5106i (prohibiting        broader context of section 2713 and the                 them applicable to certain group health
                                                  certain Federal statutes from being construed to                                                                  plans regulated under ERISA or the
                                                  require that a parent or legal guardian provide a         Patient Protection and Affordable Care
                                                  child any medical service or treatment against the        Act; the regulatory process and                         Code. The sections of the PHS Act
                                                  religious beliefs of the parent or legal guardian); 42    comments submitted in various requests                  incorporated into ERISA and the Code
                                                  U.S.C. 2996f(b) (protecting objection to abortion         for public comments (including in the                   are sections 2701 through 2728 of the
                                                  funding in legal services assistance grants based on                                                              PHS Act.
                                                  ‘‘religious beliefs or moral convictions’’); 42 U.S.C.    Departments’ 2016 Request for
                                                  14406 (protecting organizations and health                Information).                                              These interim final rules concern
                                                  providers from being required to inform or counsel           In light of these factors, the                       section 2713 of the PHS Act. Where it
                                                  persons pertaining to assisted suicide); 42 U.S.C.        Departments issue these new interim                     applies, section 2713(a)(4) of the PHS
                                                  18023 (blocking any requirement that issuers or                                                                   Act requires coverage without cost
                                                  exchanges must cover abortion); 42 U.S.C. 18113
                                                  (protecting health plans or health providers from
                                                                                                               2 This document’s references to ‘‘contraception,’’   sharing for ‘‘such additional’’ women’s
                                                  being required to provide an item or service that         ‘‘contraceptive,’’ ‘‘contraceptive coverage,’’ or       preventive care and screenings ‘‘as
                                                  helps cause assisted suicide); also, see 8 U.S.C.         ‘‘contraceptive services’’ generally includes           provided for’’ and ‘‘supported by’’
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  1182(g) (protecting vaccination objections by             contraceptives, sterilization, and related patient
                                                                                                            education and counseling, unless otherwise
                                                                                                                                                                    guidelines developed by HRSA/HHS.
                                                  ‘‘aliens’’ due to ‘‘religious beliefs or moral
                                                  convictions’’); 18 U.S.C. 3597 (protecting objectors      indicated.                                              The Congress did not specify any
                                                  to participation in Federal executions based on              3 Note, however, that in sections under headings     particular additional preventive care
                                                  ‘‘moral or religious convictions’’); 20 U.S.C. 1688       listing only two of the three Departments, the term     and screenings with respect to women
                                                  (prohibiting sex discrimination law to be used to         ‘‘Departments’’ generally refers only to the two        that HRSA could or should include in
                                                  require assistance in abortion for any reason); 22        Departments listed in the heading.
                                                  U.S.C. 7631(d) (protecting entities from being               4 In this document, we generally use                 its Guidelines, nor did Congress
                                                  required to use HIV/AIDS funds contrary to their          ‘‘accommodation’’ and ‘‘accommodation process’’         indicate whether the Guidelines should
                                                  ‘‘religious or moral objection’’).                        interchangeably.                                        include contraception and sterilization.


                                             VerDate Sep<11>2014    18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00003   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                                                                                                                                                                 324
                                                  47794 Case Federal
                                                             4:18-cv-00825-O
                                                                     Register / Vol.Document
                                                                                     82, No. 19722    FiledOctober
                                                                                                 / Friday,  02/05/19    Page
                                                                                                                   13, 2017    326 and
                                                                                                                            / Rules of 507  PageID 885
                                                                                                                                        Regulations

                                                     The Departments have consistently                    preventive services (76 FR 46623). To                 regarding certain health matters, and are
                                                  interpreted section 2714(a)(4) PHS Act’s                the contrary, Congress carved out an                  consistent with the intent that the
                                                  grant of authority to include broad                     exemption from section 2713 of the PHS                Affordable Care Act would be
                                                  discretion to decide the extent to which                Act for grandfathered plans. In contrast,             implemented in accordance with the
                                                  HRSA will provide for and support the                   this exemption is not applicable to                   protections set forth in those laws.
                                                  coverage of additional women’s                          many of the other provisions in Title I
                                                  preventive care and screenings in the                   of the Affordable Care Act—provisions                 B. The Regulations Concerning
                                                  Guidelines. In turn, the Departments                    previously referred to by the                         Women’s Preventive Services
                                                  have interpreted that discretion to                     Departments as providing ‘‘particularly                  On July 19, 2010, the Departments
                                                  include the ability to exempt entities                  significant protections.’’ (75 FR 34540).             issued interim final rules implementing
                                                  from coverage requirements announced                    Those provisions include: Section 2704                section 2713 of the PHS Act (75 FR
                                                  in HRSA’s Guidelines. That                              of the PHS Act, which prohibits                       41726). Those interim final rules
                                                  interpretation is rooted in the text of                 preexisting condition exclusions or                   charged HRSA with developing the
                                                  section 2713(a)(4) of the PHS Act, which                other discrimination based on health                  Guidelines authorized by section
                                                  allows HRSA to decide the extent to                     status in group health coverage; section              2713(a)(4) of the PHS.
                                                  which the Guidelines will provide for                   2708 of the PHS Act, which prohibits
                                                  and support the coverage of additional                  excessive waiting periods (as of January              1. The Institute of Medicine Report
                                                  women’s preventive care and                             1, 2014); section 2711 of the PHS Act,
                                                  screenings.                                             which relates to lifetime limits; section                In developing the Guidelines, HRSA
                                                     Accordingly, the Departments have                    2712 of the PHS Act, which prohibits                  relied on an independent report from
                                                  consistently interpreted section                        rescission of health insurance coverage;              the Institute of Medicine (IOM, now
                                                  2713(a)(4) of the PHS Act’s reference to                section 2714 of the PHS Act, which                    known as the National Academy of
                                                  ‘‘comprehensive guidelines supported                    extends dependent coverage until age                  Medicine) on women’s preventive
                                                  by HRSA for purposes of this                            26; and section 2718 of the PHS Act,                  services, issued on July 19, 2011,
                                                  paragraph’’ to grant HRSA authority to                  which imposes a medical loss ratio on                 ‘‘Clinical Preventive Services for
                                                  develop such Guidelines. And because                    health insurance issuers in the                       Women, Closing the Gaps’’ (IOM 2011).
                                                  the text refers to Guidelines ‘‘supported               individual and group markets (for                     The IOM’s report was funded by the
                                                  by HRSA for purposes of this                            insured coverage), or requires them to                HHS Office of the Assistant Secretary
                                                  paragraph,’’ the Departments have                       provide rebates to policyholders. (75 FR              for Planning and Evaluation (ASPE),
                                                  consistently interpreted that authority to              34538, 34540, 34542). Consequently, of                pursuant to a funding opportunity that
                                                  afford HRSA broad discretion to                         the 150 million nonelderly people in                  charged the IOM to conduct a review of
                                                  consider the requirements of coverage                   America with employer-sponsored                       effective preventive services to ensure
                                                  and cost-sharing in determining the                     health coverage, approximately 25.5                   women’s health and well-being.6
                                                  nature and extent of preventive care and                million are estimated to be enrolled in                  The IOM made a number of
                                                  screenings recommended in the                           grandfathered plans not subject to                    recommendations with respect to
                                                  guidelines. (76 FR 46623). As the                       section 2713 of the PHS Act.5 As the                  women’s preventive services. As
                                                  Departments have noted, these                           Supreme Court observed, ‘‘there is no                 relevant here, the IOM recommended
                                                  Guidelines are different from ‘‘the other               legal requirement that grandfathered                  that the Guidelines cover the full range
                                                  guidelines referenced in section 2713(a)                plans ever be phased out.’’ Burwell v.                of Food and Drug Administration
                                                  of the PHS Act, which pre-dated the
                                                                                                          Hobby Lobby Stores, Inc., 134 S. Ct.                  (FDA)-approved contraceptive methods,
                                                  Affordable Care Act and were originally
                                                                                                          2751, 2764 n.10 (2014).                               sterilization procedures, and patient
                                                  issued for purposes of identifying the
                                                                                                             The Departments’ interpretation of                 education and counseling for women
                                                  non-binding recommended care that
                                                                                                          section 2713(a)(4) of the PHS Act to                  with reproductive capacity. Because
                                                  providers should provide to patients.’’
                                                                                                          permit HRSA to establish exemptions                   FDA includes in the category of
                                                  Id. Guidelines developed as nonbinding
                                                                                                          from the Guidelines, and of the                       ‘‘contraceptives’’ certain drugs and
                                                  recommendations for care implicate
                                                                                                          Departments’ own authority as                         devices that may not only prevent
                                                  significantly different legal and policy
                                                                                                          administering agencies to guide HRSA                  conception (fertilization), but may also
                                                  concerns than guidelines developed for
                                                                                                          in establishing such exemptions, is also              prevent implantation of an embryo,7 the
                                                  a mandatory coverage requirement. To
                                                  guide HRSA in exercising the discretion                 consistent with Executive Order 13535.                IOM’s recommendation included
                                                  afforded to it in section 2713(a)(4) of the             That order, issued upon the signing of                several contraceptive methods that
                                                  PHS Act, the Departments have                           the Affordable Care Act, specified that               many persons and organizations believe
                                                  previously promulgated regulations                      ‘‘longstanding Federal laws to protect                are abortifacient—that is, as causing
                                                  defining the scope of permissible                       conscience * * * remain intact,’’                     early abortion—and which they
                                                  exemptions and accommodations for                       including laws that protect religious                 conscientiously oppose for that reason
                                                  such guidelines. (45 CFR 147.131). The                  beliefs (and moral convictions) from
                                                  interim final rules set forth herein are a              certain requirements in the health care                 6 Because section 2713(a)(4) of the PHS Act


                                                  necessary and appropriate exercise of                   context. While the text of Executive                  specifies that the HRSA Guidelines shall include
                                                                                                          Order 13535 does not require the                      preventive care and screenings ‘‘with respect to
                                                  the authority of HHS, of which HRSA is                                                                        women,’’ the Guidelines exclude services relating to
                                                  a component, and of the authority                       expanded exemptions issued in these                   a man’s reproductive capacity, such as vasectomies
                                                  delegated to the Departments                            interim final rules, the expanded                     and condoms.
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  collectively as administrators of the                   exemptions are, as explained below,                     7 FDA’s guide ‘‘Birth Control: Medicines To Help

                                                                                                          consistent with longstanding Federal                  You,’’ specifies that various approved
                                                  statutes. (26 U.S.C. 9833; 29 U.S.C.                                                                          contraceptives, including Levonorgestrel, Ulipristal
                                                  1191c; 42 U.S.C. 300gg–92)                              laws to protect religious beliefs                     Acetate, and IUDs, work mainly by preventing
                                                     Our interpretation of section                                                                              fertilization and ‘‘may also work * * * by
                                                                                                            5 Kaiser Family Foundation & Health Research &      preventing attachment (implantation) to the womb
                                                  2713(a)(4) of the PHS Act is confirmed
                                                                                                          Educational Trust, ‘‘Employer Health Benefits, 2017   (uterus)’’ of a human embryo after fertilization.
                                                  by the Affordable Care Act’s statutory                  Annual Survey,’’ available at http://files.kff.org/   Available at https://www.fda.gov/forconsumers/
                                                  structure. Congress did not intend to                   attachment/Report-Employer-Health-Benefits-           byaudience/forwomen/freepublications/
                                                  require entirely uniform coverage of                    Annual-Survey-2017.                                   ucm313215.htm.



                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00004   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                                                                                                                                                                     325
                                                           Case Federal
                                                                4:18-cv-00825-O
                                                                        Register / Vol.Document
                                                                                        82, No. 19722    FiledOctober
                                                                                                    / Friday,  02/05/19    Page
                                                                                                                      13, 2017    327 and
                                                                                                                               / Rules of 507  PageID 88647795
                                                                                                                                           Regulations

                                                  distinct from whether they also oppose                     In administering this Mandate, on                  employers to file any certification form
                                                  contraception or sterilization.                         August 1, 2011, the Departments                       or comply with any other information
                                                     One of the 16 members of the IOM                     promulgated interim final rules                       collection process.
                                                  committee, Dr. Anthony LoSasso, a                       amending our 2010 interim final rules                    Contemporaneous with the issuance
                                                  Professor at the University of Illinois at              (76 FR 46621) (2011 interim final rules).             of the 2012 final regulations, HHS—
                                                  Chicago School of Public Health, wrote                  The 2011 interim final rules specify that             with the agreement of the Department of
                                                  a formal dissenting opinion. He argued                  HRSA has the authority to establish                   Labor (DOL) and the Department of the
                                                  that the IOM committee did not have                     exemptions from the contraceptive                     Treasury—issued guidance establishing
                                                  sufficient time to evaluate fully the                   coverage requirement for certain group                a temporary safe harbor from
                                                  evidence on whether the use of                          health plans established or maintained                enforcement of the contraceptive
                                                  preventive services beyond those                        by certain religious employers and for                coverage requirement by the
                                                  encompassed by the United States                        health insurance coverage provided in                 Departments with respect to group
                                                  Preventive Services Task Force                          connection with such plans.9 The 2011                 health plans established or maintained
                                                  (USPSTF), HRSA’s Bright Futures                         interim final rules defined an exempt                 by certain nonprofit organizations with
                                                  Project, and the Advisory Committee on                  ‘‘religious employer’’ narrowly as one                religious objections to contraceptive
                                                  Immunization Practices (ACIP) leads to                  that: (1) Had the inculcation of religious            coverage (and the group health
                                                  lower rates of disability or disease and                values as its purpose; (2) primarily                  insurance coverage provided in
                                                  increased rates of well-being. He further               employed persons who shared its                       connection with such plans).12 The
                                                  argued that ‘‘the recommendations were                  religious tenets; (3) primarily served                guidance provided that the temporary
                                                  made without high quality, systematic                   persons who shared its religious tenets;              safe harbor would remain in effect until
                                                  evidence of the preventive nature of the                and (4) was a nonprofit organization, as              the first plan year beginning on or after
                                                  services considered,’’ and that ‘‘the                   described in section 6033(a)(1) and                   August 1, 2013. The temporary safe
                                                  committee process for evaluation of the                 (a)(3)(A)(i) or (iii) of the Code. Those              harbor did not apply to for-profit
                                                  evidence lacked transparency and was                    relevant sections of the Code include                 entities. The Departments stated that,
                                                  largely subject to the preferences of the               only churches, their integrated                       during the temporary safe harbor, the
                                                  committee’s composition. Troublingly,                   auxiliaries, conventions or associations              Departments would engage in
                                                  the process tended to result in a mix of                of churches, and the exclusively                      rulemaking to achieve ‘‘two goals—
                                                  objective and subjective determinations                 religious activities of a religious order.            providing contraceptive coverage
                                                  filtered through a lens of advocacy.’’ Dr.              The practical effect of the rules’                    without cost-sharing to individuals who
                                                  LoSasso also raised concerns that the                   definition of ‘‘religious employer’’ was              want it and accommodating non-
                                                  committee did not have time to develop                  to create potential uncertainty about                 exempted, nonprofit organizations’
                                                  a framework for determining whether                     whether employers, including many of                  religious objections to covering
                                                  coverage of any given preventive service                those houses of worship or their                      contraceptive services.’’ (77 FR 8727).
                                                  leads to a reduction in healthcare                      integrated auxiliaries, would fail to                    On March 21, 2012, the Departments
                                                  expenditure.8 (IOM 2011 at 231–32). In                  qualify for the exemption if they                     published an advance notice of
                                                  its response to Dr. LoSasso, the other 15               engaged in outreach activities toward                 proposed rulemaking (ANPRM) that
                                                  committee members stated, in part, that                 persons who did not share their                       described possible approaches to
                                                  ‘‘At the first committee meeting, it was                religious tenets.10 As the basis for                  achieve those goals with respect to
                                                  agreed that cost considerations were                    adopting that limited definition of                   religious nonprofit organizations, and
                                                  outside the scope of the charge, and that                                                                     solicited public comments on the same.
                                                                                                          religious employer, the 2011 interim
                                                  the committee should not attempt to                                                                           (77 FR 16501). Following review of the
                                                                                                          final rules stated that they relied on the
                                                  duplicate the disparate review processes                                                                      comments on the ANPRM, the
                                                                                                          laws of some ‘‘States that exempt certain
                                                  used by other bodies, such as the                                                                             Departments published proposed
                                                                                                          religious employers from having to
                                                  USPSTF, ACIP, and Bright Futures.                                                                             regulations on February 6, 2013 (2013
                                                                                                          comply with State law requirements to
                                                  HHS, with input from this committee,                                                                          NPRM) (78 FR 8456).
                                                                                                          cover contraceptive services.’’ (76 FR
                                                  may consider other factors including                                                                             The 2013 NPRM proposed to expand
                                                                                                          46623). That same day, HRSA exercised
                                                  cost in its development of coverage                                                                           the definition of ‘‘religious employer’’
                                                                                                          the discretion described in the 2011
                                                  decisions.’’                                                                                                  for purposes of the religious employer
                                                                                                          interim final rules to provide the
                                                  2. HRSA’s 2011 Guidelines and the                       exemption.
                                                  Departments’ Second Interim Final                                                                                12 Guidance on the Temporary Enforcement Safe

                                                  Rules                                                   3. The Departments’ Subsequent                        Harbor for Certain Employers, Group Health Plans,
                                                                                                          Rulemaking on the Accommodation and                   and Group Health Insurance Issuers with Respect to
                                                     On August 1, 2011, HRSA released                     Third Interim Final Rules                             the Requirement to Cover Contraceptive Services
                                                  onto its Web site its Guidelines for                                                                          Without Cost Sharing Under section 2713 of the
                                                  women’s preventive services, adopting                      Final regulations issued on February               Public Health Service Act, Section 715(a)(1) of the
                                                                                                          10, 2012, adopted the definition of                   Employee Retirement Income Security Act, and
                                                  the recommendations of the IOM                                                                                Section 9815(a)(1) of the Internal Revenue Code,
                                                  https://www.hrsa.gov/                                   ‘‘religious employer’’ in the 2011                    issued on February 10, 2012, and reissued on
                                                  womensguidelines/. The Guidelines                       interim final rules without modification              August 15, 2012. Available at: http://
                                                  included coverage for all FDA-approved                  (2012 final regulations).11 (77 FR 8725).             www.lb7.uscourts.gov/documents/12cv3932.pdf.
                                                                                                          The exemption did not require religious               The guidance, as reissued on August 15, 2012,
                                                  contraceptives, sterilization procedures,                                                                     clarified, among other things, that plans that took
                                                  and related patient education and                                                                             some action before February 10, 2012, to try,
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                                                                             9 The 2011 amended interim final rules were
                                                  counseling for women with                               issued and effective on August 1, 2011, and
                                                                                                                                                                without success, to exclude or limit contraceptive
                                                  reproductive capacity, as prescribed by                                                                       coverage were not precluded from eligibility for the
                                                                                                          published in the Federal Register on August 3,        safe harbor. The temporary enforcement safe harbor
                                                  a health care provider.                                 2011 (76 FR 46621).                                   was also available to insured student health
                                                                                                             10 See, for example, Comments of the United
                                                                                                                                                                insurance coverage arranged by nonprofit
                                                    8 The Departments do not relay these dissenting       States Conference of Catholic Bishops on Interim      institutions of higher education with religious
                                                  remarks as an endorsement of the remarks, but to        Final Rules on Preventive Services, File Code CMS–    objections to contraceptive coverage that met the
                                                  describe the history of the Guidelines, which           9992–IFC2 (Aug. 31, 2011).                            conditions set forth in the guidance. See final rule
                                                  includes this part of the report that IOM provided         11 The 2012 final regulations were published on    entitled ‘‘Student Health Insurance Coverage’’
                                                  to HRSA.                                                February 15, 2012 (77 FR 8725).                       published March 21, 2012 (77 FR 16457).



                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00005   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                                                                                                                                                                     326
                                                  47796 Case Federal
                                                             4:18-cv-00825-O
                                                                     Register / Vol.Document
                                                                                     82, No. 19722    FiledOctober
                                                                                                 / Friday,  02/05/19    Page
                                                                                                                   13, 2017    328 and
                                                                                                                            / Rules of 507  PageID 887
                                                                                                                                        Regulations

                                                  exemption. Specifically, it proposed to                    The Departments published final                      bear the cost of such payments,15 and
                                                  require only that the religious employer                regulations on July 2, 2013 (July 2013                  HHS intended to clarify in guidance that
                                                  be organized and operate as a nonprofit                 final regulations) (78 FR 39869). The                   the issuer could treat those payments as
                                                  entity and be referred to in section                    July 2013 final regulations finalized the               an adjustment to claims costs for
                                                  6033(a)(3)(A)(i) or (iii) of the Code,                  expansion of the exemption for houses                   purposes of medical loss ratio and risk
                                                  eliminating the requirements that a                     of worship and their integrated                         corridor program calculations.
                                                  religious employer (1) have the                         auxiliaries. Although some commenters                      With respect to self-insured group
                                                  inculcation of religious values as its                  had suggested that the exemption be                     health plans, the July 2013 final
                                                  purpose, (2) primarily employ persons                   further expanded, the Departments                       regulations specified that the self-
                                                  who share its religious tenets, and (3)                 declined to adopt that approach. The                    certification was an instrument under
                                                  primarily serve persons who share its                   July 2013 regulations stated that,                      which the plan was operated and that it
                                                  religious tenets.                                       because employees of objecting houses                   obligated the third party administrator
                                                                                                          of worship and integrated auxiliaries are               to provide or arrange for contraceptive
                                                     The 2013 NPRM also proposed to                                                                               coverage by operation of section 3(16) of
                                                  create a compliance process, which it                   relatively likely to oppose
                                                                                                          contraception, exempting those                          ERISA. The regulations stated that, by
                                                  called an accommodation, for group                                                                              submitting the self-certification form,
                                                  health plans established, maintained, or                organizations ‘‘does not undermine the
                                                                                                          governmental interests furthered by the                 the eligible organization ‘‘complies’’
                                                  arranged by certain eligible religious                                                                          with the contraceptive coverage
                                                  nonprofit organizations that fell outside               contraceptive coverage requirement.’’
                                                                                                          (78 FR 39874). But, like the 2013 NPRM,                 requirement and does not have to
                                                  the houses of worship and integrated                                                                            contract, arrange, pay, or refer for
                                                  auxiliaries covered by section                          the July 2013 regulations assumed that
                                                                                                          ‘‘[h]ouses of worship and their                         contraceptive coverage. See, for
                                                  6033(a)(3)(A)(i) or (iii) of the Code (and,                                                                     example, Id. at 39874, 39896. Consistent
                                                  thus, outside of the religious employer                 integrated auxiliaries that object to
                                                                                                          contraceptive coverage on religious                     with these statements, the Departments,
                                                  exemption). The 2013 NPRM proposed                                                                              through the Department of Labor, issued
                                                  to define such eligible organizations as                grounds are more likely than other
                                                                                                          employers to employ people of the same                  a self-certification form, EBSA Form
                                                  nonprofit entities that hold themselves                                                                         700. The form stated, in indented text
                                                  out as religious, oppose providing                      faith who share the same objection’’ to
                                                                                                          contraceptives (Id.).                                   labeled as a ‘‘Notice to Third Party
                                                  coverage for certain contraceptive items                                                                        Administrators of Self-Insured Health
                                                  on account of religious objections, and                    The July 2013 regulations also                       Plans,’’ that ‘‘[t]he obligations of the
                                                  maintain a certification to this effect in              finalized an accommodation for eligible                 third party administrator are set forth in
                                                  their records. The 2013 NPRM stated,                    organizations. Under the                                26 CFR 54.9815–2713A, 29 CFR 2510.3–
                                                  without citing a supporting source, that                accommodation, an eligible organization                 16, and 29 CFR 2590.715–2713A’’ and
                                                  employees of eligible organizations                     was required to submit a self-                          concluded, in unindented text, that
                                                  ‘‘may be less likely than’’ employees of                certification to its group health                       ‘‘[t]his form is an instrument under
                                                  exempt houses of worship and                            insurance issuer or third party                         which the plan is operated.’’
                                                  integrated auxiliaries to share their                   administrator, as applicable. Upon                         The Departments extended the
                                                  employer’s faith and opposition to                      receiving that self-certification, the                  temporary safe harbor again on June 20,
                                                  contraception on religious grounds. (78                 issuer or third party administrator                     2013, to encompass plan years
                                                  FR 8461). The 2013 NPRM therefore                       would provide or arrange for payments                   beginning on or after August 1, 2013,
                                                  proposed that, in the case of an insured                for the contraceptive services to the plan              and before January 1, 2014. The
                                                  group health plan established or                        participants and beneficiaries enrolled                 guidance extending the safe harbor
                                                  maintained by an eligible organization,                 in the eligible organization’s plan,                    included a form to be used by an
                                                  the health insurance issuer providing                   without requiring any cost sharing on                   organization during this temporary
                                                  group health insurance coverage in                      the part of plan participants and                       period to self-certify that its plan
                                                  connection with the plan would provide                  beneficiaries and without cost to the                   qualified for the temporary safe harbor
                                                  contraceptive coverage to plan                          eligible organization. With respect to                  if no prior form had been submitted.
                                                  participants and beneficiaries without                  self-insured plans, the third party
                                                  cost sharing, premium, fee, or other                    administrators (or issuers they                         4. Litigation Over the Mandate and the
                                                  charge to plan participants or                          contracted with) could receive                          Accommodation Process
                                                  beneficiaries enrolled in the eligible                  reimbursements by reducing user fee                        During the period when the
                                                  organization’s plan—and without any                     payments (to Federally facilitated                      Departments were publishing and
                                                  cost to the eligible organization.13 In the             Exchanges) by the amounts paid out for                  modifying our regulations, organizations
                                                  case of a self-insured group health plan                contraceptive services under the                        and individuals filed dozens of lawsuits
                                                  established or maintained by an eligible                accommodation, plus an allowance for                    challenging the Mandate. Plaintiffs
                                                  organization, the 2013 NPRM presented                   certain administrative costs, as long as                included religious nonprofit
                                                  potential approaches under which the                    the Secretary of the Department of                      organizations, businesses run by
                                                  third party administrator of the plan                   Health and Human Services requests                      religious families, individuals, and
                                                  would provide or arrange for                            and an authorizing exception under                      others. Religious plaintiffs principally
                                                  contraceptive coverage to plan                          OMB Circular No. A–25R is in effect.14                  argued that the Mandate violated the
                                                  participants and beneficiaries.                         With respect to fully insured group                     Religious Freedom Restoration Act of
                                                     On August 15, 2012, the Departments                  health plans, the issuer was expected to                1993 (RFRA) by forcing them to provide
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  also extended our temporary safe harbor                                                                         coverage or payments for sterilization
                                                  until the first plan year beginning on or                  14 See also 45 CFR 156.50. Under the regulations,    and contraceptive services, including
                                                  after August 1, 2013.                                   if the third party administrator does not participate   what they viewed as early abortifacient
                                                                                                          in a Federally facilitated Exchange as an issuer, it    items, contrary to their religious beliefs.
                                                                                                          is permitted to contract with an insurer which does
                                                    13 The NPRM proposed to treat student health          so participate, in order to obtain such                 Based on this claim, in July 2012 a
                                                  insurance coverage arranged by eligible                 reimbursement. The total contraceptive user fee
                                                  organizations that are institutions of higher           adjustment for the 2015 benefit year was $33              15 ‘‘[P]roviding payments for contraceptive

                                                  education in a similar manner.                          million.                                                services is cost neutral for issuers.’’ (78 FR 39877).



                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00006   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM    13OCR2
                                                                                                                                                                                                          327
                                                           Case Federal
                                                                4:18-cv-00825-O
                                                                        Register / Vol.Document
                                                                                        82, No. 19722    FiledOctober
                                                                                                    / Friday,  02/05/19    Page
                                                                                                                      13, 2017    329 and
                                                                                                                               / Rules of 507  PageID 88847797
                                                                                                                                           Regulations

                                                  Federal district court issued a                         the compelling interest test of RFRA, the             appeal from the Unites States Supreme
                                                  preliminary injunction barring the                      Departments could not rely on interests               Court on June 30, 2014. On July 3, 2014,
                                                  Departments from enforcing the                          ‘‘couched in very broad terms, such as                the Supreme Court issued an interim
                                                  Mandate against a family-owned                          promoting ‘public health’ and ‘gender                 order in favor of the College, stating
                                                  business. Newland v. Sebelius, 881 F.                   equality,’ but rather, had to demonstrate             that, ‘‘[i]f the [plaintiff] informs the
                                                  Supp. 2d. 1287 (D. Colo. 2012). Multiple                that a compelling interest was served by              Secretary of Health and Human Services
                                                  other courts proceeded to issue similar                 refusing an exemption to the ‘‘particular             in writing that it is a nonprofit
                                                  injunctions against the Mandate,                        claimant[s]’’ seeking an exemption. Id.               organization that holds itself out as
                                                  although a minority of courts ruled in                  at 2779. Assuming without deciding                    religious and has religious objections to
                                                  the Departments’ favor. Compare                         that a compelling interest existed, the               providing coverage for contraceptive
                                                  Tyndale House Publishers, Inc. v.                       Court held that the Government’s goal of              services, the [Departments of Labor,
                                                  Sebelius, 904 F. Supp. 2d 106 (D.D.C.                   guaranteeing coverage for contraceptive               Health and Human Services, and the
                                                  2012), and The Seneca Hardwood                          methods without cost sharing could be                 Treasury] are enjoined from enforcing
                                                  Lumber Company, Inc. v. Sebelius (sub                   achieved in a less restrictive manner.                [the Mandate] against the [plaintiff] . . .
                                                  nom Geneva Coll. v. Sebelius), 941 F.                   The Court observed that ‘‘[t]he most                  pending final disposition of appellate
                                                  Supp. 2d 672 (W.D. Pa. 2013), with                      straightforward way of doing this would               review.’’ Wheaton College v. Burwell.
                                                  O’Brien v. U.S. Dep’t of Health &                       be for the Government to assume the                   134 S. Ct. 2806, 2807 (2014). The order
                                                  Human Servs., 894 F. Supp. 2d 1149                      cost of providing the four contraceptives             stated that Wheaton College did not
                                                  (E.D. Mo. 2012).                                        at issue to any women who are unable                  need to use EBSA Form 700 or send a
                                                     A circuit split swiftly developed in                 to obtain them under their health-                    copy of the executed form to its health
                                                  cases filed by religiously motivated for-               insurance policies due to their                       insurance issuers or third party
                                                  profit businesses, to which neither the                 employers’ religious objections.’’ Id. at             administrators to meet the condition for
                                                  religious employer exemption nor the                    2780. The Court also observed that the                injunctive relief. Id.
                                                  eligible organization accommodation (as                 Departments had ‘‘not provided any                       In response to this litigation, on
                                                  then promulgated) applied. Several for-                 estimate of the average cost per                      August 27, 2014, the Departments
                                                  profit businesses won rulings against                   employee of providing access to these                 simultaneously issued a third set of
                                                  the Mandate before the Unites States                    contraceptives,’’ nor ‘‘any statistics                interim final rules (August 2014 interim
                                                  Court of Appeals for the Tenth Circuit,                 regarding the number of employees who                 final rules) (79 FR 51092), and a notice
                                                  sitting en banc, while similar rulings                  might be affected because they work for               of proposed rulemaking (August 2014
                                                  against the Departments were issued by                  corporations like Hobby Lobby,                        proposed rules) (79 FR 51118). The
                                                  the Seventh and District of Columbia                    Conestoga, and Mardel’’. Id. at 2780–81.              August 2014 interim final rules changed
                                                  (DC) Circuits. Hobby Lobby Stores, Inc.                 But the Court ultimately concluded that               the accommodation process so that it
                                                  v. Sebelius, 723 F.3d 1114 (10th Cir.                   it ‘‘need not rely on the option of a new,            could be initiated either by self-
                                                  2013); Korte v. Sebelius, 735 F.3d 654                  government-funded program in order to                 certification using EBSA Form 700 or
                                                  (7th Cir. 2013); Gilardi v. U.S. Dep’t of               conclude that the HHS regulations fail                through a notice informing the Secretary
                                                  Health & Human Servs., 733 F.3d 1208                    the least-restrictive means test’’ because            of the Department of Health and Human
                                                  (D.C. Cir. 2013). The Third and Sixth                   ‘‘HHS itself ha[d] demonstrated that it               Services that an eligible organization
                                                  Circuits disagreed with similar                         ha[d] at its disposal an approach that is             had religious objections to coverage of
                                                  plaintiffs, and in November 2013 the                                                                          all or a subset of contraceptive services.
                                                                                                          less restrictive than requiring employers
                                                  U.S. Supreme Court granted certiorari in                                                                      (79 FR 51092). In response to Hobby
                                                                                                          to fund contraceptive methods that
                                                  Hobby Lobby and Conestoga Wood                                                                                Lobby, the August 2014 proposed rules
                                                                                                          violate their religious beliefs.’’ Id. at
                                                  Specialties Corp. v. Secretary of U.S.                                                                        extended the accommodation process to
                                                                                                          2781–82. The Court explained that the
                                                  Department of Health & Human                                                                                  closely held for-profit entities with
                                                                                                          ‘‘already established’’ accommodation
                                                  Services, 724 F.3d 377 (3d Cir. 2013), to                                                                     religious objections to contraceptive
                                                                                                          process available to nonprofit
                                                  resolve the circuit split.                                                                                    coverage, by including them in the
                                                                                                          organizations was a less-restrictive
                                                     On June 30, 2014, the Supreme Court                                                                        definition of eligible organizations. (79
                                                                                                          alternative that ‘‘serve[d] HHS’s stated
                                                  ruled against the Departments and held                                                                        FR 51118). Neither the August 2014
                                                                                                          interests equally well,’’ although the
                                                  that, under RFRA, the Mandate could                                                                           interim final rules nor the August 2014
                                                                                                          Court emphasized that its ruling did not              proposed rules extended the exemption,
                                                  not be applied to the closely held for-                 decide whether the accommodation
                                                  profit corporations before the Court                                                                          and neither added a certification
                                                                                                          process ‘‘complie[d] with RFRA for                    requirement for exempt entities.
                                                  because their owners had religious                      purposes of all religious claims’’. Id. at
                                                  objections to providing such                                                                                     In October 2014, based on an
                                                                                                          2788–82.                                              interpretation of the Supreme Court’s
                                                  coverage.16 Burwell v. Hobby Lobby
                                                                                                             Meanwhile, another plaintiff obtained              interim order, HHS deemed Wheaton
                                                  Stores, Inc. 134 S. Ct. 2751 (2014). The
                                                                                                          temporary relief from the Supreme                     College as having submitted a sufficient
                                                  Court held that the ‘‘contraceptive
                                                                                                          Court in a case challenging the                       notice to HHS. HHS conveyed that
                                                  mandate ‘substantially burdens’ the
                                                                                                          accommodation under RFRA. Wheaton                     interpretation to the DOL, so as to
                                                  exercise of religion’’ as applied to
                                                                                                          College, a Christian liberal arts college             trigger the accommodation process.
                                                  employers that object to providing
                                                                                                          in Illinois, objected that the                           On July 14, 2015, the Departments
                                                  contraceptive coverage on religious
                                                                                                          accommodation was a compliance                        finalized both the August 2014 interim
                                                  grounds, and that the plaintiffs were
                                                                                                          process that rendered it complicit in                 final rules and the August 2014
                                                  therefore entitled to an exemption
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                                                                          delivering payments for abortifacient                 proposed rules in a set of final
                                                  unless the Mandate was the least
                                                                                                          contraceptive services to its employees.              regulations (the July 2015 final
                                                  restrictive means of furthering a
                                                                                                          Wheaton College refused to execute the                regulations) (80 FR 41318). (The July
                                                  compelling governmental interest. Id. at
                                                                                                          EBSA Form 700 required under the July                 2015 final regulations also encompassed
                                                  2775. The Court observed that, under
                                                                                                          2013 final regulations. It was denied a               issues related to other preventive
                                                    16 The Supreme Court did not decide whether           preliminary injunction in the Federal                 services coverage.) The preamble to the
                                                  RFRA would apply to publicly traded for-profit          district and appellate courts, and sought             July 2015 final regulations stated that,
                                                  corporations. See 134 S. Ct. at 2774.                   an emergency injunction pending                       through the accommodation, payments


                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00007   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                                                                                                                                                               328
                                                  47798 Case Federal
                                                             4:18-cv-00825-O
                                                                     Register / Vol.Document
                                                                                     82, No. 19722    FiledOctober
                                                                                                 / Friday,  02/05/19    Page
                                                                                                                   13, 2017    330 and
                                                                                                                            / Rules of 507  PageID 889
                                                                                                                                        Regulations

                                                  for contraceptives and sterilization                    religious grounds. They objected to the                  After remand, as indicated by the
                                                  would be provided in a way that is                      self-certification requirement on the                 Departments in court filings, some
                                                  ‘‘seamless’’ with the coverage that                     same basis. Federal district courts split             meetings were held between attorneys
                                                  eligible employers provide to their plan                in the cases, granting preliminary                    for the Government and for the plaintiffs
                                                  participants and beneficiaries. Id. at                  injunction motions to religious groups                in those cases. Separately, at various
                                                  41328. The July 2015 final regulations                  in the majority of cases, but denying                 times after the Supreme Court’s remand
                                                  allowed eligible organizations to submit                them to others. In most appellate cases,              order, HHS and DOL sent letters to the
                                                  a notice to HHS as an alternative to                    religious nonprofit organizations lost                issuers and third party administrators of
                                                  submitting the EBSA Form 700, but                       their challenges, where the courts often              certain plaintiffs in Zubik and other
                                                  specified that such notice must include                 concluded that the accommodation                      pending cases, directing the issuers and
                                                  the eligible organization’s name and an                 imposed no substantial burden on their                third party administrators to provide
                                                  expression of its religious objection,                  religious exercise under RFRA. For                    contraceptive coverage for participants
                                                  along with the plan name, plan type,                    example, Priests for Life v. U.S. Dep’t of            in those plaintiffs’ group health plans
                                                  and name and contact information for                    Health and Human Servs., 772 F. 3d 229                under the accommodation. The
                                                  any of the plan’s third party                           (D.C. Cir. 2014); Little Sisters of the Poor          Departments also issued a Request for
                                                  administrators or health insurance                      Home for the Aged v. Burwell, 794 F.3d                Information (RFI) on July 26, 2016,
                                                  issuers. The Departments indicated that                 1151 (10th Cir. 2015); Geneva Coll. v.                seeking public comment on options for
                                                  such information represents the                         Sec’y U.S. Dep’t of Health & Human                    modifying the accommodation process
                                                  minimum information necessary for us                    Servs., 778 F.3d 422 (3d Cir. 2015). But              in light of the supplemental briefing in
                                                  to administer the accommodation                         the Eighth Circuit disagreed and ruled                Zubik and the Supreme Court’s remand
                                                  process.                                                in favor of religious nonprofit                       order. (81 FR 47741). Public comments
                                                     When an eligible organization                        employers. Dordt College v. Burwell,                  were submitted in response to the RFI,
                                                  maintains an insured group health plan                  801 F.3d 946, 949–50 (8th Cir. 2015)                  during a comment period that closed on
                                                  or student health plan and provides the                 (relying on Sharpe Holdings, Inc. v. U.S.             September 20, 2016.
                                                  alternative notice, the July 2015 final                 Dep’t of Health & Human Servs., 801                      On December 20, 2016, HRSA
                                                  regulations provide that HHS will                       F.3d 927 (8th Cir. 2015)).                            updated the Guidelines via its Web site,
                                                  inform the health insurance issuer of its                  On November 6, 2015, the U.S.                      https://www.hrsa.gov/
                                                  obligations to cover contraceptive                      Supreme Court granted certiorari in                   womensguidelines2016/index.html.
                                                  services to which the eligible                          seven similar cases under the title of a              HRSA announced that, for plans subject
                                                  organization objects. Where an eligible                                                                       to the Guidelines, the updated
                                                                                                          filing from the Third Circuit, Zubik v.
                                                  organization maintains a self-insured                                                                         Guidelines would apply to the first plan
                                                                                                          Burwell. The Court held oral argument
                                                  plan under ERISA and provides the                                                                             year beginning after December 20, 2017.
                                                                                                          on March 23, 2016, and, after the
                                                  alternative notice, the regulations                                                                           Among other changes, the updated
                                                                                                          argument, asked the parties to submit
                                                  provide that DOL will work with HHS                                                                           Guidelines specified that the required
                                                                                                          supplemental briefs addressing
                                                  to send a separate notification to the                                                                        contraceptive coverage includes follow-
                                                                                                          ‘‘whether and how contraceptive
                                                  self-insured plan’s third party                                                                               up care (for example, management and
                                                                                                          coverage may be obtained by
                                                  administrator(s). The regulations further                                                                     evaluation, as well as changes to, and
                                                                                                          petitioners’ employees through
                                                  provide that such notification is an                                                                          removal or discontinuation of, the
                                                                                                          petitioners’ insurance companies, but in
                                                  instrument under which the plan is                                                                            contraceptive method). They also
                                                  operated for the purposes of section                    a way that does not require any
                                                                                                          involvement of petitioners beyond their               specified that coverage should include
                                                  3(16) of ERISA, and the instrument
                                                                                                          own decision to provide health                        instruction in fertility awareness-based
                                                  would designate the third party
                                                                                                          insurance without contraceptive                       methods for women desiring an
                                                  administrator as the entity obligated to
                                                                                                          coverage to their employees’’. In a brief             alternative method of family planning.
                                                  provide or arrange for payments for
                                                                                                          filed with the Supreme Court on April                 HRSA stated that, with the input of a
                                                  contraceptives to which the eligible
                                                                                                          12, 2016, the Government stated on                    committee operating under a
                                                  organization objects. The July 2015 final
                                                                                                          behalf of the Departments that the                    cooperative agreement, HRSA would
                                                  regulations continue to apply the
                                                                                                          accommodation process for eligible                    review and periodically update the
                                                  amended notice requirement to eligible
                                                                                                          organizations with insured plans could                Women’s Preventive Services’
                                                  organizations that sponsor church plans
                                                                                                          operate without any self-certification or             Guidelines. The updated Guidelines did
                                                  exempt from ERISA pursuant to section
                                                  4(b)(2) of ERISA, but acknowledge that,                 written notice being submitted by                     not alter the religious employer
                                                  with respect to the operation of the                    eligible organizations.                               exemption or accommodation process.
                                                  accommodation process, section 3(16) of                    On May 16, 2016, the Supreme Court                    On January 9, 2017, the Departments
                                                  ERISA does not provide a mechanism to                   issued a per curiam opinion in Zubik,                 issued a document entitled, ‘‘FAQs
                                                  impose an obligation to provide                         vacating the judgments of the Courts of               About Affordable Care Act
                                                  contraceptive coverage as a plan                        Appeals and remanding the cases ‘‘in                  Implementation Part 36’’ (FAQ).17 The
                                                  administrator on those eligible                         light of the substantial clarification and            FAQ stated that, after reviewing
                                                  organizations’ third party                              refinement in the positions of the                    comments submitted in response to the
                                                  administrators. (80 FR 41323).                          parties’’ in their supplemental briefs.               2016 RFI and considering various
                                                     Meanwhile, a second split among                      (136 S. Ct. 1557, 1560 (2016).) The Court             options, the Departments could not find
                                                  Federal appeals courts had developed                    stated that it anticipated that, on                   a way at that time to amend the
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  involving challenges to the Mandate’s                   remand, the Courts of Appeals would                   accommodation so as to satisfy objecting
                                                  accommodation. Many religious                           ‘‘allow the parties sufficient time to                eligible organizations while pursuing
                                                  nonprofit organizations argued that the                 resolve any outstanding issues between                the Departments’ policy goals. Thus, the
                                                  accommodation impermissibly                             them.’’ Id. The Court also specified that
                                                                                                                                                                   17 Available at: https://www.dol.gov/sites/default/
                                                  burdened their religious beliefs because                ‘‘the Government may not impose taxes
                                                                                                                                                                files/ebsa/about-ebsa/our-activities/resource-center/
                                                  it utilized the plans the organizations                 or penalties on petitioners for failure to            faqs/aca-part-36.pdf and https://www.cms.gov/
                                                  themselves sponsored to provide                         provide the relevant notice’’ while the               CCIIO/Resources/Fact-Sheets-and-FAQs/
                                                  services to which they objected on                      cases remained pending. Id. at 1561.                  Downloads/ACA-FAQs-Part36_1-9-17-Final.pdf.



                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00008   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                                                                                                                                                                      329
                                                           Case Federal
                                                                4:18-cv-00825-O
                                                                        Register / Vol.Document
                                                                                        82, No. 19722    FiledOctober
                                                                                                    / Friday,  02/05/19    Page
                                                                                                                      13, 2017    331 and
                                                                                                                               / Rules of 507  PageID 89047799
                                                                                                                                           Regulations

                                                  litigation on remand from the Supreme                   furtherance of a compelling                           under section 2713(a)(4) of the PHS to
                                                  Court remains unresolved.                               governmental interest; and (2) is the                 provide an exemption from the Mandate
                                                     A separate category of unresolved                    least restrictive means of furthering that            to a broader range of entities and
                                                  litigation involved religious employees                 compelling governmental interest.’’ 42                individuals that object to contraceptive
                                                  as plaintiffs. For example, in two cases,               U.S.C. 2000bb–1(a) and (b). In Hobby                  coverage on religious grounds, while
                                                  the plaintiff-employees work for a                      Lobby, the Supreme Court had ‘‘little                 continuing to offer the existing
                                                  nonprofit organization that agrees with                 trouble concluding’’ that, in the absence             accommodation as an optional
                                                  the employees (on moral grounds) in                     of an accommodation or exemption,                     alternative. The Departments have also
                                                  opposing coverage of certain                            ‘‘the HHS contraceptive mandate                       decided to create a process by which a
                                                  contraceptives they believe to be                       ‘substantially burden[s]’ the exercise of             willing employer and issuer may allow
                                                  abortifacient, and that is willing to offer             religion. 42 U.S.C. 2000bb–1(a).’’ 134 S.             an objecting individual employee to
                                                  them insurance coverage that omits                      Ct. at 2775. And although the Supreme                 obtain health coverage without
                                                  such services. See March for Life v.                    Court did not resolve the RFRA claims                 contraceptive coverage. These interim
                                                  Burwell, 128 F. Supp. 3d 116 (D.D.C.                    presented in Zubik on their merits, it                final rules leave unchanged HRSA’s
                                                  2015); Real Alternatives, 150 F. Supp.                  instructed the parties to consider                    authority to decide whether to include
                                                  3d 419, affirmed by 867 F.3d 338 (3d                    alternative accommodations for the                    contraceptives in the women’s
                                                  Cir. 2017). In another case, the plaintiff-             objecting plaintiffs, after the                       preventive services Guidelines for
                                                  employees work for a State government                   Government suggested that such                        entities that are not exempted by law,
                                                  entity that the employees claim is                      alternatives might be possible.                       regulation, or the Guidelines. These
                                                  willing, under State law, to provide a                     Despite multiple rounds of                         rules also do not change the many other
                                                  plan omitting contraception consistent                  rulemaking, however, the Departments                  mechanisms by which the Government
                                                  with the employees’ religious beliefs.                  have not assuaged the sincere religious               advances contraceptive coverage,
                                                  See Wieland v. HHS, 196 F. Supp. 3d                     objections to contraceptive coverage of               particularly for low-income women.
                                                  1010 (E.D. Mo. 2016). Those and similar                 numerous organizations, nor have we                      In addition to relying on the text of
                                                  employee-plaintiffs generally contend                   resolved the pending litigation. To the               section 2713(a)(4) of the PHS Act and
                                                  that the Mandate violates their rights                  contrary, the Departments have been                   the Departments’ discretion to
                                                  under RFRA by making it impossible for                  litigating RFRA challenges to the                     promulgate rules to carry out the
                                                  them to obtain health insurance                         Mandate and related regulations for                   provisions of the PHS Act, the
                                                  consistent with their religious beliefs,                more than 5 years, and dozens of those                Departments also draw on Congress’
                                                  either from their willing employer or in                challenges remain pending today. That                 decision in the Affordable Care Act
                                                  the individual market, because the                      litigation, and the related modifications             neither to specify that contraception
                                                  Departments offer no exemptions                         to the accommodation, have consumed                   must be covered nor to require
                                                  encompassing either circumstance.                       substantial governmental resources                    inflexible across-the-board application
                                                  Such challenges have seen mixed                         while creating uncertainty for objecting              of section 2713 of the PHS Act. The
                                                  success. Compare, for example,                          organizations, issuers, third party                   Departments further consider Congress’
                                                  Wieland, 196 F. Supp. 3d at 1020                        administrators, employees, and                        extensive history of protecting religious
                                                  (concluding that the Mandate violates                   beneficiaries. Consistent with the                    objections when certain matters in
                                                  the employee plaintiffs’ rights under                   President’s Executive Order and the                   health care are specifically regulated—
                                                  RFRA and permanently enjoining the                      Government’s desire to resolve the                    often specifically with respect to
                                                  Departments) and March for Life, 128 F.                 pending litigation and prevent future                 contraception, sterilization, abortion,
                                                  Supp. 3d at 133–34 (same), with Real                    litigation from similar plaintiffs, the               and activities connected to abortion.
                                                  Alternatives, 2017 WL 3324690 at *18                    Departments have concluded that it is                    Notable among the many statutes
                                                  (affirming dismissal of employee                        appropriate to reexamine the exemption                (listed in footnote 1 in Section I-
                                                  plaintiffs’ RFRA claim).                                and accommodation scheme currently                    Background) that include protections for
                                                     On May 4, 2017, the President issued                 in place for the Mandate.                             religious beliefs are, not only the
                                                  an ‘‘Executive Order Promoting Free                        These interim final rules (and the                 Church Amendments, but also
                                                  Speech and Religious Liberty.’’                         companion interim final rules published               protections for health plans or health
                                                  Regarding ‘‘Conscience Protections with                 elsewhere in this Federal Register) are               care organizations in Medicaid or
                                                  Respect to Preventive-Care Mandate,’’                   the result of that reexamination. The                 Medicare Advantage to object ‘‘on moral
                                                  that order instructs ‘‘[t]he Secretary of               Departments acknowledge that coverage                 or religious grounds’’ to providing
                                                  the Treasury, the Secretary of Labor, and               of contraception is an important and                  coverage of certain counseling or
                                                  the Secretary of Health and Human                       highly sensitive issue, implicating many              referral services. (42 U.S.C. 1395w–
                                                  Services [to] consider issuing amended                  different views, as reflected in the                  22(j)(3)(B); 42 U.S.C. 1396u–2(b)(3)). In
                                                  regulations, consistent with applicable                 comments received on multiple                         addition, Congress has protected
                                                  law, to address conscience-based                        rulemakings over the course of                        individuals who object to prescribing or
                                                  objections to the preventive-care                       implementation of section 2713(a)(4) of               providing contraceptives contrary to
                                                  mandate promulgated under section                       the PHS Act. After reconsidering the                  their religious beliefs. Consolidated
                                                  300gg–13(a)(4) of title 42, United States               interests served by the Mandate in this               Appropriations Act of 2017, Division C,
                                                  Code.’’                                                 particular context, the objections raised,            Title VII, Sec. 726(c) (Financial Services
                                                                                                          and the applicable Federal law, the                   and General Government
                                                  II. RFRA and Government Interests                       Departments have determined that an                   Appropriations Act), Public Law 115–31
                                                  Underlying the Mandate
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                                                                          expanded exemption, rather than the                   (May 5, 2017). Congress likewise
                                                     RFRA provides that the Government                    existing accommodation, is the most                   provided that, if the District of
                                                  ‘‘shall not substantially burden a                      appropriate administrative response to                Columbia requires ‘‘the provision of
                                                  person’s exercise of religion even if the               the religious objections raised by certain            contraceptive coverage by health
                                                  burden results from a rule of general                   entities and organizations concerning                 insurance plans,’’ ‘‘it is the intent of
                                                  applicability’’ unless the Government                   the Mandate. The Departments have                     Congress that any legislation enacted on
                                                  ‘‘demonstrates that application of the                  accordingly decided to revise the                     such issue should include a ‘conscience
                                                  burden to the person—(1) is in                          regulations channeling HRSA authority                 clause’ which provides exceptions for


                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00009   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                                                                                                                                                              330
                                                  47800 Case Federal
                                                             4:18-cv-00825-O
                                                                     Register / Vol.Document
                                                                                     82, No. 19722    FiledOctober
                                                                                                 / Friday,  02/05/19    Page
                                                                                                                   13, 2017    332 and
                                                                                                                            / Rules of 507  PageID 891
                                                                                                                                        Regulations

                                                  religious beliefs and moral convictions’’.              choose between the Mandate, the                       relevant interests, as well as by our
                                                  Id. at Division C, Title VIII, Sec. 808. In             accommodation, or penalties for                       desire to bring to a close the more than
                                                  light of the fact that Congress did not                 noncompliance imposes a substantial                   5 years of litigation over RFRA
                                                  require HRSA to include contraception                   burden on religious exercise under                    challenges to the Mandate, the
                                                  in Guidelines issued under section 2713                 RFRA. We believe that the Court’s                     Departments have determined that the
                                                  of the PHS Act, we consider it                          analysis in Hobby Lobby extends, for the              appropriate administrative response is
                                                  significant, in support of the                          purposes of analyzing a substantial                   to create a broader exemption, rather
                                                  implementation of those Guidelines by                   burden, to the burdens that an entity                 than simply adjusting the
                                                  the expanded exemption in these                         faces when it religiously opposes                     accommodation process.
                                                  interim final rules, that Congress’ most                participating in the accommodation                       RFRA requires the Government to
                                                  recent statement on the prospect of                     process or the straightforward Mandate,               respect religious beliefs under ‘‘the most
                                                  Government mandated contraceptive                       and is subject to penalties or                        demanding test known to constitutional
                                                  coverage was to express the specific                    disadvantages that apply in this context              law’’: Where the Government imposes a
                                                  intent that a conscience clause be                      if it chooses neither. As the Eighth                  substantial burden on religious exercise,
                                                  provided and that it should protect                     Circuit stated in Sharpe Holdings, ‘‘[i]n             it must demonstrate a compelling
                                                  religious beliefs.                                      light of [nonprofit religious                         governmental interest and show that the
                                                     The Departments’ authority to guide                  organizations’] sincerely held religious              law or requirement is the least
                                                  HRSA’s discretion in determining the                    beliefs, we conclude that compelling                  restrictive means of furthering that
                                                  scope of any contraceptive coverage                     their participation in the                            interest. City of Boerne v. Flores, 521
                                                  requirement under section 2713(a)(4) of                 accommodation process by threat of                    U.S. 507, 534 (1997). For an interest to
                                                  the PHS Act includes the authority to                   severe monetary penalty is a substantial              be compelling, its rank must be of the
                                                  provide exemptions and independently                    burden on their exercise of religion. . . .           ‘‘highest order’’. Church of the Lukumi
                                                  justifies this rulemaking. The                          That they themselves do not have to                   Babalu Aye, Inc. v. City of Hialeah, 508
                                                  Departments have also determined that                   arrange or pay for objectionable                      U.S. 520, 546 (1993); see also Sherbert
                                                  requiring certain objecting entities or                 contraceptive coverage is not                         v. Verner, 374 U.S. 398, 406–09 (1963);
                                                  individuals to choose between the                       determinative of whether the required                 Wisconsin v. Yoder, 406 U.S. 205, 221–
                                                  Mandate, the accommodation, or                          or forbidden act is or is not religiously             29 (1972). In applying RFRA, the
                                                  penalties for noncompliance violates                    offensive’’. (801 F.3d at 942.)                       Supreme Court has ‘‘looked beyond
                                                  their rights under RFRA.                                   Our reconsideration of these issues                broadly formulated interests justifying
                                                                                                          has also led us to conclude, consistent               the general applicability of government
                                                  A. Elements of RFRA                                     with the rulings in favor of religious                mandates and scrutinized the asserted
                                                  1. Substantial Burden                                   employee plaintiffs in Wieland and                    harm of granting specific exemptions to
                                                                                                          March for Life cited above, that the                  particular religious claimants.’’
                                                     The Departments believe that agencies                Mandate imposes a substantial burden                  Gonzales v. O Centro Espirita
                                                  charged with administering a statute or                 on the religious beliefs of individual                Beneficente Uniao do Vegetal, 546 U.S.
                                                  associated regulations or guidance that                 employees who oppose contraceptive                    418, 431 (2006). To justify a substantial
                                                  imposes a substantial burden on the                     coverage and would be able to obtain a                burden on religious exercise under
                                                  exercise of religion under RFRA have                    plan that omits contraception from a                  RFRA, the Government must show it
                                                  discretion in determining how to avoid                  willing employer or issuer (as                        has a compelling interest in applying
                                                  the imposition of such burden. The                      applicable), but cannot obtain one solely             the requirement to the ‘‘particular
                                                  Departments have previously contended                   because of the Mandate’s prohibition on               claimant[s] whose sincere exercise of
                                                  that the Mandate does not impose a                      that employer and/or issuer providing                 religion is being substantially
                                                  substantial burden on entities and                      them with such a plan.                                burdened.’’ Id. at 430–31. Moreover, the
                                                  individuals. With respect to the                           Consistent with our conclusion earlier             Government must meet the
                                                  coverage Mandate itself, apart from the                 this year after the remand of cases in                ‘‘exceptionally demanding’’ least-
                                                  accommodation, and as applied to                        Zubik and our reviewing of comments                   restrictive-means standard. Hobby
                                                  entities with religious objections, our                 submitted in response to the 2016 RFI,                Lobby, 134 S. Ct. at 2780. Under that
                                                  argument was rejected in Hobby Lobby,                   the Departments believe there is not a                standard, the Government must
                                                  which held that the Mandate imposes a                   way to satisfy all religious objections by            establish that ‘‘it lacks other means of
                                                  substantial burden. (134 S. Ct. at 2775–                amending the accommodation.                           achieving its desired goal without
                                                  79.) With respect to whether the                        Accordingly, the Departments have                     imposing a substantial burden on the
                                                  Mandate imposes a substantial burden                    decided it is necessary and appropriate               exercise of religion by the objecting
                                                  on entities that may choose the                         to provide the expanded exemptions set                parties.’’ Id.
                                                  accommodation, but must choose                          forth herein.                                            Upon further examination of the
                                                  between the accommodation, the                                                                                relevant provisions of the Affordable
                                                  Mandate, or penalties for                               2. Compelling Interest                                Care Act and the administrative record
                                                  noncompliance, a majority of Federal                       Although the Departments previously                on which the Mandate was based, the
                                                  appeals courts have held that the                       took the position that the application of             Departments have concluded that the
                                                  accommodation does not impose a                         the Mandate to certain objecting                      application of the Mandate to entities
                                                  substantial burden on such entities                     employers was necessary to serve a                    with sincerely held religious objections
                                                  (mostly religious nonprofit entities).                  compelling governmental interest, the                 to it does not serve a compelling
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                     The Departments have reevaluated                     Departments have now concluded, after                 governmental interest. The Departments
                                                  our position on this question, however,                 reassessing the relevant interests and for            have reached that conclusion for
                                                  in light of all the arguments made in                   the reasons stated below, that it does                multiple reasons, no one of which is
                                                  various cases, public comments that                     not. Under such circumstances, the                    dispositive.
                                                  have been submitted, and the concerns                   Departments are required by law to                       First, Congress did not mandate that
                                                  discussed throughout these rules. We                    alleviate the substantial burden created              contraception be covered at all under
                                                  have concluded that requiring certain                   by the Mandate. Here, informed by the                 the Affordable Care Act. Instead,
                                                  objecting entities or individuals to                    Departments’ reassessment of the                      Congress merely provided for coverage


                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00010   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                                                                                                                                                              331
                                                           Case Federal
                                                                4:18-cv-00825-O
                                                                        Register / Vol.Document
                                                                                        82, No. 19722    FiledOctober
                                                                                                    / Friday,  02/05/19    Page
                                                                                                                      13, 2017    333 and
                                                                                                                               / Rules of 507  PageID 89247801
                                                                                                                                           Regulations

                                                  of ‘‘such additional preventive care and                   Third, various entities that brought               but not as they pertain to church plans
                                                  screenings’’ for women ‘‘provided for in                legal challenges to the Mandate                       that do not provide coverage through a
                                                  comprehensive guidelines supported by                   (including some of the largest                        policy issued by a health insurance
                                                  [HRSA].’’ Congress, thus, left the                      employers) have been willing to provide               issuer. The combined result of PHS Act
                                                  identification of any additional required               coverage of some, though not all,                     section 2713’s authority to remove
                                                  preventive services for women to                        contraceptives. For example, the                      contraceptive coverage obligations from
                                                  administrative discretion. The fact that                plaintiffs in Hobby Lobby were willing                self-insured church plans, and HHS’s
                                                  Congress granted the Departments the                    to provide coverage with no cost sharing              and DOL’s lack of authority under the
                                                  authority to promulgate all rules                       of 14 of 18 FDA-approved women’s                      PHS Act or ERISA to require TPAs to
                                                  appropriate and necessary for the                       contraceptive and sterilization methods.              become administrators of those plans to
                                                  administration of the relevant                          (134 S. Ct. at 2766.) With respect to                 provide such coverage, has led to
                                                  provisions of the Code, ERISA, and the                  organizations and entities holding those              significant incongruity in the
                                                  PHS Act, including by channeling the                    beliefs, the fact that they are willing to            requirement to provide contraceptive
                                                  discretion Congress afforded to HRSA to                 provide coverage for various                          coverage among nonprofit organizations
                                                  decide whether to require contraceptive                 contraceptive methods significantly                   with religious objections to the
                                                  coverage, indicates that the                            detracts from the government interest in              coverage.
                                                  Departments’ judgment should carry                      requiring that they provide coverage for                 More specifically, issuers and third
                                                  particular weight in considering the                    other contraceptive methods to which                  party administrators for some, but not
                                                  relative importance of the Government’s                 they object.                                          all, religious nonprofit organizations are
                                                  interest in applying the Mandate to the                                                                       subject to enforcement for failure to
                                                                                                             Fourth, the case for a compelling
                                                  narrow population of entities exempted                                                                        provide contraceptive coverage under
                                                                                                          interest is undermined by the existing
                                                  in these rules.                                                                                               the accommodation, depending on
                                                                                                          accommodation process, and how it
                                                                                                                                                                whether they participate in a self-
                                                    Second, while Congress specified that                 applies to certain similarly situated
                                                                                                                                                                insured church plan. Notably, many of
                                                  many health insurance requirements                      entities based on whether or not they
                                                                                                                                                                those nonprofit organizations are not
                                                  added by the Affordable Care Act—                       participate in certain self-insured group
                                                                                                                                                                houses of worship or integrated
                                                  including provisions adjacent to section                health plans, known as church plans,
                                                                                                                                                                auxiliaries. Under section 3(33)(C)(iv) of
                                                  2713 of the PHS Act—were so important                   under applicable law. The Departments
                                                                                                                                                                ERISA, many organizations in self-
                                                  that they needed to be applied to all                   previously exempted eligible                          insured church plans need not be
                                                  health plans immediately, the                           organizations from the contraceptive                  churches, but can merely ‘‘share[]
                                                  preventive services requirement in                      coverage requirement, and created an                  common religious bonds and
                                                  section 2713 of the PHS Act was not                     accommodation under which those                       convictions with [a] church or
                                                  made applicable to ‘‘grandfathered                      organizations bore no obligation to                   convention or association of churches’’.
                                                  plans.’’ That feature of the Affordable                 provide for such coverage after                       The effect is that many similar religious
                                                  Care Act is significant: As cited above,                submitting a self-certification or notice.            organizations are being treated very
                                                  seven years after the Affordable Care                   Where a non-exempt religious                          differently with respect to their
                                                  Act’s enactment, approximately 25.5                     organization uses an insured group                    employees receiving contraceptive
                                                  million people are estimated to be                      health plan instead of a self-insured                 coverage—depending on whether the
                                                  enrolled in grandfathered plans not                     church plan, the health insurance issuer              organization is part of a church plan—
                                                  subject to section 2713 of the PHS Act.                 would be obliged to provide                           even though the Departments claimed a
                                                  We do not suggest that a requirement                    contraceptive coverage or payments to                 compelling interest to deny exemptions
                                                  that is inapplicable to grandfathered                   the plan’s participants under the                     to all such organizations. In this context,
                                                  plans or otherwise subject to exceptions                accommodation. Even in a self-insured                 the fact that the Mandate and the
                                                  could never qualify as a serving a                      church plan context, the preventive                   Departments’ application thereof
                                                  compelling interest under RFRA. For                     services requirement in section                       ‘‘leaves appreciable damage to [their]
                                                  example, ‘‘[e]ven a compelling interest                 2713(a)(4) of the PHS Act applies to the              supposedly vital interest unprohibited’’
                                                  may be outweighed in some                               plan, and through the Code, to the                    is strong evidence that the Mandate
                                                  circumstances by another even                           religious organization that sponsors the              ‘‘cannot be regarded as protecting an
                                                  weightier consideration.’’ Hobby Lobby,                 plan. But under the accommodation,                    interest ‘of the highest order.’ ’’ Lukumi,
                                                  134 S. Ct. at 2780. But Congress’                       once a self-insured church plan files a               508 U.S. at 520 (citation and quotation
                                                  decision not to apply section 2713 of the               self-certification or notice, the                     marks omitted).
                                                  PHS Act to grandfathered plans, while                   accommodation relieves it of any further                 Fifth, the Departments’ previous
                                                  deeming other requirements closely                      obligation with respect to contraceptive              assertion that the exemption for houses
                                                  associated in the same statute as                       services coverage. Having done so, the                of worship was offered to respect a
                                                  sufficiently important to impose                        accommodation process would                           certain sphere of church autonomy (80
                                                  immediately, is relevant to our                         normally transfer the obligation to                   FR 41325) does not adequately explain
                                                  assessment of the importance of the                     provide or arrange for contraceptive                  some of the disparate results of the
                                                  Government interests served by the                      coverage to a self-insured plan’s third               existing rules. And the desire to respect
                                                  Mandate. As the Departments observed                    party administrator (TPA). But the                    church autonomy is not grounds to
                                                  in 2010, those immediately applicable                   Departments lack authority to compel                  prevent the Departments from
                                                  requirements were ‘‘particularly                        church plan TPAs to provide                           expanding the exemption to other
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  significant.’’ (75 FR 34540). Congress’                 contraceptive coverage or levy fines                  religious entities. The Departments
                                                  decision to leave section 2713 out of                   against those TPAs for failing to provide             previously treated religious
                                                  that category informs the Departments’                  it. This is because church plans are                  organizations that operate in a similar
                                                  assessment of the weight of the                         exempt from ERISA pursuant to section                 fashion very differently for the purposes
                                                  Government’s interest in applying the                   4(b)(2) of ERISA. Section 2761(a) of the              of the Mandate. For example, the
                                                  Guidelines issued pursuant to section                   PHS Act provides that States may                      Departments exempted houses of
                                                  2713 of the PHS Act to religious                        enforce the provisions of title XXVII of              worship and integrated auxiliaries that
                                                  objectors.                                              the PHS Act as they pertain to issuers,               may conduct activities, such as the


                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00011   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                                                                                                                                                               332
                                                  47802 Case Federal
                                                             4:18-cv-00825-O
                                                                     Register / Vol.Document
                                                                                     82, No. 19722    FiledOctober
                                                                                                 / Friday,  02/05/19    Page
                                                                                                                   13, 2017    334 and
                                                                                                                            / Rules of 507  PageID 893
                                                                                                                                        Regulations

                                                  operating of schools, that are also                     requirement that they provide                            items.19 The Departments recognize, of
                                                  conducted by non-exempt religious                       contraceptive coverage to their plan                     course, that not all of the plaintiffs
                                                  nonprofit organizations. Likewise,                      participants and beneficiaries.                          challenging the accommodation require
                                                  among religious nonprofit groups that                      After considering the differential                    all of their employees (or covered
                                                  were not exempt as houses of worship                    treatment of various religious nonprofit                 students) to share their religious
                                                  or integrated auxiliaries, many operate                 organizations under the previous                         objections to contraceptives. At the
                                                  their religious activities similarly even if            accommodation, the Departments                           same time, it has become apparent from
                                                  they differ in whether they participate                 conclude that it is appropriate to                       public comments and from court filings
                                                  in self-insured church plans. As another                expand the exemption to other religious                  in dozens of cases—encompassing
                                                  example, two religious colleges might                   nonprofit organizations with sincerely                   hundreds of organizations—that many
                                                  have the same level of religiosity and                  held religious beliefs opposed to                        religious nonprofit organizations
                                                  commitment to defined ideals, but one                   contraceptive coverage. We also                          express their beliefs publicly and hold
                                                  might identify with a specific large                    conclude that it is not appropriate to                   themselves out as organizations for
                                                  denomination and choose to be in a self-                limit the scope of a religious exemption                 whom their religious beliefs are vitally
                                                  insured church plan offered by that                     by relying upon a small minority of                      important. Employees of such
                                                  denomination, while another might not                   State laws that contain narrow                           organizations, even if not required to
                                                  be so associated or might not have as                   exemptions that focus on houses of                       sign a statement of faith, often have
                                                  ready access to a church plan and so                    worship and integrated auxiliaries. (76                  access to, and knowledge of, the views
                                                  might offer its employees a fully insured               FR 46623.)                                               of their employers on contraceptive
                                                  health plan. Under the accommodation,                      Sixth, the Government’s interest in                   coverage, whether through the
                                                  employees of the college using a fully                  ensuring contraceptive coverage for                      organization’s published mission
                                                  insured plan (or a self-insured plan that               employees of particular objecting                        statement or statement of beliefs,
                                                  is not a church plan) would receive                     employers is undermined by the                           through employee benefits disclosures
                                                  coverage of contraceptive services                      characteristics of many of those                         and other communications with
                                                  without cost sharing, while employees                   employers, especially nonprofit                          employees and prospective employees,
                                                  of the college participating in the self-               employers. The plaintiffs challenging                    or through publicly filed lawsuits
                                                  insured church plan would not receive                   the existing accommodation include,                      objecting to providing such coverage
                                                  the coverage where that plan required                   among other organizations, religious                     and attendant media coverage. In many
                                                  its third party administrator to not offer              colleges and universities, and religious                 cases, the employees of religious
                                                  the coverage.                                           orders that provide health care or other                 organizations will have chosen to work
                                                     As the Supreme Court recently                        charitable services. Based in part on our                for those organizations with an
                                                  confirmed, a self-insured church plan                   experience litigating against such                       understanding—explicit or implicit—
                                                  exempt from ERISA through ERISA                         organizations, the Departments now                       that they were being employed to
                                                  3(33) can include a plan that is not                    disagree with our previous assertion                     advance the organization’s goals and to
                                                  actually established or maintained by a                 that ‘‘[h]ouses of worship and their                     be respectful of the organization’s
                                                  church or by a convention or association                integrated auxiliaries that object to                    beliefs even if they do not share all of
                                                  of churches, but is maintained by ‘‘an                  contraceptive coverage on religious                      those beliefs. Religious nonprofit
                                                  organization . . . the principal purpose                grounds are more likely than other                       organizations that engage in expressive
                                                  or function of which is the                             employers to employ people of the same                   activity generally have a First
                                                  administration or funding of a plan or                  faith who share the same objection.’’ 18                 Amendment right of expressive
                                                  program for the provision of retirement                 (78 FR 39874.) Although empirical data                   association and religious free exercise to
                                                  benefits or welfare benefits, or both, for              was not required to reach our previous                   choose to hire persons (or, in the case
                                                  the employees of a church or a                          conclusion, we note that the conclusion                  of students, to admit them) based on
                                                  convention or association of churches, if               was not supported by any specific data                   whether they share, or at least will be
                                                  such organization is controlled by or                   or other source, but instead was                         respectful of, their beliefs.20
                                                  associated with a church or a                           intended to be a reasonable assumption.                     Given the sincerely held religious
                                                  convention or association of churches’’                 Nevertheless, in the litigation and in                   beliefs of many religious organizations,
                                                  (a so-called ‘‘principal-purpose                        numerous public comments submitted                       imposing the contraceptive-coverage
                                                  organization’’). See Advocate Health                    throughout the regulatory processes                      requirement on those that object based
                                                  Care Network v. Stapleton, 137 S. Ct.                   described above, many religious                          on such beliefs might undermine the
                                                  1652, 1656–57 (U.S. June 5, 2017);                      nonprofit organizations have indicated                   Government’s broader interests in
                                                  ERISA 3(33)(C). While the Departments                   that they possess deep religious                         ensuring health coverage by causing the
                                                  take no view on the status of these                     commitments even if they are not                         entities to stop providing health
                                                  particular plans, the Departments                       houses of worship or their integrated                    coverage. For example, because the
                                                  acknowledge that the church plan                        auxiliaries. Some of the religious                       Affordable Care Act does not require
                                                  exemption not only includes some non-                   nonprofit groups challenging the
                                                  houses-of-worship as organizations                      accommodation claim that their                              19 See, for example, Geneva College v. Sebelius,


                                                  whose employees can be covered by the                   employees are required to adhere to a                    929 F. Supp. 2d 402, 411 (W.D. Pa. 2013); Grace
                                                                                                                                                                   Schools v. Sebelius, 988 F. Supp. 2d 935, 943 (N.D.
                                                  plan, but also, in certain circumstances,               statement of faith which includes the                    Ind. 2013); Comments of the Council for Christian
                                                  may include plans that are not                          entities’ views on certain contraceptive                 Colleges & Universities, re: CMS–9968–P (filed Apr.
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  themselves established and maintained                                                                            8, 2013) (‘‘On behalf of [] 172 higher education
                                                                                                            18 In changing its position, an agency ‘‘need not      institutions . . . a requirement for membership in
                                                  by houses of worship. Yet, such entities                demonstrate to a court’s satisfaction that the reasons   the CCCU is that full-time administrators and
                                                  and plans—if they file a self-                          for the new policy are better than the reasons for       faculty at our institutions share the Christian faith
                                                  certification or notice through the                     the old one; it suffices that the new policy is          of the institution.’’).
                                                  existing accommodation—are relieved                     permissible under the statute, that there are good          20 Notably, ‘‘the First Amendment simply does

                                                                                                          reasons for it, and that the agency believes it to be    not require that every member of a group agree on
                                                  of obligations under the contraceptive                  better, which the conscious change of course             every issue in order for the group’s policy to be
                                                  Mandate and their third party                           adequately indicates.’’ FCC v. Fox Television            ‘expressive association.’’’ Boy Scouts of America v.
                                                  administrators are not subject to a                     Stations, Inc., 556 U.S. 502, 515 (2009).                Dale, 530 U.S. 640, 655 (2000).



                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00012   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM     13OCR2
                                                                                                                                                                                                         333
                                                           Case Federal
                                                                4:18-cv-00825-O
                                                                        Register / Vol.Document
                                                                                        82, No. 19722    FiledOctober
                                                                                                    / Friday,  02/05/19    Page
                                                                                                                      13, 2017    335 and
                                                                                                                               / Rules of 507  PageID 89447803
                                                                                                                                           Regulations

                                                  institutions of higher education to                     (OPA), provides a wide variety of                      insurance at private colleges and
                                                  arrange student coverage, some                          voluntary family planning information                  universities. It is not clear that applying
                                                  institutions of higher education that                   and services for clients based on their                the Mandate among those objecting
                                                  object to the Mandate appear to have                    ability to pay, through a network that                 entities is a narrowly tailored way to
                                                  chosen to stop arranging student plans                  includes nearly 4,000 family planning                  benefit the most at-risk population. The
                                                  rather than comply with the Mandate or                  centers. http://www.hhs.gov/opa/title-x-               entities appear to encompass some such
                                                  be subject to the accommodation with                    family-planning/ Individuals with                      women, but also appear to omit many of
                                                  respect to such populations.21                          family incomes at or below the HHS                     them and to include a significantly
                                                     Seventh, we now believe the                          poverty guideline (for 2017, $24,600 for               larger cross-section of women as
                                                  administrative record on which the                      a family of four in the 48 contiguous                  employees or plan participants. At the
                                                  Mandate rests is insufficient to meet the               States and the District of Columbia)                   same time, the Mandate as applied to
                                                  high threshold to establish a compelling                receive services at no charge unless a                 objecting employers appears to
                                                  governmental interest in ensuring that                  third party (governmental or private) is               encompass a relatively small percentage
                                                  women covered by plans of objecting                     authorized or obligated to pay for these               of the number of women impacted by
                                                  organizations receive cost-free                         services. Individuals with incomes in                  the Mandate overall, since most
                                                  contraceptive coverage through those                    excess of 100 percent up to 250 percent                employers do not appear to have
                                                  plans. To begin, in support of the IOM’s                of the poverty guideline are charged for               conscientious objections to the
                                                  recommendations, which HRSA                             services using a sliding fee scale based               Mandate.26 The Guttmacher Institute,
                                                  adopted, the IOM identified several                     on family size and income.                             on which the IOM relied, further
                                                  studies showing a preventive services                   Unemancipated minors seeking                           reported that 89 percent of women who
                                                  gap because women require more                          confidential services are assessed fees                are at risk of unintended pregnancy and
                                                  preventive care than men. (IOM 2011 at                  based on their own income level rather                 are living at 0 through 149 percent of
                                                  19–21). Those studies did not identify                  than their family’s income. The                        the poverty line are already using
                                                  contraceptives or sterilization as                      availability of such programs to serve                 contraceptives, as are 92 percent of
                                                  composing a specific portion of that gap,               the most at-risk women (as defined in                  those with incomes of 300 percent or
                                                  and the IOM did not consider or                         the IOM report) diminishes the                         more of the Federal poverty level.27
                                                  establish in the report whether any cost                Government’s interest in applying the                    The rates of—and reasons for—
                                                  associated with that gap remains after                  Mandate to objecting employers. Many                   unintended pregnancy are notoriously
                                                  all other women’s preventive services                   forms of contraception are available for               difficult to measure.28 In particular,
                                                  are covered without cost-sharing. Id.                   around $50 per month, including long-                  association and causality can be hard to
                                                  Even without knowing what the                           acting methods such as the birth control               disentangle, and the studies referred to
                                                  empirical data would show about that                    shot and intrauterine devices (IUDs).24                by the 2011 IOM Report speak more to
                                                  gap, the coverage of the other women’s                  Other, more permanent forms of                         association than causality. For example,
                                                  preventive services required under both                 contraception like implantables bear a                 IOM 2011 references Boonstra, et al.
                                                  the HRSA Guidelines and throughout                      higher one-time cost, but when
                                                  section 2713(a) of the PHS Act—                         calculated over the duration of use, cost
                                                                                                                                                                    26 Prior to the implementation of the Affordable

                                                  including annual well-woman visits and                                                                         Care Act approximately 6 percent of employer
                                                                                                          a similar amount.25 Various State                      survey respondents did not offer contraceptive
                                                  a variety of tests, screenings, and                     programs supplement the Federal                        coverage, with 31 percent of respondents not
                                                  counseling services—serves at a                         programs referenced above, and 28                      knowing whether they offered such coverage Kaiser
                                                  minimum to diminish the cost gap                        States have their own mandates of                      Family Foundation & Health Research &
                                                  identified by IOM for women whose                                                                              Educational Trust, ‘‘Employer Health Benefits, 2010
                                                                                                          contraceptive coverage as a matter of                  Annual Survey’’ at 196, available at https://kaiser
                                                  employers decline to cover some or all                  State law. This existing inter-                        familyfoundation.files.wordpress.com/2013/04/
                                                  contraceptives on religious grounds.22                  governmental structure for obtaining                   8085.pdf. It is not clear whether the minority of
                                                     Moreover, there are multiple Federal,                contraceptives significantly diminishes                employers who did not cover contraception
                                                  State, and local programs that provide                  the Government’s interest in applying
                                                                                                                                                                 refrained from doing so for conscientious reasons or
                                                                                                                                                                 for other reasons. Estimates of the number of
                                                  free or subsidized contraceptives for                   the Mandate to employers over their                    women who might be impacted by the exemptions
                                                  low-income women. Such Federal                          sincerely held religious objections.                   offered in these rules, as compared to the total
                                                  programs include, among others,                            The record also does not reflect that               number of women who will likely continue to
                                                  Medicaid (with a 90 percent Federal                                                                            receive contraceptive coverage, is discussed in more
                                                                                                          the Mandate is tailored to the women                   detail below.
                                                  match for family planning services),                    most likely to experience unintended                      27 ‘‘Contraceptive Use in the United States,’’
                                                  Title X, community health center grants,                pregnancy, identified by the 2011 IOM                  September 2016.
                                                  and Temporary Assistance for Needy                      report as ‘‘women who are aged 18 to 24                   28 The IOM 2011 Report reflected this when it

                                                  Families. According to the Guttmacher                   years and unmarried, who have a low                    cited the IOM’s own 1995 report on unintended
                                                  Institute, government-subsidized family                                                                        pregnancy, ‘‘The Best Intentions’’ (IOM 1995). IOM
                                                                                                          income, who are not high school                        1995 identifies various methodological difficulties
                                                  planning services are provided at 8,409                 graduates, and who are members of a                    in demonstrating the interest in reducing
                                                  health centers overall.23 The Title X                   racial or ethnic minority’’. (IOM 2011 at              unintended pregnancies by means of a coverage
                                                  program, for example, administered by                   102). For example, with respect to
                                                                                                                                                                 mandate in employer plans. These include: The
                                                  the HHS Office of Population Affairs                                                                           ambiguity of intent as an evidence-based measure
                                                                                                          religiously objecting organizations, the               (does it refer to mistimed pregnancy or unwanted
                                                    21 See, for example, Manya Brachear Pashman,
                                                                                                          Mandate applies in employer-based                      pregnancy, and do studies make that distinction?);
                                                                                                          group health plans and student                         ‘‘the problem of determining parental attitudes at
                                                  ‘‘Wheaton College ends coverage amid fight against                                                             conception’’ and inaccurate methods often used for
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  birth control mandate,’’ Chicago Tribune (July 29,                                                             that assessment, such as ‘‘to use the request for an
                                                  2015); Laura Bassett, ‘‘Franciscan University Drops        24 See, for example, Caroline Cunningham, ‘‘How
                                                                                                                                                                 abortion as a marker’’; and the overarching problem
                                                  Entire Student Health Insurance Plan Over Birth         Much Will Your Birth Control Cost Once the             of ‘‘association versus causality,’’ that is, whether
                                                  Control Mandate,’’ HuffPost (May 15, 2012).             Affordable Care Act Is Repealed?’’ Washingtonian       intent causes certain negative outcomes or is merely
                                                    22 The Departments are not aware of any objectors     (Jan. 17, 2017), available at https://                 correlated with them. IOM 1995 at 64–66. See also
                                                  to the contraceptive Mandate that are unwilling to      www.washingtonian.com/2017/01/17/how-much-             IOM 1995 at 222 (‘‘the largest public sector funding
                                                  cover any of the other preventive services without      will-your-birth-control-cost-once-the-affordable-      efforts, Title X and Medicaid, have not been well
                                                  cost sharing as required by PHS Act section 2713.       care-act-is-repealed/; also, see https://www.planned   evaluated in terms of their net effectiveness,
                                                    23 ‘‘Facts on Publicly Funded Contraceptive           parenthood.org/learn/birth-control.                    including their precise impact on unintended
                                                  Services in the United States,’’ March 2016.               25 Id.                                              pregnancy’’).



                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00013   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                                                                                                                                                                       334
                                                  47804 Case Federal
                                                             4:18-cv-00825-O
                                                                     Register / Vol.Document
                                                                                     82, No. 19722    FiledOctober
                                                                                                 / Friday,  02/05/19    Page
                                                                                                                   13, 2017    336 and
                                                                                                                            / Rules of 507  PageID 895
                                                                                                                                        Regulations

                                                  (2006), as finding that, ‘‘as the rate of               In the longer term—from 1972 through                          thrombosis.’’ 39 In addition, IOM 2011
                                                  contraceptive use by unmarried women                    2002—while the percentage of sexually                         stated that ‘‘[l]ong-term use of oral
                                                  increased in the United States between                  experienced women who had ever used                           contraceptives has been shown to
                                                  1982 and 2002, rates of unintended                      some form of contraception rose to 98                         reduce a woman’s risk of endometrial
                                                  pregnancy and abortion for unmarried                    percent,35 unintended pregnancy rates                         cancer, as well as protect against pelvic
                                                  women also declined,’’ 29 and Santelli                  in the Unites States rose from 35.4                           inflammatory disease and some benign
                                                  and Melnikas as finding that ‘‘increased                percent36 to 49 percent.’’37 The                              breast diseases (PRB, 1998). The Agency
                                                  rates of contraceptive use by adolescents               Departments note these and other                              for Healthcare Research and Quality
                                                  from the early 1990s to the early 2000s                 studies38 to observe the complexity and                       (AHRQ) is currently undertaking a
                                                  was associated with a decline in teen                   uncertainty in the relationship between                       systematic evidence review to evaluate
                                                  pregnancies and that periodic increases                 contraceptive access, contraceptive use,                      the effectiveness of oral contraceptives
                                                  in the teen pregnancy rate are associated               and unintended pregnancy.                                     as primary prevention for ovarian
                                                  with lower rates of contraceptive use’’.                                                                              cancer (AHRQ, 2011).’’ (IOM 2011 at
                                                  IOM 2011 at 105.30 In this respect, the                   Contraception’s association with                            107). However, after IOM 2011 made
                                                  report does not show that access to                     positive health effects might also be                         this statement, AHRQ (a component of
                                                  contraception causes decreased                          partially offset by an association with                       HHS) completed its systematic evidence
                                                  incidents of unintended pregnancy,                      negative health effects. In 2013 the                          review.40 Based on its review, AHRQ
                                                  because both of the assertions rely on                  National Institutes of Health indicated,                      stated that: ‘‘[o]varian cancer incidence
                                                  association rather than causation, and                  in funding opportunity announcement                           was significantly reduced in OC [oral
                                                  they associate reduction in unintended                  for the development of new clinically                         contraceptive] users’’; ‘‘[b]reast cancer
                                                  pregnancy with increased use of                         useful female contraceptive products,                         incidence was slightly but significantly
                                                  contraception, not merely with                          that ‘‘hormonal contraceptives have the                       increased in OC users’’; ‘‘[t]he risk of
                                                  increased access to such contraceptives.                disadvantage of having many                                   cervical cancer was significantly
                                                     Similarly, in a study involving over                 undesirable side effects[,] are associated                    increased in women with persistent
                                                  8,000 women between 2012 and 2015,                      with adverse events, and obese women                          human papillomavirus infection who
                                                  conducted to determine whether                          are at higher risk for serious                                used OCs, but heterogeneity prevented a
                                                  contraceptive coverage under the                        complications such as deep venous                             formal meta-analysis’’; ‘‘[i]ncidences of
                                                  Mandate changed contraceptive use                                                                                     both colorectal cancer [] and
                                                  patterns, the Guttmacher Institute                      a systematic review,’’ 109 Obstet. Gynecol. 181               endometrial cancer [] were significantly
                                                  concluded that ‘‘[w]e observed no                       (2007).                                                       reduced by OC use’’; ‘‘[t]he risk of
                                                                                                             35 William D. Mosher & Jo Jones, U.S. Dep’t of
                                                  changes in contraceptive use patterns                                                                                 vascular events was increased in current
                                                                                                          HHS, CDC, National Center for Health Statistics,
                                                  among sexually active women.’’ 31 With                  ‘‘Use of Contraception in the United States: 1982–            OC users compared with nonusers,
                                                  respect to teens, the Santelli and                      2008’’ at 5 fig. 1, 23 Vital and Health Statistics 29         although the increase in myocardial
                                                  Melnikas study cited by IOM 2011                        (Aug. 2010), available at https://www.cdc.gov/nchs/           infarction was not statistically
                                                  observes that, between 1960 and 1990,                   data/series/sr_23/sr23_029.pdf.
                                                                                                                                                                        significant’’; ‘‘[t]he overall strength of
                                                                                                             36 Helen M. Alvare  ´ , ‘‘No Compelling Interest: The
                                                  as contraceptive use increased, teen                    ‘Birth Control’ Mandate and Religious Freedom,’’ 58           evidence for ovarian cancer prevention
                                                  sexual activity outside of marriage                     Vill. L. Rev. 379, 404–05 & n.128 (2013), available           was moderate to low’’; and ‘‘[t]he
                                                  likewise increased (although the study                  at http://digitalcommons.law.villanova.edu/vlr/               simulation model predicted that the
                                                  does not assert a causal relationship).32               vol58/iss3/2 (quoting Christopher Tietze,                     combined increase in risk of breast and
                                                                                                          ‘‘Unintended Pregnancies in the United States,
                                                  Another study, which proposed an                        1970–1972,’’ 11 Fam. Plan. Persp. 186, 186 n.*
                                                                                                                                                                        cervical cancers and vascular events
                                                  economic model for the decision to                      (1979) (‘‘in 1972, 35.4 percent percent of all U.S.           was likely to be equivalent to or greater
                                                  engage in sexual activity, stated that                  pregnancies were ‘unwanted’ or ‘wanted later’’’)).            than the decreased risk in ovarian
                                                  ‘‘[p]rograms that increase access to                       37 Id. (citing Lawrence B. Finer & Stanley K.
                                                                                                                                                                        cancer.’’41 Based on these findings,
                                                  contraception are found to decrease teen                Henshaw, ‘‘Disparities in Rates of Unintended                 AHRQ concluded that ‘‘[t]here is
                                                                                                          Pregnancy in the United States, 1994 and 2001’’ 38
                                                  pregnancies in the short run but                        Persp. on Sexual Reprod. Health 90 (2006) (‘‘In               insufficient evidence to recommend for
                                                  increase teen pregnancies in the long                   2001, 49 percent of pregnancies in the United States          or against the use of OCs solely for the
                                                  run.’’ 33 Regarding emergency                           were unintended’’)).                                          primary prevention of ovarian
                                                  contraception in particular, ‘‘[i]ncreased                 38 See, for example, J.L Duen  ˜ as, et al., ‘‘Trends in   cancer . . . . the harm/benefit ratio for
                                                                                                          the Use of Contraceptive Methods and Voluntary                ovarian cancer prevention alone is
                                                  access to emergency contraceptive pills                 Interruption of Pregnancy in the Spanish
                                                  enhances use but has not been shown to                  Population during 1997–2007,’’ 83 Contraception               uncertain, particularly when the
                                                  reduce unintended pregnancy rates.’’34                  82 (2011) (as use of contraceptives increased from
                                                                                                          49 percent to 80 percent, the elective abortion rate             39 NIH, ‘‘Female Contraceptive Development

                                                    29 H.  Boonstra, et al., ‘‘Abortion in Women’s        more than doubled); D. Paton, ‘‘The economics of              Program (U01)’’ (Nov. 5, 2013), available at https://
                                                  Lives’’ at 18, Guttmacher Inst. (2006).                 family planning and underage conceptions,’’ 21 J.             grants.nih.gov/grants/guide/rfa-files/RFA-HD-14-
                                                     30 Citing John S. Santelli & Andrea J. Melnikas,     Health Econ. 207 (2002) (data from the UK confirms            024.html. Thirty six percent of women in the
                                                                                                          an economic model which suggests improved                     United States are obese. https://www.niddk.nih.gov/
                                                  ‘‘Teen Fertility in Transition: Recent and Historic
                                                                                                          family planning access for females under 16                   health-information/health-statistics/overweight-
                                                  Trends in the United States,’’ 31 Ann. Rev. Pub.                                                                      obesity. Also see ‘‘Does birth control raise my risk
                                                                                                          increases underage sexual activity and has an
                                                  Health 371 (2010).                                                                                                    for health problems?’’ and ‘‘What are the health
                                                     31 Bearak, J.M. and Jones, R.K., ‘‘Did
                                                                                                          ambiguous impact on underage conception rates);
                                                                                                          T. Raine et al., ‘‘Emergency contraception: advance           risks for smokers who use birth control?’’ HHS
                                                  Contraceptive Use Patterns Change after the             provision in a young, high-risk clinic population,’’          Office on Women’s Health, available at https://
                                                  Affordable Care Act? A Descriptive Analysis,’’ 27       96 Obstet. Gynecol. 1 (2000) (providing advance               www.womenshealth.gov/a-z-topics/birth-control-
                                                  Women’s Health Issues 316 (Guttmacher Inst. May–        provision of emergency contraception at family                methods; Skovlund, CW, ‘‘Association of Hormonal
                                                  June 2017), available at http://www.whijournal.
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                                                                          planning clinics to women aged 16–24 was                      Contraception with Depression,’’ 73 JAMA
                                                  com/article/S1049-3867(17)30029-4/fulltext.             associated with the usage of less effective and less          Psychiatry 1154 (Nov. 1, 2016), available at https://
                                                     32 31 Ann. Rev. Pub. Health at 375–76.
                                                                                                          consistently used contraception by other methods);            www.ncbi.nlm.nih.gov/pubmed/27680324.
                                                     33 Peter Arcidiacono, et al., ‘‘Habit Persistence                                                                     40 Havrilesky, L.J, et al., ‘‘Oral Contraceptive User
                                                                                                          M. Belzer et al., ‘‘Advance supply of emergency
                                                  and Teen Sex: Could Increased Access to                 contraception: a randomized trial in adolescent               for the Primary Prevention of Ovarian Cancer,’’
                                                  Contraception Have Unintended Consequences for          mothers,’’ 18 J. Pediatr. Adolesc. Gynecol. 347               Agency for Healthcare Research and Quality, Report
                                                  Teen Pregnancies?’’ (2005), available at http://        (2005) (advance provision of emergency                        No.: 13–E002–EF (June 2013), available at https://
                                                  public.econ.duke.edu/∼psarcidi/teensex.pdf.             contraception to mothers aged 13–20 was associated            archive.ahrq.gov/research/findings/evidence-based-
                                                     34 G. Raymond et al., ‘‘Population effect of         with increased unprotected sex at the 12-month                reports/ocusetp.html.
                                                  increased access to emergency contraceptive pills:      follow up).                                                      41 Id.




                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00014    Fmt 4701    Sfmt 4700   E:\FR\FM\13OCR2.SGM        13OCR2
                                                                                                                                                                                                                335
                                                            Case Federal
                                                                 4:18-cv-00825-O
                                                                         Register / Vol.Document
                                                                                         82, No. 19722    FiledOctober
                                                                                                     / Friday,  02/05/19    Page
                                                                                                                       13, 2017    337 and
                                                                                                                                / Rules of 507  PageID 89647805
                                                                                                                                            Regulations

                                                  potential quality-of-life impact of breast                    As discussed above and based on the                   Our review is sufficient to lead us to
                                                  cancer and vascular events are                              Departments’ knowledge of litigation                    conclude that significantly more
                                                  considered.’’42                                             challenging the Mandate, during the                     uncertainty and ambiguity exists in the
                                                     In addition, in relation to several                      time ASPE estimated the scope of                        record than the Departments previously
                                                  studies cited above, imposing a coverage                    preventive services coverage (2011–                     acknowledged when we declined to
                                                  Mandate on objecting entities whose                         2013), houses of worship and integrated                 extend the exemption to certain
                                                  plans cover many enrollee families who                      auxiliaries were exempt from the                        objecting organizations and individuals
                                                  may share objections to contraception                       Mandate, other objecting religious                      as set forth herein, and that no
                                                  could, among some populations, affect                       nonprofit organizations were protected                  compelling interest exists to counsel
                                                  risky sexual behavior in a negative way.                    by the temporary safe harbor, and                       against us extending the exemption.
                                                  For example, it may not be a narrowly                       hundreds of accommodated self-insured                      During public comment periods, some
                                                  tailored way to advance the Government                      church plan entities were not subject to                commenters noted that some drugs
                                                  interests identified here to mandate                        enforcement of the Mandate through                      included in the preventive services
                                                  contraceptive access to teenagers and                       their third party administrators. In                    contraceptive Mandate can also be
                                                  young adults who are not already                            addition, dozens of for-profit entities                 useful for treating certain existing health
                                                  sexually active and at significant risk of                  that had filed lawsuits challenging the                 conditions. The IOM similarly stated
                                                  unintended pregnancy.43                                     Mandate were protected by court orders                  that ‘‘the non-contraceptive benefits of
                                                     Finally, evidence from studies that                      pending the Supreme Court’s resolution                  hormonal contraception include
                                                  post-date the Mandate is not                                of Hobby Lobby in June 2014. It would                   treatment of menstrual disorders, acne
                                                  inconsistent with the observations the                      therefore appear that the benefits                      or hirsutism, and pelvic pain.’’ IOM
                                                  Departments make here. In 2016, HRSA                        recorded by the report occurred even                    2011 at 107. Consequently, some
                                                  awarded a 5-year cooperative agreement                      though most objecting entities were not                 commenters suggested that religious
                                                  to the American College of Obstetricians                    in compliance.46 Additional data                        objections to the Mandate should not be
                                                  and Gynecologists to develop                                indicates that, in 28 States where                      permitted in cases where such methods
                                                  recommendations for updated Women’s                         contraceptive coverage mandates have                    are used to treat such conditions, even
                                                  Preventive Services Guidelines. The                         been imposed statewide, those                           if those methods can also be used for
                                                  awardee formed an expert panel called                       mandates have not necessarily lowered                   contraceptive purposes. Section
                                                  the Women’s Preventive Services                             rates of unintended pregnancy (or                       2713(a)(4) of the PHS Act does not,
                                                  Initiative that issued a report (the WPSI                   abortion) overall.47                                    however, apply to non-preventive care
                                                  report).44 After observing that ‘‘[p]rivate                   The Departments need not take a                       provided solely for treatment of an
                                                  companies are increasingly challenging                      position on these empirical questions.                  existing condition. It applies only to
                                                  the contraception provisions in the                                                                                 ‘‘such additional preventive care and
                                                  Affordable Care Act,’’ the WPSI report                      health.org/wp-content/uploads/2017/01/WPSI_             screenings . . . as provided for’’ by
                                                  cited studies through 2013 stating that                     2016AbridgedReport.pdf.                                 HRSA (Section 2713(a)(4) of the PHS
                                                                                                                 46 In addition, as in IOM 2011, the WPSI report
                                                  application of HRSA Guidelines had                                                                                  Act). HRSA’s Guidelines implementing
                                                                                                              bases its evidentiary conclusions relating to
                                                  applied preventive services coverage to                     contraceptive coverage, use, unintended pregnancy,
                                                                                                                                                                      this section state repeatedly that they
                                                  55.6 million women and had led to a 70                      and health benefits, on conclusions that the            apply to ‘‘preventive’’ services or care,
                                                  percent decrease in out-of-pocket                           phenomena are ‘‘associated’’ with the intended          and with respect to the coverage of
                                                  expenses for contraceptive services                         outcomes, without showing there is a causal             contraception specifically, they declare
                                                                                                              relationship. For example, the WPSI report states       that the methods covered are
                                                  among commercially insured women.                           that ‘‘[c]ontraceptive counseling in primary care
                                                  Id. at 57–58. The WPSI report relied on                     may increase the uptake of hormonal methods and         ‘‘contraceptive’’ methods as a ‘‘Type of
                                                  a 2015 report of the HHS Office of the                      [long-acting reversible contraceptives], although       Preventive Service,’’ and that they are to
                                                  Assistant Secretary for Planning and                        data on structured counseling in specialized            be covered only ‘‘[a]s prescribed’’ by a
                                                                                                              reproductive health settings demonstrated no such       physician or other health care provider.
                                                  Evaluation (ASPE), ‘‘The Affordable                         effect.’’ Id. at 63. The WPSI report also
                                                  Care Act Is Improving Access to                             acknowledges that a large-scale study evaluating the    https://www.hrsa.gov/womens
                                                  Preventive Services for Millions of                         effects of providing no-cost contraception had ‘‘no     guidelines/ The contraceptive coverage
                                                  Americans,’’ which estimated that                           randomization or control group.’’ Id. at 63.            requirement in the Guidelines also only
                                                  persons who have private insurance
                                                                                                                 The WPSI report also identifies the at-risk          applies for ‘‘women with reproductive
                                                                                                              population as young, low-income, and/or minority
                                                  coverage of preventive services without                     women: ‘‘[u]nintended pregnancies
                                                                                                                                                                      capacity.’’ https://www.hrsa.gov/
                                                  cost sharing includes 55.6 million                          disproportionately occur in women age 18 to 24          womensguidelines/; (80 FR 40318).
                                                  women.45                                                    years, especially among those with low incomes or       Therefore, the Guidelines’ inclusion of
                                                                                                              from racial/ethnic minorities.’’ Id. at 58. The WPSI    contraceptive services requires coverage
                                                                                                              report acknowledges that many in this population        of contraceptive methods as a type of
                                                     42 Id. Also, see Kelli Miller, ‘‘Birth Control &
                                                                                                              are already served by Title X programs, which
                                                  Cancer: Which Methods Raise, Lower Risk,’’ The              provide family planning services to ‘‘approximately     preventive service only when a drug
                                                  Am. Cancer Society, (Jan. 21, 2016), available at           1 million teens each year.’’ Id. at 58. The WPSI        that the FDA has approved for
                                                  http://www.cancer.org/cancer/news/features/birth-           report observes that between 2008 and 2011—before       contraceptive use is prescribed in whole
                                                  control-cancer-which-methods-raise-lower-risk.              the contraceptive coverage requirement was
                                                     43 For further discussion, see Alvare  ´ , 58 Vill. L.
                                                                                                                                                                      or in part for such use. The Guidelines
                                                                                                              implemented—unintended pregnancy decreased to
                                                  Rev. at 400–02 (discussing the Santelli & Melnikas          the lowest rate in 30 years. Id. at 58. The WPSI        and section 2713(a)(4) of the PHS Act do
                                                  study and the Arcidiacono study cited above, and            report does not address how to balance                  not require coverage of such drugs
                                                  other research that considers the extent to which           contraceptive coverage interests with religious         where they are prescribed exclusively
                                                  reduction in teen pregnancy is attributable to sexual       objections, nor does it specify the extent to which     for a non-contraceptive and non-
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  risk avoidance rather than to contraception access).        applying the Mandate among commercially insured
                                                     44 ‘‘WPSI 2016 Recommendations: Evidence                 at objecting entities serves to deliver contraceptive
                                                                                                                                                                      preventive use to treat an existing
                                                  Summaries and Appendices,’’ at 54–64, available at          coverage to women most at risk of unintended            condition.48 As discussed above, the last
                                                  https://www.womenspreventivehealth.org/wp-                  pregnancy.
                                                  content/uploads/2016/12/Evidence-Summaries-                    47 See Michael J. New, ‘‘Analyzing the Impact of        48 The Departments previously cited the IOM’s
                                                  and-Appendices.pdf.                                         State Level Contraception Mandates on Public            listing of existing conditions that contraceptive
                                                     45 Available at https://aspe.hhs.gov/pdf-report/         Health Outcomes,’’ 13 Ave Maria L. Rev. 345 (2015),     drugs can be used to treat (menstrual disorders,
                                                  affordable-care-act-improving-access-preventive-            available at http://avemarialaw-law-                    acne, and pelvic pain), and said of those uses that
                                                  services-millions-americans; also, see Abridged             review.avemarialaw.edu/Content/articles/vXIII.i2.       ‘‘there are demonstrated preventive health benefits
                                                  Report, available at https://www.womenspreventive           new.final.0809.pdf.                                                                                Continued




                                             VerDate Sep<11>2014    18:35 Oct 12, 2017    Jkt 244001   PO 00000   Frm 00015    Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM     13OCR2
                                                                                                                                                                                                           336
                                                  47806 Case Federal
                                                             4:18-cv-00825-O
                                                                     Register / Vol.Document
                                                                                     82, No. 19722    FiledOctober
                                                                                                 / Friday,  02/05/19    Page
                                                                                                                   13, 2017    338 and
                                                                                                                            / Rules of 507  PageID 897
                                                                                                                                        Regulations

                                                  Administration decided to exempt                        student health coverage, and                          not required by RFRA, they would
                                                  houses of worship and their integrated                  individuals enrolled in plans where                   exercise their discretion to address the
                                                  auxiliaries from the Mandate, and to                    their employers or issuers (as                        substantial burden identified in Hobby
                                                  relieve hundreds of religious nonprofit                 applicable) are willing to offer them a               Lobby by expanding the exemptions
                                                  organizations of their obligations under                religiously acceptable plan, hold                     from the Mandate instead of revising
                                                  the Mandate and not further require                     sincerely held religious beliefs against              accommodations previously offered. In
                                                  contraceptive coverage to their                         (respectively) providing, arranging, or               the Departments’ view, a broader
                                                  employees. In several of the lawsuits                   participating in plans that comply with               exemption is a more direct, effective
                                                  challenging the Mandate, some religious                 the Mandate either by providing                       means of satisfying all bona fide
                                                  plaintiffs stated that they do not object               contraceptive coverage or by using the                religious objectors. This view is
                                                  and are willing to cover drugs                          accommodation. Because we have                        informed by the fact that the
                                                  prescribed for the treatment of an                      concluded that requiring such                         Departments’ previous attempt to
                                                  existing condition and not for                          compliance through the Mandate or                     develop an appropriate accommodation
                                                  contraceptive purposes—even if those                    accommodation has constituted a                       did not satisfy all objectors. That
                                                  drugs are also approved by the FDA for                  substantial burden on the religious                   previous accommodation consumed
                                                  contraceptive uses. Therefore, the                      exercise of many such entities or                     Departmental resources not only
                                                  Departments conclude that the fact that                 individuals, and because we conclude                  through the regulatory process, but in
                                                  some drugs that are approved for                        requiring such compliance did not serve               persistent litigation and negotiations.
                                                  preventive contraceptive purposes can                   a compelling interest and was not the                 Offering exemptions as described in
                                                  also be used for exclusively non-                       least restrictive means of serving a                  these interim final rules is a more
                                                  preventive purposes to treat existing                   compelling interest, we now believe that              workable way to respond to the
                                                  conditions is not a sufficient reason to                requiring such compliance led to the                  substantial burden identified in Hobby
                                                  refrain from expanding the exemption to                 violation of RFRA in many instances.                  Lobby and bring years of litigation
                                                  the Mandate.                                            We recognize that this is a change of                 concerning the Mandate to a close.
                                                    An additional consideration                           position on this issue, and we make that
                                                  supporting the Departments’ present                     change based on all the matters                       C. General Scope of Expanded Religious
                                                  view is that alternative approaches can                 discussed in this preamble.                           Exemptions
                                                  further the interests the Departments                                                                         1. Exemption and Accommodation for
                                                  previously identified behind the                        B. Discretion To Provide Religious
                                                                                                          Exemptions                                            Religious Employers, Plan Sponsors,
                                                  Mandate. As noted above, the                                                                                  and Institutions of Higher Education
                                                  Government already engages in dozens                       Even if RFRA does not compel the
                                                  of programs that subsidize                              religious exemptions provided in these                   For all of these reasons, and as further
                                                  contraception for the low-income                        interim final rules, the Departments                  explained below, the Departments now
                                                  women identified by the IOM as the                      believe they are the most appropriate                 believe it is appropriate to modify the
                                                  most at risk for unintended pregnancy.                  administrative response to the religious              scope of the discretion afforded to
                                                  The Departments have also                               objections that have been raised. RFRA                HRSA in the July 2015 final regulations
                                                  acknowledged in legal briefing that                     identifies certain circumstance under                 to direct HRSA to provide the expanded
                                                  contraception access can be provided                    which government must accommodate                     exemptions and change the
                                                  through means other than coverage                       religious exercise-when a government                  accommodation to an optional process if
                                                  offered by religious objectors, for                     action imposes a substantial burden on                HRSA continues to otherwise provide
                                                  example, through ‘‘a family member’s                    the religious exercise of an adherent and             for contraceptive coverage in the
                                                  employer,’’ ‘‘an Exchange,’’ or ‘‘another               imposition of that burden is not the                  Guidelines. As set forth below, the
                                                  government program.’’ 49                                least restrictive means of achieving a                expanded exemption encompasses non-
                                                    Many employer plan sponsors,                          compelling government interest. RFRA                  governmental plan sponsors that object
                                                  institutions of education arranging                     does not, however, prescribe the                      based on sincerely held religious beliefs,
                                                                                                          accommodation that the government                     and institutions of higher education in
                                                  from contraceptives relating to conditions other        must adopt. Rather, agencies have                     their arrangement of student health
                                                  than pregnancy.’’ 77 FR 8727 & n.7. This was not,       discretion to fashion an appropriate and              plans. The accommodation is also
                                                  however, an assertion that PHS Act section              administrable response to respect                     maintained as an optional process for
                                                  2713(a)(4) or the Guidelines require coverage of
                                                  ‘‘contraceptive’’ methods when prescribed for an
                                                                                                          religious liberty interests implicated by             exempt employers, and will provide
                                                  exclusively non-contraceptive, non-preventive use.      their own regulations. We know from                   contraceptive availability for persons
                                                  Instead it was an observation that such drugs—          Hobby Lobby that, in the absence of any               covered by the plans of entities that use
                                                  generally referred to as ‘‘contraceptives’’—also have   accommodation, the contraceptive-                     it (a legitimate program purpose).
                                                  some alternate beneficial uses to treat existing                                                                 The Departments believe this
                                                  conditions. For the purposes of these interim final
                                                                                                          coverage requirement imposes a
                                                  rules, the Departments clarify here that our            substantial burden on certain objecting               approach is sufficiently respectful of
                                                  previous reference to the benefits of using             employers. We know from other                         religious objections while still allowing
                                                  contraceptive drugs exclusively for some non-           lawsuits and public comments that                     the Government to advance other
                                                  contraceptive and non-preventive uses to treat                                                                interests. Even with the expanded
                                                  existing conditions did not mean that the
                                                                                                          many religious entities have objections
                                                  Guidelines require coverage of such uses, and           to complying with the accommodation                   exemption, HRSA maintains the
                                                  consequently is not a reason to refrain from offering   based on their sincerely held religious               discretion to require contraceptive
                                                  the expanded exemptions provided here. Where a          beliefs. Previously, the Departments                  coverage for nearly all entities to which
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  drug approved by the FDA for contraceptive use is                                                             the Mandate previously applied (since
                                                  prescribed for both a contraceptive use and a non-
                                                                                                          attempted to develop an
                                                  contraceptive use, the Guidelines (to the extent they   accommodation that would either                       most plan sponsors do not appear to
                                                  apply) would require its coverage. Where a drug         alleviate the substantial burden imposed              possess the requisite religious
                                                  approved by the FDA for contraceptive use is            on religious exercise or satisfy RFRA’s               objections), and to reconsider those
                                                  prescribed exclusively for a non-contraceptive and                                                            interests in the future where no covered
                                                  non-preventive use to treat an existing condition, it
                                                                                                          requirements for imposing that burden.
                                                  would be outside the scope of the Guidelines.              Now, however, the Departments have                 objection exists. Other Government
                                                     49 Brief for the Respondents at 65, Zubik v.         reassessed the relevant interests and                 subsidies of contraception are likewise
                                                  Burwell, 136 S. Ct. 1557 (2016) (No. 14–1418).          determined that, even if exemptions are               not affected by this rule.


                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00016   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                                                                                                                                                               337
                                                            Case Federal
                                                                 4:18-cv-00825-O
                                                                         Register / Vol.Document
                                                                                         82, No. 19722    FiledOctober
                                                                                                     / Friday,  02/05/19    Page
                                                                                                                       13, 2017    339 and
                                                                                                                                / Rules of 507  PageID 89847807
                                                                                                                                            Regulations

                                                  2. Exemption for Objecting Individuals                   the insurance market because such                       other avenues for obtaining
                                                  Covered by Willing Employers and                         burdens may be factored into the                        contraception, including the various
                                                  Issuers                                                  willingness of an employer or issuer to                 governmental programs discussed
                                                     As noted above, some individuals                      offer such coverage. At the level of plan               above. As the Government is under no
                                                  have brought suit objecting to being                     offerings, the extent to which plans                    constitutional obligation to fund
                                                  covered under an insurance policy that                   cover contraception under the prior                     contraception, cf. Harris v. McRae, 448
                                                  includes coverage for contraceptives.                    rules is already far from uniform.                      United States 297 (1980), even more so
                                                  See, for example, Wieland v. HHS, 196                    Congress did not require compliance                     may the Government refrain from
                                                  F. Supp. 3d 1010 (E.D. Mo. 2016); Soda                   with section 2713 of the PHS Act by all                 requiring private citizens to cover
                                                  v. McGettigan, No. 15–cv–00898 (D.                       entities—in particular by grandfathered                 contraception for other citizens in
                                                  Md.). Just as the Departments have                       plans. The Departments’ previous                        violation of their religious beliefs. Cf.
                                                  determined that the Government does                      exemption for houses of worship and                     Rust v. Sullivan, 500 U.S. 173, 192–93
                                                  not have a compelling interest in                        integrated auxiliaries, and our lack of                 (1991) (‘‘A refusal to fund protected
                                                  applying the Mandate to employers that                   authority to enforce the accommodation                  activity, without more, cannot be
                                                  object to contraceptive coverage on                      with respect to self-insured church                     equated with the imposition of a
                                                  religious grounds, we have also                          plans, show that the importance of a                    ‘penalty’ on that activity.’’).52
                                                  concluded that the Government does                       uniform health insurance system is not                    That conclusion is consistent with the
                                                  not have a compelling interest in                        significantly harmed by allowing plans                  Supreme Court’s observation that RFRA
                                                  requiring individuals to be covered by                   to omit contraception in many                           may require exemptions even from laws
                                                  policies that include contraceptive                      contexts.51 Furthermore, granting                       requiring claimants ‘‘to confer benefits
                                                  coverage when the individuals have                       exemptions to individuals who do not                    on third parties.’’ Hobby Lobby, 134 S.
                                                  sincerely held religious objections to                   wish to receive contraceptive coverage                  Ct. at 2781 n.37. The burdens imposed
                                                  that coverage. The Government does not                   where the plan and, as applicable,                      on such third parties may be relevant to
                                                  have an interest in ensuring the                         issuer and plan sponsor are willing,                    the RFRA analysis, but they cannot be
                                                  provision of contraceptive coverage to                   does not undermine the Government’s                     dispositive. ‘‘Otherwise, for example,
                                                  individuals who do not wish to have                      interest in ensuring the provision of                   the Government could decide that all
                                                  such coverage. Especially relevant to                    such coverage to other individuals who                  supermarkets must sell alcohol for the
                                                  this conclusion is the fact that the                     wish to receive it. Nor do such                         convenience of customers (and thereby
                                                  Departments have described their                         exemptions undermine the operation of                   exclude Muslims with religious
                                                  interests of health and gender equality                  the many other programs subsidizing                     objections from owning supermarkets),
                                                  as being advanced among women who                        contraception. Rather, such exemptions                  or it could decide that all restaurants
                                                  ‘‘want’’ the coverage so as to prevent                   serve the Government’s interest in                      must remain open on Saturdays to give
                                                  ‘‘unintended’’ pregnancy. (77 FR                         accommodating religious exercise.                       employees an opportunity to earn tips
                                                  8727).50 No asserted interest is served                  Accordingly, as further explained                       (and thereby exclude Jews with
                                                  by denying an exemption to individuals                   below, the Departments have provided                    religious objections from owning
                                                  who object to it. No unintended                          an exemption to address the concerns of                 restaurants).’’ Id. Where, as here,
                                                  pregnancies will be avoided or costs                     objecting individuals.                                  contraceptives are readily accessible
                                                  reduced by imposing the coverage on                                                                              and, for many low income persons, are
                                                                                                           D. Effects on Third Parties of                          available at reduced cost or for free
                                                  those individuals.                                       Exemptions
                                                     Although the Departments previously                                                                           through various governmental programs,
                                                  took the position that allowing                            The Departments note that the                         and contraceptive coverage may be
                                                  individual religious exemptions would                    exemptions created here, like the                       available through State sources or
                                                  undermine the workability of the                         exemptions created by the last                          family plans obtained through non-
                                                  insurance system, the Departments now                    Administration, do not burden third                     objecting employers, the Departments
                                                  agree with those district courts that have               parties to a degree that counsels against               have determined that the expanded
                                                  concluded that an exemption that                         providing the exemptions. Congress did                  exemptions rather than
                                                  allows—but does not require—issuers                      not create a right to receive                           accommodations are the appropriate
                                                  and employers to omit contraceptives                     contraceptive coverage, and Congress                    response to the substantial burden that
                                                  from coverage provided to objecting                      explicitly chose not to impose the                      the Mandate has placed upon the
                                                  individuals does not undermine any                       section 2713 of the PHS Act                             religious exercise of many religious
                                                  compelling interest. See Wieland, 196 F.                 requirements on grandfathered plans                     employers.
                                                  Supp. 3d at 1019–20; March for Life,                     that cover millions of people.
                                                                                                                                                                   III. Provisions of the Interim Final
                                                  128 F. Supp. 3d at 132. The individual                   Individuals who are unable to obtain
                                                                                                                                                                   Rules With Comment Period
                                                  exemption will only apply where the                      contraceptive coverage through their
                                                                                                           employer-sponsored health plans                            The Departments are issuing these
                                                  employer and issuer (or, in the
                                                                                                           because of the exemptions created in                    interim final rules in light of the full
                                                  individual market, the issuer) are
                                                                                                           these interim final rules, or because of                history of relevant rulemaking
                                                  willing to offer a policy accommodating
                                                  the objecting individual. As a result, the               other exemptions to the Mandate, have                   (including prior interim final rules),
                                                  Departments consider it likely that                                                                              public comments, and litigation
                                                  where an individual exemption is
                                                                                                              51 Also, see Real Alternatives, 2017 WL 3324690      throughout the Federal court system.
                                                  invoked, it will impose no burdens on
                                                                                                           at *36 (3d Cir. Aug. 4, 2017) (Jordan, J., concurring   The interim final rules seek to resolve
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                                                                           in part and dissenting in part) (‘‘Because insurance    this matter and the long-running
                                                                                                           companies would offer such plans as a result of
                                                     50 In this respect, the Government’s interest in      market forces, doing so would not undermine the         litigation with respect to religious
                                                  contraceptive coverage is different than its interest    government’s interest in a sustainable and
                                                  in persons receiving some other kinds of health          functioning market. . . . Because the government           52 Cf. also Planned Parenthood Ariz., Inc. v. Am.

                                                  coverage or coverage in general, which can lead to       has failed to demonstrate why allowing such a           Ass’n of Pro-Life Obstetricians & Gynecologists, 257
                                                  important benefits that are not necessarily              system (not unlike the one that allowed wider           P.3d 181, 196 (Ariz. Ct. App. 2011) (‘‘a woman’s
                                                  conditional on the recipient’s desire to use the         choice before the Affordable Care Act) would be         right to an abortion or to contraception does not
                                                  coverage and the specific benefits that may result       unworkable, it has not satisfied strict scrutiny.’’     compel a private person or entity to facilitate
                                                  from their choice to use it.                             (citation and internal quotation marks omitted)).       either.’’).



                                             VerDate Sep<11>2014    18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00017   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM    13OCR2
                                                                                                                                                                                                        338
                                                  47808 Case Federal
                                                             4:18-cv-00825-O
                                                                     Register / Vol.Document
                                                                                     82, No. 19722    FiledOctober
                                                                                                 / Friday,  02/05/19    Page
                                                                                                                   13, 2017    340 and
                                                                                                                            / Rules of 507  PageID 899
                                                                                                                                        Regulations

                                                  objections by extending the exemption                   the process optional for eligible                        For avoidance of doubt, the
                                                  under the HRSA Guidelines to                            organizations. HRSA is simultaneously                 Departments wish to make clear that the
                                                  encompass entities, and individuals,                    updating its Guidelines to reflect the                expanded exemption created in
                                                  with sincerely held religious beliefs                   requirements of these interim final                   § 147.132(a) applies to several distinct
                                                  objecting to contraceptive or                           rules.53                                              entities involved in the provision of
                                                  sterilization coverage, and by making                                                                         coverage to the objecting employer’s
                                                  the accommodation process optional for                  A. Regulatory Restatements of Section                 employees. This explanation is
                                                  eligible organizations.                                 2713(a) and (a)(4) of the PHS Act                     consistent with how prior rules have
                                                     The Departments acknowledge that                        These interim final rules modify the               worked by means of similar language.
                                                  the foregoing analysis represents a                     restatements of the requirements of                   Section 147.132(a)(1) introductory text
                                                  change from the policies and                            section 2713(a) and (a)(4) of the PHS                 and (a)(1)(i), by specifying that ‘‘[a]
                                                  interpretations we previously adopted                   Act, contained in 26 CFR 54.9815–                     group health plan and health insurance
                                                  with respect to the Mandate and the                     2713(a)(1) introductory text and                      coverage provided in connection with a
                                                  governmental interests that underlie the                (a)(1)(iv), 29 CFR 2590.715–2713(a)(1)                group health plan’’ is exempt ‘‘to the
                                                  Mandate. These changes in policy are                    introductory text and (a)(1)(iv), and 45              extent the plan sponsor objects as
                                                  within the Departments’ authority. As                   CFR 147.130(a)(1) introductory text and               specified in paragraph (a)(2),’’ exempt
                                                  the Supreme Court has acknowledged,                     (a)(1)(iv), so that they conform to the               the group health plans the sponsors of
                                                  ‘‘[a]gencies are free to change their                   statutory text of section 2713 of the PHS             which object, and exempt their health
                                                  existing policies as long as they provide               Act.                                                  insurance issuers from providing the
                                                  a reasoned explanation for the change.’’                                                                      coverage in those plans (whether or not
                                                  Encino Motorcars, LLC v. Navarro, 136                   B. Prefatory Language of the Exemption                the issuers have their own objections).
                                                  S. Ct. 2117, 2125 (2016). This ‘‘reasoned               in 45 CFR 147.132                                     Consequently, with respect to
                                                  analysis’’ requirement does not demand                     These interim final rules move the                 Guidelines issued under
                                                  that an agency ‘‘demonstrate to a court’s               religious exemption from 45 CFR                       § 147.130(a)(1)(iv), or the parallel
                                                  satisfaction that the reasons for the new               147.131 to a new § 147.132 and expand                 provisions in 26 CFR 54.9815–
                                                  policy are better than the reasons for the              it as follows. In the prefatory language              2713(a)(1)(iv) and 29 CFR 2590.715–
                                                  old one; it suffices that the new policy                of § 147.132, these interim final rules               2713(a)(1)(iv), the plan sponsor, issuer,
                                                  is permissible under the statute, that                  specify that not only are certain entities            and plan covered in the exemption of
                                                  there are good reasons for it, and that                 ‘‘exempt,’’ but the Guidelines shall not              that paragraph would face no penalty as
                                                  the agency believes it to be better, which              support or provide for an imposition of               a result of omitting contraceptive
                                                  the conscious change of course                          the contraceptive coverage requirement                coverage from the benefits of the plan
                                                  adequately indicates’’. United Student                  to such entities. This is an                          participants and beneficiaries.
                                                  Aid Funds, Inc. v. King, 200 F. Supp. 3d                acknowledgement that section                             Consistent with the restated
                                                  163, 169–70 (D.D.C. 2016) (citing FCC v.                2713(a)(4) of the PHS Act requires                    exemption, exempt entities will not be
                                                  Fox Television Stations, Inc., 556 U.S.                 women’s preventive services coverage                  required to comply with a self-
                                                  502, 515 (2009)); also, see New Edge                    only ‘‘as provided for in comprehensive               certification process. Although exempt
                                                  Network, Inc. v. FCC, 461 F.3d 1105,                    guidelines supported by the Health                    entities do not need to file notices or
                                                  1112–13 (9th Cir. 2006) (rejecting an                   Resources and Services                                certifications of their exemption, and
                                                  argument that ‘‘an agency changing its                  Administration.’’ To the extent the                   these interim final rules do not impose
                                                  course by rescinding a rule is obligated                HRSA Guidelines do not provide for or                 any new notice requirements on them,
                                                  to supply a reasoned analysis for the                   support the application of such coverage              existing ERISA rules governing group
                                                  change beyond that which may be                         to exempt entities, the Affordable Care               health plans require that, with respect to
                                                  required when an agency does not act in                 Act does not require the coverage.                    plans subject to ERISA, a plan
                                                  the first instance’’).                                  Section 147.132 not only describes the                document must include a
                                                     Here, for all of the reasons discussed               exemption of certain entities and plans,              comprehensive summary of the benefits
                                                  above, the Departments have                             but does so by specifying that the HRSA               covered by the plan and a statement of
                                                  determined that the Government’s                        Guidelines do not provide for, or                     the conditions for eligibility to receive
                                                  interest in the application of                          support the application of, such                      benefits. Under ERISA, the plan
                                                  contraceptive coverage requirements in                  coverage to exempt entities and plans.                document provides what benefits are
                                                  this specific context to the plans of                                                                         provided to participants and
                                                  certain entities and individuals does not               C. General Scope of Exemption for                     beneficiaries under the plan and,
                                                  outweigh the sincerely held religious                   Objecting Entities                                    therefore, if an objecting employer
                                                  objections of those entities and                           In the new 45 CFR 147.132 as created               would like to exclude all or a subset of
                                                  individuals based on the analyses set                   by these interim final rules, these rules             contraceptive services, it must ensure
                                                  forth above. Thus, these interim final                  expand the exemption that was                         that the exclusion is clear in the plan
                                                  rules amend the Departments’ July 2015                  previously located in § 147.131(a). With              document. Moreover, if there is a
                                                  final regulations to expand the                         respect to employers that sponsor group               reduction in a covered service or
                                                  exemption to include additional entities                health plans, the new language of                     benefit, the plan has to disclose that
                                                  and persons that object based on                        § 147.132(a)(1) introductory text and                 change to plan participants.54 Thus,
                                                  sincerely held religious beliefs. These                 (a)(1)(i) provides exemptions for                     where an exemption applies and all or
                                                  rules leave in place HRSA’s discretion                  employers that object to coverage of all              a subset of contraceptive services are
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  to continue to require contraceptive and                or a subset of contraceptives or                      omitted from a plan’s coverage,
                                                  sterilization coverage where no such
                                                                                                          sterilization and related patient
                                                  objection exists, and to the extent that                                                                        54 See, for example, 29 U.S.C. 1022, 1024(b), 29
                                                                                                          education and counseling based on
                                                  section 2713 of the PHS Act applies.                                                                          CFR 2520.102–2, 2520.102–3, & 2520.104b–3(d),
                                                                                                          sincerely held religious beliefs.                     and 29 CFR 2590.715–2715. Also, see 45 CFR
                                                  These interim final rules also maintain
                                                                                                                                                                147.200 (requiring disclosure of the ‘‘exceptions,
                                                  the existence of an accommodation                         53 See https://www.hrsa.gov/womensguidelines/       reductions, and limitations of the coverage,’’
                                                  process, but consistent with our                        and https://www.hrsa.gov/womensguidelines2016/        including group health plans and group &
                                                  expansion of the exemption, we make                     index.html.                                           individual issuers).



                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00018   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                                                                                                                                                                      339
                                                           Case Federal
                                                                4:18-cv-00825-O
                                                                        Register / Vol.Document
                                                                                        82, No. 19722    FiledOctober
                                                                                                    / Friday,  02/05/19    Page
                                                                                                                      13, 2017    341 and
                                                                                                                               / Rules of 507  PageID 90047809
                                                                                                                                           Regulations

                                                  otherwise applicable ERISA disclosures                  Congress’ intent in the Affordable Care                 sponsor with the requisite objections
                                                  must reflect the omission of coverage in                Act and throughout other Federal health                 but, for the sake of clarity, they include
                                                  ERISA plans. These existing disclosure                  care laws. As discussed above, many                     an illustrative, non-exhaustive list of
                                                  requirements serve to help provide                      Federal health care laws and regulations                employers whose objections qualify the
                                                  notice to participants and beneficiaries                provide exemptions for objections based                 plans they sponsor for an exemption.
                                                  of what ERISA plans do and do not                       on religious beliefs, and RFRA applies                     Under these interim final rules, the
                                                  cover. The Departments invite public                    to the Affordable Care Act. Expanding                   Departments do not limit the Guidelines
                                                  comment on whether exempt entities, or                  the exemption removes religious                         exemption with reference to nonprofit
                                                  others, would find value either in being                obstacles that entities and certain                     status or to sections 6033(a)(3)(A)(i) or
                                                  able to maintain or submit a specific                   individuals may face when they                          (iii) of the Code, as previous rules have
                                                  form of certification to claim their                    otherwise wish to participate in the                    done. A significant majority of States
                                                  exemption, or in otherwise receiving                    health care market. This advances the                   either impose no contraceptive coverage
                                                  guidance on a way to document their                     Affordable Care Acts goal of expanding                  requirement or offer broader exemptions
                                                  exemption.                                              health coverage among entities and                      than the exemption contained in the
                                                     The exemptions in § 147.132(a) apply                 individuals that might otherwise be                     July 2015 final regulations.57 Although
                                                  ‘‘to the extent’’ of the objecting entities’            reluctant to participate. These rules also              the practice of States is by no means a
                                                  sincerely held religious beliefs. Thus,                 leave in place many Federal programs                    limit on the discretion delegated to
                                                  entities that hold a requisite objection to             that subsidize contraceptives for women                 HRSA by the Affordable Care Act, nor
                                                  covering some, but not all, contraceptive               who are most at risk of unintended                      a statement about what the Federal
                                                  items would be exempt with respect to                   pregnancy and who may have more                         Government may do consistent with
                                                  the items to which they object, but not                 limited access to contraceptives.56                     RFRA or other limitations in federal
                                                  with respect to the items to which they                 These interim final rules achieve greater               law, such State practice can be
                                                  do not object. Likewise, the requisite                  uniformity and simplicity in the                        informative as to the viability of broad
                                                  objection of a plan sponsor or                          regulation of health insurance by                       protections for religious liberty. In this
                                                  institution of higher education in                      expanding the exemptions to include                     case, such practice supports the
                                                  § 147.132(a)(1)(i) and (ii) exempts its                 entities that object to the Mandate based               Departments’ decision to expand the
                                                  group health plan, health insurance                     on their sincerely held religious beliefs.              federal exemption, bringing the Federal
                                                  coverage offered by a health insurance                     The Departments further conclude                     Government’s practice into greater
                                                  issuer in connection with such plan,                    that it would be inadequate to merely                   alignment with the practices of the
                                                  and its issuer in its offering of such                  attempt to amend the accommodation                      majority of the States.
                                                  coverage, but that exemption does not                   process instead of expand the
                                                  extend to coverage provided by that                                                                             2. Section 147.132(a)(1)(i)(A)
                                                                                                          exemption. The Departments have
                                                  issuer to other group health plans where                stated in our regulations and court                        Despite not limiting the exemption to
                                                  the plan sponsor has no qualifying                      briefings that the existing                             certain organizations referred to in
                                                  objection. The objection of a health                    accommodation with respect to self-                     section 6033(a)(3)(A)(i) or (iii) of the
                                                  insurance issuer in § 147.132(a)(1)(iii)                insured plans requires contraceptive                    Code, the exemption in these rules
                                                  similarly operates only to the extent of                coverage as part of the same plan as the                includes such organizations. Section
                                                  its objection, and as otherwise limited                 coverage provided by the employer, and                  147.132(a)(1)(i)(A) specifies, as under
                                                  as described below.                                     operates in a way ‘‘seamless’’ to those                 the prior exemption, that the exemption
                                                  D. Exemption of Employers and                           plans. As a result, in significant                      covers ‘‘a group health plan established
                                                  Institutions of Higher Education                        respects, the accommodation process                     or maintained by . . . [a] church, the
                                                                                                          does not actually accommodate the                       integrated auxiliary of a church, a
                                                     The scope of the exemption is                                                                                convention or association of churches,
                                                                                                          objections of many entities. The
                                                  expanded for non-governmental plan                                                                              or a religious order.’’ In the preamble to
                                                                                                          Departments have engaged in an effort
                                                  sponsors and certain entities that                                                                              rules setting forth the prior exemption at
                                                                                                          to attempt to identify an
                                                  arrange health coverage under these                                                                             § 147.132(a), the Departments
                                                                                                          accommodation that would eliminate
                                                  interim final rules. The Departments                                                                            interpreted this same language used in
                                                                                                          the plaintiffs’ religious objections,
                                                  have consistently taken the position that                                                                       those rules by declaring that ‘‘[t]he final
                                                                                                          including seeking public comment
                                                  section 2713(a)(4) of the PHS Act grants                                                                        regulations continue to provide that the
                                                                                                          through an RFI, but we stated in January
                                                  HRSA authority to issue Guidelines that                                                                         availability of the exemption or
                                                                                                          2017 that we were unable to develop
                                                  provide for and support exemptions                                                                              accommodation be determined on an
                                                                                                          such an approach at that time.
                                                  from a contraceptive coverage                                                                                   employer by employer basis, which the
                                                  requirement. Since the beginning of                     1. Plan Sponsors Generally                              Departments continue to believe best
                                                  rulemaking concerning the Mandate,                        The expanded exemptions in these                      balances the interests of religious
                                                  HRSA and the Departments have                           interim final rules cover any kind of                   employers and eligible organizations
                                                  repeatedly exercised their discretion to                non-governmental employer plan                          and those of employees and their
                                                  create and modify various exemptions                                                                            dependents.’’ (78 FR 39886). Therefore,
                                                  within the Guidelines.55                                  56 See, for example, Family Planning grants in 42
                                                                                                                                                                  under the prior exemption, if an
                                                     The Departments believe the                          U.S.C. 300, et seq.; the Teenage Pregnancy              employer participated in a house of
                                                  approach of these interim final rules                   Prevention Program, Public Law 112–74 (125 Stat
                                                                                                                                                                  worship’s plan—perhaps because it was
                                                  better aligns our implementation of                     786, 1080); the Healthy Start Program, 42 U.S.C.
                                                                                                                                                                  affiliated with a house of worship—but
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                                                                          254c–8; the Maternal, Infant, and Early Childhood
                                                  section 2713(a)(4) of the PHS Act with                  Home Visiting Program, 42 U.S.C. 711; Maternal          was not an integrated auxiliary or a
                                                                                                          and Child Health Block Grants, 42 U.S.C. 703; 42        house of worship itself, that employer
                                                    55 ‘‘The fact that the agency has adopted different   U.S.C. 247b–12; Title XIX of the Social Security
                                                  definitions in different contexts adds force to the     Act, 42 U.S.C. 1396, et seq.; the Indian Health         was not considered to be covered by the
                                                  argument that the definition itself is flexible,        Service, 25 U.S.C. 13, 42 U.S.C. 2001(a), & 25 U.S.C.
                                                  particularly since Congress has never indicated any     1601, et seq.; Health center grants, 42 U.S.C.            57 See Guttmacher Institute, ‘‘Insurance Coverage

                                                  disapproval of a flexible reading of the statute.’’     254b(e), (g), (h), & (i); the NIH Clinical Center, 42   of Contraceptives’’ available at https://
                                                  Chevron, U.S.A., Inc. v. Natural Resources Defense      U.S.C. 248; and the Personal Responsibility             www.guttmacher.org/state-policy/explore/
                                                  Council, Inc., 467 U.S. 837, 863–64 (1984).             Education Program, 42 U.S.C. 713.                       insurance-coverage-contraceptives.



                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00019   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM    13OCR2
                                                                                                                                                                                                       340
                                                  47810 Case Federal
                                                             4:18-cv-00825-O
                                                                     Register / Vol.Document
                                                                                     82, No. 19722    FiledOctober
                                                                                                 / Friday,  02/05/19    Page
                                                                                                                   13, 2017    342 and
                                                                                                                            / Rules of 507  PageID 901
                                                                                                                                        Regulations

                                                  exemption, even though it was, in the                   Sebelius, 987 F. Supp. 2d 232, 242                    The mechanisms for determining
                                                  ordinary meaning of the text of the prior               (E.D.N.Y. 2013). Therefore the                        whether a company has adopted and
                                                  regulation, participating in a ‘‘plan                   Departments believe it is most                        holds such principles or views is a
                                                  established or maintained by a [house of                appropriate to use a plan basis, not an               matter of well-established State law
                                                  worship].’’                                             employer by employer basis, to                        with respect to corporate decision-
                                                     Under these interim final rules,                     determine the scope of an exemption for               making,60 and the Departments expect
                                                  however, the Departments intend that,                   a group health plan established or                    that application of such laws would
                                                  when this regulation text exempts a                     maintained by a house of worship or                   cabin the scope of this exemption.
                                                  plan ‘‘established or maintained by’’ a                 integrated auxiliary.                                    In including entities in the exemption
                                                  house of worship or integrated                                                                                that are not closely held, these interim
                                                  auxiliary, such exemption will no                       3. Section 147.132(a)(1)(i)(B)                        final rules provide for the possibility
                                                  longer ‘‘be determined on an employer                      Section 147.132(a)(1)(i)(B) of the rules           that some publicly traded entities may
                                                  by employer basis,’’ but will be                        specifies that the exemption includes                 use the exemption. Even though the
                                                  determined on a plan basis—that is, by                  the plans of plan sponsors that are                   Supreme Court did not extend its
                                                  whether the plan is a ‘‘plan established                nonprofit organizations.                              holding in Hobby Lobby to publicly
                                                  or maintained by’’ a house of worship                                                                         traded corporations (the matter could be
                                                                                                          4. Section 147.132(a)(1)(i)(C)
                                                  or integrated auxiliary. This                                                                                 resolved without deciding that
                                                  interpretation better conforms to the text                 Under § 147.132(a)(1)(i)(C), the rules             question), the Court did instruct that
                                                  of the regulation setting forth the                     extend the exemption to the plans of                  RFRA applies to corporations because
                                                  exemption—in both the prior regulation                  closely held for-profit entities. This is             they are ‘‘persons’’ as that term is
                                                  and in the text set forth in these interim              consistent with the Supreme Court’s                   defined in 1 U.S.C. 1. Given that the
                                                  final rules. It also offers appropriate                 ruling in Hobby Lobby, which declared                 definition under 1 U.S.C. 1 applies to
                                                  respect to houses of worship and their                  that a corporate entity is capable of                 any corporation, the Departments
                                                  integrated auxiliaries not only in their                possessing and pursuing non-pecuniary                 consider it appropriate to extend the
                                                  internal employment practices but in                    goals (in Hobby Lobby, religion),                     exemption set forth in these interim
                                                  their choice of organizational form and/                regardless of whether the entity operates             final rules to for-profit corporations
                                                  or in their activity of establishing or                 as a nonprofit organization, and                      whether or not they are closely held.
                                                  maintaining health plans for employees                  rejecting the Departments’ argument to                The Departments are generally aware
                                                  of associated employers that do not                     the contrary. (134 S. Ct. 2768–75) Some               that in a country as large as America
                                                  meet the threshold of being integrated                  reports and industry experts have                     comprised of a supermajority of
                                                  auxiliaries. Moreover, under this                       indicated that not many for-profit                    religious persons, some publicly traded
                                                  interpretation, houses of worship would                 entities beyond those that had originally             entities might claim a religious
                                                  not be faced with the potential prospect                brought suit have sought relief from the              character for their company, or that the
                                                  of services to which they have a                        Mandate after Hobby Lobby.58                          majority of shares (or voting shares) of
                                                  religious objection being covered for                                                                         some publicly traded companies might
                                                                                                          5. Section 147.132(a)(1)(i)(D)
                                                  employees of an associated employer                                                                           be controlled by a small group of
                                                  participating in a plan they have                          Under § 147.132(a)(1)(i)(D), the rules             religiously devout persons so as to set
                                                  established and maintain.                               extend the exemption to the plans of                  forth such a religious character.61 The
                                                     The Departments do not believe there                 for-profit entities that are not closely              fact that such a company is religious
                                                  is a sufficient factual basis to exclude                held. The July 2015 final regulations                 does not mean that it will have an
                                                  from this part of the exemption entities                extended the accommodation to for-                    objection to contraceptive coverage, and
                                                  that are so closely associated with a                   profit entities only if they are closely              there are many fewer publicly traded
                                                  house of worship or integrated auxiliary                held, by positively defining what                     companies than there are closely held
                                                  that they are permitted participation in                constitutes a closely held entity. The                ones. But our experience with closely
                                                  its health plan, but are not themselves                 Departments implicitly recognized the                 held companies is that some, albeit a
                                                  integrated auxiliaries. Additionally, this              difficulty of providing an affirmative                small minority, do have religious
                                                  interpretation is not inconsistent with                 definition of closely held entities in the            objections to contraceptive coverage.
                                                  the operation of the accommodation                      July 2015 final regulations when we                   Thus we consider it possible, though
                                                  under the prior rule, to the extent that,               adopted a definition that included                    very unlikely, that a religious publicly
                                                  in practice and as discussed elsewhere                  entities that are merely ‘‘substantially
                                                  herein, it does not force contraceptive                 similar’’ to certain specified parameters,            provide an exemption on an interim final basis to
                                                  coverage to be provided on behalf of the                and we allowed entities that were not                 closely held entities by using a negative definition:
                                                  plan participants of many religious                                                                           entities that do not have publicly traded ownership
                                                                                                          sure if they met the definition to inquire            interests as defined by certain securities required to
                                                  organizations in a self-insured church                  with HHS; HHS was permitted to                        be registered under section 12 of the Securities
                                                  plan exempt from ERISA—which are                        decline to answer the inquiry, at which               Exchange Act of 1934. Although this is a more
                                                  exempt in part because the plans are                    time the entity would be deemed to                    workable definition than set forth in our previous
                                                  established and maintained by a church.                                                                       rules, we have determined that it is appropriate to
                                                                                                          qualify as an eligible organization. The              offer the expanded religious exemptions to certain
                                                  (Section 3(33)(A) of ERISA) In several                  exemptions in these interim final rules               entities whether or not they have publicly traded
                                                  lawsuits challenging the Mandate, the                   do not need to address this difficulty                ownership interests.
                                                  Departments took the position that some                 because they include both for-profit                    60 Although the Departments do not prescribe any

                                                  plans established and maintained by                     entities that are closely held and for-               form or notification, they would expect that such
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                                                                                                                                principles or views would have been adopted and
                                                  houses of worship, but that included                    profit entities that are not closely held.59          documented in accordance with the laws of the
                                                  entities that were not integrated                                                                             jurisdiction under which they are incorporated or
                                                  auxiliaries, were church plans under                      58 See Jennifer Haberkorn, ‘‘Two years later, few   organized.
                                                  section 3(33) of ERISA and, thus, the                   Hobby Lobby copycats emerge,’’ Politico (Oct. 11,       61 See, e.g., Nasdaq.com, ‘‘4 Publicly Traded

                                                  Government ‘‘has no authority to                        2016), available at http://www.politico.com/story/    Religious Companies if You’re Looking to Invest in
                                                                                                          2016/10/obamacare-birth-control-mandate-              Faith’’ (Feb. 7, 2014), available at http://
                                                  require the plaintiffs’ TPAs to provide                 employers-229627.                                     www.nasdaq.com/article/4-publicly-traded-
                                                  contraceptive coverage at this time.’’                    59 In the companion interim final rules published   religious-companies-if-youre-looking-to-invest-in-
                                                  Roman Catholic Archdiocese of N.Y. v.                   elsewhere in this Federal Register, the Departments   faith-cm324665.



                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00020   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                                                                                                                                                                       341
                                                           Case Federal
                                                                4:18-cv-00825-O
                                                                        Register / Vol.Document
                                                                                        82, No. 19722    FiledOctober
                                                                                                    / Friday,  02/05/19    Page
                                                                                                                      13, 2017    343 and
                                                                                                                               / Rules of 507  PageID 90247811
                                                                                                                                           Regulations

                                                  traded company might have objections                    extended, in the case of institutions of              with respect to providing coverage in
                                                  to contraceptive coverage. At the same                  higher education (as defined in 20                    those plans. The issuer exemption in
                                                  time, we are not aware of any publicly                  U.S.C. 1002), to their arrangement of                 § 147.132(a)(1)(iii) adds to that
                                                  traded entities that challenged the                     student health insurance coverage, in a               protection, but the additional protection
                                                  Mandate specifically either publicly or                 manner comparable to the applicability                operates in a different way than the plan
                                                  in court. The Departments agree with                    of the exemption for group health                     sponsor exemption operates. As set
                                                  the Supreme Court that it is improbable                 insurance coverage provided in                        forth in these interim final rules, the
                                                  that many publicly traded companies                     connection with a group health plan                   only plan sponsors, or in the case of
                                                  with numerous ‘‘unrelated                               established or maintained by a plan                   individual insurance coverage,
                                                  shareholders—including institutional                    sponsor. As mentioned above, because                  individuals, who are eligible to
                                                  investors with their own set of                         the Affordable Care Act does not require              purchase or enroll in health insurance
                                                  stakeholders—would agree to run a                       institutions of higher education to                   coverage offered by an exempt issuer
                                                  corporation under the same religious                    arrange student coverage, some                        that does not cover some or all
                                                  beliefs’’ and thereby qualify for the                   institutions of higher education that                 contraceptive services are plan sponsors
                                                  exemption. (134 S. Ct. at 2774)                         object to the Mandate appear to have                  or individuals who themselves object
                                                                                                          chosen to stop arranging student plans                and are otherwise exempt based on their
                                                  6. Section 147.132(a)(1)(i)(E)
                                                                                                          rather than comply with the Mandate or                objection. Thus, the issuer exemption
                                                     Under § 147.132(a)(1)(i)(E), the rules               use the accommodation. Extending the                  specifies that where a health insurance
                                                  extend the exemption to the plans of                    exemption in these interim final rules                issuer providing group health insurance
                                                  any other non-governmental employer.                    may remove an obstacle to such entities               coverage is exempt under paragraph
                                                  The plans of governmental employers                     deciding to offer student plans, thereby              (a)(1)(iii), the plan remains subject to
                                                  are not covered by the plan sponsor                     giving students another health                        any requirement to provide coverage for
                                                  exemption of § 147.132(a)(1)(i). The                    insurance option.                                     contraceptive services under Guidelines
                                                  Departments are not aware of reasons                                                                          issued under 42 CFR 147.130(a)(1)(iv)
                                                  why it would be appropriate or                          E. Exemption for Issuers
                                                                                                                                                                unless the plan is otherwise exempt
                                                  necessary to offer religious exemptions                    These interim final rules extend the               from that requirement. Accordingly, the
                                                  to governmental employer plan                           exemption, in § 147.132(a)(1)(iii), to                only plan sponsors, or in the case of
                                                  sponsors in the United States with                      health insurance issuers offering group               individual insurance coverage,
                                                  respect to the contraceptive Mandate.                   or individual health insurance coverage               individuals, who are eligible to
                                                  But, as discussed below, governmental                   that sincerely hold their own religious
                                                                                                                                                                purchase or enroll in health insurance
                                                  employers are permitted to respect an                   objections to providing coverage for
                                                                                                                                                                coverage offered by an issuer that is
                                                  individual’s objection under                            contraceptive services.
                                                                                                             The Departments are not currently                  exempt under this paragraph (a)(1)(iii)
                                                  § 147.132(b) and thus to provide health
                                                                                                          aware of health insurance issuers that                that does not include coverage for some
                                                  insurance coverage without the
                                                                                                          possess their own religious objections to             or all contraceptive services are plan
                                                  objected-to contraceptive coverage to
                                                                                                          offering contraceptive coverage.                      sponsors or individuals who themselves
                                                  such individual. Where that exemption
                                                                                                          Nevertheless, many Federal health care                object and are exempt. Issuers that hold
                                                  is operative, the Guidelines may not be
                                                                                                          conscience laws and regulations protect               religious objections should identify to
                                                  construed to prevent a willing
                                                                                                          issuers or plans specifically. For                    plan sponsors the lack of contraceptive
                                                  governmental plan sponsor of a group
                                                                                                          example, 42 U.S.C. 1395w–22(j)(3)(B)                  coverage in any health insurance
                                                  health plan from offering a separate
                                                                                                          and 1396u–2(b)(3) protect plans or                    coverage being offered that is based on
                                                  benefit package option, or a separate
                                                                                                          managed care organizations in Medicaid                the issuer’s exemption, and
                                                  policy, certificate or contract of
                                                                                                          or Medicare Advantage. The Weldon                     communicate the group health plan’s
                                                  insurance, to any individual who
                                                                                                          Amendment protects HMOs, health                       independent obligation to provide
                                                  objects to coverage or payments for
                                                                                                          insurance plans, and any other health                 contraceptive coverage, unless the group
                                                  some or all contraceptive services based
                                                                                                          care organizations are protected from                 health plan itself is exempt under
                                                  on sincerely held religious beliefs.
                                                     By the general extension of the                      being required to provide coverage or                 regulations governing the Mandate.
                                                  exemption to the plans of plan sponsors                 pay for abortions. See, for example,                     In this way, the issuer exemption
                                                  in § 147.132(a)(1)(i), these interim final              Consolidated Appropriations Act of                    serves to protect objecting issuers both
                                                  rules also exempt group health plans                    2017, Public Law 115–31, Div. H, Title                from being asked or required to issue
                                                  sponsored by an entity other than an                    V, Sec. 507(d). Congress also declared                policies that cover contraception in
                                                  employer (for example, a union) that                    this year that ‘‘it is the intent of                  violation of the issuers’ sincerely held
                                                  objects based on sincerely held religious               Congress’’ to include a ‘‘conscience                  religious beliefs, and from being asked
                                                  beliefs to coverage of contraceptives or                clause’’ which provides exceptions for                or required to issue policies that omit
                                                  sterilization.                                          religious beliefs if the District of                  contraceptive coverage to non-exempt
                                                                                                          Columbia requires ‘‘the provision of                  entities or individuals, thus subjecting
                                                  7. Section 147.132(a)(1)(ii)                            contraceptive coverage by health                      the issuers to potential liability if those
                                                     As in the previous rules, the plans of               insurance plans.’’ See Id. at Div. C, Title           plans are not exempt from the
                                                  institutions of higher education that                   VIII, Sec. 808. In light of the clearly               Guidelines. At the same time, the issuer
                                                  arrange student health insurance                        expressed intent of Congress to protect               exemption will not serve to remove
                                                  coverage will continue to be treated                    religious liberty, particularly in certain            contraceptive coverage obligations from
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  similarly to the way in which the plans                 health care contexts, along with the                  any plan or plan sponsor that is not also
                                                  of employers are treated, but for the                   specific efforts to protect issuers, the              exempt, nor will it prevent other issuers
                                                  purposes of such plans being exempt or                  Departments have concluded that an                    from being required to provide
                                                  electing the optional accommodation,                    exemption for issuers is appropriate.                 contraceptive coverage in individual
                                                  rather than merely being eligible for the                  As discussed above, where the                      insurance coverage. Permitting issuers
                                                  accommodation as in the previous rule.                  exemption for plan sponsors or                        to object to offering contraceptive
                                                  These interim final rules specify, in                   institutions of higher education applies,             coverage based on sincerely held
                                                  § 147.132(a)(1)(ii), that the exemption is              issuers are exempt under those sections               religious beliefs will allow issuers to


                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00021   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                                                                                                                                                              342
                                                  47812 Case Federal
                                                             4:18-cv-00825-O
                                                                     Register / Vol.Document
                                                                                     82, No. 19722    FiledOctober
                                                                                                 / Friday,  02/05/19    Page
                                                                                                                   13, 2017    344 and
                                                                                                                            / Rules of 507  PageID 903
                                                                                                                                        Regulations

                                                  continue to offer coverage to plan                      establishing, maintaining, providing,                 contraceptive coverage, even if those
                                                  sponsors and individuals, without                       offering, or arranging (as applicable)                governmental entities do not object to
                                                  subjecting them to liability under                      coverage, payments, or a plan that                    offering contraceptive coverage in
                                                  section 2713(a)(4) of the PHS Act or                    provides coverage or payments for some                general.
                                                  related provisions for their failure to                 or all contraceptive services, based on                 This ‘‘individual exemption’’ cannot
                                                  provide contraceptive coverage.                         its sincerely held religious beliefs.                 be used to force a plan (or its sponsor)
                                                     The issuer exemption does not                                                                              or an issuer to provide coverage
                                                  specifically include third party                        G. Individual Exemption                               omitting contraception, or, with respect
                                                  administrators, although the optional                      These interim final rules include a                to health insurance coverage, to prevent
                                                  accommodation process provided under                    special rule pertaining to individuals                the application of State law that requires
                                                  these interim final rules specifies that                (referred to here as the ‘‘individual                 coverage of such contraceptives or
                                                  third party administrators cannot be                    exemption’’). Section 147.132(b)                      sterilization. Nor can the individual
                                                  required to contract with an entity that                provides that nothing in                              exemption be construed to require the
                                                  invokes that process. Some religious                    § 147.130(a)(1)(iv), 26 CFR 54.9815–                  guaranteed availability of coverage
                                                  third party administrators have brought                 2713(a) (1)(iv), or 29 CFR 2590.715–                  omitting contraception to a plan sponsor
                                                  suit in conjunction with suits brought                  2713(a)(1)(iv), may be construed to                   or individual who does not have a
                                                  by organizations enrolled in ERISA-                     prevent a willing plan sponsor of a                   sincerely held religious objection. This
                                                  exempt church plans. Such plans are                     group health plan or a willing health                 individual exemption is limited to the
                                                  now exempt under these interim final                    insurance issuer offering group or                    requirement to provide contraceptive
                                                  rules, and their third party                            individual health insurance coverage,                 coverage under section 2713(a)(4) of the
                                                  administrators, as claims processors, are               from offering a separate benefit package              PHS Act, and does not affect any other
                                                  under no obligation under section                       option, or a separate policy, certificate,            Federal or State law governing the plan
                                                  2713(a)(4) of the PHS Act to provide                    or contract of insurance, to any                      or coverage. Thus, if there are other
                                                  benefits for contraceptive services, as                 individual who objects to coverage or                 applicable laws or plan terms governing
                                                  that section applies only to plans and                  payments for some or all contraceptive                the benefits, these interim final rules do
                                                  issuers. In the case of ERISA-covered                   services based on the individual’s                    not affect such other laws or terms.
                                                  plans, plan administrators are obligated                sincerely held religious beliefs. The                   The Departments believe the
                                                  under ERISA to follow the plan terms,                   individual exemption extends to the                   individual exemption will help to meet
                                                  but it is the Departments’ understanding                coverage unit in which the plan                       the Affordable Care Act’s goal of
                                                  that third party administrators are not                 participant, or subscriber in the                     increasing health coverage because it
                                                  typically designated as plan                            individual market, is enrolled (for                   will reduce the incidence of certain
                                                  administrators under section 3(16) of                   instance, to family coverage covering                 individuals choosing to forego health
                                                  ERISA and, therefore, would not                         the participant and his or her                        coverage because the only coverage
                                                  normally act as plan administrators                     beneficiaries enrolled under the plan),               available would violate their sincerely
                                                  under section 3(16) of ERISA. Therefore,                but does not relieve the plan’s or                    held religious beliefs.62 At the same
                                                  to the Departments’ knowledge, it is                    issuer’s obligation to comply with the                time, this individual exemption ‘‘does
                                                  only under the existing accommodation                   Mandate with respect to the group                     not undermine the governmental
                                                  process that third party administrators                 health plan at large or, as applicable, to            interests furthered by the contraceptive
                                                  are required to undertake any                           any other individual policies the issuer              coverage requirement,’’ 63 because,
                                                  obligations to provide or arrange for                   offers.                                               when the exemption is applicable, the
                                                  contraceptive coverage to which they                       This individual exemption allows                   individual does not want the coverage,
                                                  might object. These interim final rules                 plan sponsors and issuers that do not                 and therefore would not use the
                                                  make the accommodation process                          specifically object to contraceptive                  objectionable items even if they were
                                                  optional for employers and other plan                   coverage to offer religiously acceptable              covered.
                                                  sponsors, and specify that third party                  coverage to their participants or
                                                                                                          subscribers who do object, while                      H. Optional Accommodation
                                                  administrators that have their own
                                                  objection to complying with the                         offering coverage that includes                         Despite expanding the scope of the
                                                  accommodation process may decline to                    contraception to participants or                      exemption, these rules also keep the
                                                  enter into, or continue, contracts as                   subscribers who do not object. This                   accommodation process, but revise it so
                                                  third party administrators of such plans.               individual exemption can apply with                   as to make it optional. In this way,
                                                  For these reasons, these interim final                  respect to individuals in plans                       objecting employers are no longer
                                                  rules do not otherwise exempt third                     sponsored by private employers or                     required to choose between direct
                                                  party administrators. The Departments                   governmental employers. For example,                  compliance or compliance through the
                                                  solicit public comment, however, on                     in one case brought against the                       accommodation. These rules maintain
                                                  whether there are situations where there                Departments, the State of Missouri                    the location of the accommodation
                                                  may be an additional need to provide                    enacted a law under which the State is                process in the Code of Federal
                                                  distinct protections for third party                    not permitted to discriminate against                 Regulations at 45 CFR 147.131, 26 CFR
                                                  administrators that may have religious                  insurance issuers that offer health plans             54.9815–2713A, and 29 CFR 2590.715–
                                                  beliefs implicated by the Mandate.                      without coverage for contraception                    2713A. These rules, by virtue of
                                                                                                          based on employees’ religious beliefs, or             expanding the plan sponsor exemption
                                                  F. Scope of Objections Needed for the                   against the individual employees who                  beyond houses of worship and
                                                  Objecting Entity Exemption
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                                                                          accept such offers. See Wieland, 196 F.               integrated auxiliaries that were
                                                    Exemptions for objecting entities                     Supp. 3d at 1015–16 (quoting Mo. Rev.
                                                  specify that they apply where the                       Stat. 191.724). Under the individual                    62 See, for example, Wieland, 196 F. Supp. 3d at

                                                  entities object as specified in                         exemption of these interim final rules,               1017, and March for Life, 128 F. Supp. 3d at 130,
                                                  § 147.132(a)(2). That paragraph specifies               employers sponsoring governmental                     where the courts noted that the individual
                                                                                                                                                                employee plaintiffs indicated that they viewed the
                                                  that exemptions for objecting entities                  plans would be free to honor the                      Mandate as pressuring them to ‘‘forgo health
                                                  will apply to the extent that an entity                 objections of individual employees by                 insurance altogether.’’
                                                  described in § 147.132(a)(1) objects to its             offering them plans that omit                           63 78 FR 39874.




                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00022   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                                                                                                                                                                     343
                                                           Case Federal
                                                                4:18-cv-00825-O
                                                                        Register / Vol.Document
                                                                                        82, No. 19722    FiledOctober
                                                                                                    / Friday,  02/05/19    Page
                                                                                                                      13, 2017    345 and
                                                                                                                               / Rules of 507  PageID 90447813
                                                                                                                                           Regulations

                                                  previously exempt, and beyond                           will be effective on the 1st day of the 1st           discretion to decide whether to continue
                                                  religious nonprofit groups that were                    plan year that begins on or after 30 days             to require contraceptive coverage under
                                                  previously accommodated, and by                         after the date of the revocation (to allow            the Guidelines (in plans where Congress
                                                  defining eligible organizations for the                 for the provision of notice to plan                   applied section 2713 of the PHS Act) if
                                                  accommodation with reference to those                   participants in cases where                           no objection exists. The Departments
                                                  covered by the exemption, likewise                      contraceptive benefits will no longer be              believe this array of programs and
                                                  expand the kinds of entities that may                   provided). Alternatively, an eligible                 requirements better serves the interest of
                                                  use the optional accommodation. This                    organization may give 60-days notice                  providing contraceptive coverage while
                                                  includes plan sponsors with sincerely                   pursuant to section 2715(d)(4) of the                 protecting the conscience rights of
                                                  held religious beliefs for the reasons                  PHS Act,64 if applicable, to revoke its               entities that have sincerely held
                                                  described above. Consequently, under                    use of the accommodation process.                     religious objections to some or all
                                                  these interim final rules, objecting                       The Departments have eliminated the                contraceptive or sterilization services.
                                                  employers may make use of the                           provision in the previous                               The Departments request and
                                                  exemption, or may choose to pursue the                  accommodation under which an issuer                   encourage public comments on all
                                                  optional accommodation process. If an                   is deemed to have complied with the                   matters addressed in these interim final
                                                  eligible organization pursues the                       Mandate where the issuer relied                       rules.
                                                  optional accommodation process                          reasonably and in good faith on a                     V. Interim Final Rules, Request for
                                                  through the EBSA Form 700 or other                      representation by an eligible                         Comments and Waiver of Delay of
                                                  specified notice to HHS, it voluntarily                 organization as to its eligibility for the            Effective Date
                                                  shifts an obligation to provide separate                accommodation, even if that
                                                  but seamless contraceptive coverage to                  representation was later determined to                   Section 9833 of the Code, section 734
                                                  its issuer or third party administrator.                be incorrect. Because any organization                of ERISA, and section 2792 of the PHS
                                                     The fees adjustment process for                      with a sincerely held religious objection             Act authorize the Secretaries of the
                                                  qualifying health issuers or third party                to contraceptive coverage is now eligible             Treasury, Labor, and HHS (collectively,
                                                  administrators pursuant to 45 CFR                       for the optional accommodation under                  the Secretaries) to promulgate any
                                                  156.50 is not modified, and (as specified               these interim final rules and is also                 interim final rules that they determine
                                                  therein) requires for its applicability                 exempt, the Departments believe there                 are appropriate to carry out the
                                                  that an exception under OMB Circular                    is minimal opportunity for mistake or                 provisions of chapter 100 of the Code,
                                                  No. A–25R be in effect as the Secretary                 misrepresentation by the organization,                part 7 of subtitle B of title I of ERISA,
                                                  of the Department of Health and Human                   and the reliance provision is no longer               and part A of title XXVII of the PHS Act,
                                                  Services requests.                                      necessary.                                            which include sections 2701 through
                                                     If an eligible organization wishes to                                                                      2728 of the PHS Act and the
                                                  revoke its use of the accommodation, it                 I. Definition of Contraceptive Services               incorporation of those sections into
                                                  can do so under these interim final rules               for the Purpose of These Rules                        section 715 of ERISA and section 9815
                                                  and operate under its exempt status. As                    The interim final rules specify that               of the Code. These interim final rules
                                                  part of its revocation, the issuer or third             when the rules refer to ‘‘contraceptive’’             fall under those statutory authorized
                                                  party administrator of the eligible                     services, benefits, or coverage, such                 justifications, as did previous rules on
                                                  organization must provide participants                  terms include contraceptive or                        this matter (75 FR 41726; 76 FR 46621;
                                                  and beneficiaries written notice of such                sterilization items, services, or related             79 FR 51092).
                                                  revocation as specified in guidance                     patient education or counseling, to the                  Section 553(b) of the Administrative
                                                  issued by the Secretary of the                          extent specified for purposes of                      Procedure Act (APA) requires notice
                                                  Department of Health and Human                          § 147.130(a)(1)(iv). This was the case                and comment rulemaking, involving a
                                                  Services. This revocation process                       under the previous rules, as expressed                notice of proposed rulemaking and a
                                                  applies both prospectively to eligible                  in the preamble text of the various                   comment period prior to finalization of
                                                  organizations who decide at a later date                iterations of the regulations, but the                regulatory requirements—except when
                                                  to avail themselves of the optional                     Departments wish to make the scope                    an agency, for good cause, finds that
                                                  accommodation and then decide to                        clear by specifying it in the regulatory              notice and public comment thereon are
                                                  revoke that accommodation, as well as                   text.                                                 impracticable, unnecessary, or contrary
                                                  to organizations that were included in                                                                        to the public interest. These provisions
                                                  the accommodation prior to the effective                J. Conclusion                                         of the APA do not apply here because
                                                  date of these interim final rules either                   The Departments believe that the                   of the specific authority granted to the
                                                  by their submission of an EBSA Form                     Guidelines and the exemptions                         Secretaries by section 9833 of the Code,
                                                  700 or notification, or by some other                   expanded herein will advance the                      section 734 of ERISA, and section 2792
                                                  means under which their third party                     limited purposes for which Congress                   of the PHS Act.
                                                  administrator or issuer was notified by                 imposed section 2713 of the PHS Act,                     Even if these provisions of the APA
                                                  DOL or HHS that the accommodation                       while acting consistently with Congress’              applied, they would be satisfied: The
                                                  applies. Consistent with other                          well-established record of allowing for               Departments have determined that it
                                                  applicable laws, the issuer or third party              religious exemptions with respect to                  would be impracticable and contrary to
                                                  administrator of an eligible organization               especially sensitive health care and                  the public interest to delay putting these
                                                  must promptly notify plan participants                  health insurance requirements. These                  provisions in place until a full public
                                                  and beneficiaries of the change of status               interim final rules leave fully in place              notice-and-comment process is
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  to the extent such participants and                     over a dozen Federal programs that                    completed. As discussed earlier, the
                                                  beneficiaries are currently being offered               provide, or subsidize, contraceptives for             Departments have issued three interim
                                                  contraceptive coverage at the time the                  women, including for low income                       final rules implementing this section of
                                                  accommodated organization invokes its                   women based on financial need. These                  the PHS Act because of the immediate
                                                  exemption. If contraceptive coverage is                 interim final rules also maintain HRSA’s              needs of covered entities and the
                                                  being offered by an issuer or third party                                                                     weighty matters implicated by the
                                                  administrator through the                                 64 See also 26 CFR 54.9815–2715(b); 29 CFR          HRSA Guidelines. As recently as
                                                  accommodation process, the revocation                   2590.715–2715(b); 45 CFR 147.200(b).                  December 20, 2016, HRSA updated


                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00023   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                                                                                                                                                              344
                                                  47814 Case Federal
                                                             4:18-cv-00825-O
                                                                     Register / Vol.Document
                                                                                     82, No. 19722    FiledOctober
                                                                                                 / Friday,  02/05/19    Page
                                                                                                                   13, 2017    346 and
                                                                                                                            / Rules of 507  PageID 905
                                                                                                                                        Regulations

                                                  those Guidelines without engaging in                    violated RFRA. Good cause exists to                   have been waiting to receive from the
                                                  the regulatory process (because doing so                issue the expanded exemption in these                 Departments for more than a year. If the
                                                  is not a legal requirement), and                        interim final rules in order to cure such             Departments were to publish a notice of
                                                  announced that it plans to continue to                  violations (whether among litigants or                proposed rulemaking instead of these
                                                  update the Guidelines.                                  among similarly situated parties that                 interim final rules, many more months
                                                     Dozens of lawsuits over the Mandate                  have not litigated), to help settle or                could pass before the current Mandate
                                                  have been pending for nearly 5 years.                   resolve cases, and to ensure, moving                  is lifted from the entities receiving the
                                                  The Supreme Court remanded several of                   forward, that our regulations are                     expanded exemption, during which
                                                  those cases more than a year ago, stating               consistent with any approach we have                  time those entities would be deprived of
                                                  that on remand ‘‘[w]e anticipate that the               taken in resolving certain litigation                 the relief clearly set forth in these
                                                  Courts of Appeals will allow the parties                matters.                                              interim final rules. In response to
                                                  sufficient time to resolve any                             The Departments have also been                     several of the previous rules on this
                                                  outstanding issues between them’’.                      subject to temporary injunctions                      issue—including three issued as interim
                                                  Zubik, 136 S. Ct. at 1560. During that                  protecting many religious nonprofit                   final rules under the statutory authority
                                                  time, Courts of Appeals have been                       organizations from being subject to the               cited above—the Departments received
                                                  asking the parties in those cases to                    accommodation process against their                   more than 100,000 public comments on
                                                  submit status reports every 30 through                  wishes, while many other organizations                multiple occasions. Those comments
                                                  90 days. Those status reports have                      are fully exempt, have permanent court                included extensive discussion about
                                                  informed the courts that the parties                    orders blocking the contraceptive                     whether and by what extent to expand
                                                  were in discussions, and about the RFI                  coverage requirement, or are not subject              the exemption. Most recently, on July
                                                  issued in late 2016 and its subsequent                  to section 2713 of the PHS Act and its                26, 2016, the Departments issued a
                                                  comment process and the FAQ the                         enforcement due to Congress’ limited                  request for information (81 FR 47741)
                                                  Departments issued indicating that we                   application of that requirement. Good                 and received over 54,000 public
                                                  could not find a way at that time to                    cause exists to change the Departments’               comments about different possible ways
                                                  amend the accommodation process so as                   previous rules to direct HRSA to bring                to resolve these issues. In connection
                                                  to satisfy objecting eligible organizations             its Guidelines in accord with the legal               with past regulations, the Departments
                                                  while pursuing the Departments’ policy                  realities and remove the threat of a                  have offered or expanded a temporary
                                                  goals. Since then, several courts have                  future violation of religious beliefs,                safe harbor allowing organizations that
                                                  issued orders setting more pressing                     including where such violations are                   were not exempt from the HRSA
                                                  deadlines. For example, on March 10,                    contrary to Federal law.                              Guidelines to operate out of compliance
                                                  2017, the United States Court of                           Other objecting entities similarly have            with the Guidelines. The Departments
                                                  Appeals for the Seventh Circuit ordered                 not had the protection of court                       will fully consider comments submitted
                                                  that, by May 1, 2017, ‘‘the court expects               injunctions. This includes some                       in response to these interim final rules,
                                                  to see either a report of an agreement to               nonprofit entities that have sued the                 but believe that good cause exists to
                                                  resolve the case or detailed reports on                 Departments, but it also includes some                issue the rules on an interim final basis
                                                  the parties’ respective positions. In the               organizations that do not have lawsuits               before the comments are submitted and
                                                  event no agreement is reported on or                    pending against us. For example, many                 reviewed.
                                                  before May 1, 2017, the court will plan                 of the closely held for-profit companies                 As the United States Court of Appeals
                                                  to schedule oral argument on the merits                 that brought the array of lawsuits                    for the D.C. Circuit stated with respect
                                                  of the case on short notice after that                  challenging the Mandate leading up to                 to an earlier interim final rule
                                                  date’’. The Departments submitted a                     the decision in Hobby Lobby are not                   promulgated with respect to this issue
                                                  status report but were unable to set forth              protected by injunctions from the                     in Priests for Life v. U.S. Department of
                                                  their specific position because this                    current rules, including the requirement              Health and Human Services, 772 F.3d
                                                  interim final rule was not yet on public                that they either fully comply with the                229, 276 (D.C. Cir. 2014), vacated on
                                                  display. Instead, the Departments                       Mandate or subject themselves to the                  other grounds, Zubik v. Burwell, 136 S.
                                                  informed the Court that we ‘‘are now                    accommodation. Continuing to apply                    Ct. 1557 (2016), ‘‘[S]everal reasons
                                                  considering whether further                             the Mandate’s regulatory burden on                    support HHS’s decision not to engage in
                                                  administrative action would be                          individuals and organizations with                    notice and comment here’’. Among
                                                  appropriate’’. In response, the court                   religious beliefs against it could serve as           other things, the Court noted that ‘‘the
                                                  extended the deadline to June 1, 2017,                  a deterrent for citizens who might                    agency made a good cause finding in the
                                                  again declaring the court expected ‘‘to                 consider forming new entities—                        rule it issued’’; that ‘‘the regulations the
                                                  see either a report of an agreement to                  nonprofit or for-profit—and to offering               interim final rule modifies were recently
                                                  resolve the case or detailed reports on                 health insurance in employer-sponsored                enacted pursuant to notice and
                                                  the parties’ respective positions’’. The                plans or plans arranged by institutions               comment rulemaking, and presented
                                                  Departments were again unable to set                    of higher education. Delaying the                     virtually identical issues’’; that ‘‘HHS
                                                  forth their position in that status report,             protection afforded by these interim                  will expose its interim rule to notice
                                                  but were able to state that the                         final rules would be contrary to the                  and comment before its permanent
                                                  ‘‘Departments of Health and Human                       public interest because it would serve to             implementation’’; and that ‘‘delay in
                                                  Services, Labor, and the Treasury are                   extend for many months the harm                       implementation of the rule would
                                                  engaged in rulemaking to reconsider the                 caused to all entities and individuals                interfere with the prompt availability of
                                                  regulations at issue here,’’ citing https://            with religious objections to the                      contraceptive coverage and delay the
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  www.reginfo.gov/public/do/                              Mandate. Good cause exists to provide                 implementation of the alternative opt-
                                                  eoDetails?rrid=127381.                                  immediate resolution to this myriad of                out for religious objectors’’. Id. at 277.
                                                     As discussed above, the Departments                  situations rather than leaving them to                   Delaying the availability of the
                                                  have concluded that, in many instances,                 continued uncertainty, inconsistency,                 expanded exemption would delay the
                                                  requiring certain objecting entities or                 and cost during litigation challenging                ability of those organizations and
                                                  individuals to choose between the                       the previous rules.                                   individuals to avail themselves of the
                                                  Mandate, the accommodation, or                             These interim final rules provide a                relief afforded by these interim final
                                                  penalties for noncomplaince has                         specific policy resolution that courts                rules. Good cause is supported by


                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00024   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                                                                                                                                                               345
                                                           Case Federal
                                                                4:18-cv-00825-O
                                                                        Register / Vol.Document
                                                                                        82, No. 19722    FiledOctober
                                                                                                    / Friday,  02/05/19    Page
                                                                                                                      13, 2017    347 and
                                                                                                                               / Rules of 507  PageID 90647815
                                                                                                                                           Regulations

                                                  providing relief for entities and                       interim final rules effective immediately             economically significant effects ($100
                                                  individuals for whom the Mandate                        upon filing at the Office of the Federal              million or more in any one year), and
                                                  operates in violation of their sincerely                Register.                                             an ‘‘economically significant’’
                                                  held religious beliefs, but who would                                                                         regulatory action is subject to review by
                                                                                                          VI. Economic Impact and Paperwork
                                                  have to experience that burden for many                                                                       the Office of Management and Budget
                                                                                                          Burden
                                                  more months under the prior                                                                                   (OMB). As discussed below regarding
                                                  regulations if these rules are not issued                 We have examined the impacts of the                 anticipated effects of these rules and the
                                                  on an interim final basis. Good cause is                interim final rules as required by                    Paperwork Reduction Act, these interim
                                                  also supported by the effect of these                   Executive Order 12866 on Regulatory                   final rules are not likely to have
                                                  interim final rules in bringing to a close              Planning and Review (September 30,                    economic impacts of $100 million or
                                                  the uncertainty caused by years of                      1993), Executive Order 13563 on                       more in any 1 year, and therefore do not
                                                  litigation and regulatory changes made                  Improving Regulation and Regulatory                   meet the definition of ‘‘economically
                                                  under section 2713(a)(4) of the PHS Act.                Review (January 18, 2011), the                        significant’’ under Executive Order
                                                  Issuing interim final rules with a                      Regulatory Flexibility Act (RFA)                      12866. However, OMB has determined
                                                  comment period provides the public                      (September 19, 1980, Pub. L. 96 354),                 that the actions are significant within
                                                  with an opportunity to comment on                       section 1102(b) of the Social Security                the meaning of section 3(f)(4) of the
                                                  whether these regulations expanding the                 Act, section 202 of the Unfunded                      Executive Order. Therefore, OMB has
                                                  exemption should be made permanent                      Mandates Reform Act of 1995 (March                    reviewed these final regulations, and the
                                                  or subject to modification without                      22, 1995; Pub. L. 104–4), Executive                   Departments have provided the
                                                  delaying the effective date of the                      Order 13132 on Federalism (August 4,                  following assessment of their impact.
                                                  regulations.                                            1999), the Congressional Review Act (5
                                                     Delaying the availability of the                     U.S.C. 804(2) and Executive Order                     1. Need for Regulatory Action
                                                  expanded exemption would also                           13771 on Reducing Regulation and                         These interim final rules amend the
                                                  increase the costs of health insurance.                 Controlling Regulatory Costs (January                 Departments’ July 2015 final regulations
                                                  As reflected in litigation pertaining to                30, 2017).                                            to expand the exemption from the
                                                  the Mandate, some entities are in                                                                             requirement to provide coverage for
                                                                                                          A. Executive Orders 12866 and 13563—
                                                  grandfathered health plans that do not                                                                        contraceptives and sterilization,
                                                                                                          Department of HHS and Department of
                                                  cover contraception. They wish to make                                                                        established under the HRSA Guidelines,
                                                                                                          Labor
                                                  changes to their health plans that will                                                                       promulgated under section 2713(a)(4) of
                                                  reduce the costs of insurance coverage                     Executive Orders 12866 and 13563                   the PHS Act, section 715(a)(1) of the
                                                  for their beneficiaries or policyholders,               direct agencies to assess all costs and               ERISA, and section 9815(a)(1) of the
                                                  but which would cause the plans to lose                 benefits of available regulatory                      Code, and to revise the accommodation
                                                  grandfathered status. They are refraining               alternatives and, if regulation is                    process to make it optional for eligible
                                                  from making those changes—and                           necessary, to select regulatory                       organizations. The expanded exemption
                                                  therefore are continuing to incur and                   approaches that maximize net benefits                 would apply to individuals and entities
                                                  pass on higher insurance costs—to                       (including potential economic,                        that have religious objections to some
                                                  prevent the Mandate from applying to                    environmental, and public health and                  (or all) of the contraceptive and/or
                                                  their plans in violation of their                       safety effects; distributive impacts; and             sterilization services that would be
                                                  consciences. Issuing these rules on an                  equity). Executive Order 13563                        covered under the Guidelines. Such
                                                  interim final basis is necessary in order               emphasizes the importance of                          action is taken, among other reasons, to
                                                  to help reduce the costs of health                      quantifying both costs and benefits,                  provide for participation in the health
                                                  insurance for such entities and their                   reducing costs, harmonizing rules, and                insurance market by certain entities or
                                                  plan participants.                                      promoting flexibility.                                individuals free from penalties for
                                                     These interim final rules also set forth                Section 3(f) of Executive Order 12866              violating sincerely held religious beliefs
                                                  an optional accommodation process,                      defines a ‘‘significant regulatory action’’           opposed to providing or receiving
                                                  and expand eligibility for that process to              as an action that is likely to result in a            coverage of contraceptive services, and
                                                  a broader category of entities. Delaying                regulation: (1) Having an annual effect               to resolve many of the lawsuits that
                                                  the availability of the optional                        on the economy of $100 million or more                have been filed against the Departments.
                                                  accommodation process would delay                       in any one year, or adversely and
                                                                                                          materially affecting a sector of the                  2. Anticipated Effects
                                                  the ability of organizations that do not
                                                  now qualify for the accommodation, but                  economy, productivity, competition,                      The Departments assess this interim
                                                  wish to opt into it, to be able to do so                jobs, the environment, public health or               final rule together with a companion
                                                  and therefore to provide a mechanism                    safety, or State, local, or tribal                    interim final rule concerning moral but
                                                  for contraceptive coverage to be                        governments or communities (also                      non-religious conscientious objections
                                                  provided to their employees while the                   referred to as ‘‘economically                         to contraception, published elsewhere
                                                  organization’s religious objections are                 significant’’); (2) creating a serious                in this Federal Register. Regarding
                                                  accommodated.                                           inconsistency or otherwise interfering                entities that are extended an exemption,
                                                     For the foregoing reasons, the                       with an action taken or planned by                    absent expansion of the exemption the
                                                  Departments have determined that it                     another agency; (3) materially altering               Guidelines would require many of these
                                                  would be impracticable and contrary to                  the budgetary impacts of entitlement                  entities and individuals to either: Pay
                                                  the public interest to engage in full                   grants, user fees, or loan programs or the            for coverage of contraceptive services
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  notice and comment rulemaking before                    rights and obligations of recipients                  that they find religiously objectionable;
                                                  putting these interim final rules into                  thereof; or (4) raising novel legal or                submit self-certifications that would
                                                  effect, and that it is in the public interest           policy issues arising out of legal                    result in their issuer or third party
                                                  to promulgate interim final rules. For                  mandates, the President’s priorities, or              administrator paying for such services
                                                  the same reasons, the Departments have                  the principles set forth in the Executive             for their employees, which some entities
                                                  determined, consistent with section                     Order.                                                also believe entangles them in the
                                                  553(d) of the APA (5 U.S.C. 553(d)), that                  A regulatory impact analysis must be               provision of such objectionable
                                                  there is good cause to make these                       prepared for major rules with                         coverage; or, pay tax penalties or be


                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00025   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                                                                                                                                                              346
                                                  47816 Case Federal
                                                             4:18-cv-00825-O
                                                                     Register / Vol.Document
                                                                                     82, No. 19722    FiledOctober
                                                                                                 / Friday,  02/05/19    Page
                                                                                                                   13, 2017    348 and
                                                                                                                            / Rules of 507  PageID 907
                                                                                                                                        Regulations

                                                  subject to other adverse consequences                   administrators, who will no longer have               contraceptive access, such as through a
                                                  for non-compliance with these                           continuing obligations imposed on them                parent’s or spouse’s plan, or through
                                                  requirements. These interim final rules                 by the accommodation.                                 one of the many governmental programs
                                                  remove certain associated burdens                          These interim final rules will result in           that subsidize contraceptive coverage to
                                                  imposed on these entities and                           some persons covered in plans of newly                supplement their access.
                                                  individuals—that is, by recognizing                     exempt entities not receiving coverage                   The Departments have access to
                                                  their religious objections and exempting                or payments for contraceptive services.               sources of information discussed in the
                                                  them—on the basis of such objections—                   The Departments do not have sufficient                following paragraphs that are relevant to
                                                  from the contraceptive and/or                           data to determine the actual effect of                this issue, but those sources do not
                                                  sterilization coverage requirement of the               these rules on plan participants and                  provide a full picture of the impact of
                                                  HRSA Guidelines and making the                          beneficiaries, including for costs they               these interim final rules.
                                                  accommodation process optional for                      may incur for contraceptive coverage,                    First, the prior rules already exempted
                                                  eligible organizations.                                 nor of unintended pregnancies that may                certain houses of worship and their
                                                     To the extent that entities choose to                occur. As discussed above and for                     integrated auxiliaries. Further, as
                                                  revoke their accommodated status to                     reasons explained here, there are                     discussed above, the prior
                                                  make use of the expanded exemption                      multiple levels of uncertainty involved               accommodation process allows
                                                  immediately, a notice will need to be                   in measuring the effect of the expanded               hundreds of additional religious
                                                  sent to enrollees (either by the entity or              exemption, including but not limited                  nonprofit organizations in self-insured
                                                  by the issuer or third party                            to—                                                   church plans that are exempt from
                                                  administrator) that their contraceptive                    • How many entities will make use of               ERISA to file a self-certification or
                                                  coverage is changing, and guidance will                 their newly exempt status.                            notice that relieves not only themselves
                                                  reflect that such a notice requirement is                  • how many entities will opt into the              but, in effect, their third party
                                                  imposed no more than is already                         accommodation maintained by these                     administrators of any obligation to
                                                  required by preexisting rules that                      rules, under which their plan                         provide contraceptive coverage or
                                                  require notices to be sent to enrollees of              participants will continue receiving                  payments. Although in the latter case,
                                                  changes to coverage during a plan year.                 contraceptive coverage.                               third party administrators are legally
                                                  If the entities wait until the start of their              • which contraceptive methods some                 permitted to provide the coverage,
                                                  next plan year to change to exempt                      newly exempt entities will continue to                several self-insured church plans
                                                  status, instead of doing so during a plan               provide without cost-sharing despite the              themselves have expressed an objection
                                                  year, those entities generally will also be             entity objecting to other methods (for                in litigation to allowing such
                                                  able to avoid sending any                               example, as reflected in Hobby Lobby,                 contraceptive coverage to be provided,
                                                  supplementary notices in addition to                    several objecting entities still provide              and according to information received
                                                  what they would otherwise normally                      coverage for 14 of the 18 women’s                     during litigation, it appears that such
                                                  send prior to the start of a new plan                   contraceptive or sterilization methods,               contraceptive coverage has not been
                                                  year. Additionally, these interim final                 134 S. Ct. at 2766).                                  provided. In addition, a significant
                                                  rules provide such entities with an                        • how many women will be covered                   portion of the lawsuits challenging the
                                                  offsetting regulatory benefit by the                    by plans of entities using their newly                Mandate were brought by a single firm
                                                  exemption itself and its relief of burdens              exempt status.                                        representing Catholic dioceses and
                                                  on their religious beliefs. As discussed                   • which of the women covered by                    related entities covered by their diocese-
                                                  below, assuming that more than half of                  those plans want and would have used                  sponsored plans. In that litigation, the
                                                  entities that have been using the                       contraceptive coverage or payments for                Departments took the position that,
                                                  previous accommodation will seek                        contraceptive methods that are no                     where those diocese-sponsored plans
                                                  immediate revocation of their                           longer covered by such plans.                         are self-insured, those plans are likely
                                                  accommodated status and notices will                       • whether, given the broad                         church plans exempt from ERISA.65 For
                                                  be sent to all their enrollees, the total               availability of contraceptives and their              the purposes of considering whether the
                                                  estimated cost of sending those notices                 relatively low cost, such women will                  expanded exemption in these rules
                                                  will be $51,990.                                        obtain and use contraception even if it               affects the persons covered by such
                                                     The Departments estimate that these                  is not covered.                                       diocese-sponsored plans, the
                                                  interim final rules will not result in any                 • the degree to which such women                   Departments continue to assume that
                                                  additional burdens or costs on issuers or               are in the category of women identified               such plans are similar to other objecting
                                                  third party administrators. As discussed                by IOM as most at risk of unintended                  entities using self-insured church plans
                                                  below, the Departments believe that 109                 pregnancy.                                            with respect to their third party
                                                  of the 209 entities making use of the                      • the degree to which unintended
                                                                                                                                                                administrators being unlikely to provide
                                                  accommodation process will instead                      pregnancies may result among those
                                                                                                                                                                contraceptive coverage to plan
                                                  make use of their newly exempt status.                  women, which would be attributable as
                                                                                                                                                                participants and beneficiaries under the
                                                  In contrast, the Departments expect that                an effect of these rules only if the
                                                                                                                                                                previous rule. Therefore the
                                                  a much smaller number (which we                         women did not otherwise use
                                                  assume to be 9) will make use of the                    contraception or a particular                            65 See, for example, Brief in Opp. To Pls.’ Mot.
                                                  accommodation that were not provided                    contraceptive method due to their plan                for Prelim. Inj., Brandt v. Burwell, No. 2:14–cv–
                                                  access to it previously. Reduced                        making use of its newly exempt status.                681–AJS, doc. #23 (W.D. Pa. filed June 10, 2014)
                                                  burdens for issuers and third party                        • the degree to which such                         (arguing that ‘‘plaintiffs have not established an
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  administrators due to reductions in use                 unintended pregnancies may be                         injury in fact to the degree plaintiffs have a self-
                                                                                                                                                                insured church plan,’’ based on the fact that ‘‘the
                                                  of the accommodation will more than                     associated with negative health effects,              same law firm representing the plaintiffs here has
                                                  offset increased obligations on issuers                 or whether such effects may be offset by              suggested in another similar case that all ‘Catholic
                                                  and third party administrators serving                  other factors, such as the fact that those            entities like the Archdiocese participate in ‘‘church
                                                  the fewer number of entities that will                  women will be otherwise enrolled in                   plans.’’ ’); Roman Catholic Archdiocese of N.Y. v.
                                                                                                                                                                Sebelius, 987 F. Supp. 2d 232, 242 (E.D.N.Y. 2013)
                                                  newly opt into the accommodation. This                  insurance coverage.                                   (‘‘because plaintiffs’ self-insured plans are church
                                                  will lead to a net decrease in burdens                     • the extent to which such women                   plans, their third party administrators would not be
                                                  and costs on issuers and third party                    will qualify for alternative sources of               required to provide contraceptive coverage’’).



                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00026   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                                                                                                                                                                      347
                                                           Case Federal
                                                                4:18-cv-00825-O
                                                                        Register / Vol.Document
                                                                                        82, No. 19722    FiledOctober
                                                                                                    / Friday,  02/05/19    Page
                                                                                                                      13, 2017    349 and
                                                                                                                               / Rules of 507  PageID 90847817
                                                                                                                                           Regulations

                                                  Departments estimate that these interim                 fervency. For the reasons discussed                      filed lawsuits challenging the Mandate.
                                                  final rules have no significant effect on               above, the Departments no longer                         The Departments agree with the
                                                  the contraceptive coverage of women                     believe we can distinguish many of the                   Supreme Court’s expectation in this
                                                  covered by plans of houses of worship                   women covered in the plans of religious                  regard: ‘‘it seems unlikely that the sort
                                                  and their integrated auxiliaries, entities              nonprofit entities from the women                        of corporate giants to which HHS refers
                                                  using a self-insured church plan, or                    covered in the plans of houses of                        will often assert RFRA claims. HHS has
                                                  church dioceses sponsoring self-insured                 worship and integrated auxiliaries                       not pointed to any example of a publicly
                                                  plans.                                                  regarding which the Departments                          traded corporation asserting RFRA
                                                     It is possible that an even greater                  assumed share their employers’                           rights, and numerous practical restraints
                                                  number of litigating or accommodated                    objection to contraception, nor from                     would likely prevent that from
                                                  plans might have made use of self-                      women covered in the plans of religious                  occurring. For example, the idea that
                                                  insured church plan status under the                    entities using self-insured church plans                 unrelated shareholders—including
                                                  previous accommodation. Notably, one                    regarding which we chose not to                          institutional investors with their own
                                                  of the largest nonprofit employers that                 calculate any anticipated effect even                    set of stakeholders—would agree to run
                                                  had filed suit challenging the Mandate                  though we conceded we were not                           a corporation under the same religious
                                                  had, under these prior rules, shifted                   requiring their third party                              beliefs seems improbable’’. Hobby
                                                  most of their employees into self-                      administrators to provide contraceptive                  Lobby, 134 S. Ct. at 2774. Therefore,
                                                  insured church plans, and the                           coverage. In the estimates and                           although publicly traded entities could
                                                  Departments have taken the position                     assumptions below, we include the                        make use of exempt status under these
                                                  that various other employers that filed                 potential effect of these interim rules on               interim final rules, the Departments do
                                                  suit were eligible to assume self-insured               women covered by such entities, in                       not expect that very many will do so, as
                                                  church plan status.66 The Supreme                       order to capture all of the anticipated                  compared to the 87 religious closely
                                                  Court’s recent decision in Advocate                     effects of these rules.                                  held for-profit entities that brought
                                                  Health Care Network, while not                             Third, these interim final rules extend               litigation challenging the Mandate
                                                  involving this Mandate, also clarifies                  the exemption to for-profit entities.                    (some of which might be content with
                                                  certain circumstances under which                       Among the for-profit employers that                      the accommodation).
                                                  religious hospitals may be eligible for                 filed suit challenging the Mandate, the                     Fourth, the Departments have a
                                                  self-insured church plan status. See 137                one with the most employees was                          limited amount of information about
                                                  S. Ct. at 1656–57, 1663 (holding that a                 Hobby Lobby.67 As noted above, and                       entities that have made use of the
                                                  church plan under ERISA can be a plan                   like some similar entities, the plaintiffs               accommodation process as set forth in
                                                  not established and maintained by a                     in Hobby Lobby were willing to provide                   the previous rules. HHS previously
                                                  church, if it is maintained by a                        coverage with no cost sharing of various                 estimated that 209 entities would make
                                                  principal-purpose organization).                        contraceptive services: 14 of 18 FDA-                    use of the accommodation process. That
                                                     Second, when the Departments                         approved women’s contraceptive and                       estimate was based on HHS’s
                                                  previously created the exemption,                       sterilization methods.68 (134 S. Ct. at                  observation in its August 2014 interim
                                                  expanded its application, and provided                  2766.) The effect of expanding the                       final rules and July 2015 final
                                                  an accommodation (which, as                             exemption to for-profit entities is                      regulations that there were 122 eligible
                                                  mentioned, can lift obligations on self-                therefore mitigated to the extent many                   entities that had filed litigation
                                                  insured church plans for hundreds of                    of the persons covered by such entities’                 challenging the accommodation process,
                                                  nonprofit organizations), we concluded                  plans may receive coverage for at least                  and 87 closely held for-profit entities
                                                  that no significant burden or costs                     some contraceptive services. No                          that had filed suit challenging the
                                                  would result at all. (76 FR 46625; 78 FR                publicly traded for-profit entities have                 Mandate in general. (79 FR 51096; 80 FR
                                                  39889.) We reached this conclusion                                                                               41336). The Departments acknowledged
                                                  despite the impact, just described,                        67 Verified Complaint ¶ 34, Hobby Lobby Stores,       that entities that had not litigated might
                                                  whereby the previous rule apparently                    Inc., et al. v. Sebelius, No. 5:12–cv–01000–HE (Sept.    make use of the accommodation, but we
                                                                                                          12, 2012 W.D. Okla.) (13,240 employees).
                                                  lead to women not receiving                                68 By reference to the FDA Birth Control Guide’s
                                                                                                                                                                   stated we did not have better data to
                                                  contraceptive coverage through                          list of 18 birth control methods for women and 2         estimate how many might use the
                                                  hundreds of nonprofit entities using                    for men, https://www.fda.gov/downloads/                  accommodation overall.
                                                  self-insured church plans. We also                      forconsumers/byaudience/forwomen/                           After issuing those rules, the
                                                  reached this conclusion without                         freepublications/ucm517406.pdf, Hobby Lobby and          Departments have not received
                                                                                                          entities with similar beliefs were not willing to
                                                  counting any significant burden or cost                 cover: IUD copper; IUD with progestin; emergency         complete data on the number of entities
                                                  to some women covered in the plans of                   contraceptive (Levonorgestrel); and emergency            actually using the accommodation,
                                                  houses of worship or integrated                         contraceptive (Ulipristal Acetate). See 134 S. Ct. at    because the accommodation does not
                                                  auxiliaries that might want                             2765–66. Hobby Lobby was willing to cover:               require many accommodated entities to
                                                                                                          Sterilization surgery for women; sterilization
                                                  contraceptive coverage. This conclusion                 implant for women; implantable rod; shot/injection;      submit information to us. Our limited
                                                  was based in part on the assertion, set                 oral contraceptives (‘‘the Pill’’—combined pill); oral   records indicate that approximately 63
                                                  forth in previous regulations, that                     contraceptives (‘‘the Pill’’—extended/continuous         entities have affirmatively submitted
                                                  employees of houses of worship and                      use/combined pill); oral contraceptives (‘‘the Mini      notices to HHS to use the
                                                                                                          Pill’’—progestin only); patch; vaginal contraceptive
                                                  integrated auxiliaries likely share their               ring; diaphragm with spermicide; sponge with             accommodation. This includes some
                                                  employers’ opposition to contraception.                 spermicide; cervical cap with spermicide; female         fully insured and some self-insured
                                                  Many other religious nonprofit entities,                condom; spermicide alone. Id. Among women using          plans, but it does not include entities
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  however, both adopt and implement                       these 18 female contraceptive methods, 85 percent        that may have used the accommodation
                                                                                                          use the 14 methods that Hobby Lobby and entities
                                                  religious principles with similar                       with similar beliefs were willing to cover
                                                                                                                                                                   by submitting an EBSA form 700 self-
                                                                                                          (22,446,000 out of 26,436,000), and ‘‘[t]he pill and     certification directly to their issuer or
                                                     66 See https://www.franciscanhealth.org/sites/       female sterilization have been the two most              third party administrator. We have
                                                  default/files/                                          commonly used methods since 1982.’’ See                  deemed some other entities as being
                                                  2015%20employee%20benefit%20booklet.pdf.; see,          Guttmacher Institute, ‘‘Contraceptive Use in the
                                                  for example, Roman Catholic Archdiocese of N.Y.         United States’’ (Sept. 2016), available at https://
                                                                                                                                                                   subject to the accommodation through
                                                  v. Sebelius, 987 F. Supp. 2d 232, 242 (E.D.N.Y.         www.guttmacher.org/fact-sheet/contraceptive-use-         their litigation filings, but that might not
                                                  2013).                                                  united-states.                                           have led to contraceptive coverage being


                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00027   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                                                                                                                                                                  348
                                                  47818 Case Federal
                                                             4:18-cv-00825-O
                                                                     Register / Vol.Document
                                                                                     82, No. 19722    FiledOctober
                                                                                                 / Friday,  02/05/19    Page
                                                                                                                   13, 2017    350 and
                                                                                                                            / Rules of 507  PageID 909
                                                                                                                                        Regulations

                                                  provided to persons covered in some of                  there are or how many will choose                     into the accommodation is not caused
                                                  those plans, either because they are                    either option.                                        by these rules.
                                                  exempt as houses of worship or                             Overall, therefore, without sufficient                Without any data to estimate how
                                                  integrated auxiliaries, they are in self-               data to estimate what the estimated 209               many of any entities newly eligible for
                                                  insured church plans, or we were not                    previously accommodated entities will                 and interested in using the
                                                  aware of their issuers or third party                   do under these interim final rules, we                accommodation might exist, HHS
                                                  administrators so as to send them letters               assume that just over half of them will               assumes for the purposes of estimating
                                                  obligating them to provide such                         use the expanded exemption, and just                  the anticipated effect of these rules that
                                                  coverage. Our records also indicate that                under half will continue their                        less than 10 entities (9) will do so.
                                                  60 plans used the contraceptive user                    accommodated status under the                         Therefore, we estimate that 109 entities
                                                  fees adjustments in the 2015 plan year,                 voluntary process set forth in these                  will use the voluntary accommodation
                                                  the last year for which we have data.                   rules. Specifically, we assume that 109               moving forward, 100 of which were
                                                  This includes only self-insured plans,                  previously accommodated entities will                 already using the previous
                                                  and it includes some plans that self-                   make use of their exempt status, and                  accommodation, and that 109 entities
                                                  certified through submitting notices and                100 will continue using the                           that have been using the previous
                                                  other plans that, presumably, self-                     accommodation. This estimate is based                 accommodation will use the expanded
                                                  certified through the EBSA form 700.                    in part on our view that most litigating              exemption instead.
                                                     These sets of data are not inconsistent              nonprofit entities would prefer the                      Fifth, in attempting to estimate the
                                                  with our previous estimate that 209                     exemption to the accommodation, but                   anticipated effect of these interim final
                                                  entities would use the accommodation,                   that many of either have not been using               rules on women receiving contraceptive
                                                  but they indicate that some non-                        the accommodation or, if they have been               coverage, the Departments have limited
                                                                                                          using it, it is not providing                         information about the entities that have
                                                  litigating entities used the
                                                                                                          contraceptive coverage for women in                   filed suit challenging the Mandate.
                                                  accommodation, and some litigating
                                                                                                          their plans where they participate in                 Approximately 209 entities have
                                                  entities did not, possibly amounting to
                                                                                                          self-insured church plans. This estimate              brought suit challenging the Mandate
                                                  a similar number. For this reason, and
                                                                                                          is also consistent with our lack of                   over more than 5 years. They have
                                                  because we do not have more complete
                                                                                                          knowledge of how many for-profit                      included a broad range of nonprofit
                                                  data available, we believe the previous
                                                                                                          entities were using the accommodation                 entities and closely held for-profit
                                                  estimate of 209 accommodated entities
                                                                                                          and will choose the exemption or the                  entities. We discuss a number of
                                                  is still the best estimate available for
                                                                                                          accommodation, given that many of                     potentially relevant points:
                                                  how many entities have used the                                                                                  First, the Departments do not believe
                                                                                                          them did not bring legal challenges
                                                  accommodation under the previous                                                                              that out-of-pocket litigation costs have
                                                                                                          against the accommodation after Hobby
                                                  rule. This assumes that the number of                                                                         been a significant barrier to entities
                                                                                                          Lobby. This estimate is further
                                                  litigating entities that did not use the                                                                      choosing to file suit. Based on the
                                                                                                          consistent with our view, explained in
                                                  accommodation is approximately the                                                                            Departments’ knowledge of these cases
                                                                                                          more detail below, that some entities
                                                  same as the number of non-litigating                                                                          through public sources and litigation,
                                                                                                          that are using the accommodation and
                                                  entities that did use it.                                                                                     nearly all the entities were represented
                                                                                                          did not bring litigation will use the
                                                     In considering how many entities will                exemption, but many accommodated,                     pro bono and were subject to little or no
                                                  use the voluntary accommodation                         non-litigating entities—including the                 discovery during the cases, and multiple
                                                  moving forward—and how many will                        ones with the largest relative workforces             public interest law firms publicly
                                                  use the expanded exemption—we also                      among accommodated entities—will                      provided legal services for entities
                                                  do not have specific data. We expect the                continue using the accommodation. The                 willing to challenge the Mandate.69 (It is
                                                  122 nonprofit entities that specifically                Departments recognize that we do not                  noteworthy, however, that such pro
                                                  challenged the accommodation in court                   have better data to estimate the effects              bono arrangements and minimization of
                                                  to use the expanded exemption. But, as                  of these interim final rules on such                  discovery do not eliminate 100 percent
                                                  noted above, we believe a significant                   entities.                                             of the time costs of participating in
                                                  number of them are not presently                           In addition to these factors, we                   litigation or, as discussed in more detail
                                                  participating in the accommodation,                     recognize that the expanded exemption                 below, the potential for negative
                                                  and that some nonprofit entities in self-               and accommodation are newly available
                                                  insured church plans are not providing                  to religious for-profit entities that are                69 See, for example, Catholic Diocese of

                                                  contraceptive coverage through their                    not closely held and some other plan                  Pittsburgh, ‘‘Award-winning attorney ‘humbled’ by
                                                                                                                                                                recognition,’’ Pittsburgh Catholic (‘‘Jones Day is
                                                  third party administrators even if they                 sponsors. As explained above, the                     doing the cases ‘pro bono,’ or voluntarily and
                                                  are using the accommodation. Among                      Departments believe religious for-profit              without payment.’’) (quoting Paul M. Pohl, Partner,
                                                  the 87 for-profit entities that filed suit              entities that are not closely held may                Jones Day), available at http://diopitt.org/
                                                  challenging the Mandate in general, few                 exist, or may wish to come into being.                pittsburgh-catholic/award-winning-attorney-
                                                                                                                                                                humbled-recognition; ‘‘Little Sisters Fight for
                                                  if any filed suit challenging the                       HHS does not anticipate that there will               Religious Freedom,’’ National Review (Oct. 2, 2013)
                                                  accommodation. We do not know how                       be significant number of such entities,               (‘‘the Becket Fund for Religious Liberty is
                                                  many of those entities are using the                    and among those, we believe that very                 representing us pro bono, as they do all their
                                                  accommodation, how many may be                                                                                clients.’’) (quoting Sister Constance Veit, L.S.P.,
                                                                                                          few if any will use the accommodation.                communications director for the Little Sisters of the
                                                  complying with the Mandate fully, how                   All of the for-profit entities that have              Poor), available at http://www.nationalreview.com/
                                                  many may be relying on court                            challenged the Mandate have been                      article/360103/little-sisters-fight-religious-freedom-
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  injunctions to do neither, or how many                  religious closely held entities.                      interview; Suzanne Cassidy, ‘‘Meet the major legal
                                                  will use the expanded exemption                            It is also possible that religious                 players in the Conestoga Wood Specialties Supreme
                                                                                                                                                                Court case,’’ LancasterOnline (Mar. 25, 2014)
                                                  moving forward. Among entities that                     nonprofit or closely held for-profit                  (‘‘Cortman and the other lawyers arguing on behalf
                                                  never litigated but used the                            entities that were already eligible for the           of Conestoga Wood Specialties and Hobby Lobby
                                                  accommodation, we expect many but                       accommodation but did not previously                  are offering their services pro bono.’’), available at
                                                                                                                                                                http://lancasteronline.com/news/local/meet-the-
                                                  not all of them to continue using the                   use it will opt into it moving forward,               major-legal-players-in-the-conestoga-wood-
                                                  accommodation, and we do not have                       but because they could have done so                   specialties/article_302bc8e2-b379-11e3-b669-
                                                  data to estimate how many such entities                 under the previous rules, their opting                001a4bcf6878.html.



                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00028   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                                                                                                                                                                       349
                                                           Case Federal
                                                                4:18-cv-00825-O
                                                                        Register / Vol.Document
                                                                                        82, No. 19722    FiledOctober
                                                                                                    / Friday,  02/05/19    Page
                                                                                                                      13, 2017    351 and
                                                                                                                               / Rules of 507  PageID 91047819
                                                                                                                                           Regulations

                                                  publicity. Both concerns could have                     provide some information, albeit                         approximately 44.3 percent of women of
                                                  dissuaded participation in lawsuits, and                incomplete, about how many people are                    childbearing age use women’s
                                                  the potential for negative publicity may                employed by these entities. As noted                     contraceptive methods covered by the
                                                  also dissuade participation in the                      above, however, contraceptive coverage                   Guidelines.75 Therefore, we estimate
                                                  expanded exemptions.)                                   among the employees of many litigating                   that approximately 7,221 women of
                                                     Second, prior to the Affordable Care                 entities will not be affected by these                   childbearing age that use contraception
                                                  Act, the vast majority of entities already              rules because some litigating entities                   covered by the Guidelines are covered
                                                  covered contraception, albeit not always                were exempt under the prior rule, while                  by employer sponsored plans of entities
                                                  without cost-sharing The Departments                    others were or appeared to be in self-                   that have filed lawsuits challenging the
                                                  do not have data to indicate why                        insured church plans so that women                       Mandate, where those plans are neither
                                                  entities that did not cover contraception               covered in their plans were already not                  exempt under the prior rule nor are self-
                                                  prior to the Affordable Care Act chose                  receiving contraceptive coverage.                        insured church plans.
                                                  not to cover it. As noted above,                          Among litigating entities that were                       We also estimate that for the
                                                  however, the Departments have                           neither exempt nor likely using self-                    educational institutions objecting to the
                                                  maintained that compliance with the                     insured church plans, our best estimate                  Mandate as applied to student coverage
                                                  contraceptive Mandate is cost-neutral to                based on court documents and public                      that they arranged, where the entities
                                                  issuers, which indicates that no                        sources is that such entities employed                   were neither exempt under the prior
                                                  significant financial incentive exists to               approximately 65,000 persons, male and                   rule nor were their student plans self-
                                                  omit contraceptive coverage. As                         female.71 The average number of                          insured, such student plans likely
                                                  indicated by the report by HHS ASPE                     workers at firms offering health benefits                covered approximately 3,300 students.
                                                  discussed above, we have assumed that                   that are actually covered by those                       On average, we expect that
                                                  millions of women received preventive                   benefits is 62 percent.72 This amounts to                approximately half of those students
                                                  services after the Mandate went into                    approximately 34,000 employees                           (1,650) are female. For the purposes of
                                                  effect because nearly all entities                      covered under those plans. DOL                           this estimate, we also assume that
                                                  complied with the Guidelines. We are                    estimates that for each employee                         female policyholders covered by plans
                                                  not aware of expressions from most of                   policyholder, there is approximately                     arranged by institutions of higher
                                                  those entities indicating that they would               one dependent.73 This amounts to                         education are women of childbearing
                                                  have sincerely held religious objections                approximately 68,000 covered persons.                    age. We expect that they would have
                                                  to complying with the Mandate, and                      Census data indicate that women of                       less than the average number of
                                                  therefore that they would make use of                   childbearing age—that is, women aged                     dependents per policyholder than exists
                                                  the expanded exemption provided here.                   15–44—compose 20.2 percent of the                        in standard plans, but for the purposes
                                                     Third, omitting contraceptive                        general population.74 In addition,                       of providing an upper bound to this
                                                  coverage has subjected some entities to                                                                          estimate, we assume that they would
                                                  serious public criticism and in some                    number of employees that work for an entity, and         have an average of one dependent per
                                                  cases organized boycotts or opposition                  that entity was not apparently exempt as a house         policyholder, thus bringing the number
                                                                                                          of worship or integrated auxiliary, and it was not
                                                  campaigns that have been reported in                    using the kind of plan that we have stated in            of policyholders and dependents back
                                                  various media and online outlets                        litigation qualifies for self-insured church plan        up to 3,300. Many of those dependents
                                                  regarding entities that have filed suit.                status (see, for example, Roman Catholic                 are likely not to be women of
                                                                                                          Archdiocese of N.Y. v. Sebelius, 987 F. Supp. 2d
                                                  The Departments expect that even if                     232, 242 (E.D.N.Y. 2013)), we examined
                                                                                                                                                                   childbearing age, but in order to provide
                                                  some entities might not receive such                    employment data contained in some IRS form               an upper bound to this estimate, we
                                                  criticism, many entities will be reluctant              W–3’s that are publicly available online for certain     assume they are. Therefore, for the
                                                  to use the expanded exemption unless                    nonprofit groups, and looked at other Web sites          purposes of this estimate, we assume
                                                                                                          discussing the number of people employed at
                                                  they are committed to their views to a                  certain entities.                                        that the effect of these expanded
                                                  significant degree.                                        71 In a small number of lawsuits, named plaintiffs    exemptions on student plans of
                                                     Overall, the Departments do not know                 include organizations claiming to have members           litigating entities includes 3,300
                                                  how many entities will use the                          that seek an exemption. We have very little              women. Assuming that 44.3 perecent of
                                                  expanded exemption. We expect that                      information about the number, size, and types of
                                                                                                          entities those members. Based on limited
                                                                                                                                                                   such women use contraception covered
                                                  some non-litigating entities will use it,               information from those cases, however, their             by the Guidelines,76 we estimate that
                                                  but given the aforementioned                            membership appears to consist mainly, although
                                                  considerations, we believe it might not                 not entirely, of houses of worship, integrated           c2010br-03.pdf. The Guidelines’ requirement of
                                                  be very many more. Moreover, many                       auxiliaries, and participants in self-insured plans of   contraceptive coverage only applies ‘‘for all women
                                                                                                          churches. As explained above, the contraceptive          with reproductive capacity.’’ https://www.hrsa.gov/
                                                  litigating entities are already exempt or               coverage of women covered by such plans is not           womensguidelines/; also, see 80 FR 40318. In
                                                  are not providing contraceptive                         likely to be affected by the expanded exemption in       addition, studies commonly consider the 15–44 age
                                                  coverage to women in their plans due to                 these rules. However, to account for plans subject       range to assess contraceptive use by women of
                                                  their participating in self-insured                     to contraceptive coverage obligations among those        childbearing age. See, for example, Guttmacher
                                                                                                          members we have added 10,000 to our estimate of          Institute, ‘‘Contraceptive Use in the United States’’
                                                  church plans, so the effect of the                      the number of persons among litigants that may be        (Sept. 2016), available at https://
                                                  expanded exemption among litigating                     impacted by these rules.                                 www.guttmacher.org/fact-sheet/contraceptive-use-
                                                  entities is significantly lower than it                    72 See Kaiser Family Foundation and Health            united-states.
                                                  would be if all the women in their plans                Research and Educational Trust, ‘‘Employer Health          75 See https://www.guttmacher.org/fact-sheet/
                                                                                                          Benefits: 2017 Annual Survey’’ at 57, available at       contraceptive-use-united-states (reporting that of
                                                  were already receiving the coverage.                    http://files.kff.org/attachment/Report-Employer-         60,877,000 women aged 15–44, 26,945,000 use
                                                     To calculate the anticipated effects of
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                                                                          Health-Benefits-Annual-Survey-2017.                      women’s contraceptive methods covered by the
                                                  this rule on contraceptive coverage                        73 ‘‘Health Insurance Coverage Bulletin’’ Table 4,    Guidelines).
                                                  among women covered by plans                            page 21. Using March 2015 Annual Social and                76 It would appear that a smaller percentage of

                                                  provided by litigating entities, we start               Economic Supplement to the Current Population            college-aged women use contraception—and use
                                                                                                          Survey. https://www.dol.gov/sites/default/files/         more expensive methods such as long acting
                                                  by examining court documents and                        ebsa/researchers/data/health-and-welfare/health-         methods or sterilization—than among other women
                                                  other public sources.70 These sources                   insurance-coverage-bulletin-2015.pdf.                    of childbearing age. See NCHS Data Brief, ‘‘Current
                                                                                                             74 United States Census Bureau, ‘‘Age and Sex         Contraceptive Status Among Women Aged 15–44:
                                                    70 Where complaints, affidavits, or other             Composition: 2010’’ (May 2011), available at             United States, 2011–2013’’ (Dec. 2014), available at
                                                  documents filed in court did not indicate the           https://www.census.gov/prod/cen2010/briefs/                                                          Continued




                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00029   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM     13OCR2
                                                                                                                                                                                                         350
                                                  47820 Case Federal
                                                             4:18-cv-00825-O
                                                                     Register / Vol.Document
                                                                                     82, No. 19722    FiledOctober
                                                                                                 / Friday,  02/05/19    Page
                                                                                                                   13, 2017    352 and
                                                                                                                            / Rules of 507  PageID 911
                                                                                                                                        Regulations

                                                  1,462 of those women would be affected                  plans provided by religious nonprofit                  anticipated effect on the contraceptive
                                                  by these rules.                                         hospitals or health systems may not be                 coverage of women in those plans.
                                                     Together, this leads the Departments                 affected by the expanded exemption. A                     Considering all these data points and
                                                  to estimate that approximately 8,700                    broad range of religious hospitals or                  limitations, the Departments offer the
                                                  women of childbearing age may have                      health systems have publicly indicated                 following estimate of the number of
                                                  their contraception costs affected by                   that they do not conscientiously oppose                women who will be impacted by the
                                                  plans of litigating entities using these                participating in the accommodation.78                  expanded exemption in these interim
                                                  expanded exemptions. As noted above,                    Of course, some of these religious                     final rules. The Departments begin with
                                                  the Departments do not have data                        hospitals or health systems may opt for                the 8,700 women of childbearing age
                                                  indicating how many of those women                      the expanded exemption under these                     that use contraception who we estimate
                                                  agree with their employers’ or                          interim final rules, but others might not.             will be affected by use of the expanded
                                                  educational institutions’ opposition to                 In addition, among plans of religious                  exemption among litigating entities. In
                                                  contraception (so that fewer of them                    nonprofit hospitals or health systems,                 addition to that number, we calculate
                                                  than the national average might actually                some have indicated that they might be                 the following number of women affected
                                                  use contraception). Nor do we know                      eligible for status as a self-insured                  by accommodated entities using the
                                                  how many would have alternative                         church plan.79 As discussed above,                     expanded exemption. As noted above,
                                                  contraceptive access from a parent’s or                 some litigants challenging the Mandate                 approximately 576,000 plan participants
                                                  spouse’s plan, or from Federal, State, or               have appeared, after their complaints                  and beneficiaries were covered by self-
                                                  local governmental programs, nor how                    were filed, to make use of self-insured                insured plans that received
                                                  many of those women would fall in the                                                                          contraceptive user fee adjustments in
                                                                                                          church plan status.80 (The Departments
                                                  category of being most at risk of                                                                              2014. Although additional self-insured
                                                                                                          take no view on the status of these
                                                  unintended pregnancy, nor how many                                                                             entities may have participated in the
                                                                                                          particular plans under ERISA, but
                                                  of those entities would provide some                                                                           accommodation without making use of
                                                                                                          simply make this observation for the
                                                  contraception in their plans while only                                                                        contraceptive user fees adjustments, we
                                                                                                          purpose of seeking to estimate the
                                                  objecting to certain contraceptives.                                                                           do not know what number of entities
                                                                                                          impact of these interim final rules.)                  did so. We consider it likely that self-
                                                     Sixth, in a brief filed in the Zubik                 Nevertheless, overall it seems likely that
                                                  litigation, the Departments stated that                                                                        insured entities with relatively larger
                                                                                                          many of the remaining religious hospital               numbers of covered persons had
                                                  ‘‘in 2014, [HHS] provided user-fee                      or health systems plans previously
                                                  reductions to compensate TPAs for                                                                              sufficient financial incentive to make
                                                                                                          using the accommodation will continue                  use of the contraceptive user fees
                                                  making contraceptive coverage available                 to opt into the voluntary
                                                  to more than 600,000 employees and                                                                             adjustments. Therefore, without better
                                                                                                          accommodation under these interim                      data available, we assume that the
                                                  beneficiaries,’’ and that ‘‘[t]hat figure               final rules, under which their
                                                  includes both men and women covered                                                                            number of persons covered by self-
                                                                                                          employees will still receive                           insured plans using contraceptive user
                                                  under the relevant plans.’’ 77 HHS has                  contraceptive coverage. To the extent
                                                  reviewed the information giving rise to                                                                        fees adjustments approximates the
                                                                                                          that plans of religious hospitals or                   number of persons covered by all self-
                                                  that estimate, and has received updated                 health systems are able to make use of
                                                  information for 2015. In 2014, 612,000                                                                         insured plans using the accommodation.
                                                                                                          self-insured church plan status, the                      An additional but unknown number
                                                  persons were covered by plans claiming                  previous accommodation rule would                      of persons were likely covered in fully
                                                  contraceptive user fees adjustments, and                already have allowed them to relieve                   insured plans using the accommodation.
                                                  in 2015, 576,000 persons were covered                   themselves and their third party                       The Departments do not have data on
                                                  by such plans. These numbers include                    administrators of obligations to provide               how many fully insured plans have
                                                  all persons in such plans, not just                     contraceptive coverage or payments.                    been using the accommodation, nor on
                                                  women of childbearing age.                              Therefore, in such situations these                    how many persons were covered by
                                                     HHS’s information indicates that                     interim final rules would not have an                  those plans. DOL estimates that, among
                                                  religious nonprofit hospitals or health                                                                        persons covered by employer sponsored
                                                  systems sponsored a significant                            78 See, for example, https://www.chausa.org/        insurance, 56.1 percent are covered by
                                                  minority of the accommodated self-                      newsroom/women%27s-preventive-health-services-         self-insured plans and 43.9 percent are
                                                  insured plans that were using                           final-rule (‘‘HHS has now established an
                                                                                                                                                                 covered by fully insured plans.81
                                                  contraceptive user fees adjustments, yet                accommodation that will allow our ministries to
                                                                                                          continue offering health insurance plans for their     Therefore, corresponding to the 576,000
                                                  those plans covered more than 80                        employees as they have always done. . . . We are       persons covered by self-insured plans
                                                  percent of the persons covered in all                   pleased that our members now have an                   using user fee adjustments, we estimate
                                                  plans using contraceptive user fees                     accommodation that will not require them to            an additional 451,000 persons were
                                                  adjustments. Some of those plans cover                  contract, provide, pay or refer for contraceptive
                                                                                                          coverage. . . . We will work with our members to       covered by fully insured plans using the
                                                  nearly 100,000 persons each, and                        implement this accommodation.’’) In comments           accommodation. This yields an estimate
                                                  several others cover approximately                      submitted in previous rules concerning this            of 1,027,000 covered persons of all ages
                                                  40,000 persons each. In other words,                    Mandate, the Catholic Health Association has stated    and sexes in plans using the previous
                                                  these plans were proportionately much                   it ‘‘is the national leadership organization for the
                                                                                                          Catholic health ministry, consisting of more than      accommodation.
                                                  larger than the plans provided by other                 2,000 Catholic health care sponsors, systems,             As discussed below, and recognizing
                                                  entities using the contraceptive user fees              hospitals, long-term care facilities, and related      the limited data available for our
                                                  adjustments.                                            organizations. Our ministry is represented in all 50   estimates, the Departments estimate that
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                     There are two reasons to believe that                states and the District of Columbia.’’ Comments on
                                                                                                          CMS–9968–ANPRM (dated June 15, 2012).                  100 of the 209 entities that were using
                                                  a significant fraction of the persons                      79 See, for example, Brief of the Catholic Health   the accommodation under the prior rule
                                                  covered by previously accommodated                      Association of the United States as Amicus Curiae
                                                                                                          in Support of Petitioners, Advocate Health Care          81 ‘‘Health Insurance Coverage Bulletin’’ Table
                                                  https://www.cdc.gov/nchs/data/databriefs/               Network, Nos. 16–74, 16–86, 16–258, 2017 WL            3A, page 15. Using March 2015 Annual Social and
                                                  db173.pdf.                                              371934 at *1 (U.S. filed Jan. 24, 2017) (‘‘CHA         Economic Supplement to the Current Population
                                                    77 Brief of Respondents at 18–19 & n.7, Zubik v.      members have relied for decades that the ‘church       Survey. https://www.dol.gov/sites/default/files/
                                                  Burwell, No. 14–1418, et al. (U.S. filed Feb. 10,       plan’ exemption contained in’’ ERISA.).                ebsa/researchers/data/health-and-welfare/health-
                                                  2016). The actual number is 612,487.                       80 See supra note 66.                               insurance-coverage-bulletin-2015.pdf.



                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00030   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                                                                                                                                                                     351
                                                           Case Federal
                                                                4:18-cv-00825-O
                                                                        Register / Vol.Document
                                                                                        82, No. 19722    FiledOctober
                                                                                                    / Friday,  02/05/19    Page
                                                                                                                      13, 2017    353 and
                                                                                                                               / Rules of 507  PageID 91247821
                                                                                                                                           Regulations

                                                  will continue to opt into it under these                to be affected by accommodated entities               approximately $584 per year per woman
                                                  interim final rules. Notably, however,                  using the expanded exemption.                         of childbearing age that use
                                                  the data concerning accommodated self-                     It is not clear the extent to which this           contraception covered by the Guidelines
                                                  insured plans indicates that plans                      number overlaps with the number                       and are covered in their plans.
                                                  sponsored by religious hospitals and                    estimated above of 8,700 women in                        As discussed above, the Departments
                                                  health systems encompass more than 80                   plans of litigating entities that may be              estimate that the expanded exemptions
                                                  percent of the persons covered in such                  affected by these rules. Based on our                 will impact the contraceptive costs of
                                                  plans. In other words, plans sponsored                  limited information from the litigation               approximately 31,700 women of
                                                  by such entities have a proportionately                 and accommodation notices, we expect                  childbearing age that use contraception
                                                  larger number of covered persons than                   that the overlap is significant.                      covered by the Guidelines. At an
                                                  do plans sponsored by other                             Nevertheless, in order to estimate the                average of $584 per year, the financial
                                                  accommodated entities, which have                       possible effects of these rules, we                   transfer effects attributable to the
                                                  smaller numbers of covered persons. As                  assume there is no overlap between                    interim final rules on those women
                                                                                                          these two numbers, and therefore that                 would be approximately $18.5
                                                  also cited above, many religious
                                                                                                          these interim final rules would affect                million.83 84
                                                  hospitals and health systems have
                                                                                                          the contraceptive costs of approximately                 To account for uncertainty in the
                                                  indicated that they do not object to the
                                                                                                          31,700 women.                                         estimate, we conducted a second
                                                  accommodation, and some of those                           Under the assumptions just discussed,
                                                  entities might also qualify as self-                                                                          analysis using an alternative framework,
                                                                                                          the number of women whose                             in order to thoroughly consider the
                                                  insured church plans, so that these                     contraceptive costs will be impacted by
                                                  interim final rules would not impact the                                                                      possible upper bound economic impact
                                                                                                          the expanded exemption in these                       of these interim final rules.
                                                  contraceptive coverage their employees                  interim final rules is less than 0.1
                                                  receive. We do not have specific data on                                                                         As noted above, the HHS ASPE report
                                                                                                          percent of the 55.6 million women in                  estimated that 55.6 million women aged
                                                  which plans of which sizes will actually                private plans that HHS ASPE                           15 to 64 and covered by private
                                                  continue to opt into the                                estimated 82 receive preventive services              insurance had preventive services
                                                  accommodation, nor how many will                        coverage under the Guidelines.                        coverage under the Affordable Care Act.
                                                  make use of self-insured church plan                       In order to estimate the cost of
                                                                                                                                                                Approximately 16.2 percent of those
                                                  status. We assume that the proportions                  contraception to women affected by the
                                                                                                                                                                women were enrolled in plans on
                                                  of covered persons in self-insured plans                expanded exemption, the Departments
                                                                                                                                                                exchanges or were otherwise not
                                                  using contraceptive user fees                           are aware that, under the prior
                                                                                                                                                                covered by employer sponsored
                                                  adjustments also apply in fully insured                 accommodation process, the total user
                                                                                                                                                                insurance, so only 46.6 million women
                                                  plans, for which we lack representative                 fee adjustment amount for self-insured
                                                                                                                                                                aged 15 to 64 received the coverage
                                                  data. Based on these assumptions and                    plans for the 2015 benefit year was $33
                                                                                                                                                                through employer sponsored private
                                                  without better data available, we assume                million. These adjustments covered the
                                                                                                                                                                insurance plans.85 In addition, some of
                                                  that the 100 accommodated entities that                 cost of contraceptive coverage provided
                                                                                                          to women participants and beneficiaries               those private insurance plans were
                                                  will remain in the accommodation will                                                                         offered by government employers,
                                                  account for 75 percent of all the persons               in self-insured plans where the
                                                                                                          employer objected and made use of the                 encompassing approximately 10.5
                                                  previously covered in accommodated                                                                            million of those women aged 15 to 64.86
                                                  plans. In comparison, we assume the                     accommodation, and where an
                                                  109 accommodated entities that will                     authorizing exception under OMB                          83 As noted above, the Departments have taken
                                                  make use of the expanded exemption                      Circular No. A–25R was in effect as the               the position that providing contraceptive coverage
                                                  will encompass 25 percent of persons                    Secretary of the Department of Health                 is cost neutral to issuers. (78 FR 39877). At the same
                                                  previously covered in accommodated                      and Human Services requests. Nine                     time, because of the up-front costs of some
                                                                                                          percent of that amount was attributable               contraceptive or sterilization methods, and because
                                                  plans.                                                                                                        some entities did not cover contraception prior to
                                                                                                          to administrative costs and margin,                   the Affordable Care Act, premiums may be expected
                                                    Applying these percentages to the                     according to the provisions of 45 CFR                 to adjust to reflect changes in coverage, thus
                                                  total number of 1,027,000 persons we                    156.50(d)(3)(ii). Thus the amount of the              partially offsetting the transfer experienced by
                                                  estimate are covered in accommodated                    adjustments attributable to the cost of               women who use the affected contraceptives. As
                                                  plans, we estimate that approximately                   contraceptive services was about $30                  discussed elsewhere in this analysis, such women
                                                  257,000 persons previously covered in                                                                         may make up approximately 8.9 percent (= 20.2
                                                                                                          million. As discussed above, in 2015                  percent × 44.3 percent) of the covered population,
                                                  accommodated plans will be covered in                   that amount corresponded to 576,000                   in which case the offset would also be
                                                  the 109 plans that use the expanded                     persons covered by such plans. Among                  approximately 8.9 percent.
                                                  exemption, and 770,000 persons will be                  those persons, as cited above,
                                                                                                                                                                   84 Describing this impact as a transfer reflects an

                                                  covered in the estimated 100 plans that                                                                       implicit assumption that the same products and
                                                                                                          approximately 20.2 percent on average                 services would be used with or without the rule.
                                                  continue to use the accommodation.                      were women of childbearing age—that                   Such an assumption is somewhat oversimplified
                                                  According to the Census data cited                      is, approximately 116,000 women. As                   because the interim final rules shift cost burden to
                                                  above, 20.2 percent of these persons are                noted above, approximately 44.3                       consumption decision-makers (that is, the women
                                                  women of childbearing age, which                                                                              who choose whether or not to use the relevant
                                                                                                          percent of women of childbearing age                  contraceptives) and thus can be expected to lead to
                                                  amounts to approximately 51,900                         use women’s contraceptive methods                     some decrease in use of the affected drugs and
                                                  women of childbearing age in                            covered by the Guidelines, which                      devices and a potential increase in pregnancy—thus
                                                  previously accommodated plans that we                   includes 51,400 women in those plans.                 leading to a decrease and an increase, respectively,
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  estimate will use the expanded                                                                                in medical expenditures.
                                                                                                          Therefore, entities using contraceptive                  85 Available at https://aspe.hhs.gov/system/files/
                                                  exemption. As noted above,                              user fees adjustments received                        pdf/139221/The%20Affordable%20Care%20
                                                  approximately 44.3 percent of women of                                                                        Act%20is%20Improving%20Access%20to%20
                                                  childbearing age use women’s                              82 Available at https://aspe.hhs.gov/pdf-report/    Preventive%20Services%20for%20
                                                  contraceptive methods covered by the                    affordable-care-act-improving-access-preventive-      Millions%20of%20Americans.pdf.
                                                                                                          services-millions-americans; also, see Abridged          86 The ASPE study relied on Census data of
                                                  Guidelines, so that we expect                           Report, available at https://www.womenspreventive     private health insurance plans, which included
                                                  approximately 23,000 women that use                     health.org/wp-content/uploads/2017/01/WPSI_           plans sponsored by either private or public sector
                                                  contraception covered by the Guidelines                 2016AbridgedReport.pdf.                                                                           Continued




                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00031   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                                                                                                                                                                      352
                                                  47822 Case Federal
                                                             4:18-cv-00825-O
                                                                     Register / Vol.Document
                                                                                     82, No. 19722    FiledOctober
                                                                                                 / Friday,  02/05/19    Page
                                                                                                                   13, 2017    354 and
                                                                                                                            / Rules of 507  PageID 913
                                                                                                                                        Regulations

                                                  The expanded exemption in these                         use women’s contraceptive methods                         a corporation under the same religious
                                                  interim final rules does not apply to                   covered by the Guidelines. Therefore we                   beliefs seems improbable’’. 134 S. Ct. at
                                                  government plan sponsors. Thus we                       estimate that 574,000 women of                            2774. The Departments are aware of
                                                  estimate that the number of women aged                  childbearing age that use contraceptives                  several Federal health care conscience
                                                  15 to 64 covered by private sector                      covered by the Guidelines were covered                    laws 89 that in some cases have existed
                                                  employer sponsored insurance who                        by plans that omitted contraceptive                       for decades and that protect companies,
                                                  receive preventive services coverage                    coverage prior to the Affordable Care                     including publicly traded companies,
                                                  under the Affordable Care Act is                        Act.88                                                    from discrimination if, for example,
                                                  approximately 36 million.                                  It is unknown what motivated those
                                                                                                                                                                    they decline to facilitate abortion, but
                                                    Prior to the implementation of the                    employers to omit contraceptive
                                                                                                                                                                    we are not aware of examples where
                                                  Affordable Care Act, approximately 6                    coverage—whether they did so for
                                                  percent of employer survey respondents                  conscientious reasons, or for other                       publicly traded companies have made
                                                  did not offer contraceptive coverage,                   reasons. Despite our lack of information                  use of these exemptions. Thus, while we
                                                  with 31 percent of respondents not                      about their motives, we attempt to make                   consider it important to include
                                                  knowing whether they offered such                       a reasonable estimate of the upper                        publicly traded companies in the scope
                                                  coverage.87 The 6 percent may have                      bound of the number of those employers                    of these expanded exemptions for
                                                  included approximately 2.16 million of                  that omitted contraception before the                     reasons similar to those used by the
                                                  the women aged 15–64 covered by                         Affordable Care Act and that would                        Congress in RFRA and some health care
                                                  employer sponsored insurance plans in                   make use of these expanded exemptions                     conscience laws, in estimating the
                                                  the private sector. According to Census                 based on sincerely held religious beliefs.                anticipated effects of the expanded
                                                  data, 59.9 percent of women aged 15 to                     To begin, we estimate that publicly                    exemptions we agree with the Supreme
                                                  64 are of childbearing age (aged 15 to                  traded companies would not likely                         Court that it is improbable any will do
                                                  44), in this case, 1.3 million. And as                  make use of these expanded                                so.
                                                  noted above, approximately 44.3                         exemptions. Even though the rule does
                                                                                                                                                                       This assumption is significant
                                                  percent of women of childbearing age                    not preclude publicly traded companies
                                                                                                          from dropping coverage based on a                         because 31.3 percent of employees in
                                                  employers. See Table 2, notes 2 & 3 (explaining the     sincerely held religious belief, it is                    the private sector work for publicly
                                                  scope of private plans and government plans for         likely that attempts to object on                         traded companies.90 That means that
                                                  purposes of Table 2), available at https://
                                                                                                          religious grounds by publicly traded                      only approximately 394,000 women
                                                  www.census.gov/content/dam/Census/library/
                                                  publications/2014/demo/p60-250.pdf.                     companies would be rare. The                              aged 15 to 44 that use contraceptives
                                                    According to data tables from the Medical             Departments take note of the Supreme                      covered by the Guidelines were covered
                                                  Expenditure Panel Survey (MEPS) of the Agency for       Court’s decision in Hobby Lobby, where                    by plans of non-publicly traded
                                                  Healthcare Research and Quality of HHS (https://                                                                  companies that did not provide
                                                  meps.ahrq.gov/mepsweb/), State and local
                                                                                                          the Court observed that ‘‘HHS has not
                                                  governments employ 19,297,960 persons; 99.2             pointed to any example of a publicly                      contraceptive coverage pre-Affordable
                                                  percent of those employers offer health insurance;      traded corporation asserting RFRA                         Care Act.
                                                  and 67.4 percent of employees that work at such         rights, and numerous practical restraints
                                                  entities where insurance is offered are enrolled in                                                                  Moreover, these interim final rules
                                                  those plans, amounting to 12.9 million persons
                                                                                                          would likely prevent that from                            build on existing rules that already
                                                  enrolled. DOL estimates that in the public sector,      occurring. For example, the idea that                     exempt houses of worship and
                                                  for each policyholder there is an average of slightly   unrelated shareholders—including                          integrated auxiliaries and, as explained
                                                  less than one dependent. ‘‘Health Insurance             institutional investors with their own
                                                  Coverage Bulletin’’ Table 4, page 21. https://                                                                    above, effectively remove obligations to
                                                  www.dol.gov/sites/default/files/ebsa/researchers/       set of stakeholders—would agree to run                    provide contraceptive coverage within
                                                  data/health-and-welfare/health-insurance-
                                                  coverage-bulletin-2015.pdf. Therefore, State and          88 Some of the 31 percent of survey respondents
                                                                                                                                                                    objecting self-insured church plans.
                                                  local government employer plans cover                   that did not know about contraceptive coverage            These rules will therefore not effect
                                                  approximately 24.8 million persons of all ages.         may not have offered such coverage. If it were            transfers to women in the plans of such
                                                  Census data indicates that on average, 12 percent       possible to account for this non-coverage, the            employers. In attempting to estimate the
                                                  of persons covered by private insurance plans are       estimate of potentially affected covered women
                                                  aged 65 and older. Using these numbers, we              could increase. On the other hand, these employers’       number of such employers, we consider
                                                  estimate that State and local government employer       lack of knowledge about contraceptive coverage            the following information. Many
                                                  plans cover approximately 21.9 million persons          suggests that they lacked sincerely held religious        Catholic dioceses have litigated or filed
                                                  under age 65.                                           beliefs specifically objecting to such coverage—
                                                    The Federal Government has approximately 8.2          beliefs without which they would not qualify for
                                                                                                                                                                    public comments opposing the
                                                  million persons covered in its employee health          the expanded exemptions offered by these rules. In        Mandate, representing to the
                                                  plans. According to information we received from        that case, omission of such employers and covered         Departments and to courts around the
                                                  the Office of Personnel Management, this includes       women from this estimation approach would be
                                                  2.1 million employees having 3.2 million
                                                                                                                                                                    country that official Catholic Church
                                                                                                          appropriate. Correspondingly, the 6 percent of
                                                  dependents, and 1.9 million retirees (annuitants)       employers that had direct knowledge about the             teaching opposes contraception. There
                                                  having 1 million dependents. We do not have             absence of coverage may be more likely to have            are 17,651 Catholic parishes in the
                                                  information about the ages of these policyholders       omitted such coverage on the basis of religious
                                                  and dependents, but for the purposes of this            beliefs than were the 31 percent of survey                   89 For example, 42 U.S.C. 300a–7(b), 42 U.S.C.
                                                  estimate we assume the annuitants and their             respondents who did not know whether the
                                                  dependents are aged 65 or older and the employees       coverage was offered. Yet an entity’s mere                238n, and Consolidated Appropriations Act of
                                                  and their dependents are under age 65, so that the      knowledge about its coverage status does not itself       2017, Div. H, Title V, Sec. 507(d), Public Law 115–
                                                  Federal Government’s employee health plans cover        reflect its motive for omitting coverage. In              31.
                                                  5.3 million persons under age 65.                       responding to the survey, the entity may have                90 John Asker, et al., ‘‘Corporate Investment and
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                    Thus, overall we estimate there are 27.2 million      simply examined its plan document to determine            Stock Market Listing: A Puzzle?’’ 28 Review of
                                                  persons under age 65 enrolled in private health         whether or not contraceptive coverage was offered.        Financial Studies Issue 2, at 342–390 (Oct. 7, 2014),
                                                  insurance sponsored by government employers. Of         As will be relevant in a later portion of the analysis,   available at https://doi.org/10.1093/rfs/hhu077.
                                                  those, 38.3 percent are women aged 15–64, that is,      we have no data indicating what portion of the            This is true even though there are only about 4,300
                                                  10.5 million.                                           entities that omitted contraceptive coverage pre-         publicly traded companies in the U.S. See Rayhanul
                                                    87 Kaiser Family Foundation & Health Research &       Affordable Care Act did so on the basis of sincerely      Ibrahim, ‘‘The number of publicly-traded US
                                                  Educational Trust, ‘‘Employer Health Benefits, 2010     held religious beliefs, as opposed to doing so for        companies is down 46% in the past two decades,’’
                                                  Annual Survey’’ at 196, available at https://kaiser     other reasons that would not qualify them for the         Yahoo! Finance (Aug. 8, 2016), available at https://
                                                  familyfoundation.files.wordpress.com/2013/04/           expanded exemption offered in these interim final         finance.yahoo.com/news/jp-startup-public-
                                                  8085.pdf.                                               rules.                                                    companies-fewer-000000709.html.



                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00032   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM      13OCR2
                                                                                                                                                                                                          353
                                                           Case Federal
                                                                4:18-cv-00825-O
                                                                        Register / Vol.Document
                                                                                        82, No. 19722    FiledOctober
                                                                                                    / Friday,  02/05/19    Page
                                                                                                                      13, 2017    355 and
                                                                                                                               / Rules of 507  PageID 91447823
                                                                                                                                           Regulations

                                                  United States,91 197 Catholic dioceses,92               contraceptive coverage, covered 362,100               as many as 14 of 18 of the contraceptive
                                                  5,224 Catholic elementary schools, and                  women aged 15 to 44 that use                          methods included in the Guidelines.
                                                  1,205 Catholic secondary schools.93 Not                 contraceptives covered by the                         This will reduce, and potentially
                                                  all Catholic schools are integrated                     Guidelines. As noted above, we estimate               eliminate, the contraceptive cost
                                                  auxiliaries of Catholic churches, but                   an average annual expenditure on                      transfer for women covered in their
                                                  there are other Catholic entities that are              contraceptive products and services of                plans.95 Furthermore, among nonprofit
                                                  integrated auxiliaries that are not                     $584 per user. That would amount to                   entities that object to the Mandate, it is
                                                  schools, so we use the number of                        $211.5 million in potential transfer                  possible that a greater share of their
                                                  schools to estimate of the number of                    impact among entities that did not cover              employees oppose contraception than
                                                  integrated auxiliaries. Among self-                     contraception pre- Affordable Care Act                among the general population, which
                                                  insured church plans that oppose the                    for any reason.                                       should lead to a reduction in the
                                                  Mandate, the Department has been sued                      We do not have data indicating how                 estimate of how many women in those
                                                  by two—Guidestone and Christian                         many of the entities that omitted                     plans actually use contraception.
                                                  Brothers. Guidestone is a plan organized                coverage of contraception pre-                           In addition, not all sincerely held
                                                  by the Southern Baptist convention. It                  Affordable Care Act did so on the basis               conscientious objections to
                                                  covers 38,000 employers, some of which                  of sincerely held religious beliefs that              contraceptive coverage are likely to be
                                                  are exempt as churches or integrated                    might qualify them for exempt status                  held by persons with religious beliefs as
                                                  auxiliaries, and some of which are not.94               under these interim final rules, as                   distinct from persons with sincerely
                                                  Christian Brothers is a plan that covers                opposed to having done so for other                   held non-religious moral convictions,
                                                  Catholic organizations. It covers                       reasons. Besides the entities that filed              whose objections would not be
                                                  Catholic churches and integrated                        lawsuits or submitted public comments                 encompassed by these interim final
                                                  auxiliaries, which are estimated above,                 concerning previous rules on this                     rules.96 We do not have data to indicate,
                                                  but also it has said in litigation that it              matter, we are not aware of entities that             among entities that did not cover
                                                  also covers about 500 additional entities               omitted contraception pre-Affordable                  contraception pre-Affordable Care Act
                                                  that are not exempt as churches. In total,              Care Act and then opposed the                         based on sincerely held conscientious
                                                  therefore, we estimate that                             contraceptive coverage requirement                    objections as opposed to other reasons,
                                                  approximately 62,000 employers among                    after it was imposed by the Guidelines.               which ones did so based on religious
                                                  houses of worship, integrated                           For the following reasons, however, we                beliefs and which ones did so instead
                                                  auxiliaries, and church plans, were                     believe that a reasonable estimate is that            based on non-religious moral
                                                  exempt or relieved of contraceptive                     no more than approximately one third                  convictions. Among the general public,
                                                  coverage obligations under the previous                 of the persons covered by relevant                    polls vary about religious beliefs but one
                                                  rules. We do not know how many                          entities—that is, no more than                        prominent poll shows that 89 percent of
                                                  persons are covered in the plans of                     approximately 120,000 affected                        Americans say they believe in God,
                                                  those employers. Guidestone reports                     women—would likely be subject to                      while 11 percent say they do not or are
                                                  that among its 38,000 employers, its                    potential transfer impacts under the                  agnostic.97 Therefore, we estimate that
                                                  plan covers approximately 220,000                       expanded religious exemptions offered                 for every ten entities that omitted
                                                  persons, and its employers include                      in these interim final rules.                         contraception pre-Affordable Care Act
                                                  ‘‘churches, mission-sending agencies,                   Consequently, as explained below, we                  based on sincerely held conscientious
                                                  hospitals, educational institutions and                 believe that the potential impact of                  objections as opposed to other reasons,
                                                  other related ministries.’’ Using that                  these interim final rules falls                       one did so based on sincerely held non-
                                                  ratio, we estimate that the 62,000                      substantially below the $100 million                  religious moral convictions, and
                                                  church and church plan employers                        threshold for economically significant                therefore are not affected by the
                                                  among Guidestone, Christian Brothers,                   and major rules.                                      expanded exemption provided by these
                                                  and Catholic churches would include                        First, as mentioned, we are not aware
                                                                                                                                                                interim final rules for religious beliefs.
                                                  359,000 persons. Among them, as                         of information that would lead us to                     Based on our estimate of an average
                                                  referenced above, 72,500 would be of                    estimate that all or most entities that               annual expenditure on contraceptive
                                                  childbearing age, and 32,100 would use                  omitted coverage of contraception pre-
                                                                                                                                                                products and services of $584 per user,
                                                  contraceptives covered by the                           Affordable Care Act did so on the basis
                                                  Guidelines. Therefore, we estimate that                 of sincerely held conscientious                          95 On the other hand, a key input in the approach

                                                  the private, non-publicly traded                        objections in general or religious beliefs            that generated the one third threshold estimate was
                                                  employers that did not cover                            specifically, as opposed to having done               a survey indicating that six percent of employers
                                                  contraception pre-Affordable Care Act,                  so for other reasons. Moreover, as                    did not provide contraceptive coverage pre-
                                                                                                          suggested by the Guidestone data                      Affordable Care Act. Employers that covered some
                                                  and that were not exempt by the                                                                               contraceptives pre-Affordable Care Act may have
                                                  previous rules nor were participants in                 mentioned previously, employers with                  answered ‘‘yes’’ or ‘‘don’t know’’ to the survey. In
                                                  self-insured church plans that oppose                   conscientious objections may tend to                  such cases, the potential transfer estimate has a
                                                                                                          have relatively few employees. Also,                  tendency toward underestimation because the rule’s
                                                                                                          avoiding negative publicity, the                      effects on such women—causing their contraceptive
                                                     91 Roman Catholic Diocese of Reno, ‘‘Diocese of
                                                                                                                                                                coverage to be reduced from all 18 methods to some
                                                  Reno Directory: 2016–2017,’’ available at http://       difficulty of taking away a fringe benefit            smaller subset—have been omitted from the
                                                  www.renodiocese.org/documents/2016/9/                   that employees have become                            calculation.
                                                  2016%202017%20directory.pdf.                            accustomed to having, and avoiding the                   96 Such objections may be encompassed by
                                                     92 Wikipedia, ‘‘List of Catholic dioceses in the
                                                                                                          administrative cost of renegotiating                  companion interim final rules published elsewhere
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  United States,’’ available at https://                                                                        in this Federal Register. Those rules, however, as
                                                  en.wikipedia.org/wiki/List_of_Catholic_dioceses_        insurance contracts, all provide reasons              an interim final matter, are more narrow in scope
                                                  in_the_United_States.                                   for some employers not to return to pre-              than these rules. For example, in providing
                                                     93 National Catholic Educational Association,        Affordable Care Act lack of                           expanded exemptions for plan sponsors, they do
                                                  ‘‘Catholic School Data,’’ available at http://          contraceptive coverage. Additionally, as              not encompass companies with certain publicly
                                                  www.ncea.org/NCEA/Proclaim/Catholic_School_             discussed above, many employers with                  traded ownership interests.
                                                  Data/Catholic_School_Data.aspx.                                                                                  97 Gallup, ‘‘Most Americans Still Believe in God’’
                                                     94 Guidestone Financial Resources, ‘‘Who We          objections to contraception, including                (June 14–23, 2016), available at http://
                                                  Serve,’’ available at https://www.guidestone.org/       several of the largest litigants, only                www.gallup.com/poll/193271/americans-believe-
                                                  AboutUs/WhoWeServe.                                     object to some contraceptives and cover               god.aspx.



                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00033   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                                                                                                                                                                      354
                                                  47824 Case Federal
                                                             4:18-cv-00825-O
                                                                     Register / Vol.Document
                                                                                     82, No. 19722    FiledOctober
                                                                                                 / Friday,  02/05/19    Page
                                                                                                                   13, 2017    356 and
                                                                                                                            / Rules of 507  PageID 915
                                                                                                                                        Regulations

                                                  the effect of the expanded exemptions                   general notice of proposed rulemaking                 minimize the information collection
                                                  on 120,000 women would give rise to                     is not required when an agency, for                   burden.
                                                  approximately $70.1 million in                          good cause, finds that notice and public                 However, we are requesting an
                                                  potential transfer impact. This falls                   comment thereon are impracticable,                    emergency review of the information
                                                  substantially below the $100 million                    unnecessary, or contrary to the public                collection referenced later in this
                                                  threshold for economically significant                  interest. The interim final rules are                 section. In compliance with the
                                                  and major rules. In addition, as noted                  exempt from the APA, both because the                 requirement of section 3506(c)(2)(A) of
                                                  above, premiums may be expected to                      PHS Act, ERISA, and the Code contain                  the PRA, we have submitted the
                                                  adjust to reflect changes in coverage,                  specific provisions under which the                   following for emergency review to the
                                                  thus partially offsetting the transfer                  Secretaries may adopt regulations by                  Office of Management and Budget
                                                  experienced by women who use the                        interim final rule and because the                    (OMB). We are requesting an emergency
                                                  affected contraceptives. As discussed                   Departments have made a good cause                    review and approval under both 5 CFR
                                                  elsewhere in this analysis, such women                  finding that a general notice of proposed             1320.13(a)(2)(i) and (iii) of the
                                                  may make up approximately 8.9 percent                   rulemaking is not necessary earlier in                implementing regulations of the PRA in
                                                  (= 20.2 percent × 44.3 percent) of the                  this preamble. Therefore, the RFA does                order to implement provisions regarding
                                                  covered population, in which case the                   not apply and the Departments are not                 self-certification or notices to HHS from
                                                  offset would also be approximately 8.9                  required to either certify that the                   eligible organizations (§ 147.131(c)(3)),
                                                  percent, yielding a potential transfer of               regulations or this amendment would                   notice of availability of separate
                                                  $63.8 million.                                          not have a significant economic impact                payments for contraceptive services
                                                     We request comment on all aspects of                 on a substantial number of small entities             (§ 147.131(f)), and notice of revocation
                                                  the preceding regulatory impact                         or conduct a regulatory flexibility                   of accommodation (§ 147.131(c)(4)). In
                                                  analysis, as well as on how to attribute                analysis.                                             accordance with 5 CFR 1320.13(a)(2)(i),
                                                  impacts to this interim final rule and the                 Nevertheless, the Departments                      we believe public harm is reasonably
                                                  companion interim final rule                            carefully considered the likely impact of             likely to ensue if the normal clearance
                                                  concerning exemptions provided based                                                                          procedures are followed. The use of
                                                                                                          the rule on small entities in connection
                                                  on sincerely held (non-religious) moral                                                                       normal clearance procedures is
                                                                                                          with their assessment under Executive
                                                  convictions published elsewhere in this                                                                       reasonably likely to prevent or disrupt
                                                                                                          Order 12866. The Departments do not
                                                  Federal Register.                                                                                             the collection of information. Similarly,
                                                                                                          expect that these interim final rules will
                                                  B. Special Analyses—Department of the                   have a significant economic effect on a               in accordance with 5 CFR
                                                  Treasury                                                substantial number of small entities,                 1320.13(a)(2)(iii), we believe the use of
                                                                                                          because they will not result in any                   normal clearance procedures is
                                                     For purposes of the Department of the
                                                                                                          additional costs to affected entities, and            reasonably likely to cause a statutory or
                                                  Treasury, certain Internal Revenue
                                                                                                          in many cases will relieve burdens and                court ordered deadline to be missed.
                                                  Service (IRS) regulations, including this
                                                                                                          costs from such entities. By exempting                Many cases have been on remand for
                                                  one, are exempt from the requirements
                                                                                                          from the Mandate small businesses and                 over a year from the Supreme Court,
                                                  in Executive Order 12866, as
                                                                                                          nonprofit organizations with religious                asking the Departments and the parties
                                                  supplemented by Executive Order
                                                                                                          objections to some (or all)                           to resolve this matter. These interim
                                                  13563. The Departments anticipate that
                                                                                                          contraceptives and/or sterilization, the              final rules extend exemptions to
                                                  there will be more entities reluctantly
                                                                                                          Departments have reduced regulatory                   entities, which involves no collection of
                                                  using the existing accommodation that
                                                                                                          burden on such small entities. Pursuant               information and which the Departments
                                                  will choose to operate under the newly
                                                                                                          to section 7805(f) of the Code, these                 have statutory authority to do by the use
                                                  expanded exemption, than entities that
                                                                                                          regulations have been submitted to the                of interim final rules. If the information
                                                  are not currently eligible to use the
                                                                                                          Chief Counsel for Advocacy of the Small               collection involved in the amended
                                                  accommodation that will opt into it. The
                                                                                                          Business Administration for comment                   accommodation process is not approved
                                                  effect of this rule will therefore be that
                                                                                                          on their impact on small business.                    on an emergency basis, newly exempt
                                                  fewer overall adjustments are made to
                                                                                                                                                                entities that wish to opt into the
                                                  the Federally facilitated Exchange user                 D. Paperwork Reduction Act—                           amended accommodation process might
                                                  fees for entities using the                             Department of Health and Human                        not be able to do so until normal
                                                  accommodation process, as long as the                   Services                                              clearance procedures are completed.
                                                  Secretary of the Department of Health                                                                            A description of the information
                                                  and Human Services requests and an                        Under the Paperwork Reduction Act
                                                                                                          of 1995 (the PRA), Federal agencies are               collection provisions implicated in
                                                  authorizing exception under OMB                                                                               these interim final rules is given in the
                                                  Circular No. A–25R is in effect, than                   required to publish notice in the
                                                                                                          Federal Register concerning each                      following section with an estimate of
                                                  would have occurred under the                                                                                 the annual burden. Average labor costs
                                                  previous rule if this rule were not                     proposed collection of information.
                                                                                                          Interested persons are invited to send                (including 100 percent fringe benefits)
                                                  finalized. Therefore, a regulatory                                                                            used to estimate the costs are calculated
                                                  assessment is not required.                             comments regarding our burden
                                                                                                          estimates or any other aspect of this                 using data available from the Bureau of
                                                  C. Regulatory Flexibility Act                           collection of information, including any              Labor Statistics.98
                                                     The Regulatory Flexibility Act (5                    of the following subjects: (1) The                    a. ICRs Regarding Self-Certification or
                                                  U.S.C. 601 et seq.) (RFA) imposes                       necessity and utility of the proposed                 Notices to HHS (§ 147.131(c)(3))
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  certain requirements with respect to                    information collection for the proper
                                                                                                                                                                   Each organization seeking to be
                                                  Federal rules that are subject to the                   performance of the agency’s functions;
                                                                                                                                                                treated as an eligible organization that
                                                  notice and comment requirements of                      (2) the accuracy of the estimated
                                                                                                                                                                wishes to use the optional
                                                  section 553(b) of the APA (5 U.S.C. 551                 burden; (3) ways to enhance the quality,
                                                                                                                                                                accommodation process offered under
                                                  et seq.) and that are likely to have a                  utility, and clarity of the information to
                                                  significant economic impact on a                        be collected; and (4) the use of                        98 May 2016 National Occupational Employment
                                                  substantial number of small entities.                   automated collection techniques or                    and Wage Estimates United States found at https://
                                                  Under Section 553(b) of the APA, a                      other forms of information technology to              www.bls.gov/oes/current/oes_nat.htm.



                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00034   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                                                                                                                                                                    355
                                                           Case Federal
                                                                4:18-cv-00825-O
                                                                        Register / Vol.Document
                                                                                        82, No. 19722    FiledOctober
                                                                                                    / Friday,  02/05/19    Page
                                                                                                                      13, 2017    357 and
                                                                                                                               / Rules of 507  PageID 91647825
                                                                                                                                           Regulations

                                                  these interim final rules must either use               compensation and benefits manager at a                contemporaneous with (to the extent
                                                  the EBSA Form 700 method of self-                       cost of $122.02 per hour,101 5 minutes                possible), any application materials
                                                  certification or provide notice to HHS of               for legal counsel at a cost of $134.50 per            distributed in connection with
                                                  its religious objection to coverage of all              hour,102 and 5 minutes by a senior                    enrollment (or re-enrollment) in group
                                                  or a subset of contraceptive services.                  executive at a cost of $186.88 per                    or student coverage of the eligible
                                                  Specifically, these interim final rules                 hour 103) preparing and sending the self-             organization in any plan year to which
                                                  continue to allow eligible organizations                certification or notice to HHS and filing             the accommodation is to apply and will
                                                  to notify an issuer or third party                      it to meet the recordkeeping                          be provided annually. To satisfy the
                                                  administrator using EBSA Form 700, or                   requirement. Therefore, the total annual              notice requirement, issuers and third
                                                  to notify HHS, of their religious                       burden for preparing and providing the                party administrators may, but are not
                                                  objection to coverage of all or a subset                information in the self-certification or              required to, use the model language set
                                                  of contraceptive services, as set forth in              notice to HHS will require                            forth previously by HHS or substantially
                                                  the July 2015 final regulations. The                    approximately 50 minutes for each                     similar language. The burden for this
                                                  burden related to the notice to HHS is                  eligible organization with an equivalent              ICR is currently approved under OMB
                                                  currently approved under OMB Control                    cost burden of approximately $74.96 for               control number 0938–1292.
                                                  Number 0938–1248 and the burden                         a total hour burden of approximately 7.5                 As mentioned, HHS is anticipating
                                                  related to the self-certification (EBSA                 hours with an equivalent cost of                      that approximately 109 entities will use
                                                  Form 700) is currently approved under                   approximately $675 for 9 entities. As                 the optional accommodation (100 that
                                                  OMB control number 0938–1292.                           DOL and HHS share jurisdiction, they                  used it previously, and 9 that will newly
                                                     Notably, however, entities that are                  are splitting the hour burden so each                 opt into it). It is unknown how many
                                                  participating in the previous                           will account for approximately 3.75                   issuers or third party administrators
                                                  accommodation process, where a self-                    burden hours with an equivalent cost of               provide health insurance coverage or
                                                  certification or notice has already been                approximately $337.                                   services in connection with health plans
                                                  submitted, and where the entities                          HHS estimates that each self-                      of eligible organizations, but HHS will
                                                  choose to continue their accommodated                   certification or notice to HHS will                   assume at least 109. It is estimated that
                                                  status under these interim final rules,                 require $0.49 in postage and $0.05 in                 each issuer or third party administrator
                                                  generally do not need to file a new self-               materials cost (paper and ink) and the                will need approximately 1 hour of
                                                  certification or notice (unless they                    total postage and materials cost for each             clerical labor (at $55.68 per hour) 104
                                                  change their issuer or third party                      self-certification or notice sent via mail            and 15 minutes of management review
                                                  administrator). As explained above,                     will be $0.54. For purposes of this                   (at $117.40 per hour) 105 to prepare the
                                                  HHS assumes that, among the 209                         analysis, HHS assumes that 50 percent                 notices. The total burden for each issuer
                                                  entities we estimated are using the                     of self-certifications or notices to HHS              or third party administrator to prepare
                                                  previous accommodation, 109 will use                    will be mailed. The total cost for                    notices will be 1.25 hours with an
                                                  the expanded exemption and 100 will                     sending the self-certifications or notices            equivalent cost of approximately $85.03.
                                                  continue under the voluntary                            to HHS by mail is approximately $2.70                 The total burden for all issuers or third
                                                  accommodation. Those 100 entities will                  for 5 entities. As DOL and HHS share                  party administrators will be 136 hours,
                                                  not need to file additional self-                       jurisdiction they are splitting the cost              with an equivalent cost of $9,268. As
                                                  certifications or notices. HHS also                     burden so each will account for $1.35 of              DOL and HHS share jurisdiction, they
                                                  assumes that an additional 9 entities                   the cost burden.                                      are splitting the hour burden so each
                                                  that were not using the previous                                                                              will account for 68 burden hours with
                                                  accommodation will opt into it. Those                   b. ICRs Regarding Notice of Availability              an equivalent cost of $4,634, with
                                                  entities will be subject to the self-                   of Separate Payments for Contraceptive                approximately 55 respondents.
                                                  certification or notice requirement.                    Services (§ 147.131(e))                                  As discussed above, the Departments
                                                     In order to estimate the cost for an                                                                       estimate that 770,000 persons will be
                                                                                                             As required by the July 2015 final
                                                  entity that chooses to opt into the                                                                           covered in the plans of the 100 entities
                                                                                                          regulations, a health insurance issuer or
                                                  accommodation process, HHS assumes,                                                                           that previously used the
                                                                                                          third party administrator providing or
                                                  as it did in its August 2014 interim final                                                                    accommodation and will continue doing
                                                                                                          arranging separate payments for
                                                  rules, that clerical staff for each eligible                                                                  so, and that an additional 9 entities will
                                                                                                          contraceptive services for participants
                                                  organization will gather and enter the                                                                        newly opt into the accommodation. It is
                                                                                                          and beneficiaries in insured or self-
                                                  necessary information and send the self-                                                                      not known how many persons will be
                                                                                                          insured group health plans (or student
                                                  certification to the issuer or third party                                                                    covered in the plans of the 9 entities
                                                                                                          enrollees and covered dependents in
                                                  administrator as appropriate, or send                                                                         newly using the accommodation.
                                                                                                          student health insurance coverage) of                 Assuming that those 9 entities will have
                                                  the notice to HHS.99 HHS assumes that                   eligible organizations is required to
                                                  a compensation and benefits manager                                                                           a similar number of covered persons per
                                                                                                          provide a written notice to plan                      entity, we estimate that all 109
                                                  and inside legal counsel will review the                participants and beneficiaries (or
                                                  self-certification or notice to HHS and a                                                                     accommodated entities will encompass
                                                                                                          student enrollees and covered                         839,300 covered persons. We assume
                                                  senior executive would execute it. HHS                  dependents) informing them of the
                                                  estimates that an eligible organization                                                                       that sending one notice to each
                                                                                                          availability of such payments. The                    participant will satisfy the need to send
                                                  would spend approximately 50 minutes                    notice must be separate from, but
                                                  (30 minutes of clerical labor at a cost of                                                                    the notices to all participants and
                                                  $55.68 per hour,100 10 minutes for a                                                                          dependents. Among persons covered by
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                                                                            101 Occupation code 11–3111 for Compensation

                                                                                                          and Benefits Managers with mean hourly wage           plans, approximately 50.1 percent are
                                                    99 For purposes of this analysis, the Department      $61.01, https://www.bls.gov/oes/current/              participants and 49.9 percent are
                                                  assumes that the same amount of time will be            oes113111.htm.
                                                  required to prepare the self-certification and the        102 Occupation code 23–1011 for Lawyers with          104 Occupation code 43–6011 for Executive
                                                  notice to HHS.                                          mean hourly wage $67.25, https://www.bls.gov/oes/     Secretaries and Executive Administrative Assistants
                                                    100 Occupation code 43–6011 for Executive             current/oes231011.htm.                                with mean hourly wage $27.84.
                                                  Secretaries and Executive Administrative Assistants       103 Occupation code11–1011 for Chief Executives       105 Occupation code 11–1021 General and

                                                  with mean hourly wage $27.84, https://                  with mean hourly wage $93.44, https://                Operations Managers with mean hourly wage
                                                  www.bls.gov/oes/current/oes436011.htm.                  www.bls.gov/oes/current/oes111011.htm.                $58.70.



                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00035   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                                                                                                                                                                    356
                                                  47826 Case Federal
                                                             4:18-cv-00825-O
                                                                     Register / Vol.Document
                                                                                     82, No. 19722    FiledOctober
                                                                                                 / Friday,  02/05/19    Page
                                                                                                                   13, 2017    358 and
                                                                                                                            / Rules of 507  PageID 917
                                                                                                                                        Regulations

                                                  dependents.106 For 109 entities, the total                                        their use of the accommodation, and                      approximately $19,798. As DOL and
                                                  number of notices will be 420,490. For                                            will therefore be required to cause the                  HHS share jurisdiction, they are
                                                  purposes of this analysis, the                                                    notification to be sent (the issuer or                   splitting the hour burden so each will
                                                  Departments also assume that 53.7                                                 third party administrator can send the                   account for 109 burden hours with an
                                                  percent of notices will be sent                                                   notice on behalf of the entity). For the                 equivalent cost of approximately $9,899.
                                                  electronically, and 46.3 percent will be                                          purpose of calculating ICRs associated                     As discussed above, HHS estimates
                                                  mailed.107 Therefore, approximately                                               with revocations of the accommodation,                   that there are 257,000 covered persons
                                                  194,687 notices will be mailed. HHS                                               and for various reasons discussed above,                 in accommodated plans that will revoke
                                                  estimates that each notice will require                                           HHS assumes that litigating entities that                their accommodated status and use the
                                                  $0.49 in postage and $0.05 in materials                                           were previously using the                                expanded exemption.111 As before, we
                                                  cost (paper and ink) and the total                                                accommodation and that will revoke it                    use the average of 50.1 percent of
                                                  postage and materials cost for each                                               fall within the estimated 109 entities                   covered persons who are policyholders,
                                                  notice sent via mail will be $0.54. The                                           that will revoke the accommodation
                                                  total cost for sending approximately                                                                                                       and estimate that an average of 53.7
                                                                                                                                    overall.                                                 percent of notices will be sent
                                                  194,687 notices by mail is
                                                  approximately $105,131. As DOL and                                                   As before, HHS assumes that, for each                 electronically and 46.3 percent by mail.
                                                  HHS share jurisdiction, they are                                                  issuer or third party administrator, a                   Therefore, approximately 128,757
                                                  splitting the cost burden so each will                                            manager and inside legal counsel and                     notices will be sent, of which 59,615
                                                  account for $52,565 of the cost burden.                                           clerical staff will need approximately 2                 notices will be mailed. HHS estimates
                                                                                                                                    hours to prepare and send the                            that each notice will require $0.49 in
                                                  c. ICRs Regarding Notice of Revocation                                            notification to participants and                         postage and $0.05 in materials cost
                                                  of Accommodation (§ 147.131(c)(4))                                                beneficiaries and maintain records (30                   (paper and ink) and the total postage
                                                     An eligible organization may revoke                                            minutes for a manager at a cost of                       and materials cost for each notice sent
                                                  its use of the accommodation process;                                             $117.40 per hour,108 30 minutes for                      via mail will be $0.54. The total cost for
                                                  its issuer or third party administrator                                           legal counsel at a cost of $134.50 per                   sending approximately 59,615 notices
                                                  must provide written notice of such                                               hour 109, 1 hour for clerical labor at a                 by mail is approximately $32,192. As
                                                  revocation to participants and                                                    cost of $55.68 per hour 110). The burden                 DOL and HHS share jurisdiction, they
                                                  beneficiaries as soon as practicable. As                                          per respondent will be 2 hours with an                   are splitting the hour burden so each
                                                  discussed above, HHS estimates that                                               equivalent cost of $181.63; for 109                      will account for 64,379 notices, with an
                                                  109 entities that are using the                                                   entities, the total burden will be 218                   equivalent cost of approximately
                                                  accommodation process will revoke                                                 hours with an equivalent cost of                         $16,096.
                                                                                                               TABLE 1—SUMMARY OF INFORMATION COLLECTION BURDENS
                                                                                                                                                                                                         Hourly labor            Total labor
                                                                                                                                                                        Burden per      Total annual
                                                                                                                    OMB                     Number of                                                      cost of                 cost of       Total cost
                                                               Regulation section                                                                         Responses     respondent        burden
                                                                                                                  control No.              respondents                                                    reporting               reporting         ($)
                                                                                                                                                                          (hours)         (hours)            ($)                     ($)

                                                  Self-Certification or Notices to HHS .......                 0938—NEW ...                         *5            5              0.83           3.75              $89.95             $337.31      $338.66
                                                  Notice of Availability of Separate Pay-                      0938—NEW ...                        *55      210,245              1.25          68.13               68.02            4,634.14     57,199.59
                                                    ments for Contraceptive Services.
                                                  Notice of Revocation of Accommodation                        0938—NEW ...                        *55        64,379             2.00            109                 90.82          9,898.84     25,994.75

                                                      Total ................................................    ........................          *115      274,629              4.08         180.88    ......................     14,870.29     83,533.00
                                                    * The total number of respondents is 227 (= 9+109+109) for both HHS and DOL, but the summaries here and below exceed that total because of rounding up that
                                                  occurs when sharing the burden between HHS and DOL.
                                                    Note: There are no capital/maintenance costs associated with the ICRs contained in this rule; therefore, we have removed the associated column from Table 1.
                                                  Postage and material costs are included in Total Cost.


                                                    We are soliciting comments on all of                                            comments on all of the related                           new OMB control number that will
                                                  the information collection requirements                                           information collection requirements                      ultimately contain the approval for the
                                                  contained in these interim final rules. In                                        currently approved under 0938–1292                       new information collection
                                                  addition, we are also soliciting                                                  and 0938–1248. HHS is requesting a                       requirements contained in these interim

                                                     106 ‘‘Health Insurance Coverage Bulletin’’ Table 4,                            percent of Internet users use online banking, which         111 In estimating the number of women that might

                                                  page 21. Using March 2015 Annual Social and                                       is used as the proxy for the number of Internet users    have their contraceptive coverage affected by the
                                                  Economic Supplement to the Current Population                                     who will opt in for electronic disclosure (for a total   expanded exemption, we indicated that we do not
                                                  Survey. https://www.dol.gov/sites/default/files/                                  of 23.5 percent receiving electronic disclosure          know the extent to which the number of women in
                                                  ebsa/researchers/data/health-and-welfare/health-                                  outside of work). Combining the 30.2 percent who         accommodated plans affected by these rules overlap
                                                  insurance-coverage-bulletin-2015.pdf.                                             receive electronic disclosure at work with the 23.5      with the number of women in plans offered by
                                                     107 According to data from the National                                        percent who receive electronic disclosure outside of
                                                                                                                                                                                             litigating entities that will be affected by these
                                                  Telecommunications and Information Agency                                         work produces a total of 53.7 percent who will
                                                                                                                                    receive electronic disclosure overall.                   rules, though we assume there is significant
                                                  (NTIA), 36.0 percent of individuals age 25 and over
                                                                                                                                       108 Occupation code 11–1021 for General and           overlap. That uncertainty should not affect the
                                                  have access to the Internet at work. According to
                                                                                                                                                                                             calculation of the ICRs for revocation notices,
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  a Greenwald & Associates survey, 84 percent of                                    Operations Managers with mean hourly wage
                                                  plan participants find it acceptable to make                                      $58.70, https://www.bls.gov/oes/current/                 however. If the two numbers overlap, the estimates
                                                  electronic delivery the default option, which is                                  oes111021.htm.                                           of plans revoking the accommodation and
                                                  used as the proxy for the number of participants                                     109 Occupation code 23–1011 for Lawyers with          policyholders covered in those plans would already
                                                  who will not opt out that are automatically enrolled                              mean hourly wage $67.25, https://www.bls.gov/oes/        include plans and policyholders of litigating
                                                  (for a total of 30.2 percent receiving electronic                                 current/oes231011.htm.                                   entities. If the numbers do not overlap, those
                                                  disclosure at work). Additionally, the NTIA reports                                  110 Occupation code 43–6011 for Executive             litigating entity plans would not presently be
                                                  that 38.5 percent of individuals age 25 and over                                  Secretaries and Executive Administrative Assistants      enrolled in the accommodation, and therefore
                                                  have access to the Internet outside of work.                                      with mean hourly wage $27.84, https://                   would not need to send notices concerning
                                                  According to a Pew Research Center survey, 61                                     www.bls.gov/oes/current/oes436011.htm.                   revocation of accommodated status.



                                             VerDate Sep<11>2014         18:35 Oct 12, 2017            Jkt 244001         PO 00000         Frm 00036   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM      13OCR2
                                                                                                                                                                                                                                               357
                                                           Case Federal
                                                                4:18-cv-00825-O
                                                                        Register / Vol.Document
                                                                                        82, No. 19722    FiledOctober
                                                                                                    / Friday,  02/05/19    Page
                                                                                                                      13, 2017    359 and
                                                                                                                               / Rules of 507  PageID 91847827
                                                                                                                                           Regulations

                                                  final rules as well as the related                      revision. The request was made under                    OMB Numbers: 1210–0150.
                                                  requirements currently approved under                   emergency clearance procedures                          Affected Public: Private Sector—Not
                                                  0938–1292 and 0938–1248. In an effort                   specified in regulations at 5 CFR                     for profit and religious organizations;
                                                  to consolidate the number of                            1320.13. In an effort to consolidate the              businesses or other for-profits.
                                                  information collection requests, we will                number of information collection                        Total Respondents: 114 112 (combined
                                                  formally discontinue the control                        requests, DOL will combine the ICR                    with HHS total is 227).
                                                  numbers 0938–1292 and 0938–1248                         related to the OMB control number                       Total Responses: 274,628 (combined
                                                  once the new information collection                     1210–0152 with the ICR related to the                 with HHS total is 549,255).
                                                  request associated with these interim                   OMB control number 1210–0150. Once                      Frequency of Response: On occasion.
                                                  final rules is approved.                                the ICR is approved DOL will
                                                     To obtain copies of a supporting                                                                             Estimated Total Annual Burden
                                                                                                          discontinue 1210–0152. A copy of the
                                                  statement and any related forms for the                                                                       Hours: 181 (combined with HHS total is
                                                                                                          information collection request may be
                                                  proposed collection(s) summarized in                                                                          362 hours).
                                                                                                          obtained free of charge on the
                                                  this notice, you may make your request                  RegInfo.gov Web site at http://                         Estimated Total Annual Burden Cost:
                                                  using one of following:                                 www.reginfo.gov/public/do/                            $68,662 (combined with HHS total is
                                                     1. Access CMS’ Web site address at                   PRAViewICR?ref_nbr=201705-1210-001.                   $137,325).
                                                  https://www.cms.gov/Regulations-and-                    This approval will allow respondents to                 Type of Review: Revised Collection.
                                                  Guidance/Legislation/                                   temporarily utilize the additional                      Agency: DOL–EBSA.
                                                  PaperworkReductionActof1995/PRA-                        flexibility these interim final regulations           F. Regulatory Reform Executive Orders
                                                  Listing.html.                                           provide, while DOL seeks public                       13765, 13771 and 13777
                                                     2. Email your request, including your                comment on the collection methods—
                                                  address, phone number, OMB number,                      including their utility and burden.                      Executive Order 13765 (January 20,
                                                  and CMS document identifier, to                            Consistent with the analysis in the                2017) directs that, ‘‘[t]o the maximum
                                                  Paperwork@cms.hhs.gov.                                  HHS PRA section above, the                            extent permitted by law, the Secretary of
                                                     3. Call the Reports Clearance Office at              Departments expect that each of the                   the Department of Health and Human
                                                  (410) 786–1326.                                         estimated 9 eligible organizations newly              Services and the heads of all other
                                                     If you comment on these information                  opting into the accommodation will                    executive departments and agencies
                                                  collections, that is, reporting,                        spend approximately 50 minutes in                     (agencies) with authorities and
                                                  recordkeeping or third-party disclosure                 preparation time and incur $0.54                      responsibilities under the Act shall
                                                  requirements, please submit your                        mailing cost to self-certify or notify                exercise all authority and discretion
                                                  comments electronically as specified in                 HHS. Each of the 109 issuers or third                 available to them to waive, defer, grant
                                                  the ADDRESSES section of these interim                  party administrators for the 109 eligible             exemptions from, or delay the
                                                  final rules with comment period.                        organizations that make use of the                    implementation of any provision or
                                                  E. Paperwork Reduction Act—                             accommodation overall will distribute                 requirement of the Act that would
                                                  Department of Labor                                     Notices of Availability of Separate                   impose a fiscal burden on any State or
                                                                                                          Payments for Contraceptive Services.                  a cost, fee, tax, penalty, or regulatory
                                                     Under the Paperwork Reduction Act,                   These issuers and third party                         burden on individuals, families,
                                                  an agency may not conduct or sponsor,                   administrators will spend                             healthcare providers, health insurers,
                                                  and an individual is not required to                    approximately 1.25 hours in preparation               patients, recipients of healthcare
                                                  respond to, a collection of information                 time and incur $0.54 cost per mailed                  services, purchasers of health insurance,
                                                  unless it displays a valid OMB control                  notice. Notices of Availability of                    or makers of medical devices, products,
                                                  number. In accordance with the                          Separate Payments for Contraceptive                   or medications.’’ In addition, agencies
                                                  requirements of the PRA, the ICR for the                Services will need to be sent to 420,489              are directed to ‘‘take all actions
                                                  EBSA Form 700 and alternative notice                    policyholders, and 53.7 percent of the                consistent with law to minimize the
                                                  have previously been approved by OMB                    notices will be sent electronically, while            unwarranted economic and regulatory
                                                  under control numbers 1210–0150 and                     46.3 percent will be mailed. Finally, 109             burdens of the [Affordable Care Act],
                                                  1210–0152. A copy of the ICR may be                     entities using the previous                           and prepare to afford the States more
                                                  obtained by contacting the PRA                          accommodation process will revoke its                 flexibility and control to create a more
                                                  addressee shown below or at http://                     use and will therefore be required to                 free and open healthcare market.’’ These
                                                  www.RegInfo.gov. PRA ADDRESSEE: G.                      cause the Notice of Revocation of                     interim final rules exercise the
                                                  Christopher Cosby, Office of Policy and                 Accommodation to be sent (the issuer or               discretion provided to the Departments
                                                  Research, U.S. Department of Labor,                     third party administrator can send the                under the Affordable Care Act, RFRA,
                                                  Employee Benefits Security                              notice on behalf of the entity). These                and other laws to grant exemptions and
                                                  Administration, 200 Constitution                        entities will spend approximately two                 thereby minimize regulatory burdens of
                                                  Avenue NW., Room N–5718,                                hours in preparation time and incur                   the Affordable Care Act on the affected
                                                  Washington, DC 20210. Telephone:                        $0.54 cost per mailed notice. Notice of               entities and recipients of health care
                                                  202–693–8410; Fax: 202–219–4745.                        Revocation of Accommodation will                      services.
                                                  These are not toll-free numbers.                        need to be sent to an average of 128,757                 Consistent with Executive Order
                                                     These interim final rules amend the                  policyholders and 53.7 percent of the                 13771 (82 FR 9339, February 3, 2017),
                                                  ICR by changing the accommodation                       notices will be sent electronically. The              we have estimated the costs and cost
                                                  process to an optional process for                      DOL information collections in this rule              savings attributable to this interim final
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  exempt organizations and requiring a                    are found in 29 CFR 2510.3–16 and                     rule. As discussed in more detail in the
                                                  notice of revocation to be sent by the                  2590.715–2713A and are summarized as                  preceding analysis, this interim final
                                                  issuer or third party administrator to                  follows:                                              rule lessens incremental reporting
                                                  participants and beneficiaries in plans                    Type of Review: Revised Collection.
                                                  whose employer who revokes their                           Agency: DOL–EBSA.                                    112 Denotes that there is an overlap between
                                                  accommodation. DOL submitted the                           Title: Coverage of Certain Preventive              jurisdiction shared by HHS and DOL over these
                                                  ICRs in order to obtain OMB approval                    Services under the Affordable Care                    respondents and therefore they are included only
                                                  under the PRA for the regulatory                        Act—Private Sector.                                   once in the total.



                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00037   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                                                                                                                                                                    358
                                                  47828 Case Federal
                                                             4:18-cv-00825-O
                                                                     Register / Vol.Document
                                                                                     82, No. 19722    FiledOctober
                                                                                                 / Friday,  02/05/19    Page
                                                                                                                   13, 2017    360 and
                                                                                                                            / Rules of 507  PageID 919
                                                                                                                                        Regulations

                                                  costs.113 Therefore, this interim final                  and describe the extent of their                     requirements, State regulation of health
                                                  rule is considered an Executive Order                    consultation and the nature of the                   insurance.
                                                  13771 deregulatory action.                               concerns of State and local officials in             Kirsten B. Wielobob,
                                                  F. Unfunded Mandates Reform Act                          the preamble to the regulation.
                                                                                                                                                                Deputy Commissioner for Services and
                                                     The Unfunded Mandates Reform Act                        These interim final rules do not have              Enforcement.
                                                  of 1995 (section 202(a) of Pub. L. 104–                  any Federalism implications, since they                Approved: October 2, 2017.
                                                  4), requires the Departments to prepare                  only provide exemptions from the                     David J. Kautter,
                                                  a written statement, which includes an                   contraceptive and sterilization coverage             Assistant Secretary for Tax Policy.
                                                  assessment of anticipated costs and                      requirement in HRSA Guidelines                         Signed this 4th day of October, 2017.
                                                  benefits, before issuing ‘‘any rule that                 supplied under section 2713 of the PHS               Timothy D. Hauser,
                                                  includes any Federal mandate that may                    Act.
                                                                                                                                                                Deputy Assistant Secretary for Program
                                                  result in the expenditure by State, local,                                                                    Operations, Employee Benefits Security
                                                                                                           VII. Statutory Authority
                                                  and tribal governments, in the aggregate,                                                                     Administration, Department of Labor.
                                                  or by the private sector, of $100,000,000                  The Department of the Treasury                       Dated: October 4, 2017.
                                                  or more (adjusted annually for inflation)                temporary regulations are adopted                    Seema Verma,
                                                  in any one year.’’ The current threshold                 pursuant to the authority contained in               Administrator, Centers for Medicare &
                                                  after adjustment for inflation is $148                   sections 7805 and 9833 of the Code.                  Medicaid Services.
                                                  million, using the most current (2016)
                                                                                                             The Department of Labor regulations                  Approved: October 4, 2017.
                                                  Implicit Price Deflater for the Gross
                                                  Domestic Product. For purposes of the                    are adopted pursuant to the authority                Donald Wright,
                                                  Unfunded Mandates Reform Act, these                      contained in 29 U.S.C. 1002(16), 1027,               Acting Secretary, Department of Health and
                                                  interim final rules do not include any                   1059, 1135, 1161–1168, 1169, 1181–                   Human Services.
                                                  Federal mandate that may result in                       1183, 1181 note, 1185, 1185a, 1185b,
                                                                                                           1185d, 1191, 1191a, 1191b, and 1191c;                DEPARTMENT OF THE TREASURY
                                                  expenditures by State, local, or tribal
                                                  governments, nor do they include any                     sec. 101(g), Public Law 104–191, 110                 Internal Revenue Service
                                                  Federal mandates that may impose an                      Stat. 1936; sec. 401(b), Public Law 105–               For the reasons set forth in this
                                                  annual burden of $100 million, adjusted                  200, 112 Stat. 645 (42 U.S.C. 651 note);             preamble, 26 CFR part 54 is amended as
                                                  for inflation, or more on the private                    sec. 512(d), Public Law 110–343, 122                 follows:
                                                  sector.                                                  Stat. 3881; sec. 1001, 1201, and 1562(e),
                                                  G. Federalism                                            Public Law 111–148, 124 Stat. 119, as                PART 54—PENSION EXCISE TAXES
                                                                                                           amended by Public Law 111–152, 124
                                                     Executive Order 13132 outlines                        Stat. 1029; Secretary of Labor’s Order 1–            ■ 1. The authority citation for part 54
                                                  fundamental principles of federalism,                    2011, 77 FR 1088 (Jan. 9, 2012).                     continues to read in part as follows:
                                                  and requires the adherence to specific                                                                            Authority: 26 U.S.C. 7805 * * *
                                                  criteria by Federal agencies in the                        The Department of Health and Human
                                                  process of their formulation and                         Services regulations are adopted                     ■ 2. Section 54.9815–2713 is amended
                                                  implementation of policies that have                     pursuant to the authority contained in               by revising paragraphs (a)(1)
                                                  ‘‘substantial direct effects’’ on States,                sections 2701 through 2763, 2791, and                introductory text and (a)(1)(iv) to read as
                                                  the relationship between the Federal                     2792 of the PHS Act (42 U.S.C. 300gg                 follows:
                                                  Government and States, or the                            through 300gg–63, 300gg–91, and
                                                                                                                                                                § 54.9815–2713 Coverage of preventive
                                                  distribution of power and                                300gg–92), as amended; and Title I of                health services.
                                                  responsibilities among the various                       the Affordable Care Act, sections 1301–
                                                  levels of Government. Federal agencies                                                                          (a) * * *
                                                                                                           1304, 1311–1312, 1321–1322, 1324,
                                                                                                                                                                  (1) In general. [Reserved]. For further
                                                  promulgating regulations that have                       1334, 1342–1343, 1401–1402, and 1412,                guidance, see § 54.9815–2713T(a)(1)
                                                  these federalism implications must                       Public Law 111–148, 124 Stat. 119 (42                introductory text.
                                                  consult with State and local officials,                  U.S.C. 18021–18024, 18031–18032,
                                                                                                                                                                *     *     *     *    *
                                                                                                           18041–18042, 18044, 18054, 18061,
                                                    113 Other noteworthy potential impacts                                                                        (iv) [Reserved]. For further guidance,
                                                                                                           18063, 18071, 18082, 26 U.S.C. 36B, and
                                                  encompass potential changes in medical                                                                        see § 54.9815–2713T(a)(1)(iv).
                                                  expenditures, including potential decreased              31 U.S.C. 9701).
                                                  expenditures on contraceptive devices and drugs
                                                                                                                                                                *     *     *     *    *
                                                                                                           List of Subjects
                                                  and potential increased expenditures on pregnancy-                                                            ■ 3. Section 54.9815–2713T is added to
                                                  related medical services. OMB’s guidance on E.O.                                                              read as follows:
                                                  13771 implementation (https://                           26 CFR Part 54
                                                  www.whitehouse.gov/the-press-office/2017/04/05/                                                               § 54.9815–2713T Coverage of preventive
                                                  memorandum-implementing-executive-order-                   Excise taxes, Health care, Health
                                                  13771-titled-reducing-regulation) states that impacts    insurance, Pensions, Reporting and                   health services (temporary).
                                                  should be categorized as consistently as possible        recordkeeping requirements.                             (a) Services—(1) In general. Beginning
                                                  within Departments. The Food and Drug                                                                         at the time described in paragraph (b) of
                                                  Administration, within HHS, and the Occupational         29 CFR Part 2590
                                                  Safety and Health Administration (OSHA) and
                                                                                                                                                                § 54.9815–2713 and subject to
                                                  Mine Safety and Health Administration (MSHA),                                                                 § 54.9815–2713A, a group health plan,
                                                                                                             Continuation coverage, Disclosure,
                                                  within DOL, regularly estimate medical expenditure                                                            or a health insurance issuer offering
                                                                                                           Employee benefit plans, Group health
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  impacts in the analyses that accompany their                                                                  group health insurance coverage, must
                                                  regulations, with the results being categorized as       plans, Health care, Health insurance,                provide coverage for and must not
                                                  benefits (positive benefits if expenditures are          Medical child support, Reporting and
                                                  reduced, negative benefits if expenditures are                                                                impose any cost-sharing requirements
                                                  raised). Following the FDA, OSHA and MSHA                recordkeeping requirements.                          (such as a copayment, coinsurance, or a
                                                  accounting convention leads to this interim final                                                             deductible) for—
                                                  rule’s medical expenditure impacts being
                                                                                                           45 CFR Part 147
                                                  categorized as (positive or negative) benefits, rather
                                                                                                                                                                   (i)–(iii) [Reserved]. For further
                                                  than as costs, thus placing them outside of                Health care, Health insurance,                     guidance, see § 54.9815–2713(a)(1)(i)
                                                  consideration for E.O. 13771 designation purposes.       Reporting and recordkeeping                          through (iii).


                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00038   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                                                                                                                                                                 359
                                                           Case Federal
                                                                4:18-cv-00825-O
                                                                        Register / Vol.Document
                                                                                        82, No. 19722    FiledOctober
                                                                                                    / Friday,  02/05/19    Page
                                                                                                                      13, 2017    361 and
                                                                                                                               / Rules of 507  PageID 92047829
                                                                                                                                           Regulations

                                                     (iv) With respect to women, such                     make the certification or provide the                 identification of the subset of
                                                  additional preventive care and                          notice on behalf of the organization, and             contraceptive services to which
                                                  screenings not described in paragraph                   must be maintained in a manner                        coverage the eligible organization
                                                  (a)(1)(i) of § 54.9815–2713 as provided                 consistent with the record retention                  objects, if applicable), but that it would
                                                  for in comprehensive guidelines                         requirements under section 107 of                     like to elect the optional
                                                  supported by the Health Resources and                   ERISA.                                                accommodation process; the plan name
                                                  Services Administration for purposes of                    (5) An eligible organization may                   and type (that is, whether it is a student
                                                  section 2713(a)(4) of the Public Health                 revoke its use of the accommodation                   health insurance plan within the
                                                  Service Act, subject to 45 CFR 147.131                  process, and its issuer or third party                meaning of 45 CFR 147.145(a) or a
                                                  and 147.132.                                            administrator must provide participants               church plan within the meaning of
                                                     (2)–(c) [Reserved]. For further                      and beneficiaries written notice of such              section 3(33) of ERISA); and the name
                                                  guidance, see § 54.9815–2713(a)(2)                      revocation as specified in guidance                   and contact information for any of the
                                                  through (c).                                            issued by the Secretary of the                        plan’s third party administrators. If
                                                     (d) Effective/Applicability date. (1)                Department of Health and Human                        there is a change in any of the
                                                  Paragraphs (a) through (c) of this section              Services. If contraceptive coverage is                information required to be included in
                                                  are applicable beginning on April 16,                   currently being offered by an issuer or               the notice, the eligible organization
                                                  2012, except—                                           third party administrator through the                 must provide updated information to
                                                     (2) Paragraphs (a)(1) introductory text              accommodation process, the revocation                 the Secretary of the Department of
                                                  and (a)(1)(iv) of this section are effective            will be effective on the first day of the             Health and Human Services for the
                                                  on October 6, 2017.                                     first plan year that begins on or after 30            optional accommodation process to
                                                     (e) Expiration date. This section                    days after the date of the revocation (to             remain in effect. The Department of
                                                  expires on October 6, 2020.                             allow for the provision of notice to plan             Labor (working with the Department of
                                                  ■ 4. Section 54.9815–2713A is revised
                                                                                                          participants in cases where                           Health and Human Services), will send
                                                  to read as follows:                                     contraceptive benefits will no longer be              a separate notification to each of the
                                                                                                          provided). Alternatively, an eligible                 plan’s third party administrators
                                                  § 54.9815–2713A Accommodations in                       organization may give sixty-days notice               informing the third party administrator
                                                  connection with coverage of preventive                  pursuant to section 2715(d)(4) of the                 that the Secretary of the Department of
                                                  health services.                                        PHS Act and § 54.9815–2715(b), if                     Health and Human Services has
                                                    (a) through (f) [Reserved]. For further               applicable, to revoke its use of the                  received a notice under paragraph
                                                  guidance, see § 54.9815–2713AT.                         accommodation process.                                (b)(1)(ii) of this section and describing
                                                    (b)                                                      (b) Optional accommodation—self-                   the obligations of the third party
                                                  ■ 5. Section 54.9815–2713AT is added
                                                                                                          insured group health plans. (1) A group               administrator under 29 CFR 2510.3–16
                                                  to read as follows:                                     health plan established or maintained
                                                                                                                                                                and this section.
                                                                                                          by an eligible organization that provides
                                                                                                                                                                   (2) If a third party administrator
                                                  § 54.9815–2713AT Accommodations in                      benefits on a self-insured basis may
                                                  connection with coverage of preventive                                                                        receives a copy of the self-certification
                                                                                                          voluntarily elect an optional
                                                  health services (temporary).                                                                                  from an eligible organization or a
                                                                                                          accommodation under which its third
                                                    (a) Eligible organizations for optional                                                                     notification from the Department of
                                                                                                          party administrator(s) will provide or
                                                  accommodation. An eligible                                                                                    Labor, as described in paragraph
                                                                                                          arrange payments for all or a subset of
                                                  organization is an organization that                                                                          (b)(1)(ii) of this section, and is willing
                                                                                                          contraceptive services for one or more
                                                  meets the criteria of paragraphs (a)(1)                                                                       to enter into or remain in a contractual
                                                                                                          plan years. To invoke the optional
                                                  through (4) of this section.                                                                                  relationship with the eligible
                                                                                                          accommodation process:
                                                    (1) The organization is an objecting                     (i) The eligible organization or its plan          organization or its plan to provide
                                                  entity described in 45 CFR                              must contract with one or more third                  administrative services for the plan,
                                                  147.132(a)(1)(i) or (ii);                               party administrators.                                 then the third party administrator will
                                                    (2) Notwithstanding its status under                     (ii) The eligible organization must                provide or arrange payments for
                                                  paragraph (a)(1) of this section and                    provide either a copy of the self-                    contraceptive services, using one of the
                                                  under 45 CFR 147.132(a), the                            certification to each third party                     following methods—
                                                  organization voluntarily seeks to be                    administrator or a notice to the                         (i) Provide payments for the
                                                  considered an eligible organization to                  Secretary of the Department of Health                 contraceptive services for plan
                                                  invoke the optional accommodation                       and Human Services that it is an eligible             participants and beneficiaries without
                                                  under paragraph (b) or (c) of this section              organization and of its objection as                  imposing any cost-sharing requirements
                                                  as applicable; and                                      described in 45 CFR 147.132 to coverage               (such as a copayment, coinsurance, or a
                                                    (3) [Reserved]                                        of all or a subset of contraceptive                   deductible), premium, fee, or other
                                                    (4) The organization self-certifies in                services.                                             charge, or any portion thereof, directly
                                                  the form and manner specified by the                       (A) When a copy of the self-                       or indirectly, on the eligible
                                                  Secretary of Labor or provides notice to                certification is provided directly to a               organization, the group health plan, or
                                                  the Secretary of the Department of                      third party administrator, such self-                 plan participants or beneficiaries; or
                                                  Health and Human Services as                            certification must include notice that                   (ii) Arrange for an issuer or other
                                                  described in paragraph (b) or (c) of this               obligations of the third party                        entity to provide payments for the
                                                  section. To qualify as an eligible                      administrator are set forth in 29 CFR                 contraceptive services for plan
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  organization, the organization must                     2510.3–16 and this section.                           participants and beneficiaries without
                                                  make such self-certification or notice                     (B) When a notice is provided to the               imposing any cost-sharing requirements
                                                  available for examination upon request                  Secretary of Health and Human                         (such as a copayment, coinsurance, or a
                                                  by the first day of the first plan year to              Services, the notice must include the                 deductible), premium, fee, or other
                                                  which the accommodation in paragraph                    name of the eligible organization; a                  charge, or any portion thereof, directly
                                                  (b) or (c) of this section applies. The                 statement that it objects as described in             or indirectly, on the eligible
                                                  self-certification or notice must be                    45 CFR 147.132 to coverage of some or                 organization, the group health plan, or
                                                  executed by a person authorized to                      all contraceptive services (including an              plan participants or beneficiaries.


                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00039   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                                                                                                                                                              360
                                                  47830 Case Federal
                                                             4:18-cv-00825-O
                                                                     Register / Vol.Document
                                                                                     82, No. 19722    FiledOctober
                                                                                                 / Friday,  02/05/19    Page
                                                                                                                   13, 2017    362 and
                                                                                                                            / Rules of 507  PageID 921
                                                                                                                                        Regulations

                                                     (3) If a third party administrator                      (i) The eligible organization or its plan             (i) The issuer must expressly exclude
                                                  provides or arranges payments for                       must contract with one or more health                 contraceptive coverage from the group
                                                  contraceptive services in accordance                    insurance issuers.                                    health insurance coverage provided in
                                                  with either paragraph (b)(2)(i) or (ii) of                 (ii) The eligible organization must                connection with the group health plan
                                                  this section, the costs of providing or                 provide either a copy of the self-                    and provide separate payments for any
                                                  arranging such payments may be                          certification to each issuer providing                contraceptive services required to be
                                                  reimbursed through an adjustment to                     coverage in connection with the plan or               covered under § 54.9815–2713(a)(1)(iv)
                                                  the Federally facilitated Exchange user                 a notice to the Secretary of the                      for plan participants and beneficiaries
                                                  fee for a participating issuer pursuant to              Department of Health and Human                        for so long as they remain enrolled in
                                                  45 CFR 156.50(d).                                       Services that it is an eligible                       the plan.
                                                     (4) A third party administrator may                  organization and of its objection as                     (ii) With respect to payments for
                                                  not require any documentation other                     described in 45 CFR 147.132 to coverage               contraceptive services, the issuer may
                                                  than a copy of the self-certification from              for all or a subset of contraceptive                  not impose any cost-sharing
                                                  the eligible organization or notification               services.                                             requirements (such as a copayment,
                                                  from the Department of Labor described                     (A) When a self-certification is                   coinsurance, or a deductible), or impose
                                                  in paragraph (b)(1)(ii) of this section.                provided directly to an issuer, the issuer            any premium, fee, or other charge, or
                                                     (5) Where an otherwise eligible                      has sole responsibility for providing                 any portion thereof, directly or
                                                  organization does not contract with a                   such coverage in accordance with                      indirectly, on the eligible organization,
                                                  third party administrator and files a self-             § 54.9815–2713.                                       the group health plan, or plan
                                                  certification or notice under paragraph                                                                       participants or beneficiaries. The issuer
                                                                                                             (B) When a notice is provided to the
                                                  (b)(1)(ii) of this section, the obligations                                                                   must segregate premium revenue
                                                                                                          Secretary of the Department Health and
                                                  under paragraph (b)(2) of this section do                                                                     collected from the eligible organization
                                                                                                          Human Services, the notice must
                                                  not apply, and the otherwise eligible                                                                         from the monies used to provide
                                                                                                          include the name of the eligible
                                                  organization is under no requirement to                                                                       payments for contraceptive services.
                                                                                                          organization; a statement that it objects
                                                  provide coverage or payments for                                                                              The issuer must provide payments for
                                                                                                          as described in 45 CFR 147.132 to
                                                  contraceptive services to which it                                                                            contraceptive services in a manner that
                                                                                                          coverage of some or all contraceptive
                                                  objects. The plan administrator for that                                                                      is consistent with the requirements
                                                  otherwise eligible organization may, if it              services (including an identification of
                                                                                                                                                                under sections 2706, 2709, 2711, 2713,
                                                  and the otherwise eligible organization                 the subset of contraceptive services to
                                                                                                                                                                2719, and 2719A of the PHS Act, as
                                                  choose, arrange for payments for                        which coverage the eligible organization
                                                                                                                                                                incorporated into section 9815 of the
                                                  contraceptive services from an issuer or                objects, if applicable) but that it would
                                                                                                                                                                PHS Act. If the group health plan of the
                                                  other entity in accordance with                         like to elect the optional
                                                                                                                                                                eligible organization provides coverage
                                                  paragraph (b)(2)(ii) of this section, and               accommodation process; the plan name
                                                                                                                                                                for some but not all of any contraceptive
                                                  such issuer or other entity may receive                 and type (that is, whether it is a student            services required to be covered under
                                                  reimbursements in accordance with                       health insurance plan within the                      § 54.9815–2713(a)(1)(iv), the issuer is
                                                  paragraph (b)(3) of this section.                       meaning of 45 CFR 147.145(a) or a                     required to provide payments only for
                                                     (6) Where an otherwise eligible                      church plan within the meaning of                     those contraceptive services for which
                                                  organization is an ERISA-exempt church                  section 3(33) of ERISA); and the name                 the group health plan does not provide
                                                  plan within the meaning of section 3(33)                and contact information for any of the                coverage. However, the issuer may
                                                  of ERISA and it files a self-certification              plan’s health insurance issuers. If there             provide payments for all contraceptive
                                                  or notice under paragraph (b)(1)(ii) of                 is a change in any of the information                 services, at the issuer’s option.
                                                  this section, the obligations under                     required to be included in the notice,                   (3) A health insurance issuer may not
                                                  paragraph (b)(2) of this section do not                 the eligible organization must provide                require any documentation other than a
                                                  apply, and the otherwise eligible                       updated information to the Secretary of               copy of the self-certification from the
                                                  organization is under no requirement to                 Department of Health and Human                        eligible organization or the notification
                                                  provide coverage or payments for                        Services for the optional                             from the Department of Health and
                                                  contraceptive services to which it                      accommodation process to remain in                    Human Services described in paragraph
                                                  objects. The third party administrator                  effect. The Department of Health and                  (c)(1)(ii) of this section.
                                                  for that otherwise eligible organization                Human Services will send a separate                      (d) Notice of availability of separate
                                                  may, if it and the otherwise eligible                   notification to each of the plan’s health             payments for contraceptive services—
                                                  organization choose, provide or arrange                 insurance issuers informing the issuer                self-insured and insured group health
                                                  payments for contraceptive services in                  that the Secretary of the Department                  plans. For each plan year to which the
                                                  accordance with paragraphs (b)(2)(i) or                 Health and Human Services has                         optional accommodation in paragraph
                                                  (ii) of this section, and receive                       received a notice under paragraph                     (b) or (c) of this section is to apply, a
                                                  reimbursements in accordance with                       (c)(2)(ii) of this section and describing             third party administrator required to
                                                  paragraph (b)(3) of this section.                       the obligations of the issuer under this              provide or arrange payments for
                                                     (c) Optional accommodation—                          section.                                              contraceptive services pursuant to
                                                  insured group health plans—(1) General                     (2) If an issuer receives a copy of the            paragraph (b) of this section, and an
                                                  rule. A group health plan established or                self-certification from an eligible                   issuer required to provide payments for
                                                  maintained by an eligible organization                  organization or the notification from the             contraceptive services pursuant to
                                                  that provides benefits through one or                   Department of Health and Human                        paragraph (c) of this section, must
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  more group health insurance issuers                     Services as described in paragraph                    provide to plan participants and
                                                  may voluntarily elect an optional                       (c)(2)(ii) of this section and does not               beneficiaries written notice of the
                                                  accommodation under which its health                    have its own objection as described in                availability of separate payments for
                                                  insurance issuer(s) will provide                        45 CFR 147.132 to providing the                       contraceptive services contemporaneous
                                                  payments for all or a subset of                         contraceptive services to which the                   with (to the extent possible), but
                                                  contraceptive services for one or more                  eligible organization objects, then the               separate from, any application materials
                                                  plan years. To invoke the optional                      issuer will provide payments for                      distributed in connection with
                                                  accommodation process—                                  contraceptive services as follows—                    enrollment (or re-enrollment) in group


                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00040   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                                                                                                                                                             361
                                                           Case Federal
                                                                4:18-cv-00825-O
                                                                        Register / Vol.Document
                                                                                        82, No. 19722    FiledOctober
                                                                                                    / Friday,  02/05/19    Page
                                                                                                                      13, 2017    363 and
                                                                                                                               / Rules of 507  PageID 92247831
                                                                                                                                           Regulations

                                                  health coverage that is effective                       PART 2590—RULES AND                                      (4) The organization self-certifies in
                                                  beginning on the first day of each                      REGULATIONS FOR GROUP HEALTH                          the form and manner specified by the
                                                  applicable plan year. The notice must                   PLANS                                                 Secretary or provides notice to the
                                                  specify that the eligible organization                                                                        Secretary of the Department of Health
                                                  does not administer or fund                             ■ 6. The authority citation for part 2590             and Human Services as described in
                                                  contraceptive benefits, but that the third              continues to read as follows:                         paragraph (b) or (c) of this section. To
                                                  party administrator or issuer, as                         Authority: 29 U.S.C. 1027, 1059, 1135,              qualify as an eligible organization, the
                                                  applicable, provides or arranges                        1161–1168, 1169, 1181–1183, 1181 note,                organization must make such self-
                                                  separate payments for contraceptive                     1185, 1185a, 1185b, 1191, 1191a, 1191b, and           certification or notice available for
                                                  services, and must provide contact                      1191c; sec. 101(g), Pub. L. 104–191, 110 Stat.        examination upon request by the first
                                                  information for questions and                           1936; sec. 401(b), Pub. L. 105–200, 112 Stat.         day of the first plan year to which the
                                                  complaints. The following model                         645 (42 U.S.C. 651 note); sec. 512(d), Pub. L.        accommodation in paragraph (b) or (c)
                                                                                                          110–343, 122 Stat. 3881; sec. 1001, 1201, and         of this section applies. The self-
                                                  language, or substantially similar
                                                                                                          1562(e), Pub. L. 111–148, 124 Stat. 119, as
                                                  language, may be used to satisfy the                                                                          certification or notice must be executed
                                                                                                          amended by Pub. L. 111–152, 124 Stat. 1029;
                                                  notice requirement of this paragraph (d):               Division M, Pub. L. 113–235, 128 Stat. 2130;          by a person authorized to make the
                                                  ‘‘Your employer has certified that your                 Secretary of Labor’s Order 1–2011, 77 FR              certification or provide the notice on
                                                  group health plan qualifies for an                      1088 (Jan. 9, 2012).                                  behalf of the organization, and must be
                                                  accommodation with respect to the                                                                             maintained in a manner consistent with
                                                                                                          ■ 7. Section 2590.715–2713 is amended                 the record retention requirements under
                                                  Federal requirement to cover all Food                   by revising paragraphs (a)(1)
                                                  and Drug Administration-approved                                                                              section 107 of ERISA.
                                                                                                          introductory text and (a)(1)(iv) to read as              (5) An eligible organization may
                                                  contraceptive services for women, as                    follows:
                                                  prescribed by a health care provider,                                                                         revoke its use of the accommodation
                                                  without cost sharing. This means that                   § 2590.715–2713       Coverage of preventive          process, and its issuer or third party
                                                  your employer will not contract,                        health services.                                      administrator must provide participants
                                                  arrange, pay, or refer for contraceptive                   (a) Services—(1) In general. Beginning             and beneficiaries written notice of such
                                                  coverage. Instead, [name of third party                 at the time described in paragraph (b) of             revocation as specified in guidance
                                                  administrator/health insurance issuer]                  this section and subject to § 2590.715–               issued by the Secretary of the
                                                  will provide or arrange separate                        2713A, a group health plan, or a health               Department of Health and Human
                                                  payments for contraceptive services that                insurance issuer offering group health                Services. If contraceptive coverage is
                                                  you use, without cost sharing and at no                 insurance coverage, must provide                      currently being offered by an issuer or
                                                  other cost, for so long as you are                      coverage for and must not impose any                  third party administrator through the
                                                  enrolled in your group health plan.                     cost-sharing requirements (such as a                  accommodation process, the revocation
                                                  Your employer will not administer or                    copayment, coinsurance, or a                          will be effective on the first day of the
                                                  fund these payments. If you have any                    deductible) for—                                      first plan year that begins on or after 30
                                                  questions about this notice, contact                                                                          days after the date of the revocation (to
                                                                                                          *      *      *     *    *                            allow for the provision of notice to plan
                                                  [contact information for third party                       (iv) With respect to women, such
                                                  administrator/health insurance issuer].’’                                                                     participants in cases where
                                                                                                          additional preventive care and                        contraceptive benefits will no longer be
                                                     (e) Definition. For the purposes of this             screenings not described in paragraph
                                                  section, reference to ‘‘contraceptive’’                                                                       provided). Alternatively, an eligible
                                                                                                          (a)(1)(i) of this section as provided for in          organization may give 60-days notice
                                                  services, benefits, or coverage includes                comprehensive guidelines supported by
                                                  contraceptive or sterilization items,                                                                         pursuant to PHS Act section 2715(d)(4)
                                                                                                          the Health Resources and Services                     and § 2590.715–2715(b), if applicable, to
                                                  procedures, or services, or related                     Administration for purposes of section                revoke its use of the accommodation
                                                  patient education or counseling, to the                 2713(a)(4) of the Public Health Service               process.
                                                  extent specified for purposes of                        Act, subject to 45 CFR 147.131 and                       (b) Optional accommodation—self-
                                                  § 54.9815–2713(a)(1)(iv).                               147.132.                                              insured group health plans. (1) A group
                                                     (f) Severability. Any provision of this
                                                                                                          *      *      *     *    *                            health plan established or maintained
                                                  section held to be invalid or
                                                                                                            8. Section 2590.715–2713A is revised                by an eligible organization that provides
                                                  unenforceable by its terms, or as applied               ■
                                                                                                                                                                benefits on a self-insured basis may
                                                  to any person or circumstance, shall be                 to read as follows:
                                                                                                                                                                voluntarily elect an optional
                                                  construed so as to continue to give                     § 2590.715–2713A Accommodations in                    accommodation under which its third
                                                  maximum effect to the provision                         connection with coverage of preventive                party administrator(s) will provide or
                                                  permitted by law, unless such holding                   health services.                                      arrange payments for all or a subset of
                                                  shall be one of utter invalidity or                       (a) Eligible organizations for optional             contraceptive services for one or more
                                                  unenforceability, in which event the                    accommodation. An eligible                            plan years. To invoke the optional
                                                  provision shall be severable from this                  organization is an organization that                  accommodation process:
                                                  section and shall not affect the                        meets the criteria of paragraphs (a)(1)                  (i) The eligible organization or its plan
                                                  remainder thereof or the application of                 through (4) of this section.                          must contract with one or more third
                                                  the provision to persons not similarly                    (1) The organization is an objecting                party administrators.
                                                  situated or to dissimilar circumstances.                entity described in 45 CFR                               (ii) The eligible organization must
                                                     (g) Expiration date. This section                    147.132(a)(1)(i) or (ii);                             provide either a copy of the self-
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  expires on October 6, 2020.                               (2) Notwithstanding its exempt status               certification to each third party
                                                  DEPARTMENT OF LABOR                                     under 45 CFR 147.132(a), the                          administrator or a notice to the
                                                                                                          organization voluntarily seeks to be                  Secretary of the Department of Health
                                                  Employee Benefits Security                              considered an eligible organization to                and Human Services that it is an eligible
                                                  Administration                                          invoke the optional accommodation                     organization and of its objection as
                                                    For the reasons set forth in the                      under paragraph (b) or (c) of this section            described in 45 CFR 147.132 to coverage
                                                  preamble, the Department of Labor                       as applicable; and                                    of all or a subset of contraceptive
                                                  amends 29 CFR part 2590 as follows:                       (3) [Reserved]                                      services.


                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00041   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                                                                                                                                                               362
                                                  47832 Case Federal
                                                             4:18-cv-00825-O
                                                                     Register / Vol.Document
                                                                                     82, No. 19722    FiledOctober
                                                                                                 / Friday,  02/05/19    Page
                                                                                                                   13, 2017    364 and
                                                                                                                            / Rules of 507  PageID 923
                                                                                                                                        Regulations

                                                     (A) When a copy of the self-                         organization, the group health plan, or               coverage in connection with the plan or
                                                  certification is provided directly to a                 plan participants or beneficiaries; or                a notice to the Secretary of the
                                                  third party administrator, such self-                      (ii) Arrange for an issuer or other                Department of Health and Human
                                                  certification must include notice that                  entity to provide payments for                        Services that it is an eligible
                                                  obligations of the third party                          contraceptive services for plan                       organization and of its objection as
                                                  administrator are set forth in § 2510.3–                participants and beneficiaries without                described in 45 CFR 147.132 to coverage
                                                  16 of this chapter and this section.                    imposing any cost-sharing requirements                for all or a subset of contraceptive
                                                     (B) When a notice is provided to the                 (such as a copayment, coinsurance, or a               services.
                                                  Secretary of Health and Human                           deductible), premium, fee, or other                      (A) When a self-certification is
                                                  Services, the notice must include the                   charge, or any portion thereof, directly              provided directly to an issuer, the issuer
                                                  name of the eligible organization; a                    or indirectly, on the eligible                        has sole responsibility for providing
                                                  statement that it objects as described in               organization, the group health plan, or               such coverage in accordance with
                                                  45 CFR 147.132 to coverage of some or                   plan participants or beneficiaries.                   § 2590.715–2713.
                                                  all contraceptive services (including an                   (3) If a third party administrator                    (B) When a notice is provided to the
                                                  identification of the subset of                         provides or arranges payments for                     Secretary of the Department of Health
                                                  contraceptive services to which                         contraceptive services in accordance                  and Human Services, the notice must
                                                  coverage the eligible organization                      with either paragraph (b)(2)(i) or (ii) of            include the name of the eligible
                                                  objects, if applicable), but that it would              this section, the costs of providing or               organization; a statement that it objects
                                                  like to elect the optional                              arranging such payments may be                        as described in 45 CFR 147.132 to
                                                  accommodation process; the plan name                    reimbursed through an adjustment to                   coverage of some or all contraceptive
                                                  and type (that is, whether it is a student              the Federally facilitated Exchange user               services (including an identification of
                                                  health insurance plan within the                        fee for a participating issuer pursuant to            the subset of contraceptive services to
                                                  meaning of 45 CFR 147.145(a) or a                       45 CFR 156.50(d).                                     which coverage the eligible organization
                                                  church plan within the meaning of                          (4) A third party administrator may                objects, if applicable) but that it would
                                                  section 3(33) of ERISA); and the name                   not require any documentation other                   like to elect the optional
                                                  and contact information for any of the                  than a copy of the self-certification from            accommodation process; the plan name
                                                  plan’s third party administrators. If                   the eligible organization or notification             and type (that is, whether it is a student
                                                  there is a change in any of the                         from the Department of Labor described                health insurance plan within the
                                                  information required to be included in                  in paragraph (b)(1)(ii) of this section.              meaning of 45 CFR 147.145(a) or a
                                                  the notice, the eligible organization                      (5) Where an otherwise eligible                    church plan within the meaning of
                                                  must provide updated information to                     organization does not contract with a                 section 3(33) of ERISA); and the name
                                                  the Secretary of the Department of                      third party administrator and it files a              and contact information for any of the
                                                  Health and Human Services for the                       self-certification or notice under                    plan’s health insurance issuers. If there
                                                  optional accommodation process to                       paragraph (b)(1)(ii) of this section, the             is a change in any of the information
                                                  remain in effect. The Department of                     obligations under paragraph (b)(2) of                 required to be included in the notice,
                                                  Labor (working with the Department of                   this section do not apply, and the                    the eligible organization must provide
                                                  Health and Human Services), will send                   otherwise eligible organization is under              updated information to the Secretary of
                                                  a separate notification to each of the                  no requirement to provide coverage or                 Department Health and Human Services
                                                  plan’s third party administrators                       payments for contraceptive services to                for the optional accommodation process
                                                  informing the third party administrator                 which it objects. The plan administrator              to remain in effect. The Department of
                                                  that the Secretary of the Department of                 for that otherwise eligible organization              Health and Human Services will send a
                                                  Health and Human Services has                           may, if it and the otherwise eligible                 separate notification to each of the
                                                  received a notice under paragraph                       organization choose, arrange for                      plan’s health insurance issuers
                                                  (b)(1)(ii) of this section and describing               payments for contraceptive services                   informing the issuer that the Secretary
                                                  the obligations of the third party                      from an issuer or other entity in                     of Health and Human Services has
                                                  administrator under § 2510.3–16 of this                 accordance with paragraph (b)(2)(ii) of               received a notice under paragraph
                                                  chapter and this section.                               this section, and such issuer or other                (c)(2)(ii) of this section and describing
                                                     (2) If a third party administrator                   entity may receive reimbursements in                  the obligations of the issuer under this
                                                  receives a copy of the self-certification               accordance with paragraph (b)(3) of this              section.
                                                  from an eligible organization or a                      section.                                                 (2) If an issuer receives a copy of the
                                                  notification from the Department of                        (c) Optional accommodation—                        self-certification from an eligible
                                                  Labor, as described in paragraph                        insured group health plans—(1) General                organization or the notification from the
                                                  (b)(1)(ii) of this section, and is willing              rule. A group health plan established or              Department of Health and Human
                                                  to enter into or remain in a contractual                maintained by an eligible organization                Services as described in paragraph
                                                  relationship with the eligible                          that provides benefits through one or                 (c)(2)(ii) of this section and does not
                                                  organization or its plan to provide                     more group health insurance issuers                   have its own objection as described in
                                                  administrative services for the plan,                   may voluntarily elect an optional                     45 CFR 147.132 to providing the
                                                  then the third party administrator will                 accommodation under which its health                  contraceptive services to which the
                                                  provide or arrange payments for                         insurance issuer(s) will provide                      eligible organization objects, then the
                                                  contraceptive services, using one of the                payments for all or a subset of                       issuer will provide payments for
                                                  following methods—                                      contraceptive services for one or more                contraceptive services as follows—
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                     (i) Provide payments for the                         plan years. To invoke the optional                       (i) The issuer must expressly exclude
                                                  contraceptive services for plan                         accommodation process:                                contraceptive coverage from the group
                                                  participants and beneficiaries without                     (i) The eligible organization or its plan          health insurance coverage provided in
                                                  imposing any cost-sharing requirements                  must contract with one or more health                 connection with the group health plan
                                                  (such as a copayment, coinsurance, or a                 insurance issuers.                                    and provide separate payments for any
                                                  deductible), premium, fee, or other                        (ii) The eligible organization must                contraceptive services required to be
                                                  charge, or any portion thereof, directly                provide either a copy of the self-                    covered under § 2590.715–2713(a)(1)(iv)
                                                  or indirectly, on the eligible                          certification to each issuer providing                for plan participants and beneficiaries


                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00042   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                                                                                                                                                              363
                                                           Case Federal
                                                                4:18-cv-00825-O
                                                                        Register / Vol.Document
                                                                                        82, No. 19722    FiledOctober
                                                                                                    / Friday,  02/05/19    Page
                                                                                                                      13, 2017    365 and
                                                                                                                               / Rules of 507  PageID 92447833
                                                                                                                                           Regulations

                                                  for so long as they remain enrolled in                  separate payments for contraceptive                   U.S.C. 300gg through 300gg–63, 300gg–91,
                                                  the plan.                                               services, and must provide contact                    and 300gg–92), as amended.
                                                     (ii) With respect to payments for                    information for questions and                         ■ 10. Section 147.130 is amended by
                                                  contraceptive services, the issuer may                  complaints. The following model                       revising paragraphs (a)(1) introductory
                                                  not impose any cost-sharing                             language, or substantially similar                    text and (a)(1)(iv) to read as follows:
                                                  requirements (such as a copayment,                      language, may be used to satisfy the
                                                  coinsurance, or a deductible), or impose                                                                      § 147.130   Coverage of preventive health
                                                                                                          notice requirement of this paragraph (d):             services.
                                                  any premium, fee, or other charge, or                   ‘‘Your employer has certified that your
                                                  any portion thereof, directly or                        group health plan qualifies for an                      (a) * * *
                                                  indirectly, on the eligible organization,                                                                       (1) In general. Beginning at the time
                                                                                                          accommodation with respect to the
                                                  the group health plan, or plan                                                                                described in paragraph (b) of this
                                                                                                          Federal requirement to cover all Food
                                                  participants or beneficiaries. The issuer                                                                     section and subject to §§ 147.131 and
                                                                                                          and Drug Administration-approved
                                                  must segregate premium revenue                                                                                147.132, a group health plan, or a health
                                                                                                          contraceptive services for women, as
                                                  collected from the eligible organization                                                                      insurance issuer offering group or
                                                                                                          prescribed by a health care provider,
                                                  from the monies used to provide                                                                               individual health insurance coverage,
                                                                                                          without cost sharing. This means that
                                                  payments for contraceptive services.                                                                          must provide coverage for and must not
                                                                                                          your employer will not contract,
                                                  The issuer must provide payments for                                                                          impose any cost-sharing requirements
                                                                                                          arrange, pay, or refer for contraceptive
                                                  contraceptive services in a manner that                                                                       (such as a copayment, coinsurance, or a
                                                                                                          coverage. Instead, [name of third party
                                                  is consistent with the requirements                                                                           deductible) for—
                                                                                                          administrator/health insurance issuer]
                                                  under sections 2706, 2709, 2711, 2713,                  will provide or arrange separate                      *      *      *     *    *
                                                  2719, and 2719A of the PHS Act, as                      payments for contraceptive services that                 (iv) With respect to women, such
                                                  incorporated into section 715 of ERISA.                 you use, without cost sharing and at no               additional preventive care and
                                                  If the group health plan of the eligible                other cost, for so long as you are                    screenings not described in paragraph
                                                  organization provides coverage for some                 enrolled in your group health plan.                   (a)(1)(i) of this section as provided for in
                                                  but not all of any contraceptive services               Your employer will not administer or                  comprehensive guidelines supported by
                                                  required to be covered under                            fund these payments. If you have any                  the Health Resources and Services
                                                  § 2590.715–2713(a)(1)(iv), the issuer is                questions about this notice, contact                  Administration for purposes of section
                                                  required to provide payments only for                   [contact information for third party                  2713(a)(4) of the Public Health Service
                                                  those contraceptive services for which                  administrator/health insurance issuer].’’             Act, subject to §§ 147.131 and 147.132.
                                                  the group health plan does not provide                                                                        *      *      *     *    *
                                                                                                             (e) Definition. For the purposes of this
                                                  coverage. However, the issuer may                                                                             ■ 11. Section 147.131 is revised to read
                                                                                                          section, reference to ‘‘contraceptive’’
                                                  provide payments for all contraceptive                                                                        as follows:
                                                                                                          services, benefits, or coverage includes
                                                  services, at the issuer’s option.
                                                     (3) A health insurance issuer may not                contraceptive or sterilization items,                 § 147.131 Accommodations in connection
                                                  require any documentation other than a                  procedures, or services, or related                   with coverage of certain preventive health
                                                  copy of the self-certification from the                 patient education or counseling, to the               services.
                                                  eligible organization or the notification               extent specified for purposes of                         (a)–(b) [Reserved]
                                                  from the Department of Health and                       § 2590.715–2713(a)(1)(iv).                               (c) Eligible organizations for optional
                                                  Human Services described in paragraph                      (f) Severability. Any provision of this            accommodation. An eligible
                                                  (c)(1)(ii) of this section.                             section held to be invalid or                         organization is an organization that
                                                     (d) Notice of availability of separate               unenforceable by its terms, or as applied             meets the criteria of paragraphs (c)(1)
                                                  payments for contraceptive services—                    to any person or circumstance, shall be               through (3) of this section.
                                                  self-insured and insured group health                   construed so as to continue to give                      (1) The organization is an objecting
                                                  plans. For each plan year to which the                  maximum effect to the provision                       entity described in § 147.132(a)(1)(i) or
                                                  optional accommodation in paragraph                     permitted by law, unless such holding                 (ii).
                                                  (b) or (c) of this section is to apply, a               shall be one of utter invalidity or                      (2) Notwithstanding its exempt status
                                                  third party administrator required to                   unenforceability, in which event the                  under § 147.132(a), the organization
                                                  provide or arrange payments for                         provision shall be severable from this                voluntarily seeks to be considered an
                                                  contraceptive services pursuant to                      section and shall not affect the                      eligible organization to invoke the
                                                  paragraph (b) of this section, and an                   remainder thereof or the application of               optional accommodation under
                                                  issuer required to provide payments for                 the provision to persons not similarly                paragraph (d) of this section; and
                                                  contraceptive services pursuant to                      situated or to dissimilar circumstances.                 (3) The organization self-certifies in
                                                  paragraph (c) of this section, must                                                                           the form and manner specified by the
                                                                                                          DEPARTMENT OF HEALTH AND                              Secretary or provides notice to the
                                                  provide to plan participants and
                                                                                                          HUMAN SERVICES                                        Secretary as described in paragraph (d)
                                                  beneficiaries written notice of the
                                                  availability of separate payments for                     For the reasons set forth in the                    of this section. To qualify as an eligible
                                                  contraceptive services contemporaneous                  preamble, the Department of Health and                organization, the organization must
                                                  with (to the extent possible), but                      Human Services amends 45 CFR part                     make such self-certification or notice
                                                  separate from, any application materials                147 as follows:                                       available for examination upon request
                                                  distributed in connection with                                                                                by the first day of the first plan year to
                                                  enrollment (or re-enrollment) in group                  PART 147—HEALTH INSURANCE                             which the accommodation in paragraph
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  health coverage that is effective                       REFORM REQUIREMENTS FOR THE                           (d) of this section applies. The self-
                                                  beginning on the first day of each                      GROUP AND INDIVIDUAL HEALTH                           certification or notice must be executed
                                                  applicable plan year. The notice must                   INSURANCE MARKETS                                     by a person authorized to make the
                                                  specify that the eligible organization                                                                        certification or provide the notice on
                                                  does not administer or fund                             ■ 9. The authority citation for part 147              behalf of the organization, and must be
                                                  contraceptive benefits, but that the third              continues to read as follows:                         maintained in a manner consistent with
                                                  party administrator or issuer, as                         Authority: Secs 2701 through 2763, 2791,            the record retention requirements under
                                                  applicable, provides or arranges                        and 2792 of the Public Health Service Act (42         section 107 of ERISA.


                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00043   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                                                                                                                                                               364
                                                  47834 Case Federal
                                                             4:18-cv-00825-O
                                                                     Register / Vol.Document
                                                                                     82, No. 19722    FiledOctober
                                                                                                 / Friday,  02/05/19    Page
                                                                                                                   13, 2017    366 and
                                                                                                                            / Rules of 507  PageID 925
                                                                                                                                        Regulations

                                                     (4) An eligible organization may                     plan within the meaning of section 3(33)              only for those contraceptive services for
                                                  revoke its use of the accommodation                     of ERISA); and the name and contact                   which the group health plan does not
                                                  process, and its issuer must provide                    information for any of the plan’s health              provide coverage. However, the issuer
                                                  participants and beneficiaries written                  insurance issuers. If there is a change in            may provide payments for all
                                                  notice of such revocation as specified in               any of the information required to be                 contraceptive services, at the issuer’s
                                                  guidance issued by the Secretary of the                 included in the notice, the eligible                  option.
                                                  Department of Health and Human                          organization must provide updated                        (3) A health insurance issuer may not
                                                  Services. If contraceptive coverage is                  information to the Secretary of the                   require any documentation other than a
                                                  currently being offered by an issuer                    Department of Health and Human                        copy of the self-certification from the
                                                  through the accommodation process, the                  Services for the optional                             eligible organization or the notification
                                                  revocation will be effective on the first               accommodation to remain in effect. The                from the Department of Health and
                                                  day of the first plan year that begins on               Department of Health and Human                        Human Services described in paragraph
                                                  or after 30 days after the date of the                  Services will send a separate                         (d)(1)(ii) of this section.
                                                  revocation (to allow for the provision of               notification to each of the plan’s health                (e) Notice of availability of separate
                                                  notice to plan participants in cases                    insurance issuers informing the issuer                payments for contraceptive services—
                                                  where contraceptive benefits will no                    that the Secretary of the Deparement of               insured group health plans and student
                                                  longer be provided). Alternatively, an                  Health and Human Services has                         health insurance coverage. For each
                                                  eligible organization may give 60-days                  received a notice under paragraph                     plan year to which the optional
                                                  notice pursuant to section 2715(d)(4) of                (d)(1)(ii) of this section and describing             accommodation in paragraph (d) of this
                                                  the PHS Act and § 147.200(b), if                        the obligations of the issuer under this              section is to apply, an issuer required to
                                                  applicable, to revoke its use of the                    section.                                              provide payments for contraceptive
                                                  accommodation process.                                     (2) If an issuer receives a copy of the            services pursuant to paragraph (d) of
                                                     (d) Optional accommodation—                          self-certification from an eligible                   this section must provide to plan
                                                  insured group health plans—(1) General                  organization or the notification from the             participants and beneficiaries written
                                                  rule. A group health plan established or                Department of Health and Human                        notice of the availability of separate
                                                  maintained by an eligible organization                  Services as described in paragraph                    payments for contraceptive services
                                                  that provides benefits through one or                   (d)(1)(ii) of this section and does not               contemporaneous with (to the extent
                                                  more group health insurance issuers                     have an objection as described in                     possible), but separate from, any
                                                  may voluntarily elect an optional                       § 147.132 to providing the contraceptive              application materials distributed in
                                                  accommodation under which its health                    services identified in the self-                      connection with enrollment (or re-
                                                  insurance issuer(s) will provide                        certification or the notification from the            enrollment) in group health coverage
                                                  payments for all or a subset of                         Department of Health and Human                        that is effective beginning on the first
                                                  contraceptive services for one or more                  Services, then the issuer will provide                day of each applicable plan year. The
                                                  plan years. To invoke the optional                      payments for contraceptive services as                notice must specify that the eligible
                                                  accommodation process:                                  follows—                                              organization does not administer or
                                                     (i) The eligible organization or its plan               (i) The issuer must expressly exclude              fund contraceptive benefits, but that the
                                                  must contract with one or more health                   contraceptive coverage from the group                 issuer provides separate payments for
                                                  insurance issuers.                                      health insurance coverage provided in                 contraceptive services, and must
                                                     (ii) The eligible organization must                  connection with the group health plan                 provide contact information for
                                                  provide either a copy of the self-                      and provide separate payments for any                 questions and complaints. The
                                                  certification to each issuer providing                  contraceptive services required to be                 following model language, or
                                                  coverage in connection with the plan or                 covered under § 141.130(a)(1)(iv) for                 substantially similar language, may be
                                                  a notice to the Secretary of the                        plan participants and beneficiaries for               used to satisfy the notice requirement of
                                                  Department of Health and Human                          so long as they remain enrolled in the                this paragraph (e) ‘‘Your [employer/
                                                  Services that it is an eligible                         plan.                                                 institution of higher education] has
                                                  organization and of its objection as                       (ii) With respect to payments for                  certified that your [group health plan/
                                                  described in § 147.132 to coverage for                  contraceptive services, the issuer may                student health insurance coverage]
                                                  all or a subset of contraceptive services.              not impose any cost-sharing                           qualifies for an accommodation with
                                                     (A) When a self-certification is                     requirements (such as a copayment,                    respect to the Federal requirement to
                                                  provided directly to an issuer, the issuer              coinsurance, or a deductible), premium,               cover all Food and Drug
                                                  has sole responsibility for providing                   fee, or other charge, or any portion                  Administration-approved contraceptive
                                                  such coverage in accordance with                        thereof, directly or indirectly, on the               services for women, as prescribed by a
                                                  § 147.130(a)(iv).                                       eligible organization, the group health               health care provider, without cost
                                                     (B) When a notice is provided to the                 plan, or plan participants or                         sharing. This means that your
                                                  Secretary of the Department of Health                   beneficiaries. The issuer must segregate              [employer/institution of higher
                                                  and Human Services, the notice must                     premium revenue collected from the                    education] will not contract, arrange,
                                                  include the name of the eligible                        eligible organization from the monies                 pay, or refer for contraceptive coverage.
                                                  organization; a statement that it objects               used to provide payments for                          Instead, [name of health insurance
                                                  as described in § 147.132 to coverage of                contraceptive services. The issuer must               issuer] will provide separate payments
                                                  some or all contraceptive services                      provide payments for contraceptive                    for contraceptive services that you use,
                                                  (including an identification of the                     services in a manner that is consistent               without cost sharing and at no other
asabaliauskas on DSKBBXCHB2PROD with RULES




                                                  subset of contraceptive services to                     with the requirements under sections                  cost, for so long as you are enrolled in
                                                  which coverage the eligible organization                2706, 2709, 2711, 2713, 2719, and                     your [group health plan/student health
                                                  objects, if applicable) but that it would               2719A of the PHS Act. If the group                    insurance coverage]. Your [employer/
                                                  like to elect the optional                              health plan of the eligible organization              institution of higher education] will not
                                                  accommodation process; the plan name                    provides coverage for some but not all                administer or fund these payments . If
                                                  and type (that is, whether it is a student              of any contraceptive services required to             you have any questions about this
                                                  health insurance plan within the                        be covered under § 147.130(a)(1)(iv), the             notice, contact [contact information for
                                                  meaning of § 147.145(a) or a church                     issuer is required to provide payments                health insurance issuer].’’


                                             VerDate Sep<11>2014   18:35 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00044   Fmt 4701   Sfmt 4700   E:\FR\FM\13OCR2.SGM   13OCR2
                                                                                                                                                                                              365
                                                           Case Federal
                                                                4:18-cv-00825-O
                                                                        Register / Vol.Document
                                                                                        82, No. 19722    FiledOctober
                                                                                                    / Friday,  02/05/19    Page
                                                                                                                      13, 2017    367 and
                                                                                                                               / Rules of 507  PageID 92647835
                                                                                                                                           Regulations

                                                     (f) Definition. For the purposes of this             include, but are not limited to, the                     (b) Objecting individuals. Guidelines
                                                  section, reference to ‘‘contraceptive’’                 following entities—                                   issued under § 147.130(a)(1)(iv) by the
                                                  services, benefits, or coverage includes                   (A) A church, an integrated auxiliary              Health Resources and Services
                                                  contraceptive or sterilization items,                   of a church, a convention or association              Administration must not provide for or
                                                  procedures, or services, or related                     of churches, or a religious order.                    support the requirement of coverage or
                                                  patient education or counseling, to the                    (B) A nonprofit organization.                      payments for contraceptive services
                                                  extent specified for purposes of                           (C) A closely held for-profit entity.              with respect to individuals who object
                                                  § 147.130(a)(1)(iv).                                       (D) A for-profit entity that is not                as specified in this paragraph (b), and
                                                     (g) Severability. Any provision of this              closely held.                                         nothing in § 147.130(a)(1)(iv), 26 CFR
                                                  section held to be invalid or                              (E) Any other non-governmental
                                                                                                                                                                54.9815–2713(a)(1)(iv), or 29 CFR
                                                                                                          employer.
                                                  unenforceable by its terms, or as applied                                                                     2590.715–2713(a)(1)(iv) may be
                                                                                                             (ii) An institution of higher education
                                                  to any person or circumstance, shall be                                                                       construed to prevent a willing health
                                                                                                          as defined in 20 U.S.C. 1002 in its
                                                  construed so as to continue to give                     arrangement of student health insurance               insurance issuer offering group or
                                                  maximum effect to the provision                         coverage, to the extent that institution              individual health insurance coverage,
                                                  permitted by law, unless such holding                   objects as specified in paragraph (a)(2)              and as applicable, a willing plan
                                                  shall be one of utter invalidity or                     of this section. In the case of student               sponsor of a group health plan, from
                                                  unenforceability, in which event the                    health insurance coverage, this section               offering a separate benefit package
                                                  provision shall be severable from this                  is applicable in a manner comparable to               option, or a separate policy, certificate
                                                  section and shall not affect the                        its applicability to group health                     or contract of insurance, to any
                                                  remainder thereof or the application of                 insurance coverage provided in                        individual who objects to coverage or
                                                  the provision to persons not similarly                  connection with a group health plan                   payments for some or all contraceptive
                                                  situated or to dissimilar circumstances.                established or maintained by a plan                   services based on sincerely held
                                                  ■   12. Add § 147.132 to read as follows:               sponsor that is an employer, and                      religious beliefs.
                                                                                                          references to ‘‘plan participants and                    (c) Definition. For the purposes of this
                                                  § 147.132 Religious exemptions in                       beneficiaries’’ will be interpreted as
                                                  connection with coverage of certain                                                                           section, reference to ‘‘contraceptive’’
                                                                                                          references to student enrollees and their             services, benefits, or coverage includes
                                                  preventive health services.
                                                                                                          covered dependents; and                               contraceptive or sterilization items,
                                                     (a) Objecting entities. (1) Guidelines                  (iii) A health insurance issuer offering
                                                  issued under § 147.130(a)(1)(iv) by the                                                                       procedures, or services, or related
                                                                                                          group or individual insurance coverage                patient education or counseling, to the
                                                  Health Resources and Services                           to the extent the issuer objects as
                                                  Administration must not provide for or                                                                        extent specified for purposes of
                                                                                                          specified in paragraph (a)(2) of this                 § 147.130(a)(1)(iv).
                                                  support the requirement of coverage or                  section. Where a health insurance issuer
                                                  payments for contraceptive services                     providing group health insurance                         (d) Severability. Any provision of this
                                                  with respect to a group health plan                     coverage is exempt under this paragraph               section held to be invalid or
                                                  established or maintained by an                         (a)(1)(iii), the plan remains subject to              unenforceable by its terms, or as applied
                                                  objecting organization, or health                       any requirement to provide coverage for               to any person or circumstance, shall be
                                                  insurance coverage offered or arranged                  contraceptive services under Guidelines               construed so as to continue to give
                                                  by an objecting organization, and thus                  issued under § 147.130(a)(1)(iv) unless it            maximum effect to the provision
                                                  the Health Resources and Service                        is also exempt from that requirement.                 permitted by law, unless such holding
                                                  Administration will exempt from any                        (2) The exemption of this paragraph                shall be one of utter invalidity or
                                                  guidelines’ requirements that relate to                 (a) will apply to the extent that an entity           unenforceability, in which event the
                                                  the provision of contraceptive services:                described in paragraph (a)(1) of this                 provision shall be severable from this
                                                     (i) A group health plan and health                   section objects to its establishing,                  section and shall not affect the
                                                  insurance coverage provided in                          maintaining, providing, offering, or                  remainder thereof or the application of
                                                  connection with a group health plan to                  arranging (as applicable) coverage,                   the provision to persons not similarly
                                                  the extent the non-governmental plan                    payments, or a plan that provides                     situated or to dissimilar circumstances.
                                                  sponsor objects as specified in                         coverage or payments for some or all                  [FR Doc. 2017–21851 Filed 10–6–17; 11:15 am]
                                                  paragraph (a)(2) of this section. Such                  contraceptive services, based on its                  BILLING CODE 4830–01–P; 4510–29–P; 4120–01–P;
                                                  non-governmental plan sponsors                          sincerely held religious beliefs.                     6325–64–P
asabaliauskas on DSKBBXCHB2PROD with RULES




                                             VerDate Sep<11>2014   20:13 Oct 12, 2017   Jkt 244001   PO 00000   Frm 00045   Fmt 4701   Sfmt 9990   E:\FR\FM\13OCR2.SGM   13OCR2
                                                                                                                                                                                                    366
Case 4:18-cv-00825-O Document 22 Filed 02/05/19   Page 368 of 507 PageID 927




                  Exhibit 15




                                                                        367
                                              57536 Case 4:18-cv-00825-O
                                                      Federal                  Document
                                                              Register / Vol. 83,           22 FiledNovember
                                                                                  No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                   2018 /369  of and
                                                                                                                          Rules   507Regulations
                                                                                                                                       PageID 928

                                              DEPARTMENT OF THE TREASURY                              DATES:  Effective date: These regulations               C. Scope of Religious Exemptions and
                                                                                                      are effective on January 14, 2019.                         Requirements for Exempt Entities (45
                                              Internal Revenue Service                                                                                           CFR 147.132)
                                                                                                      FOR FURTHER INFORMATION CONTACT: Jeff
                                                                                                                                                              D. Plan Sponsors in General (45 CFR
                                                                                                      Wu, at (301) 492–4305 or                                   147.132(a)(1)(i) prefatory text)
                                              26 CFR Part 54                                          marketreform@cms.hhs.gov for the                        E. Houses of Worship and Integrated
                                                                                                      Centers for Medicare & Medicaid                            Auxiliaries (45 CFR 147.132(a)(1)(i)(A))
                                              [TD–9840]
                                                                                                      Services (CMS), Department of Health                    F. Nonprofit Organizations (45 CFR
                                              RIN 1545–BN92                                           and Human Services (HHS); Amber                            147.132(a)(1)(i)(B))
                                                                                                      Rivers or Matthew Litton, Employee                      G. Closely Held For-Profit Entities (45 CFR
                                              DEPARTMENT OF LABOR                                     Benefits Security Administration                           147.132(a)(1)(i)(C))
                                                                                                      (EBSA), Department of Labor, at (202)                   H. For-Profit Entities That Are Not Closely
                                              Employee Benefits Security                              693–8335; William Fischer, Internal                        Held (45 CFR 147.132(a)(1)(i)(D))
                                              Administration                                                                                                  I. Other Non-Governmental Employers (45
                                                                                                      Revenue Service, Department of the
                                                                                                                                                                 CFR 147.132(a)(1)(i)(E))
                                                                                                      Treasury, at (202) 317–5500.                            J. Plans Established or Maintained by
                                              29 CFR Part 2590                                          Customer Service Information:                            Objecting Nonprofit Entities (45 CFR
                                                                                                      Individuals interested in obtaining                        147.132(a)(1)(ii))
                                              RIN 1210–AB83                                           information from the Department of                      K. Institutions of Higher Education (45 CFR
                                                                                                      Labor concerning employment-based                          147.132(a)(1)(iii))
                                              DEPARTMENT OF HEALTH AND
                                                                                                      health coverage laws may call the EBSA                  L. Health Insurance Issuers (45 CFR
                                              HUMAN SERVICES
                                                                                                      Toll-Free Hotline, 1–866–444–EBSA                          147.132(a)(1)(iv))
                                                                                                      (3272) or visit the Department of Labor’s               M. Description of the Religious Objection
                                              45 CFR Part 147                                                                                                    (45 CFR 147.132(a)(2))
                                                                                                      website (www.dol.gov/ebsa).
                                                                                                      Information from HHS on private health                  N. Individuals (45 CFR 147.132(b))
                                              [CMS–9940–F2]
                                                                                                                                                              O. Accommodation (45 CFR 147.131, 26
                                                                                                      insurance coverage can be found on
                                              RIN 0938–AT54                                                                                                      CFR 54.9815–2713A, 29 CFR 2590.715–
                                                                                                      CMS’s website (www.cms.gov/cciio),                         2713A)
                                                                                                      and information on health care reform                   P. Definition of Contraceptives for the
                                              Religious Exemptions and                                can be found at www.HealthCare.gov.                        Purpose of These Final Rules
                                              Accommodations for Coverage of
                                                                                                      SUPPLEMENTARY INFORMATION:                              Q. Severability
                                              Certain Preventive Services Under the                                                                           R. Other Public Comments
                                              Affordable Care Act                                     Table of Contents                                       1. Items Approved as Contraceptives But
                                              AGENCY:  Internal Revenue Service,                      I. Executive Summary and Background                        Used To Treat Existing Conditions
                                                                                                         A. Executive Summary                                 2. Comments Concerning Regulatory
                                              Department of the Treasury; Employee
                                                                                                         1. Purpose                                              Impact
                                              Benefits Security Administration,                          2. Summary of the Major Provisions                   3. Interaction With State Laws
                                              Department of Labor; and Centers for                       a. Expanded Religious Exemptions to the            IV. Economic Impact and Paperwork Burden
                                              Medicare & Medicaid Services,                                 Contraceptive Coverage Requirement                A. Executive Orders 12866 and 13563—
                                              Department of Health and Human                             b. Optional Accommodation                               Department of HHS and Department of
                                              Services.                                                  3. Summary of Costs, Savings and Benefits               Labor
                                                                                                            of the Major Provisions                           1. Need for Regulatory Action
                                              ACTION: Final rules.
                                                                                                         B. Background                                        2. Anticipated Effects
                                              SUMMARY:    These rules finalize, with                  II. Overview, Analysis, and Response to                 a. Removal of Burdens on Religious
                                                                                                            Public Comments                                      Exercise
                                              changes based on public comments,                          A. The Departments’ Authority To
                                              interim final rules concerning religious                                                                        b. Notices When Revoking Accommodated
                                                                                                            Mandate Coverage and Provide Religious               Status
                                              exemptions and accommodations                                 Exemptions                                        c. Impacts on Third Party Administrators
                                              regarding coverage of certain preventive                   B. Availability and Scope of Religious                  and Issuers
                                              services issued in the Federal Register                       Exemptions                                        d. Impacts on Persons Covered by Newly
                                              on October 13, 2017. These rules                           C. The First Amendment and the Religious                Exempt Plans
                                              expand exemptions to protect religious                        Freedom Restoration Act
                                                                                                                                                              i. Unknown Factors Concerning Impact on
                                                                                                         1. Discretion To Provide Religious
                                              beliefs for certain entities and                              Exemptions
                                                                                                                                                                 Persons in Newly Exempt Plans
                                              individuals whose health plans are                                                                              ii. Public Comments Concerning Estimates
                                                                                                         2. Requiring Entities To Choose Between
                                              subject to a mandate of contraceptive                         Compliance With the Contraceptive                    in Religious IFC
                                              coverage through guidance issued                              Mandate or the Accommodation Violated             iii. Possible Sources of Information for
                                              pursuant to the Patient Protection and                        RFRA in Many Instances                               Estimating Impact
                                                                                                         a. Substantial Burden                                iv. Estimates Based on Litigating Entities
                                              Affordable Care Act. These rules do not                                                                            That May Use Expanded Exemptions
                                              alter the discretion of the Health                         b. Compelling Interest
                                                                                                         D. Burdens on Third Parties                          v. Estimates of Accommodated Entities
                                              Resources and Services Administration,                                                                             That May Use Expanded Exemptions
                                                                                                         E. Interim Final Rulemaking
                                              a component of the U.S. Department of                      F. Health Effects of Contraception and               vi. Combined Estimates of Litigating and
                                              Health and Human Services, to maintain                        Pregnancy                                            Accommodated Entities
                                              the guidelines requiring contraceptive                     G. Health and Equality Effects of                    vii. Alternate Estimates Based on
                                              coverage where no regulatorily                                Contraceptive Coverage Mandates                      Consideration of Pre-ACA Plans
                                              recognized objection exists. These rules                III. Description of the Text of the Regulations         viii. Final Estimates of Persons Affected by
                                              also leave in place an ‘‘accommodation’’                      and Response to Additional Public                    Expanded Exemptions
khammond on DSK30JT082PROD with RULES2




                                              process as an optional process for                            Comments                                          B. Special Analyses—Department of the
                                                                                                         A. Restatement of Statutory Requirements                Treasury
                                              certain exempt entities that wish to use
                                                                                                            of PHS Act Section 2713(a) and (a)(4) (26         C. Regulatory Flexibility Act
                                              it voluntarily. These rules do not alter                      CFR 54.9815–2713(a)(1) and (a)(1)(iv), 29         D. Paperwork Reduction Act—Department
                                              multiple other federal programs that                          CFR 2590.715–2713(a)(1) and (a)(1)(iv),              of Health and Human Services
                                              provide free or subsidized                                    and 45 CFR 147.130(a)(1) and (a)(1)(iv))          1. Wage Data
                                              contraceptives for women at risk of                        B. Prefatory Language of Religious                   2. ICRs Regarding Self-Certification or
                                              unintended pregnancy.                                         Exemptions (45 CFR 147.132(a)(1))                    Notices to HHS (§ 147.131(c)(3))



                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00002   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                                                                                                                                                             368
                                                       Case 4:18-cv-00825-O
                                                         Federal                  Document
                                                                 Register / Vol. 83,           22 FiledNovember
                                                                                     No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                      2018 /370  of and
                                                                                                                             Rules   507Regulations
                                                                                                                                          PageID 92957537

                                                3. ICRs Regarding Notice of Availability of           2. Summary of the Major Provisions                    provision describing the religious
                                                   Separate Payments for Contraceptive                                                                      objection for entities. That provision
                                                                                                      a. Expanded Religious Exemptions to
                                                   Services (§ 147.131(e))                                                                                  specifies that the entity objects, based
                                                                                                      the Contraceptive Coverage
                                                4. ICRs Regarding Notice of Revocation of                                                                   on its sincerely held religious beliefs, to
                                                   Accommodation (§ 147.131(c)(4))
                                                                                                      Requirement
                                                                                                                                                            its establishing, maintaining, providing,
                                                5. Submission of PRA-Related Comments                    These rules finalize exemptions                    offering, or arranging for either:
                                                E. Paperwork Reduction Act—Department                 provided in the Religious IFC for the                 coverage or payments for some or all
                                                   of Labor                                           group health plans and health insurance               contraceptive services; or, a plan, issuer,
                                                F. Regulatory Reform Executive Orders                 coverage of various entities and                      or third party administrator that
                                                   13765, 13771 and 13777                             individuals with sincerely held                       provides or arranges such coverage or
                                                G. Unfunded Mandates Reform Act                       religious beliefs opposed to coverage of              payments.
                                                H. Federalism                                         some or all contraceptive or sterilization               The Departments also clarify language
                                              V. Statutory Authority                                  methods encompassed by HRSA’s                         in the exemption applicable to plans of
                                                                                                      Guidelines. The rules finalize                        objecting individuals. The final rule
                                              I. Executive Summary and Background                     exemptions to the same types of                       specifies that the individual exemption
                                              A. Executive Summary                                    organizatons and individuals for which                ensures that the HRSA Guidelines do
                                                                                                      exemptions were provided in the                       not prevent a willing health insurance
                                              1. Purpose                                              Religious IFC: Non-governmental plan                  issuer offering group or individual
                                                                                                      sponsors including a church, an                       health insurance coverage, and as
                                                 The primary purpose of this rule is to               integrated auxiliary of a church, a
                                              finalize, with changes in response to                                                                         applicable, a willing plan sponsor of a
                                                                                                      convention or association of churches,                group health plan, from offering a
                                              public comments, the interim final                      or a religious order; a nonprofit                     separate policy, certificate or contract of
                                              regulations with requests for comments                  organization; for-profit entities; an                 insurance or a separate group health
                                              (IFCs) published in the Federal Register                institution of higher education in                    plan or benefit package option, to any
                                              on October 13, 2017 (82 FR 47792),                      arranging student health insurance                    group health plan sponsor (with respect
                                              ‘‘Religious Exemptions and                              coverage; and, in certain circumstances,              to an individual) or individual, as
                                              Accommodations for Coverage of                          issuers and individuals. The rules also               applicable, who objects to coverage or
                                              Certain Preventive Services Under the                   finalize the regulatory restatement in the            payments for some or all contraceptive
                                              Affordable Care Act’’ (the Religious                    Religious IFC of language from section                services based on sincerely held
                                              IFC). The rules are necessary to expand                 2713(a) and (a)(4) of the Public Health               religious beliefs. The exemption adds
                                              the protections for the sincerely held                  Service Act.                                          that, if an individual objects to some but
                                              religious objections of certain entities                   In response to public comments,                    not all contraceptive services, but the
                                              and individuals. The rules, thus,                       various changes are made to clarify the               issuer, and as applicable, plan sponsor,
                                              minimize the burdens imposed on their                   intended scope of the language in the                 are willing to provide the plan sponsor
                                              exercise of religious beliefs, with regard              Religious IFC. The prefatory language to              or individual, as applicable, with a
                                              to the discretionary requirement that                   the exemptions is clarified to ensure                 separate policy, certificate or contract of
                                                                                                      exemptions apply to a group health plan               insurance or a separate group health
                                              health plans cover certain contraceptive
                                                                                                      established or maintained by an                       plan or benefit package option that
                                              services with no cost-sharing, a
                                                                                                      objecting organization, or health                     omits all contraceptives, and the
                                              requirement that was created by HHS                     insurance coverage offered or arranged
                                              through guidance promulgated by the                                                                           individual agrees, then the exemption
                                                                                                      by an objecting organization, to the                  applies as if the individual objects to all
                                              Health Resources and Services                           extent of the objections. The                         contraceptive services.
                                              Administration (HRSA) (hereinafter                      Departments add language to clarify
                                              ‘‘Guidelines’’), pursuant to authority                  that, where an exemption encompasses                  b. Optional Accommodation
                                              granted by the ACA in section                           a plan or coverage established or                        These rules also finalize provisions
                                              2713(a)(4) of the Public Health Service                 maintained by a church, an integrated                 from the Religious IFC that maintain the
                                              Act. In addition, the rules maintain a                  auxiliary of a church, a convention or                accommodation process as an optional
                                              previously created accommodation                        association of churches, a religious                  process for entities that qualify for the
                                              process that permits entities with                      order, a nonprofit organization, or other             exemption. Under that process, entities
                                              certain religious objections voluntarily                non-governmental organization or                      can choose to use the accommodation
                                              to continue to object while the persons                 association, the exemption applies to                 process so that contraceptive coverage
                                              covered in their plans receive                          each employer, organization, or plan                  to which they object is omitted from
                                              contraceptive coverage or payments                      sponsor that adopts the plan. Language                their plan, but their issuer or third party
                                              arranged by their health insurance                      is also added to clarify that the                     administrator, as applicable, will
                                              issuers or third party administrators.                  exemptions apply to non-governmental                  arrange for the persons covered by their
                                              The rules do not remove the                             entities, including as the exemptions                 plan to receive contraceptive coverage
                                              contraceptive coverage requirement                      apply to institutions of higher                       or payments.
                                              generally from HRSA’s Guidelines. The                   education. The Departments revise the                    In response to public comments, these
                                              changes being finalized to these rules                  exemption applicable to health                        final rules make technical changes to
                                                                                                      insurance issuers to make clear that the              the accommodation regulations
                                              will ensure that proper respect is
                                                                                                      group health plan established or                      maintained in parallel by HHS, the
                                              afforded to sincerely held religious
                                                                                                      maintained by the plan sponsor with                   Department of Labor, and the
khammond on DSK30JT082PROD with RULES2




                                              objections in rules governing this area of              which the health insurance issuer                     Department of the Treasury. The
                                              health insurance and coverage, with                     contracts remains subject to any                      Departments modify the regulations
                                              minimal impact on HRSA’s decision to                    requirement to provide coverage for                   governing when an entity, that was
                                              otherwise require contraceptive                         contraceptive services under Guidelines               using or will use the accommodation,
                                              coverage.                                               issued under § 147.130(a)(1)(iv) unless it            can revoke the accommodation and
                                                                                                      is also exempt from that requirement.                 operate under the exemption. The
                                                                                                      The Departments also restructure the                  modifications set forth a transitional


                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00003   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                                                                                                                                                           369
                                              57538 Case 4:18-cv-00825-O
                                                      Federal                  Document
                                                              Register / Vol. 83,           22 FiledNovember
                                                                                  No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                   2018 /371  of and
                                                                                                                          Rules   507Regulations
                                                                                                                                       PageID 930

                                              rule as to when entities currently using                 sooner than the first day of the first plan              issuer. Likewise, the rule adds pre-
                                              the accommodation may revoke it and                      year that begins on or after 30 days after               existing ‘‘reliance’’ language deeming an
                                              use the exemption by giving 60-days                      the date of the revocation.                              issuer serving an accommodated
                                              notice pursuant to Public Health Service                    The Departments also modify the                       organization compliant with the
                                              Act section 2715(d)(4) and 45                            Religious IFC by adding a provision that                 contraceptive coverage requirement if
                                              CFR 147.200(b), 26 CFR 54.9815–                          existed in rules prior to the Religious                  the issuer relies reasonably and in good
                                              2715(b), and 29 CFR 2590.715–2715(b).                    IFC, namely, that if an issuer relies                    faith on a representation by an
                                              The modifications also express a general                 reasonably and in good faith on a                        organization as to its eligibility for the
                                              rule that, in plan years that begin after                representation by the eligible                           accommodation and the issuer
                                              the date on which these final rules go                   organization as to its eligibility for the               otherwise complies with the
                                              into effect, if contraceptive coverage is                accommodation, and the representation                    accommodation regulation, and likewise
                                              being offered by an issuer or third party                is later determined to be incorrect, the                 deeming a group health plan compliant
                                              administrator through the                                                                                         with the contraceptive coverage
                                                                                                       issuer is considered to comply with any
                                              accommodation process, an                                                                                         requirement if it complies with the
                                                                                                       applicable contraceptive coverage
                                              organization eligible for the                                                                                     accommodation regulation.
                                                                                                       requirement from HRSA’s Guidelines if
                                              accommodation may revoke its use of                      the issuer complies with the obligations                 3. Summary of Costs, Savings and
                                              the accommodation process effective no                   under this section applicable to such                    Benefits of the Major Provisions

                                                         Provision                                     Savings and benefits                                                        Costs

                                              Restatement of statutory lan-         The purpose of this provision is to ensure that the regu-         We estimate no costs from finalizing this part of the
                                                guage from section                    latory language that restates section 2713(a) and                rule.
                                                2713(a) and (a)(4) of the             (a)(4) of the Public Health Service Act mirrors the
                                                Public Health Service Act.            language of the statute. We estimate no economic
                                                                                      savings or benefit from finalizing this part of the rule,
                                                                                      but consider it a deregulatory action to minimize the
                                                                                      regulatory impact beyond the scope set forth in the
                                                                                      statute.
                                              Expanded religious exemp-             Expanding religious exemptions to the contraceptive               We estimate there will be transfer costs where women
                                                tions.                                coverage requirement will relieve burdens that some              previously receiving contraceptive coverage from em-
                                                                                      entities and individuals experience from being forced            ployers will no longer receive that coverage where
                                                                                      to choose between, on the one hand, complying with               the employers use the expanded exemptions. Even
                                                                                      their religious beliefs and facing penalties from failing        after the public comment period, we have very limited
                                                                                      to comply with the contraceptive coverage require-               data on what the scale of those transfer costs will be.
                                                                                      ment, and on the other hand, providing (or, for indi-            We estimate that in no event will they be more than
                                                                                      viduals, obtaining) contraceptive coverage or using              $68.9 million.
                                                                                      the accommodation in violation of their sincerely held          We estimate that, where entities using the accommoda-
                                                                                      religious beliefs.                                               tion revoke it to use the exemption, the cost to indus-
                                                                                                                                                       try of sending notices of revocation to their policy
                                                                                                                                                       holders will be $112,163.
                                              Optional accommodation                Maintaining the accommodation as an optional process              We estimate that, by expanding the types of organiza-
                                               regulations.                          will ensure that contraceptive coverage is made                   tions that may use the accommodation, some entities
                                                                                     available to many women covered by plans of em-                   not currently using it will opt into it. When doing so
                                                                                     ployers that object to contraceptive coverage but not             they will incur costs of $677 to send a self-certifi-
                                                                                     to their issuers or third party administrators arranging          cation or notice to their issuer or third party adminis-
                                                                                     for such coverage to be provided to their plan partici-           trator, or to HHS, to commence operation of the ac-
                                                                                     pants.                                                            commodation.
                                                                                                                                                      We estimate that entities that newly make use of the
                                                                                                                                                       accommodation as the result of these rules, or their
                                                                                                                                                       issuers or third party administrators, will incur costs
                                                                                                                                                       of $311,304 in providing their policy holders with no-
                                                                                                                                                       tices indicating that contraceptive coverage or pay-
                                                                                                                                                       ments are available to them under the accommoda-
                                                                                                                                                       tion process.



                                              B. Background                                            individuals and entities that object to abortion);
                                                                                                       Consolidated Appropriations Act of 2018, Div. H,
                                                Over many decades, Congress has                        Sec. 507(d) (Departments of Labor, HHS, and              legislation enacted on such issue should include a
                                              protected conscientious objections,                      Education, and Related Agencies Appropriations           ‘conscience clause’ which provides exceptions for
                                              including those based on religious                       Act), Public Law 115–141, 132 Stat. 348, 764 (Mar.       religious beliefs and moral convictions.’’); id. at Div.
                                                                                                       23, 2018) (protecting any ‘‘health care professional,    I, (Department of State, Foreign Operations, and
                                              beliefs, in the context of health care and                                                                        Related Programs Appropriations Act) (protecting
                                                                                                       a hospital, a provider-sponsored organization, a
                                              human services including health                          health maintenance organization, a health                applicants for family planning funds based on their
                                              coverage, even as it has sought to                       insurance plan, or any other kind of health care         ‘‘religious or conscientious commitment to offer
                                              promote and expand access to health                      facility, organization, or plan’’ in objecting to        only natural family planning’’); 42 U.S.C. 290bb–36
khammond on DSK30JT082PROD with RULES2




                                                                                                       abortion for any reason); id. at Div. E, Sec. 726(c)     (prohibiting the statutory section from being
                                              services.1 In 2010, Congress enacted the                                                                          construed to require suicide-related treatment
                                                                                                       (Financial Services and General Government
                                                                                                       Appropriations Act) (protecting individuals who          services for youth where the parents or legal
                                                1 See, for example, 42 U.S.C. 300a–7 (protecting                                                                guardians object based on ‘‘religious beliefs or
                                                                                                       object to prescribing or providing contraceptives
                                              individuals and health care entities from being          contrary to their ‘‘religious beliefs or moral           moral objections’’); 42 U.S.C. 290kk–1 (protecting
                                              required to provide or assist sterilizations,            convictions’’); id. at Div. E, Sec. 808 (regarding any   the religious character of organizations participating
                                              abortions, or other lawful health services if it would   requirement for ‘‘the provision of contraceptive         in certain programs and the religious freedom of
                                              violate their ‘‘religious beliefs or moral               coverage by health insurance plans’’ in the District     beneficiaries of the programs); 42 U.S.C. 300x–65
                                              convictions’’); 42 U.S.C. 238n (protecting               of Columbia, ‘‘it is the intent of Congress that any     (protecting the religious character of organizations



                                         VerDate Sep<11>2014   20:27 Nov 14, 2018    Jkt 247001   PO 00000   Frm 00004   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM      15NOR2
                                                                                                                                                                                                        370
                                                       Case 4:18-cv-00825-O
                                                         Federal                  Document
                                                                 Register / Vol. 83,           22 FiledNovember
                                                                                     No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                      2018 /372  of and
                                                                                                                             Rules   507Regulations
                                                                                                                                          PageID 93157539

                                              Patient Protection and Affordable Care                  discretion to require that certain group                 regulations, the Departments defined
                                              Act (PPACA) (Pub. L. 111–148) (March                    health plans and health insurance                        the scope of permissible exemptions
                                              23, 2010). Congress enacted the Health                  issuers cover certain women’s                            and accommodations for certain
                                              Care and Education Reconciliation Act                   preventive services, in addition to other                religious objectors where the Guidelines
                                              of 2010 (HCERA) (Pub. L. 111–152) on                    preventive services required to be                       require coverage of contraceptive
                                              March 30, 2010, which, among other                      covered in section 2713. Congress                        services, changed the scope of those
                                              things, amended the PPACA. As                           granted that discretion to the Health                    exemptions and accommodations, and
                                              amended by HCERA, the PPACA is                          Resources and Services Administration                    solicited public comments on a number
                                              known as the Affordable Care Act                        (HRSA), a component of the U.S.                          of occasions. Many individuals and
                                              (ACA).                                                  Department of Health and Human                           entities brought legal challenges to the
                                                The ACA reorganizes, amends, and                      Services (HHS). Specifically, section                    contraceptive coverage requirement and
                                              adds to the provisions of part A of title               2713(a)(4) allows HRSA discretion to                     regulations (hereinafter, the
                                              XXVII of the Public Health Service Act                  specify coverage requirements, ‘‘with                    ‘‘contraceptive Mandate,’’ or the
                                              (PHS Act) relating to group health plans                respect to women, such additional                        ‘‘Mandate’’) as being inconsistent with
                                              and health insurance issuers in the                     preventive care and screenings . . . as                  various legal protections, including the
                                              group and individual markets. The ACA                   provided for in comprehensive                            Religious Freedom Restoration Act, 42
                                              adds section 715(a)(1) to the Employee                  guidelines supported by’’ HRSA’s                         U.S.C. 2000bb–1 (‘‘RFRA’’). Several of
                                              Retirement Income Security Act of 1974                  Guidelines.                                              those cases went to the Supreme Court.
                                              (ERISA) and section 9815(a)(1) to the                      Since 2011, HRSA has exercised that                   See, for example, Burwell v. Hobby
                                              Internal Revenue Code (Code), in order                  discretion to require coverage for,                      Lobby Stores, Inc., 134 S. Ct. 2751
                                              to incorporate the provisions of part A                 among other things, certain                              (2014); Zubik v. Burwell, 136 S. Ct. 1557
                                              of title XXVII of the PHS Act into ERISA                contraceptive services.2 In the same                     (2016).
                                              and the Code, and to make them                          time period, the Departments of Health
                                              applicable to group health plans and                                                                                The Departments most recently
                                                                                                      and Human Services (HHS), Labor, and
                                              health insurance issuers providing                                                                               solicited public comments on these
                                                                                                      the Treasury (collectively, ‘‘the
                                              health insurance coverage in connection                                                                          issues again in two interim final
                                                                                                      Departments’’) 3 have promulgated
                                              with group health plans. The sections of                                                                         regulations with requests for comments
                                                                                                      regulations to guide HRSA in exercising
                                              the PHS Act incorporated into ERISA                                                                              (IFCs) published in the Federal Register
                                                                                                      its discretion to allow exemptions to
                                              and the Code are sections 2701 through                                                                           on October 13, 2017: the regulations (82
                                                                                                      those requirements, including issuing
                                              2728.                                                                                                            FR 47792) that are being finalized with
                                                                                                      and finalizing three interim final
                                                In section 2713(a)(4) of the PHS Act                                                                           changes here, and regulations (82 FR
                                                                                                      regulations prior to 2017.4 In those
                                              (hereinafter ‘‘section 2713(a)(4)’’),                                                                            47838) concerning moral objections (the
                                              Congress provided administrative                           2 The references in this document to
                                                                                                                                                               Moral IFC), which are being finalized
                                                                                                      ‘‘contraception,’’ ‘‘contraceptive,’’ ‘‘contraceptive    with changes in companion final rules
                                              and the religious freedom of individuals involved       coverage,’’ or ‘‘contraceptive services’’ generally      published elsewhere in today’s Federal
                                              in the use of government funds to provide               include all contraceptives, sterilization, and related   Register.
                                              substance abuse services); 42 U.S.C. 604a               patient education and counseling, required by the
                                              (protecting the religious character of organizations    Women’s Preventive Guidelines, unless otherwise             In the preamble to the Religious IFC,
                                              and the religious freedom of beneficiaries involved     indicated. The Guidelines issued in 2011 referred        the Departments explained several
                                              in the use of government assistance to needy            to ‘‘Contraceptive Methods and Counseling’’ as           reasons why it was appropriate to
                                              families); 42 U.S.C. 1395w–22(j)(3)(B) (protecting      ‘‘[a]ll Food and Drug Administration approved
                                                                                                      contraceptive methods, sterilization procedures,         reevaluate the religious exemptions and
                                              against forced counseling or referrals in
                                              Medicare+Choice (now Medicare Advantage)                and patient education and counseling for all women       accommodations for the contraceptive
                                              managed care plans with respect to objections based     with reproductive capacity.’’ https://www.hrsa.gov/      Mandate and to take into account the
                                              on ‘‘moral or religious grounds’’); 42 U.S.C.           womens-guidelines/index.html. The Guidelines as          religious beliefs of certain employers
                                              1396a(w)(3) (ensuring particular Federal law does       amended in December 2016 refer, under the header
                                                                                                      ‘‘Contraception,’’ to: ‘‘the full range of female-       concerning that Mandate. The
                                              not infringe on ‘‘conscience’’ as protected in state
                                              law concerning advance directives); 42 U.S.C.           controlled U.S. Food and Drug Administration-            Departments also sought public
                                              1396u–2(b)(3) (protecting against forced counseling     approved contraceptive methods, effective family         comment on those modifications. The
                                              or referrals in Medicaid managed care plans with        planning practices, and sterilization procedures,’’      Departments considered, among other
                                              respect to objections based on ‘‘moral or religious     ‘‘contraceptive counseling, initiation of
                                                                                                      contraceptive use, and follow-up care (for example,      things, Congress’s history of providing
                                              grounds’’); 42 U.S.C. 5106i (prohibiting certain
                                              Federal statutes from being construed to require        management, and evaluation as well as changes to         protections for religious beliefs
                                              that a parent or legal guardian provide a child any     and removal or discontinuation of the contraceptive      regarding certain health services
                                              medical service or treatment against the religious      method),’’ and ‘‘instruction in fertility awareness-     (including contraception, sterilization,
                                              beliefs of the parent or legal guardian); 42 U.S.C.     based methods, including the lactation amenorrhea
                                                                                                      method.’’ https://www.hrsa.gov/womens-guidelines-        and items or services believed to
                                              2996f(b) (protecting objection to abortion funding in
                                              legal services assistance grants based on ‘‘religious   2016/index.html.                                         involve abortion); the text, context, and
                                              beliefs or moral convictions’’); 42 U.S.C. 14406           3 Note, however, that in sections under headings      intent of section 2713(a)(4) and the
                                              (protecting organizations and health providers from     listing only two of the three Departments, the term      ACA; protection of the free exercise of
                                              being required to inform or counsel persons             ‘‘Departments’’ generally refers only to the two
                                                                                                      Departments listed in the heading.
                                                                                                                                                               religion in the First Amendment and, by
                                              pertaining to assisted suicide); 42 U.S.C. 18023
                                              (blocking any requirement that issuers or exchanges        4 Interim final regulations on July 19, 2010, at 75   Congress, in RFRA; Executive Order
                                              must cover abortion); 42 U.S.C. 18113 (protecting       FR 41726 (July 2010 interim final regulations);          13798, ‘‘Promoting Free Speech and
                                              health plans or health providers from being             interim final regulations amending the July 2010         Religious Liberty’’ (May 4, 2017);
                                              required to provide an item or service that helps       interim final regulations on August 3, 2011, at 76       previously submitted public comments;
                                              cause assisted suicide); see also 8 U.S.C. 1182(g)      FR 46621; final regulations on February 15, 2012,
                                              (protecting vaccination objections by ‘‘aliens’’ due    at 77 FR 8725 (2012 final regulations); an advance
                                                                                                                                                               80 FR 41318 (July 2015 final regulations); and a
khammond on DSK30JT082PROD with RULES2




                                              to ‘‘religious beliefs or moral convictions’’); 18      notice of proposed rulemaking (ANPRM) on March
                                              U.S.C. 3597 (protecting objectors to participation in   21, 2012, at 77 FR 16501; proposed regulations on        request for information on July 26, 2016, at 81 FR
                                              Federal executions based on ‘‘moral or religious        February 6, 2013, at 78 FR 8456; final regulations       47741 (RFI), which was addressed in an FAQ
                                              convictions’’); 20 U.S.C. 1688 (prohibiting sex         on July 2, 2013, at 78 FR 39870 (July 2013 final         document issued on January 9, 2017, available at:
                                              discrimination law to be used to require assistance     regulations); interim final regulations on August 27,    https://www.dol.gov/sites/default/files/ebsa/about-
                                              in abortion for any reason); 22 U.S.C. 7631(d)          2014, at 79 FR 51092 (August 2014 interim final          ebsa/our-activities/resource-center/faqs/aca-part-
                                              (protecting entities from being required to use HIV/    regulations); proposed regulations on August 27,         36.pdf and https://www.cms.gov/CCIIO/Resources/
                                              AIDS funds contrary to their ‘‘religious or moral       2014, at 79 FR 51118 (August 2014 proposed               Fact-Sheets-and-FAQs/Downloads/ACA-FAQs-
                                              objection’’).                                           regulations); final regulations on July 14, 2015, at     Part36_1-9-17-Final.pdf.



                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00005   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM     15NOR2
                                                                                                                                                                                                    371
                                              57540 Case 4:18-cv-00825-O
                                                      Federal                  Document
                                                              Register / Vol. 83,           22 FiledNovember
                                                                                  No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                   2018 /373  of and
                                                                                                                          Rules   507Regulations
                                                                                                                                       PageID 932

                                              and the extensive litigation over the                   A. The Departments’ Authority To                          collectively, to administer these
                                              contraceptive Mandate.                                  Mandate Coverage and Provide                              statutes.9
                                                 After consideration of the comments                  Religious Exemptions                                         Where it applies, section 2713(a)(4)
                                              and feedback received from                                                                                        requires coverage without cost sharing
                                              stakeholders, the Departments are                         The Departments received conflicting                    for ‘‘such additional’’ women’s
                                              finalizing the Religious IFC, with                      comments on their legal authority to                      preventive care and screenings ‘‘as
                                              changes based on comments as                            provide the expanded exemptions and                       provided for’’ and ‘‘supported by’’
                                              indicated herein.5                                      accommodation for religious beliefs.                      Guidelines developed by HHS through
                                                                                                      Some commenters agreed that the                           HRSA. When Congress enacted this
                                              II. Overview, Analysis, and Response to
                                                                                                      Departments are legally authorized to                     provision, those Guidelines did not
                                              Public Comments
                                                                                                      provide the expanded exemptions and                       exist. And nothing in the statute
                                                 We provided a 60-day public                          accommodation, noting that there was                      mandated that the Guidelines had to
                                              comment period for the Religious IFC,                   no requirement of contraceptive                           include contraception, let alone for all
                                              which closed on December 5, 2017. The                   coverage in the ACA and no prohibition                    types of employers with covered plans.
                                              Departments received over 56,000                        on providing religious exemptions in                      Instead, section 2713(a)(4) provided a
                                              public comment submissions, which are                   Guidelines issued under section                           positive grant of authority for HSRA to
                                              posted at www.regulations.gov.6 Below,                  2713(a)(4). Other commenters, however,                    develop those Guidelines, thus
                                              the Departments provide an overview of                  asserted that the Departments have no                     delegating authority to HHS, as the
                                              the general comments on the final                       legal authority to provide any                            administering agency of HRSA, and to
                                              regulations, and address the issues                     exemptions to the contraceptive                           all three agencies, as the administering
                                              raised by commenters.                                   Mandate, contending, based on                             agencies of the statutes by which the
                                                 These rules expand exemptions to                                                                               Guidelines are enforced, to shape that
                                                                                                      statements in the ACA’s legislative
                                              protect religious beliefs for certain                                                                             development. See 26 U.S.C. 9834; 29
                                                                                                      history, that the ACA requires
                                              entities and individuals with religious                                                                           U.S.C. 1191(c), 42 U.S.C. 300gg–92. That
                                                                                                      contraceptive coverage. Still other
                                              objections to contraception whose                                                                                 is especially true for HHS, as HRSA is
                                              health plans are subject to a mandate of                commenters contended that the
                                                                                                      Departments are legally authorized to                     a component of HHS that was
                                              contraceptive coverage through                                                                                    unilaterally created by the agency and
                                              guidance issued pursuant to the ACA.                    provide the exemptions that existed
                                                                                                      prior to the Religious IFC, but not to                    thus is subject to the agency’s general
                                              These rules do not alter the discretion                                                                           supervision, see 47 FR 38,409 (August
                                              of HRSA, a component of HHS, to                         expand them.
                                                                                                                                                                31, 1982). Thus, nothing prevented
                                              maintain the Guidelines requiring                         Some commenters who argued that                         HRSA from creating an exemption from
                                              contraceptive coverage where no                         section 2713(a)(4) does not allow for                     otherwise-applicable Guidelines or
                                              regulatorily recognized objection exists.               exemptions said that the previous                         prevented HHS and the other agencies
                                              These rules finalize the accommodation                  exemptions for houses of worship and                      from directing that HRSA create such an
                                              process, which was previously                           integrated auxiliaries, and the previous                  exemption.
                                              established in response to objections of                accommodation process, were set forth                        Congress did not specify the extent to
                                              religious organizations that were not                   in the ACA itself, and therefore were                     which HRSA must ‘‘provide for’’ and
                                              protected by the original exemption, as                 acceptable while the expanded                             ‘‘support’’ the application of Guidelines
                                              an optional process for any exempt                      exemptions in the Religious IFC were                      that it chooses to adopt. HRSA’s
                                              entities. These rules do not alter                      not. This is incorrect. The ACA does not                  authority to support ‘‘comprehensive
                                              multiple other federal programs that                    prescribe (or prohibit) the previous                      guidelines’’ involves determining both
                                              provide free or subsidized                              exemptions for house of worship and                       the types of coverage and scope of that
                                              contraceptives or related education and                 the accommodation processes that the                      coverage. Section 2714(a)(4) requires
                                              counseling for women at risk of                         Departments issued through                                coverage for preventive services only
                                              unintended pregnancy.7                                  regulations.8 The Departments,                            ‘‘as provided for in comprehensive
                                                                                                      therefore, find it appropriate to use the                 guidelines supported by [HRSA].’’ That
                                                 5 The Department of the Treasury and the Internal
                                                                                                      regulatory process to issue these                         is, services are required to be included
                                              Revenue Service (IRS) published proposed and                                                                      in coverage only to the extent that the
                                              temporary regulations as part of the joint
                                                                                                      expanded exemptions and
                                              rulemaking of the Religious IFC. The Departments        accommodation, to better address                          Guidelines supported by HRSA provide
                                              of Labor and HHS published their respective rules       concerns about religious exercise.                        for them. Through use of the word ‘‘as’’
                                              as interim final rules with request for comments                                                                  in the phrase ‘‘as provided for,’’ it
                                              and are finalizing their interim final rules. The         The Departments conclude that legal                     requires that HRSA support how those
                                              Department of the Treasury and IRS are finalizing       authority exists to provide the expanded                  services apply—that is, the manner in
                                              their proposed regulations.                             exemptions and accommodation for                          which the support will happen, such as
                                                 6 See Regulations.gov at https://
                                                                                                      religious beliefs set forth in these final                in the phrase ‘‘as you like it.’’ 10 When
                                              www.regulations.gov/searchResults?rpp=25&so=
                                              DESC&sb=postedDate&po=0&cmd=12%7C                       rules. These rules concern section 2713                   Congress means to require certain
                                              05%7C17-12%7C05%7C17&dktid=CMS-2014-0115                of the PHS Act, as also incorporated into                 activities to occur in a certain manner,
                                              and https://www.regulations.gov/docket                  ERISA and the Code. Congress has                          instead of simply authorizing the agency
                                              Browser?rpp=25&so=DESC&sb=commentDue                    granted the Departments legal authority,
                                              Date&po=7525&dct=PS&D=IRS-2017-0016. Some of                                                                      to decide the manner in which they will
                                              those submissions included form letters or                                                                        occur, Congress knows how to do so.
                                              attachments that, while not separately tabulated at     and Child Health Block Grants, 42 U.S.C. 703; 42          See, e.g., 42 U.S.C. 1395x (‘‘The
                                              regulations.gov, together included comments from,       U.S.C. 247b–12; Title XIX of the Social Security
                                                                                                                                                                Secretary shall establish procedures to
khammond on DSK30JT082PROD with RULES2




                                              or were signed by, hundreds of thousands of             Act, 42 U.S.C. 1396, et seq.; the Indian Health
                                              separate persons. The Departments reviewed all of       Service, 25 U.S.C. 13, 42 U.S.C. 2001(a), and 25          make beneficiaries and providers aware
                                              the public comments and attachments.                    U.S.C. 1601, et seq.; Health center grants, 42 U.S.C.
                                                 7 See, for example, Family Planning grants in 42     254b(e), (g), (h), and (i); the NIH Clinical Center, 42     9 26 U.S.C. 9833; 29 U.S.C. 1191c; 42 U.S.C.

                                              U.S.C. 300 et seq.; the Teenage Pregnancy               U.S.C. 248; and the Personal Responsibility               300gg–92.
                                              Prevention Program, Public Law 112–74 (125 Stat         Education Program, 42 U.S.C. 713.                           10 See As (usage 2), Oxford English Dictionary

                                              786, 1080); the Healthy Start Program, 42 U.S.C.          8 The ACA also does not require that                    Online (Feb. 2018) (‘‘[u]sed to indicate by
                                              254c–8; the Maternal, Infant, and Early Childhood       contraceptives be covered under the preventive            comparison the way something happens or is
                                              Home Visiting Program, 42 U.S.C. 711; Maternal          services provisions.                                      done’’).



                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00006   Fmt 4701    Sfmt 4700   E:\FR\FM\15NOR2.SGM     15NOR2
                                                                                                                                                                                                     372
                                                       Case 4:18-cv-00825-O
                                                         Federal                  Document
                                                                 Register / Vol. 83,           22 FiledNovember
                                                                                     No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                      2018 /374  of and
                                                                                                                             Rules   507Regulations
                                                                                                                                          PageID 93357541

                                              of the requirement that a beneficiary                   is appropriate that HRSA . . . takes into             of employers since the Guidelines were
                                              complete a health risk assessment prior                 account the effect on the religious                   adopted. During prior rulemakings, the
                                              to or at the same time as receiving                     beliefs of [employers] if coverage of                 Departments also disagreed with
                                              personalized prevention plan services.’’)               contraceptive services were required in               commenters who contended the
                                              (emphasis added). Thus, the inclusion                   [their] group health plans.’’ Id.                     Departments had no authority to create
                                              of ‘‘as’’ in section 300gg–13(a)(3), and its            Consistent with that longstanding view,               exemptions under section 2713 of the
                                              absence in similar neighboring                          Congress’s grant of discretion in section             PHS Act, or as incorporated into ERISA
                                              provisions, shows that HRSA has been                    2713(a)(4), and the lack of a specific                and the Code, and who contended
                                              granted discretion in supporting how                    statutory mandate that contraceptives                 instead that we must enforce the
                                              the preventive coverage mandate                         must be covered or that they be covered               Guidelines on the broadest spectrum of
                                              applies—it does not refer to the timing                 without any exemptions or exceptions,                 group health plans as possible. See, e.g.,
                                              of the promulgation of the Guidelines.                  supports the conclusion that the                      2012 final regulations at 77 FR 8726.
                                                 Nor is it simply a textual aberration                Departments are legally authorized to                    The Departments’ interpretation of
                                              that the word ‘‘as’’ is missing from the                exempt certain entities or plans from a               section 2713(a)(4) is confirmed by the
                                              other three provisions in PHS Act                       contraceptive Mandate if HRSA decides                 ACA’s statutory structure. Congress did
                                              section 2713(a). Rather, this difference                to otherwise include contraceptives in                not intend to require coverage of
                                              mirrors other distinctions within that                  its Guidelines.                                       preventive services for every type of
                                              section that demonstrate that Congress                     The conclusions on which these final               plan that is subject to the ACA. See, e.g.,
                                              intended HRSA to have the discretion                                                                          76 FR 46623. On the contrary, Congress
                                                                                                      rules are based are consistent with the
                                              the Agencies invoke. For example,                                                                             carved out an exemption from PHS Act
                                                                                                      Departments’ interpretation of section
                                              sections (a)(1) and (a)(3) require                                                                            section 2713 (and from several other
                                                                                                      2713 of the PHS Act since 2010, when
                                              ‘‘evidence-based’’ or ‘‘evidence-                                                                             provisions) for grandfathered plans. In
                                                                                                      the ACA was enacted, and since the
                                              informed’’ coverage, while section (a)(4)                                                                     contrast, grandfathered plans do have to
                                                                                                      Departments started to issue interim
                                              does not. This difference suggests that                                                                       comply with many of the other
                                                                                                      final regulations implementing that
                                              the Agencies have the leeway to                                                                               provisions in Title I of the ACA—
                                                                                                      section. The Departments have
                                              incorporate policy-based concerns into                                                                        provisions referred to by the previous
                                                                                                      consistently interpreted section
                                              their decision-making. This reading of                                                                        Administration as providing
                                                                                                      2713(a)(4)’s grant of authority to include
                                              section 2713(a)(4) also prevents the                                                                          ‘‘particularly significant protections.’’
                                                                                                      broad discretion regarding the extent to              (75 FR 34540). Those provisions include
                                              statute from being interpreted in a
                                              cramped way that allows no flexibility                  which HRSA will provide for, and                      (from the PHS Act) section 2704, which
                                              or tailoring, and that would force the                  support, the coverage of additional                   prohibits preexisting condition
                                              Departments to choose between ignoring                  women’s preventive care and                           exclusions or other discrimination
                                              religious objections in violation of                    screenings, including the decision to                 based on health status in group health
                                              RFRA or else eliminating the                            exempt certain entities and plans, and                coverage; section 2708, which prohibits
                                              contraceptive coverage requirement                      not to provide for or support the                     excessive waiting periods (as of January
                                              from the Guidelines altogether. The                     application of the Guidelines with                    1, 2014); section 2711, which relates to
                                              Departments instead interpret section                   respect to those entities or plans. The               lifetime and annual dollar limits;
                                              2713(a)(4) as authorizing HRSA’s                        Departments defined the scope of the                  section 2712, which generally prohibits
                                              Guidelines to set forth both the kinds of               exemption to the contraceptive Mandate                rescission of health coverage; section
                                              items and services that will be covered,                when HRSA issued its Guidelines for                   2714, which extends dependent child
                                              and the scope of entities to which the                  contraceptive coverage in 2011, and                   coverage until the child turns 26; and
                                              contraceptive coverage requirement in                   then amended and expanded the                         section 2718, which imposes a
                                              those Guidelines will apply.                            exemption and added an                                minimum medical loss ratio on health
                                                 The religious objections at issue here,              accommodation process in multiple                     insurance issuers in the individual and
                                              and in regulations providing                            rulemakings thereafter. The                           group health insurance markets, and
                                              exemptions from the inception of the                    accommodation process requires the                    requires them to provide rebates to
                                              Mandate in 2011, are considerations                     provision of coverage or payments for                 policyholders if that medical loss ratio
                                              that, consistent with the statutory                     contraceptives to participants in an                  is not met. (75 FR 34538, 34540, 34542).
                                              provision, permissibly inform what                      eligible organization’s health plan by                Consequently, of the 150 million
                                              HHS, through HRSA, decides to provide                   the organization’s insurer or third party             nonelderly people in America with
                                              for and support in the Guidelines. Since                administrator. However, the                           employer-sponsored health coverage,
                                              the first rulemaking on this subject in                 accommodation process itself, in some                 approximately 25.5 million are
                                              2011, the Departments have consistently                 cases, failed to require contraceptive                estimated to be enrolled in
                                              interpreted the broad discretion granted                coverage for many women, because—as                   grandfathered plans not subject to
                                              to HRSA in section 2713(a)(4) as                        the Departments acknowledged at the                   section 2713.11 Some commenters assert
                                              including the power to reconcile the                    time—the enforcement mechanism for                    the exemptions for grandfathered plans
                                              ACA’s preventive-services requirement                   that process, section 3(16) of ERISA,                 are temporary, or were intended to be
                                              with sincerely held views of conscience                 does not provide a means to impose an                 temporary, but as the Supreme Court
                                              on the sensitive subject of contraceptive               obligation to provide contraceptive                   observed, ‘‘there is no legal requirement
                                              coverage—namely, by exempting                           coverage on the third party                           that grandfathered plans ever be phased
                                              churches and their integrated auxiliaries               administrators of self-insured church                 out.’’ Hobby Lobby, 134 S. Ct. at 2764
                                              from the contraceptive Mandate. (See 76                 plans. See 80 FR 41323. Non-exempt                    n.10.
khammond on DSK30JT082PROD with RULES2




                                              FR at 46623.) As the Departments                        employers participate in many church                     Some commenters argue that
                                              explained at that time, the HRSA                        plans. Therefore, in both the previous                Executive Order 13535’s reference to
                                              Guidelines ‘‘exist solely to bind non-                  exemption, and in the previous
                                              grandfathered group health plans and                    accommodation’s application to self-                    11 Kaiser Family Foundation & Health Research &

                                              health insurance issuers with respect to                insured church plans, the Departments                 Educational Trust, ‘‘Employer Health Benefits, 2017
                                                                                                                                                            Annual Survey,’’ Henry J Kaiser Family Foundation
                                              the extent of their coverage of certain                 have been choosing not to require                     (Sept. 2017), http://files.kff.org/attachment/Report-
                                              preventive services for women,’’ and ‘‘it               contraceptive coverage for certain kinds              Employer-Health-Benefits-Annual-Survey-2017.



                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00007   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                                                                                                                                                                  373
                                              57542 Case 4:18-cv-00825-O
                                                      Federal                  Document
                                                              Register / Vol. 83,           22 FiledNovember
                                                                                  No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                   2018 /375  of and
                                                                                                                          Rules   507Regulations
                                                                                                                                       PageID 934

                                              implementing the ACA consistent with                       Several other commenters asserted                  appropriate to maintain the exemptions
                                              certain conscience laws does not justify                that the exemptions in the Religious IFC              created by the Religious IFC to avoid
                                              creating exemptions to contraceptive                    are too narrow and called for there to be             instances where the Mandate is applied
                                              coverage in the Guidelines, because                     no mandate of contraceptive coverage.                 in a way that violates the religious
                                              those laws do not specifically require                  Some of them contended that HRSA                      beliefs of certain plan sponsors, issuers,
                                              exemptions to the Mandate in the                        should not include contraceptives in                  or individuals. The Departments do not
                                              Guidelines. The Departments, however,                   their women’s preventive services                     believe the previous exemptions are
                                              believe these final regulations are                     Guidelines because fertility and                      adequate, because some religious
                                              consistent with Executive Order 13535.                  pregnancy are generally healthy                       objections by plan sponsors and
                                              Issued upon the signing of the ACA,                     conditions, not diseases that are                     individuals were favored with
                                              Executive Order 13535 specified that                    appropriately the target of preventive                exemptions, some were not subjected to
                                              ‘‘longstanding Federal laws to protect                  health services. They also contended                  contraceptive coverage if they fell under
                                              conscience . . . remain intact,’’ including             that contraceptives can pose medical                  the indirect exemption for certain self-
                                              laws that protect holders of religious                  risks for women and that studies do not               insured church plans, and others had to
                                              beliefs from certain requirements in                    show that contraceptive programs                      choose between the Mandate and the
                                              health care contexts. While the                         reduce abortion rates or rates of                     accommodation even though they
                                              Executive Order 13535 does not require                  unintended pregnancies. Some                          objected to both. The Departments wish
                                              the expanded exemptions in these rules,                 commenters contended that, to the                     to avoid inconsistency in respecting
                                              the expanded exemptions are, as                         extent the Guidelines require coverage                religious objections in connection with
                                              explained below, consistent with                        of certain drugs and devices that may                 the provision of contraceptive coverage.
                                              longstanding federal laws that protect                  prevent implantation of an embryo after               The lack of a congressional mandate
                                              religious beliefs, and are consistent with              fertilization, they require coverage of               that contraceptives be covered, much
                                              the Executive Order’s intent that the                   items that are abortifacients and,                    less that they be covered without
                                              ACA would be implemented in                             therefore, violate federal conscience                 religious exemptions, has also informed
                                              accordance with the conscience                          protections such as the Weldon                        the Departments’ decision to expand the
                                              protections set forth in those laws.                    Amendment, see section 507(d) of                      exemptions. And Congress’s decision
                                                 The extent to which RFRA provides                    Public Law 115–141.                                   not to apply PHS Act section 2713 to
                                                                                                         Other commenters contended that the                grandfathered plans has likewise
                                              authority for these final rules is
                                                                                                      expanded exemptions are too broad. In                 informed the Departments’ decision
                                              discussed below in section II.C., The
                                                                                                      general, these commenters supported                   whether exemptions to the
                                              First Amendment and the Religious
                                                                                                      the inclusion of contraceptives in the                contraceptive Mandate are appropriate.
                                              Freedom Restoration Act.
                                                                                                      Guidelines, contending they are a                        Congress has also established a
                                              B. Availability and Scope of Religious                  necessary preventive service for women.               background rule against substantially
                                              Exemptions                                              Some said that the Departments should                 burdening sincere religious beliefs
                                                                                                      not exempt various kinds of entities                  except where consistent with the
                                                 Some commenters supported the                        such as businesses, health insurance                  stringent requirements of the Religious
                                              expanded exemptions and                                 issuers, or other plan sponsors that are              Freedom Restoration Act. And Congress
                                              accommodation in the Religious IFC,                     not nonprofit entities. Other                         has consistently provided additional,
                                              and the entities and individuals to                     commenters contended the exemptions                   specific exemptions for religious beliefs
                                              which they applied. They asserted the                   and accommodation should not be                       in statutes addressing federal
                                              expanded exemptions and                                 expanded, but should remain the same                  requirements in the context of health
                                              accommodation are appropriate                           as they were in the July 2015 final                   care and specifically concerning issues
                                              exercises of discretion and are                         regulations (80 FR 41318). Some                       such as abortion, sterilization, and
                                              consistent with religious exemptions                    commenters said the Departments                       contraception. Therefore, the
                                              Congress has provided in many similar                   should not expand the exemptions, but                 Departments consider it appropriate, to
                                              contexts. Some further commented that                   simply expand or adjust the                           the extent we impose a contraceptive
                                              the expanded exemptions are necessary                   accommodation process to resolve                      coverage Mandate by the exercise of
                                              under the First Amendment or RFRA.                      religious objections to the Mandate and               agency discretion, that we also include
                                              Similarly, commenters stated that the                   accommodation. Some commenters                        exemptions for the protection of
                                              accommodation was an inadequate                         contended that even the previous                      religious beliefs in certain cases. The
                                              means to resolve religious objections,                  regulations allowing an exemption and                 expanded exemptions finalized in these
                                              and that the expanded exemptions are                    accommodation were too broad, and                     rules are generally consistent with the
                                              needed. They objected to the                            said that no exemptions to the Mandate                scope of exemptions that Congress has
                                              accommodation process because it was                    should exist, in order that contraceptive             established in similar contexts. They are
                                              another method to require compliance                    coverage would be provided to as many                 also consistent with the intent of
                                              with the Mandate. They contended its                    women as possible.                                    Executive Order 13535 (March 24,
                                              self-certification or notice involved                      After consideration of the comments,               2010), which was issued upon the
                                              triggering the very contraceptive                       the Departments are finalizing the                    signing of the ACA and declared that,
                                              coverage that organizations objected to,                provisions of the Religious IFC without               ‘‘[u]nder the Act, longstanding federal
                                              and that such coverage flowed in                        contracting the scope of the exemptions               laws to protect conscience (such as the
                                              connection with the objecting                           and accommodation set forth in the                    Church Amendment, 42 U.S.C. 300a–7,
                                              organizations’ health plans. The                        Religious IFC. Since HRSA issued its                  and the Weldon Amendment, section
khammond on DSK30JT082PROD with RULES2




                                              commenters contended that the                           Guidelines in 2011, the Departments                   508(d)(1) of Public Law 111–8) remain
                                              seamlessness cited by the Departments                   have recognized that religious                        intact’’ and that ‘‘[n]umerous executive
                                              between contraceptive coverage and an                   exemptions from the contraceptive                     agencies have a role in ensuring that
                                              accommodated plan gives rise to the                     Mandate are appropriate. The details of               these restrictions are enforced,
                                              religious objections that organizations                 the scope of such exemptions are                      including the HHS.’’
                                              would not have with an expanded                         discussed in further detail below. In                    Some commenters argued that
                                              exemption.                                              general, the Departments conclude it is               Congress’s failure to explicitly include


                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00008   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                                                                                                                                                          374
                                                       Case 4:18-cv-00825-O
                                                         Federal                  Document
                                                                 Register / Vol. 83,           22 FiledNovember
                                                                                     No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                      2018 /376  of and
                                                                                                                             Rules   507Regulations
                                                                                                                                          PageID 93557543

                                              religious exemptions in PHS Act section                 entities, and should not be construed to               these final rules to revoke the
                                              2713 itself is indicative of an intent that             prohibit procedures. But those                         contraceptive Mandate altogether, such
                                              such exemptions not be included, but                    comments mistake the Departments’                      as by declaring that HHS through HRSA
                                              the Departments disagree. As noted                      position. The Departments are not                      shall not include contraceptives in the
                                              above, Congress also failed to require                  construing the Church Amendments to                    list of women’s preventive services in
                                              contraceptive coverage in PHS Act                       require these exemptions, nor do the                   Guidelines issued under section
                                              section 2713. And the commenters’                       exemptions prohibit any procedures.                    2713(a)(4). Although previous
                                              argument would negate not just these                    Instead, through longstanding federal                  regulations were used to authorize
                                              expanded exemptions, but the previous                   conscience statutes, Congress has                      religious exemptions and
                                              exemptions for houses of worship and                    established consistent principles                      accommodations to the imposition of
                                              integrated auxiliaries, and the indirect                concerning respect for religious beliefs               the Guidelines’ coverage of
                                              exemption for self-insured church plans                 in the context of certain Federal health               contraception, the issuance of the
                                              that use the accommodation. Where                       care requirements. Under those                         Guidelines themselves in 2011
                                              Congress left so many matters                           principles, and absent any contrary                    describing what items constitute
                                              concerning section 2713(a)(4) to agency                 requirement of law, the Departments are                recommended women’s preventive
                                              discretion, the Departments consider it                 offering exemptions for sincerely held                 services, and the update to those
                                              appropriate to implement these                          religious beliefs to the extent the                    recommendations in December 2016,
                                              expanded exemptions in light of                         Guidelines otherwise include                           did not occur through the regulations
                                              Congress’s long history of respecting                   contraceptive coverage.12 These                        that preceded the 2017 Religious IFC
                                              religious beliefs in the context of certain             exemptions do not prohibit any                         and these final rules. The Guidelines’
                                              federal health care requirements.                       services, nor do they authorize                        specification of which women’s
                                                 If there is to be a federal contraceptive            employers to prohibit employees from                   preventive services were recommended
                                              mandate that fails to include some—or,                  obtaining any services. The Religious                  were issued, not by regulation, but
                                              in the views of some commenters, any—                   IFC and these final rules simply refrain               directly by HRSA, after consultation
                                              religious exemptions, the Departments                   from imposing the federal Mandate that                 with external organizations that
                                              do not believe it is appropriate for us to              employers and health insurance issuers                 operated under cooperative agreements
                                              impose such a regime through                            cover contraceptives in their health                   with HRSA to consider the issue, solicit
                                              discretionary administrative measures.                  plans where compliance with the                        public comment, and provide
                                              Instead, such a serious imposition on                   Mandate would violate their sincerely                  recommendations. The Departments
                                              religious liberty should be created, if at              held religious beliefs. And though not                 decline to accept the invitation of some
                                              all, by Congress, in response to citizens               necessary to the Departments’ decision                 commenters to use these rules to specify
                                              exercising their rights of political                    here, the Departments note that the                    whether HRSA includes contraceptives
                                              participation. Congress did not prohibit                Church Amendments explicitly protect                   in the Guidelines at all. Instead the
                                              religious exemptions under this                         entities and that several subsequent                   Departments conclude it is appropriate
                                              Mandate. It did not even require                        federal conscience statutes have                       for these rules to continue to focus on
                                              contraceptive coverage under the ACA.                   protected against federal mandates in                  restating the statutory language of PHS
                                              It left the ACA subject to RFRA, and it                 health coverage.                                       Act section 2713 in regulatory form, and
                                              specified that additional women’s                          The Departments note that their                     delineating what exemptions and
                                              preventive services will only be                        decision is also consistent with state                 accommodations apply if HRSA lists
                                              required coverage as provided for in                    practice. A significant majority of states             contraceptives in its Guidelines. Some
                                              Guidelines supported by HRSA.                           either impose no contraceptive coverage                commenters said that if contraceptives
                                              Moreover, Congress legislated in the                    requirement or offer broader exemptions                are not removed from the Guidelines
                                              context of the political consensus on                   than the exemption contained in the                    entirely, some entities or individuals
                                              conscientious exemptions for health                     July 2015 final regulations.13 Although                with religious objections might not
                                              care that has long been in place. Since                 the practice of states is not a limit on the           qualify for the exemptions or
                                              Roe v. Wade in 1973, Congress and the                   discretion delegated to HRSA by the                    accommodation. As discussed below,
                                              states have consistently offered religious              ACA, nor is it a statement about what                  however, the exemptions in the
                                              exemptions for health care providers                    the federal government may do                          Religious IFC and these final rules cover
                                              and others concerning issues such as                    consistent with RFRA or other
                                              sterilization and abortion, which                                                                              a broad range of entities and
                                                                                                      limitations or protections embodied in                 individuals. The Departments are not
                                              implicate deep disagreements on                         federal law, such state practices can
                                              scientific, ethical, and religious (and                                                                        aware of specific groups or individuals
                                                                                                      inform the Departments’ view that it is                whose religious beliefs would still be
                                              moral) concerns. Indeed over the last 44                appropriate to protect religious liberty
                                              years, Congress has repeatedly                                                                                 substantially burdened by the Mandate
                                                                                                      as an exercise of agency discretion.                   after the issuance of these final rules.
                                              expanded religious exemptions in                           The Departments decline to adopt the
                                              similar cases, including to contraceptive                                                                         Some commenters asserted that HRSA
                                                                                                      suggestion of some commenters to use                   should remove contraceptives from the
                                              coverage. Congress did not purport to
                                              deviate from that approach in the ACA.                    12 The Departments note that the Church
                                                                                                                                                             Guidelines because the Guidelines have
                                              Thus, we conclude it is appropriate to                  Amendments are the subject of another, ongoing         not been subject to the notice and
                                              specify in these final rules, that, if the              rulemaking process. See Protecting Statutory           comment process under the
                                              Guidelines continue to maintain a                       Conscience Rights in Health Care; Delegations of       Administrative Procedure Act. Some
                                                                                                      Authority, 83 FR 3880 (NPRM Jan. 26, 2018). Since      commenters also contended that the
                                              contraceptive coverage requirement, the
khammond on DSK30JT082PROD with RULES2




                                                                                                      the Departments are not construing the
                                              expanded exemptions will apply to                       Amendments to require the religious exemptions,        Guidelines should be amended to omit
                                              those Guidelines and their enforcement.                 we defer issues regarding the scope, interpretation,   items that may prevent (or possibly
                                                 Some commenters contended that,                      and protections of the Amendments to HHS in that       dislodge) the implantation of a human
                                              even though Executive Order 13535                       rulemaking.                                            embryo after fertilization, in order to
                                                                                                        13 See Guttmacher Institute, ‘‘Insurance Coverage
                                              refers to the Church Amendments, the                    of Contraceptives’’, The Guttmacher Institute (June
                                                                                                                                                             ensure consistency with conscience
                                              intention of those statutes is narrow,                  11, 2018), https://www.guttmacher.org/state-policy/    provisions that prohibit requiring plans
                                              should not be construed to extend to                    explore/insurance-coverage-contraceptives.             to pay for or cover abortions.


                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00009   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                                                                                                                                                          375
                                              57544 Case 4:18-cv-00825-O
                                                      Federal                  Document
                                                              Register / Vol. 83,           22 FiledNovember
                                                                                  No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                   2018 /377  of and
                                                                                                                          Rules   507Regulations
                                                                                                                                       PageID 936

                                                 Whether and to what extent the                       most appropriate approach to resolve                  a compelling interest to deny religious
                                              Guidelines continue to list                             these concerns is to expand the                       exemptions, that there is no less
                                              contraceptives, or items considered to                  exemptions as set forth in the Religious              restrictive means to achieve its goals, or
                                              prevent implantation of an embryo, for                  IFC and these final rules, while                      that the Mandate or its accommodation
                                              entities not subject to exemptions and                  maintaining the accommodation as an                   process do not impose a substantial
                                              an accommodation, and what process is                   option for providing contraceptive                    burden on religious exercise.
                                              used to include those items in the                      coverage, without forcing entities to                   For the reasons discussed below, the
                                              Guidelines, is outside the scope of these               choose between compliance with either                 Departments believe that agencies
                                              final rules. These rules focus on what                  the Mandate or the accommodation and                  charged with administering a statute
                                              religious exemptions and                                their religious beliefs.                              that imposes a substantial burden on the
                                              accommodations shall apply if                             Comments considering the                            exercise of religion under RFRA have
                                              Guidelines issued under section                         appropriateness of exempting certain                  discretion in determining whether the
                                              2713(a)(4) include contraceptives or                    specific kinds of entities or individuals             appropriate response is to provide an
                                              items considered to be abortifacients.                  are discussed in more detail below.                   exemption from the burdensome
                                                 Members of the public that support or                                                                      requirement, or to merely attempt to
                                                                                                      C. The First Amendment and the
                                              oppose the inclusion of some or all                                                                           create an accommodation that would
                                                                                                      Religious Freedom Restoration Act
                                              contraceptives in the Guidelines, or                                                                          mitigate the burden. Here, after further
                                              wish to comment concerning the                             Some commenters said that the                      consideration of these issues and review
                                              content of, and the process for                         Supreme Court ruled that the                          of the public comments, the
                                              developing and updating, the                            exemptions to the contraceptive                       Departments have determined that a
                                              Guidelines, are welcome to                              Mandate, which the Departments                        broader exemption, rather than a mere
                                              communicate their views to HRSA, at                     previously provided to houses of                      accommodation, is the appropriate
                                              wellwomancare@hrsa.gov.                                 worship and integrated auxiliaries, were              response.
                                                 The Departments conclude that it                     required by the First Amendment. From                   In addition, with respect to religious
                                              would be inadequate to merely attempt                   this, commenters concluded that the                   employers, the Departments conclude
                                              to amend or expand the accommodation                    exemptions for houses of worship and                  that, without finalizing the expanded
                                              process instead of expanding the                        integrated auxiliaries are legally                    exemptions, and therefore requiring
                                              exemption. In the past, the Departments                 authorized, but exemptions beyond                     certain religiously objecting entities to
                                              had stated in our regulations and court                 those are not. But in Hobby Lobby and                 choose between the Mandate, the
                                              briefs that the previous accommodation                  Zubik, the Supreme Court did not                      accommodation, or penalties for
                                              process required contraceptive coverage                 decide whether the exemptions                         noncompliance—or requiring objecting
                                              or payments in a way that is ‘‘seamless’’               previously provided to houses of                      individuals to choose between
                                              with the coverage provided by the                       worship and integrated auxiliaries were               purchasing insurance with coverage to
                                              objecting employer. As a result, in                     required by the First Amendment, and                  which they object or going without
                                              significant respects, that previous                     the Court did not say the Departments                 insurance—the Departments would
                                              accommodation process did not actually                  must apply the contraceptive Mandate                  violate their rights under RFRA.
                                              accommodate the objections of many                      to other organizations unless RFRA
                                                                                                      prohibits the Departments from doing                  1. Discretion To Provide Religious
                                              entities, as many entities with religious
                                                                                                      so. Moreover, the previous church                     Exemptions
                                              objections have argued. The
                                              Departments have attempted to identify                  exemption, which applied automatically                   In the Religious IFC, we explained
                                              an accommodation process that would                     to all churches whether or not they had               that even if RFRA does not compel the
                                              eliminate the religious objections of all               even asserted a religious objection to                Departments to provide the religious
                                              plaintiffs, including seeking public                    contraception, 45 CFR 147.141(a), is not              exemptions set forth in the IFC, the
                                              comment through a Request For                           tailored to any plausible free-exercise               Departments believe the exemptions are
                                              Information, 81 FR 47741 (July 26,                      concerns. The Departments decline to                  the most appropriate administrative
                                              2016), but we stated in January 2017                    adopt the view that RFRA does not                     response to the religious objections that
                                              that we were unable to develop such an                  apply to other religious organizations,               have been raised.
                                              approach at that time.14 The                            and there is no logical explanation for                  The Departments received conflicting
                                              Departments continue to believe that,                   how RFRA could require the church                     comments on this issue. Some
                                              because of the nature of the                            exemption but not this expanded                       commenters agreed that the
                                              accommodation process, merely                           religious exemption, given that the                   Departments have administrative
                                              amending that accommodation process                     accommodation is no less an available                 discretion to address the religious
                                              without expanding the exemptions                        alternative for the former than the latter.           objections even if the Mandate and
                                              would not adequately address religious                     Commenters disagreed about the                     accommodation did not violate RFRA.
                                              objections to compliance with the                       scope of RFRA’s protection in this                    Other commenters expressed the view
                                              Mandate. Instead, we conclude that the                  context. Some commenters said that the                that RFRA does not provide such
                                                                                                      expanded exemptions and                               discretion, but only allows exemptions
                                                 14 See Departments of Labor, Health and Human        accommodation are consistent with                     when RFRA requires exemptions. They
                                              Services, and the Treasury, ‘‘FAQs About                RFRA. Some also said that they are                    contended that RFRA does not require
                                              Affordable Care Act Implementation Part 36,’’ (Jan.
                                              9, 2017), https://www.dol.gov/sites/default/files/
                                                                                                      required by RFRA, as the Mandate                      exemptions for entities covered by the
                                              ebsa/about-ebsa/our-activities/resource-center/faqs/    imposes substantial burdens on                        expanded exemptions of the Religious
                                              aca-part-36.pdf and https://www.cms.gov/CCIIO/          religious exercise and fails to satisfy the           IFC, but that subjecting those entities to
khammond on DSK30JT082PROD with RULES2




                                              Resources/Fact-Sheets-and-FAQs/Downloads/ACA-           compelling-interest and least-restrictive-            the accommodation satisfies RFRA, and
                                              FAQs-Part36_1-9-17-Final.pdf (‘‘the comments
                                              reviewed by the Departments in response to the RFI      means tests imposed by RFRA. Other                    therefore RFRA provides the
                                              indicate that no feasible approach has been             commenters, however, contended that                   Departments with no additional
                                              identified at this time that would resolve the          the expanded exemptions and                           authority to exempt those entities.
                                              concerns of religious objectors, while still ensuring
                                              that the affected women receive full and equal
                                                                                                      accommodation are neither required by,                Those commenters further contended
                                              health coverage, including contraceptive                nor consistent with, RFRA. In this vein,              that because, in their view, section
                                              coverage’’).                                            some argued that the Departments have                 2713(a)(4) does not authorize the


                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00010   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                                                                                                                                                          376
                                                       Case 4:18-cv-00825-O
                                                         Federal                  Document
                                                                 Register / Vol. 83,           22 FiledNovember
                                                                                     No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                      2018 /378  of and
                                                                                                                             Rules   507Regulations
                                                                                                                                          PageID 93757545

                                              expanded exemptions, no statutory                       Hobby Lobby—neither RFRA nor the                      litigation over the accommodation).15
                                              authority exists for the Departments to                 ACA prescribes the remedy by which                    Some commenters agreed the religious
                                              finalize the expanded exemptions.                       the government must eliminate that                    objections could not be satisfied by
                                                 As discussed above, the Departments                  burden, where any means of doing so                   amending the accommodation without
                                              disagree with the suggestions of                        will require departing from the ACA to                expanding the exemptions, because if
                                              commenters that section 2713(a)(4) does                 some extent (on the view of some                      the accommodation requires an
                                              not authorize the Departments to adopt                  commenters, with which the                            objecting entity’s issuer or third party
                                              the expanded exemptions. Nevertheless,                  Departments disagree, that section                    administrator to provide or arrange
                                              the Departments note that the expanded                  2713(a)(4) does not itself authorize the              contraceptive coverage for persons
                                              exemptions for religious objectors also                 Departments to recognize exceptions).                 covered by the plan because they are
                                              rest on an additional, independent                      The prior administration chose to do so               covered by the plan, this implicates the
                                              ground: The Departments have                            through the complex accommodation it                  objection of entities to the coverage
                                              determined that, in light of RFRA, an                   created, but nothing in RFRA or the                   being provided through their own plan,
                                              expanded exemption rather than the                      ACA compelled that novel choice or                    issuer, or third party administrator.
                                              existing accommodation is the most                      prohibits the current administration                  Other commenters contended the
                                              appropriate administrative response to                  from employing the more                               accommodation could be modified to
                                              the substantial burden identified by the                straightforward choice of an                          satisfy RFRA concerns without
                                              Supreme Court in Hobby Lobby. Indeed,                   exemption—much like the existing and                  extending exemptions to objecting
                                              with respect to at least some objecting                                                                       entities, but they did not propose a
                                                                                                      unchallenged exemption for churches.
                                              entities, an expanded exemption, as                                                                           method of modifying the
                                                                                                      After all, on the theory that section
                                              opposed to the existing accommodation,                                                                        accommodation that would, in the view
                                                                                                      2713(a)(4) allows for no exemptions, the
                                              is required by RFRA. The Departments                                                                          of the Departments, actually address the
                                                                                                      accommodation also departed from
                                              disagree with commenters who contend                                                                          religious objections to the
                                                                                                      section 2713(a)(4) in the sense that
                                              RFRA does not give the Departments                                                                            accommodation.
                                              discretion to offer these expanded                      employers were not themselves offering                   In the Departments’ view, after
                                              exemptions.                                             contraceptive coverage, and the ACA                   considering all the comments and the
                                                 The Departments’ determination                       did not require the Departments to                    preceding years of contention over this
                                              about their authority under RFRA rests                  choose that departure rather than the                 issue, it is appropriate to finalize the
                                              in part on the Departments’                             expanded exemptions as the exclusive                  expanded exemptions rather than
                                              reassessment of the interests served by                 method to satisfy their obligations under             merely attempt to change the
                                              the application of the Mandate in this                  RFRA to eliminate the substantial                     accommodation to satisfy religious
                                              specific context. Although the                          burden imposed by the Mandate. The                    objections. This is because if the
                                              Departments previously took the                         agencies’ choice to adopt an exemption                accommodation still delivers
                                              position that the application of the                    in addition to the accommodation is                   contraceptive coverage through use of
                                              Mandate to objecting employers was                      particularly reasonable given the                     the objecting employer’s plan, issuer, or
                                              narrowly tailored to serve a compelling                 existing legal uncertainty as to whether              third party administrator, it does not
                                              governmental interest, as discussed                     the accommodation itself violates                     address the religious objections. If the
                                              below the Departments have now                          RFRA. See 82 FR at 47798; see also                    accommodation could deliver
                                              concluded, after reassessing the relevant               Ricci v. DeStefano, 557 U.S. 586, 585                 contraceptive coverage independent and
                                              interests and for the reasons stated                    (2009) (holding that an employer need                 separate from the objecting employer’s
                                              below, that it does not. Particularly                   only have a strong basis to believe that              plan, issuer, and third party
                                              under those circumstances, the                          an employment practice violates Title                 administrator, it could possibly address
                                              Departments believe that agencies                       VII’s disparate impact ban in order to                the religious objections, but there are
                                              charged with administering a statute                    take certain types of remedial action                 two problems with such an approach.
                                              that imposes a substantial burden on the                that would otherwise violate Title VII’s              First, it would effectively be an
                                              exercise of religion under RFRA have                    disparate-treatment ban). Indeed, if the              exemption, not the accommodation as it
                                              discretion in determining whether the                   Departments had simply adopted an                     has existed, so it would not be a reason
                                              appropriate response is to provide an                   expanded exemption from the outset—                   not to offer the expanded exemptions
                                              exemption from the burdensome                           as they did for churches—no one could                 finalized in these rules. Second,
                                              requirement or instead to attempt to                    reasonably have argued that doing so                  although (as explained above) the
                                              create an accommodation that would                      was improper because they should have                 Departments have authority to provide
                                              mitigate the burden. And here, the                      invented the accommodation instead.                   exemptions to the Mandate, the
                                              Departments have determined that a                      Neither RFRA nor the ACA compels a                    Departments are not aware of the
                                              broader exemption rather than the                       different result now based merely on                  authority, or of a practical mechanism,
                                              existing accommodation is the                           path dependence.                                      for using section 2713(a)(4) to require
                                              appropriate response. That                                                                                    contraceptive coverage be provided
                                              determination is informed by the                           Although the foregoing analysis is
                                              Departments’ reassessment of the                        independently sufficient, additional                    15 See RFI, 81 FR 47741 (July 26, 2016);

                                              relevant interests, as well as by their                 support for this view is provided by the              Departments of Labor, Health and Human Services,
                                              desire to bring to a close the more than                Departments’ conclusion, as explained                 and the Treasury, ‘‘FAQs, About Affordable Care
                                                                                                      more fully below, that an expanded                    Act Implementation Part 36,’’ (Jan. 9, 2017), https://
                                              five years of litigation over RFRA                                                                            www.dol.gov/sites/default/files/ebsa/about-ebsa/
                                              challenges to the Mandate.                              exemption is required by RFRA for at                  our-activities/resource-center/faqs/aca-part-36.pdf
khammond on DSK30JT082PROD with RULES2




                                                 Although RFRA prohibits the                          least some objectors. In the Religious                and https://www.cms.gov/CCIIO/Resources/Fact-
                                                                                                      IFC, the Departments reaffirmed their                 Sheets-and-FAQs/Downloads/ACA-FAQs-Part36_1-
                                              government from substantially                                                                                 9-17-Final.pdf (‘‘the comments reviewed by the
                                              burdening a person’s religious exercise                 conclusion that there is not a way to                 Departments in response to the RFI indicate that no
                                              where doing so is not the least                         satisfy all religious objections by                   feasible approach has been identified at this time
                                              restrictive means of furthering a                       amending the accommodation, (82 FR at                 that would resolve the concerns of religious
                                                                                                      47800), a conclusion that was confirmed               objectors, while still ensuring that the affected
                                              compelling interest—as is the case with                                                                       women receive full and equal health coverage,
                                              the contraceptive Mandate, pursuant to                  by some commenters (and the continued                 including contraceptive coverage’’).



                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00011   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                                                                                                                                                                   377
                                              57546 Case 4:18-cv-00825-O
                                                      Federal                  Document
                                                              Register / Vol. 83,           22 FiledNovember
                                                                                  No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                   2018 /379  of and
                                                                                                                          Rules   507Regulations
                                                                                                                                       PageID 938

                                              specifically to persons covered by an                   interest, and was not the least restrictive           certain non-exempt religious entities to
                                              objecting employer, other than by using                 means of achieving such an interest.                  choose between complying with the
                                              the employer’s plan, issuer, or third                   Other commenters contended that                       Mandate, complying with the
                                              party administrator, which would likely                 requiring compliance either with the                  accommodation, or facing significant
                                              violate some entities’ religious                        Mandate or the accommodation did not                  penalties. Various entities sincerely
                                              objections. The Departments are aware                   violate RFRA, agreeing with some courts               contended, in litigation or in public
                                              of ways in which certain persons                        that have concluded the accommodation                 comments, that complying with either
                                              covered by an objecting employer might                  does not substantially burden the                     the Mandate or the accommodation was
                                              obtain contraceptive coverage through                   religious exercise of organizations since,            inconsistent with their religious
                                              other governmental programs or                          in their view, it does not require                    observance or practice. The
                                              requirements, instead of through                        organizations to facilitate contraceptive             Departments have concluded that
                                              objecting employers’ plans, issuers, or                 coverage except by submitting a self-                 withholding an exemption from those
                                              third party administrators, and we                      certification form or notice, and                     entities has imposed a substantial
                                              mention those elsewhere in this rule.                   requiring compliance was the least                    burden on their exercise of religion,
                                              But those approaches do not involve the                 restrictive means of advancing the                    either by compelling an act inconsistent
                                              accommodation, they involve the                         compelling interest of providing                      with that observance or practice, or by
                                              expanded exemptions, plus the access                    contraceptive access to women covered                 substantially pressuring the adherents to
                                              to contraceptives through separate                      by objecting entities’ plans.                         modify such observance or practice. To
                                              means.                                                    The Departments have examined                       this extent, the Departments believe that
                                                                                                      further, including in light of public                 the Court’s analysis in Hobby Lobby
                                              2. Requiring Entities To Choose
                                                                                                      comments, the issue of whether                        extends, for the purposes of analyzing
                                              Between Compliance With the
                                                                                                      requiring compliance with the                         substantial burden, to the burdens that
                                              Contraceptive Mandate or the
                                                                                                      combination of the contraceptive                      an entity faces when it opposes, on the
                                              Accommodation Violated RFRA in
                                                                                                      Mandate and the accommodation                         basis of its religious beliefs, complying
                                              Many Instances
                                                                                                      process imposes a substantial burden on               with the Mandate or participating in the
                                                 Before the Religious IFC, the                        entities that object to both, and is the              accommodation process, and is subject
                                              Departments had previously contended                    least restrictive means of advancing a                to penalties or disadvantages that would
                                              that the Mandate did not impose a                       compelling government interest. The                   have applied in this context if it chose
                                              substantial burden on entities and                      Departments now reaffirm the                          neither. See also Sharpe Holdings, 801
                                              individuals under RFRA; that it was                                                                           F.3d at 942. Likewise, reconsideration of
                                                                                                      conclusion set forth in the Religious
                                              supported by a compelling government                                                                          these issues has also led the
                                                                                                      IFC, that requiring certain religiously
                                              interest; and that it was, in combination                                                                     Departments to conclude that the
                                                                                                      objecting entities or individuals to
                                              with the accommodation, the least                                                                             Mandate imposes a substantial burden
                                                                                                      choose between the Mandate, the
                                              restrictive means of advancing that                                                                           on the religious beliefs of an individual
                                                                                                      accommodation, or incurring penalties
                                              interest. With respect to the coverage                                                                        employee who opposes coverage of
                                                                                                      for noncompliance imposes a
                                              Mandate itself, apart from the                                                                                some (or all) contraceptives in his or her
                                                                                                      substantial burden on religious exercise
                                              accommodation, and as applied to                                                                              plan on the basis of his or her religious
                                                                                                      under RFRA.
                                              entities with sincerely held religious                                                                        beliefs, and would be able to obtain a
                                              objections, that argument was rejected                  a. Substantial Burden                                 plan that omits contraception from a
                                              in Hobby Lobby, which held that the                                                                           willing employer or issuer (as
                                                                                                        The Departments concur with the
                                              Mandate imposes a substantial burden                                                                          applicable), but cannot obtain one solely
                                                                                                      description of substantial burdens
                                              and was not the least restrictive means                                                                       because the Mandate requires that
                                                                                                      expressed recently by the Department of
                                              of achieving any compelling                                                                                   employer or issuer to provide a plan
                                                                                                      Justice:
                                              governmental interest. See 134 S. Ct. at                                                                      that covers all FDA-approved
                                              2775–79. In the Religious IFC, the                         A governmental action substantially                contraceptives. The Departments
                                              Departments revisited its earlier                       burdens an exercise of religion under RFRA
                                                                                                                                                            disagree with commenters that contend
                                              conclusions and reached a different                     if it bans an aspect of an adherent’s religious
                                                                                                      observance or practice, compels an act                the accommodation did not impose a
                                              view, concluding that requiring                         inconsistent with that observance or practice,        substantial burden on religiously
                                              compliance through the Mandate or                       or substantially pressures the adherent to            objecting entities, and agree with other
                                              accommodation constituted a                             modify such observance or practice.                   commenters and some courts and judges
                                              substantial burden on the religious                        Because the government cannot second-              that concluded the accommodation can
                                              exercise of many entities or individuals                guess the reasonableness of a religious belief        be seen as imposing a substantial
                                              with religious objections, did not serve                or the adherent’s assessment of the                   burden on religious exercise in many
                                              a compelling interest, and was not the                  connection between the government mandate             instances.
                                              least restrictive means of serving a                    and the underlying religious belief, the
                                              compelling interest, so that requiring                  substantial burden test focuses on the extent         b. Compelling Interest
                                              such compliance led to the violation of                 of governmental compulsion involved. In                  Although the Departments previously
                                                                                                      general, a government action that bans an
                                              RFRA in many instances. (82 FR at                       aspect of an adherent’s religious observance
                                                                                                                                                            took the position that the application of
                                              47806).                                                 or practice, compels an act inconsistent with         the Mandate to certain objecting
                                                 In general, commenters disagreed                     that observance or practice, or substantially         employers was necessary to serve a
                                              about this issue. Some commenters                       pressures the adherent to modify such                 compelling governmental interest, the
                                              agreed with the Departments, and with                   observance or practice, will qualify as a             Departments have concluded, after
khammond on DSK30JT082PROD with RULES2




                                              some courts, that requiring entities to                 substantial burden on the exercise of                 reassessing the relevant interests and, in
                                              choose between the contraceptive                        religion.16                                           light of the public comments received,
                                              Mandate and its accommodation                             The Mandate and accommodation                       that it does not. This is based on several
                                              violated their rights under RFRA,                       under the previous regulation forced                  independent reasons.
                                              because it imposed a substantial burden                                                                          First, as discussed above, the
                                              on their religious exercise, did not                      16 See Federal Law Protections for Religious        structure of section 2713(a)(4) and the
                                              advance a compelling government                         Liberty, 82 FR 49668, 49669 (Oct. 26, 2017).          ACA evince a desire by Congress to


                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00012   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                                                                                                                                                          378
                                                          Case 4:18-cv-00825-O
                                                            Federal                  Document
                                                                    Register / Vol. 83,           22 FiledNovember
                                                                                        No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                         2018 /380  of and
                                                                                                                                Rules   507Regulations
                                                                                                                                             PageID 93957547

                                              grant a great amount of discretion on the                     plans, and HHS’s and DOL’s lack of                       Third, the Departments now believe
                                              issue of whether, and to what extent, to                      authority under the PHS Act or ERISA                  the administrative record on which the
                                              require contraceptive coverage in health                      to require TPAs of those plans to                     Mandate rested was—and remains—
                                              plans pursuant to section 2713(a)(4).                         provide such coverage, led to significant             insufficient to meet the high threshold
                                              This informs the Departments’                                 disparity in the requirement to provide               to establish a compelling governmental
                                              assessment of whether the interest in                         contraceptive coverage among nonprofit                interest in ensuring that women covered
                                              mandating the coverage constitutes a                          organizations with religious objections               by plans of objecting organizations
                                              compelling interest, as doing so imposes                      to the coverage.                                      receive cost-free contraceptive coverage
                                              a substantial burden on religious                                Third party administrators for some,               through those plans. The Mandate is not
                                              exercise. As the Department of Justice                        but not all, religious nonprofit                      narrowly tailored to advance the
                                              has explained, ‘‘[t]he strict scrutiny                        organizations were subject to                         government’s interests and appears both
                                              standard applicable to RFRA is                                enforcement for failure to provide                    overinclusive and underinclusive. It
                                              exceptionally demanding,’’ and ‘‘[o]nly                       contraceptive coverage under the                      includes some entities where a
                                              those interests of the highest order can                      accommodation, depending on whether                   contraceptive coverage requirement
                                              outweigh legitimate claims to the free                        they administer a self-insured church                 seems unlikely to be effective, such as
                                              exercise of religion, and such interests                      plan. Notably, many of those nonprofit                religious organizations of certain faiths,
                                              must be evaluated not in broad                                organizations were not houses of                      which, according to commenters,
                                              generalities but as applied to the                            worship or integrated auxiliaries. Under              primarily hire persons who agree with
                                              particular adherent.’’ 17                                     section 3(33)(C) of ERISA, organizations              their religious views or make their
                                                 Second, since the day the                                  whose employees participate in self-                  dedication to their religious views
                                              contraceptive Mandate came into effect                        insured church plans need not be                      known to potential employees who are
                                              in 2011, the Mandate has not applied in                       churches so long as they are controlled               expected to respect those views. The
                                              many circumstances. To begin, the ACA                         by or ‘‘share[ ] common religious bonds               Mandate also does not apply to a
                                              does not apply the Mandate, or any part                       and convictions with’’ a church or                    significant number of entities
                                              of the preventive services coverage                           convention or association of churches.                encompassing many employees and for-
                                              requirements, to grandfathered plans.                         The effect is that many similar religious             profit businesses, such as grandfathered
                                              To continue, the Departments under the                        organizations were being treated                      plans. And it does not appear to target
                                              last Administration provided                                  differently with respect to their                     the population defined, at the time the
                                              exemptions to the Mandate and                                 employees receiving contraceptive                     Guidelines were developed, as being the
                                              expanded those exemptions through                             coverage based solely on whether                      most at-risk of unintended pregnancy,
                                              multiple rulemaking processes. Those                          organization employees participate in a               that is, ‘‘women who are aged 18 to 24
                                              rulemaking processes included an                              church plan.                                          years and unmarried, who have a low
                                              accommodation that effectively left                              This arrangement encompassed                       income, who are not high school
                                              employees of many non-exempt                                  potentially hundreds of religious non-                graduates, and who are members of a
                                              religious nonprofit entities without                          profit organizations that were not                    racial or ethnic minority.’’ 19 Rather
                                              contraceptive coverage, in particular                         covered by the exemption for houses of                than focusing on this group, the
                                              with respect to self-insured church                           worship and integrated auxiliaries. For               Mandate is a broad-sweeping
                                              plans exempt from ERISA. Under the                            example, the Departments were sued by                 requirement across employer-provided
                                              previous accommodation, once a self-                          two large self-insured church plans—                  coverage and the individual and group
                                              insured church plan filed a self-                                                                                   health insurance markets.
                                                                                                            Guidestone and Christian Brothers.18
                                              certification or notice, the                                                                                           The Department received conflicting
                                                                                                            Guidestone is a plan organized by the
                                              accommodation relieved it of any                                                                                    comments on this issue. Some
                                                                                                            Southern Baptist convention that covers
                                              further obligation with respect to                                                                                  commenters agreed that the government
                                                                                                            38,000 employers, some of which are
                                              contraceptive services coverage. Having                                                                             does not have a compelling interest in
                                                                                                            exempt as churches or integrated
                                              done so, the accommodation process                                                                                  applying the Mandate to objecting
                                                                                                            auxiliaries, and some of which are not.
                                              would generally have transferred the                                                                                religious employers. They noted that the
                                                                                                            Christian Brothers is a plan that covers
                                              obligation to provide or arrange for                                                                                expanded exemptions will impact only
                                                                                                            Catholic churches and integrated
                                              contraceptive coverage to a self-insured                                                                            a small fraction of women otherwise
                                                                                                            auxiliaries and has said in litigation that
                                              plan’s third party administrator (TPA).                                                                             affected by the Mandate and argued that
                                              But the Departments recognized that                           it covers about 500 additional entities
                                                                                                            that are not exempt as churches. In                   refusing to provide those exemptions
                                              they lack authority to compel church                                                                                would fail to satisfy the compelling
                                              plan TPAs to provide contraceptive                            several other lawsuits challenging the
                                                                                                            Mandate, the previous Administration                  interest test. Other commenters,
                                              coverage or levy fines against those                                                                                however, argued that the government
                                              TPAs for failing to provide it. This is                       took the position that some plans
                                                                                                            established and maintained by houses of               has a broader interest in the Mandate
                                              because church plans are exempt from                                                                                because all women should be
                                              ERISA pursuant to section 4(b)(2) of                          worship but that included entities that
                                                                                                            were not integrated auxiliaries, were                 considered at-risk of unintended
                                              ERISA. Section 2761(a) of the PHS Act                                                                               pregnancy. But the Institute of Medicine
                                              provides that States may enforce the                          church plans under section 3(33) of
                                                                                                            ERISA and, thus, the Government ‘‘has                 (IOM), in discussing whether
                                              provisions of title XXVII of the PHS Act                                                                            contraceptive coverage is needed,
                                              as they pertain to health insurance                           no authority to require the plaintiffs’
                                                                                                            TPAs to provide contraceptive coverage                provided a very specific definition of
                                              issuers, but does not apply to church                                                                               the population of women most at-risk of
                                              plans that do not provide coverage                            at this time.’’ Roman Catholic
khammond on DSK30JT082PROD with RULES2




                                                                                                            Archdiocese of N.Y. v. Sebelius, 987 F.               unintended pregnancy.20 The
                                              through a policy issued by a health                                                                                 Departments believe it is appropriate to
                                              insurance issuer. The combined result                         Supp. 2d 232, 242 (E.D.N.Y. 2013).
                                                                                                                                                                  consider the government’s interest in
                                              of PHS Act section 2713’s authority to
                                                                                                              18 The Departments take no view on the status of
                                              remove contraceptive coverage                                                                                         19 Institute of Medicine, ‘‘Clinical Preventive
                                                                                                            particular plans under the Employee Retirement
                                              obligations from self-insured church                          Income Security Act of 1974 (ERISA), but simply       Services for Women: Closing the Gaps’’ at 102
                                                                                                            make this observation for the purpose of seeking to   (2011).
                                                17 Id.   at 49670.                                          estimate the impact of these final rules.               20 Id.




                                         VerDate Sep<11>2014         20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00013   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                                                                                                                                                                         379
                                              57548 Case 4:18-cv-00825-O
                                                      Federal                  Document
                                                              Register / Vol. 83,           22 FiledNovember
                                                                                  No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                   2018 /381  of and
                                                                                                                          Rules   507Regulations
                                                                                                                                       PageID 940

                                              the contraceptive coverage requirement                  implementation of the ACA, many                       employers’ religious objections to the
                                              using the definition that formed the                    women were able to access                             contraceptive Mandate.
                                              basis of that requirement and the                       contraceptive methods at low or no cost                  Some commenters contended that
                                              justifications the Departments have                     through publicly funded family                        obtaining contraceptive coverage from
                                              offered for it since 2011. The Mandate,                 planning centers and Medicaid;                        other sources could be more difficult or
                                              by its own terms, applies not just to                   existence of these safety net programs                more expensive for women than
                                              women most at-risk of unintended                        may have dampened any impact that the                 obtaining it from their group health plan
                                              pregnancy as identified by the IOM, but                 ACA could have had on contraceptive                   or health insurance plan. The
                                              applies to any non-grandfathered                        use. In addition, cost is not the only                Departments do not believe that such
                                              ‘‘group health plan and a health                        barrier to accessing a full range of                  differences rise to the level of a
                                              insurance issuer offering group or                      method options,’’ and ‘‘[t]he fact that               compelling interest or make it
                                              individual health insurance coverage.’’                 income is not associated with use of                  inappropriate for us to issue the
                                              PHS Act section 2713(a). Similarly, the                 most other methods [besides male                      expanded exemptions set forth in these
                                              exemptions and accommodation in                         sterilization and withdrawal] obtained                final rules. Instead, after considering
                                              previous rules, and the expanded                        through health care settings may reflect              this issue, the Departments conclude
                                              exemptions in these rules, do not apply                 broader access to affordable and/or free              that the religious liberty interests that
                                              only to coverage for women most at-risk                                                                       would be infringed if we do not offer the
                                                                                                      contraception made possible through
                                              of unintended pregnancy, but to plans                                                                         expanded exemptions are not
                                                                                                      programs such as Title X.’’
                                              where a qualifying objection exists                                                                           overridden by the impact on those who
                                              based on sincerely held religious beliefs                  Fifth, the Departments previously                  will no longer obtain contraceptives
                                              without regard to the types of women                    created the accommodation, in part, as                through their employer sponsored
                                              covered in those plans. Seen in this                    a way to provide for payments of                      coverage as a result. This is discussed in
                                              light, the Departments believe there is a               contraceptives and sterilization in a way             more detail in following section, II.D.,
                                              serious question whether the                            that is ‘‘seamless’’ with the coverage                Burdens on Third Parties.
                                              administrative record supports the                      that eligible employers provide to their
                                              conclusion that the Mandate, as applied                 plan participants and their beneficiaries.            D. Burdens on Third Parties
                                              to religious objectors encompassed by                   (80 FR 41318). As noted above, some                     The Departments received a number
                                              the expanded exemptions, is narrowly                    commenters contended that                             of comments on the question of burdens
                                              tailored to achieve the interests                       seamlessness between contraceptive                    that these rules might impose on third
                                              previously identified by the                            coverage and employer sponsored                       parties. Some commenters asserted that
                                              government. Whether and to what                         insurance is important and is a                       the expanded exemptions and
                                              extent it is certain that an interest in                compelling governmental interest, while               accommodation do not impose an
                                              health is advanced by refraining from                   other commenters disagreed. Neither                   impermissible or unjustified burden on
                                              providing expanded religious                            Congress, nor the Departments in other                third parties, including on women who
                                              exemptions is discussed in more detail                  contexts, have concluded that                         might not otherwise receive
                                              below in section II.F., Health Effects of               seamlessness, as such, is a compelling                contraceptive coverage with no cost-
                                              Contraception and Pregnancy.                            interest in the federal government’s                  sharing. These included commenters
                                                 Fourth, the availability of                          delivery of contraceptive coverage. For               agreeing with the Departments’
                                              contraceptive coverage from other                       example, the preventive services                      explanations in the Religious IFC,
                                              possible sources—including some                         Mandate itself does not require                       stating that unintended pregnancies
                                              objecting entities that are willing to                  contraceptive coverage and does not                   were decreasing before the Mandate was
                                              provide some (but not all)                              apply to grandfathered plans, thereby                 implemented, and asserting that any
                                              contraceptives, or from other                           failing to guarantee seamless                         benefit that third parties might receive
                                              governmental programs for low-income                                                                          in getting contraceptive coverage does
                                                                                                      contraceptive coverage. The exemption
                                              women—detracts from the government’s                                                                          not justify forcing religious persons to
                                                                                                      for houses of worship and integrated
                                              interest to refuse to expand exemptions                                                                       provide such products in violation of
                                                                                                      auxiliaries, and the application of the
                                              to the Mandate. The Guttmacher                                                                                their beliefs. Other commenters
                                                                                                      accommodation to certain self-insured
                                              Institute recently published a study that                                                                     disagreed, asserting that the expanded
                                                                                                      church plans, also represents a failure to
                                              concluded, ‘‘[b]etween 2008 and 2014,                                                                         exemptions unacceptably burden
                                              there were no significant changes in the                achieve seamless contraceptive
                                                                                                      coverage. HHS’s Title X program                       women who might lose contraceptive
                                              overall proportion of women who used
                                                                                                      provides contraceptive coverage in a                  coverage as a result. They contended the
                                              a contraceptive method both among all
                                                                                                      way that is not necessarily seamless                  exemptions may remove contraceptive
                                              women and among women at risk of
                                                                                                      with beneficiaries’ employer sponsored                coverage, causing women to have higher
                                              unintended pregnancy,’’ and ‘‘there was
                                                                                                      insurance plans. After reviewing the                  contraceptive costs, fewer contraceptive
                                              no significant increase in the use of
                                                                                                      public comments and reconsidering this                options, less ability to use
                                              methods that would have been covered
                                                                                                      issue, the Departments no longer believe              contraceptives more consistently, more
                                              under the ACA (most or moderately
                                                                                                      that if a woman working for an objecting              unintended pregnancies,22 births spaced
                                              effective methods) during the most
                                              recent time period (2012–2014)                          religious employer receives                           more closely, and workplace, economic,
                                              excepting small increases in implant                    contraceptive access in ways that are                 or societal inequality. Still other
                                              use.’’ 21 In discussing why they did not                not seamless to her employer sponsored                commenters took the view that other
                                              see such an effect from the Mandate, the                insurance, a compelling government                    laws or protections, such as those found
khammond on DSK30JT082PROD with RULES2




                                              authors suggested that ‘‘[p]rior to the                 interest has nevertheless been                        in the First or Fifth Amendments,
                                                                                                      undermined. Therefore the Departments                 prohibit the expanded exemptions,
                                                21 M.L. Kavanaugh et al., Contraceptive method        conclude that guaranteeing                            which those commenters view as
                                              use in the United States: trends and characteristics    seamlessness between contraceptive
                                              between 2008, 2012 and 2014, 97 Contraception 14,                                                               22 Some commenters attempted to quantify the

                                              14–21 (2018), available at http://
                                                                                                      access and employer sponsored                         costs of unintended pregnancy, but failed to
                                              www.contraceptionjournal.org/article/S0010-             insurance does not constitute a                       persuasively estimate the population of women that
                                              7824(17)30478-X/pdf.                                    compelling interest that overrides                    this exemption may affect.



                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00014   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                                                                                                                                                                380
                                                       Case 4:18-cv-00825-O
                                                         Federal                  Document
                                                                 Register / Vol. 83,           22 FiledNovember
                                                                                     No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                      2018 /382  of and
                                                                                                                             Rules   507Regulations
                                                                                                                                          PageID 94157549

                                              prioritizing religious liberty of                       ultimately benefit, notwithstanding any               Government could decide that all
                                              exempted entities over the religious                    expanded exemptions—including                         supermarkets must sell alcohol for the
                                              liberty, conscience, or choices of women                through grandfathering of plans, the                  convenience of customers (and thereby
                                              who would not receive contraceptive                     previous religious exemptions, and the                exclude Muslims with religious
                                              coverage where an exemption is used.                    failure of the accommodation to require               objections from owning supermarkets),
                                                 The Departments note that the                        delivery of contraceptive coverage in                 or it could decide that all restaurants
                                              exemptions in the Religious IFC and                     various self-insured church plan                      must remain open on Saturdays to give
                                              these final rules, like the exemptions                  contexts.                                             employees an opportunity to earn tips
                                              created by the previous Administration,                    In addition, the Government is under               (and thereby exclude Jews with
                                              do not impermissibly burden third                       no constitutional obligation to fund                  religious objections from owning
                                              parties. Initially, the Departments                     contraception. Cf. Harris v. McRae, 448               restaurants).’’ Id.
                                              observe that these final rules do not                   U.S. 297 (1980) (holding that, although                  When government relieves burdens
                                              create a governmental burden; rather,                   the Supreme Court has recognized a                    on religious exercise, it does not violate
                                              they relieve a governmental burden. The                 constitutional right to abortion, there is            the Establishment Clause; rather, ‘‘it
                                              ACA did not impose a contraceptive                      no constitutional obligation for                      follows the best of our traditions.’’
                                              coverage requirement. HHS exercised                     government to pay for abortions). Even                Zorach v. Clauson, 343 U.S. 306, 314
                                              discretion granted to HRSA by the                       more so may the Government refrain                    (1952). The Supreme Court’s cases
                                              Congress to include contraceptives in                   from requiring private citizens, in                   ‘‘leave no doubt that in commanding
                                              the Guidelines issued under section                     violation of their religious beliefs, to              neutrality the Religion Clauses do not
                                              2713(a)(4). That decision is what created               cover contraception for other citizens.               require the government to be oblivious
                                              and imposed a governmental burden.                      Cf. Rust v. Sullivan, 500 U.S. 173, 192–              to impositions that legitimate exercises
                                              These rules simply relieve part of that                 93 (1991) (‘‘A refusal to fund protected              of state power may place on religious
                                              governmental burden. If some third                      activity, without more, cannot be                     belief and practice.’’ Board of Educ. of
                                              parties do not receive contraceptive                    equated with the imposition of a                      Kiryas Joel Village Sch. Dist. v. Grumet,
                                              coverage from private parties who the                   ‘penalty’ on that activity.’’). The                   512 U.S. 687, 705 (1994). Rather, the
                                              government chose not to coerce, that                    constitutional rights of liberty and                  Supreme Court ‘‘has long recognized
                                              result exists in the absence of                         privacy do not require the government                 that the government may (and
                                              governmental action—it is not a result                  to force private parties to provide                   sometimes must) accommodate religious
                                              the government has imposed. Calling                     contraception to other citizens and do                practices and that it may do so without
                                              that result a governmental burden rests                 not prohibit the government from                      violating the Establishment Clause.’’
                                              on an incorrect presumption: that the                   protecting religious objections to such               Corporation of the Presiding Bishop of
                                              government has an obligation to force                   governmental mandates, especially                     the Church of Jesus Christ of Latter-Day
                                              private parties to benefit those third                  where, as here, the mandate is not an                 Saints v. Amos, 483 U.S. 327, 334 (1987)
                                              parties and that the third parties have a               explicit statutory requirement.23 The                 (quoting Hobbie v. Unemployment
                                              right to those benefits. But Congress did               Departments do not believe that the                   Appeals Comm’n of Fla., 480 U.S. 136,
                                              not create a right to receive                           Constitution prohibits offering the                   144–45 (1987)). ‘‘[T]here is room for
                                              contraceptive coverage from other                       expanded exemptions in these final                    play in the joints between the Free
                                              private citizens through PHS Act section                rules.                                                Exercise and Establishment Clauses,
                                              2713, other portions of the ACA, or any                    As the Department of Justice has                   allowing the government to
                                              other statutes it has enacted. Although                 observed, the fact that exemptions may                accommodate religion beyond free
                                              some commenters also contended such                     relieve a religious adherent from                     exercise requirements, without offense
                                              a right might exist under treaties the                  conferring a benefit on a third party                 to the Establishment Clause.’’ Cutter v.
                                              Senate has ratified or the Constitution,                ‘‘does not categorically render an                    Wilkinson, 544 U.S. 709, 713 (2005)
                                              the Departments are not aware of any                    exemption unavailable,’’ and RFRA still               (internal quotation omitted). Thus, the
                                              source demonstrating that the                           applies.24 The Departments conclusion                 Supreme Court has upheld a broad
                                              Constitution or a treaty ratified by the                on this matter is consistent with the                 range of accommodations against
                                              Senate creates a right to receive                       Supreme Court’s observation that RFRA                 Establishment Clause challenges,
                                              contraceptive coverage from other                       may require exemptions even from laws                 including the exemption of religious
                                              private citizens.                                       requiring claimants ‘‘to confer benefits              organizations from Title VII’s
                                                 The fact that the government at one                  on third parties.’’ See Hobby Lobby, 134              prohibition against discrimination in
                                              time exercised its administrative                       S. Ct. at 2781 n.37. Here, no law                     employment on the basis of religion, see
                                              discretion to require private parties to                contains such a requirement, but the                  Amos, 483 U.S. at 335–39; a state
                                              provide coverage to benefit other private               Mandate is derived from an                            property tax exemption for religious
                                              parties, does not prevent the                           administrative exercise of discretion                 organizations, see Walz v. Tax Comm’n
                                              government from relieving some or all                   that Congress charged HRSA and the                    of City of New York, 397 U.S. 664, 672–
                                              of the burden of its Mandate. Otherwise,                Departments with exercising. Burdens                  80 (1970); and a state program releasing
                                              any governmental coverage requirement                   that may affect third parties as a result             public school children during the
                                              would be a one-way ratchet. In the                      of revisiting the exercise of agency                  school day to receive religious
                                              Religious IFC and these rules, the                      discretion may be relevant to the RFRA                instruction at religious centers, see
                                              government has simply restored a zone                   analysis, but they cannot be dispositive.             Zorach, 343 U.S. at 315.
                                              of freedom where it once existed. There                 ‘‘Otherwise, for example, the                            Before 2012 (when HRSA’s
                                              is no statutory or constitutional obstacle                                                                    Guidelines went into effect), there was
khammond on DSK30JT082PROD with RULES2




                                              to the government doing so, and the                       23 See, for example, Planned Parenthood Ariz.,      no federal women’s preventive services
                                              doctrine of third-party burdens should                  Inc. v. Am. Ass’n of Pro-Life Obstetricians &         coverage mandate imposed nationally
                                              not be interpreted to impose such an                    Gynecologists, 257 P.3d 181, 196 (Ariz. Ct. App.      on health insurance and group health
                                              obstacle. Such an interpretation would                  2011) (‘‘[A] woman’s right to an abortion or to       plans. The ACA did not require
                                                                                                      contraception does not compel a private person or
                                              be especially problematic given the                     entity to facilitate either.’’).                      contraceptives to be included in HRSA’s
                                              millions of women, in a variety of                        24 See Federal Law Protections for Religious        Guidelines, and it did not require any
                                              contexts, whom the Mandate does not                     Liberty, 82 FR at 49670.                              preventive services required under PHS


                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00015   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                                                                                                                                                          381
                                              57550 Case 4:18-cv-00825-O
                                                      Federal                  Document
                                                              Register / Vol. 83,           22 FiledNovember
                                                                                  No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                   2018 /383  of and
                                                                                                                          Rules   507Regulations
                                                                                                                                       PageID 942

                                              Act section 2713 to be covered by                       from the expanded exemptions, but they                Solely for the purposes of determining
                                              grandfathered plans. Many States do not                 did not adequately demonstrate that                   whether the rules have a significant
                                              impose contraceptive coverage                           such impacts would occur, and they did                economic impact under Executive Order
                                              mandates, or they offer religious                       not explain whether, or to what extent,               12,866, and in order to estimate the
                                              exemptions to the requirements of such                  they were impacted by the other kinds                 broadest possible impact so as to
                                              coverage mandates—exemptions that                       of instances mentioned above in which                 determine the applicability of the
                                              have not been invalidated by federal or                 no federal mandate of contraceptive                   procedures set forth in that Executive
                                              State courts. The Departments, in                       coverage has applied to certain plans.                Order, the Departments propose that the
                                              previous regulations, exempted houses                   The Departments find no legal                         rules will affect no more than 126,400
                                              of worship and integrated auxiliaries                   prohibition on finalizing these rules                 women of childbearing age who use
                                              from the Mandate. The Departments                       based on the speculative suggestion of                contraceptives covered by the
                                              then issued a temporary enforcement                     an impact on state or local governments,              Guidelines, and conclude the economic
                                              safe harbor allowing religious nonprofit                and we disagree with the suggestion that              impact falls well below $100 million. As
                                              groups to not provide contraceptive                     once we have exercised our discretion                 explained below, that estimate assumes
                                              coverage under the Mandate for almost                   to deny exemptions—no matter how                      that a certain percentage of employers
                                              two additional years. The Departments                   recently or incompletely—we cannot                    which did not cover contraceptives
                                              further expanded the houses of worship                  change course if some state and local                 before the ACA will use these
                                              and integrated auxiliaries exemption                    governments believe they are receiving                exemptions based on sincerely held
                                              through definitional changes. And the                   indirect benefits from the previous                   religious beliefs. The Departments do
                                              Departments created an accommodation                    decision.                                             not actually know that such entities will
                                              process under which many women in                          In addition, these expanded                        do so, however, or that they operate
                                              self-insured church plans may not                       exemptions apply only to a small                      based on sincerely held religious beliefs
                                              ultimately receive contraceptive                        fraction of entities to which the                     against contraceptive coverage. The
                                              coverage. In addition, many                             Mandate would otherwise apply—those                   Departments also explain that other
                                              organizations have not been subject to                  with qualifying religious objections.                 exemptions unaffected by these rules
                                              the Mandate in practice because of                      Public comments did not provide                       may encompass many or most women
                                              injunctions they received through                       reliable data on how many entities                    potentially affected by the expanded
                                              litigation, protecting them from federal                would use these expanded religious                    exemptions. In other words, the houses
                                              imposition of the Mandate, including                    exemptions, in which states women in                  of worship and integrated auxiliaries
                                              under several recently entered                          such plans would reside, how many of                  exemption, the accommodation’s failure
                                              permanent injunctions that will apply                   those women would qualify for or use                  to require contraceptive coverage in
                                              regardless of the issuance of these final               state and local government subsidies of               certain self-insured church plans, the
                                              rules.                                                  contraceptives as a result, or in which               non-applicability of PHS Act section
                                                                                                      states such women, if they are low                    2713 to grandfathered plans, and the
                                                 Commenters offered various                           income, would go without
                                              assessments of the impact these rules                                                                         permanent injunctive relief many
                                                                                                      contraceptives and potentially                        religious litigants have received against
                                              might have on state or local                            experience unintended pregnancies that
                                              governments. Some commenters said                                                                             section 2713(a)(4), may encompass a
                                                                                                      state Medicaid programs would have to                 large percentage of women potentially
                                              that the expanded exemptions will not                   cover. As mentioned above, at least one
                                              burden state or local governments, or                                                                         affected by religious objections, and
                                                                                                      study, published by the Guttmacher
                                              that such burdens should not prevent                                                                          therefore many women in those plans
                                                                                                      Institute, concluded the Mandate has
                                              the Departments from offering those                                                                           may not be impacted by these rules at
                                                                                                      caused no clear increase in
                                              exemptions. Others said that if the                                                                           all. In addition, even if 126,400 women
                                                                                                      contraceptive use; one explanation
                                              Departments provide expanded                                                                                  might be affected by these rules, that
                                                                                                      proposed by the authors of the study is
                                              exemptions, states or local jurisdictions                                                                     number constitutes less than 0.1% of all
                                                                                                      that women eligible for family planning
                                              may face higher costs in providing birth                                                                      women in the United States.25 This
                                                                                                      from safety net programs were already
                                              control to women through government                                                                           suggests that if these rules have any
                                                                                                      receiving free or subsidized
                                              programs. The Departments consider it                                                                         impact on state or local governments, it
                                                                                                      contraceptive access through them,
                                              appropriate to offer expanded                           notwithstanding the Mandate’s effects                 will be statistically de minimus. The
                                              exemptions, notwithstanding the                         on the overall market. Some                           Departments conclude that there is
                                              objection of some state or local                        commenters who opposed the expanded                   insufficient evidence of a potential
                                              governments. The ACA did not require                    exemptions admitted that this                         negative impact of these rules on state
                                              a contraceptive Mandate, and its                        information is unclear at this stage;                 and local governments to override the
                                              discretionary creation by means of                      other commenters that estimated                       appropriateness of deciding to finalize
                                              HRSA’s Guidelines does not translate to                 considerably more individuals and                     these rules.
                                              a benefit that the federal government                   entities would seek an exemption also                   Some commenters contended that the
                                              owes to states or local governments. We                 admitted the difficulty of quantifying                expanded exemptions would constitute
                                              are not aware of instances where the                    estimates.                                            unlawful sex discrimination, such as
                                              various situations recited in the                          In the discussion below concerning                 under section 1557 of the Affordable
                                              previous paragraph, in which the                        estimated economic impacts of these                   Care Act, Title VII of the Civil Rights
                                              federal government has not imposed                      rules, the Departments explain there is               Act of 1964, Title IX of the Education
                                              contraceptive coverage (other than                      not reliable data available to accurately             Amendments of 1972, or the Fifth
khammond on DSK30JT082PROD with RULES2




                                              through the Religious and Moral IFCs),                  estimate the number of women who                      Amendment. Some commenters
                                              have been determined to cause a                         may lose contraceptive coverage under                 suggested the expanded exemptions
                                              cognizable injury to state or local                     these rules, and the Departments set
                                                                                                                                                              25 U.S. Census Bureau, ‘‘Quick Facts: Population
                                              governments. Some states that were                      forth various reasons why it is difficult
                                                                                                                                                            Estimates, July 1, 2017’’ (estimating 325,719,178
                                              opposed to the IFCs submitted                           to know how many entities will use                    persons in the U.S., 50.8% of which are female),
                                              comments objecting to the potential                     these exemptions or how many women                    available at https://www.census.gov/quickfacts/fact/
                                              impacts on their programs resulting                     will be impacted by those decisions.                  table/US/PST045217.



                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00016   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                                                                                                                                                                 382
                                                       Case 4:18-cv-00825-O
                                                         Federal                  Document
                                                                 Register / Vol. 83,           22 FiledNovember
                                                                                     No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                      2018 /384  of and
                                                                                                                             Rules   507Regulations
                                                                                                                                          PageID 94357551

                                              would discriminate on bases such as                     country will be affected by these                       because the programs were not intended
                                              race, disability, or LGBT status, or that               expanded exemptions.26 In this context,                 to absorb privately insured individuals.
                                              they would disproportionately burden                    the Departments do not believe that an                  Some commenters observed that
                                              certain persons in such categories.                     adjustment to discretionary Guidelines                  contraceptives may be available through
                                                 But these final rules do not                         for women’s preventive services                         other sources, such as a plan of another
                                              discriminate or draw any distinctions                   concerning contraceptives constitutes                   family member and that the expanded
                                              on the basis of sex, pregnancy, race,                   unlawful sex discrimination. Otherwise,                 exemptions will not likely encompass a
                                              disability, socio-economic class, LGBT                  anytime the government exercises its                    very large segment of the population
                                              status, or otherwise, nor do they                       discretion to provide a benefit that is                 otherwise benefitting from the Mandate.
                                              discriminate on any unlawful grounds.                   specific to women (or specific to men),                 Other commenters disagreed, pointing
                                              The expanded exemptions in these rules                  it would constitute sex discrimination                  out that some government programs that
                                              do not authorize entities to comply with                for the government to reconsider that                   provide family planning have income
                                              the Mandate for one person, but not for                 benefit. Under that theory, Hobby Lobby                 and eligibility thresholds, so that
                                              another person, based on that person’s                  itself, and RFRA (on which Hobby                        women earning certain amounts above
                                              status as a member of a protected class.                Lobby’s holding was based), which                       those levels would need to pay full cost
                                              Instead they allow entities that have                   provided a religious exemption to this                  for contraceptives if they were no longer
                                              sincerely held religious objections to                  Mandate for many businesses, would be                   covered in their health plans.
                                              providing some or all contraceptives                    deemed discriminatory against women                        The Departments do not believe that
                                              included in the Mandate to not be                       because the underlying women’s                          these general considerations make it
                                              forced to provide coverage of those                     preventive services requirement is a                    inappropriate to issue the expanded
                                              items to anyone.                                        benefit for women, not for men. Such                    exemptions set forth in these rules. In
                                                 These commenters’ contentions about                  conclusions are not consistent with                     addition, the Departments note that the
                                              discrimination are unpersuasive for still               legal doctrines concerning sex                          HHS Office of Population Affairs,
                                              additional reasons. First, Title VII is                 discrimination.                                         within the Office of the Assistant
                                              applicable to discrimination committed                     It is not clear that these expanded                  Secretary for Health, has recently issued
                                              by employers, and these rules have been                 exemptions will significantly burden                    a proposed regulation to amend the
                                              issued in the government’s capacity as                  women most at risk of unintended                        regulations governing its Title X family
                                              a regulator of group health plans and                   pregnancies. Some commenters                            planning program. The proposed
                                              group and individual health insurance,                  observed that contraceptives are often                  regulation would amend the definition
                                              not an employer. See also In Re Union                   readily accessible at relatively low cost.              of ‘‘low income family’’—individuals
                                              Pac. R.R. Emp’t Practices Litig., 479 F.3d              Other commenters disagreed. Some                        eligible for free or low cost
                                              936, 940–42 & n.1 (8th Cir. 2007)                       objected to the suggestion in the                       contraceptive services—to include
                                              (holding that Title VII ‘‘does not require              Religious IFC that many forms of                        women who are unable to obtain certain
                                              coverage of contraception because                       contraceptives are available for around                 family planning services under their
                                              contraception is not a gender-specific                  $50 per month and other forms, though                   employer-sponsored health coverage
                                              term like potential pregnancy, but rather               they bear a higher one-time cost, cost a                due to their employers’ religious beliefs
                                              applies to both men and women’’).                       similar amount over the duration of use.                or moral convictions (see 83 FR 25502).
                                              Second, these rules create no disparate                 But some of those commenters cited                      If that regulation is finalized as
                                              impact. The women’s preventive                          sources maintaining that birth control                  proposed, it could further reduce any
                                              services mandate under section                          pills can cost up to $600 per year (that                potential effect of these final rules on
                                              2713(a)(4), and the contraceptive                       is, $50 per month), and said that IUDs,                 women’s access to contraceptives. That
                                              Mandate promulgated under such                          which can last three to six years or                    proposal also demonstrates that the
                                              preventive services mandate, already                    more,27 can cost $1,100 (that is, less                  government has other means available
                                              inures to the specific benefit of                       than $50 per month over the duration of                 to it for increasing women’s access to
                                              women—men are denied any benefit                        use). Some commenters said that, for                    contraception. Some of those means are
                                              from that section. Both before and after                lower income women, contraceptives                      less restrictive of religious exercise than
                                              these final rules, section 2713(a)(4) and               can be available at free or low cost                    imposition of the contraceptive Mandate
                                              the Guidelines issued under that section                through government programs (federal                    on employers with sincerely held
                                              treat women’s preventive services in                    programs offering such services include,                religious objections to providing such
                                              general, and female contraceptives                      for example, Medicaid, Title X,                         coverage.
                                              specifically, more favorably than they                  community health center grants, and                        Some commenters stated that the
                                              treat male preventive services or male                  Temporary Assistance for Needy                          expanded exemptions would violate
                                              contraceptives.                                         Families (TANF)). Other commenters                      section 1554 of the ACA. That section
                                                 It is simply not the case that the                   contended that many women in                            says the Secretary of HHS ‘‘shall not
                                              government’s implementation of section                  employer-sponsored coverage might not                   promulgate any regulation’’ that
                                              2713(a)(4) is discriminatory against                    qualify for those programs, although                    ‘‘creates any unreasonable barriers to
                                              women because exemptions are                            that sometimes occurs because their                     the ability of individuals to obtain
                                              expanded to encompass religious                         incomes are above certain thresholds or                 appropriate medical care,’’ ‘‘impedes
                                              objections. The previous regulations, as                                                                        timely access to health care services,’’
                                              discussed elsewhere herein, do not                         26 Below, the Departments estimate that no more      ‘‘interferes with communications
                                              require contraceptive coverage in a host                than 126,400 women of childbearing age will be          regarding a full range of treatment
                                              of plans, including grandfathered plans,                affected by the expanded exemptions. As noted
                                                                                                                                                              options between the patient and the
khammond on DSK30JT082PROD with RULES2




                                                                                                      above, this is less than 0.1% of the over 165 million
                                              plans of houses of worship, and—                        women in the United States. The Departments             provider,’’ ‘‘restricts the ability of health
                                              through inability to enforce the                        previously estimated that, at most 120,000 women        care providers to provide full disclosure
                                              accommodation on certain third party                    of childbearing age would be affected by the            of all relevant information to patients
                                              administrators—plans of many religious                  expanded exemptions. See Religious IFC, 82 FR           making health care decisions,’’ ‘‘violates
                                                                                                      47,823–84.
                                              non-profits in self-insured church plans.                  27 See, for example, Planned Parenthood, ‘‘IUD,’’    the principles of informed consent and
                                              Below, the Departments estimate that                    https://www.plannedparenthood.org/learn/birth-          the ethical standards of health care
                                              few women of childbearing age in the                    control/iud.                                            professionals,’’ or ‘‘limits the


                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00017   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                                                                                                                                                              383
                                              57552 Case 4:18-cv-00825-O
                                                      Federal                  Document
                                                              Register / Vol. 83,           22 FiledNovember
                                                                                  No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                   2018 /385  of and
                                                                                                                          Rules   507Regulations
                                                                                                                                       PageID 944

                                              availability of health care treatment for               below, consistent with longstanding                   Section 9833 of the Code, section 734 of
                                              the full duration of a patient’s medical                federal laws to protect religious beliefs.            ERISA, and section 2792 of the PHS Act
                                              needs.’’ 42 U.S.C. 18114. Such                             In short, the Departments do not                   authorize the Secretaries of the
                                              commenters urged, for example, that the                 believe sections 1554 or 1557 of the                  Treasury, Labor, and HHS (collectively,
                                              Religious IFC created unreasonable                      ACA, other nondiscrimination statutes,                the Secretaries) to promulgate any
                                              barriers to the ability of individuals to               or any constitutional doctrines, create               interim final rules that they determine
                                              obtain appropriate medical care,                        an affirmative obligation to create,                  are appropriate to carry out the
                                              particularly in areas they said may have                maintain, or impose a Mandate that                    provisions of chapter 100 of the Code,
                                              a disproportionately high number of                     forces covered entities to provide                    part 7 of subtitle B of title I of ERISA,
                                              entities likely to take advantage of the                coverage of preventive contraceptive                  and part A of title XXVII of the PHS Act,
                                              exemption.                                              services in health plans. The ACA’s                   which include sections 2701 through
                                                 The Departments disagree with these                  grant of authority to HRSA to provide                 2728 of the PHS Act and the
                                              comments about section 1554. The                        for, and support, the Guidelines is not               incorporation of those sections into
                                              Departments issued previous                             transformed by any of the laws cited by               section 715 of ERISA and section 9815
                                              exemptions and accommodations that                      commenters into a requirement that,                   of the Code. The Religious and Moral
                                              allowed various plans to not provide                    once those Guidelines exist, they can                 IFCs fall under those statutory
                                              contraceptive coverage on the basis of                  never be reconsidered or amended                      authorizations for the use of interim
                                              religious objections. The Departments,                  because doing so would only affect                    final rulemaking. Prior to the Religious
                                                                                                      women’s coverage or would allegedly                   IFC, the Departments issued three
                                              which administer both ACA section
                                                                                                      impact particular populations                         interim final rules implementing this
                                              1554 and PHS Act section 2713, did not
                                                                                                      disparately.                                          section of the PHS Act because of the
                                              conclude that the exemptions or                            Members of the public have widely
                                              accommodations in those regulations                                                                           needs of covered entities for immediate
                                                                                                      divergent views on whether expanding                  guidance and the weighty matters
                                              violated section 1554. Moreover, the                    the exemptions is good public policy.
                                              decision not to impose a governmental                                                                         implicated by the HRSA Guidelines,
                                                                                                      Some commenters said the exemptions                   including issuance of new or revised
                                              mandate is not the ‘‘creation’’ of a                    would burden workers, families, and the
                                              ‘‘barrier,’’ especially when that mandate                                                                     exemptions or accommodations. (75 FR
                                                                                                      economic and social stability of the                  41726; 76 FR 46621; 79 FR 51092). The
                                              requires private citizens to provide                    country, and interfere with the
                                              services to other private citizens. Nor, in                                                                   Departments also had good cause to
                                                                                                      physician-patient relationship. Other                 issue the Religious IFC as interim final
                                              any event, are the exemptions from the                  commenters disagreed, favoring the
                                              Mandate unreasonable. Section 1554 of                                                                         rules, for the reasons discussed therein.
                                                                                                      public policy behind expanding the                       In any event, the objections of some
                                              the ACA does not require the                            exemptions and arguing that the                       commenters to the issuance of the
                                              Departments to require coverage of, or to               exemptions would not interfere with the               Religious IFC as interim final rules with
                                              keep in place a requirement to cover,                   physician-patient relationship. For all               request for comments does not prevent
                                              certain services, including                             the reasons explained at length in this               the issuance of these final rules. These
                                              contraceptives, that was issued pursuant                preamble, the Departments have                        final rules are being issued after
                                              to HHS’s exercise of discretion under                   determined that these rules are good                  receiving and thoroughly considering
                                              section 2713(a)(4). Nor does section                    policy. Because of the importance of the              public comments as requested in the
                                              1554 prohibit the Departments from                      religious liberty values being                        Religious IFC. These final rules
                                              providing exemptions for burdens on                     accommodated, the limited impact of                   therefore comply with the APA’s notice
                                              religious exercise, or, as is the case here,            these rules, and uncertainty about the                and comment requirements.
                                              from refraining to impose the Mandate                   impact of the Mandate overall according
                                              in cases where religious exercise would                 to some studies, the Departments do not               F. Health Effects of Contraception and
                                              be burdened by it. In light of RFRA and                 believe these rules will have any of the              Pregnancy
                                              the First Amendment, providing                          drastic negative consequences on third                  The Departments received numerous
                                              religious exemptions is a reasonable                    parties or society that some opponents                comments on the health effects of
                                              administrative response in the context                  of these rules have suggested.                        contraception and pregnancy. As noted
                                              of this federally mandated burden,                                                                            above, some commenters supported the
                                              especially since the burden itself is a                 E. Interim Final Rulemaking
                                                                                                                                                            expanded exemptions, and others urged
                                              subregulatory creation that does not                      The Departments received several                    that contraceptives be removed from the
                                              apply in various contexts. Religious                    comments about their decision to issue                Guidelines entirely, based on the view
                                              exemptions from federal mandates in                     the Religious IFC as interim final rules              that pregnancy and the unborn children
                                              sensitive health contexts have existed in               with requests for comments, instead of                resulting from conception are not
                                              federal laws for decades, and President                 as a notice of proposed rulemaking.                   diseases or unhealthy conditions that
                                              Obama referenced them when he issued                    Several commenters asserted that the                  are properly the subject of preventive
                                              Executive Order 13535 (March 24,                        Departments had the authority to issue                care coverage. Such commenters further
                                              2010), declaring that, under the ACA,                   the Religious IFC in that way, agreeing               contended that hormonal contraceptives
                                              ‘‘longstanding Federal laws to protect                  that the Departments had explicit                     may present health risks to women. For
                                              conscience (such as the Church                          statutory authority to do so, good cause              example, they contended that studies
                                              Amendment, 42 U.S.C. 300a–7, and the                    under the Administrative Procedure Act                show certain contraceptives cause or are
                                              Weldon Amendment, section 508(d)(1)                     (APA), or both. Other commenters held                 associated with an increased risk of
                                              of Pub. L. 111–8) remain intact,’’ and                  the opposite view, contending that there              depression,28 venous thromboembolic
khammond on DSK30JT082PROD with RULES2




                                              that ‘‘[n]umerous executive agencies                    was neither statutory authority to issue
                                              have a role in ensuring that these                      the rules on an interim final basis, nor                 28 Commenters cited Charlotte Wessel Skovlund

                                              restrictions are enforced, including the                good cause under the APA to make the                  et al., ‘‘Association of Hormonal Contraception with
                                              HHS.’’ While the text of Executive Order                rules immediately effective.                          Depression,’’ 73 JAMA Psychiatry 1154, 1154
                                                                                                                                                            (published online Sept. 28, 2016) (‘‘Use of
                                              13535 does not require the expanded                       The Departments continue to believe                 hormonal contraception, especially among
                                              exemptions issued in these rules, the                   legal authority existed to issue the                  adolescents, was associated with subsequent use of
                                              expanded exemptions are, as explained                   Religious IFC as interim final rules.                 antidepressants and a first diagnosis of depression,



                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00018   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                                                                                                                                                                 384
                                                       Case 4:18-cv-00825-O
                                                         Federal                  Document
                                                                 Register / Vol. 83,           22 FiledNovember
                                                                                     No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                      2018 /386  of and
                                                                                                                             Rules   507Regulations
                                                                                                                                          PageID 94557553

                                              disease,29 fatal pulmonary embolism,30                  breast, cervical, and liver cancers.34                 disease.37 Some commenters said that
                                              thrombotic stroke and myocardial                        Some commenters also observed that                     pregnancy presents various health risks,
                                              infarction (particularly among women                    fertility awareness based methods of                   such as blood clots, bleeding, anemia,
                                              who smoke, are hypertensive, or are                     birth spacing are free of similar health               high blood pressure, gestational
                                              older),31 hypertension,32 HIV–1                         risks since they do not involve ingestion              diabetes, and death. Some commenters
                                              acquisition and transmission,33 and                     of chemicals. Some commenters                          also contended that increased access to
                                                                                                      contended that contraceptive access                    contraception reduces abortions.
                                              suggesting depression as a potential adverse effect     does not reduce unintended pregnancies                    Some commenters said that, in the
                                              of hormonal contraceptive use.’’).                      or abortions.                                          Religious IFC, the Departments made
                                                 29 Commenters cited the Practice Committee of
                                                                                                         Other commenters disagreed, citing a                incorrect statements concerning
                                              the American Society for Reproductive Medicine,
                                              ‘‘Hormonal Contraception: Recent Advances and           variety of studies they contend show                   scientific studies. For example, some
                                              Controversies,’’ 82 Fertility and Sterility S20, S26    health benefits caused by, or associated               commenters argued there is no proven
                                              (2004); V.A. Van Hylckama et al., ‘‘The Venous          with, contraceptive use or the                         increased risk of breast cancer or other
                                              Thrombotic Risk of Oral Contraceptives, Effects of
                                              Estrogen Dose and Progestogen Type: Results of the      prevention of unintended pregnancy.                    risks among contraceptive users. They
                                              MEGA Case-Control Study,’’ 339 Brit. Med. J.            Commenters cited, for example, the                     criticized the Religious IFC for citing
                                              339b2921 (2009); Y. Vinogradova et al., ‘‘Use of        2011 IOM Report’s discussions of the                   studies, including one previewed in the
                                              Combined Oral Contraceptives and Risk of Venous         negative effects associated with                       2011 IOM Report itself (Agency for
                                              Thromboembolism: Nested Case-Control Studies
                                              Using the QResearch and CPRD Databases,’’ 350           unintended pregnancies, as well as                     Healthcare Research and Quality Report
                                              Brit. Med. J. 350h2135 (2015) (‘‘Current exposure to    other studies. Such commenters                         No.: 13–E002–EF (June 2013) (cited
                                              any combined oral contraceptive was associated          contended that, by reducing unintended                 above)), discussing an association
                                              with an increased risk of venous thromboembolism                                                               between contraceptive use and
                                              . . . compared with no exposure in the previous
                                                                                                      pregnancy, contraceptives reduce the
                                              year.’’); ;. Lidegaard et al., ‘‘Hormonal               risk of unaddressed health                             increased risks of breast and cervical
                                              contraception and risk of venous thromboembolism:       complications, low birth weight,                       cancer, and concluding there are no net
                                              national follow-up study,’’ 339 Brit. Med. J. b2890     preterm birth, infant mortality, and                   cancer-reducing benefits of
                                              (2009): M. de Bastos et al., ‘‘Combined oral                                                                   contraceptive use. As described in the
                                              contraceptives: venous thrombosis,’’ Cochrane
                                                                                                      maternal mortality.35 Commenters also
                                              Database Syst. Rev. (no. 3, 2014). CD010813. doi:       said studies show contraceptives are                   Religious IFC, 82 FR at 47804, the 2013
                                              10.1002/14651858.CD010813.pub2, available at            associated with a reduced risk of                      Agency for Healthcare Research and
                                              https://www.ncbi.nlm.nih.gov/                           conditions such as ovarian cancer,                     Quality study, and others, reach
                                              pubmed?term=24590565; L.J Havrilesky et al., ‘‘Oral                                                            conclusions with which these
                                              Contraceptive User for the Primary Prevention of
                                                                                                      colorectal cancer, and endometrial
                                              Ovarian Cancer,’’ Agency for Healthcare Research        cancer,36 and that contraceptives treat                commenters appear to disagree. The
                                              and Quality, Report No. 13–E002–EF (June 2013),         such conditions as endometriosis,                      Departments consider it appropriate to
                                              available at https://archive.ahrq.gov/research/         polycystic ovarian syndrome, migraines,                take into account both of those studies,
                                              findings/evidence-based-reports/ocusetp.html; and                                                              as well as the studies cited by
                                              Robert A. Hatcher et al., Contraceptive Technology
                                                                                                      pre-menstrual pain, menstrual
                                              405–07 (Ardent Media 18th rev. ed. 2004).               regulation, and pelvic inflammatory                    commenters who disagree with those
                                                 30 Commenters cited N.R. Poulter, ‘‘Risk of Fatal                                                           conclusions.
                                              Pulmonary Embolism with Oral Contraceptives,’’          https://www.sciencedaily.com/releases/2011/10/            Some commenters further criticized
                                              355 Lancet 2088 (2000).                                 111003195253.htm.                                      the Departments for saying two studies
                                                 31 Commenters cited ;. Lidegaard et al.,                34 Commenters cited ‘‘Oral Contraceptives and
                                                                                                                                                             cited by the 2011 IOM Report, which
                                              ‘‘Thrombotic Stroke and Myocardial Infarction with      Cancer Risk’’ (Mar. 21, 2012, National Cancer
                                              Hormonal Contraception,’’ 366 N. Eng. J. Med. 2257,     Institute (reviewed Feb. 22, 2018), https://
                                                                                                                                                             asserted an associative relationship
                                              2257 (2012) (risks ‘‘increased by a factor of 0.9 to    www.cancer.gov/about-cancer/causes-prevention/         between contraceptive use and
                                              1.7 with oral contraceptives that included ethinyl      risk/hormones/oral-contraceptives-fact-sheet; L.J      decreases in unintended pregnancy, did
                                              estradiol at a dose of 20 mg and by a factor of 1.3     Havrilesky et al., ‘‘Oral Contraceptive User for the   not on their face establish a causal
                                              to 2.3 with those that included ethinyl estradiol at    Primary Prevention of Ovarian Cancer,’’ Agency for
                                              a dose of 30 to 40 mg’’); Practice Committee of the     Healthcare Research and Quality, Report No. 13–
                                                                                                                                                             relationship between a broad coverage
                                              American Society for Reproductive Medicine,             E002–EF (June 2013), available at https://             mandate and decreases in unintended
                                              ‘‘Hormonal Contraception’’; M. Vessey et al.,           archive.ahrq.gov/research/findings/evidence-based-     pregnancy. In this respect, as noted in
                                              ‘‘Mortality in Relation to Oral Contraceptive Use       reports/ocusetp.html; S.N. Bhupathiraju et al.,        the Religious IFC,38 the purpose for the
                                              and Cigarette Smoking,’’ 362 Lancet 185, 185–91         ‘‘Exogenous hormone use: Oral contraceptives,
                                              (2003); WHO Collaborative Study of Cardiovascular       postmenopausal hormone therapy, and health
                                                                                                                                                             Departments’ reference to such studies
                                              Disease and Steroid Hormone Contraception,              outcomes in the Nurses’ Health Study,’’ 106 Am. J.     was to highlight the difference between
                                              ‘‘Acute Myocardial Infarction and Combined Oral         Pub. Health 1631, 1631–37 (2016); The World            a causal relationship and an associative
                                              Contraceptives: Results of an International             Health Organization Department of Reproductive         one, as well as the difference between
                                              Multicentre Case-Control Study,’’ 349 Lancet 1202,      Health and Research, ‘‘The Carcinogenicity of
                                              1202–09(1997); K.M. Curtis et al., Combined Oral        Combined Hormonal Contraceptives and Combined
                                                                                                                                                             saying contraceptive use has a certain
                                              Contraceptive Use Among Women With                      Menopausal Treatment’’, World Health                   effect and saying a contraceptive
                                              Hypertension: A Systematic Review, 73                   Organization (Sept. 2005), http://www.who.int/         coverage mandate (or, more specifically,
                                              Contraception 73179, 179–88 (2006); L.A. Gillum et      reproductivehealth/topics/ageing/cocs_hrt_             the part of that mandate affected by
                                              al., ‘‘Ischemic stroke risk with oral contraceptives:   statement.pdf; and the American Cancer Society,
                                              A meta analysis,’’ 284 JAMA 72, 72–78 (2000),           ‘‘Known and Probably Human Carcinogens,’’
                                                                                                                                                             certain exemptions) will necessarily
                                              available at https://www.ncbi.nlm.nih.gov/pubmed/       American Cancer Society (rev. Nov. 3, 2016),           have (or negate, respectively) such an
                                              10872016; and Robert A. Hatcher et al.,                 https://www.cancer.org/cancer/cancer-causes/           effect.
                                              Contraceptive Technology 404–05, 445 (Ardent            general-info/known-and-probable-human-                    Commenters disagreed about the
                                              Media 18th rev. ed. 2004).                              carcinogens.html.
                                                 32 Commenters cited Robert A. Hatcher et al.,           35 Citing, e.g., Conde-Agudelo A, Rosas-Bermudez
                                                                                                                                                             effects of some FDA-approved
                                              Contraceptive Technology 407, 445 (Ardent Media         A, Kafury-Goeta AC. Birth spacing and risk of          contraceptives on embryos. Some
                                              18th rev. ed. 2004).                                    adverse perinatal outcomes: a meta-analysis. JAMA
khammond on DSK30JT082PROD with RULES2




                                                 33 Commenters cited Renee Heffron et al., ‘‘Use of   2006;295:1809–23, and John Hopkins Bloomberg             37 Citing, e.g., id., and American College of

                                              Hormonal Contraceptives and Risk of HIV–1               Public Health School of Health, Contraception Use      Obstetricians and Gynecologists, Committee on
                                              Transmission: A Prospective Cohort Study,’’ 12          Averts 272,000 Maternal Deaths Worldwide,              Health Care for Underserved Women. (2015,
                                              Lancet Infectious Diseases 19, 24 (2012) (‘‘Use of      https://www.jhsph.edu/news/news-releases/2012/         January). Committee Opinion Number 615: Access
                                              hormonal contraceptives was associated with a two-      ahmed-contraception.html.                              to Contraception. As discussed below, to the extent
                                              times increase in the risk of HIV–1 acquisition by         36 Citing, e.g., Schindler, A.E. (2013). Non-       that contraceptives are prescribed to treat existing
                                              women and HIV–1 transmission from women to              contraceptive benefits of oral hormonal                health conditions, and not for preventive purposes,
                                              men.’’); and ‘‘Hormonal Contraception Doubles HIV       contraceptives. International Journal of               the Mandate would not be applicable.
                                              Risk, Study Suggests,’’ Science Daily (Oct. 4, 2011),   Endocrinology and Metabolism, 11 (1), 41–47.             38 82 FR at 47803–04.




                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00019   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                                                                                                                                                                   385
                                              57554 Case 4:18-cv-00825-O
                                                      Federal                  Document
                                                              Register / Vol. 83,           22 FiledNovember
                                                                                  No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                   2018 /387  of and
                                                                                                                          Rules   507Regulations
                                                                                                                                       PageID 946

                                              commenters agreed with the quotation,                   sincere religious objections to providing                this discussion, while other commenters
                                              in the Religious IFC, of FDA materials 39               contraception coverage on this basis.                    disagreed. Commenters who supported
                                              that indicate that some items it has                    The Supreme Court has already                            the expanded exemptions cited these
                                              approved as contraceptives may prevent                  recognized that such a view can form                     and similar sources suggesting that
                                              the implantation of an embryo after                     the basis of a sincerely held religious                  denying expanded exemptions to the
                                              fertilization. Some of those commenters                 belief under RFRA.40 Even though there                   Mandate is not a narrowly tailored way
                                              cited additional scientific sources to                  is a plausible scientific argument against               to advance the Government’s interests
                                              argue that certain approved                             the view that certain contraceptives                     in reducing teen pregnancy, and
                                              contraceptives may prevent                              have mechanisms of action that may                       suggesting there are means of doing so
                                              implantation, and that, in some cases,                  prevent implantation, there is also a                    that are less restrictive of religious
                                              some contraceptive items may even                       plausible scientific argument in favor of                exercise.42 Some commenters opposing
                                              dislodge an embryo shortly after                        it—as demonstrated, for example, by                      the expanded exemptions stated that
                                              implantation. Other commenters                          FDA’s statement that some                                school-based health centers provide
                                              disagreed with the sources cited in the                 contraceptives may prevent                               access to contraceptives, thus increasing
                                              Religious IFC and cited additional                      implantation and by some scientific                      use of contraceptives by sexually active
                                              studies on that issue. Some commenters                  studies cited by commenters. The                         students. They also cited studies
                                              further criticized the Departments for                  Departments believe in this context we                   concluding that certain decreases in
                                              asserting in the Religious IFC that some                have a sufficient rationale to offer                     teen pregnancy are attributable to
                                              persons believe those possible effects                  expanded religious exemptions with                       increased contraceptive use.43
                                              are ‘‘abortifacient.’’                                  respect to this Mandate.                                    Many commenters opposing the
                                                 The objection on this issue appears to                  The Departments also received                         Religious IFC misunderstood the
                                              be partially one of semantics. People                   comments about their discussion of the                   Departments’ discussion of this issue.
                                              disagree about whether to define                        uncertain effects of the expanded                        Teens are a significant part, though not
                                              ‘‘conception’’ or ‘‘pregnancy’’ to occur                exemptions on teen sexual activity. In                   the entirety, of women the IOM
                                              at fertilization, when the sperm and                    this respect, the Departments stated,                    identified as being most at risk of
                                              ovum unite, or days later at                            ‘‘With respect to teens, the Santelli and                unintended pregnancy. The
                                              implantation, when that embryo has                      Melnikas study cited by IOM 2011                         Departments do not take a position on
                                              undergone further cellular development,                 observes that, between 1960 and 1990,                    the empirical question of whether
                                              travelled down the fallopian tube, and                  as contraceptive use increased, teen                     contraception has caused certain
                                              implanted in the uterine wall. This                     sexual activity outside of marriage                      reductions in teen pregnancy. Rather,
                                              question is independent of the question                 likewise increased (although the study                   we note that studies suggesting various
                                              of what mechanisms of action FDA-                       does not assert a causal relationship).                  causes of teen pregnancy and
                                              approved or cleared contraceptives may                  Another study, which proposed an                         unintended pregnancy in general
                                              have. It is also a separate question from               economic model for the decision to                       support the Departments’ conclusion
                                              whether members of the public assert,                   engage in sexual activity, stated that                   that it is difficult to establish causation
                                              or believe, that it is appropriate to                   ‘[p]rograms that increase access to                      between granting religious exemptions
                                              consider the items ‘‘abortifacient’’—that               contraception are found to decrease teen                 to the contraceptive Mandate and either
                                              is, a kind of abortion, or a medical                    pregnancies in the short run but                         an increase in teen pregnancies in
                                              product that causes an abortion—                        increase teen pregnancies in the long                    particular, or unintended pregnancies in
                                              because they believe abortion means to                  run.’ ’’ 41 Some commenters agreed with                  general. For example, a 2015 study
                                              cause the demise of a post-fertilization                                                                         investigating the decline in teen
                                              embryo inside the mother’s body.                           40 ‘‘Although many of the required, FDA-              pregnancy since 1991 attributed it to
                                              Commenters referenced scientific                        approved methods of contraception work by                multiple factors (including but not
                                                                                                      preventing the fertilization of an egg, four of those    limited to reduced sexual activity,
                                              studies and sources on both sides of the                methods (those specifically at issue in these cases)
                                              issue of whether certain contraceptives                 may have the effect of preventing an already
                                                                                                                                                               falling welfare benefit levels, and
                                              prevent implantation. Commenters and                    fertilized egg from developing any further by            expansion of family planning services in
                                              litigants have positively stated that                   inhibiting its attachment to the uterus. See Brief for   Medicaid, with the latter accounting for
                                                                                                      HHS in No. 13–354, pp. 9–10, n. 4; FDA, Birth            less than 13 percent of the decline), and
                                              some of them view certain                               Control: Medicines to Help You.’’ Hobby Lobby, 134
                                              contraceptives as abortifacients, for this              S. Ct. at 2762–63. ‘‘The Hahns have accordingly
                                                                                                                                                               concluded ‘‘that none of the relatively
                                              reason. See also Hobby Lobby, 134 U.S.                  excluded from the group-health-insurance plan they       easy, policy-based explanations for the
                                              at 2765 (‘‘The Hahns have accordingly                   offer to their employees certain contraceptive           recent decline in teen childbearing in
                                                                                                      methods that they consider to be                         the United States hold up very well to
                                              excluded from the group-health-                         abortifacients. . . . Like the Hahns, the Greens
                                              insurance plan they offer to their                      believe that life begins at conception and that it
                                                                                                                                                               careful empirical scrutiny.’’ 44 One
                                              employees certain contraceptive                         would violate their religion to facilitate access to
                                                                                                      contraceptive drugs or devices that operate after           42 See Helen Alvare´ , ‘‘No Compelling Interest:
                                              methods that they consider to be                        that point.’’ Id. at 2765–66.                            The ‘Birth Control’ Mandate and Religious
                                              abortifacients.’’).                                        41 Citing J.S. Santelli & A.J. Melnikas, ‘‘Teen       Freedom,’’ 58 Vill. L. Rev. 379, 400–02 (2013)
                                                 The Departments do not take a                        fertility in transition: recent and historic trends in   (discussing the Santelli & Melnikas study and the
                                              position on the scientific, religious, or               the United States,’’ 31 Ann. Rev. Pub. Health 371,       Arcidiacono study cited above, and other research
                                                                                                      375–76 (2010), and Peter Arcidiacono et al., Habit       that considers the extent to which reduction in teen
                                              moral debates on this issue by                                                                                   pregnancy is attributable to sexual risk avoidance
                                                                                                      Persistence and Teen Sex: Could Increased Access
                                              recognizing that some people have                       to Contraception Have Unintended Consequences            rather than to contraception access).
                                                                                                                                                                  43 See, for example, Lindberg L., Santelli J.,
                                                                                                      for Teen Pregnancies? (2005), available at http://
khammond on DSK30JT082PROD with RULES2




                                                 39 FDA’s guide ‘‘Birth Control: Medicines To Help    public.econ.duke.edu/∼psarcidi/addicted13.pdf.           ‘‘Understanding the Decline in Adolescent Fertility
                                              You,’’ specifies that various approved                  See also K. Buckles & D. Hungerman, ‘‘The                in the United States, 2007–2012,’’ 59 J. Adolescent
                                              contraceptives, including Levonorgestrel, Ulipristal    Incidental Fertility Effects of School Condom            Health 577–83 (Nov. 2016), https://doi.org/10.1016/
                                              Acetate, and IUDs, work mainly by preventing            Distribution Programs,’’ Nat’l Bureau of Econ.           j.jadohealth.2016.06.024; see also Comment of The
                                              fertilization and ‘‘may also work . . . by preventing   Research Working Paper No. 22322 (June 2016),            Colorado Health Foundation, submission ID CMS–
                                              attachment (implantation) to the womb (uterus)’’ of     available at http://www.nber.org/papers/w22322           2014–0115–19635, www.regulations.gov (discussing
                                              a human embryo after fertilization. Available at        (‘‘access to condoms in schools increases teen           teen pregnancy data from Colorado).
                                              https://www.fda.gov/forconsumers/byaudience/            fertility by about 10 percent’’ and increased               44 Kearney MS and Levine PB, ‘‘Investigating

                                              forwomen/freepublications/ucm313215.htm.                sexually transmitted infections).                        recent trends in the U.S. birth rate,’’ 41 J. Health



                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00020   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM     15NOR2
                                                                                                                                                                                                    386
                                                        Case 4:18-cv-00825-O
                                                          Federal                  Document
                                                                  Register / Vol. 83,           22 FiledNovember
                                                                                      No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                       2018 /388  of and
                                                                                                                              Rules   507Regulations
                                                                                                                                           PageID 94757555

                                              study found that during the teen                             As the Departments stated in the                  effective to more effective methods, and
                                              pregnancy decline between 2007–2012,                      Religious IFC, we do not take a position             that it was ‘‘unclear’’ whether this
                                              teen sexual activity was also                             on the variety of empirical questions                Mandate impacted contraceptive use
                                              decreasing.45 One study concluded that                    discussed above. Likewise, these rules               because there was no significant
                                              falling unemployment rates in the 1990s                   do not address the substantive question              increase in the use of contraceptive
                                              accounted for 85% of the decrease in                      of whether HRSA should include                       methods the Mandate covered.51 These
                                              rates of first births among 18–19 year-                   contraceptives in the women’s                        commenters also noted that, in the 29
                                              old African Americans.46 Another study                    preventive services Guidelines issued                States where contraceptive coverage
                                              found that the representation of African-                 under section 2713(a)(4). Rather,                    mandates have been imposed
                                              American teachers was associated with                     reexamination of the record and review               statewide,52 those mandates have not
                                              a significant reduction in the African-                   of the public comments has reinforced                necessarily lowered rates of unintended
                                              American teen pregnancy rate.47 One                       the Departments’ conclusion that                     pregnancy (or abortion) overall.53 Other
                                              study concluded that an ‘‘increase in the                 significantly more uncertainty and                   commenters, however, disputed the
                                              price of the Pill on college campuses                     ambiguity exists on these issues than                significance of these state statistics,
                                              . . . did not increase the rates of                       the Departments previously                           noting that of the 29 states with
                                              unintended pregnancy.’’ 48 Similarly,                     acknowledged when we declined to                     contraceptive coverage mandates, only
                                              one study from England found that,                        extend the exemption to certain                      four states have laws that match the
                                              where funding for teen pregnancy                          objecting organizations and individuals.             federal requirements in scope. Some
                                              prevention was reduced, there was no                      The uncertainty surrounding these                    also observed that, even in states with
                                              evidence that the reduction led to an                     weighty and important issues makes it                state contraceptive coverage mandates,
                                              increase in teen pregnancies.49 Some                      appropriate to maintain the expanded                 self-insured group health plans might
                                              commenters also cited studies, which                      exemptions and accommodation if and                  escape those requirements, and some
                                              are not limited to the issue of teen                      for as long as HRSA continues to                     states do not mandate the contraceptives
                                              pregnancy, that have found many                           include contraceptives in the                        to be covered at no out-of-pocket cost to
                                              women who have abortions report that                      Guidelines. The federal government has               the beneficiary.
                                              they were using contraceptives when                       a long history, particularly in certain                 The Departments have considered
                                              they became pregnant.50                                   sensitive and multi-faceted health                   these experiences as relevant to the
                                                                                                        issues, of providing religious                       effect the expanded exemptions in these
                                              Econ. 15–29 (2015), available at https://                 exemptions from governmental                         rules might have on the Mandate more
                                              www.sciencedirect.com/science/article/abs/pii/            mandates. These final rules are                      broadly. The state mandates apply to a
                                              S0167629615000041.
                                                 45 See, for example, K. Ethier et al., ‘‘Sexual
                                                                                                        consistent with that history and with                very large number of plans and plan
                                              Intercourse Among High School Students—29                 the discretion Congress vested in the                participants, notwithstanding ERISA
                                              States and United States Overall, 2005–2015,’’ 66         Departments for implementing the ACA.                preemption, and public commenters did
                                              CDC Morb. Mortal. Wkly Report 1393, 1393–97 (Jan.                                                              not point to studies showing those state
                                              5, 2018), available at http://dx.doi.org/10.15585/        G. Health and Equality Effects of                    mandates reduced unintended
                                              mmwr.mm665152a1 (‘‘Nationwide, the proportion             Contraceptive Coverage Mandates                      pregnancies. The federal contraceptive
                                              of high school students who had ever had sexual
                                              intercourse decreased significantly overall. . . .’’).       The Departments also received                     Mandate, likewise, applies to a broad,
                                                 46 Colen CG, Geronimus AT, and Phipps MG,              comments about the health and equality               but not entirely comprehensive, number
                                              ‘‘Getting a piece of the pie? The economic boom of        effects of the Mandate more broadly.                 of employers. For example, to the extent
                                              the 1990s and declining teen birth rates in the           Some commenters contended that the
                                              United States,’’ 63 Social Science & Med. 1531–45
                                                                                                                                                             that houses of worship and integrated
                                              (Sept. 2006), available at https://                       contraceptive Mandate promotes the                   auxiliaries may have self-insured to
                                              www.sciencedirect.com/science/article/pii/                health and equality of women,                        avoid state health insurance
                                              S027795360600205X.                                        especially low income women and                      contraceptive coverage mandates or for
                                                 47 Atkins DN and Wilkins VM, ‘‘Going Beyond
                                                                                                        promotes female participation and                    other reasons, those groups are, and
                                              Reading, Writing, and Arithmetic: The Effects of
                                              Teacher Representation on Teen Pregnancy Rates,’’         equality in the workforce. Other                     have been, exempt from the federal
                                              23 J. Pub. Admin. Research & Theory 771–90 (Oct.          commenters contended that there was                  Mandate prior to the Religious IFC. The
                                              1, 2013), available at https://academic.oup.com/          insufficient evidence that the expanded              exemptions as set forth in the Religious
                                              jpart/article-abstract/23/4/771/963674.                   exemptions would harm those interests.               IFC and in these final rules leave the
                                                 48 E. Collins & B. Herchbein, ‘‘The Impact of

                                              Subsidized Birth Control for College Women:
                                                                                                        Some of those commenters further                     contraceptive Mandate in place for
                                              Evidence from the Deficit Reduction Act,’’ U. Mich.       questioned whether there was evidence                nearly all entities and plans to which
                                              Pop. Studies Ctr. Report 11–737 (May 2011),               that broad health coverage mandates of               the Mandate has applied. The
                                              available at https://www.psc.isr.umich.edu/pubs/          contraception lead to increased                      Departments are not aware of data
                                              pdf/rr11-737.pdf (‘‘[I]ncrease in the price of the Pill
                                              on college campuses . . . did not increase the rates      contraceptive use, reductions in                     showing that these expanded
                                              of unintended pregnancy or sexually transmitted           unintended pregnancies, or reductions                exemptions would negate any reduction
                                              infections for most women’’).                             in negative effects said to be associated            in unintended pregnancies that might
                                                 49 See D. Paton & L. Wright, ‘‘The effect of
                                                                                                        with unintended pregnancies. In
                                              spending cuts on teen pregnancy,’’ 54 J. Health
                                              Econ. 135, 135–46 (2017), available at https://
                                                                                                        particular, some commenters discussed                  51 Kavanaugh,   97 Contraception at 14–21.
                                                                                                        the study quoted above, published and
                                                                                                                                                               52 See Guttmacher Institute, ‘‘Insurance Coverage
                                              www.sciencedirect.com/science/article/abs/pii/                                                                 of Contraceptives’’ (June 11, 2018); Kaiser Family
                                              S0167629617304551 (‘‘Contrary to predictions              revised by the Guttmacher Institute in               Foundation, ‘‘State Requirements for Insurance
                                              made at the time of the cuts, panel data estimates        October 2017, concluding that through                Coverage of Contraceptives,’’ Henry J Kaiser Family
                                              provide no evidence that areas which reduced
                                              expenditure the most have experienced relative
                                                                                                        2014 there were no significant changes               Foundation (Jan. 1, 2018), https://www.kff.org/
                                                                                                                                                             other/state-indicator/state-requirements-for-
                                                                                                        in the overall proportion of women who
khammond on DSK30JT082PROD with RULES2




                                              increases in teenage pregnancy rates. Rather,                                                                  insurance-coverage-of-contraceptives/?current
                                              expenditure cuts are associated with small                used a contraceptive method both                     Timeframe=0&sortModel=%7B%22colId%22:
                                              reductions in teen pregnancy rates’’).                    among all women and among women at                   %22Location%22,%22sort%22:%22asc%22%7D.
                                                 50 Commenters cited, for example, Guttmacher
                                                                                                        risk of unintended pregnancy, that there               53 See Michael J. New, ‘‘Analyzing the Impact of
                                              Institute, ‘‘Fact Sheet: Induced Abortion in the                                                               State Level Contraception Mandates on Public
                                              United States’’ (Jan. 2018) (‘‘Fifty-one percent of       was no significant shift from less                   Health Outcomes,’’ 13 Ave Maria L. Rev. 345 (2015),
                                              abortion patients in 2014 were using a                                                                         available at http://avemarialaw-law-review.
                                              contraceptive method in the month they became             www.guttmacher.org/sites/default/files/factsheet/    avemarialaw.edu/Content/articles/
                                              pregnant’’), available at https://                        fb_induced_abortion.pdf.                             vXIII.i2.new.final.0809.pdf.



                                         VerDate Sep<11>2014    20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00021   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM     15NOR2
                                                                                                                                                                                                 387
                                              57556 Case 4:18-cv-00825-O
                                                      Federal                  Document
                                                              Register / Vol. 83,           22 FiledNovember
                                                                                  No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                   2018 /389  of and
                                                                                                                          Rules   507Regulations
                                                                                                                                       PageID 948

                                              result from a broad contraceptive                       women delay or forego health care                     provision of those protections to
                                              coverage mandate.                                       overall under the ACA 54 and that,                    preserve religious exercise in this health
                                                 Some commenters expressed concern                    according to studies, coverage of                     care context as an appropriate policy
                                              that providing exemptions to the                        contraceptives without cost-sharing has               option, notwithstanding the widely
                                              Mandate that private parties provide                    increased use of contraceptives in                    divergent effects that public
                                              contraception may lead to exemptions                    certain circumstances. Some                           commenters have predicted based on
                                              regarding other medications or services,                commenters also argued that studies                   different studies they cited. Providing
                                              like vaccines. The exemptions provided                  show that decreases in unintended                     the protections for religious exercise set
                                              in these rules, however, do not apply                   pregnancies are due to broader access of              forth in the Religious IFC and these final
                                              beyond the contraceptive coverage                       contraceptives. Finally, some                         rules is not inconsistent with the ACA,
                                              requirement implemented through                         commenters argued that birth control                  and brings this Mandate into better
                                              section 2713(a)(4). Specifically, PHS Act               access generally has led to social and                alignment with various other federal
                                              section 2713(a)(2) requires coverage of                 economic equality for women.                          conscience protections in health care,
                                              ‘‘immunizations,’’ and these exemptions                    The Departments have reviewed the                  some of which have been in place for
                                              do not encompass that requirement. The                  comments, including studies submitted                 decades.
                                              fact that the Departments have                          by commenters either supporting or
                                              exempted houses of worship and                          opposing these expanded exemptions.                   III. Description of the Text of the
                                              integrated auxiliaries from the                         Based on our review, it is not clear that             Regulations and Response to
                                              contraceptive Mandate since 2011 did                    merely expanding exemptions as done                   Additional Public Comments
                                              not lead to those entities receiving                    in these rules will have a significant                   Here, the Departments describe the
                                              exemptions under section 2713(a)(2)                     effect on contraceptive use and health,               regulatory text set forth prior to the
                                              concerning vaccines. In addition,                       or workplace equality, for the vast                   Religious IFC, the regulations from that
                                              hundreds of entities have sued the                      majority of women benefitting from the                IFC, public comments in response to the
                                              Departments over the implementation of                  Mandate. There is conflicting evidence                specific regulatory text set forth in the
                                              section 2713(a)(4), leading to two                      regarding whether the Mandate alone, as               IFC, the Departments’ response to those
                                              decisions of the U.S. Supreme Court,                    distinct from birth control access more               comments, and, in consideration of
                                              but no similar wave of lawsuits has                     generally, has caused increased                       those comments, the regulatory text as
                                              challenged section 2713(a)(2). The                      contraceptive use, reduced unintended                 finalized in this final rule. As noted
                                              expanded exemptions in these final                      pregnancies, or eliminated workplace                  above, various members of the public
                                              rules are consistent with a long history                disparities, where all other women’s                  provided comments that were
                                              of statutes protecting religious beliefs                preventive services were covered                      supportive, or critical, of the Religious
                                              from certain health care mandates                       without cost sharing. Without taking a                IFC overall, or of significant policies
                                              concerning issues such as sterilization,                definitive position on those evidentiary              pertaining to those regulations. To the
                                              abortion and birth control.                             issues, however, we conclude that the                 extent those comments apply to the
                                                 Some commenters took issue with the                  Religious IFC and these final rules—                  following regulatory text, the
                                              conclusion set forth in the Religious                   which merely withdraw the Mandate’s                   Departments have responded to them
                                              IFC, which is similar to that asserted in               requirement from what appears to be a                 above. This section of the preamble
                                              the 2017 Guttmacher study, that ‘‘[t]he                 small group of newly exempt entities                  responds to comments that pertain more
                                              role that the contraceptive coverage                    and plans—are not likely to have                      specifically to particular regulatory text.
                                              guarantee played in impacting use of                    negative effects on the health or equality            A. Restatement of Statutory
                                              contraception at the national level                     of women nationwide. We also                          Requirements of PHS Act Section
                                              remains unclear, as there was no                        conclude that the expanded exemptions                 2713(a) and (a)(4) (26 CFR 54.9815–
                                              significant increase in the use of                      are an appropriate policy choice left to              2713(a)(1) and (a)(1)(iv), 29 CFR
                                              methods that would have been covered                    the agencies under the relevant statutes,
                                                                                                                                                            2590.715–2713(a)(1) and (a)(1)(iv), and
                                              under the ACA.’’ They observed that                     and, thus, are an appropriate exercise of
                                                                                                                                                            45 CFR 147.130(a)(1) and (a)(1)(iv))
                                              more women have coverage of                             the Departments’ discretion.
                                              contraceptives and contraception                           Moreover, we conclude that the best                   The previous regulations restated the
                                              counseling under the Mandate and that                   way to balance the various policy                     statutory requirements of section
                                              more contraceptives are provided                        interests at stake in the Religious IFC               2713(a) of the PHS Act, at 26 CFR
                                              without co-pays than before. Still other                and these final rules is to provide the               54.9815–2713(a)(1) and (a)(1)(iv), 29
                                              commenters argued that the Mandate, or                  expanded exemptions set forth herein,                 CFR 2590.715–2713(a)(1) and (a)(1)(iv),
                                              other expansions of contraceptive                       even if certain effects may occur among               and 45 CFR 147.130(a)(1) and (a)(1)(iv).
                                              coverage, have led women to increase                    the populations actually affected by the              The Religious IFC modified these
                                              their use of contraception in general, or               employment of these exemptions. These                 restatements to more closely align them
                                              to change from less effective, less                     rules will provide tangible protections               with the text of PHS Act section 2713(a)
                                              expensive contraceptive methods to                      for religious liberty, and impose fewer               and (a)(4).
                                              more effective, more expensive                          governmental burdens on various                          Previous versions of these rules had
                                              contraceptive methods. Some                             entities and individuals, some of whom                varied from the statutory language. PHS
                                              commenters lamented that exemptions                     have contended for several years that                 Act section 2713(a) and (a)(4) require
                                              would include exemption from the                        denying them an exemption from the                    group health plans and health insurance
                                              requirement to cover contraception                      contraceptive Mandate imposes a                       issuers offering coverage to provide
                                              counseling. Some commenters pointed                     substantial burden on their religious                 coverage without cost sharing for ‘‘such
khammond on DSK30JT082PROD with RULES2




                                              to studies cited in the 2011 IOM Report                 exercise. The Departments view the                    additional preventive care and
                                              recommending contraception be                                                                                 screenings not described in paragraph
                                              included in the Guidelines and argued                      54 Citing, for example, Adelle Simmons et al.,     (1) as provided for in comprehensive
                                              that certain women will go without                      ‘‘The Affordable Care Act: Promoting Better Health    guidelines’’ supported by HRSA. In
                                                                                                      for Women,’’ Table 1, Assistant Secretary for
                                              certain health care, or contraception                   Planning and Evaluation (June 14, 2016), https://
                                                                                                                                                            comparison, the previous version of
                                              specifically, because of cost. They                     aspe.hhs.gov/system/files/pdf/205066/ACAWomen         regulatory restatements of this language
                                              contended that a smaller percentage of                  HealthIssueBrief.pdf.                                 (as drawn from 45 CFR 147.130(a)(1)


                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00022   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                                                                                                                                                           388
                                                       Case 4:18-cv-00825-O
                                                         Federal                  Document
                                                                 Register / Vol. 83,           22 FiledNovember
                                                                                     No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                      2018 /390  of and
                                                                                                                             Rules   507Regulations
                                                                                                                                          PageID 94957557

                                              and (a)(1)(iv)) stated the coverage must                acknowledges that the Departments                     paragraph (c) set forth a definition, and
                                              include ‘‘evidence-informed preventive                  have decided Guidelines issued under                  paragraph (d) discussed severability.
                                              care and screenings provided for in                     section 2713(a)(4) will not be provided               The prefatory language to
                                              binding comprehensive health plan                       for or supported to the extent they                   § 147.132(a)(1) stated that HRSA’s
                                              coverage guidelines supported by’’                      exceed the exemptions and                             Guidelines ‘‘must not provide for or
                                              HRSA. The Religious IFC amended this                    accommodation set forth in 45 CFR                     support the requirement of coverage or
                                              language to state, parallel to the                      147.131 and 147.132. Previous versions                payments for contraceptive services’’ for
                                              language in section 2713(a)(4), that the                of the regulation placed that limit in 45             the health plan or coverage of an
                                              coverage must include ‘‘such additional                 CFR 147.130(a)(1), but did not reiterate              ‘‘objecting organization,’’ and thus that
                                              preventive care and screenings not                      it in § 147.130(a)(1)(iv). To clearly set             HRSA ‘‘will exempt’’ such an
                                              described in paragraph (a)(1)(i) of this                forth the applicability of the exemptions             organization from the contraceptive
                                              section as provided for in                              and accommodation, the Departments                    coverage requirments of the Guidelines.
                                              comprehensive guidelines supported                      adopt as final the Religious IFC                      The remainder of paragraph (a)(1),
                                              by’’ HRSA.                                              language, which included the language                 which is discussed in greater detail
                                                 These rules adopt as final, without                  ‘‘subject to §§ 147.131 and 147.132’’ in              below, describes what entities are
                                              change, the provisions in the Religious                 both § 147.130(a)(1) and                              included as objecting organizations.
                                              IFC amending 26 CFR 54.9815–                            § 147.130(a)(1)(iv). Because these final                 This language not only specifies that
                                              2713(a)(1) and (a)(1)(iv), 29 CFR                       rules adopt as final the Religious IFC                certain entities are ‘‘exempt,’’ but also
                                              2590.715–2713(a)(1) and (a)(1)(iv), and                 language which includes the                           explains that the Guidelines shall not
                                              45 CFR 147.130(a)(1) and (a)(1)(iv). In                 exemptions and accommodation in both                  support or provide for an imposition of
                                              this way, the regulatory text better                    §§ 147.131 and 147.132, and not just in               the contraceptive coverage requirement
                                              conforms to the statutory language. In                  § 147.131 as under the previous rules,                to such exempt entities. This is an
                                              paragraph (a)(1) of the final regulations,              the Departments correspondingly                       acknowledgement that section
                                              instead of saying ‘‘must provide                        included references to both sections in               2713(a)(4) requires women’s preventive
                                              coverage for all of the following items                 this part.                                            services coverage only ‘‘as provided for
                                              and services, and may not impose any                       Some commenters supported                          in comprehensive guidelines supported
                                              cost-sharing requirements . . . with                    restoring the statutory language from                 by the Health Resources and Services
                                              respect to those items and services:’’,                 PHS Act section 2713(a) and (a)(4) in                 Administration.’’ To the extent the
                                              the regulation now tracks the statutory                 the regulatory restatements of that                   HRSA Guidelines do not provide for, or
                                              language by saying ‘‘must provide                       language. Other commenters opposed                    support, the application of such
                                              coverage for and must not impose any                    doing so, asserting that Guidelines                   coverage to certain entities or plans, the
                                              cost-sharing requirements . . . for—’’.                 issued pursuant to section 2713(a)(4)                 Affordable Care Act does not require the
                                              By eliminating the language ‘‘coverage                  must be ‘‘evidence-informed’’ and                     coverage. Those entities or plans are
                                              for all of the following items and                      ‘‘binding.’’ The Departments disagree                 ‘‘exempt’’ by not being subject to the
                                              services,’’ and ‘‘with respect to those                 with the position that, even though                   requirements in the first instance.
                                              items and services,’’ the Departments do                Congress omitted those terms from                     Therefore, in describing the entities or
                                              not intend that coverage for specified                  section 2713(a)(4), their regulatory                  plans as ‘‘exempt,’’ and in referring to
                                              items and services will not be required,                restatement of the statutory requirement              the ‘‘exemption’’ encompassing those
                                              but we simply intend to simplify the                    should include those terms. Instead, the              entities or plans, the Departments also
                                              text of the regulation to track the statute             Departments conclude that it is more                  affirm the non-applicability of the
                                              and avoid duplicative language.                         appropriate for the regulatory                        Guidelines to them.
                                                 By specifying that paragraph (a)(1)(iv)              restatements of section 2713(a)(4) to                    The Departments wish to make clear
                                              concerning the women’s preventive                       track the statutory language in this                  that the expanded exemption set forth
                                              services Guidelines encompasses ‘‘such                  regard, namely, ‘‘as provided for in                  in § 147.132(a) applies to several
                                              additional preventive care and                          comprehensive guidelines supported by                 distinct entities involved in the
                                              screenings not described in paragraph                   [HRSA] for purposes of’’ that paragraph.              provision of coverage to the objecting
                                              (a)(1)(i) of this section as provided for in                                                                  employer’s employees. This explanation
                                              comprehensive guidelines supported by                   B. Prefatory Language of Religious                    is consistent with how prior regulations
                                              the Health Resources and Services                       Exemptions (45 CFR 147.132(a)(1))                     have worked by means of similar
                                              Administration for purposes of section                    These final rules adopt as final, with              language. When sections § 147.132(a)(1)
                                              2713(a)(4) of the Public Health Service                 changes based on comments as set forth                and (a)(1)(i) specify that ‘‘[a] group
                                              Act, subject to §§ 147.131 and 147.132,’’               below, the regulatory provision in the                health plan,’’ ‘‘health insurance
                                              the regulatory text also better tracks the              Religious IFC that moved the religious                coverage provided in connection with a
                                              statutory language that the Guidelines                  exemption from 45 CFR 147.131(a) to 45                group health plan,’’ and ‘‘health
                                              are for ‘‘such additional’’ preventive                  CFR 147.132.                                          insurance coverage offered or arranged
                                              services as HRSA may ‘‘provide[ ] for’’                   In the previous regulations, the                    by an objecting organization’’ are
                                              and ‘‘support[ ].’’ This text also                      exemption stated, at § 147.131(a), that               exempt ‘‘to the extent’’ of the objections
                                              eliminates language, not found in the                   HRSA’s Guidelines ‘‘may establish an                  ‘‘as specified in paragraph (a)(2),’’ that
                                              statute, that the Guidelines are                        exemption’’ for the health plan or                    language exempts the group health
                                              ‘‘evidence-informed’’ and ‘‘binding.’’                  coverage of a ‘‘religious employer,’’                 plans of the sponsors that object, and
                                              Congress did not include the word                       defined as ‘‘an organization that is                  their health insurance issuers in
                                              ‘‘binding’’ in PHS Act section 2713, and                organized and operates as a nonprofit                 providing the coverage in those plans
khammond on DSK30JT082PROD with RULES2




                                              did include the words ‘‘evidence-based’’                entity and is referred to in section                  (whether or not the issuers have their
                                              or ‘‘evidence-informed’’ in section                     6033(a)(3)(A)(i) or (iii) of the Internal             own objections). Consequently, with
                                              2713(a)(1) and (a)(3), but omitted such                 Revenue Code.’’ The Religious IFC                     respect to Guidelines issued under
                                              terms from section 2713(a)(4). In this                  moved the exemption to a new                          § 147.130(a)(1)(iv) (and as referenced by
                                              way, the regulatory text better comports                § 147.132, in which paragraph (a)                     the parallel provisions in 26 CFR
                                              with the scope of the statutory text. This              discussed objecting entities, paragraph               54.9815–2713(a)(1)(iv) and 29 CFR
                                              text of paragraph (a)(1)(iv) also                       (b) discussed objecting individuals,                  2590.715–2713(a)(1)(iv)), the plan


                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00023   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                                                                                                                                                          389
                                              57558 Case 4:18-cv-00825-O
                                                      Federal                  Document
                                                              Register / Vol. 83,           22 FiledNovember
                                                                                  No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                   2018 /391  of and
                                                                                                                          Rules   507Regulations
                                                                                                                                       PageID 950

                                              sponsor, issuer, and plan covered in the                prior to the Religious IFC. Specific                    exempt entities could cause additional
                                              exemption of § 147.132(a)(1) and                        entities to which the expanded                          operational burdens for plans that have
                                              (a)(1)(i) would face no penalty as a                    exemptions apply are discussed below.                   existing processes in place to handle
                                              result of omitting certain contraceptive                   The exemptions contained in                          exemptions. Other commenters,
                                              coverage from the benefits of the plan                  previous regulations, at § 147.131(a), did              however, favored including a self-
                                              participants and beneficiaries. However,                not require exempt entities to submit                   certification process for exempt entities.
                                              while the objection of a plan sponsor (or               any particular self-certification or                    They suggested that entities might abuse
                                              entity that arranges coverage under the                 notice, either to the government or to                  the availability of an exemption or use
                                              plan, as applicable) removes penalties                  their issuer or third party administrator,              exempt status insincerely if no self-
                                              from that plan’s issuer, it only does so                in order to obtain or qualify for the                   certification process exists, and that the
                                              for that plan—it does not affect the                    exemption. Similarly, under the                         Mandate might be difficult to enforce
                                              issuer’s coverage for other group health                expanded exemptions in § 147.132, the                   without a self-certification process.
                                              plans where the plan sponsor has no                     Religious IFC did not require exempt                    Some commenters asked that the
                                              qualifying objection. More information                  entities to comply with a self-                         government publish a list of entities that
                                              on the effects of the objection of a health             certification process. We finalize that                 claim the exemption.
                                              insurance issuer in § 147.132(a)(1)(iii) is             approach in this respect without                           The Departments believe it is
                                              included below.                                         change. Although exempt entities do not                 appropriate to not require exempt
                                                 The exemptions in § 147.132(a)(1)                    need to file notices or certifications of               entities to submit a self-certification or
                                              apply ‘‘to the extent’’ of the objecting                their exemption, and these final rules do               notice. The previous exemption did not
                                              entities’ sincerely held religious                      not impose any new notice                               require a self-certification or notice, and
                                              convictions. Thus, entities that hold a                 requirements on them, existing ERISA                    the Departments did not collect a list of
                                              requisite objection to covering some, but               rules governing group health plans                      all entities that used the exemption. The
                                              not all, contraceptive items would be                   require that, with respect to plans                     Departments believe the approach under
                                              exempt with respect to the items to                     subject to ERISA, a plan document must                  the previous exemption is appropriate
                                              which they object, but not with respect                 include a comprehensive summary of                      for the expanded exemption. Adding a
                                              to the items to which they do not object.               the benefits covered by the plan and a                  self-certification or notice to the
                                              Some commenters said it was unclear                     statement of the conditions for                         exemption process would impose an
                                              whether the plans of entities or                        eligibility to receive benefits. Under                  additional paperwork burden on exempt
                                              individuals that religiously object to                  ERISA, the plan document identifies                     entities that the previous regulations did
                                              some but not all contraceptives would                   what benefits are provided to                           not impose, and would also involve
                                              be exempt from being required to cover                  participants and beneficiaries under the                additional public costs if those
                                              just the contraceptive methods as to                    plan; if an objecting employer would                    certifications or notices were to be
                                              which there is an objection, or whether                 like to exclude all or a subset of                      reviewed or kept on file by the
                                              the objection to some contraceptives                    contraceptive services, it must ensure                  government.
                                              leads to an exemption from that plan                    that the exclusion is clear in the plan                    The Departments are not aware of
                                              being required to cover all                             document. Moreover, if there is a                       instances where the lack of a self-
                                              contraceptives. The Departments intend                  reduction in a covered service or                       certification under the previous
                                              that a requisite religious objection                    benefit, the plan has to disclose that                  exemption led to abuses or to an
                                              against some but not all contraceptives                 change to plan participants.55 Thus,                    inability to engage in enforcement. The
                                              would lead to an exemption only to the                  where an exemption applies and all (or                  Mandate is enforceable through various
                                              extent of that objection: That is, the                  a subset of) contraceptive services are                 mechanisms in the PHS Act, the Code,
                                              exemption would encompass only the                      omitted from a plan’s coverage,                         and ERISA. Entities that insincerely or
                                              items to which the relevant entity or                   otherwise applicable ERISA disclosure                   otherwise improperly operate as if they
                                              individual objects, and would not                       documents must reflect the omission of                  are exempt would do so at the risk of
                                              encompass contraceptive methods to                      coverage in ERISA plans. These existing                 enforcement under such mechanisms.
                                              which the objection does not apply. To                  disclosure requirements serve to help                   The Departments are not aware of
                                              make this clearer, in these final rules,                provide notice to participants and                      sufficient reasons to believe those
                                              the Departments finalize the prefatory                  beneficiaries of what ERISA plans do                    measures and mechanisms would fail to
                                              language of § 147.132(a) with the                       and do not cover.                                       deter entities from improperly operating
                                              following change, so that the final rules                  Some commenters supported the                        as if they are exempt. Moreover, as
                                              state that an exemption shall be                        expanded exemption’s approach which                     noted above, ERISA and other plan
                                              included, and the Guidelines must not                   maintained the policy of the previous                   disclosure requirements governing
                                              provide for contraceptive coverage, ‘‘to                exemption in not requiring exempt                       group health plans require provision of
                                              the extent of the objections specified                  entities to comply with a self-                         a comprehensive summary of the
                                              below.’’                                                certification process. They suggested                   benefits covered by the plan and
                                                 The Departments have made                            that self-certification forms for an                    disclosure of any reductions in covered
                                              corresponding changes to language                       exemption are not necessary, could add                  services or benefits, so beneficiaries in
                                              throughout the regulatory text, to                      burdens to exempt entities beyond those                 plans that reduce or eliminate
                                              describe the exemptions as applying ‘‘to                imposed by the previous exemption,                      contraceptive benefits as a result of the
                                              the extent’’ of the objection(s).                       and could give rise to religious                        exemption will know whether their
                                                                                                      objections to the self-certification                    health plan claims an exemption and
                                              C. Scope of Religious Exemptions and                    process itself. Commenters also stated                  will be able to raise appropriate
khammond on DSK30JT082PROD with RULES2




                                              Requirements for Exempt Entities (45                    that requiring an exemption form for                    challenges to such claims. As a
                                              CFR 147.132)                                                                                                    consequence, the Departments believe it
                                                In 45 CFR 147.132(a)(1)(i) through (iii)                55 See, for example, 29 U.S.C. 1022, 1024(b), 29      is an appropriate balance of various
                                              and (b), the Religious IFC expands the                  CFR 2520.102–2, 102–3, & 104b–3(d), and 29 CFR          concerns expressed by commenters for
                                                                                                      2590.715–2715. See also 45 CFR 147.200 (requiring
                                              exemption to plans of additional entities               disclosure of the ‘‘exceptions, reductions, and
                                                                                                                                                              these rules to continue to not require
                                              and individuals not encompassed by the                  limitations of the coverage,’’ including group health   notices or self-certifications for using
                                              exemption set forth in the regulations                  plans and group and individual issuers).                the exemption.


                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00024   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                                                                                                                                                            390
                                                       Case 4:18-cv-00825-O
                                                         Federal                  Document
                                                                 Register / Vol. 83,           22 FiledNovember
                                                                                     No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                      2018 /392  of and
                                                                                                                             Rules   507Regulations
                                                                                                                                          PageID 95157559

                                                 Some commenters asked the                            between exempt entities and their                      flux, due to various rulemakings and
                                              Departments to add language indicating                  issuers or third party administrators.                 court orders. Overall, concerns raised by
                                              that an exemption cannot be invoked in                     Regarding the Religious IFC’s                       some public commenters have not led
                                              the middle of a plan year, nor should it                expansion of the exemption to other                    the Departments to consider it likely
                                              be used to the extent inconsistent with                 kinds of entities and individuals in                   that offering these expanded exemptions
                                              laws that apply to, or state approval of,               general, commenters disagreed about                    will cause any injury to the uniformity
                                              fully insured plans. None of the                        the likely effects of the exemptions on                or operability of the health coverage
                                              previous iterations of the exemption                    the health coverage market. Some                       market.
                                              regulations included such provisions,                   commenters said that expanding the
                                                                                                      exemptions would not cause                             D. Plan Sponsors in General (45 CFR
                                              and the Departments do not consider                                                                            147.132(a)(1)(i) Prefatory Text)
                                              them necessary in these rules. The                      complications in the market, while
                                              expanded exemptions in these rules                      others said that it could, due to such                    With respect to employers and others
                                              only purport to exempt plans and                        causes as a lack of uniformity among                   that sponsor group health plans, in
                                              entities from the application of the                    plans or permitting multiple risk pools.               § 147.132(a)(1)(i), the Religious IFC
                                              federal contraceptive coverage                          The Departments note that the extent to                provided exemptions for non-
                                              requirement of the Guidelines issued                    which plans cover contraception under                  governmental plan sponsors that object
                                              under section 2713(a)(4). They do not                   the prior regulations is already far from              to coverage of all, or a subset of,
                                              purport to exempt entities or plans from                uniform. Congress did not require all                  contraceptives or sterilization and
                                              state laws concerning contraceptive                     entities to comply with section 2713 of                related patient education and
                                              coverage, or laws governing whether an                  the PHS Act (under which the Mandate                   counseling based on sincerely held
                                              entity can make a change (of whatever                   was promulgated)—most notably by                       religious beliefs. The Departments
                                              kind) during a plan year. The rules                     exempting grandfathered plans.                         finalize the prefatory text of
                                              governing the accommodation likewise                    Moreover, under the previous                           § 147.132(a)(1)(i) without change.
                                                                                                      regulations, issuers were already able to                 The expanded exemptions covered
                                              do not purport to obviate the need to
                                                                                                      offer plans that omit contraceptives—or                any kind of non-governmental employer
                                              follow otherwise applicable rules about
                                                                                                      offer only some contraceptives—to                      plan sponsor with the requisite
                                              making changes during a plan year.
                                                                                                      houses of worship and integrated                       objections, stating the exemption
                                              (Below, these rules discuss in more
                                                                                                      auxiliaries; some commenters and                       encompassed ‘‘[a] group health plan and
                                              detail the accommodation and when an
                                                                                                      litigants said that issuers were doing so.             health insurance coverage provided in
                                              entity seeking to revoke it would be able
                                                                                                      These cases where plans did not need                   connection with a group health plan to
                                              to do so or to notify plan participants of
                                                                                                      to comply with the Mandate, and the                    the extent the non-governmental plan
                                              the revocation.)
                                                                                                      Departments’ previous accommodation                    sponsor objects as specified in
                                                 Commenters also asked that clauses                   process allowing coverage not to be                    paragraph (a)(2) of this section.’’ For the
                                              be added to the regulatory text holding                 provided in certain self-insured church                sake of clarity, the expanded
                                              issuers harmless where exemptions are                   plans, together show that the                          exemptions also stated that ‘‘[s]uch non-
                                              invoked by plan sponsors. As discussed                  importance of a uniform health coverage                governmental plan sponsors include,
                                              above, the exemption rules already                      system is not significantly harmed by                  but are not limited to, the following
                                              specify that, where an exemption                        allowing plans to omit contraception in                entities,’’ followed by an illustrative,
                                              applies to a group health plan, it                      some contexts.56                                       non-exhaustive list of non-governmental
                                              encompasses both the group health plan                     Concerning the prospect raised by                   organizations whose objections qualify
                                              and health insurance coverage provided                  commenters of different risk pools                     the plans they sponsor for an
                                              in connection with the group health                     between men and women, PHS Act                         exemption. Each type of such entities,
                                              plan, and therefore encompasses any                     section 2713(a) itself provides for some               and comments specifically concerning
                                              impact on the issuer of the                             preventive services coverage that                      them, are discussed below.
                                              contraceptive coverage requirement                      applies to both men and women, and                        The plans of governmental employers
                                              with respect to that plan. In addition, as              some that would apply only to women.                   are not covered by the plan sponsor
                                              discussed below, the Departments are                    With respect to the latter, it does not                exemption in § 147.132(a)(1)(i). Some
                                              including, in these final rules, language               specify what, if anything, HRSA’s                      commenters suggested that the
                                              from the previous regulations protecting                Guidelines for women’s preventives                     expanded religious exemptions should
                                              issuers that act in reliance on certain                 services would cover, or if contraceptive              include government entities. Others
                                              representations made in the                             coverage would be required. These rules                disagreed. The Departments are not
                                              accommodation process. To the extent                    do not require issuers to offer products               aware of reasons why it would be
                                              that commenters seek language offering                  that satisfy religiously objecting entities            appropriate or necessary to offer a
                                              additional protections for other                        or individuals; they simply make it legal              religious exemption to governmental
                                              incidents that might occur in                           to do so. The Mandate has been                         employer plan sponsors with respect to
                                              connection with the invocation of an                    imposed only relatively recently, and                  the contraceptive Mandate. We are
                                              exemption, the previous exemption                       the contours of its application to                     unaware of government entities that
                                              regulations did not include such                        religious entities has been in continual               would attempt to assert a religious
                                              provisions, and the Departments do not                                                                         exemption to the Mandate, and it is not
                                              consider them necessary in these final                     56 See also Real Alternatives v. Sec’y, Dep’t of    clear to us that a governmental entity
                                              rules. As noted above, the expanded                     Health & Human Servs., 867 F.3d 338, 389 (3d Cir.      could do so. Accordingly, we conclude
                                              exemptions in these final rules simply                  2017) (Jordan, J., concurring in part and dissenting   that it is appropriate for us to not further
khammond on DSK30JT082PROD with RULES2




                                                                                                      in part) (‘‘Because insurance companies would offer
                                              remove or narrow the contraceptive                      such plans as a result of market forces, doing so      expand the religious exemption to
                                              Mandate contained in and derived from                   would not undermine the government’s interest in       include governmental entities in the
                                              the Guidelines for certain plans. The                   a sustainable and functioning market. . . . Because    religious plan-sponsor exemption.
                                              previous regulations included a reliance                the government has failed to demonstrate why              Nevertheless, as discussed below,
                                                                                                      allowing such a system (not unlike the one that
                                              clause in the accommodation                             allowed wider choice before the ACA) would be
                                                                                                                                                             governmental employers are permitted
                                              provisions, but did not specify further                 unworkable, it has not satisfied strict scrutiny.’’    to respect an individual’s objection
                                              details regarding the relationship                      (citation and internal quotation marks omitted)).      under § 147.132(b) and, thus, to provide


                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00025   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                                                                                                                                                            391
                                              57560 Case 4:18-cv-00825-O
                                                      Federal                  Document
                                                              Register / Vol. 83,           22 FiledNovember
                                                                                  No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                   2018 /393  of and
                                                                                                                          Rules   507Regulations
                                                                                                                                       PageID 952

                                              health coverage without the objected-to                 Departments respond above. Notably,                   when this regulation text exempts a
                                              contraceptive coverage to such                          this exemption exempts ‘‘a religious                  plan ‘‘established or maintained by’’ a
                                              individual. Where that exemption is                     order,’’ and not merely ‘‘the exclusively             house of worship or integrated
                                              operative, the Guidelines may not be                    religious activities of any religious                 auxiliary, such exemption will no
                                              construed to prevent a willing                          order.’’ In addition, section                         longer ‘‘be determined on an employer
                                              governmental plan sponsor of a group                    6033(a)(3)(A)(i) specifies that it covers             by employer basis,’’ but will be
                                              health plan from offering a separate                    churches, not merely ‘‘the exclusively                determined on a plan basis—that is, by
                                              benefit package option, or a separate                   religious activities’’ of a church. Some              whether the plan is a ‘‘plan established
                                              policy, certificate or contract of                      religious people might express their                  or maintained by’’ a house of worship
                                              insurance, to any individual who                        beliefs through a church, others might                or integrated auxiliary. This
                                              objects to coverage or payments for                     do so through a religious order, and still            interpretation better conforms to the text
                                              some or all contraceptive services based                others might do so through religious                  of the regulation setting forth the
                                              on sincerely held religious beliefs.                    bodies that take a different form,                    exemption—in both the prior regulation
                                                By the general extension of the                       structure, or nomenclature based on a                 and in the text set forth in these final
                                              exemption to the plans of plan sponsors                 different cultural or historical tradition.           rules. It also offers appropriate respect
                                              in § 147.132(a)(1)(i), these final rules                Cf. Hosanna-Tabor Evangelical                         to houses of worship and their
                                              also exempt group health plans                          Lutheran Church and School v.                         integrated auxiliaries not only in their
                                              sponsored by an entity other than an                    E.E.O.C., 565 U.S. 171, 198 (2012) (Alito             internal employment practices, but in
                                              employer (for example, a union, or a                    and Kagan, JJ., concurring) (‘‘The term               their choice of organizational form and/
                                              sponsor of a multiemployer plan) that                   ‘minister’ is commonly used by many                   or in their activity of establishing or
                                              objects based on sincerely held religious               Protestant denominations to refer to                  maintaining health plans for employees
                                              beliefs to coverage of contraceptives or                members of their clergy, but the term is              of associated employers that do not
                                              sterilization. Some commenters objected                 rarely if ever used in this way by                    meet the requirement of being integrated
                                              to extending the exemption to such                      Catholics, Jews, Muslims, Hindus, or                  auxiliaries. Under this interpretation,
                                              entities, arguing that they could not                   Buddhists.’’). For the purposes of                    houses of worship would not be faced
                                              have the same kind of religious                         respecting the exercise of religious                  with the potential of having to include,
                                              objection that a single employer might                  beliefs, which the expanded exemptions                in the plans that they have established
                                              have. Other commenters supported the                    in these rules concern, the Departments               and maintained, coverage for services to
                                              protection of any plan sponsor with the                 find it appropriate that this part of the             which they have a religious objection
                                              requisite religious objection. The                      exemption encompasses religious orders                for employees of an affiliated employer
                                              Departments conclude that it is                         and churches similarly, without limiting              participating in the plans.
                                              appropriate, where the plan sponsor of                  the scope of the protection to the                       The Departments do not believe there
                                              a union, multiemployer, or similar plan                 exclusively religious activities of either            is a sufficient factual basis to exclude
                                              adopts a religious objection using the                  kind of entity. Based on all these                    from this part of the exemption entities
                                              same procedures that such a plan                        considerations, the Departments finalize              that are so closely associated with a
                                              sponsor might use to make other                         § 147.132(a)(1)(i)(A) without change.                 house of worship or integrated auxiliary
                                              decisions, that the expanded                                                                                  that they are permitted to participate in
                                              exemptions should respect that decision                    Moreover, the Departments also                     its health plan but are not themselves
                                              by providing an exemption from the                      finalize the regulatory text to exempt                integrated auxiliaries. Additionally, this
                                              Mandate.                                                plans ‘‘established or maintained by’’ a              interpretation is not inconsistent with
                                                                                                      house of worship or integrated auxiliary              the operation of the accommodation
                                              E. Houses of Worship and Integrated                     on a plan, not employer, basis. Under                 under the prior regulation where with
                                              Auxiliaries (45 CFR 147.132(a)(1)(i)(A))                previous regulations, the Departments                 respect to self-insured church plans,
                                                 As noted above, the exemption in the                 stated that ‘‘the availability of the                 hundreds of nonprofit religious entities
                                              previous regulations, found at                          exemption or accommodation [was to]                   participating in those plans were
                                              § 147.131(a), included only ‘‘an                        be determined on an employer by                       provided a mechanism by which their
                                              organization that is organized and                      employer basis, which the Departments                 plan participants would not receive
                                              operates as a nonprofit entity and is                   . . . believe[d] best balance[d] the                  contraceptive coverage through the plan
                                              referred to in section 6033(a)(3)(A)(i) or              interests of religious employers and                  or third party administrator.57
                                              (iii) of the Internal Revenue Code of                   eligible organizations and those of                      Therefore, the Departments believe it
                                              1986, as amended.’’ Section                             employees and their dependents.’’ (78                 is most appropriate to use a plan basis,
                                              6033(a)(3)(A)(i) or (iii) of the Code                   FR 39886 (emphasis added)). Therefore,                not an employer by employer basis, to
                                              encompasses ‘‘churches, their integrated                under the prior exemption, if an                      determine the scope of an exemption for
                                              auxiliaries, and conventions or                         employer participated in a house of                   a group health plan established or
                                              associations of churches,’’ and ‘‘the                   worship’s plan—perhaps because it was                 maintained by a house of worship or
                                              exclusively religious activities of any                 affiliated with a house of worship—but                integrated auxiliary.
                                              religious order.’’                                      was not an integrated auxiliary or a
                                                 The Religious IFC expanded the                       house of worship itself, that employer                F. Nonprofit Organizations (45 CFR
                                              exemption to include, in                                was not covered by the exemption, even                147.132(a)(1)(i)(B))
                                              § 147.132(a)(1)(i)(A), plans sponsored by               though it was, in the ordinary meaning                   The exemption under previous
                                              ‘‘[a] church, an integrated auxiliary of a              of the text of the prior regulation,                  regulations did not encompass nonprofit
                                              church, a convention or association of                  participating in a ‘‘plan established or              religious organizations beyond one that
khammond on DSK30JT082PROD with RULES2




                                              churches, or a religious order.’’ Most                  maintained by a [house of worship].’’                 is organized and operates as a nonprofit
                                              commenters did not oppose the                           Upon further consideration, in the                    entity and is referred to in section
                                              exemptions continuing to include these                  Religious IFC, the Departments changed                6033(a)(3)(A)(i) or (iii) of the Code. The
                                              entities, although some contended that                  their view on this issue and expanded                 Religious IFC expanded the exemption
                                              the Departments have no authority to                    the exemption for houses of worship                   to include plans sponsored by any other
                                              exempt any entity or plan from the                      and integrated auxiliaries. Under these
                                              Mandate, an objection to which the                      rules, the Departments intend that,                     57 See   supra at II.A.3.



                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00026   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM     15NOR2
                                                                                                                                                                                          392
                                                       Case 4:18-cv-00825-O
                                                         Federal                  Document
                                                                 Register / Vol. 83,           22 FiledNovember
                                                                                     No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                      2018 /394  of and
                                                                                                                             Rules   507Regulations
                                                                                                                                          PageID 95357561

                                              ‘‘nonprofit organization,’’                             grounds to refuse to extend the                         employers indicating that the
                                              § 147.132(a)(1)(i)(B), if it has the                    exemptions to other nonprofit entities                  accommodation satisfied their religious
                                              requisite religious objection under                     with religious objections. Respect for                  objections. These final rules leave the
                                              § 147.132(a)(2) (see § 147.132(a)(1)(i)                 churches does not preclude respect for                  accommodation in place as an optional
                                              introductory text). The Religious IFC                   other religious entities. Among religious               process. Thus, it is not clear to the
                                              also specified in § 147.132(a)(1)(i)(A), as             nonprofit organizations, the                            Departments that all or most of such
                                              under the prior exemption, that the                     Departments no longer adhere to our                     large nonprofit employers will choose to
                                              exemption covers ‘‘a group health plan                  previous assertion that ‘‘[h]ouses of                   use the expanded exemption instead of
                                              established or maintained by . . . [a]                  worship and their integrated auxiliaries                the accommodation. If they continue to
                                              church, the integrated auxiliary of a                   that object to contraceptive coverage on                use the accommodation, their insurers
                                              church, a convention or association of                  religious grounds are more likely than                  or third party administrators would
                                              churches, or a religious order.’’                       other employers to employ people of the                 continue to be required to provide
                                              (Hereinafter ‘‘houses of worship and                    same faith who share the same                           contraceptive coverage to the plan
                                              integrated auxiliaries.’’) These rules                  objection.’’ (78 FR 39874.) It is not clear             sponsors’ employees through such
                                              finalize, without change, the text of                   to the Departments that the percentage                  accommodation.
                                              § 147.132(a)(1)(i)(A) and (B).                          of women who work at churches that                        Given the sincerely held religious
                                                 The Departments received comments                    oppose contraception, but who support                   beliefs of many nonprofit religious
                                              in support of, and in opposition to, this               contraception, is lower than the                        organizations, some commenters also
                                              expansion. Some commenters supported                    percentage of woman who work at                         contended that continuing to impose the
                                              the expansion of the exemptions beyond                  nonprofit religious organizations that                  contraceptive Mandate on certain
                                              houses of worship and integrated                        oppose contraception on religious                       nonprofit religious objectors might also
                                              auxiliaries to other nonprofit                          grounds, but who support                                undermine the Government’s broader
                                              organizations with religious objections                 contraception. In addition, public                      interests in ensuring health coverage by
                                              (referred to herein as ‘‘religious                      comments and litigation reflect that                    causing some entities to stop providing
                                              nonprofit’’ organizations, groups or                    many nonprofit religious organizations                  health coverage entirely.59 Although the
                                              employers). They said that religious                    publicly describe their religiosity.                    Departments do not know the extent to
                                              belief and exercise in American law has                 Government records and those groups’                    which that effect would result from not
                                              not been limited to worship, that                       websites also often reflect those groups’               extending exemptions, we wish to avoid
                                              religious people engage in service and                  religious character. If a person who                    that potential obstacle to the general
                                              social engagement as part of their                      desires contraceptive coverage works at                 expansion of health coverage.
                                              religious exercise, and, therefore, that                a nonprofit religious organization, the                 G. Closely Held For-Profit Entities (45
                                              the Departments should respect the                      Departments believe it is sufficiently                  CFR 147.132(a)(1)(i)(C))
                                              religiosity of nonprofit groups even                    likely that the person would know, or
                                              when they are not houses of worship                                                                               The previous regulations did not
                                                                                                      would know to ask, whether the                          exempt plans sponsored by closely held
                                              and integrated auxiliaries. Some public                 organization offers such coverage. The
                                              commenters and litigants have indicated                                                                         for-profit entities; however, the
                                                                                                      Departments are not aware of federal                    Religious IFC included in its list of
                                              that various religious nonprofit groups                 laws that would require a nonprofit
                                              possess deep religious commitments                                                                              exempt plan sponsors, at
                                                                                                      religious organization that opposes                     § 147.132(a)(1)(i)(C), ‘‘[a] closely held
                                              even if they are not houses of worship                  contraceptive coverage to hire a person
                                              or their integrated auxiliaries. Other                                                                          for-profit entity.’’ These rules finalize
                                                                                                      who the organization knows disagrees                    § 147.132(a)(1)(i)(C) without change.
                                              commenters did not support the
                                                                                                      with the organization’s view on                           Some commenters supported
                                              expansion of exemptions to nonprofit
                                                                                                      contraceptive coverage. Instead,                        including these entities in the
                                              organizations. Some of them described
                                                                                                      nonprofit organizations generally have                  exemption, saying owners of such
                                              churches as having a special status that
                                                                                                      access to a First Amendment right of                    entities exercise their religious beliefs
                                              should not be extended to religious
                                                                                                      expressive association and religious free               through their businesses and should not
                                              nonprofit groups. Some others
                                                                                                      exercise to choose to hire persons (or, in              be burdened by a federal governmental
                                              contended that women at nonprofit
                                                                                                      the case of students, to admit them)                    contraceptive Mandate. Other
                                              religious organizations may support or
                                                                                                      based on whether they share, or at least                commenters opposed extending the
                                              wish to use contraceptives and that if
                                              the exemptions are expanded, it would                   will be respectful of, their beliefs.58                 exemption to closely held for-profit
                                              deprive all or most of the employees of                    In addition, it is not at all clear to the           entities, saying the entities cannot
                                              various religious nonprofit                             Departments that expanding the                          exercise religion or should not have
                                              organizations of contraceptive coverage.                exemptions would, as some commenters                    their religious opposition to
                                                 After evaluating the comments, the                   asserted, remove contraceptive coverage                 contraceptive coverage protected by the
                                              Departments continue to believe that an                 from employees of many large religious                  exemption. Some said the entities
                                              expanded exemption is the appropriate                   nonprofit organizations. Many large                     should not be able to impose their
                                              administrative response to the                          religious nonprofit employers, including                beliefs about contraceptive coverage on
                                              substantial burdens on sincere religious                but not limited to some Catholic                        their employees, and that doing so
                                              beliefs imposed by the contraceptive                    hospitals, notified the Department                      constitutes discrimination.
                                              Mandate, as well as to the litigation                   under the last Administration that they                   As set forth in the Religious IFC, the
                                              objecting to the same. We agree with the                had opted into the accommodation and                    Departments believe it is appropriate to
                                              comments that religious exercise in this                expressed no objections to doing so. We                 expand the exemptions to include
khammond on DSK30JT082PROD with RULES2




                                              country has long been understood to                     also received public comments from                      closely held for-profit employers in
                                              encompass actions outside of houses of                  organizations of similar nonprofit
                                              worship and their integrated auxiliaries.                                                                         59 See, e.g., Manya Brachear Pashman, ‘‘Wheaton
                                                                                                        58 Notably, ‘‘the First Amendment simply does         College ends coverage amid fight against birth
                                              The Departments’ previous assertion
                                                                                                      not require that every member of a group agree on       control mandate,’’ Chicago Tribune, July 29, 2015;
                                              that the exemptions were intended to                    every issue in order for the group’s policy to be       Laura Bassett, ‘‘Franciscan University Drops Entire
                                              respect a certain sphere of church                      ‘expressive association.’ ’’ Boy Scouts of America v.   Student Health Insurance Plan Over Birth Control
                                              autonomy (80 FR 41325) is not, in itself,               Dale, 530 U.S. 640, 655 (2000).                         Mandate,’’ HuffPost, May 15, 2012.



                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00027   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM    15NOR2
                                                                                                                                                                                                   393
                                              57562 Case 4:18-cv-00825-O
                                                      Federal                  Document
                                                              Register / Vol. 83,           22 FiledNovember
                                                                                  No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                   2018 /395  of and
                                                                                                                          Rules   507Regulations
                                                                                                                                       PageID 954

                                              order to protect the religious exercise of              company’s own profits, and that nothing               employers covered contraceptives.
                                              those entities and their owners. The                    in principle would preclude them from                 Some commenters opposed to including
                                              ACA did not apply the preventive                        using the same mechanisms of corporate                publicly traded entities in these
                                              services mandate to the many                            decision-making to exercise religious                 exemptions noted that there did not
                                              grandfathered health plans among                        views against contraceptive coverage.                 appear to be any known religiously
                                              closely held as well as publicly traded                 They also said that other protections for             motivated objections to the Mandate
                                              for-profit entities, encompassing tens of               religious beliefs in federal health care              from publicly traded for-profit
                                              millions of women. As explained below,                  conscience statutes do not preclude the               corporations. These comments support
                                              we are not aware of evidence showing                    application of such protections to                    our estimates that including publicly
                                              that the expanded exemptions finalized                  certain entities on the basis that they are           traded entities in the exemptions will
                                              here will impact such a large number of                 not closely held, and federal law defines             have little, if any effect, on
                                              women. And, in the Departments’ view,                   ‘‘persons,’’ protected under RFRA, to                 contraceptive coverage for women. We
                                              the decision by Congress to not apply                   include corporations at 1 U.S.C. 1. Other             likewise agree with the Supreme Court’s
                                              the preventive services mandate to                      commenters opposed including publicly                 statement in Hobby Lobby that it is
                                              grandfathered plans did not constitute                  traded companies in the expanded                      unlikely that many publicly traded
                                              improper discrimination or an                           exemptions. Some of these commenters                  companies will adopt religious
                                              imposition of beliefs. We also do not                   stated that such companies could not                  objections to offering women
                                              believe RFRA or the large number of                     exercise religious beliefs, and opposed               contraceptive coverage. See 134 S. Ct. at
                                              other statutory exemptions Congress has                 the effects on women if they could.                   2774. Some commenters contended that,
                                              provided for religious beliefs (including               These commenters also objected that                   because many closely held for-profit
                                              those exercised for profit) in certain                  including such employers, along with                  businesses expressed religious
                                              health contexts such as sterilization,                  closely held businesses, would extend                 objections to the Mandate, or took
                                              contraception, or abortion have been                    the exemptions to all or virtually all                advantage of the accommodation, it is
                                              improper.                                               employers.                                            likely that many publicly traded
                                                Including closely held for-profit                        The Departments conclude it is                     businesses will do so. The Departments
                                              entities in the exemption is also                       appropriate to include entities that are              agree it is possible that publicly traded
                                              consistent with the Supreme Court’s                     not closely held within the expanded                  businesses may use the expanded
                                              ruling in Hobby Lobby, which declared                   exemptions for entities with religious                exemption. But while scores of closely
                                              that a corporate entity is capable of                   objection. RFRA prohibits the federal                 held for-profit businesses filed suit
                                              possessing and pursuing non-pecuniary                   government from ‘‘substantially                       against the Mandate, no publicly traded
                                              goals (in Hobby Lobby, the pursuit of                   burden[ing] a person’s exercise of                    entities did so, even though they were
                                              religious beliefs), regardless of whether               religion . . . .’’ unless it demonstrates             not authorized to seek the
                                              the entity operates as a nonprofit                      that the application of the burden to the             accommodation. Based on these data
                                              organization, and rejected the previous                 person’’ is the least restrictive means to            points, we believe the impact of the
                                              Administration’s argument to the                        achieve a compelling governmental                     extension of the exemption to publicly
                                              contrary. 134 S. Ct. at 2768–75. Some                   interest. 42 U.S.C. 2000bb–1(a) & (b). As             traded for-profit organizations will not
                                              reports and industry experts have                       commenters noted, the definition of                   be significant. Below, based on limited
                                              indicated that few for-profit entities                  ‘‘person’’ applicable in RFRA is found at             data, but on years of receiving public
                                              beyond those that had originally                        1 U.S.C. 1, which defines ‘‘person’’ as               comments and defending litigation
                                              challenged the Mandate have sought                      including ‘‘corporations, companies,                  brought by organizations challenging
                                              relief from it after Hobby Lobby.60                     associations, firms, partnerships,                    the Mandate on the basis of their
                                                                                                      societies, and joint stock companies, as              religious objections, our best estimate of
                                              H. For-Profit Entities That Are Not
                                                                                                      well as individuals.’’ Accordingly, the               the anticipated effects of these rules is
                                              Closely Held (45 CFR
                                                                                                      Departments’ decision to extend the                   that no publicly traded employers will
                                              147.132(a)(1)(i)(D))
                                                                                                      religious exemption to publicly traded                invoke the religious exemption.
                                                The previous regulations did not                      for profit corporations is supported by                  In the Departments’ view, such
                                              exempt for-profit entities that are not                 the text of RFRA. The mechanisms for                  estimate does not lead to the conclusion
                                              closely held. However, the Religious IFC                determining whether a company has                     that the religious exemption should not
                                              included in its list of exempt plan                     adopted and holds certain principles or               be extended to publicly traded
                                              sponsors, at § 147.132(a)(1)(i)(D), ‘‘[a]               views, such as sincerely held religious               corporations. The Departments are
                                              for-profit entity that is not closely held.’’           beliefs, is a matter of well-established              generally aware that, in a country as
                                              These rules finalize § 147.132(a)(1)(i)(D)              State law with respect to corporate                   large as the U.S., comprised of a
                                              without change.                                         decision-making,61 and the Departments                supermajority of religious persons,62
                                                Under § 147.132(a)(1)(i)(D), the rules                expect that application of such laws                  some publicly traded entities might
                                              extend the exemption to the plans of                    would cabin the scope of this                         claim a religious character for their
                                              for-profit entities that are not closely                exemption.                                            company, or the majority of shares (or
                                              held. Some commenters supported                            As to the impact of so extending the               voting shares) of some publicly traded
                                              including such entities, including                      religious exemption, the Departments                  companies might be controlled by a
                                              publicly traded businesses, in the scope                are not aware of any publicly traded                  small group of religiously devout
                                              of the exemption. Some of them said                     entities that have publicly objected to               persons so as to set forth such a
                                              that publicly traded entities have                      providing contraceptive coverage on the               religious character.63 Thus we consider
                                              historically taken various positions on                 basis of religious belief. As noted above,
khammond on DSK30JT082PROD with RULES2




                                              important public concerns beyond                        before the ACA, a substantial majority of                62 For example, in 2017, 74 percent of Americans
                                              merely (and exclusively) seeking the                                                                          said that religion is fairly important or very
                                                                                                        61 Although the Departments do not prescribe any    important in their lives, and 87 percent of
                                                60 See Jennifer Haberkorn, ‘‘Two years later, few     form or notification, they would expect that such     Americans said they believe in God. Gallup,
                                              Hobby Lobby copycats emerge,’’ Politico (Oct. 11,       principles or views would have been adopted and       ‘‘Religion,’’ available at https://news.gallup.com/
                                              2016), http://www.politico.com/story/2016/10/           documented in accordance with the laws of the         poll/1690/religion.aspx.
                                              obamacare-birth-control-mandate-employers-              jurisdiction under which the organization is             63 See, for example, Kapitall, ‘‘4 Publicly Traded

                                              229627.                                                 incorporated or organized.                            Religious Companies if You’re Looking to Invest in



                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00028   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                                                                                                                                                                  394
                                                       Case 4:18-cv-00825-O
                                                         Federal                  Document
                                                                 Register / Vol. 83,           22 FiledNovember
                                                                                     No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                      2018 /396  of and
                                                                                                                             Rules   507Regulations
                                                                                                                                          PageID 95557563

                                              it possible that a publicly traded                      making, generally apply to other                      that adopt or participate in such plans
                                              company might have religious                            nongovernmental employers as well, if                 may not be the ‘‘plan sponsors.’’ They
                                              objections to contraceptive coverage.                   they have sincerely held religious                    recommended, therefore, that the final
                                              Moreover, as noted, there are many                      beliefs opposed to contraceptive                      rules specify that the exemption applies
                                              closely held for-profit corporations that               coverage and otherwise meet the                       on a plan basis when plans are
                                              do have religious objections to covering                requirements of these rules. We agree                 established or maintained by houses of
                                              some or all contraceptives. The                         with commenters who contend there is                  worship, integrated auxiliaries, or
                                              Departments do not want to preclude                     not a sufficient basis to exclude other               religious nonprofits, so as to shield
                                              such a closely held corporation from                    nongovernmental employers from the                    employers that adopt such plans from
                                              having to decide between relinquishing                  exemption.                                            penalties for noncompliance with the
                                              the exemption or financing future                                                                             Mandate.
                                                                                                      J. Plans Established or Maintained by                    The text of the prefatory language of
                                              growth by sales of stock, which would
                                                                                                      Objecting Nonprofit Entities (45 CFR                  § 147.132(a)(1), as set forth in the
                                              be the effect of denying it the exemption
                                                                                                      147.132(a)(1)(ii))                                    Religious IFC, declared that the
                                              if it changes its status and became a
                                              publicly traded entity. The Departments                    Based on the expressed intent in the               Guidelines would not apply ‘‘with
                                              also find it relevant that other federal                Religious IFC, as discussed above, to                 respect to a group health plan
                                              conscience statutes, such as those                      expand the exemption to encompass                     established or maintained by an
                                              applying to hospitals or insurance                      plans established or maintained by                    objecting organization, or health
                                              companies, do not exclude publicly                      nonprofit organizations with religious                insurance coverage offered or arranged
                                              traded businesses from protection.64 As                 objections, and on public comments                    by an objecting organization.’’ We
                                              a result, the Departments continue to                   received concerning those exemptions,                 intended this language to exempt a plan
                                              consider it appropriate not to exclude                  these rules finalize new language in                  and/or coverage where the entity that
                                              such entities from these expanded                       § 147.132(a)(1)(ii) to better clarify the             established or maintained a plan was an
                                              exemptions.                                             scope and application of the                          objecting organization, and not just to
                                                                                                      exemptions.                                           look at the views or status of individual
                                              I. Other Non-Governmental Employers                        The preamble to the Religious IFC                  employers (or other entities)
                                              (45 CFR 147.132(a)(1)(i)(E))                            contained several discussions about the               participating in such plan. The
                                                 As noted above, the exemption in the                 Departments’ intent to exempt plans                   Departments agree with commenters
                                              previous regulations, found at                          established or maintained by certain                  who stated that additional clarity is
                                              § 147.131(a), included only churches,                   religious organizations that have the                 needed and appropriate in these final
                                              their integrated auxiliaries, conventions               requisite objection to contraceptive                  rules, in order to ensure that such plans
                                              or associations of churches, and the                    coverage, including instances in which                are exempt on a plan basis, and that
                                              exclusively religious activities of any                 the plans encompass multiple                          employers joining or adopting those
                                              religious order. The Religious IFC                      employers. For example, as noted above,               plans are exempt by virtue of the plan
                                              included, in its list of exempt plan                    the Departments intended that the                     itself being exempt. Doing so will make
                                              sponsors at § 147.132(a)(1)(i)(E), ‘‘[a]ny              exemption for houses of worship and                   the application of the expanded
                                              other non-governmental employer.’’                      integrated auxiliaries be interpreted to              exemption clearer, and protect
                                              These rules finalize § 147.132(a)(1)(i)(E)              apply on a plan basis, instead of on an               employers (and other entities)
                                              without change.                                         employer-by-employer basis. In                        participating in such plans from
                                                 Some commenters objected to                          addition, the Departments discussed at                penalties for noncompliance with the
                                              extending the exemption to other                        length the fact that, under the prior                 Mandate. Clearer language will better
                                              nongovernmental employers, asserting                    regulations, where an entity was                      realize the intent to exempt plans and
                                              that it is not clear such employers                     enrolled in a self-insured church plan                coverage ‘‘established or maintained by
                                              should be protected, nor that they can                  exempt from ERISA under ERISA                         an objecting organization,’’ and make
                                              assert religious objections. The                        section 3(33) and the accommodation in                the operation of that exemption simpler
                                              Departments, however, agree with other                  the previous regulations was used, that               by specifying that the exemption applies
                                              commenters that supported that                          accommodation process provided no                     based on the objection of the entity that
                                              provision of the Religious IFC. The                     mechanism to impose, or enforce, the                  established or maintains the plan. Such
                                              Departments believe it is appropriate                   accommodation requirement of                          language would also resolve the
                                              that any nongovernmental employer                       contraceptive coverage against a third                anomaly that, under the previous rules,
                                              asserting the requisite religious                       party administrator of such a plan. As                only self-insured church plans (not
                                              objections should be protected from the                 a result, the prior accommodation                     insured church plans) under ERISA
                                              Mandate in the same way as other plan                   served, in effect, as an exemption from               section 3(33) were, in effect, exempt—
                                              sponsors. Such other employers could                    requirements of contraceptive coverage                but only indirectly through the
                                              include, for example, association health                for all organizations and employers                   Departments’ inability to impose, or
                                              plans.65 The reasons discussed above                    covered under a self-insured church                   enforce, the accommodation process
                                              for providing the exemption to various                  plan.                                                 against the third party administrators of
                                              specific kinds of employers, and for                       In response to these discussions in the            such plans, instead of being specifically
                                              their ability to assert sincerely held                  Religious IFC, some commenters,                       exempt in the rules.
                                              religious beliefs using ordinary                        including some church plans, supported                   We believe entities participating in
                                              mechanisms of corporate decision-                       the apparent intent to exempt such                    plans established or maintained by an
                                                                                                      plans on a plan basis, but suggested that             objecting organization usually share the
khammond on DSK30JT082PROD with RULES2




                                              Faith’’ (Feb. 7, 2014), http://www.nasdaq.com/          additional clarification is needed in the             views of those organizations. Multiple
                                              article/4-publicly-traded-religious-companies-if-       text of the rule to effect this intent. They          lawsuits were filed against the
                                              youre-looking-to-invest-in-faith-cm324665.              observed that some plans are                          Departments by churches that
                                                64 See, for example, 42 U.S.C. 300a–7, 42 U.S.C.
                                                                                                      established or maintained by religious                established or maintained plans, or the
                                              238n, Consolidated Appropriations Act of 2018,
                                              Div. H, Sec. 507(d), Public Law 115–141, and id. at     nonprofit entities that might not be                  church plans themselves, and they
                                              Div. E, Sec. 808.                                       houses of worship or integrated                       generally declared that the entities or
                                                65 See 29 CFR 2510.3–5.                               auxiliaries, and that some employers                  individuals participating in their plans


                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00029   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                                                                                                                                                         395
                                              57564 Case 4:18-cv-00825-O
                                                      Federal                  Document
                                                              Register / Vol. 83,           22 FiledNovember
                                                                                  No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                   2018 /397  of and
                                                                                                                          Rules   507Regulations
                                                                                                                                       PageID 956

                                              are usually required to share their                     finalize this language with a change to                an even smaller number receive such
                                              religious affiliation or beliefs. In                    clarify their application, as discussed                coverage from religious schools, and
                                              addition, because, as we have stated                    below, and by redesignating the                        from religious or other private schools
                                              before, ‘‘providing payments for                        paragraph as § 147.132(a)(1)(iii).                     that object to arranging contraceptive
                                              contraceptive services is cost neutral for                 These rules treat the plans of                      coverage. Religious institutions of
                                              issuers’’ (78 FR 39877), we do not                      institutions of higher education that                  higher education are private entities
                                              believe this clarification would produce                arrange student health insurance                       with religious missions. Various
                                              any financial incentive for entities that               coverage similarly to the way in which                 commenters asserted the importance, to
                                              do not have religious objections to                     the rules treat the plans of employers.                many of those institutions, of being able
                                              contraceptive coverage to enter into                    These rules do so by making such                       to adhere to their religious tenets.
                                              plans established or maintained by an                   student health plans eligible for the                  Indeed, many students who attend such
                                              organization that does have such                        expanded exemptions, and by                            institutions do so because of the
                                              objections.                                             permitting them the option of electing to              institutions’ religious tenets. No student
                                                 Therefore, the Departments finalize                  utilize the accommodation process.                     is required to attend such an institution.
                                              the text of § 147.132(a)(1) of the                      Thus, these rules specify, in                          At a minimum, students who attend
                                              Religious IFC with the following                        § 147.132(a)(1)(iii), that the exemption is            private colleges and universities have
                                              change: adding a provision that makes                   extended, in the case of institutions of               the ability to ask those institutions in
                                              explicit this understanding, in a new                   higher education (as defined in 20                     advance what religious tenets they
                                              paragraph at § 147.132(a)(1)(ii). This                  U.S.C. 1002) with objections to the                    follow, including whether the
                                              language now specifies that the                         Mandate based on sincerely held                        institutions will provide contraceptives
                                              exemptions encompassed by                               religious beliefs, to their arrangement of             in insurance plans they arrange. Some
                                              § 147.132(a)(1) include: ‘‘[a] group                    student health insurance coverage in a                 students wish to receive contraceptive
                                              health plan, and health insurance                       manner comparable to the applicability                 coverage from a health plan arranged by
                                              coverage provided in connection with a                  of the exemption for group health                      an institution of higher education. But
                                              group health plan, where the plan or                    insurance coverage provided in                         other students wish to attend an
                                              coverage is established or maintained by                connection with a group health plan                    institution of higher education that
                                              a church, an integrated auxiliary of a                  established or maintained by a plan                    adheres to its religious mission about
                                              church, a convention or association of                  sponsor that is an employer.                           contraceptives in health insurance. And
                                              churches, a religious order, a nonprofit                   Some commenters supported                           still other students favor contraception,
                                              organization, or other organization or                  including, in the expanded exemptions,                 but are willing to attend a religious
                                              association, to the extent the plan                     institutions of higher education that                  university without forcing it to violate
                                              sponsor responsible for establishing                    provide health coverage for students                   its beliefs about contraceptive coverage.
                                              and/or maintaining the plan objects as                  through student health plans but have                  Exempting religious institutions that
                                              specified in paragraph (a)(2) of this                   religious objections to providing certain              object to contraceptive coverage still
                                              section. The exemption in this                          contraceptive coverage. They said that                 allows contraceptive coverage to be
                                              paragraph applies to each employer,                     religious exemptions allow freedom for                 provided by institutions of higher
                                              organization, or plan sponsor that                      certain religious institutions of higher               education more broadly. The exemption
                                              adopts the plan[.]’’                                    education to exist, and this in turn gives             simply makes it legal under federal law
                                                                                                      students the choice of institutions that               for institutions to adhere to religious
                                              K. Institutions of Higher Education (45                 hold different views on important issues
                                              CFR 147.132(a)(1)(iii))                                                                                        beliefs that oppose contraception,
                                                                                                      such as contraceptives and
                                                 The previous regulations did not                                                                            without facing penalties for non-
                                                                                                      abortifacients. Other commenters
                                              exempt student health plans arranged                                                                           compliance that could threaten their
                                                                                                      opposed including the exemption,
                                              by institutions of higher education,                                                                           existence. This removes a possible
                                                                                                      asserting that expanding the exemptions
                                              although it did, for purposes of the                                                                           barrier to diversity in the nation’s higher
                                                                                                      would negatively impact female
                                              accommodation, treat plans arranged by                                                                         education system, and makes it more
                                                                                                      students because institutions of higher
                                              institutions of higher education similar                                                                       possible for students to attend
                                                                                                      education might not cover
                                              to the way in which the regulations                                                                            institutions of higher education that
                                                                                                      contraceptives in student health plans,
                                              treated plans of nonprofit religious                                                                           hold those views.
                                                                                                      women enrolled in those plans would
                                              employers. See 80 FR at 41347. The                                                                                In addition, under the previous
                                                                                                      not receive access to birth control, and
                                              Religious IFC included in its list of                                                                          exemption and accommodation, it was
                                                                                                      an increased number of unintended
                                              exemptions, at § 147.132(a)(1)(ii), ‘‘[a]n                                                                     possible for self-insured church plans
                                                                                                      pregnancies would result among those
                                              institution of higher education as                                                                             exempt from ERISA that have religious
                                                                                                      women.
                                              defined in 20 U.S.C. 1002 in its                                                                               objection to certain contraceptives to
                                                                                                         In the Departments’ view, the reasons
                                              arrangement of student health insurance                                                                        avoid any requirement that either they
                                                                                                      for extending the exemptions to
                                              coverage, to the extent that institution                                                                       or their third party administrators
                                                                                                      institutions of higher education are
                                              objects as specified in paragraph (a)(2)                                                                       provide contraceptive coverage. As seen
                                                                                                      similar to the reasons, discussed above,
                                              of this section. In the case of student                 for extending the exemption to other
                                                                                                                                                             documents/Networks/Coalitions/Why_SHIPs_
                                              health insurance coverage, this section                 nonprofit organizations. Only a minority               Matter.pdf. We assume for the purposes of this
                                              is applicable in a manner comparable to                 of students in higher education receive                estimate that those plans covered 2,100,000 million
                                              its applicability to group health                       health insurance coverage from plans                   students. Data from the Department of Education
                                              insurance coverage provided in                          arranged by their colleges or                          shows that in 2014, there were 20,207,000 students
khammond on DSK30JT082PROD with RULES2




                                                                                                                                                             enrolled in degree-granting postsecondary
                                              connection with a group health plan                     universities.66 It is necessarily true that            institutions. National Center for Education
                                              established or maintained by a plan                                                                            Statistics, Table 105.20, ‘‘Enrollment in elementary,
                                              sponsor that is an employer, and                          66 The American College Health Association           secondary, and degree-granting postsecondary
                                              references to ‘plan participants and                    estimates that, in 2014, student health insurance      institutions, by level and control of institution,
                                                                                                      plans at colleges and universities covered ‘‘more      enrollment level, and attendance status and sex of
                                              beneficiaries’ will be interpreted as                   than two million college students nationwide.’’ ‘‘Do   student: Selected years, fall 1990 through fall
                                              references to student enrollees and their               You Know Why Student Health Insurance                  2026,’’ available at https://nces.ed.gov/programs/
                                              covered dependents.’’ These rules                       Matters?’’ available at https://www.acha.org/          digest/d16/tables/dt16_105.20.asp?current=yes.



                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00030   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                                                                                                                                                                   396
                                                       Case 4:18-cv-00825-O
                                                         Federal                  Document
                                                                 Register / Vol. 83,           22 FiledNovember
                                                                                     No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                      2018 /398  of and
                                                                                                                             Rules   507Regulations
                                                                                                                                          PageID 95757565

                                              in some public comments and litigation                  established or maintained by a plan                   that, where a health insurance issuer
                                              statements, some such self-insured                      sponsor that is an employer.’’                        providing group health insurance
                                              church plans provide health coverage                    Consequently, the Religious IFC’s                     coverage is exempt under paragraph
                                              for students at institutions of higher                  expanded exemptions only applied to                   (a)(1)(iii) of this section, the plan
                                              education covered by those church                       non-governmental institutions of higher               remains subject to any requirement to
                                              plans. In order to avoid the situation                  education, including for student health               provide coverage for contraceptive
                                              where some student health plans                         insurance coverage, not to governmental               services under Guidelines issued under
                                              sponsored by institutions with religious                institutions of higher education.                     § 147.130(a)(1)(iv), unless it is also
                                              objections are effectively exempt from                  Nevertheless, the term ‘‘non-                         exempt from that requirement.
                                              the contraceptive Mandate, and other                    governmental,’’ while appearing twice                    Under these rules, issuers that hold
                                              student health plans sponsored by other                 in § 147.132(a)(1)(i) concerning plan                 their own objections, based on sincerely
                                              institutions with similar religious                     sponsors, was not repeated in in                      held religious beliefs, could issue
                                              objections are required to comply with                  § 147.132(a)(1)(ii). To more clearly                  policies that omit contraception to plan
                                              the Mandate, the Departments consider                   specify that this limitation was intended             sponsors or individuals that are
                                              it appropriate to extend the exemption,                 to apply to § 147.132(a)(1)(ii), we                   otherwise exempt based on their
                                              so that religious colleges and                          finalize this paragraph with a change by              religious beliefs, or on their moral
                                              universities with objections to the                     adding the phrase ‘‘which is non-                     convictions under the companion final
                                              Mandate would not be treated                            governmental’’ after the phrase ‘‘An                  rules published elsewhere in today’s
                                              differently in this regard.                             institution of higher education as                    Federal Register. Likewise, issuers with
                                                 The Departments also note that the                   defined in 20 U.S.C. 1002’’.                          sincerely held moral convictions, that
                                              ACA does not require institutions of                                                                          are exempt under those companion final
                                              higher education to provide student                     L. Health Insurance Issuers (45 CFR                   rules, could issue policies that omit
                                              health insurance coverage. As a result,                 147.132(a)(1)(iv))                                    contraception to plan sponsors or
                                              some institutions of higher education                      The previous regulations did not                   individuals that are otherwise exempt
                                              that object to the Mandate appear to                    exempt health insurance issuers.                      based on either their religious beliefs or
                                              have chosen to stop arranging student                   However, the Religious IFC included in                their moral convictions.
                                              health insurance plans, rather than                     its list of exemptions at                                In the separate companion IFC to the
                                              comply with the Mandate or be subject                   § 147.132(a)(1)(iii), ‘‘[a] health insurance          Religious IFC—the Moral IFC—the
                                              to the accommodation.67 Extending the                   issuer offering group or individual                   Departments provided a similar
                                              exemption in these rules removes an                     insurance coverage to the extent the                  exemption for issuers in the context of
                                              obstacle to such entities deciding to                   issuer objects as specified in paragraph              moral objections, but we used slightly
                                              offer student health insurance plans,                   (a)(2) of this section. Where a health                different operative language. There, in
                                              thereby giving students another health                  insurance issuer providing group health               the second sentence, instead of saying
                                              insurance option.                                       insurance coverage is exempt under this               ‘‘the plan remains subject to any
                                                 As noted above, it is not clear that                 paragraph (a)(1)(iii), the plan remains               requirement to provide coverage for
                                              studies discussing various effects of                   subject to any requirement to provide                 contraceptive services,’’ the exemption
                                              birth control access clearly and                        coverage for contraceptive services                   stated, ‘‘the group health plan
                                              specifically demonstrate a negative                     under Guidelines issued under                         established or maintained by the plan
                                              impact to students in higher education                  § 147.130(a)(1)(iv) unless it is also                 sponsor with which the health
                                              because of the expanded exemption in                    exempt from that requirement[.]’’ These               insurance issuer contracts remains
                                              these final rules. The Departments                      rules finalize this exemption with                    subject to any requirement to provide
                                              consider these expanded exemptions to                   technical changes to clarify the language             coverage for contraceptive services.’’
                                              be an appropriate and permissible                       based on public comments, and                         Some commenters took note of this
                                              policy choice in light of various                       redesignate the paragraph as                          difference, and asked the Departments
                                              interests at stake and the lack of a                    § 147.132(a)(1)(iv).                                  to clarify which language applies, and
                                              statutory requirement for the                              The Religious IFC extends the                      whether the Departments intended any
                                              Departments to impose the Mandate on                    exemption to health insurance issuers                 difference in the operation of the two
                                              entities and plans that qualify for these               offering group or individual health                   paragraphs. The Departments did not
                                              expanded exemptions.                                    insurance coverage that sincerely hold                intend the language to operate
                                                 Finally, the Religious IFC specified                 their own religious objections to                     differently. The language in the Moral
                                              that the plan sponsor exemption applied                 providing coverage for contraceptive                  IFC accurately, and more clearly,
                                              to ‘‘non-governmental’’ plan sponsors                   services. Under this exemption, the only              expresses the intent set forth in the
                                              (§ 147.132(a)(1)(i)), including ‘‘[a]ny                 plan sponsors—or in the case of                       Religious IFC about how the issuer
                                              other non-governmental employer’’                       individual insurance coverage,                        exemption applies. Consequently, these
                                              (§ 147.132(a)(1)(i)(E)). Then, in                       individuals—who are eligible to                       rules finalize the issuer exemption
                                              § 147.132(a)(1)(ii), the rule specified that            purchase or enroll in health insurance                paragraph from the Religious IFC with
                                              the institution of higher education                     coverage offered by an exempt issuer                  minor technical changes so that the final
                                              exemption applicable to the                             that does not cover some or all                       language will mirror language from the
                                              arrangement of student health insurance                 contraceptive services, are plan                      Moral IFC, stating that the exemption
                                              coverage applied ‘‘in a manner                          sponsors or individuals who themselves                encompasses: ‘‘[a] health insurance
                                              comparable to its applicability to group                object and whose plans are otherwise                  issuer offering group or individual
                                              health insurance coverage provided in                   exempt based on their objection. An                   insurance coverage to the extent the
khammond on DSK30JT082PROD with RULES2




                                              connection with a group health plan                     exempt issuer can then offer an exempt                issuer objects as specified in paragraph
                                                                                                      health insurance product to an entity or              (a)(2) of this section. Where a health
                                                67 See, e.g., Manya Brachear Pashman, ‘‘Wheaton       individual that is exempt based on                    insurance issuer providing group health
                                              College ends coverage amid fight against birth          either the moral exemptions for entities              insurance coverage is exempt under
                                              control mandate,’’ Chicago Tribune, July 29, 2015;
                                              Laura Bassett, ‘‘Franciscan University Drops Entire
                                                                                                      and individuals, or the religious                     paragraph (a)(1)(iv) of this section, the
                                              Student Health Insurance Plan Over Birth Control        exemptions for entities and individuals.              group health plan established or
                                              Mandate,’’ HuffPost, May 15, 2012.                      Thus, the issuer exemption specifies                  maintained by the plan sponsor with


                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00031   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                                                                                                                                                          397
                                              57566 Case 4:18-cv-00825-O
                                                      Federal                  Document
                                                              Register / Vol. 83,           22 FiledNovember
                                                                                  No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                   2018 /399  of and
                                                                                                                          Rules   507Regulations
                                                                                                                                       PageID 958

                                              which the health insurance issuer                       subjecting the issuers to potential                      claims processors, are under no
                                              contracts remains subject to any                        liability if those plans are not exempt                  obligation under section 2713(a)(4) to
                                              requirement to provide coverage for                     from the Guidelines.                                     provide benefits for contraceptive
                                              contraceptive services under Guidelines                    The Departments reject the                            services, as that section applies only to
                                              issued under § 147.130(a)(1)(iv) unless it              proposition that issuers cannot exercise                 plans and issuers. In the case of ERISA-
                                              is also exempt from that requirement[.]’’               religious beliefs. First, since RFRA                     covered plans, plan administrators are
                                                 Some commenters supported                            protects the religious exercise of                       obligated under ERISA to follow the
                                              including this exemption for issuers in                 corporations as persons, the religious                   plan terms, but it is the Departments’
                                              these rules, both to protect the religious              exercise of health insurance issuers—                    understanding that third party
                                              exercise of issuers, and so that in the                 which are generally organized as                         administrators are not typically
                                              future religious issuers that may wish to               corporations—is protected by RFRA. In                    designated as plan administrators, and,
                                              specifically serve religious plan                       addition, many federal health care                       therefore, would not normally act as
                                              sponsors would be free to organize.                     conscience laws and regulations                          plan administrators, under section 3(16)
                                              Other commenters objected to including                  specifically protect issuers or plans. For               of ERISA. Therefore, to the
                                              an exemption for issuers. Some objected                 example, 42 U.S.C. 1395w–22(j)(3)(B)                     Departments’ knowledge, it is only
                                              that issuers cannot exercise religious                  and 1396u–2(b)(3) protect plans or                       under the existing accommodation
                                              beliefs, while others objected that                     managed care organizations in Medicaid                   process that third party administrators
                                              exempting issuers would threaten                        or Medicare Advantage. The Weldon                        are required to undertake any
                                              contraceptive coverage for women.                       Amendment specifically protects,                         obligations to provide or arrange for
                                              Some commenters said that it was                        among other entities, provider-                          contraceptive coverage to which they
                                              arbitrary and capricious for the                        sponsored organizations, health                          might object. These rules make the
                                              Departments to provide an exemption                     maintenance organizations (HMOs),                        accommodation process optional for
                                              for issuers if we do not know that                      health insurance plans, and ‘‘any other                  employers and other plan sponsors, and
                                              issuers with qualifying religious                       kind of health care facilit[ies],                        specify that third party administrators
                                              objections exist.                                       organization[s], or plan[s]’’ as a ‘‘health              that have their own objection to
                                                 The Departments consider it                          care entity’’ from being required to pay                 complying with the accommodation
                                              appropriate to provide this exemption                   for, or provide coverage of, abortions.                  process may decline to enter into, or
                                              for issuers. Because the issuer                         See for example, Consolidated                            decline to continue, contracts as third
                                              exemption only applies where an                         Appropriations Act of 2018, Public Law                   party administrators of such plans.
                                              independently exempt policyholder                       115–141, Div. H, Sec. 507(d), 132 Stat.
                                              (entity or individual) is involved, the                 348, 764 (Mar. 23, 2018).68 Congress                     M. Description of the Religious
                                              issuer exemption will not serve to                      also declared this year that ‘‘it is the                 Objection (45 CFR 147.132(a)(2))
                                              remove contraceptive coverage                           intent of Congress’’ to include a                           The previous regulations did not
                                              obligations from any plan or plan                       ‘‘conscience clause’’ which provides                     specify what, if any, religious objection
                                              sponsor that is not also exempt, nor will               exceptions for religious beliefs if the                  applied to its exemption; however, the
                                              it prevent other issuers from being                     District of Columbia requires ‘‘the                      Religious IFC set forth the scope of the
                                              required to provide contraceptive                       provision of contraceptive coverage by
                                              coverage in individual or group                                                                                  religious objection of objecting entities
                                                                                                      health insurance plans.’’ See id. at Div.                in § 147.132(a)(2), as follows: ‘‘The
                                              insurance coverage. The issuer                          E, Sec. 808, 132 Stat. at 603. In light of
                                              exemption therefore serves several                                                                               exemption of this paragraph (a) will
                                                                                                      the clearly expressed intent of Congress                 apply to the extent that an entity
                                              interests, even though the Departments
                                                                                                      to protect religious liberty, particularly               described in paragraph (a)(1) of this
                                              are not currently aware of existing
                                                                                                      in certain health care contexts, along                   section objects to its establishing,
                                              issuers that would use it. As noted by
                                                                                                      with the specific efforts to protect                     maintaining, providing, offering, or
                                              some commenters, allowing issuers to
                                                                                                      issuers, the Departments have                            arranging (as applicable) coverage,
                                              be exempt, at least with respect to plan
                                                                                                      concluded that an exemption for issuers                  payments, or a plan that provides
                                              sponsors and plans that independently
                                                                                                      is appropriate.                                          coverage or payments for some or all
                                              qualify for an exemption, will remove a                    The issuer exemption does not
                                              possible obstacle to religious issuers                                                                           contraceptive services, based on its
                                                                                                      specifically include third party                         sincerely held religious beliefs.’’ These
                                              being organized in the future to serve
                                                                                                      administrators, although the optional                    rules finalize this description with
                                              entities and individuals that want plans
                                                                                                      accommodation process provided under                     technical changes to clarify the scope of
                                              that respect their religious beliefs or
                                                                                                      these final rules specifies that third                   the objection as intended in the
                                              moral convictions. Furthermore,
                                                                                                      party administrators cannot be required                  Religious IFC, and based on public
                                              permitting issuers to object to offering
                                                                                                      to contract with an entity that invokes                  comments.
                                              contraceptive coverage based on
                                                                                                      that process. Some religious third party                    Throughout the exemptions for
                                              sincerely held religious beliefs will
                                                                                                      administrators have brought suit in                      objecting entities, the rules specify that
                                              allow issuers to continue to offer
                                                                                                      conjunction with suits brought by                        they apply where the entities object as
                                              coverage to plan sponsors and
                                              individuals, without subjecting them to                 organizations enrolled in ERISA-exempt                   specified in § 147.132(a)(2) of the
                                              liability under section 2713(a)(4), or                  church plans. Such plans are now                         Religious IFC. That paragraph describes
                                              related provisions, for their failure to                exempt under these final rules, and                      the religious objection by specifying that
                                              provide contraceptive coverage. In this                 their third party administrators, as                     exemptions for objecting entities will
                                              way, the issuer exemption serves to                                                                              apply to the extent that an entity
khammond on DSK30JT082PROD with RULES2




                                                                                                         68 ACA section 1553 protects an identically
                                              protect objecting issuers from being                    defined group of ‘‘health care entities,’’ including
                                                                                                                                                               described in paragraph (a)(1) objects to
                                              required to issue policies that cover                   provider-sponsored organizations, HMOs, health           its establishing, maintaining, providing,
                                              contraception in violation of the issuers’              insurance plans, and ‘‘any other kind of . . . plan,’’   offering, or arranging (as applicable)
                                              sincerely held religious beliefs, and                   from being subject to discrimination on the basis        coverage, payments, or a plan that
                                                                                                      that it does not provide any health care item or
                                              from being required to issue policies                   service furnishing for the purpose of assisted
                                                                                                                                                               provides coverage or payments for some
                                              that omit contraceptive coverage to non-                suicide, euthanasia, mercy killing, and the like.        or all contraceptive services, based on
                                              exempt entities or individuals, thus                    ACA section 1553, 42 U.S.C. 18113.                       its sincerely held religious beliefs.


                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00032   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM    15NOR2
                                                                                                                                                                                             398
                                                       Case 4:18-cv-00825-O
                                                         Federal                  Document
                                                                 Register / Vol. 83,           22 FiledNovember
                                                                                     No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                      2018 /400  of and
                                                                                                                             Rules   507Regulations
                                                                                                                                          PageID 95957567

                                                 In the separate companion IFC to the                 structure specifies that it includes an               of a qualifying religious objection.
                                              Religious IFC—the Moral IFC—the                         objection to establishing, maintaining,               Similarly, under the previous
                                              Departments, at § 147.133(a)(2),                        providing, offering, or arranging for (as             exemption, the plans of houses of
                                              provided a similar description of the                   applicable) coverage or payments for                  worship and integrated auxiliaries were
                                              scope of the objection based on moral                   contraceptive services, and it includes               exempt from offering some or all
                                              convictions rather than religious beliefs,              an objection to establishing,                         contraceptives, but the previous
                                              but we used slightly different operative                maintaining, providing, offering, or                  regulations did not require issuers and
                                              language. There, instead of saying the                  arranging for (as applicable) a plan,                 third party administrators to contract
                                              entity ‘‘objects to its establishing,                   issuer, or third party administrator that             with those exempt entities if they chose
                                              maintaining, providing, offering, or                    provides contraceptive coverage. This                 not to do so.
                                              arranging (as applicable) coverage,                     more clearly encompasses objections to                N. Individuals (45 CFR 147.132(b))
                                              payments, or a plan that provides                       complying with either the Mandate or
                                              coverage or payments for some or all                    the accommodation. Consequently,                         The previous regulations did not
                                              contraceptive services,’’ the paragraph                 these rules finalize the paragraph                    provide an exemption for objecting
                                                                                                      describing the religious objection in the             individuals. However, the Religious IFC
                                              stated the entity ‘‘objects to its
                                                                                                      Religious IFC with minor technical                    expanded the exemptions to encompass
                                              establishing, maintaining, providing,
                                                                                                      changes so that the final language will               objecting individuals (referred to here as
                                              offering, or arranging (as applicable)
                                                                                                      essentially mirror language from the                  the ‘‘individual exemption’’), at
                                              coverage or payments for some or all
                                                                                                      Moral IFC. The introductory phrase of                 § 147.132(b). These rules finalize the
                                              contraceptive services, or for a plan,                                                                        individual exemption from the
                                              issuer, or third party administrator that               the religious objection set forth in
                                                                                                      paragraph (a)(2) is finalized to state the            Religious IFC with changes, which
                                              provides or arranges such coverage or                                                                         reflect both non-substantial technical
                                              payments.’’ Some commenters took note                   exemption ‘‘will apply to the extent that
                                                                                                      an entity described in paragraph (a)(1)               revisions, and changes based on public
                                              of this difference, and asked the                                                                             comments to more clearly express the
                                              Departments to clarify which language                   of this section objects, based on its
                                                                                                      sincerely held religious beliefs, to its              intent of the Religious IFC.
                                              applies, and whether the Departments                                                                             In the separate companion IFC to the
                                              intended any difference in the operation                establishing, maintaining, providing,
                                                                                                                                                            Religious IFC—the Moral IFC—the
                                              of the two paragraphs. The Departments                  offering, or arranging for (as
                                                                                                                                                            Departments, at § 147.133(b), provided a
                                              did not intend the language to operate                  applicable)’’. The remainder of the
                                                                                                                                                            similar individual exemption, but we
                                              differently. The language in the Moral                  paragraph is broken into two sub-
                                                                                                                                                            used slightly different operative
                                              IFC accurately, and more clearly,                       paragraphs, regarding either ‘‘coverage
                                                                                                                                                            language. Where the Religious IFC
                                              expresses the intent set forth in the                   or payments for some or all                           described what may be offered to
                                              Religious IFC about how the issuer                      contraceptive services,’’ or ‘‘a plan,                objecting individuals as ‘‘a separate
                                              exemption applies. The Religious IFC                    issuer, or third party administrator that             benefit package option, or a separate
                                              explained that the intent of the                        provides or arranges such coverage or                 policy, certificate or contract of
                                              expanded exemptions was to encompass                    payments.’’                                           insurance,’’ the Moral IFC said a willing
                                              entities that objected to providing or                     Some commenters observed that by                   issuer and plan sponsor may offer ‘‘a
                                              arranging for contraceptive coverage in                 allowing exempt groups to object to                   separate policy, certificate or contract of
                                              their plans, and to encompass entities                  ‘‘some or all’’ contraceptives, this might            insurance or a separate group health
                                              that objected to the previous                           yield a cafeteria-style approach where                plan or benefit package option, to any
                                              accommodation process, by which their                   different plan sponsors choose various                individual who objects’’ under the
                                              issuers or third party administrators                   combinations of contraceptives that they              individual exemption. Some
                                              were required to provide contraceptive                  wish to cover. Some commenters further                commenters observed this difference
                                              coverage or payments in connection                      observed that this might create a burden              and asked whether the language was
                                              with their plans. In other words, an                    on issuers or third party administrators.             intended to encompass the same
                                              entity would be exempt from the                         The Departments have concluded,                       options. The Departments intended
                                              Mandate if it objected to complying                     however, that, just as the exemption                  these descriptions to include the same
                                              with the Mandate, or if it objected to                  under the previous regulations allowed                scope of options. Some commenters
                                              complying with the accommodation.                       entities to object to some or all                     suggested that the individual exemption
                                              The language in the Religious IFC                       contraceptives, it is appropriate to                  should not allow the offering of ‘‘a
                                              encompassed both circumstances by                       maintain that flexibility for entities                separate group health plan,’’ as set forth
                                              encompassing an objection to providing                  covered by the expanded exemption.                    in the version found in § 147.133(b),
                                              ‘‘coverage [or] payments’’ for                          Notably, even where an entity or                      because doing so could cause various
                                              contraceptive services, and by                          individual qualifies for an exemption                 administrative burdens. The
                                              encompassing an objection to ‘‘a plan                   under these rules, these rules do not                 Departments disagree, since group
                                              that provides’’ coverage or payments for                require the issuer or third party                     health plan sponsors and group and
                                              contraceptive services. But the language                administrator to contract with that                   individual health insurance issuers
                                              describing the objection set forth in the               entity or individual if the issuer or third           would be free to decline to provide that
                                              Moral IFC does so more clearly, and                     party administrator does not wish to do               option, including because of
                                              restructuring the sentence could make it                so, including because the issuer or third             administrative burdens. In addition, the
                                              clearer still. Questions by commenters                  party administrator does not wish to                  Departments wish to clarify that, where
                                              about the scope of the description                      offer an unusual variation of a plan.                 an employee claims the exemption, a
khammond on DSK30JT082PROD with RULES2




                                              suggests that we should restructure the                 These rules simply remove the federal                 willing issuer and a willing employer
                                              description, in a non-substantive way,                  Mandate that, in some cases, could have               may, where otherwise permitted, offer
                                              to provide more clarity. The                            led to penalties for an employer, issuer,             the employee participation in a group
                                              Departments do this by breaking some                    or third party administrator if they                  health insurance policy or benefit
                                              of the text out into subparagraphs, and                 wished to sponsor, provide, or                        option that complies with the
                                              rearranging clauses so that it is clearer               administer a plan that omits                          employee’s objection. Consequently,
                                              which words they modify. The new                        contraceptive coverage in the presence                these rules finalize the individual


                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00033   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                                                                                                                                                           399
                                              57568 Case 4:18-cv-00825-O
                                                      Federal                  Document
                                                              Register / Vol. 83,           22 FiledNovember
                                                                                  No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                   2018 /401  of and
                                                                                                                          Rules   507Regulations
                                                                                                                                       PageID 960

                                              exemption by making a technical                         issuers are willing to offer particular               objection if the institution did not wish
                                              change to the language to adopt the                     options in individual cases.                          to do so.
                                              formulation, ‘‘a separate policy,                          In addition, Congress has provided                    As an example, in one lawsuit
                                              certificate or contract of insurance or a               several protections for individuals who               brought against the Departments, the
                                              separate group health plan or benefit                   object to prescribing or providing                    State of Missouri enacted a law under
                                              package option, to any group health                     contraceptives contrary to their religious            which the State is not permitted to
                                              plan sponsor (with respect to an                        beliefs. See for example, Consolidated                discriminate against insurance issuers
                                              individual) or individual, as applicable,               Appropriations Act of 2018, Div. E, Sec.              that offer group health insurance
                                              who objects’’ under the individual                      726(c) (Financial Services and General                policies without coverage for
                                              exemption.                                              Government Appropriations Act),                       contraception based on employees’
                                                Some commenters supported the                         Public Law 115–141, 132 Stat. 348, 593–               religious beliefs, or against the
                                              individual exemption as providing                       94 (Mar. 23, 2018). While some                        individual employees who accept such
                                              appropriate protections for the religious               commenters proposed to construe this                  offers. See Wieland, 196 F. Supp. 3d at
                                              beliefs of individuals who obtain their                 provision narrowly, Congress likewise                 1015–16 (quoting Mo. Rev. Stat.
                                              insurance coverage in such places as the                provided that, if the District of                     191.724). Under the individual
                                              individual market or exchanges, or who                  Columbia requires ‘‘the provision of                  exemption of these final rules,
                                              obtain coverage from a group health                     contraceptive coverage by health                      employers sponsoring governmental
                                              plan sponsor that does not object to                    insurance plans,’’ ‘‘it is the intent of              plans would be free to honor the
                                              contraceptive coverage but is willing                   Congress that any legislation enacted on              objections of individual employees by
                                              (and, as applicable, the issuer is also                 such issue should include a ‘conscience               offering them plans that omit
                                              willing) to provide coverage that is                    clause’ which provides exceptions for                 contraceptive coverage, even if those
                                              consistent with an individual’s religious               religious beliefs and moral convictions’’.            governmental entities do not object to
                                              objections. Some commenters also                        Id. at Div. E, Sec. 808, 132 Stat. at 603.            offering contraceptive coverage in
                                              observed that, by specifying that the                   A religious exemption for individuals                 general.
                                              individual exemption only operates                      would not be effective if the government                 This individual exemption cannot be
                                              where the plan sponsor and issuer, as                   simultaneously made it illegal for                    used to force a plan (or its sponsor) or
                                              applicable, are willing to provide                      issuers and group health plans to                     an issuer to provide coverage omitting
                                              coverage that is consistent with the                    provide individuals with policies that                contraception, or, with respect to health
                                              objection, the exemption would not                      comply with the individual’s religious                insurance coverage, to prevent the
                                              impose burdens on the insurance                         beliefs.                                              application of State law that requires
                                              market because the possibility of such                                                                        coverage of such contraceptives or
                                                                                                         The individual exemption extends to
                                              burdens would be factored into the                                                                            sterilization. Nor can the individual
                                                                                                      the coverage unit in which the plan
                                              willingness of an employer or issuer to
                                                                                                      participant, or subscriber in the                     exemption be construed to require the
                                              offer such coverage. Other commenters
                                                                                                      individual market, is enrolled (for                   guaranteed availability of coverage
                                              disagreed and contended that allowing
                                                                                                      instance, to family coverage covering                 omitting contraception to a plan sponsor
                                              the individual exemption would cause
                                                                                                      the participant and his or her                        or individual who does not have a
                                              burden and confusion in the insurance
                                                                                                      beneficiaries enrolled under the plan),               sincerely held religious objection. This
                                              market. Some commenters also
                                                                                                      but does not relieve the plan’s or                    individual exemption is limited to the
                                              suggested that the individual exemption
                                                                                                      issuer’s obligation to comply with the                requirement to provide contraceptive
                                              should not allow the offering of a
                                                                                                      Mandate with respect to the group                     coverage under section 2713(a)(4), and
                                              separate group health plan because
                                                                                                      health plan generally, or, as applicable,             does not affect any other federal or State
                                              doing so could cause various
                                                                                                      to any other individual policies the                  law governing the plan or coverage.
                                              administrative burdens.
                                                The Departments agree with the                        issuer offers.                                        Thus, if there are other applicable laws
                                              commenters who suggested the                               This individual exemption allows                   or plan terms governing the benefits,
                                              individual exemption will not burden                    plan sponsors and issuers that do not                 these final rules do not affect such other
                                              the insurance market, and, therefore,                   specifically object to contraceptive                  laws or terms.
                                              conclude that it is appropriate to                      coverage to offer religiously acceptable                 Some individuals commented that
                                              provide the individual exemption where                  coverage to their participants or                     they welcomed the individual
                                              a plan sponsor and, as applicable, issuer               subscribers who do object, while                      exemption so that their religious beliefs
                                              are willing to cooperate in doing so. As                offering coverage that includes                       were not forced to be in tension with
                                              discussed in the Religious IFC, the                     contraception to participants or                      their desire for health coverage. The
                                              individual exemption only operates in                   subscribers who do not object. This                   Departments believe the individual
                                              the case where the group health plan                    individual exemption can apply with                   exemption may help to meet the ACA’s
                                              sponsor or group or individual market                   respect to individuals in plans                       goal of increasing health coverage
                                              health insurance issuer is willing to                   sponsored by private employers or                     because it will reduce the incidence of
                                              provide the separate option; in the case                governmental employers.                               certain individuals choosing to forego
                                              of coverage provided by a group health                     By its terms, the individual                       health coverage because the only
                                              plan sponsor, where the plan sponsor is                 exemption would also apply with                       coverage available would violate their
                                              willing; or in the case where both a plan               respect to individuals in plans arranged              sincerely held religious beliefs.69 At the
                                              sponsor and issuer are involved, both                   by institutions of higher education, if               same time, this individual exemption
                                              are willing. The Departments conclude                   the issuers offering those plans were                 ‘‘does not undermine the governmental
khammond on DSK30JT082PROD with RULES2




                                              that it is appropriate to provide the                   willing to provide plans complying with               interests furthered by the contraceptive
                                              individual exemption so that the                        the individuals’ objections. Because
                                              Mandate will not serve as an obstacle                   federal law does not require institutions               69 See also, for example, Wieland, 196 F. Supp.

                                              among these various options. Practical                  of higher education to arrange such                   3d at 1017, and March for Life, 128 F. Supp. 3d at
                                                                                                                                                            130, where the courts noted that the individual
                                              difficulties that may be implicated by                  plans, the institutions would not be                  employee plaintiffs indicated that they viewed the
                                              one option or another will likely be                    required by these rules to arrange a plan             Mandate as pressuring them to ‘‘forgo health
                                              factored into whether plan sponsors and                 compliant with an individual’s                        insurance altogether.’’



                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00034   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                                                                                                                                                                 400
                                                         Case 4:18-cv-00825-O
                                                           Federal                  Document
                                                                   Register / Vol. 83,           22 FiledNovember
                                                                                       No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                        2018 /402  of and
                                                                                                                               Rules   507Regulations
                                                                                                                                            PageID 96157569

                                              coverage requirement,’’ 70 because,                      package option that omits all                         issuer or third party administrator.
                                              when the exemption is applicable, the                    contraceptives, and the individual                    Upon doing so, the plan would not
                                              individual does not want the coverage,                   agrees, then the exemption applies as if              cover some or all contraceptive services,
                                              and therefore would not use the                          the individual objects to all                         and the issuer or third party
                                              objectionable items even if they were                    contraceptive services.’’                             administrator would be responsible for
                                              covered.                                                    Some commenters asked for plain                    providing or arranging for persons
                                                 Some commenters welcomed the                          language guidance and examples about                  covered by the plan to receive coverage
                                              ability of individuals covered by the                    how the individual exemption might                    or payments of those services (except in
                                              individual exemption to be able to                       apply in the context of employer-                     the case of self-insured church plans
                                              assert an objection to either some or all                sponsored insurance. Here is one such                 exempt from ERISA, in which case no
                                              contraceptives. Other commenters                         example. An employee is enrolled in                   such obligation was imposed on the
                                              expressed concern that there might be                    group health coverage through her                     third party administrator). The
                                              multiple variations in the kinds of                      employer. The plan is fully insured. If               accommodation was set forth in
                                              contraceptive coverage to which                          the employee has sincerely held                       regulations of each of the Departments.
                                              individuals object, and this might make                  religious beliefs objecting to her plan               Based on each Department’s regulatory
                                              it difficult for willing plan sponsors and               including coverage for contraceptives,                authority, HHS regulations applied to
                                              issuers to provide coverage that                         she could raise this with her employer.               insured group health plans, and DOL
                                              complies with the religious beliefs of an                If the employer is willing to offer her a             and Treasury regulations applied to
                                              exempt individual. As discussed above,                   plan that omits contraceptives, the                   both insured group health plans and
                                              where the individual exemption                           employer could discuss this with the                  self-insured group health plans.
                                              applies, it only affects the coverage of an              insurance agent or issuer. If the issuer                 The Religious IFC maintained the
                                              individual. If an individual only objects                is also willing to offer the employer,                accommodation process. Nevertheless,
                                              to some contraceptives, and the                          with respect to this employee, a group                by virtue of expanding the exemptions
                                              individual’s issuer and, as applicable,                  health insurance policy that omits                    to encompass all entities that were
                                              plan sponsor are willing to provide the                  contraceptive coverage, the individual                eligible for the accommodation process
                                              individual a package of benefits                         exemption would make it legal for the                 under the previous regulations, in
                                              omitting such coverage, but for practical                group health insurance issuer to omit                 addition to other newly exempt entities,
                                              reasons they can only do so by                           contraceptives for her and her                        the Religious IFC rendered the
                                              providing the individual with coverage                   beneficiaries under a policy, for her                 accommodation process optional.
                                              that omits all—not just some—                            employer to sponsor that plan for her,                Entities could choose not just between
                                              contraceptives, the Departments believe                  and for the issuer to issue such a plan               the Mandate and the accommodation,
                                              that it favors individual freedom and                    to the employer, to cover that employee.              but between the Mandate, the
                                              market choice, and does not harm                         This would not affect other employees’                exemption, and the accommodation.
                                              others, to allow the issuer and plan                     plans—those plans would still be                      These rules finalize the optional
                                              sponsor to provide, in that case, a plan                 subject to the Mandate and would                      accommodation process and its location
                                              omitting all contraceptives if the                       continue to cover contraceptives. But if              in the Code of Federal Regulations at 45
                                              individual is willing to enroll in that                  either the employer, or the issuer, is not            CFR 147.131, 26 CFR 54.9815–2713A,
                                              plan. The language of the individual                     willing (for whatever reason) to offer a              and 29 CFR 2590.715–2713A, but the
                                              exemption set forth in the Religious IFC                 plan or a policy for that employee that               Departments do so with several changes
                                              implied this conclusion, by specifying                   omits contraceptive coverage, these                   based on public comments.
                                              that the Guidelines requirement of                       rules do not require them to. The                        Many commenters supported keeping
                                              contraceptive coverage did not apply                     employee would have the choice of                     the accommodation as an optional
                                              where the individual objected to some                    staying enrolled in a plan with its                   process, including some commenters
                                              or all contraceptives. Notably, this was                 coverage of contraceptives, not enrolling             who otherwise supported creating the
                                              different than the language applicable to                in that plan, seeking coverage                        expanded exemptions. Some
                                              the exemptions under § 147.132(a),                       elsewhere, or seeking employment                      commenters opposed making the
                                              which specifies that the exemptions                      elsewhere.                                            accommodation optional, but asked the
                                              apply ‘‘to the extent’’ of the religious                    For all these reasons, these rules                 Departments to return to the previous
                                              objections, so that, as discussed above,                 adopt the individual exemption                        regulations in which entities that did
                                              the exemptions include only those                        language from the Religious IFC with                  not meet the narrower exemption could
                                              contraceptive methods to which the                       clarifying changes to reflect the                     only choose between the
                                              objection applied. In response to                        Departments’ intent.                                  accommodation process or direct
                                              comments suggesting the language of                                                                            compliance with the Mandate. Some
                                                                                                       O. Accommodation (45 CFR 147.131, 26                  commenters believed there should be no
                                              the individual exemption was not
                                                                                                       CFR 54.9815–2713A, 29 CFR 2590.715–                   exemptions and no accommodation
                                              sufficiently clear on this distinction,
                                                                                                       2713A)                                                process.
                                              however, the Departments in these rules
                                              finalize the individual exemption at                        The previous regulations set forth an                 The Departments continue to consider
                                              § 147.133(b) with the following change,                  accommodation process at 45 CFR                       it appropriate to make the
                                              by adding the following sentence at the                  147.131, 26 CFR 54.9815–2713A, and 29                 accommodation process optional for
                                              end of the paragraph: ‘‘Under this                       CFR 2590.715–2713A, as an alternative                 entities that are otherwise also eligible
                                              exemption, if an individual objects to                   method of compliance with the                         for the expanded exemptions—that is, to
                                              some but not all contraceptive services,                 Mandate. Under the accommodation, if                  keep it in place as an option that exempt
khammond on DSK30JT082PROD with RULES2




                                              but the issuer, and as applicable, plan                  a religious nonprofit entity, or a                    entities can choose. The accommodation
                                              sponsor, are willing to provide the                      religious closely held for-profit                     provides contraceptive access, which is
                                              individual with a separate policy,                       business, objected to coverage of some                a result many opponents of the
                                              certificate or contract of insurance or a                or all contraceptive services in its health           expanded exemptions said they desire.
                                              separate group health plan or benefit                    plan, it could file a notice or fill out a            The accommodation involves some
                                                                                                       form expressing this objection and                    regulation of issuers and third party
                                                70 78   FR 39874.                                      describing its objection to its plan and              administrators, but the previous


                                         VerDate Sep<11>2014    20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00035   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                                                                                                                                                          401
                                              57570 Case 4:18-cv-00825-O
                                                      Federal                  Document
                                                              Register / Vol. 83,           22 FiledNovember
                                                                                  No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                   2018 /403  of and
                                                                                                                          Rules   507Regulations
                                                                                                                                       PageID 962

                                              regulations had already put that                        find it necessary to add an additional                 guidance further stated that the notice
                                              regulatory structure in place. These                    payment mechanism for the                              may be provided by the organization
                                              rules for the most part merely keep it in               accommodation process.                                 itself, its group health plan, or its third
                                              place and maintain the way it operates.                    If an eligible organization wishes to               party administrator, as applicable. The
                                              The Religious IFC adds some additional                  revoke its use of the accommodation, it                guidance stated that, under the
                                              paperwork burdens as a result of the                    can do so under these rules, and operate               regulation at 45 CFR 147.200(b), ‘‘[t]he
                                              new interaction between the                             under its exempt status. As part of its                notice of modification must be provided
                                              accommodation and the expanded                          revocation, the issuer or third party                  in a form that is consistent with the
                                              exemptions; those are discussed below.                  administrator of the eligible                          rules of paragraph (a)(4) of this section,’’
                                                 Above, the Departments discussed                     organization must provide participants                 and (a)(4) has detailed rules on when
                                              public comments concerning whether                      and beneficiaries written notice of such               electronic notice is permitted. These
                                              we should have merely expanded the                      revocation. Some commenters suggested                  guidelines still apply under the final
                                              accommodation rather than expanding                     HHS has not yet issued guidance on the                 rules. These rules adopt those
                                              the exemptions. The Religious IFC and                   revocation process, but CCIIO provided                 guidelines.
                                              these final rules expand the kinds of                   guidance concerning this process on                       The guidance further specified that
                                              entities that may use the optional                      November 30, 2017.71 These rules                       the revocation of the accommodation
                                              accommodation, by expanding the                         supersede that guidance, and adopt or                  would be effective notice on the first
                                              exemptions and allowing any exempt                      modify its specific guidelines as                      day of the first plan year that begins on
                                              entities to opt to make use of the                      explained below. As a result, these rules              or after 30 days after the date of the
                                              accommodation. Consequently, under                      delete references, set forth in the                    revocation, or alternatively, whether or
                                              these rules, objecting employers may                    Religious IFC’s accommodation                          not the objecting entity’s group health
                                              make use of the exemption or may                        regulations, to ‘‘guidance issued by the               plan or issuer listed the contraceptive
                                              choose to utilize the optional                          Secretary of the Department of Health                  benefit in its Summary of Benefits of
                                              accommodation process. If an eligible                   and Human Services.’’                                  Coverage (SBC), the group health plan
                                              organization uses the optional                             The guidance stated that an entity that             or issuer could revoke the
                                              accommodation process through the                       was using the accommodation under the                  accommodation by giving at least 60-
                                              EBSA Form 700 or other specified                        previous rules, or an entity that adopts               days prior notice pursuant to section
                                              notice to HHS, it voluntarily shifts an                 the accommodation maintained by the                    2715(d)(4) of the PHS Act (incorporated
                                              obligation to provide separate but                      IFCs, could revoke its use of the                      into ERISA and the Code) 72 and
                                              seamless contraceptive coverage to its                  accommodation and use the exemption.                   applicable regulations thereunder to
                                              issuer or third party administrator.                    This guideline applies under the final                 revoke the accommodation. The
                                                 Some commenters asked that these                     rules. This revocation process applies                 guidance noted that, unlike the SBC
                                              final rules create an alternative payment               both prospectively to eligible                         notification process, which can
                                              mechanism to cover contraceptive                        organizations that decide at a later date              effectuate a modification of benefits in
                                              services for third party administrators                 to avail themselves of the optional                    the middle of a plan year, provided it
                                              obligated to provide or arrange such                    accommodation and then decide to                       is allowed by State law and the contract
                                              coverage under the accommodation.                       revoke that accommodation, as well as                  of the policy, the 30 day notification
                                              These rules do not concern the payment                  to organizations that invoked the                      process under the guidance can only
                                              mechanism, which is set forth in                        accommodation prior to the effective                   effectuate a benefit modification at the
                                              separate rules at 45 CFR 156.50. The                    date of the Religious IFC either by their              beginning of a plan year. This part of the
                                              Departments do not view an alternative                  submission of an EBSA Form 700 or                      guidance is adopted in part and changed
                                              payment mechanism as necessary. As                      notification, or by some other means                   in part by these final rules, as follows,
                                              discussed below, although the                           under which their third party                          based on public comments on the issue.
                                              Departments do not know how many                        administrator or issuer was notified by                   Some commenters asked that
                                              entities will use the accommodation, it                 DOL or HHS that the accommodation                      revocations only be permitted to occur
                                              is reasonably likely that some entities                 applies.                                               on the first day of the next plan year, or
                                              previously using it will continue to do                    The guidance stated that, when the                  no sooner than January 2019, to avoid
                                              so, while others will choose the                        accommodation is revoked by an entity                  burdens on plans and because some
                                              expanded exemption, leading to an                       using the exemption, the issuer of the                 states do not allow for mid-year plan
                                              overall reduction in the use of the                     eligible organization must provide                     changes. The Departments believe that
                                              accommodation. The Departments have                     participants and beneficiaries written                 providing 60-days notice pursuant to
                                              reason to believe that these final rules                notice of such revocation. These rules                 section 2715(d)(4) of the PHS Act,
                                              will not lead to a significant expansion                adopt that guideline. Consistent with                  where applicable, is a mechanism that
                                              of entities using the accommodation,                    other applicable laws, the issuer or third             already exists for making changes in
                                              since nearly all of the entities of which               party administrator of an eligible                     health benefits covered by a group
                                              the Departments are aware that may be                   organization must promptly notify plan                 health plan during a plan year; that
                                              interested in doing so were already able                participants and beneficiaries of the                  process already takes into consideration
                                              to do so prior to the Religious IFC.                    change of status to the extent such                    any applicable state laws. However, in
                                              Moreover, it is still the case under these              participants and beneficiaries are                     response to public comments, these
                                              rules that if an entity serving as a third              currently being offered contraceptive                  rules change the accommodation
                                              party administrator does not wish to                    coverage at the time the accommodated                  provisions from the Religious IFC to
                                              satisfy the obligations it would need to                organization invokes its exemption. The                indicate that, as a transitional rule,
khammond on DSK30JT082PROD with RULES2




                                              satisfy under an accommodation, it                                                                             providing 60-days notice for revoking an
                                              could choose not to contract with an                      71 See Randy Pate, ‘‘Notice by Issuer or Third
                                                                                                                                                             accommodation is only available, if
                                              entity that opts into the accommodation.                Party Administrator for Employer/Plan Sponsor of       applicable, to plans that are using the
                                              This conflict is even less likely now that              Revocation of the Accommodation for Certain
                                                                                                      Preventive Services,’’ CMS (Nov. 30, 2017), https://   accommodation at the time of the
                                              entities eligible for the accommodation                 www.cms.gov/CCIIO/Resources/Regulations-and-
                                              are also eligible for the exemption. For                Guidance/Downloads/Notice-Issuer-Third-Party-            72 See also 26 CFR 54.9815–2715(b); 29 CFR

                                              these reasons, the Departments do not                   Employer-Preventive.pdf.                               2590.715–2715(b); 45 CFR 147.200(b).



                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00036   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                                                                                                                                                                402
                                                        Case 4:18-cv-00825-O
                                                          Federal                  Document
                                                                  Register / Vol. 83,           22 FiledNovember
                                                                                      No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                       2018 /404  of and
                                                                                                                              Rules   507Regulations
                                                                                                                                           PageID 96357571

                                              publication of these final rules. As a                    Department of Health and Human                       which an issuer is deemed to have
                                              general rule, for plans that use the                      Services.’’ On November 30, 2017, HHS                complied with the Mandate where the
                                              accommodation in future plan years, the                   issued the guidance regarding                        issuer relied reasonably and in good
                                              Departments believe it is appropriate to                  revocation. These final rules incorporate            faith on a representation by an eligible
                                              allow revocation of an accommodation                      this guidance, with certain                          organization as to its eligibility for the
                                              only on the first day of the next plan                    clarifications, and state that the                   accommodation, even if that
                                              year. Based on the objections of various                  revocation notice must be provided ‘‘as              representation was later determined to
                                              litigants and public commenters, we                       specified herein.’’ The final rule                   be incorrect. The Departments omitted
                                              believe that some entities already using                  incorporates the two sets of directions              this provision from the Religious IFC,
                                              the accommodation may have been                           for revoking the accommodation                       on the grounds that this provision was
                                              doing so only because previous                            initially set forth in the interim                   less necessary where any organization
                                              regulations denied them an exemption.                     guidance in the following manner. The                eligible for the optional accommodation
                                              For them, access to the transitional 60-                  first, designated as subparagprah (1) as             is also exempt. Nevertheless, in order to
                                              days notice procedure (if applicable) is                  a ‘‘[t]ransitional rule,’’ explains that if          respond to concerns in public
                                              appropriate in the period immediately                     contraceptive coverage is being offered              comments, and to prevent any risk to
                                              following the finalization of these rules.                through the accommodation process on                 issuers of a mistake or
                                              In future plan years, however—plan                        the date on which these final rules go               misrepresentation by an organization
                                              years that begin after the effective date                 into effect, 60-days notice may be                   seeking the accommodation process, the
                                              of these final rules—plans and entities                   provided to revoke the accommodation                 Departments have finalized the
                                              that qualify as exempt under these rules                  process, or they revocation may occur                Religious IFC with an additional change
                                              will have been on notice that they                        ‘‘on the first day of the first plan year            that restores this clause. The clause uses
                                              qualify for an exemption or the                           that begins on or after 30 days after the            the same language that was in the
                                              accommodation. If they have opted to                      date of the revocation’’ consistent with             regulations prior to the Religious IFC,
                                              enter or remain in the accommodation                      PHS Act section 2715(d)(4), 45                       and it is inserted at 45 CFR 147.131(f),
                                              in those future plan years, when they                     CFR 147.200(b), 26 CFR 54.9815–                      26 CFR 54.9815–2713A(e), and 29 CFR
                                              could have chosen the exemption, the                      2715(b), or 29 CFR 2590.715–2715(b).                 2590.715–2713A(e). As a result, these
                                              Departments believe it is appropriate for                 The second direction, set forth in                   rules renumber the subsequent
                                              them to wait until the first day of the                   subparagraph (ii), explains the                      paragraphs in each of those sections.
                                              following plan year to change to exempt                   ‘‘[g]eneral rule’’ that, in plan years
                                                                                                                                                             P. Definition of Contraceptives for the
                                              status.73                                                 beginning after the date on which these
                                                                                                                                                             Purpose of These Final Rules
                                                 This change is implemented in the                      final rules go into effect, revocation of
                                                                                                        the accommodation will be effective on                  The previous regulations did not
                                              following manner. In the Religious IFC,
                                                                                                        ‘‘the first day of the first plan year that          define contraceptive services. The
                                              the accommodation provisions
                                                                                                        begins on or after 30 days after the date            Guidelines issued in 2011 included,
                                              addressing revocation were found at 45
                                                                                                        of the revocation.’’                                 under ‘‘Contraceptive methods and
                                              CFR 147.131(c)(4), 26 CFR 54.9815–
                                                                                                           The Religious IFC states that if an               counseling,’’ ‘‘[a]ll Food and Drug
                                              2713AT(a)(5),74 and 29 CFR 2590.715–
                                                                                                        accommodated entity objects to some,                 Administration approved contraceptive
                                              2713A(a)(5).
                                                                                                        but not all, contraceptives, an issuer for           methods, sterilization procedures, and
                                                 The provisions in the Religious IFC
                                                                                                        an insured group health plan that covers             patient education and counseling for all
                                              (with technical variations among the
                                                                                                        contraceptives under the                             women with reproductive capacity.’’
                                              HHS, Labor, and Treasury rules) state
                                                                                                        accommodation may, at the issuer’s                   The previous regulations concerning the
                                              that a written notice of revocation must
                                                                                                        option, choose to provide coverage or                exemption and the accommodation used
                                              be provided ‘‘as specified in guidance
                                                                                                        payments for all contraceptive services,             the terms contraceptive services and
                                              issued by the Secretary of the
                                                                                                        instead of just for the narrower set of              contraceptive coverage as catch-all
                                                 73 These final rules go into effect 60 days after      contraceptive services to which the                  terms to encompass all of those
                                              they are published in the Federal Register. Some          entities object. Some commenters                     Guidelines’ requirements. The 2016
                                              entities currently using the accommodation may            supported this provision, saying that it             update to the Guidelines are similarly
                                              have a plan year that begins less than 30 days after      allows flexibility for issuers that might            worded. Under ‘‘Contraception,’’ they
                                              the effective date of these final rules. In such cases,
                                              they may be unable, after the effective date of these
                                                                                                        otherwise face unintended burdens from               include the ‘‘full range of contraceptive
                                              final rules, to provide a revocation notice 30 days       providing coverage under the                         methods for women currently identified
                                              prior to the start of their next plan year. However,      accommodation for entities that object               by the U.S. Food and Drug
                                              these final rules will be published at least 60 days      to only some contraceptive items. The                Administration,’’ ‘‘instruction in
                                              prior to the start of that plan year. Therefore,          Departments have maintained this
                                              entities exempt under these final rules that have
                                                                                                                                                             fertility awareness-based methods,’’ and
                                              been subject to the accommodation on the date             provision in these final rules. Note that            ‘‘[c]ontraceptive care’’ to ‘‘include
                                              these final rules are published, that wish to revoke      this provision is consistent with the                contraceptive counseling, initiation of
                                              the accommodation, and whose next plan years              other assertions in the rules saying that            contraceptive use, and follow-up care
                                              start after these final rules go into effect, but less    an entity’s objection applies ‘‘to the
                                              than 30 days thereafter, may submit their 30 day
                                                                                                                                                             (for example, management, and
                                              revocation notices after these final rules are            extent’’ of the entity’s religious beliefs,          evaluation as well as changes to and
                                              published, before these final rules are in effect, so     because in this instance, under the                  removal or discontinuation of the
                                              that they will have submitted the revocation at least     accommodation, the plan participant or               contraceptive method).’’ 75
                                              30 days before their next plan year starts. In such       beneficiary still receives coverage or
                                              cases, even though the revocation notice will be
                                                                                                                                                                To more explicitly state that the
                                                                                                        payments for all contraceptives, and this            exemption encompasses any of the
khammond on DSK30JT082PROD with RULES2




                                              submitted before these final rules are in effect, the
                                              actual revocation will not occur until after these        provision simply allows issuers more                 contraceptive or sterilization services,
                                              final rules are in effect, and plan participants will     flexibility in choosing how to help                  items, or information that have been
                                              have been provided with 30 days’ notice of the            provide that coverage.
                                              revocation.
                                                                                                                                                             required under the Guidelines, the
                                                 74 The Department of the Treasury’s rule
                                                                                                           Some commenters asked that the                    Religious IFC included a definition at 45
                                              addressing the accommodation is being finalized at
                                                                                                        Departments retain the ‘‘reliance’’
                                              26 CFR 54.9815–2713A, superseding its temporary           provision, contained in the previous                   75 https://www.hrsa.gov/womens-guidelines-2016/

                                              regulation at 26 CFR 54.9815–2713AT.                      accommodation regulations, under                     index.html.



                                         VerDate Sep<11>2014    20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00037   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                                                                                                                                                                403
                                              57572 Case 4:18-cv-00825-O
                                                      Federal                  Document
                                                              Register / Vol. 83,           22 FiledNovember
                                                                                  No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                   2018 /405  of and
                                                                                                                          Rules   507Regulations
                                                                                                                                       PageID 964

                                              CFR 147.131(f) and 147.132(c), 26 CFR                   of contraceptive methods as a type of                    prescribed for non-preventive, non-
                                              54.9815–2713AT(e), and 29 CFR                           preventive service only when a drug                      contraceptive purposes. As discussed
                                              2590.715–2713A(e). These rules finalize                 that FDA has approved for contraceptive                  above, these final rules also do not
                                              those definitions without change, but                   use is prescribed in whole or in part for                purport to delineate the items HRSA
                                              renumber them as 45 CFR 147.131(f)                      such purpose or intended use. Section                    will include in the Guidelines, but only
                                              and 147.132(c), 26 CFR 54.9815–                         2713(a)(4) does not authorize the                        concern expanded exemptions and
                                              2713A(e), and 29 CFR 2590.715–                          Departments to require coverage,                         accommodations that apply to the
                                              2713A(e), respectively.                                 without cost-sharing, of drugs                           extent the Guidelines require
                                                                                                      prescribed exclusively for a non-                        contraceptive coverage. Therefore, the
                                              Q. Severability                                         contraceptive and non-preventive use to                  Departments do not consider it
                                                The Departments finalize without                      treat an existing condition.77 The extent                appropriate to specify in these final
                                              change (except for certain paragraph                    to which contraceptives are covered to                   rules that under section 2713(a)(4),
                                              redesignations), the severability clauses               treat non-preventive conditions would                    exempt organizations must provide
                                              in the interim final rules, namely, at                  be determined by application of the                      coverage for drugs prescribed
                                              paragraph (g) of 26 CFR 54.9815–2713A,                  requirement section 1302(b)(1)(F) of the                 exclusively for a non-contraceptive and
                                              the redesignated paragraph (g) of 29 CFR                ACA to cover prescription drugs (where                   non-preventive use to treat an existing
                                              2590.715–2713A, and 45 CFR                              applicable), implementing regulations at                 condition.
                                              147.132(d).                                             45 CFR 156.122, and 156.125, and
                                                                                                                                                               2. Comments Concerning Regulatory
                                                                                                      plans’ decisions about the basket of
                                              R. Other Public Comments                                                                                         Impact
                                                                                                      medicines to cover for these conditions.
                                              1. Items Approved as Contraceptives                        Some commenters observed that                            Some commenters agreed with the
                                              But Used To Treat Existing Conditions                   pharmacy claims do not include a                         Departments’ statement in the Religious
                                                                                                      medical diagnosis code, so plans may be                  IFC that the expanded exemptions are
                                                 Some commenters noted that some                      unable to discern whether a drug                         likely to affect only a small percentage
                                              drugs included in the preventive                        approved by FDA for contraceptive uses                   of women otherwise receiving coverage
                                              services contraceptive Mandate can also                 is actually applied for a preventive or                  under the Mandate. Other commenters
                                              be useful for treating certain existing                 contraceptive use, or for another use.                   disagreed, stating that the expanded
                                              health conditions, and that women use                   Section 2713(a)(4), however, draws a                     exemptions could take contraceptive
                                              them for non-contraceptive purposes.                    distinction between preventive care and                  coverage away from many or most
                                              Certain commenters urged the                            screenings and other kinds of care and                   women. Still others opposed expanding
                                              Departments to clarify that the final                   screenings. That subsection does not                     the exemptions and contended that
                                              rules do not permit employers to                        authorize the Departments to impose a                    accurately determining the number of
                                              exclude from coverage medically                         coverage mandate of services that are                    women affected by the expanded
                                              necessary prescription drugs used for                   not at least partly applied for a                        exemptions is not possible.
                                              non-preventive services. Some                           preventive use, and the Guidelines                          After reviewing the public comments,
                                              commenters suggested that religious                     themselves do not require coverage of                    the Departments agree with commenters
                                              objections to the Mandate should not be                 contraceptive methods or care unless                     who said that estimating the impact of
                                              permitted in cases where such methods                   such methods or care is contraceptive in                 these final rules is difficult based on the
                                              are used to treat such conditions, even                 purpose. These rules do not prohibit                     limited data available to us, and with
                                              if those methods can also be used for                   issuers from covering drugs and devices                  commenters who agreed with the
                                              contraceptive purposes.                                 that are approved for contraceptive uses                 Religious IFC that the expanded
                                                 Section 2713(a)(4) only applies to                   even when those drugs and devices are                    exemptions are likely to affect only a
                                              ‘‘preventive’’ care and screenings. The                                                                          small percentage of women. The
                                              statute does not allow the Guidelines to                   77 The Departments previously cited the IOM’s         Departments do not find the estimates of
                                              mandate coverage of services provided                   listing of existing conditions that contraceptive        large impacts submitted by some
                                              solely for a non-preventive use, such as                drugs can be used to treat (menstrual disorders,
                                                                                                      acne, and pelvic pain), and said of those uses that
                                                                                                                                                               commenters more reliable than the
                                              the treatment of an existing condition.                 ‘‘there are demonstrated preventive health benefits      estimates set forth in the Religious and
                                              The Guidelines implementing this                        from contraceptives relating to conditions other         Moral IFCs. Even certain commenters
                                              section of the statute are consistent with              than pregnancy.’’ 77 FR 8727 & n.7. This was not,        that ‘‘strongly oppos[ed]’’ the Religious
                                              that narrow authority. They state                       however, an assertion that PHS Act 2713(a)(4) or
                                                                                                      the Guidelines require coverage of ‘‘contraceptive’’
                                                                                                                                                               IFC commented that merely
                                              repeatedly that they apply to                           methods when prescribed for an exclusively non-          ‘‘thousands’’ would be impacted, a
                                              ‘‘preventive’’ services or care.76 The                  contraceptive, non-preventive use. Instead, it was       number consistent with the
                                              requirement in the Guidelines                           an observation that such drugs—generally referred        Departments’ estimate of the number of
                                              concerning ‘‘contraception’’ specifies                  to as ‘‘contraceptives’’—also have some alternate
                                                                                                      beneficial uses to treat existing conditions. For the
                                                                                                                                                               women who may be affected by the rule.
                                              several times that it encompasses                       purposes of these final rules, the Departments           The Departments’ estimates of the
                                              ‘‘contraceptives,’’ that is, medical                    clarify here that the reference prior to the Religious   impact of these final rules are discussed
                                              products, methods, and services applied                 IFC to the benefits of using contraceptive drugs         in more detail in the following section.
                                              for ‘‘contraceptive’’ uses. The                         exclusively for some non-contraceptive and non-
                                                                                                      preventive uses to treat existing conditions did not
                                                                                                                                                               Therefore, the Departments conclude
                                              Guidelines do not require coverage of                   mean that the Guidelines require coverage of such        that the estimates of regulatory impact
                                              care and screenings that are non-                       uses, and consequently is not a reason to refrain        made in the Religious IFC are still the
                                              preventive, and the contraception                       from offering the expanded exemptions provided           best estimates available. Our estimates
                                              portion of those Guidelines do not                      here. Where a drug approved by the FDA for
                                                                                                                                                               are discussed in more detail in the
khammond on DSK30JT082PROD with RULES2




                                                                                                      contraceptive use is prescribed for both a
                                              require coverage of medical products,                   contraceptive use and a non-contraceptive use, the       following section.
                                              methods, care, and screenings that are                  Guidelines (to the extent they apply) would require
                                              non-contraceptive in purpose or use.                    its coverage for contraceptive use. Where a drug         3. Interaction With State Laws
                                              The Guidelines’ inclusion of                            approved by the FDA for contraceptive use is                Some commenters asked the
                                                                                                      prescribed exclusively for a non-contraceptive and
                                              contraceptive services requires coverage                non-preventive use to treat an existing condition, it
                                                                                                                                                               Departments to discuss the interaction
                                                                                                      would be outside the scope of the Guidelines and         between these final rules and state laws
                                                76 Id.                                                the contraceptive Mandate.                               that either require contraceptive


                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00038   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM    15NOR2
                                                                                                                                                                                              404
                                                       Case 4:18-cv-00825-O
                                                         Federal                  Document
                                                                 Register / Vol. 83,           22 FiledNovember
                                                                                     No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                      2018 /406  of and
                                                                                                                             Rules   507Regulations
                                                                                                                                          PageID 96557573

                                              coverage or provide religious                           contraceptives, nor that the Guidelines               economically significant effects ($100
                                              exemptions from those and other                         must force entities with religious                    million or more in any one year), and
                                              requirements. Some commenters argued                    objections to cover contraceptives.                   an ‘‘economically significant’’
                                              that providing expanded exemptions in                                                                         regulatory action is subject to review by
                                                                                                      IV. Economic Impact and Paperwork
                                              these rules would negate state                                                                                the Office of Management and Budget
                                                                                                      Burden
                                              contraceptive requirements or narrower                                                                        (OMB). As discussed below regarding
                                              state religious exemptions. Some                           The Departments have examined the                  their anticipated effects, the Religious
                                              commenters asked that the Departments                   impacts of the Religious IFC and the                  IFC and these rules are not likely to
                                              specify that these exemptions do not                    final rules as required by Executive                  have economic impacts of $100 million
                                              apply to plans governed by state laws                   Order 12866 on Regulatory Planning                    or more in any one year, and therefore
                                              that require contraceptive coverage. The                and Review (September 30, 1993),                      do not meet the definition of
                                              Department agrees that these rules                      Executive Order 13563 on Improving                    ‘‘economically significant’’ under
                                              concern only the applicability of the                   Regulation and Regulatory Review                      Executive Order 12866. However, OMB
                                              Federal contraceptive Mandate imposed                   (January 18, 2011), the Regulatory                    has determined that the actions are
                                              pursuant to section 2713(a)(4). They do                 Flexibility Act (RFA) (September 19,                  significant within the meaning of
                                              not regulate state contraceptive                        1980, Pub. L. 96 354), section 1102(b) of             section 3(f)(4) of the Executive Order.
                                              mandates or state religious exemptions.                 the Social Security Act, section 202 of               Therefore, OMB has reviewed these
                                              If a plan is exempt under the Religious                 the Unfunded Mandates Reform Act of                   final rules, and the Departments have
                                              IFC and these rules, that exemption                     1995 (March 22, 1995; Pub. L. 104–4),                 provided the following assessment of
                                              does not necessarily exempt the plan or                 Executive Order 13132 on Federalism                   their impact.
                                              other insurance issuer from state laws                  (August 4, 1999), the Congressional
                                              that may apply to it. The previous                      Review Act (5 U.S.C. 804(2)), and                     1. Need for Regulatory Action
                                              regulations, which offered exemptions                   Executive Order 13771 on Reducing                        These final rules adopt as final and
                                              for houses of worship and integrated                    Regulation and Controlling Regulatory                 further change the amendments made
                                              auxiliaries, did not include regulatory                 Costs (January 30, 2017).                             by the Religious IFC, which amended
                                              language negating the exemptions in                     A. Executive Orders 12866 and 13563—                  the Departments’ July 2015 final
                                              states that require contraceptive                       Department of HHS and Department of                   regulations. The Religious IFC and these
                                              coverage, although the Departments                      Labor                                                 final rules expand the exemption from
                                              discussed the issue to some degree in                                                                         the requirement to provide coverage for
                                              various preambles of those previous                        Executive Orders 12866 and 13563
                                                                                                                                                            contraceptives and sterilization,
                                              regulations. The Departments do not                     direct agencies to assess all costs and
                                                                                                                                                            established under the HRSA Guidelines,
                                              consider it appropriate or necessary in                 benefits of available regulatory
                                                                                                                                                            promulgated under section 2713(a)(4) of
                                              the regulatory text of the religious                    alternatives and, if regulation is
                                                                                                                                                            the PHS Act, section 715(a)(1) of ERISA,
                                              exemptions to declare that the Federal                  necessary, to select regulatory
                                                                                                                                                            and section 9815(a)(1) of the Code, to
                                              contraceptive Mandate will still apply                  approaches that maximize net benefits
                                                                                                                                                            include certain entities and individuals
                                              in states that have a state contraceptive               (including potential economic,
                                                                                                                                                            with objections to compliance with the
                                              mandate, since these rules do not                       environmental, and public health and
                                                                                                                                                            Mandate based on sincerely held
                                              purport to regulate the applicability of                safety effects; distributive impacts; and
                                                                                                                                                            religious beliefs, and they revise the
                                              state contraceptive mandates.78                         equity). Executive Order 13563
                                                                                                                                                            accommodation process to make it
                                                 Some commenters observed that,                       emphasizes the importance of
                                                                                                                                                            optional for eligible organizations. The
                                              through ERISA, some entities may avoid                  quantifying both costs and benefits,
                                                                                                                                                            expanded exemption applies to certain
                                              state laws that require contraceptive                   reducing costs, harmonizing rules, and
                                                                                                                                                            individuals and entities that have
                                              coverage by self-insuring. This is a                    promoting flexibility.
                                                                                                         Section 3(f) of Executive Order 12866              religious objections to some (or all) of
                                              result of the application of the                                                                              the contraceptive and/or sterilization
                                              preemption and savings clauses                          defines a ‘‘significant regulatory action’’
                                                                                                      as an action that is likely to result in a            services that would be covered under
                                              contained in ERISA to state insurance                                                                         the Guidelines. Such action has been
                                              regulation. See 29 U.S.C. 1144(a) &                     regulation: (1) Having an annual effect
                                                                                                      on the economy of $100 million or more                taken, among other reasons discussed
                                              (b)(1). These rules cannot change                                                                             above, to provide for participation in the
                                              statutory ERISA provisions, and do not                  in any one year, or adversely and
                                                                                                      materially affecting a sector of the                  health insurance market by certain
                                              change the standards applicable to
                                                                                                      economy, productivity, competition,                   entities or individuals, by freeing them
                                              ERISA preemption. To the extent
                                                                                                      jobs, the environment, public health or               from penalties they could incur if they
                                              Congress has decided that ERISA
                                                                                                      safety, or State, local, or tribal                    follow their sincerely held religious
                                              preemption includes preemption of
                                                                                                      governments or communities (also                      beliefs against contraceptive coverage.
                                              state laws requiring contraceptive
                                              coverage, that decision occurred before                 referred to as ‘‘economically                         2. Anticipated Effects
                                              the ACA and was not negated by the                      significant’’); (2) creating a serious
                                                                                                                                                            a. Removal of Burdens on Religious
                                              ACA. Congress did not mandate in the                    inconsistency or otherwise interfering
                                                                                                                                                            Exercise
                                              ACA that any Guidelines issued under                    with an action taken or planned by
                                              section 2713(a)(4) must include                         another agency; (3) materially altering                 Regarding entities and individuals
                                                                                                      the budgetary impacts of entitlement                  that are extended an exemption by the
                                                 78 Some commenters also asked that these final       grants, user fees, or loan programs or the            Religious IFC and these final rules,
                                              rules specify that exempt entities must comply with     rights and obligations of recipients                  without that exemption the Guidelines
khammond on DSK30JT082PROD with RULES2




                                              other applicable laws concerning such things as                                                               would require many of them to either
                                              notice to plan participants or collective bargaining
                                                                                                      thereof; or (4) raising novel legal or
                                              agreements. These final rules relieve the application   policy issues arising out of legal                    pay for coverage of contraceptive
                                              of the Federal contraceptive Mandate under section      mandates, the President’s priorities, or              services that they find religiously
                                              2713(a)(4) to qualified exempt entities; they do not    the principles set forth in the Executive             objectionable; submit self-certifications
                                              affect the applicability of other laws. Elsewhere in
                                              this preamble, the Departments provide guidance         Order.                                                that would result in their issuer or third
                                              applicable to notices of revocation and changes that       A regulatory impact analysis must be               party administrator paying for such
                                              an entity may seek to make during its plan year.        prepared for major rules with                         services for their employees, which


                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00039   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                                                                                                                                                          405
                                              57574 Case 4:18-cv-00825-O
                                                      Federal                  Document
                                                              Register / Vol. 83,           22 FiledNovember
                                                                                  No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                   2018 /407  of and
                                                                                                                          Rules   507Regulations
                                                                                                                                       PageID 966

                                              some entities also believe entangles                    burdens for issuers and third party                   provided coverage for 14 of the 18 FDA-
                                              them in the provision of such                           administrators due to reductions in use               approved women’s contraceptive or
                                              objectionable coverage; or pay tax                      of the accommodation will more than                   sterilization methods, 134 S. Ct. at
                                              penalties, or be subject to other adverse               offset increased obligations for serving              2766).
                                              consequences, for non-compliance with                   the fewer number of entities that will                   • How many women will be covered
                                              these requirements. These final rules                   now opt into the accommodation. This                  by plans of entities using their newly
                                              remove certain associated burdens                       will lead to a net decrease in burdens                exempt status.
                                              imposed on these entities and                           and costs on issuers and third party                     • Which of the women covered by
                                              individuals—that is, by recognizing                     administrators, who will no longer have               those plans want and would have used
                                              their religious objections to, and                      continuing obligations imposed on them                contraceptive coverage or payments for
                                              exempting them on the basis of such                     by the accommodation. While these                     contraceptive methods that are no
                                              objections from, the contraceptive and/                 rules make it legal for issuers to offer              longer covered by such plans.
                                              or sterilization coverage requirement of                insurance coverage that omits                            • Whether, given the broad
                                              the HRSA Guidelines and making the                      contraceptives to exempt entities and                 availability of contraceptives and their
                                              accommodation process optional for                      individuals, these final rules do not                 relatively low cost, such women will
                                              eligible organizations.                                 require issuers to do so.                             obtain and use contraception even if it
                                                                                                         The Departments anticipate that the                is not covered.
                                              b. Notices When Revoking                                                                                         • The degree to which such women
                                                                                                      effect of these rules on adjustments
                                              Accommodated Status                                                                                           are in the category of women identified
                                                                                                      made to the federally facilitated
                                                 To the extent that entities choose to                Exchange user fees under 45 CFR 156.50                by IOM as most at risk of unintended
                                              revoke their accommodated status to                     will be that fewer overall adjustments                pregnancy.
                                              make use of the expanded exemption, a                   will be made using the accommodation                     • The degree to which unintended
                                              notice will need to be sent to enrollees                process, because there will be more                   pregnancies may result among those
                                              (either by the objecting entity or by the               entities who previously were reluctant                women, which would be attributable as
                                              issuer or third party administrator) that               users of the accommodation that will                  an effect of these rules only if the
                                              their contraceptive coverage is                         choose to operate under the newly                     women did not otherwise use
                                              changing, and guidance will reflect that                expanded exemption than there will be                 contraception or a particular
                                              such a notice requirement is imposed no                 entities not previously eligible to use               contraceptive method due to their plan
                                              more than is already required by                        the accommodation that will opt into it.              making use of its newly exempt status.
                                              preexisting rules that require notices to               The Departments’ estimates of each                       • The degree to which such
                                              be sent to enrollees of changes to                      number of those entities is set forth in              unintended pregnancies may be
                                              coverage during a plan year. If the                     more detail below.                                    associated with negative health effects,
                                              entities wait until the start of their next                                                                   or whether such effects may be offset by
                                              plan year to change to exempt status,                   d. Impacts on Persons Covered by                      other factors, such as the fact that those
                                              instead of doing so during the current                  Newly Exempt Plans                                    women will be otherwise enrolled in
                                              plan year, those entities generally will                  These final rules will result in some               insurance coverage.
                                              also be able to avoid sending any                       persons covered in plans of newly                        • The extent to which such women
                                              supplementary notices in addition to                    exempt entities not receiving coverage                will qualify for alternative sources of
                                              what they would otherwise normally                      or payments for contraceptive services.               contraceptive access, such as through a
                                              send prior to the start of a new plan                   As discussed in the Religious IFC, the                parent’s or spouse’s plan, or through
                                              year. Additionally, these final rules                   Departments did not have sufficient                   one of the many governmental programs
                                              provide such entities with an offsetting                data on a variety of relevant factors to              that subsidize contraceptive coverage to
                                              regulatory benefit by the exemption                     precisely estimate how many women                     supplement their access.
                                              itself and its relief of burdens on their               would be impacted by the expanded                     ii. Public Comments Concerning
                                              religious beliefs. As discussed below,                  exemptions or any related costs they                  Estimates in Religious IFC
                                              assuming that more than half of the                     may incur for contraceptive coverage or
                                              entities that have been using the                       the results associated with any                          In the public comments, some
                                              previous accommodation will seek                        unintended pregnancies.                               commenters agreed with the
                                              immediate revocation of their                                                                                 Departments’ estimate that, at most, the
                                              accommodated status and notices will                    i. Unknown Factors Concerning Impact                  economic impact would lead to a
                                              be sent to all their enrollees, the total               on Persons in Newly Exempt Plans                      potential transfer cost, from employers
                                              estimated cost of sending those notices                    As referenced above and for reasons                (or other plan sponsors) to affected
                                              will be $302,036.                                       explained here, there are multiple levels             women, of $63.8 million. Some
                                                                                                      of uncertainty involved in measuring                  commenters said the impact would be
                                              c. Impacts on Third Party                                                                                     much smaller. Other commenters
                                              Administrators and Issuers                              the effect of the expanded exemption,
                                                                                                      including but not limited to—                         disagreed, suggesting that the expanded
                                                 The Departments estimate that these                     • How many entities will make use of               exemptions risked removing
                                              final rules will not result in any                      their newly exempt status.                            contraceptive coverage from more than
                                              additional burdens or costs on issuers or                  • How many entities will opt into the              55 million women receiving the benefits
                                              third party administrators. As discussed                accommodation maintained by these                     of the preventive services Guidelines, or
                                              below, the Departments believe that 109                 rules, under which their plan                         even risked removing contraceptive
                                              of the 209 entities making use of the                   participants will continue receiving                  coverage from over 100 million women.
khammond on DSK30JT082PROD with RULES2




                                              accommodation process will instead                      contraceptive coverage.                               Some commenters cited studies
                                              make use of their new exempt status. In                    • Which contraceptive methods some                 indicating that, nationally, unintended
                                              contrast, the Departments expect that a                 newly exempt entities will continue to                pregnancies have large public costs, and
                                              much smaller number (which we                           provide without cost-sharing despite the              the Mandate overall led to large out-of-
                                              assume to be 9) will make use of the                    entity objecting to other methods (for                pocket savings for women.
                                              accommodation to which they were not                    example, as reflected in Hobby Lobby,                    These general comments do not,
                                              previously provided access. Reduced                     several objecting entities have still                 however, substantially assist us in


                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00040   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                                                                                                                                                          406
                                                       Case 4:18-cv-00825-O
                                                         Federal                  Document
                                                                 Register / Vol. 83,           22 FiledNovember
                                                                                     No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                      2018 /408  of and
                                                                                                                             Rules   507Regulations
                                                                                                                                          PageID 96757575

                                              estimating how many women would be                      cases will cover 14 of 18 FDA-approved                   contraceptive user fees adjustments, in
                                              affected by these expanded exemptions                   women’s contraceptive and sterilization                  the 2015 plan year, to obtain
                                              specifically, or among them, how many                   methods.79 See Hobby Lobby, 134 S. Ct.                   reimbursement for contraceptive service
                                              unintended pregnancies would result,                    at 2766. The effects of the expanded                     payments made for coverage of such
                                              or how many of the affected women                       exemptions will be mitigated to that                     services for women covered by self-
                                              would nevertheless use contraceptives                   extent. No publicly traded for-profit                    insured plans that were accommodated.
                                              not covered under the health plans of                   entities sued challenging the Mandate,                   Overall, while recognizing the limited
                                              their objecting employers and, thus, be                 and the public comments did not reveal                   data available, the Departments
                                              subject to the transfer costs the                       any that specifically would seek to use                  assumed that, under an expanded
                                              Departments estimate, or instead, how                   the expanded exemptions.                                 exemption and accommodation,
                                              many women might avoid unintended                       Consequently, the Departments agree                      approximately 109 previously
                                              pregnancies by changing their activities                with the estimate from the Religious IFC                 accommodated entities would use an
                                              in other ways besides using                             that publicly traded companies would                     expanded exemption, and about 100
                                              contraceptives. The Departments                         not likely make use of these expanded                    would continue their accommodated
                                              conclude, therefore, that our estimates                 exemptions.                                              status. We also estimated that another 9
                                              of the anticipated effect in the Religious                 Fourth, HHS previously estimated                      entities would use the accommodation
                                              IFC are still the best estimates we have                that 209 entities would make use of the                  where the entities were not previously
                                              based on the limited data available to                  accommodation process. To arrive at                      eligible to do so.
                                              make those estimates. We do not believe                 this number, the Departments used, as                       These sources of information were
                                              that the higher estimates submitted by                  a placeholder, the approximately 122                     outlined in the Religious IFC. Some
                                              various public commenters sufficiently                  nonprofit entities that brought litigation               commenters agreed with the
                                              took into consideration, or analyzed, the               challenging the accommodation process,                   Departments’ estimates based on those
                                              various factors that suggest the small                  and the approximately 87 closely held                    sources, and while others disagreed, the
                                              percentage of entities that will now use                for-profit entities that filed suit                      Departments conclude that commenters
                                              the expanded exemptions out of the                      challenging the Mandate in general. The                  did not provide information that allows
                                              large number of entities subject to the                 Departments’ records indicate, as noted                  us to make better estimates.
                                              Mandate overall. Instead, the                           in the Religious IFC, that approximately                 iv. Estimates Based on Litigating
                                              Departments agree with various public                   63 entities affirmatively submitted                      Entities That May Use Expanded
                                              commenters providing comment and                        notices to HHS to use the                                Exemptions
                                              analysis that, for a variety of reasons,                accommodation,80 and approximately
                                              the best estimate of the impact of the                                                                              Based on these and other factors, the
                                                                                                      60 plans took advantage of the
                                              expanded exemptions finalized in these                                                                           Departments considered two approaches
                                              rules is that most women receiving                         79 By reference to the FDA Birth Control Guide’s
                                                                                                                                                               in the Religious IFC to estimate the
                                              contraceptive coverage under the                        list of 18 birth control methods for women and 2         number of women affected among
                                              Mandate will not be affected. We agree                  for men, https://www.fda.gov/downloads/                  entities using the expanded exemptions.
                                              with such commenters that the number                    forconsumers/byaudience/forwomen/                        First, following the use in previous
                                                                                                      freepublications/ucm517406.pdf, Hobby Lobby and          regulations of litigating entities to
                                              of women covered by entities likely to                  entities with similar beliefs were not willing to
                                              make use of the expanded exemptions                     cover: IUD copper; IUD with progestin; emergency         estimate the effect of the exemption and
                                              in these rules is likely to be very small               contraceptive (Levonorgestrel); and emergency            accommodation, the Departments
                                              in comparison to the overall number of                  contraceptive (Ulipristal Acetate). See 134 S. Ct. at    attempted to estimate the number of
                                                                                                      2765–66. Hobby Lobby was willing to cover:               women covered by plans of litigating
                                              women receiving contraceptive coverage                  sterilization surgery for women; sterilization
                                              as a result of the Mandate.                             implant for women; implantable rod; shot/injection;      entities that could be affected by
                                                                                                      oral contraceptives (‘‘the Pill’’—combined pill); oral   expanded exemptions. Based on papers
                                              iii. Possible Sources of Information for                contraceptives (‘‘the Pill’’—extended/continuous         filed in litigation, and public sources,
                                              Estimating Impact                                       use/combined pill); oral contraceptives (‘‘the Mini      the Departments estimated in the
                                                                                                      Pill’’—progestin only); patch; vaginal contraceptive
                                                 The Departments have access to the                   ring; diaphragm with spermicide; sponge with
                                                                                                                                                               Religious IFC that approximately 8,700
                                              following general sources of information                spermicide; cervical cap with spermicide; female         women of childbearing age could have
                                              that are relevant to this issue, but these              condom; spermicide alone. Id. Among women using          their contraception costs affected by
                                              sources do not provide a full picture of                these 18 female contraceptive methods, 85 percent        plans of litigating entities using these
                                                                                                      use the 14 methods that Hobby Lobby and entities
                                              the impact of these final rules. First, the             with similar beliefs were willing to cover
                                                                                                                                                               expanded exemptions. The Departments
                                              regulations prior to the Religious IFC                  (22,446,000 out of 26,436,000), and ‘‘[t]he pill and     believe that number is lower based upon
                                              already exempted certain houses of                      female sterilization have been the two most              the receipt, by many of those litigating
                                              worship and their integrated auxiliaries                commonly used methods since 1982.’’ See                  entities, of permanent injunctions
                                                                                                      Guttmacher Institute, ‘‘Contraceptive Use in the         against the enforcement of section
                                              and, as explained elsewhere, effectively                United States’’ (Sept. 2016), https://
                                              did not apply contraceptive coverage                    www.guttmacher.org/fact-sheet/contraceptive-use-         2713(a)(4) to the extent it supports a
                                              requirements to various entities in self-               united-states.                                           contraceptive Mandate, which have
                                              insured church plans. The effect of                        80 This includes some fully insured and some          been entered by federal district courts
                                              those previous exemptions or                            self-insured plans, but it does not include entities     since the issuance of the Religious
                                                                                                      that may have used the accommodation by
                                              limitations are not included as effects of              submitting an EBSA form 700 self-certification
                                                                                                                                                               IFC.81 As a result, these final rules will
                                              these rules, which leave those impacts                  directly to their issuer or third party administrator.   not affect whether such entities will be
                                              in place. Second, in the Departments’                   In addition, the Departments have deemed some            subject to the contraceptive Mandate.
                                              previous regulations creating or                        other entities as being subject to the                   Subtracting those entities from the total,
khammond on DSK30JT082PROD with RULES2




                                                                                                      accommodation through their litigation filings, but      the Departments estimate that the
                                              expanding exemptions and the                            that might not have led to contraceptive coverage
                                              accommodation process we concluded                      being provided to persons covered in some of those       remaining litigating entities employ
                                              that no significant burden or costs                     plans, either because they are exempt as houses of
                                              would result. 76 FR 46625; 78 FR 39889.                 worship or integrated auxiliaries, they are in self-        81 See, for example, Catholic Benefits Ass’n LCA
                                                                                                      insured church plans, or the Departments were not        v. Hargan, No. 5:14–cv–00240–R (W.D. Okla. order
                                              Third, some entities, including some                    aware of their issuers or third party administrators     filed Mar. 7, 2018), and Dordt Coll. v. Burwell, No.
                                              for-profit entities, object to only some                so as to send them letters obligating them to provide    5:13–cv–04100 (N.D. Iowa order filed June 12,
                                              but not all contraceptives, and in some                 such coverage.                                           2018).



                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00041   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM     15NOR2
                                                                                                                                                                                                     407
                                              57576 Case 4:18-cv-00825-O
                                                      Federal                  Document
                                                              Register / Vol. 83,           22 FiledNovember
                                                                                  No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                   2018 /409  of and
                                                                                                                          Rules   507Regulations
                                                                                                                                       PageID 968

                                              approximately 49,000 persons, male and                  referenced above, that 43.6 percent of                 adjustments. Where the issuers seeking
                                              female. The average percent of workers                  such women use contraception covered                   adjustments are separate from the TPAs,
                                              at firms offering health benefits that are              by the Guidelines, the Departments                     the TPAs are asked to report the number
                                              actually covered by those benefits is 60                estimate that 1,150 of those women                     of persons covered by those plans. Some
                                              percent.82 This amounts to                              would be affected by these final rules.                users do not enter all the requested data,
                                              approximately 29,000 employees                             Together, this leads the Departments                and not all the data for the 2017 plan
                                              covered under those plans. EBSA                         to estimate that approximately 6,400                   year is complete. Nevertheless, HHS has
                                              estimates that for each employee                        women of childbearing age may have                     reviewed the user fees adjustment data
                                              policyholder, there is approximately                    their contraception costs affected by                  received for the 2017 plan year. HHS’s
                                              one dependent.83 This amounts to                        plans of litigating entities using these               best estimate from the data is that there
                                              approximately 58,000 covered persons.                   expanded exemptions. As noted                          were $38.4 million in contraception
                                              Census data indicate that women of                      previously, the Departments do not have                claims sought as the basis for user fees
                                              childbearing age—that is, women aged                    data indicating how many of those                      adjustments for plans, and that these
                                              15 to 44—compose 20.2 percent of the                    women agree with their employers’ or                   claims were for plans covering
                                              general population.84 Furthermore,                      educational institutions’ opposition to                approximately 1,823,000 plan
                                              approximately 43.6 percent of women of                  contraception (so that fewer of them                   participants and beneficiaries of all
                                              childbearing age use women’s                            than the national average might actually               ages, male and female.
                                              contraceptive methods covered by the                    use contraception). Nor do the                            This number fluctuates from year to
                                              Guidelines.85 Therefore, the                            Departments know how many would                        year. It is larger than the estimate used
                                              Departments estimate that                               have alternative contraceptive access                  in the Religious IFC because, on closer
                                              approximately 5,200 women of                            from a parent’s or spouse’s plan, or from              examination of the data, this number
                                              childbearing age that use contraception                 federal, state, or local governmental                  better accounts for plans where TPAs
                                              covered by the Guidelines are covered                   programs, nor how many of those                        were also issuers seeking user fees
                                              by employer sponsored plans of entities                 women would fall in the category of                    adjustments, in addition to plans where
                                              that might be affected by these final                   being most at risk of unintended                       the TPA is separate from the issuer
                                              rules. The Departments also estimate                    pregnancy, nor how many of those                       seeking user fees adjustments. The
                                              that, for the educational institutions that             entities would provide some                            number of employers using the
                                              brought litigation challenges objecting                 contraception in their plans while only                accommodation where user fees
                                              to the Mandate as applied to student                    objecting to certain contraceptives.                   adjustments were sought cannot be
                                              coverage that they arranged—where (1)                                                                          determined from HHS data, because not
                                              the institutions were not exempt under                  v. Estimates of Accommodated Entities
                                                                                                                                                             all users are required to submit that
                                              the prior rule, (2) their student plans                 That May Use Expanded Exemptions
                                                                                                                                                             information, and HHS does not
                                              were not self-insured, and (3) they have                  In the Religious IFC, the Departments                necessarily receive information about
                                              not received permanent injunctions                      also examined data concerning user-fee                 fully insured plans using the
                                              preventing the application of the                       reductions to estimate how many                        accommodation. Therefore, the
                                              previous regulations—such student                       women might be affected by entities that               Departments still consider our previous
                                              plans likely covered approximately                      are using the accommodation and                        estimate of 209 entities using the
                                              2,600 students. Thus, the Departments                   would use the expanded exemptions                      accommodation as the best estimate
                                              estimate the female members of those                    under these final rules. Under the                     available.
                                              plans is 2,600 women.86 Assuming, as                    accommodation, HHS has received                           As noted in the Religious IFC, HHS’s
                                                                                                      information from issuers that seek user                information indicates that religious
                                                 82 See Kaiser Family Foundation and Health

                                              Research and Educational Trust, ‘‘Employer Health
                                                                                                      fees adjustments under 45 CFR                          nonprofit hospitals or health systems
                                              Benefits: 2018 Annual Survey’’ at 62, available at      156.50(d)(3)(ii), for providing                        sponsored a significant minority of the
                                              http://files.kff.org/attachment/Report-Employer-        contraceptive payments for self-insured                accommodated self-insured plans that
                                              Health-Benefits-Annual-Survey-2018.                     plans that make use of the                             were using contraceptive user fees
                                                 83 Employee Benefits Security Administration,
                                                                                                      accommodation. HHS receives requests                   adjustments, yet those plans covered
                                              ‘‘Health Insurance Coverage Bulletin’’ Table 4, page
                                              21. Using Data for the March 2016 Annual Social         for fees adjustments both where Third                  more than 80 percent of the persons
                                              and Economic Supplement to the Current                  Party Administrators (TPAs) for those                  covered in all plans using contraceptive
                                              Population Survey. https://www.dol.gov/sites/           self-insured accommodated plans are                    user fees adjustments. Some of those
                                              default/files/ebsa/researchers/data/health-and-         themselves issuers, and where the TPAs
                                              welfare/health-insurance-coverage-bulletin-
                                                                                                                                                             plans cover nearly tens of thousands of
                                              2016.pdf.                                               use separate issuers to provide the                    persons each and are proportionately
                                                 84 United States Census Bureau, ‘‘Age and Sex        payments and those issuers seek fees                   much larger than the plans provided by
                                              Composition: 2010’’ (May 2011), available at                                                                   other entities using the contraceptive
                                              https://www.census.gov/prod/cen2010/briefs/             female. For the purposes of this estimate, we also     user fees adjustments.
                                              c2010br-03.pdf. The Guidelines’ requirement of          assume that female policyholders covered by plans
                                              contraceptive coverage only applies ‘‘for all women                                                               The Departments continue to believe
                                                                                                      arranged by institutions of higher education are
                                              with reproductive capacity.’’ https://www.hrsa.gov/     women of childbearing age. The Departments             that a significant fraction of the persons
                                              womensguidelines/; also, see 80 FR 40318. In            expect that they would have less than the average      covered by previously accommodated
                                              addition, studies commonly consider the 15–44 age       number of dependents per policyholder than exists      plans provided by religious nonprofit
                                              range to assess contraceptive use by women of           in standard plans, but for the purposes of providing
                                              childbearing age. See, for example, Guttmacher                                                                 hospitals or health systems may not be
                                                                                                      an upper bound to this estimate, the Departments
                                              Institute, ‘‘Contraceptive Use in the United States’’   assume that they would have an average of one          affected by the expanded exemption. A
                                              (Sept. 2016), available at https://                     dependent per policyholder, thus bringing the          broad range of religious hospitals or
khammond on DSK30JT082PROD with RULES2




                                              www.guttmacher.org/fact-sheet/contraceptive-use-        number of policyholders and dependents back up         health systems have publicly indicated
                                              united-states.                                          to 2,6,00. Many of those dependents are likely not
                                                 85 See https://www.guttmacher.org/fact-sheet/                                                               that they do not conscientiously oppose
                                                                                                      to be women of childbearing age, but in order to
                                              contraceptive-use-united-states (reporting that of      provide an upper bound to this estimate, the           participating in the accommodation.87
                                              61,491,766 women aged 15–44, 26,809,5550 use            Departments assume they are. Therefore, for the
                                              women’s contraceptive methods covered by the            purposes of this estimate, the Departments assume         87 See, e.g., https://www.chausa.org/newsroom/
                                              Guidelines).                                            that the effect of these expanded exemptions on        women%27s-preventive-health-services-final-rule
                                                 86 On average, the Departments expect that           student plans of litigating entities includes 2,600    (‘‘HHS has now established an accommodation that
                                              approximately half of those students (1,300) are        women.                                                 will allow our ministries to continue offering health



                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00042   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                                                                                                                                                                   408
                                                        Case 4:18-cv-00825-O
                                                          Federal                  Document
                                                                  Register / Vol. 83,           22 FiledNovember
                                                                                      No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                       2018 /410  of and
                                                                                                                              Rules   507Regulations
                                                                                                                                           PageID 96957577

                                              Of course, some of these religious                        vi. Combined Estimates of Litigating and             plans using the accommodation under
                                              hospitals or health systems may opt for                   Accommodated Entities                                the previous regulations.
                                              the expanded exemption under these                           Considering all these data points and               Although recognizing the limited data
                                              final rules, but others might not. In                     limitations, the Departments offer the               available for our estimates, the
                                              addition, among plans of religious                        following estimate of the number of                  Departments estimate that 100 of the
                                              nonprofit hospitals or health systems,                    women who will be impacted by the                    209 entities that were using the
                                              some have indicated that they might be                    expanded exemption in these final                    accommodation under the previous
                                              eligible for status as a self-insured                     rules. In addition to the estimate of                regulations will continue to opt into it
                                              church plan.88 As discussed above,                        6,400 women of childbearing age that                 under these final rules and that those
                                              some litigants challenging the Mandate                    use contraception covered by the                     entities will cover the substantial
                                              have appeared, after their complaints                     Guidelines, who will be affected by use              majority of persons previously covered
                                              were filed, to make use of self-insured                   of the expanded exemption among                      in accommodated plans. The data
                                              church plan status.89 (The Departments                    litigating entities, the Departments                 concerning accommodated self-insured
                                              take no view on the status of these                       calculate the following number of                    plans indicates that plans sponsored by
                                              particular plans under the Employee                       women who we estimate to be affected                 religious hospitals and health systems
                                              Retirement Income Security Act of 1974                    by accommodated entities using the                   and other entities likely to continue
                                              (ERISA), but simply make this                             expanded exemption. As noted above,                  using the accommodation constitute
                                              observation for the purpose of seeking to                 approximately 1,823,000 plan                         over 60 percent of plans using the
                                              estimate the impact of these final rules.)                participants and beneficiaries were                  accommodation, and encompass more
                                              Nevertheless, considering all these                       covered by self-insured plans that                   than 90 percent of the persons covered
                                              factors, it generally seems likely that                   received contraceptive user fee                      in accommodated plans.91 In other
                                                                                                        adjustments in 2017. Although                        words, plans sponsored by such entities
                                              many of the remaining religious hospital
                                                                                                        additional self-insured entities may                 appear to be a majority of plans using
                                              or health systems plans previously
                                                                                                        have participated in the accommodation               the accommodation, and also have a
                                              using the accommodation will continue
                                                                                                        without making use of contraceptive                  proportionately larger number of
                                              to opt into the voluntary                                 user fees adjustments, the Departments               covered persons than do plans
                                              accommodation under these final rules,                    do not know what number of entities                  sponsored by other accommodated
                                              under which their employees will still                    did so. We consider it likely that self-             entities, which have smaller numbers of
                                              receive contraceptive coverage. To the                    insured entities with relatively larger              covered persons. Moreover, as cited
                                              extent that plans of religious hospitals                  numbers of covered persons had                       above, many religious hospitals and
                                              or health systems are able to make use                    sufficient financial incentive to make               health systems have indicated that they
                                              of self-insured church plan status, the                   use of the contraceptive user fees                   do not object to the accommodation,
                                              previous accommodation rule would                         adjustments. Therefore, without better               and some of those entities might also
                                              already have allowed them to relieve                      data available, the Departments assume               qualify as self-insured church plans, so
                                              themselves and their third party                          that the number of persons covered by                that these final rules would not impact
                                              administrators of obligations to provide                  self-insured plans using contraceptive               the contraceptive coverage their
                                              contraceptive coverage or payments.                       user fees adjustments approximates the               employees receive.
                                              Therefore, in such situations, the                        number of persons covered by all self-                 The Departments do not have specific
                                              Religious IFC and these final rules                       insured plans using the accommodation.               data on which plans of which sizes will
                                              would not have an anticipated effect on                      An additional but unknown number                  actually continue to opt into the
                                              the contraceptive coverage of women in                    of persons were likely covered in fully              accommodation, nor how many will
                                              those plans.                                              insured plans using the accommodation.               make use of self-insured church plan
                                                                                                        The Departments do not have data on                  status. The Departments assume that the
                                              insurance plans for their employees as they have          how many fully insured plans have                    proportions of covered persons in self-
                                              always done. . . . We are pleased that our                been using the accommodation, nor on                 insured plans using contraceptive user
                                              members now have an accommodation that will not           how many persons were covered by                     fees adjustments also apply in fully
                                              require them to contract, provide, pay or refer for       those plans. DOL estimates that, among               insured plans, for which the
                                              contraceptive coverage. . . . We will work with our       persons covered by employer-sponsored
                                              members to implement this accommodation.’’). In                                                                Departments lack representative data.
                                                                                                        insurance in the private sector, 62.7                Based on these assumptions and
                                              comments submitted in previous rules concerning
                                              this Mandate, the Catholic Health Association has
                                                                                                        percent are covered by self-insured                  without better data available, the
                                              stated it ‘‘is the national leadership organization for   plans and 37.3 percent are covered by                Departments assume that the 100
                                              the Catholic health ministry, consisting of more          fully insured plans.90 Therefore,                    accommodated entities that will remain
                                              than 2,000 Catholic health care sponsors, systems,        corresponding to the approximately                   in the accommodation will account for
                                              hospitals, long-term care facilities, and related         1,823,000 persons covered by self-                   75 percent of all the persons previously
                                              organizations. Our ministry is represented in all 50      insured plans using user fee
                                              states and the District of Columbia.’’ Comments on                                                             covered in accommodated plans. In
                                              CMS–9968–ANPRM (dated June 15, 2012).
                                                                                                        adjustments, we estimate an additional               comparison, the Departments assume
                                                 88 See, for example, Brief of the Catholic Health      1,084,000 persons were covered by fully              the 109 accommodated entities that will
                                              Association of the United States as Amicus Curiae         insured plans using the accommodation.               make use of the expanded exemption
                                              in Support of Petitioners, Advocate Health Care           This yields approximately 2,907,000                  will encompass 25 percent of persons
                                              Network, Nos. 16–74, 16–86, 16–258, 2017 WL               persons of all ages and sexes whom the
                                              371934 at *1 (U.S. filed Jan. 24, 2017) (‘‘CHA            Departments estimate were covered in
khammond on DSK30JT082PROD with RULES2




                                                                                                                                                               91 The data also reflects a religious university
                                              members have relied for decades that the ‘church
                                              plan’ exemption contained in’’ ERISA.).                                                                        using the accommodation that has publicly affirmed
                                                                                                          90 ‘‘Health Insurance Coverage Bulletin’’ Table    the accommodation is consistent with its religious
                                                 89 See https://www.franciscanhealth.org/sites/
                                                                                                        3A, page 14. Using Data for the March 2016 Annual    views, and two houses of worship that are using the
                                              default/files/                                            Social and Economic Supplement to the Current        accommodation despite already qualifying for the
                                              2015%20employee%20benefit%20booklet.pdf; see,             Population Survey. https://www.dol.gov/sites/        previous exemption. We assume for the purposes of
                                              for example, Roman Catholic Archdiocese of N.Y.           default/files/ebsa/researchers/data/health-and-      this estimate these three entities will also continue
                                              v. Sebelius, 987 F. Supp. 2d 232, 242 (E.D.N.Y.           welfare/health-insurance-coverage-bulletin-          using the accommodation instead of the expanded
                                              2013).                                                    2016.pdf.                                            exemption.



                                         VerDate Sep<11>2014    20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00043   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                                                                                                                                                                   409
                                              57578 Case 4:18-cv-00825-O
                                                      Federal                  Document
                                                              Register / Vol. 83,           22 FiledNovember
                                                                                  No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                   2018 /411  of and
                                                                                                                          Rules   507Regulations
                                                                                                                                       PageID 970

                                              previously covered in accommodated                      1,823,000 persons. Among those                        preventive services coverage under the
                                              plans.                                                  persons, as cited above, approximately                Affordable Care Act.93 The Religious
                                                 Applying these percentages to the                    20.2 percent on average were women of                 IFC used this estimate in this second
                                              estimated 2,907,000 persons covered in                  childbearing age, and of those,                       analysis of the possible impact of the
                                              previously accommodated plans, the                      approximately 43.6 percent use                        expanded exemptions in the interim
                                              Departments estimate that                               women’s contraceptive methods                         final rules. ASPE has not issued an
                                              approximately 727,000 persons will be                   covered by the Guidelines. This                       update to its report. Some commenters
                                              covered in the 109 plans that use the                   amounts to approximately 161,000                      noted that a private organization
                                              expanded exemption, and 2,180,000                       women. Therefore, entities using                      published a fact sheet in 2017 claiming
                                              persons will be covered in the estimated                contraceptive user fees adjustments                   to make similar estimates based on more
                                              100 plans that continue to use the                      received approximately $239 per year                  recent data, in which it estimated that
                                              accommodation. According to the                         per woman of childbearing age that used               62.4 million aged 15 to 64 were covered
                                              Census data cited above, women of                       contraception covered by the Guidelines               by private insurance had preventive
                                              childbearing age comprise 20.2 percent                  and covered in their plans. But in the                services coverage under the Affordable
                                              of the population, which means that                     Religious IFC, we estimated that the                  Care Act.94 The primary difference
                                              approximately 147,000 women of                          average annual cost of contraception per              between these numbers appears to be a
                                              childbearing age are covered in                         woman per year is $584. As noted                      change in the number of persons
                                              previously accommodated plans that the                  above, public commenters cited similar                covered by grandfathered plans.
                                              Departments estimate will use the                       estimates of the annual cost of various                  The methodology of both reports do
                                              expanded exemption. As noted above,                     contraceptive methods, if calculated for              not fully correspond to the number the
                                              approximately 43.6 percent of women of                  the life of the method’s effectiveness.               Departments seek to estimate here for
                                              childbearing age use women’s                            Therefore, to estimate the annual                     the purposes of Executive Orders 12866
                                              contraceptive methods covered by the                    transfer effects of these final rules, the            and 13563. These final rules will not
                                              Guidelines, so that the Departments                     Departments will continue to use the                  affect all women aged 15 to 64 who are
                                              expect approximately 64,000 women                       estimate of $584 per woman per year.                  covered by private insurance and have
                                              that use contraception covered by the                   With an estimated impact of these final               coverage of preventive services under
                                              Guidelines will be affected by                          rules of 70,500 women per year, the                   the Affordable Care Act. This is partly
                                              accommodated entities using the                         financial transfer effects attributable to            because the Departments do not have
                                              expanded exemption.                                     these final rules on those women would                evidence to suggest that most employers
                                                 It is not clear the extent to which this             be approximately $41.2 million.                       will have sincerely held religious
                                              number overlaps with the number                            Some commenters suggested that the                 objections to contraceptive coverage and
                                              estimated above of 6,400 women in                       Departments’ estimate of women                        will use the expanded exemptions. In
                                              plans of litigating entities that may be                affected among litigating entities was                addition, both reports include women
                                              affected by these rules. In order to more               too low, but they did not support their               covered by plans that are not likely
                                              broadly estimate the possible effects of                proposed higher numbers with citations                affected by the expanded exemptions for
                                              these rules, the Departments assume                     or specific data that could be verified as            other reasons. For example, even though
                                              there is no overlap between the two                     more reliable than the estimates in the               the estimates in those reports do not
                                              numbers, and therefore that these final                 Religious IFC. Their estimates appeared               include enrollees in public plans such
                                              rules would affect the contraceptive                    to be overinclusive, for example, by                  as Medicare or Medicaid, they do
                                              costs of approximately 70,500 women.                    counting all litigating entities and not
                                                                                                                                                            include enrollees in plans obtained on
                                                 Under the assumptions just discussed,                just those that may be affected by these
                                                                                                                                                            the health insurance marketplaces,
                                              the number of women whose                               rules because they are not in church
                                                                                                                                                            purchased in the individual market,
                                              contraceptive costs will be impacted by                 plans, or by counting all plan
                                                                                                                                                            obtained by self-employed persons, or
                                              the expanded exemption in these final                   participants and not just women of
                                                                                                                                                            offered by government employers.
                                              rules is approximately 0.1 percent of the               childbearing age that use contraception.
                                                                                                                                                            Women who purchase plans in the
                                              55.6 million women in private plans                     Moreover, since the Religious IFC was
                                                                                                                                                            marketplaces, the individual market, or
                                              that HHS’s Office of the Assistant                      issued, additional entities have received
                                                                                                                                                            as self-employed persons are not
                                              Secretary for Planning and Evaluation                   permanent injunctions against
                                                                                                                                                            required to use the exemptions in these
                                              (ASPE) estimated in 2015 received                       enforcement of any regulations
                                                                                                                                                            rules. Government employers are also
                                              preventive services coverage under the                  implementing the contraceptive
                                                                                                                                                            not affected by the exemptions in these
                                              Guidelines.                                             Mandate and so will not be affected by
                                                                                                                                                            rules.
                                                 In order to estimate the cost of                     these final rules. Taking all of these
                                                                                                                                                               In response to public comments citing
                                              contraception to women affected by the                  factors into account, the Departments
                                                                                                                                                            the more recent report, the Departments
                                              expanded exemption, the Departments                     are not aware of a better method of
                                                                                                                                                            offer the following estimates based on
                                              are aware that, under the previous                      estimating the number of women
                                                                                                                                                            more recent data than used in the
                                              accommodation process, the total                        affected by these expanded exemptions.
                                                                                                                                                            Religious IFC. Data from the U.S.
                                              amount of contraceptive claims sought                   vii. Alternate Estimates Based on                     Census Bureau indicates that 167.6
                                              for self-insured plans for the 2017                     Consideration of Pre-ACA Plans                        million individuals, male and female,
                                              benefit year was $38.5 million.92 These                    To account for uncertainty in the                  under 65 years of age, were covered by
                                              adjustments covered the cost of                         estimates above, the Departments
                                              contraceptive coverage provided to                      conducted a second analysis using an
                                                                                                                                                              93 Available at https://aspe.hhs.gov/system/files/
khammond on DSK30JT082PROD with RULES2




                                              women. As also discussed above, the                     alternative framework, in order to
                                                                                                                                                            pdf/139221/The%20Affordable
                                                                                                                                                            %20Care%20Act%20is%20Improving%20
                                              Departments estimate that amount                        thoroughly consider the possible upper                Access%20to%20Preventive%20Services%20
                                              corresponded to plans covering                          bound economic impact of these final                  for%20Millions%20of%20Americans.pdf.
                                                                                                                                                              94 The commenters cited the National Women’s
                                                92 The amount of user fees adjustments provided
                                                                                                      rules.
                                                                                                                                                            Law Center’s Fact Sheet from September 2017,
                                              was higher than this, since an additional
                                                                                                         In 2015, ASPE estimated that 55.6                  available at https://nwlc-ciw49tixgw5lbab.
                                              administrative amount was added to the amount of        million women aged 15 to 64 were                      stackpathdns.com/wp-content/uploads/2017/09/
                                              contraceptive costs claimed.                            covered by private insurance had                      New-Preventive-Services-Estimates-3.pdf.



                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00044   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                                                                                                                                                                  410
                                                       Case 4:18-cv-00825-O
                                                         Federal                  Document
                                                                 Register / Vol. 83,           22 FiledNovember
                                                                                     No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                      2018 /412  of and
                                                                                                                             Rules   507Regulations
                                                                                                                                          PageID 97157579

                                              employment-based insurance in 2017.95                   from private sector insurance from a                   women of childbearing age that use
                                              Of those, 50.1 percent were female, that                third party employer plan sponsor.                     contraceptives covered by the
                                              is, 84 million.96 The most recent Health                   The Kaiser Family Foundation’s                      Guidelines were covered by plans that
                                              Insurance Coverage Bulletin from EBSA                   Employer Health Benefits Annual                        omitted contraceptive coverage prior to
                                              states that, within employer-sponsored                  Survey 2018 states that 16% of covered                 the Affordable Care Act.103
                                              insurance, 76.5% are covered by private                 workers at all firms are enrolled in a                    It is unknown what motivated those
                                              sector employers.97 As noted above,                     plan grandfathered under the ACA (and                  employers to omit contraceptive
                                              these expanded exemptions do not                        thus not subject to the preventive                     coverage—whether they did so for
                                              apply to public sector employers.                       services coverage requirements), but                   religious or other reasons. Despite the
                                              Assuming the same percentage applies                    that only 14% of workers receiving                     lack of information about their motives,
                                              to the Census data for 2017, 64.2 million               coverage from state and local                          the Departments attempt to make a
                                              women under 65 years of age were                        government employer plans are in                       reasonable estimate of the upper bound
                                              covered by private sector employment                    grandfathered plans.99 Using the data                  of the number of those employers that
                                              based insurance. EBSA’s bulletin also                   cited above in EBSA’s bulletin                         omitted contraception before the
                                              states that, among those covered by                     concerning the number of persons                       Affordable Care Act and that would
                                              private sector employer sponsored                       covered in public and private sector                   make use of these expanded exemptions
                                              insurance, 5% receive health insurance                  employer sponsored insurance, this                     based on sincerely held religious beliefs.
                                              coverage from a different primary                       suggests 16.6% of persons covered by                      To begin, the Departments estimate
                                              source.98 We assume for the purposes of                 private sector employer sponsored plans                that publicly traded companies would
                                              this estimate that an exemption claimed                 are in grandfathered plans, and 83.4%                  not likely make use of these expanded
                                              by an employer under these rules need                   in non-grandfathered plans.100 Applying                exemptions. Even though the rule does
                                              not affect contraceptive coverage of a                  this percentage to the Census data, 49                 not preclude publicly traded companies
                                              person who receives health insurance                    million women under 65 years of age                    from dropping coverage based on a
                                              coverage from a different primary                       received primary health insurance                      sincerely held religious belief, it is
                                              source. Again assuming this percentage                  coverage from private sector, third party              likely that attempts to object on
                                              applies to the 2017 coverage year, we                   employment-based, non-grandfathered                    religious grounds by publicly traded
                                              estimate that 61 million women under                    plans. Census data indicates that among                companies would be rare. The
                                              65 years of age received primary health                 women under age 65, 46.7% are of                       Departments take note of the Supreme
                                              coverage from private sector,                           childbearing age (aged 15 to 44).101                   Court’s decision in Hobby Lobby, where
                                              employment-based insurance. In                          Therefore, we estimate that 22.9 million               the Court observed that ‘‘HHS has not
                                              conducting this analysis, the                           women aged 15–44 received primary                      pointed to any example of a publicly
                                              Departments also observed that for 3.8                  health insurance coverage from private                 traded corporation asserting RFRA
                                              percent of those covered by private                     sector, third party employment based,                  rights, and numerous practical restraints
                                              sector employment sponsored                             non-grandfathered insurance plans.                     would likely prevent that from
                                              insurance, the plan was purchased by a                     Prior to the implementation of the                  occurring. For example, the idea that
                                              self-employed person, not by a third                    Affordable Care Act, approximately 6                   unrelated shareholders—including
                                              party employer. Self-employed persons                   percent of employer survey respondents                 institutional investors with their own
                                              who direct firms are not required to use                did not offer contraceptive coverage,                  set of stakeholders—would agree to run
                                              the exemptions in these final rules, but                with 31 percent of respondents not                     a corporation under the same religious
                                              if they do, they would not be losing                    knowing whether they offered such                      beliefs seems improbable.’’ 134 S. Ct. at
                                              contraceptive coverage that they want to                coverage.102 The 6 percent may have                    2774. The Departments are aware of
                                              have, since they would be using the                     included approximately 1.37 million of                 several federal health care conscience
                                              exemption based on their sincerely held                 the women aged 15 to 44 primarily
                                              religious beliefs. If those persons have                covered by employer-sponsored                            103 Some of the 31 percent of survey respondents

                                                                                                      insurance plans in the private sector.                 that did not know about contraceptive coverage
                                              employees, the employees would be                                                                              may not have offered such coverage. If it were
                                              included in this estimate in the number                 And as noted above, approximately 43.6                 possible to account for this non-coverage, the
                                              of people who receive employer                          percent of women of childbearing age                   estimate of potentially affected covered women
                                              sponsored insurance from a third party.                 use women’s contraceptive methods                      could increase. On the other hand, these employers’
                                              Assuming this percentage applies to the                 covered by the Guidelines. Therefore,                  lack of knowledge about contraceptive coverage
                                                                                                                                                             suggests that they lacked sincerely held religious
                                              2017 coverage year, we estimate that                    the Departments estimate that 599,000                  beliefs specifically objecting to such coverage—
                                              58.7 million women under 65 years of                                                                           beliefs without which they would not qualify for
                                                                                                        99 ‘‘Employer Health Benefits: 2018 Annual
                                              age received primary health coverage                                                                           the expanded exemptions offered by these final
                                                                                                      Survey’’ at 211, available at http://files.kff.org/    rules. In that case, omission of such employers and
                                                                                                      attachment/Report-Employer-Health-Benefits-            covered women from this estimation approach
                                                95 See U.S. Census Bureau Current Population
                                                                                                      Annual-Survey-2018.                                    would be appropriate. Correspondingly, the 6
                                              Survey Table HI–01, ‘‘Health Insurance Coverage in        100 EBSA’s bulletin shows 168.7 million persons      percent of employers that had direct knowledge
                                              2017: All Races,’’ available at https://                with primary coverage from employer sponsored          about the absence of coverage may be more likely
                                              www2.census.gov/programs-surveys/cps/tables/hi-         insurance, with 131.6 million in the private sector    to have omitted such coverage on the basis of
                                              01/2018/hi01_1.xls.                                     and 37.1 million in the public sector. 16% of 168.7    religious beliefs than were the 31 percent of survey
                                                96 Id.
                                                                                                      million is 26.9 million. 14% of 37.1 million is 5.2    respondents who did not know whether the
                                                97 Table 1A, page 5 (stating that in coverage year    million. 26.9 million ¥ 5.2 million is 21.8 million,   coverage was offered. Yet an entity’s mere
                                              2015, 177.5 million persons of all ages were covered    which is 16.6% of the 131.6 million persons with       knowledge about its coverage status does not itself
                                              by employer sponsored insurance, with 135.7             primary coverage from private sector employer          reflect its motive for omitting coverage. In
                                              million of those being covered by private sector        sponsored insurance.                                   responding to the survey, the entity may have
khammond on DSK30JT082PROD with RULES2




                                              employers), available at https://www.dol.gov/sites/       101 U.S. Census Bureau, Table S0101 ‘‘Age and        simply examined its plan document to determine
                                              default/files/ebsa/researchers/data/health-and-         Sex’’ (available at https://data.census.gov/cedsci/    whether or not contraceptive coverage was offered.
                                              welfare/health-insurance-coverage-bulletin-             results/tables?q=S0101:%20AGE%20                       As will be relevant in a later portion of the analysis,
                                              2016.pdf.                                               AND%20SEX&ps=table*currentPage@1).                     we have no data indicating what portion of the
                                                98 Id. at Table 1C, page 8 (168.7 million persons       102 Kaiser Family Foundation & Health Research       entities that omitted contraceptive coverage pre-
                                              received health insurance coverage from employer        & Educational Trust, ‘‘Employer Health Benefits,       Affordable Care Act did so on the basis of sincerely
                                              sponsored insurance as their primary source,            2010 Annual Survey’’ at 196, available at https://     held religious beliefs, as opposed to doing so for
                                              compared to 177.5 million persons covered by            kaiserfamilyfoundation.files.wordpress.com/2013/       other reasons that would not qualify them for the
                                              employer sponsored insurance overall).                  04/8085.pdf.                                           expanded exemption offered in these final rules.



                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00045   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM    15NOR2
                                                                                                                                                                                                    411
                                              57580 Case 4:18-cv-00825-O
                                                      Federal                  Document
                                                              Register / Vol. 83,           22 FiledNovember
                                                                                  No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                   2018 /413  of and
                                                                                                                          Rules   507Regulations
                                                                                                                                       PageID 972

                                              laws 104 that in some cases have existed                dioceses,107 5,224 Catholic elementary                 the private, non-publicly traded
                                              for decades and that protect companies,                 schools, and 1,205 Catholic secondary                  employers that did not cover
                                              including publicly traded companies,                    schools.108 Not all Catholic schools are               contraception pre-Affordable Care Act,
                                              from discrimination if, for example,                    integrated auxiliaries of Catholic                     and that were not exempt by the
                                              they decline to facilitate abortion, but                churches, but there are other Catholic                 previous regulations nor were
                                              the Departments are not aware of                        entities that are integrated auxiliaries               participants in self-insured church
                                              examples where publicly traded                          that are not schools, so the Departments               plans that oppose contraceptive
                                              companies have made use of these                        use the number of schools as an                        coverage, covered approximately
                                              exemptions. Thus, while the                             estimate of the number of integrated                   379,000 women aged 15 to 44 that use
                                              Departments consider it important to                    auxiliaries. Among self-insured church                 contraceptives covered by the
                                              include publicly traded companies in                    plans that oppose the Mandate, the                     Guidelines. But to estimate the likely
                                              the scope of these expanded exemptions                  Department has been sued by two—                       actual transfer impact of these final
                                              for reasons similar to those reasons used               Guidestone and Christian Brothers.                     rules, the Departments must estimate
                                              by the Congress in RFRA and some                        Guidestone is a plan organized by the                  not just the number of such women
                                              health care conscience laws, in                         Southern Baptist convention covering                   covered by those entities, but how many
                                              estimating the anticipated effects of the               38,000 employers, some of which are                    of those entities would actually qualify
                                              expanded exemptions, the Departments                    exempt as churches or integrated                       for, and use, the expanded exemptions.
                                              agree with the Supreme Court that it is                 auxiliaries, and some of which are                        The Departments do not have data
                                              improbable any will do so.                              not.109 Christian Brothers is a plan that              indicating how many of the entities that
                                                 This assumption is significant                       covers Catholic organizations including                omitted coverage of contraception pre-
                                              because 31.3 percent of employees in                    Catholic churches and integrated                       Affordable Care Act did so on the basis
                                              the private sector work for publicly                    auxiliaries, which are estimated above,                of sincerely held religious beliefs that
                                              traded companies.105 That means that                    but has also said in litigation that it                might qualify them for exempt status
                                              only approximately 411,000 women                        covers about 500 additional entities that              under these final rules, as opposed to
                                              aged 15 to 44 that use contraceptives                   are not exempt as churches.110 In total,               having done so for other reasons.
                                              covered by the Guidelines were covered                  therefore, without having certain data                 Besides the entities that filed lawsuits or
                                              by plans of non-publicly traded                         on the number of entities exempt under                 submitted public comments concerning
                                              companies that did not provide                          the previous rules, the Departments                    previous regulations on this matter, the
                                              contraceptive coverage pre-Affordable                   estimate that approximately 62,000                     Departments are not aware of entities
                                              Care Act.                                               employers among houses of worship,                     that omitted contraception pre-
                                                 Moreover, because these final rules                  integrated auxiliaries, and church plans,              Affordable Care Act and then opposed
                                              build on previous regulations that                      were exempt or relieved of                             the contraceptive coverage requirement
                                              already exempted houses of worship                      contraceptive coverage obligations                     after it was imposed by the Guidelines.
                                              and integrated auxiliaries and, as                      under the previous regulations. The                    For the following reasons, however, the
                                              explained above, effectively eliminated                 Departments do not know how many                       Departments believe that a reasonable
                                              obligations to provide contraceptive                    persons are covered in the plans of                    estimate is that no more than
                                              coverage within objecting self-insured                  those employers. Guidestone reports                    approximately one third of the persons
                                              church plans, the Departments attempt                   that among its 38,000 employers, its                   covered by relevant entities—that is, no
                                              to estimate the number of such                          plan covers approximately 220,000                      more than approximately 126,400
                                              employers whose employees would not                     persons, and its employers include                     affected women—would likely be
                                              be affected by these rules. In attempting               ‘‘churches, mission-sending agencies,                  subject to potential transfer impacts
                                              to estimate the number of such                          hospitals, educational institutions and                under the expanded religious
                                              employers, the Departments consider                     other related ministries.’’ Using that                 exemptions offered in these final rules.
                                              the following information. Many                         ratio, the Departments estimate that the               Consequently, as explained below, the
                                              Catholic dioceses have litigated or filed               62,000 church and church plan                          Departments believe that the potential
                                              public comments opposing the                            employers among Guidestone, Christian                  impact of these final rules falls
                                              Mandate, representing to the                            Brothers, and Catholic churches would                  substantially below the $100 million
                                              Departments and to courts around the                    include 359,000 persons. Among them,                   threshold for an economically
                                              country that official Catholic Church                   as referenced above, 72,500 women                      significant major rule.
                                              teaching opposes contraception. There                                                                             First, as mentioned, the Departments
                                                                                                      would be of childbearing age, and
                                              are 17,651 Catholic parishes in the                                                                            are not aware of information, or of data
                                                                                                      32,100 may use contraceptives covered
                                              United States,106 197 Catholic                                                                                 from public comments, that would lead
                                                                                                      by the Guidelines.
                                                                                                                                                             us to estimate that all or most entities
                                                                                                         Taking all of these factors into
                                                 104 For example, 42 U.S.C. 300a–7(b), 42 U.S.C.                                                             that omitted coverage of contraception
                                                                                                      account, the Departments estimate that
                                              238n, and Consolidated Appropriations Act of                                                                   pre-Affordable Care Act did so on the
                                              2017, Div. H, Title V, Sec. 507(d), Public Law                                                                 basis of sincerely held conscientious
                                                                                                         107 Wikipedia, ‘‘List of Catholic dioceses in the
                                              115–31.
                                                 105 John Asker, et al., ‘‘Corporate Investment and   United States,’’ available at https://                 objections in general or, specifically,
                                              Stock Market Listing: A Puzzle?’’ 28 Review of          en.wikipedia.org/wiki/List_of_Catholic_dioceses_       religious beliefs, as opposed to having
                                              Financial Studies Issue 2, at 342–390 (Oct. 7, 2014),   in_the_United_States.                                  done so for other reasons. It would seem
                                                                                                         108 National Catholic Educational Association,
                                              available at https://doi.org/10.1093/rfs/hhu077.                                                               reasonable to assume that many of those
                                              This is true even though there are only about 4,300     ‘‘Catholic School Data,’’ available at http://
                                              publicly traded companies in the U.S. See Rayhanul      www.ncea.org/NCEA/Proclaim/Catholic_School_            entities did not do so based on sincerely
                                                                                                                                                             held religious beliefs. According to a
khammond on DSK30JT082PROD with RULES2




                                              Ibrahim, ‘‘The number of publicly-traded US             Data/Catholic_School_Data.aspx.
                                              companies is down 46% in the past two decades,’’           109 Guidestone Financial Resources, ‘‘Who We        2016 poll, only 4% of Americans
                                              Yahoo! Finance (Aug. 8, 2016), available at https://    Serve,’’ available at https://www.guidestone.org/      believe that using contraceptives is
                                              finance.yahoo.com/news/jp-startup-public-               AboutUs/WhoWeServe.
                                              companies-fewer-000000709.html.                            110 The Departments take no view on the status
                                                                                                                                                             morally wrong (including from a
                                                 106 Roman Catholic Diocese of Reno, ‘‘Diocese of     of particular plans under the Employee Retirement      religious perspective).111 In addition,
                                              Reno Directory: 2016–2017,’’ available at http://       Income Security Act of 1974 (ERISA), but simply
                                              www.renodiocese.org/documents/2016/9/                   make this observation for the purpose of seeking to      111 Pew Research Center, ‘‘Where the Public

                                              2016%202017%20directory.pdf.                            estimate the impact of these final rules.              Stands on Religious Liberty vs. Nondiscrimination’’



                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00046   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                                                                                                                                                                  412
                                                        Case 4:18-cv-00825-O
                                                          Federal                  Document
                                                                  Register / Vol. 83,           22 FiledNovember
                                                                                      No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                       2018 /414  of and
                                                                                                                              Rules   507Regulations
                                                                                                                                           PageID 97357581

                                              various reasons exist for some                           percent of those would be 185,000, and               covered by the Guidelines, who
                                              employers not to return to a pre-ACA                     one third of that number would be                    received primary coverage from plans of
                                              situation in which they did not provide                  62,000. The Departments consider it                  private, non-publicly traded, third party
                                              contraceptive coverage, such as                          unlikely that tens or hundreds of                    employers that did not cover
                                              avoiding negative publicity, the                         thousands of for-profit private sector               contraception pre-Affordable Care Act,
                                              difficulty of taking away a fringe benefit               establishments omitted contraceptive                 and whose plans were neither exempt
                                              that employees have become                               coverage pre-ACA specifically because                nor omitted from mandatory
                                              accustomed to having, and avoiding the                   of sincerely held religious beliefs, when,           contraceptive coverage under the
                                              administrative cost of renegotiating                     after six years of litigation and multiple           previous regulations, we estimate that
                                              insurance contracts. Additionally, as                    public comment periods, the                          no more than 126,400 women would be
                                              discussed above, many employers with                     Departments are aware of less than 100               in plans that will use these expanded
                                              objections to contraception, including                   such entities. The Departments do not                exemptions.
                                              several of the largest litigants, only                   know how many additional nonprofit
                                              object to some contraceptives and cover                                                                       viii. Final Estimates of Persons Affected
                                                                                                       entities would use the expanded
                                              as many as 14 of 18 of the contraceptive                                                                      by Expanded Exemptions
                                                                                                       exemptions, but as noted above, under
                                              methods included in the Guidelines.                      the rules predating the Religious IFC,                  Based on the estimate of an average
                                              This will reduce, and potentially                        tens of thousands were already exempt                annual expenditure on contraceptive
                                              eliminate, the contraceptive cost                        as churches or integrated auxiliaries, or            products and services of $584 per user,
                                              transfer for women covered in their                      were covered by self-insured church                  the effect of the expanded exemptions
                                              plans.112 Moreover, as suggested by the                  plans that are not penalized if no                   on 126,400 women would give rise to
                                              Guidestone data mentioned previously,                    contraceptive coverage is offered.                   approximately $73.8 million in
                                              employers with conscientious                                Finally, among entities that omitted              potential transfer impact. It is possible,
                                              objections may tend to have relatively                   contraceptive coverage based on                      however, that premiums would adjust to
                                              few employees and, among nonprofit                       sincerely held conscientious objections              reflect changes in coverage, thus
                                              entities that object to the Mandate, it is               as opposed to other reasons, it is likely            partially offsetting the transfer
                                              possible that a greater share of their                   that some, albeit a minority, did so                 experienced by women who use the
                                              employees oppose contraception than                      based on moral objections that are non-              affected contraceptives. As referenced
                                              among the general population, which                      religious, and therefore would not be                elsewhere in this analysis, such women
                                              should lead to a reduction in the                        compassed by the expanded exemptions                 may make up approximately 8.8 percent
                                              estimate of how many women in those                      in these final rules.114 Among the                   of the covered population,116 in which
                                              plans actually use contraception.                        general public, polls vary about                     case the offset would also be
                                                 It may not be the case that all entities              religious beliefs, but one prominent poll            approximately 8.8 percent, yielding a
                                              that objected on religious grounds to                    shows that 13 percent of Americans say               potential transfer of $67.3 million.
                                              contraceptive coverage before the ACA                    they do not believe in God or have no                   Thus, in their most expansive
                                              brought suit against the Mandate.                        opinion on the question.115 Therefore,               estimate, the Departments conclude that
                                              However, it is worth noting that, while                  the Departments estimate that, of the                no more than approximately 126,400
                                              less than 100 for-profit entities                        entities that omitted contraception pre-             women would likely be subject to
                                              challenged the Mandate in court (and an                  Affordable Care Act based on sincerely               potential transfer impacts under the
                                              unknown number joined two newly                          held conscientious objections as                     expanded religious exemptions offered
                                              formed associational organizations                       opposed to other reasons, a small                    in these final rules. The Departments
                                              bringing suit on their behalf), there are                fraction did so based on sincerely held              estimate this financial transfer to be
                                              more than 3 million for-profit private                   non-religious moral convictions, and                 approximately $67.3 million. This falls
                                              sector establishments in the United                      therefore would not be affected by the               substantially below the $100 million
                                              States that offer health insurance.113 Six               expanded exemption provided by these                 threshold for an economically
                                                                                                       final rules for religious beliefs.                   significant and major rule.
                                              at page 26 (Sept. 28, 2016), available at http://                                                                As noted above, the Departments view
                                              assets.pewresearch.org/wp-content/uploads/sites/
                                                                                                          For the reasons stated above, the
                                              11/2016/09/Religious-Liberty-full-for-web.pdf.           Departments believe it would be                      this alternative estimate as being the
                                                 112 On the other hand, a key input in the             incorrect to assume that all or even most            highest possible bound of the transfer
                                              approach that generated the one third threshold          of the plans that did not cover                      effects of these rules, but believe the
                                              estimate was a survey indicating that six percent of     contraceptives before the ACA did so on              number of establishments that will
                                              employers did not provide contraceptive coverage
                                              pre-Affordable Care Act. Employers that covered          the basis of religious objections. Instead,          actually exempt their plans as the result
                                              some contraceptives pre-Affordable Care Act may          without data available on the reasons                of these rules will be far fewer than
                                              have answered ‘‘yes’’ or ‘‘don’t know’’ to the           those plans omitted contraceptive                    contemplated by this estimate. The
                                              survey. In such cases, the potential transfer estimate   coverage before the ACA, we assume                   Departments make these estimates only
                                              has a tendency toward underestimation because the
                                              rule’s effects on such women—causing their               that no more than one third of those                 for the purposes of determining whether
                                              contraceptive coverage to be reduced from all 18         plans omitted contraceptive coverage                 the rules are economically significant
                                              methods to some smaller subset—have been                 based on sincerely held religious beliefs.           under Executive Orders 12866 and
                                              omitted from the calculation.                            Thus, of the estimated 379,000 women                 13563.
                                                 113 Tables I.A.1 and I.A.2, Medical Expenditure
                                                                                                       aged 15 to 44 that use contraceptives                   After reviewing public comments,
                                              Panel Survey, ‘‘Private-Sector Data by Firm Size,
                                              Industry Group, Ownership, Age of Firm, and Other                                                             both those supporting and those
                                              Characteristics: 2017,’’ HHS Agency for Healthcare         114 Such objections may be encompassed by          disagreeing with these estimates and
khammond on DSK30JT082PROD with RULES2




                                              Research and Quality (indicating total number of         companion final rules published elsewhere in         similar estimates from the Religious IFC,
                                              for-profit incorporated, for-profit unincorporated,      today’s Federal Register. Those final rules,
                                                                                                       however, are narrower in scope than these final
                                                                                                                                                            and because the Departments do not
                                              and non-profit establishments in the United States,
                                              and the percentage of each that offer health             rules. For example, in providing expanded            have sufficient data to precisely
                                              insurance), available at https://meps.ahrq.gov/data_     exemptions for plan sponsors, they do not
                                              stats/summ_tables/insr/national/series_1/2017/           encompass companies with certain publicly traded       116 As cited above, women of childbearing age are

                                              tia1.htm and https://meps.ahrq.gov/data_stats/           ownership interests.                                 20.2 percent of woman aged 15–65, and 43.6
                                              summ_tables/insr/national/series_1/2017/tia2.htm.          115 Gallup, ‘‘Religion,’’ available at https://    percent of women of childbearing age use
                                              2523.                                                    news.gallup.com/poll/1690/religion.aspx.             contraceptives covered by the Guidelines.



                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00047   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                                                                                                                                                                 413
                                              57582 Case 4:18-cv-00825-O
                                                      Federal                  Document
                                                              Register / Vol. 83,           22 FiledNovember
                                                                                  No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                   2018 /415  of and
                                                                                                                          Rules   507Regulations
                                                                                                                                       PageID 974

                                              estimate the amount by which these                                      rules will have a significant economic                        that we solicit comment on the
                                              factors render our estimate too high, or                                effect on a substantial number of small                       following issues:
                                              too low, the Departments simply                                         entities. These final rules will not result                      • The need for the information
                                              conclude that the financial transfer falls                              in any additional costs to affected                           collection and its usefulness in carrying
                                              substantially below the $100 million                                    entities, and, in many cases, may relieve                     out the proper functions of our agency.
                                              threshold for an economically                                           burdens and costs from such entities. By                         • The accuracy of our estimate of the
                                              significant rule based on the                                           exempting from the Mandate small                              information collection burden.
                                              calculations set forth above.                                           businesses and nonprofit organizations                           • The quality, utility, and clarity of
                                              B. Special Analyses—Department of the                                   with religious objections to some (or all)                    the information to be collected.
                                              Treasury                                                                contraceptives and/or sterilization—                             Recommendations to minimize the
                                                                                                                      businesses and organizations that would                       information collection burden on the
                                                These regulations are not subject to                                  otherwise be faced with the dilemma of
                                              review under section 6(b) of Executive                                                                                                affected public, including automated
                                                                                                                      complying with the Mandate (and                               collection techniques. In the October 13,
                                              Order 12866 pursuant to the                                             violating their religious beliefs) or
                                              Memorandum of Agreement (April 11,                                                                                                    2017 (82 FR 47792) interim final rules,
                                                                                                                      following their beliefs (and incurring                        we solicited public comment on each of
                                              2018) between the Department of the                                     potentially significant financial
                                              Treasury and the Office of Management                                                                                                 these issues for the following sections of
                                                                                                                      penalties for noncompliance)—the                              the rule containing information
                                              and Budget regarding review of tax                                      Departments have reduced regulatory
                                              regulations.                                                                                                                          collection requirements (ICRs). A
                                                                                                                      burden on such small entities. Pursuant                       description of the information collection
                                              C. Regulatory Flexibility Act                                           to section 7805(f) of the Code, the notice                    provisions implicated in these final
                                                                                                                      of proposed rulemaking preceding these                        rules is given in the following section
                                                 The Regulatory Flexibility Act (5
                                              U.S.C. 601 et seq.) (RFA) imposes                                       regulations was submitted to the Chief                        with an estimate of the annual burden.
                                              certain requirements with respect to                                    Counsel for Advocacy of the Small                             The burden related to these ICRs
                                              federal rules that are subject to the                                   Business Administration for comment                           received emergency review and
                                              notice and comment requirements of                                      on their impact on small business.                            approval under OMB control number
                                              section 553(b) of the APA (5 U.S.C. 551                                 D. Paperwork Reduction Act—                                   0938–1344. They have been resubmitted
                                              et seq.) and that are likely to have a                                  Department of Health and Human                                to OMB in conjunction with these final
                                              significant economic impact on a                                        Services                                                      rules and are pending re-approval. The
                                              substantial number of small entities.                                                                                                 Departments sought public comments
                                              The Religious IFC was an interim final                                    Under the Paperwork Reduction Act                           on PRA estimates set forth in the
                                              rule with comment period, and in these                                  of 1995 (44 U.S.C. 3501 et seq.), we are                      Religious IFC, and are not aware of
                                              final rules, the Departments adopt the                                  required to provide 30-day notice in the                      significant comments submitted that
                                              Religious IFC as final with certain                                     Federal Register and solicit public                           suggest there is a better way to estimate
                                              changes. These final rules are, thus,                                   comment before a collection of                                these burdens.
                                              being issued after a notice and comment                                 information is submitted to the Office of
                                                                                                                                                                                    1. Wage Data
                                              period.                                                                 Management and Budget (OMB) for
                                                 The Departments also carefully                                       review and approval. In order to fairly                         Average labor costs (including 100
                                              considered the likely impact of the rule                                evaluate whether an information                               percent fringe benefits and overhead)
                                              on small entities in connection with                                    collection should be approved by OMB,                         used to estimate the costs are calculated
                                              their assessment under Executive Order                                  section 3506(c)(2)(A) of the Paperwork                        using data available derived from the
                                              12866 and do not expect that these final                                Reduction Act of 1995 (PRA) requires                          Bureau of Labor Statistics.117

                                                                                        TABLE 1—NATIONAL OCCUPATIONAL EMPLOYMENT AND WAGE ESTIMATES
                                                                                                                                                                                  Mean hourly     Fringe benefits    Adjusted
                                                                                                                                                                 Occupational
                                                                                       BLS occupation title                                                                         wage          and overhead      hourly wage
                                                                                                                                                                    code            ($/hr)             ($/hr)          ($/hr)

                                              Executive Secretaries and Executive Administrative Assistants .....................                                      43–6011           $27.84           $27.84          $55.68
                                              Compensation and Benefits Manager .............................................................                          11–3111            61.01            61.01          122.02
                                              Legal Counsel ..................................................................................................         23–1011            67.25            67.25          134.50
                                              Senior Executive ..............................................................................................          11–1011            93.44            93.44          186.88
                                              General and Operations Managers .................................................................                        11–1021            58.70            58.70          117.40



                                              2. ICRs Regarding Self-Certification or                                 or a subset of contraceptive services.                          Notably, however, entities that are
                                              Notices to HHS (§ 147.131(c)(3))                                        Specifically, these final rules continue                      participating in the previous
                                                                                                                      to allow eligible organizations to notify                     accommodation process, where a self-
                                                 Each organization seeking to be
                                              treated as an eligible organization that                                an issuer or third party administrator                        certification or notice has already been
                                              wishes to use the optional                                              using EBSA Form 700, or to notify HHS,                        submitted, and where the entities
                                              accommodation process offered under                                     of their religious objection to coverage                      choose to continue their accommodated
                                              these final rules must either use the                                   of all or a subset of contraceptive                           status under these final rules, generally
khammond on DSK30JT082PROD with RULES2




                                              EBSA Form 700 method of self-                                           services, as set forth in the July 2015                       do not need to file a new self-
                                              certification or provide notice to HHS of                               final regulations (80 FR 41318).                              certification or notice (unless they
                                              its religious objection to coverage of all                                                                                            change their issuer or third party


                                                117 May 2016 National Occupational Employment

                                              and Wage Estimates United States found at https://
                                              www.bls.gov/oes/current/oes_nat.htm.

                                         VerDate Sep<11>2014        20:27 Nov 14, 2018        Jkt 247001      PO 00000       Frm 00048       Fmt 4701      Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                                                                                                                                                                                    414
                                                       Case 4:18-cv-00825-O
                                                         Federal                  Document
                                                                 Register / Vol. 83,           22 FiledNovember
                                                                                     No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                      2018 /416  of and
                                                                                                                             Rules   507Regulations
                                                                                                                                          PageID 97557583

                                              administrator). As explained above,                     sending the self-certifications or notices            covered in the plans of the 100 entities
                                              HHS assumes that, among the 209                         to HHS by mail is approximately $2.75                 that previously used the
                                              entities the Departments estimated are                  for 5 entities. As DOL and HHS share                  accommodation and will continue doing
                                              using the previous accommodation, 109                   jurisdiction they are splitting the cost              so, and that an additional 9 entities will
                                              will use the expanded exemption and                     burden so that each will account for                  newly opt into the accommodation. We
                                              100 will continue under the voluntary                   $1.38 of the cost burden.                             reach this estimate using calculations
                                              accommodation. Those 100 entities will                  3. ICRs Regarding Notice of Availability              set forth above, in which we used 2017
                                              not need to file additional self-                       of Separate Payments for Contraceptive                data available to HHS for contraceptive
                                              certifications or notices. HHS also                     Services (§ 147.131(e))                               user fees adjustments to estimate that
                                              assumes that an additional 9 entities                                                                         approximately 2,907,000 plan
                                              that were not using the previous                           As required by the July 2015 final                 participants and beneficiaries were
                                              accommodation will opt into it. Those                   regulations (80 FR 41318), a health                   covered by plans using the
                                              entities will be subject to the self-                   insurance issuer or third party                       accommodation. We further estimated
                                              certification or notice requirement.                    administrator providing or arranging                  that the 100 entities that previously
                                                 In order to estimate the cost for an                 separate payments for contraceptive                   used the accommodation and will
                                              entity that chooses to opt into the                     services for participants and                         continue doing so will cover
                                              accommodation process, HHS assumes                      beneficiaries in insured or self-insured              approximately 75 percent of the persons
                                              that clerical staff for each eligible                   group health plans (or student enrollees              in all accommodated plans, based on
                                              organization will gather and enter the                  and covered dependents in student                     HHS data concerning accommodated
                                              necessary information and send the self-                health insurance coverage) of eligible                self-insured plans that indicates plans
                                              certification to the issuer or third party              organizations is required to provide a                sponsored by religious hospitals and
                                              administrator as appropriate, or send                   written notice to plan participants and               health systems encompass more than 80
                                              the notice to HHS.118 HHS assumes that                  beneficiaries (or student enrollees and               percent of the persons covered in such
                                              a compensation and benefits manager                     covered dependents) informing them of                 plans. In other words, plans sponsored
                                              and inside legal counsel will review the                the availability of such payments. The                by such entities have a proportionately
                                              self-certification or notice to HHS and a               notice must be separate from, but                     larger number of covered persons than
                                              senior executive would execute it. HHS                  contemporaneous with (to the extent                   do plans sponsored by other
                                              estimates that an eligible organization                 possible), any application materials                  accommodated entities, which have
                                              would spend approximately 50 minutes                    distributed in connection with                        smaller numbers of covered persons. As
                                              (30 minutes of clerical labor at a cost of              enrollment (or re-enrollment) in group
                                                                                                                                                            noted above, many religious hospitals
                                              $55.68 per hour, 10 minutes for a                       or student coverage of the eligible
                                                                                                                                                            and health systems have indicated that
                                              compensation and benefits manager at a                  organization in any plan year to which
                                                                                                                                                            they do not object to the
                                              cost of $122.02 per hour, 5 minutes for                 the accommodation is to apply and will
                                                                                                                                                            accommodation, and some of those
                                              legal counsel at a cost of $134.50 per                  be provided annually. To satisfy the
                                                                                                                                                            entities might also qualify as self-
                                              hour, and 5 minutes by a senior                         notice requirement, issuers and third
                                                                                                                                                            insured church plans. The Departments
                                              executive at a cost of $186.88 per hour)                party administrators may, but are not
                                                                                                                                                            do not have specific data on which
                                                                                                      required to, use the model language
                                              preparing and sending the self-                                                                               plans of which employer sizes will
                                                                                                      previously provided by HHS or
                                              certification or notice to HHS and filing                                                                     actually continue to opt into the
                                                                                                      substantially similar language.
                                              it to meet the recordkeeping                               As mentioned, HHS is anticipating                  accommodation, nor how many will
                                              requirement. Therefore, the total annual                that approximately 109 entities will use              make use of self-insured church plan
                                              burden for preparing and providing the                  the optional accommodation (100 that                  status. The Departments assume that the
                                              information in the self-certification or                used it previously, and 9 that will newly             proportions of covered persons in self-
                                              notice to HHS will require                              opt into it). It is unknown how many                  insured plans using contraceptive user
                                              approximately 50 minutes for each                       issuers or third party administrators                 fees adjustments also apply in fully
                                              eligible organization with an equivalent                provide health insurance coverage or                  insured plans, for which we lack
                                              cost of approximately $74.96 for a total                services in connection with health plans              representative data.
                                              hour burden of approximately 7.5 hours                  of eligible organizations, but HHS will                 Based on these assumptions and
                                              and an associated equivalent cost of                    assume at least 109. It is estimated that             without better data available, the
                                              approximately $675 for 9 entities. As                   each issuer or third party administrator              Departments estimate that previously
                                              DOL and HHS share jurisdiction, they                    will need approximately 1 hour of                     accommodated entities encompassed
                                              are splitting the hour burden so that                   clerical labor (at $55.68 per hour) and               approximately 2,907,000 persons; the
                                              each will account for approximately                     15 minutes of management review (at                   estimated 100 entities that previously
                                              3.75 burden hours with an equivalent                    $117.40 per hour) to prepare the notices.             used the accommodation and continue
                                              cost of approximately $337.                             The total burden for each issuer or third             to use it will account for 75 percent of
                                                 HHS estimates that each self-                        party administrator to prepare notices                those persons (that is, approximately
                                              certification or notice to HHS will                     will be 1.25 hours with an associated                 2,180,000 persons); and the estimated
                                              require $0.50 in postage and $0.05 in                   cost of approximately $85.03. The total               109 entities that previously used the
                                              materials cost (paper and ink) and the                  burden for all 109 issuers or third party             accommodation and will now use their
                                              total postage and materials cost for each               administrators will be 136 hours, with                exempt status will account for 25
                                              self-certification or notice sent via mail              an associated cost of approximately                   percent of those persons (that is,
                                              will be $0.55. For purposes of this                     $9,268. As DOL and HHS share                          approximately 727,000 persons). It is
khammond on DSK30JT082PROD with RULES2




                                              analysis, HHS assumes that 50 percent                   jurisdiction, they are splitting the                  not known how many persons will be
                                              of self-certifications or notices to HHS                burden each will account for 68 burden                covered in the plans of the 9 entities we
                                              will be mailed. The total cost for                      hours with an associated cost of $4,634,              estimate will newly use the
                                                118 For purposes of this analysis, the Department
                                                                                                      with approximately 55 respondents.                    accommodation. Assuming that those 9
                                              assumes that the same amount of time will be
                                                                                                         The Departments estimate that                      entities will have a similar number of
                                              required to prepare the self-certification and the      approximately 2,180,000 plan                          covered persons per entity as the 100
                                              notice to HHS.                                          participants and beneficiaries will be                entities encompassing 2,180,000


                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00049   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                                                                                                                                                          415
                                              57584 Case 4:18-cv-00825-O
                                                      Federal                  Document
                                                              Register / Vol. 83,           22 FiledNovember
                                                                                  No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                   2018 /417  of and
                                                                                                                          Rules   507Regulations
                                                                                                                                       PageID 976

                                              persons, the Departments estimate that                                            expanded exemption may revoke its use                            of approximately $182; for 109 entities,
                                              all 109 accommodated entities will                                                of the accommodation process; its issuer                         the total hour burden will be 218 hours
                                              encompass approximately 2,376,000                                                 or third party administrator must                                with an associated cost of
                                              covered persons.                                                                  provide written notice of such                                   approximately $19,798. As DOL and
                                                 The Departments assume that sending                                            revocation to participants and                                   HHS share jurisdiction, they are
                                              one notice to each policyholder will                                              beneficiaries as soon as practicable. As                         splitting the hour burden so each will
                                              satisfy the need to send the notices to                                           discussed above, HHS estimates that                              account for 109 burden hours with an
                                              all participants and dependents. Among                                            109 entities that are using the                                  associated cost of approximately $9,899.
                                              persons covered by insurance plans                                                accommodation process will revoke
                                                                                                                                                                                                   As discussed above, HHS estimates
                                              sponsored by large employers in the                                               their use of the accommodation, and
                                                                                                                                                                                                 that there are approximately 727,000
                                              private sector, approximately 50.1                                                will therefore be required to send the
                                              percent are participants and 49.9                                                                                                                  covered persons in accommodated plans
                                                                                                                                notification; the issuer or third party
                                              percent are dependents.119 For 109                                                                                                                 that will revoke their accommodated
                                                                                                                                administrator can send the notice on
                                              entities, the total number of notices will                                        behalf of the entity. For the purpose of                         status and use the expanded
                                              be 1,190,613. For purposes of this                                                calculating the ICRs associated with                             exemption.121 As before, the
                                              analysis, the Departments also assume                                             revocations of the accommodation, and                            Departments use the average of 50.1
                                              that 53.7 percent of notices will be sent                                         for various reasons discussed above,                             percent of covered persons who are
                                              electronically, and 46.3 percent will be                                          HHS assumes that litigating entities that                        policyholders, and estimate that an
                                              mailed.120 Therefore, approximately                                               were previously using the                                        average of 53.7 percent of notices will
                                              551,254 notices will be mailed. HHS                                               accommodation and that will revoke                               be sent electronically and 46.3 percent
                                              estimates that each notice will require                                           their use of the accommodation fall                              by mail. Therefore, approximately
                                              $0.50 in postage and $0.05 in materials                                           within the estimated 109 entities that                           364,102 notices will be distributed, of
                                              cost (paper and ink) and the total                                                will revoke the accommodation overall.                           which 168,579 notices will be mailed.
                                              postage and materials cost for each                                                  As before, HHS assumes that, for each                         HHS estimates that each mailed notice
                                              notice sent via mail will be $0.55. The                                           issuer or third party administrator, a                           will require $0.50 in postage and $0.05
                                              total cost for sending approximately                                              manager and inside legal counsel and                             in materials cost (paper and ink) and the
                                              551,254 notices by mail will be                                                   clerical staff will need approximately 2                         total postage and materials cost for each
                                              approximately $303,190. As DOL and                                                hours to prepare and send the                                    notice sent via mail will be $0.55. The
                                              HHS share jurisdiction, they are                                                  notification to participants and                                 total cost for sending approximately
                                              splitting the cost burden so each will                                            beneficiaries and maintain records (30                           168,579 notices by mail is
                                              account for $151,595 of the cost burden.                                          minutes for a manager at a cost of                               approximately $93,545. As DOL and
                                                                                                                                $117.40 per hour, 30 minutes for legal                           HHS share jurisdiction, they are
                                              4. ICRs Regarding Notice of Revocation                                            counsel at a cost of $134.50 per hour, 1                         splitting the hour burden so each will
                                              of Accommodation (§ 147.131(c)(4))                                                hour for clerical staff at a cost of $55.68                      account for 182,051 notices, with an
                                                 An eligible organization that now                                              per hour). The burden per respondent                             associated cost of approximately
                                              wishes to take advantage of the                                                   will be 2 hours with an associated cost                          $46,772.
                                                                                                         TABLE 1—SUMMARY OF INFORMATION COLLECTION BURDENS
                                                                                                                                                                                                          Hourly labor             Total labor
                                                                                                                                                                  Burden per             Total annual
                                                                                                                OMB                   Number of                                                             cost of                  cost of      Total cost
                                                             Regulation section                                                                    Responses      respondent               burden
                                                                                                              Control No.            respondents                                                           reporting                reporting        ($)
                                                                                                                                                                    (hours)                (hours)            ($)                      ($)

                                              Self-Certification or Notices to HHS .........                    0938–1344                    *5               5               0.83              3.75                 $89.95                $337          $339
                                              Notice of Availability of Separate Pay-
                                                ments for Contraceptive Services .........                     0938–1344                    * 55       595,307                1.25             68.13                  68.02               4,634        156,229
                                              Notice of Revocation of Accommodation ..                         0938–1344                    *55        182,051                2.00              109                   90.82               9,899         56,671

                                                  Total ...................................................   ....................          *115       777,363    ....................        180.88    ........................         14,870        213,239
                                                * The total number of respondents is 227 (= 9+109+109) for both HHS and DOL, but the summaries here and below exceed that total because of rounding up that
                                              occurs when sharing the burden between HHS and DOL.
                                                Note: There are no capital/maintenance costs associated with the ICRs contained in this rule; therefore, we have removed the associated column from Table 1.
                                              Postage and material costs are included in Total Cost.




                                                 119 ‘‘Health Insurance Coverage Bulletin’’ Table 4,                            disclosure at work). Additionally, the NTIA reports              number of women in accommodated plans affected
                                              page 21. Using Data for the March 2016 Annual                                     that 38.5 percent of individuals age 25 and over                 by these final rules overlap with the number of
                                              Social and Economic Supplement to the Current                                     have access to the internet outside of work.                     women in plans offered by litigating entities that
                                              Population Survey. https://www.dol.gov/sites/                                     According to a Pew Research Center survey, 61                    will be affected by these final rules, though we
                                              default/files/ebsa/researchers/data/health-and-                                   percent of internet users use online banking, which
                                                                                                                                                                                                 assume there is significant overlap. That
                                              welfare/health-insurance-coverage-bulletin-                                       is used as the proxy for the number of internet users
                                              2016.pdf.                                                                         who will opt in for electronic disclosure (for a total           uncertainty should not affect the calculation of the
                                                 120 According to data from the National                                        of 23.5 percent receiving electronic disclosure                  ICRs for revocation notices, however. If the two
khammond on DSK30JT082PROD with RULES2




                                              Telecommunications and Information Agency                                         outside of work). Combining the 30.2 percent who                 numbers overlap, the estimates of plans revoking
                                              (NTIA), 36.0 percent of individuals age 25 and over                               receive electronic disclosure at work with the 23.5              the accommodation and policyholders covered in
                                              have access to the internet at work. According to                                 percent who receive electronic disclosure outside of             those plans would already include plans and
                                              a Greenwald & Associates survey, 84 percent of                                    work produces a total of 53.7 percent who will                   policyholders of litigating entities. If the numbers
                                              plan participants find it acceptable to make                                      receive electronic disclosure overall.                           do not overlap, those litigating entity plans would
                                              electronic delivery the default option, which is                                     121 In estimating the number of women that might
                                                                                                                                                                                                 not presently be enrolled in the accommodation,
                                              used as the proxy for the number of participants                                  have their contraceptive coverage affected by the
                                                                                                                                                                                                 and therefore would not need to send notices
                                              who will not opt out that are automatically enrolled                              expanded exemption, the Departments indicated
                                              (for a total of 30.2 percent receiving electronic                                 that we do not know the extent to which the                      concerning revocation of accommodated status.




                                         VerDate Sep<11>2014         20:27 Nov 14, 2018             Jkt 247001        PO 00000        Frm 00050    Fmt 4701   Sfmt 4700      E:\FR\FM\15NOR2.SGM            15NOR2
                                                                                                                                                                                                                                                 416
                                                       Case 4:18-cv-00825-O
                                                         Federal                  Document
                                                                 Register / Vol. 83,           22 FiledNovember
                                                                                     No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                      2018 /418  of and
                                                                                                                             Rules   507Regulations
                                                                                                                                          PageID 97757585

                                              5. Submission of PRA-Related                            These issuers and third party                         exercise all authority and discretion
                                              Comments                                                administrators will spend                             available to them to waive, defer, grant
                                                We have submitted a copy of this rule                 approximately 1.25 hours in preparation               exemptions from, or delay the
                                              to OMB for its review of the rule’s                     time and incur $0.54 cost per mailed                  implementation of any provision or
                                              information collection and                              notice. Notices of Availability of                    requirement of the Act that would
                                              recordkeeping requirements. These                       Separate Payments for Contraceptive                   impose a fiscal burden on any state or
                                              requirements are not effective until they               Services will need to be sent to                      a cost, fee, tax, penalty, or regulatory
                                              have been approved by OMB.                              1,190,613 policyholders, and 53.7                     burden on individuals, families,
                                                                                                      percent of the notices will be sent                   healthcare providers, health insurers,
                                              E. Paperwork Reduction Act—                             electronically, while 46.3 percent will               patients, recipients of healthcare
                                              Department of Labor                                     be mailed. Finally, 109 entities using                services, purchasers of health insurance,
                                                 Under the Paperwork Reduction Act,                   the previous accommodation process
                                                                                                                                                            or makers of medical devices, products,
                                              an agency may not conduct or sponsor,                   will revoke their use of the
                                                                                                                                                            or medications.’’ In addition, agencies
                                              and an individual is not required to                    accommodation (in favor of the
                                                                                                                                                            are directed to ‘‘take all actions
                                              respond to, a collection of information                 expanded exemption) and will therefore
                                                                                                      be required to cause the Notice of                    consistent with law to minimize the
                                              unless it displays a valid OMB control                                                                        unwarranted economic and regulatory
                                              number. In accordance with the                          Revocation of Accommodation to be
                                                                                                      sent, with the issuer or third party                  burdens of the [Affordable Care Act],
                                              requirements of the PRA, the ICR for the
                                                                                                      administrator able to send the notice on              and prepare to afford the states more
                                              EBSA Form 700 and alternative notice
                                                                                                      behalf of the entity. These entities will             flexibility and control to create a freer
                                              have previously been approved by OMB
                                                                                                      spend approximately two hours in                      and open healthcare market.’’ These
                                              under control numbers 1210–0150 and
                                              1210–0152. A copy of the ICR may be                     preparation time and incur $0.54 cost                 final rules exercise the discretion
                                              obtained by contacting the PRA                          per mailed notice. Notice of Revocation               provided to the Departments under the
                                              addressee shown below or at http://                     of Accommodation will need to be sent                 Affordable Care Act, RFRA, and other
                                              www.RegInfo.gov. PRA ADDRESSEE: G.                      to an average of 364,102 policyholders                laws to grant exemptions and thereby
                                              Christopher Cosby, Office of Policy and                 and 53.7 percent of the notices will be               minimize regulatory burdens of the
                                              Research, U.S. Department of Labor,                     sent electronically. The DOL                          Affordable Care Act on the affected
                                              Employee Benefits Security                              information collections in this rule are              entities and recipients of health care
                                              Administration, 200 Constitution                        found in 29 CFR 2510.3–16 and                         services.
                                              Avenue NW, Room N–5718,                                 2590.715–2713A and are summarized as                     Consistent with Executive Order
                                              Washington, DC 20210. Telephone:                        follows:                                              13771 (82 FR 9339, February 3, 2017),
                                              202–693–8410; Fax: 202–219–4745.                          Type of Review: Revised Collection.                 the Departments have estimated the
                                              These are not toll-free numbers.                          Agency: DOL–EBSA.                                   costs and cost savings attributable to
                                                 The Religious final rules amended the                  Title: Coverage of Certain Preventive               these final rules. As discussed in more
                                              ICR by changing the accommodation                       Services under the Affordable Care
                                                                                                                                                            detail in the preceding analysis, these
                                              process to an optional process for                      Act—Private Sector.
                                                                                                                                                            final rules lessen incremental reporting
                                              exempt organizations and requiring a                      OMB Numbers: 1210–0150.
                                                                                                                                                            costs.123 However, in order to avoid
                                              notice of revocation to be sent by the                    Affected Public: Private Sector—Not
                                                                                                      for profit and religious organizations;               double-counting with the Religious IFC,
                                              issuer or third party administrator to                                                                        which has already been tallied as an
                                              participants and beneficiaries in plans                 businesses or other for-profits.
                                                                                                        Total Respondents: 114 122 (combined                Executive Order 13771 deregulatory
                                              whose employer revokes their                                                                                  action, this finalization of the IFC’s
                                              accommodation; these final rules                        with HHS total is 227).
                                                                                                        Total Responses: 777,362 (combined                  policy is not considered a deregulatory
                                              confirm as final the Religious IFC
                                                                                                      with HHS total is 1,554,724).                         action under the Executive Order.
                                              provisions on the accommodation
                                              process. DOL submitted the ICRs to                        Frequency of Response: On occasion.                    123 Other noteworthy potential impacts

                                              OMB in order to obtain OMB approval                       Estimated Total Annual Burden                       encompass potential changes in medical
                                              under the PRA for the regulatory                        Hours: 181 (combined with HHS total is                expenditures, including potential decreased
                                              revision. In an effort to consolidate the               362 hours).                                           expenditures on contraceptive devices and drugs
                                                                                                        Estimated Total Annual Burden Cost:                 and potential increased expenditures on pregnancy-
                                              number of information collection                                                                              related medical services. OMB’s guidance on E.O.
                                              requests, DOL is combining the ICR                      $197,955 (combined with HHS total is                  13771 implementation (Dominic J. Mancini,
                                              related to the OMB control number                       $395,911).                                            ‘‘Guidance Implementing Executive Order 13771,
                                              1210–0152 with the ICR related to the                     Type of Review: Revised Collection.                 Titled ‘‘Reducing Regulation and Controlling
                                                                                                        Agency: DOL–EBSA.                                   Regulatory Costs,’’ Office of Mgmt. & Budget (Apr.
                                              OMB control number 1210–0150 and                                                                              5, 2017), https://www.whitehouse.gov/sites/
                                              discontinuing OMB control number                        F. Regulatory Reform Executive Orders                 whitehouse.gov/files/omb/memoranda/2017/M-17-
                                              1210–0152. Consistent with the analysis                 13765, 13771 and 13777                                21-OMB.pdf) states that impacts should be
                                              in the HHS PRA section above, the                                                                             categorized as consistently as possible within
                                              Departments expect that each of the                       Executive Order 13765 (January 20,                  Departments. The Food and Drug Administration,
                                                                                                      2017) directs that, ‘‘[t]o the maximum                within HHS, and the Occupational Safety and
                                              estimated 9 eligible organizations newly                                                                      Health Administration (OSHA) and Mine Safety
                                              opting into the accommodation will                      extent permitted by law, the Secretary of             and Health Administration (MSHA), within DOL,
                                              spend approximately 50 minutes in                       the Department of Health and Human                    regularly estimate medical expenditure impacts in
                                              preparation time and incur $0.54                        Services and the heads of all other                   the analyses that accompany their regulations, with
khammond on DSK30JT082PROD with RULES2




                                                                                                      executive departments and agencies                    the results being categorized as benefits (positive
                                              mailing cost to self-certify or notify                                                                        benefits if expenditures are reduced, negative
                                              HHS. Each of the 109 issuers or third                   (agencies) with authorities and                       benefits if expenditures are raised). Following the
                                              party administrators for the 109 eligible               responsibilities under the Act shall                  FDA, OSHA and MSHA accounting convention
                                              organizations that make use of the                                                                            leads to this final rule’s medical expenditure
                                                                                                        122 Denotes that there is an overlap between        impacts being categorized as (positive or negative)
                                              accommodation overall will distribute                   jurisdiction shared by HHS and DOL over these         benefits, rather than as costs, thus placing them
                                              Notices of Availability of Separate                     respondents and therefore they are included only      outside of consideration for E.O. 13771 designation
                                              Payments for Contraceptive Services.                    once in the total.                                    purposes.



                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00051   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                                                                                                                                                                417
                                              57586 Case 4:18-cv-00825-O
                                                      Federal                  Document
                                                              Register / Vol. 83,           22 FiledNovember
                                                                                  No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                   2018 /419  of and
                                                                                                                          Rules   507Regulations
                                                                                                                                       PageID 978

                                              G. Unfunded Mandates Reform Act                         200, 112 Stat. 645 (42 U.S.C. 651 note);              DEPARTMENT OF THE TREASURY
                                                 The Unfunded Mandates Reform Act                     sec. 512(d), Public Law 110–343, 122
                                                                                                                                                            Internal Revenue Service
                                              of 1995 (section 202(a) of Pub. L. 104–                 Stat. 3881; sec. 1001, 1201, and 1562(e),
                                                                                                      Public Law 111–148, 124 Stat. 119, as                   Accordingly, 26 CFR part 54 is
                                              4), requires the Departments to prepare                                                                       amended as follows:
                                              a written statement, which includes an                  amended by Public Law 111–152, 124
                                              assessment of anticipated costs and                     Stat. 1029; Pub. L. 103–141, 107 Stat.
                                                                                                      1488 (42 U.S.C. 2000bb–2000bb–4);                     PART 54—PENSION EXCISE TAXES
                                              benefits, before issuing ‘‘any rule that
                                              includes any federal mandate that may                   Secretary of Labor’s Order 1–2011, 77                 ■ 1. The authority citation for part 54
                                              result in the expenditure by state, local,              FR 1088 (Jan. 9, 2012).                               continues to read, in part, as follows:
                                              and tribal governments, in the aggregate,                 The Department of Health and Human                      Authority: 26 U.S.C. 7805. * * *
                                              or by the private sector, of $100 million               Services regulations are adopted
                                                                                                                                                            ■ 2. Section 54.9815–2713 is amended
                                              or more (adjusted annually for inflation)               pursuant to the authority contained in
                                                                                                                                                            by revising paragraphs (a)(1)
                                              in any one year.’’ In 2018, that threshold              sections 2701 through 2763, 2791, and
                                                                                                                                                            introductory text and (a)(1)(iv) to read as
                                              after adjustment for inflation is $150                  2792 of the PHS Act (42 U.S.C. 300gg
                                                                                                                                                            follows:
                                              million. For purposes of the Unfunded                   through 300gg–63, 300gg–91, and
                                              Mandates Reform Act, the Religious IFC                  300gg–92), as amended; and Title I of                 § 54.9815–2713 Coverage of preventive
                                              and these final rules do not include any                the Affordable Care Act, sections 1301–               health services.
                                              federal mandate that may result in                      1304, 1311–1312, 1321–1322, 1324,                       (a) * * *
                                              expenditures by state, local, or tribal                 1334, 1342–1343, 1401–1402, 1412,                       (1) In general. Beginning at the time
                                              governments, nor do they include any                    Public Law 111–148, 124 Stat. 119 (42                 described in paragraph (b) of this
                                              federal mandates that may impose an                     U.S.C. 18021–18024, 18031–18032,                      section and subject to § 54.9815–2713A,
                                              annual burden of $150 million, adjusted                 18041–18042, 18044, 18054, 18061,                     a group health plan, or a health
                                              for inflation, or more on the private                   18063, 18071, 18082, 26 U.S.C. 36B, and               insurance issuer offering group health
                                              sector.                                                 31 U.S.C. 9701); and Public Law 103–                  insurance coverage, must provide
                                                                                                      141, 107 Stat. 1488 (42 U.S.C. 2000bb–                coverage for and must not impose any
                                              H. Federalism                                           2000bb–4).                                            cost-sharing requirements (such as a
                                                 Executive Order 13132 outlines                                                                             copayment, coinsurance, or a
                                              fundamental principles of federalism,                   List of Subjects                                      deductible) for—
                                              and requires the adherence to specific                  26 CFR Part 54                                        *      *      *     *    *
                                              criteria by federal agencies in the                                                                              (iv) With respect to women, such
                                              process of their formulation and                          Excise taxes, Health care, Health                   additional preventive care and
                                              implementation of policies that have                    insurance, Pensions, Reporting and                    screenings not described in paragraph
                                              ‘‘substantial direct effects’’ on states, the           recordkeeping requirements.                           (a)(1)(i) of this section as provided for in
                                              relationship between the federal                                                                              comprehensive guidelines supported by
                                                                                                      29 CFR Part 2590
                                              government and states, or the                                                                                 the Health Resources and Services
                                              distribution of power and                                 Continuation coverage, Disclosure,                  Administration for purposes of section
                                              responsibilities among the various                      Employee benefit plans, Group health                  2713(a)(4) of the Public Health Service
                                              levels of government. Federal agencies                  plans, Health care, Health insurance,                 Act, subject to 45 CFR 147.131 and
                                              promulgating regulations that have                      Medical child support, Reporting and                  147.132.
                                              these federalism implications must                      recordkeeping requirements.                           *      *      *     *    *
                                              consult with state and local officials,                                                                       ■ 3. Section 54.9815–2713A is revised
                                              and describe the extent of their                        45 CFR Part 147
                                                                                                                                                            to read as follows:
                                              consultation and the nature of the
                                                                                                        Health care, Health insurance,                      § 54.9815–2713A Accommodations in
                                              concerns of state and local officials in
                                                                                                      Reporting and recordkeeping                           connection with coverage of preventive
                                              the preamble to the regulation.
                                                                                                      requirements, State regulation of health              health services.
                                                 These final rules do not have any
                                                                                                      insurance.                                              (a) Eligible organizations for optional
                                              federalism implications, since they only
                                              provide exemptions from the                             Kirsten Wielobob,                                     accommodation. An eligible
                                              contraceptive and sterilization coverage                                                                      organization is an organization that
                                                                                                      Deputy Commissioner for Services and
                                              requirement in HRSA Guidelines                          Enforcement.
                                                                                                                                                            meets the criteria of paragraphs (a)(1)
                                              supplied under section 2713 of the PHS                                                                        through (4) of this section.
                                                                                                        Approved: October 30, 2018.                           (1) The organization is an objecting
                                              Act.
                                                                                                      David J. Kautter,                                     entity described in 45 CFR
                                              V. Statutory Authority                                  Assistant Secretary for Tax Policy.                   147.132(a)(1)(i) or (ii);
                                                The Department of the Treasury                          Signed this 29th day of October 2018.                 (2) Notwithstanding its status under
                                              regulations are adopted pursuant to the                                                                       paragraph (a)(1) of this section and
                                                                                                      Preston Rutledge,
                                              authority contained in sections 7805                                                                          under 45 CFR 147.132(a), the
                                                                                                      Assistant Secretary, Employee Benefits                organization voluntarily seeks to be
                                              and 9833 of the Code, and Public Law                    Security Administration, Department of
                                              103–141, 107 Stat. 1488 (42 U.S.C.                                                                            considered an eligible organization to
                                                                                                      Labor.
                                              2000bb–2000bb–4).                                                                                             invoke the optional accommodation
                                                                                                        Dated: October 17, 2018.                            under paragraph (b) or (c) of this section
                                                The Department of Labor regulations
khammond on DSK30JT082PROD with RULES2




                                                                                                      Seema Verma,                                          as applicable; and
                                              are adopted pursuant to the authority
                                              contained in 29 U.S.C. 1002(16), 1027,                  Administrator, Centers for Medicare &                   (3) [Reserved]
                                                                                                      Medicaid Services.                                      (4) The organization self-certifies in
                                              1059, 1135, 1161–1168, 1169, 1181–
                                                                                                        Dated: October 18, 2018.                            the form and manner specified by the
                                              1183, 1181 note, 1185, 1185a, 1185b,
                                              1185d, 1191, 1191a, 1191b, and 1191c;                   Alex M. Azar II,
                                              sec. 101(g), Public Law 104–191, 110                    Secretary, Department of Health and Human
                                              Stat. 1936; sec. 401(b), Public Law 105–                Services.



                                         VerDate Sep<11>2014   20:50 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00052   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                                                                                                                                                             418
                                                       Case 4:18-cv-00825-O
                                                         Federal                  Document
                                                                 Register / Vol. 83,           22 FiledNovember
                                                                                     No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                      2018 /420  of and
                                                                                                                             Rules   507Regulations
                                                                                                                                          PageID 97957587

                                              Secretary of Labor or provides notice to                   (i) The eligible organization or its plan          administrative services for the plan,
                                              the Secretary of the Department of                      must contract with one or more third                  then the third party administrator will
                                              Health and Human Services as                            party administrators.                                 provide or arrange payments for
                                              described in paragraph (b) or (c) of this                  (ii) The eligible organization must                contraceptive services, using one of the
                                              section. To qualify as an eligible                      provide either a copy of the self-                    following methods—
                                              organization, the organization must                     certification to each third party                        (i) Provide payments for the
                                              make such self-certification or notice                  administrator or a notice to the                      contraceptive services for plan
                                              available for examination upon request                  Secretary of the Department of Health                 participants and beneficiaries without
                                              by the first day of the first plan year to              and Human Services that it is an eligible             imposing any cost-sharing requirements
                                              which the accommodation in paragraph                    organization and of its objection as                  (such as a copayment, coinsurance, or a
                                              (b) or (c) of this section applies. The                 described in 45 CFR 147.132 to coverage               deductible), premium, fee, or other
                                              self-certification or notice must be                    of all or a subset of contraceptive                   charge, or any portion thereof, directly
                                              executed by a person authorized to                      services.                                             or indirectly, on the eligible
                                              make the certification or provide the                      (A) When a copy of the self-                       organization, the group health plan, or
                                              notice on behalf of the organization, and               certification is provided directly to a               plan participants or beneficiaries; or
                                              must be maintained in a manner                          third party administrator, such self-                    (ii) Arrange for an issuer or other
                                              consistent with the record retention                    certification must include notice that                entity to provide payments for the
                                              requirements under section 107 of                       obligations of the third party                        contraceptive services for plan
                                              ERISA.                                                  administrator are set forth in 29 CFR                 participants and beneficiaries without
                                                                                                      2510.3–16 and this section.                           imposing any cost-sharing requirements
                                                 (5) An eligible organization may                        (B) When a notice is provided to the               (such as a copayment, coinsurance, or a
                                              revoke its use of the accommodation                     Secretary of Health and Human                         deductible), premium, fee, or other
                                              process, and its issuer or third party                  Services, the notice must include the                 charge, or any portion thereof, directly
                                              administrator must provide participants                 name of the eligible organization; a                  or indirectly, on the eligible
                                              and beneficiaries written notice of such                statement that it objects as described in             organization, the group health plan, or
                                              revocation, as specified herein.                        45 CFR 147.132 to coverage of some or                 plan participants or beneficiaries.
                                                 (i) Transitional rule—If contraceptive               all contraceptive services (including an                 (3) If a third party administrator
                                              coverage is being offered on the date on                identification of the subset of                       provides or arranges payments for
                                              which these final rules go into effect, by              contraceptive services to which                       contraceptive services in accordance
                                              an issuer or third party administrator                  coverage the eligible organization                    with either paragraph (b)(2)(i) or (ii) of
                                              through the accommodation process, an                   objects, if applicable), but that it would            this section, the costs of providing or
                                              eligible organization may give 60-days                  like to elect the optional                            arranging such payments may be
                                              notice pursuant to section 2715(d)(4) of                accommodation process; the plan name                  reimbursed through an adjustment to
                                              the PHS Act and § 54.9815–2715(b), if                   and type (that is, whether it is a student            the federally facilitated Exchange user
                                              applicable, to revoke its use of the                    health insurance plan within the                      fee for a participating issuer pursuant to
                                              accommodation process (to allow for the                 meaning of 45 CFR 147.145(a) or a                     45 CFR 156.50(d).
                                              provision of notice to plan participants                church plan within the meaning of                        (4) A third party administrator may
                                              in cases where contraceptive benefits                   section 3(33) of ERISA); and the name                 not require any documentation other
                                              will no longer be provided).                            and contact information for any of the                than a copy of the self-certification from
                                              Alternatively, such eligible organization               plan’s third party administrators. If                 the eligible organization or notification
                                              may revoke its use of the                               there is a change in any of the                       from the Department of Labor described
                                              accommodation process effective on the                  information required to be included in                in paragraph (b)(1)(ii) of this section.
                                              first day of the first plan year that begins            the notice, the eligible organization                    (5) Where an otherwise eligible
                                              on or after 30 days after the date of the               must provide updated information to                   organization does not contract with a
                                              revocation.                                             the Secretary of the Department of                    third party administrator and files a self-
                                                                                                      Health and Human Services for the                     certification or notice under paragraph
                                                 (ii) General rule—In plan years that                 optional accommodation process to                     (b)(1)(ii) of this section, the obligations
                                              begin after the date on which these final               remain in effect. The Department of                   under paragraph (b)(2) of this section do
                                              rules go into effect, if contraceptive                  Labor (working with the Department of                 not apply, and the otherwise eligible
                                              coverage is being offered by an issuer or               Health and Human Services) will send                  organization is under no requirement to
                                              third party administrator through the                   a separate notification to each of the                provide coverage or payments for
                                              accommodation process, an eligible                      plan’s third party administrators                     contraceptive services to which it
                                              organization’s revocation of use of the                 informing the third party administrator               objects. The plan administrator for that
                                              accommodation process will be effective                 that the Secretary of the Department of               otherwise eligible organization may, if it
                                              no sooner than the first day of the first               Health and Human Services has                         and the otherwise eligible organization
                                              plan year that begins on or after 30 days               received a notice under paragraph                     choose, arrange for payments for
                                              after the date of the revocation.                       (b)(1)(ii) of this section and describing             contraceptive services from an issuer or
                                                 (b) Optional accommodation—self-                     the obligations of the third party                    other entity in accordance with
                                              insured group health plans—(1) A group                  administrator under 29 CFR 2510.3–16                  paragraph (b)(2)(ii) of this section, and
                                              health plan established or maintained                   and this section.                                     such issuer or other entity may receive
                                              by an eligible organization that provides                  (2) If a third party administrator                 reimbursements in accordance with
                                              benefits on a self-insured basis may                    receives a copy of the self-certification             paragraph (b)(3) of this section.
khammond on DSK30JT082PROD with RULES2




                                              voluntarily elect an optional                           from an eligible organization or a                       (6) Where an otherwise eligible
                                              accommodation under which its third                     notification from the Department of                   organization is an ERISA-exempt church
                                              party administrator(s) will provide or                  Labor, as described in paragraph                      plan within the meaning of section 3(33)
                                              arrange payments for all or a subset of                 (b)(1)(ii) of this section, and is willing            of ERISA and it files a self-certification
                                              contraceptive services for one or more                  to enter into or remain in a contractual              or notice under paragraph (b)(1)(ii) of
                                              plan years. To invoke the optional                      relationship with the eligible                        this section, the obligations under
                                              accommodation process:                                  organization or its plan to provide                   paragraph (b)(2) of this section do not


                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00053   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                                                                                                                                                          419
                                              57588 Case 4:18-cv-00825-O
                                                      Federal                  Document
                                                              Register / Vol. 83,           22 FiledNovember
                                                                                  No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                   2018 /421  of and
                                                                                                                          Rules   507Regulations
                                                                                                                                       PageID 980

                                              apply, and the otherwise eligible                       Department of Health and Human                        eligible organization or the notification
                                              organization is under no requirement to                 Services for the optional                             from the Department of Health and
                                              provide coverage or payments for                        accommodation process to remain in                    Human Services described in paragraph
                                              contraceptive services to which it                      effect. The Department of Health and                  (c)(1)(ii) of this section.
                                              objects. The third party administrator                  Human Services will send a separate                      (d) Notice of availability of separate
                                              for that otherwise eligible organization                notification to each of the plan’s health             payments for contraceptive services—
                                              may, if it and the otherwise eligible                   insurance issuers informing the issuer                self-insured and insured group health
                                              organization choose, provide or arrange                 that the Secretary of the Department                  plans. For each plan year to which the
                                              payments for contraceptive services in                  Health and Human Services has                         optional accommodation in paragraph
                                              accordance with paragraphs (b)(2)(i) or                 received a notice under paragraph                     (b) or (c) of this section is to apply, a
                                              (ii) of this section, and receive                       (c)(2)(ii) of this section and describing             third party administrator required to
                                              reimbursements in accordance with                       the obligations of the issuer under this              provide or arrange payments for
                                              paragraph (b)(3) of this section.                       section.                                              contraceptive services pursuant to
                                                 (c) Optional accommodation—                             (2) If an issuer receives a copy of the            paragraph (b) of this section, and an
                                              insured group health plans—(1) General                  self-certification from an eligible                   issuer required to provide payments for
                                              rule. A group health plan established or                organization or the notification from the             contraceptive services pursuant to
                                              maintained by an eligible organization                  Department of Health and Human                        paragraph (c) of this section, must
                                              that provides benefits through one or                   Services as described in paragraph                    provide to plan participants and
                                              more group health insurance issuers                     (c)(2)(ii) of this section and does not               beneficiaries written notice of the
                                              may voluntarily elect an optional                       have its own objection as described in                availability of separate payments for
                                              accommodation under which its health                    45 CFR 147.132 to providing the                       contraceptive services contemporaneous
                                              insurance issuer(s) will provide                        contraceptive services to which the                   with (to the extent possible), but
                                              payments for all or a subset of                         eligible organization objects, then the               separate from, any application materials
                                              contraceptive services for one or more                  issuer will provide payments for                      distributed in connection with
                                              plan years. To invoke the optional                      contraceptive services as follows—                    enrollment (or re-enrollment) in group
                                              accommodation process—                                     (i) The issuer must expressly exclude              health coverage that is effective
                                                 (i) The eligible organization or its plan            contraceptive coverage from the group                 beginning on the first day of each
                                              must contract with one or more health                   health insurance coverage provided in                 applicable plan year. The notice must
                                              insurance issuers.                                      connection with the group health plan                 specify that the eligible organization
                                                 (ii) The eligible organization must                  and provide separate payments for any                 does not administer or fund
                                              provide either a copy of the self-                      contraceptive services required to be                 contraceptive benefits, but that the third
                                              certification to each issuer providing                  covered under § 54.9815–2713(a)(1)(iv)                party administrator or issuer, as
                                              coverage in connection with the plan or                 for plan participants and beneficiaries               applicable, provides or arranges
                                              a notice to the Secretary of the                        for so long as they remain enrolled in                separate payments for contraceptive
                                              Department of Health and Human                          the plan.                                             services, and must provide contact
                                              Services that it is an eligible                            (ii) With respect to payments for                  information for questions and
                                              organization and of its objection as                    contraceptive services, the issuer may                complaints. The following model
                                              described in 45 CFR 147.132 to coverage                 not impose any cost-sharing                           language, or substantially similar
                                              for all or a subset of contraceptive                    requirements (such as a copayment,                    language, may be used to satisfy the
                                              services.                                               coinsurance, or a deductible), or impose              notice requirement of this paragraph (d):
                                                 (A) When a self-certification is                     any premium, fee, or other charge, or                 ‘‘Your employer has certified that your
                                              provided directly to an issuer, the issuer              any portion thereof, directly or                      group health plan qualifies for an
                                              has sole responsibility for providing                   indirectly, on the eligible organization,             accommodation with respect to the
                                              such coverage in accordance with                        the group health plan, or plan                        federal requirement to cover all Food
                                              § 54.9815–2713.                                         participants or beneficiaries. The issuer             and Drug Administration-approved
                                                 (B) When a notice is provided to the                 must segregate premium revenue                        contraceptive services for women, as
                                              Secretary of the Department Health and                  collected from the eligible organization              prescribed by a health care provider,
                                              Human Services, the notice must                         from the monies used to provide                       without cost sharing. This means that
                                              include the name of the eligible                        payments for contraceptive services.                  your employer will not contract,
                                              organization; a statement that it objects               The issuer must provide payments for                  arrange, pay, or refer for contraceptive
                                              as described in 45 CFR 147.132 to                       contraceptive services in a manner that               coverage. Instead, [name of third party
                                              coverage of some or all contraceptive                   is consistent with the requirements                   administrator/health insurance issuer]
                                              services (including an identification of                under sections 2706, 2709, 2711, 2713,                will provide or arrange separate
                                              the subset of contraceptive services to                 2719, and 2719A of the PHS Act, as                    payments for contraceptive services that
                                              which coverage the eligible organization                incorporated into section 9815 of the                 you use, without cost sharing and at no
                                              objects, if applicable) but that it would               PHS Act. If the group health plan of the              other cost, for so long as you are
                                              like to elect the optional                              eligible organization provides coverage               enrolled in your group health plan.
                                              accommodation process; the plan name                    for some but not all of any contraceptive             Your employer will not administer or
                                              and type (that is, whether it is a student              services required to be covered under                 fund these payments. If you have any
                                              health insurance plan within the                        § 54.9815–2713(a)(1)(iv), the issuer is               questions about this notice, contact
                                              meaning of 45 CFR 147.145(a) or a                       required to provide payments only for                 [contact information for third party
                                              church plan within the meaning of                       those contraceptive services for which                administrator/health insurance issuer].’’
khammond on DSK30JT082PROD with RULES2




                                              section 3(33) of ERISA); and the name                   the group health plan does not provide                   (e) Reliance—insured group health
                                              and contact information for any of the                  coverage. However, the issuer may                     plans—(1) If an issuer relies reasonably
                                              plan’s health insurance issuers. If there               provide payments for all contraceptive                and in good faith on a representation by
                                              is a change in any of the information                   services, at the issuer’s option.                     the eligible organization as to its
                                              required to be included in the notice,                     (3) A health insurance issuer may not              eligibility for the accommodation in
                                              the eligible organization must provide                  require any documentation other than a                paragraph (c) of this section, and the
                                              updated information to the Secretary of                 copy of the self-certification from the               representation is later determined to be


                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00054   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                                                                                                                                                          420
                                                       Case 4:18-cv-00825-O
                                                         Federal                  Document
                                                                 Register / Vol. 83,           22 FiledNovember
                                                                                     No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                      2018 /422  of and
                                                                                                                             Rules   507Regulations
                                                                                                                                          PageID 98157589

                                              incorrect, the issuer is considered to                  110–343, 122 Stat. 3881; sec. 1001, 1201, and            (2) A group health plan is considered
                                              comply with any applicable                              1562(e), Pub. L. 111–148, 124 Stat. 119, as           to comply with any applicable
                                              requirement under § 54.9815–                            amended by Pub. L. 111–152, 124 Stat. 1029;           requirement under § 2590.715–
                                                                                                      Division M, Pub. L. 113–235, 128 Stat. 2130;
                                              2713(a)(1)(iv) to provide contraceptive                 Secretary of Labor’s Order 1–2011, 77 FR
                                                                                                                                                            2713(a)(1)(iv) to provide contraceptive
                                              coverage if the issuer complies with the                1088 (Jan. 9, 2012).                                  coverage if the plan complies with its
                                              obligations under this section applicable                                                                     obligations under paragraph (c) of this
                                              to such issuer.                                         ■ 7. Section 2590.715–2713A is                        section, without regard to whether the
                                                 (2) A group health plan is considered                amended by:                                           issuer complies with the obligations
                                                                                                      ■ a. Revising paragraph (a)(5);
                                              to comply with any applicable                                                                                 under this section applicable to such
                                                                                                      ■ b. Redesignating paragraphs (e) and (f)
                                              requirement under § 54.9815–                                                                                  issuer.
                                                                                                      as paragraphs (f) and (g); and
                                              2713(a)(1)(iv) to provide contraceptive                 ■ c. Adding new paragraph (e).                        *      *    *     *    *
                                              coverage if the plan complies with its                    The revision and addition read as
                                              obligations under paragraph (c) of this                                                                       DEPARTMENT OF HEALTH AND
                                                                                                      follows:                                              HUMAN SERVICES
                                              section, without regard to whether the
                                              issuer complies with the obligations                    § 2590.715–2713A Accommodations in                      For the reasons set forth in the
                                              under this section applicable to such                   connection with coverage of preventive                preamble, the Department of Health and
                                              issuer.                                                 health services.                                      Human Services adopts as final the
                                                 (f) Definition. For the purposes of this                (a) * * *                                          interim final rules amending 45 CFR
                                              section, reference to ‘‘contraceptive’’                    (5) An eligible organization may                   part 147 published on October 13, 2017
                                              services, benefits, or coverage includes                revoke its use of the accommodation                   (82 FR 47792) with the following
                                              contraceptive or sterilization items,                   process, and its issuer or third party                changes:
                                              procedures, or services, or related                     administrator must provide participants
                                              patient education or counseling, to the                 and beneficiaries written notice of such              PART 147—HEALTH INSURANCE
                                              extent specified for purposes of                        revocation, as specified herein.                      REFORM REQUIREMENTS FOR THE
                                              § 54.9815–2713(a)(1)(iv).                                  (i) Transitional rule—If contraceptive             GROUP AND INDIVIDUAL HEALTH
                                                 (g) Severability. Any provision of this              coverage is being offered on the date on              INSURANCE MARKETS
                                              section held to be invalid or                           which these final rules go into effect, by
                                              unenforceable by its terms, or as applied               an issuer or third party administrator                ■  8. The authority citation for part 147
                                              to any person or circumstance, shall be                 through the accommodation process, an                 is revised to read as follows:
                                              construed so as to continue to give                     eligible organization may give 60-days                  Authority: 42 U.S.C. 300gg through 300gg–
                                              maximum effect to the provision                         notice pursuant to PHS Act section                    63, 300gg–91, and 300gg–92, as amended.
                                              permitted by law, unless such holding                   2715(d)(4) and § 2590.715–2715(b), if
                                                                                                      applicable, to revoke its use of the                  ■ 9. Section 147.131 is amended by:
                                              shall be one of utter invalidity or                                                                           ■ a. Revising paragraph (c)(4);
                                              unenforceability, in which event the                    accommodation process (to allow for the
                                                                                                                                                            ■ b. Redesignating paragraphs (f) and (g)
                                              provision shall be severable from this                  provision of notice to plan participants
                                                                                                                                                            as (g) and (h); and
                                              section and shall not affect the                        in cases where contraceptive benefits
                                                                                                                                                            ■ c. Adding new paragraph (f).
                                              remainder thereof or the application of                 will no longer be provided).                            The revision and addition read as
                                              the provision to persons not similarly                  Alternatively, such eligible organization             follows:
                                              situated or to dissimilar circumstances.                may revoke its use of the
                                                                                                      accommodation process effective on the                § 147.131 Accommodations in connection
                                              § 54.9815–2713T      [Removed]                          first day of the first plan year that begins          with coverage of certain preventive health
                                                                                                      on or after 30 days after the date of the             services.
                                              ■   4. Section 54.9815–2713T is removed.
                                                                                                      revocation.                                           *       *   *     *     *
                                              § 54.9815–2713AT       [Removed]                           (ii) General rule—In plan years that                  (c) * * *
                                              ■ 5. Section 54.9815–2713AT is                          begin after the date on which these final                (4) An eligible organization may
                                              removed.                                                rules go into effect, if contraceptive                revoke its use of the accommodation
                                                                                                      coverage is being offered by an issuer or             process, and its issuer must provide
                                              DEPARTMENT OF LABOR                                     third party administrator through the                 participants and beneficiaries written
                                              Employee Benefits Security                              accommodation process, an eligible                    notice of such revocation, as specified
                                              Administration                                          organization’s revocation of use of the               herein.
                                                                                                      accommodation process will be effective                  (i) Transitional rule—If contraceptive
                                                For the reasons set forth in the                      no sooner than the first day of the first             coverage is being offered on January 14,
                                              preamble, the Department of Labor                       plan year that begins on or after 30 days             2019, by an issuer through the
                                              adopts as final the interim final rules                 after the date of the revocation.                     accommodation process, an eligible
                                              amending 29 CFR part 2590 published                                                                           organization may give 60-days notice
                                                                                                      *       *    *     *     *
                                              on October 13, 2017 (82 FR 47792) with                     (e) Reliance—insured group health                  pursuant to section 2715(d)(4) of the
                                              the following changes:                                  plans—(1) If an issuer relies reasonably              PHS Act and § 147.200(b), if applicable,
                                              PART 2590—RULES AND                                     and in good faith on a representation by              to revoke its use of the accommodation
                                              REGULATIONS FOR GROUP HEALTH                            the eligible organization as to its                   process (to allow for the provision of
                                              PLANS                                                   eligibility for the accommodation in                  notice to plan participants in cases
                                                                                                      paragraph (c) of this section, and the                where contraceptive benefits will no
                                              ■ 6. The authority citation for part 2590               representation is later determined to be              longer be provided). Alternatively, such
khammond on DSK30JT082PROD with RULES2




                                              continues to read, as follows:                          incorrect, the issuer is considered to                eligible organization may revoke its use
                                                                                                      comply with any applicable                            of the accommodation process effective
                                                Authority: 29 U.S.C. 1027, 1059, 1135,
                                              1161–1168, 1169, 1181–1183, 1181 note,
                                                                                                      requirement under § 2590.715–                         on the first day of the first plan year that
                                              1185, 1185a, 1185b, 1191, 1191a, 1191b, and             2713(a)(1)(iv) to provide contraceptive               begins on or after 30 days after the date
                                              1191c; sec. 101(g), Pub. L. 104–191, 110 Stat.          coverage if the issuer complies with the              of the revocation.
                                              1936; sec. 401(b), Pub. L. 105–200, 112 Stat.           obligations under this section applicable                (ii) General rule—In plan years that
                                              645 (42 U.S.C. 651 note); sec. 512(d), Pub. L.          to such issuer.                                       begin after January 14, 2019, if


                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00055   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                                                                                                                                                           421
                                              57590 Case 4:18-cv-00825-O
                                                      Federal                  Document
                                                              Register / Vol. 83,           22 FiledNovember
                                                                                  No. 221 / Thursday, 02/05/19 15,Page
                                                                                                                   2018 /423  of and
                                                                                                                          Rules   507Regulations
                                                                                                                                       PageID 982

                                              contraceptive coverage is being offered                 maintained by an objecting                            coverage for contraceptive services
                                              by an issuer through the                                organization, or health insurance                     under Guidelines issued under
                                              accommodation process, an eligible                      coverage offered or arranged by an                    § 147.130(a)(1)(iv) unless it is also
                                              organization’s revocation of use of the                 objecting organization, to the extent of              exempt from that requirement.
                                              accommodation process will be effective                 the objections specified below. Thus the                 (2) The exemption of this paragraph
                                              no sooner than the first day of the first               Health Resources and Service                          (a) will apply to the extent that an entity
                                              plan year that begins on or after 30 days               Administration will exempt from any                   described in paragraph (a)(1) of this
                                              after the date of the revocation.                       guidelines’ requirements that relate to               section objects, based on its sincerely
                                              *      *     *     *    *                               the provision of contraceptive services:              held religious beliefs, to its establishing,
                                                 (f) Reliance—(1) If an issuer relies                 *       *    *     *     *                            maintaining, providing, offering, or
                                              reasonably and in good faith on a                          (ii) A group health plan, and health               arranging for (as applicable):
                                              representation by the eligible                          insurance coverage provided in                           (i) Coverage or payments for some or
                                              organization as to its eligibility for the              connection with a group health plan,                  all contraceptive services; or
                                              accommodation in paragraph (d) of this                  where the plan or coverage is                            (ii) A plan, issuer, or third party
                                              section, and the representation is later                established or maintained by a church,                administrator that provides or arranges
                                              determined to be incorrect, the issuer is               an integrated auxiliary of a church, a                such coverage or payments.
                                              considered to comply with any                           convention or association of churches, a                 (b) Objecting individuals. Guidelines
                                              applicable requirement under                            religious order, a nonprofit organization,            issued under § 147.130(a)(1)(iv) by the
                                              § 147.130(a)(1)(iv) to provide                          or other non-governmental organization                Health Resources and Services
                                              contraceptive coverage if the issuer                    or association, to the extent the plan                Administration must not provide for or
                                              complies with the obligations under this                sponsor responsible for establishing                  support the requirement of coverage or
                                              section applicable to such issuer.                      and/or maintaining the plan objects as                payments for contraceptive services
                                                 (2) A group health plan is considered                specified in paragraph (a)(2) of this                 with respect to individuals who object
                                              to comply with any applicable                           section. The exemption in this                        as specified in this paragraph (b), and
                                              requirement under § 147.130(a)(1)(iv) to                paragraph applies to each employer,                   nothing in § 147.130(a)(1)(iv), 26 CFR
                                              provide contraceptive coverage if the                   organization, or plan sponsor that                    54.9815–2713(a)(1)(iv), or 29 CFR
                                              plan complies with its obligations under                adopts the plan;                                      2590.715–2713(a)(1)(iv) may be
                                              paragraph (d) of this section, without                     (iii) An institution of higher education           construed to prevent a willing health
                                              regard to whether the issuer complies                   as defined in 20 U.S.C. 1002, which is                insurance issuer offering group or
                                              with the obligations under this section                 non-governmental, in its arrangement of               individual health insurance coverage,
                                              applicable to such issuer.                              student health insurance coverage, to                 and as applicable, a willing plan
                                              *      *     *     *    *                               the extent that institution objects as                sponsor of a group health plan, from
                                                                                                      specified in paragraph (a)(2) of this                 offering a separate policy, certificate or
                                              ■ 10. Section 147.132 is amended by:
                                                                                                      section. In the case of student health                contract of insurance or a separate group
                                              ■ a. Revising paragraph (a)(1)
                                                                                                      insurance coverage, this section is                   health plan or benefit package option, to
                                              introductory text;
                                                                                                      applicable in a manner comparable to                  any group health plan sponsor (with
                                              ■ b. Redesignating paragraphs (a)(1)(ii)
                                                                                                      its applicability to group health                     respect to an individual) or individual,
                                              and (iii) as paragraphs (iii) and (iv);
                                              ■ c. Adding new paragraph (a)(1)(ii);
                                                                                                      insurance coverage provided in                        as applicable, who objects to coverage or
                                              ■ d. Revising newly designated
                                                                                                      connection with a group health plan                   payments for some or all contraceptive
                                              paragraph (a)(1)(iii);                                  established or maintained by a plan                   services based on sincerely held
                                              ■ e. Revising newly designated
                                                                                                      sponsor that is an employer, and                      religious beliefs. Under this exemption,
                                              paragraph (a)(1)(iv); and                               references to ‘‘plan participants and                 if an individual objects to some but not
                                              ■ f. Revising paragraphs (a)(2) and (b).
                                                                                                      beneficiaries’’ will be interpreted as                all contraceptive services, but the issuer,
                                                 The revisions and addition read as                   references to student enrollees and their             and as applicable, plan sponsor, are
                                              follows:                                                covered dependents; and                               willing to provide the plan sponsor or
                                                                                                         (iv) A health insurance issuer offering
                                                                                                                                                            individual, as applicable, with a
                                              § 147.132 Religious exemptions in                       group or individual insurance coverage
                                                                                                                                                            separate policy, certificate or contract of
                                              connection with coverage of certain                     to the extent the issuer objects as
                                              preventive health services.                                                                                   insurance or a separate group health
                                                                                                      specified in paragraph (a)(2) of this
                                                                                                                                                            plan or benefit package option that
                                                (a) * * *                                             section. Where a health insurance issuer
                                                                                                                                                            omits all contraceptives, and the
                                                (1) Guidelines issued under                           providing group health insurance
                                                                                                                                                            individual agrees, then the exemption
                                              § 147.130(a)(1)(iv) by the Health                       coverage is exempt under this
                                                                                                                                                            applies as if the individual objects to all
                                              Resources and Services Administration                   subparagraph (iv), the group health plan
                                                                                                                                                            contraceptive services.
                                              must not provide for or support the                     established or maintained by the plan
                                              requirement of coverage or payments for                 sponsor with which the health                         *       *    *     *     *
                                              contraceptive services with respect to a                insurance issuer contracts remains                    [FR Doc. 2018–24512 Filed 11–7–18; 4:15 pm]
                                              group health plan established or                        subject to any requirement to provide                 BILLING CODE 4830–01–P; 4510–29–P; 4120–01–P
khammond on DSK30JT082PROD with RULES2




                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00056   Fmt 4701   Sfmt 9990   E:\FR\FM\15NOR2.SGM   15NOR2
                                                                                                                                                                                               422
Case 4:18-cv-00825-O Document 22 Filed 02/05/19   Page 424 of 507 PageID 983




                  Exhibit 16




                                                                        423
       Case 2:17-cv-04540-WB Document 135 Filed 01/14/19 Page 1 of 2
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 425 of 507 PageID 984


                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

COMMONWEALTH OF                                           CIVIL ACTION
PENNSYLVANIA AND STATE OF NEW
JERSEY,

                     Plaintiffs,
                                                          NO. 17-4540
              v.

DONALD J. TRUMP, ALEX M. AZAR II,
UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES,
STEVEN T. MNUCHIN, UNITED STATES
DEPARTMENT OF THE TREASURY,
RENE ALEXANDER ACOSTA, THE
UNITED STATES DEPARTMENT OF
LABOR, AND THE UNITED STATES OF
AMERICA,

                     Defendants,

LITTLE SISTERS OF THE POOR
SAINTS PETER AND PAUL HOME,

                      Defendant-Intervenor.


                                         ORDER

       AND NOW, this 14th day of January, 2019, upon consideration of the Plaintiffs’ Second

Motion for a Preliminary Injunction (ECF No. 90), Defendants’ and Defendant-Intervenor’s

Responses thereto (ECF Nos. 107 & 108), the Plaintiffs’ Reply in Support thereof (ECF No.

118), the Administrative Record (ECF Nos. 23, 47 & 126), Briefs of the Amici Curiae (ECF

Nos. 110, 112, 113, 115, 117 & 127), and following a Hearing on Plaintiffs’ Motion on January

10, 2019, IT IS HEREBY ORDERED that the Motion is GRANTED.

       It is FURTHER ORDERED that Defendants Alex M. Azar II, as Secretary of the

United States Department of Health and Human Service; the United States Department of Health




                                                                                            424
        Case 2:17-cv-04540-WB Document 135 Filed 01/14/19 Page 2 of 2
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 426 of 507 PageID 985


and Human Services; Steven T. Mnuchin, as Secretary of the United States Department of

Treasury; the United States Department of Treasury; Rene Alexander Acosta, as Secretary of the

United States Department of Labor; and the United States Department of Labor;1 and their

officers, agents, servants, employees, attorneys, designees, and subordinates, as well as any

person acting in concert or participation with them, are hereby ENJOINED from enforcing the

following Final Rules across the Nation, pending further order of this Court:

    1. Religious Exemptions and Accommodations for Coverage of Certain Preventive Services
       Under the Affordable Care Act, 83 Fed. Reg. 57,536 (Nov. 15, 2018); and

    2. Moral Exemptions and Accommodations for Coverage of Certain Preventive Services
       Under the Affordable Care Act, 83 Fed. Reg. 57,592 (Nov. 15, 2018).

       The Court has considered the issue of security pursuant to Rule 65(c) of the Federal

Rules of Civil Procedure and determines that Defendants will not suffer any financial loss that

warrants the need for the Plaintiffs to post security.


                                                         BY THE COURT:


                                                         /s/Wendy Beetlestone, J.
                                                         _______________________________
                                                         WENDY BEETLESTONE, J.




1
 In light of the constitutional concerns associated with enjoining the President of the United
States for a claim under the Administrative Procedure Act, this injunction does not apply to the
President. See Franklin v. Massachusetts, 505 U.S. 788, 801 (1992).
                                                  2

                                                                                                425
Case 4:18-cv-00825-O Document 22 Filed 02/05/19   Page 427 of 507 PageID 986




                  Exhibit 17




                                                                        426
       Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 1 of 65
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 428 of 507 PageID 987


                                     IN THE UNITED STATES DISTRICT COURT
                                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 COMMONWEALTH OF                                                                                CIVIL ACTION
 PENNSYLVANIA AND STATE OF NEW
 JERSEY,

                                        Plaintiffs,
                                                                                                NO. 17-4540
                             v.

 DONALD J. TRUMP, ALEX M. AZAR II,
 UNITED STATES DEPARTMENT OF
 HEALTH AND HUMAN SERVICES,
 STEVEN T. MNUCHIN, UNITED
 STATES DEPARTMENT OF THE
 TREASURY, RENE ALEXANDER
 ACOSTA, THE UNITED STATES
 DEPARTMENT OF LABOR, AND THE
 UNITED STATES OF AMERICA,

                                        Defendants,

 LITTLE SISTERS OF THE POOR
 SAINTS PETER AND PAUL HOME,

                                        Defendant-Intervenor.


                                                                      OPINION
Table of Contents

I.         Background ............................................................................................................................. 3
      A.        Contraceptive Mandate ....................................................................................................... 3
      B.        Regulatory Action to Accommodate Religious Objections ................................................ 4
      C.        Hobby Lobby & Wheaton College ...................................................................................... 6
      D.        Regulatory Response to Hobby Lobby & Wheaton College ............................................... 7
      E.        Zubik Remand & Impasse ................................................................................................... 8
      F.        2017 IFRs & First Preliminary Injunction .......................................................................... 9
      G.        2018 Final Rules & Second Motion for Preliminary Injunction....................................... 12
II.        Analysis................................................................................................................................. 13
      A.        Standing ............................................................................................................................ 13
           1.      Special Solicitude.......................................................................................................... 15



                                                                                                                                                 427
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 2 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 429 of 507 PageID 988


       2.        Article III Standing ....................................................................................................... 18
  B.        Venue ................................................................................................................................ 20
  C.        Preliminary Injunction ...................................................................................................... 23
       1.        Legal Standard .............................................................................................................. 23
       2.        Likelihood of Success on the Merits ............................................................................. 24
            a.         APA Procedural Claim ........................................................................................... 24
                 i. Inadequate Response to Comments ........................................................................ 25
                 ii.      IFRs Taint the Final Rules .................................................................................. 27
            b.         APA Substantive Claim .......................................................................................... 34
                 i. The ACA ................................................................................................................. 35
                 ii.      RFRA .................................................................................................................. 42
       3.        Irreparable Harm ........................................................................................................... 52
       4.        Balance of the Equities ................................................................................................. 55
       5.        Public Interest ............................................................................................................... 56
  D.        Remedy ............................................................................................................................. 57

            Plaintiffs, the Commonwealth of Pennsylvania and the State of New Jersey (collectively

“the States”), have sued the United States of America, President Donald J. Trump, the United

States Secretary of Health and Human Services Alex M. Azar II, the United States Secretary of

the Treasury Steven T. Mnuchin, and the United States Secretary of Labor Rene Alexander

Acosta in their official capacities, as well as each of their agencies (collectively “Defendants”),

seeking to enjoin enforcement of two Final Rules that grant exemptions to the Affordable Care

Act’s requirement that health plans cover women’s preventive services. The Final Rules

“finalize” two Interim Final Rules, which Defendants issued in October 2017 and which this

Court enjoined soon thereafter, see Pennsylvania v. Trump, 281 F. Supp.3d 553, 585 (E.D. Pa.

2017). On November 15, 2018, while their appeal of that preliminary injunction was pending,

Defendants promulgated the Final Rules currently before the Court. The States move to enjoin

enforcement of the Final Rules arguing that, like the IFRs before them, the Final Rules violate a

variety of constitutional and statutory provisions. For the reasons set forth below, Plaintiffs’

                                                                          2

                                                                                                                                              428
          Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 3 of 65
    Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 430 of 507 PageID 989


Second Motion for a Preliminary Injunction shall be granted.

      I.      Background1

           Although the relevant factual and procedural history of this dispute has been laid out at

length before, see id. at 560-64, that background information is recounted here for the sake of

clarity.

           A. Contraceptive Mandate

           In March 2010, Congress enacted the Affordable Care Act. See Patient Protection and

Affordable Care Act (“ACA”), Pub L. No. 111-148, 124 Stat. 119 (2010). A provision of the

ACA, the Women’s Health Amendment, mandated that insurance providers cover preventive

health services and screenings for women without cost-sharing responsibilities. Specifically, the

Women’s Health Amendment requires that “[a] group health plan and a health insurance issuer

offering group or individual health insurance coverage shall, at a minimum provide coverage for

and shall not impose any cost sharing requirements . . . with respect to women, such additional

preventive care and screenings . . . as provided for in comprehensive guidelines supported by the

Health Resources and Services Administration [“HRSA”] for purpose of this paragraph.” 42

U.S.C. § 300gg-13(a)(4). This requirement applies to all health insurers offering individual or

group insurance, as well as all group health plans, with an exception for certain “grandfathered”

plans. 42 U.S.C. § 18011 (exempting “grandfathered” plans); see also 29 C.F.R. § 2590.715-

1251 (2010).

           Rather than enumerate the preventive services to be covered by the mandate, Congress

delegated that decision to HRSA, which is an agency of Defendant Department of Health and

Human Services (“HHS”). HRSA, in turn, commissioned the then-named Institute of Medicine


1
 The factual statements found here and elsewhere in the opinion constitute this Court’s findings of fact, as required
under Rule 52(a) of the Federal Rules of Civil Procedure, regardless of any heading or lack thereof.

                                                          3

                                                                                                                 429
          Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 4 of 65
    Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 431 of 507 PageID 990


(“the Institute”), to convene a panel of experts to provide recommendations.2 On July 19, 2011,

the Institute issued its report, recommending that the ACA cover “the full range of Food and

Drug Administration-approved contraceptive methods, sterilization procedures, and patient

education and counseling for women with reproductive capacity.” Institute of Medicine, Clinical

Prevention Services for Women: Closing the Gaps, at 109-10 (2011).

         On August 1, 2011, HRSA issued its preventive care guidelines (“2011 Guidelines”),

which adopted the Institute’s recommendations. See HRSA, Women’s Preventive Services

Guidelines, available at https://www.hrsa.gov/womens-guidelines/index.html. 3 The 2011

Guidelines hewed to the Institute’s report, defining preventive care to include all FDA-approved

“contraceptive methods, sterilization procedures, and patient education and counseling.” Id.

Under the Women’s Health Amendment, “non-grandfathered group health plans and health

insurance issuers are required to provide coverage consistent with the HRSA Guidelines, without

cost sharing.” Group Health Plans and Health Insurance Issuers Relating to Coverage of

Preventive Services Under the Patient Protection and Affordable Care Act, 77 Fed. Reg. 8,725,

8,725 (Feb. 15, 2012). Thus these interlocking statutory and regulatory requirements created the

so-called “Contraceptive Mandate.”

         B. Regulatory Action to Accommodate Religious Objections

         At the same time, and based on “considerable feedback,” HHS, the Department of Labor,

and the Department of the Treasury (collectively “the Agencies”) found it was “appropriate that

HRSA, in issuing [the 2011] Guidelines, take[] into account the effect on the religious beliefs of


2
 The Institute, renamed the National Academy of Medicine in 2015, is an arm of the National Academy of
Sciences, an organization that Congress established for the explicit purpose of furnishing advice to the federal
government. See Pub. Citizen v. Dep’t of Justice, 491 U.S. 440, 460 n.11 (1989).
3
 The Guidelines were updated in 2016 but continue to define “preventive services” to include contraceptive services
and counseling. See Updating the HRSA-Supported Women’s Preventive Services Guidelines, 81 Fed. Reg. 95,148,
95,149 (Dec. 27, 2016).

                                                          4

                                                                                                                   430
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 5 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 432 of 507 PageID 991


certain religious employers if coverage of contraceptive services were required.” Group Health

Plans and Health Insurance Issuers Relating to Coverage of Preventive Services Under the

Patient Protection and Affordable Care Act, 76 Fed. Reg. 46,621, 46,623 (Aug. 3, 2011). The

Agencies therefore provided HRSA with “additional discretion to exempt certain religious

employers from the Guidelines where contraceptive services are concerned.” Id.

       On August 1, 2011, the Agencies promulgated an interim final rule exempting certain

religious employers from providing contraceptive services. Id. Under the exemption, a

“religious employer” could be exempt from the Contraceptive Mandate only if it: (1) had the

inculcation of religious values as its purpose; (2) primarily employed people who shared its

religious tenets; (3) primarily served persons who shared its religious tenets; and (4) was a

church, its integrated auxiliary, or a convention or association of a church exempt from taxation

under the Internal Revenue Code. Id. On February 15, 2012, after considering more than

200,000 responses to this interim final rule, the Agencies issued a final rule adopting the

“religious employer” definition. 77 Fed. Reg. at 8,725.

       On March 21, 2012, the Agencies issued a notice of proposed rulemaking requesting

comments on “alternative ways of providing contraceptive coverage without cost sharing in

order to accommodate non-exempt, non-profit religious organizations with religious objections

to such coverage.” Certain Preventive Services Under the Affordable Care Act, 77 Fed. Reg.

16,501, 16,503 (March 21, 2012). After receiving and considering over 400,000 comments, the

Agencies issued their final rule on July 2, 2013. Coverage of Certain Preventive Services Under

the Affordable Care Act, 78 Fed. Reg. 39,870, 39,871 (July 2, 2013). The final rule had two

noteworthy effects.

       First, the rule “eliminate[ed] the first three prongs and clarif[ied] the fourth prong of the



                                                 5

                                                                                                 431
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 6 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 433 of 507 PageID 992


definition” of “religious employer” adopted in 2012. Id. at 39,874. Under the new definition, an

entity qualified as a “religious employer” so long as it “is organized and operates as a nonprofit

entity and is referred to in section 6033(a)(3)(A)(i) or (iii)” of the Internal Revenue Code, which

applies to “churches, their integrated auxiliaries, and conventions or associations of churches, as

well as to the exclusively religious activities of any religious order.” Id.

        Second, the rule established an accommodation for “eligible organizations” with religious

objections to providing contraceptive coverage. Id. The rule defined an “eligible organization”

as one that: “(1) [o]pposes providing coverage for some or all of the contraceptive services

required to be covered . . . ; (2) is organized and operates as a nonprofit entity; (3) holds itself out

as a religious organization; and (4) self-certifies that it satisfies the first three criteria.” Id. An

eligible organization was required to provide a copy of the self-certification to its insurance

provider, which then would provide contraceptive coverage to the organization’s employees. Id.

at 39,876. Thus an eligible organization that self-certified as such was “not required to contract,

arrange, pay, or refer for contraceptive coverage,” but its “plan participants and beneficiaries

[would] still benefit from separate payments for contraceptive services without cost sharing or

other charge,” consistent with the Contraceptive Mandate. Id. at 39,874.

        C. Hobby Lobby & Wheaton College

        Meanwhile, a host of legal challenges to the Contraceptive Mandate progressed through

the federal courts, several of which eventually reached the Supreme Court.

        On June 30, 2014, the Supreme Court issued its opinion in Burwell v. Hobby Lobby

Stores, Inc., 134 S. Ct. 2751 (2014). There, three closely-held corporations challenged the

Contraceptive Mandate. Id. at 2765. The Supreme Court held that the application of the

Contraceptive Mandate to the organizations violated the Religious Freedom Restoration Act, 42



                                                    6

                                                                                                     432
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 7 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 434 of 507 PageID 993


U.S.C. § 2000bb-1 (“RFRA”), because the Contraceptive Mandate imposed a substantial burden

on the plaintiffs’ religious exercise and was not the “least restrictive means” of guaranteeing

cost-free access to certain methods of contraception. 134 S. Ct. at 2780-82. The Supreme Court

found the existence of the accommodation supported its conclusion that the Contraceptive

Mandate was not the “least restrictive means”: “HHS itself has demonstrated that it has at its

disposal an approach that is less restrictive than requiring employers to fund contraceptive

methods that violate their religious beliefs. . . . HHS has already established an accommodation

for nonprofit organizations with religious objections.” Id. at 2782. Nevertheless, the Supreme

Court refrained from deciding “whether an approach of this type”—meaning the

accommodation—“complies with RFRA for purposes of all religious claims.” Id.

       A few days later, the Supreme Court issued an order in a related case, Wheaton College v.

Burwell, 134 S. Ct. 2806 (2014) (per curiam). There, Wheaton College, an organization eligible

for the accommodation, sought an injunction “on the theory that its filing of a self-certification

form [would] make it complicit in the provision of contraceptives by triggering the obligation for

someone else to provide the services to which it objects.” Id. at 2808 (Sotomayor, J., dissenting).

The Supreme Court granted the injunction, permitting Wheaton College to “inform[] the

Secretary of Health and Human Services in writing that it . . . has religious objections to

providing coverage for contraceptive services”—that is, the college did not have to “use the

[self-certification] form prescribed by the [g]overnment.” Id. at 2807 (per curiam). The

Supreme Court warned, however, that the “order should not be construed as an expression of the

Court’s views on the merits.” Id.

       D. Regulatory Response to Hobby Lobby & Wheaton College

       The Agencies responded to Hobby Lobby and Wheaton College by issuing a notice of



                                                 7

                                                                                                  433
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 8 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 435 of 507 PageID 994


proposed rulemaking “amend[ing] the definition of an eligible organization [for purposes of the

accommodation] to include a closely held for-profit entity that has a religious objection to

providing coverage for some or all of the contraceptive services otherwise required to be

covered.” Coverage of Certain Preventive Services Under the Affordable Care Act, 79 Fed. Reg.

51,118, 51,121 (Aug. 27, 2014). Furthermore, the Agencies issued an interim final rule,

effective immediately, that provided “an alternative process” for eligible organizations to self-

certify “consistent with the Wheaton order.” Coverage of Certain Preventive Services Under the

Affordable Care Act, 79 Fed. Reg 51,092, 51,094-96 (Aug. 27, 2014). On July 14, 2015, the

Agencies issued a rule that finalized the extended accommodation and alternative self-

certification process. Coverage of Certain Preventive Services Under the Affordable Care Act,

80 Fed. Reg. 41,318, 41,323-24 (July 14, 2015).

       E. Zubik Remand & Impasse

       On May 16, 2016, the Supreme Court issued its third decision regarding the

Contraceptive Mandate. In Zubik v. Burwell, 136 S. Ct. 1557 (2016) (per curiam), several

organizations eligible for the accommodation challenged the self-certification process on the

grounds that the requirement to submit a notice either to their insurer or the federal government

violated RFRA. Id. at 1559. The Supreme Court declined to reach the merits of the dispute,

requesting instead “supplemental briefing from the parties addressing ‘whether contraceptive

coverage could be provided to petitioners’ employees, through petitioners’ insurance companies,

without any such notice from petitioners.’” Id. at 1559-60. After the parties agreed that “such an

option [was] feasible,” the Supreme Court remanded to afford them “an opportunity to arrive at

an approach going forward that accommodates petitioners’ religious exercise while at the same

time ensuring that women covered by petitioners’ health plans receive full and equal health



                                                 8

                                                                                                434
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 9 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 436 of 507 PageID 995


coverage, including contraceptive coverage.” Id. at 1560 (internal quotation marks omitted).

Again, though, the Court “express[ed] no view on the merits of the cases,” and refrained from

“decid[ing] whether petitioners’ religious exercise has been substantially burdened, whether the

[g]overnment has a compelling interest, or whether the current regulations are the least restrictive

means of serving that interest.” Id.

       Following the remand the Agencies reached an impasse. After reviewing over 50,000

comments submitted in response to a request for information, the Agencies concluded that there

was “no feasible approach . . . at this time that would resolve the concerns of religious objectors,

while still ensuring that the affected women receive full and equal health coverage, including

contraceptive coverage.” Dep’t of Labor, FAQs About Affordable Care Act Implementation Part

36, at 4 (2016), available at https://www.dol.gov/sites/default/files/ebsa/about-ebsa/our-

activities/resource-center/faqs/aca-part-36.pdf.

       F. 2017 IFRs & First Preliminary Injunction

       On May 4, 2017, President Donald Trump issued an Executive Order entitled “Promoting

Free Speech and Religious Liberty.” Exec. Order No. 13798, 82 Fed. Reg. 21,675 (May 4,

2017). The Order directed the Agencies to “consider issuing amended regulations, consistent

with applicable law, to address conscience-based objections to the preventive-care mandate

promulgated under [the Women’s Health Amendment].” Id. at § 3.

       On October 6, 2017, aiming to be “[c]onsistent with the President’s Executive Order and

the Government’s desire to resolve the pending litigation and prevent future litigation from

similar plaintiffs,” Religious Exemptions and Accommodations for Coverage of Certain

Preventive Services Under the Affordable Care Act, 82 Fed. Reg. 47,792, 47,799 (Oct. 13, 2017),

the Agencies issued two, new IFRs, referred to as the Religious Exemption IFR and the Moral



                                                   9

                                                                                                 435
          Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 10 of 65
    Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 437 of 507 PageID 996


Exemption IFR. See id. at 47,792 (“Religious Exemption IFR”); Moral Exemptions and

Accommodations for Coverage of Certain Preventive Services Under the Affordable Care Act,

82 Fed. Reg. 47,838, 47,838 (Oct. 13, 2017) (“Moral Exemption IFR”) (collectively, “the

IFRs”).

          The IFRs made several significant changes to the prior exemption and accommodation

framework.4 For one, the Moral Exemption IFR made the exemption available to “additional

entities”—including for-profit entities that are not publicly traded—that object based on

“sincerely held moral convictions,” without any need for the objection to be grounded in a

religious objection to contraception. 82 Fed. Reg. at 47,862 (emphasis added). Second, the

Religious Exemption IFR significantly broadened the scope of the religious exemption to

encompass any non-profit or for-profit entity, whether closely held or publicly traded. 82 Fed.

Reg. at 47,810. Third, the IFRs “likewise” expanded eligibility for the accommodation, allowing

entities with sincerely held religious or moral convictions to take advantage of the

accommodation process. 82 Fed. Reg. at 47,813; 82 Fed. Reg. at 47,849. Fourth, the IFRs made

“the accommodation process optional for eligible organizations,” such that entities taking

advantage of the accommodation would “not be required to comply with a self-certification

process.” 82 Fed. Reg at 47,808; 82 Fed. Reg. at 47,850. Finally, the IFRs eliminated the

requirement to provide notice of an intent to take advantage of the exemption or

accommodation—entities that stop providing contraceptive care “do not need to file notices or



4
  The following is not an exhaustive list of the changes enacted by the IFRs, and subsequently the Final Rules. For
example, the IFRs also changed the level at which exemptions are to be applied. So, whereas before the availability
of an exemption was to be “‘determined on an employer by employer basis,’” the IFRs provide that an exemption
“will be determined on a plan basis.” 82 Fed. Reg. at 47,810. The effect of this change, according to the States, is
that an employer may disregard the Contraceptive Mandate by adopting a group health plan “established or
maintained” by an objecting organization, id., even if the employer itself does not hold a sincere religious or moral
objection to contraception.


                                                         10

                                                                                                                436
          Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 11 of 65
    Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 438 of 507 PageID 997


certifications of their exemption.” 82 Fed. Reg. at 47,808; 82 Fed. Reg. at 47,850. Thus the

IFRs permit entities with religious or moral objections to forgo providing contraceptive coverage

to employees without “fil[ing] notices or certifications of their exemption.” 82 Fed. Reg. at

47,838. 5

         The IFRs became effectively immediately. 82 Fed. Reg. at 47,815; 82 Fed. Reg. at

47,855. Rather than engage in advance notice-and-comment procedures, the Agencies requested

post-promulgation comments be submitted by December 5, 2017, 60 days after the IFRs went

into effect. 82 Fed. Reg. at 47,792; 82 Fed. Reg. at 47,838. The Commonwealth filed suit in the

interim seeking to enjoin enforcement of the IFRs, arguing: (1) they failed to comply with the

notice-and-comment procedures required by the APA, 5 U.S.C. § 551, et seq.; (2) they are

“arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law” in

violation of the substantive provisions of the APA, 5 U.S.C. § 706(2)(A); (3) they violate Title

VII of the Civil Rights Act, 42 U.S.C. § 2000e-2, et seq.; (4) they violate the Equal Protection

Guarantee of the Fifth Amendment, U.S. Const. amend. V; and, (5) they violate the

Establishment Clause, U.S. Const. amend. I.6 This Court granted the preliminary injunction,

finding the Commonwealth was likely to succeed on its claims that the IFRs violated both the

procedural and substantive strictures of the APA; it did not, however, reach the merits of the

other statutory or constitutional claims. See Pennsylvania, 281 F. Supp.3d at 585.7


5
 The IFRs note that ERISA requires certain disclosures: “[u]nder ERISA, the plan document provides what benefits
are provided to participants and beneficiaries under the plan and, therefore, if an objecting employer would like to
exclude all or a subset of contraceptive services, it must ensure that the exclusion is clear in the plan document.” 82
Fed. Reg. at 47,838.
6
 The State of New Jersey was not party to the original Complaint, and thus, not a party to the first motion for a
preliminary injunction either.
7
  Following this Court’s issuance of a preliminary injunction, several other district courts issued decisions regarding
the propriety of the IFRs. See California v. Health & Human Servs., 281 F. Supp.3d 806, 832 (N.D. Cal. 2017)
(enjoining the IFRs for violating the procedural requirements of the APA only), aff’d in part, vacated in part,

                                                          11

                                                                                                                    437
          Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 12 of 65
    Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 439 of 507 PageID 998


         Defendants subsequently appealed the decision and moved to stay proceedings while the

appeal was pending, which this Court granted.8

         G. 2018 Final Rules & Second Motion for Preliminary Injunction

         On November 15, 2018, while their appeal of the preliminary injunction was pending

before the Third Circuit, the Agencies promulgated two new rules that “finalize[d]” the IFRs.

Religious Exemptions and Accommodations for Coverage of Certain Preventive Services Under

the Affordable Care Act, 83 Fed. Reg. 57,536, 57,536 (Nov. 15, 2018) (“Final Religious

Exemption”); Moral Exemptions and Accommodations for Coverage of Certain Preventive

Services Under the Affordable Care Act, 83 Fed. Reg. 57,592, 57,592 (Nov. 15, 2018) (“Final

Moral Exemption”). “In response to public comments,” the Agencies made “various changes” to

the Final Rules “to clarify the intended scope of the language” in the IFRs. 83 Fed. Reg. at

57,537; 83 Fed. Reg. at 57,593. The changes, however, were largely “non-substantial technical

revisions.” 83 Fed. Reg. at 57,567. Defendants assert such changes “do not alter the

fundamental substance of the exemptions set forth in the IFRs.” The Final Rules were scheduled

to take effect on January 14, 2019. 83 Fed. Reg. at 57,567; 83 Fed. Reg. at 57,592.

         The Commonwealth then sought to lift the stay to challenge the Final Rules. The Court

granted the motion,9 and Pennsylvania—now joined by New Jersey—filed an Amended


remanded sub nom., California v. Azar, 911 F.3d 558, 566 (9th Cir. 2018) (upholding the lower court’s conclusion
on the merits, but striking down the remedy as overbroad); Massachusetts v. Health & Human Servs., 301 F.
Supp.3d 248, 266 (D. Mass. 2018) (finding State lacked standing to challenge the IFRs), app. docketed, No. 18-1514
(1st Cir. June 6, 2018).
8
  Following the Commonwealth’s initial motion for a preliminary injunction, Defendant-Intervenor Little Sisters
filed a motion to intervene. The Court denied that motion. See Pennsylvania v. Trump, 2017 WL 6206133, at *1
(E.D.Pa. Dec. 8, 2017). On appeal, however, the Third Circuit reversed, remanding the case to permit intervention.
See Pennsylvania v. President United States of Am., 888 F.3d 52, 62 (3d Cir. 2018). The Court duly vacated its
prior ruling and granted Defendant-Intervenor Little Sisters’ motion.
9
  While the filing of a notice of appeal is generally “an event of jurisdictional significance—it confers jurisdiction on
the court of appeals and divests the district court of its control over those aspects of the case involved in the appeal,”
Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982),—“[a]n appeal from the grant or denial of a

                                                           12

                                                                                                                    438
       Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 13 of 65
 Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 440 of 507 PageID 999


Complaint and a Second Motion for a Preliminary Injunction, seeking to enjoin enforcement of

the Final Rules.10 The States argue the Final Rules: (1) failed to comply with the notice-and-

comment procedures required by the APA; (2) are “arbitrary, capricious, an abuse of discretion,

or otherwise not in accordance with law” in violation of the substantive provisions of the APA;

(3) violate Title VII of the Civil Rights Act; (4) violate the Equal Protection Guarantee of the

Fifth Amendment; and, (5) violate the Establishment Clause. It is to the merits of these

contentions that the Court now turns.

     II.      Analysis11

           A. Standing

           A threshold question is whether the States have standing. Standing is a litigant’s ticket to

federal court—a constitutional requirement that “limits the category of litigants empowered to

maintain a lawsuit in federal court to seek redress for a legal wrong.” Spokeo, Inc. v. Robins,

136 S. Ct. 1540, 1547 (2016). The States contend that they are properly before the Court

because the Final Rules will imminently cause direct harm to their sovereign, quasi-sovereign

and proprietary interests. Additionally, they assert that they have parens patriae standing to

protect the health, safety and well-being of their residents in ensuring that they enjoy access to

healthcare services. Defendants, on the other hand, contend that the States have not suffered any

legal wrong that would allow them to get through the turnstile into federal court.



preliminary injunction does not divest the trial court of jurisdiction or prevent it from taking other steps in the
litigation while the appeal is pending,” 11A Wright & Miller, Fed. Prac. & Pro. § 2962 (3d ed.); see also In re
Merck & Co., Inc. Sec. Litig., 432 F.3d 261, 268 (3d Cir. 2005) (observing that the district court retains the power to
“modify or grant injunctions” following an appeal).
10
  The Third Circuit stayed Defendants’ appeal pending the resolution of the Second Motion for a Preliminary
Injunction. Pennsylvania v. President United States of Am., No. 17-3752 (3d Cir. Jan. 9, 2019).
11
  This section and all others afterwards includes the Court’s legal conclusions as required under Rule 52(a) of the
Federal Rules of Civil Procedure.


                                                          13

                                                                                                                  439
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 14 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 441 of 507 PageID 1000


         “No principle is more fundamental to the judiciary’s proper role in our system of

government than the constitutional limitation of federal-court jurisdiction to actual cases or

controversies.” Simon v. E. Kentucky Welfare Rights Org., 426 U.S. 26, 37 (1976). The doctrine

of standing “is part of this limitation.” Id.; see also Finkleman v. Nat’l Football League, 810

F.3d 187, 203 (3d Cir. 2016). “[T]he irreducible constitutional minimum of standing contains

three elements.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992). First, a plaintiff must

have suffered an “injury in fact,” which is “an invasion of a legally protected interest which is

(a) concrete and particularized and (b) actual or imminent, not conjectural or hypothetical.” Id.

(internal quotation marks and citations omitted). Second, a plaintiff must show that there is a

“causal connection between the injury and the conduct complained of”—that is, the injury must

be “fairly traceable” to the “challenged action of the defendant.” Id. (internal quotation marks

omitted). Third, a plaintiff must show that it is “likely, as opposed to merely speculative, that the

injury will be redressed by a favorable decision.” Id. at 561 (internal quotation marks omitted).

         As “[t]he party invoking federal jurisdiction,” the States “bear[] the burden of

establishing these elements.” Id. And, “[s]ince they are not mere pleading requirements but

rather an indispensable part of the plaintiff’s case, each element must be supported in the same

way as any other matter on which the plaintiff bears the burden of proof, i.e., with the manner

and degree of evidence required at the successive stages of the litigation.” Id. “[A]t the

preliminary injunction stage, allegations are”—without more—“not enough to support standing;”

rather, the States must “adduce[] evidence demonstrating more than a mere possibility” that the

elements of standing are met. Doe v. Nat’l Bd. of Med. Exam’rs, 199 F.3d 146, 152-53 (3d Cir.

1999).




                                                  14

                                                                                                  440
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 15 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 442 of 507 PageID 1001


               1. Special Solicitude

       This standing inquiry must be made with recognition that States, like Pennsylvania and

New Jersey here, “are not normal litigants for the purposes of invoking federal jurisdiction.”

Massachusetts v. EPA, 549 U.S. 497, 518 (2007). They are “entitled to special solicitude in [the]

standing analysis” if they have: (1) a procedural right that authorizes them to challenge the

conduct at issue; and, (2) a “stake in protecting [their] quasi-sovereign interests.” Id. at 520; see

also Texas v. United States, 809 F.3d 134, 151 (5th Cir. 2015), aff’d by an equally divided Court,

136 S. Ct. 2271 (2016) (per curiam).

       In determining whether the States have met these conditions, both Massachusetts v. EPA

and Texas v. United States are instructive. In Massachusetts v. EPA, Massachusetts sued the

Environmental Protection Agency (“EPA”), alleging that the EPA had “abdicated its

responsibility under the Clean Air Act” when it failed to issue regulations regarding the emission

of certain greenhouse gases. 549 U.S. at 505. The EPA challenged Massachusetts’ standing to

bring the suit, arguing greenhouse gas emissions are a widespread and generalized harm not

unique to any specific plaintiff. Id. at 517. The Supreme Court nonetheless held that

Massachusetts had special solicitude in the standing inquiry to challenge the EPA’s inaction:

First, Massachusetts had a procedural right under the relevant statute, the Clean Air Act, which

allowed it to “challenge agency action unlawfully withheld.” Id. (citing 42 U.S.C. § 7607(b)(1)).

Second, Massachusetts had a quasi-sovereign interest—a “well-founded desire to preserve its

sovereign territory” from the effects of global warming because Massachusetts “own[ed] a great

deal of the territory alleged to be affected.” Id. at 519 (internal quotation marks omitted); see

also id. at 522 (noting affidavits asserting that “rising seas have already begun to swallow

Massachusetts’ coastal land.”). After concluding that Massachusetts was entitled to special



                                                 15

                                                                                                 441
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 16 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 443 of 507 PageID 1002


solicitude in the standing analysis, the Supreme Court ultimately held that it had Article III

standing to sue the EPA based on the injury to its territory stemming from global warming. Id. at

526.

       In Texas v. United States, the Fifth Circuit, relying on Massachusetts v. EPA, similarly

concluded that Texas and a multitude of other States were entitled to special solicitude in seeking

to enjoin implementation of the Deferred Action for Parents of Americans and Lawful

Permanent Residents program (“DAPA”). 809 F.3d at 154-55. There, non-citizens in Texas

could apply for a driver’s license if they presented “documentation issued by the appropriate

United States agency that authorizes the applicant to be in the United States.” Id. at 155 (internal

quotation marks omitted). DAPA would have permitted at least 500,000 non-citizens to qualify

for these driver’s licenses. Id. Because Texas subsidized its licenses, it would have lost money

for each license issued to a DAPA beneficiary. Id. Texas therefore sought injunctive relief to

prevent DAPA’s implementation. See id. at 149.

       The Fifth Circuit applied the Massachusetts v. EPA framework and concluded that Texas

was entitled to special solicitude. First, the Fifth Circuit considered whether the States’

challenge was similar in kind to the challenge brought by Massachusetts, and concluded that it

was. Both suits turned on the construction of a federal statute that specifically provided for a

procedural right to judicial review, and Texas’ use of the APA to challenge an “affirmative

decision” made by a federal agency was comparable to Massachusetts’ use of the judicial review

provision in the Clean Air Act to challenge the EPA’s inaction. Id. at 152. Second, as to the

quasi-sovereign interest, the Fifth Circuit held that DAPA imposed “substantial pressure” on

Texas to change its laws to avoid bearing further costs from subsidizing additional driver’s

licenses. Id. at 153. The Fifth Circuit thus concluded that Texas, and its fellow plaintiff States,



                                                 16

                                                                                                   442
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 17 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 444 of 507 PageID 1003


warranted special solicitude in their suit against the federal government under the APA. Id. at

154-55.12

         The Fifth Circuit’s reasoning in Texas v. United States is persuasive here. Here as there,

the States bring suit under the APA to challenge an affirmative action by the federal

government. See Texas, 809 F.3d at 152. And, the Final Rules—like DAPA—“affect[] the

[S]tates’ ‘quasi-sovereign’ interest by imposing substantial pressure on them to change their

laws.” Id. Specifically, they put pressure on provisions of the States’ laws that provide state-

funded contraceptive care to low-income citizens. As the States show, the Final Rules permit

more employers to exempt themselves from the Contraceptive Mandate, which would result in

more of the States’ women seeking state-funded sources of contraceptive care. The harm to the

States’ fiscs are “intrusions . . . analogous to pressure to change the law,” id., implicating the

States’ quasi-sovereign interests. See also Alfred L. Snapp & Son, Inc. v. Puerto Rico, 458 U.S.

592, 607 (1982) (holding that a State has a “quasi-sovereign interest in the health and

wellbeing—both physical and economic—of its residents in general.”). The States, then, meet

the two conditions outlined in Massachusetts v. EPA and shall be accorded special solicitude in

the standing analysis.




12
   Defendants here question the binding effect of Texas v. United States beyond the facts of that case, given that the
Supreme Court summarily affirmed the Fifth Circuit’s decision “by an equally divided Court.” United States v.
Texas, 136 S. Ct. 2271 (2016) (per curiam). While an affirmance by an equally divided Supreme Court typically
does not constitute binding precedent, see Eaton v. Price, 364 U.S. 263, 264 (1960), where the Supreme Court is
equally divided on an issue of subject matter jurisdiction, it has determined that the proper course is to remand the
issue of jurisdiction to a lower court. See Silliman v. Hudson River Bridge Co., 66 U.S. 582, 584-85 (1861). In
other words, if the Supreme Court were equally divided on whether Texas had standing to challenge DAPA, it
would have remanded that issue to the Fifth Circuit. The Supreme Court did not, and instead affirmed the Fifth
Circuit, indicating that a majority of the Supreme Court decided that Texas had standing to pursue its APA claim.
Certainly, if the Supreme Court had determined that Texas did not have standing, it would not have had jurisdiction
to hear the case. Even if the affirmance by an equally divided Supreme Court as it relates to subject matter
jurisdiction were not binding, the Court is persuaded by the reasoning of the Fifth Circuit in Texas v. United States
as it pertains to State standing.

                                                          17

                                                                                                                  443
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 18 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 445 of 507 PageID 1004


               2. Article III Standing

       While the States are entitled to special solicitude in the standing analysis, they must

nevertheless meet the “irreducible constitutional minimum of standing”—namely, injury in fact,

causation, and redressability. Lujan, 504 U.S. at 560. In its initial challenge to the IFRs, the

Commonwealth satisfied this burden, see Pennsylvania, 281 F. Supp.3d at 569, and the same is

true of the States’ challenge to the Final Rules. See also California, 911 F.3d at 571 (finding

another group of States had standing to challenge the IFRs).

       First, the Final Rules inflict a direct injury upon the States by imposing substantial

financial burdens on their coffers. An agency rule that has “a major effect on the states’ fiscs” is

sufficient to find injury in fact. Texas, 809 F.3d at 152; id. at 155 (“[Texas] satisfied the first

standing requirement by demonstrating that it would incur significant costs in issuing driver’s

licenses to DAPA beneficiaries.”); see also Wyoming v. Oklahoma, 502 U.S. 437, 448 (1992)

(holding that Wyoming had Article III standing because it undisputedly suffered a “direct injury

in the form of a loss of specific tax revenues”); Danvers Motor Co., Inc. v. Ford Motor Co., 432

F.3d 286, 291 (3d Cir. 2005) (“While it is difficult to reduce injury-in-fact to a simple formula,

economic injury is one of its paradigmatic forms.”). If the Final Rules go into effect, the States

will have to increase their expenditures for State funded programs that provide contraceptive

services. This is not a speculative harm. As Defendants themselves noted in issuing the IFRs,

“there are multiple Federal, State, and local programs that provide free or subsidized

contraceptives for low-income women.” 82 Fed. Reg. at 47,803. As more of the States’ women

residents are deprived of contraceptive services through their insurance plans and turn to these

State funded programs, the States will be pressed to make greater expenditures to ensure

adequate contraceptive care. See Mendelsohn Decl. ¶ 15; Steinberg Decl. ¶¶ 24-25. And



                                                  18

                                                                                                      444
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 19 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 446 of 507 PageID 1005


although Defendants point out that the States have not yet identified a woman resident who has

lost contraceptive coverage due to the Final Rules, the States need not sit idly by and wait for

fiscal harm to befall them. See McNair v. Synapse Group Inc., 672 F.3d 213, 223 (3d Cir. 2012)

(“When, as in this case, prospective relief is sought, the plaintiff must show that he is ‘likely to

suffer future injury’ from the defendant’s conduct.”) (quoting City of Los Angeles v. Lyons, 461

U.S. 95, 105 (1983) (emphasis added)). At bottom, just as Texas’ estimated loss due to DAPA

supported a finding that Texas suffered an injury in fact, so too does the States’ estimated loss

due to the Final Rules support a finding that the States have suffered an injury in fact. See Texas,

809 F.3d at 155.

       Second, the States’ financial injury is “fairly traceable” to the issuance of the Final Rules.

By their terms, the Final Rules expand the scope of the existing religious exemption rule and

allow entities a new rationale for refusing to provide employees with contraceptive coverage if

the refusal is “based on sincerely held moral convictions,” 83 Fed. Reg. at 57,593. Thus, the

Final Rules allow more entities to stop providing contraceptive coverage, which will result in

more women residents seeking contraceptive care through State-funded programs. See

Mendelsohn Decl. ¶ 15; Steinberg Decl. ¶¶ 24-25. The States have thus shown a causal

connection between the Final Rules and their financial injury.

       As the Court previously explained, Pennsylvania v. New Jersey, 426 U.S. 660 (1976), is

not to the contrary. See also California, 911 F.3d at 574 (finding Pennsylvania did not bar

States’ challenge to the IFRs on a similar theory of standing). In that case, Pennsylvania

voluntarily gave tax credits to Pennsylvania residents who paid taxes in New Jersey, and then

proceeded to sue New Jersey, contending that the New Jersey tax injured Pennsylvania’s fiscs

and was constitutionally impermissible. Pennsylvania, 426 U.S. at 662-63. The Supreme Court



                                                  19

                                                                                                   445
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 20 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 447 of 507 PageID 1006


found that Pennsylvania lacked standing because the injuries to its fiscs were “self-inflicted,”

resulting, as they did, from a decision of its state legislature to enact a law that incorporated the

legislative choices of New Jersey. Id. at 664. Here, by contrast, the States’ laws funding

contraceptive care do not “directly and explicitly” tie the States’ finances to another sovereign’s

law. California, 911 F.3d at 574. Rather, the States’ described injuries flow from the unilateral

decision by the Agencies to issue the Final Rules. See id. (finding Pennsylvania did control in an

analogous challenge); cf. Texas, 809 F.3d at 158 (“The fact that Texas sued in response to a

significant change in the [federal government’s] policies shows that its injury is not self-

inflicted.”). The States have therefore met the traceability requirement.

         Finally, the States have satisfied the redressability requirement. As to the States’

procedural claims, enjoining the Final Rules could prompt the Agencies “to reconsider the

program, which is all a plaintiff must show when asserting a procedural right.” Texas, 809 F.3d

at 161; see also Massachusetts, 549 U.S. at 518 (noting that where, as here, a litigant is “vested

with a procedural right, that litigant has standing if there is some possibility that the requested

relief will prompt the injury-causing party to reconsider the decision that allegedly harmed the

litigant”). And, as for the States’ substantive claims, enjoining the Final Rules “would prevent

[the States’] injury altogether.” Texas, 809 F.3d at 161.

         In sum, the States have established the irreducible constitutional minimum of standing to

challenges the Final Rules in federal court.13

         B. Venue

         The next question to address is whether the States’ choice of venue—the Eastern District

of Pennsylvania—is proper. Notwithstanding Defendants’ argument to the contrary, it is.


13
 Because the States have identified an imminent, direct injury to its state coffers that would result from the Final
Rules, there is no need to address whether they have parens patriae standing.

                                                          20

                                                                                                                  446
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 21 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 448 of 507 PageID 1007


        Defendants’ argument is grounded in the structure of the venue statute, Section

1391(e)(1) of which provides that in a civil action against an officer of the United States, venue

lies “in any judicial district in which . . . the plaintiff resides if no real property is involved in the

action.” 28 U.S.C. § 1391(e)(1). Section 1391(c) defines a party’s residence “[f]or all venue

purposes,” and distinguishes between three, and only three, categories of litigants: “a natural

person,” “an entity with the capacity to sue and be sued in its common name under applicable

law, whether or not incorporated,” and “a defendant not resident in the United States.” Id. at

§ 1391(c). Because Pennsylvania is neither a natural person nor a non-resident, Defendants

argue it must be treated as an entity for purposes of determining residency. Section 1391(c)(2)

provides that “if a plaintiff,” an entity “shall be deemed to reside . . . only in the judicial district

in which it maintains its principal place of business.” Id. Thus, according to Defendants,

Pennsylvania resides only in the Middle District—the district that encompasses Harrisburg, the

state capital—because that is where Pennsylvania maintains its principal place of business.

        While inventive, Defendants’ interpretation of Section 1391(c) is ultimately

unpersuasive. See California, 911 F.3d at 570 (rejecting the argument); Alabama v. U.S. Army

Corps of Eng’rs, 382 F. Supp.2d 1301, 1328 (N.D. Ala. 2005) (rejecting a similar argument for

an earlier version of the venue statute). Defendants’ argument hinges on the assumption that,

because Section 1391(c) refers to only three categories of litigants and because a state is neither a

natural person nor a non-resident, a state must necessarily be “an entity” for purposes of the

venue statute. There are, however, several issues with that assumption.

        First, the statute explicitly refers to an entity’s incorporation status, indicating “that the

term [entity] refers to some organization, not a state.” California, 911 F.3d at 570. The

legislative history confirms that Congress was contemplating “unincorporated associations, such



                                                    21

                                                                                                      447
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 22 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 449 of 507 PageID 1008


as partnerships and labor unions, and other entities with capacity to sue in their common name,”

when it defined the residency of unincorporated entities in Section 1391(c). H.R. Rep. No. 112-

10, at 21 (2011). There is no indication, however, that Congress intended for that provision to

dictate the residency of sovereign States by equating a State with an “unincorporated

association[]” like a labor union.

         Second, Congress explicitly distinguishes between States and entities within Section

1391. Compare 28 U.S.C. § 1391(c) (defining the residency of an “entity”), with id. at § 1391(d)

(“Residency of corporations in States with multiple districts”). “Where Congress includes

particular language in one section of a statute but omits it in another section of the same Act, it is

generally presumed that Congress acts intentionally and purposely in the disparate inclusion or

exclusion.” Russello v. United States, 464 U.S. 16, 23 (1983) (internal quotation marks and

citations omitted). Thus, courts typically “refrain from concluding . . . that the differing

language in [] two subsections [of a statute] has the same meaning in each.” Id. Here,

Congress’s differentiation between “an entity” and “States” within Section 1391 indicates that

Congress did not intend to include the latter within the definition of the former.

         Finally, reading Section 1391 as Defendants suggest would yield an absurd result. As

several courts have observed, an interpretation that “limit[s] residency to a single district in the

state would defy common sense,” because “[a] state is ubiquitous throughout its sovereign

borders.” California, 911 F.3d at 570; Alabama, 382 F. Supp.2d at 1329 (“[C]ommon sense

dictates that a state resides throughout its sovereign borders”).14

         Thus, the Court will follow the lead of the Ninth Circuit in concluding that “the statute . .


14
   The unreported district court cases that Defendants rely upon are not to the contrary. See Gaskin v. Pennsylvania,
1995 WL 154801, at *1 (E.D. Pa. Mar. 30, 1995); Bentley v. Ellam, 1990 WL 63734, at *1 (E.D. Pa. May 8, 1990).
Both Gaskin and Bentley discuss the residency of state agencies or officials, which is different in kind from the
residency of a sovereign State itself.

                                                         22

                                                                                                                448
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 23 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 450 of 507 PageID 1009


. dictates that a state with multiple judicial districts ‘resides’ in every district within its borders.”

California, 911 F.3d at 570. Venue is therefore proper in the Eastern District of Pennsylvania.15

         C. Preliminary Injunction

     Because the States have established standing to bring their claims into federal court and that

this is a proper venue to hear those claims, the Court now turns to the merits of the preliminary

injunction motion.

                  1. Legal Standard

         A preliminary injunction is an extraordinary remedy; it “should be granted only in limited

circumstances.” American Tel. & Tel. Co. v. Winback & Conserve Program, Inc., 42 F.3d 1421,

1426-27 (3d Cir. 1994). “A plaintiff seeking a preliminary injunction must establish that he is

likely to succeed on the merits, that he is likely to suffer irreparable harm in the absence of

preliminary relief, that the balance of equities tips in his favor, and that an injunction is in the

public interest.” Winter v. NRDC, 555 U.S. 7, 20 (2008). The first two are the “most critical

factors: [a movant] must demonstrate that it can win on the merits (which requires a showing

significantly better than negligible but not necessarily more likely than not) and that it is more

likely than not to suffer irreparable harm in the absence of preliminary relief.” Reilly v. City of

Harrisburg, 858 F.3d 173, 179 (3d Cir. 2017), as amended (June 26, 2017) (internal quotation

marks omitted). “If these gateway factors are met, a court then considers the remaining two

factors and determines in its sound discretion if all four factors, taken together, balance in favor


15
   Section 1391(e) also provides that venue is proper in a civil action against an officer of the United States, where
“a substantial part of the events or omissions giving rise to the claim occurred.” 28 U.S.C. § 1391(e). Because the
Court finds Pennsylvania resides throughout the State, it need not address the States’ alternative argument that venue
is proper because “a substantial part of the events” giving rise to their claim occurred here.

Relatedly, New Jersey’s residency does not bear on the question of because “in an action against the federal
government or an agent thereof [t]here is no requirement that all plaintiffs reside in the forum district.” Exxon Corp.
v. FTC, 588 F.2d 895, 899-90 (3d Cir. 1978); Superior Oil Co. v. Andrus, 656 F.2d 33, 37 n.7 (3d Cir. 1981)
(“[O]nly one plaintiff need satisfy the residency requirement of [Section 1391(e)].”).

                                                          23

                                                                                                                  449
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 24 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 451 of 507 PageID 1010


of granting the requested preliminary relief.” Id.

                2. Likelihood of Success on the Merits

       In demonstrating the likelihood of success on the merits, a plaintiff need not show that it

is more likely than not that it will succeed. Singer Mgmt. Consultants, Inc. v. Milgram, 650 F.3d

223, 229 (3d Cir. 2011) (en banc). Instead, all a plaintiff must show is “a likelihood of success

on the merits (that is, a reasonable chance, or probability, of winning) to be granted relief.” Id.

(emphasis in original).

                          a. APA Procedural Claim

       The States argue that the Final Rules should be enjoined because Defendants failed to

comply with the procedural requirements of the APA.

       The APA generally requires that, when promulgating regulations, administrative agencies

meet a set of procedural requirements, called notice-and-comment rulemaking. See 5 U.S.C.

§ 553. Agencies must: issue a general notice of proposed rulemaking, see id. at § 553(b); “give

interested persons an opportunity to participate in the rule making through submission of written

data, views or arguments . . .” id. at § 553(c); and, “[a]fter consideration of the relevant matter

presented, . . . incorporate in the rules adopted a concise general statement of their basis and

purpose,” id.

       Notice-and-comment rulemaking serves two distinct purposes—it both “give[s] the

public an opportunity to participate in the rule-making process,” and “enables the agency

promulgating the rule to educate itself before establishing rules and procedures which have a

substantial impact on those regulated.” Texaco, Inc. v. Fed. Power Comm’n, 412 F.2d 740, 744

(3d Cir. 1969). Nevertheless, there are limited exceptions to the requirement that all rules be

issued pursuant to notice-and-comment rulemaking, such as when an agency has “good cause” to



                                                 24

                                                                                                   450
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 25 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 452 of 507 PageID 1011


forgo the strictures of notice-and-comment rulemaking, 5 U.S.C. § 553(b), or when a subsequent

act of Congress abrogates the APA’s procedural requirements, id. at § 559.

         In issuing the IFRs, the Agencies failed to meet the various requirements of notice-and-

comment rulemaking. See Pennsylvania, 281 F. Supp.3d at 570. Defendants argued, however,

that the IFRs were not procedurally invalid because they fell under one (or more) of the limited

exceptions to notice-and-comment rulemaking. Id. at 571. The Court found otherwise and

enjoined the IFRs for violating the procedural strictures of Section 553. Id. at 576; see also

California, 281 F. Supp.3d at 829 (enjoining the IFRs for violating the procedural requirements

of the APA), aff’d in part, vacated in part, California, 911 F.3d at 575 (upholding the conclusion

that the IFRs violated the APA).

         While Defendants continue to maintain that the IFRs were procedurally valid,16 they now

argue that, even assuming the IFRs were procedurally improper, the subsequent action taken by

the Agencies in promulgating the Final Rules satisfied notice-and-comment requirements, and

thus the Final Rules comply with the APA. The States’ response is two-fold. First, they argue

that the Agencies notice-and-comment procedures fell short of the APA’s requirements because

the Agencies did not adequately respond to significant comments in their statement of the basis

and purpose of the Final Rules. Second, the States contend that, no matter the Agencies’

subsequent actions, the procedural defects that characterized the issuance of the IFRs fatally taint

the Final Rules. These arguments are considered seriatim.

                                  i.    Inadequate Response to Comments

         The States argue that the Agencies’ issuance of the Final Rules failed to meet the


16
   The Court, for the reasons stated in its prior opinion, again finds the Agencies’ position unpersuasive, see
Pennsylvania, 281 F. Supp.3d at 570, and therefore declines Defendants’ invitation to revisit its prior holding. See
Hayman Cash Register Co. v. Sarokin, 669 F.2d 162, 165 (3d Cir. 1982) (“Under the law of the case doctrine, once
an issue is decided, it will not be relitigated in the same case, except in unusual circumstances.”).

                                                         25

                                                                                                                451
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 26 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 453 of 507 PageID 1012


requirements of notice-and-comment rulemaking by not responding to all “vital questions[]

raised by comments which are of cogent materiality.” United States v. Nova Scotia Food Prod.

Corp., 568 F.2d 240, 252 (2d Cir. 1977). The APA requires federal agencies to “consider and

respond to significant comments received during the period for public comment.” Perez v.

Mortg. Bankers Ass’n, 135 S. Ct. 1199, 1203 (2015). The requirement, however, is not

“particularly demanding.” Nazareth Hosp. v. Sec’y U.S. Dep’t of Health & Human Servs., 747

F.3d 172, 185 (3d Cir. 2014) (quoting Pub. Citizen, Inc. v. FAA, 988 F.2d 186, 197 (D.C. Cir.

1993)). All that is required is a response that “‘demonstrates that the [agency] considered and

rejected’ the arguments.” Id. (quoting Covad Commc’ns Co. v. FCC, 450 F.3d 528, 550 (D.C.

Cir. 2006)).

       The States contend that the Agencies failed to clear this relatively low bar, pointing to

several examples of comments that purportedly received an inadequate response: comments that

discuss the scientific evidence of the harm to the health and economic security of women that

would result from the Final Rules, 83 Fed. Reg. at 57,555-56; comments that assert the broad

religious and moral exemptions will cause women to lose contraceptive coverage, id. at 57,548-

49; comments that argue the exemptions violate the ACA prohibition on regulations that create

barriers to medical care, id. at 57,551-52; and, specifically, a comment submitted by various

States—including Pennsylvania and New Jersey—regarding the medical risks associated with

pregnancy, id. at 57,555.

       For each example, however, a review of the Final Rules demonstrates that the Agencies

acknowledged the comments and provided an explanation as to why the Agencies did (or did

not) amend the Final Rules based on the comment. See 83 Fed. Reg. at 57,548, 57,551, 57,555.

While the Agencies’ explanations are not always the picture of clarity, they meet the not



                                                26

                                                                                                452
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 27 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 454 of 507 PageID 1013


“particularly demanding” requirement, Nazareth Hosp., 747 F.3d at 185, that the Agencies

“consider and respond to significant comments received during the period for public comment,”

Perez, 135 S. Ct. at 1203. Put differently, the Final Rules “demonstrate [to a commenter] that

the [the Agencies] considered and rejected, the arguments” put forth by a commenter, which is

“all that the [APA] requires.” Nazareth Hosp., 747 F.3d at 185 (internal quotation marks

omitted).

        Thus, the States are unlikely to succeed on the merits of their argument that, in

promulgating the Final Rules, the Agencies’ actions failed to meet the requirements of notice-

and-comment rulemaking.17

                                ii.    IFRs Taint the Final Rules

        The States maintain that, even if the Agencies complied with the requirements of notice-

and-comment rulemaking in promulgating the Final Rules, the failure to do so in promulgating

the IFRs fatally infected the process such that the Final Rules should also be held invalid.

        Generally, “the period for comments after promulgation cannot substitute for the prior

notice and comment required by the APA.” Sharon Steel. Corp. v. EPA, 597 F.2d 377, 381 (3d

Cir. 1979). The Circuit courts however, diverge on the procedural validity of a final rule that

follows an IFR promulgated in a procedurally flawed manner—that is, the question of whether a

“procedural defect that taints the original, interim-final rule carr[ies] over to the succeeding final

rule.” Kristin E. Hickman & Mark Thomson, Open Minds and Harmless Errors: Judicial

Review of Postpromulgation Notice and Comment, 101 Cornell L. Rev. 261, 267 (2016)

(discussing various approaches taken by the Circuit courts); compare Salman Ranch, Ltd. v.

Comm’r, 647 F.3d 929, 940 (10th Cir. 2011) (“While the . . . temporary regulations were issued


17
  The States’ argument is limited to the claim that the Agencies failed to adequately respond to significant
comments. The States do not argue, for example, that the notice provided was inadequate. See 5 U.S.C. § 552(b).

                                                       27

                                                                                                            453
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 28 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 455 of 507 PageID 1014


without notice and comment, now that the regulations have issued in final form [after notice and

comment], these arguments are moot . . .”) (internal quotation marks omitted), rev’d on other

grounds, Salman Ranch, Ltd. v. Comm’r, 566 U.S. 971 (2012), with Air Transp. Ass’n of Am. v.

Dep’t of Transp., 900 F.2d 369, 379 (D.C. Cir. 1990) (“Although we have suggested that there

might be circumstances in which ‘defects in an original notice [could] be cured by an adequate

later notice’ and opportunity to comment, we have emphasized that we could reach such a

conclusion only upon a compelling showing that ‘the agency’s mind remain[ed] open enough at

the later stage.’ . . . . The FAA has not come close to overcoming the presumption of closed-

mindedness in this case.”) (quoting McLouth Steel Prods. Corp. v. Thomas, 838 F.2d 1317, 1323

(D.C. Cir. 1988)), vacated on other grounds, 498 U.S. 1077 (1991). For its part, the Third

Circuit has evidenced a deep skepticism towards the curative powers of post-promulgation

notice-and-comment procedures, see NRDC v. EPA, 683 F.2d 752, 767-68 (3d Cir. 1982); United

States v. Reynolds, 710 F.3d 498, 519 (3d Cir. 2013); accord Sharon Steel. Corp., 597 F.2d at

381, which warrants a conclusion that the States are likely to succeed on the claim that the

procedural faults that characterized the issuance of the IFRs fatally tainted the Final Rules such

that the issuance of the Final Rules violated the APA.

        The Third Circuits’ decision most directly on point is NRDC v. EPA. There, the NRDC

challenged EPA action that indefinitely postponed the effective date of certain Clean Water Act

amendments. NRDC, 683 F.2d at 757. The EPA did not engage in notice-and-comment

procedures before acting to postpone the implementation of the amendments.18 Id. at 756. After

NRDC initiated litigation challenging the agency’s action, the EPA issued a notice of proposed


18
   The EPA argued that the initial action to postpone was not a “rule” under the APA, and thus did not require
notice-and-comment procedures. NRDC, 683 F.2d at 761. The Third Circuit rejected that argument, holding the
EPA’s action postponing the effective date qualified as a rule, requiring notice-and-comment procedures. Id.


                                                       28

                                                                                                             454
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 29 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 456 of 507 PageID 1015


rulemaking, seeking comments on whether the agency should issue a rule further postponing the

effective date. Id. at 757. After going through notice-and-comment procedures, the EPA then

issued a final rule implementing some of the amendments, while further postponing the most

controversial bits. Id. Nevertheless, NRDC maintained its challenge to the EPA’s initial action

to postpone the effective date. The Third Circuit rejected the EPA’s argument that its notice-

and-comment procedures after the initial action to postpone “cured” any failure to engage in

such procedures before the initial action, and held the initial action postponing the effective date

was procedurally invalid. Id. at 767.

       Critical to this dispute, however, the Third Circuit further held that, even though the

NRDC did not challenge the final rule—that is, the rule promulgated following notice-and-

comment procedures—the final rule “was likewise invalid.” Id. at 768. The court of appeals

explained that the appropriate remedy for the EPA’s failure to engage in notice-and-comment

rulemaking before taking its initial action required holding both the initial action and the

subsequent, final rule “ineffective.” Id. at 767. EPA’s notice-and-comment procedures “could

not serve as the procedural mechanism” for the final rule because “that rulemaking [could not]

replace one on the question of whether the amendments should be postponed in the first place.”

Id. That is, if the EPA had engaged in notice-and-comment procedures before initially acting to

postpone the effective date, then “the question to be decided in the [subsequent] rulemaking”—

the rulemaking that complied with notice-and-comment procedures—“would have been whether

the amendments . . . should be suspended, and not whether they should be further postponed.”

Id. The Third Circuit warned that:

       To allow the APA procedures in connection with the further postponement to
       substitute for APA procedures in connection with an initial postponement would
       allow EPA to substitute post-promulgation notice and comment procedures for
       pre-promulgation notice and comment procedures at any time by taking an action

                                                 29

                                                                                                 455
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 30 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 457 of 507 PageID 1016


       without complying with the APA, and then establishing a notice and comment
       procedure on the question of whether that action should be continued. . . . We
       cannot countenance such a result.

Id.

       That reasoning applies with equal force here. The Agencies issued the IFRs without

engaging in notice-and-comment rulemaking. As in NRDC, the issuance of the procedurally

defective IFRs fundamentally changed the “question to be decided in the [subsequent]

rulemaking”—instead of asking whether substantial expansions to the exemption and

accommodation should be made at all, the Agencies solicited comments on whether those

changes should be finalized. Thus, the subsequent “rulemaking on [finalizing the IFRs] could

not serve as the procedural mechanism,” for the Final Rules because “that rulemaking [could

not] replace one on the question of whether” the Agencies should broaden the existing exemption

and accommodation “in the first place.” Id. The Agencies are, in essence, engaging in precisely

the behavior that the Third Circuit warned against in NRDC: “substitute[ing] post-promulgation

notice and comment procedures for pre-promulgation notice and comment procedures . . . by

taking an action without complying with the APA, and then establishing a notice and comment

procedure on the question of whether that action should be continued.” Id. The Court, like the

Third Circuit, “cannot countenance such a result.” Id.

       Defendants and Defendant-Intervenor advance several arguments to the contrary, none of

which are ultimately persuasive. For one, Defendants argue that NRDC is not on all fours with

this case and so “provides no support for the Plaintiffs’ procedural challenge.” Defendants are

correct that NRDC differs factually from the case at hand: there the NRDC challenged only the

initial action, here the States challenged both the IFRs and the Final Rules. But, even though the

plaintiff did not challenge the final rule in NRDC, the Third Circuit held both the initial action to



                                                 30

                                                                                                 456
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 31 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 458 of 507 PageID 1017


postpone and the subsequent rule procedurally invalid. In reaching that determination, the Third

Circuit rejected the notion—advanced by the Agencies here—that subsequent notice-and-

comment rulemaking procedures “cured” the failure to engage in such procedures “in the first

place.” Id. at 767-78. Both the holding and the reasoning given for that holding are binding on

this Court. See Tate v. Showboat Marina Casino P’ship, 431 F.3d 580, 582 (7th Cir. 2005)

(Posner, J.) (“[T]he holding of a case includes, besides the fact and the outcome, the reasoning

essential to that outcome.”); see also IFC Interconsult, AG v. Safeguard Int’l Partners, LLC, 438

F.3d 298, 311 (3d Cir. 2006) (quoting Judge Posner’s definition approvingly). Because the Third

Circuit’s reasoning invalidating the subsequent rule was essential to the holding, and because

that reasoning applies with equal force to the promulgation of the Final Rules, that reasoning

controls here.

       Next, Defendants argue that the States suffered no procedural injury because they had an

opportunity to submit a comment in response to the IFRs, an opportunity that the States “admit”

to taking advantage of. The problem for Defendants is that the EPA made the exact argument to

the Third Circuit in NRDC, which the court of appeals flatly rejected. NRDC, 683 F.2d at 768.

As the Third Circuit explained, it did not matter that “notice and comment were provided in

connection with the proposal that the amendments be further postponed, and NRDC was able to

make all of the arguments in connection with the further postponement that NRDC would have

made in connection with the initial postponement.” Id. The problem was that the initial,

procedurally defective action fundamentally changed the question to be presented in the

subsequent rulemaking, prejudicing NRDC, which “‘must come hat-in-hand and run the risk that

the decisionmaker is likely to resist change.’” Id. at 768 (quoting Sharon Steel, 597 F.2d at 381).

Here, the procedurally invalid IFRs similarly changed the question to be presented in the



                                                31

                                                                                                 457
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 32 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 459 of 507 PageID 1018


subsequent rulemaking, prejudicing the States’ ability to have their comments heard by an

impartial decisionmaker. Cf. Wagner Elec. Corp. v. Volpe, 466 F.2d 1013, 1020 (3d Cir.

1972) (“Section [553(b)] of the [APA] requires notice before rulemaking, not after. The right of

interested persons to petition for the issuance, amendment or repeal of a rule, granted in [5

U.S.C. § 553(e)], is neither a substitute for nor an alternative to compliance with the mandatory

notice requirements of [5 U.S.C. § 553(b)].”) (emphasis in original).

       Defendant-Intervenor’s attempt to distinguish away the reasoning of NRDC fares no

better. It argues the court of appeals’ reasoning does not control because, while “unique

circumstances” existed in NRDC “to establish prejudice,” no such circumstances are present

here. Specifically, Defendant-Intervenor argues that the Third Circuit invalidated the final rule

in NRDC because of the “asymmetry between using an interim rule to repeal a rule promulgated

with prior notice and comment,” whereas, here, the Final Rules are not “an abrupt change in

federal policy” because the Final Rules do not rescind the Contraceptive Mandate. According to

Defendant-Intervenor, that makes this case “readily distinguishable from NRDC.”

       The argument is premised on a misreading of NRDC. The Third Circuit did not

invalidate the EPA action because of the degree of change affected by the procedurally invalid

action. Rather, it held that the subsequent notice-and-comment rulemaking “[could not] replace

[a rulemaking] on the question of whether the amendments should be postponed in the first

place.” NRDC, 683 F.2d at 768. More fundamentally, the court of appeals did not rest its

decision on the existence of any “unique circumstances,” as Defendant-Intervenor suggests.

Instead, the Third Circuit voiced a general admonition against the practice of using post-

promulgation procedures to cure pre-promulgation procedural flaws. Id. As discussed, the

reasoning underpinning that warning informs the result here.



                                                32

                                                                                                458
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 33 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 460 of 507 PageID 1019


        Defendant-Intervenor also advances an altogether different argument. It points out that

the Agencies “created the [Contraceptive] Mandate via a series of IFRs without notice and

comment,” suggesting that the Final Rules are procedurally valid because the Agencies followed

similar procedures in the past. The Court rejected a version of this argument last go around. See

Pennsylvania, 281 F. Supp.3d at 573 n.8. Whether a party could have brought a successful

challenge to the procedures followed in the past is not before the Court—what is at issue here is

whether the procedures the Agencies followed in issuing the Final Rules violated the APA. Id.

(explaining that the IFRs were “not identical to prior regulations” because “they make significant

changes in the law, and the Supreme Court did not require immediate action”). The same flawed

reasoning characterizes Defendant-Intervenor’s related argument that invalidating the Final

Rules would “cast a pall on thousands of regulations,” because, according to the Government

Accountability Office, 35% of all major rules were finalized with post-IFR notice-and-comment

procedures. Obviously, those regulations are not currently before this Court, and, accordingly,

the Court is not asked—and thus, cannot decide—whether the specific procedures employed in

promulgating those regulations were defective.

        The States are likely to prevail on their claim that the issuance of the Final Rules violated

the procedural requirements of the APA in that the procedural defect that characterized the IFRs

fatally tainted the issuance of the Final Rules. That is so, regardless of whether the procedure

followed by the Agencies in the Final Rules may otherwise meet the requirements of notice-and-

comment rulemaking.19


19
   As noted, other courts of appeals employ other approaches when evaluating whether a procedural defect in an
interim-rule fatally infects a final rule issued after notice-and-comment procedures are followed—one example
being the “open mind” approach. See, e.g., Air Transp. Ass’n of Am., 900 F.2d at 379 (employing the “open mind
standard”). While it has never adopted this approach, the Third Circuit in Reynolds indicated that whether a
promulgating agency “maintained a flexible and open-minded attitude towards” an interim rule is a relevant
consideration in determining whether an APA violation occurred generally. 710 F.3d at 519.


                                                       33

                                                                                                            459
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 34 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 461 of 507 PageID 1020


                            b. APA Substantive Claim

        The States also contend that the Final Rules violate the substantive requirements of the

APA. As the Court has previously noted, the breadth of the exemptions set out in the IFRs, and

now the Final Rules, is remarkable. The Final Religious Exemption allows all non-profit and

for-profit entities, whether closely held or publicly traded, to deny contraceptive coverage based

on sincerely held religious beliefs. The Final Moral Exemption allows any non-profit or for-

profit organization that is not publicly traded to deny contraceptive coverage for its employees

for any sincerely held moral conviction.

        The APA’s substantive requirements command that an administrative rule must be set

aside if it is “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

law,” or “in excess of statutory jurisdiction, authority, or limitations, or short of statutory right.”

5 U.S.C. § 706(2)(A), (C). “It is well settled that an agency may only act within the authority

granted to it by statute.” NRDC v. Nat’l Highway Traffic Safety Admin., 894 F.3d 95, 108 (2d

Cir. 2018). Because “administrative agencies may act only pursuant to authority delegated to

them by Congress,” an agency must “point to something” in a statute that “gives it the authority”


Even under the more flexible “open mind standard,” however, the States would likely succeed on the merits of their
procedural claim. As the D.C. Circuit has explained, while “defects in an original notice could be cured by an
adequate later notice and opportunity to comment,” the remedial measures cure the earlier lapses only if the
promulgating agency makes “a compelling showing that the agency’s mind remained open enough at the later
stage.” Air Transp. Ass’n of Am., 900 F.2d at 379 (internal quotation marks omitted). That is, “it is the agency’s
burden to persuade the court that it has accorded the comments a full and fair hearing.” Advocates for Highway &
Auto Safety v. Fed. Highway Admin., 28 F.3d 1288, 1292 (D.C. Cir. 1994). Courts that use this approach have
established that an agency can demonstrate open-mindedness by making changes to a final rule in response to public
comments, or giving careful consideration to comments submitted in response to a proposed rule. Air Transp. Ass’n
of Am., 900 F.2d at 380; see also Advocates for Highway & Auto Safety, 28 F.3d at 1292.

Here, the Agencies have not made a “compelling showing” that they kept an open mind at the later stages of the
rulemaking process. Most notably, while the Agencies made some changes to the Final Rules based on public
comments, those rules were largely “non-substantial technical revisions,” 83 Fed. Reg. at 57,567, that Defendants
concede “do not alter the fundamental substance of the exemptions set forth in the IFRs.” Indeed, the Final Rules
and the preambles that accompany them “demonstrate[] a single-minded commitment to the substantive result
reached,” Reynolds, 710 F.3d at 519—to wit, expanding the exemption and accommodation. Because the Agencies’
actions indicate closed-mindedness on “the very subject matter about which [they] w[ere] to keep an ‘open mind,’”
id., the States would likely prevail on their procedural claim even under the more lenient open mind standard.

                                                       34

                                                                                                             460
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 35 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 462 of 507 PageID 1021


to take the specific action at issue. Clean Air Council v. Pruitt, 862 F.3d 1, 9 (D.C. Cir. 2017)

(internal quotation marks omitted).

         Defendants cite two potential fonts of statutory authority to issue the Final Rules. First,

they assert that the ACA includes a broad delegation of authority to the Agencies, permitting

them to issue the Final Rules. Second, with specific regard to the Religious Exemption,

Defendants assert that RFRA not only authorizes the Agencies to create a religious exemption to

the Contraceptive Mandate, but in fact requires that the Agencies issue the broad exemption

contained within the Final Religious Exemption.

         As explained below, both arguments fail. The Final Rules—just as the IFRs before

them—exceed the scope of the Agencies’ authority under the ACA, and, further, cannot be

justified under RFRA. As a result, the Final Rules must be set aside.20

                                   i.    The ACA

         To reiterate for purposes of clarity, the ACA requires that group health plans and

insurance issuers “shall, at a minimum provide coverage for and shall not impose any cost

sharing requirements for-- . . . with respect to women, such additional preventive care and

screenings . . . as provided for in comprehensive guidelines supported by [HRSA].” 42 U.S.C.

§ 300gg-13(a). It is uncontroverted here that, pursuant to this provision, HRSA has—and by

extension the Agencies have—the delegated authority to define what “preventive care” is; that in

2011, HRSA issued guidelines defining “preventive care” to include contraceptives; and that the

Final Rules do not purport to remove contraceptives from the coverage mandate. 83 Fed Reg. at

57,537. In light of these provisions, what must be provided under the ACA’s “preventive care”



20
  Defendants argue that any finding that they lack statutory authority to enact the Final Rules necessarily calls into
doubt their ability to enact the 2011 religious exemption, which extended to religious entities such as churches and
their auxiliaries. Whatever the merits of that argument, the 2011 religious exemption is not before this Court.

                                                          35

                                                                                                                  461
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 36 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 463 of 507 PageID 1022


requirement is clear—all FDA-approved “contraceptive methods, sterilization procedures, and

patient education and counseling,” 77 Fed. Reg. at 8,725—as is who must provide it—any

“group health plan” or “health insurance issuer offering group or individual health insurance

coverage,” 42 U.S.C. § 300gg-13(a).

       The Agencies, however, contend that the authority to define what preventive care will be

covered includes a congressional delegation of authority to carve out exceptions to who must

provide preventive coverage. More specifically, Defendants argue that the Women’s Health

Amendment necessarily grants them the authority to exempt employers and healthcare plan

sponsors from the coverage requirement, based on religious or moral objections to the Mandate.

Thus, the precise question at issue is whether the ACA permits the Agencies to develop the

exemptions set forth in the Final Rules.

       When the scope of the authority delegated to an agency is challenged, that challenge is

generally addressed under the analytical framework prescribed by Chevron, U.S.A., Inc. v.

NRDC, 467 U.S. 837 (1984). That is because, “[n]o matter how it is framed, the question a court

faces when confronted with an agency’s interpretation of a statute it administers is always,

simply, whether the agency has stayed within the bounds of its statutory authority.” City of

Arlington v. FCC, 569 U.S. 290, 297 (2013) (emphasis removed); see also Am. Farm Bureau

Fed’n v. EPA, 792 F.3d 281, 295 (3d Cir. 2015) (applying Chevron framework to resolve

“[w]hether an [agency] interpretation falls within the scope of authority that Congress has

delegated”) (internal punctuation omitted).

       There are two steps to the Chevron analysis. Step One asks “whether Congress has

directly spoken to the precise question at issue.” Chevron, 467 U.S. at 842. “If the intent of

Congress is clear, that is the end of the matter; for the court, as well as the agency, must give



                                                 36

                                                                                                    462
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 37 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 464 of 507 PageID 1023


effect to the unambiguously expressed intent of Congress.” Id. at 842-43. But, “[i]f the statute is

ambiguous on the point,” Step Two requires “defer[ence] . . . to the agency’s interpretation so

long as the construction is ‘a reasonable policy choice for the agency to make.’” National Cable

& Telecomm. Ass’n v. Brand X Internet Servs., 545 U.S. 967, 986 (2005) (quoting Chevron, 467

U.S. at 845).

        Here, as noted, the ACA provides that any “group health plan” or “health insurance issuer

offering group or individual insurance coverage shall, at a minimum provide coverage for”

“preventive care and screenings . . . as provided for in comprehensive guidelines supported by

[HRSA].” 42 U.S.C. § 300gg-13(a) (emphasis added). On its face, the Women’s Health

Amendment does not contemplate exceptions or exemptions to the “preventive care” coverage

mandate—much less delegate authority to the Agencies to create such exemptions.21 Rather, the

statute directs that all specified health plans and insurance issuers “shall” cover “preventive

care,” however defined. “Shall” is a mandatory term that “normally creates an obligation

impervious to judicial [or agency] discretion.” Lexecon, Inc. v. Milberg Weiss Bershad Hynes &

Lerach, 523 U.S. 26, 35 (1998). Thus, by stating that the specified plans “shall” provide

coverage for “preventive care,” the statute sets forth who is bound by the coverage mandate (any

“group health plan” or “health insurance issuer offering group or individual insurance

coverage”), while delegating to the Agencies the task of defining what counts as “preventive

care.” The statute further underscores the importance of the Contraceptive Mandate, by

stipulating that the specified health plans must provide preventive care coverage “at a minimum”

and without “any cost sharing requirements.”


21
   As discussed further infra, the ACA, in sections outside the Women’s Health Amendment, does provide one very
specific exception to its broader coverage mandate, for grandfathered health plans. See 42 U.S.C. § 18011. The
ACA insurance requirements also do not apply to employers with fewer than 50 employees. See 26 U.S.C. §
4980H(c)(2).

                                                      37

                                                                                                           463
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 38 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 465 of 507 PageID 1024


       Nonetheless, the Agencies assert that they hold the authority to issue the far-reaching

exemptions to the Contraceptive Mandate set out in the Final Rules. They argue that the

statement “as provided for in comprehensive guidelines supported by [HRSA]” contemplates a

broad delegation of authority, that permits the Agencies not only to define preventive care, but

also the manner and reach of “preventive care” coverage. 42 U.S.C. § 300gg-13(a). Effectively,

the Agencies’ argument is that the statute authorizes them to carve out, contrary to the express

remits of the statute, categories of entities who need not provide preventive care coverage. But

such a grant of authority is inconsistent with the statute’s text. Congress has already answered

who must provide preventive care coverage: any “group health plan” or “health insurance issuer

offering group or individual insurance coverage.” To permit the Agencies to disrupt this

mandate contradicts the plain command of the text.

       There are further textual reasons to doubt that the phrase “as provided for in

comprehensive guidelines supported by [HRSA]” permits such an extensive delegation. True

enough, the statute speaks to “comprehensive guidelines,” which suggests a broad scope. But the

delicate term support undermines this contention: it strains credulity to say that by granting

HRSA the authority to “support” guidelines on “preventive care,” Congress necessarily

delegated to HRSA the authority to subvert the “preventive care” coverage mandate through the

blanket exemptions set out in the Final Rules.

       MCI Telecommunications Corp. v. American Telephone & Telegraph Co., 512 U.S. 218

(1994), is instructive. In that case, the Supreme Court rejected an agency’s assertion of

authority—similar to the assertion here—to create exceptions to statutory requirements. Id. at

234. There, the statutory scheme at issue required that “[e]very common carrier . . . shall . . .

file” tariffs, and also granted the Federal Communications Commission (“FCC”) the authority to



                                                 38

                                                                                                    464
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 39 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 466 of 507 PageID 1025


“modify any requirement made by or under the authority of this section.” Id. at 224 (quoting 47

U.S.C. § 203). The FCC asserted that the grant of authority to “modify” the statutory

requirements permitted it to eliminate the filing requirement for certain entities altogether. The

Supreme Court firmly rejected this view, finding that the FCC’s authority to “modify” statutory

requirements did not allow the FCC to make “basic and fundamental changes” to the command

of the statute. Id. at 225. In a passage particularly on point here, the Supreme Court reasoned

that “[i]t is highly unlikely that Congress would leave the determination of whether an industry

will be entirely, or even substantially, rate-regulated to agency discretion—and even more

unlikely that it would achieve that through such a subtle device as permission to ‘modify’ rate-

filing requirements.” Id. at 231.

       The logic of M.C.I. compels the conclusion that Congress’s limited delegation to the

Agencies does not include authority to create broad exemptions to the Contraceptive Mandate.

In M.C.I., the Court held that the agency could not create exceptions for statutorily mandated

filing requirements—despite the fact that, there, the text explicitly authorized the agency to

“modify” statutory requirements. Here, the statute presents no authority at all to “modify” or

waive statutory requirements. As in M.C.I., if Congress intended to grant the Agency such broad

authority, it has the means available to it to do so. See Whitman v. Am. Trucking Ass’n, 531 U.S.

457, 468 (2001) (“Congress . . . does not . . . hide elephants in mouseholes.”).

       Defendants argue to the contrary that the text and structure of the ACA permit the

Agencies to issue the Final Rules, primarily thanks to the use of the word “as” in the Women’s

Health Amendment. They note that the Women’s Health Amendment follows immediately

after—and differs slightly from—another subsection of the ACA that speaks to preventive care

coverage, for children. Specifically, the Women’s Health Amendment mandates coverage for



                                                39

                                                                                                 465
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 40 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 467 of 507 PageID 1026


“preventive care and screenings . . . as provided for in comprehensive guidelines supported by

[HRSA],” while the subsection pertaining to children mandates coverage for “preventive care

and screenings provided for in the comprehensive guidelines supported by [HRSA].” 42 U.S.C.

§ 300gg-13(a)(3)–(4) (emphasis added). Proceeding from the statutory maxim that statutes

“must be interpreted, if possible, to give each word some operative effect,” Walters v. Metro.

Educ. Enter., Inc., 519 U.S. 202, 209 (1997), Defendants conclude that the inclusion of the word

“as” in the women’s subsection means that HRSA may determine not only the services covered

by the ACA, but also the manner or reach of that coverage.

       The impact of the word “as” in this instance can be determined by “look[ing] to

dictionary definitions to determine the ordinary meaning of a word,” while bearing in mind that

“statutory language must be read with reference to its statutory context.” Bonkowski v. Oberg

Indus., Inc., 787 F.3d 190, 200 (3d Cir. 2015) (internal quotation marks omitted). The term “as”

in this context could mean “[u]sed in comparisons to refer to the extent or degree of something,”

“[u]sed to indicate that something happens during the time when something else is taking place,”

or “[u]sed to indicate by comparison the way that something happens or is done.” As, Oxford

English Dictionary Online (January 2018), https://en.oxforddictionaries.com/definition/as.

       Defendants argue for either the first or third of these definitions, asserting that the “as”

here means something like “as you like it.” However, the statutory context indicates that the

second definition is the most appropriate. When Congress passed the ACA, HRSA had already

promulgated guidelines defining children’s preventive care. HRSA had not yet promulgated

such guidelines for women’s preventive care. Thus, the ACA requires coverage “provided for in

the” preexisting HRSA guidelines for children’s care. The use of the article “the” demonstrates

that Congress referred to particular, extant guidelines governing children’s preventive care.



                                                 40

                                                                                                  466
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 41 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 468 of 507 PageID 1027


Giving effect to the use of the word “as” with regard to the Women’s Health Amendment leads

to the conclusion that Congress used “as” here to indicate that the HRSA guidelines would be

forthcoming, i.e. in anticipation of HRSA issuing guidelines—not to the conclusion that the ACA

implicitly provides the Agencies with the authority to create exemptions.

       Further, even if the word “as” is read to “indicate by comparison” the “extent,” “degree”

or “way” the Agencies may promulgate guidelines, that definition does not help Defendants, for

the following reason. The most natural comparison available in the statute—as Defendants

recognize—would be to the pre-ACA children’s health preventive services guidelines. And

comparing the children’s guidelines to the women’s guidelines ultimately undermines

Defendants’ reading of the statute. That is because the children’s guidelines simply define a list

of “preventive care” services—that is, what must be covered. See HHS, Preventive Care

Benefits for Children, available at https://www.healthcare.gov/preventive-care-children. They

do not include any exemptions to that coverage; indeed, the children’s guidelines do not speak at

all to who must provide that coverage. And that makes sense because Congress already defined

the who: any “group health plan” or “health insurance issuer offering group or individual

insurance coverage”—the same plans that “shall” cover women’s preventive services without

cost sharing. Thus if Congress employed “as” here to create a comparison to the children’s care

guidelines, then Congress assuredly did not intend to permit HRSA to craft exemptions to the

types of preventive care that would be required. Rather, Congress intended that HRSA would

create a parallel set of guidelines, setting forth the types of “preventive care” to be covered,

without exception.

       The conclusion that the Women’s Health Amendment does not grant HRSA the power to

create exemptions is bolstered by other provisions of the ACA. Congress created only a single



                                                 41

                                                                                                   467
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 42 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 469 of 507 PageID 1028


exemption from the ACA’s statutory mandate to cover women’s preventive care, for

“grandfathered health plans.” 42 U.S.C. § 18011(e)(3). In accordance with the expressio unius

est exclusio alterius principle, “[w]hen Congress provides exceptions in a statute . . . [t]he proper

inference . . . is that Congress considered the issue of exceptions and, in the end, limited the

statute to the ones set forth.” United States v. Johnson, 529 U.S. 53, 58 (2000). The fact that

there is no religious or moral exemption in the explicit text of the statute, while there is an

exemption for grandfathered health plans, militates against finding that Congress authorized the

Agencies to create any additional exemptions. Indeed, that interpretation is supported by the

legislative history, given that, in 2012, Congress explicitly rejected an attempt to add to the ACA

an exemption similar to that contained in the Final Rules. See 158 Cong. Rec. S1165 (Mar. 1,

2012); see also Food & Drug Admin. v. Brown & Williamson Tobacco Corp., 529 U.S. 120, 147

(2000) (rejection of an agency’s interpretation by Congress is a factor courts consider when

determining the meaning of a statute).

        For these reasons, the ACA prohibits HRSA from exempting entities from providing such

coverage as set forth in the Final Rules. Accordingly, the Final Rules violate the APA and fail at

Chevron’s Step One.

                                ii.    RFRA

        Defendants argue that, even if the ACA does not grant the Agencies authority to issue the

Final Rules, RFRA independently enables the Agencies to issue the Final Religious Exemption.22

They assert that the Contraceptive Mandate cannot be brought into accord with RFRA by

anything less that the provisions contained in the Final Religious Exemption, and that, as such,


22
   It should be noted at the outset that Defendants specifically do not propound this argument with respect to the
Final Moral Exemption. Nor could they. RFRA protects a person’s “exercise of religion,” and does not speak to
broader moral convictions. 42 U.S.C. § 2000bb-1(a). Thus, because neither the ACA nor RFRA grant the Agencies
the authority for it, the Final Moral Exemption must be invalidated.

                                                       42

                                                                                                             468
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 43 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 470 of 507 PageID 1029


RFRA “required” the promulgation of the rule. But it is the courts, not the Agencies, that

determine RFRA’s reach. And the Final Religious Exemption goes far beyond RFRA’s

command.

       Congress enacted RFRA in 1993 following the Supreme Court’s decision in Employment

Div., Dep’t of Human Resources of Ore. v. Smith, 494 U.S. 872 (1990). In Smith, the Supreme

Court held that “the Constitution does not require judges to engage in a case-by-case assessment

of the religious burdens imposed by facially constitutional laws,” and thus strict scrutiny did not

apply to Free Exercise challenges to laws of general applicability. Gonzales v. O Centro Espirita

Beneficente Uniao do Vegetal, 546 U.S. 418, 424 (2000). Prior to Smith, in decisions such as

Sherbert v. Verner, 374 U.S. 398 (1963), courts employed “a balancing test that took into

account whether the challenged action imposed a substantial burden on the practice of religion,

and if it did, whether it was needed to serve a compelling government interest,” Hobby Lobby,

134 S. Ct. at 2760. With RFRA, Congress sought to restore the pre-Smith judicial standard. See

42 U.S.C. § 2000bb(b)(1) (stating that a purpose of the statute is “to restore the compelling

interest test as set forth in Sherbert v. Verner, 374 U.S. 398 (1963) and Wisconsin v. Yoder, 406

U.S. 205 (1972) and to guarantee its application in all cases where free exercise of religion is

substantially burdened”); see also Gonzales, 546 at 424, 430-31.

       In accordance with this goal, RFRA provides that the “Government shall not substantially

burden a person’s exercise of religion even if the burden results from a rule of general

applicability,” unless “it demonstrates that application of the burden to the person--(1) is in

furtherance of a compelling governmental interest; and (2) is the least restrictive means of

furthering that compelling governmental interest.” 42 U.S.C. § 2000bb-1(a)-(b). Accordingly,

RFRA has two components. First, the government is prohibited from placing a substantial



                                                 43

                                                                                                   469
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 44 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 471 of 507 PageID 1030


burden on religious exercise. If government action does not impose a substantial burden on

religion, then RFRA is not implicated. However, if it does, the government action must be

struck down unless it is the least restrictive means of furthering a compelling interest.

       Despite Defendants’ contention that the Agencies may determine what RFRA demands

with respect to the ACA, RFRA provides, to the contrary, that it is the courts that are charged

with determining RFRA’s application. RFRA “explicitly provides a private cause of action,”

Mack v. Warden Loretto FCI, 839 F.3d 286, 301 (3d Cir. 2016), which permits an aggrieved

individual to obtain “Judicial Relief,” and contemplates them doing so in a “judicial proceeding,”

42 U.S.C. § 2000bb-1(c). More specifically, RFRA states that, “[a] person whose religious

exercise has been burdened . . . may assert that violation as a claim or defense in a judicial

proceeding and obtain appropriate relief against a government.” Id. RFRA thus commits to the

courts the task of determining whether generally applicable laws violate a person’s religious

exercise: “RFRA . . . plainly contemplates that courts would recognize exceptions—that is how

the law works. . . . RFRA makes clear that it is the obligation of the courts to consider whether

exceptions are required under the test set forth by Congress.” Gonzales, 546 U.S. at 434

(emphasis in original).

       Nevertheless, the Agencies contend that they are independently required to assess how

RFRA bears on the Contraceptive Mandate and that their authority to promulgate the Final

Religious Exemption flows from that obligation. In years past, the Agencies asserted that the

accommodation did not impose a substantial burden on any entity’s religious exercise and that

guaranteeing cost-free contraceptive coverage did serve several compelling government interests.

The Agencies now take the obverse positions: that the accommodation constitutes a substantial

burden on the religious exercise of objecting employers and that the contraceptive mandate does



                                                 44

                                                                                                 470
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 45 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 472 of 507 PageID 1031


not serve “any compelling interest.” Indeed, they go further—arguing that this new set of views

“in itself, is dispositive,” as a matter of law. In essence, they have taken on the quintessentially

judicial tasks of determining whether the application of the Contraceptive Mandate to objecting

entities constitutes a substantial burden, whether any burden was in furtherance of a compelling

government interest, and whether the accommodation was the least restrictive means of

accomplishing contraceptive coverage. Having taken on those tasks, the Agencies—based on

their independent assessments of these legal questions—now claim that RFRA “requires” the

Final Religious Exemption.

       Their position is unsustainable for a number of reasons, the foremost being that

administrative agencies may not simply formulate a view of a law outside their particular area of

expertise, issue regulations pursuant to that view, claim that the law requires those regulations,

then seek to insulate their legal determination from judicial scrutiny. It is axiomatic that under

our constitutional system, “[i]t is emphatically the province and duty of the judicial department

to say what the law is.” Marbury v. Madison, 5 U.S. (1 Cranch) 137, 177 (1803). Nothing about

RFRA warrants departure from this general maxim. To the contrary, RFRA specifically

provides only for “Judicial Relief,” 42 U.S.C.A. § 2000bb-1(c), thereby committing

interpretative authority to the courts—not to agencies. See Gonzales, 546 U.S. at 434; see also

Real Alternatives, Inc. v. Sec’y Dep’t of Health & Human Servs., 867 F.3d 338, 356 (3d Cir.

2017) (“[I]t is for the reviewing court to determine whether a burden is ‘substantial.’”). Indeed,

in the Hobby Lobby decision, the Supreme Court found that agency action violated RFRA,

without ever suggesting that the agency’s interpretation was entitled to deference. See Hobby

Lobby, 134 S. Ct. at 2775-85 (analyzing whether the Contraceptive Mandate violated RFRA,

without discussion of deference to agency view); see also Thomas W. Merrill, Step Zero After



                                                 45

                                                                                                 471
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 46 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 473 of 507 PageID 1032


City of Arlington, 83 Fordham L. Rev. 753, 759 (2014) (“[T]he [Supreme] Court has never

suggested that trans-substantive statutes like the Administrative Procedure Act (APA) or the

Religious Freedom Restoration Act (RFRA) should be interpreted by giving deference to agency

interpretations.”).

        Nevertheless, Defendants cast their new legal contentions as reasonable policy decisions

within their ambit of expertise. Of course, where a statute leaves gaps for an agency to fill, the

agency may change its interpretation so long as it provides a “reasoned explanation for the

change.” Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2117, 2125 (2016). However, what

Defendants attempt to do here is not a change of interpretation regarding an ambiguous statute

they are tasked with administering. Rather, Defendants are baldly asserting—with respect to a

statute that does not explicitly delegate them any authority—what RFRA “requires.” Defendants

have no expertise in administering RFRA. See Gonzales, 546 U.S. at 434; see also Real

Alternatives, 867 F.3d at 356; Iglesia Pentecostal Casa De Dios Para Las Naciones, Inc. v.

Duke, 718 F. App’x 646, 653 (10th Cir. 2017) (holding that the question of whether a RFRA

violation exists is “a legal determination that Congress has not exclusively entrusted to”

agencies) (internal quotation marks omitted). While Defendants may change course in their legal

assessment of what RFRA commands, this is not the final word. Ultimately, it is up to the courts

to decide.

        It is true, as Defendants point out, that there is a great deal of “legal uncertainty” about

RFRA’s precise application to the Contraceptive Mandate. But on the specific question

presented here—whether RFRA “requires” the Final Religious Exemption—the law is clear.

        To set out Defendants’ position in greater detail, yet another review of Hobby Lobby is in

order. There, the Supreme Court held that “[t]he contraceptive mandate, as applied to closely



                                                  46

                                                                                                   472
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 47 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 474 of 507 PageID 1033


held corporations, violates RFRA.” 134 S. Ct. at 2785. The Supreme Court reasoned that the

Contraceptive Mandate imposed a substantial burden on the religious exercise of the plaintiffs—

closely held corporations—and that the burden was not the least restrictive means of providing

contraceptive coverage to women. With specific regard to the least restrictive means element,

the Supreme Court explained that the Agencies had already created a less restrictive means to

both ensure women had contraceptive coverage and reduce the burden on religious objectors: the

accommodation. Id. at 2781-82. As noted, the accommodation allowed eligible religious

objectors to notify their healthcare administrator of their religious objection, and the

administrator would then have to provide the legally required contraceptive services directly to

women covered under the employer’s plan. Because the accommodation “[did] not impinge on

the plaintiffs’ religious belief that providing insurance coverage for the contraceptives at issue

here violates their religion,” and still accomplished the government’s goal of providing

contraceptive coverage, the Supreme Court found that the Contraceptive Mandate, as applied to

the plaintiffs, was not the least restrictive means, and thus violated RFRA. Id. at 2782.

Importantly, the Supreme Court reserved on the question of “whether an approach of this type

complies with RFRA for purposes of all religious claims.” Id. Following Hobby Lobby, in

Zubik, the Supreme Court declined to decide the question of whether the accommodation itself

imposed a substantial burden on plaintiff nonprofits’ religious exercise; instead, it remanded so

that the parties might come to a resolution on their own, whereby the plaintiffs’ employees could

receive contraceptive coverage without the plaintiffs’ having to submit the form required by the

accommodation. 136 S. Ct. at 1559-60.

       Based on these rulings, Defendants assert that RFRA “requires” the Religious

Exemption, because their previous attempts to satisfy RFRA with the accommodation failed.



                                                 47

                                                                                                 473
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 48 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 475 of 507 PageID 1034


This theory rests on three legal conclusions: (1) a blanket exemption from the Contraceptive

Mandate for religious objectors strays no further than RFRA demands; (2) the accommodation

did not relieve the substantial burden identified by the Supreme Court in Hobby Lobby; and,

(3) the contraceptive mandate imposes a substantial burden on publicly traded corporations. But

each of these views is either incorrect under the law—as previously determined by precedential

rulings—or a significant extension of existing doctrine. Accordingly, Defendants have stepped

beyond the demands of RFRA, and the Final Religious Exemption cannot be justified as a

“requirement” of RFRA.

       As to the first conclusion—that a blanket exemption for religious objectors goes no

further than RFRA demands—a close read of Hobby Lobby demonstrates that the Agencies’

conclusion is incorrect. There, the Supreme Court explained that an exemption akin to the Final

Religious Exemption goes beyond RFRA’s requirements. 134 S. Ct. at 2775 n.30. More

specifically, prior to enacting the ACA, Congress had considered but ultimately voted down a

‘conscience amendment,’ which, like the Final Religious Exemption, enabled an employer or

insurance provider to deny coverage based on its asserted religious beliefs. Id. The Hobby

Lobby majority concluded it was “reasonable to believe that” Congress rejected the amendment

because such a “blanket exemption” for religious objectors “extended more broadly than the . . .

protections of RFRA.” Id. That is because “it would not have subjected religious-based

objections to the judicial scrutiny called for by RFRA, in which a court must consider not only

the burden of a requirement on religious adherents, but also the government’s interest and how

narrowly tailored the requirement is.” Id. Thus, as the Hobby Lobby Court recognized, the

blanket exemption the Agencies have set forth “extend[s] more broadly than the . . . protections

of RFRA.” Plainly then, RFRA cannot “require” such a rule, which creates precisely this blanket



                                               48

                                                                                               474
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 49 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 476 of 507 PageID 1035


exemption.

       As to the second conclusion—that the accommodation imposes a substantial burden on

the religious exercise of objecting entities—Defendants are incorrect under the law of this

circuit. While the Supreme Court has not resolved this precise issue, Third Circuit authority

demonstrates that, contrary to the Agencies’ view, the accommodation does not impose a

substantial burden. See Geneva Coll. v. Sec’y U.S. Dep’t of Health & Human Servs., 778 F.3d

422, 442 (3d Cir. 2015), vacated and remanded sub nom. Zubik v. Burwell, 136 S. Ct. 1557

(2016) (per curiam); see also Real Alternatives, 867 F.3d at 356 n.18. The accommodation has

been specifically upheld against a RFRA challenge by the Third Circuit, first, and directly, in

Geneva Coll., 778 F.3d at 442, and second, by implication, in Real Alternatives, 867 F.3d at 356

n.18. Defendants argue that Geneva is no longer good law because it was vacated by the

Supreme Court in Zubik. But the Supreme Court in Zubik specifically declined to decide the

merits of the RFRA challenge to the accommodation, by explicitly refraining from “decid[ing]

whether petitioners’ religious exercise has been substantially burdened.” 136 S. Ct. at 1560.

Instead, the Supreme Court vacated Geneva (and related decisions from other Circuit courts) and

remanded for the express purpose of allowing the parties “an opportunity to arrive at an approach

going forward that accommodates petitioners’ religious exercise while at the same time ensuring

that women covered by petitioners’ health plans receive full and equal health coverage, including

contraceptive coverage.” Id.

       Following Zubik, the Third Circuit reiterated in Real Alternatives that it “continue[s] to

believe . . . that the regulation at issue”—the accommodation—“did not impose a substantial

burden.” Real Alternatives, 867 F.3d at 356 n.18. Defendants characterize this statement as

dicta, and indeed, the issues in the two cases were slightly distinct. In Geneva, nonprofits



                                                49

                                                                                                  475
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 50 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 477 of 507 PageID 1036


eligible for the accommodation asserted that filling out the accommodation form “facilitated” or

“triggered” the provision of contraceptives, thereby substantially burdening their religious

exercise. 778 F.3d at 427. In Real Alternatives, employees of a secular employer similarly

asserted that the Contraceptive Mandate violated RFRA because their purchase of insurance

enabled the provision of contraceptives. 867 F.3d at 359. What Defendants overlook is that in

Real Alternatives the Third Circuit reaffirmed and reapplied the reasoning of Geneva. In both

cases, the Third Circuit found that there was no substantial burden on the plaintiffs’ religious

exercise because their actions were insufficiently related to the provision of contraceptives and

“an independent obligation on a third party can[not] impose a substantial burden on the exercise

of religion in violation of RFRA.” Id. at 364 (quoting Geneva, 778 F.3d at 440-41).

Accordingly, applying the law of this circuit as announced in Real Alternatives, the

accommodation does not impose a substantial burden on religious exercise.

       The third conclusion—that the Contraceptive Mandate imposes a substantial burden on

the religious exercise of publicly traded corporations—goes considerably beyond existing

jurisprudence. In Hobby Lobby, the Supreme Court found that the Contraceptive Mandate

imposed a substantial burden on the specific plaintiffs in that case: “closely held corporations,

each owned and controlled by members of a single family.” 134 S. Ct. at 2774. It explicitly

declined to extend its holding to publicly traded corporations, suggesting that publicly traded

corporations would be unlikely to hold a singular, sincere religious belief:

       These cases, however, do not involve publicly traded corporations, and it seems
       unlikely that the sort of corporate giants to which HHS refers will often assert
       RFRA claims. HHS has not pointed to any example of a publicly traded
       corporation asserting RFRA rights, and numerous practical restraints would likely
       prevent that from occurring. For example, the idea that unrelated shareholders—
       including institutional investors with their own set of stakeholders—would agree
       to run a corporation under the same religious beliefs seems improbable. In any
       event, we have no occasion in these cases to consider RFRA’s applicability to

                                                 50

                                                                                                   476
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 51 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 478 of 507 PageID 1037


         such companies.

Id. Defendants assert that it is reasonable to include publicly traded corporations in the Religious

Exemption. But, as Hobby Lobby makes clear, RFRA does not “require” this expansion.

         Thus, even if the Agencies are correct that the accommodation imposes a substantial

burden on religious employers, and that they must act, through regulation, to relieve that

burden,23 the Final Religious Exemption sweeps further than RFRA would require. The

Agencies’ willingness to exceed the bounds of existing case law demonstrates that the Agencies

have cast aside RFRA’s mandate for “judicial scrutiny . . . in which a court must consider not

only the burden of a requirement on religious adherents, but also the government’s interest and

how narrowly tailored the requirement is.” Id. at 2775 n.30 (emphasis added). Accordingly, the


23
   Defendants contend that the Final Rules—like earlier rules that created the exemption and accommodation
framework—are merely the Agencies’ attempts to respond to the Supreme Court’s decisions in Hobby Lobby,
Wheaton College, and Zubik. After each of those decisions, the Agencies promulgated generally applicable
regulations that expanded or modified the exemption and accommodation framework in an attempt to bring the
Agencies’ actions in line with what the Supreme Court said RFRA commands. According to Defendants, that is all
that is happening here, the only difference being the States have now challenged the Agencies’ authority to do so.

Fair enough. Nonetheless, this challenge raises a fundamental question: whether RFRA grants agencies independent
authority to issue regulations of general applicability, like the Final Religious Exemption. It is worth noting that the
scope of affirmative authority, if any, that RFRA grants to agencies to issue regulations of general applicability—
whether in response to judicial interpretations of RFRA or based on their own assessments of RFRA’s application—
is distinctly undetermined. Neither Hobby Lobby, nor Wheaton College, nor Zubik resolved this question—nor, does
it appear, has any other court. The statutory language does not provide a clear answer. On the one hand, RFRA
“applies to all Federal law, and the implementation of that law, whether statutory or otherwise,” which could
possibly be read to grant agencies some authority to promulgate regulations on a generalized basis. 42 U.S.C.
§ 2000bb-3(a) (emphasis added). However, RFRA is fundamentally a remedial measure, that by its terms
“provide[s] a claim or defense to persons whose religious exercise is substantially burdened by government,” id. at
§ 2000bb(b)(2), in a “judicial proceeding” in order to “obtain appropriate relief against a government,” id. at
§ 2000bb-1(c) (emphasis added). See also Hobby Lobby, 134 S. Ct. at 2775 n.30; Gonzales, 546 U.S. at 430-31,
434. Indeed, quite recently, the federal government suggested that RFRA does not permit an agency to create
exemptions to regulations absent a judicial determination, albeit in a case that did not focus on this issue in great
depth. See Iglesia Pentecostal, 718 F. App’x at 653 (recounting federal government’s position that “[a]bsent a
judicial finding that the regulation violates RFRA, neither the director of USCIS nor the AAO has any discretion to
set aside any provision of those regulations.”) (brackets omitted).

Put simply, it is not clear what, if any, affirmative authority RFRA grants to agencies to issue regulations of general
applicability. The parties do not point to any authority that resolves this question. Nor has independent research
yielded definitive answers. While this large question looms in the background, the Court need not decide it here.
Whatever the extent of an agency’s authority under RFRA, the Agencies here have exceeded it in promulgating the
Final Religious Exemption.


                                                          51

                                                                                                                   477
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 52 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 479 of 507 PageID 1038


Religious Exemption cannot be justified under RFRA.

         Because neither the ACA nor RFRA confer authority on the Agencies to promulgate the

Religious Exemption, the rule is invalid.24

                                                      *        *        *

         In light of these conclusions, the States have demonstrated an adequate likelihood of

success on the merits in support of their motion for preliminary relief.

                  3. Irreparable Harm

         The second factor to consider in deciding the States’ motion is whether they have

demonstrated that they are likely to suffer irreparable harm in the absence of a preliminary

injunction. The Supreme Court’s “frequently reiterated standard requires plaintiffs seeking

preliminary relief to demonstrate that irreparable injury is likely in the absence of an injunction.”

Winter, 555 U.S. at 22 (emphasis in original); see id. (“Issuing a preliminary injunction based

only on a possibility of irreparable harm is inconsistent with the characterization of injunctive

relief as an extraordinary remedy that may be awarded only upon a clear showing that the

plaintiff is entitled to such relief.”). The States assert that they will suffer two forms of

irreparable harm in the absence of an injunction: (1) significant damage to the States’ fiscal

integrity; and (2) harm to the health, safety, and wellness of the women of Pennsylvania and

New Jersey. The Court finds both sufficient to justify preliminary relief.

         As to the harm to the States’ fiscal integrity, the States’ evidence demonstrates that it is

likely that the Final Rules will cause direct and irreparable harm. The States will become


24
   Given its holding that Defendants violated the procedural and substantive provisions of the APA in issuing the
Final Rules, and in view of the admonition that “courts should be extremely careful not to issue unnecessary
constitutional rulings,” American Foreign Serv. Ass’n v. Garfinkel, 490 U.S. 153, 161 (1989) (per curiam), it is
unnecessary to proceed to the constitutional issues. Similarly, because the Final Rules violate the substantive
provisions of the APA for the reasons given, there is no need to reach the States’ other statutory challenges to the
Final Rules.


                                                          52

                                                                                                                  478
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 53 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 480 of 507 PageID 1039


obligated to shoulder much of the burden of providing contraceptive services to women who lose

contraceptive care because their health plans take advantage of the expanded exemptions

contained in the Final Rules. See Steinberg Decl. ¶¶ 27-29 (discussing Pennsylvania); Geenace

Decl. ¶¶ 15-17 (discussing New Jersey). Such women will seek contraceptive services elsewhere

and, as Defendants noted in issuing the IFRs, may turn to “multiple . . . State[] and local

programs that provide free or subsidized contraceptives for low-income women” for alternative

coverage. See 82 Fed. Reg. at 47,803. In Pennsylvania, these state funded programs include:

Medicaid, called “Medical Assistance;” the Family Planning Service Program; and the

Commonwealth’s network of clinics funded under the Title X grant program. See Allen Decl. ¶¶

3-18; Steinberg Decl. ¶ 16. New Jersey funds similar programs through Medicaid, known as “NJ

Family Care,” and the State’s Plan First Program. Adelman Dec. ¶¶ 9-14. As women in the

States lose contraceptive coverage through their health insurance plans and turn to state-funded

programs, it is likely that the States will bear the added financial burden occasioned by the

increase in women who need contraceptive care coverage. See Mendelsohn Decl. ¶¶ 15-18;

Allen Decl. ¶ 23; Geenace Decl. ¶¶ 15-18.

         The States’ harm is not merely speculative; it is actual and imminent. The Final Rules

estimate that at least 70,500 women will lose coverage. See 83 Fed. Reg. at 57,578.25 Thus, the

only serious disagreement is not whether the States will be harmed, but how much. Though

Defendants argue that the States have not identified any individual who has lost coverage

already, there is no need to wait for the axe to fall before an injunction is appropriate,

particularly where Defendants have estimated that it is about to fall on thousands of women—

and, as a corollary, on the States. See Texas, 809 F.3d at 186 (granting relief based on predicted


25
  The States argue that there is reason to believe the number is significantly higher because organizations taking
advantage of the exemption need not inform the Agencies of their plan to do so.

                                                         53

                                                                                                                 479
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 54 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 481 of 507 PageID 1040


harm to States’ fiscs).

       While “loss of money” is generally insufficient to merit a preliminary injunction, see

Instant Air Freight Co. v. C.F. Air Freight, Inc., 882 F.2d 797, 801 (3d Cir. 1989), here, the harm

to the States’ fiscs is irreparable because they will not be able to recover any economic damages

that result from the Final Rules. That is because a party—like the States here—which alleges an

APA violation may not recover monetary damages from the federal government on that claim.

See 5 U.S.C. § 702 (permitting relief “other than money damages”); California, 911 F.3d at 581

(finding irreparable harm in APA case on similar grounds). Therefore, if the Final Rules are

ultimately struck down as violative of the APA, the States will not be able to recoup any money

they expend on contraceptive care in the interim. In such circumstances, a preliminary

injunction is appropriate. See, e.g., N.J. Retail Merchants Ass’n v. Sidamon-Eristoff, 669 F.3d

374, 388 (3d Cir. 2012) (holding that a preliminary injunction is appropriate where a movant

could not recover damages from a State due to sovereign immunity).

       In addition to pecuniary harm, the States also stand to suffer injury to their interest in

protecting the safety and well-being of their citizens. See Alfred L. Snapp, 458 U.S. at 607

(observing that a State has a “quasi-sovereign interest in the health and wellbeing—both physical

and economic—of its residents in general”). The States’ witnesses explained that employers

taking advantage of the Final Rules will result in more women losing no-cost contraceptive

coverage. Mendelsohn Decl. ¶¶ 14-15; Adelman Decl. ¶ 20. As a result, women will likely

forgo contraceptive services or seek out less expensive and less effective types of contraceptive

services in the absence of no-cost insurance coverage. Weisman Decl. ¶¶ 45-48; Chuang Decl.

¶¶ 36-39; see also Adam Sonfield, What is at Stake with the Federal Contraceptive Coverage

Guarantee?, 20 Guttmacher Policy Review 8, 9 (2017) (reporting that women cite cost as a



                                                 54

                                                                                                    480
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 55 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 482 of 507 PageID 1041


significant factor in determining whether to purchase contraceptive services and which

contraceptive services to use). Disruptions in contraceptive coverage will lead to women

suffering unintended pregnancies and other medical consequences. Butts Decl. ¶¶ 57-59;

Institute of Medicine, Clinical Prevention Services at 107 (explaining that contraceptive services

are used to treat menstrual disorders, acne, hirsutism, and pelvic pain, in addition to assisting

family planning and birth spacing).26 The negative effects of even a short period of decreased

access to no-cost contraceptive services are irreversible.

        The States have therefore showed that they are likely to suffer irreparable harm as a result

of the Rules’ impact on both the States’ fiscs and the welfare of the States’ citizens.

                 4. Balance of the Equities

        The third factor is that the balance of the equities tips in favor of granting a preliminary

injunction. “Balancing the equities” is jurisprudential “jargon for choosing between conflicting

public interests.” Youngstown Sheet & Tube Co. v. Sawyer, 343 U.S. 579, 609 (1943)

(Frankfurter, J., concurring). Here, Congress has already struck the balance: the Women’s

Health Amendment was intended to ensure women received no-cost coverage for preventive

services, which includes contraceptives. As lead sponsor of the Women’s Health Amendment,

Senator Barbara Mikulski, explained: the amendment “leaves the decision of which preventive

services a patient will use between the doctor and the patient.” 155 Cong. Rec. S11988 (Nov. 30,

2009) (statement of Sen. Barbara Mikulski). Congress enacted the Women’s Health Amendment

to guarantee that “the decision about what is medically appropriate and medically necessary is

between a woman and her doctor.” Id. Where “Congress itself has struck the balance, [and] has


26
  Increased unplanned pregnancies will also inflict additional pecuniary harm on the States. See Steinberg Decl., ¶
30 (discussing study finding that 68% of unplanned births are paid for by public insurance programs, compared to
only 38% of planned births).


                                                        55

                                                                                                               481
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 56 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 483 of 507 PageID 1042


defined the weight to be given the competing interests, a court of equity is not justified in

ignoring that pronouncement under the guise of exercising equitable discretion.” Youngstown

Sheet, 343 U.S. at 609-10.

        Here, given the States’ clear interest in securing the health and well-being of women

residents and limiting their costs for contraceptive services, the balance of the equities weighs in

their favor. Defendants will not be substantially prejudiced by a preliminary injunction. If the

Final Rules were issued in violation of applicable law, they will have suffered no harm. If

Defendants ultimately prevail, then a preliminary injunction will have merely delayed their

preferred regulatory outcome.

                 5. Public Interest

        “If a plaintiff proves both a likelihood of success on the merits and irreparable injury, it

almost always will be the case that the public interests favors preliminary relief.” Issa v. Sch.

Dist. of Lancaster, 847 F.3d 121, 143 (3d Cir. 2017) (internal quotation marks omitted). So it

proves here. A preliminary injunction is unquestionably in the public interest because it

maintains the status quo pending the outcome of this litigation. The Final Rules permit any

entity to opt out of coverage after 30 to 60 days’ notice to plan members. This litigation will not

conclude in that short span. A preliminary injunction will maintain the status quo: those eligible

for exemptions or accommodations prior to October 6, 2017 will maintain their status; those with

injunctions preventing enforcement of the Contraceptive Mandate will maintain their

injunctions;27 those alleging RFRA violations may pursue “Judicial Relief;” and those with

coverage will maintain their coverage as well.



27
  For example, Defendant-Intervenor has secured a permanent injunction, preventing enforcement of the
Contraceptive Mandate against it. See Little Sisters of the Poor v. Azar, No. 1:13-cv-02611, Dkt. 82 (D. Colo. May
29, 2018). Nothing in this Court’s ruling will disturb that order.

                                                        56

                                                                                                              482
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 57 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 484 of 507 PageID 1043


       D. Remedy

       Before concluding, an additional word is required on the scope of the preliminary

injunction to be issued. When the IFRs were initially before this Court, they were enjoined

generally, without any specific geographic or temporal limitation. See Pennsylvania, 281 F.

Supp.3d at 585.

       Since then, however, much has been made about the propriety (or impropriety) of so-

called nation-wide injunctions. See, e.g., Trump v. Hawaii, 138 S. Ct. 2392, 2425 (2018)

(Thomas, J., concurring); Zayn Siddique, Nationwide Injunctions, 117 Colum. L. Rev. 2095

(2017); Samuel L. Bray, Multiple Chancellors: Reforming the National Injunction, 131 Harv. L.

Rev. 417 (2017). In light of this increased focus on the proper exercise of district courts’

remedial powers, it is prudent to explain in some detail why a nation-wide injunction is

appropriate here.

       First, it is well established that a district court sitting in equity has the authority to enter a

nation-wide injunction. See Leman v. Krentler-Arnold Hinge Last Co., 284 U.S. 448, 451 (1932)

(holding district court’s order “binding upon the respondent, not simply within the District of

Massachusetts, but throughout the United States”); Texas, 809 F.3d at 188 (“[T]he Constitution

vests the District Court with ‘the judicial power of the United States.’ That power is not limited

to the district wherein the court sits but extends across the country.”) (quoting U.S. Const. art.

III, § 1); McLendon v. Cont’l Can Co., 908 F.2d 1171, 1182 (3d Cir. 1990) (holding “[f]ull relief

required a nationwide injunction”). The issue, then, is whether a nation-wide injunction is

appropriate here, given the facts of this specific case.

       “In shaping equity decrees, the trial court is vested with broad discretionary power.”

Lemon v. Kurtzman, 411 U.S. 192, 200 (1973) (plurality opinion). That is because crafting



                                                  57

                                                                                                     483
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 58 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 485 of 507 PageID 1044


equitable remedies is an inexact science; instead, “equitable remedies are a special blend of what

is necessary, what is fair, and what is workable.” Id.; see also Trump v. Int’l Refugee Assistance

Project, 137 S. Ct. 2080, 2087 (2017) (“Crafting a preliminary injunction is an exercise of

discretion and judgment, often dependent as much on the equities of a given case as the

substance of the legal issues it presents.”). As Justice Douglas succinctly put it seventy-five

years ago: “[t]he essence of equity jurisdiction has been the power of the Chancellor to do equity

and to mould each decree to the necessities of the particular case. Flexibility rather than rigidity

has distinguished it.” Hecht Co. v. Bowles, 321 U.S. 321, 329 (1944).

        The Supreme Court articulated the relevant standard for determining the proper scope of

a preliminary injunction in Califano v. Yamasaki, 442 U.S. 682 (1979), stating that “injunctive

relief should be no more burdensome to the defendant than necessary to provide complete relief

to the plaintiffs.” Id. at 702 (emphasis added). Subsequent Supreme Court and lower court

decisions have treated the “no more burdensome than necessary” rubric as the “general rule” for

determining whether an injunction is overbroad. Madsen v. Women’s Health Center, Inc., 512

U.S. 753, 765 (1994); see also Trump, 137 S. Ct. at 2090 (Thomas, J., concurring in part and

dissenting in part); see also McLendon, 908 F.2d at 1182 (“In granting injunctive relief, the

court’s remedy should be no broader than necessary to provide full relief to the aggrieved

plaintiff.”).28

        The Califano standard requires district courts to balance the competing principles of

providing complete relief to meritorious plaintiffs against a defendant’s right to be free from

overly burdensome injunctions. The complete relief requirement reflects the “well-settled

principle that the nature and scope of the remedy are to be determined by the violation.”


28
  In Califano, the Court indicated that the “no more burdensome than necessary” standard is a general rule of
injunctions, regardless of whether a nation-wide class-action is certified. See 442 U.S. at 702.

                                                        58

                                                                                                                484
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 59 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 486 of 507 PageID 1045


Milliken v. Bradley, 433 U.S. 267, 281-82 (1977). Where a violation has been found, “the

remedy does not ‘exceed’ the violation if the remedy is tailored to cure the ‘condition that

offends [the law.]’” Id. at 282 (quoting Milliken v. Bradley, 418 U.S. 717, 738 (1974)).

         The complete relief principle explains why, in APA cases, “when a reviewing court

determines that agency regulations are unlawful, the ordinary result is that the rules are

vacated—not that their application to the individual petitioners is proscribed.” Nat’l Min. Ass’n

v. U.S. Army Corps of Eng’rs, 145 F.3d 1399, 1409 (D.C. Cir. 1998) (internal quotation marks

omitted and emphasis added). Where “agency action . . . consist[s] of a rule of broad

applicability” that violates the strictures of the APA, Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871,

913 (Blackmun, J., dissenting),29 a remedy “tailored to cure the condition that offends [the law]”

may be correspondingly broad, Milliken, 433 U.S at 282 (internal quotation marks omitted).

Thus, when an individual challenges agency action and prevails, “the result is that the rule is

invalidated, not simply that the court forbids its application to a particular individual.” Lujan,

497 U.S. at 913 (Blackmun, J., dissenting).30 Put differently, the national character of an APA

violation “ordinar[ily]” demands a national remedy. Nat’l Min. Ass’n, 145 F.3d at 1409.

         At the same time, the Supreme Court has warned that injunctions should be “no more

burdensome to the defendants than necessary.” Califano, 442 U.S. at 702. Over fifty years ago,

Justice Fortas cautioned:

             [A]rming each of the federal district judges in this Nation with power to
             enjoin enforcement of regulations and actions under the federal law designed
             to protect the people of this Nation. . . is a general hunting license; and I
             respectfully submit, a license for mischief because it authorizes aggression

29
  In Nat’l Min. Ass’n, the D.C. Circuit explained that, while Justice Blackmun’s observations came in a dissent,
they “apparently express[ed] the view of all nine Justices on this question.” 145 F.3d at 1409.
30
   Indeed, at least one scholar has argued that the language of the APA—providing that a reviewing court “shall . . .
hold unlawful and set aside” agency action that is arbitrary or capricious, 5 U.S.C. § 706—requires courts to vacate
all unlawful agency actions. See Brian S. Prestes, Remanding Without Vacating Agency Action, 32 Seton Hall L.
Rev. 108, 110 (2001).

                                                         59

                                                                                                                485
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 60 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 487 of 507 PageID 1046


           which is richly rewarded by delay in the subjection of private interests to
           programs which Congress believes to be required in the public interest.

Toilet Goods Ass’n v. Gardner, 387 U.S. 167, 183 (1967) (Fortas, J., dissenting). More recently,

the Supreme Court has warned that overbroad injunctions “have detrimental effect[s] by

foreclosing adjudication by a number of different courts and judges,” which “often will be

preferable in order to gain the benefit of adjudication by different courts in different factual

contexts.” Califano, 442 U.S. at 701-02; California, 911 F.3d at 583 (raising same concern). In

addition, courts worry that overly broad injunctions invite “forum shopping, which hinders the

equitable administration of laws.” California, 911 F.3d at 583 (citing Bray, Multiple

Chancellors, 131 Harv. L. Rev. at 458-59).

       The concerns about overbroad injunctions carry into APA cases. Courts have, at times,

resisted granting nation-wide relief, even where “agency action . . . consist[s] of a rule of broad

applicability.” Lujan, 497 U.S. at 913 (Blackmun, J., dissenting); see, e.g., California, 911 F.3d

at 584 (finding an APA violation, but concluding “the scope of the preliminary injunction is

overbroad”); Baeder v. Heckler, 768 F.2d 547, 553 (3d Cir. 1985) (holding regulation invalid,

but determining district court did not have “the authority to issue an injunction aimed at

controlling [Agency’s] behavior in every . . . case in the country”). Thus, while an APA

violation may “ordinar[ily]” result in a nation-wide remedy, the potential dangers of an

overbroad injunction must still be weighed when crafting a remedy for an APA violation.

       The upshot is that striking the appropriate balance between providing complete relief to

meritorious plaintiffs, on the one hand, and protecting defendants from overly burdensome

injunctions, on the other, is necessarily a difficult line-drawing exercise, even in APA cases.

       To see why, recall the injury the States stand to suffer from enforcement of the Final

Rules: both Pennsylvania and New Jersey complain that, because enforcement of the Final Rules

                                                 60

                                                                                                   486
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 61 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 488 of 507 PageID 1047


will result in “numerous insureds—and their female dependents—[losing] the medical coverage

for contraceptive care required by the Affordable Care Act,” the States will suffer “significant,

direct and proprietary harm” in the form of increased use of state-funded contraceptive services

as well as increased costs associated with unintended pregnancies. Affording complete relief to

the States would require the Court to enjoin enforcement of the Final Rules as to all entities that

“offer[] and arrange[]” health insurance to insureds residing in Pennsylvania or New Jersey.31

         But drafting—much less enforcing—a preliminary injunction that runs only to those

entities is nigh impossible. Neither the Court nor the parties can readily ascertain what those

entities are or whether they intend to take advantage of the exemption, given that providing

notice to the Agencies is only optional under the Final Rules. At the same time, the Court

cannot, consistent with Rule 65 of the Federal Rules of Civil Procedure simply and broadly

enjoin “all entities that offer and arrange health insurance to insureds residing in Pennsylvania or

New Jersey.” That is because “[e]very order granting an injunction . . . must . . . state its terms

specifically and describe in reasonable detail—and not by referring to the complaint or other

document—the act or acts restrained.” Fed. R. Civ. P. 65 (internal punctuation omitted).

         Given the challenges associated with crafting a “perfect” injunction, district courts tend

to rely on geographic proxies when tailoring a remedy. For example, the Ninth Circuit—hearing

an appeal from a district court decision that also enjoined the enforcement of the IFRs nation-

wide—held that “an injunction that applies only to the plaintiff states would provide complete

relief to them.” California, 911 F.3d at 584; see also California v. Health & Human Servs., ---



31
   Even that may not provide complete relief because a non-resident that lost contraceptive coverage may try to take
advantage of the States’ programs. Cf. Whole Woman’s Health v. Hellerstedt, 136 S. Ct. 2292, 2304 (2016)
(explaining that, following the enactment of a Texas regulation that would force the closure of abortion clinics in
west Texas, “the Court of Appeals said that women in El Paso wishing to have an abortion could use abortion
providers in nearby New Mexico”).


                                                         61

                                                                                                                487
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 62 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 489 of 507 PageID 1048


F. Supp. ---, No. 17-cv-5783, ECF No. 234 (N.D. Cal. 2019) (enjoining enforcement of Final

Rules within plaintiff States only). Defendants similarly argue that, if the Final Rules are to be

enjoined, then the injunction should be limited to Pennsylvania and New Jersey.

       The problem with the Ninth Circuit’s approach, however, is that it simply does not afford

the meritorious plaintiffs—the States—complete relief. Hundreds of thousands of the States’

citizens travel across state lines—to New York, Ohio, Delaware, Maryland, West Virginia and

even further afield—to work for out-of-state entities. See Amici Curiae Brief of Massachusetts,

et al. in Support of Plaintiffs’ Motion for a Preliminary Injunction, at 13-14 (2019) (noting that

“548,040 New Jersey residents, or 14% of the workforce, and 299,970 Pennsylvania residents, or

5.4% of the workforce” travel to jobs in other states) (citing U.S. Census Bureau, Out-of-State

and Long Commutes: 2011, American Community Survey Reports, at 10 (Feb. 2013), available

at https://www2.census.gov/library/publications/2013/acs/acs-20.pdf). Furthermore, with their

many universities and educational institutes, the States take in tens of thousands of out-of-state

students each year. Id. at 14 (noting that Pennsylvania takes in 32,000 out-of-state students

alone) (citing Nat’l Ctr. for Education Statistics, Residence and Migration of All First-Time

Degree/Certificate-Seeking Undergraduates (2017), available at

https://nces.ed.gov/programs/digest/d17/tables/dt17_309.20.asp?current=ye).

       An injunction limited to Pennsylvania and New Jersey would, by its terms, not reach

Pennsylvania and New Jersey citizens who work for out-of-state employers. Despite residing in

the States, those out-of-state workers could lose contraceptive coverage if the out-of-state

employers took advantage of the exemptions included in the Final Rules, resulting in proprietary

harm to the States. Nor would an injunction limited to the States cover out-of-state students

attending school in Pennsylvania and New Jersey, who may not be considered “residents” of the



                                                 62

                                                                                                488
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 63 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 490 of 507 PageID 1049


States. Such students, by remaining on their parents’ out-of-state employer-based health plans or

other health insurance through their State of “residency,” could lose contraceptive coverage but

still turn to in-state publicly-funded clinics for contraceptive coverage. Put differently, “an

injunction that applies only to the plaintiff states” would not “provide complete relief to them”

because it would not “prevent the economic harm extensively detailed in the record.” California,

911 F.3d at 584.

        Injunctions that are intermediate in geographic scope—that is, applicable beyond the

States but not nation-wide—encounter the same problems in ensuring “complete relief to the

plaintiffs.” Madsen, 512 U.S. at 765. An injunction limited to the Third Circuit, for example,

would fail to account for the thousands of Pennsylvania and New Jersey citizens that commute to

neighboring or nearby states outside the Third Circuit for work. Similarly, an injunction

covering the surrounding states would not account for the fact that the States draw out-of-state

students from across the nation.

        At the same time, the Court recognizes that, on the record before it, a nation-wide

injunction may prove “broader than necessary to provide full relief” to the States. McLendon,

908 F.2d at 1182. The States concede, for example, that there is no evidence that any citizen of

the States physically commutes to New Mexico, so an injunction that covers the Land of

Enchantment appears “broader than unnecessary.” Nor have the States presented evidence of a

New Mexican that currently attends a Pennsylvania or New Jersey institute of higher learning,

who may lose her contraceptive coverage through her out-of-state insurance. The same can be

said for a host of other states.

        Ultimately, crafting a remedy that provides “complete relief to the plaintiffs,” while being

“no more burdensome to the defendant than necessary” would require empirical data—the



                                                 63

                                                                                                  489
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 64 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 491 of 507 PageID 1050


working conditions of each and every citizen of the States—that is simply not ascertainable.32 In

the absence of such information, the Court must exercise “discretion and judgment,” Trump, 137

S. Ct. at 2087, in balancing the competing risks and uncertainties associated with either a

potentially under- or over-inclusive remedy, bearing in mind the maxim that “[w]e should not

allow the infeasible perfect to oust the feasible good.” Resorts Int’l Hotel Casino v. NLRB, 996

F.2d 1553, 1558 (3d Cir. 1993) (internal quotation marks and alternations omitted).

         On balance, the Court finds that, in this case, potential over-inclusiveness is the more

prudent route. For one, anything short of a nation-wide injunction would likely fail to provide

the States “complete relief.” Cf. Texas, 809 F.3d at 188 (“[T]here is a substantial likelihood that

a geographically-limited injunction would be ineffective because DAPA beneficiaries would be

free to move among states,” which would leave Texas open to potential injury); see also

Siddique, Nationwide Injunctions, 117 Colum. L. Rev. at 2146-47 (“If one agrees with the

district court that Texas suffers some injury from having deferred action beneficiaries within its

territorial boundaries, the only way to afford complete relief to Texas and prevent any deferred

action beneficiaries from making their way to Texas is by enjoining the grant of deferred action

nationwide.”). While a nation-wide injunction may prove overbroad, there is no more

geographically limited injunction that protects the States from potential harm.

         Second, it is far from clear how burdensome a nation-wide injunction would be on

Defendants, given that when “agency regulations are unlawful, the ordinary result is that the

rules are vacated—not that their application to the individual petitioners is proscribed.” Nat’l

Min. Ass’n, 145 F.3d at 1409.



32
  This is neither an explicit or implicit critique of the parties. Rather, it is the frank observation that crafting a
perfect remedy would require information that would be insurmountable to gather and maintain.


                                                            64

                                                                                                                         490
      Case 2:17-cv-04540-WB Document 136 Filed 01/14/19 Page 65 of 65
Case 4:18-cv-00825-O Document 22 Filed 02/05/19 Page 492 of 507 PageID 1051


       Third, one of the risks associated with a nation-wide injunction—namely, “foreclosing

adjudication by a number of different courts,” Califano, 442 U.S. at 701-02—is not necessarily

present here, as the parallel litigation in the Ninth Circuit evidences. See also Spencer E. Amdur

& David Hausman, Nationwide Injunctions and Nationwide Harm, 131 Harv. L. Rev. F. 49, 53

n.27 (2017) (noting that “in practice, nationwide injunctions do not always foreclose

percolation,” and giving several recent examples).

       Fundamentally, given the harm to the States should the Final Rules be enforced—

numerous citizens losing contraceptive coverage, resulting in “significant, direct and proprietary

harm” to the States in the form of increased use of state-funded contraceptive services, as well as

increased costs associated with unintended pregnancies—a nation-wide injunction is required to

ensure complete relief to the States.

       An appropriate order follows.


January 14, 2019                                     BY THE COURT:


                                                      /s/Wendy Beetlestone, J.

                                                     _______________________________
                                                     WENDY BEETLESTONE, J.




                                                65

                                                                                               491
Case 4:18-cv-00825-O Document 22 Filed 02/05/19   Page 493 of 507 PageID 1052




                  Exhibit 18




                                                                         492
Case 4:18-cv-00825-O Document 22 Filed 02/05/19              Page 494 of 507 PageID 1053


                               45 C.F.R. § 147.130(a)(1)
                           Coverage of preventive health services.

(a) Services —


(1) In general. Beginning at the time described in paragraph (b) of this section and subject
to §§ 147.131, 147.132, and 147.133, a group health plan, or a health insurance issuer
offering group or individual health insurance coverage, must provide coverage for and must
not impose any cost-sharing requirements (such as a copayment, coinsurance, or a
deductible) for —

(i) Evidence-based items or services that have in effect a rating of A or B in the current
recommendations of the United States Preventive Services Task Force with respect to the
individual involved (except as otherwise provided in paragraph (c) of this section);

(ii) Immunizations for routine use in children, adolescents, and adults that have in effect a
recommendation from the Advisory Committee on Immunization Practices of the Centers
for Disease Control and Prevention with respect to the individual involved (for this
purpose, a recommendation from the Advisory Committee on Immunization Practices of
the Centers for Disease Control and Prevention is considered in effect after it has been
adopted by the Director of the Centers for Disease Control and Prevention, and a
recommendation is considered to be for routine use if it is listed on the Immunization
Schedules of the Centers for Disease Control and Prevention);

(iii) With respect to infants, children, and adolescents, evidence-informed preventive care
and screenings provided for in comprehensive guidelines supported by the Health
Resources and Services Administration; and

(iv) With respect to women, such additional preventive care and screenings not described in
paragraph (a)(1)(i) of this section as provided for in comprehensive guidelines supported by
the Health Resources and Services Administration for purposes of section 2713(a)(4) of the
Public Health Service Act, subject to §§ 147.131, 147.132, and 147.133.




                                                                                          493
Case 4:18-cv-00825-O Document 22 Filed 02/05/19               Page 495 of 507 PageID 1054


                               45 C.F.R. § 147.131
    Accommodations in connection with coverage of certain preventive health services.

(a)–(b) [Reserved]

(c) Eligible organizations for optional accommodation. An eligible organization is an
organization that meets the criteria of paragraphs (c)(1) through (3) of this section.

(1) The organization is an objecting entity described in § 147.132(a)(1)(i) or (ii), or 45
CFR 147.133(a)(1)(i) or (ii).

(2) Notwithstanding its exempt status under § 147.132(a) or 147.133, the organization
voluntarily seeks to be considered an eligible organization to invoke the optional
accommodation under paragraph (d) of this section; and

(3) The organization self-certifies in the form and manner specified by the Secretary or
provides notice to the Secretary as described in paragraph (d) of this section. To qualify as
an eligible organization, the organization must make such self-certification or notice
available for examination upon request by the first day of the first plan year to which the
accommodation in paragraph (d) of this section applies. The self-certification or notice
must be executed by a person authorized to make the certification or provide the notice on
behalf of the organization, and must be maintained in a manner consistent with the record
retention requirements under section 107 of ERISA.

(4) An eligible organization may revoke its use of the accommodation process, and its
issuer must provide participants and beneficiaries written notice of such revocation, as
specified herein.

(i) Transitional rule — If contraceptive coverage is being offered on January 14, 2019, by an
issuer through the accommodation process, an eligible organization may give 60–days
notice pursuant to section 2715(d)(4) of the PHS Act and § 147.200(b), if applicable, to
revoke its use of the accommodation process (to allow for the provision of notice to plan
participants in cases where contraceptive benefits will no longer be provided). Alternatively,
such eligible organization may revoke its use of the accommodation process effective on the
first day of the first plan year that begins on or after 30 days after the date of the
revocation.

(ii) General rule — In plan years that begin after January 14, 2019, if contraceptive
coverage is being offered by an issuer through the accommodation process, an eligible
organization’s revocation of use of the accommodation process will be effective no sooner
than the first day of the first plan year that begins on or after 30 days after the date of the
revocation.

(d) Optional accommodation — insured group health plans —




                                                                                            494
Case 4:18-cv-00825-O Document 22 Filed 02/05/19                Page 496 of 507 PageID 1055




(1) General rule. A group health plan established or maintained by an eligible organization
that provides benefits through one or more group health insurance issuers may voluntarily
elect an optional accommodation under which its health insurance issuer(s) will provide
payments for all or a subset of contraceptive services for one or more plan years. To invoke
the optional accommodation process:

(i) The eligible organization or its plan must contract with one or more health insurance
issuers.

(ii) The eligible organization must provide either a copy of the self-certification to each
issuer providing coverage in connection with the plan or a notice to the Secretary of the
Department of Health and Human Services that it is an eligible organization and of its
objection as described in § 147.132 or 147.133 to coverage for all or a subset of
contraceptive services.

(A) When a self-certification is provided directly to an issuer, the issuer has sole
responsibility for providing such coverage in accordance with § 147.130(a)(iv).

(B) When a notice is provided to the Secretary of the Department of Health and Human
Services, the notice must include the name of the eligible organization; a statement that it
objects as described in § 147.132 or 147.133 to coverage of some or all contraceptive
services (including an identification of the subset of contraceptive services to which
coverage the eligible organization objects, if applicable) but that it would like to elect the
optional accommodation process; the plan name and type (that is, whether it is a student
health insurance plan within the meaning of § 147.145(a) or a church plan within the
meaning of section 3(33) of ERISA); and the name and contact information for any of the
plan’s health insurance issuers. If there is a change in any of the information required to be
included in the notice, the eligible organization must provide updated information to the
Secretary of the Department of Health and Human Services for the optional
accommodation to remain in effect. The Department of Health and Human Services will
send a separate notification to each of the plan’s health insurance issuers informing the
issuer that the Secretary of the Deparement of Health and Human Services has received a
notice under paragraph (d)(1)(ii) of this section and describing the obligations of the issuer
under this section.

(2) If an issuer receives a copy of the self-certification from an eligible organization or the
notification from the Department of Health and Human Services as described in paragraph
(d)(1)(ii) of this section and does not have an objection as described in § 147.132 or
147.133 to providing the contraceptive services identified in the self-certification or the
notification from the Department of Health and Human Services, then the issuer will
provide payments for contraceptive services as follows —




                                                                                              495
Case 4:18-cv-00825-O Document 22 Filed 02/05/19              Page 497 of 507 PageID 1056


(i) The issuer must expressly exclude contraceptive coverage from the group health
insurance coverage provided in connection with the group health plan and provide separate
payments for any contraceptive services required to be covered under § 141.130(a)(1)(iv)
for plan participants and beneficiaries for so long as they remain enrolled in the plan.

(ii) With respect to payments for contraceptive services, the issuer may not impose any cost-
sharing requirements (such as a copayment, coinsurance, or a deductible), premium, fee, or
other charge, or any portion thereof, directly or indirectly, on the eligible organization, the
group health plan, or plan participants or beneficiaries. The issuer must segregate premium
revenue collected from the eligible organization from the monies used to provide payments
for contraceptive services. The issuer must provide payments for contraceptive services in a
manner that is consistent with the requirements under sections 2706, 2709, 2711, 2713,
2719, and 2719A of the PHS Act. If the group health plan of the eligible organization
provides coverage for some but not all of any contraceptive services required to be covered
under § 147.130(a)(1)(iv), the issuer is required to provide payments only for those
contraceptive services for which the group health plan does not provide coverage.
However, the issuer may provide payments for all contraceptive services, at the issuer’s
option.

(3) A health insurance issuer may not require any documentation other than a copy of the
self-certification from the eligible organization or the notification from the Department of
Health and Human Services described in paragraph (d)(1)(ii) of this section.

(e) Notice of availability of separate payments for contraceptive services — insured group
health plans and student health insurance coverage. For each plan year to which the
optional accommodation in paragraph (d) of this section is to apply, an issuer required to
provide payments for contraceptive services pursuant to paragraph (d) of this section must
provide to plan participants and beneficiaries written notice of the availability of separate
payments for contraceptive services contemporaneous with (to the extent possible), but
separate from, any application materials distributed in connection with enrollment (or re-
enrollment) in group health coverage that is effective beginning on the first day of each
applicable plan year. The notice must specify that the eligible organization does not
administer or fund contraceptive benefits, but that the issuer provides separate payments for
contraceptive services, and must provide contact information for questions and complaints.
The following model language, or substantially similar language, may be used to satisfy the
notice requirement of this paragraph (e) “Your [employer/institution of higher education]
has certified that your [group health plan/student health insurance coverage] qualifies for
an accommodation with respect to the Federal requirement to cover all Food and Drug
Administration-approved contraceptive services for women, as prescribed by a health care
provider, without cost sharing. This means that your [employer/institution of higher
education] will not contract, arrange, pay, or refer for contraceptive coverage. Instead,
[name of health insurance issuer] will provide separate payments for contraceptive services
that you use, without cost sharing and at no other cost, for so long as you are enrolled in
your [group health plan/student health insurance coverage]. Your [employer/institution of




                                                                                           496
Case 4:18-cv-00825-O Document 22 Filed 02/05/19              Page 498 of 507 PageID 1057


higher education] will not administer or fund these payments. If you have any questions
about this notice, contact [contact information for health insurance issuer].”

(f) Reliance —

(1) If an issuer relies reasonably and in good faith on a representation by the eligible
organization as to its eligibility for the accommodation in paragraph (d) of this section, and
the representation is later determined to be incorrect, the issuer is considered to comply
with any applicable requirement under § 147.130(a)(1)(iv) to provide contraceptive
coverage if the issuer complies with the obligations under this section applicable to such
issuer.

(2) A group health plan is considered to comply with any applicable requirement under
§ 147.130(a)(1)(iv) to provide contraceptive coverage if the plan complies with its
obligations under paragraph (d) of this section, without regard to whether the issuer
complies with the obligations under this section applicable to such issuer.

(g) Definition. For the purposes of this section, reference to “contraceptive” services,
benefits, or coverage includes contraceptive or sterilization items, procedures, or services,
or related patient education or counseling, to the extent specified for purposes of
§ 147.130(a)(1)(iv).

(h) Severability. Any provision of this section held to be invalid or unenforceable by its
terms, or as applied to any person or circumstance, shall be construed so as to continue to
give maximum effect to the provision permitted by law, unless such holding shall be one of
utter invalidity or unenforceability, in which event the provision shall be severable from this
section and shall not affect the remainder thereof or the application of the provision to
persons not similarly situated or to dissimilar circumstances.




                                                                                           497
Case 4:18-cv-00825-O Document 22 Filed 02/05/19              Page 499 of 507 PageID 1058


                                45 C.F.R. § 147.132
  Religious exemptions in connection with coverage of certain preventive health services.

(a) Objecting entities.

(1) Guidelines issued under § 147.130(a)(1)(iv) by the Health Resources and Services
Administration must not provide for or support the requirement of coverage or payments
for contraceptive services with respect to a group health plan established or maintained by
an objecting organization, or health insurance coverage offered or arranged by an objecting
organization, to the extent of the objections specified below. Thus the Health Resources
and Service Administration will exempt from any guidelines’ requirements that relate to the
provision of contraceptive services:

(i) A group health plan and health insurance coverage provided in connection with a group
health plan to the extent the non-governmental plan sponsor objects as specified in
paragraph (a)(2) of this section. Such non-governmental plan sponsors include, but are not
limited to, the following entities —

(A) A church, an integrated auxiliary of a church, a convention or association of churches,
or a religious order.

(B) A nonprofit organization.

(C) A closely held for-profit entity.

(D) A for-profit entity that is not closely held.

(E) Any other non-governmental employer.

(ii) A group health plan, and health insurance coverage provided in connection with a
group health plan, where the plan or coverage is established or maintained by a church, an
integrated auxiliary of a church, a convention or association of churches, a religious order, a
nonprofit organization, or other non-governmental organization or association, to the
extent the plan sponsor responsible for establishing and/or maintaining the plan objects as
specified in paragraph (a)(2) of this section. The exemption in this paragraph applies to
each employer, organization, or plan sponsor that adopts the plan;

(iii) An institution of higher education as defined in 20 U.S.C. 1002, which is non-
governmental, in its arrangement of student health insurance coverage, to the extent that
institution objects as specified in paragraph (a)(2) of this section. In the case of student
health insurance coverage, this section is applicable in a manner comparable to its
applicability to group health insurance coverage provided in connection with a group
health plan established or maintained by a plan sponsor that is an employer, and references




                                                                                           498
Case 4:18-cv-00825-O Document 22 Filed 02/05/19               Page 500 of 507 PageID 1059


to “plan participants and beneficiaries” will be interpreted as references to student enrollees
and their covered dependents; and

(iv) A health insurance issuer offering group or individual insurance coverage to the extent
the issuer objects as specified in paragraph (a)(2) of this section. Where a health insurance
issuer providing group health insurance coverage is exempt under this subparagraph (iv),
the group health plan established or maintained by the plan sponsor with which the health
insurance issuer contracts remains subject to any requirement to provide coverage for
contraceptive services under Guidelines issued under § 147.130(a)(1)(iv) unless it is also
exempt from that requirement.

(2) The exemption of this paragraph (a) will apply to the extent that an entity described in
paragraph (a)(1) of this section objects, based on its sincerely held religious beliefs, to its
establishing, maintaining, providing, offering, or arranging for (as applicable):

(i) Coverage or payments for some or all contraceptive services; or

(ii) A plan, issuer, or third party administrator that provides or arranges such coverage or
payments.

(b) Objecting individuals. Guidelines issued under § 147.130(a)(1)(iv) by the Health
Resources and Services Administration must not provide for or support the requirement of
coverage or payments for contraceptive services with respect to individuals who object as
specified in this paragraph (b), and nothing in § 147.130(a)(1)(iv), 26 CFR 54.9815–
2713(a)(1)(iv), or 29 CFR 2590.715–2713(a)(1)(iv) may be construed to prevent a willing
health insurance issuer offering group or individual health insurance coverage, and as
applicable, a willing plan sponsor of a group health plan, from offering a separate policy,
certificate or contract of insurance or a separate group health plan or benefit package
option, to any group health plan sponsor (with respect to an individual) or individual, as
applicable, who objects to coverage or payments for some or all contraceptive services based
on sincerely held religious beliefs. Under this exemption, if an individual objects to some
but not all contraceptive services, but the issuer, and as applicable, plan sponsor, are willing
to provide the plan sponsor or individual, as applicable, with a separate policy, certificate or
contract of insurance or a separate group health plan or benefit package option that omits
all contraceptives, and the individual agrees, then the exemption applies as if the individual
objects to all contraceptive services.

(c) Definition. For the purposes of this section, reference to “contraceptive” services,
benefits, or coverage includes contraceptive or sterilization items, procedures, or services,
or related patient education or counseling, to the extent specified for purposes of
§ 147.130(a)(1)(iv).

(d) Severability. Any provision of this section held to be invalid or unenforceable by its
terms, or as applied to any person or circumstance, shall be construed so as to continue to




                                                                                            499
Case 4:18-cv-00825-O Document 22 Filed 02/05/19              Page 501 of 507 PageID 1060


give maximum effect to the provision permitted by law, unless such holding shall be one of
utter invalidity or unenforceability, in which event the provision shall be severable from this
section and shall not affect the remainder thereof or the application of the provision to
persons not similarly situated or to dissimilar circumstances.




                                                                                           500
Case 4:18-cv-00825-O Document 22 Filed 02/05/19               Page 502 of 507 PageID 1061


                                45 C.F.R. § 147.133
    Moral exemptions in connection with coverage of certain preventive health services.

(a) Objecting entities.

(1) Guidelines issued under § 147.130(a)(1)(iv) by the Health Resources and Services
Administration must not provide for or support the requirement of coverage or payments
for contraceptive services with respect to a group health plan established or maintained by
an objecting organization, or health insurance coverage offered or arranged by an objecting
organization, to the extent of the objections specified below. Thus the Health Resources
and Service Administration will exempt from any guidelines’ requirements that relate to the
provision of contraceptive services:

(i) A group health plan and health insurance coverage provided in connection with a group
health plan to the extent one of the following non-governmental plan sponsors object as
specified in paragraph (a)(2) of this section:

(A) A nonprofit organization; or

(B) A for-profit entity that has no publicly traded ownership interests (for this purpose, a
publicly traded ownership interest is any class of common equity securities required to be
registered under section 12 of the Securities Exchange Act of 1934);

(ii) An institution of higher education as defined in 20 U.S.C. 1002, which is non-
governmental, in its arrangement of student health insurance coverage, to the extent that
institution objects as specified in paragraph (a)(2) of this section. In the case of student
health insurance coverage, this section is applicable in a manner comparable to its
applicability to group health insurance coverage provided in connection with a group
health plan established or maintained by a plan sponsor that is an employer, and references
to “plan participants and beneficiaries” will be interpreted as references to student enrollees
and their covered dependents; and

(iii) A health insurance issuer offering group or individual insurance coverage to the extent
the issuer objects as specified in paragraph (a)(2) of this section. Where a health insurance
issuer providing group health insurance coverage is exempt under paragraph (a)(1)(iii) of
this section, the group health plan established or maintained by the plan sponsor with
which the health insurance issuer contracts remains subject to any requirement to provide
coverage for contraceptive services under Guidelines issued under § 147.130(a)(1)(iv)
unless it is also exempt from that requirement.

(2) The exemption of this paragraph (a) will apply to the extent that an entity described in
paragraph (a)(1) of this section objects, based on its sincerely held moral convictions, to its
establishing, maintaining, providing, offering, or arranging for (as applicable):




                                                                                           501
Case 4:18-cv-00825-O Document 22 Filed 02/05/19               Page 503 of 507 PageID 1062


(i) Coverage or payments for some or all contraceptive services; or

(ii) A plan, issuer, or third party administrator that provides or arranges such coverage or
payments.

(b) Objecting individuals. Guidelines issued under § 147.130(a)(1)(iv) by the Health
Resources and Services Administration must not provide for or support the requirement of
coverage or payments for contraceptive services with respect to individuals who object as
specified in this paragraph (b), and nothing in § 147.130(a)(1)(iv), 26 CFR 54.9815–
2713(a)(1)(iv), or 29 CFR 2590.715–2713(a)(1)(iv) may be construed to prevent a willing
health insurance issuer offering group or individual health insurance coverage, and as
applicable, a willing plan sponsor of a group health plan, from offering a separate policy,
certificate or contract of insurance or a separate group health plan or benefit package
option, to any group health plan sponsor (with respect to an individual) or individual, as
applicable, who objects to coverage or payments for some or all contraceptive services based
on sincerely held moral convictions. Under this exemption, if an individual objects to some
but not all contraceptive services, but the issuer, and as applicable, plan sponsor, are willing
to provide the plan sponsor or individual, as applicable, with a separate policy, certificate or
contract of insurance or a separate group health plan or benefit package option that omits
all contraceptives, and the individual agrees, then the exemption applies as if the individual
objects to all contraceptive services.

(c) Definition. For the purposes of this section, reference to “contraceptive” services,
benefits, or coverage includes contraceptive or sterilization items, procedures, or services,
or related patient education or counseling, to the extent specified for purposes of
§ 147.130(a)(1)(iv).

(d) Severability. Any provision of this section held to be invalid or unenforceable by its
terms, or as applied to any person or circumstance, shall be construed so as to continue to
give maximum effect to the provision permitted by law, unless such holding shall be one of
utter invalidity or unenforceability, in which event the provision shall be severable from this
section and shall not affect the remainder thereof or the application of the provision to
persons not similarly situated or to dissimilar circumstances.




                                                                                           502
Case 4:18-cv-00825-O Document 22 Filed 02/05/19   Page 504 of 507 PageID 1063




                  Exhibit 19




                                                                         503
Case 4:18-cv-00825-O Document 22 Filed 02/05/19              Page 505 of 507 PageID 1064


                            29 C.F.R. § 2590.715–2713(a)
                           Coverage of preventive health services.

(a) Services —

(1) In general. Beginning at the time described in paragraph (b) of this section and subject
to § 2590.715–2713A, a group health plan, or a health insurance issuer offering group
health insurance coverage, must provide coverage for and must not impose any cost-sharing
requirements (such as a copayment, coinsurance, or a deductible) for —

(i) Evidence-based items or services that have in effect a rating of A or B in the current
recommendations of the United States Preventive Services Task Force with respect to the
individual involved (except as otherwise provided in paragraph (c) of this section);

(ii) Immunizations for routine use in children, adolescents, and adults that have in effect a
recommendation from the Advisory Committee on Immunization Practices of the Centers
for Disease Control and Prevention with respect to the individual involved (for this
purpose, a recommendation from the Advisory Committee on Immunization Practices of
the Centers for Disease Control and Prevention is considered in effect after it has been
adopted by the Director of the Centers for Disease Control and Prevention, and a
recommendation is considered to be for routine use if it is listed on the Immunization
Schedules of the Centers for Disease Control and Prevention);

(iii) With respect to infants, children, and adolescents, evidence-informed preventive care
and screenings provided for in comprehensive guidelines supported by the Health
Resources and Services Administration; and

(iv) With respect to women, such additional preventive care and screenings not described in
paragraph (a)(1)(i) of this section as provided for in comprehensive guidelines supported by
the Health Resources and Services Administration for purposes of section 2713(a)(4) of the
Public Health Service Act, subject to 45 CFR 147.131, 147.132, and 147.133.




                                                                                          504
Case 4:18-cv-00825-O Document 22 Filed 02/05/19   Page 506 of 507 PageID 1065




                  Exhibit 20




                                                                         505
Case 4:18-cv-00825-O Document 22 Filed 02/05/19              Page 507 of 507 PageID 1066


                            26 C.F.R. § 54.9815–2713(a)(1)
                           Coverage of preventive health services

(a) Services — (1) In general. Beginning at the time described in paragraph (b) of this
section and subject to § 54.9815–2713A, a group health plan, or a health insurance issuer
offering group health insurance coverage, must provide coverage for and must not impose
any cost-sharing requirements (such as a copayment, coinsurance, or a deductible) for —

(i) Evidence-based items or services that have in effect a rating of A or B in the current
recommendations of the United States Preventive Services Task Force with respect to the
individual involved (except as otherwise provided in paragraph (c) of this section);

(ii) Immunizations for routine use in children, adolescents, and adults that have in effect a
recommendation from the Advisory Committee on Immunization Practices of the Centers
for Disease Control and Prevention with respect to the individual involved (for this
purpose, a recommendation from the Advisory Committee on Immunization Practices of
the Centers for Disease Control and Prevention is considered in effect after it has been
adopted by the Director of the Centers for Disease Control and Prevention, and a
recommendation is considered to be for routine use if it is listed on the Immunization
Schedules of the Centers for Disease Control and Prevention);

(iii) With respect to infants, children, and adolescents, evidence-informed preventive care
and screenings provided for in comprehensive guidelines supported by the Health
Resources and Services Administration; and

(iv) With respect to women, such additional preventive care and screenings not described in
paragraph (a)(1)(i) of this section as provided for in comprehensive guidelines supported by
the Health Resources and Services Administration for purposes of section 2713(a)(4) of the
Public Health Service Act, subject to 45 CFR 147.131, 147.132, and 147.133.




                                                                                          506
